                                       Hearing Date: November 8, 2018 at 10:30 a.m. (prevailing Eastern Time)


    James H.M. Sprayregen, P.C.                                   Marc Kieselstein, P.C.
    Jonathan S. Henes, P.C.                                       Ross M. Kwasteniet, P.C. (pro hac vice pending)
    Cristine Pirro Schwarzman                                     Adam C. Paul, P.C. (pro hac vice pending)
    KIRKLAND & ELLIS LLP                                          W. Benjamin Winger (pro hac vice pending)
    KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                          KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                      300 North LaSalle Street
    Telephone:       (212) 446-4800                               Chicago, Illinois 60654
    Facsimile:       (212) 446-4900                               Telephone:      (312) 862-2000
                                                                  Facsimile:      (312) 862-2200

    Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    AEGEAN MARINE PETROLEUM NETWORK                                    ) Case No. 18-13374 (MEW)
    INC., et al.,1                                                     )
                                                                       )
                              Debtors.                                 ) (Joint Administration Requested)
                                                                       )

                          NOTICE OF FILING OF
        REVISED INTERIM ORDER (I) AUTHORIZING THE DEBTORS
  TO OBTAIN SENIOR SECURED PRIMING SUPERPRIORITY POSTPETITION
 FINANCING, (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
   EXPENSE CLAIMS, (III) AUTHORIZING USE OF CASH COLLATERAL, (IV)
GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY,
(VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

             PLEASE TAKE NOTICE that on November 6, 2018, the above-captioned debtors and

debtors in possession (the “Debtors”) filed the Debtors’ Motion for Entry of Interim and Final

Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors

to Obtain Senior Secured Priming Superpriority Postpetition Financing, (II) Granting Liens and


1     Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have requested joint
      administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or
      like numbers is not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean
      Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
Superpriority Administrative Expense Claims, (III) Authorizing Use of Cash Collateral,

(IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, (IV) Scheduling A Final

Hearing, and (VII) Granting Related Relief [Docket No. 17] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that attached as Exhibit B to the Motion was a

proposed Interim Order (I) Authorizing the Debtors to Obtain Senior Secured Priming

Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative

Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection,

(V) Modifying the Automatic Stay, (VI) Scheduling A Final Hearing, and (VII) Granting Related

Relief (the “Initial Proposed Order”).

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file a revised proposed

Interim Order (I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority

Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense Claims,

(III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the

Automatic Stay, (VI) Scheduling A Final Hearing, and (VII) Granting Related Relief attached

hereto as Exhibit A (the “Proposed Interim Order”).

       PLEASE TAKE FURTHER NOTICE that a redline reflecting the changes from the

Initial Proposed Order is attached hereto as Exhibit B.

       PLEASE TAKE FURTHER NOTICE that the hearing to consider approval of the

Motion will be held before the Honorable Stuart M. Bernstein, United States Bankruptcy Judge,

in Courtroom 723, One Bowling Green, New York, New York on November 8, 2018 at

10:30 a.m. (prevailing Eastern Time) or as soon thereafter as counsel may be heard.




                                                2
New York, New York        /s/ Jonathan S. Henes, P.C.
Dated: November 8, 2018   James H.M. Sprayregen, P.C.
                          Jonathan S. Henes, P.C.
                          Cristine Pirro Schwarzman
                          KIRKLAND & ELLIS LLP
                          KIRKLAND & ELLIS INTERNATIONAL
                          LLP
                          601 Lexington Avenue
                          New York, New York 10022
                          Telephone:      (212) 446-4800
                          Facsimile:      (212) 446-4900
                          - and -
                          Marc Kieselstein, P.C.
                          Ross M. Kwasteniet, P.C. (pro hac vice pending)
                          Adam C. Paul, P.C. (pro hac vice pending)
                          W. Benjamin Winger (pro hac vice pending)
                          KIRKLAND & ELLIS LLP
                          KIRKLAND & ELLIS INTERNATIONAL
                          LLP
                          300 North LaSalle Street
                          Chicago, Illinois 60654
                          Telephone:      (312) 862-2000
                          Facsimile:      (312) 862-2200

                          Proposed Counsel to the Debtors and Debtors in
                          Possession




                            3
     EXHIBIT A

Proposed Interim Order
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )       Chapter 11
                                                               )
    AEGEAN MARINE PETROLEUM                                    )       Case No. 18-13374 ([ ])
    NETWORK INC., et al.,1
                                                               )
                                      Debtors.                 )       (Joint Administration Requested)
                                                               )

                    INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
                     361, 362, 363, 364, 503 AND 507 (I) AUTHORIZING
                 THE DEBTORS TO OBTAIN SENIOR SECURED PRIMING
             SUPERPRIORITY POSTPETITION FINANCING, (II) GRANTING
          LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
           (III) AUTHORIZING USE OF CASH COLLATERAL, (IV) GRANTING
          ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY;
    (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2) and

364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the

“Bankruptcy Rules”), and Rules 2002-1, 4001-2, 9006-1, 9013-1, 9014-1 and 9014-2 of the Local

Bankruptcy Rules (the “Local Rules”) for the United States Bankruptcy Court for the Southern

District of New York (this “Court”), inter alia requesting, among other things:

             (1)    authorization for the Borrowers (as defined in DIP Loan Agreements) to obtain

postpetition financing pursuant to the DIP Facilities (defined below), and for each of the Debtors

to guarantee unconditionally (the “Guarantors”), on a joint and several basis, and subject to the

1     A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
      noticing agent at http://dm.epiq11.com/aegean.

2     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion or DIP Loan
      Documents (as defined herein), as applicable.
terms and limitations set forth in the DIP Loan Documents in all respects the Borrowers’

obligations in connection with the DIP Facilities, consisting of:

        a) a senior secured super-priority multiple delayed draw term loan credit facility (the “DIP
           Term Loan Facility”), on the terms and conditions to be set forth in the U.S. DIP
           Agreement (as defined below), in an aggregate principal amount of $72,000,000 in term
           loan commitments (the “DIP Term Loan Commitment”) which shall be available as
           term loans (the “DIP Term Loans”) to the U.S. Borrower upon entry of the Interim
           Order, and subject to the Closing Date (as defined in the U.S. DIP Agreement), in an
           amount not to exceed $40,000,000 (the “Initial DIP Term Loan”) and the maximum
           amount allowed to be drawn by the U.S. Borrower for such period consistent with the
           U.S. DIP Credit Agreement.

        b) a senior secured super-priority asset-based revolving credit facility (the “U.S. DIP
           Revolving Credit Facility,” and together with the DIP Term Loan Facility, the “U.S.
           DIP Credit Facilities”), on the terms and conditions to be set forth in a Superpriority
           Secured Debtor-In-Possession Credit Agreement substantially in the form annexed
           hereto as Exhibit A (as the same may be amended, restated, supplemented, waived,
           extended or otherwise modified from time to time, the “U.S. DIP Agreement,” and
           together with any other related agreements, documents, security agreements, or pledge
           agreements, the “U.S. DIP Documents”), by and among Aegean Bunkering (USA)
           LLC, as U.S. Borrower, the Guarantors, ABN AMRO Capital USA LLC, as
           Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank, and
           Mercuria US Asset Holdings LLC, as U.S. Lender, in an initial aggregate principal
           amount (subject to availability), and together with the outstanding amounts under the
           U.S. Prepetition Credit Facility (as defined in the Motion), of $160,000,000 in
           revolving commitments (the “U.S. Revolving Commitments”, and the loans
           outstanding under the U.S. Revolving Commitments from time to time, the “U.S.
           Revolving Loans”), including a $50,000,000 million sublimit for the issuance of letters
           of credit (“U.S. Letters of Credit”) and Swing Line Loans (as defined in US DIP Credit
           Facilities), available from time to time until the maturity date of the U.S. DIP Revolving
           Credit Facility; and

        c) a senior secured super-priority asset-based revolving credit facility (the “Global DIP
           Revolving Credit Facility,” and together with the U.S. DIP Credit Facilities, the “DIP
           Facilities”), on the terms and conditions to be set forth in an Amendment and
           Restatement Agreement substantially in the form annexed as Exhibit B hereto (as the
           same may be amended, restated, supplemented, waived, or otherwise modified from
           time to time, the “Global DIP Agreement,”3 and together with any other related
           agreements, documents, security agreements, or pledge agreements, the “Global DIP
           Documents”), by and among the Global Borrowers, the Guarantors, non-debtor
           guarantors party thereto, ABN AMRO Bank, N.V., as Facility Agent, Collateral

3   The Global DIP Agreement and the U.S. DIP Agreement are referred to collectively herein as the “DIP Loan
    Agreements.”




                                                      2
             Management Agent, Security Agent, Issuing Bank and Overdraft Bank, and Mercuria
             Energy Trading S.A., as Lender, in an initial aggregate principal amount (subject to
             availability), together with the outstanding amounts under the Global Prepetition Credit
             Facility (as defined in the Motion and, together with the U.S. Prepetition Credit
             Facility, the “Prepetition Credit Facilities”), of $300,000,000 in revolving
             commitments (the “Global Revolving Commitments” and the loans outstanding under
             the Global Revolving Commitments from time to time, the “Global Revolving Loans,”
             together with the U.S. Revolving Loans, the “Revolving Loans”), including a
             $100,000,000 million sublimit for the issuance of letters of credit (“Global Letters of
             Credit” and, together with the U.S. Letters of Credit, collectively, the “Letters of
             Credit”), available from time to time until the maturity date under the Global DIP
             Revolving Credit Facility; and

       d) a Roll-Up (as defined below) of the Prepetition Secured Obligations (as defined below)
          whereby the Prepetition Secured Obligations shall become DIP Obligations (as defined
          below) in the amounts and at the intervals set forth herein, and subject to the terms and
          conditions hereof and as set forth in the DIP Loan Documents (as defined below).

       (2)      authorization for Debtors to execute, deliver, and enter into the U.S. DIP

Documents and the Global DIP Documents (collectively, the “DIP Loan Documents”) and to

perform all of the Debtors’ respective obligations thereunder, and such other and further acts as

may be required in connection with the DIP Loan Documents;

       (3)      authorization for the Debtors to pay all amounts, obligations, and liabilities owing

or payable to any agents under the DIP Loan Documents (collectively, the “DIP Agents”) and the

issuing banks, swing line lenders, and any other lenders from time to time thereunder (collectively,

the “DIP Lenders” and together with the DIP Agents, the “DIP Secured Parties”) under the DIP

Facilities pursuant to the DIP Loan Documents, including, without limitation, any principal,

interest, fees, commitment fees, administrative agent fees, audit fees, closing fees, service fees,

facility fees, or other fees, costs, expenses, charges and disbursements of the respective DIP

Secured Parties (including the reasonable and documented fees and expenses of each of the DIP

Secured Parties’ attorneys, advisors, accountants and other consultants), any obligations in respect

of indemnity claims, whether contingent or absolute, including, without limitation, any and all




                                                  3
obligations in connection with any interest rate, currency swap or other hedging agreement or

arrangement (including, without limitation, any such agreement or arrangement designed to,

among other things, hedge against fluctuations in commodity prices) in each case constituting (a)

all “Obligations” as defined in the U.S. DIP Agreement, (b) all “Outstandings” as defined in the

Global DIP Agreement; and (c) all other Debtor and/or Guarantor obligations of any kind under

the DIP Loan Documents (collectively, the “DIP Obligations”);

       (4)     authorization for the Debtors, immediately upon entry of this interim order (this

“Interim Order”), to use proceeds of the DIP Facilities (collectively the “DIP Loan Proceeds”) as

permitted in the DIP Loan Documents and consistent with this Interim Order and the applicable

Approved Budget;

       (5)     authorization for the Debtors to implement a “roll-up” of the Prepetition ABL

Obligations as follows: (a) immediately upon entry of this Interim Order, 50% of the Prepetition

Secured Obligations shall become DIP Obligations; (b) between entry of the Interim Order and

entry of the Final Order, all cash proceeds of U.S. Priority Collateral securing U.S. Secured

Obligations (each as defined in the DIP Intercreditor Agreement) shall be deemed to pay down

outstanding obligations under the U.S. Prepetition Credit Facility on a dollar-for-dollar basis and,

contemporaneously therewith, increase availability under the U.S. DIP Revolving Credit Facility,

subject to compliance with any applicable borrowing base limitations as set forth herein, by a

corresponding amount; (c) between entry of the Interim Order and entry of the Final Order, all

cash proceeds of Global Prepetition ABL Collateral securing Global Secured Obligations (each as

defined in the DIP Intercreditor Agreement) shall be deemed to pay-down outstanding obligations

under the Global Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously

therewith, increase availability under the Global DIP Revolving Credit Facility, subject to




                                                 4
compliance with any applicable borrowing base limitations as set forth herein, by a corresponding

amount; and (d) upon entry of the Final Order, all outstanding Prepetition ABL Obligations shall

become DIP Obligations ((a) through (d), the “Roll-Up”).

        (6)     the grant and approval of superpriority administrative expense claim status,

pursuant to sections 364(c)(1), 507(b) and 503(b)(1) of the Bankruptcy Code, to the DIP Agents,

for the benefit of themselves and the other DIP Secured Parties, in respect of all DIP Obligations

(as defined below), subject to the Carve Out (as defined below);

        (7)     granting the DIP Secured Parties valid, enforceable, non-avoidable, automatically

and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined below),

including, without limitation, all property constituting ABL Cash Collateral (as defined below), to

secure the DIP Obligations, which DIP Liens shall be subject to the relative rankings and priorities

set forth herein;

        (8)     providing adequate protection to each of the Prepetition Secured Parties (as defined

below) of their security interests in the collateral securing the Prepetition Credit Facilities, as

applicable (including, without limitation, ABL Cash Collateral), and equal in amount to, any

diminution in the value of such prepetition security interests of such Prepetition Secured Parties

calculated in accordance with section 506(a) of the Bankruptcy Code (“Diminution in Value”),

whether or not the Diminution in Value results from the sale, lease or use by the Debtors of the

Prepetition ABL Collateral (as defined herein), the priming of the prepetition security interests of

such Prepetition Secured Parties or the stay of enforcement of any prepetition security interests

arising from section 362 of the Bankruptcy Code, or otherwise;

        (9)     providing adequate protection to the secured parties (the “Prepetition Term

Parties”) under the Prepetition Term Loan Facilities (as defined in the Motion) of their security




                                                 5
interests in Prepetition Term Collateral, including Prepetition Term Cash Collateral, (the

“Prepetition Term Liens”) and equal in amount to, any Diminution in the Value of such prepetition

security interests of such Prepetition Term Parties, subject in all respects to any subsequent orders

of this Court including but not limited to that certain Interim Order (I) Granting Adequate

Protection to Aegean Baltic Bank S.A., as Agent, (II) Authorizing Use of Cash Collateral, (III)

Modifying the Automatic Stay, and (IV) Granting Related Relief and Interim Order (I) Granting

Adequate Protection to National Bank of Greece S.A., (II) Authorizing Use of Cash Collateral,

(III) Modifying the Automatic Stay, and (IV) Granting Related Relief, each filed

contemporaneously herewith (in respect of each of the Prepetition Term Parties identified in such

interim order, a “Prepetition Term Adequate Protection Order” and collectively with any other

order granting adequate protection to a Prepetition Term Party, the “Prepetition Term Adequate

Protection Orders”);

       (10)    authorization for the Debtors to use ABL Cash Collateral and all other Prepetition

ABL Collateral in which any of the Prepetition Secured Parties have an interest consistent with

this Interim Order and providing adequate protection to the Prepetition Secured Parties to the

extent set forth herein, including authorization for the Debtors to apply ABL Cash Collateral to

permanently and indefeasibly pay the Prepetition ABL Obligations;

       (11)    the modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of this Interim

Order and the other DIP Loan Documents to the extent hereinafter set forth;

       (12)    subject to entry of a final order granting the relief requested in the Motion on a

final basis (the “Final Order”), a waiver of the Debtors’ ability to surcharge against any DIP




                                                 6
Collateral pursuant to section 506(c) of the Bankruptcy Code and any right of the Debtors under

the “equities of the case” exception in section 552(b) of the Bankruptcy Code;

       (13)    the scheduling of a final hearing on the Motion (the “Final Hearing”) to consider

entry of the Final Order granting the relief requested in the Motion on a final basis, and approving

the form of notice with respect to the Final Hearing; and

       (14)    granting the Debtors such other and further relief as is just and proper.

The initial hearing on the Motion having been held by this Court on November 7, 2018 (the

“Interim Hearing”), and upon the record made by the Debtors at the Interim Hearing, including

the Motion, the Declaration of Andrew D. Hede (I) in Support of Chapter 11 Petitions and First

Day Pleadings and (II) Pursuant to Local Bankruptcy Rule 1007-2, the Declaration of Tyler

Baron, Director of Aegean Marine Petroleum Network Inc., in Support of Chapter 11 Petitions

and First Day Motions, the Declaration of Zul Jamal in Support of Motion of the Debtors for Entry

of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)

Granting Liens and Superpriority Administrative Expense Claims, and (III) Authorizing Use of

ABL Cash Collateral, (IV) Granting Adequate Protection, (V) Scheduling a Final Hearing, and

(VI) Granting Related Relief (“the Jamal Declaration”), any exhibits in connection with the

foregoing, and the filings and pleadings in the above-captioned Cases (collectively, the “Cases”),

the Court having found that the relief requested in the Motion is fair and reasonable and is in the

best interests of Debtors, their Estates (defined below), their stakeholders and other parties in

interest, and represents a sound exercise of the Debtors’ business judgment and is essential for the

continued operation of the Debtors’ businesses; it appearing to the Court that granting the interim

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors

and their Estates pending the Final Hearing; and appropriate notice of the Motion, the relief




                                                 7
requested therein, and the Interim Hearing (the “Notice”) was adequate under the circumstances;

and the Notice having been served by the Debtors in accordance with Bankruptcy Rules 4001 and

9014 and the Local Rules on (a) the United States Trustee for the Southern District of New York

(the “U.S. Trustee”); (b) entities listed as holding the 30 largest unsecured claims against the

Debtors (on a consolidated basis) (the “30 Largest Unsecured Creditors”); (c) the agents for each

of the Debtors’ prepetition secured credit facilities (the “Prepetition Agents”);4 (d) the indenture

trustee for each of the Debtors’ unsecured notes; (e) the DIP Agents; (f) counsel to the parties

referenced in clauses (c) through (e); (g) counsel to the ad hoc group of holders of convertible

unsecured notes; (h) counsel to Mercuria US Asset Holdings LLC; (i) counsel to Mercuria Energy

Trading S.A.; (j) the United States Attorney’s Office for the Southern District of New York; (k)

the Internal Revenue Service; (l) the United States Securities and Exchange Commission; (m) the

Environmental Protection Agency and all similar state environmental agencies for states in which

the Debtors conduct business; (n) the attorneys general in the states where the Debtors conduct

their business operations; (o) counsel for the Prepetition Term Parties, (p) any other notice parties

required under any Prepetition Term Loan Document; (q) all parties which, to the best of the

Debtors’ knowledge, information, and belief, have asserted or may assert a lien in the Debtors’

assets; and (r) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”); and the opportunity for a hearing on the Motion was appropriate and no

other notice need be provided; and all objections, if any, to the relief requested in the Motion

having been withdrawn, resolved or overruled by the Court; and after due deliberation sufficient

cause appearing therefor;




4   The Prepetition Agents are the U.S. Prepetition Agent and the Global Prepetition Agent.




                                                           8
         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:5

         A.       Petition Date. On November 6, 2018 (the “Petition Date”), each Debtor filed a

voluntary petition (each, a “Petition”) under chapter 11 of the Bankruptcy Code. The Debtors

continue to operate their businesses and manage their properties as debtors-in-possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed

in any of the Cases.

         B.       Jurisdiction and Venue.           This Court has jurisdiction over these proceedings

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

predicates for the relief sought herein are sections 105, 361, 362, 363, 364, 503 and 507 of the

Bankruptcy Code and Bankruptcy Rules 2002, 4001, 9013 and 9014 and Local Rules 2002-1,

4001-2, 9006-1, 9013-1, 9014-1 and 9014-2.

         C.       Committee Formation. As of the date hereof, no official committee of unsecured

creditors under section 1102 of the Bankruptcy Code (the “Committee”) or any other statutory

committee has been appointed in the Cases.

         D.       Notice. The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the Debtors of the Motion, the Interim Hearing and the relief

granted under this Interim Order constitutes due and sufficient notice thereof and complies with

Bankruptcy Rule 4001 and the Local Rules.




5 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant
to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that
any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.



                                                          9
        E.       Parties’ Acknowledgments, Agreements, and Stipulations. In requesting the DIP

Facilities, and in exchange for and as a material inducement to the DIP Lenders to agree to provide

the DIP Facilities and access to the ABL Cash Collateral, and as a condition to providing financing

under the DIP Facilities, subject to the rights of the parties set forth in section 4.1, the Debtors, the

Prepetition Obligors (as defined in the Motion),6 and any other non-Debtor affiliates of the Debtors

(the “Non-Debtor Affiliates”)7 receiving the benefits of the DIP Facilities permanently and

irrevocably admit, stipulate, acknowledge and agree, as follows:

                 (i)      U.S. Prepetition Loan Documents.               The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

Parties” (as defined in the U.S. Prepetition Credit Facility, and referred to herein as the “U.S.

Prepetition Secured Parties”) made loans, advances and/or provided other financial

accommodations and/or services to Aegean Bunkering (USA) LLC (the “U.S. Borrower”)

pursuant to the terms and conditions set forth in (a) the U.S. Prepetition Credit Agreement; and (b)

all other agreements, documents and instruments executed and/or delivered with, to, or in favor of

the agent or agents under the U.S. Prepetition Credit Agreement (the “U.S. Prepetition Agent”) or

any other Secured Party in connection with the U.S. Prepetition Credit Agreement, including,

without limitation, all security agreements, notes, guarantees, mortgages, Uniform Commercial

Code financing statements and all other related agreements, documents and instruments executed

and/or delivered in connection therewith or related thereto (all of the foregoing, together with the

U.S. Prepetition Credit Agreement, as all of the same have heretofore been amended,


6   For the avoidance of doubt, all references to the Prepetition Obligors include all non-debtor affiliates of the
    Debtors, the Borrowers, and the Guarantors who are obligors under any of the Prepetition Credit Facilities,
    Prepetition Loan Documents, and the Prepetition ABL Obligations.

7   Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, and Aegean Petroleum Uruguay S.A.
    are non-Debtor affiliates of the Debtors.




                                                       10
supplemented, modified, extended, renewed, restated and/or replaced at any time prior to the

Petition Date, collectively, the “U.S. Prepetition Loan Documents”). Aegean Marine Petroleum

Network, Inc. (the “U.S. Guarantor”) is jointly and severally liable for the U.S. Borrower’s

obligations under the U.S. Prepetition Loan Documents.

               (ii)   U.S. Prepetition ABL Obligations.        The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S. Borrower

and the U.S. Guarantor were jointly and severally indebted to the U.S. Prepetition Secured Parties

under the U.S. Prepetition Loan Documents in respect of Revolving Loans, outstanding Letters of

Credit, and Swing Line Loans in an aggregate outstanding principal amount of not less than

approximately $131,688,116, plus interest accrued and accruing thereon, together with all costs,

fees, expenses and other charges accrued, accruing or chargeable with respect thereto in

accordance with the U.S. Prepetition Loan Documents (collectively, the “U.S. Prepetition ABL

Obligations”). Subject to Section 4.1 hereof, the U.S. Prepetition ABL Obligations constitute

allowed, legal, valid, binding, enforceable and non-avoidable obligations of the U.S. Borrower and

the U.S. Guarantor, and are not subject to any offset, defense, counterclaim, avoidance,

recharacterization, recoupment, or subordination pursuant to the Bankruptcy Code or any other

applicable law or any other claim or cause of action of any nature, and the Debtors and Prepetition

Obligors do not possess, shall not assert, hereby forever release, and are forever barred from

bringing any claim, cause of action, counterclaim, setoff or defense of any kind, nature or

description which would in any way affect the validity, enforceability and non-avoidability of any

of the U.S. Prepetition ABL Obligations or the Prepetition Liens (as defined below) on the U.S.

Prepetition ABL Collateral (as defined below).




                                                 11
                 (iii)    U.S. Prepetition ABL Collateral. The Debtors and the Prepetition Obligors

admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S. Prepetition ABL

Obligations were fully secured pursuant to the U.S. Prepetition Loan Documents by valid,

perfected, enforceable and non-avoidable, first-priority liens on and security interests in all of the

U.S. Borrower’s assets constituting “Collateral” (as defined in the U.S. Prepetition Loan

Documents (all such Collateral in existence on the Petition Date, or the identifiable proceeds

thereof, the “U.S. Prepetition ABL Collateral”), subject only to the liens and security interests

permitted under the U.S. Prepetition Credit Agreement to the extent that such security interests,

liens or encumbrances are valid, perfected and non-avoidable security interests, liens or

encumbrances existing as of the Petition Date. The Debtors and the Prepetition Obligors do not

possess and will not assert any claim, cause of action, counterclaim, setoff or defense of any kind,

nature or description which would in any way affect the validity, enforceability and non-

avoidability of any of the U.S. Prepetition Agent’s and the U.S. Prepetition Lenders’ liens, claims

or security interests in the U.S. Prepetition ABL Collateral.

                 (iv)     Global Prepetition Loan Documents. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

Parties” (as defined in the Global Prepetition Credit Facility, and referred to herein as the “Global

Prepetition Secured Parties,”8 and together with the U.S. Prepetition Secured Parties, the

“Prepetition Secured Parties”) made loans, advances and/or provided other financial

accommodations and/or services to Aegean Marine Petroleum S.A., Aegean Petroleum

International Inc., Aegean NWE N.V., Aegean Bunkering Germany GmbH, OBAST Bunkering



8   The Global Prepetition Secured Parties includes the agent or agents under the Global Prepetition Credit Facility
    (the “Global Prepetition Agent”).




                                                        12
& Trading GmbH, and Aegean Petroleum Uruguay S.A. (collectively, the “Global Borrowers”)9

pursuant to the terms and conditions set forth in (a) the Global Prepetition Credit Facility; and

(b) all other agreements, documents and instruments executed and/or delivered with, to, or in favor

of the Global Prepetition Agent or any other Secured Party in connection with the Global

Prepetition Credit Facility, including, without limitation, all documents defined as “Finance

Documents” in the Global Prepetition Credit Facility, and all security agreements, notes,

guarantees, mortgages, financing statements and all other related agreements, documents and

instruments executed and/or delivered in connection therewith or related thereto (all of the

foregoing, together with the Global Prepetition Credit Facility, as all of the same have heretofore

been amended, supplemented, modified, extended, renewed, restated and/or replaced at any time

prior to the Petition Date, collectively, the “Global Prepetition Loan Documents”).10                      Aegean

Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V., Aegean

Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, Aegean Petroleum Uruguay

S.A., and Aegean Marine Petroleum Network Inc. (together, the “Global Guarantors” and each, a

“Global Guarantor”) are jointly and severally liable for the Global Borrowers’ obligations under

the Global Prepetition Loan Documents.

                 (v)      Global Prepetition ABL Obligations. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global Borrowers

and each of the other Global Guarantors were jointly and severally indebted under the Global




9    Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, Aegean NWE N.V. and Aegean
     Petroleum Uruguay S.A. are non-Debtor affiliates of the Debtors.

10   The U.S. Prepetition Loan Documents and the Global Prepetition Loan Documents are collectively, the
     “Prepetition Loan Documents”).




                                                       13
Prepetition Loan Documents in respect of Global Revolving Loans,11 outstanding Global Letters

of Credit, Overdraft Facilities (each as defined in the Global Prepetition Credit Facility) and all

other Credit Instruments (as defined in the Global Prepetition Credit Facility) in an aggregate

outstanding principal amount of not less than approximately $249,569,260, plus interest accrued

and accruing thereon, together with all costs, fees, expenses and other charges accrued, accruing

or chargeable with respect thereto in accordance with the Global Prepetition Loan Documents

(collectively, the “Global Prepetition ABL Obligations,” and together with the U.S. Prepetition

ABL Obligations, the “Prepetition Secured Obligations”). Subject to Section 4.1 hereof, the

Global Prepetition ABL Obligations constitute allowed, legal, valid, binding, enforceable and

non-avoidable obligations of the Global Borrowers and the Global Guarantors, and are not subject

to any offset, defense, counterclaim, avoidance, recharacterization, recoupment, or subordination

pursuant to the Bankruptcy Code or any other applicable law or any other claim or cause of action

of any nature, and the Debtors and the Prepetition Obligors do not possess, shall not assert, hereby

forever release, and are forever barred from bringing any claim, counterclaim, cause of action,

setoff or defense of any kind, nature or description which would in any way affect the validity,

enforceability and non-avoidability of any of the Global Prepetition ABL Obligations or the

Prepetition Liens on the Global Prepetition ABL Collateral.

                  (vi)     Global Prepetition ABL Collateral. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global

Prepetition ABL Obligations were fully secured pursuant to the Global Prepetition Loan

Documents by valid, perfected, enforceable and non-avoidable, first-priority liens on and security


11   For the avoidance of doubt, the Global Revolving Loans shall include that certain over-advance provided to the
     Debtors on or about October 31, 2018 to fund certain working capital amounts needed to enable the Debtors to
     prepare for an orderly chapter 11 filing.




                                                        14
interests in all of the “Transaction Security” (as defined in the Global Prepetition Loan Documents)

(all such Transaction Security in existence on the Petition Date, or the identifiable proceeds

thereof, the “Global Prepetition ABL Collateral” and collectively with the U.S. Prepetition ABL

Collateral, the “Prepetition ABL Collateral”), and subject only to the liens and other security

interests specifically permitted under the Global Prepetition Loan Documents to the extent that

such security interests, liens or encumbrances are valid, perfected and non-avoidable security

interests, liens or encumbrances existing as of the Petition Date. The Debtors do not possess and

will not assert any claim, counterclaim, setoff or defense of any kind, nature or description which

would in any way affect the validity, enforceability and non-avoidability of any of the Global

Prepetition Secured Parties’ liens, claims or security interests in the Global Prepetition ABL

Collateral.

                (vii)   Validity of Prepetition Liens and Prepetition Secured Obligations. The

Debtors and the Prepetition Obligors admit, stipulate, acknowledge and agree that: (a) the

Prepetition Secured Obligations constitute legal, valid, enforceable, non-avoidable and binding

obligations of certain of the Debtors; (b) no offsets, challenges, objections, defenses, claims,

causes of action, or counterclaims of any kind or nature whatsoever to the Prepetition Secured

Obligations or Prepetition Liens exist, and no portion of the Prepetition Secured Obligations or

Prepetition Liens is subject to any offsets, challenges, objections, defenses, claims or

counterclaims of any kind or nature whatsoever including, without limitation, avoidance,

disallowance,    reduction,   surcharge,   disgorgement,    recharacterization,   recoupment,    or

subordination, whether pursuant to the Bankruptcy Code or applicable non-bankruptcy law or any

other claim or cause of action of any nature; (c) the Prepetition Loan Documents are valid and

enforceable by the Prepetition Secured Parties against each of the applicable Debtors (other than




                                                15
in respect of the stay of enforcement arising under section 362 of the Bankruptcy Code); and (d)

the Prepetition Liens were fully perfected as of the Petition Date and constitute legal, valid,

binding, enforceable and perfected liens in and to the Prepetition ABL Collateral and are not

subject to avoidance, disallowance, reduction, surcharge, disgorgement, recharacterization,

recoupment, or subordination, whether pursuant to the Bankruptcy Code or applicable non-

bankruptcy law.

               (viii)   Sale and Credit Bidding. The Debtors and the Prepetition Obligors admit,

stipulate, acknowledge and agree that any of the DIP Lenders, DIP Agents, or Prepetition Secured

Parties, as applicable, may credit bid the entirety of (or any portion of) the Prepetition Secured

Obligations, or the DIP Obligations.

               (ix)     Release. As a condition to obtaining the financing available under the DIP

Facilities, and subject only to Section 4.1, each of the Debtors, their Estates, the Borrowers, the

Guarantors, and the Prepetition Obligors hereby forever, unconditionally, permanently, and

irrevocably release, discharge and acquit each of the DIP Secured Parties, each of the Prepetition

Secured Parties and each of their respective successors, assigns, affiliates, parents, subsidiaries,

partners, controlling persons, representatives, agents, attorneys, advisors, financial advisors,

consultants, professionals, officers, directors, members, managers, shareholders, and employees,

past, present and future, and their respective heirs, predecessors, successors and assigns

(collectively, the “Released Parties”) of and from any and all claims, controversies, disputes,

liabilities, obligations, demands, damages, expenses (including, without limitation, attorneys’

fees), debts, liens, actions and causes of action of any and every nature whatsoever, whether arising

in law or otherwise, and whether known or unknown, matured or contingent, arising under, in

connection with or relating to the Prepetition Secured Obligations, the Prepetition Loan




                                                 16
Documents, the DIP Facilities or the DIP Loan Documents, including, without limitation, (a) any

so-called “lender liability” or equitable subordination claims or defenses, (b) any and all claims

(as defined in the Bankruptcy Code) and causes of action arising under the Bankruptcy Code, and

(c) any and all offsets, defenses, claims, counterclaims, set off rights, objections, challenges,

causes of action and/or choses in action of any kind or nature whatsoever, whether arising at law

or in equity, including any recharacterization, recoupment, subordination, avoidance, or other

claim or cause of action arising under or pursuant to section 105 or chapter 5 of the Bankruptcy

Code or under any other similar provisions of applicable state, federal, or foreign law, including,

without limitation, any right to assert any disgorgement or recovery, in each case, with respect to

the extent, amount, validity, enforceability, priority, security and perfection of any of the

Prepetition Secured Obligations, the Prepetition Loan Documents or the Prepetition Liens, and

further waive and release any defense, right of counterclaim, right of setoff or deduction to the

payment of the Prepetition Secured Obligations that the Debtors now have or may claim to have

against the Released Parties, arising under, in connection with, based upon or released to any and

all acts, omissions, conduct undertaken or events occurring prior to entry of this Interim Order.

               (x)     ABL Cash Collateral. The Debtors admit, stipulate, acknowledge and agree

that all of the cash of the Debtors who were obligors under the Prepetition Credit Facilities (the

“Debtor ABL Obligors”), wherever located, and all cash equivalents, including any cash in deposit

accounts of the Debtor ABL Obligors, whether as Prepetition ABL Collateral or which represent

income, proceeds, products, rents, or profits of other Prepetition ABL Collateral, constitutes “cash

collateral” of the Prepetition Secured Parties within the meaning of section 363(a) of the

Bankruptcy Code (the “ABL Cash Collateral”).




                                                17
               (xi)    Term Loan Cash Collateral. The Debtors admit, stipulate, acknowledge and

agree that all of the cash of the Debtors who were borrowers under the Prepetition Term Loan

Facilities, wherever located, and all cash equivalents, including any cash in deposit accounts of the

Debtors who were borrowers under the Prepetition Term Loan Facilities, whether as Prepetition

Term Collateral or which represent income, proceeds, products, rents, or profits of other

Prepetition Term Collateral, constitutes “cash collateral” of the Prepetition Term Parties within the

meaning of section 363(a) of the Bankruptcy Code (the “Term Loan Cash Collateral”).

       F.      Findings Regarding the Postpetition Financing.

               (i)     Postpetition Financing. The Debtors have requested from each of the DIP

Secured Parties, and the DIP Secured Parties are willing, subject to the terms of this Interim Order,

to extend certain loans, advances and other financial accommodations on the terms and conditions

set forth in this Interim Order, the DIP Loan Agreements and the other DIP Loan Documents,

respectively (the “DIP Loans”).

               (ii)    Need for Postpetition Financing.      The Debtors do not have sufficient

liquidity, including cash collateral, to operate their businesses in the ordinary course of business

without the financing requested in the Motion.        The Debtors’ ability to maintain business

relationships with their vendors, suppliers and customers, to pay their employees, pay certain fees

and expenses as set forth herein, and to otherwise fund their operations is essential to the Debtors’

continued viability as the Debtors seek to maximize the value of the assets of the Estates for the

benefit of all creditors of the Debtors. The ability of the Debtors to obtain sufficient working

capital and liquidity through the proposed postpetition financing arrangements with the DIP

Secured Parties as set forth in this Interim Order, the DIP Loan Agreements, and other DIP Loan

Documents, as applicable, is vital to the preservation and maintenance of the going concern value




                                                 18
of each Debtor. Accordingly, the Debtors have an immediate need to obtain the postpetition

financing to, among other things, permit the orderly continuation of the operation of their

businesses, minimize the disruption of their business operations, and preserve and maximize the

value of the assets of the Debtors’ bankruptcy estates (as defined under section 541 of the

Bankruptcy Code, the “Estates”) to maximize the recovery to all creditors of the Estates.

               (iii)   Priming of Prepetition Liens. The Debtors believe that the priming of the

liens granted in favor of each of the Prepetition Secured Parties in the Prepetition ABL Collateral

under section 364(d)(1) of the Bankruptcy Code, by the DIP Facility, as contemplated by the DIP

Loan Documents and this Interim Order, will enable the Debtors to continue to operate their

businesses for the benefit of their Estates and stakeholders.

               (iv)    Stalking Horse Bid. Certain of the Debtors intend to enter into that certain

Asset Purchase Agreement (as amended, restated, modified, or supplemented, from time to time,

the “Stalking Horse Agreement”) to purchase all or substantially all of the DIP Collateral (as

defined below) on the terms and conditions set forth therein (collectively, the “Stalking Horse

Bid”). The Stalking Horse Bid is integral to the value provided to the DIP Secured Parties under

the DIP Facilities and necessary to maintain, preserve, and maximize the value of the DIP

Collateral and the Debtors’ operations pending the consummation of the transactions contemplated

by the Stalking Horse Agreement.

               (v)     No Credit Available on More Favorable Terms. The Debtors are unable to

procure financing in the form of unsecured credit allowable as an administrative expense under

sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for the grant of a

superpriority administrative expense, junior liens on encumbered property of the Estates, or liens

on property of the Estates not subject to a lien pursuant to § 364(c)(1), 364(c)(2) or 364(c)(3) of




                                                 19
the Bankruptcy Code. The Debtors assert in the Motion and in the Jamal Declaration, and

demonstrated at the Interim Hearing, that they have been unable to procure the necessary financing

on terms more favorable, taken as a whole, than the financing offered by each of the DIP Secured

Parties pursuant to the DIP Loan Documents. Additionally, the Debtors have asserted that should

the DIP Facilities not be approved, the Stalking Horse Bid in connection with the sale of certain

of the Debtors’ assets shall be withdrawn.          In light of the foregoing, and considering all

alternatives, the Debtors have properly concluded, in the exercise of their sound business

judgment, that the DIP Facilities represent the best financing available to them at this time, and

are in the best interests of all of their stakeholders. After considering all alternatives, the Debtors

have properly concluded, in the exercise of their sound business judgment, that the DIP Facilities

represent the best financing available to them at this time, and are in the best interests of all of their

stakeholders.

                (vi)    Budget. The Debtors have prepared and delivered to the DIP Secured

Parties initial budgets (the “Initial Budgets”), copies of which are attached hereto as Exhibits C

and D.     The Initial Budgets reflect the Debtors’ anticipated cash receipts and anticipated

disbursements for each calendar week during the period from the Petition Date through and

including the end of the thirteenth (13th) calendar week following the Petition Date (the Initial

Budgets and each subsequent approved Budget then in effect, an “Approved Budget”). The

Debtors believe that the Initial Budgets are reasonable under the facts and circumstances. The DIP

Secured Parties are relying upon the Debtors’ agreement to comply with the Approved Budget,

the other DIP Loan Documents, and this Interim Order in determining to enter into the postpetition

financing arrangements provided for herein. For the avoidance of doubt, all references to the Initial




                                                   20
Budgets or the Approved Budget shall be subject in all respects to the Permitted Variance (as

defined in the DIP Loan Documents).

               (vii)   Certain Conditions to DIP Facilities. The DIP Lenders’ willingness to make

the DIP Loans is conditioned upon, among other things, (a) the Debtors obtaining Court approval

to enter into the DIP Loan Documents and to incur all of their obligations thereunder, and to confer

upon the DIP Secured Parties all rights, powers and remedies thereunder; (b) the provision of

adequate protection of the Prepetition Secured Parties’ interests in the Prepetition ABL Collateral

pursuant to sections 361, 363, and 364 of the Bankruptcy Code, subject to the terms and conditions

of the Prepetition Term Adequate Protection Orders; (c) the DIP Secured Parties being granted, as

security for the prompt payment of the DIP Facility and all other obligations of the Debtors under

the DIP Loan Documents: (i) superpriority perfected security interests in and liens upon all of the

Prepetition ABL Collateral and any unencumbered assets other than Excluded Assets (as defined

in the applicable DIP Loan Agreement), (ii) perfected security interests in and junior liens upon

the remaining Debtors’ assets, including, without limitation, the Prepetition Term Collateral

(collectively hereinafter referred to as the “DIP Collateral,” and for avoidance of doubt, the DIP

Collateral shall include (w) all advances under the DIP Facilities, (x) subject to entry of the Final

Order (and only effective upon the entry of the Final Order), the proceeds of the Litigation Claims

(as defined in the U.S. DIP Agreement), (y) subject to entry of the Final Order (and only effective

upon the entry of the Final Order), the proceeds of any claim or cause of action arising under or

pursuant to chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable

state, federal, or foreign law (including any other avoidance actions under the Bankruptcy Code)

(collectively, the “Avoidance Actions”), (z) 100% of the Equity Interests (as defined in the DIP

Loan Agreements) of any Borrower, any Debtor, or any Guarantor owned (directly or indirectly),




                                                 21
beneficially or of record, by the Borrower, any Debtor, or any Guarantor other than Aegean Oil

Terminal Corp.; and (aa) 100% of the Equity Interests that any Borrower, any Debtor, or any

Guarantor may own, beneficially or of record, directly or indirectly, other than Aegean Oil

Terminal Corp. (i) in any subsidiary thereof (whether or not such entity is wholly owned or

immaterial) and (ii) in any corporation, partnership (limited or general), joint venture, limited

liability company, business trust, association or other legally recognized entity (a “Person” as

defined in the DIP Loan Agreements), including joint venture interests and majority and minority

interests in any Person owned by any Borrower, any Debtor and any Guarantor; and (d) approval

of the Stalking Horse Bid.

               (viii)   Business Judgment and Good Faith Pursuant to Section 364(e). Based upon

the pleadings and proceedings of record in the Cases, (a) the terms of the DIP Loan Documents

(including, without limitation, the Roll-Up) and this Interim Order are fair, just and reasonable

under the circumstances, are ordinary and appropriate for secured financing to debtors-in-

possession, reflect the Debtors’ exercise of their prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and fair consideration; (b) the

terms and conditions of the DIP Loan Documents and this Interim Order have been negotiated in

good faith and at arms’ length by and among the Debtors and DIP Secured Parties, with all parties

being represented by counsel.        Any credit extended, loans made and other financial

accommodations extended to the Debtors by the DIP Secured Parties, including, without

limitation, pursuant to this Interim Order, have been extended, issued or made, as the case may be,

in “good faith” within the meaning of section 364(e) of the Bankruptcy Code and in express

reliance upon the protections offered by Bankruptcy Code section 364(e), and the DIP Facilities,

the DIP Liens and the DIP Superpriority Claims shall be entitled to the full protection of




                                                22
Bankruptcy Code section 364(e) in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.

               (ix)    Roll-Up of Prepetition Secured Obligations. Upon entry of this Interim

Order, without further action by the Debtors or any other party, (a) the letters of credit issued under

the U.S. Prepetition Credit Facility and the Global Prepetition Credit Facility (collectively, the

“Prepetition Letters of Credit”) shall become Letters of Credit under the DIP Obligations; (b) 50%

of the Prepetition Secured Obligations shall become DIP Obligations; (c) all cash proceeds of U.S.

Priority Collateral securing U.S. Secured Obligations (each as defined in the DIP Intercreditor

Agreement) shall be deemed to pay down outstanding obligations under the U.S. Prepetition Credit

Facility on a dollar-for-dollar basis and, contemporaneously therewith, increase availability under

the U.S. DIP Revolving Credit Facility, subject to compliance with any applicable borrowing base

limitations as set forth herein, by a corresponding amount; and (d) all cash proceeds of Global

Prepetition ABL Collateral securing Global Secured Obligations (each as defined in the DIP

Intercreditor Agreement) shall be deemed to pay-down outstanding obligations under the Global

Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously therewith, increase

availability under the Global DIP Revolving Credit Facility, subject to compliance with any

applicable borrowing base limitations as set forth herein, by a corresponding amount. The

replacement and refinancing of the Prepetition Secured Obligations shall be authorized as

compensation for, and in consideration for, and solely on account of, the agreement of the DIP

Lenders to fund the DIP Loans and to provide other consideration to the Debtors and the other

borrowers under the DIP Facilities. The Prepetition Secured Parties would not otherwise consent

to the use of their Cash Collateral or the subordination of their liens to the DIP Liens, and the DIP

Secured Parties would not be willing to provide the DIP Facilities or extend credit to the Debtors




                                                  23
thereunder without the inclusion of the Roll-Up in the DIP Obligations.              Moreover, the

replacement and refinancing (pursuant to the Roll-Up) will (a) create greater availability under the

DIP Facilities, (b) benefit the Debtors and their estates as a result of the DIP Lenders’ agreement

to make certain revisions to the borrowing base and waiver certain defaults, and (c) will enable the

Debtors to obtain urgently needed financing to administer these cases.

               (x)     Credit Bidding. Upon entry of this Interim Order, but subject to section 4.1

herein, the DIP Lenders, DIP Agents, and Prepetition Secured Parties, as applicable, shall have the

right to credit bid the entirety of (or any portion of) the full amount of the DIP Obligations and/or

Prepetition Secured Obligations (as applicable) in connection with any asset sale process,

including without limitation, sales pursuant to section 363 of the Bankruptcy Code or included as

part of any plan of reorganization subject to confirmation under section 1129 of the Bankruptcy

Code, and such right to credit bid shall not be subject to challenge or objection.

               (xi)    Debtors Will Not Challenge Credit Bid Rights. No Debtor or Debtor’s

affiliate shall object to any DIP Lender’s, DIP Agent’s, Prepetition Secured Parties’ right to credit

bid up to the full amount of its DIP Obligations and/or Prepetition Secured Obligations, in each

case including, without limitation, any accrued interest and expenses, in any sale, as applicable,

whether such sale is effectuated through section 363 of the Bankruptcy Code, in a chapter 11 or

chapter 7 proceeding, under section 1129 of the Bankruptcy Code, by a chapter 7 or chapter 11

trustee, or otherwise, provided that any proceeds of any sale be applied in accordance with the

waterfall set forth in the applicable DIP Loan Documents.

               (xii)   Sections 506(c) and 552(b). Subject to entry of a Final Order, and only

effective upon entry of the Final Order, the Debtors have agreed as a condition to obtaining

financing under the DIP Facilities that as a material inducement to the DIP Secured Parties to agree




                                                 24
to provide the DIP Facilities, and in exchange for (a) the DIP Secured Parties’ willingness to

provide the DIP Facilities to the extent set forth herein, (b) the DIP Agents’ and DIP Lenders’

agreement to subordinate their liens and superpriority claims to the Carve Out, and (c) the

consensual use of ABL Cash Collateral consistent with the Approved Budget and the terms of this

Interim Order, and subject to the Final Order, each of the DIP Secured Parties and the Prepetition

Secured Parties are entitled to receive, (1) a waiver of any equities of the case exceptions or claims

under section 552(b) of the Bankruptcy Code and a waiver of unjust enrichment and similar

equitable relief as set forth below, and (2) a waiver of the provisions of section 506(c) of the

Bankruptcy Code subject to the terms hereof.

                (xiii)   Good Cause. Good cause has been shown for the entry of this Interim

Order. The relief requested in the Motion is necessary, essential and appropriate, and is in the best

interest of and will benefit the Debtors, their creditors and their Estates, as its implementation will,

among other things, provide the Debtors with the necessary liquidity to (1) minimize disruption to

the Debtors’ businesses and on-going operations, (2) preserve and maximize the value of the

Debtors’ Estates for the benefit of all the Debtors’ creditors, and (3) avoid immediate and

irreparable harm to the Debtors, their creditors, their businesses, their employees, and their assets.

The terms of the DIP Facilities (including the Roll-Up) are fair and reasonable, reflect each

Debtor’s exercise of its business judgment, and are supported by reasonably equivalent value and

fair consideration.

                (xiv)    Adequate Protection. The Prepetition Secured Parties are entitled pursuant

to sections 361, 362, 363 and 364 of the Bankruptcy Code, to receive adequate protection against

any Diminution in Value of their respective interests in the Prepetition ABL Collateral (including

ABL Cash Collateral), to the extent set forth in this Interim Order.




                                                  25
               (xv)    Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rule 4001(c)(2). No party appearing in the Cases has filed or made

an objection to the relief sought in the Motion or the entry of this Interim Order, or any objections

that were made (to the extent such objections have not been withdrawn, waived, resolved, or

settled) are hereby overruled on the merits.

       Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing, and after due consideration and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

Section 1.     Authorization and Conditions to Financing.

               1.1     Motion Granted. The Motion is granted to the extent provided in this

Interim Order. Any objections to the entry of this Interim Order that has not been withdrawn,

waived, resolved or settled, and all reservations of rights included therein, are hereby denied and

overruled on the merits.

               1.2     Authorization of DIP Financing. The Debtors are hereby authorized and

empowered to immediately borrow, incur and guarantee (as applicable), (a) pursuant to the terms

and conditions of the U.S. DIP Agreement, (i) loans under the U.S. Revolving Credit Facility, up

to an initial aggregate principal amount, together with the outstanding amounts under the U.S.

Prepetition Credit Facility, of $160,000,000 in U.S. Revolving Commitments, of which up to

$50,000,000 shall constitute a sublimit for the issuance of U.S. Letters of Credit and Swing Line

Loans; (ii) DIP Term Loans, pursuant to the terms and conditions of the U.S. DIP Agreement, in

an aggregate principal amount not to exceed $40,000,000 prior to the entry of the Final Order to

the U.S. Borrower, and the loans advanced under the DIP Loan Documents from time to time to

the U.S. Borrower, with the right of the U.S. Borrower to make available, through approved inter-

company loans, transfers and investments, such funds to the Global Borrowers, consistent with the



                                                 26
applicable Approved Budget and (b) loans under the Global DIP Revolving Credit Facility,

pursuant to the Global DIP Agreement, a committed senior secured super-priority asset-based

credit facility will be made available to the Global Borrowers in an initial aggregate principal

amount, together with the outstanding amounts under the Global Prepetition Credit Facility, of

$300,000,000 in Global Revolving Commitments, of which up to $100,000,000 shall constitute a

sublimit for the issuance of the Global Letters of Credit.

               1.3     The DIP Facilities may be borrowed by Debtors during the Interim

Financing Period (as defined below) in accordance with the DIP Loan Documents, plus all interest,

costs, and fees, accrued or accruing under the DIP Loan Agreements and other DIP Loan

Documents, all pursuant to the terms and conditions of this Interim Order, the DIP Loan

Agreement and the other DIP Loan Documents, in each case during the period commencing on the

date of this Interim Order through and including the entry of the Final Order (the “Interim

Financing Period”). Subject to the terms and conditions contained in this Interim Order and the

DIP Loan Documents, the Debtors shall use the proceeds of the DIP Facilities pursuant to the terms

and conditions consistent with the Approved Budget, DIP Loan Documents and this Interim Order.

               1.4     Financing Documents

                       (a)     Authorization. The Debtors are hereby authorized and directed to

enter into, execute, deliver, and perform all obligations under the DIP Loan Documents. Subject

to Section 4.1 hereof, no obligation, payment, transfer or grant of security hereunder or under the

DIP Loan Documents shall be stayed, restrained, voidable, avoidable, or recoverable under the

Bankruptcy Code or under any applicable state, federal, or foreign law (including, without

limitation, under chapter 5 of the Bankruptcy Code or under any applicable state Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common law),




                                                 27
or be subject to any defense, reduction, setoff, counterclaim, recoupment, offset,

recharacterization, subordination (whether equitable, contractual or otherwise), cross-claims, or

any other challenge under the Bankruptcy Code or any applicable law, rule or regulation by any

person or entity.

                       (b)     Approval; Evidence of Borrowing Arrangements.             All terms,

conditions and covenants set forth in the DIP Loan Documents (including, without limitation, each

of the DIP Loan Agreements) are approved. All such terms, conditions and covenants shall be

sufficient and conclusive evidence of (i) the borrowing arrangements by and among the Debtors,

the DIP Agents and the DIP Lenders, and (ii) each Debtor’s assumption and adoption of, and

agreement to comply with, all the terms, conditions, and covenants of each DIP Loan Agreement

and the other DIP Loan Documents for all purposes, including, without limitation, to the extent

applicable, the payment of all DIP Obligations arising thereunder, including, without limitation,

all principal, interest, fees and other expenses, including, without limitation, all of each DIP

Agent’s and DIP Lender’s closing, arranger and administrative fees, consultant fees, professional

fees, attorney fees and legal expenses, as more fully set forth in the DIP Loan Documents. Upon

effectiveness thereof, the DIP Loan Documents shall evidence the DIP Obligations, which DIP

Loan Documents and DIP Obligations shall be valid, binding and enforceable against the Debtors,

their Estates and any successors thereto, including, without limitation, any trustee appointed in any

of these Cases or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of

these Cases (collectively, the “Successor Cases”), and their creditors and other parties-in-interest,

in each case, in accordance with the terms of this Interim Order and the DIP Loan Documents.

                       (c)     Payment of DIP Premiums and Other Expenses. Any and all fees

and expenses payable pursuant to the DIP Loan Documents (collectively, any and all such fees




                                                 28
and expenses, the “DIP Fees”) are hereby approved, and the Debtors are authorized to and shall

pay the DIP Fees as set forth in the applicable DIP Loan Documents. The Debtors are also

authorized and directed to pay, in cash and on a current basis, all reasonable and documented out-

of-pocket costs, disbursements, and expenses of the DIP Agents and the DIP Lenders incurred at

any time, as provided by the DIP Loan Documents and this Interim Order in accordance with

Section 6.14 hereof. The DIP Fees shall not be subject to any offset, defense, claim, counterclaim

or diminution of any type, kind or nature whatsoever.

                      (d)     Non-Material Amendments to DIP Loan Documents. Subject to the

terms and conditions of the applicable DIP Loan Documents, the Debtors and the applicable DIP

Secured Parties may make ministerial amendments, modifications, or supplements to any DIP

Loan Document, and the DIP Agents and the DIP Lenders may waive any provisions in the DIP

Loan Documents, without further approval of the Bankruptcy Court; provided that Debtors shall

file a notice on the Court’s docket of any such ministerial amendment, modification, or

supplement, or waiver, not more than three (3) Business Days after the effective date thereof. Any

amendments, modifications or supplements to any DIP Loan Documents, other than as set forth in

the preceding sentence (collectively, “Material DIP Amendments”), shall be filed with the Court,

and the Debtors shall provide prior written notice of the Material DIP Amendment to (i) counsel

to the DIP Agents; (ii) counsel to the DIP Lenders, (iii) counsel for each of the Prepetition Term

Parties; (iv) counsel to the Committee, or in the event no such Committee is appointed at the time

of such Material DIP Amendment, the 30 Largest Unsecured Creditors, and (v) the U.S. Trustee.

If no party in interest files an objection to the Material DIP Amendment with the Court within

three (3) Business Days from the date the notice of the Material DIP Amendment is filed with the

Court in accordance with this Section 1.4, the Debtors and the applicable DIP Secured Parties are




                                               29
authorized and empowered to implement, in accordance with the terms of the applicable DIP Loan

Documents, such Material DIP Amendment, without further notice, hearing or approval of this

Court. Any Material DIP Amendment subject to a timely and unresolved objection must be

approved by the Court to be effective.

               1.5     Payments and Application of Payments.

                       (a)     All proceeds of the Prepetition ABL Collateral received by any

Prepetition Secured Parties, or by any of the Debtors, and any other amounts or payments received

by the DIP Agents, any DIP Lender or any of the Debtors in respect of the DIP Obligations, shall

be applied or deemed to be applied on a dollar-for dollar basis by the DIP Agents first to repayment

of the remaining Prepetition ABL Obligations, then to the repayment in full of the DIP Obligations

until indefeasibly paid in full in accordance with the DIP Loan Agreements, the other DIP Loan

Documents, and this Interim Order; provided that any repayment of the Prepetition ABL

Obligations shall be subject to the terms of this remainder of this Interim Order and Section 4.1(a)

hereof.

                       (b)     Upon entry of this Interim Order, without further action by the

Debtors or any other party, (i) the Prepetition Letters of Credit shall become Letters of Credit under

the DIP Obligations; (ii) 50% of the Prepetition Secured Obligations shall become DIP

Obligations; (iii) all cash proceeds of U.S. Priority Collateral securing U.S. Secured Obligations

(each as defined in the DIP Intercreditor Agreement) shall be deemed to pay down outstanding

obligations under the U.S. Prepetition Credit Facility on a dollar-for-dollar basis and,

contemporaneously therewith, increase availability under the U.S. DIP Revolving Credit Facility,

subject to compliance with any applicable borrowing base limitations as set forth herein, by a

corresponding amount; (iv) all cash proceeds of Global Prepetition ABL Collateral securing




                                                 30
Global Secured Obligations (each as defined in the DIP Intercreditor Agreement) shall be deemed

to pay-down outstanding obligations under the Global Prepetition Credit Facility on a dollar-for-

dollar basis and, contemporaneously therewith, increase availability under the Global DIP

Revolving Credit Facility, subject to compliance with any applicable borrowing base limitations

as set forth herein, by a corresponding amount; provided, however, that this section shall be subject

to section 4.1 of this Interim Order and Local Rule 4001-2(g)(5).

               1.6     Continuation of Prepetition Procedures. Except to the extent expressly set

forth in the Prepetition Loan Documents and DIP Loan Documents, all prepetition practices and

procedures for the payment and collection of proceeds of the Prepetition ABL Collateral, sleeving,

the turnover of cash, the delivery of property to the U.S. Prepetition Agents and the U.S.

Prepetition Lenders, including the Deposit Account Control Agreements (as such term is defined

in the U.S. Prepetition Credit Agreement) and any other similar lockbox or blocked depository

bank account arrangements, are hereby approved and shall continue without interruption.

               1.7     Indemnification.     The Debtors are authorized to indemnify and hold

harmless the DIP Agents, each DIP Lender and, solely in their capacities as such, each of their

respective successors, assigns, affiliates, parents, subsidiaries, partners, controlling persons,

representatives, agents, attorneys, advisors, financial advisors, consultants, professionals, officers,

directors, members, managers, shareholders and employees, past, present and future, and their

respective heirs, predecessors, successors and assigns (each, an “Indemnified Party”), in

accordance with, and subject to, the DIP Loan Documents, which indemnification is hereby

authorized and approved.

Section 2.     Postpetition Lien; Superpriority Administrative Claim Status.

               2.1     Postpetition Lien.




                                                  31
                        (a)     Postpetition DIP Lien Granting.         To secure performance and

payment when due (whether at the stated maturity, by acceleration or otherwise) of any and all

DIP Obligations of Debtors to the DIP Secured Parties of whatever kind, nature or description,

absolute or contingent, now existing or hereafter arising, the DIP Agents, for the benefit of

themselves and the DIP Lenders, shall have and is hereby granted, effective as of the Petition Date,

continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

security interests in and liens (collectively, the “DIP Liens”, and together with the Prepetition

Liens on the DIP Collateral, the “DIP Liens”) in and upon all DIP Collateral, subject to the priority

set forth in Section 2.1(b), below.

                        (b)     DIP Lien Priority in Collateral. The DIP Liens securing all DIP

Obligations shall be first and senior in priority to all other interests and liens of every kind, nature

and description, whether created consensually, by an order of the Court or otherwise, including,

without limitation, liens or interests granted in favor of third parties in conjunction with sections

363, 364 or any other section of the Bankruptcy Code or other applicable law; provided, however,

that the DIP Liens on the (i) DIP Collateral shall be subject to the Carve Out and Permitted Liens

(as defined in the applicable DIP Loan Agreement) and (ii) Prepetition Term Collateral shall be

subject to the Carve Out, Permitted Liens, Prepetition Term Liens, and any adequate protection

liens or claims granted pursuant to the Prepetition Term Adequate Protection Orders (the

“Prepetition Term Adequate Protection Liens and Claims”); provided, for the avoidance of doubt,

the Prepetition Term Adequate Protection Liens and Claims shall be limited to the (i) prepetition

collateral granted to any Prepetition Term Party under the respective Prepetition Term Loan

Documents (as defined in the Motion) and (ii) the borrowers under the applicable Prepetition Term




                                                  32
Loan Facility under which such Prepetition Term Party is a party and any other Debtor against

whom such Prepetition Term Party has a Prepetition Term Lien.

                       (c)     Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the priority, perfection and validity of the DIP Liens and security

interests granted herein, effective as of the Petition Date, without any further act and without regard

to any other federal, state or local requirements or law requiring notice, filing, registration,

recording or possession of the DIP Collateral, or other act to validate or perfect such security

interest or lien, including without limitation, control agreements with any financial institution(s)

party to a Deposit Account Control Agreement or other depository account consisting of DIP

Collateral (a “Perfection Act”). Notwithstanding the foregoing, if either DIP Agent, shall, in its

sole discretion, elect for any reason to file, record or otherwise effectuate any Perfection Act, then

such DIP Agent is authorized to perform such act, and the Debtors and Guarantors are authorized

and directed to perform such act to the extent necessary or required by the DIP Loan Documents,

which act or acts shall be deemed to have been accomplished as of the date and time of entry of

this Interim Order notwithstanding the date and time actually accomplished, and in such event, the

subject filing or recording office is authorized to accept, file or record any document in regard to

such act in accordance with applicable law. The DIP Agents may choose to file, record or present

a certified copy of this Interim Order in the same manner as a Perfection Act, which shall be

tantamount to a Perfection Act, and, in such event, the subject filing or recording office is

authorized to accept, file or record such certified copy of this Interim Order in accordance with

applicable law. Should either DIP Agent so choose and attempt to file, record or perform a

Perfection Act, no defect or failure in connection with such attempt shall in any way limit, waive




                                                  33
or alter the validity, enforceability, attachment, or perfection of the postpetition liens and security

interests granted herein by virtue of the entry of this Interim Order.

                       (d)     To the extent that any applicable non-bankruptcy law otherwise

would restrict the granting, scope, enforceability, attachment, or perfection of the DIP Agents’ and

the DIP Lenders’ liens and security interests granted and created by this Interim Order or otherwise

would impose filing or registration requirements with respect to such liens and security interests,

such law is hereby pre-empted to the maximum extent permitted by the Bankruptcy Code,

applicable federal or foreign law, and the judicial power and authority of the United States

Bankruptcy Court. By virtue of the terms of this Order, to the extent that any DIP Agent has filed

Uniform Commercial Code financing statements, mortgages, deeds of trust, or other security or

perfection documents under the names of any of the Debtors (including all Guarantors), such

filings shall be deemed to properly perfect its liens and security interests granted and confirmed

by this Order without further action by the applicable DIP Agent.

                       (e)     The DIP Liens and the DIP Superpriority Claims (i) shall not be

made subject to or pari passu with (A) any lien, security interest or claim heretofore or hereinafter

granted in any of these Cases or any Successor Cases and shall be valid and enforceable against

the Debtors, their Estates, any trustee or any other estate representative appointed or elected in

these Cases or any Successor Cases and/or upon the dismissal of any of these Cases or any

Successor Cases, (B) any lien that is avoided and preserved for the benefit of the Debtors and their

Estates under section 551 of the Bankruptcy Code or otherwise, and (C) any intercompany or

affiliate lien or claim; and (ii) shall not be subject to sections 510, 549, 550 or 551 of the

Bankruptcy Code; provided, however, that notwithstanding the foregoing, the DIP Liens and DIP

Superpriority Claims shall be subject to the Carve Out, the Prepetition Term Liens, and Prepetition




                                                  34
Term Adequate Protection Liens and Claims; provided further that the DIP Lenders intend to

require that the Final Order shall provide, and the Debtors have agreed as a condition to obtaining

financing under the DIP Facilities, to seek Court approval at the Final Hearing that the DIP Liens

and DIP Superpriority Claims shall not be subject to section 506(c) of the Bankruptcy Code.

               2.2     Superpriority Administrative Expenses.

                       (a)     DIP Loans. For all DIP Obligations now existing or hereafter

arising pursuant to this Interim Order, the DIP Loan Documents or otherwise, the DIP Agents, for

the benefit of themselves and the DIP Lenders, are granted an allowed superpriority administrative

claim pursuant to section 364(c)(1) of the Bankruptcy Code, having priority in right of payment

over any and all other obligations, liabilities and indebtedness of Debtors (other than the Carve

Out, Prepetition Term Liens, and Prepetition Term Adequate Protection Liens and Claims),

whether now in existence or hereafter incurred by the Debtors, and over any and all administrative

expenses or priority claims of the kind specified in, or ordered pursuant to, inter alia, sections 105,

326, 328, 330, 331, 364(c)(1), 503(b), 507(a), 507(b), 546(c), 1113 or 1114 of the Bankruptcy

Code (other than the Carve Out and Prepetition Term Adequate Protection Liens and Claims),

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy or attachment, which allowed superpriority administrative claim shall be

payable from and have recourse to all prepetition and postpetition property of the Debtors and all

proceeds thereof (other than the Carve Out, the Prepetition Term Liens and the proceeds of

avoidance actions under chapter 5 of the Bankruptcy Code) (the “DIP Superpriority Claims”);

provided, however, that notwithstanding the foregoing, the DIP Superpriority Claims shall be

subject to the Carve Out, the Prepetition Term Liens, and the Prepetition Term Adequate

Protection Liens and Claims.




                                                  35
                2.3     Carve Out.

                        (a)     Carve Out. The “Carve Out” means the sum of (i) all fees required

to be paid to the Clerk of the Court and to the Office of the U.S. Trustee under section 1930(a) of

title 28 of the United States Code plus interest at the statutory rate (without regard to the notice set

forth in (iii) below); (ii) all reasonable fees and expenses up to $100,000 incurred by a trustee

under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below);

(iii) to the extent allowed at any time, whether by interim order, procedural order, or otherwise, all

unpaid fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained

by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor

Professionals”) and the Committee (if appointed) pursuant to section 328 or 1103 of the

Bankruptcy Code (the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons”) at any time before or on the first Business Day following delivery by either

DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed by the Court prior

to or after delivery of a Carve Out Trigger Notice; provided, however, that the Carve Out shall not

include amounts related to any completion fee, success fee, restructuring fee, or similar such fee

or compensation in respect of any Professional Persons; and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $2,500,000 incurred after the first

Business Day following delivery by either DIP Agent of the Carve Out Trigger Notice, to the

extent allowed at any time, whether by interim order, procedural order, or otherwise (the amounts

set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by either DIP Agent to the Debtors, their lead restructuring counsel, the U.S.

Trustee, and counsel to the Committee, which notice may be delivered following the occurrence




                                                  36
and during the continuation of an Event of Default and acceleration of an obligation under the

applicable DIP Facility stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                       (b)    Carve Out Reserves. On the day on which a Carve Out Trigger

Notice is given by the DIP Agent to the Debtors with a copy to counsel to the Committee (the

“Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be deemed a draw request

and notice of borrowing by the Debtors for both revolving and any outstanding delayed draw term

loans under the DIP Facilities (on a pro rata basis based on the then outstanding U.S. Revolving

Commitments, DIP Term Loan Commitment, or Global Revolving Commitments (together, the

“Commitments”)), in an amount equal to the then unpaid amounts of the Allowed Professional

Fees (any such amounts actually advanced shall constitute DIP Loans) and (ii) also constitute a

demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

Professional Fees. The Debtors shall deposit and hold such amounts in a segregated account at

the DIP Agent in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out

Trigger Notice Reserve”) prior to any and all other claims. On the Termination Declaration Date,

the Carve Out Trigger Notice shall also (i) be deemed a request by the Debtors for both revolving

and any outstanding delayed draw term loans under the DIP Facilities (on a pro rata basis based

on the then outstanding Commitments), in an amount equal to the Post-Carve Out Trigger Notice

Cap (any such amounts actually advanced shall constitute DIP Loans) and (ii) constitute a demand

to the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by

any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount

equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit and hold such amounts

in a segregated account at the DIP Agent in trust to pay such Allowed Professional Fees benefiting




                                                37
from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and,

together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any

and all other claims. On the first business day after the DIP Agent gives such notice to such DIP

Lenders, notwithstanding anything in the DIP Facilities to the contrary, including with respect to

the existence of a Default (as defined in the applicable DIP Facility) or Event of Default (as defined

in the applicable DIP Facility), the failure of the Debtors to satisfy any or all of the conditions

precedent for any of the DIP Loans under any of the DIP Facilities, any termination of the

Commitments following an Event of Default, or the occurrence of the Maturity Date (as defined

in the applicable DIP Facility), each DIP Lender with an outstanding Commitment (on a pro rata

basis based on the then outstanding Commitments) shall make available to the DIP Agent such

DIP Lender’s pro rata share with respect to such borrowing in accordance with the applicable DIP

Facility. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the

“Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice

Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not

been reduced to zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless all DIP

Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

terminated, in which case any such excess shall be paid to the Prepetition Secured Parties (as

defined in the Motion), in accordance with their rights and priorities as of the Petition Date. All

funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”),

and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to

pay the DIP Agents for the benefit of the DIP Lenders, unless the DIP Obligations have been




                                                 38
indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any

such excess shall be paid to the Prepetition Secured Parties in accordance with their rights and

priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP Loan

Documents, or this Interim Order, if either of the Carve Out Reserves is not funded in full in the

amounts set forth in this Section 2.3, then, any excess funds in one of the Carve Out Reserves

following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively,

shall be used to fund the other Carve Out Reserve, up to the applicable amount set forth in this

Section 2.3, prior to making any payments to the DIP Agents or the Prepetition Secured Parties,

as applicable. Notwithstanding anything to the contrary in the DIP Loan Documents or this

Interim Order, following delivery of a Carve Out Trigger Notice, the DIP Agents and the

Prepetition Agents shall not sweep or foreclose on cash (including cash received as a result of the

sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been fully

funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with

any excess paid to the DIP Agent for application in accordance with the DIP Loan Documents.

Further, notwithstanding anything to the contrary in this Interim Order, (i) disbursements by the

Debtors from the Carve Out Reserves shall not constitute Loans (as defined in the DIP Loan

Agreements) or increase or reduce the DIP Obligations, (ii) the failure of the Carve Out Reserves

to satisfy in full the Allowed Professional Fees shall not affect the priority of the Carve Out, and

(iii) in no way shall the Initial Budget, Approved Budget, Carve Out, Post-Carve Out Trigger

Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or limitation on the

amount of the Allowed Professional Fees due and payable by the Debtors. For the avoidance of

doubt and notwithstanding anything to the contrary in this Interim Order, the DIP Facilities, or in

any Prepetition Credit Facilities, the Carve Out shall be senior to all liens and claims securing all




                                                 39
of the DIP Facilities, the Prepetition Replacement Liens, and any and all other forms of adequate

protection, liens, or claims securing the DIP Obligations or the Prepetition Secured Obligations.

For the avoidance of doubt, the Carve Out shall not be senior to the Prepetition Term Liens or the

Prepetition Term Adequate Protection Liens and Claims.

                      (c)     Payment of Allowed Professional Fees Prior to the Termination

Declaration Date. Any payment or reimbursement made prior to the occurrence of the Termination

Declaration Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                      (d)     No Direct Obligation To Pay Allowed Professional Fees. None of

the DIP Agent, DIP Lenders, the Prepetition Secured Parties, or the Prepetition Term Parties shall

be responsible for the payment or reimbursement of any fees or disbursements of any Professional

Person incurred in connection with these Cases or any Successor Cases under any chapter of the

Bankruptcy Code. Nothing in this Interim Order or otherwise shall be construed to obligate the

DIP Agent, the DIP Lenders, the Prepetition Secured Parties, or the Prepetition Term Parties in

any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

                      (e)     Payment of Carve Out On or After the Termination Declaration

Date. Any payment or reimbursement made on or after the occurrence of the Termination

Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the Carve

Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and made a part

of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the

protections granted under this Interim Order, the DIP Loan Documents, the Bankruptcy Code, and

applicable law.




                                               40
                2.4     Excluded Professional Fees. Notwithstanding anything to the contrary in

this Interim Order, none of the (i) Carve Out, (ii) DIP Facilities, (iii) DIP Collateral, Prepetition

ABL Collateral, DIP Loans, ABL Cash Collateral, Revolving Loans, Letters of Credit, or (iv) any

other credit or financial accommodations provided under or in connection with any of the DIP

Loan Documents, nor the proceeds of any of the foregoing may be used to pay any Allowed

Professional Fees or any other fees or expenses incurred by any Professional Person, directly or

indirectly, or by any of the Debtors, the Committee, if any, or any trustee or other estate

representative appointed in these Cases or any Successor Cases or any other person or entity (or

to pay any professional fees, disbursements, costs or expenses incurred in connection therewith)

in connection with any of the following unless, with respect to (ii)-(iv), agreed to in writing by

the DIP Lenders:

                        (a)     an assertion or joinder in any claim, counter-claim, action,

proceeding, application, motion, objection, defense or other contested matter seeking any order,

judgment, determination or similar relief: (i) challenging the legality, validity, priority, perfection,

or enforceability of the (A) Prepetition Secured Obligations or Prepetition Secured Parties’ liens

on and security interests in the Prepetition ABL Collateral, and (B) the DIP Obligations or any

DIP Agent’s or DIP Lender’s liens on and security interests in the DIP Collateral; (ii) invalidating,

setting aside, avoiding or subordinating, in whole or in part, (A) the Prepetition Secured

Obligations or Prepetition Secured Parties’ liens on and security interests in the Prepetition ABL

Collateral, and (B) the DIP Obligations or any DIP Agent’s or DIP Lender’s liens on and security

interests in the DIP Collateral; or (iii) preventing, hindering or delaying either DIP Agent’s or DIP

Lenders’ enforcement of any lien, claim, right or security interest or realization upon any DIP




                                                  41
Collateral in accordance with the terms and conditions of either DIP Loan Agreement or any DIP

Loan Documents, respectively, and this Interim Order;

                       (b)     (i) to use or seek to use ABL Cash Collateral; (ii) except as permitted

by the DIP Loan Documents, to sell or otherwise dispose of the DIP Collateral (or any portion

thereof) other than in accordance with the terms of this Interim Order; (iii) except to the extent

permitted by the DIP Loan Documents, to use or seek to use any insurance proceeds constituting

DIP Collateral without the consent of the DIP Agents and the applicable Required DIP Lenders

(as defined in the applicable DIP Loan Document); (iv) except to the extent expressly permitted

by the DIP Loan Documents, to seek authorization to incur Indebtedness or Financial Indebtedness

(as defined in the applicable DIP Loan Agreements) or to incur liens or security interests; (v) to

object to or challenge in any way the rights granted or provided to the DIP Secured Parties under

the terms of this Interim Order or the Bankruptcy Code, the DIP Liens, DIP Obligations,

Prepetition Liens, Prepetition Secured Obligations, DIP Collateral (including ABL Cash Collateral

or Prepetition ABL Collateral or any other claims or liens held by or on behalf of any of the DIP

Agents, the DIP Lenders or the Prepetition Secured Parties, respectively, (vi) to prosecute or

support any plan of liquidation or reorganization that crams down or reinstates the Prepetition

Secured Obligations, (vii) to investigate (including by way of examinations or discovery

proceedings, whether formal or informal), prepare, assert, join, commence, support or prosecute

any action for any claim, counter-claim, action, proceeding, application, motion, objection,

defense, or other contested matter seeking any order, judgment, determination or similar relief

against, or adverse to the interests of, in any capacity, against any of the Released Parties with

respect to any transaction, occurrence, omission, action or other matter arising under, in connection

with or related to this Interim Order, the DIP Facility, the DIP Loan Documents, the Prepetition




                                                 42
Loan Documents or the transactions contemplated therein or thereby, including, without limitation,

(A) any claims or causes of action arising under chapter 5 of the Bankruptcy Code, (B) any so-

called “lender liability” claims and causes of action, (C) any challenge to, claim, or cause of action

with respect to the validity, enforceability, priority and extent of, or asserting any defense,

counterclaim, or offset to, the DIP Obligations, the DIP Superpriority Claims, the DIP Liens, the

DIP Loan Documents, the Prepetition Loan Documents or the Prepetition Secured Obligations,

(D) any claim or cause of action seeking to challenge, invalidate, modify, set aside, avoid, marshal,

limit, restrict, subordinate, disallow, or recharacterize in whole or in part, the DIP Obligations, the

DIP Liens, the DIP Superpriority Claim, the DIP Collateral, the Prepetition ABL Collateral, the

Prepetition Secured Obligations, (E) any action seeking to modify any of the rights, remedies,

priorities, privileges, protections and benefits granted to either the DIP Agents or the DIP Lenders

hereunder or under any of the DIP Loan Documents, the Prepetition Secured Parties under any of

the Prepetition Loan Documents (in each case, including, without limitation, claims, proceedings

or actions that might prevent, hinder or delay any of the DIP Agent’s or the DIP Lenders’

assertions, enforcements, realizations or remedies on or against the DIP Collateral in accordance

with the applicable DIP Loan Documents and this Order and/or the Final Order (as applicable)

(provided, however, and subject to entry of the Final Order, that an amount no more than, $50,000

in the aggregate, to be incurred solely by the Committee (the “Investigation Budget Amount”) of

the DIP Collateral or proceeds from the borrowings under the DIP Facilities or any other amounts,

may be used for allowed fees and expenses in investigating (but not objecting to, challenging,

litigating (including by way of discovery), opposing, or seeking to subordinate or recharacterize)

the validity, enforceability, perfection, priority or extent of the Prepetition Liens, the Prepetition




                                                  43
Loan Documents, or the Prepetition Secured Obligations, within the applicable challenge period

as set forth in Section 4.1.

                        (c)    any act which has or could adversely modify or compromise the

rights and remedies of any DIP Secured Party and/or Prepetition Secured Party under this Interim

Order, including, without limitation, a challenge to the ability of any DIP Secured Party or

Prepetition Secured Party to credit bid in connection with the sale of any assets of the Debtors, or

which directly results in the occurrence of a DIP Termination Event under any DIP Loan

Documents, or this Interim Order.

                2.5     Use of ABL Cash Collateral; Adequate Protection.

                        (a)    Authorization to Use ABL Cash Collateral. Subject to the terms and

conditions of this Interim Order and the DIP Loan Documents, and consistent with the Approved

Budget, the Debtors shall be and are hereby authorized to use the ABL Cash Collateral (as defined

in section 363 of the Bankruptcy Code) for the period commencing on the date of this Interim

Order and terminating upon the occurrence of a DIP Termination Event. Nothing in this Interim

Order shall authorize the disposition of any assets of the Debtors or their Estates outside the

ordinary course of business, or any Debtor’s use of ABL Cash Collateral or other proceeds

resulting therefrom, except as expressly permitted in this Interim Order, the DIP Loan Documents

and compliance with the Approved Budget. Any failure by the Debtors on or after the Petition

Date to comply with the segregation requirements of section 363(c)(4) of the Bankruptcy Code in

respect of any ABL Cash Collateral shall not be used as a basis to challenge any of the Prepetition

Secured Obligations, or the extent, validity, enforceability or perfected status of any of the

Prepetition Liens.




                                                44
                       (b)    Prepetition Replacement Liens. As adequate protection for the

Diminution in Value of their interests in the Prepetition ABL Collateral (including ABL Cash

Collateral) and the subordination to the Carve Out, the Prepetition Secured Parties for the benefit

of themselves and the Prepetition Lenders, are hereby granted pursuant to sections 361 and 363 of

the Bankruptcy Code, and solely to the extent of the Diminution in Value, valid, binding,

enforceable and perfected replacement liens upon and security interests in all DIP Collateral other

than the Prepetition Term Collateral (the “Prepetition Replacement Lien”). The Prepetition

Replacement Lien shall be junior and subordinate only to (i) the Carve Out, (ii) the Permitted Liens

(as defined in the DIP Loan Agreements) (iii) Prepetition Secured Parties and Prepetition Lenders’

liens on the DIP Collateral to secure the Prepetition ABL Obligations, and (iv) the DIP Agents’

and DIP Lenders’ DIP Lien on the DIP Collateral. Notwithstanding the foregoing, payment of any

documented fees, costs and expenses of the Prepetition Term Parties pursuant to the respective

Adequate Protection Order, including all reasonable and documented professional and advisory

fees, costs, and expenses of legal, financial and other professionals, shall not be subject to

disgorgement.

                       (c)    Prepetition 507(b) Priority Claims.         As additional adequate

protection for the Diminution in Value, the Prepetition Secured Parties for the benefit of

themselves and the Prepetition Lenders, are hereby granted as and to the extent provided by

section 507(b) of the Bankruptcy Code, and solely to the extent of the Diminution in Value, an

allowed superpriority administrative expense claim in each of these Cases and any successor

bankruptcy cases (the “Prepetition Adequate Protection Superpriority Claim”). The Prepetition

Adequate Protection Superpriority Claim shall be junior only to (i) the Carve Out, and (ii) the DIP

Superpriority Claim, and (iii) the Prepetition Term Adequate Protection Liens and Claims, and




                                                45
shall otherwise have priority over all administrative expense claims and unsecured claims against

Debtors and their Estates now existing or hereafter arising, of any kind or nature whatsoever.

                       (d)     Fees and Expenses. The Prepetition Secured Parties for themselves

and for the benefit of the applicable Prepetition Lenders, shall receive from the Debtors current

cash payments of all reasonable and documented out-of-pocket fees and expenses (whether

incurred prepetition or post-petition) of Allen & Overy LLP; Willkie Farr & Gallaher LLP;

Milbank, Tweed, Hadley & McCloy LLP; Norton Rose Fulbright LLP and such other local

counsels and advisors as may be required thereby (the “Creditor’s Counsel”); provided, that any

invoices submitted to, and payments made by, the Debtors under this Section 2.5(d) shall be subject

to the procedures set forth in Section 5.14 of this Interim Order.

                       (e)     Adequate Protection Payments. The Prepetition Secured Parties for

themselves and for the benefit of the applicable Prepetition Lenders, shall receive from the Debtors

periodic adequate protection payments (the “Adequate Protection Payments”) in an amount

resulting from applying a per annum rate equal to the non-default interest rate under the applicable

Prepetition Credit Facility to the aggregate outstanding amount of Prepetition Secured Obligations

as of the Petition Date in respect of such relevant periods ending after the Petition Date (and not,

for the avoidance of doubt, at any different rate set forth in any of the applicable Prepetition Credit

Facilities); provided, however, that any Adequate Protection Payment shall be without prejudice,

and with a full reservation of rights, as to whether such payment should be recharacterized or

reallocated pursuant to section 506(b) of the Bankruptcy Code as principal payments under the

applicable Prepetition Credit Facilities (whether as to principal, interest or otherwise). The

Adequate Protection Payments will be calculated on a monthly basis, and be due and payable on

the first business day of each month occurring after the first full month following the Petition Date.




                                                  46
                      (f)     Adequate Protection Reservation. The receipt by the Prepetition

Secured Parties of the adequate protection provided pursuant to paragraph 2.5 of this Interim Order

shall not be deemed an admission that the interests of the Prepetition Secured Parties are indeed

adequately protected. Further, nothing contained in this Interim Order shall prejudice or limit the

rights of the Prepetition Secured Parties, subject to the Prepetition Intercreditor Agreements, to

seek additional relief with respect to the use of ABL Cash Collateral or for additional adequate

protection.

Section 3.     Default; Rights and Remedies; Relief from Stay.

               3.1    Events of Default. The occurrence of (a) any “Event of Default” as that

term is defined in each of the DIP Loan Agreements; (b) any failure to meet or satisfy any

Milestone in accordance with the applicable DIP Loan Agreement; (c) the Maturity Date under

any DIP Loan Agreement; and/or (d) any violation, breach or default by any Debtor with respect

to any of its obligations under this Interim Order, shall constitute a “DIP Termination Event”

hereunder unless waived in writing by the applicable DIP Secured Parties and in accordance with

the applicable DIP Loan Documents.

               3.2    Rights and Remedies upon a DIP Termination Event.

                      (a)     Subject to the terms and provisions of the Prepetition Term

Adequate Protection Orders, upon the occurrence of and during the continuance of a DIP

Termination Event, the DIP Agents shall be entitled to take any act or exercise any right or remedy

as provided in this Interim Order or any DIP Loan Document, as applicable, including, without

limitation, (i) declare all DIP Obligations owing under their respective DIP Loan Documents to be

immediately due and payable; (ii) terminate, reduce or restrict any commitment to extend

additional credit to the Debtors to the extent any such commitment remains (including provision

of any Letters of Credit); (iii) terminate the DIP Facilities and any DIP Loan Document as to any



                                                47
future liability or obligation of the DIP Secured Parties, but without affecting any of the DIP

Obligations or the DIP Liens securing the DIP Obligations; (iv) terminate and/or revoke the

Debtors’ right, if any, under this Interim Order and the other DIP Loan Documents to use any ABL

Cash Collateral and all authority to use ABL Cash Collateral shall cease, subject to section 3.2(b);

(v) invoke the right to charge interest at the default rate under the DIP Loan Documents; (vi) freeze

monies or balances in the Debtors’ accounts constituting Collateral; (vii) immediately setoff any

and all amounts in accounts maintained by the Debtors with the applicable DIP Agents or the DIP

Lenders against the DIP Obligations; (viii) otherwise enforce any and all rights against the DIP

Collateral in the possession of any of the applicable DIP Lenders, including, without limitation,

disposition of the DIP Collateral for application towards the DIP Obligations, subject to section

3.2(b); and (A) take any other actions or exercise any other rights or remedies permitted under this

Order, the DIP Loan Documents or applicable law; provided, however, that prior to the exercise

of any right set forth in this paragraph, the applicable DIP Agent shall be required to provide three

(3) Business Days’ written notice to counsel to the Debtors, counsel to the Committee and the U.S.

Trustee of its intent to exercise its rights and remedies (the “Enforcement Notice Period”) other

than with respect to funding of the Carve Out. The DIP Secured Parties shall have no obligation

to lend or advance any additional funds to or on behalf of Debtors, or provide any other financial

accommodations to Debtors, immediately upon or after the occurrence of a DIP Termination

Event, or upon the occurrence of any act, event, or condition that, with the giving of notice or the

passage of time, or both, would constitute a DIP Termination Event. For the avoidance of doubt,

notwithstanding the forgoing, the Debtors may use ABL Cash Collateral for (i) the Carve Out

Reserves, as set forth in Section 2.3; and (ii) subject to the Approved Budget, amounts that the

Debtors have determined in good faith are, in the ordinary course, critical to the preservation of




                                                 48
the Debtors and their Estates and have approved in advance in writing by the applicable Required

DIP Lenders.

                       (b)     Unless during such Enforcement Notice Period the Court determines

that a DIP Termination Event has not occurred, the DIP Agents and the DIP Lenders shall be

deemed to have received relief from the automatic stay, and subject in each case to the terms and

conditions of the Prepetition Term Adequate Protection Orders, may (unless stayed) foreclose on

all or any portion of the DIP Collateral, collect accounts receivable, and apply the proceeds thereof

to the DIP Obligations, occupy the Debtor ABL Obligors’ premises to sell or otherwise dispose of

the DIP Collateral, or otherwise exercise all rights and remedies available against the DIP

Collateral permitted by the DIP Loan Documents in accordance with applicable law or equity,

without further notice to, hearing of, or order from this Court, and without restriction or restraint

by any stay under sections 105 or 362 of the Bankruptcy Code, or otherwise. During the

Enforcement Notice Period, the Debtors may use ABL Cash Collateral to pay, subject to the

Approved Budget, only the following amounts and expenses: (i) the Carve Out Reserves, as set

forth in section 2.3; and (ii) subject to the Approved Budget, amounts that the Debtors have

determined in good faith are, in the ordinary course, critical to the preservation of the Debtors and

their Estates and have approved in advance in writing by the applicable Required DIP Lenders.

The Debtors shall reasonably cooperate with the DIP Agents and the DIP Lenders in their exercise

of rights and remedies, whether against the DIP Collateral or otherwise, and the Debtors shall

waive any right to seek relief under the Bankruptcy Code, including under section 105 thereof, to

the extent such relief would restrict or impair the rights and remedies of the DIP Agents and the

DIP Lenders set forth in this Interim Order and in the DIP Loan Documents, other than to dispute

whether a DIP Termination Event has in fact occurred; provided, however, that none of the DIP




                                                 49
Secured Parties shall object to a request by the Debtors for an expedited hearing before the Court

to contest whether a DIP Termination Event has in fact occurred.

               3.3     Modification of Automatic Stay.

                       (a)     The automatic stay provisions of section 362 of the Bankruptcy

Code and any other restriction imposed by an order of the Court or applicable law are hereby

modified without further notice, application or order of the Court to the extent necessary to

(i) permit the DIP Agents to perform any act authorized or permitted under or by virtue of this

Interim Order, the DIP Loan Agreements, the DIP Security Agreements, or the other DIP Loan

Documents, as applicable, including, without limitation, (A) to implement the postpetition

financing arrangements authorized by this Interim Order, (B) to take any act to create, validate,

evidence, attach or perfect any lien, security interest, right or claim in the DIP Collateral, (C) to

assess, charge, collect, advance, deduct and receive payments with respect to the Prepetition ABL

Obligations and DIP Obligations (or any portion thereof), including, without limitation, all

interests, fees, costs and expenses permitted under any of the DIP Loan Documents and apply such

payments to the Prepetition ABL Obligations, and (D) immediately following the expiration of the

Enforcement Notice Period (as referred to above), unless stayed, to take any action and exercise

all rights and remedies provided to it by this Interim Order, the DIP Loan Documents or applicable

law; provided that the authorization set forth in this paragraph 3.3(a) shall be subject in each case

to the terms and conditions of the Prepetition Term Adequate Protection Orders and (ii) to permit

the Stalking Horse Bidder to terminate the Stalking Horse Agreement in accordance with its terms

and to deliver any notice or election contemplated thereunder.

Section 4.     Representations; Covenants; and Waivers.

               4.1     Reservation of Third Party Challenge Rights.




                                                 50
                       (a)     Objections to Prepetition ABL Obligations.            Notwithstanding

anything to the contrary in the Interim Order, any action, claim, defense, complaint, motion or

other written opposition (hereinafter, a “Prepetition Objection”) that seeks to object to, challenge,

contest or otherwise invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction,

disgorgement or claim of any kind regarding: (i) the existence, validity or amount of the

Prepetition ABL Obligations, as of the Petition Date, (including as to the value of a secured claim

of the Prepetition Agent and Prepetition Lenders solely with respect to Prepetition ABL

Obligations, pursuant to section 506(a) of the Bankruptcy Code) or (ii) the extent, legality, validity,

perfection or enforceability of the Prepetition Secured Parties and Prepetition Lenders’ respective

prepetition liens and security interests in the Prepetition ABL Collateral solely with respect to

Prepetition ABL Obligations, shall be properly filed with the Court (x) by the Committee, if a

Committee is appointed and if the Court grants the Committee the requisite standing, within sixty

(60) calendar days from the date of entry of the Final Order (the “Committee Challenge Period”),

or (y) if no Committee is appointed, by any party in interest with requisite standing within seventy-

five (75) calendar days from the date of entry of the Final Order (such period, together with the

Committee Challenge Period, the “Challenge Periods” and each, a “Challenge Period”); provided,

however, that nothing herein shall permit any party to challenge the extent or validity of the DIP

Obligations or any liens that secure such DIP Obligations or provide standing to any such party;

provided further however, that the portion of the Roll-Up effective immediately upon entry of this

Order shall be subject to Local Rule 4001-2(g)(5). If any such Prepetition Objection is timely and

properly filed and a final, non-appealable order is entered by a court of competent jurisdiction

sustaining and ordering some or all of the relief requested in such Prepetition Objection, nothing

in this Interim Order shall prevent the Court from granting appropriate relief with respect to the




                                                  51
Prepetition ABL Obligations or the Prepetition Secured Parties or the Prepetition Lenders’ liens

on the Prepetition ABL Collateral. If no Prepetition Objection is timely and properly filed, or if a

Prepetition Objection is timely and properly filed but denied, (i) the Prepetition ABL Obligations

shall be deemed allowed in full, shall not be subject to any setoff, recoupment, counterclaim,

deduction or claim of any kind, and shall not be subject to any further objection or challenge by

any party at any time, and the Prepetition Secured Parties and the Prepetition Lenders’ prepetition

liens on and security interest in the Prepetition ABL Collateral shall be deemed legal, valid,

perfected, enforceable, and non-avoidable for all purposes, and (ii) the Prepetition Secured Parties

and the Prepetition Lenders, and each of their respective participants, agents, officers, directors,

employees, attorneys, professionals, successors, and assigns (each in their respective capacities as

such) shall be deemed released and discharged from any and all claims and causes of action related

to or arising out of the Prepetition Loan Documents and the Prepetition ABL Obligations, and shall

not be subject to any further objection or challenge relating thereto or arising therefrom by any

party at any time. The stipulations set forth in Section E of this Interim Order shall be binding

upon each party in interest, including the Committee (if appointed) unless the Committee or any

other party in interest with the requisite standing, (i) timely files a Prepetition Objection pursuant

to Section 4.1(a)(x) or 4.1(a)(y) above, as applicable, and (ii) such Prepetition Objection is

sustained by a final and non-appealable order. Nothing contained in this Section 4.1(a) or

otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims or

protections afforded to Prepetition Secured Parties or any Prepetition Lenders in connection with

all postpetition Revolving Loans and Letters of Credit, and any other postpetition financial and

credit accommodations provided by Prepetition Secured Parties to Debtors in reliance on

section 364(e) of the Bankruptcy Code and in accordance with the terms and provisions of this




                                                 52
Interim Order and the Prepetition Loan Documents. Nothing contained in this Section 4.1(a) or

otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims or

protections afforded to the DIP Agents or DIP Lenders in connection with all postpetition financial

and credit accommodations provided by the DIP Agents or DIP Lenders in reliance on

section 364(e) of the Bankruptcy Code and in accordance with the terms and provisions of this

Interim Order and the DIP Loan Documents.

                      (b)     Nothing in this Interim Order vests or confers on the Committee or

any person (as defined in the Bankruptcy Code) standing or authority to pursue any cause of action

belonging to the Debtors or their Estates, and all rights to object to such standing are expressly

reserved.

                      (c)     If the DIP Facilities are not approved on a final basis due to the

existence and approval of competing or alternative debtor-in-possession financing (a “Competing

DIP Facility”), the Debtors, Guarantors, and Prepetition Obligors shall pay in cash within 15 days

all amounts, obligations, and liabilities owing or payable to any Prepetition Secured Parties

Prepetition Lenders, DIP Agents, or DIP Lenders, including any counsel or professionals retained

by such Prepetition Secured Parties, Prepetition Lenders, DIP Agents, or DIP Lenders under the

Prepetition Loan Documents or DIP Loan Documents including, without limitation, (i) any and all

DIP Obligations and (ii) any principal, interest, fees, commitment fees, administrative agent fees,

audit fees, closing fees, service fees, facility fees, or other fees, costs, expenses, charges and

disbursements of the respective Prepetition Secured Parties (including the reasonable and

documented fees and expenses of each of the Prepetition Secured Parties’ attorneys, advisors,

accountants and other consultants), any obligations in respect of indemnity claims, whether

contingent or absolute, in each case constituting all “Obligations” as defined in the Prepetition




                                                53
Loan Documents. For the avoidance of doubt, the “DIP Obligations” set forth in this Interim Order

will include reasonable and documented fees and expenses incurred by the DIP Secured Parties in

connection with the negotiation and preparation of the Stalking Horse Bid and any related

documents.

               4.2     Debtors’ Waivers. Prior to the payment in full of all Prepetition ABL

Obligations and all DIP Obligations, any request by the Debtors with respect to the following shall

also constitute a DIP Termination Event: (a) to use ABL Cash Collateral of DIP Agents, the DIP

Lenders, or the Prepetition Secured Parties under section 363 of the Bankruptcy Code; (b) to obtain

post-petition loans or other financial accommodations pursuant to section 364(c) or 364(d) of the

Bankruptcy Code that does not provide for the repayment in full of the DIP Obligations, other than

as provided in this Interim Order or as may be otherwise permitted pursuant to the DIP Loan

Documents; (c) to challenge the application of any payments authorized by this Interim Order as

pursuant to section 506(b) of the Bankruptcy Code, or to assert that the value of the Prepetition

ABL Collateral is less than the Prepetition ABL Obligations; (d) to propose, support or have a plan

of reorganization or liquidation that does not provide for the payment in cash in full and satisfaction

of all DIP Obligations on the effective date of such plan in accordance with the terms and

conditions set forth in the DIP Loan Documents; (e) to propose or support any challenge by any

party in interest to seek to limit or prevent the DIP Lenders or the Prepetition Lenders from

exercising their credit bid rights in connection with the sale of any Assets of the Debtors; or (f) to

seek relief under the Bankruptcy Code, including without limitation, under section 105 of the

Bankruptcy Code, to the extent any such relief would restrict or impair (i) the rights and remedies

of any of the DIP Agents or the DIP Lenders against the Debtors as provided in this Interim Order

or any of the DIP Loan Documents or (ii) the exercise of such rights or remedies by any of the DIP




                                                  54
Agents or the DIP Lenders against the Debtors in accordance with the DIP Loan Agreements or

this Interim Order (other than to object to the exercise of the rights and remedies within the

Enforcement Notice Period on the grounds set forth in Section 3.2 of this Interim Order); provided,

however, that the DIP Agents may otherwise consent in writing, but no such consent shall be

implied from any other action, inaction, or acquiescence by DIP Agents or any DIP Lender.

               4.3     Collateral Rights.     Until all Prepetition ABL Obligations and DIP

Obligations shall have been paid in full in accordance with the terms of the Prepetition Loan

Documents and DIP Loan Documents, it shall be a DIP Termination Event pursuant to section 3.1

of this Interim Order if any Debtor takes any of the following actions, except to the extent permitted

by, and subject in all respects to, the DIP Loan Documents and the Prepetition Term Adequate

Protection Orders: take any action to foreclose upon or recover, in connection with the liens

granted thereto pursuant to the Prepetition Loan Documents, this Interim Order, or otherwise seek

or exercise any enforcement rights or remedies against any DIP Collateral or in connection with

the debt and obligations underlying the Prepetition Loan Documents or the Adequate Protection

Liens, including, without limitation, in respect of the occurrence or continuance of any DIP

Termination Event.

Section 5.     Prepetition Term Lender Adequate Protection Liens and Claims

               5.1     As adequate protection for the Prepetition Term Parties’ respective interests

in their respective Prepetition Term Collateral, pursuant to section 361 and 363(e) of the

Bankruptcy Code, and as a condition for the Debtors’ use of their Prepetition Term Collateral,

including any Prepetition Term Cash Collateral, each of the Prepetition Term Parties is granted

the adequate protection set forth in (a) the relevant Prepetition Term Adequate Protection Order or

(b) if no Prepetition Term Adequate Protection Order has been entered with respect to any

Prepetition Term Party, (i) cash payment of all accrued and unpaid interest, at the applicable non-



                                                 55
default rates provided in the respective Prepetition Term Loan Document and (ii) continued

maintenance of and appropriate insurance on the applicable collateral in amounts consistent with

the Debtors’ prepetition practices as set forth in the applicable Prepetition Term Loan Document;

provided, however, that the Debtors reserve the right to seek recharacterization of adequate

protection as being applied to principal and/or seek a determination on the value of the Prepetition

Term Collateral. Notwithstanding the foregoing, payment of any documented fees, costs and

expenses of the Prepetition Term Parties pursuant to the respective Adequate Protection Order,

including all reasonable and documented professional and advisory fees, costs, and expenses of

legal, financial and other professionals, shall not be subject to disgorgement.

               5.2     Subject to the provision of the Prepetition Term Adequate Protection Liens

and Claims, and the terms of the Prepetition Term Adequate Protection Orders, the Debtors are

authorized to use the Prepetition Term Collateral, including the Prepetition Term Cash Collateral.

Section 6.     Other Rights and DIP Obligations.

               6.1     No Modification or Stay of This Interim Order. The DIP Agents and the

DIP Lenders have acted in good faith in connection with the DIP Facilities, the Interim Financing,

and with this Interim Order, and their reliance on this Interim Order is in good faith. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with Section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Interim Order are hereafter modified, reversed, amended or vacated by a subsequent order

of the Court or any other court, the DIP Agents, the DIP Lenders, the Prepetition Secured Parties

and the Prepetition Lenders are entitled to the protections provided in section 364(e) of the

Bankruptcy Code. Notwithstanding (a) any stay, modification, amendment, supplement, vacating,

revocation or reversal of this Interim Order, any of the DIP Loan Documents or any term hereunder

or thereunder, (b) the failure to obtain a Final Order pursuant to Bankruptcy Rule 4001(c)(2), or



                                                 56
(c) the dismissal or conversion of one or more of the Cases (each, a “Subject Event”), (x) the acts

taken by each of the DIP Secured Parties in accordance with this Interim Order, and (y) the DIP

Obligations incurred or arising prior to DIP Agents’ actual receipt of written notice (email being

sufficient) from the Debtors expressly describing the occurrence of such Subject Event shall, in

each instance, be governed in all respects by the original provisions of this Interim Order, and the

acts taken by each such DIP Secured Party in accordance with this Interim Order, and the liens

granted to each DIP Secured Party in the DIP Collateral, and all other rights, remedies, privileges,

and benefits in favor of each DIP Secured Party pursuant to this Interim Order and the DIP Loan

Documents shall remain valid and in full force and effect pursuant to section 364(e) of the

Bankruptcy Code. For purposes of this Interim Order, the term “appeal”, as used in section 364(e)

of the Bankruptcy Code, shall be construed to mean any proceeding for reconsideration, amending,

rehearing, or re-evaluating this Interim Order by this Court or any other tribunal.

               6.2     Rights of Access and Information. The Debtors shall comply with the rights

of access and information afforded to any DIP Secured Party under the DIP Loan Documents, the

Debtors shall be and hereby are required to afford representatives, agents and/or employees of the

DIP Agents and the DIP Lenders reasonable access to the Debtors’ premises during normal

business hours and without interference with the proper operation of the Debtors’ businesses and

their books and records, and shall reasonably cooperate, reasonably consult with, and reasonably

provide to such persons all reasonable information as may be reasonably requested with respect to

the business, results of operations and financial condition of any of the Debtors; provided that

(a) the costs and expenses of only one inspection per month will be reimbursed (if such inspection

is not conducted by the DIP Agents), (b) representatives of the Debtors and the DIP Agents shall

have been provided a reasonable opportunity to be present during the inspection, and (c) in no




                                                57
event shall such inspection rights require the Debtors to provide any such information (i) in respect

of which disclosure is prohibited by law or (ii) is subject to attorney-client privilege or constitutes

attorney work-product.

               6.3     Power to Waive Rights; Duties to Third Parties. The DIP Agents shall have

the right to waive any of the terms, rights and remedies provided or acknowledged in this Interim

Order that are in favor of the DIP Lenders (the “DIP Lender Rights”), and shall have no obligation

or duty to any other party with respect to the exercise or enforcement, or failure to exercise or

enforce, any DIP Lender Right(s). Any waiver by the DIP Agents of any DIP Lender Rights shall

not be or constitute a continuing waiver unless otherwise provided therein. Any delay in or failure

to exercise or enforce any DIP Lender Right shall neither constitute a waiver of such DIP Lender

Right, subject the DIP Agent or any DIP Lender to any liability to any other party, nor cause or

enable any party other than the Debtors to rely upon or in any way seek to assert as a defense to

any obligation owed by the Debtors to the DIP Agent or any DIP Lender.

               6.4     No Unauthorized Disposition of Collateral. The Debtors shall not sell,

transfer, lease, encumber, use, or otherwise dispose of any portion of the DIP Collateral (including

inventory and ABL Cash Collateral), other than pursuant to the terms of this Interim Order, the

DIP Loan Documents, and the Prepetition Term Adequate Protection Orders.

               6.5     No Waiver. The failure of the DIP Lenders to seek relief or otherwise

exercise their rights and remedies under the DIP Loan Documents, the DIP Facilities, or the Interim

Order, as applicable, shall not constitute a waiver of any of the DIP Lenders’ rights hereunder,

thereunder, or otherwise. Notwithstanding anything herein, the entry of this Interim Order is

without prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise

impair the DIP Lenders under the Bankruptcy Code or under non-bankruptcy law, including




                                                  58
without limitation, the rights of the DIP Lenders to: (a) request conversion of the Cases to cases

under chapter 7, dismissal of the Cases, or the appointment of a trustee in the Cases; or (b) propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a plan; or (c) exercise any of the

rights, claims, or privileges (whether legal, equitable, or otherwise) of the DIP Lenders.

               6.6     Maintenance of DIP Collateral. Unless the DIP Agents, acting at the

direction of the applicable Required DIP Lenders, otherwise consent in writing, until (x) the

payment in full or otherwise acceptable satisfaction of all DIP Obligations and (y) the termination

of the DIP Agents’ and the DIP Lenders’ obligations to extend credit under the DIP Facilities, the

Debtors shall continue to maintain all property, operational and other insurance as required and as

specified in the DIP Loan Documents and in each case in accordance with the DIP Loan

Documents. Upon entry of this Interim Order and to the fullest extent provided by applicable law,

each of the DIP Agents (on behalf of the applicable DIP Lenders) shall be, and shall be deemed to

be, without any further action or notice, named as additional insureds and loss payees on each

insurance policy maintained by the Debtors that in any way relates to the DIP Collateral.

               6.7     Reservation of Rights. The terms, conditions and provisions of this Interim

Order are in addition to and without prejudice to the rights of each DIP Agent and DIP Lender to

pursue any and all rights and remedies under the Bankruptcy Code, the DIP Loan Documents or

any other applicable agreement or law, including, without limitation, rights to seek adequate

protection and/or additional or different adequate protection, to seek relief from the automatic stay,

to seek an injunction, to oppose any request for use of cash collateral or granting of any interest in

the DIP Collateral, as applicable, or priority in favor of any other party, to object to any sale of

assets, and to object to applications for allowance and/or payment of compensation of

professionals or other parties seeking compensation or reimbursement from the Estates; provided,




                                                 59
however, that all such rights shall be subject to the terms and conditions of the Prepetition Term

Adequate Protection Orders.

               6.8     Binding Effect.

                       (a)    All of the provisions of this Interim Order and the DIP Loan

Documents, the DIP Obligations, all Liens, and claims granted hereunder in favor of each of the

DIP Secured Parties, and any and all rights, remedies, privileges, immunities and benefits in favor

of each DIP Agent, DIP Lender, and Prepetition Secured Party set forth herein, including without

limitation the parties’ acknowledgements, stipulations, and agreements in paragraph E of this

Interim Order, subject to section 4.1 hereof (without each of which the DIP Secured Parties would

not have entered into or provided funds under the DIP Loan Documents and the Prepetition

Secured Parties would not have consented to the priming and use of ABL Cash Collateral provided

for hereunder) provided or acknowledged in this Interim Order, and any actions taken pursuant

thereto, shall be effective and enforceable immediately upon entry of this Interim Order

notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h) and 7062, shall continue in full force and

effect, and shall survive entry of any other order or action, including without limitation any order

which may be entered confirming any chapter 11 plan providing for the refinancing, repayment,

or replacement of the DIP Obligations, converting one or more of the Cases to any other chapter

under the Bankruptcy Code, dismissing one or more of the Cases, approving any sale of any or all

of the DIP Collateral or the Prepetition ABL Collateral, or vacating, terminating, reconsidering,

revoking or otherwise modifying this Interim Order or any provision hereof; provided that in the

event a Final Order is entered, the terms and conditions of such Final Order shall control over this

Interim Order with respect to any DIP Obligations incurred by the Debtors upon or after entry of

the Final Order.




                                                60
                       (b)     Any order dismissing one or more of the Cases under section 1112

or otherwise shall be deemed to provide (in accordance with §§ 105 and 349 of the Bankruptcy

Code) that (i) the DIP Superpriority Claim and the DIP Agents’ and DIP Lenders’ liens on and

security interests in the DIP Collateral and all other claims, liens, adequate protections and other

rights granted pursuant to the terms of this Interim Order shall continue in full force and effect

notwithstanding such dismissal until the DIP Obligations and Prepetition ABL Obligations are

indefeasibly paid and satisfied in full, (ii) the DIP Superpriority Claim and DIP Agents’ and DIP

Lenders’ liens on and security interests in the DIP Collateral and all other claims, liens, adequate

protections and other rights granted pursuant to the terms of this Interim Order shall continue in

full force and effect notwithstanding such dismissal until the DIP Obligations are indefeasibly paid

and satisfied in full, and (iii) this Court shall retain jurisdiction, notwithstanding such dismissal,

for the purposes of enforcing all such claims, liens, protections and rights.

                       (c)     In the event this Court modifies any of the provisions of this Interim

Order or any of the DIP Loan Documents following a Final Hearing, such modifications shall not

affect the rights or priorities of any DIP Agent or DIP Lender pursuant to this Interim Order with

respect to the DIP Collateral or any portion of the DIP Obligations which arises or is incurred or

is advanced prior to such modifications.

                       (d)     This Interim Order shall be binding upon Debtors, the Prepetition

Obligors, all parties in interest in the Cases, and their respective successors and assigns, including,

without limitation, (i) any trustee or other fiduciary appointed in the Cases or any subsequently

converted bankruptcy case(s) of any Debtor and (ii) any liquidator, receiver, administrator, or

similar such person or entity appointed in any jurisdiction or under any applicable law. This




                                                  61
Interim Order shall also inure to the benefit of Debtors, DIP Agents, DIP Lenders, Prepetition

Secured Parties, and each of their respective successors and assigns.

               6.9    Discharge. The DIP Obligations and the obligations of the Debtors with

respect to adequate protection hereunder shall not be discharged by the entry of an order

confirming any plan of reorganization in any of these Cases, notwithstanding the provisions of

section 1141(d) of the Bankruptcy Code, unless such obligations have been indefeasibly paid in

full in cash, on or before the effective date of such confirmed plan of reorganization, or each of

the DIP Secured Parties has otherwise agreed in writing. Prior to the payment in full of either DIP

Facility, it shall be a DIP Termination Event under such DIP Facility if the Debtors propose or

support any Chapter 11 plan or sale of all or substantially all of the Debtors’ assets, or order

confirming such plan or approving such sale, that is not conditioned upon the payment of the DIP

Obligations (other than indemnities then due and payable) in full in cash and the payment of the

Debtors’ obligations with respect to the adequate protection hereunder, in full in cash, within a

commercially reasonable period of time, and in any event no later than the effective date of such

Chapter 11 plan or sale, without the written consent of the DIP Agents and the applicable Required

DIP Lenders.

               6.10   No Priming of Prepetition Secured Obligations. Notwithstanding anything

to the contrary herein, from and after the entry of this Interim Order, absent the express written

consent of the Prepetition Lenders, no Debtor shall seek authorization from this Court to obtain or

incur any Indebtedness or enter into a Competing DIP Facility seeking to impose liens on any

Prepetition ABL Collateral ranking on a pari passu or priming basis with respect to the Prepetition

Liens held by the Prepetition Lenders; provided, however, that nothing herein shall preclude the




                                                62
Debtors from seeking authorization to incur any Indebtedness or enter into any Competing DIP

Facility that provides for the payment in full of the Prepetition Secured Obligations.

               6.11    Section 506(c) Waiver. Subject to the Final Order, the Debtors have agreed

as a condition to obtaining financing under the DIP Facilities that in consideration for, among other

things, the Carve Out and the payments to be made under the Approved Budget to administer these

Cases with the use of ABL Cash Collateral, no costs or expenses of administration which have

been or may be incurred in these Cases at any time (including, without limitation, any costs and

expenses incurred in connection with the preservation, protection or enhancement of realization

by the DIP Agents or the DIP Lenders upon the DIP Collateral, or by the Prepetition Secured

Parties or the Prepetition Lenders upon the Prepetition ABL Collateral, as applicable) shall be

charged against any of the DIP Agents, DIP Lenders, Prepetition Secured Parties or any Prepetition

Lenders or any of the DIP Obligations or Prepetition Secured Obligations or the DIP Collateral or

the Prepetition ABL Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code or

otherwise without the prior express written consent of the affected DIP Secured Parties and/or

affected Prepetition Secured Parties, in their sole discretion, and no such consent shall be implied,

directly or indirectly, from any other action, inaction, or acquiescence by any such agents or

creditors (including, without limitation, consent to the Carve Out or the approval of any budget

hereunder).

               6.12    Section 552(b) Waiver. Subject to the Final Order, the Debtors have agreed

as a condition to obtaining financing under the DIP Facilities that the Prepetition Secured Parties

and the Prepetition Lenders are and shall each be entitled to all of the rights and benefits of section

552(b) of the Bankruptcy Code and the “equities of the case” exception under section 552(b) shall




                                                  63
not apply to the DIP Agents, the DIP Lenders, the DIP Obligations, the Prepetition Secured Parties,

the Prepetition Lenders or the Prepetition Secured Obligations.

               6.13    No Marshaling/Application of Proceeds. Subject to the Final Order, the

Debtors have agreed as a condition to obtaining financing under the DIP Facilities that in no event

shall the DIP Agents, the DIP Lenders, Prepetition Secured Parties or the Prepetition Lenders be

subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP

Collateral or the Prepetition ABL Collateral, as applicable, and all proceeds shall be received and

applied in accordance with the DIP Loan Documents and the Prepetition Loan Documents, as

applicable.

               6.14    Right to Credit Bid. Subject to section 363(k) of the Bankruptcy Code, the

terms of the DIP Loan Documents, the Final Order, the Prepetition Term Adequate Protection

Orders, and section 4.1 hereof, (a) the DIP Agents, DIP Lenders, and each of the Prepetition

Secured Parties shall have the right to credit bid as part of any asset sale process all or any portion

of the full amount of the DIP Obligations, and (b) the Prepetition Secured Parties shall have the

right to credit bid as part of any asset sale process all or any portion of the full amount of the

Prepetition Secured Obligations including, without limitation, sales pursuant to section 363 of the

Bankruptcy Code or included as part of any plan of reorganization subject to confirmation under

section 1129(b)(2)(A)(ii)–(iii) of the Bankruptcy Code.

               6.15    Payment of Lender Fees and Expenses. Each Debtor shall pay all fees and

expenses that may be reasonably required or necessary for the Debtors’ performance of their

obligations under the U.S. Prepetition Loan Documents, the Global Prepetition Loan Documents,

DIP Facilities, the DIP Loan Agreements, or the DIP Loan Documents, as applicable, including,

without limitation, the reasonable and documented fees and expenses reimbursable under the DIP




                                                  64
Facilities, the DIP Loan Agreements, or the DIP Loan Documents, as applicable, whether incurred

before or after the Petition Date as set forth in this Section 6.15:

                       (a)     All reasonable and documented out-of-pocket costs and expenses of

the DIP Agents including, without limitation, reasonable and documented fees and disbursements

of counsel to DIP Secured Parties and of counsel to the DIP Agents, incurred in connection with

the enforcement or preservation of any rights under the DIP Facilities, the DIP Loan Agreements,

or the DIP Loan Documents and any such other documents or any restructuring or “work-out”

related hereto and thereto.

                       (b)     DIP Loan Documentation and Related Expenses. Section 6.15(c)

notwithstanding, reasonable documented out-of-pocket costs and expenses (including legal fees

and expenses) incurred by the DIP Agents or DIP Lenders, as the case may be, in connection with

(i) negotiating, drafting, and otherwise documenting this Interim Order, any of the DIP Loan

Documents, and any matters related to the foregoing and (ii) the commencement of these Cases

(including matters and amounts relating to any “first day” filings or related relief) including

prepetition discussions and actions relating to any prepetition financing, including any defaults

related thereto, other financing issues, and contingency preparations, shall be due, owing, and

payable by the Debtors immediately upon the entry of this Interim Order.

                       (c)     Payment of Certain Fees and Expenses. Under no circumstances

shall professionals for any of the DIP Secured Parties be required to comply with the U.S. Trustee

fee guidelines or otherwise file a fee or retention application with the Court; provided, however,

the Debtors shall provide to the U.S. Trustee and the Committee (if appointed) a copy of any

invoices received from the DIP Agents or the DIP Lenders for professional fees and expenses

during the pendency of these Cases or under this Interim Order within two Business Days of the




                                                  65
Debtors’ counsel’s receipt thereof. The Debtors shall promptly pay, and/or the DIP Agents are

hereby authorized to make an advance under the DIP Loan Documents to timely pay, the submitted

invoices for any of the DIP Secured Parties within the ten (10) calendar days of receipt of such

invoices.

               6.16    Limits on Lender Liability.

                       (a)     Subject to entry of the Final Order and section 4.1 hereof, in

determining to make any loan under the DIP Loan Agreements or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the

DIP Agents and the DIP Lenders shall not be deemed to be in control of the operations of the

Debtors or to be acting as a “responsible person” or “owner or operator” with respect to the

operation or management of the Debtors, so long as the DIP Lenders’ actions do not constitute,

within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or

operational affairs of a vessel or facility owned or operated by a Debtor, or otherwise cause liability

to arise to the federal or state government or the status of responsible person or managing agent to

exist under applicable law (as such terms, or any similar terms, are used in the Internal Revenue

Code, WARN Act, the United States Comprehensive Environmental Response, Compensation and

Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute).

                       (b)     Nothing in this Interim Order or the DIP Loan Documents shall

permit the Debtors to violate 28 U.S.C. § 959(b).

                       (c)     As to the United States, its agencies, departments, or agents, nothing

in this Interim Order or the DIP Loan Documents shall discharge, release or otherwise preclude

any valid right of setoff or recoupment that any such entity may have.




                                                  66
               6.17    Survival. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive, and shall not be modified, impaired or discharged by, entry of any

order that may be entered (a) confirming any plan of reorganization in any of these Cases,

(b) converting any or all of these Cases to a case under chapter 7 of the Bankruptcy Code,

(c) dismissing any or all of these Cases, or (d) pursuant to which the Court abstains from hearing

any of these Cases. The terms and provisions of this Interim Order, including the claims, liens,

security interests, and other protections (as applicable) granted to the DIP Agents, the DIP Lenders,

the Prepetition Secured Parties and the Prepetition Lenders pursuant to this Interim Order,

notwithstanding the entry of any such order, shall continue in any of these Cases, following

dismissal of any of these Cases or any Successor Cases, and shall maintain their priority as

provided by this Interim Order until (i) in respect of the DIP Facilities, all of the DIP Obligations,

pursuant to the DIP Loan Documents and this Interim Order, have been indefeasibly paid in full

in cash (such payment being without prejudice to any terms of provisions contained in the DIP

Facilities which survive such discharge by their terms) and all commitments to extend credit under

the DIP Facilities are terminated, and (ii) in respect of the Prepetition Secured Obligations, all of

the adequate protection obligations owed to the Prepetition Secured Parties and the Prepetition

Lenders provided for in this Interim Order have been indefeasibly paid in full in cash.

               6.18    Proofs of Claim. None of the Prepetition Secured Parties or the Prepetition

Lenders shall be required to file proofs of claim in any of these Cases or subsequent cases of any

of the Debtors under any chapter of the Bankruptcy Code, and the Debtors’ Stipulations in this

Order shall be deemed to constitute a timely filed proof of claim against the applicable Debtor(s).

Notwithstanding the foregoing, any Prepetition Agent (on behalf of itself and the Prepetition

Lenders) is hereby authorized and entitled, in its discretion, but not required, to file (and amend




                                                 67
and/or supplement, as applicable) a master proof of claim for any claims of any of the Prepetition

Secured Parties arising from the Prepetition Loan Documents or in respect of the Prepetition

Secured Obligations; provided, however, that nothing in this Order shall waive the right of any

Prepetition Lender to file its own proof of claim against any of the Debtors.

               6.19    No Third Party Rights. Except as specifically provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity holders,

or any direct, indirect, or incidental beneficiary.

               6.20    No Avoidance. Subject to section 4.1 hereof, no obligations incurred or

payments or other transfers made by or on behalf of the Debtors on account of the DIP Facilities

shall be avoidable or recoverable from the DIP Agents or the DIP Lenders under any section of

the Bankruptcy Code, or any other federal, state, or other applicable law; provided, for the

avoidance of doubt, all such payments or transfers shall be subject to the terms and provisions of

the Prepetition Term Adequate Protection Orders.

               6.21    Reliance on Order.        All postpetition advances under the DIP Loan

Documents are made in reliance on this Order.

               6.22    Entry of this Order/Waiver of Applicable Stay. This Interim Order shall be

effective and enforceable upon its entry as of the Petition Date and not subject to any stay of

execution or effectiveness (all of which are hereby waived), notwithstanding anything to the

contrary contained in Bankruptcy Rule 4001(a)(3).

               6.23    Nunc Pro Tunc Effect of this Order. This Interim Order shall constitute

findings of fact and conclusions of law and shall take effect and be fully enforceable nunc pro tunc

to the Petition Date immediately upon entry thereof.           Notwithstanding Bankruptcy Rules

4001(a)(3), 6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the




                                                  68
Federal Rules of Civil Procedure, this Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of execution or effectiveness of this Interim Order.

               6.24    Limited Effect. In the event of a conflict between the terms and provisions

of any of the DIP Loan Documents and this Interim Order, the terms and provisions of this Interim

Order shall govern.

               6.25    Prepetition Term Adequate Protection Orders. The rights and remedies of

the DIP Secured Parties under the DIP Loan Documents shall be subject in all respects to the terms

and provisions of the Prepetition Term Adequate Protection Orders.

               6.26    Effect of Appeal. To the fullest extent permitted under Section 364(e) of

the Bankruptcy Code, if any or all of the provisions of this Interim Order are hereafter modified,

vacated, or stayed on appeal: (a) such stay, modification, or vacation shall not affect the validity

of any obligation, indebtedness, or liability incurred or liens granted by the Debtors to any DIP

Secured Party prior to the effective date of such stay, modification, or vacation, or the validity,

enforceability or priority of any liens, rights, or claims authorized or created under the original

provisions of this Interim Order or pursuant to any of the DIP Loan Documents; and (b) any

indebtedness, obligation, or liability incurred by the Debtors to any DIP Secured Party under any

DIP Loan Document prior to the effective date of such stay, modification, or vacation shall be

governed in all respects by the original provisions of this Interim Order and the DIP Loan

Documents, and each DIP Secured Party shall be entitled to all of the rights, remedies, privileges,

and benefits, including the DIP Liens and priorities granted to or for its benefit herein or pursuant

to the applicable DIP Loan Documents, with respect to any such indebtedness, obligation, or

liability. All DIP credit extensions under the DIP Financing Documents are deemed to have been

made in reliance upon this Interim Order, and, therefore, the indebtedness resulting from such DIP




                                                 69
Facilities prior to the effective date of any stay, modification, or vacation of this Interim Order

cannot as a result of any subsequent order in any of these Cases, or any Successor Case of a Debtor,

be (i) subordinated or (ii) deprived of the benefit or priority of the DIP Liens and the Superpriority

Claims granted to the DIP Secured Parties under this Interim Order or the DIP Loan Documents.

               6.27    General Authorization. The Debtors are authorized to take any and all

actions necessary to effectuate the relief granted in this Interim Order.

               6.28    Retention of Exclusive Jurisdiction. This Court shall retain exclusive

jurisdiction and power with respect to all matters arising from or related to the implementation or

interpretation of this Interim Order, the DIP Loan Agreements, and the other DIP Loan

Documents; provided, however, that no party shall be prevented from seeking relief from this

Court to take proceedings relating to the DIP Loan Agreements and the other DIP Loan Documents

in any other courts with jurisdiction in accordance with the terms of such agreements.

Section 7.     Final Hearing and Response Dates.

       The Final Hearing on the Motion pursuant to Bankruptcy Rule 4001(c)(2) is scheduled for

__________2018, at _____ __.m. (prevailing Eastern Time) before this Court. The Debtors shall

promptly mail copies of this Interim Order to the Notice Parties, and to any other party that has

filed a request for notices with this Court and to any Committee after same has been appointed, or

the Committee’s counsel, if same shall have filed a request for notice. The Debtors may serve the

Motion and the Interim Order without the exhibits attached thereto as such exhibits are voluminous

and available, free of charge, at http://dm.epiq11.com/aegean, and such notice is deemed good and

sufficient and no further notice need be given. Any party in interest objecting to the relief sought

at the Final Hearing shall serve and file written objections, which objections shall be served upon

(a) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York,

New York 10022, Attn: Jonathan S. Henes, P.C. and Cristine Pirro Schwarzman, and Kirkland &



                                                 70
Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654, Attn: Marc Kieselstein, P.C., Ross

M. Kwasteniet, P.C., Adam C. Paul, P.C., and W. Benjamin Winger; (b) counsel to the DIP

Lenders, Milbank, 28 Liberty Street, New York, NY 10005, Attn: Lauren Doyle and Norton Rose

Fulbright US LLP, 2200 Ross Avenue Suite 3600, Dallas, Texas 75201, Attn: Louis R. Strubeck

and Greg Wilkes; (c) counsel to Administrative Agents, Willkie Farr & Gallagher LLP, 787

Seventh Avenue, New York, NY 10019, Attn: Ana Alfonso; (d) counsel to any Committee; and

(e) the U.S. Trustee, Attn: Brian Masumoto; and shall be filed with the Clerk of the United States

Bankruptcy Court for the Southern District of New York, in each case, to allow actual receipt of

the foregoing no later than 4:00 p.m. (prevailing Eastern Time), on ___________, 2018.



Manhattan, New York
Dated: ____________, 2018

                                              HONORABLE ______________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                               71
   EXHIBIT A

U.S. DIP Agreement
SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                  dated as of

                             November __, 2018

                                   between

                    AEGEAN BUNKERING (USA) LLC,

 as a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

                         The LENDERS Party Hereto,

                                     and

                      ABN AMRO CAPITAL USA LLC,

        as Administrative Agent, Swing Line Lender and an Issuing Bank
                                             TABLE OF CONTENTS

                                                                                                                                           Page

                                                        ARTICLE I

                                                    DEFINITIONS

SECTION 1.01   Defined Terms ............................................................................................................ 1
SECTION 1.02   Terms Generally ....................................................................................................... 43
SECTION 1.03   Rounding .................................................................................................................... 44
SECTION 1.04   Accounting Terms; Changes in GAAP ................................................................... 44
SECTION 1.05   Rates .......................................................................................................................... 45
SECTION 1.06   Letter of Credit Amounts ........................................................................................ 45
SECTION 1.07   Times of Day; Time for Payment and Performance ............................................. 45
SECTION 1.08   Certifications............................................................................................................. 45
SECTION 1.01   Belgian Terms ........................................................................................................... 45

                                                       ARTICLE II

                        COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01   DIP Revolving Credit Facility ................................................................................. 46
SECTION 2.02   DIP Term Loan Facility ........................................................................................... 47
SECTION 2.03   Loans and Borrowings. ............................................................................................ 47
SECTION 2.04   Borrowing Requests. ................................................................................................ 47
SECTION 2.05   Letters of Credit ....................................................................................................... 48
SECTION 2.06   Swing Line Loans ..................................................................................................... 54
SECTION 2.07   Funding of Borrowings ............................................................................................ 56
SECTION 2.08   Interest Elections ...................................................................................................... 56
SECTION 2.09   Prepayments ............................................................................................................. 57
SECTION 2.10   Termination or Reduction of Commitments.......................................................... 59
SECTION 2.11   Repayment of Loans................................................................................................. 59
SECTION 2.12   Interest....................................................................................................................... 60
SECTION 2.13   Fees ............................................................................................................................ 60
SECTION 2.14   Evidence of Debt ....................................................................................................... 61
SECTION 2.15   Payments Generally; Several Obligations of Lenders .......................................... 62
SECTION 2.16   Sharing of Payments ................................................................................................ 63
SECTION 2.17   Compensation for Losses ......................................................................................... 63
SECTION 2.18   Increased Costs ......................................................................................................... 64
SECTION 2.19   Taxes .......................................................................................................................... 65
SECTION 2.20   Inability to Determine Rates ................................................................................... 69
SECTION 2.21   Illegality ..................................................................................................................... 69
SECTION 2.22   Mitigation Obligations; Replacement of Lenders ................................................. 70
SECTION 2.23   Cash Collateral ......................................................................................................... 71
SECTION 2.24   Reserves ..................................................................................................................... 72
SECTION 2.25   Defaulting Lenders ................................................................................................... 72
SECTION 2.26   Priority and Liens..................................................................................................... 74
SECTION 2.27   Guarantee Limitations (Morocco) .......................................................................... 75




                                                                i
                                                      ARTICLE III

                           REPRESENTATIONS AND WARRANTIES

SECTION 3.01   Existence, Qualification and Power ........................................................................ 76
SECTION 3.02   Authorization; No Violation .................................................................................... 76
SECTION 3.03   Governmental Authorization; Other Consents ..................................................... 77
SECTION 3.04   Execution and Delivery; Binding Effect ................................................................. 77
SECTION 3.05   Financial Statements Disclosure; No Material Adverse Effect ............................ 77
SECTION 3.06   No Material Adverse Change .................................................................................. 77
SECTION 3.07   Orders........................................................................................................................ 78
SECTION 3.08   Litigation ................................................................................................................... 78
SECTION 3.09   No Material Adverse Effect; No Default ................................................................ 78
SECTION 3.10   Property..................................................................................................................... 78
SECTION 3.11   Intellectual Property ................................................................................................ 78
SECTION 3.12   Taxes .......................................................................................................................... 79
SECTION 3.13   Disclosure .................................................................................................................. 79
SECTION 3.14   Compliance with Laws ............................................................................................. 79
SECTION 3.15   ERISA Compliance .................................................................................................. 79
SECTION 3.16   Environmental Matters............................................................................................ 80
SECTION 3.17   Federal Regulations.................................................................................................. 81
SECTION 3.18   Investment Company Act; Other Regulations....................................................... 81
SECTION 3.19   Sanctions; Anti-Corruption ..................................................................................... 81
SECTION 3.20   Reserved .................................................................................................................... 82
SECTION 3.21   No Burdensome Restrictions ................................................................................... 82
SECTION 3.22   Subsidiaries ............................................................................................................... 82
SECTION 3.23   Security Documents.................................................................................................. 82
SECTION 3.24   Labor Relations ........................................................................................................ 83
SECTION 3.25   Insurance ................................................................................................................... 83
SECTION 3.26   Maximum Position Limits; Risk Management Practices ..................................... 83
SECTION 3.27   No Other Ventures ................................................................................................... 83
SECTION 3.28   Remittances ............................................................................................................... 83
SECTION 3.29   Force Majeure .......................................................................................................... 83
SECTION 3.30   Certain Indebtedness ............................................................................................... 84
SECTION 3.31   Commodity Accounts, Deposit Accounts and Securities Accounts...................... 84

                                                      ARTICLE IV

                                                    CONDITIONS

SECTION 4.01   Effective Date ............................................................................................................ 84
SECTION 4.02   Conditions to All Credit Extensions ....................................................................... 87

                                                       ARTICLE V

                                      AFFIRMATIVE COVENANTS

SECTION 5.01   Reporting................................................................................................................... 88
SECTION 5.02   Certificates; Other Information .............................................................................. 89
SECTION 5.03   Notices ....................................................................................................................... 91
SECTION 5.04   Conduct of Business; Preservation of Existence, Etc ............................................ 92


                                                               ii
SECTION 5.05   Maintenance of Properties ....................................................................................... 92
SECTION 5.06   Maintenance of Insurance ....................................................................................... 92
SECTION 5.07   Payment of Obligations ............................................................................................ 93
SECTION 5.08   Environmental Matters............................................................................................ 93
SECTION 5.09   Books and Records ................................................................................................... 93
SECTION 5.10   Inspection Rights; Update Calls .............................................................................. 93
SECTION 5.11   Use of Proceeds ......................................................................................................... 93
SECTION 5.12   First and Second Day Orders .................................................................................. 94
SECTION 5.13   Sanctions; Anti-Corruption Laws........................................................................... 94
SECTION 5.14   Required Milestones and Actions ........................................................................... 94
SECTION 5.15   Periodic Audit of Borrowing Base .......................................................................... 94
SECTION 5.16   Maximum Position Limits; Risk Management ...................................................... 94
SECTION 5.17   Notification of Account Debtors .............................................................................. 94
SECTION 5.18   Taxes .......................................................................................................................... 95
SECTION 5.19   Additional Collateral; Further Assurances............................................................ 95
SECTION 5.20   Stored Eligible Commodities ................................................................................... 96
SECTION 5.21   Cash Management .................................................................................................... 96
SECTION 5.22   Hedging Policy .......................................................................................................... 98
SECTION 5.23   Commodity Accounts, Deposit Accounts and Securities Accounts...................... 98

                                                      ARTICLE VI

                                          NEGATIVE COVENANTS

SECTION 6.01   Indebtedness ............................................................................................................. 99
SECTION 6.02   Liens........................................................................................................................... 99
SECTION 6.03   Fundamental Changes ........................................................................................... 101
SECTION 6.04   Dispositions ............................................................................................................. 101
SECTION 6.05   Payments ................................................................................................................. 101
SECTION 6.06   Investments ............................................................................................................. 102
SECTION 6.07   Use of Proceeds ....................................................................................................... 103
SECTION 6.08   Transactions with Affiliates ................................................................................... 103
SECTION 6.09   Certain Restrictive Agreements ............................................................................ 103
SECTION 6.10   Changes in Fiscal Periods and Accounting .......................................................... 104
SECTION 6.11   Changes in Nature of Business .............................................................................. 104
SECTION 6.12   Restriction on Use of Proceeds .............................................................................. 104
SECTION 6.13   Budget Variance ..................................................................................................... 104
SECTION 6.14   Sanctions; Anti-Corruption; Use of Proceeds...................................................... 104
SECTION 6.15   Additional Bankruptcy Matters ............................................................................ 105
SECTION 6.16   Limitation on Amendments to Organizational Documents ................................ 105
SECTION 6.17   Limitation on Speculative Transactions, Certain Futures, etc. .......................... 105
SECTION 6.18   Limitation on Cancellation of Indebtedness ........................................................ 105
SECTION 6.19   Limitation on Equity Interests and New Subsidiaries ........................................ 105
SECTION 6.20   Limitation on Modifications to Contractual Obligations ................................... 105
SECTION 6.21   Risk Management Practices .................................................................................. 106
SECTION 6.22   Expenses .................................................................................................................. 106




                                                               iii
                                                     ARTICLE VII

                                            EVENTS OF DEFAULT

SECTION 7.01   Events of Default .................................................................................................... 106
SECTION 7.02   Application of Payments ........................................................................................ 110

                                                    ARTICLE VIII

                                                       AGENCY

SECTION 8.01   Appointment and Authority .................................................................................. 111
SECTION 8.02   Agent in Its Individual Capacity ........................................................................... 111
SECTION 8.03   Exculpatory Provisions .......................................................................................... 111
SECTION 8.04   Reliance by Agents ................................................................................................. 111
SECTION 8.05   Delegation of Duties................................................................................................ 112
SECTION 8.06   Successor Administrative Agent, Issuing Bank or Swing Line Lender ............. 112
SECTION 8.07   Non-Reliance on Agents and Other Lenders ....................................................... 113
SECTION 8.08   Notice of Default ..................................................................................................... 114
SECTION 8.09   Administrative Agent May File Proofs of Claim ................................................. 114
SECTION 8.10   Indemnification....................................................................................................... 114
SECTION 8.11   Intercreditor Agreement........................................................................................ 115
SECTION 8.12   Collateral Matters .................................................................................................. 115

                                                     ARTICLE IX

                                               MISCELLANEOUS

SECTION 9.01   Waivers; Amendments ........................................................................................... 116
SECTION 9.02   Notices ..................................................................................................................... 119
SECTION 9.03   No Waiver; Cumulative Remedies. ....................................................................... 120
SECTION 9.04   Survival of Representations and Warranties ....................................................... 120
SECTION 9.05   Release of Collateral and Guarantee Obligations. .............................................. 120
SECTION 9.06   Payment of Expenses; Indemnity .......................................................................... 121
SECTION 9.07   Successors and Assigns .......................................................................................... 123
SECTION 9.08   Adjustments; Set-off............................................................................................... 127
SECTION 9.09   Counterparts; Integration; Effectiveness; Electronic Execution ....................... 128
SECTION 9.10   Severability ............................................................................................................. 128
SECTION 9.11   GOVERNING LAW .............................................................................................. 128
SECTION 9.12   Submission to Jurisdiction........................................................................................ 128
SECTION 9.13   Acknowledgments. ................................................................................................... 129
SECTION 9.14   WAIVER OF JURY TRIAL ................................................................................. 129
SECTION 9.15   Confidentiality ........................................................................................................ 129
SECTION 9.16   Specified Laws ........................................................................................................ 130
SECTION 9.17   Acknowledgement and Consent to Bail-In of EEA Financial Institutions. ....... 131
SECTION 9.18   Acknowledgement of Security Interests ............................................................... 131
SECTION 9.19   Loan Documents. .................................................................................................... 132
SECTION 9.20   Payments Set Aside ................................................................................................ 132
SECTION 9.21   Spanish Formalities. ............................................................................................... 132




                                                              iv
SCHEDULES

SCHEDULE 1.1A      -   Approved Inventory Locations
SCHEDULE 1.1B      -   Existing Letters of Credit
SCHEDULE 1.1C      -   Effective Date Eligible Cash Management Banks
SCHEDULE 1.1D      -   Non-Filing Entities
SCHEDULE 1.1E      -   Certain Ownership
SCHEDULE 2.01      -   Commitments and Lenders
SCHEDULE 2.07      -   Funding Account
SCHEDULE 3.03      -   FERC Contracts
SCHEDULE 3.08      -   Litigation
SCHEDULE 3.10      -   Properties; Locations
SCHEDULE 3.11      -   Intellectual Property
SCHEDULE 3.16      -   Environmental Matters
SCHEDULE 3.22      -   Subsidiaries
SCHEDULE 3.23      -   Filings and Filing Offices
SCHEDULE 3.25      -   Insurance
SCHEDULE 3.27      -   Joint Ventures
SCHEDULE 3.30      -   Certain Indebtedness
SCHEDULE 4.02(e)       Lender Representatives
SCHEDULE 5.14      -   Required Milestones
SCHEDULE 6.01      -   Indebtedness
SCHEDULE 6.02      -   Liens
SCHEDULE 6.03      -   Fundamental Changes
SCHEDULE 6.05(c)   -   Restricted Payment Exceptions
SCHEDULE 6.06      -   Investments
SCHEDULE 6.08      -   Transactions with Affiliates
SCHEDULE 6.09      -   Certain Restrictive Agreements

EXHIBITS

EXHIBIT A          -   Form of Assignment and Assumption
EXHIBIT B          -   Form of Borrowing Base Report
EXHIBIT C          -   Debtors’ Budget
EXHIBIT D          -   Form of Interim DIP Order
EXHIBIT E          -   Form of Marked to Market Report
EXHIBIT F-1        -   Form of U.S. Tax Compliance Certificate
EXHIBIT F-2        -   Form of U.S. Tax Compliance Certificate
EXHIBIT F-3        -   Form of U.S. Tax Compliance Certificate
EXHIBIT F-4        -   Form of U.S. Tax Compliance Certificate
EXHIBIT G          -   Form of Position Report
EXHIBIT H-1        -   Form of Borrowing Request
EXHIBIT H-2        -   Form of Letter of Credit Request




                                         v
        SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                 This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT
 AGREEMENT dated as of November [_], 2018 (this “Agreement”), among AEGEAN BUNKERING
 (USA) LLC, a limited liability company organized under the laws of Delaware (the “Borrower”) and a
 Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, the LENDERS from time to
 time party hereto, and ABN AMRO CAPITAL USA LLC, a Delaware limited liability company
 (“ABN”) as Administrative Agent, Swing Line Lender and an Issuing Bank.

                                      PRELIMINARY STATEMENTS

                 WHEREAS, on November [__], 2018 (the “Petition Date”), the Borrower and the other
 Debtors (as hereinafter defined) filed voluntary petitions with the Bankruptcy Court commencing their
 respective cases that are pending under Chapter 11 of the Bankruptcy Code (the cases of the Debtors,
 each a “Case” and collectively, the “Cases”) and have continued in the possession of their assets and in
 the management of their business pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

                    WHEREAS, Borrower has requested that the Lenders extend credit to it in the form of a
 debtor-in-possession first-out revolving credit facility in an aggregate principal amount of up to
 $160,000,000 and a debtor-in-possession first-out multiple draw term credit facility in an aggregate
 principal amount of up to $72,000,000, subject to the conditions set forth herein. All of the Borrower’s
 obligations under the Facilities are to be guaranteed by Parent and each of the Guarantors (as defined
 herein). The Lenders are willing to extend such credit, and each of the Issuing Banks is willing to issue
 letters of credit, to the Borrower, in each case, on the terms and subject to the conditions set forth herein;

                   WHEREAS, a portion of the Prepetition Obligations in an amount equal to 50% of
 Prepetition Obligations are to be rolled up as of the Petition Date pursuant to the Interim DIP Order and to
 be deemed post Petition Date obligations, with additional rollup thereafter as proceeds of pre-petition
 accounts and proceeds of other assets (if any) are collected, and in the Final DIP Order the remaining
 amounts not then rolled up as post-petition obligations are to deemed, and will constitute, post-petition
 obligations of the Borrower, and be entitled to the rights and benefits of post bankruptcy petition
 obligations, all as set forth in the Interim DIP Order and the Final DIP Order; and

                  WHEREAS, the respective priorities of the Facility and the other Obligations with
 respect to the Collateral shall be as set forth in this Agreement, the Interim DIP Order and the Final DIP
 Order, in each case upon entry thereof (as applicable) by the Bankruptcy Court;

                 ACCORDINGLY, in consideration of the mutual agreements herein contained and other
 good valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties
 hereto hereby agree as follows:

                                                  ARTICLE I

                                                DEFINITIONS

               SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

                  “ABN” has the meaning provided in the introductory paragraph of this Agreement.
                “ABN Representative” means, so long as ABN is the Administrative Agent hereunder,
Melissa Moscola (melissa.moscola@abnamro.com), Martina Cherry (martina.cherry@abnamro.com)
and/or any other Person designated from time to time by ABN by written notice to the Lenders.

                 “ABR” means, for any day, a rate per annum equal to the highest of (a) the Prime Rate in
effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBO Rate for a one-month term in effect on such day (taking into account any LIBO Rate floor
under the definition of “Adjusted LIBO Rate”) plus 1.00%. Any change in the ABR due to a change in
the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate, respectively.

                “ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.

                “ABR Loan” means a Loan that bears interest based on the ABR.

                 “Acceptable Reorganization Plan” means a Debtor Relief Plan that provides for the
termination of the Commitments and the payment in full of the Prepetition Obligations and the
Obligations (other than contingent indemnification obligations not yet due and payable but which, for the
avoidance of doubt, shall be preserved in such Debtor Relief Plan) in cash on the effective date of such
Debtor Relief Plan, to the extent not previously paid from the proceeds from a sale under Section 363 of
the Bankruptcy Code.

               “Account Control Agreements” with respect to any Deposit Account, Commodity
Account or Securities Account, an account control agreement in form and substance satisfactory to the
Required Lenders.

                “Account Debtor” means a Person who is obligated to the Borrower under an Account
Receivable of the Borrower.

               “Account Receivable” means an account, as defined in Section 9-102 of the UCC, or
Payment Intangible of the Borrower.

               “Accounts” means the aggregate of the unpaid portions of Accounts Receivable arising
from the Borrower’s sale of Eligible Inventory in the ordinary course of business.

                  “Adjusted LIBO Rate” means, as to any LIBO Rate Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period divided by (b) one minus the Applicable Reserve Requirement.

                “Administrative Agent” means ABN, in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent appointed in accordance with the terms
herein.

                “Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.

                “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

                                                 2
                 “Affiliate” means, with respect to a specified Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.

                “Agents” means the Administrative Agent and the Collateral Agent, and “Agent” means
each of them, as the context requires.

                “Agreement” means this Superpriority Secured Debtor-in-Possession Credit Agreement,
as amended, restated, waived, modified or supplemented from time to time in accordance with the terms
hereof.

                 “Anti-Terrorism Law” means any Requirement of Law relating to economic or trade
sanctions, terrorism, corruption, bribery or money laundering.

                “Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

             “Applicable Percentage” means, with respect to any Lender, the percentage of the total
Revolving Commitments represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

                “Applicable Rate” means, a percentage per annum equal to (i) for LIBO Rate Loans that
are Revolving Loans, 3.5% per annum, (ii) for ABR Loans that are Revolving Loans, 3.5% per annum,
(iii) for LIBO Rate Loans that are Term Loans, 6.5% per annum, and (iv) for Letter of Credit Fees, 3.5%
per annum, and (v) for Swing Line Loans, 3.5% per annum.

                 “Applicable Reserve Requirement” means, at any time for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without limitation, any basic
marginal, special, supplemental, emergency or other reserves) are required to be maintained with respect
thereto against “Eurocurrency liabilities” (as such term is defined in Regulation D) under regulations
issued from time to time by the Board of Governors of the Federal Reserve Board or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with respect to (a) any
category of liabilities which includes deposits by reference to which includes deposits by reference to
which the applicable LIBO Rate or any other interest rate of a Loan is to be determined, or (b) any
category of extensions of credit or other assets which include LIBO Rate Loans. A LIBO Rate Loan shall
be deemed to constitute Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets that may be available from
time to time to the applicable Lender. The Adjusted LIBO Rate for each outstanding LIBO Rate Loan
shall be adjusted automatically on and as of the effective date of any change in the Applicable Reserve
Requirement.

                  “Approved Brokerage Accounts” means brokerage accounts that (a) are maintained by
the Borrower with SG Americas, Inc. or another Eligible Commodity Broker for the purpose of allowing
the Borrower to engage in the purchase and sale of commodity futures, commodity options, forward or
leverage contracts and/or actual or cash commodities, and subject to the Perfected First Lien, subject only
to the applicable broker’s lien over the account securing only indebtedness of the Borrower to such broker
relating to transactions in such account and Permitted Borrowing Base Liens, and (b) are subject to an
Account Control Agreement among the Borrower, the Collateral Agent and such broker in form and
substance acceptable to the Required Lenders.

                                                3
                 “Approved Foreign Inventory” means inventory that is (a) located in the United States
Virgin Islands (but only if and to the extent that title to such inventory is immediately transferred to a
purchaser thereof) or (b) in transit on a barge or other vessel and otherwise satisfies the requirements of
Eligible Inventory – Tier 1 or Eligible Inventory – Tier 2.

                  “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

                  “Approved Inventory Location” means any pipeline, third-party carrier, terminal or other
storage facility that has been notified of the Perfected First Lien on the inventory owned by Loan Parties
located in or at such pipeline, third-party carrier, terminal or other storage facility, pursuant to a written
notice in form and substance reasonably satisfactory to the Collateral Agent (at the direction of the Required
Lenders), and, (a) if such pipeline, third-party carrier, terminal or other storage facility is located in the
United States or Canada, which has been approved by the Collateral Agent (at the direction of the Required
Lenders), (i) as of the Effective Date and set forth on Schedule 1.1A as an Approved Inventory Location
or (ii) from time to time after the Effective Date and (b) if such pipeline, third-party carrier, terminal or
other storage facility is located outside of the United States or Canada, the inventory located at such
pipeline, third-party carrier, terminal or other storage facility constitutes Approved Foreign Inventory,
provided that, in each case (with respect to clauses (a) and (b) above), at the request of the Collateral Agent
(acting at the direction of the Required Lenders), each such storage facility, carrier, bailee or consignee
shall also have delivered a written acknowledgment of such notice to the Collateral Agent. Schedule 1.1A
shall be deemed amended to include any additional Approved Inventory Locations after the Effective Date
without further action immediately upon the approval of the Collateral Agent (acting at the direction of the
Required Lenders). The Collateral Agent will provide to each Lender, upon any Lender’s reasonable
request, an updated Schedule 1.1A.

                 “Asset Purchase Agreement” means that agreement executed between one or more of
the Debtors for the sale of the assets described therein to Mercuria Asset Holdings (Hong Kong) Limited,
a company incorporated in Hong Kong with limited liability, dated November 5, 2018.

                “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is required by
Section 9.07), and accepted by the Administrative Agent, in substantially the form of Exhibit A or any
other form approved by the Administrative Agent.

               “Assignment of Claims Act” means the Federal Assignment of Claims Act of 1940 (31
U.S.C. §3727 et seq.), and any similar Laws.

                “Attributable Indebtedness” means, as of any date of determination, (a) in respect of
any Capitalized Lease of any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

               “Availability Period” means the period from and including the Effective Date to but
excluding the Commitment Termination Date.

                “Availability Reserve” means reserves in such amounts as Administrative Agent in its
Permitted Discretion (acting at the written direction of the Required Lenders in the exercise of such

                                                  4
Permitted Discretion), and with two (2) Business Day’s prior written notice to the Borrower (and the
Administrative Agent and Required Lenders shall be available to discuss any such reserves with the
Borrower), may elect to impose from time to time as being appropriate to (i) reflect the impediments to
the Administrative Agent’s ability to realize upon the Collateral, (ii) to reflect claims and liabilities,
including liens and claims that may have (or may appear to have hereafter) priority over that of the
Lenders, that the Required Lenders determine will need to be satisfied in connection with the realization
upon the Collateral, (iii) reflect the risk that a jurisdiction outside the United States does not give
extraterritorial application of orders of the Bankruptcy Court, including (without limitation) with respect
to perfection or priority of Liens on assets in the Borrowing Base established by order thereof, (iv) to
reflect criteria, events, conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, the Collateral, the creation, perfection or priority of Liens on Borrowing Base assets (or
proceeds thereof), or the validity or enforceability of the Loan Documents or any remedies of the Secured
Parties hereunder or thereunder, including (without limitation) matters related to the quality of inventory,
rents and costs, taxes, senior obligations and other matters related to the calculation of the Borrowing
Base, or (v) reflect Permitted Borrowing Base Liens and the impact thereof (including, without limiting
the generality of the foregoing, to reflect the impact (1) on the priority of such Liens on Borrowing Base
Assets, (2) of delays arising from such Liens that may impact the collection of Borrowing Base Assets,
and (3) on the value of the Borrowing Base from such Liens).

               “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

                 “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
Union, the implementing law for such EEA Member Country from time to time that is described in the
EU Bail-In Legislation Schedule.

                 “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”.

                “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from time to time.

                 “Basel III” means all regulations, requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any United States or foreign regulatory authorities, in each case pursuant to “Basel
III”, as amended from time to time.

               “Belgian Subsidiary” means Aegean NWE N.V., a corporation incorporated under the
laws of Belgium.

               “Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

                 “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

                 “Bidding Procedures Order” has the meaning given to such term in paragraph D of
Schedule 5.14.

                “Board” means the U.S. Board of Governors of the Federal Reserve System of the
United States (or any successor).


                                                 5
                “Borrower” has the meaning provided in the first paragraph hereof.

                “Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing.

                 “Borrowing Base” means, from time to time, the amount of the Borrowing Base as most
recently specified in a written notice by the Required Lenders to the Administrative Agent. The Lenders
shall determine the Borrowing Base, using Borrowing Base Reports and other information as permitted
herein, as follows:

                    (a) 100% of Cash; plus

                    (b) 100% of Eligible Net Liquidity in Brokerage Accounts; plus

                    (c) 100% (or in the case of Eligible Accounts Receivable – Tier 1 supported by a letter
                        of credit or credit insurance, 90%) of Eligible Accounts Receivable – Tier 1; plus

                    (d) 95% (or in the case of Eligible Accounts Receivable – Tier 2 with Affiliates, 85%)
                        of Eligible Accounts Receivable – Tier 2; plus

                    (e) 90% of Eligible Unbilled Accounts Receivable; plus

                    (f) 90% of Income Tax Refunds; plus

                    (g) 90% of Eligible Inventory – Tier 1; plus

                    (h) 90% of Eligible Inventory – Tier 2; plus

                    (i) 75% of Eligible Inventory – Tier 3; plus

                    (j) 85% of Eligible LCs Covering Commodities Not Yet Delivered; less

                    (k) 100% of the First Purchaser Lien Amount; less

                    (l) 100% of the Indebtedness secured by Permitted Borrowing Base Liens; less

                    (m) 100% of the Estimated Excise Taxes Payable; less

                    (n) without duplications of any other Availability Reserve or other eligibility criteria,
                        any Availability Reserve.

         In no event shall any amounts described in categories (a) through (i) above which may fall into
more than one of such categories be counted more than once when making the calculation under this
definition. In calculating the Borrowing Base, the following adjustments shall be made:

                    (i) Any category of the Borrowing Base shall be calculated taking into account any
         elimination and reduction related to any potential offset to such asset category; and

                    (ii) if any of the information specified in the definition of “Borrowing Base Report”
         in Section 1.01 hereof is not delivered to the Administrative Agent when due in accordance with
         the terms hereof and such failure shall remain unremedied for a period of five (5) Business Days,
         the property of the Borrower related to such undelivered information shall be excluded from the

                                                6
         calculation of the Borrowing Base until the next Borrowing Base Date on which the
         Administrative Agent and the Lenders have received a Borrowing Base Report containing such
         information but the provisions of this paragraph (ii) shall not constitute a waiver of any Default
         or Event of Default hereunder.

         Promptly following receipt of each Borrowing Base Report required to be delivered hereunder, if
the Required Lenders agree on the amount of the Borrowing Base, such Required Lenders shall notify the
Administrative Agent in writing of such amount. If following receipt of a Borrowing Base Report
required to be delivered hereunder, there is not agreement among the Required Lenders regarding the
amount of the Borrowing Base, the Required Lenders shall notify the Administrative Agent in writing
that the Borrowing Base is an amount equal to the weighted average (based on Commitment amount) of
the amounts determined by the Lenders for the Borrowing Base.

          Notwithstanding anything to the contrary herein, in the event the Administrative Agent (acting at
the direction of the Required Lenders) imposes any changes to the eligibility criteria or Availability
Reserves as a result of changing or reducing credit limits imposed on any account debtor, such changes (i)
shall be effective two (2) Business Days following written notice thereof to the Borrower (it being agreed
any Accounts created after such notice in excess thereof, may be excluded from the Borrowing Base) and
(ii) shall not apply to any Accounts in existence as of the date of imposition of such change.

              “Borrowing Base Availability” means at any time, the Borrowing Base at such time
minus the Revolving Credit Exposure at such time minus the Prepetition Credit Exposure at such time.

               “Borrowing Base Date” means at any time, the most recent date as of which the
Borrower has calculated a Borrowing Base Report delivered pursuant to Section 4.01(d).

                  “Borrowing Base Report” means a report certified as true and complete by a
Responsible Person of the Borrower, substantially in the form of Exhibit B attached hereto, with
appropriate insertions and schedules, showing the Borrowing Base and Revolving Credit Exposure as of
the date set forth therein. Such report shall show the basis on which it was calculated, together with the
following supporting information:

                 (a)      for Cash, copies of summary Deposit Account statements issued by ABN (in the
case of the Wells Fargo Account) or the applicable Eligible Cash Management Bank where such assets are
held, as of the applicable Borrowing Base Date;

                 (b)     a schedule listing each Eligible Account Receivable – Tier 1, Eligible Account
Receivable – Tier 2 and Eligible Unbilled Account Receivable, the amount, the counterparty, the time
outstanding, if applicable, all offsets, reductions and the contra account balance thereof and, if applicable,
the marked-to-market losses, all margin monies received and/or paid and the details of any related letters
of credit;

                 (c)     a list of those Eligible Unbilled Accounts Receivable converted into invoices
unbilled (with associated invoice numbers);

               (d)     for Eligible Net Liquidity in Brokerage Accounts, statements for each Commodity
Account issued by each Eligible Commodity Broker;

                 (e)       for Eligible Inventory – Tier 1, Eligible Inventory – Tier 2 and Eligible Inventory
– Tier 3, a schedule listing inventory locations, Market Value and inventory volumes/quantities by location
and type of Eligible Commodity, together with all supporting third party pipeline receipts, terminal tank

                                                  7
receipts and/or inventory statements, and any additional statements issued by terminal/storage facilities to
be delivered to the Administrative Agent promptly upon Borrower’s receipt, and in any event, no later than
the date of delivery of the next Borrowing Base Report following such receipt;

                 (f)      for Eligible LCs Covering Commodities Not Yet Delivered, a schedule listing each
Letter of Credit giving rise to Eligible LCs Covering Commodities Not Yet Delivered, the face amount of
such Letter of Credit and the Market Value of the goods to be financed thereunder (and, if applicable, the
maximum undrawn amount of such Letter of Credit after giving effect to any tolerance included therein,
and the amount of such tolerance);

                (g)      a schedule of the First Purchaser Lien Amount, if applicable, setting forth the
holder of each First Purchaser Lien and the aggregate First Purchaser Lien Amount of such holder;

                (h)     a schedule of the Permitted Borrowing Base Liens, if applicable, setting forth the
holder of each Permitted Borrowing Base Lien and the aggregate amount of the Indebtedness secured by
the Permitted Borrowing Base Liens;

                 (i)      a schedule showing the Estimated Excise Taxes Payable for the Borrower, together
with a schedule setting forth the balance of any Controlled Account established for the purpose of depositing
reserves for federal excise taxes and copies of the most recent bank statements for such accounts, to the
extent not previously delivered;

                (j)     such other detailed supporting information with respect to the such commodities
as requested from time to time by the Required Lenders;

                (k)      a summary report showing the total amount outstanding under each type of Credit
Extension;

                (l)     a schedule of all of the Borrower’s accounts payable (including unbilled and
provisional accounts payable) listing such accounts payable on a creditor by creditor basis, which shall
include an aging of such accounts payable, and specify the nature of such account payable, whether such
account payable is due to an Affiliate, whether such account payable is supported by a Letter of Credit
issued under the Credit Agreement, and such other supporting information with respect to such accounts
payable as requested from time to time by the Required Lenders in their reasonable discretion;

                (m)     a schedule listing each Account Receivable of the Borrower that is not included in
the Borrowing Base, the amount, the counterparty, the days outstanding, if applicable, all offsets, reductions
and the contra account balance thereof and, if applicable, the marked-to-market losses, all margin monies
received and/or paid and the details of any related letters of credit; and

                (n)      a schedule detailing all deposits to, withdrawals from or other activity in the Chase
Account.

                “Borrowing Date” means any Business Day specified (i) in a Borrowing Request as a
date on which a Revolving Loan, Swing Line Loan or Term Loan is to be made or (ii) in a Letter of
Credit Request as a date on which a Letter of Credit is to be issued, amended or extended.

              “Borrowing Request” means a request for a Revolving Loan, Swing Line Loan or a
Term Loan, which in each case shall be substantially in the form of Exhibit H-1 attached hereto.




                                                  8
                  “Budget” means the Debtors’ budget attached hereto as Exhibit C, setting forth (a) in
reasonable detail the receipts and disbursements of the Debtors, on a weekly basis from the Effective
Date through the immediately consecutive 13 weeks broken down by week, including the anticipated uses
of the Facilities for such period, as such budget may be amended or modified from time to time by the
Debtors, provided that the Required Lenders shall have provided prior written consent to any such
amendment or modification, together with budgets for subsequent periods proposed by the Debtors and
approved by the Required Lenders in their sole discretion.

                “Business Day” means any day that is not a Saturday, Sunday or other day that is a legal
holiday under the laws of the State of New York or is a day on which banking institutions in such state
are authorized or required by Law to close; provided that, when used in connection with a LIBO Rate
Loan, the term “Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

              “Capitalized Lease” means each lease that has been or is required to be, in accordance
with GAAP, recorded as a capitalized lease.

                “Carve Out” means the term “Carve Out” in the Final DIP Order, or, prior to the entry of
the Final DIP Order, the Interim DIP Order.

                  “Carve Out Trigger Notice” has the meaning set forth in the Final DIP Order, or prior
to the entry of the Final DIP Order, the Interim Order.

                 “Case” has the meaning provided in the recitals hereto.

                  “Cash” means at the time of any determination thereof, the balance in United States
Dollars of collected funds of the Borrower on deposit in (i) a cash collateral account with the Collateral
Agent, or (ii) an account maintained with an Eligible Cash Management Bank under arrangements
satisfactory to the Required Lenders (including, without limitation, an executed Account Control
Agreement in form and substance satisfactory to the Required Lenders), in each case subject to the
Perfected First Lien and no other Liens, except Liens permitted under Section 6.02, provided that the
aggregate amount of Cash, if any, included in the Borrowing Base shall be net of the aggregate amount
secured by such Liens.

                  “Cash Collateral” means (a) with respect to the Borrower, cash or deposit account
balances denominated in United States Dollars that have been pledged to the Collateral Agent, for the
ratable benefit of the Secured Parties, to secure repayment of the Obligations, provided that the applicable
deposit account is subject to an Account Control Agreement or is in the name, and under the exclusive
control, of the Collateral Agent, and (b) with respect to any Defaulting Lender, cash or deposit account
balances denominated in United States Dollars that have been pledged to the Collateral Agent, for the
benefit of the Swing Line Lender or the Issuing Bank, as the case may be, pursuant to Section 2.25, as
security for the obligation of such Defaulting Lender to fund participations in any requested or
outstanding Swing Line Loans or Letters of Credit, as applicable; provided that the applicable deposit
account is subject to an account control agreement in form and substance reasonably satisfactory
Collateral Agent or is in the name, and under the exclusive control, of the Collateral Agent. For the
avoidance of doubt, “Cash Collateral” shall include all proceeds of the foregoing.

                  “Cash Collateralize” means (a) with respect to the Borrower, to pledge and deposit with
or deliver to the Collateral Agent, for the benefit of one or more of the Issuing Banks or Swing Line
Lenders, Cash Collateral as collateral for L/C Obligations or in respect of Swing Line Loans, as
applicable, and (b) with respect to any Defaulting Lender, to pledge and deposit with or deliver to the

                                                 9
Collateral Agent, for the benefit of one or more of the Issuing Banks or Swing Line Lenders, as
applicable, Cash Collateral as security for the obligations of such Defaulting Lender to fund participations
in respect of L/C Obligations or Swing Line Loans, as applicable, in each case pursuant to documentation
in form and substance satisfactory to the Collateral Agent and each applicable Issuing Bank or Swing
Line Lender, as applicable.

                “Cash Equivalents” means:

                 (a)    direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States of America), in each case maturing
within one year from the date of acquisition thereof;

                 (b)     investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from a
Credit Rating Agency;

                (c)     investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

                 (d)      fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

                (e)    money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA and Aaa (or equivalent rating) by at least
two Credit Rating Agencies and (iii) have portfolio assets of at least $5,000,000,000.

                 “Cash Management Order” means the Bankruptcy Court order, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders, relating to the Debtors’
cash management system and bank accounts.

                 “Change in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued.

                  “Change of Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the “beneficial

                                                 10
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities that such person or group
has the right to acquire, whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the Equity Interests of Parent
entitled to vote for members of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such person or group has the right to
acquire pursuant to any option right); (b) the Direct Parent shall cease to own (directly or indirectly),
beneficially and of record, and control, 100% of each class of outstanding Equity Interests of the
Borrower free and clear of all Liens, charges or other encumbrances, other than Liens in favor of the
Collateral Agent for the ratable benefit of the Secured Parties under the Loan Documents; or (c) Parent
shall cease to own (directly or indirectly), beneficially and of record, and control, 100% of each class of
outstanding Equity Interests of the Borrower, the Direct Parent and each other Person that is a Subsidiary
on the Effective Date (except to the extent permitted hereunder), free and clear of all Liens, charges or
other encumbrances, other than (i) Liens (w) in favor of the Collateral Agent for the ratable benefit of the
Secured Parties under the Loan Documents, (x) in respect of the Carve Out, (y) contemplated by the
Orders (including any adequate protection liens in favor of other lenders), and (z) nonconsensual
Permitted Liens or (ii) as otherwise permitted under this Agreement. Notwithstanding the foregoing,
ownership as set forth in Schedule 1.1E shall not constitute a Change of Control.

                    “Chase” means JPMorgan Chase Bank, N.A.

                    “Chase Account” means account number 580396377 maintained with Chase.

               “Class”, when used in reference to any Loan or Borrowing, refers to whether such Loan,
or the Loans comprising such Borrowing, are Revolving Loans or Borrowings, Swing Line Loans or
Borrowings or Term Loans or Borrowings.

                    “Code” means the Internal Revenue Code of 1986, as amended.

                “Collateral” means, collectively, the Debtors’ Collateral, the Non-Debtors’ Collateral
and the “Collateral” as defined or described in any Order.

                    “Collateral Account” has the meaning specified in Section 2.05(k).

               “Collateral Agent” means ABN, in its capacity as collateral agent under any of the Loan
Documents, or any successor collateral agent.

                    “Combined Revolving Exposure Limit” means $160,000,000.

             “Commitment” means with respect to each Lender on any date, such Lender’s
Revolving Commitment and Term Commitment.

                 “Commitment Termination Date” means the earliest of (i) [_______] 1, 2019 (or if not a
Business Day, the first subsequent Business Day); provided that if between [___] 2, 2019 and
[____] 3, 2019 Borrower requests that the Commitment Termination Date be extended, then if on
[_____] 4, 2019, (a) no Event of Default is continuing and (b) there remains undrawn Term Commitments
in an amount of at least $5,000,000, the Commitment Termination Date shall be extended to [    ],

1 To be 120 days following the Petition Date (or if not a Business Day, the first subsequent Business Day).
2 Ten days’ notice.
3 Five days’ notice.
4 To be 120 days following the Petition Date (or if not a Business Day, the first subsequent Business Day).



                                                          11
2019 5; (ii) the effective date of any Plan of Reorganization; (iii) the date of the consummation of a sale of
all or substantially all of the Debtors’ assets or capital stock under section 363 of the Bankruptcy Code;
and (iv) the acceleration of the Loans and termination of the Commitments hereunder, whether pursuant
to Section 7.01 or otherwise.

                      “Commodity Account” has the meaning provided in Section 9-102 of the UCC.

                 “Commodity Contract” means (a) a Physical Commodity Contract, (b) a Futures
Contract, (c) any Commodity OTC Agreement or Financial OTC Agreement or (d) contract for the
storage or transportation of any physical Eligible Commodity.

                “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

                  “Commodity OTC Agreement”: (i) any forward commodity contracts, swaps, options,
collars, caps, or floor transactions, in each case based on Eligible Commodities, (ii) any currency swaps,
cross-currency note swaps, currency options, interest rate swaps, interest rate caps, or interest rate collars,
in each case related to a transaction related to Eligible Commodities and (iii) any other similar transaction
(including any option to enter into any of the foregoing) or any combination of the foregoing.

                       “Confidential Information” has the meaning specified in Section 9.15(a).

               “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch profits Taxes.

                 “Contractual Obligation” means, as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which such Person is a party or
by which it or any of its property is bound.

                  “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings analogous thereto. In relation
to a Person organized under the laws of Spain this definition shall also include any of the circumstances
set forth in Section 42 of the Spanish Commercial Code.

              “Controlled Account” means each Pledged Account that is subject to an Account
Control Agreement and the Wells Fargo Account.

                      “Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

               “Credit Rating” means a rating as determined by a Credit Rating Agency of the
Borrower’s non-credit-enhanced, senior unsecured long-term indebtedness.

                 “Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then assigns a rating that reflects its
assessment of the issuer’s ability to make debt payments.




5   To be 180 days following the Petition Date (or if not a Business Day, the first subsequent Business Day).

                                                            12
                “Crude Oil” means crude petroleum oil and all other hydrocarbons, regardless of gravity,
produced at the well in liquid form by ordinary production methods.

                  “Debtor Relief Law” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect.

               “Debtor Relief Plan” means a plan of reorganization or plan of liquidation pursuant to
any Debtor Relief Laws.

                 “Debtors” means the Borrower, Parent, and each Subsidiary of Parent that filed a
voluntary petition for relief pursuant to chapter 11 of the Bankruptcy Code with the Bankruptcy Court on
the Petition Date.

                  “Debtors’ Collateral” means, collectively, all real, personal, and mixed property
(including Equity Interests) of the Debtors’ respective estates in the Cases, including, without limitation,
all inventory, accounts receivable, general intangibles (including rights under intercompany loans),
contracts, chattel paper, owned real estate, real property leaseholds, governmental approvals, licenses and
permits, fixtures, machinery, equipment, deposit accounts, patents, copyrights, trademarks (other than any
“intent to use” trademark applications for which a Statement of Use or Amendment to Allege Use, as
applicable, as not been filed and accepted with the U.S. Patent and Trademark Office), trade names, rights
under license agreements and other intellectual property, securities, partnership or membership interests
in limited liability companies, and capital stock of any subsidiary of any of the Debtors, including,
without limitation, the products and proceeds thereof, in each case excluding Excluded Collateral (as
defined in the Security Documents).

                “Default” means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of Default.

                 “Default Rate” means an interest rate (before as well as after judgment) equal to (a) with
respect to overdue principal, the applicable interest rate plus 2.0% per annum (provided that, with
respect to a LIBO Rate Loan, the determination of the applicable interest rate is subject to Section 2.08(e)
to the extent that LIBO Rate Loans may not be converted to, or continued as, LIBO Rate Loans, pursuant
thereto) and (b) with respect to any other overdue amount (including overdue interest), the interest rate
applicable to ABR Loans in the case of overdue interest or fee plus 2.0% per annum.

                  “Defaulting Lender” means, subject to Section 2.25(b), any Lender that (a) has failed to
(i) fund all or any portion of its Loans within one Business Day of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable Default or Event of Default,
shall be specifically identified in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, the Swing Line Lender, any Issuing Bank or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of Credit or Swing Line Loans)
within one Business Day of the date when due, (b) has notified the Borrower, the Administrative Agent,
the Swing Line Lender or any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding (which condition precedent,
together with any applicable Default or Event of Default, shall be specifically identified in such writing or

                                                13
public statement) cannot be satisfied), (c) has failed, within one Business Day after written request by the
Administrative Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity
or (iii) become the subject of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely as a result of the acquisition or maintenance of ownership of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.25(b)) upon delivery of written notice of such determination to the Borrower, the Swing Line
Lender, each Issuing Bank and each Lender.

               “Deposit Account” as defined in Section 9-102 of the UCC, and with respect to Canada,
any bank account with a comparable deposit function.

                “Direct Parent” means AMPNI Holdings Co. Limited, a limited liability company
incorporated under the laws of the Republic of Cyprus.

                “Direct Parent Pledge Agreement” means that certain Pledge Agreement dated as of the
date hereof by Direct Parent in favor of the Collateral Agent regarding pledge of all the Equity Interests
owned by Direct Parent with respect to each Subsidiary thereof, including without limitation that of the
Borrower.

                 “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition of
any property by any Person (including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and claims associated therewith.

                  “Disqualified Equity Interest” means any Equity Interest that, by its terms (or the terms
of any security or other Equity Interests into which it is convertible or for which it is exchangeable), or
upon the happening of any event or condition (a) matures or is mandatorily redeemable (other than solely
for Equity Interests that are not Disqualified Equity Interests and cash in lieu of fractional shares),
pursuant to a sinking fund obligation or otherwise (except as a result of a change of control, similar event
or asset sale so long as any rights of the holders thereof upon the occurrence of a change of control,
similar event or asset sale event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments), (b) is redeemable at
the sole option of the holder thereof, in whole or in part (other than solely for Equity Interests that are not
Disqualified Equity Interests and cash in lieu of fractional shares), (c) provides for scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each case, prior to the date that is
ninety-one days after the Commitment Termination Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Borrower or any Subsidiary or by any such

                                                 14
plan to such employees, such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s termination, death or
disability.

                  “Documentary Letter of Credit” means a Letter of Credit intended to be drawn as a
means of payment upon the presentation of documents for Eligible Commodities purchased by the
Borrower under any Commodity Contract, excluding any such Letter of Credit issued for the primary
purpose of serving as a means of payment for or supporting payments for costs, charges or fees relating to
transportation, transmission or storage services or similar services

                 “Dollar” and “$” mean lawful money of the United States.

              “ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of the
Commodity Exchange Act or any regulations promulgated thereunder and the applicable rules issued by
the Commodity Futures Trading Commission and/or the SEC.

                 “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country that is a subsidiary of an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

                “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

                “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.

                 “Effective Date” means the first date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 9.01.

                  “Eligible Accounts Receivable – Tier 1” Accounts created by the Borrower (net of any
credits, rebates, offsets (including, without limitation, any offset relating to any forward contract marked-
to-market loss), holdbacks or other adjustments or commissions and reduced by any sales, use, excise or
other taxes, imposts, levies or other governmental charges included therein) that satisfy such eligibility
requirements as the Required Lenders may impose from time to time with at least two (2) Business Days
prior written notice to the Borrower (and during such time the Administrative Agent and Required
Lenders shall be available to discuss such changes), which shall at all times include the requirements that
(a) the Borrower has legal, valid and absolute title to such Accounts, subject only to Permitted Borrowing
Base Liens, and reasonably and in good faith determines such Accounts to be collectible in full and
enforceable in accordance with their terms against the Account Debtors under such Accounts; provided
that, the amount of the Eligible Account Receivable – Tier 1, if any, included in the Borrowing Base shall
be net of the aggregate amount secured by such Permitted Borrowing Base Lien (except Liens in favor of
the Collateral Agent for the ratable benefit of the Secured Parties under the Loan Documents); (b) such
Accounts are either (i) fully supported by letters of credit on terms and conditions acceptable to the
Required Lenders issued by a financial institution acceptable to the Required Lenders, (ii) owing to the
Borrower from Account Debtors with an Investment Grade Rating, or (iii) approved for inclusion in
Eligible Accounts Receivable – Tier 1 by the Required Lenders in writing; (c) the Account Debtors under

                                                  15
such Accounts: (i) are not affiliates of the Borrower, (ii) purchased the goods giving rise to the relevant
Account in an arm’s length bona fide transaction conducted in the ordinary course of business in
compliance with all applicable laws and regulations, (iii) are not insolvent or involved in any case or
proceeding, whether voluntary or involuntary, under any bankruptcy, reorganization, arrangement,
insolvency, adjustment of debt, dissolution, liquidation or similar law of any jurisdiction, (iv) are not the
United States government or any department or agency thereof, or any state or municipal government or
any department or agency thereof, except if the Borrower has complied in a manner satisfactory to the
Required Lenders with the Assignment of Claims Act or any comparable state law, such Accounts as to
which the Borrower has so complied shall not be excluded from Eligible Accounts Receivable – Tier 1 by
this clause (iv), (v) are organized, located in and primarily conducting business in the United States or any
country that is a member country of the Organization for Economic Cooperation and Development, (vi)
are not determined by the Borrower or the Required Lenders in their sole judgment to be uncreditworthy,
and (vii) have received notice (which may be stamped on the applicable invoices) of the Collateral
Agent’s lien on the Account and instructions to make payments directly to the Wells Fargo Account; (d)
such Accounts are in payment for goods actually delivered or services or obligations that have been fully
performed and are not in dispute or subject to any other claim, defense, offset, reduction or counterclaim
or any claim on the part of the Account Debtor denying liability under such Account, and such Accounts
shall have been reduced by the amount of all obligations and liabilities of the Borrower to the Account
Debtor; (e) such Accounts are not subject to any pledge, restriction, security interest or other lien or
encumbrance other than those created by the Loan Documents, the Global Loan Documents or Permitted
Borrowing Base Liens; (f) such Accounts are subject to a Perfected First Lien prior to the rights of, and
enforceable as such against, any other Person, (g) such Accounts are not outstanding for more than 60
days past the applicable original invoice date therefor; (h) [reserved]; (i) such Accounts represent legal,
valid and binding obligations of the applicable Account Debtor, enforceable in accordance with their
terms against the Account Debtor; (j) such Accounts are evidenced by an invoice rendered to the Account
Debtor and not by any instrument or chattel paper, unless (i) there is only one original of such instrument
or chattel paper, (ii) such original shall have been delivered to the Collateral Agent, and (iii) by virtue of
such delivery the Collateral Agent shall have a Perfected First Lien on such instrument or chattel paper;
(k) such Account arises from a completed sale (on an absolute basis and not on a consignment, sale-and-
return, approval or bill and hold basis); (l) such Accounts are payable in U.S. Dollars; (m) such Accounts
are not due from any single Account Debtor if more than twenty-five percent (25%) of the aggregate
amount of all Accounts owing from such Account Debtor would otherwise not be eligible for inclusion in
the Borrowing Base; and (n) such Account shall not be the subject of a Permitted Receivables Sales
Transaction.

                 “Eligible Accounts Receivable – Tier 2” all Accounts created by the Borrower (net of
any credits, rebates, offsets (including, without limitation, any offset relating to any forward contract
marked-to-market loss), holdbacks or other adjustments or commissions and reduced by any sales, use,
excise or other taxes, imposts, levies or other governmental charges included therein) which satisfy all of
the requirements of Eligible Accounts Receivable - Tier 1 other than clause (b) of the definition thereof,
provided that the Account Debtor shall have been approved in writing by the Required Lenders.
Notwithstanding the foregoing, (a) the aggregate amount of Eligible Accounts Receivable - Tier 2 due
from any Account Debtor and its Affiliates included in the Borrowing Base at any time, after giving effect
to the applicable advance rate, shall not exceed 5.0% of the total aggregate amount of Eligible Accounts
Receivable - Tier 1, Eligible Accounts Receivable - Tier 2 and Eligible Unbilled Accounts Receivable
included in the Borrowing Base at such time, and (b) Eligible Accounts Receivable -Tier 2 due from
Account Debtors that are Affiliates of the Borrower shall not be included in the Borrowing Base at any
time.




                                                 16
                “Eligible Assignee” means any Person that meets the requirements to be an assignee
under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if any, as may be required under
Section 9.07(b)(iii)).

                  “Eligible Cash Management Bank” means any financial institution reasonably
satisfactory to the Required Lenders. The financial institutions on Schedule 1.1C are satisfactory to the
Required Lenders as of the Effective Date.

                  “Eligible Commodities” means bunker fuel, Crude Oil, fuel oil, gas oil, lubricants, and
other petroleum products, and with the consent of the Required Lenders, any other energy commodities
that are of the type which are purchased, sold or otherwise traded in physical, futures, forward or over the
counter markets.

                “Eligible Commodity Broker” means any commodity broker acceptable to the Required
Lenders.

                 “Eligible Inventory” means, at the time of any determination thereof, all inventory of the
Borrower’s consisting of Eligible Commodities that are acceptable to the Required Lenders, valued at
Market Value. Eligible Inventory shall satisfy such eligibility requirements as the Required Lenders may
impose from time to time on at least 2 Business Days prior written notice (during which time the
Administrative Agent and the Required Lenders shall be available to discuss such matters), which shall at
all times include the following:

                  (a)    such inventory was acquired by the Borrower in the ordinary course of business
        from a non-Affiliate, or if from an Affiliate, such Affiliate shall be a party to the Global DIP
        Facility Agreement and the Collateral Agent shall have received an express written release of
        lien, in form and substance satisfactory to the Required Lenders, duly executed and delivered by
        an authorized officer of the Facility Agent under the Global DIP Facility Agreement, and such
        inventory is merchantable and not obsolete, damaged or otherwise unfit for sale or further
        processing in the ordinary course of business;

                (b)     the Borrower has legal and valid title to such inventory, free and clear of all
        Liens other than Perfected First Liens, Liens under the Global Documents or Permitted
        Borrowing Base Liens and the value of such inventory is reduced by both the Market Value of
        any net volumetric balance owed by the Borrower to a counterparty which is in possession of the
        inventory and the aggregate amount secured by such Permitted Borrowing Base Liens;

                 (c)     the Borrower has the full and unqualified right to assign and grant a Lien on such
        inventory to the Collateral Agent, for the ratable benefit of the applicable Agents and the Secured
        Parties, as security for the Obligations;

               (d)    the inventory is subject to a Perfected First Lien, subject only to Permitted
        Borrowing Base Liens or Liens under the Global Documents;

                (e)      none of such inventory is evidenced by bills of lading or other documents of title,
        whether negotiable or non-negotiable, unless such negotiable bill of lading or negotiable
        document of title has been issued and duly negotiated to the Collateral Agent or to order, or blank
        endorsed, and in the possession of the Collateral Agent, or such non-negotiable bill of lading or
        document of title has been issued in the name of and delivered to the Collateral Agent, and, in
        each case, the issuer is acceptable to the Required Lenders;


                                                17
                 (f)     such inventory is either (i) located in the United States at a third party storage
        facility acceptable to the Required Lenders and such storage facility has executed a control
        agreement with the Collateral Agent, satisfactory to the Required Lenders, or (ii) in transit on a
        barge or other vessel to a buyer in connection with a sale in the ordinary course of business and
        such inventory is (A) evidenced by 3/3 on board negotiable bills of lading that have been issued
        and duly negotiated to the Collateral Agent, or to order and blank endorsed and in the possession
        of the Collateral Agent and (B) located on a vessel chartered to the Borrower by a person
        acceptable to the Required Lenders;

                (g)     none of such inventory has given rise to an Eligible Account Receivable – Tier 1,
        an Eligible Account Receivable – Tier 2 or an Unbilled Eligible Account Receivable; and

                (h)     the inventory has not been identified to deliveries with the result that a buyer
        would have rights to the inventory that would be superior to the Perfected First Liens, nor shall
        such inventory have become the subject of a customer’s ownership or Lien.

                Notwithstanding the foregoing, no inventory shall be excluded from Eligible Inventory
solely because such inventory is subject to a Permitted Borrowing Base Lien or a Lien under the Global
Loan Documents; provided that the amount of any such obligations has been deducted in determining the
amount of Eligible Inventory.

                “Eligible Inventory – Tier 1” means Eligible Inventory which meets all of the
requirements set forth in the definition of Eligible Inventory (including, without limitation, clause (f)
thereof).

                  “Eligible Inventory – Tier 2” means as of any date of determination, inventory of the
Borrower in transit on a barge or other vessel which would constitute Eligible Inventory but for the failure
to satisfy clauses (e) and (f) of the definition thereof, and is evidenced by copies of negotiable or non-
negotiable documents of title issued to the Borrower or the Collateral Agent (and such copies are in the
possession of the Collateral Agent), and which was purchased by the Borrower less than 45 days prior to
its inclusion in the Borrowing Base (at any time) as Eligible Inventory – Tier 2. Notwithstanding the
foregoing, the aggregate amount of Eligible Inventory – Tier 2 included in the Borrowing Base at any
time, after giving effect to the applicable advance rate, shall not exceed $40,000,000.

                 “Eligible Inventory – Tier 3” means as of any date of determination, the purchase price
of any Eligible Commodities contracted for purchase by the Borrower and actually paid for by the
Borrower, but not yet received, provided that:

                 (a)     the applicable supplier has or is required to have title to such Eligible Commodities
        prior to delivery to the Borrower;

                (b)      such Eligible Commodities were purchased and actually paid for by the Borrower
less than 10 days prior to their inclusion in the Borrowing Base (at any time) as Eligible Inventory – Tier
3;

                (c)      such Eligible Commodities are not included as Eligible LCs Covering
Commodities Not Yet Delivered, Eligible Inventory – Tier 1 or Eligible Inventory – Tier 2, in the
Borrowing Base but, upon delivery to the Borrower, such Eligible Commodities will qualify as Eligible
Inventory – Tier 1 or Eligible Inventory – Tier 2, as applicable; and




                                                 18
                (d)      the Borrower has the absolute and unqualified right to obtain such Eligible
Commodities from the applicable seller or supplier, and the Borrower’s right is subject to the Perfected
First Lien and no other equal or prior Liens (other than Permitted Borrowing Base Liens).

                 Notwithstanding the foregoing, the aggregate amount of Eligible Inventory – Tier 3
included in the Borrowing Base at any time, after giving effect to the applicable advance rate, shall not
exceed $7,000,000.

                “Eligible LCs Covering Commodities Not Yet Delivered” means, as of any date of
determination, the face amount of any Letter of Credit supporting the purchase price of any Eligible
Commodities contracted for purchase by the Borrower, provided that:

              (a)      the applicable supplier has or is required to have title to such Eligible
Commodities prior to delivery to the Borrower;

                (b)      such Eligible Commodities are not included as Eligible Inventory – Tier 1 or
Eligible Inventory – Tier 2, in the Borrowing Base but, upon delivery to the Borrower, such Eligible
Commodities will qualify as Eligible Inventory – Tier 1 or Eligible Inventory – Tier 2, as applicable; and

                (c)      the Borrower has the absolute and unqualified right to obtain such Eligible
Commodities from the applicable seller or supplier, and the Borrower’s right is subject to the Perfected
First Lien and no other equal or prior Liens (other than Permitted Borrowing Base Liens).

                 “Eligible Net Liquidity in Brokerage Accounts” means, as of any date of
determination, the aggregate value of “net equity” or “net liquidity value” however designated of
Approved Brokerage Accounts, not to exceed the amount that would be available for withdrawal upon
closing such account and liquidation of all open positions at current market values, as reported in the
account statements for the relevant Approved Brokerage Accounts, which are subject only to Perfected
First Liens and the Liens of the Eligible Commodity Broker as provided for in the applicable Account
Control Agreement as of such date, provided that, if any portion of the net equity is not represented by
cash, the value of any such equity shall be determined by the Required Lenders and provided, further,
that all amounts due to such broker secured by Permitted Borrowing Base Liens shall be deducted in
calculating Eligible Net Liquidity in Brokerage Accounts.

                  “Eligible Unbilled Accounts Receivable” means all Accounts created by the Borrower
(net of any credits, rebates, offsets (including, without limitation, any offset relating to any forward
contract marked-to-market loss), holdbacks or other adjustments or commissions and reduced by any
sales, use, excise or other taxes, imposts, levies or other governmental charges included therein) which
would qualify as Eligible Accounts Receivable – Tier 1 or Eligible Accounts Receivable – Tier 2 but for
the fact that an invoice has not yet been issued by the Borrower to the applicable Account Debtor,
provided, that (a) even if no other services were performed or goods delivered to the Account Debtor, the
Borrower has the right to issue an invoice to the Account Debtor for services performed or goods
delivered prior to the date as of which Eligible Unbilled Accounts Receivable is determined, (b) no
Eligible Unbilled Accounts Receivable shall be included in Eligible Accounts Receivable – Tier 1 or
Eligible Accounts Receivable – Tier 2 and (c) upon the issuance of an invoice for any such Account, such
Account shall no longer be an Eligible Unbilled Account Receivable. The amount of Eligible Unbilled
Accounts Receivable shall be equal to the amount that would be included as Eligible Accounts
Receivable – Tier 1 or Eligible Accounts Receivable – Tier 2 upon the issuance of an invoice therefor.
Notwithstanding the foregoing, the aggregate amount of Eligible Unbilled Accounts Receivable included
in the Borrowing Base at any time, after giving effect to the applicable advance rate, shall not exceed
$20,000,000.

                                                19
                  “Environmental Laws” means any and all international, European Union, national,
federal, state, provincial or local statutes, orders, regulations or other Law concerning protection of the
environment or health and safety (to the extent regulating, relating to or imposing liability on standards of
conduct concerning exposure to Materials of Environmental Concern) which are in existence now or in
the future and are binding at any time on the Loan Parties or any of their respective Subsidiaries in the
relevant jurisdiction in which such Loan Party or such Subsidiary has been or is operating (including by
the export of its products or its waste to that jurisdiction).

                “Environmental Permit” means any permit, license, consent, approval and other
authorization and the filing of any notification, report or assessment required under any Environmental
Law for the operation of the business of any Loan Party conducted on or from the properties owned or
used by any Loan Party.

                 “Equity Interests” means, as to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other ownership or profit interests
in such Person (including partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of
determination.

                “ERISA” means the Employee Retirement Income Security Act of 1974.

                “ERISA Affiliate” means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to Section 412 of the Code or
Section 302 of ERISA).

                  “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) the
failure by the Borrower or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules or the filing of an application for the waiver of the minimum funding standards under the
Pension Funding Rules; (c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with respect to a Pension Plan
within the meaning of Section 4062(e) of ERISA; (d) a complete or partial withdrawal by the Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the filing of a notice of intent
to terminate a Pension Plan under, or the treatment of a Pension Plan amendment as a termination under,
Section 4041 of ERISA; (f) the institution by the PBGC of proceedings to terminate a Pension Plan;
(g) any event or condition that constitutes grounds under Section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (h) the determination that any Pension
Plan is in at-risk status (within the meaning of Section 430 of the Code or Section 303 of ERISA) or that a
Multiemployer Plan is in endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA); (i) the imposition or incurrence of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower or
any ERISA Affiliate; (j) the engagement by the Borrower or any ERISA Affiliate in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon the
Borrower pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; or (l) the making of an
amendment to a Pension Plan that could result in the posting of bond or security under Section 436(f)(1)
of the Code.

                                                 20
                  “Estimated Excise Taxes Payable” means, as of any date of determination, the amount
of the Borrower’s obligations to any Governmental Authority or taxing authority for sales, excise or other
taxes, levies or governmental charges relating to the purchase or sale of its inventory, except to the extent
deducted in calculating Eligible Accounts Receivable – Tier 1 or Eligible Accounts Receivable – Tier 2.

                “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect from time to time.

                 “Event of Default” has the meaning specified in Article VII.

                 “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an ECP at the time the Guarantee of such
Guarantor or the grant of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

                  “Excluded Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.22(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such Recipient’s failure to
comply with Section 2.19(g) and (d) any withholding Taxes imposed under FATCA.

                 “Existing Letters of Credit” means the letters of credit listed on Schedule 1.1B.

                 “Extensions of Credit” means at any date, as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans made by such Lender then
outstanding, plus (b) the aggregate principal amount of all Term Loans made by such Lender then
outstanding, plus (c) the aggregate amount of such Lender’s participation, to the extent of its Applicable
Percentage of each Letter of Credit, of the L/C Obligations then outstanding , plus (d) the aggregate
principal amount of such Lender’s participation, to the extent of its Applicable Percentage of each Swing
Line Loan, of the Swing Line Loans then outstanding.

                 “Facilities” mean the Revolving Facility and the Term Facility.

               “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official interpretations thereof, any

                                                 21
agreements entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Code.

                 “FCPA” has the meaning specified in Section 3.17(c).

                  “Federal Funds Effective Rate” means, for any day, the greater of (a) the rate calculated
by the Federal Reserve Bank of New York based on such day’s Federal funds transactions by depositary
institutions (as determined in such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.

                “Federal Reserve Board” means the Board of Governors of the Federal Reserve System
of the United States.

                 “FERC” means the U.S. Federal Energy Regulatory Commission.

                  “FERC Contract Collateral” means all contracts and the books and records related
thereto that, by their nature, require a filing with the FERC for the Secured Party to be able to exercise
remedies in respect thereof.

                  “Final DIP Order” means a Final Order substantially in the form and substance of the
Interim DIP Order entered by the Bankruptcy Court, with only such modifications in form and substance
that are either (x) not adverse to the Administrative Agent or the Lenders or (y) satisfactory to the
Administrative Agent and the Required Lenders (as the same may be amended, supplemented, or
modified from time to time after entry thereof with the written consent of the Administrative Agent and
the Required Lenders in accordance with the terms herein) (i) authorizing the Debtors to (a) obtain post-
petition secured financing pursuant to this Agreement and the other Loan Documents and (b) use cash
collateral during the pendency of the Cases, and (ii) granting certain related relief.

                 “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or
other court of competent jurisdiction with respect to the relevant subject matter that has not been reversed,
stayed, modified, or amended, and as to which the time to appeal or seek certiorari has expired and no
appeal or petition for certiorari has been timely taken, or as to which any appeal that has been taken or
any petition for certiorari that has bene filed or may be filed has been resolved by the highest court to
which the order or judgment could be appealed or from which certiorari could be sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no modification of such order, or has
otherwise been dismissed with prejudice.

                 “Financial OTC Agreement”: means any currency swap, cross-currency rate swap,
currency option, interest rate option, interest rate swap, cap or collar agreement or similar arrangement or
any other similar transaction (including any option to enter into any of the foregoing) or any combination
of the foregoing including, without limitation, any derivative relating to interest rate or currency rate risk,
in each case which is not a Commodity OTC Agreement.

                 “First Day Orders” means all orders entered or to be entered by the Bankruptcy Court
granting the relief requested in the motions filed with the Bankruptcy Court on the Petition Date and
heard by the Bankruptcy Court at the initial hearing or thereafter, which orders shall each be in form and
substance reasonably satisfactory to the Administrative Agent and the Required Lenders.




                                                  22
              “First Purchaser Lien” means a so-called “first purchaser” Lien, as defined in Texas
Bus. & Com. Code Section 9.343, comparable Laws of the states of Oklahoma, Kansas, Mississippi,
Wyoming or New Mexico, or any other comparable Law.

                “First Purchaser Lien Amount” means as of any Borrowing Base Date, in respect of
any property of the Borrower subject to a First Purchaser Lien, the aggregate amount of the obligations
outstanding as of such date giving rise to such First Purchaser Lien as of such date, less any portion of
such obligations that are secured or supported by a Letter of Credit issued hereunder.

                “Foreign Lender” means a Lender that is not a U.S. Person.

               “Foreign Plan” means any employee pension benefit plan, program, policy, arrangement
or agreement maintained or contributed to by the Borrower or any Subsidiary with respect to employees
employed outside the United States (other than any governmental arrangement).

                 “Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of Columbia.

                “Fronting Cap” means $50,000,000.

                 “Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
any Issuing Bank, such Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
with respect to Letters of Credit issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized
in accordance with the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swing Line Loans made by the Swing Line Lender other
than Swing Line Loans as to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

                  “Fund” means any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its activities.

                “Futures Contract” means a contract for making or taking delivery of Eligible
Commodities that is traded on a market-recognized commodity exchange, which contract meets the
specification and delivery requirements of commodity futures contracts on such commodity exchange, the
value of which shall be reflected in a Commodity Account.

                  “GAAP” means, subject to Section 1.04, United States generally accepted accounting
principles as in effect as of the date of determination thereof.

              “German Subsidiary” means Aegean Bunkering Germany GmbH, a limited liability
company incorporated under the laws of the Federal Republic of Germany.

                 “Global Prepetition Facility” means the Facility Agreement for a Borrowing Base
Facility dated 30 November 2017, among Aegean Marine Petroleum S.A. as the “Company”, Aegean
Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NEW N.V., Aegean Bunkering
Germany GMBH, OBAST Bunkering & Trading GMBH and Aegean Petroleum Uruguay S.A. as the
Borrowers, certain companies as guarantors, ABN AMRO Bank N.V. as Facility Agent, Collateral
Management Agent, Security Agent, Documentation Bank, Active Bookrunning Mandated Lead Arranger
and Co-Ordinator, as amended or modified from time to time.

                                                23
                 “Global DIP Facility Agreement” means the Superpriority Secured Debtor-In-
Possession Facility Agreement For A Borrowing Base Facility dated as of 30 November 2017, as
amended and restated pursuant to an amendment and restatement agreement dated November __, 2018,
among Aegean Marine Petroleum S.A. as the Company, Aegean Marine Petroleum S.A., Aegean
Petroleum International Inc., Aegean NWE N.V., Aegean Bunkering Germany GMBH and OBAST
Bunkering & Trading GMBH as the Borrowers, certain companies as Guarantors, ABN AMRO Bank
N.V. as Facility Agent, Collateral Management Agent, Security Agent, certain persons as Lenders,
Issuing Banks and Overdraft Bank, and Mercuria Energy Trading S.A. as Co-Ordinator and as a Hedging
Provider.

                  “Global DIP Loan Documents” has the meaning set forth in the Final DIP Order, or
prior to the entry of the Final DIP Order, the Interim Order.

                 “Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or the European Central
Bank).

                  “Guarantee” means, as to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
obligation payable by another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation,
(iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or
level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or (b) any Lien on any assets of
such Person securing any Indebtedness of any other Person, whether or not such Indebtedness is assumed
by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee shall be deemed to be the lower of (x)
an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof,
in respect of which such Guarantee is made and (y) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such Guarantee, or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning.

                “Guarantor” means Parent, Direct Parent, each Subsidiary that is a party to the Guaranty
on the date hereof and any other Person who becomes a party to the Guaranty pursuant to a joinder
agreement and their respective successors and assigns.

                “Guaranty” means the Guaranty, dated as of the date hereof, by the Guarantors in favor
of the Secured Parties.




                                                 24
                  “Hess Litigation” means the causes of action brought by the Borrower and the Parent, as
Plaintiffs, against Hess Corporation, as Defendant, commenced in the Supreme Court of the State of New
York, County of New York: Part 39, Index Number 653887/2014.

                “Hess Litigation Proceeds” means any and all proceeds actually received by the
Borrower in respect of the Hess Litigation whether as a judgment, settlement or otherwise, net of any
documented costs, expenses and taxes directly related thereto and actually paid by the Borrower.

                 “ICE” means The Intercontinental Exchange, Inc. or any successor thereto.

               “Immaterial Subsidiary” means any Subsidiary that has neither (a) assets of fair market
value exceeding $250,000 nor (b) net income before taxes exceeding $250,000 on an annualized basis.

                 “Indebtedness” means, as to any Person at a particular time, without duplication, all of
the following:

                (a)    all obligations of such Person for borrowed money and all obligations of such
        Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments;

                 (b)     all direct or contingent obligations of such Person arising under (i) letters of
        credit (including standby and commercial), bankers’ acceptances and bank guaranties and
        (ii) surety bonds, performance bonds and similar instruments issued or created by or for the
        account of such Person;

                 (c)     net obligations of such Person under any Swap Contract;

                (d)      all obligations of such Person to pay the deferred purchase price of property or
        services (other than trade accounts payable in the ordinary course of business);

                 (e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on property
        owned or being purchased by such Person (including indebtedness arising under conditional sales
        or other title retention agreements), whether or not such indebtedness shall have been assumed by
        such Person or is limited in recourse;

                 (f)     all Attributable Indebtedness;

                 (g)     all obligations of such Person in respect of Disqualified Equity Interests; and

                 (h)     all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. Indebtedness of a Person shall exclude (i) trade accounts and accrued
expenses payable in the ordinary course of business (except to the extent secured by Liens on assets of
such Person), (ii) accruals for payroll and other liabilities accrued in the ordinary course of business, (iii)
prepaid or deferred revenue arising in the ordinary course of business, and (iv) customary obligations
under employment agreements and deferred compensation. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Indebtedness of any Person for purposes of clause (e) that is expressly made non-
recourse or limited-recourse (limited solely to the assets securing such Indebtedness) to such Person shall


                                                  25
be deemed to be equal to the lesser of (i) the aggregate principal amount of such Indebtedness and (ii) the
fair market value of the property encumbered thereby as determined by such Person in good faith.

                 “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower under any Loan
Document and (b) to the extent not otherwise described in (a), Other Taxes.

                “Indemnitee” has the meaning specified in Section 9.06(a).

                “Intercreditor Agreement” means the Intercreditor Agreement, dated as of the date
hereof, between the Administrative Agent and the Administrative Agent (as defined in the Global DIP
Facility Agreement).

               “Interest Election Request” means a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.08, which shall be in such form as the Administrative Agent
may approve.

                 “Interest Payment Date” means (a) as to any ABR Loan, the first Business Day of each
month and the Commitment Termination Date, (b) as to any LIBO Rate Loan, the last day of each Interest
Period therefor and the Commitment Termination Date.

                 “Interest Period” means, as to any LIBO Rate Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically corresponding day in
the calendar month that is one month thereafter, as specified in the applicable Borrowing Request or
Interest Election Request; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such
next succeeding Business Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period and (iii) no Interest Period shall extend beyond the Commitment Termination
Date. For purposes hereof, the date of a Loan or Borrowing initially shall be the date on which such Loan
or Borrowing is made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan or Borrowing.

                  “Interim DIP Order” means the interim order entered by the Bankruptcy Court (as the
same may be amended, waived, supplemented, or modified from time to time after entry thereof, solely in
the case of any amendment, waiver, supplement or modification that is not adverse to the rights or duties
of the Secured Parties, with the consent of the Administrative Agent and the Required Lenders in their
sole discretion) in the form set forth as Exhibit D, with changes to such form as are satisfactory to the
Administrative Agent and the Required Lenders, in their sole discretion, (i) authorizing, on an inteirm
basis, the Debtors to (a) obtain post-peititon secured financing pursuant to this Agreement and (b) use
cash collateral during the pendency of the Cases, and (ii) granting certain related relief.

                 “Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent manifest error) to be
equal to the rate that results from interpolating on a linear basis between: (a) the rate as displayed on the
applicable Reuters page (or on any successor or substitute page or service providing quotations of interest
rates applicable to dollar deposits in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time; in each case the “Screen
Rate”) for the longest period (for which that Screen Rate is available) that is shorter than the Interest

                                                 26
Period and (b) the Screen Rate for the shortest period (for which that Screen Rate is available) that
exceeds the Interest Period, in each case, at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

                 “Investment” means, as to any Person, any acquisition or investment by such Person,
whether by means of (a) the purchase or other acquisition of Equity Interests or debt or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of all or substantially all of the property
and assets or business of another Person or assets constituting a business unit, line of business or division
of such Person excluding in each case current trade and customer accounts receivables for inventory sold
and services rendered in the ordinary course of busienss. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but giving effect to any returns or distributions of
capital or repayment of principal actually received by such Person with respect thereto.

                  “Investment Grade Rating” means a long term senior unsecured non-credit enhanced
credit rating of BBB- or higher by S&P or Baa3 or higher by Moody’s; provided that, in the event that
the rating given by (or equivalent to) S&P or Moody’s is higher than the rating given by (or equivalent to)
Moody’s or S&P, as applicable, the determination that such rating is an Investment Grade Rating shall be
made based on the higher of the two ratings.

                 “IRS” means the United States Internal Revenue Service.

                “ISP” means the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the applicable time).

                “Issuing Bank” means ABN, in its capacity as issuer of Letters of Credit hereunder, and
each other Lender (if any) as the Borrower may from time to time select as an Issuing Bank hereunder
pursuant to Section 2.05; provided that such Lender has agreed to be an Issuing Bank.

                  “Laws” means, collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all applicable administrative orders,
directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

                “L/C Credit Extension” means, with respect to any Letter of Credit, the issuance or
renewal thereof or the extension of the expiry date thereof, or the reinstatement or increase of the amount
thereof.

                 “L/C Disbursement” means a payment made by an Issuing Bank pursuant to a Letter of
Credit.

               “L/C Documents” means, as to any Letter of Credit, each application therefor and any
other document, agreement and instrument entered into by the Borrower with or in favor of the applicable
Issuing Bank and relating to such Letter of Credit.




                                                  27
                “L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all L/C Disbursements that
have not yet been reimbursed by or on behalf of the Loan Parties at such time. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Commitment Percentage of the total L/C Exposure at
such time.

                “L/C Fee” has the meaning specified in Section 2.13(b).

                  “L/C Obligations” means, at any time, the sum of (a) the aggregate maximum undrawn
amount of all outstanding Letters of Credit at such time (after giving effect to any tolerance included
therein, and the amount of such tolerance), including any scheduled increases provided for by the terms of
such Letters of Credit, determined without regard to whether any conditions to drawing could be met at
that time, plus (b) the aggregate amount of all L/C Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The L/C Obligations of any Lender at any time shall be its
Applicable Percentage of the total L/C Obligations at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of the ISP or
similar terms of the Letter of Credit itself, or if compliant documents have been presented but not yet
honored, such Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each Lender shall remain in full
force and effect until the Issuing Bank and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of Credit.

                “L/C Reimbursement Obligation” means, for any Letters of Credit or letters of credit
under the Prepetition Credit Facility, as the case may be, the obligations of any Person to pay any
amounts due in connection therewith.

               “L/C Sublimit” means an amount equal to the lesser of (a) $50,000,000 and (b) the total
amount of the Revolving Commitments. The L/C Sublimit is part of, and not in addition to, the
Revolving Facility.

                 “Legal Reservation” means any restriction or qualification contained in any legal
opinion of legal counsel to Borrower, in relation to matters of German or EC law, delivered to the
Administrative Agent pursuant to Section 4.01(j).

                  “Lender Representive” means, with respect to any Lender, a representative (acceptable
to the Swing Line Lender or applicable Issuing Bank or Agent, as the case may be, in its sole discretion)
of such Lender duly authorized by such Lender to provide directions, instructions and approvals on behalf
of such Lender to the Swing Line Lender, Issuing Banks and Agents pursuant to the Loan Documents;
provided that each Person set forth on Schedule 4.02(e) on the Effective Date (or thereafter designated by
Mercuria in accordance with Schedule 4.02(e)) is hereby approved by Mercuria to give any such
directions, instructions and approvals to the Swing Line Lender, Issuing Banks and Agents pursuant to the
Loan Documents and, in reliance on such approval by Mercuria, each such Person is acceptable to ABN
in its capacities Swing Line Lender, Issuing Bank and Agent.

                “Lenders” means the Persons listed on Schedule 2.01 and any other Person that shall
have become party hereto pursuant to an effective Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption, and shall include, as
the context may require, each Issuing Bank and/or the Swing Line Lender.



                                               28
               “Letter of Credit” means any standby letter of credit or Documentary Letter of Credit
issued hereunder.

                “Letter of Credit Request” means a request for a Letter of Credit substantially in the
form of Exhibit H-2 hereto.

                  “LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period, the
greater of (a) the rate appearing on the applicable Reuters page (or on any successor or substitute page or
service providing quotations of interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior to the commencement
of such Interest Period, as the rate for dollar deposits with a maturity comparable to such Interest Period;
provided that (i) if such rate is not available at such time for any reason, then the “LIBO Rate” with
respect to such LIBO Rate Loan for such Interest Period shall be the Interpolated Rate, and (ii) if the
Interpolated Rate is not available, the “LIBO Rate” with respect to such LIBO Rate Loan for such Interest
Period shall be the offered quotation rate to first class banks in the London interbank market by the
Person that is the Administrative Agent for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the applicable Loan of such
Person, in its capacity as a Lender (or, if it is not a Lender of such Loan, in such amount determined by
the Administrative Agent) for which the LIBO Rate is then being determined with maturities comparable
to such Interest Period at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (b) 1.0%. A determination of the LIBO Rate shall be
conclusive absent manifest error.

               “LIBO Rate Borrowing” means, as to any Borrowing, the LIBO Rate Loans comprising
such Borrowing.

                “LIBO Rate Loan” means a Loan that bears interest at a rate based on the “Adjusted
LIBO Rate.”

                  “Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever having or intended to have similar
effect (including any conditional sale or other title retention agreement, any easement, right of way or
other encumbrance on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

                 “Litigation Claims” means (i) claims of the Parent or any Subsidiary thereof, against any
person and existing at any time, arising out of, in connection with, or relating to the events,
circumstances, and conduct described in the June 4, 2018, Form 6-K disclosure of Aegean Marine
Petroleum Network, Inc., concerning improper accounting for or recordation of accounts receivable, as
well as the right of the Parent of any Subsidiary thereof to the proceeds of or recovery in any suit,
prosecution, investigation, settlement, enforcement proceeding, fine, penalty, or other proceeding or
action by any government or governmental agency in connection with the foregoing; (ii) claims of the
Parent or any Subsidiary thereof, against any person and existing at any time, arising out of, in connection
with, or relating to the construction and maintenance of the Aegean terminal in Fujairah, as well as the
right of Grantors to the proceeds of or recovery in any suit, prosecution, investigation, settlement,
enforcement proceeding, fine, penalty, or other proceeding or action by any government or governmental
agency in connection with the foregoing, (iii) claims of the Parent or any Subsidiary thereof existing at
any time, arising out of, in connection with, or relating to misstated accounting records, fraudulent
misappropriation of funds by Dimitris Melissanidis, claims against auditors related to misappropriation of

                                                 29
funds, related conspiracy to defraud investors in Aegean Marine Petroleum Network, Inc., and claims
against Quality Solutions related to construction fraud or other fraud, (iv) claims brought by Aegean
Marine Petroleum Network Inc. and the Company, as Plaintiffs, against Hess Corporation, as Defendant,
commenced in the Supreme Court of the State of New York, County of New York: Part 39, Index
Number 653887/2014, (v) claims of the Parent or any Subsidiary thereof, concerning unpaid invoices for
marine fuels supplied through agreements entered into with O.W. Group and any affiliate thereof, (vi)
claims of the Parent or any Subsidiary thereof, concerning HSFO product loaded from Petrotrin in
Trinidad in December 2016; and (v) claims arising under Chapter 5 of the Bankruptcy Code.

              “Loan” means a loan by a Lender to the Borrower under Section 2.01(a) in the form of a
Revolving Loan or Section 2.01(b) in the form of a Term Loan or Section 2.06 in the form of a Swing
Line Loan.

                 “Loan Documents” means, collectively, this Agreement, any promissory notes issued
pursuant to Section 2.14(b), the L/C Documents, the Interim DIP Order, the Final Order, the Security
Documents, the Request to Honor Oral and Telefax Instructions, any agreement creating or perfecting
rights in the Cash Collateral pursuant to the provisions of Section 2.23 and any other documents entered
into in connection herewith.

                “Loan Parties” means the Borrower and each Guarantor.

                 “Marked-to-Market Report” means a report, substantially in the form of Exhibit E, of
the Borrower’s Eligible Commodities purchase and sale positions. Such report shall include all open
fixed positions for all current and future time periods and cover all instruments and/or contracts that
create either an obligation or a right under a Commodity Contract and/or that generate price exposure and
shall include Marked-to-Market Value for each position considered. The instruments and/or contracts
shall include but not be limited to contracts for spot and future deliveries of Eligible Commodities,
exchanges, derivatives including Physical Commodity Contracts, Commodity OTC Agreements,
Financial OTC Agreements and Futures Contracts (and options on such Futures Contracts).

                “Marked-to-Market Value” with respect to any Commodity Contract of any Person on
any date:

                (a)     in the case of a Commodity Contract for the purchase, sale, transfer or exchange
        of any physical Eligible Commodities, the unrealized gain or loss on such Commodity Contract,
        determined by comparing (i) the amount to be paid or received under such Commodity Contract
        for such Eligible Commodities pursuant to the terms thereof to (ii) the Market Value of such
        Eligible Commodities on such date, and

               (b)     in the case of any other Commodity Contract, the unrealized gain or loss on such
Commodity Contract determined by calculating the amount to be paid or received under such other
Commodity Contract pursuant to the terms thereof as if the cash settlement of such other Commodity
Contract were to be calculated on such date of determination by reference to the Market Value of the
Eligible Commodities which is the subject of such other Commodity Contract;

provided, that (i) in the case of any Commodity Contract that is, in whole or in part, an option by its
terms, the amount so calculated shall reflect industry standard valuation models approved by the Required
Lenders and any associated premium which remains unpaid and (ii) in the case of amounts due under any
Forward Contract with a delivery date more than one year from the date of determination, each such
amount shall be discounted to present value in a commercially reasonable manner unless otherwise
discounted as part of the calculation referred to above.

                                               30
                  “Market Value” means, with respect to any Eligible Commodities on any date, the price
at which such Eligible Commodities could be purchased or sold for delivery on that date or during the
applicable period adjusted to reflect the specifications thereof and the location and transportation
differential, and, without duplication, reduced by storage, transportation and other costs related to sale
thereof. Such prices shall be determined by using prices (a) on the NYMEX, the COMEX, the New York
Board of Trade, the International Petroleum Exchange, ICE, the Chicago Board of Trade, the Chicago
Mercantile Exchange or, if a price for any such Eligible Commodities (or delivery period or location) is
not available on such exchanges, such other markets or exchanges recognized as such in the commodities
trading industry, including over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the Borrower and reasonably
satisfactory to the Required Lenders, (b) if such a price for any such Eligible Commodities is not
available in any market or exchange described in clause (a) above, any other exchange or market
reasonably selected by the Borrower and reasonably satisfactory to the Required Lenders on such date or
(c) if such a price for any such Eligible Commodities is not available in any market or exchange described
in clauses (a) or (b) above, such other value determined pursuant to methodology reasonably selected by
the Borrower and satisfactory to the Required Lenders.

                “Margin Stock” means margin stock within the meaning of Regulations T, U and X.

                  “Material Adverse Effect” means any event or circumstance or series of events or
circumstances, an effect which is materially adverse to either: (i) the business, operations, property or
financial condition of Parent and its Subsidiaries, taken as a whole, (ii) the ability of Parent and its
Subsidiaries, taken as a whole, to perform their material payment obligations under the Loan Documents
entered into by each of them or (iii) the rights or remedies of the Agents, the Issuing Banks or the Lenders
under the Loan Documents (in each case other than as a result of the filing of the cases, the events leading
up to, and following commencement of a proceeding under chapter 11 of the Bankruptcy Code and the
continuation and prosecution thereof, including circumstances or conditions resulting from, or incidental
to, such events, commencement, continuation and prosecution, which shall not, individually or in the
aggregate, constitute a Material Adverse Effect), and provided, further, that nothing disclosed in (1) any
filings or written reports by the Debtors made publicly available through the Petition Date or disclosed to
the Lenders prior to the Effective Date and/or (2) any written disclosure statement related to any plan of
reorganization or liquidation of Debtors provided to the Administrative Agent on or prior to the Petition
Date, shall, in any case, in and of itself and based solely on facts as disclosed therein (without giving
effect to any developments not disclosed therein) constitute a Material Adverse Effect.

                “Materials of Environmental Concern” means any gasoline or petroleum (including
Crude Oil or any fraction thereof) or petroleum products or any pollutant, contaminant, dangerous good,
hazardous substances, toxic substances, materials or wastes, defined or regulated as such in or under, or
which form the basis of liability under, any Environmental Law or Environmental Permit due to their
hazardous or dangerous properties or characteristics, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste, mold, microbial matters,
radioactive materials and electromagnetic fields.

                 “Maximum Position Limits” means the risk limits set forth in the trading guidelines of
the Risk Management Practices as disclosed to the Lenders and in effect on the Effective Date or as in
effect on such other date if approved in accordance with Section 5.16.

                “Maximum Rate” has the meaning specified in Section 9.19.

                “Mercuria” means Mercuria US Asset Holdings, LLC, a Delaware limited liability
company.

                                                31
                 “Minimum Collateral Amount” means, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the Fronting Exposure of all
Issuing Banks with respect to Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Issuing Banks in their sole discretion.

                 “Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, during the preceding five plan years has made or been obligated to make
contributions, or has any liability.

               “Multiple Employer Plan” means a Plan with respect to which the Borrower or any
ERISA Affiliate is a contributing sponsor, and that has two or more contributing sponsors at least two of
whom are not under common control, as such a plan is described in Section 4064 of ERISA.

                  “Net Proceeds” means, with respect to any event, (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash proceeds (including any
cash payments received by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received, (ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid or payable to third parties (other than controlled
Affiliates) in connection with such event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (iii) any funded escrow established pursuant to the documents evidencing any such
sale or disposition to secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition, (iv) in the case of any disposition by a non-wholly-owned
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority interests and not available for distribution to or for the account of the Borrower or
a wholly-owned Subsidiary as a result thereof and (v) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund contingent liabilities
reasonably estimated to be payable, that are attributable to such event (as determined reasonably and in
good faith by a Responsible Person of the Borrower) provided that, if the Borrower or its Subsidiaries use
any portion of such proceeds to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower or its Subsidiaries or to make capital expenditures or other
permitted acquisitions or investments, in each case within 12 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12 months of such receipt, so
used or committed to be so used; provided, further, that no proceeds realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such proceeds shall exceed $1,000,000
(and thereafter only net cash proceeds in excess of such amount shall constitute Net Proceeds).

                “Non-Consenting Lender” means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all or all adversely affected Lenders in accordance with the
terms of Section 9.01 and (b) has been approved by the Required Lenders or at least 50.1% of the
adversely affected Lenders.

                “Non-Debtors’ Collateral” means, collectively, all real, personal, and mixed property
(including Equity Interests) of Loan Parties that are not Debtors, including, without limitation, all
inventory, accounts receivable, general intangibles, contracts, chattel paper, owned real estate, real
property leaseholds, governmental approvals, licenses and permits, fixtures, machinery, equipment,

                                                  32
deposit accounts, patents, copyrights, trademarks (other than any “intent to use” trademark applications
for which a Statement of Use or Amendment to Allege Use, as applicable, as not been filed and accepted
with the U.S. Patent and Trademark Office), trade names, rights under license agreements and other
intellectual property, securities, partnership or membership interests in limited liability companies, and
capital stock of any subsidiary of such Loan Parties, including, without limitation, the products and
proceeds thereof in each case other than Excluded Collateral (as defined in the Security Documents).

                 “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

                 “Non-Filing Entity” means, at any time, each Subsidiary of the Borrower set forth on
Schedule 1.1D.

                  “NYMEX” means the New York Mercantile Exchange or any successor thereto; any
reference in this Agreement to NYMEX Futures Contracts or options includes ICE future contracts or
options of the same type.

                 “Obligations” means all advances to, and debts, liabilities, obligations, covenants and
duties of, the Borrower arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, and all Swap Contract Obligations owing to a Lender or any Affiliate of a Lender, in each case
whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the Obligations include
(a) the obligation to pay principal, interest, Reimbursement Obligations, Letter of Credit commissions,
charges, expenses, fees, indemnities and other amounts payable by the Borrower under any Loan
Document and (b) the obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole discretion, may elect to
pay or advance on behalf of the Borrower in accordance with and subject to the terms herein; provided
however, that solely to the extent required by Applicable Law, Obligations shall not include Excluded
Swap Obligations.

                 “OFAC” has the meaning specified in Section 3.17(b).

                 “Operational Proceeds” has the meaning specified in Section 5.21(c).

                “Orders” means, collectively, the Interim DIP Order, the Final DIP Order, the Cash
Management Order, the First Day Orders and any other orders of the Bankruptcy Court authorizing and
approving, on either an interim or final basis, the financing contemplated by this Agreement.

                  “Organizational Documents” means (a) as to any corporation, the charter or certificate
or articles of incorporation and the bylaws, (b) as to any limited liability company, the certificate or
articles of formation or organization and operating or limited liability agreement and (c) as to any
partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity and, in each case, any equivalent or comparable constitutive
documents in any non-U.S. jurisdiction.


                                                  33
                 “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to Section 2.22(b)).

                “Parent” means Aegean Marine Petroleum Network Inc., a corporation incorporated
under the laws of the Marshall Islands.

                “Participant” has the meaning specified in Section 9.07(d).

                “Participant Register” has the meaning specified in Section 9.07(d).

               “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

                “Payment Intangible” has the meaning provided in Section 9-102 of the UCC.

                “PBGC” means the Pension Benefit Guaranty Corporation.

                “Pension Act” means the Pension Protection Act of 2006.

                 “Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment payment thereof) to
Pension Plans and Multiemployer Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in effect
prior to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

               “Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is contributed to by the
Borrower or any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

               “Perfection Certificate” means the Perfection Certificate, dated as of the date hereof, by
each Loan Party organized under the laws of the United States, any State thereof or the District of
Columbia.

                “Permitted Borrowing Base Liens” means Liens of carriers, warehousemen, mechanics,
materialmen, and any similar Lien arising by operation of Law securing obligations to pay or provide
consideration for goods or services with respect to Eligible Commodities, which obligations are not past
due, including, without limitation, with respect to Eligible Inventory (i) Liens in favor of the third party
from whom the Borrower chartered, rented or leased the property on which such Eligible Inventory is
located securing the charter, rent or lease obligations, (ii) Liens for taxes, assessments or governmental

                                                 34
charges that are not overdue for a period of more than thirty (30) days, that are being contested in good
faith and by appropriate actions or are otherwise not required to be paid hereunder and (iii) Liens arising
from judgments or orders for the payment of money not constituting an Event of Default.

                 “Permitted Discretion” means a determination made by an Agent in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based lender) business judgment
exercised in accordance with its customary practices in asset-based credit facilities, provided that an
Agent may require at any time the direction of the Required Lenders as to any such determination.

                 “Perfected First Lien” means a valid and perfected first priority Lien granted by a Loan
Party pursuant to a Security Document in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties (subject to Permitted Borrowing Base Liens or nonconsensual Permitted Liens);
provided that, in the case of inventory that is not located in the United States of America or contracts,
Accounts Receivable or Payment Intangibles not governed by Laws of the United States of America or
any state or political subdivision thereof, the validity and priority of such Lien shall be confirmed by an
opinion of special local counsel, the form and substance of which shall be reasonably satisfactory to the
Required Lenders.

                “Permitted Financial Management Liens” means Liens of an Eligible Cash
Management Bank on currency or Cash Equivalents of the Borrower deposited in, or credited to, any
Controlled Account (other than a Commodity Account) of the Borrower, provided that such Liens arise
out of (i) amounts due to the applicable Eligible Cash Management Bank, in respect of customary fees
and expenses for the routine maintenance and operation of such Controlled Account, (ii) the face amount
of any checks which have been credited to such Controlled Account, but are subsequently returned unpaid
because of uncollected or insufficient funds, or (iii) other returned items or mistakes made in crediting
such Controlled Account, provided, further that such Liens are provided for in the related Account
Control Agreement or arise by operation of Law.

                “Permitted Liens” shall have the meaning provided in Section 6.02.

                 “Permitted Receivables Sales Transactions” means transactions under which the
Borrower sells Accounts without recourse to the Borrower for the credit risk of the applicable Account
Debtors, with respect to which (i) the purchase price is paid to the Borrower in cash directly to a deposit
account that is subject to an Account Control Agreement, (ii) the discount rate applicable to the
transaction is commercially reasonable and (iii) such purchase price shall promptly be used to repay
Loans and/or Cash Collateralize Letters of Credit.

                 “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

                “Petition Date” has the meaning assigned in the recitals.

               “Physical Commodity Contract” means a contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodity.

                “Plan” means any employee benefit plan within the meaning of Section 3(3) of ERISA,
maintained for employees of the Borrower, Parent or any Subsidiary, or any such plan to which the
Borrower, Parent or any Subsidiary, is required to contribute on behalf of any of its employees or with
respect to which the Borrower has any liability.




                                                 35
                    “Plan of Reorganization” means a plan of reorganization or plan of liquidation in the
Cases.

                “Pledged Account” means all Commodity Accounts, Deposit Accounts and Securities
Accounts of the Loan Parties.

                    “Post Carve Out Trigger Notice Cap” means $2,500,000.

                 “Prepayment Event” means (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.04(a) through (g) and Section 6.04(i), any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or similar proceeding of,
any property or asset of any Loan Party with a fair value immediately prior to such event equal to or
greater than the $100,000.

                 “Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall be
in such form as the Administrative Agent may approve.

                    “Prepetition Agent” means the Administrative Agent (as defined in the Prepetition
Credit Facility).

                “Prepetition Credit Exposure” means the Total Extensions of Credit (as defined in the
Prepetition Credit Facility).

                  “Prepetition Credit Facility” means the Second Amended and Restated Uncommitted
Credit Agreement, dated as of August 3, 2017 (as amended, waived, supplemented or otherwise modified
from time to time prior to the date hereof), among Aegean Bunkering (USA) LLC, the lenders party
thereto, certain other parties and ABN, as administrative agent.

                 “Prepetition L/C Obligations” means all outstanding “L/C Obligations” as defined in
the Prepetition Credit Facility.

                    “Prepetition Lenders” means the Lenders party to the Prepetition Credit Facility.

                “Prepetition Obligations” means all outstanding “Obligations” as defined in the
Prepetition Credit Facility.

                 “Prepetition Revolving Credit Loans” means all outstanding Revolving Credit Loans
(as defined in the Prepetition Credit Facility).

                 “Prime Rate” means the rate of interest per annum publicly announced from time to time
by Chase in New York City as its base or prime rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. The Administrative Agent
or any Lender may make commercial loans or other loans at rates of interest at, above or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.

                    “Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any Issuing Bank,
as applicable.

                    “Register” has the meaning specified in Section 9.07(c).


                                                  36
                “Regulation D” means Regulation D of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

                 “Regulation T” means Regulation T of the Federal Reserve Board, as in effect from time
to time and all official rulings and interpretations thereunder or thereof.

                “Regulation U” means Regulation U of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

                “Regulation X” means Regulation X of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

                “Reimbursement Obligations” means the obligation of the Borrower to reimburse an
Issuing Bank, pursuant to Section 2.05 for Unreimbursed Amounts.

                 “Related Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

                “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

                   “Request to Honor Oral and Telefax Instructions” has the meaning specified in
Section 4.01(s).

                “Required Lenders” means, (a) at any time that Mercuria or any of its Affiliates that is a
Lender is a Defaulting Lender, the Swing Line Lender and ABN in its capacity as Issuing Bank, and (b) at
any other time, Lenders having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders; provided, that in the case of this clause (b), the Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders for any purpose hereunder or
under any other Loan Document at any time.

                  “Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is subject.

                 Responsible Person” means with respect to any Loan Party, the chief executive officer,
president, chairman, senior vice-president, executive vice-president, vice-president of finance or treasurer
or other officer or manager (or similar title) of such Loan Party. Any document delivered hereunder that
is signed by a Responsible Person of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership or other action on the part of such Loan Party and such
Responsible Person shall be conclusively presumed to have acted on behalf of such Loan Party.

                 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person, or any payment (whether in
cash, securities or other property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity Interest, or
on account of any return of capital to such Person’s shareholders, partners or members (or the equivalent
Persons thereof).




                                                37
                “Revolving”, when used in reference to any Loan or Borrowing, indicates that such
Loan, or the Loans comprising such Borrowing, are made pursuant to Section 2.01.

               “Revolving Borrowing” means a borrowing consisting of simultaneous Revolving Loans
of the same Type and, in the case of LIBO Rate Loans, having the same Interest Period made by the
Lenders.

                “Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in L/C Obligations and Swing Line Loans
hereunder, expressed as an amount representing the maximum possible aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.10 or (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 9.07. The initial amount of each Lender's Revolving Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable. The aggregate amount of the Lenders' Revolving
Commitments as of the Effective Date is $160,000,000.

                “Revolving Commitment Percentage” means, with respect to any Revolving Lender at
any time, the percentage of the aggregate Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment at such time. If the Revolving Commitments have terminated or
expired, the Revolving Commitment Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments. The initial Revolving
Commitment Percentage of each Revolving Lender is set forth on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Revolving Lender shall have assumed its Revolving
Commitment, as applicable.

               “Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s participation in L/C Obligations
and Swing Line Loans.

                   “Revolving Facility” means the Revolving Commitments and all Credit Extensions
thereunder.

               “Revolving Lender” means a Lender with a Revolving Commitment and/or Revolving
Credit Exposure.

                   “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a).

                 “Risk Management Practices” means practices adopted and implemented by the
Borrower and satisfactory to the Collateral Agent (acting at the direction of the Required Lenders) for
(a) the mitigation of risks including price, location, product grade and time risk associated with the
Borrower’s Eligible Commodities trading and marketing activities and (b) the evaluation and mitigation
of credit risk exposure of the Borrower to an Account Debtor and any counterparty party to a Commodity
Contract. The Required Lenders, and the Collateral Agent (upon the instruction of the Required Lenders)
confirm that the Risk Management Practices in effect as of the Effective Date are satisfactory to them.

                 “Sale Order” means an order of the Bankruptcy Court approving and authorizing a sale
pursuant to section 363 of the Bankruptcy Code of those assets set forth in the Asset Purchase Agreement.

                   “Sanctioned Country” has the meaning specified in Section 3.17(b).

                                                38
                “Sanctions” has the meaning specified in Section 3.17(b).

                “Sanctions Provisions” means Sections 3.19, 5.13, and 6.14 of this Agreement, to the
extent applicable to Sanctions.

                “Screen Rate” has the meaning specified in the definition of the term “Interpolated
Rate”.

                “SEC” means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

                “Secured Obligations” means the Obligations and the Prepetition Obligations.

                “Secured Party” means (a) the Lender, (b) each Affiliate of the Lender that is a
counterparty to any Swap Contract, (c) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (d) the permitted successors and assigns of each of the
foregoing.

                “Securities Account” as defined in Section 8-501 of the UCC.

               “Security Documents” means, collectively, the Orders, the US Facility US Security
Agreement, the US Facility Global Security Agreements, the US Facility Canadian Security Agreement,
the Spanish Security Documents, any Mortgages, and any other agreements, instruments and documents
executed pursuant to this Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security agreements, pledge agreements, loan
agreements, notes, guarantees, subordination agreements, and pledges.

                “Specified Laws” means (i) the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31 C.F.R., Subtitle
B, Chapter V) and any other enabling legislation or executive order relating thereto, and (ii) the
USA PATRIOT Act.

                “Spanish Certification” has the meaning specified Section 9.22(b).

                “Spanish Civil Code” means the Spanish Código Civil, as amended from time to time.

                “Spanish Commercial Code” means the Spanish Código de Comercio, as amended from
time to time.

                “Spanish Insolvency Law” means the Spanish Insolvency Law 22/2003, dated 9 July
(Ley 22/2003, de 9 de julio, Concursal), as amended from time to time.

                “Spanish Public Document” means any Spanish documento público, being either any
escritura pública granted or any póliza intervened by a Spanish notary public.

                “Spanish Royal Decree 5/2005” means means the Royal Decree Law 5/2005 of 11
March 2005 of urgent reforms for the productivity and for the improvement of the public sector
contracting (Real Decreto Ley 5/2005, de 11 de marzo, de reformas urgentes para el impulso de la
productividad y para la mejora de la contratación pública), as amended from time to time.



                                               39
                “Spanish Security Documents” means any security agreement governed by Spanish
law, including, without limitation, any prenda (con o sin de whitout limitation any prenda (con o sin
desplazamiento posesorio), hipoteca, garantía financiera and any other garantía real o personal or other
transaction having the same effect as each of the foregoing intented to secure the Obligations now or
hereafter executed by any Loan Party and delivered to the Lender.

                 “Spanish Subsidiary” means Aegean Bunkering Combustibles Las Palmas, S.A., a
public limited company (sociedad anónima) incorporated under the laws of Spain.

                  “Subsidiary” of a Person means a corporation, partnership, limited liability company,
association or joint venture or other business entity of which a majority of the Equity Interests having
ordinary voting power for the election of directors or other governing body (other than stock, partnership,
membership or such other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned or the management of which is
controlled, directly, or indirectly through one or more intermediaries, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of any Loan Party.

                  “Swap Contract Obligations” means any and all obligations of the Loan Parties and
their Subsidiaries, whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all Swap Contracts permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or assignments of any Swap
Contract transaction permitted hereunder with a Lender or an Affiliate of a Lender.

                “Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act or any rules or regulations promulgated thereunder.

                 “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity options, forward
commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency
swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations, that are subject to the terms
and conditions of, or governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other
master agreement (any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master Agreement.

                 “Swap Termination Value” means, as to any one or more Swap Contracts, after taking
into account the effect of any legally enforceable netting agreement relating to such Swap Contracts,
(a) for any date on or after the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily available quotations


                                                40
provided by any recognized dealer in such Swap Contracts (which may include a Lender or any Affiliate
of a Lender).

               “Swing Line Borrowing” means a borrowing consisting of simultaneous Swing Line
Loans. “Swing Line Lender” means ABN, in its capacity as provider of Swing Line Loans, or any
successor swing line lender hereunder.

                “Swing Line Loan” has the meaning specified in Section 2.06(a).

                “Swing Line Participation Amount” has the meaning specified in Section 2.06(c)(i).

                “Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and (b)
the total amount of the Revolving Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Revolving Facility.

                 “Synthetic Lease Obligation” means the monetary obligation of a Person under (a) a
lease or property, real or personal, the obligations of the lessee in respect of which are treated as an
operating lease for financial accounting purposes in accordance with GAAP and indebtedness for federal
tax purposes.

                “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

                “Term Commitment” means the commitment of a Lender to make Term Loans
hereunder, as such commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.07. The initial amount of each Lender's Term Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Term Commitment, as applicable. The aggregate amount of the Lenders’ Term
Commitments as of the Effective Date is $72,000,000.

              “Term”, when used in reference to any Loan or Borrowing, indicates that such Loan, or
the Loans comprising such Borrowing, are made pursuant to Section 2.04.

               “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period made by the Lenders.

               “Term Credit Exposure” means, as to any Lender at any time, the aggregate principal
        amount at such time of its outstanding Term Loans.

                “Term Facility” means the Term Commitments and all Credit Extensions thereunder.

                “Term Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.04.

              “Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Term Credit Exposure of such Lender at such time.

                “Trade Date” has the meaning specified in Section 9.07(b)(i)(B).

                “Trading Business” means, with respect to each Lender, the day-to-day activities of
such Lender or a division or Affiliate of such Lender relating to the proprietary purchase, sale, hedging


                                                41
and/or trading of commodities, including, without limitation, Eligible Commodities and any related
derivative transactions.

                 “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the ABR.

                 “UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or the priority of any security
interest in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to such perfection, effect of
perfection or nonperfection or priority.

                  “UCC Control” means (i) with respect to any Deposit Account, "control," within the
meaning of Section 9-104 of the UCC, (ii) with respect to any Securities Account, Security Entitlement,
Commodity Contract or Commodity Account, control within the meaning of Section 9-106 of the UCC,
(iii) with respect to any Uncertificated Security, control within the meaning of Section 8-106(c) of the
UCC, (iv) with respect to any Certificated Security, control within the meaning of Section 8-106(a) or (b)
of the UCC, (v) with respect to any Electronic Chattel Paper, control within the meaning of Section 9-105
of the UCC, (vi) with respect to Letter-of-Credit Rights, control within the meaning of Section 9-107 of
the UCC and (vii) with respect to any "transferable record" (as that term is defined in Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce Act or in Section 16
of the Uniform Electronic Transactions Act as in effect in the jurisdiction relevant to such transferable
record. Terms used in this definition and not defined herein shall have the meanings provided in the
UCC.

                “UCP” means the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be in effect at the
applicable time).

                “United States” and “U.S.” mean the United States of America.

                “Unreimbursed Amount” has the meaning specified in Section 2.05(f).

                 “US Facility Canadian Security Agreement” means the Security Agreement (Canada),
dated as of the date hereof, executed and delivered by the Borrower to the Collateral Agent, as amended,
modified or supplemented from time to time.

                 “US Facility Global Security Agreements” means each and every security agreement,
pledge agreement, guarantee and other agreement, instrument and document intended to create, perfect or
evidence Liens to secure the Secured Obligations that is executed by or pertains to assets of Loan Parties
that are not U.S. Persons.

                  “US Facility US Security Agreement” means the Security Agreement, dated as of the
date hereof, executed and delivered by each Loan Party that is organized under the laws of the United
States, any state thereof or the District of Columbia to the Collateral Agent, as amended, modified or
supplemented from time to time.


                                               42
                  “U.S. Person” means any Person that is a “United States Person” as defined in
  Section 7701(a)(30) of the Code.

                  “U.S. Priority Collateral” has the meaning specified in the Intercreditor Agreement.

                  “U.S. Tax Compliance Certificate” has the meaning specified in Section 2.19(g).

                  “Wells Fargo Account” means the following account and associated wire instructions:

                  BANK NAME: WELLS FARGO BANK, N.A.
                  ADDRESS (CITY STATE): SAN FRANCISCO, CA
                  ABA #: 121000248 SWIFT: WFBIUS6S
                  ACCOUNT NAME: ABN AMRO CAPITAL USA LLC
                  ACCOUNT NUMBER: 4122099799
                  FURTHER CREDIT: HOUSE ACCOUNT A/C: 45000906
                  REFERENCE: AEGEAN BUNKERING (USA) LLC

                   “Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such Person all
  of the outstanding Equity Interests of which (other than (a) director’s qualifying shares and (b) shares
  issued to foreign nationals to the extent required by Applicable Law) are owned by such Person and/or by
  one or more Wholly-Owned Subsidiaries of such Person.

                  “Withholding Agent” means the Borrower and the Administrative Agent.

                  “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
  Authority, the write-down and conversion powers of such EEA Resolution Authority from time to time
  under the Bail-In Legislation for the applicable EEA Member Country, which write-down and conversion
  powers are described in the EU Bail-In Legislation Schedule.

                  SECTION 1.02 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to time amended, waived,
restated, restructured, extended, renewed, supplemented or otherwise modified (subject to any restrictions
on such amendments, supplements, waivers, restatements, restructures, extensions, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references to “knowledge” of any Loan Party or
a Subsidiary means the actual knowledge of a Responsible Person. All references to “in the ordinary course
of business” of the Loan Parties or any Subsidiary thereof means (i) in the ordinary course of business of, or
in furtherance of an objective that is in the ordinary course of business of the Loan Party or such Subsidiary,
as applicable, (ii) customary and usual in the industry or industries of the Loan Party and its Subsidiaries in

                                                  43
the United States or any other jurisdiction in which the Loan Party or any Subsidiary does business, as
applicable or (iii) generally consistent with the past or current practice of the Borrower or such Subsidiary,
as applicable, or any similarly situated businesses in the United States or any other jurisdiction in which the
Loan Party or any Subsidiary does business, as applicable. In the case of any cure or waiver, the Borrower,
the applicable Loan Parties, the Lenders and the Agents shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of Default cured or waived shall
be deemed to be cured and not continuing, it being understood that no such cure or waiver shall extend to
any subsequent or other Default or Event of Default or impair any right consequent thereon.

                 SECTION 1.03 Rounding. Any financial ratios required to be maintained by the Borrower
or the Parent pursuant to this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding up if there is no
nearest number).

                SECTION 1.04 Accounting Terms; Changes in GAAP.

                   (a)     Accounting Terms. Except as otherwise expressly provided herein, all
 accounting terms not otherwise defined herein shall be construed in conformity with GAAP. Financial
 statements and other information required to be delivered by the Borrower to the Lenders pursuant to
 Sections 5.01(a) and 5.01(b) shall be prepared in accordance with GAAP in all material respects as in
 effect at the time of such preparation. Notwithstanding the foregoing, for purposes of determining
 compliance with any covenant (including the computation of any financial covenant) contained herein,
 Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
 principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities
 shall be disregarded.

                   (b)      Changes in GAAP. If the Borrower notifies the Administrative Agent that the
 Borrower requests an amendment to any provision hereof to eliminate the effect of any change occurring
 after the date hereof in GAAP or in the application thereof on the operation of such provision (or if the
 Administrative Agent notifies the Borrower that the Required Lenders request an amendment to any
 provision hereof for such purpose), regardless of whether any such notice is given before or after such
 change in GAAP or in the application thereof, then such provision shall be interpreted on the basis of
 GAAP as in effect and applied immediately before such change shall have become effective until such
 notice shall have been withdrawn or such provision amended in accordance herewith. If at any time any
 change in GAAP would affect the computation of any financial ratio or requirement set forth in any Loan
 Document, and either the Borrower or the Required Lenders shall so request, the Administrative Agent, the
 Lenders and the Borrower shall negotiate in good faith to amend such ratio or requirement to preserve the
 original intent thereof in light of such change in GAAP (subject to the approval of the Required Lenders);
 provided that, until so amended, (i) such ratio or requirement shall continue to be computed in accordance
 with GAAP prior to such change therein and (ii) the Borrower shall provide to the Administrative Agent
 and the Lenders financial statements and other documents required under this Agreement or as reasonably
 requested hereunder setting forth a reconciliation between calculations of such ratio or requirement made
 before and after giving effect to such change in GAAP. It is understood and agreed that any
 recharacterization of an accounting entry or term shall be permitted hereunder so long as the action relating
 to or underlying the entry or item as so recharacterized would have been permitted if it had originally been
 characterized in such manner. Notwithstanding any other provision contained herein, at the Borrower’s
 election (in its sole discretion) (a) any lease that is treated as an operating lease for purposes of GAAP as
 of the date hereof shall not be treated as Indebtedness and shall continue to be treated as an operating lease
 (and any future lease, if it were in effect on the date hereof, that would be treated as an operating lease for


                                                   44
 purposes of GAAP as of the date hereof shall be treated as an operating lease), in each case for purposes of
 this Agreement, notwithstanding any actual or proposed change in GAAP after the date hereof

                  SECTION 1.05 Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.

                 SECTION 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the maximum undrawn amount of such Letter of
Credit at such time, including any scheduled increases provided for by the terms of such Letters of Credit,
determined without regard to whether any conditions to drawing could be met at that time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any L/C Document related thereto,
provides for one or more automatic increases in the available amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such time.

                SECTION 1.07 Times of Day; Time for Payment and Performance

  . Unless otherwise specified, all references herein to times of day shall be references to Eastern time
  (daylight or standard, as applicable). When the payment of any obligation or the performance of any
  covenant, duty or obligation is stated to be due or performance required on (or before) a day which is not
  a Business Day, the date of such payment or performance shall extend to the immediately succeeding
  Business Day, and such extension of time shall be reflected in computing interest or fees, as the case may
  be.

                SECTION 1.08 Certifications

  . All certifications to be made hereunder by an officer or representative of a Loan Party shall be made by
  such a Person in his or her capacity solely as an officer or a representative of such Loan Party, on such
  Loan Party’s behalf and not in such Person’s individual capacity.

                SECTION 1.01 Belgian Terms. In this Agreement, where it relates to a Belgian party, a
reference to:

                (a)      “gross negligence” is a reference to zware fout/faute lourde and “wilful
 misconduct” is a reference to opzet/dol;

                  (b)      a “liquidator”, “trustee in bankruptcy”, “receiver”, “administrator” or similar
 officer includes any insolventiefunctionaris/praticien de l’insolvabilité, curator/curateur,
 vereffenaar/liquidateur, gedelegeerd rechter/juge délégué, ondernemingsbemiddelaar/médiateur
 d’entreprise, gerechtsmandataris/ mandataire de justice, voorlopig bewindvoerder/administrateur
 provisoire, gerechtelijk bewindvoerder/administrateur judiciaire, mandataris ad hoc/mandataire ad hoc and
 any sekwester/séquestre;

                  (c)    a “moratorium of any indebtedness”, or “reorganisation” includes any
 gerechtelijke reorganisatie/réorganisation judiciaire;

                  (d)     an “insolvency” includes any insolventieprocedure/procedure d’insolvabilité,
 gerechtelijke reorganisatie/réorganisation judiciaire, faillissement/faillite and any other concurrence
 between creditors (samenloop van schuldeisers/concours des créanciers);


                                                  45
                  (e)     a “security interest” includes a mortgage (hypotheek/hypothèque), a pledge
 (pand/gage), a transfer by way of security (overdracht ten titel van zekerheid/transfert à titre de garantie),
 any other proprietary security interest (zakelijke zekerheid/sûreté réelle), a mandate to grant a mortgage, a
 pledge or any other real surety, a privilege (voorrecht/privilège) and a retention of title
 (eigendomsvoorbehoud/réserve de propriété);

                  (f)    a company being "incorporated" in Belgium or of which its "jurisdiction of
 incorporation" is Belgium, means that that company has its principal place of business (voornaamste
 vestiging/établissement principal) within the meaning of the Belgian Act of 16 July 2004 on the conflicts
 of law code) in Belgium;

                 (g)      "administration" or "dissolution" includes any vereffening/liquidation,
 ontbinding/dissolution, sluiting van een onderneming/fermeture d’entreprise and faillissement/faillite;

                  (h)     "attachment", "execution" or analogous procedures includes any uitvoerend
 beslag/saisie exécution and bewarend beslag/saisie conservatoire; and

                  (i)      an "amalgamation" or "merger" includes an overdracht van
 algemeenheid/transfert d’universalité, an overdracht van bedrijfstak/transfert de branche d’activité, a
 splitsing/scission and a fusie/fusion as well as assimilated transactions (gelijkgestelde
 verrichtingen/operations assimilées) in accordance with Articles 676 and 677 of the Belgian Companies
 Code.

                                                  ARTICLE II

                             COMMITMENTS AND CREDIT EXTENSIONS

                   SECTION 2.01 DIP Revolving Credit Facility. Subject to the terms and conditions set
forth herein and in the Interim DIP Order or the Final DIP Order (as applicable), each Lender severally agrees
to make Revolving Loans to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate principal amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (b) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Commitments, (c) Borrowing Base Availability being less than zero or (d) the
sum of the Revolving Credit Exposure and the Prepetition Credit Exposure exceeding the Combined
Revolving Exposure Limit. Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow (without premium or penalty) Revolving Loans.
Revolving Loans may be ABR Loans or LIBO Rate Loans, as further provided herein. Upon entry of the
Interim DIP Order, and subject to the terms thereof, a portion of the principal amount of each Lender’s
Prepetition Revolving Credit Loans, in the amount of $61,014,558.17, shall be deemed to be a LIBO Rate
Borrowing and a LIBO Rate Loan outstanding hereunder, and such principal amount of the Prepetition
Revolving Credit Loans is thereby deemed paid or extinguished by extension of a Loan hereunder, and such
principal amount of the Prepetition Revolving Credit Loans are thereby converted and included as part of the
Obligations outstanding hereunder, and further included as part of the Lender Superpriority Claim (the
“Partial Roll Up DIP Loan”). Such deemed borrowing by the Borrower of the Partial Roll Up DIP Loan
shall not entitle the Borrower to receive any cash from any Agent or any Lender and, notwithstanding that no
such cash is exchanged, the Borrower shall thereafter owe the aggregate amount of the Partial Roll Up DIP
Loan to the Lenders under the terms hereof and the Orders and not under the Prepetition Credit Facility.

                 SECTION 2.02 DIP Term Loan Facility. Subject to the terms and conditions set forth
herein and in the Interim DIP Order or the Final DIP Order, each Lender severally agrees to make Term Loans
to the Borrower from time to time on any Business Day during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Term Credit Exposure exceeding such Lender’s

                                                   46
Term Commitment or (b) the total Term Credit Exposures exceeding (i) (1) the total Term Commitments
minus (2) $2,500,000, or (ii) on the date of a proposed Term Borrowing, the Term Credit Exposure specified
for such week in the Budget (as increased for any amount unused in respect of one or more prior weeks).
Once repaid, the Term Loans may not be reborrowed. Term Loans shall be made only as LIBO Rate Loans
(or any replacement rate).

                SECTION 2.03 Loans and Borrowings.

                (a)      Borrowings. Each Loan shall be made as part of a Revolving Borrowing or Term
 Borrowing, as applicable, consisting of Loans of the same Class and Type made by the Lenders ratably in
 accordance with their respective Revolving Commitments or Term Commitments, as applicable.

                 (b)     Type of Loans. Subject to Section 2.20, each Borrowing shall be comprised
 entirely of ABR Loans or LIBO Rate Loans as the Borrower may request in accordance herewith. Each
 Swing Line Loan shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
 domestic or foreign branch or Affiliate of such Lender to make such Loan so long as such action is not
 disadvantageous to the Borrower; provided that any exercise of such option shall not affect the obligation
 of the Borrower to repay such Loan in accordance with the terms of this Agreement.

                  SECTION 2.04 Borrowing Requests.Notice by Borrower. Each Borrowing shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent. Each such notice shall be in the form
of a written Borrowing Request, appropriately completed and signed by a Responsible Person of the
Borrower, or may be given by telephone to the Administrative Agent (if promptly confirmed by such a written
Borrowing Request consistent with such telephonic notice) and must be received by the Administrative Agent
not later than 11:00 a.m. (New York City time) (i) in the case of a LIBO Rate Borrowing, three Business
Days prior to the date of the requested Borrowing or (ii) in the case of an ABR Borrowing, one Business Day
prior to the date of the requested Borrowing; provided that the Borrower may condition the initial Borrowing
hereunder in such notice on the entry of the Interim DIP Order; provided further that the Borrower may deliver
new notices if such condition fails to be satisfied on a proposed Borrowing Date.

                  (b)      Content of Borrowing Requests. Each Borrowing Request for a Borrowing shall
 specify the following information in compliance with Section 2.03: (i) the aggregate amount of the
 requested Borrowing; (ii) the date of such Borrowing (which shall be a Business Day); (iii) whether such
 Borrowing is to be a Revolving Borrowing or a Term Borrowing (and if a Revolving Borrowing, shall be
 accompanied by a Borrowing Base Report as required herein); (iv) whether such Borrowing is to be an
 ABR Borrowing or a LIBO Rate Borrowing; (v) in the case of a LIBO Rate Borrowing, the Interest Period
 therefor; and (v) the location and number of the Borrower’s account to which funds are to be disbursed.

                (c)     Notice by Administrative Agent to Lenders. Promptly following receipt of a
 Borrowing Request, the Administrative Agent shall advise each Lender of the details thereof and the
 amount of such Lender’s Loan to be made as part of the requested Borrowing.

                 (d)   Failure to Elect. If no election as to the Type of a Borrowing is specified in the
 applicable Borrowing Request with respect to Revolving Loans, then the requested Borrowing shall be an
 ABR Borrowing. All Term Loans shall be LIBO Rate Loans.

                  (e)     Minimum Amounts; Limitation on Number of Borrowings. Each Term
 Borrowing shall be in whole multiples of $500,000. Borrowings of more than one Type may be
 outstanding at the same time; provided that there shall not be more than a total of ten LIBO Rate
 Borrowings outstanding at any time.



                                                  47
               SECTION 2.05 Letters of Credit.

                   (a)     General. Subject to the terms and conditions set forth herein (including, without
limitation, the Borrower’s obligations in respect of unpaid L/C Reimbursement Obligations) and in the
Orders, in addition to the Loans provided for in Section 2.01, the Borrower may request any Issuing Bank,
in reliance on the agreements of the Lenders set forth in this Section, to issue, at any time and from time to
time during the Availability Period, Letters of Credit denominated in Dollars for its own account in such
form as is acceptable to the Administrative Agent and such Issuing Bank in each case in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization of the Revolving
Commitments. The Borrower, the Lenders and the Issuing Banks hereby acknowledge and agree that, on
and after the Effective Date, all Existing Letters of Credit shall constitute Letters of Credit issued by ABN,
in its capacity as Issuing Bank hereunder, and all Prepetition L/C Obligations shall constitute L/C
Obligations under this Agreement, and all such Letters of Credit and L/C Obligations shall thereafter be
entitled to all of the rights and benefits under the Loan Documents associated therewith.

                  (b)      Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and conditions, extension of the
terms and conditions, extension of the expiration date, or reinstatement of amounts paid, or renewal of an
outstanding Letter of Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective Issuing Bank) to an Issuing Bank selected
by it and to the Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, extension, reinstatement or renewal) a Letter of Credit Request requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, extended, reinstated or renewed, and
specifying the date of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall comply with paragraph (d)
of this Section), the amount of such Letter of Credit, the name and address of the beneficiary thereof, the
purpose and nature of the requested Letter of Credit, the documents to be presented by the beneficiary
thereof in the case of a drawing or demand for payment thereunder, the delivery instructions for such
Letter of Credit and such other information as shall be necessary to prepare, amend, extend, reinstate or
renew such Letter of Credit. If requested by the respective Issuing Bank, the Borrower also shall submit a
letter of credit application and reimbursement agreement on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of letter of credit application
and reimbursement agreement or other agreement submitted by the Borrower to, or entered into by the
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

                  (c)      Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance, amendment, extension,
reinstatement or renewal of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of L/C Obligations then outstanding shall not exceed (x) the L/C Sublimit, or (y) when taken
together with the aggregate principal amount of Swing Line Loans then outstanding, the Fronting Cap,
(ii) the Revolving Credit Exposure of any Lender shall not exceed its Revolving Commitment, (iii) the
sum of the total Revolving Credit Exposures shall not exceed the total Revolving Commitments, (iv) the
Revolving Credit Exposure plus the Prepetition Credit Exposure shall not exceed the Combined Revolving
Exposure Limit and (v) Borrowing Base Availability shall not be less than zero.

                 An Issuing Bank shall not be under any obligation to issue any Letter of Credit, including
 if:



                                                  48
                           (i)      any order, judgment or decree of any Governmental Authority or
         arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank from issuing such
         Letter of Credit, or any Law applicable to such Issuing Bank shall prohibit, or request that such
         Issuing Bank refrain from, the issuance of letters of credit generally or such Letter of Credit in
         particular or shall impose upon such Issuing Bank with respect to such Letter of Credit any
         restriction, reserve or capital requirement (for which such Issuing Bank is not otherwise
         compensated hereunder) not in effect on the Effective Date, or shall impose upon such Issuing
         Bank any unreimbursed loss, cost or expense that was not applicable on the Effective Date and
         that such Issuing Bank in good faith deems material to it;

                         (ii)     such Letter of Credit is not in form and substance acceptable to such
         Issuing Bank in its reasonable determination and/or the issuance of such Letter of Credit would
         violate one or more policies of such Issuing Bank applicable to letters of credit generally;

                           (iii)   such Letter of Credit that has automatic extension provisions;

                         (iv)    except as otherwise agreed by the Administrative Agent and such Issuing
         Bank, such Letter of Credit will be a standby Letter of Credit in an initial amount less than
         $500,000; or

                          (v)      any Lender is at that time a Defaulting Lender, unless such Issuing Bank
         has entered into arrangements, including the delivery of Cash Collateral, satisfactory to such
         Issuing Bank (in its sole discretion) with the Borrower or such Lender to eliminate such Issuing
         Bank’s actual or potential Fronting Exposure (after giving effect to Section 2.25(a)(iv)) with
         respect to the Defaulting Lender arising from either such Letter of Credit then proposed to be
         issued or such Letter of Credit and all other L/C Obligations as to which such Issuing Bank has
         actual or potential Fronting Exposure, as it may elect in its sole discretion.

                 An Issuing Bank shall be under no obligation to amend any Letter of Credit if (A) such
 Issuing Bank would have no obligation at such time to issue the Letter of Credit in its amended form
 under the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept the proposed
 amendment to the Letter of Credit.

                  (d)      Expiration Date. Each Letter of Credit shall have a stated expiration date no later
than the earlier of (i) the date 180 days after the date of the issuance of such Letter of Credit (or, in the case
of any extension of the expiration date thereof by amendment, twelve months after the then-current
expiration date of such Letter of Credit) and (ii) the Commitment Termination Date.

                 (e)      Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date thereof), and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment, extension, reinstatement
or renewal of any Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

                 In consideration and in furtherance of the foregoing, each Lender hereby absolutely,
 unconditionally and irrevocably agrees to pay to the Administrative Agent, for account of the respective
 Issuing Bank, such Lender’s Applicable Percentage of each L/C Disbursement made by an Issuing Bank


                                                   49
 promptly following the written request of such Issuing Bank at any time from the time of such L/C
 Disbursement until such L/C Disbursement is reimbursed by the Borrower or at any time after any
 reimbursement payment is required to be refunded to the Borrower for any reason, including after the
 Commitment Termination Date. Such payment shall be made without any offset, abatement, withholding
 or reduction whatsoever. Such payment obligation shall bear interest at the rate applicable to ABR Loans
 until paid. Each such payment shall be made in the same manner as provided in Section 2.07 with respect
 to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
 obligations of the Lenders), and the Administrative Agent shall promptly pay to the respective Issuing
 Bank the amounts so received by it from the Lenders. Promptly following receipt by the Administrative
 Agent of any payment from the Borrower pursuant to Section 2.05(f), the Administrative Agent shall
 distribute such payment to the respective Issuing Bank or, to the extent that the Lenders have made
 payments pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
 Issuing Bank as their interests may appear. Any payment made by a Lender pursuant to this paragraph to
 reimburse an Issuing Bank for any L/C Disbursement shall not constitute a Loan and shall not relieve the
 Borrower of its obligation to reimburse such L/C Disbursement.

                  Each Lender further acknowledges and agrees that its participation in each Letter of
 Credit will be automatically adjusted to reflect such Lender’s Applicable Percentage of the aggregate
 amount available to be drawn under such Letter of Credit at each time such Lender's Revolving
 Commitment is amended pursuant to Section 2.25 or as a result of an assignment in accordance with
 Section 9.07 or otherwise pursuant to this Agreement.

                 (f)      Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect of such L/C Disbursement
by paying to the Administrative Agent an amount equal to such L/C Disbursement not later than
2:00 P.M., New York City time, on (i) the Business Day that the Borrower receives notice of such L/C
Disbursement, if such notice is received prior to 12:00 p.m., New York City time, or (ii) the Business Day
immediately following the day that the Borrower receives such notice if such notice is not received prior to
such time; provided that the Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed, if such L/C Disbursement is not less than
$1,000,000, with an ABR Borrowing (as a Revolving Loan), or if it is less than $1,000,000 with a Swing
Line Loan and, to the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swing Line Loan, as applicable. Such
reimbursement shall be made directly to the applicable Issuing Bank at its applicable lending office in
immediately available funds in U.S. Dollars, in an amount equal to (i) the amount so paid by such Issuing
Bank in connection with such drawing or payment and (ii) any taxes and any reasonable fees, charges or
other costs or expenses incurred in by such Issuing Bank (such amount prior to being reimbursed by the
Borrower, the “Unreimbursed Amount”).

                 (g)     If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable L/C Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.

                 (h)     Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or enforceability of this
Agreement or any Letter of Credit, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement in such draft or other document being untrue or inaccurate in any respect, (iii) payment by
the respective Issuing Bank under a Letter of Credit against presentation of a draft or other document that

                                                 50
does not comply strictly with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder (other than payment or performance).

                  None of the Administrative Agent, the Lenders, any Issuing Bank, or any of their Related
 Parties shall have any liability or responsibility by reason of or in connection with the issuance or transfer
 of any Letter of Credit by the respective Issuing Bank or any payment or failure to make any payment
 thereunder (irrespective of any of the circumstances referred to in the preceding sentence), or any error,
 omission, interruption, loss or delay in transmission or delivery of any draft, notice or other
 communication under or relating to any Letter of Credit (including any document required to make a
 drawing thereunder), any error in interpretation of technical terms, any error in translation or any
 consequence arising from causes beyond the control of the respective Issuing Bank; provided that the
 foregoing shall not be construed to excuse an Issuing Bank from liability to the Borrower to the extent of
 any direct damages (as opposed to consequential damages, claims in respect of which are hereby waived
 by the Borrower to the extent permitted by Applicable Law) suffered by the Borrower that are caused by
 such Issuing Bank’s failure to exercise due care when determining whether drafts and other documents
 presented under a Letter of Credit comply with the terms thereof. The parties hereto expressly agree that,
 in the absence of gross negligence or willful misconduct on the part of an Issuing Bank (as finally
 determined by a court of competent jurisdiction), an Issuing Bank shall be deemed to have exercised care
 in each such determination, and that:

                          (i)      an Issuing Bank may replace a purportedly lost, stolen, or destroyed
         original Letter of Credit or missing amendment thereto with a replacement marked as such or waive
         a requirement for its presentation;

                           (ii)   an Issuing Bank may accept documents that appear on their face to be in
         substantial compliance with the terms of a Letter of Credit without responsibility for further
         investigation, regardless of any notice or information to the contrary, and may make payment
         upon presentation of documents that appear on their face to be in substantial compliance with the
         terms of such Letter of Credit and without regard to any non-documentary condition in such
         Letter of Credit;

                         (iii)   an Issuing Bank shall have the right, in its sole discretion, to decline to
         accept such documents and to make such payment if such documents are not in strict compliance
         with the terms of such Letter of Credit; and

                        (iv)     this sentence shall establish the standard of care to be exercised by an
         Issuing Bank when determining whether drafts and other documents presented under a Letter of
         Credit comply with the terms thereof (and the parties hereto hereby waive, to the extent permitted
         by Applicable Law, any standard of care inconsistent with the foregoing).

                   Without limiting the foregoing, none of the Administrative Agent, the Lenders, any
 Issuing Bank, or any of their Related Parties shall have any liability or responsibility by reason of (i) any
 presentation that includes forged or fraudulent documents or that is otherwise affected by the fraudulent,
 bad faith, or illegal conduct of the beneficiary or other Person, (ii) an Issuing Bank declining to take-up
 documents and make payment (A) against documents that are fraudulent, forged, or for other reasons by
 which that it is entitled not to honor or (B) following a Borrower’s waiver of discrepancies with respect to
 such documents or request for honor of such documents or (iii) an Issuing Bank retaining proceeds of a
 Letter of Credit based on an apparently applicable attachment order, blocking regulation, or third-party
 claim notified to such Issuing Bank.


                                                  51
                   Unless otherwise expressly agreed by an Issuing Bank and the Borrower when a Letter of
 Credit is issued by it (including any such agreement applicable to an Existing Letter of Credit), (i) the
 rules of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP shall apply to
 each commercial Letter of Credit. Notwithstanding the foregoing, no Issuing Bank shall be responsible to
 the Borrower for, and such Issuing Bank’s rights and remedies against the Borrower shall not be impaired
 by, any action or inaction of such Issuing Bank required or permitted under any law, order, or practice
 that is required or permitted to be applied to any Letter of Credit or this Agreement, including the Laws or
 any order of a jurisdiction where such Issuing Bank or the beneficiary is located, the practice stated in the
 ISP or UCP, as applicable, or in the decisions, opinions, practice statements, or official commentary of
 the International Chamber of Commerce Banking Commission, the Bankers Association for Finance and
 Trade (BAFT), or the Institute of International Banking Law & Practice, whether or not any Letter of
 Credit chooses such laws or practice rules.

                  An Issuing Bank shall act on behalf of the Lenders with respect to any Letters of Credit
 issued by it and the documents associated therewith, and such Issuing Bank shall have all of the benefits
 and immunities (A) provided to the Administrative Agent in Article VIII with respect to any acts taken
 or omissions suffered by such Issuing Bank in connection with Letters of Credit issued by it or proposed
 to be issued by it and L/C Documents pertaining to such Letters of Credit as fully as if the term
 “Administrative Agent” as used in Article VIII included such Issuing Bank with respect to such acts or
 omissions, and (B) as additionally provided herein with respect to the such Issuing Bank.

                  (i)    Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter of Credit following its
receipt thereof, examine all documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Bank shall, promptly after such examination, notify the Administrative Agent and the
Borrower in writing of such demand for payment if such Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving such notice shall not relieve
the Borrower of its obligation to reimburse such Issuing Bank and the Lenders with respect to any such
L/C Disbursement.

                  (j)     Interim Interest. If the Issuing Bank for any Letter of Credit shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement in full on the date such
L/C Disbursement is made, the unpaid amount thereof shall bear interest, for each day from and including
the date such L/C Disbursement is made to but excluding the date that the Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Loans; provided that if the Borrower fails to
reimburse such L/C Disbursement when due pursuant to paragraph (f) of this Section, then Section 2.12(b)
shall apply. Interest accrued pursuant to this paragraph shall be for account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to paragraph (f) of this
Section to reimburse such Issuing Bank shall be for account of such Lender to the extent of such payment.

                  (k)     Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of any such replacement of
an Issuing Bank. At the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to Section 2.13(b). From and
after the effective date of any such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed to include such successor
or any previous Issuing Bank, or such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an Issuing Bank under this


                                                  52
Agreement with respect to Letters of Credit issued by it prior to such replacement, but shall not be required
to issue additional Letters of Credit.

                   Any Issuing Bank may resign at any time by giving 30 days’ prior notice to the
 Administrative Agent, the Lenders and the Borrower. After the resignation of an Issuing Bank hereunder,
 the retiring Issuing Bank shall remain a party hereto and shall continue to have all the rights and
 obligations of an Issuing Bank under this Agreement and the other Loan Documents with respect to
 Letters of Credit issued by it prior to such resignation, but shall not be required to issue additional Letters
 of Credit or to extend, reinstate, renew or increase any existing Letter of Credit.

                 (l)      Cash Collateralization. With respect to any outstanding Letter of Credit, upon
the demand at any time of (i) the Required Lenders or (ii) with the consent of the Required Lenders, the
Issuing Bank or the Administrative Agent (provided that, in the case of this clause (ii), if an Event of
Default has occurred and is continuing, the consent of the Required Lenders shall not be required in
connection with any such demand by the Issuing Bank or the Administrative Agent), in each case, the
Borrower shall immediately deposit into an account established and maintained on the books and records
of the Collateral Agent (the “Collateral Account”) Cash Collateral in an amount equal to 103% of the
total L/C Obligations as of such date plus any accrued and unpaid interest thereon. Such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of the Obligations. In addition,
and without limiting the foregoing or paragraph (d) of this Section, if any L/C Obligations remain
outstanding after the expiration date specified in said paragraph (d), the Borrower shall immediately
deposit into the Collateral Account Cash Collateral in an amount equal to 103% of such L/C Obligations as
of such date plus any accrued and unpaid interest thereon. Cash Collateral (or the appropriate portion
thereof) provided in accordance herewith shall be released promptly following (i) the elimination of the
obligations giving rise thereto (including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee) or there is no longer existing an Event of Default) or (ii) the
determination by the Administrative Agent (in consultation with the Borrower) that there exists excess
Cash Collateral.

                   The Collateral Agent shall have exclusive dominion and control, including the exclusive
 right of withdrawal, over the Collateral Account. Other than any interest earned on the investment of
 such deposits, which investments shall be made at the option and reasonable discretion of the Collateral
 Agent and at the Borrower’s risk and expense and benefit, such deposits shall not bear interest. Interest or
 profits, if any, on such investments shall accumulate in the Collateral Account. Moneys in the Collateral
 Account shall be applied by the Collateral Agent to reimburse each Issuing Bank for L/C Disbursements
 for which it has not been reimbursed, together with related fees, costs, and customary processing charges,
 and, to the extent not so applied, shall be held for the satisfaction of the reimbursement obligations of the
 Borrower for the L/C Obligations at such time or, if the maturity of the Loans has been accelerated (but
 subject to the consent of Lenders with L/C Obligations representing at least two-thirds of the total L/C
 Obligations and each Issuing Bank), be applied to satisfy other Secured Obligations. If the Borrower is
 required to provide an amount of Cash Collateral hereunder, whether on demand or as a result of the
 occurrence or continuance of an Event of Default, such amount (to the extent not applied as aforesaid)
 shall be returned to the Borrower within three Business Days after all Events of Default have been cured
 or waived.

               SECTION 2.06 Swing Line Loans.

                  (a)     Amount of Swing Line Loan. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other Lenders set forth in this
Section, may in its sole discretion make swing line loans (individually, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”) to the Borrower on same day notice from time to time during the


                                                  53
Availability Period in an aggregate principal amount at any one time outstanding not to exceed (x) the
Swing Line Sublimit or (y) when taken together with the aggregate amount of L/C Obligations then
outstanding, the Fronting Cap; provided that the Borrower shall not request, and the Swing Line Lender
shall not make, any Swing Line Loan if, after giving effect to the making of such Swing Line Loan, (i) the
Swing Line Lender’s Revolving Credit Exposure exceeds its Revolving Commitment, (ii) the sum of the
total Revolving Credit Exposures exceeds the total Revolving Commitments, (iii) Borrowing Base
Availability is less than zero or (iv) the sum of the Revolving Credit Exposure and the Prepetition Credit
Exposure exceeds the Combined Revolving Exposure Limit. The Borrower may use the Swing Line
Sublimit by borrowing, repaying and reborrowing, all in accordance with the terms and conditions hereof,
including, without limitation, Section 2.09.

                (b)     Classification of Swing Line Loans. Swing Line Loans may be denominated
only in United States Dollars and shall be ABR Loans.

                (c)     Refunding of Swing Line Loans.

                          (i)     If the Administrative Agent shall not have received full repayment in cash
         of any Swing Line Loan at or before 11:00 a.m. (New York City time) on the day that is five (5)
         Business Days after the making of such Swing Line Loan, the Swing Line Lender may, not later
         than 2:00 p.m. (New York City time), on such day, request on behalf of the Borrower (which hereby
         irrevocably authorizes the Swing Line Lender to act on its behalf), that each Revolving Lender
         make a Revolving Loan (which initially shall be an ABR Loan with an Interest Period ending the
         next Business Day) in an amount equal to such Lender’s Applicable Percentage of the outstanding
         amount of such Swing Line Loan (a “Refunded Swing Line Loan”). In accordance with clause
         (c)(ii) below, each Revolving Lender (other than Mercuria) shall make the proceeds of its
         Revolving Loan available to the Swing Line Lender for the account of the Swing Line Lender at
         the Swing Line Lender’s applicable lending office for ABR Loans prior to 11:00 a.m.
         (New York City time) in funds immediately available on the Business Day next succeeding the
         date such request is made; provided that, with respect to Mercuria, the Administrative Agent will
         advance Mercuria’s portion of such Revolving Loan on the Business Day next succeeding the date
         such request is made and, in accordance with clause (c)(ii) below, Mercuria shall be irrevocably
         obligated, regardless of whether it has affirmatively agreed to fund its Applicable Percentage of the
         related Revolving Loan, to pay to the Administrative Agent the amount of such Revolving Loan
         advanced by the Administrative Agent on Mercuria’s behalf, plus interest (at the rate applicable to
         the Swing Line Loan giving rise to such Revolving Loan) at the Administrative Agent’s Office
         prior to 2:00 p.m. (New York City time) on the date that is one (1) Business Day after such Business
         Day. The proceeds of such Revolving Loans shall be immediately applied to repay the Refunded
         Swing Line Loans.

                           (ii)   Immediately upon the making of a Swing Line Loan, and without any
         further action on the part of the Swing Line Lender or the Lenders, the Swing Line Lender hereby
         grants to each Lender, and each Lender hereby acquires from such Swing Line Lender, a
         participation in such Swing Line Loan equal to such Lender’s Applicable Percentage of the amount
         of such Swing Line Loan. If for any reason any Swing Line Loan cannot be refinanced with a
         Revolving Loan pursuant to clause (c)(i) above, each Lender shall, on the date such Revolving
         Loan was to have been made pursuant to the notice referred to in clause (c)(i) above, purchase for
         cash an undivided participating interest in the then outstanding Swing Line Loans by paying to the
         Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to such Lender’s
         Applicable Percentage of the aggregate principal amount of Swing Line Loans then outstanding.
         Each Lender will immediately transfer to the Swing Line Lender, in immediately available funds,
         the amount of its Swing Line Participation Amount. Whenever, at any time after the Swing Line
         Lender has received from any Lender such Lender’s Swing Line Participation Amount, the Swing

                                                 54
         Line Lender receives any payment on account of the Swing Line Loans, the Swing Line Lender
         will distribute to such Lender its Swing Line Participation Amount (appropriately adjusted, in the
         case of interest payments, to reflect the period of time during which such Lender’s participating
         interest was outstanding and funded and, in the case of principal and interest payments, to reflect
         such Lender’s pro rata portion of such payment if such payment is not sufficient to pay the principal
         of and interest on all Swing Line Loans then due); provided that in the event that such payment
         received by the Swing Line Lender is required to be returned, such Lender will return to the Swing
         Line Lender any portion thereof previously distributed to it by the Swing Line Lender.

                           (iii)    Each Revolving Lender’s obligation to make Revolving Loans pursuant to
         clause (c)(i) above and to purchase participating interests pursuant to clause (c)(ii) above shall be
         absolute and unconditional and shall not be affected by any circumstance, including, without
         limitation, (i) any set-off, counterclaim, recoupment, defense or other right which such Lender may
         have against the Swing Line Lender, the Borrower, or any other Person for any reason whatsoever,
         (ii) the occurrence or continuance of a Default or an Event of Default, (iii) any failure to satisfy any
         condition precedent to extensions of credit set forth in Section 4.02, (iv) any adverse change in the
         condition (financial or otherwise) of any Loan Party, (v) any breach of this Agreement by any Loan
         Party or any other Lender or (vi) any other circumstance, happening or event whatsoever, whether
         or not similar to any of the foregoing.

                          (iv)    If any Lender fails to make available to the Administrative Agent, for the
         account of the Swing Line Lender, any amount required to be paid by such Lender pursuant to the
         foregoing provisions of this Section 2.06(c) by the time specified in clauses (c)(i) or (c)(ii) above,
         as applicable, the Swing Line Lender shall be entitled to recover from such Lender, on demand,
         such amount with interest thereon for the period from the date such payment is required to the date
         on which such payment is immediately available to the Swing Line Lender at a rate per annum
         equal to the ABR plus the Applicable Rate for Swing Line Loans, plus any administrative,
         processing or similar fees customarily charged by the Swing Line Lender in connection with the
         foregoing. If such Lender pays such amount (with interest and fees as aforesaid), the amount so
         paid shall constitute such Lender’s Revolving Loan or Swing Line Participation Amount, as the
         case may be. A certificate of the Swing Line Lender submitted to any Lender with respect to any
         amounts owing under this clause (iv) shall be presumed correct absent manifest error.

                 (d)     Making of Swing Line Loans. The Swing Line Lender shall not be under any
obligation to make Swing Line Loans, including if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the Swing Line Lender from making
such Swing Line Loan, or any Law applicable to the Swing Line Lender shall prohibit, or request that the
Swing Line Lender refrain from, the extension of credit generally or such Swing Line Loan in particular or
shall impose upon the Swing Line Lender with respect to such Swing Line Loan any restriction, reserve or
capital requirement (for which the Swing Line Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Swing Line Lender any unreimbursed loss, cost or
expense that was not applicable on the Effective Date and that the Swing Line Lender in good faith deems
material to it.

                   (e)     Repayment of Swing Line Loans. At any time that there shall exist a Defaulting
Lender, (x) promptly upon the request of the Swing Line Lender, the Borrower shall repay the outstanding
Swing Line Loans made by the Swing Line Lender in an amount sufficient to eliminate any Fronting
Exposure in respect of such Swing Line Loans (which may be achieved with proceeds of Revolving
Loans) and (y) the Swing Line Lender shall not be required to fund any Swing Line Loan unless it is
satisfied that it will have no Fronting Exposure after giving effect to such Swing Line Loan.



                                                  55
                  SECTION 2.07 Funding of Borrowings. Each Lender shall make the amount of each
Borrowing to be made by it hereunder available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 12:00 noon (New York City time) on the proposed date
thereof; provided that Swing Line Borrowings shall be made as provided in Section 2.06. Each such
borrowing will then be made available by the Administrative Agent to the Borrower one Business Day
following the Borrowing Date requested by the Borrower (or on the Borrowing Date requested by the
Borrower if, and only if, each of the Lenders is able to make the amount of its Applicable Percentage of such
borrowing available to the Administrative Agent as set forth in the immediately preceding sentence prior to
3:00 p.m. (New York City time) on such Borrowing Date) by wire transfer to the account of the Borrower set
forth on Schedule 2.07 (or such other accounts of the Borrower or other Person acceptable to the Required
Lenders in the United States as may be notified in writing by the Borrower to the Administrative Agent from
time to time) in like funds as received by the Administrative Agent; provided that ABR Borrowings made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the respective Issuing Bank. If any Lender notifies the Administrative Agent in
writing that such Lender refuses to fund further borrowings, the Administrative Agent shall notify the
Borrower thereof.

                SECTION 2.08 Interest Elections.

                   (a)      Elections by Borrower for Borrowings. The Loans comprising each Borrowing
 initially shall be of the Type specified in the applicable Borrowing Request and, in the case of a LIBO Rate
 Borrowing, shall have the Interest Period specified in such Borrowing Request. Thereafter, the Borrower
 may elect to convert such Borrowing to a Borrowing of a different Type or to continue such Borrowing as
 a Borrowing of the same Type and, in the case of a LIBO Rate Borrowing, may elect the Interest Period
 therefor, all as provided in this Section. The Borrower may elect different options with respect to different
 portions of the affected Borrowing, in which case each such portion shall be allocated ratably among the
 Lenders holding the Loans comprising such Borrowing, and the Loans comprising each such portion shall
 be considered a separate Borrowing. Notwithstanding anything to the contrary herein, (i) a Swing Line
 Loan may not be converted to a LIBO Rate Loan, and (ii) Term Loans are available only as LIBO Rate
 Borrowings.

                  (b)      Notice of Elections. Each such election pursuant to this Section shall be made
 upon the Borrower’s irrevocable notice to the Administrative Agent. Each such notice shall be in the form
 of a written Interest Election Request, appropriately completed and signed by a Responsible Person of the
 Borrower, or may be given by telephone to the Administrative Agent (if promptly confirmed in writing by
 delivery of such a written Interest Election Request consistent with such telephonic notice) and must be
 received by the Administrative Agent not later than the time that a Borrowing Request would be required
 under Section 2.04 if the Borrower were requesting a Borrowing of the Type resulting from such election
 to be made on the effective date of such election.

                  (c)      Content of Interest Election Requests. Each Interest Election Request pursuant
 to this Section shall specify the following information in compliance with Section 2.04:

                           (i)      the Borrowing to which such Interest Election Request applies and, if
          different options are being elected with respect to different portions thereof, the portions thereof
          to be allocated to each resulting Borrowing (in which case the information to be specified
          pursuant to clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

                         (ii)     the effective date of the election made pursuant to such Interest Election
          Request, which shall be a Business Day; and



                                                   56
                        (iii)     whether the resulting Borrowing is to be an ABR Borrowing or LIBO
         Rate Borrowing.

                 (d)    Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of the details thereof and
such Lender’s portion of each resulting Borrowing.

                 (e)      Failure to Elect; Events of Default. If the Borrower fails to deliver a timely and
complete Interest Election Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period therefor, then, unless such LIBO Rate Borrowing is repaid as provided herein, the Borrower shall
be deemed to have elected that such LIBO Rate Borrowing shall automatically be converted to an ABR
Borrowing at the end of such Interest Period. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
each LIBO Rate Borrowing shall automatically be converted to an ABR Borrowing at the end of the
Interest Period therefor.

               SECTION 2.09 Prepayments.

                 (a)     Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time and from time to time prepay the Prepetition Obligations and the Obligations in whole
or in part without premium or penalty, and subject to the Orders, any such prepayments to be applied
pursuant to Section 7.02. On the date of the entry of the Final DIP Order (the “Entry Date”), as and to the
extent expressly provided therein, amounts expressly determined by the Bankruptcy Court in the Final DIP
Order to be post-Petition Date obligations shall be deemed a prepayment on the Entry Date of such
amounts of the Prepetition Obligations (and such prepayment shall be deemed applied on the Entry Date in
accordance with the terms of the Prepetition Credit Facility as set forth therein), and an amount equal to
such prepayment shall be deemed outstanding on the Entry Date as a Revolving Loan hereunder that is an
ABR Loan.

                (b)     Mandatory Prepayments.

                         (i)     If, on any date, the sum of the Revolving Credit Exposure plus the
         Prepetition Credit Exposure exceeds the Borrowing Base, the Borrower shall make a payment to
         the Administrative Agent in the amount of such excess to be applied to the Prepetition Obligations
         and the Obligations pursuant to Section 7.02 no later than one (1) Business Day immediately
         following such date.

                         (ii)     If, on any date, the sum of the Revolving Credit Exposure plus the
         Prepetition Credit Exposure exceeds the Combined Revolving Exposure Limit, the Borrower shall
         make a payment to the Administrative Agent in the amount of such excess to be applied to the
         Prepetition Obligations and the Obligations pursuant to Section 7.02 no later than one (1) Business
         Day immediately following such date.

                        (iii)   If, on any date, the aggregate principal amount of Swing Line Loans then
         outstanding exceeds (x) the Swing Line Sublimit or (y) when taken together with the aggregate
         amount of L/C Obligations then outstanding, the Fronting Cap, the Borrower shall prepay Swing
         Line Loans in an aggregate principal amount equal to such excess no later than one (1) Business
         Day immediately following such date.




                                                 57
                         (iv)      If, on any date, the aggregate amount of L/C Obligations then outstanding
         exceeds (x) the L/C Sublimit, or (y) when taken together with the aggregate principal amount of
         Swing Line Loans then outstanding , the Fronting Cap, the Borrower shall Cash Collateralize,
         replace or decrease (if the beneficiary of such Letter of Credit agrees to such decrease) such Letters
         of Credit in an aggregate amount equal to such excess no later than three (3) Business Days
         immediately following such date.

                         (v)      If, on any date, the Borrower shall receive any Hess Litigation Proceeds,
         the Borrower shall make a payment to the Administrative Agent in the amount of such excess to be
         applied to the Prepetition Obligations and the Obligations pursuant to Section 7.02 no later than
         three (3) Business Days immediately following such date.

                         (vi)     Without limiting the obligation to apply proceeds of Collateral as set forth
         in Section 7.02 hereof and subject to the terms of the Intercreditor Agreement, in the event and on
         each occasion that any Net Proceeds are received by or on behalf of any Loan Party in respect of
         any Prepayment Event, the Borrower shall, unless otherwise ordered by the Bankruptcy Court,
         make a payment to the Administrative Agent in the amount of such Net Proceeds to be applied to
         the Prepetition Obligations and the Obligations pursuant to Section 7.02 no later than three (3)
         Business Days immediately following the date on which such Net Proceeds are received.

 Notwithstanding any other provisions of this Section 2.09, to the extent that the repatriation to the United
 States of any or all of the Net Proceeds of any disposition by a Subsidiary of the Borrower that is not a
 Subsidiary organized under the Laws of the United States or any state thereof (a “Foreign Subsidiary”,
 and any such disposition, a “Foreign Disposition”) or the Net Proceeds of any casualty event incurred by
 a Foreign Subsidiary (“Foreign Casualty Event”) would be prohibited or delayed by applicable Law or
 (applicable material agreements (in the case of non-wholly owned Subsidiaries), an amount equal to the
 Net Proceeds that would be so affected were the Borrower to attempt to repatriate such cash will not be
 required to be applied to repay Term Loans at the times provided in this Section 2.09 so long, but only so
 long, as the applicable local law or applicable material constituent documents would not otherwise permit
 repatriation to the United States (the Borrower hereby agrees to use all commercially reasonable efforts to
 overcome or eliminate any such restrictions on repatriation even if the Borrower does not intend to actually
 repatriate such cash, so that an amount equal to the full amount of such Net Proceeds will otherwise be
 subject to repayment under this Section 2.09), and (ii) to, the extent that the Borrower has determined in
 good faith that repatriation of any of or all the Net Proceeds of any Foreign Disposition or Foreign Casualty
 Event is prohibited or delayed pursuant to this paragraph, the Borrower shall, promptly following the
 request of the Administrative Agent (pursuant to the demand of the Required Lenders) cause such proceeds
 to be applied prepay Indebtedness outstanding under the Global DIP Facility Agreement (with a permanent
 commitment reduction for any amounts applied in excess of $250,000). In the case of each of clauses (i)
 and (ii), such nonpayment prior to the time such amounts must be prepaid shall not constitute an Event of
 Default. For the avoidance of doubt, nothing in this Section 2.09 shall require the Borrower or any
 Subsidiary to cause any amounts to be repatriated to the United States (whether or not such amounts are
 used in or excluded from the determination of the amount of any mandatory prepayments hereunder).

                (c)      Notices. Each such notice pursuant to clause (a) of this Section shall be in the
form of a written Prepayment Notice, appropriately completed and signed by a Responsible Person of the
Borrower, or may be given by telephone to the Administrative Agent (if promptly confirmed by such a
written Prepayment Notice consistent with such telephonic notice) and must be received by the
Administrative Agent (i) in the case of prepayment of a LIBO Rate Borrowing, not later than 11:00 a.m.
(New York City time) three Business Days before the date of prepayment, (ii) in the case of prepayment of
a ABR Borrowing, not later than 11:00 a.m. (New York City time) one Business Day before the date of
prepayment or (iii) in the case of a prepayment of a Swing Line Loan, not later than 11:00 a.m. (New York
City time) on the date of prepayment. Each Prepayment Notice shall specify (x) on the prepayment date

                                                  58
and (y) the principal amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each Prepayment Notice shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10.

               SECTION 2.10 Termination or Reduction of Commitments.

                  (a)       Optional. The Borrower may, upon notice to the Administrative Agent, terminate
any unused portion of the Revolving Commitments without premium or penalty; provided that (a) each
such notice shall be in writing and must be received by the Administrative Agent at least three Business
Days prior to the effective date of such termination or reduction, and shall be irrevocable (provided that a
notice of termination of the Commitments may state that such notice is conditioned upon the effectiveness
of other credit facilities, or any other event, transaction or condition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied), (b) any such partial reduction shall be in an aggregate amount of
$1,000,000 or a larger multiple of $500,000 and (c) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect thereto and to any concurrent prepayments hereunder, the
sum of the total Revolving Credit Exposures would exceed the total Revolving Commitments. Unless
previously terminated, the Commitments shall automatically terminate on the Commitment Termination
Date.

                 (b)      Application of Commitment Reductions. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Revolving Commitments pursuant to
this Section. Upon any reduction of unused Revolving Commitments, the Revolving Commitment of each
Lender shall be reduced by such Lender’s ratable share of the amount of such reduction. Upon the
effective date of the termination of all of the Commitments, the Borrower shall Cash Collateralize all L/C
Obligations, and repay the outstanding principal balance of and all accrued unpaid interest on, all
Obligations, and the Lenders shall have such other rights of the Lenders, all in accordance with Section
7.01 (as if an Event of Default had occurred and was then continuing), and the amounts paid by Borrower
shall be applied in accordance with Section 7.02.

               SECTION 2.11 Repayment of Loans.

                (a)      Revolving Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders on the Commitment Termination Date the aggregate principal amount of all
Revolving Loans outstanding on such date.

                (b)      Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders on the Commitment Termination Date the aggregate principal amount of all
Term Loans outstanding on such date.

                 (c)    Swing Line Loans. The Borrower shall pay to the Administrative Agent for the
account of the Swing Line Lender the then unpaid principal amount of each Swing Line Loan owing to the
Swing Line Lender upon the demand of the Swing Line Lender or the Required Lenders, or if demand for
payment is not made prior thereto, by 11:00 a.m. (New York City time) on the day that is five (5) Business
Days following the Borrowing Date of such Swing Line Loan; provided that, the Borrower shall be
deemed to be in compliance with its obligations in this sentence in the event that such Swing Line Loan is
repaid with the proceeds of a Revolving Loan in accordance with Section 2.06(c).



                                                 59
               SECTION 2.12 Interest.

                  (a)    Interest Rates and Charges. Subject to paragraph (b) of this Section, (i) each
ABR Loan that is a Revolving Loan or a Swing Line Loan shall bear interest at a rate per annum equal to
(A) the ABR plus the Applicable Rate for Revolving Loans or (B) the ABR plus the Applicable Rate for
Swing Line Loans (as applicable); (ii) each LIBO Rate Loan that is a Revolving Loan shall bear interest at
a rate per annum equal to the Adjusted LIBO Rate for the Interest Period therefor plus the Applicable
Rate, and (iii) each LIBO Rate Loan that is a Term Loan shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period plus the Applicable Rate.

                   (b)    Default Interest. If any amount payable by the Borrower under this Agreement
or any other Loan Document (including principal of any Loan, interest, fees and other amount) is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum equal to the applicable Default Rate. Upon the request of the Required
Lenders (and effective from such request), while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all Loans outstanding hereunder at a rate per annum equal to the
applicable Default Rate.

                  (c)      Payment Dates. Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be specified herein;
provided that (i) interest accrued pursuant to paragraph (b) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan the Swing Line Lender (in the case of any
Swing Line Loan) or the Administrative Agent (at the direction of the Required Lenders) may, in their sole
discretion, require the Borrower to pay accrued interest on the principal amount of such Loan so repaid or
prepaid on the date of such repayment or prepayment by providing written notice to the Borrower prior to
the time of such repayment or prepayment) and (iii) in the event of any conversion of any LIBO Rate
Borrowing prior to the end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

                 (d)    Interest Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times when the ABR is based
on the Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

               SECTION 2.13 Fees.

                 (a)     Commitment Fees. In consideration of the commitment by the Lenders to
provide Term Loans and to provide Revolving Loans hereunder, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender commitment fees, (i) with respect to the Revolving
Facility, in an amount equal to the product obtained by multiplying 1.5% by the maximum amount of the
Commitment of each such Lender, and (ii) with respect to the Term Facility, in an amount equal to the
product obtained by multiplying 2.5% by the maximum amount of the Commitment of each such Lender.
Commitment fees shall be due and payable in full on the Effective Date, and Borrower shall be deemed to
have requested, and the Lenders shall be deemed to have funded, Term Loans on the Effective Date, in an
aggregate amount equal to the Commitment Fees set forth in this Section 2.13(a), in order to satisfy
Borrower’s obligation under this paragraph.

                (b)     L/C Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Letter of Credit fee equal to the Applicate Rate with respect to its participations
in each outstanding Letter of Credit (the “L/C Fee”) on the daily maximum amount then available to be

                                                 60
drawn under such Letter of Credit, which shall accrue at a rate per annum equal to the Applicable Rate
during the period from and including the Effective Date to but excluding the later of the Commitment
Termination Date and the date on which such Lender ceases to have any L/C Obligations. Accrued L/C
Fees shall be payable in arrears on the first Business Day of each month, commencing on the first such
date to occur after the Effective Date, and on the Commitment Termination Date; provided that any such
fees accruing after the Commitment Termination Date shall be payable on demand.

                 (c)     L/C Fronting Fees. The Borrower agrees to pay to each Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit issued by such Issuing Bank at a rate per annum
equal to 0.20% on the daily undrawn amount of such Letter of Credit, during the period from and including
the Effective Date to but excluding the later of the Commitment Termination Date and the date on which
such Issuing Bank ceases to have any L/C Obligations. Accrued fronting fees shall be payable in arrears
on the first Business Day of each month, commencing on the first such date to occur after the Effective
Date, and on the Commitment Termination Date; provided that any such fees accruing after the
Commitment Termination Date shall be payable on demand. In addition, the Borrower agrees to pay to
each Issuing Bank for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank relating to letters of credit as
from time to time in effect (including, without limitation, an amendment fee of $200 for each amendment),
which fees, costs and charges shall be payable to such Issuing Bank within five days after its written
demand therefor and are nonrefundable.

                 (d)      Administrative Agent Fee. The Borrower agrees to pay to the Administrative
Agent, for its own account, a monthly agency fee of $75,000, which fee shall be due and payable monthly
in advance (i) on the date hereof in respect of the month ending on November 30, 2018 (pro-rated for this
month) and (ii) on the first day of each month commencing after the date hereof until all Obligations and
Prepetition Obligations have been indefeasibly paid in full in cash (other than indemnities and other
contingent obligations not then due and payable), the Commitments have expired or been terminated and
all Letters of Credit have expired, been cancelled or cash collateralized (without any pending drawings).

                 (e)      Fee Computation. All fees payable under this Section shall be computed on the
basis of a year of 360 days and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the Administrative Agent of a
fee hereunder shall be conclusive absent manifest error.

                (f)     Other Fees. The Borrower shall pay to Mercuria, in consideration of services to
be provided to the Borrower by Mercuria from time to time until the Commitment Termination Date, a
monthly fee in the amount of $1,750,000, due and payable on the Effective Date and on the first Business
Day of each month thereafter until the Commitment Termination Date.

               SECTION 2.14 Evidence of Debt.

                 (a)     Maintenance of Records. Each Lender shall maintain in accordance with its
usual practice records evidencing the indebtedness of the Borrower to such Lender resulting from each
Credit Extension made by such Lender. The Administrative Agent shall maintain the Register in
accordance with Section 9.07(c). The entries made in the records maintained pursuant to this
paragraph (a) shall be prima facie evidence absent manifest error of the existence and amounts of the
obligations recorded therein. Any failure of any Lender or the Administrative Agent to maintain such
records or make any entry therein or any error therein shall not in any manner affect the obligations of the
Borrower under this Agreement and the other Loan Documents. In the event of any conflict between the
records maintained by any Lender and the records maintained by the Administrative Agent in such matters,
the records of the Administrative Agent shall control in the absence of manifest error.


                                                 61
                 (b)     Promissory Notes. Promptly following the request of any Lender made through
the Administrative Agent, the Borrower shall prepare, execute and deliver to such Lender a promissory
note of the Borrower payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and such Lender, which shall
evidence such Lender’s Loans of a particular Class in addition to such records.

               SECTION 2.15 Payments Generally; Several Obligations of Lenders.

                  (a)      Payments by Borrower. All payments to be made by the Borrower hereunder
and the other Loan Documents shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein, all such payments shall be
made to the Administrative Agent, for the account of the respective Lenders to which such payment is
owed, at the Administrative Agent’s Office in immediately available funds not later than 2:00 P.M. (New
York City time) on the date specified herein. All amounts received by the Administrative Agent after such
time on any date shall be deemed to have been received on the next succeeding Business Day and any
applicable interest or fees shall continue to accrue. The Administrative Agent will promptly distribute to
each Lender its ratable share (or other applicable share as provided herein) of such payment in like funds
as received by wire transfer to such Lender’s applicable lending office (or otherwise distribute such
payment in like funds as received to the Person or Persons entitled thereto as provided herein). If any
payment to be made by the Borrower shall fall due on a day that is not a Business Day, payment shall be
made on the next succeeding Business Day and such extension of time shall be reflected in computing
interest or fees, as the case may be; provided that, if such next succeeding Business Day would fall after
the Commitment Termination Date, payment shall be made on the immediately preceding Business Day.
Except as otherwise expressly provided herein, all payments hereunder or under any other Loan Document
shall be made in Dollars.

                 (b)      Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption, distribute to the Lenders
or the Issuing Banks, as the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed to such Lender or
Issuing Bank, with interest thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

                   (c)    Deductions by Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(e), 2.07, 2.16 or 9.08, then the
Administrative Agent may, in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of such Lender for the benefit
of the Administrative Agent, or the applicable Issuing Bank, as applicable, to satisfy such Lender’s
obligations to the Administrative Agent, and such Issuing Bank until all such unsatisfied obligations are
fully paid or (ii) hold any such amounts in a segregated account as Cash Collateral for, and for application
to, any future funding obligations of such Lender under any such Section, in the case of each of clauses (i)
and (ii) above, in any order as determined by the Administrative Agent in its discretion.

                (d)     Several Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 9.08 are several and not joint. The failure of any Lender to make any Loan or to fund

                                                 62
 any such participation or to make any such payment on any date required hereunder shall not relieve any
 other Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for
 the failure of any other Lender to so make its Loan, to purchase its participations or to make its payment
 under Section 9.08.

                 SECTION 2.16 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or interest on any of its Loans or
participations in Letters of Credit and Swing Line Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans or participations in Letters of
Credit and Swing Line Loans and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value) participations in Letters of Credit
and Swing Line Loans and such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their respective Loans and participations in
Letters of Credit and Swing Line Loans and other amounts owing them; provided that:

                           (i)      if any such participations are purchased and all or any portion of the
          payment giving rise thereto is recovered, such participations shall be rescinded and the purchase
          price restored to the extent of such recovery, without interest; and

                           (ii)     the provisions of this paragraph shall not be construed to apply to (x) any
          payment made by the Borrower pursuant to and in accordance with the terms of this Agreement
          or any other Loan Document (including the application of funds arising from the existence of a
          Defaulting Lender), (y) the application of Cash Collateral provided for in Section 2.23, or (z) any
          payment obtained by a Lender as consideration for the assignment of or sale of a participation in
          any of its Loans or participations in Letters of Credit and Swing Line Loans to any assignee or
          participant, other than to the Borrower or any Subsidiary thereof (as to which the provisions of
          this paragraph shall apply).

  The Borrower consents to the foregoing and agrees, to the extent it may effectively do so under
  Applicable Law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
  exercise against the Borrower rights of setoff and counterclaim with respect to such participation as fully
  as if such Lender were a direct creditor of the Borrower in the amount of such participation.

                  SECTION 2.17 Compensation for Losses. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBO Rate Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(b) and is revoked in accordance therewith), (d) the assignment
of any LIBO Rate Loan other than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.22(b), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event. In the case of a LIBO
Rate Loan, such loss, cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it to bid, at the commencement


                                                   63
of such period, for dollar deposits of a comparable amount and period from other banks in the London
interbank eurodollar market. A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof, except that such payment shall be due on
the next succeeding Business Day after delivery thereof to Borrower if such certificate is (A) delivered
before 12:00 noon Eastern time, and (B) delivered in connection with what the Required Lenders expect to
be the final payment of principal and interest hereunder and the termination of the Commitments.

                SECTION 2.18 Increased Costs.

                  (a)     Increased Costs Generally. If any Change in Law shall:

                           (i)      impose, modify or deem applicable any reserve, special deposit,
          compulsory loan, insurance charge or similar requirement against assets of, deposits with or for
          the account of, or credit extended or participated in by, any Lender (except any reserve
          requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

                          (ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
          (B) Taxes described in clauses (b) through (d) of the definition of Excluded Taxes and
          (C) Connection Income Taxes) on its loans, loan principal, letters of credit, commitments, or
          other obligations, or its deposits, reserves, other liabilities or capital attributable thereto; or

                         (iii)    impose on any Lender or any Issuing Bank or the London interbank
          market any other condition, cost or expense (other than Taxes) affecting this Agreement or Loans
          made by such Lender or any Letter of Credit or participation therein;

  and the result of any of the foregoing shall be to increase the cost to such Lender or such other Recipient
  of making, converting to, continuing or maintaining any Loan or of maintaining its obligation to make
  any such Loan, or to increase the cost to such Lender, such Issuing Bank or such other Recipient of
  participating in, issuing or maintaining any Letter of Credit (or of maintaining its obligation to participate
  in or to issue any Letter of Credit), or to reduce the amount of any sum received or receivable by such
  Lender, Issuing Bank or other Recipient hereunder (whether of principal, interest or any other amount)
  then, promptly following written request of such Lender, Issuing Bank or other Recipient, the Borrower
  will pay to such Lender, Issuing Bank or other Recipient, as the case may be, such additional amount or
  amounts as will compensate such Lender, Issuing Bank or other Recipient, as the case may be, for such
  additional costs incurred or reduction suffered.

                  (b)      Capital Requirements. If any Lender or Issuing Bank determines that any
 Change in Law affecting any Lender or Issuing Bank or any lending office of such Lender or such
 Lender’s or Issuing Bank’s holding company, if any, regarding capital or liquidity requirements, has or
 would have the effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
 capital of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of this Agreement,
 the Commitments of such Lender or the Loans (including Swing Line Loans) made by, or participations in
 Letters of Credit or Swing Line Loans, or the Letters of Credit issued by any Issuing Bank, to a level
 below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
 have achieved but for such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
 policies and the policies of such Lender’s or Issuing Bank’s holding company with respect to capital
 adequacy), then from time to time, promptly after written demand, the Borrower will pay to such Lender or
 Issuing Bank, as the case may be, such additional amount or amounts as will compensate such Lender or
 Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such reduction suffered.


                                                   64
                  (c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such Lender or Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10 days after receipt thereof.

                 (d)     Delay in Requests. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased costs or reductions, and
of such Lender’s or Issuing Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the nine-month period referred to
above shall be extended to include the period of retroactive effect thereof).

              (e)      Defined Terms. For purposes of this Section, the term “Lender” includes the
Swing Line Lender and the term “Loan” includes each Swing Line Loan.

               SECTION 2.19 Taxes.

              (a)     Defined Terms. For purposes of this Section, the term “Lender” includes the
Swing Line Lender and each Issuing Bank and the term “Applicable Law” includes FATCA.

                 (b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

               (c)     Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

                  (d)     Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

               (e)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes attributable to

                                                 65
such Lender (but only to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of Section 9.07(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e).

                 (f)     Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

                 (g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan Document shall deliver to
the Borrower (or, when applicable, any Guarantor) and the Administrative Agent, at the time or times
reasonably requested by the Borrower (or, when applicable, any Guarantor) or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the Borrower (or, when
applicable, any Guarantor) or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrower or the Administrative Agent as will enable the Borrower or
the Administrative Agent to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission would subject such Lender
to any material unreimbursed cost or expense or would materially prejudice the legal or commercial
position of such Lender.

                        (ii)     Without limiting the generality of the foregoing, in the event that the
         Borrower is a U.S. Person,

                                    (A)    any Lender that is a U.S. Person shall deliver to the Borrower
                  and the Administrative Agent on or about the date on which such Lender becomes a
                  Lender under this Agreement (and from time to time thereafter upon the reasonable
                  request of the Borrower or the Administrative Agent), executed copies of IRS Form W-9
                  certifying that such Lender is exempt from U.S. federal backup withholding tax;

                                    (B)    any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower and the Administrative Agent (in such number of copies as
                  shall be requested by the recipient) on or about the date on which such Foreign Lender
                  becomes a Lender under this Agreement (and from time to time thereafter upon the
                  reasonable request of the Borrower or the Administrative Agent), whichever of the
                  following is applicable:


                                                  66
                         a.      in the case of a Foreign Lender claiming the benefits of
        an income tax treaty to which the United States is a party (x) with respect to
        payments of interest under any Loan Document, executed copies of IRS
        Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
        reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
        such tax treaty and (y) with respect to any other applicable payments under any
        Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
        exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
        “business profits” or “other income” article of such tax treaty;

                         b.       executed copies of IRS Form W-8ECI;

                          c.       in the case of a Foreign Lender claiming the benefits of
        the exemption for portfolio interest under Section 881(c) of the Code, (x) a
        certificate substantially in the form of Exhibit F-1 to the effect that such Foreign
        Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
        “10 percent shareholder” of the Borrower within the meaning of
        Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to
        the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
        Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
        Form W-8BEN-E; or

                          d.       to the extent a Foreign Lender is not the beneficial
        owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-
        8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
        Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-
        9, and/or other certification documents from each beneficial owner, as applicable;
        provided that if the Foreign Lender is a partnership and one or more direct or
        indirect partners of such Foreign Lender are claiming the portfolio interest
        exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
        substantially in the form of Exhibit F-4 on behalf of each such direct and indirect
        partner;

                  (C)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

                 (D)     if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed by

                                67
                 Section 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
                 requested by the Borrower or the Administrative Agent as may be necessary for the
                 Borrower and the Administrative Agent to comply with their obligations under FATCA
                 and to determine that such Lender has complied with such Lender’s obligations under
                 FATCA or to determine the amount, if any, to deduct and withhold from such payment.
                 Solely for purposes of this clause (D), “FATCA” shall include any amendments made to
                 FATCA after the date of this Agreement.

                Each Lender agrees that if any form or certification it previously delivered expires or
 becomes obsolete or inaccurate in any respect, it shall update such form or certification or promptly notify
 the Borrower and the Administrative Agent in writing of its legal inability to do so.

                             (iii)   On or prior to the date the Administrative Agent becomes a party to this
         Agreement, the Administrative Agent shall provide the Borrower with two duly completed copies
         of, if it is a U.S. Person, Internal Revenue Service Form W-9 certifying that it is exempt from U.S.
         federal backup withholding, or, if it is not a U.S. Person, (1) Internal Revenue Service Form W-
         8ECI with respect to payments to be received by it as a beneficial owner and (2) a U.S. branch
         withholding certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
         with the Borrower to be treated as a U.S. Person for U.S. federal withholding purposes with respect
         to payments to be received by it on behalf of the Lenders. At any time thereafter, the Agent shall,
         upon the reasonable request of the Borrower, provide updated documentation previously provided
         (or a successor form thereto) when any documentation previously delivered has expired or become
         obsolete or invalid.

                  (h)      Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts pursuant to this Section), it shall
pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an indemnifying party pursuant to
this paragraph (h) the payment of which would place the indemnified party in a less favorable net after-
Tax position than the indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or any other Person.

                (i)     Survival. Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.




                                                 68
                 SECTION 2.20 Inability to Determine Rates. If, on or prior to the first day of any Interest
Period:

                 (a)     the Administrative Agent determines (which determination shall be conclusive
 and binding on the Borrower) that, by reason of circumstances affecting the London interbank eurodollar
 market, the “LIBO Rate” cannot be determined pursuant to the definition thereof, or

                  (b)      the Required Lenders determine that for any reason in connection with any
 request for a LIBO Rate Loan or a conversion thereto or a continuation thereof that (A) Dollar deposits are
 not being offered to banks in the London interbank eurodollar market for the applicable amount and
 Interest Period of such LIBO Rate Loan, or (B) the LIBO Rate for any requested Interest Period with
 respect to a proposed LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders of
 funding such Loan,

  the Administrative Agent will promptly so notify the Borrower and each Lender. Thereafter, the
  obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
  Administrative Agent (upon the instruction of the Required Lenders) revokes such notice. Upon receipt
  of such notice, the Borrower may revoke any pending request for a borrowing of, conversion to or
  continuation of LIBO Rate Loans or, failing that, will be deemed to have converted such request into a
  request for ABR Loans in the amount specified therein.

                  SECTION 2.21 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, or fund Loans whose interest is determined by reference to the LIBO Rate, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, upon written notice thereof by such Lender to the Borrower (through the
Administrative Agent), (a) any obligation of such Lender to make or continue LIBO Rate Loans or to
convert ABR Loans to LIBO Rate Loans shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is determined by reference to the
LIBO Rate component of the ABR, the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without reference to the LIBO Rate
component of the ABR, in each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, promptly following written demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender to ABR Loans (the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the ABR), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain such LIBO Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or charging interest rates based upon the
LIBO Rate, the Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 2.17.




                                                    69
                 SECTION 2.22 Mitigation Obligations; Replacement of Lenders.

                 (a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any Lender pursuant to
Sections 2.18 or 2.19, then such Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in the judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.18
or 2.19, as the case may be, in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in connection with any such
designation or assignment.

                   (b)      Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to Section 2.19 and, in
each case, such Lender has declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, (i) terminate the Commitments of such Non-Consenting
Lender and repay on a non-pro rata basis such Loans as were made thereby, or (ii) upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents required by, Section 9.07), all of
its interests, rights (other than its existing rights to payments pursuant to Section 2.18 or Section 2.19) and
obligations under this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

                          (i)      the assignment fee (if any) specified in Section 9.07 shall have been
         paid;

                          (ii)    such Lender shall have received payment of an amount equal to the
         outstanding principal of its Loans and participations in Letters of Credit and Swing Line Loans,
         accrued interest thereon, accrued fees and all other amounts payable to it hereunder and under the
         other Loan Documents (including any amounts under Section 2.17) from the assignee (to the
         extent of such outstanding principal and accrued interest and fees) or the Borrower (in the case of
         all other amounts);

                         (iii)    in the case of any such assignment resulting from a claim for
         compensation under Section 2.18 or payments required to be made pursuant to Section 2.19, such
         assignment will result in a reduction in such compensation or payments thereafter;

                          (iv)     such assignment does not violate any material Applicable Law; and

                        (v)     in the case of any assignment resulting from a Lender becoming a Non-
         Consenting Lender, the applicable assignee shall have consented to the applicable amendment,
         waiver or consent.

                   A Lender shall not be required to make any such assignment or delegation if, prior
 thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the Borrower to
 require such assignment and delegation cease to apply.



                                                  70
                   Notwithstanding anything in this Section to the contrary, (i) any Lender that acts as an
 Issuing Bank may not be replaced hereunder at any time it has any Letter of Credit outstanding hereunder
 unless arrangements satisfactory to such Lender (including the furnishing of a backstop standby letter of
 credit in form and substance, and issued by an issuer, reasonably satisfactory to such Issuing Bank or the
 depositing of Cash Collateral into a cash collateral account in amounts and pursuant to arrangements
 reasonably satisfactory to such Issuing Bank) have been made with respect to such outstanding Letter of
 Credit and (ii) a Lender that acts as the Administrative Agent may not be replaced hereunder except in
 accordance with the terms of Section 8.06.

               SECTION 2.23 Cash Collateral.

                 (a)      Obligation to Cash Collateralize. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent), the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender (determined after giving effect to
Section 2.25(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount provided that if any portion of a Defaulting Lender’s pro rata share
of any Letter of Credit is Cash Collateralized by the Borrower or reallocated to the other Revolving
Lenders pursuant to Section 2.25, then the Borrower shall not be required to pay a Letter of Credit fee to
such Defaulting Lender with respect to such portion of such Defaulting Lender’s pro rata share so long as
it is Cash Collateralized by the Borrower or reallocated to the other Revolving Lenders.

                 (b)      Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in all such Cash Collateral as
security for the Obligations and the Defaulting Lender’s obligation to fund participations in respect of
Letters of Credit and Swing Line Loans, to be applied pursuant to clause (c) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or claim of any Person other
than the Administrative Agent and the Issuing Banks as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will, promptly following
written demand by the Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

                 (c)      Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 2.25 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to fund participations in respect of
Letters of Credit and Swing Line Loans (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so provided, and thereafter shall
be applied in the order provided in Section 7.02.

                (d)      Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there exists excess Cash Collateral;
provided that, subject to Section 2.25 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest granted pursuant to the Loan
Documents.


                                                  71
                 SECTION 2.24 Reserves. Notwithstanding anything to the contrary, the Administrative
Agent (acting at the direction of the Required Lenders) may at any time and from time to time after two (2)
Business Days’ prior written notice, establish and increase or decrease the Availability Reserve in the
exercise of its Permitted Discretion. The Availability Reserve shall not duplicate eligibility criteria
contained in the definition of “Eligible Accounts Receivable – Tier 1” or “Eligible Accounts Receivable –
Tier 2.”

                SECTION 2.25 Defaulting Lenders.

                  (a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
 contained in this Agreement, if any Lender becomes a Defaulting Lender, then, until such time as such
 Lender is no longer a Defaulting Lender, to the extent permitted by Applicable Law:

                            (i)       Waivers and Amendments. Such Defaulting Lender’s right to approve
          or disapprove any amendment, waiver or consent with respect to this Agreement shall be
          restricted as set forth in the definition of Required Lenders and Section 9.01(a).

                             (ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees
          or other amounts received by the Administrative Agent for the account of such Defaulting Lender
          (whether voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or received
          by the Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied
          at such time or times as may be determined by the Administrative Agent as follows: first, to the
          payment of any amounts owing by such Defaulting Lender to any Agent under the Loan
          Documents; second, to the payment on a pro rata basis of any amounts owing by such Defaulting
          Lender to the Swing Line Lender or any Issuing Bank; third, to Cash Collateralize the Issuing
          Banks’ Fronting Exposure with respect to such Defaulting Lender in accordance with
          Section 2.23; fourth, as the Borrower may request (so long as no Default or Event of Default
          exists), to the funding of any Loan in respect of which such Defaulting Lender has failed to fund
          its portion thereof as required by this Agreement, as determined by the Administrative Agent;
          fifth, if so determined by the Administrative Agent and the Borrower, to be held in a deposit
          account and released pro rata in order to (x) satisfy such Defaulting Lender’s potential future
          funding obligations with respect to Loans under this Agreement and (y) Cash Collateralize the
          Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender with respect to
          future Letters of Credit issued under this Agreement, in accordance with Section 2.23; sixth, to
          the payment of any amounts owing to the Swing Line Lender or the Issuing Banks or the other
          Lenders as a result of any judgment of a court of competent jurisdiction obtained by the Swing
          Line Lender, the Issuing Banks or the other Lenders against such Defaulting Lender as a result of
          such Defaulting Lender’s breach of its obligations under this Agreement; seventh, so long as no
          Default or Event of Default exists, to the payment of any amounts owing to the Borrower as a
          result of any judgment of a court of competent jurisdiction obtained by the Borrower against such
          Defaulting Lender as a result of such Defaulting Lender's breach of its obligations under this
          Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a court of
          competent jurisdiction; provided that if (x) such payment is a payment of the principal amount of
          any Loans or L/C Disbursements in respect of which such Defaulting Lender has not fully funded
          its appropriate share, and (y) such Loans were made or the related Letters of Credit were issued at
          a time when the conditions set forth in Section 4.02 were satisfied or waived, such payment shall
          be applied solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
          Lenders on a pro rata basis prior to being applied to the payment of any Loans of, or L/C
          Disbursements owed to, such Defaulting Lender until such time as all Loans and funded and
          unfunded participations in Letters of Credit and Swing Line Loans are held by the Lenders pro
          rata in accordance with the Commitments under the applicable Facilities without giving effect to

                                                 72
         clause (iv) below. Any payments, prepayments or other amounts paid or payable to a Defaulting
         Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
         Collateral pursuant to this Section shall be deemed paid to and redirected by such Defaulting
         Lender, and each Lender irrevocably consents hereto.

                         (iii)    Commitment and L/C Fees. (A) No Defaulting Lender shall be entitled
         to receive any unused line fee for any period during which that Lender is a Defaulting Lender
         (and the Borrower shall not be required to pay any such fee that otherwise would have been
         required to have been paid to that Defaulting Lender).

                                 (B)     Each Defaulting Lender shall be entitled to receive L/C Fees for
                 any period during which that Lender is a Defaulting Lender only to the extent allocable to
                 its Applicable Percentage of the stated amount of Letters of Credit for which it has
                 provided Cash Collateral pursuant to Section 2.23.

                                  (C)     With respect to any L/C Fee not required to be paid to any
                 Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
                 Non-Defaulting Lender that portion of any such fee otherwise payable to such Defaulting
                 Lender with respect to such Defaulting Lender’s participation in L/C Obligations and
                 Swing Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
                 clause (iv) below, (y) pay to each Issuing Bank or Swing Line Lender, as applicable, the
                 amount of any such fee otherwise payable to such Defaulting Lender to the extent
                 allocable to such Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such
                 Defaulting Lender, and (z) not be required to pay the remaining amount of any such fee.

                          (iv)     Reallocation of Participations to Reduce Fronting Exposure. All or
         any part of such Defaulting Lender’s participation in L/C Obligations and Swing Line Loans shall
         be reallocated among the Non-Defaulting Lenders in accordance with their respective Applicable
         Percentages (calculated without regard to such Defaulting Lender’s Revolving Commitment) but
         only to the extent that such reallocation does not cause the aggregate Revolving Credit Exposure
         of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
         Subject to Section 9.17, no reallocation hereunder shall constitute a waiver or release of any
         claim of any party hereunder against a Defaulting Lender arising from that Lender having become
         a Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of such Non-
         Defaulting Lender’s increased exposure following such reallocation.

                          (v)     Cash Collateral, If the reallocation described in clause (iv) above cannot,
         or can only partially, be effected, the Borrower shall, without prejudice to any right or remedy
         available to it hereunder or under law, (x) first, prepay Swing Line Loans and (y) second, Cash
         Collateralize the Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
         Section 2.23.

                (b)      Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to paragraph (a)(iv) above), whereupon, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with respect to fees accrued or

                                                 73
payments made by or on behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

                   (c)     Letters of Credit; Swing Line Loans. So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, increase, reinstate or renew any Letter of Credit
and the Swing Line Lender shall not be required to make a Swing Line Loan, in each case, unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

                 (d)     Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment or prepay on a non pro rata basis any outstanding Loans of any Lender that is a
Defaulting Lender upon not less than three Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of Section 2.25(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such termination shall not be
deemed to be a waiver or release of any claim the Borrower, the Administrative Agent, the Swing Line
Lender, any Issuing Bank or any other Lender may have against such Defaulting Lender.

               SECTION 2.26 Priority and Liens.

                (a)      The Obligations are, subject to the Carve Out and the Orders:

                           (i)     pursuant to section 364(c)(1) of the Bankruptcy Code, entitled (without
         the need to file a proof of claim) to a joint and several superpriority claim against the Debtors, with
         priority over any and all other obligations, liabilities, and indebtedness against the Debtors, now
         existing or hereafter arising, of any kind whatsoever, including on the Litigation Claims and all
         proceeds thereof (but subject to the Final DIP Order in the case of Litigation Claims), and including
         any and all administrative expenses or other claims of the kind specified in or arising under sections
         105, 326, 328, 330, 331, 503(b), 506(c) (following entry of the Final DIP Order), 507, 546(c), 547,
         548, 552(b), 726, 1113, or 1114 of the Bankruptcy Code, whether or not such expenses or claims
         may become secured by a judgment lien or other non-consensual lien, levy, or attachment, whether
         now in existence or hereafter incurred by the Debtors, and shall at all times be senior to the rights
         of the Debtors, each Debtor's estate and any successor trustee, estate representative, or any creditor,
         in any of the Cases or any subsequent cases or proceedings under the Bankruptcy Code (the
         “Lender Superpriority Claim”), and the Lender Superpriority Claim shall have recourse to and
         be payable from all prepetition and postpetition assets of the Debtors, including, but not limited to,
         the Debtors’ Collateral; provided, such Lender Superpriority Claim in respect of the Revolving
         Commitments and the Term Loans shall be pari passu, but any payments made on such claims
         pursuant hereto shall be distributed in accordance with Section 7.02;

                          (ii)      pursuant to section 364(c)(2) of the Bankruptcy Code, secured by a
         perfected first-priority lien on the Debtors’ Collateral, which shall include (1) all equity interests
         of Subsidiaries of the Parent owned by a Loan Party, and (2) all Collateral previously pledged to
         secure the Prepetition Obligations and Global Facility Collateral securing the Global Prepetition
         Loan Obligations under the Global Prepetition Facility to the extent such property is not otherwise
         subject to a Lien;

                         (iii)   pursuant to section 364(c)(3) of the Bankruptcy Code, secured by a
         perfected Lien on all Collateral of the Debtors to the extent that such assets are subject to valid,
         perfected and non-avoidable liens in favor of third parties in existence at the time of the

                                                  74
         commencement of the Cases or to valid Liens in existence at the time of such commencement that
         are perfected subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
         Code (other than property that is subject to the existing Liens that secure the Prepetition Obligations
         and Global Facility Obligations under the Global Prepetition Facility, which Liens shall be primed
         by the Liens securing the Obligations), subject as to priority to such Liens in favor of such third
         parties; and

                           (iv)     pursuant to section 364(d) of the Bankruptcy Code, secured by a perfected
         first priority, senior priming lien on all Collateral of the Debtors (other than Liens on the Global
         Facility Collateral), including all capital stock of Subsidiaries of the Parent owned by a Loan Party
         and, to the extent that such assets are subject to valid, perfected and non- avoidable liens in favor
         of third parties as of the commencement of the Cases, including all accounts receivable, inventory,
         real and personal property, plant and equipment of the Debtors that secure the Prepetition
         Obligations.

                 (b)      The priorities set forth in the foregoing Section 2.26(a) are subject, in each case,
only to the Carve Out. All of the Liens and security interests described therein shall be effective and
perfected under U.S. Laws as of the date that the Bankruptcy Court enters the Interim DIP Order, without
the necessity of the execution of mortgages, security agreements, pledge agreements, financing statements,
or other agreements or documents. The Debtors shall, at Debtors’ expense, execute and deliver to the
Collateral Agent (for recordation or filing, as appropriate) Security Documents, and be authorized pursuant
to the Orders to file such financing statements and other instruments and documents, as shall be advisable
(as reasonably determined by Administrative Agent, acting at the direction of the Required Lenders) to
evidence and secure the Obligations in each case as contemplated herein.

                 (c)     The Obligations are further secured by perfected Liens on the Collateral, including
without limitation the Litigation Claims (subject to the Final DIP Order), pursuant to the Security
Documents, such Liens first in priority subject only to Permitted Liens.

                 (d)     The Borrower acknowledges that $2,500,000 has been allocated as a reserve
against the Term Facility in order to assure that funds remain available to discharge the Carve Out,
including in connection with the application of the Post Carve Out Trigger Notice Cap. The Borrower
shall not be permitted to draw such reserve until such time as the Post Carve Out Trigger Notice Cap
applies, and then shall do so for the sole purpose of satisfying and discharging the Carve Out by directing
the Lenders to remit such amounts to satisfy the Carve Out to the extent of such amount or such lesser
amount as may be owed by the Borrower with respect to the Carve Out.

               SECTION 2.27 Guarantee Limitations (Morocco)

                 (a)      The restrictions in this clause 2.27 (Guarantee Limitations (Morocco)) shall apply
 to any guarantee and indemnity (hereinafter the Moroccan Guarantee) granted by a Guarantor
 incorporated under the laws of Morocco as a limited liability company with a sole shareholder (SARLAU)
 (a Moroccan Guarantor) to secure liabilities of its direct or indirect shareholder(s) (upstream) (excluding,
 for the avoidance of doubt any direct subsidiary of such Moroccan Guarantor).

                  (b)     The Moroccan Guarantor shall not guarantee any liability of an Obligor which, if
 incurred, would constitute a misuse of corporate assets or powers within the meaning of article 107 of law
 n°5-96 relating to limited liability companies (sociétés à responsabilité limitée) or more generally, under
 any other applicable law or regulations having the same effect, as interpreted by Moroccan courts from time
 to time.



                                                  75
                  (c)     Any amount due under a guarantee agreement or security agreement by a
  Moroccan party to a non-Moroccan party may only be transferred outside Morocco if such payment is in
  compliance with the applicable Moroccan foreign exchange control regulations or has been expressly
  approved in advance and in written by the Moroccan Foreign Exchange Office (Office des Changes
  marocain). Any set-off between a Moroccan party and a non-Moroccan party located outside Morocco
  requires a prior express approval from the Moroccan Foreign Exchange Office (Office des Changes
  marocain).

                    (d)     The Moroccan Guarantor's obligations under the Loan Documents will only be
  valid if limited to the amounts which are (i) on-lent or otherwise (directly or indirectly) made available to
  the relevant Moroccan Guarantor and (ii) are not repaid by the Moroccan Guarantor.

                   (e)    In the event that there is any inconsistency between the provisions of this Clause
  2.27 and any other provision of this Agreement or any other Loan Documents, the provisions of this Clause
  2.27 shall prevail.

                                                  ARTICLE III

                                REPRESENTATIONS AND WARRANTIES

                   The Borrower represents and warrants to the Administrative Agent and the Lenders that:

                 SECTION 3.01 Existence, Qualification and Power. Each Loan Party (a) is duly formed
or organized, validly existing and in good standing under the Laws of the jurisdiction of its organization (to
the extent the concept of good standing is applicable), (b) subject to entry and the terms of the orders of the
Bankruptcy Court and requirements of local law in respect of Foreign Subsidiaries to the extent
applicable has the corporate, limited liability company or partnership (or analogous) power and authority,
and the legal right, to own and operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a foreign corporation, limited liability
company or partnership (as applicable) and in good standing under the Laws of each jurisdiction where
such qualification is required, except where the failure to be so qualified could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Laws except to the extent that the failure
to comply therewith is stayed by the Bankruptcy Orders or could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                 SECTION 3.02 Authorization; No Violation. Each Loan Party has the corporate, limited
liability company or partnership (or analogous) power and authority, and subject to the entry and terms of
the Orders the legal right, to execute, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to borrow and obtain Letters of Credit hereunder, and subject to the entry and
terms of the Orders and local laws to the extent applicable, has taken all necessary corporate, limited
liability company or partnership (or analogous) action to authorize the borrowings and Letters of Credit on
the terms and conditions of this Agreement and to authorize the execution, delivery and performance of the
Loan Documents to which it is a party. The execution, delivery and performance of the Loan Documents to
which each of the Loan Parties is a party, the borrowings hereunder and the use of the proceeds thereof and
the use of Letters of Credit subject to entry and the terms of the Orders and local laws to the extent
applicable (i) will not violate any Laws, including any rules or regulations promulgated by the FERC, in
each case to the extent applicable to or binding upon such Loan Party or its properties, (ii) will not violate
any post-petition Contractual Obligation of any Loan Party or any of their respective Subsidiaries, except
where such violation could not reasonably be expected to have a Material Adverse Effect, (iii) will not
violate the Organizational Documents of any Loan Party and (iv) will not result in, or require, the creation
or imposition of any Lien on any Loan Party’s or any of their respective Subsidiaries’ properties or
revenues pursuant to any such Law or Contractual Obligation (other than Liens created by the Security

                                                   76
Documents in favor of the Collateral Agent for the ratable benefit of the Secured Parties or other Liens
approved by order of the Bankruptcy Court).

                  SECTION 3.03 Governmental Authorization; Other Consents. Other than the Orders,
the transactions to be entered into and contemplated by the Loan Documents (including, without limiting
the generality of the foregoing, in connection with the borrowings or Letters of Credit hereunder or with the
execution, delivery, performance, validity or enforceability of the Loan Documents to which the Loan
Parties are a party or the granting of Liens under the Security Documents) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any Governmental Authority or any other
Person, including, without limitation, the FERC, except for such as (i) have been obtained or made and are
in full force and effect, or (ii) the failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, and (b) will not violate in any material respect any Applicable Law or the
organizational documents of any Loan Party ; provided that, approval by the FERC may be required for the
transfer of direct or indirect ownership or control of FERC Contract Collateral; provided further, that, no
approval of the FERC is required for the granting of the security interest in the FERC Contract Collateral to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to the Security Documents. As
of the Effective Date, the only contracts comprising FERC Contract Collateral of any Loan Party as to
which further consent of the FERC may be required in connection with the exercise of remedies by the
Administrative Agent or the Collateral Agent under the Loan Documents are contracts for the transportation
of certain Eligible Commodities listed on Schedule 3.03.

                 SECTION 3.04 Execution and Delivery; Binding Effect. Subject to the entry and terms
of the Orders and application of applicable foreign law to Loan Parties that are formed under such foreign
laws, this Agreement constitutes, and each other Loan Document to which it is a party when executed and
delivered will constitute, a legal, valid and binding obligation of each Loan Party enforceable against such
Loan Party in accordance with its terms, subject to the effects, if any, of bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at law).

                 SECTION 3.05 Financial Statements Disclosure; No Material Adverse Effect.

                  (a)      Financial Statements. The unaudited consolidated balance sheet of Parent and
 its consolidated Subsidiaries as at September 30, 2018 and the related unaudited consolidated statements of
 operations and cash flows for the Fiscal Quarter ended on such date, certified by a Responsible Person of
 the Borrower, copies of which have heretofore been furnished to each Lender, are complete and correct in
 all material respects and present fairly in all material respects the consolidated financial condition of the
 Parent and its Subsidiaries as at such date, and the consolidated results of their operations for the Fiscal
 Quarter then ended (subject to normal year-end audit adjustments and any notes therein). All such
 financial statements have been prepared in accordance with GAAP in all material respects (except for the
 absence of footnote disclosures and any notes therein).

                    (b)    Disclosure of Liabilities. The Parent and its Subsidiaries, taken together, do not
 have liabilities, including liabilities that are contingent and liabilities that are liquidated, that exceed, by
 more than $10,000,000, the liabilities of the Parent and its Subsidiaries as set forth in the disclosures filed
 with the Bankruptcy Court on the Petition Date or within 60 days thereafter.

                 SECTION 3.06 No Material Adverse Change. Since the Effective Date, there has been
no event or circumstance that, either individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.




                                                    77
                  SECTION 3.07 Orders. The Interim DIP Order is (and the Final DIP Order when entered
will be) effective to create, in favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding, and enforceable perfected security interest in the Debtors’ Collateral and the proceeds
and products thereof without the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements, or other agreements or documents subject to applicable foreign laws with
respect to Loan Parties formed under such foreign laws.

                  SECTION 3.08 Litigation. Other than the Cases and litigation stayed pursuant to the
Cases and litigation disclosed on Schedule 3.08, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any Loan Party, threatened in
writing by or against any Loan Party or any of their respective Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents, (b) with respect to any of
the transactions contemplated by or occurring simultaneously with the entering into of the Loan Documents
in which the litigation, investigation or proceeding is material and has a reasonable basis in fact, or
(c) which could reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect.
All material litigation or proceedings pending as of the date hereof before any arbitrator or Governmental
Authority against any Loan Party or any of their respective Subsidiaries is set forth on Schedule 3.08.

                 SECTION 3.09 No Material Adverse Effect; No Default. Neither any Loan Party nor
any Subsidiary is in default under or with respect to any post-petition Contractual Obligation that, either
individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

                 SECTION 3.10 Property.

                   (a)      Ownership of Properties. Each of the Loan Parties has good title in fee simple
 to, a valid leasehold interest in, or other rights in, all its real property, and good title to, or a valid leasehold
 interest in, or other rights in, all its other property necessary to operate the business or otherwise the failure
 to so maintain could not reasonably be expected to result in a Material Adverse Effect, and none of such
 property is subject to any Lien except as permitted by Section 6.02. Schedule 3.10 accurately lists as of
 the Effective Date:

                           (i)       all of the real property and leasehold interests in real property of each of
           the Loan Parties, and

                            (ii)     all locations where inventory of the Loan Parties is held on or expected to
           be held after the Effective Date (other than (i) in-transit inventory, or (ii) inventory out for repair
           or refurbishment or (iii) inventory in an amount not to exceed $250,000).

                 SECTION 3.11 Intellectual Property. Each of the Loan Parties owns, is licensed to use or
has a common law or contractual right to access and use, all trademarks, trade names, copyrights,
technology, know-how and processes necessary for the conduct of its business as currently conducted and
as proposed to be conducted except for those the failure to own or license which could not in the aggregate
reasonably be expected to have a Material Adverse Effect (the “Intellectual Property”). Except as set
forth on Schedule 3.11, no claim has been asserted or is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of any such Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim, except any claim that could not
reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect. The use of
such Intellectual Property by any of the Loan Parties does not infringe on the rights of any Person, except
for such infringements that, in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


                                                      78
                SECTION 3.12 Taxes.

                  (a)       Each Loan Party, and each Subsidiary have filed all material federal, state and
 other material Tax returns and reports required to be filed (after giving effect to extension), and have paid
 all material federal, state and other Taxes, assessments, fees and other governmental charges levied or
 imposed upon them or their properties, income or assets otherwise due and payable, except Taxes that are
 being (i) contested in good faith by appropriate proceedings diligently conducted, for which adequate
 reserves are being maintained in accordance with GAAP, (ii) stayed by the Bankruptcy Court or (iii) does
 not exceed $400,000 at any time . Each Loan Party has complied in all material respects with all
 applicable Laws relating to the withholding and payment of Taxes and has timely withheld from employee
 wages and payments to any other Person and paid over to the proper Governmental Authorities all material
 amounts required to be so withheld and paid over for all periods under all applicable Laws. As of the
 Effective Date, no Tax return of any Loan Party or any of their respective Tax Affiliates is being audited
 by any Governmental Authority. There are no Liens for Taxes against the Collateral or any property of
 any Loan Party or any of their Subsidiaries and no claim is being asserted with respect to Taxes which
 could result in such Liens, except for (i) statutory liens for Taxes not yet due and payable or for Taxes the
 amount or validity of which are currently being contested in good faith by appropriate proceedings and, in
 each case, with respect to which reserves in conformity with GAAP have been provided on the books of
 such Loan Party (ii) Liens subject to stay of the Bankruptcy Court or (iii) Liens otherwise permitted
 hereunder.

                 SECTION 3.13 Disclosure. (a) All factual written information, reports and other papers
and data with respect to the Loan Parties or any of their respective Subsidiaries furnished, and all factual
written statements and representations made, to the Administrative Agent or the Lenders by any Loan Party,
or on behalf of any Loan Party (excluding any projections, estimates, forecasts, budgets and other forward
looking information and information of a general economic or industry nature, as to which no Loan Party
makes any representation), were, at the time the same were so furnished or made, when taken together with
all such other factual information, reports and other papers and data previously so furnished in connection
with this Agreement and the Extensions of Credit hereunder and all such other factual statements and
representations previously so made in connection with this Agreement and the Extensions of Credit
hereunder, complete and correct in all material respects, to the extent necessary to give the Agents and the
Lenders true and accurate knowledge of the subject matter thereof in all material respects, and did not as of
the date so furnished or made, contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements contained therein not materially misleading in light of the
circumstances in which the same were made.

          (b)      As of the Effective Date, to the best knowledge of the Borrower, the information included
  in the Beneficial Ownership Certification provided on or prior to the Effective Date to any Lender in
  connection with this Agreement is true and correct in all respects.

                  SECTION 3.14 Compliance with Laws. Each of the Loan Parties is in compliance with
the requirements of all Laws (including Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate proceedings diligently conducted
(b) the failure to so comply, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect or (c) compliance is stayed pursuant to the Cases.

                SECTION 3.15 ERISA Compliance.

                 (a)     Except as could not reasonably be expected, either individually or in the
 aggregate, to have a Material Adverse Effect, (i) each Plan is in compliance with the applicable provisions

                                                   79
of ERISA, the Code and other federal or state Laws and (ii) each Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under Section 501(a) of the Code, or
an application for such a letter is currently being processed by the IRS, and, to the knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such tax-qualified status.

                  (b)     There are no pending or, to the knowledge of the Borrower, threatened or
contemplated claims, actions or lawsuits, or action by any Governmental Authority, with respect to any
Plan that, either individually or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, either individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

                 (c)     No ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that, either individually or in the aggregate, could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension Plan that, either
individually or in the aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

                 (d)     Except to the extent that any such excess could not reasonably be expected to have
a Material Adverse Effect (or as otherwise disclosed in writing to the Lenders), the present value
(determined using actuarial and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Loan Parties and each Commonly Controlled Entity
for post-retirement benefits to be provided to their current and former employees under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA) other than such liability disclosed in the
financial statements of the Loan Parties does not, in the aggregate, exceed the assets under all such Plans
allocable to such benefits.

                  (e)     To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable requirements of Law and has been
maintained, where required, in good standing with applicable regulatory authorities, except to the extent
that the failure so to comply could not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect. No Loan Party nor any Subsidiary has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan.

                 SECTION 3.16 Environmental Matters. Except as set forth on Schedule 3.16 and except
where liability would not exceed $2,000,000:

                  (a)      The facilities and properties owned, leased or operated by any Loan Party or any
of their respective Subsidiaries (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations which (i) constitute or constituted a
violation of, or (ii) could give rise to liability of the Loan Parties under any Environmental Law.

                  (b)     The Loan Parties, their respective Subsidiaries, the Properties and all operations at
the Properties are in compliance, and have, for the duration of their ownership, lease, or operation by the
Loan Parties and their respective Subsidiaries, been in compliance with all applicable Environmental
Laws, and there is no contamination at, under or about the Properties in violation of any Environmental
Law with respect to the Properties or the business operated by the Loan Parties or any of their respective
Subsidiaries (the “Business”). All Environmental Permits necessary in connection with the ownership and
operation of the Business of the Loan Parties and their respective Subsidiaries have been obtained and are
in full force and effect.

                                                  80
                  (c)      None of the Loan Parties or any of their respective Subsidiaries have received any
 notice of violation, alleged violation, non-compliance, liability or potential liability or the incurrence of
 costs by any Governmental Authority for remediation regarding environmental matters or compliance with
 Environmental Laws with regard to any of the Properties or the Business, nor does the Borrower have
 knowledge or reason to believe that any such notice will be received or is being threatened.

                   (d)     Materials of Environmental Concern have not been transported or disposed of
 from the Properties in violation of, or in a manner or to a location which could give rise to liability under,
 any Environmental Law, nor have any Materials of Environmental Concern been generated, treated, stored
 or disposed of at, on or under any of the Properties in violation of, or in a manner that could give rise to
 liability under, any applicable Environmental Law.

                  (e)     No judicial proceeding or governmental or administrative action is pending or, to
 the knowledge of the Borrower, threatened, under any Environmental Law to which the Loan Parties or
 any of their respective Subsidiaries are or will be named as a party with respect to the Properties or the
 Business, nor are there any consent decrees or other decrees, consent orders, administrative orders or other
 orders, or other administrative or judicial requirements outstanding under any Environmental Law
 involving the Loan Parties with respect to the Properties or the Business.

                  (f)     There has been no release or threat of release of Materials of Environmental
 Concern at or from the Properties, or arising from or related to the operations of the Loan Parties or any of
 their respective Subsidiaries in connection with the Properties or otherwise in connection with the
 Business, in violation of or in amounts or in a manner that could give rise to liability of the Loan Parties
 under Environmental Laws.

                  SECTION 3.17 Federal Regulations. No part of the proceeds of any Loan or Letter of
Credit will be used for “purchasing” or “carrying” any Margin Stock within the respective meanings of each
of the quoted terms under Regulation U, or for any purpose which violates, the provisions of the regulations
of the Board. Following the application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower only or of the Parent and its
Subsidiaries on a consolidated basis) will be Margin Stock. If requested by any Lender or the
Administrative Agent, the Borrower will furnish promptly to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in said Regulation U.

                  SECTION 3.18 Investment Company Act; Other Regulations. None of the Loan Parties
is an “investment company,” or a company “controlled” by an “investment company,” within the meaning
of the Investment Company Act of 1940. None of the Loan Parties is subject to regulation under any US
Federal or State statute or regulation (other than the Bankruptcy Code) which limits its ability to incur
Indebtedness or grant Liens on its assets. None of the Loan Parties or any of their Affiliates is subject to the
jurisdiction of the FERC or any rules and regulations promulgated thereby.

                SECTION 3.19 Sanctions; Anti-Corruption.

                   (a)     Subject to the Legal Reservations, none of the Loan Parties or any of their
 respective Subsidiaries are, and none of their respective directors, officers, employees, agents or Affiliates
 are, in violation of any applicable Requirement of Law relating to economic or trade sanctions, terrorism,
 corruption, bribery or money laundering.

                  (b)    No Loan Party or Subsidiary, nor any director, officer, employee, agent, or
 Affiliate of any Loan Party or any of their Subsidiaries is an individual or entity (“person”) that is, or is
 owned 50 percent or more, individually or in the aggregate, directly or indirectly, or controlled by persons

                                                   81
 that are: (i) the subject of any sanctions administered or enforced by the U.S. Department of the
 Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the United Nations
 Security Council, the European Union, Global Affairs Canada, Justice Canada, or Her Majesty’s
 Treasury(collectively, “Sanctions”), or (ii) located, organized or resident in a country or territory that is, or
 whose government is, the subject of comprehensive Sanctions ( currently, Crimea, Cuba, Iran, North
 Korea and Syria) (each, a “Sanctioned Country”).

                  (c)     Each Loan Party, their Subsidiaries and their respective directors, officers and
 employees and the agents of the Loan Parties and their Subsidiaries, are in compliance with all applicable
 Sanctions and with the Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
 thereunder (the “FCPA”) and any other applicable anti-corruption law, in all material respects. The Loan
 Parties and their Subsidiaries have instituted and maintain policies and procedures designed to ensure
 continued compliance with applicable Sanctions, the FCPA and any other applicable anti-corruption laws
 that are required by Law.

                   (d)     No part of the proceeds of the Loans or the Letters of Credit will be used, directly
 or indirectly, for any payments, loans or contributions to or otherwise made available to any Person to fund
 any activities or business of or with any Person who is the subject of applicable Sanction, or to any
 governmental official or employee, political party, official of a political party, candidate for political
 office, or anyone else acting in an official capacity, in each case in material violation of any applicable
 Anti-Terrorism Law, or that could result in the violation by, or the imposition of Sanctions against, any
 party to this Agreement (including any Agent, any Issuing Bank or any Lender).

                 SECTION 3.20 Reserved.

                SECTION 3.21 No Burdensome Restrictions. There is no Requirement of Law or post-
petition Contractual Obligation of any of the Loan Parties or any of their respective Subsidiaries,
compliance with which has had or could reasonably be expected to have a Material Adverse Effect.

                 SECTION 3.22 Subsidiaries. Schedule 3.22 sets forth as of the Effective Date the name
of each direct or indirect Subsidiary of each Loan Party, their respective forms of organization, their
respective jurisdictions of organization, the total number of issued and outstanding shares or other Equity
Interests thereof, the classes and number of issued and outstanding shares or other Equity Interests of each
such class, whether such Subsidiary is an Immaterial Subsidiary, and with respect to each Loan Party other
than Parent, the name of each holder of Equity Interests thereof and the number of shares or other Equity
Interests held by each such holder and the percentage of all outstanding shares or other interests of such
class of Equity Interests held by such holders. Subject to all required restrictions imposed by applicable
Laws and Schedule 5.14, each Subsidiary that is not the Borrower or an Immaterial Subsidiary is a Debtor
and a Guarantor and each Debtor is a Guarantor. The total book value (determined in accordance with
GAAP) of all assets of all Immaterial Subsidiaries that are not also Loan Parties does not exceed $2,750,000
in aggregate as of the Effective Date.

                   SECTION 3.23 Security Documents. Subject to the entry and terms of the Orders, the
provisions of the Security Documents (taken as a whole) are effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal, valid and enforceable Lien in all
right, title and interest of the Borrower in the “Collateral” described therein. When proper UCC financing
statements or other applicable filings listed in Schedule 3.23 have been filed in the offices in the
jurisdictions listed in Schedule 3.23, the Security Documents shall create perfected Liens on all right, title
and interest of the Borrower in the Collateral described therein that can be perfected by such filing, prior
and superior in right to any other Person subject to any Permitted Borrowing Base Liens, in the case of
assets in the Borrowing Base, or Liens permitted under Section 6.02 in the case of other assets. When an
Account Control Agreement has been entered into with respect to each Pledged Account, the Security

                                                    82
Agreement shall constitute a Perfected First Lien on all right, title and interest of the Borrower in the
portion of the Collateral described therein that consists of Pledged Accounts, prior and superior in right to
any other Person subject to any Permitted Liens. Borrower has directed Chase to transfer at the close of
business on each Business Day, all amounts in excess of $500,000 from time to time deposited in the Chase
Account to the Wells Fargo Account, which direction remains in effect.

                 SECTION 3.24 Labor Relations. As of the Effective Date, none of the Loan Parties or
any of their respective Subsidiaries is engaged in any unfair labor practice which could result in a Material
Adverse Effect. Except as would not reasonably be expected to result in a Material Adverse Effect, there is
(i) no unfair labor practice complaint pending or, to the knowledge of any Loan Party or any of their
respective Subsidiaries, threatened in writing against any Loan Party or any of their respective Subsidiaries
before the National Labor Relations Board and no grievance or arbitration proceeding arising out of or
under a collective bargaining agreement is so pending or to their knowledge threatened, (ii) no strike, labor
dispute, slowdown or stoppage pending or, to the knowledge of any Loan Party, threatened in writing
against any Loan Party and any of their respective Subsidiaries, and (iii) no union representation question
existing with respect to the employees of any Loan Party or any of their respective Subsidiaries and no
union organizing activities are taking place with respect to any thereof.

                 SECTION 3.25 Insurance. As of the Effective Date, each Loan Party and Subsidiary has,
with respect to its properties and business, insurance covering the risks, in the amounts, with the deductible
or other retention amounts, and with the carriers, listed on Schedule 3.25, which insurance meets the
requirements of Section 5.06 hereof and Section 3 of the Security Agreement. No property insurance
covering any of the Collateral names any loss payee or additional insured other than the Collateral Agent
for the ratable benefit of the Secured Parties or the Global Administrative Agent (as defined in the Global
DIP Facility Agreement) for the benefit of the Global Secured Parties (as defined in the Global DIP Facility
Agreement or any other existing creditor (as of the Petition Date) which has a Lien on such Collateral).
Except as set forth on Schedule 3.25 (as updated), no Loan Party has been refused insurance for which it
applied or had any policy of insurance terminated (other than at its request).

                  SECTION 3.26 Maximum Position Limits; Risk Management Practices. The
Maximum Position Limits and the Risk Management Practices have been duly adopted by the Borrower and
are in full force and effect and the Borrower conducts its business in compliance in all material respects
with the Maximum Position Limits and the Risk Management Practices.

                SECTION 3.27 No Other Ventures. Except as set forth in Schedule 3.27, none of the
Loan Parties or any of their respective Subsidiaries is engaged in any joint venture or partnership with any
other Person.

                  SECTION 3.28 Remittances. The Borrower has (i) instructed its Account Debtors in
respect of Accounts and each other Person who remits or is to remit payments to the Borrower to remit any
and all payments in respect of Accounts or by each such other Person solely to a Controlled Account and
(ii) given notice to each Account Debtor of the Lien of the Collateral Agent over Accounts owing from it.
All payments in respect of sales by the Borrower of Eligible Commodities are remitted directly to a
Controlled Account. Each bank which receives any payment made by any Account Debtor in respect of
Accounts or by any other Person making any payment to the Borrower has been instructed to transfer all
such payments immediately upon receipt.

                SECTION 3.29 Force Majeure. Except as would not reasonably be expected to result in a
Material Adverse Effect, neither the business nor the properties of the Loan Parties or any of their
respective Subsidiaries are affected by any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of a public enemy or other casualty.

                                                  83
                SECTION 3.30 Certain Indebtedness. Schedule 3.30 separately identifies all
Indebtedness of the Loan Parties and their respective Subsidiaries, which is (a) for borrowed money.

                 SECTION 3.31 Commodity Accounts, Deposit Accounts and Securities Accounts.
Neither the Borrower nor any of its Subsidiaries maintains any Commodity Accounts, Deposit Accounts or
Securities Accounts other than the Chase Account, each other Controlled Account and any other
Commodity Account, Deposit Account or Securities Account established after the Effective Date with the
consent of the Administrative Agent acting at the direction of the Required Lenders; it being understood
and agreed that the Wells Fargo Account is maintained in the name of ABN and not in the name of the
Borrower.

                                                ARTICLE IV

                                               CONDITIONS

                 SECTION 4.01 Effective Date. The obligation of each Lender (including each Issuing
Bank) to make Credit Extensions hereunder is subject to the satisfaction (or waiver in accordance with
Section 9.01) of the following conditions (and, in the case of each document specified in this Section to be
received by the Administrative Agent or entered by the Bankruptcy Court, except as expressly provided
herein, such document shall be in form and substance satisfactory to the Administrative Agent acting at the
direction of the Required Lenders):

                  (a)     Loan Documents. The Administrative Agent shall have received:

                         (i)     this Agreement, executed and delivered by a duly authorized officer of the
          Borrower with a counterpart or conformed copy for each Lender;

                          (ii)     the Guaranty (provided that the Guaranty shall not cover Excluded Swap
          Obligations);

                          (iii)    the Canadian Guaranty;

                          (iv)     the US Facility US Security Agreement;

                          (v)      the US Facility Canadian Security Agreement;

                          (vi)     the Intercreditor Agreement;

                          (vii)    the Perfection Certificate; and

                          (viii)   the Direct Parent Pledge Agreement.

                  (b)     [Reserved].

                   (c)     Secretary’s Certificates. The Administrative Agent shall have received a
          certificate of each Loan Party, dated the Effective Date, executed by a duly authorized officer of
          such Loan Party, or, if applicable, of the general partner or managing member or members of
          such Loan Party, on behalf of such Loan Party.

                  (d)     Borrowing Base Report. The Administrative Agent shall have received, with a
          counterpart for each Lender, a fully completed Borrowing Base Report showing the Borrowing
          Base as of one Business Day prior to the Effective Date, executed by a Responsible Person of the
          Borrower in his or her capacity as a Responsible Person.

                                                  84
         (e)     Proceedings of the Loan Parties. The Administrative Agent shall have received
a copy of the resolutions of the Board of Directors (or analogous body) of each Loan Party
authorizing (i) the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (ii) the borrowings and Extensions of Credit contemplated
hereunder and (iii) the granting by it of the Liens created pursuant to the Security Documents,
certified on behalf of such Loan Party by a duly authorized officer of such Loan Party, or, if
applicable, of the general partner or managing member or members of such Loan Party, as of the
Effective Date, which certification shall be included in the certificate delivered in respect of such
Loan Party pursuant to Section 4.01(b) and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.

         (f)     Incumbency Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Effective Date, as to the incumbency and signature of the
officers of such Loan Party or, if applicable, of the general partner or managing member or
members of such Loan Party, executing any Loan Document, executed by a duly authorized
officer of such Loan Party, or, if applicable, of the general partner or managing member or
members of such Loan Party, on behalf of such Loan Party.

          (g)    Organizational Documents. The Administrative Agent shall have received as to
each Loan Party true and complete copies of the Organizational Documents of such Loan Party,
certified as of the Effective Date as complete and correct copies thereof by a duly authorized
officer of such Loan Party, or, if applicable, of the general partner or managing member or
members of such Loan Party, on behalf of such Loan Party, which certification shall be included
in the certificate delivered in respect of such Loan Party pursuant to Section 4.01(c). With respect
to the Spanish Subsidiary, the Parties agree that the delivery of an on-line registry excerpt (Nota
Simple) issued by the commercial registry of incorporation of such Subsidiary will be sufficient to
fulfill this condition precedent.

         (h)     Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other appropriate authority,
evidencing to the extent applicable) the good standing of each Loan Party in the jurisdiction of its
organization. In relation to the Spanish Subsidiary, the Parties agree that the delivery of the
document referred to in Section 4.01(c) above shall be sufficient to fulfill this condition
precedent.

         (i)     Borrower’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Person of the Borrower, stating on behalf of the Borrower
that:

        (i) The representations and warranties contained in Article III are true and correct in all
        material respects on and as of such date, as though made on and as of such date;

        (ii) No Default or Event of Default exists; and

        (iii) The Borrower is in compliance with the Maximum Position Limits as of the most
        recent Business Day prior to the Effective Date.

        (j)     Opinion of Counsel to Borrower. The Administrative Agent shall have received
opinions of Kirkland & Ellis, counsel to the Borrower, addressed to the Administrative Agent, the
Lenders, the Swing Line Lenders and the Issuing Banks and dated the Effective Date, in form and
substance satisfactory to the Administrative Agent and the Required Lenders (and the Borrower
hereby instructs such counsel to deliver such opinion to such Persons).


                                         85
        (k)     Fees and Expenses. To the extent invoiced at least one business day prior, all
invoiced costs, fees, expenses (including, without limitation, reasonable and documented out-of-
pocket legal fees) and other compensation contemplated by the Loan Documents to be payable to
the Administrative Agent and the Lenders in respect of the Facilities shall have been paid to the
extent earned, due and payable.

        (l)   Position Report. The Administrative Agent and the Lenders shall have received
from the Borrower a completed Position Report, substantially in the form of Exhibit G, certified
by a Responsible Person of the Borrower as of the date hereof.

        (m) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.05.

        (n)    Petition Date. The Petition Date with respect to each Debtor shall have occurred,
and the First Day Orders sought by the Debtors shall have been entered by the Bankruptcy Court.

         (o)    No Prepetition Daylight Overdraft or Swing Line Loans. No Daylight
Overdraft Loans (as defined in the Prepetition Credit Facility) or Swing Line Loans (as defined in
the Prepetition Credit Facility) shall be outstanding under the Prepetition Credit Facility on the
Petition Date.

        (p)    Interim DIP Order. The Interim DIP Order shall have been entered by the
Bankruptcy Court in the Cases and shall be in full force and effect and shall not have been
vacated, stayed, revised, modified, or amended in any manner without the prior written consent of
the Administrative Agent and the Required Lenders. The Debtors shall be in compliance in all
material respects with the material terms of the Interim DIP Order.

         (q)     Cash Management. All orders entered by the Bankruptcy Court pertaining to
cash management (including the Cash Management Order), and all other motions and documents
filed or to be filed with, and submitted to, the Bankruptcy Court in connection therewith, shall be
in form and substance satisfactory to the Administrative Agent acting at the direction of the
Required Lenders.

         (r)  Insurance. The Administrative Agent shall have received evidence that all of the
requirements of Section 5.06 hereof and Section 3 of the Security Agreement shall have been
satisfied.

        (s)     Request to Honor Oral and Telefax Instructions. The Administrative Agent
shall have received from the Borrower a completed request to honor oral and telefax instructions
dated the date hereof (the “Request to Honor Oral and Telefax Instructions”), executed by a
Responsible Person of the Borrower.

        (t)    Risk Management Practices. The Administrative Agent shall have received
copies of the Risk Management Practices as in effect on the Effective Date, certified as true and
complete by a Responsible Person of the Borrower.

         (u)     Additional Matters. All corporate, limited liability company or partnership (as
applicable) and other proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Agreement and the other Loan Documents
shall be satisfactory in form and substance to the Administrative Agent acting at the direction of
the Required Lenders, and the Administrative Agent shall have received such other documents
and legal opinions in respect of any aspect or consequence of the transactions contemplated
hereby or thereby as the Required Lenders shall reasonably request.

                                        86
                   (v)    KYC Information. The Administrative Agent and each Lender shall have
          received, prior to the Effective Date, (i) all documentation and other information requested by the
          Administrative Agent or such Lender in connection with applicable “know your customer” and
          anti-money-laundering rules and regulations, including the PATRIOT Act, and (ii) a properly
          completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party; and (iii) to the
          extent the Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
          Regulation, a Beneficial Ownership Certification in relation to the Borrower, in each case in form
          and substance satisfactory to the Administrative Agent or such Lender, as applicable.

                   (w) Litigation. Except for the Cases, there shall not exist any pending or threatened
          litigation, proceeding, or investigation that (i) would prohibit, enjoin, or contest the transactions
          contemplated by the Loan Documents or (ii) could have a Material Adverse Effect.

                   Without limiting the generality of Section 9.01, for purposes of determining satisfaction
  of the conditions specified in this Section, each Lender that has signed this Agreement shall be deemed to
  have consented to, approved or accepted or to be satisfied with, each document or other matter required
  thereunder to be consented to or approved by or acceptable or satisfactory to a Lender unless the
  Administrative Agent shall have received notice from such Lender prior to the proposed Effective Date
  specifying its objection thereto.

                   The Borrower, by its signature to this Agreement, represents and warrants to the
  Administrative Agent and the Lenders that the conditions specified in Section 4.01 have been satisfied on
  and as of the Effective Date. Notwithstanding the foregoing, the obligations of the Lenders to make
  Credit Extensions hereunder shall not become effective unless each of the foregoing conditions is
  satisfied (or waived pursuant to Section 9.01) at or prior to 3:00 p.m. (New York City time) on
  [___], 2018 (and, in the event that such conditions are not so satisfied or waived, the Commitments shall
  terminate at such time).

                SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
(including the Swing Line Lender and each Issuing Bank) to make a Credit Extension (including its initial
Credit Extension) is additionally subject to the satisfaction (or waiver) of the following conditions:

                  (a)     the Administrative Agent and, if applicable, the Swing Line Lender or the
          applicable Issuing Bank shall have received a written Borrowing Request or Letter of Credit
          Request, as applicable, in accordance with the requirements hereof;

                   (b)    the representations and warranties of the Borrower set forth in this Agreement and
          in any other Loan Document shall be true and correct in all material respects (or, in the case of
          any such representation or warranty already qualified by materiality, in all respects) on and as of
          the date of such Credit Extension (or, in the case of any such representation or warranty expressly
          stated to have been made as of a specific date, as of such specific date);

                  (c)    the Borrower is in compliance with the covenants set forth herein, and no Default
          or Event of Default shall have occurred and be continuing or would result from such Credit
          Extension or from the application of proceeds thereof;

                  (d)     in the case of any request for a Swing Line Loan or L/C Credit Extension, the
          Swing Line Lender or applicable Issuing Bank, as the case may be, shall have received (i) a
          Borrowing Request or Letter of Credit Request (as applicable) from the Borrower, and shall not
          have received from the Required Lenders written notice that a Default or Event of Default has
          occurred or is continuing and (ii) written approval of such Swing Line Loan or L/C Credit
          Extension from a Lender Representative of each Lender (it being agreed hereby that the approval

                                                   87
         of the Lender Representative shall not be withheld unless (i) a Default or Event of Default has
         occurred or would result from such Swing Line Loan or L/C Credit Extension, (ii) any of the
         covenants set forth herein have been breached or violated, or would be breached or violated by
         the making of such Swing Line Loan or L/C Credit Extension, or (iii) any of the conditions set
         forth in this Article IV have not been satisfied); provided, further, that nothing in this paragraph
         shall be deemed to limit the rights of the Issuing Banks under Section 2.05(f) or the Swing Line
         Lender under Section 2.06(c); and

                  (e)     in the case of any request for a Loan other than a Swing Line Loan, the
         Administrative Agent shall have received (i) a Borrowing Request from the Borrower, and shall
         not have received from the Required Lenders written notice that a Default or Event of Default has
         occurred or is continuing and (ii) written approval of such Loan from a Lender Representative of
         each Lender (it being agreed hereby that the approval of the Lender Representative shall not be
         withheld unless (i) a Default or Event of Default has occurred or would result from such Loan,
         (ii) any of the covenants set forth herein have been breached or violated, or would be breached or
         violated by the making of such Loan, or (iii) any of the conditions set forth in this Article IV have
         not been satisfied);.

                  Each Borrowing Request or Letter of Credit Request delivered, by the Borrower
 hereunder shall be deemed to constitute a representation and warranty by the Borrower on and as of the
 date of the applicable Credit Extension as to the matters specified in clauses (b) and (c) above in this
 Section.

                                                ARTICLE V

                                     AFFIRMATIVE COVENANTS

                  Until the Commitments have expired or been terminated, all Obligations shall have been
 paid in full (other than contingent indemnification obligations not yet due and owing) and all Letters of
 Credit shall have expired or been canceled or collateralized in cash (without any pending drawings), the
 Borrower covenants and agrees with the Lenders that:

                 SECTION 5.01 Reporting. The Borrower will furnish to the Administrative Agent (for
distribution to each Lender):

                 (a)     as soon as available, but in any event not later than 30 days after the end of each
         fiscal month of the Borrower, (i) a copy of the unaudited consolidated balance sheets of the
         Borrower and its consolidated Subsidiaries as at the end of such fiscal month and the related
         unaudited consolidated statements of income and retained earnings for such fiscal month and the
         portion of the Fiscal Year through the end of such fiscal month, setting forth in each case in
         comparative form the figures for the previous Fiscal Year, certified by a Responsible Person of
         the Borrower, in his or her capacity as a Responsible Person, as fairly presenting in all material
         respects the Borrower’s and such Subsidiaries’ financial condition, results of operations and cash
         flows in accordance with GAAP, and (ii) the net book value, determined in accordance with
         GAAP, of all assets of the Immaterial Subsidiaries;

                 (b)    The Borrower shall also provide on a weekly basis and on a roll forward basis a
         Budget variance report/reconciliation for each week (commencing on the date that is one week
         following the Petition Date) (delivered no later than the end of each week), (i) showing a
         statement of actual cash sources and uses of all free cash flow for the immediately preceding
         week, noting therein all material variances from values set forth for such historical periods in the
         Budget, and shall include explanations for all such variances, and (ii) accompanied by a

                                                 88
         certification by a Responsible Person of the Borrower (A) as to its reasonableness when made by
         the Borrower and (B) that the Borrower has not breached or violated Section 6.13 hereof; and

                 (c)    on each Tuesday and Friday (or, if any such day is not a Business Day, the next
         succeeding Business Day), the Borrower shall furnish to the Administrative Agent a Borrowing
         Base Report, calculated as of the close of business on the second Business Day immediately
         preceding such day and certified as true and complete by a Responsible Person of the Borrower.

 All such financial statements shall be complete and correct in all material respects and shall be prepared
 in reasonable detail and in the case of clauses (a) and (b) in accordance in all material respects with
 GAAP applied consistently throughout the periods reflected therein and with prior periods (except as
 approved by such accountants or officer, as the case may be, and disclosed therein).

               SECTION 5.02 Certificates; Other Information.            The Borrower will deliver to the
Administrative Agent (for distribution to each Lender):

                   (a)    concurrently with the delivery of the financial statements referred to in
         Sections 5.01(b), a duly completed certificate signed by a Responsible Person of the Borrower
         (i) certifying as to whether a Default has occurred and, if a Default has occurred, specifying the
         details thereof and any action taken or proposed to be taken with respect thereto and (ii) setting
         forth reasonably detailed calculations demonstrating compliance with Sections 6.13;

                  (b)    as soon as practicable in advance of filing with the Bankruptcy Court, all motions,
         applications, pleadings, proposed orders, judicial or financial information, and other documents
         as soon as practical in advance of filing by or on behalf of the Debtors with the Bankruptcy Court
         or any court pleadings distributed to any official committee appointed in the Cases; provided that
         all pleadings and proposed orders and any other such filings that relate to the Loan Documents,
         the Obligations, the Final Order, bidding procedures, or any plan of reorganization or plan of
         liquidation, or any disclosure statement related thereto shall be in form and substance satisfactory
         to the Lenders.

                 (c)      promptly after the same are publicly available, copies of each annual report, proxy
         or financial statement or other report or communication sent to the shareholders of the Borrower,
         and copies of all annual, regular, periodic and special reports and registration statements that the
         Borrower or any Subsidiary may file or be required to file with the SEC or any Governmental
         Authority succeeding to any or all of the functions of the SEC, or with any national securities
         exchange, and not otherwise required to be delivered pursuant hereto;

                 (d)     promptly after the furnishing thereof, copies of any material request or notice
         received by the Parent or any Subsidiary, or any statement or report furnished by the Parent or
         any Subsidiary to any holder of debt securities with a principal amount in excess of $1,000,000 of
         the Parent or any Subsidiary, pursuant to the terms of any indenture, loan or credit or similar
         agreement and not otherwise required to be furnished pursuant hereto;

                 (e)     promptly after receipt thereof by the Parent or any Subsidiary, copies of each
         notice or other correspondence received from the SEC (or comparable agency in any applicable
         non-U.S. jurisdiction) concerning any investigation or possible investigation or other inquiry by
         such agency regarding financial or other operational results of the Parent or any Subsidiary;

                 (f)     promptly after receipt thereof by the Parent or any Subsidiary, copies of any
         detailed final audit reports, management letters or recommendations submitted to the board of
         directors (or the audit committee of the board of directors) of the Parent by independent


                                                 89
        accountants in connection with the accounts or books of the Parent or any Subsidiary, or any
        audit of any of them;

                (g)   concurrently with the delivery of the financial statements referred to in
        Section 5.01(b), the Marked-to-Market Report, substantially in the form of Exhibit E, for the
        Borrower and for the Parent and its other Subsidiaries, certified by the Borrower;

                (h)    during the first fiscal quarter of each fiscal year, a report of a reputable insurance
        broker with respect to the insurance maintained by or on behalf of the Parent and its Subsidiaries
        in accordance with Section 5.06 of this Agreement;

                (i)     promptly, upon receipt thereof, copies of all final “management letters” submitted
        to the Parent or any Subsidiary by the independent public accountants referred to in Section
        5.01(a) above;

                (j)    promptly following the reasonable request of the Administrative Agent or
        Required Lenders, a Position Report, substantially in the form of Exhibit G, for the Borrower, by
        commodity, location and time, which shall set forth in reasonable detail the information necessary
        to calculate compliance with the Maximum Position Limits;

                (k)    promptly after delivery thereof to the lenders under the Global DIP Facility
        Agreement, copies of all financial statements, projections, forecasts, reconciliations and cash
        balance reports, borrowing base reports and/or other financial reporting delivered to the lenders
        under the Global DIP Facility Agreement,;

                 (l)     promptly, such information on the Hess Litigation as the Administrative Agent or
        any Lender may from time to time reasonably request; provided that such information is not (i)
        entitled to legal privilege such as attorney work product and attorney-client communications
        (unless such information is subject to a common interest) or (ii) otherwise subject to a
        confidentiality restriction that would prohibit Borrower from providing such information;

                (m) promptly, copies of any account statements or reports as the Administrative Agent
        or any Lender may from time to time reasonably request that have been received by or are
        available to any Loan Party with respect to any Pledged Account;

                 (n)      on the last Business Day of each week (for written confirmation by the
        Administrative Agent to the Lenders), with respect to the Operational Proceeds applied in
        accordance with Section 5.21 during the previous week, a written summary (calculated as of the
        last day of the previous week) of (i) the unpaid principal balance of the Prepetition Credit
        Facility, (ii) the amount of Operational Proceeds applied during such week to payment and
        satisfaction of the Prepetition Credit Facility, (iii) the outstanding unpaid principal balance of the
        Loans under this Agreement; and

                 (o)    promptly, such additional financial and other information regarding the Loan
        Parties and their respective Subsidiaries as any Lender may from time to time reasonably request.

In no event shall the requirements set forth in this Section 5.02 require the Loan Parties to provide any such
information (i) in respect of which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (ii) as is subject to attorney-client privilege or
constitutes attorney work-product.




                                                 90
                 SECTION 5.03 Notices. The Borrower will promptly notify the Administrative Agent (for
distribution thereby to each Lender) upon obtaining knowledge of:

                 (a)    the occurrence of any Default or Event of Default;

                  (b)    any (i) default or event of default under any material post-petition Contractual
         Obligation of the Loan Parties or any of their respective Subsidiaries of more than $500,000 or
         that would reasonably be expected to result in a Material Adverse Effect, (ii) post-petition
         Contractual Obligation of the Loan Parties or their Subsidiaries of more than $500,000 or that
         would reasonably be expected to result in a Material Adverse Effect being declared or otherwise
         accelerated prior to its stated maturity or (iii) litigation, investigation or proceeding which may
         exist at any time between the Loan Parties or any of their respective Subsidiaries and any
         Governmental Authority;

                   (c)    any litigation or proceeding against any Loan Party or any of their respective
         Subsidiaries in which the amount involved is $100,000 or more or in which injunctive or similar
         relief is sought;

                 (d)     the occurrence of any ERISA Event that, either individually or together with any
         other ERISA Events, could reasonably be expected to result in liability of the Parent and its
         Subsidiaries in an aggregate amount that would reasonably be expected to have a Material
         Adverse Effect;

                  (e)    any time at which (i) Borrowing Base availability is less than zero, (ii) the
         aggregate outstanding amount of L/C Obligations exceeds the L/C Sublimit, (iii) any of the limits
         set forth in Sections 2.01 and 2.02 on total Revolving Credit Exposure, Prepetition Credit
         Exposure and Term Credit Exposure is exceeded, (iv) the aggregate principal amount of
         outstanding Swing Line Loans exceeds the Swing Line Sublimit, or (v) the aggregate amount of
         L/C Obligations then outstanding, when taken together with the aggregate principal amount of
         Swing Line Loans then outstanding, exceeds the Fronting Cap;

                 (f)    promptly upon the occurrence of any violation by the Borrower of the Maximum
         Position Limits, telephonic notice thereof to the Administrative Agent followed by a notice in
         writing the same Business Day, outlining actions taken or to be taken to remedy the violation;

                 (g)     notice of any action arising under any Environmental Law or of any
         noncompliance by the Parent or any Subsidiary with any Environmental Law or any permit,
         approval, license or other authorization required thereunder, in either case that, if adversely
         determined, would reasonably be expected to result in liability of the Borrower and its
         Subsidiaries in an aggregate amount exceeding $500,000 or have a Material Adverse Effect;

                 (h)    any change in accounting or financial reporting practices by the Parent or any
         Subsidiary;

                 (i)     any change in the information provided in the Beneficial Ownership Certification
         delivered to such Lender that would result in a change to the list of beneficial owners identified in
         such certification;

               (j)      any change in a Subsidiary of the Parent, such that it has become, or is no longer,
         an Immaterial Subsidiary;

                 (k)   any matter or development that has had or could reasonably be expected to have a
         Material Adverse Effect; and

                                                 91
                  (l)    promptly following any request thereof, information and documentation
          reasonably requested by the Administrative Agent or any Lender for purposes of compliance with
          applicable “know your customer” and anti-money laundering rules and regulations, including the
          PATRIOT Act and the Beneficial Ownership Regulation .

                   Each notice delivered under this Section shall be accompanied by a statement of a
  Responsible Person of the Borrower setting forth the details of the occurrence requiring such notice and
  stating what action the Borrower has taken and proposes to take with respect thereto, and the Borrower
  shall answer any and all questions of the Administrative Agent or the Required Lenders regarding same.

                  SECTION 5.04 Conduct of Business; Preservation of Existence, Etc. The Borrower
will, and will cause each Loan Party and Subsidiary to, continue to engage in the respective businesses of
the same general type as conducted by each of them on the Effective Date or reasonably related business or
extension thereof. The Borrower will, and will cause each Loan Party and Subsidiary to, (a) preserve,
renew and maintain in full force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section 6.03 or 6.04; (b) take all
reasonable action to maintain all rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; (d) preserve the goodwill and business of the customers, suppliers and
others having business relations with the Loan Parties or any of their respective Subsidiaries, except to the
extent that failure to do so could not reasonably be expected to have a Material Adverse Effect; (e) use
commercially reasonable efforts to keep available the services and goodwill of such of its present
employees as are, in the reasonable opinion of the Loan Parties or any of their respective Subsidiaries, as
applicable, necessary for the conduct of its business as it is currently conducted, except, with respect to any
Guarantor that is not a Loan Party, as otherwise permitted under the Global DIP Facility Agreement; (f)
perform and observe all the terms, covenants and conditions required to be performed and observed by it
under its post-petition Contractual Obligations and do all things necessary to preserve and keep unimpaired
its rights under such Contractual Obligations except to the extent failure to maintain such Contractual
Obligations would not reasonably be expected to result in a Material Adverse Effect; (g) perform and
observe in all material respects the terms, covenants and conditions set forth in material prepetition secured
Indebtedness in respect of the collateral securing such Indebtedness; and (h) comply with all Laws orders,
writs, injunctions and decrees applicable to it or to its business or property, except, with respect to any
Guarantor, as otherwise permitted under the Global DIP Facility Agreement, except as would not
reasonably be expected to result in a Material Adverse Effect, or except as stayed by the Cases.

                SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause each Loan
Party and Subsidiary to keep all property necessary in their business in good working order and condition
(ordinary wear and tear, casualty and condemnation excepted).

                  SECTION 5.06 Maintenance of Insurance. The Borrower will, and will cause each Loan
Party and Subsidiary to, (a) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business all of which insurance shall name the Collateral
Agent for the ratable benefit of the Secured Parties as lender loss payee and additional insured, in the case
of property or casualty insurance, and as an additional insured, in the case of liability insurance, as its
interests may appear (and in each case if another party is already named as lender loss payee and additional
insured, to the extent a second named Lender loss payee and additional insured is not prohibited by law or
contract); (b) furnish to the Administrative Agent, promptly following written request, full information as to

                                                   92
the insurance carried, a copy of the underlying policy, the related cover note and all addendums thereto; and
(c) promptly pay all insurance premiums covering the Collateral.

                  SECTION 5.07 Payment of Obligations. The Borrower will, and will cause each Loan
Party and Subsidiary to, pay, in all respects discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its post-petition obligations of whatever nature, except
where the amount or validity thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on its books or where
failure to pay, discharge or satisfy would not reasonably be expected to result in a Material Adverse Effect.

                 SECTION 5.08 Environmental Matters. Except as could not reasonably be expected,
either individually or in the aggregate, to result in liabilities of $2,000,000 or more, the Borrower will, and
will cause each Loan Party and Subsidiary to:

                   (a)     Comply with, and cause compliance by all tenants and subtenants (if any) with, all
 applicable Environmental Laws and obtain and comply with and maintain, and use commercially
 reasonable efforts to ensure that all tenants and subtenants obtain and comply with and maintain, any and
 all licenses, approvals, notifications, registrations or permits required by applicable Environmental Laws.

                   (b)    Conduct and complete all investigations, studies, sampling and testing, and all
 remedial, removal and other actions, required under Environmental Laws and promptly comply with all
 lawful orders and directives of all Governmental Authorities regarding Environmental Laws, except to the
 extent that the same are being contested in good faith by appropriate proceedings, and for which adequate
 reserves have been established and maintained on the books and records of the applicable Loan Party and
 the applicable Subsidiary in accordance with GAAP.

                  (c)      Handle, transport and dispose of, and cause all subtenants to handle, transport and
 dispose of, all Materials of Environmental Concern in compliance with all applicable Environmental Laws.

                SECTION 5.09 Books and Records. The Borrower will, and will cause each Loan Party
and Subsidiary to, keep proper books of records and accounts in which complete and correct entries in
conformity in all material respects with GAAP and all requirements of Applicable Law, shall be made of all
dealings and transactions in relation to its business and activities.

                  SECTION 5.10 Inspection Rights; Update Calls. The Borrower will, and will cause each
Loan Party and Subsidiary to, permit (x) representatives and independent contractors of the Administrative
Agent or its Related Parties and (y) any representative selected by the Required Lenders, in each case to
visit and inspect any of its properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, advisors and independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably requested; provided that
(i) the costs and expenses of only one inspection per month will be reimbursed (if such inspection is not
conducted by the Administrative Agent or its Related Parties or independent contractors), (ii)
representatives of the Borrower, the Loan Parties and the Administrative Agent shall have been provided a
reasonable opportunity to be present during the inspection, and (iii) the information during such inspection
shall be limited to the extent provided in the last paragraph of Section 5.02.

                  SECTION 5.11 Use of Proceeds. The Borrower will, and will cause each Loan Party and
Subsidiary to, use the proceeds of the Loans and the Letters of Credit to (a) pay reasonable costs, fees, and
expenses, including fees of the Agents, the Swing Line Lender, the Issuing Banks and the other Lenders,
associated with the transactions contemplated by this Agreement and the other Loan Documents, (b) pay for
fees, costs, and expenses incurred by persons or firms retained by the Loan Parties pursuant to section 327,

                                                   93
328, or 363 of the Bankruptcy Code, and (c) provide ongoing working capital requirements of the Loan
Parties and the Subsidiaries and to pay for fees, costs, and expenses relating to the Cases (other than fees,
costs, and expenses referred to in clause (b)), in each case consistent with the Budget. Proceeds of the
Loans and the Letters of Credit shall not be used (i) to permit any Loan Party, any Subsidiary or any of their
respective representatives to challenge or otherwise contest or institute any proceeding to determine (x) the
validity, perfection or priority of any security interest in favor of any of the Secured Parties, or (y) the
enforceability of the obligations of the Borrower of any Guarantor under this Agreement or (ii) to
investigate, commence, prosecute or defend any claim, motion, proceeding or cause of action against any of
the Lenders, each in such capacity, and their respective agents, attorneys, advisors or representatives,
including, without limitation, any lender liability, subordination or similar claims.

                SECTION 5.12 First and Second Day Orders. The Borrower shall cause all proposed
First Day Orders and, “second day” orders, to be reasonably acceptable to the Administrative Agent and the
Required Lenders in all respects.

                SECTION 5.13 Sanctions; Anti-Corruption Laws. The Borrower will, and will cause
each Loan Party and Subsidiary to, maintain in effect policies and procedures designed to promote
compliance by the Loan Parties, the Subsidiaries, and their respective directors, officers, employees, and
agents with applicable Sanctions and with the FCPA and any other applicable anti-corruption laws and
Anti-Terrorism Laws.

                 SECTION 5.14 Required Milestones and Actions. The Debtors shall comply with and
satisfy (by the occurrence thereof) each of the Required Milestones, and perform each of the actions, set
forth on Schedule 5.14 attached hereto, on or before the dates required for such compliance and actions as
set forth in such Schedule.

                  SECTION 5.15 Periodic Audit of Borrowing Base. The Borrower will, and will cause
each Loan Party and Subsidiary to, permit the Administrative Agent, its representatives or any other
designee of the Administrative Agent or the Required Lenders to perform, or to have an independent
inspector perform, at the cost and expense of the Borrower, (a) a collateral and risk management practices
review for the Loan Parties and Subsidiaries and (b) periodic due diligence inspections, tests and reviews of
all of the assets of the Loan Parties that comprise Collateral, each asset category set forth in the definition of
Borrowing Base, the Loan Parties’ and Subsidiaries’ other reporting under this Agreement and compliance
with the Risk Management Practices, once during the term of this Agreement (or more frequently as the
Administrative Agent or the Required Lenders may require if the Commitment Termination Date occurs
more than 120 days after the Effective Date) during business hours. The Administrative Agent will provide
copies of final reports prepared by independent inspectors to each Lender promptly following receipt by the
Administrative Agent thereof.

                 SECTION 5.16 Maximum Position Limits; Risk Management. The Borrower will, and
will cause each Loan Party and Subsidiary to, comply in all material respects with the Maximum Position
Limits and the Risk Management Practices, in each case, as in effect on the Effective Date. The Borrower
shall provide at least five (5) Business Days’ prior written notice to the Administrative Agent (for
distribution to each Lender) of any proposed material change to the Risk Management Practices. Any
change (whether material or immaterial) to the Risk Management Practices that relates to the Maximum
Position Limits (unless corresponding to a decrease) must be approved in advance by the Administrative
Agent and the Required Lenders.

                 SECTION 5.17 Notification of Account Debtors. The Borrower will notify each
Account Debtor and each other Person who remits or is to remit payments to the Borrower of the Perfected
First Lien of the Collateral Agent, and instruct each Account Debtor and each such other Person to make all

                                                    94
payments to the Borrower to a Controlled Account, without offset, defense or counterclaim of any kind,
nature or description whatsoever. The Borrower shall cause all payments in respect of sales by the
Borrower of Eligible Commodities to be remitted directly to a Controlled Account. The Borrower shall
instruct any bank at which it holds a Deposit Account of the Borrower that is not a Controlled Account to
immediately transfer payments received into such Deposit Account to a Controlled Account.

                  SECTION 5.18 Taxes. The Borrower will, and will cause each Loan Party and Subsidiary
to, timely file or cause to be filed all material income, franchise and other Tax returns required to be filed
by any of them and shall timely pay all material income, franchise and other Taxes due and payable (other
than any Taxes (i) the amount or validity of which are being contested in good faith by appropriate
proceedings, with respect to which reserves in conformity with GAAP have been provided on the books of
the Loan Parties and their respective Subsidiaries, as applicable, or (ii) where stayed by the Cases; provided
that, in the case of any Debtor, such payments shall be made in accordance with the Bankruptcy Code and
subject to any required approval by the Bankruptcy Court.

                SECTION 5.19 Additional Collateral; Further Assurances.

                   (a)     The Borrower shall promptly cause each Subsidiary of Parent formed or acquired
          after the date of this Agreement, other than any Immaterial Subsidiary, to join the Guaranty and
          Security Documents pursuant to joinders in form satisfactory to the Required Lenders and subject
          to satisfaction of the requirements set forth in the last sentence of this clause (a). If and when any
          Subsidiary ceases to be an Immaterial Subsidiary, the Borrower shall promptly cause such
          Subsidiary to join the Guaranty and Security Documents pursuant to joinders in form reasonably
          satisfactory to the Required Lenders. The Administrative Agent and each Lender shall have
          received, prior to the effectiveness of any such joinder, (x) all documentation and other
          information regarding such Subsidiary requested by the Administrative Agent or such Lender in
          connection with applicable “know your customer” and anti-money laundering rules and
          regulations, including the PATRIOT Act, and (y) a properly completed and signed IRS Form W-8
          or W-9, as applicable, for such Subsidiary, and all such documentation and other information
          described in clauses (x) and (y) shall be acceptable to the Administrative Agent in its sole
          discretion.

                   (b)     With respect to any Collateral of a Loan Party as to which the Collateral Agent for
          the ratable benefit of the Secured Parties does not have a perfected lien, or, in the case of assets of
          Debtors already encumbered as of the Petition Date in favor of other creditors other than a
          Lender, a perfected junior lien, such Loan Party shall cause within 45 days of the date hereof (or
          60 Business Days in the case of Subsidiaries organized in South Africa), or in the case of after-
          acquired or after-arising Collateral, within 45 days of the date such Collateral is acquired or
          arises, such Debtor to (i) execute and deliver to the Collateral Agent (A) such amendments to the
          Security Agreement or such other documents necessary to grant to the Collateral Agent for the
          ratable benefit of the Secured Parties a perfected Lien in such Collateral not already encumbered
          as of the Petition Date in favor of a Lender, including the Equity Interests of all Subsidiaries of
          the Parent, and (B) security agreements, vessel mortgages and such other documents necessary or
          advisable to grant to the Collateral Agent for the ratable benefit of the Secured Parties a perfected
          lien in such Collateral as was already encumbered as of the Petition Date in favor of a Person
          other than a Lender, and (ii) take all other actions necessary to grant to the Collateral Agent for
          the ratable benefit of the Secured Parties (A) a perfected Lien in such property, including, without
          limitation, the filing of UCC financing statements in such jurisdictions as may be required by the
          Security Agreement or by Law or as may be requested by the Collateral Agent and (B) a
          perfected lien in such other Collateral as was already encumbered as of the Petition Date in favor
          of a Person other than a Lender, including, without limitation, the filing of UCC financing

                                                   95
          statements, vessel mortgages and other documents and the delivery of customary opinions of
          counsel and certificates of Loan Parties and public officials, in such jurisdictions as may be
          advisable or required by the Security Agreement or by Law or as may be requested by the
          Collateral Agent, provided that with respect to Loan Parties that are not U.S. Persons, and with
          respect to documents and actions necessary or advisable pursuant to the laws of jurisdictions
          outside of the United States and its States and territories, such obligation shall be subject to and in
          accordance with the Agreed Security Principles (as defined in the Global DIP Facility
          agreement). With respect to any Person that becomes a Loan Party after the Effective Date, or
          any Collateral of the Loan Parties acquired or arising after the Effective Date, the Borrower shall
          cause the execution, delivery and performance of the items required pursuant to the foregoing
          sentence within 60 days of the date that such Person becomes a Loan Party, or the date that such
          property arises or is acquired, as applicable.

                 SECTION 5.20 Stored Eligible Commodities. The Borrower will store all Eligible
Commodities in an Approved Inventory Location so long as whenever applicable, (i) such Eligible
Commodities are covered by an appropriate insurance policy that names the Collateral Agent for the ratable
benefit of the Secured Parties as additional insured and loss payee as their interests may appear, (ii) the
Collateral Agent shall have received such amendments to the Security Agreement or such other documents
and customary legal opinions as the Collateral Agent (acting at the direction of the Required Lenders)
deems necessary or advisable to grant the Collateral Agent for the ratable benefit of the Secured Parties a
perfected Lien in such Eligible Commodities and (iii) the Borrower shall take all actions necessary or
advisable to grant to the Collateral Agent for the ratable benefit of the Secured Parties a perfected Lien in
such property, including, without limitation, the filing of UCC or PPSA financing statements in such
jurisdiction as may be required by the Security Documents or by Law or as may be requested by the
Collateral Agent (acting at the direction of the Required Lenders); provided, however, that the Approved
Inventory Locations as of the Effective Date are acceptable to the Collateral Agent (acting at the direction
of the Required Lenders).

                SECTION 5.21 Cash Management. The Borrower hereby irrevocably authorizes, directs,
and agrees as follows:

                   (a)      On the Effective Date, (i) the Administrative Agent shall (and is hereby authorized
 and directed by the Required Lenders and the Borrower to) be deemed to have removed and applied all
 amounts on deposit in the Wells Fargo Account as of the opening of business on the Effective Date, in
 partial satisfaction of the principal amount of the Prepetition Revolving Credit Loans, (ii) the Borrower
 shall be deemed to have requested from the Lenders, and the Lenders shall be deemed to have made to the
 Borrower, a LIBO Rate Loan (based on the LIBO Rate for an Interest Period commencing on the Effective
 Date) in accordance with Section 2.01 and (iii) the Administrative Agent shall (and is hereby authorized
 and directed by the Required Lenders and the Borrower to) be deemed to have deposited in the Wells
 Fargo Account on the same day as such application (pursuant to clause (a)(i) above) an amount equal to
 such amount as was deemed removed therefrom (it being acknowledged hereby that all of the foregoing
 shall be in addition to the Partial Roll Up DIP Loan and shall be accomplished by bookkeeping entries,
 rather than physical movements of funds, on the Effective Date).

                   (b)     On the Effective Date, (i) the Borrower shall be deemed to have obtained and
 removed from each of the Controlled Accounts, the entire balance therein as of the opening of business on
 the Effective Date, and (ii) (A) the Administrative Agent shall (and is hereby authorized and directed by
 the Required Lenders and the Borrower to) be deemed to have applied such balance amounts in partial
 satisfaction of the principal amount of the Prepetition Revolving Credit Loans, (B) the Lenders shall be
 deemed, in accordance with Section 2.01 hereof (and subject to all other terms, conditions and provisions
 hereof) to have made a LIBO Rate Loan (based on the LIBO Rate for an Interest Period commencing on

                                                   96
the Effective Date) to the Borrower on the Effective Date in the amount of such amounts applied pursuant
to the foregoing clause (ii)(A) (provided that the Borrower shall notify the Administrative Agent in writing
of the principal amount of such LIBO Rate Loan) and (C) the Administrative Agent shall (and is hereby
authorized and directed by the Required Lenders and the Borrower to) be deemed to have deposited, on the
same day as such removal, in each of such Controlled Accounts an amount, from the proceeds of such
Loan, equal to such portion of such amount as was deemed removed therefrom pursuant to the foregoing
(it being acknowledged hereby that all of the foregoing shall be in addition to the Partial Roll Up DIP Loan
and shall be accomplished by bookkeeping entries, rather than physical movements of funds, on the
Effective Date).

                   (c)     So long as any Prepetition Obligations have not been paid in full in cash (or unless
otherwise directed in writing by the Required Lenders), on each Business Day (beginning with the
Business Day immediately after the Effective Date), (i) as of the end of each such Business Day, the
Borrower shall identify in a written notice (the “Operational Proceeds Notice”) to the Administrative
Agent (for distribution to each Lender) the amount on deposit in each of the Controlled Accounts as of the
opening of business on such Business Day that constitutes proceeds from the sales of goods or other U.S.
Priority Collateral or the collection of accounts and other proceeds of U.S. Priority Collateral
(“Operational Proceeds”), (ii) the Borrower shall be deemed (without any further action needed), on the
next succeeding Business Day after the Borrower provided such written notice, to have transferred from
each of the Controlled Accounts (other than the Wells Fargo Account) to the Wells Fargo Account such
Operational Proceeds as identified by the Borrower in such notice, (iii) the Administrative Agent shall (and
is hereby authorized and directed by the Required Lenders and the Borrower to) be deemed, on the date of
such transfer, to have obtained and removed from the Wells Fargo Account, the balance equal to such
Operational Proceeds on deposit in the Wells Fargo Account plus such Operational Proceeds deemed so
transferred to the Wells Fargo Account, (iv) the Administrative Agent shall (and is hereby authorized and
directed by the Required Lenders and the Borrower to) be deemed to have applied such amount of
Operational Proceeds on deposit in the Wells Fargo Account plus such Operational Proceeds deemed so
transferred to the Wells Fargo Account immediately upon deemed receipt pursuant to the foregoing clause
(c)(iii) to the Prepetition Obligations in accordance with the terms of the Prepetition Credit Facility, and
the Lenders shall be deemed to have made a LIBO Rate Loan (based on the LIBO Rate for an Interest
Period commencing on such Business Day) to the Borrower in the amount of such amount of Operational
Proceeds deemed so applied (provided that the Borrower shall notify the Administrative Agent in writing
of the principal amount of such LIBO Rate Loan) and (v) to the extent of the Loan described in the
foregoing clause (iv), the Administrative Agent shall (and is hereby authorized and directed by the
Required Lenders and the Borrower to) be deemed to have deposited, on the same day as such removal (or
as promptly thereafter as is commercially practicable), in each of such Controlled Accounts, an amount
equal to such to such amount as was deemed transferred therefrom by the Borrower (it being
acknowledged that all of the foregoing deemed events shall be evidenced by bookkeeping entries, and shall
not require the actual transfer of funds); provided however, that the deemed application of funds and
deemed making of Loans under this Section 5.21(c) shall be suspended thereafter and without subsequent
effect upon written notice from the Administrative Agent (acting at the direction of the Required Lenders)
stating that the operation of Section 5.21(c) is suspended (but such suspension shall not affect any deemed
applications of funds or deemed Loans effected pursuant hereto prior to the date of such notice).

                (d)     Until the occurrence of an Event of Default, and subject in all respects to the
remedies of the Agents and the Lenders as are set forth herein or in any of the other Loan Document upon
an Event of Default, each Lender acknowledges and agrees that the Borrower shall be permitted to
withdraw amounts on deposit in the Wells Fargo Account (but only in accordance with, and subject to, the
Budget) on any Business Day by providing a written request to the Administrative Agent; provided that
ABN and the Administrative Agent shall (i) be fully protected and have no liability or obligation to any
Person in relying on any request or direction with regard to transfer of funds in the Wells Fargo Account

                                                  97
reasonably believed by them to be genuine (including, without limitation, any request or direction sent by
any Lender Representative via email) and have no obligation to ascertain or to inquire as to any matter
relating to any such request or direction including without limitation as to whether or not any such written
request is with respect to funds constituting Operational Proceeds in the Wells Fargo Account or in
accordance with, and subject to, the Budget, or has been approved by any Lender and (ii) comply with
each such written request from the Borrower unless it receives a written direction to the contrary from the
Required Lenders and has reasonably sufficient time to act on such contrary written direction and in this
regard it shall have no liability or obligation for any delays on the part of Wells Fargo Bank (it being
understood and agreed that, absent any such written direction from the Required Lenders, ABN shall not
be liable for any withdrawal made or approved by ABN in reliance on any such written request from the
Borrower).

               (e)     Borrower shall take all actions necessary so that all Deposit Accounts (other than
the Chase Account) shall be and remain Controlled Accounts.

                (f)     For the avoidance of doubt, the Administrative Agent shall (and is hereby
authorized and directed by the Required Lenders and the Borrower to) apply all payments received from
time to time on account of the Obligations or the Prepetition Obligations or as proceeds of any Collateral
in accordance with Section 7.02, and nothing in this Section 5.21 shall be deemed to limit such obligation
of the Administrative Agent (or such authorization and direction from the Required Lenders and the
Borrower).

                 SECTION 5.22 Hedging Policy. The Borrower shall adopt and implement, within ten
Business Days after the Effective Date, a commodity price hedging policy that is satisfactory to the
Required Lenders and consistent in all material respects with the commodity price hedging policies required
under the Global DIP Facility Agreement. The Borrower’s commodity price hedging policy shall be
designed and implemented no later than the tenth Business Day after the Effective Date, so as to hedge
against the economic impact of downward movements in the price for commodities purchased by the
Borrower, including fuels and other such assets as constitute a part of the inventory of the Borrower. The
Borrower shall execute hedges via Swap Contracts, and shall do so only with Lenders in order to satisfy the
obligations arising under this Section 5.22.

                SECTION 5.23 Commodity Accounts, Deposit Accounts and Securities Accounts.
Neither the Borrower nor any of its Subsidiaries shall open or maintain any Commodity Account, Deposit
Account or Securities Account other than the Chase Account, each other Controlled Account and any other
Commodity Account, Deposit Account or Securities Account established with the consent of the
Administrative Agent (acting upon instructions of the Required Lenders); it being understood and agreed
that the Wells Fargo Account is maintained in the name of ABN AMRO Capital USA LLC and not in the
name of the Borrower.

                                                ARTICLE VI

                                        NEGATIVE COVENANTS

                  Until the Commitments have expired or been terminated, all Obligations (other than
  contingent indemnification obligation not due and owing) have been paid in full and all Letters of Credit
  have expired, been canceled or otherwise Cash Collateralized (without any pending drawings), the
  Borrower covenants and agrees with the Lenders that:




                                                 98
                  SECTION 6.01 Indebtedness. The Borrower will not, nor will it permit any Loan Party to,
create, incur, assume or suffer to exist any Indebtedness, except:

                  (a)    Indebtedness under the Loan Documents;

                   (b)    Indebtedness and Guaranty obligations outstanding on the date hereof and listed
          on Schedule 6.01 or any refinancings, renewals or extensions thereof (“Permitted Refinancing
          Indebtedness”) which do not result in an increase thereof provided that, (i) the amount of such
          Indebtedness is not increased at the time of such refinancing, refunding, renewal or extension,
          other than by an amount equal to accrued interest, fees and expenses incurred in connection
          therewith (ii) such refinancing, refunding, renewal or extended Indebtedness shall (A) not have a
          final maturity prior to the final maturity date of the Indebtedness being refinanced, refunded,
          renewed or extended and (B) have an average life to maturity (without giving effect to any
          prepayment) equal to or greater than such Indebtedness, (iii) the terms of such refinancing,
          refunding, renewal or extension shall not be more restrictive (taken as a whole) than the terms of
          such Indebtedness, (iv) any guarantee entered into in connection with such refinancing,
          refunding, renewal or extension that is not a refinancing of an existing guarantee of such
          Indebtedness shall not be permitted under this Section 6.01(b) and (v) if the Indebtedness being
          refinanced is subordinated, such Permitted Refinancing Indebtedness shall be subordinated to at
          least the same extent, and on terms at least as favorable to the Lenders, as the Indebtedness being
          refinanced;

                  (c)     Indebtedness under Commodity OTC Agreements and Financial OTC Agreements
          entered into in compliance with the Risk Management Practices;

                  (d)     Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
          bonds and completion guarantees and similar obligations not in connection with money
          borrowed, in each case provided in the ordinary course of business, including those incurred to
          secure health, safety and environmental obligations in the ordinary course of business;

                  (e)     Indebtedness (i) resulting from a bank or other financial institution honoring a
          check, draft or similar instrument in the ordinary course of business or (ii) arising under or in
          connection with cash management services in the ordinary course of business;

                  (f)    Indebtedness (i) under the Global DIP Facility Agreement and the Loan
          Documents (as defined in the Global DIP Facility Agreement) and (ii) any Indebtedness
          permitted to be incurred or outstanding by the terms of the Global DIP Facility Agreement;

                  (g)    Indebtedness permitted by the Interim DIP Order;

                  (h)    Indebtedness owing by any Loan Party to any other Loan Party;

                  (i)    the Prepetition Obligations;

                  (j)    as permitted by the Cash Management Order; and

                 (k)    Indebtedness not otherwise permitted hereunder in an aggregate amount not to
          exceed $250,000 at any time outstanding.

                 SECTION 6.02 Liens. The Borrower will not, nor will it permit any Loan Party or
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following (collectively, “Permitted Liens”):


                                                   99
        (a)     Liens for taxes, assessments or governmental charges (including Liens in favor of
customs and revenues authorities imposed by applicable Law arising in the ordinary course of
business in connection with the importation of goods) or levies not yet due and payable or not
then required to be paid hereunder;

         (b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s,
lessor’s or other similar Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith by appropriate
proceedings for which adequate reserves are maintained on its books and records in accordance
with GAAP;

        (c)    pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

        (d)     deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

        (e)     Permitted Borrowing Base Liens;

        (f)     Permitted Financial Management Liens and Liens on Commodities Accounts in
favor of Eligible Commodity Brokers permitted under the applicable Account Control
Agreement;

        (g)     easements, rights-of-way, restrictions and other similar title exceptions and
encumbrances incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, secure obligations that do not constitute Indebtedness, and which do not in
any case materially detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Loan Parties and their respective Subsidiaries;

       (h)      Liens created pursuant to the Security Documents;

       (i)      First Purchaser Liens;

        (j)    Liens (i) listed on Schedule 6.02, including Liens securing the Prepetition
Obligations, and (ii) securing the obligations under the Global DIP Loan Documents;

        (k)    Liens securing judgments for the payment of money not constituting an Event of
Default under Section 7.01(g);

        (l)    Liens on cash deposited as collateral by the Borrower to secure the performance of
Indebtedness permitted pursuant to Section 6.01(c), in an amount not to exceed that which is
required by the contract with the applicable counterparty (or counterparties) thereto;

        (m)     Liens arising pursuant to the Orders, First Day Orders and “second day” orders;

        (n)    Liens securing Indebtedness (i) under the Global DIP Facility Agreement and the
Loan Documents (as defined in the Global DIP Facility Agreement) and (ii) permitted to be
incurred or outstanding by the terms of the Global DIP Facility Agreement;

         (o)     Liens arising solely by virtue of any statutory or common law provisions relating
to banker’s liens, liens in favor of securities intermediaries, rights of setoff or similar rights and
remedies as to deposit accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

                                         100
                  (p)     any interest or title of a licensor, sublicensor, lessor or sublessor under any license
          or operating or true lease agreement incurred in the ordinary course of business;

                  (q)    security given to a public or private utility or any Governmental Authority as
          required in accordance with the First Day Orders or “second day” orders;

                 (r)    Liens in the nature of the right of setoff in favor of counterparties to contractual
          agreements with the Loan Parties in the ordinary course of business; and

                 (s)    Liens not otherwise permitted hereunder securing obligations in an aggregate
          amount outstanding at any time not to exceed $250,000.

                  SECTION 6.03 Fundamental Changes. The Borrower will not, nor will it permit any Loan
Party or Subsidiary to, enter into any merger, consolidation or amalgamation, or liquidate, wind up, divide or
dissolve itself (or suffer any liquidation, division or dissolution), or Dispose of all or substantially all of the
property, business or assets, without the prior written consent of the Required Lenders, except,(i) to the extent
permitted under the Global DIP Facility Agreement in respect of Guarantors, (ii) as described on Schedule
6.03 (iii) mergers, consolidations or amalgamations between and among the Loan Parties, (iv) liquidations
and dissolutions of any Subsidiary so long as the assets are directly or indirectly transferred to a Loan Party.

                 SECTION 6.04 Dispositions. The Borrower will not, and will not permit any Loan Party
or Subsidiary to, make any Disposition, except:

                  (a)     Dispositions of obsolete or worn out property, whether now owned or hereafter
          acquired, in the ordinary course of business;

                  (b)      the sale of Eligible Commodities and other inventory in the ordinary course of
          business;

                   (c)     Dispositions by any Loan Party to any other Loan Party;

                 (d)   Dispositions in accordance with the Orders, the First Day Orders and “second
          day” Orders;

                   (e)    leases, subleases, licenses and sublicenses of real or personal property, in each
          case in the ordinary course of business (excluding any such transaction with a Subsidiary that is
          not a Loan Party);

                  (f)    any Disposition of property to a Governmental Authority as a result of a
          condemnation of such property where the book value of such property does not exceed $400,000
          in aggregate for all such Dispositions;

                   (g)     Transactions permitted under Section 6.02, 6.03, 6.05 and 6.06;

                 (h)     Dispositions not otherwise permitted hereunder in an aggregate book value
          amount not to exceed $400,000 in aggregate for all such Dispositions; and

                 (i)    Dispositions by parties to the Global DIP Facility Agreement permitted under the
          Global DIP Facility Agreement.

                 SECTION 6.05 Payments.




                                                    101
                 (a)   The Borrower will not, and will not permit any Loan Party or Subsidiary to,
         declare or make any Restricted Payment except that, so long as no Event of Default shall have
         occurred and be continuing at the time of any action described below or would result therefrom:

                          (i)     each Subsidiary (excluding Borrower) may make Restricted Payments to
         Parent or any other Subsidiary and any other Person that owns an Equity Interest in such Subsidiary,
         ratably according to their respective holdings of such Equity Interests in respect of which such
         Restricted Payment is being made;

                         (ii)    Restricted Payments to the extent constituting Investments permitted
         hereunder;

                        (iii)   Restricted Payments provided for in the Orders; “First Day Orders” or
         “second day Orders”; and

                        (iv)      the Borrower and each Subsidiary may declare and make dividend
         payments or other distributions payable solely in common Equity Interests of such Person.

                  (b)    The Borrower will not, and will not permit any other Debtor to, make any
         payment to, or otherwise provide any adequate protection for, any prepetition creditors, other than
         pursuant to the Interim DIP Order, the Final DIP Order, the First Day Orders and other cash
         collateral orders acceptable to the Required Lenders or in accordance with the Budget.

                  (c)      The Borrower will not, and will not permit any Loan Party or Subsidiary to,
         prepay any prepetition Indebtedness (other than the Prepetition Obligations and other than, for the
         avoidance of doubt, any payments under any financial or physical trading transaction (including
         hedges), including commodities transactions), except as (i) pursuant to the First Day Orders or
         other Bankruptcy Court orders acceptable to the Required Lenders, (ii) as disclosed on Schedule
         6.05(c), (iii) as permitted under the Global DIP Facility Agreement, (iv) in accordance with the
         Budget and (v) any other order of the Bankruptcy Court.

                Anything contained in this Section 6.05, or any other covenant or other provision of this
 Agreement to the contrary notwithstanding, in no event shall the Borrower or any Loan Party make any
 Restricted Payment to any Subsidiary of Parent that is not a Guarantor or Borrower hereunder.

                SECTION 6.06 Investments. The Borrower will not, and will not permit any Loan Party or
Subsidiary to, make any Investments, except:

                 (a)    Investments in the form of Cash Equivalents;

               (b)      Investments by any Loan Party or any of their respective Subsidiaries in the
         Borrower;

                 (c)   Investments consisting of cash and Cash Equivalents posted as collateral to satisfy
         margin requirements with counterparties of Commodity Contracts or Swap Contracts of the
         Borrower and its Subsidiaries;

                 (d)    Investments by Loan Parties (other than the Borrower) in other Loan Parties;

                (e)  Investments by Loan Parties (other than the Borrower) in any direct or indirect
         Wholly-Owned Subsidiary of Parent;




                                                102
                  (f)    Investments (including debt obligations and equity securities) received in
          connection with the bankruptcy or reorganization of suppliers and customers and in settlement of
          delinquent obligations of, and other disputes with, customers and suppliers arising in the ordinary
          course of business;

                  (g)   Investments by any Loan Party (other than the Borrower) to the extent permitted
          under the Global DIP Facility Agreement;

                 (h)    Investments made in accordance with the Orders, the First Day Orders or the
          “second day” Orders;

                  (i)    Intercompany loans and advances by Borrower to Loan Parties;

                  (j)    Investments permitted under Sections 6.01, 6.04 and 6.08;

                  (k)    Investments in an aggregate amount outstanding not to exceed $400,000; and

                  (l)    Investments in existence on the Effective Date and listed on Schedule 6.06,
          together with any renewals and extensions thereof so long as the principal amount of such
          renewal or extension does not exceed the original principal amount of such Investment.

                  Anything contained in this Section 6.06, or any other covenant or other provision of this
  Agreement to the contrary notwithstanding, in no event shall the Borrower or any Loan Party make Loans
  to or Investments in any Subsidiary of Parent that is not a Guarantor or Borrower hereunder, except to the
  extent permitted under Section 6.06(l) above.

                SECTION 6.07 Use of Proceeds. The Borrower will not, and will not permit any Loan
Party or Subsidiary to, use the proceeds of Loans or Letters of Credit other than in accordance with this
Agreement, the Interim DIP Order, the Final DIP Order or such other order entered by the Bankruptcy
Court.

                  SECTION 6.08 Transactions with Affiliates. The Borrower will not, and will not permit
any Loan Party or Subsidiary to, engage or enter into any transaction or arrangement, including, without
limitation, any purchase, sale, transfer, lease or exchange of property or the rendering of any service, with
any Affiliate, other than (a) transactions of a type or nature that is described on Schedule 6.08; provided
that this clause (a) shall not permit the purchase of inventory by the Borrower from, or sale of inventory by
the Borrower to, any Affiliate (it being understood and agreed that such purchases and sales of inventory
are prohibited by this Agreement), (b) transactions among Loan Parties or among Subsidiaries that are not
Loan Parties, (c) transactions in accordance in all material respects with the Orders, (d) Investments
permitted under Section 6.06, (e) employment contracts with officers and management of the Loan Parties
and their Subsidiaries and payment of reasonable compensation to directors, officers and employees for
services actually rendered to any such Loan Party or any of its Subsidiaries and indemnification
arrangements, and (f) payment of director’s fees, expenses and indemnities, and (g) other transactions on an
arm’s length basis other than transactions among any one or more Loan Parties and any one or more
Subsidiaries that are not Loan Parties. The parties hereto acknowledge that as of the Effective Date no
Lender is an Affiliate of the Borrower.

                 SECTION 6.09 Certain Restrictive Agreements. The Borrower will not, and will not
permit any Loan Party or Subsidiary to, enter into any Contractual Obligation after the Petition Date (other
than this Agreement or any other Loan Document) that limits the ability of (a) any Subsidiary to make
Restricted Payments to Parent or any Subsidiary or to otherwise transfer property to Parent or any
Subsidiary, (b) Parent or any Subsidiary to Guarantee Indebtedness of Parent or any Subsidiary or (c) Parent

                                                 103
or any Subsidiary to create, incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations except for any restrictions existing under or by reason of: (i) the Loan Documents, the Global
DIP Facility Agreement and Loan Documents (as defined in the Global DIP Facility Agreement), and the
Prepetition Credit Facility, (ii) any encumbrance or restriction pursuant to applicable Law or an agreement
in effect at or entered into on the Closing Date subject to the Bankruptcy Cases or other applicable order of
the Bankruptcy Court, (iii) any encumbrances or restrictions applicable solely to a Foreign Subsidiary and
contained in any credit facility extended to any Foreign Subsidiary that is otherwise permitted hereunder;
provided that such encumbrances and restrictions do not extend to any Subsidiary that is not a Foreign
Subsidiary, (iv) any restrictions (related to the assets being sold) imposed pursuant to an agreement that has
been entered into in connection with the disposition of assets of a Loan Party or a Subsidiary thereof to the
extent such disposition is permitted hereunder, (v) any encumbrance or restriction that restricts the
subletting, assignment, subleasing, sublicensing or transfer of any property or asset or right and is contained
in any lease, license or other contract entered into in the ordinary course of business (vi) as disclosed on
Schedule 6.09, and (vii) restrictions on transfers of assets pursuant to a Lien permitted by Section 6.02.

                  SECTION 6.10 Changes in Fiscal Periods and Accounting. The Borrower will not
(a) permit the last day of its or Parent’s fiscal year to end on a day other than December 31 or change the
Borrower’s method of determining its fiscal quarters, or (b) make any significant change in its accounting
treatment or reporting practices, except as required by GAAP, without providing the Administrative Agent
with at least ten days’ prior written notice of such change. At the end of any calendar quarter during which
any such change has occurred, the Borrower shall prepare and deliver to the Administrative Agent an
explanatory statement, in form and substance satisfactory to the Administrative Agent (acting at the
direction of the Required Lenders), reconciling the previous treatment or practice with the new treatment or
practice.

                 SECTION 6.11 Changes in Nature of Business. The Borrower will not, and will not
permit any Loan Party or Subsidiary to, engage to any material extent in any business other than those
businesses conducted by the Loan Parties and Subsidiaries on the Effective Date or any business reasonably
related or incidental thereto or representing a reasonable expansion thereof, except as required by the
Bankruptcy Code or orders entered by the Bankruptcy Court.

                 SECTION 6.12 Restriction on Use of Proceeds. The Borrower will not use the proceeds
of any Credit Extension, whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock, or to extend credit to others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose.

                  SECTION 6.13 Budget Variance. Commencing after the conclusion of the fourth full
week after the Petition Date as of the last day of each week thereafter, the Debtors’ total cumulative
operating disbursements since the Petition Date will not exceed 105% of the amount set forth in the
Approved Budget(s) covering such cumulative period (which amount, for the avoidance of doubt, shall take
into account any positive or negative variances—i.e., the amount by which total operating disbursements is
less or greater than 100% of the budgeted amount—from any prior testing period that may be carried
forward and applied to the current period), unless the Required Lenders have provided a written waiver of
such excess.

                 SECTION 6.14 Sanctions; Anti-Corruption; Use of Proceeds. The Borrower will not,
and will not permit any Loan Party or Subsidiary to, directly or indirectly, use the proceeds of the Loans or
use the Letters of Credit, or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to any Person in violation of the
FCPA or any other applicable anti-corruption law, or (ii) (A) to fund any activities or business of or with

                                                  104
any Person, or in any Sanctioned Country, in each case that would result in a violation of applicable
Sanctions, or (B) in any other manner that would result in a violation of applicable Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether as Administrative Agent,
Collateral Agent, Swing Line Lender, Issuing Bank, Lender, underwriter, advisor, investor, or otherwise).

                SECTION 6.15 Additional Bankruptcy Matters.

                 (a)     The Borrower will not, nor will it permit any other Debtor to, file or support the
 confirmation of any Plan of Reorganization other than an Acceptable Reorganization Plan.

                  (b)      No Debtor shall consent to the termination or reduction of the Debtors’ exclusive
 plan filing and plan solicitation periods under section 1121 of the Bankruptcy Code (the “Exclusivity
 Periods”) or fail to object to any motion by a party in interest (other than a Lender or an Agent) seeking to
 terminate or reduce the Exclusivity Periods, in each case without the prior written consent of the
 Administrative Agent (acting at the direction of the Required Lenders).

                SECTION 6.16 Limitation on Amendments to Organizational Documents. The
Borrower shall not, nor shall it permit any Loan Party or Subsidiary to, amend its Organizational
Documents in any manner adverse to the Lenders except as required by law.

                 SECTION 6.17 Limitation on Speculative Transactions, Certain Futures, etc. The
Borrower shall not, nor shall it permit any Loan Party or Subsidiary to, (a) purchase or sell Swap Contracts,
Futures Contracts or options on Futures Contracts except purchases or sales by the Borrower of energy
Swap Contracts, Futures Contracts or options on energy Futures Contracts on the NYMEX or ICE or any
commodity exchange acceptable to the Required Lenders in compliance with the Maximum Position Limits
and for the sole purpose of hedging its Eligible Inventory or any risk exposure in connection with a
Commodity Contract; (b) engage in (i) any speculative transaction in respect of Eligible Commodities
which would at any time cause the Borrower to exceed the Maximum Position Limits or (ii) any other
speculative transaction which is not directly related to the Borrower’s usual Eligible Commodities trading
and marketing activities or has or may result in a Material Adverse Effect, or (c) obtain any credit from any
futures broker except with the prior written approval of the Required Lenders.

               SECTION 6.18 Limitation on Cancellation of Indebtedness. Cancel any claim or
Indebtedness owed to it except for (i) adequate consideration, (ii) as approved by an order of the
Bankruptcy Court or (iii) permitted hereby (including as required by the Asset Purchase Agreement).

                 SECTION 6.19 Limitation on Equity Interests and New Subsidiaries. The Borrower
shall not, nor shall it permit any Loan Party or Subsidiary to, (a) issue, agree to issue, or permit to be
transferred to any Person any shares of such Person’s Equity Interests which issuance or transfer results in a
Change of Control or (b) incorporate or otherwise organize any new Subsidiary which was not in existence
on the date hereof, unless (i) such new Subsidiary becomes a Guarantor in accordance with the terms hereof
and (ii) the Borrower, the Agents and the Required Lenders shall have entered into amendments to this
Agreement and the Loan Documents in accordance with the terms hereof, satisfactory to them in their sole
discretion.

                  SECTION 6.20 Limitation on Modifications to Contractual Obligations. The Borrower
shall not, nor shall it permit any Loan Party or Subsidiary to, amend, modify, rescind, terminate or waive
any of its rights under, any of their respective post-petition Contractual Obligations, except in the ordinary
course of business or where such action could not reasonably be expected to have a Material Adverse
Effect.



                                                  105
               SECTION 6.21 Risk Management Practices. The Borrower shall not, nor shall it permit
any Loan Party or Subsidiary to, amend, waive or modify the Risk Management Practices in any material
manner.

                 SECTION 6.22 Expenses. Subject to the Final Order, and except to the extent of the Carve
Out, no expenses of administration of the Cases or any future proceeding that may result therefrom,
including liquidation or other proceedings under the Bankruptcy Code, shall be charged against or
recovered from the Collateral, including, without limitation, pursuant to Bankruptcy Code Sections 105(a)
or 506(c), or any similar principle of law or equity, without the prior written consent of the Required
Lenders, and no such consent shall be implied from any other action, inaction, or acquiescence by any
Lender.

                                                ARTICLE VII

                                          EVENTS OF DEFAULT

                SECTION 7.01 Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:

                 (a)     the Borrower shall fail to pay any principal of any Loan or any reimbursement
         obligation in respect of any L/C Disbursement when and as the same shall become due and
         payable, whether at the due date thereof or at a date fixed for prepayment thereof or otherwise;

                 (b)    the Borrower shall fail to pay any interest on any Loan or any L/C Obligation, or
         any fee or any other amount (other than an amount referred to in clause (a) of this Section)
         payable under this Agreement or under any other Loan Document, when and as the same shall
         become due and payable, and such failure shall continue unremedied for a period of five (5) or
         more Business Days;

                  (c)    any representation or warranty made or deemed made by the Borrower or any
         other Loan Party herein or any other Loan Document or any amendment or modification hereof
         or thereof, or any waiver hereunder or thereunder, or in any report, certificate, financial statement
         or other document furnished pursuant to or in connection with this Agreement or any other Loan
         Document or any amendment or modification hereof or thereof, or any waiver hereunder or
         thereunder, shall prove to have been incorrect in any material respect (or, in the case of any such
         representation or warranty under this Agreement or any other Loan Document already qualified
         by materiality, such representation or warranty shall prove to have been incorrect) when made or
         deemed made;

                 (d)     the Borrower shall fail to observe or perform any covenant, condition or
         agreement contained in (i) Sections 5.01 (Reporting), and such default shall continue for two (2)
         Business Days, or (ii) Section 5.03(a), 5.04 (Notices), 5.04 (with respect to the Borrower’s
         existence), 5.12 (First and Second Day Orders), 5.15 (Periodic Audit of Borrowing Base) or in
         Article VI (Negative Covenants);

                  (e)    the Borrower or any other Loan Party shall fail to observe or perform any
         covenant, condition or agreement contained in this Agreement or any other Loan Document
         (other than those specified in clause (a), (b) or (d) of this Section) and such failure shall continue
         unremedied for a period of seven (7) or more Business Days after the earlier of any Loan Party’s
         knowledge thereof or written notice thereof by the Administrative Agent or the Required Lenders
         to the Borrower;


                                                 106
         (f)    any Event of Default (as defined in the Global DIP Facility Agreement) shall
occur;

         (g)    there is entered against the Parent or any Subsidiary (i) a final judgment or order
for the payment of money in an aggregate amount (as to all such judgments and orders) exceeding
$2,500,000 (to the extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied coverage), or (ii) a non-monetary
final judgment or order that, either individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period of
30 consecutive days during which a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect;

        (h)     an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan that
has resulted or could reasonably be expected to result in liability of any Loan Party or Subsidiary
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC that could
reasonably be expected to have a Material Adverse Effect;

         (i)    a Change of Control shall occur;

         (j)     any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as permitted hereunder or thereunder (or as a result of
action or inaction of the Administrative Agent, the Collateral Agent or Lenders) or satisfaction in
full of all Obligations, ceases to be in full force and effect; or the Borrower or any other Person
contests in writing the validity or enforceability of any provision of any such Loan Document; or
the Borrower or any Loan Party denies in writing that it has any or further liability or obligation
under any Loan Document, or purports in writing to revoke, terminate or rescind any Loan
Document;

        (k)     any of the Cases shall be dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code or any Debtor shall file a motion or other pleading seeking the dismissal of any
of the Cases under Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter 7
or Chapter 11 of the Bankruptcy Code, an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code, a receiver, interim receiver,
receiver or manager shall be appointed in any of the Cases and the order appointing such trustee,
examiner, receiver, interim receiver or manager shall not be reversed or vacated within ten (10)
days after the entry thereof;

        (l)     any order by the Bankruptcy Court shall be entered, terminating or modifying the
exclusivity right of any Debtor to file a Chapter 11 plan pursuant to section 1121 of the
Bankruptcy Code;

         (m) Any other material superpriority administrative expense claim or “claim” which is
pari passu with or senior to the claims of the Secured Parties under the Facilities, as applicable
(other than in each case the Carve Out or the Obligations) or any material lien that is pari passu
with or senior to the liens of the Secured Parties under the Facilities shall be granted in any of the
Cases;

        (n)     the Bankruptcy Court shall enter an order granting relief from the automatic stay
to any creditor or party in interest to permit foreclosure (or the granting of a deed in lieu of
foreclosure or the like) on any asset of the Debtors of fair market value exceeding $1,500,000 in


                                        107
aggregate from or permit other actions that would reasonably be expected to result in a Material
Adverse Effect;

        (o)    an order shall be entered reversing, supplementing, staying for a period of three
(3) Business Days or more, vacating or otherwise modifying the Interim DIP Order or the Final
DIP Order in a manner that is materially adverse to the interests of the Secured Parties, or any
Debtor shall apply for authority to do so, without the prior written consent of the Agents and the
Required Lenders, or the Interim DIP order or Final DIP order shall cease to be in full force and
effect;

        (p)    the Bidding Procedures Order or Sale Order shall be reversed, supplemented,
stayed, vacated or modified in a manner adverse to the Required Lenders without the consent of
the Required Lenders;

        (q)     a Debtor makes any payments relating to prepetition obligations other than in
accordance with (i) a Bankruptcy Court order, (ii) the Interim DIP Order, (iii) the Final DIP
Order, (iv) as agreed to by the Required Lenders, (v) contemplated by the Budget, or (vi) as
otherwise permitted hereunder;

         (r)    a plan shall be proposed by a Debtor in any of the Cases, that is not supported by
the Lenders, that does not provide for (i) termination of the Commitments under the Facilities, (ii)
the indefeasible payment in full in cash of the Obligations (other than indemnities and other
contingent obligations not then due and payable), and (iii) payment in full in cash of the
Prepetition Obligations (or other treatment agreed to by the Prepetition Lenders), in each case in
the foregoing clauses (i)-(iii) on the effective date of such plan;

        (s)     a plan is proposed by any person other than the Debtors, in any of the Cases that is
not supported by the Lenders, including a plan that does not provide for (i) termination of the
Commitments under the Facilities, as applicable, (ii) the indefeasible payment in full in cash of
the Obligations (other than indemnities and other contingent obligations not then due and
payable), and (iii) payment in full in cash of the Prepetition Obligations (or other treatment
agreed to by the Prepetition Lenders), in each case in the foregoing clauses (i)-(iii) on the
effective date of such plan, and such plan is confirmed; the Interim DIP Order or Final DIP
Order, as applicable, shall fail to be in full force and effect, including by the entry of an order (i)
reversing or vacating the Interim DIP Order or Final DIP Order, (ii) amending or modifying the
Interim DIP Order or Final DIP Order in a manner that is adverse to the Secured Parties, or (iii)
staying for a period in excess of seven days the Interim DIP Order or Final DIP Order (as
applicable);

        (t)    the Security Documents shall cease to create a valid and perfected lien on any
material Collateral, solely to the extent required hereunder;

         (u)    any Debtor shall fail to comply with the material terms of an Order in any material
respect for a period of more than 5 Business Days;

         (v)    any Debtor shall file a motion seeking, or take any action supporting a motion
seeking, or the Bankruptcy Court shall enter, an order, authorizing the sale of all or substantially
all of the Debtors' assets (unless, in the case of each of the foregoing, either (i) (A) the Required
Lenders consent to the filing of such motion, and (B) any order approving the sale expressly
provides for application of cash proceeds in accordance with the terms of this Agreement and is
otherwise in form and substance acceptable to the Administrative Agent and the Required



                                        108
        Lenders, or (ii) the order approving such sale contemplates payment in full in cash of the
        Obligations upon consummation of such sale);

                  (w) the Bankruptcy Court shall enter a Final Order that is adverse in any material
        respect to (i) the interests (when taken as a whole) of the Secured Parties in any of the Collateral,
        or (ii) the creation, perfection or priority of any of the Liens securing the Obligations; provided
        however, that this clause (x) will not apply to the termination of the use of cash collateral (which
        shall be governed exclusively by clause (x) below);

               (x)     the use of cash collateral by a Debtor shall be terminated and a Debtor shall not
        have obtained use of cash collateral (consensually or non-consensually) pursuant to an order in
        form and substance acceptable to the Required Lenders;

                (y)     the Loan Parties or any of their subsidiaries, or any Person claiming by or through
        the Loan Parties or any of their Subsidiaries, shall obtain court authorization to commence, or
        shall commence, join in, assist or otherwise participate as an adverse party in any suit or other
        proceeding against any of Secured Parties in any Case or case relating to the Facilities or any
        challenge to the validity, enforceability, priority or perfection of liens securing the Prepetition
        Obligations, as applicable;

                 (z)    The filing of any equitable subordination or recharacterization claim by any of the
        Borrowers, seeking thereby to subordinate or recharacterize, by order of a court of competent
        jurisdiction, any of the rights to payment, or rights in collateral securing any such payment, of
        any indebtedness owed to any such Lender;

                (aa) The entry of an order providing for the equitable subordination or
        recharacterization of any Lender’s rights to payment, or rights in Collateral securing any
        payment, or any Indebtedness owed to any Lender; or

                 (bb) The entry of an order that restricts any of the Lenders from credit bidding in any
        sale of the assets of a Debtor under Section 363 of the Bankruptcy Code;

then, and in every such event, subject to the Orders, and at any time thereafter during the continuance of
such event, (provided however, that after giving such notice, no Loans shall be made hereunder and no
Letters of Credit shall be issued), the Administrative Agent at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same or different times, subject
in all respects to the terms, conditions and provisions of the DIP Order:

                         (i)     issue and deliver a Carve Out Trigger Notice;

                      (ii)     terminate the Commitments, and thereupon the Commitments shall
        terminate immediately;

                         (iii)   declare the Loans then outstanding to be due and payable in whole (or in
        part, in which case any principal not so declared to be due and payable may thereafter be declared
        to be due and payable), and thereupon the principal of the Loans so declared to be due and payable,
        together with accrued interest thereon and all fees and other Obligations of the Borrower accrued
        hereunder, shall become due and payable immediately, without presentment, demand, protest or
        other notice of any kind, all of which are hereby waived by the Borrower;

                        (iv)    require that the Borrower Cash Collateralize the L/C Obligations as
        provided in Section 2.05(l) or Section 2.23 as applicable; and


                                                109
                         (v)      exercise on behalf of itself, the Lenders and the Issuing Banks all rights
          and remedies available to it, the Lenders and the Issuing Banks under the Loan Documents and
          Applicable Law.

                 SECTION 7.02 Application of Payments. Notwithstanding anything herein or in the
Prepetition Credit Facility to the contrary, all payments (including voluntary and mandatory prepayments,
but excluding any mandatory prepayment pursuant to Section 2.09(b)(iii)) and any payment of Cash
Collateral pursuant to Section 2.05(l) or Section 2.23, but subject to the terms, conditions and provisions of
the DIP Order) received on account of the Obligations or the Prepetition Obligations or as proceeds of any
Collateral shall be applied by the Administrative Agent as follows:

                   (a)     first, to the payment, pro rata, of all Obligations or obligations of the Lenders
 consisting of out of pocket costs, reasonable expenses, reasonable fees, indemnities and other amounts in
 each case payable to (x) the Agents in their respective capacities as such or incurred in connection with
 the administration, enforcement, preservation or exercise of any rights or remedies under this Agreement
 and the other Loan Documents or (y) the Swing Line Lender or any Issuing Bank (including, without
 limitation, principal of Reimbursement Obligations and obligations to Cash Collateralize Letters of Credit)
 in their respective capacities as such (in each case, including, without limitation, fees and disbursements
 and other charges of their respective counsel and agents payable under Section 9.06);

                 (b)      second, paid over to the Prepetition Agent to be applied to payment of the
 Prepetition Obligations in accordance with the terms of the Prepetition Credit Facility, until the Prepetition
 Obligations are repaid in full;

                 (c)      third, to payment of all other Obligations constituting fees, indemnities and other
 amounts (other than principal, and interest) payable to the Lenders (including fees and disbursements and
 other charges of counsel payable under Section 9.06) arising under the Loan Documents, ratably among
 them in proportion to the respective amounts described in this clause (d) payable to them;

                (d)       fourth, to payment of that portion of the Obligations constituting unpaid principal
 of the Term Loans;

                (e)       fifth, to payment of that portion of the Obligations constituting unpaid principal of
 the Revolving Loans;

                  (f)     sixth, to the payment in full of all Swap Contract Obligations;

                (g)     seventh, to the payment in full of all other Obligations, in each case ratably
 among the Secured Parties based upon the respective aggregate amounts of all such Obligations owing to
 them in accordance with the respective amounts thereof then due and payable; and

                   (h)     finally, the balance, if any, after all Obligations have been indefeasibly paid in
 full, as directed by the Bankruptcy Court or as otherwise required by Law.

  If any amount remains on deposit as Cash Collateral after all Letters of Credit have either been fully
  drawn or expired (without any pending drawings) and all L/C Obligations have been paid in full in cash,
  such remaining amount shall be applied to the Prepetition Obligations and the other Obligations, if any, in
  the order set forth above.




                                                   110
                                                ARTICLE VIII

                                                   AGENCY

                  SECTION 8.01 Appointment and Authority. Each Lender hereby irrevocably designates
and appoints the Agents as the agents of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes each Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent. Each Agent may execute
any of its duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or attorneys-in-fact selected
by it with reasonable care.

                 SECTION 8.02 Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans and other extensions of credit to, accept deposits from and generally engage in any kind of
business with the Borrower and the other Loan Parties as though such Agent were not an Agent hereunder
and under the other Loan Documents. With respect to the Loans and other Extensions of Credit made by it,
if any, pursuant to the Loan Documents each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same as though it were not
an Agent, and the terms “Lender” and “Lenders” shall include each Agent in its individual capacity.

                 SECTION 8.03 Exculpatory Provisions. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, neither any Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any action taken or not taken by it
with the consent, instruction, direction, approval or at the request of the Required Lenders (or such other
number or percentage of Lenders as shall be necessary under the circumstances), (ii) otherwise liable for
any action lawfully taken or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the foregoing are found by a final
and non-appealable decision of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or any officer thereof contained
in this Agreement or any other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection with, this Agreement or any
other Loan Document (including, without limitation, in any audit or due diligence report prepared by the
internal auditor of any Agent or by any external experts or auditors of any Agent, each of which is to be
accepted by each Lender without representation or warranty by any Agent and without recourse to any
Agent) or for the value, validity, effectiveness, genuineness, enforceability or sufficiency of this Agreement
or any other Loan Document or for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan Party.

                 SECTION 8.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent, certificate, affidavit, letter,
electronic communication (including electronic mail), cablegram, telegram, telecopy, telex or teletype

                                                  111
message, statement, order or other document or conversation (including any instructions from the Borrower
delivered pursuant to the Request to Honor Oral and Telefax Instructions) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent without gross negligence or willful misconduct. The
Agents may deem and treat the payee of any promissory note issued pursuant to Section 2.14(b) as the
owner thereof for all purposes unless a notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent. Each Agent shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice or concurrence of Required
Lenders (including in connection with any request by the Borrower for a Credit Extension), as it deems
appropriate or as otherwise required by Section 9.01 or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in accordance with a request of
the Required Lenders (including in connection with any request by the Borrower for a Credit Extension), or
as otherwise required by Section 9.01 and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and all future holders of the Loans and all other
Obligations.

                SECTION 8.05 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with reasonable care.

                SECTION 8.06 Successor Administrative Agent, Issuing Bank or Swing Line Lender.

                   (a)    The Administrative Agent may resign as Administrative Agent upon 30 days’
 prior notice to the Lenders. If the Administrative Agent shall resign as Administrative Agent under this
 Agreement and the other Loan Documents, then the Required Lenders shall appoint from among the
 Lenders a successor Administrative Agent for the Lenders, which successor Administrative Agent shall be
 approved by the Borrower (unless an Event of Default shall have occurred and then be continuing),
 whereupon such successor Administrative Agent shall succeed to the rights, powers and duties of the
 Administrative Agent, and the term “Administrative Agent” shall mean such successor Administrative
 Agent effective upon such appointment and approval, and the former Administrative Agent’s rights,
 powers and duties as Administrative Agent shall be terminated, without any other or further act or deed on
 the part of such former Administrative Agent or any of the parties to this Agreement or any holders of the
 Loans or other Obligations. After any retiring Administrative Agent’s resignation as Administrative
 Agent, the provisions of this Article VIII shall inure to its benefit as to any actions taken or omitted to be
 taken by it while it was Administrative Agent under this Agreement and the other Loan Documents. If no
 successor Administrative Agent has accepted appointment as Administrative Agent by the date which is
 30 days following a retiring Administrative Agent’s notice of resignation, the retiring Administrative
 Agent’s resignation shall nevertheless thereupon become effective and the Lenders shall perform all of the
 duties of such Administrative Agent hereunder until such time, if any, as the Required Lenders appoint a
 successor agent as provided for above.

                  (b)      The Collateral Agent may, at any time, by notice to the Lenders and the
 Administrative Agent, resign as Collateral Agent hereunder, whereupon the duties, rights, obligations and
 responsibilities of the Collateral Agent hereunder shall automatically be assumed by, and inure to the
 benefit of, the Administrative Agent, without any further act by the Collateral Agent, the Administrative
 Agent or any Lender.


                                                  112
                    (c)     After any retiring Agent’s resignation as Agent, the provisions of this Article VIII
 shall inure to its benefit as to any actions taken or omitted to be taken by it while it was Agent under this
 Agreement and the other Loan Documents.

                  (d)      Any Issuing Bank may resign at any time by giving 30 days’ prior notice to the
 Administrative Agent, the Lenders and the Borrower. If and to the extent a resigning Issuing Bank has
 then outstanding Letters of Credit, then after the resignation of such Issuing Bank hereunder, the retiring
 Issuing Bank shall remain a party hereto and shall continue to have all the rights and obligations of an
 Issuing Bank under this Agreement and the other Loan Documents with respect to such outstanding Letters
 of Credit issued by it prior to such resignation, but shall not be required to issue additional Letters of
 Credit or to extend, renew or increase any existing Letter of Credit.

                  (e)     The Swing Line Lender may resign at any time by giving 30 days’ prior notice to
 the Administrative Agent, the Lenders and the Borrower. If and to the extent a resigning Swing Line
 Lender has then outstanding and unpaid Swing Line Loans, then after the resignation of such Swing Line
 Lender hereunder, the retiring Swing Line Lender shall remain a party hereto and shall continue to have all
 the rights and obligations of the Swing Line Lender under this Agreement and the other Loan Documents
 with respect to Swing Line Loans made by it prior to such resignation, but shall not be required to make
 any additional Swing Line Loans.

                 SECTION 8.07 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it and that no act by any Agent
hereinafter taken, including any review of the affairs of any Loan Party or any audit or due diligence review
prepared by the internal auditor or other employees or experts of any Agent, shall be deemed to constitute
any representation or warranty by any Agent to any Lender. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the Borrower and the other Loan
Parties and made its own decision to extend credit to the Borrower hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigation as it deems necessary to inform itself as to
the business, operations, property, financial and other condition and creditworthiness of the Loan Parties.
Except for notices, reports and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or under the other Loan Documents, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or creditworthiness of any Loan Party
which may come into the possession of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates, but to the extent any Agent does from time to time provide any such
information to any Lender, (x) such Agent shall be deemed to do so solely as an administrative convenience
to such Lender and (y) such Lender acknowledges and agrees that neither such Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made, or will be deemed to make, any
representations or warranties to such Lender with respect thereto. Without limiting the generality of the
foregoing, no Agent shall have any duty to monitor or verify the Collateral used to calculate the Borrowing
Base or the reporting requirements or the contents of reports (including Borrowing Base Reports) delivered
by the Borrower , but to the extent that any Agent performs any such monitoring or verification, (a) such
Agent shall be deemed to do so solely as an administrative convenience to such Lender and (b) such Lender
acknowledges and agrees that neither such Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made, or will be deemed to make, any representations or warranties to

                                                  113
such Lender with respect thereto. Each party to this Agreement acknowledges and agrees that the
Administrative Agent has no obligation to advise the Lenders of any Loan Party’s failure to deliver any
reports, notices and other information which any Loan Party is required to deliver to the Lenders under the
Loan Documents (it being understood and agreed that, in the event that the Administrative Agent in its sole
discretion does so from time to time, no course of dealing or implied duty to continue shall be deemed to
arise or thereafter apply). Each Lender assumes the responsibility of keeping itself informed at all times.

                  SECTION 8.08 Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent has received notice from
a Lender or the Borrower referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be reasonably directed by the
Required Lenders; provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

                 SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial proceeding relative to the
Borrower, the Administrative Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

                  (a)     to file and prove a claim for the whole amount of the principal and interest owing
 and unpaid in respect of the Loans, L/C Obligations and all other Obligations that are owing and unpaid
 and to file such other documents as may be necessary or advisable in order to have the claims of the
 Lenders, the Issuing Banks and the Administrative Agent (including any claim for the reasonable
 compensation, expenses, disbursements and advances of the Lenders, the Issuing Banks and the
 Administrative Agent and their respective agents and counsel and all other amounts due the Lenders, the
 Issuing Banks and the Administrative Agent under Section 9.06) allowed in such judicial proceeding; and

                 (b)      to collect and receive any monies or other property payable or deliverable on any
 such claims and to distribute the same;

  and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
  judicial proceeding is hereby authorized by each Lender and Issuing Bank to make such payments to the
  Administrative Agent and, in the event that the Administrative Agent shall consent to the making of such
  payments directly to the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
  due for the reasonable compensation, expenses, disbursements and advances of the Administrative Agent
  and its agents and counsel, and any other amounts due the Administrative Agent under Section 9.06.

                 SECTION 8.10 Indemnification. The Lenders (other than the Swing Line Lender and the
Issuing Banks) agree to indemnify each Agent, the Swing Line Lender and each Issuing Bank in its
respective capacity as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective Applicable Percentages in effect
on the date on which indemnification is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any kind whatsoever
which may at any time (including, without limitation, at any time following the payment of the Loans and
L/C Reimbursement Obligations and the Cash Collateralization of the L/C Obligations) be imposed on,

                                                   114
incurred by or asserted against such Agent, Swing Line Lender or Issuing Bank, as the case may be, in any
way relating to or arising out of this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent, Swing Line Lender or Issuing Bank, as the case may be, under or in
connection with any of the foregoing; provided that, no such Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements resulting solely from the gross negligence or willful misconduct of any Agent, the Swing
Line Lender or any Issuing Bank, as the case may be, as determined by a court of competent jurisdiction in
a final non-appealable order. The agreements in this Section 8.10 shall survive the payment of the Loans,
L/C Reimbursement Obligations, all other amounts payable hereunder and the Cash Collateralization of the
L/C Obligations.

                  SECTION 8.11 Intercreditor Agreement. Each Lender hereby (i) instructs and authorizes
the Collateral Agent to execute and deliver the Intercreditor Agreement on its behalf, (ii) authorizes and
directs the Administrative Agent to exercise all of the Administrative Agent’s rights and to comply with all
of its obligations under the Intercreditor Agreement, (iii) agrees that the Administrative Agent may take
actions on its behalf as is contemplated by the terms of the Intercreditor Agreement and (iv) understands,
acknowledges and agrees that at all times following the execution and delivery of the Intercreditor
Agreement such Lender (and each of its successors and assigns) shall be bound by the terms thereof.

                 SECTION 8.12 Collateral Matters.

                  (a)       The Collateral Agent is authorized on behalf of all of the Lenders, without the
 necessity of any notice to or further consent from the Lenders, from time to time to take any action with
 respect to any Collateral or the Loan Documents which may be necessary to perfect and maintain perfected
 the security interest in and Liens upon the Collateral granted pursuant to the Loan Documents; provided
 that except for notices, reports and other documents expressly required to be furnished to the Lenders by
 the Administrative Agent hereunder and under the other Loan Documents, the Administrative Agent shall
 not have any duty or responsibility to provide any Lender with any credit or other information concerning
 the business, operations, property, condition (financial or otherwise), prospects or creditworthiness of any
 Loan Party which may come into the possession of the Administrative Agent or any of its officers,
 directors, employees, agents, attorneys-in-fact or Affiliates.

                  (b)      The Lenders irrevocably authorize the Collateral Agent, at its option, to release
 any Lien granted to or held by the Collateral Agent upon any Collateral (i) upon termination of all
 Commitments, the expiration or termination of all Letters of Credit and the payment in full of all Loans
 and all other Obligations known to the Administrative Agent and payable under this Agreement or any
 other Loan Document (except indemnification obligations for which no claim has been made and of which
 no Responsible Person of any Loan Party has knowledge); (ii) constituting property sold or to be sold or
 Disposed of as part of or in connection with any Disposition permitted hereunder; or (iii) if approved,
 authorized or ratified in writing by all or the requisite number of the Lenders as set forth in Section 9.01.
 Upon request by the Collateral Agent at any time, the Lenders will confirm in writing the Collateral
 Agent’s authority to release particular types or items of Collateral pursuant to this Section 8.12; provided
 that the absence of any such confirmation for whatever reason shall not affect the Collateral Agent’s rights
 under this Section 8.12.

                 (c)     The Collateral Agent may execute any of its duties under this Agreement and the
 other Loan Documents by or through agents or attorneys in fact and shall be entitled to advice of counsel
 concerning all matters pertaining to such duties. The Collateral Agent shall not be responsible for the
 negligence or misconduct of any agents or attorneys in fact selected by it with reasonable care.



                                                   115
                   (d)      The Collateral Agent, the Swing Line Lender and the Issuing Banks shall be
entitled to all rights, indemnities and limitations on liability under this Article VIII available to the
Administrative Agent to the same extent as if each reference to the Administrative Agent in this Article
VIII were a reference to the Collateral Agent.

                                                ARTICLE IX

                                            MISCELLANEOUS

               SECTION 9.01 Waivers; Amendments.

                  (a)      No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
 Administrative Agent, the Collateral Agent any Issuing Bank or any Lender in exercising any right,
 remedy, power or privilege hereunder or under any other Loan Document shall operate as a waiver
 thereof, nor shall any single or partial exercise of any such right, remedy, power or privilege, or any
 abandonment or discontinuance of steps to enforce such a right remedy, power or privilege, preclude any
 other or further exercise thereof or the exercise of any other right remedy, power or privilege. The rights,
 remedies, powers and privileges of the Administrative Agent, the Collateral Agent, the Issuing Banks and
 the Lenders hereunder and under the Loan Documents are cumulative and are not exclusive of any rights,
 remedies, powers or privileges that any such Person would otherwise have.

                   Notwithstanding anything to the contrary contained herein or in any other Loan
 Document, the authority to enforce rights and remedies hereunder and under the other Loan Documents
 against the Borrower shall be vested exclusively in, and all actions and proceedings at law in connection
 with such enforcement shall be instituted and maintained exclusively by, the Administrative Agent in
 accordance with Section 8.01 for the benefit of all the Lenders and the Issuing Banks; provided that the
 foregoing shall not prohibit (i) the Administrative Agent or the Collateral Agent from exercising on its
 own behalf the rights and remedies that inure to its benefit (solely in its capacity as Administrative Agent
 or Collateral Agent, as applicable) hereunder and under the other Loan Documents, (ii) the Swing Line
 Lender and each Issuing Bank from exercising on its own behalf the rights and remedies that inure to its
 benefit (solely in its capacity as the Swing Line Lender or an Issuing Bank, as applicable) hereunder and
 under the other Loan Documents, or (iii) any Lender from exercising setoff rights in accordance with
 Section 9.08 (subject to the terms of Section 2.16) or (iv) any Lender from filing proofs of claim or
 appearing and filing pleadings on its own behalf during the pendency of a proceeding relative to the
 Borrower under any Debtor Relief Law; provided, further, that if at any time there is no Person acting as
 Administrative Agent hereunder and under the other Loan Documents, then (x) the Required Lenders
 shall have the rights otherwise provided to the Administrative Agent pursuant to Section 8.01 and (y) in
 addition to the matters set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
 to Section 2.16, any Lender may, with the prior written consent of the Required Lenders, enforce
 any rights or remedies available to it and as authorized by the Required Lenders.

                  (b)     Amendments, Etc. Except as otherwise expressly set forth in this Agreement,
 no amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent
 to any departure by the Borrower therefrom, shall be effective unless in writing executed by the Borrower
 and the Required Lenders, and acknowledged by the Administrative Agent, or by the Borrower and the
 Administrative Agent with the consent of the Required Lenders, and each such waiver or consent shall be
 effective only in the specific instance and for the specific purpose for which given; provided that no such
 amendment, waiver or consent shall:

                (i)      extend or increase any Commitment of any Lender without the written consent of
         such Lender (it being understood that a waiver of any condition precedent set forth in Article IV

                                                 116
or the waiver of any Default shall not constitute an extension or increase of any Commitment of
any Lender), provided however that any written waiver (executed by the Administrative Agent
and the Required Lenders) of a mandatory prepayment or default interest would not be deemed to
constitute an extension or an increase;

         (ii)    reduce the principal of, or rate of interest specified herein on, any Loan or any
L/C Disbursement, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely affected thereby
(provided that only the consent of the Required Lenders shall be necessary (x) to amend the
definition of “Default Rate” or to waive the obligation of the Borrower to pay interest at the
Default Rate or (y) to amend any financial covenant (or any defined term directly or indirectly
used therein), even if the effect of such amendment would be to reduce the rate of interest on any
Loan or other Obligation or to reduce any fee payable hereunder);

        (iii)   postpone any date scheduled for any payment of principal of, or interest on, any
Loan or any L/C Disbursement, or any fees or other amounts payable hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment, without the
written consent of each Lender directly and adversely affected thereby; provided however that
any such written postponement or waiver (executed by the Administrative Agent and the
Required Lenders) of a payment would not be deemed to constitute an extension or an increase of
any Commitment hereunder;

        (iv)    change Section 2.16 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly and adversely
affected thereby;

        (v)    waive any condition set forth in Section 4.01 without the written consent of each
Issuing Bank and each Lender;

        (vi)     change Section 2.05(d) in a manner that would permit the expiration date of any
Letter of Credit to occur after the Commitment Termination Date without the written consent of
each Issuing Bank and each Lender;

        (vii)   consent to the release by the Collateral Agent of any Collateral or release any
Guarantor from its Guarantee Obligations under the Guarantee Agreement except as otherwise
expressly permitted herein, without the written consent of the Required Lenders,

         (viii) amend or modify (1) the definition of “Borrowing Base” (including any advance
rate set forth therein) or the definition of any component of “Borrowing Base” without the written
consent (which may be given by email) of all of the Lenders and, so long as ABN is the
Administrative Agent hereunder, written evidence of such consent (including by email) to each
ABN Representative, or (2) the definition of “Change of Control” without the consent of all of
the Lenders; or

         (ix)    amend, modify or waive any provision of Article VIII, or any other provision
affecting the rights, duties or obligations of any Agent, without the written consent of any Agent
directly affected thereby,

         (x)      amend, modify or waive any provision of this Section or any provision setting
forth the requisite Lenders for granting any consent or taking any action or change to the
definition of “Cash”, “Cash Collateral”, “Cash Collateralize”, “Defaulting Lender”, “Mercuria”,

                                       117
        “Required Lenders” (or any other provision hereof specifying the number or percentage of
        Lenders required to amend, waive or otherwise modify any rights hereunder or to make any
        determination or grant any consent hereunder) or in each case the definition of any term used
        therein, or consent to the assignment or transfer by any of the Borrower or any of the Guarantors
        of any of their rights and obligations under this Agreement and the other Loan Documents
        (except as expressly permitted hereby), in each case without the written consent of each Lender;
        or

               (xi)     amend, modify or waive Sections 2.23 (Cash Collateral), 2.25 (Defaulting
        Lenders), 2.26 (Priority and Liens) (or otherwise subordinate or modify the priority of any Lender
        Superpriority Claim or any Lien granted by any Loan Party pursuant to the Loan Documents) or
        7.02 (Application of Payments) without the consent of the Swing Line Lender and each Issuing
        Bank;

provided, further, that no such amendment, waiver or consent shall amend, modify or otherwise affect
the rights or duties hereunder or under any other Loan Document of (A) any Agent (including Section
5.21(d) or (f)), unless in writing executed by such Agent, (B) any Issuing Bank, (including any rights set
forth in Sections 2.05, 9.06 or 9.07) unless in writing executed by such Issuing Bank or (C) the Swing
Line Lender (including any rights set forth in Sections 2.06, 9.06 or 9.07), unless in writing executed by
the Swing Line Lender, in each case, in addition to the Borrower and the Lenders required above;
provided, further, that, without limiting any consent rights that the Swing Line Lender or any Issuing
Bank may otherwise have under this Section, any amendment, waiver or consent referred to in clause (i)
through (iv) (in each case to the extent impacting the rights, duties or obligations of any such Person),
(vii), (viii) (1) or (ix) shall require the consent of the Swing Line Lender and each Issuing Bank.

                 Notwithstanding anything herein to the contrary, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent that by its terms requires the consent of all the Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the maturity of any of its
Loan may not be extended, the rate of interest on any of its Loans may not be reduced and the principal
amount of any of its Loans may not be forgiven, in each case without the consent of such Defaulting
Lender and (y) any amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

                 In addition, notwithstanding anything in this Section to the contrary, if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision, and, in each case, such amendment shall
become effective without any further action or consent of any other party to any Loan Document if the
same is not objected to in writing by the Required Lenders to the Administrative Agent within ten
Business Days following receipt of notice thereof.

                 (c)      Notwithstanding anything to the contrary herein, any waiver or consent to any
departure from, or amendment, supplement or modification of (i) any of the terms or conditions of this
Agreement or any other Loan Document at any time that (A) there are any drawings under Letters of
Credit that have not been reimbursed by the Borrower or Cash Collateralized by the Borrower or the
Lenders in an amount equal to 103% thereof and (B) any Lender has not funded any portion of its
participation therein, or (ii) any of the terms or conditions of this Agreement or any other Loan Document
at any time that any Lender has not funded its participation in Swing Line Loans or (iii) an Event of

                                                118
 Default under Section 7.01(a) or any of the terms or conditions of this Agreement or any other Loan
 Document at any time that any such Event of Default has occurred and is continuing (or any waiver,
 consent, amendment, supplement or modification that would permit a Credit Extension to be made
 hereunder notwithstanding the occurrence and continuance of any such Event of Default), in each case,
 shall require the consent of (x) in the case of clause (i), each Issuing Bank, (y) in the case of clause (ii),
 the Swing Line Lender, and (z) in the case of clause (iii), each Issuing Bank and the Swing Line Lender.

                SECTION 9.02 Notices; Public Information.

                (a)      Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in paragraph (b) below), all notices
and other communications provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by facsimile or email as follows:

                           (i)     if to the Borrower, to it at:

                                                     52 Vanderbilt Avenue
                                                     Suite 1405
                                                     New York, New York 10017
                                                     Attention: Carlos Zamudio
                                                     Fax: (212) 207-9298

                           (ii)    if to any Agent, the Swing Line Lender or ABN in its capacity as Issuing
         Bank, to it at:

                                                     ABN AMRO Capital USA LLC
                                                     100 Park Avenue
                                                     New York, New York 10017
                                                     Attention: ECT Group
                                                     Fax: (917) 284-6697

                                                     with a copy to:

                                                     Willkie Farr & Gallagher LLP
                                                     787 Seventh Avenue
                                                     New York, NY 10019
                                                     Attention: Ana Alfonso
                                                     Fax: (212) 728-9244
                                                     Email: aalfonso@willkie.com


                          (iii)  if to a Lender, to any Lender Representative of such Lender or to its
         address (or facsimile number or email address) set forth in its Administrative Questionnaire.

 Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be
 deemed to have been given when received; notices sent by facsimile shall be deemed to have been given
 when sent (except that, if not given during normal business hours for the recipient, shall be deemed to
 have been given at the opening of business on the next business day for the recipient). Notices delivered
 through electronic communications, to the extent provided in paragraph (b) below, shall be effective as
 provided in said paragraph (b).



                                                  119
                  (b)      Limited Use of Electronic Communications. Electronic mail and internet and
 intranet websites may be used only to distribute routine communications, such as financial statements and
 other information required to be delivered pursuant hereto, and to distribute Loan Documents for execution
 by the parties thereto, and may not be used to deliver any notice hereunder.

                 (c)      Reliance by Agents and Lenders. Each Agent and Lender shall be entitled to
 rely and act upon any notices (including telephonic and electronic mail notices) believed in good faith by
 such Agent or Lender, as applicable, to be given by or on behalf of the Borrower even if (i) such notices
 were not made in a manner specified herein, were incomplete or were not preceded or followed by any
 other form of notice specified herein, or (ii) the terms thereof, as understood by the recipient, varied from
 any confirmation thereof. The Borrower shall indemnify each Agent and each Lender from all losses,
 costs, expenses and liabilities resulting from the reliance by such Person on each notice believed in good
 faith by such Agent or Lender, as applicable, to be given by or on behalf of the Borrower.

                 (d)     Change of Address, etc. Any party hereto may change its address or facsimile
 number for notices and other communications hereunder by notice to the other parties hereto.

                SECTION 9.03 No Waiver; Cumulative Remedies.

  No failure to exercise and no delay in exercising, on the part of any Agent or any Lender, any
  right, remedy, power or privilege hereunder or under the other Loan Documents shall operate as
  a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege
  hereunder preclude any other or further exercise thereof or the exercise of any other right,
  remedy, power or privilege. No notice to or demand on the Borrower in any case shall entitle the
  Borrower to any notice or demand in similar or other circumstances, except as specifically
  required hereby. The rights, remedies, powers and privileges herein provided are cumulative and
  not exclusive of any rights, remedies, powers and privileges provided by Law.

                 SECTION 9.04 Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by the Borrower herein and in any Loan Document or
other documents delivered in connection herewith or therewith or pursuant hereto or thereto shall be
considered to have been relied upon by the other parties hereto and shall survive the execution and delivery
hereof and thereof and the making of the Credit Extensions hereunder, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so long as the
Commitments have not expired or been terminated. The provisions of Sections 2.17 (Compensation for
Losses), 2.18 (Increased Costs), 9.03 (No Waiver; Cumulative Remedies) and 9.15 (Confidentiality)
and Article VIII (Agency) shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the payment in full of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

                SECTION 9.05 Release of Collateral and Guarantee Obligations.

                  (a)      Upon any sale or other transfer of any Collateral that is permitted under the Loan
 Documents by any Loan Party or upon the effectiveness of any written consent to the release of the Lien
 granted hereby in any Collateral pursuant to Section 9.05 hereof, or if in accordance with the Intercreditor
 Agreement and Orders, the Lien in such Collateral (but not the proceeds thereof) shall automatically
 terminate after application of such proceeds in accordance with the Loan Documents and any guarantee

                                                  120
obligations under any Loan Document of any Person being Disposed of in such Disposition shall
automatically terminate, in each case, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.

                 (b)       Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full in cash, and all Letters of Credit shall have
terminated or expired, upon request of the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender) take such actions as shall be required to release (without recourse to or
representation or warranty by any Agent) its security interest in all Collateral, and to release all guarantee
obligations under any Loan Document. Any such release of guarantee obligations shall be deemed subject
to the provision that such guarantee obligations shall be reinstated if after such release any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of the Borrower or
any Guarantor, or upon or as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made.

                (c)      With respect to the Spanish Security Documents, the Lenders shall appear, or,
where applicable, shall instruct the Collateral Agent to appear, before a Spanish Notary Public in order to
formalize in Spanish Public Document the release of the Spanish Security Document and / or the
Guarantee granted by the Spanish Subsidiary (or any other Subsidiary incorporated and existing under the
laws of Spain acceding to this Agreement) within ten (10) business days from the date in which such
release is deemed to have taken place pursuant to the terms set out in this Agreement.

               SECTION 9.06 Payment of Expenses; Indemnity.

                  (a)      Costs and Expenses. The Borrower shall, (a) pay or reimburse each Agent and
each Lender, for all its reasonable and documented out-of-pocket costs and expenses (including, without
limitation, reasonable out-of-pocket legal fees and expenses, and printing, reproduction and document
delivery expenses) incurred in connection with the syndication, development, preparation, negotiation,
execution, delivery and administration of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable and documented fees and disbursements of counsel to the
Agents, (b) to pay or reimburse each Lender, the Issuing Banks and each Agent for all its documented
costs and expenses incurred in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents or any restructuring or “work-out”
related hereto and thereto, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Lenders and of counsel to the Agents, (c) to pay or reimburse each Agent
for its documented costs and expenses incurred in connection with inspections performed pursuant to
Section 5.10, and any other due diligence performed in connection with this Agreement and the other Loan
Documents, including (i) the documented fees and disbursements of counsel to the Agents, and (ii) the
costs and expenses associated with lien searches, and (d) to pay, indemnify, and hold each Lender, the
Issuing Banks and each Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the execution and delivery of,
or consummation or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent (including the determination of whether or not
any such waiver or consent is required) under or in respect of, this Agreement, the other Loan Documents
and any such other documents, and (e) to pay, indemnify, and hold each Lender, the Issuing Banks and
each Agent, and each of their respective officers, employees, directors, trustees, agents, advisors, affiliates


                                                 121
and controlling persons (each, an “Indemnitee”), harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, reasonable and documented legal fees) with
respect to the execution, delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents, and any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Loan Party or any of their respective Subsidiaries, or any of the Properties (all the
foregoing in this clause (e), collectively, the “Indemnified Liabilities”); provided that, the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified Liabilities, to the extent such
Indemnified Liabilities (i) are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the intentional breach, gross negligence or willful misconduct of such
Indemnitee, or (ii) result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final, non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. The Borrower also agrees that no
Indemnitee shall have any liability (whether direct or indirect, in contract, tort, equity or otherwise) to the
Borrower or the Borrower’s Subsidiaries or Affiliates or to the Borrower’s or its equity holders or creditors
arising out of, related to or in connection with any aspect of this Agreement, the Loan Documents or any
of the transactions contemplated hereby, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted directly from such Indemnitee’s gross negligence or willful misconduct. It is
further agreed that the Indemnitees shall have liability only to the Borrower (as opposed to any other
person). Notwithstanding any other provision of this Agreement, no party hereto shall be liable for any
damages arising from the use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, except to the extent such damages are
found by a final, non-appealable judgment of a court of competent jurisdiction to arise directly from the
gross negligence, bad faith, intentional breach or willful misconduct of such Indemnitee. The agreements
in this Section 9.06 shall survive repayment of the Loans, Reimbursement Obligations and all other
amounts payable hereunder and termination of this Agreement. This Section 9.06(a) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

                  (b)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank, or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or any such sub-agent), such
Issuing Bank, or such Related Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought based on each Lender’s
Applicable Percentage at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such Issuing Bank in
connection with such capacity. The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.15(d).

                 (c)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party hereto shall assert, and each party hereto hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the transactions

                                                 122
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

                 (d)     Payments. All amounts due under this Section shall be payable promptly, and in
any event not later than seven Business Days after demand therefor.

                 (e)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

              (f)        Defined Terms. For purposes of this Section, the term “Lender” includes the
Swing Line Lender.

               SECTION 9.07 Successors and Assigns.

                 (a)      Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative Agent and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

                 (b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving or Term Commitments and the Revolving or Term Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

                         (i)     Minimum Amounts.

                                  (A)     in the case of an assignment of the entire remaining amount of
                 the assigning Lender’s Revolving or Term Commitment and/or the Revolving or Term
                 Loans at the time owing to it or contemporaneous assignments to related Approved Funds
                 (determined after giving effect to such assignments) that equal at least the amount
                 specified in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
                 assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
                 amount need be assigned; and

                                   (B)     in any case not described in paragraph (b)(i)(A) of this Section,
                 the aggregate amount of a Revolving Commitment (which for this purpose includes
                 Revolving Loans outstanding thereunder) or, if the Revolving Commitment is not then in
                 effect, the principal outstanding balance of the Loans of the assigning Lender subject to
                 each such assignment (determined as of the date the Assignment and Assumption with
                 respect to such assignment is delivered to the Administrative Agent or, if “Trade Date”

                                                123
        is specified in the Assignment and Assumption, as of the Trade Date) assigned shall not
        be less than $10,000,000, unless each of the Administrative Agent and, so long as no
        Event of Default has occurred and is continuing, the Borrower otherwise consents (each
        such consent not to be unreasonably withheld or delayed).

                         (C)     in any case not described in paragraph (b)(i)(A) of this Section,
        the aggregate amount of a Term Commitment (which for this purpose includes Term
        Loans outstanding thereunder) or, if the Term Commitment is not then in effect, the
        principal outstanding balance of the Term Loans of the assigning Lender subject to each
        such assignment (determined as of the date the Assignment and Assumption with respect
        to such assignment is delivered to the Administrative Agent or, if “Trade Date” is
        specified in the Assignment and Assumption, as of the Trade Date) assigned shall not be
        less than $10,000,000, unless each of the Administrative Agent and, so long as no
        payment Event of Default has occurred and is continuing, the Borrower otherwise
        consents (each such consent not to be unreasonably withheld or delayed).

                (ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Loan or the Commitment assigned.

                (iii)   Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) or (b)(i)(C) of this Section however, and, in
addition:

                          (A)      the consent of the Borrower (such consent not to be
        unreasonably withheld or delayed) shall be required unless (x) a payment Event of
        Default has occurred and is continuing at the time of such assignment, (y) such
        assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) such
        assignment occurs on or after the date that is six months after the Effective Date;
        provided that the Borrower shall be deemed to have consented to any such assignment
        unless it shall object thereto by written notice to the Administrative Agent within ten
        Business Days after having received written notice thereof;

                        (B)      the consent of the Administrative Agent (such consent not to be
        unreasonably withheld or delayed) shall be required for assignments to a Person that is
        not a Lender, an Affiliate of such Lender or an Approved Fund with respect to such
        Lender; and

                         (C)     the consent of the Swing Line Lender and each Issuing Bank
        shall be required (such consent not to be unreasonably withheld or delayed).

                   (iv)    Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

                (v)    No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s controlled Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof, or (C) any other Person

                                       124
         that is not a commercial bank or a Person that has an Investment Grade Rating, except in the case
         of this clause (C) with the consent of the Swing Line Lender and each Issuing Bank.

                          (vi)     No Assignment to Natural Persons. No such assignment shall be made
         to a natural Person (or a holding company, investment vehicle or trust for, or owned and operated
         for the primary benefit of, a natural Person).

                          (vii)     Certain Additional Payments. In connection with any assignment of
         rights and obligations of any Defaulting Lender hereunder, no such assignment shall be effective
         unless and until, in addition to the other conditions thereto set forth herein, the parties to the
         assignment shall make such additional payments to the Administrative Agent in an aggregate
         amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
         purchases by the assignee of participations or subparticipations, or other compensating actions,
         including funding, with the consent of the Borrower and the Administrative Agent, the applicable
         pro rata share of Loans previously requested but not funded by the Defaulting Lender, to each of
         which the applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
         full all payment liabilities then owed by such Defaulting Lender to the Administrative Agent,
         each Issuing Bank, the Swing Line Lender and each other Lender hereunder (and interest accrued
         thereon), and (y) acquire (and fund as appropriate) its full pro rata share of all Loans and
         participations in Letters of Credit and Swing Line Loans in accordance with its Applicable
         Percentage. Notwithstanding the foregoing, in the event that any assignment of rights and
         obligations of any Defaulting Lender hereunder shall become effective under Applicable Law
         without compliance with the provisions of this paragraph, then the assignee of such interest shall
         be deemed to be a Defaulting Lender for all purposes of this Agreement until such compliance
         occurs.

 Subject to acceptance and recording thereof by the Administrative Agent pursuant to paragraph (c) of this
 Section, from and after the effective date specified in each Assignment and Assumption, the assignee
 thereunder shall be a party to this Agreement and, to the extent of the interest assigned by such
 Assignment and Assumption, have the rights and obligations of a Lender under this Agreement, and the
 assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
 Assumption, be released from its obligations under this Agreement (and, in the case of an Assignment
 and Assumption covering all of the assigning Lender’s rights and obligations under this Agreement, such
 Lender shall cease to be a party hereto) but shall continue to be entitled to the benefits of Sections 2.17
 (Compensation for Losses), 2.18 (Increased Costs) and 9.03 (No Waiver; Cumulative Remedies)with
 respect to facts and circumstances occurring prior to the effective date of such assignment; provided, that
 except to the extent otherwise expressly agreed by the affected parties, no assignment by a Defaulting
 Lender will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
 having been a Defaulting Lender. Any assignment or transfer by a Lender of rights or obligations under
 this Agreement that does not comply with this paragraph shall be treated for purposes of this Agreement
 as a sale by such Lender of a participation in such rights and obligations in accordance with paragraph (d)
 of this Section.

                  (c)     Register. The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all purposes



                                                125
of this Agreement. The Register shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

                 (d)      Participations. Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person (other than a Defaulting
Lender, a natural Person, or a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Banks, the Swing Line Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.06(b) with respect to any payments made by such Lender to its Participant(s).

                   Any agreement or instrument pursuant to which a Lender sells such a participation shall
 provide that such Lender shall retain the sole right to enforce this Agreement and to approve any
 amendment, modification or waiver of any provision of this Agreement; provided that such agreement or
 instrument may provide that such Lender will not, without the consent of the Participant, agree to any
 amendment, modification or waiver described in Section 9.01(b)(i) through (xi) that affects such
 Participant. The Borrower agrees that each Participant shall be entitled to the benefits of Sections 2.17
 (Compensation for Losses), 2.18 (Increased Costs) and 2.19 (Taxes) (subject to the requirements and
 limitations therein, including the requirements under Section 2.19(g) (it being understood that the
 documentation required under Section 2.19(g) shall be delivered to the participating Lender)) to the same
 extent the Lender had acquired its interest by assignment pursuant to paragraph (b) of this Section;
 provided that such Participant (A) agrees to be subject to the provisions of Section 2.22 as if it were an
 assignee under paragraph (b) of this Section; and (B) shall not be entitled to receive any greater payment
 under Section 2.18 or 2.19, with respect to any participation, than its participating Lender would have
 been entitled to receive. Each Lender that sells a participation agrees, at the Borrower's request and
 expense, to use reasonable efforts to cooperate with the Borrower to effectuate the provisions of
 Section 2.22(b) with respect to any Participant. To the extent permitted by law, each Participant also
 shall be entitled to the benefits of Section 9.08 as though it were a Lender; provided that such Participant
 agrees to be subject to Section 2.16 as though it were a Lender. Each Lender that sells a participation
 shall, acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain a register on which
 it enters the name and address of each Participant and the principal amounts (and stated interest) of each
 Participant’s interest in the Loans or other obligations under the Loan Documents (the “Participant
 Register”); provided that no Lender shall have any obligation to disclose all or any portion of the
 Participant Register (including the identity of any Participant or any information relating to a Participant's
 interest in any commitments, loans, letters of credit or its other obligations under any Loan Document) to
 any Person except to the extent that such disclosure is necessary to establish that such commitment, loan,
 letter of credit or other obligation is in registered form under Section 5f.103-1(c) of the United States
 Treasury Regulations. The entries in the Participant Register shall be conclusive absent manifest error,
 and such Lender shall treat each Person whose name is recorded in the Participant Register as the owner
 of such participation for all purposes of this Agreement notwithstanding any notice to the contrary. For
 the avoidance of doubt, the Administrative Agent (in its capacity as Administrative Agent) shall have no
 responsibility for maintaining a Participant Register.

                  (e)      Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided that no such pledge or

                                                 126
assignment shall release such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

                  (f)      Assignments by Lenders in Spain. The Lenders shall only notarize any
assignment of rights and obligations under this Agreement, or under the Spanish Security Documents or
any lien, charge or guarantee in connection with this Agreement, in a Spanish Public Document provided
that this notarization in a Spanish Public Document (including any ratification of powers of attorney
granted to the Agents or any ancillary documents as it may be necessary) does not entail an expense or an
increase of costs for the Loan Parties.

               SECTION 9.08 Adjustments; Set-off

                 (a)      Subject to the Intercreditor Agreement and Interim Order and Final DIP Order, if
any Lender (a “Benefited Lender”) shall at any time receive any payment of all or part of its Loans or
Reimbursement Obligations, or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of the nature referred to in any
bankruptcy proceeding referred to in Section 7.01, or otherwise), in excess of the amount such Benefited
Lender is otherwise entitled to hereunder, as applicable at such time, such Benefited Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each such other Lender’s Loan,
or shall provide such other Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; except that with respect to any Lender that is a
Defaulting Lender by virtue of such Lender failing to fund its required share (if any) of any Revolving
Credit Loan, Swing Line Loan or L/C Obligation, such Defaulting Lender’s pro rata share of the excess
payment shall be allocated to the Lender (or the Lenders, pro rata) that funded such Defaulting Lender’s
required share or, if no Lender funded such Defaulting Lender’s required share, the Swing Line Lender or
Issuing Bank, as the case may be, to whom such required share is owed; provided, however, that (i) if all
or any portion of such excess payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to the extent of such recovery,
but without interest and (ii) the provisions of this Section 9.08(a) shall not be construed to apply to (x) any
payment made pursuant to and in accordance with the express terms of this Agreement (including, without
limitation, the application of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment or sale of a participation in or other interest in
any of its Loans and reimbursement obligations arising under Section 2.05(f). The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loan may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.

                  (b)     Subject to the Intercreditor Agreement and Interim Order and Final DIP Order, in
addition to any rights and remedies of the Lenders provided by Law, each Lender shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable Law, during the existence of an Event of Default, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by acceleration, demand or
otherwise) to set-off and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final) (other than trustor payroll accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether direct or indirect, absolute
or contingent, matured or unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application made by such Lender;
provided that, the failure to give such notice shall not affect the validity of such set-off and application.



                                                 127
                SECTION 9.09 Counterparts; Integration; Effectiveness; Electronic Execution.

                (a)      Counterparts; Effectiveness. This Agreement and the other Loan Documents
may be executed by one or more of the parties to this Agreement and such other Loan Documents, as
applicable, on any number of separate counterparts (including by facsimile transmission or electronic mail
transmission with pdf of signature pages hereto and thereto), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an executed signature page of this
Agreement and the other Loan Documents by facsimile transmission or by electronic mail with pdf
attachment shall be effective as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement and the other Loan Documents signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

                  (b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

                (c)     Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Agents and the Lenders with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan Documents.

                 SECTION 9.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

                SECTION 9.11 GOVERNING LAW.

                  (a)     Governing Law. EXCEPT TO THE EXTENT GOVERNED BY THE
 BANKRUPTCY CODE, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
 PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
 ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
 CONFLICTS OF LAWS PRINCIPLES (provided, that solely with respect to Subsidiaries doing business
 in Morocco, this Agreement shall not apply such laws to so govern or construe this Agreement and such
 rights and obligations to the extent such application would violate Moroccan public policy rules
 (dispositions d’ordre public)).

                SECTION 9.12 Submission to Jurisdiction.

                  The Borrower, hereby irrevocably and unconditionally, for itself and for each Loan Party:

                  (a)     submits for itself and each Loan Party and their respective property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the non-exclusive general jurisdiction
of the courts of the State of New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

                                                128
                 (b)     consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

                 (c)     agrees that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially similar form of mail), postage
prepaid, to the Loan Parties as the case may be, at the address set forth in Section 9.02 or at such other
address of which the Administrative Agent shall have been notified pursuant thereto;

               (d)     agrees that nothing herein shall affect the right to effect service of process in any
other manner permitted by Law or shall limit the right to sue in any other jurisdiction; and

                  (e)     waives, to the maximum extent not prohibited by Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section 9.12 any special, exemplary,
punitive or consequential damages. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any objection that it may now or hereafter have to the laying of venue
of any action or proceeding arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

               SECTION 9.13 Acknowledgments.

                 The Borrower, hereby acknowledges, for itself and for each Loan Party, that:

               (a)     it has been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Loan Documents;

                 (b)     none of the Agents nor any Lender has any fiduciary relationship with or duty to
the Loan Parties arising out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Borrower and the other Loan Parties, on one hand, and the Agents and
Lenders, on the other hand, in connection herewith or therewith is solely that of debtor and creditor; and

                 (c)       no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or among the Loan Parties and
the Lenders.

           SECTION 9.14 WAIVER OF JURY TRIAL. THE BORROWER, THE BORROWER
ON BEHALF OF THE LOAN PARTIES, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

               SECTION 9.15 Confidentiality.

                 (a)      Each Agent and Lender shall: (i) keep confidential, and to cause its directors,
officers, employees, representatives, branches, teams, agents or auditors (collectively, “Representatives”)
to keep confidential) all information that such Agent or Lender receives from or on behalf of the Loan
Parties other than information that is identified by the Loan Parties as being non-confidential information
(all such information that is not so identified being “Confidential Information”); provided that, nothing in
this Section 9.15 shall prevent any Agent or any Lender from disclosing for any purpose, subject to the

                                                 129
 terms and requirements of this Section 9.15, such information to an Affiliate or its Representatives, (ii) use
 Confidential Information solely for purposes of evaluating and administering the Loans and the Loan
 Documents (including by sharing and discussing such Confidential Information with existing and
 prospective Lenders) or enforcing its rights hereunder or under any other Loan Document or in connection
 with a workout or other insolvency event of the Borrower or any Affiliate of the Borrower and (iii) subject
 to Section 9.15(d), not disclose Confidential Information to Representatives of its Trading Business. Each
 Agent and Lender shall have satisfied its confidentiality obligations under this Section if such Person
 accords such information the same care as it does for its own confidential information.

                  (b)     Notwithstanding anything in this Section 9.15 to the contrary, any Confidential
 Information may be disclosed by any Lender (the affected Lender being, the “Disclosing Party”) (i) if the
 Disclosing Party is compelled by judicial process or is required by Law or regulation or is requested to do
 so by any examiner or any other regulatory authority or recognized self-regulatory organization including,
 without limitation, the Financial Industry Regulatory Authority, the New York Stock Exchange, the
 Federal Reserve Board, the New York State Banking Department and the SEC, in each case having or
 asserting jurisdiction over the Disclosing Party or (ii) in connection with any pledge or assignment by a
 Disclosing Party of any Loan or promissory note issued in connection therewith to any Federal Reserve
 Bank or any other central bank to the extent permitted hereunder.

                    (c)    The obligations of each Lender and its Representatives under this Section 9.15
 with respect to Confidential Information shall not apply to (i) any Confidential Information which, as of
 the date of disclosure to such Lender or its Representatives is in the public domain or subsequently comes
 into the public domain (including as a result of any public filing with the United States Bankruptcy Court)
 other than as a result of a breach of the obligations of any Lender or its Representatives hereunder, (ii) any
 information that was or becomes available to such Lender or its Representatives from a person or source
 that is not, to the knowledge of such Lender or its Representatives, bound by a confidentiality agreement
 with the Loan Parties or otherwise prohibited from transferring such information to such Lender or its
 Representatives, (iii) any information which was or becomes available to such Lender or its
 Representatives without any obligation of confidentiality prior to or after its disclosure by or on behalf of
 the Loan Parties or (iv) any information which is developed independently by such Lender or its
 Representatives, if such independently developed information is not based on Confidential Information.

                  (d)      Notwithstanding anything herein to the contrary, each Lender may disclose
 Confidential Information to those Representatives of its Trading Business, solely to the extent (i) such
 disclosure is (A) advisable, in the good faith discretion of such Lender, to assist such Lender in protecting
 and enforcing its rights under the Loan Documents and other credit facilities with which such Lender or its
 Affiliates has with the Borrower (or their Affiliates) and (B) relevant to such assistance, (ii) such
 Representatives have been advised of, and agree to, the confidential nature, and restrictions on use, of such
 Confidential Information and need to know same in connection with providing such assistance, and
 (iii) such Confidential Information is not used for any purpose other than that set forth in this Section 9.15.

                   (e)     Notwithstanding anything herein to the contrary, each Lender may disclose
 Confidential Information to any Participant or Assignee (each a “Transferee”), any prospective Transferee
 and any direct, indirect, actual or prospective counterparty (and its advisor) to any swap, derivative or
 securitization transaction related to the Obligations; provided that such Transferee, prospective Transferee,
 counterparty or advisor shall have agreed to be bound by the provisions of this Section 9.15 or
 substantially equivalent provisions.

                 SECTION 9.16 Specified Laws. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the requirements of the Specified
Laws, it is required to obtain, verify and record information that identifies the Borrower and the Guarantors,
which information includes the names and addresses of the Borrower and the Guarantors and other

                                                  130
information that will allow such Lender or Administrative Agent, as applicable, to identify the Borrower
and the Guarantors in accordance with the Specified Laws.

                 SECTION 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. . Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any of the parties thereto, each of the Borrower and the Secured
Parties acknowledges that any liability of any EEA Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the write-down and conversion powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                 (a)      the application of any Write-Down and Conversion Powers by an EEA Resolution
 Authority to any such liabilities arising hereunder which may be payable to it by any party hereto that is an
 EEA Financial Institution; and

                 (b)      the effects of any Bail-In Action on any such liability, including, if applicable:

                           (i)     a reduction in full or in part or cancellation of any such liability;

                           (ii)   a conversion of all, or a portion of, such liability into shares or other
          instruments of ownership in such EEA Financial Institution, its parent undertaking, or a bridge
          institution that may be issued to it or otherwise conferred on it, and that such shares or other
          instruments of ownership will be accepted by it in lieu of any rights with respect to any such liability
          under this Agreement or any other Loan Document; or

                         (iii)  the variation of the terms of such liability in connection with the exercise
          of the Write-Down and Conversion Powers of any EEA Resolution Authority.

                SECTION 9.18 Acknowledgement of Security Interests.

                  (a)     The Borrower hereby acknowledges, confirms and agrees that the Collateral
 Agent has had and shall on and after the date hereof continue to have, for itself and the ratable benefit of
 the Lenders, a security interest in and lien upon the Collateral granted to the Collateral Agent (or its
 predecessors in whatever capacity) pursuant to the Loan Documents to secure the Obligations.

                 (b)      The Liens and security interests of the Collateral Agent in the Collateral shall be
 deemed to be continuously granted and perfected from the earliest date of the granting and perfection of
 such Liens and security interests to the Collateral Agent, whether under this Agreement or any of the other
 Loan Documents.

                  (c)      The Liens and security interests and the administrative priority and Lien priority
 specified above hereof may be independently granted by the Loan Documents and by other Loan
 Documents hereafter entered into. This Agreement, the Orders and such other Loan Documents
 supplement each other, and the grants, priorities, rights and remedies of the Administrative Agent and the
 Lenders hereunder and thereunder are cumulative; provided that to the extent of conflict the Interim DIP
 Order (or, as applicable, the Final DIP Order) controls.

                  (d)      Notwithstanding anything herein to the contrary, (i) the Lien and security interest
 granted to the Collateral Agent pursuant to the Security Documents and the exercise of any right or remedy
 by the Collateral Agent thereunder are subject to the provisions of the Intercreditor Agreement and the
 Orders and (ii) to the extent of conflict, the Interim DIP Order (or, as applicable, the Final DIP Order) shall
 control. In the event of any conflict between the terms of the Security Documents and the Intercreditor
 Agreement, the terms of the Intercreditor Agreement shall govern and control.


                                                   131
                 SECTION 9.19 Loan Documents.

                   (a)     Notwithstanding anything herein to the contrary, if at any time the interest rate
 applicable to any Loan, together with all fees, charges and other amounts that are treated as interest on
 such Loan under Applicable Law (collectively, “charges”), shall exceed the maximum lawful rate (the
 “Maximum Rate”) that may be contracted for, charged, taken, received or reserved by the Lender holding
 such Loan in accordance with Applicable Law, the rate of interest payable in respect of such Loan
 hereunder, together with all charges payable in respect thereof, shall be limited to the Maximum Rate. To
 the extent lawful, the interest and charges that would have been paid in respect of such Loan but were not
 paid as a result of the operation of this Section shall be cumulated and the interest and charges payable to
 such Lender in respect of other Loans or periods shall be increased (but not above the amount collectible at
 the Maximum Rate therefor) until such cumulated amount, together with interest thereon at the Federal
 Funds Effective Rate for each day to the date of repayment, shall have been received by such Lender. Any
 amount collected by such Lender that exceeds the maximum amount collectible at the Maximum Rate
 shall be applied to the reduction of the principal balance of such Loan or refunded to the Borrower so that
 at no time shall the interest and charges paid or payable in respect of such Loan exceed the maximum
 amount collectible at the Maximum Rate.

                 SECTION 9.20 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Issuing Bank or any Lender, or the Administrative
Agent, any Issuing Bank or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the Administrative Agent, such
Issuing Bank or such Lender in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had not occurred, and (b) each
Lender and each Issuing Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

                 SECTION 9.21 Spanish Formalities.

                 (a)      This Agreement shall be raised, if requested by the Agents as soon as possible
  upon the occurrence of an Event of Default. For such purposes, the Agents shall appear, and require the
  Spanish Subsidiary to appear, before a Spanish Notary Public in Spain in order to formalize this Agreement
  as Spanish Public Document for the purposes of giving compliment to Section 517 of the Spanish Civil
  Procedure Law.

                    (b)       For purposes of the provisions of Section 571 et seq. of the Spanish Civil Procedure
  Law: (i) the amounts due and payable by the Spanish Subsidiary (or any other Subsidiary validly existing
  under the laws of Spain acceding to this Agreement) under this Agreement that may be claimed in any
  executive proceeding brought before any Spanish court shall be those specified in the relevant internal
  accounts of the Agent (or relevant Lender, as the case may be) which is opened and maintained in the name
  of the Spanish Subsidiary and on which they will record the amounts owed in concept of principal, ordinary
  interest, default interest, fees, expenses, additional costs and any other amounts that are due by the Spanish
  Subsidiary under this Agreement from time to time so that the balance shown in such accounts represents
  at all times (and unless manifest calculation error) the total amount owed by the Spanish Subsidiary under
  this Agreement; and at any given time, the Administrative Agent or the applicable Lender will close and
  settle such account and determine the balance and issue a certificate for enforcement purposes (the

                                                   132
“Spanish Certification”); (ii) upon the occurrence of an Event of Default which is continuing, the Agent
or the applicable Lender may cause the Spanish Certification to be notarized; and (iii) the Agent will be
entitled to determine the amounts which are due and payable pursuant to this Agreement and the other Loan
Documents in the Spanish Certification. In order for the Agent to exercise an executive action in Spain, the
presentation of the following documents shall suffice: (a) an original notarial copy of this Agreement and/or
the Loan Document (as appropriate) complying with the formalities of Sections 517.2.4º or 517.2.5º of the
Spanish Civil Procedure Law, as the case may be; (b) the Spanish Certification reflecting the amounts due
and payable by the Spanish Subsidiary, together with an extract from the credit and debit entries made by
the Agent (or relevant Lender, as the case may be) in respect of the Spanish Subsidiary; (c) a notarial
document attesting that the calculation of outstanding amounts set forth in the Spanish Certification; and
(d) a notarial certificate evidencing that the Spanish Subsidiary, has been duly served notice of the amount
that is due and payable hereunder.

                (c)     The Spanish Subsidiary hereby expressly authorizes the Agent (and each of the
Lenders, as appropriate) to request and obtain certificates and documents issued by the notary who has
formalized this Agreement and/or any other Loan Document as a Spanish Public Document in order to
evidence its compliance with the entries of his registry-book and the relevant entry date for the purpose of
number 4º and/or 5º (as applicable) of Section 517.2, of the Spanish Law of Civil Procedure.




                                                133
                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first above written.

                                            AEGEAN BUNKERING (USA) LLC


                                            By_________________________
                                              Name:
                                              Title:




                              (Credit Agreement Signature Page)
             AGENT:

             ABN AMRO CAPITAL USA LLC,
               as Issuing Bank, Administrative Agent and Swing
               Line Lender


             By_________________________
               Name:
               Title:




(Credit Agreement Signature Page)
             LENDERS:

             MERCURIA US ASSET HOLDINGS LLC



             By_________________________
               Name:
               Title:




(Credit Agreement Signature Page)
                                                              Schedule 1.1A

                  Approved Inventory Locations




Superpriority Secured Debtor-in-Possession Credit Agreement
                             Schedule 1.1B

Existing Letters of Credit
                                                                     Schedule 1.1C

                     Effective Date Eligible Cash Management Banks

1. ABN AMRO Bank N.V.

2. JPMorgan Chase Bank, N.A.

3. Citizens Bank

4. Bank of America, National Association
                      Schedule 1.1D

Non-Filing Entities
                                                                           Schedule 2.01

                                    Commitments and Lenders

Name of Lender                    Revolving           Term Commitment   Revolving
                                  Commitment                            Commitment
                                                                        Percentage
Mercuria US Asset Holdings, LLC   $160,000,000        $72,000,000       100.000000000%
TOTAL                             $160,000,000        $72,000,000       100.000000000%
                  Schedule 2.07

Funding Account
                 Schedule 3.03

FERC Contracts
             Schedule 3.08

Litigation
                        Schedule 3.10

Properties; Locations
                        Schedule 3.11

Intellectual Property
                        Schedule 3.16

Environmental Matters
               Schedule 3.20

Subsidiaries
                             Schedule 3.23

Filings and Filing Offices
            Schedule 3.25

Insurance
                 Schedule 3.27

Joint Ventures
                       Schedule 3.30

Certain Indebtedness
                                                                                   Schedule 4.02(e)

                                      Lender Representatives

In the case of Mercuria:
1. John Etheridege (jetheridge@mercuria.com)
2. Marty Bredehoft (mbredehoft@mercuria.com)
3. Any other Person designated from time to time by John Etheridege or Marty Bredehoft (or any
successor thereto designated in accordance herewith) by written notice (including by email) to, so
long as ABN is the Administrative Agent hereunder, each ABN Representative.
                                                                                              Schedule 5.14

                                           Required Milestones


1.      On the Petition Date, the Debtors shall file a motion seeking approval of the facility evidenced by
the Facilities and the Term Facility.

2.      On or before three (3) business days after the Petition Date, the Interim DIP Order shall have
been entered by the Bankruptcy Court.

3.      Each Loan Party shall have executed and/or delivered with respect to all Collateral, within 45
days of the Effective Date (other than in respect of (i) any Person organized under the laws of South
Africa, or (ii) any pledge of Equity Interests of a Person that is not a Loan Party, in each case which shall
be 60 days), all new security agreements, pledge agreements, vessel mortgages, control agreements,
financing statements, legal opinions, filings to perfect liens under applicable law, and such other
documents and agreements as the Administrative Agent and the Required Lenders may require (including
amendments to the then-existing forms, if any, of such security agreements, pledge agreements, vessel
mortgages, control agreements, financing statements, filings to perfect liens under applicable law and
other documents) so as to create and perfect, or in connection with the creation and perfection of, liens
upon and security interests in all of the Collateral of AMPNI and the other Loan Parties to secure the
Secured Obligations, including without limitation with respect to all Collateral of Loan Parties that are
U.S. Persons:

        a.       an Account Control Agreement with respect to each Deposit Account, Commodity
        Account and Securities Account and such other documents or actions as may be necessary to
        establish UCC Control with respect to any Collateral over which UCC Control may be
        established pursuant to the UCC; and

        b.      the Borrower shall have notified each storage facility, carrier, bailee or consignee holding
        inventory of any Loan Party of the Collateral Agent’s security interest in such inventory (and
        provided to the Administrative Agent a copy of such notice) and Borrower shall use
        commercially reasonable efforts to obtain from each such storage facility, carrier, bailee or
        consignee a written acknowledgement of such notice;

provided that with respect to Loan Parties that are not U.S. Persons, and with respect to documents and
actions necessary or advisable pursuant to the laws of jurisdictions outside of the United States and its
States and territories, such obligation shall be subject to and in accordance with the Agreed Security
Principles (as defined in the Global DIP Facility agreement).

4.       On or before 45 days after the Petition Date, the Final Order authorizing and approving the
Facilities on a final basis shall have been entered by the Bankruptcy Court.

5.        Not later than one day after entry by the Bankruptcy Court of the Interim DIP Order, the Debtors
shall have filed with the Bankruptcy Court a motion (the “Sale Motion” and the date of such filing, the
“Sale Motion Filing Date”) seeking (i) entry of an order, in form and substance acceptable to the
Lenders, approving a sale under section 363 of the Bankruptcy Code, of all or substantially all of the
Borrowers’ assets (including, without limitation the Collateral) (the “Sale”); (ii) approval of bidding and
sale procedures in form and substance acceptable to the Lenders (the “Bidding Procedures”); (iii)
approval of (A) an agreement, in form and substance acceptable to the Lenders, for the Sale, and (B) such
other agreements contemplated in the foregoing agreement of Sale as the Lenders may require, and (v) as
to the stalking horse bidder providing its bid for the Sale (the “Sale Bidder”), approving bid protections
for such Sale Bidder (the “Bid Protections”).
6.      The Borrower shall procure that promptly following:

        a.       if requested by the Required Lenders, receipt of exchange control approval from the
        Financial Surveillance Department of the South African Reserve Bank, and in any event within
        40 Business Days of the entry of the Interim DIP Order, the Borrower shall cause Aegean
        Bunkering Marine Services Proprietary Limited, a limited liability company incorporated in
        South Africa, to join the Guaranty and Security Documents and deliver such other documents and
        information as is contemplated by clauses (a) and (b) of Section 5.19, and the Borrower shall
        (and shall procure that Aegean Bunkering Marine Services Proprietary Limited) use its best
        efforts to obtain such exchange control approval as soon as possible for the purpose of becoming
        an Additional Guarantor; and

        b.      (b)      the Effective Date and in any event by no later than the date falling ten Business
        Days thereafter, each of Aegean Bunkering (Hong Kong) Limited, a limited liability company
        incorporated in Hong Kong, and Aegean Caribbean Holdings, Inc. a company incorporated in St
        Lucia, shall join the Guaranty and Security Documents and deliver such other documents and
        information as is contemplated by clauses (a) and (b) of Section 5.19.

7.      Within thirty (30) calendar days after the Petition Date, the Bankruptcy Court shall have entered
an order (the “Bidding Procedures Order”), in form and substance acceptable to the Lenders, approving
the Bidding Procedures and the Bid Protections and setting related deadlines;

8.      The Bidding Procedures Order shall provide that bids shall be due within at most seventy (70)
calendar days after entry of the Bidding Procedures Order (the “Bid Deadline”);

9.      Within five (5) business days of the Bid Deadline, the Debtors shall conduct the auction, if
necessary, pursuant to the Bidding Procedures Order;

10.    Within ten (10) business days of the Bid Deadline, the Bankruptcy Court shall enter an order, in
form and substance acceptable to the Lenders and the Sale Bidder, approving the Sale; and

11.     On the date of the closing of the Sale, the proceeds of the Sale shall have been used to repay the
Obligations, the Prepetition Obligations in full in cash and to pay any break-up fee required in the
purchase agreement signed by any of the Debtors and any of the Lenders.
               Schedule 6.01

Indebtedness
        Schedule 6.02

Liens
              Schedule 6.06

Investments
                              Schedule 6.08

Transaction with Affiliates
                                                                                                                      EXHIBIT A

                                  [FORM OF ASSIGNMENT AND ASSUMPTION]


                This Assignment and Assumption (the “Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each] 6 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each] 7 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of [the Assignors][the Assignees] 8
hereunder are several and not joint.] 9 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

                  For an agreed consideration, [the][each] Assignor hereby irrevocably sells and assigns to
[the Assignee][the respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights and obligations in [its
capacity as a Lender][their respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and assigned pursuant to clause (i) above
(the rights and obligations sold and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any] Assignor. Assignee
represents and warrants that it is not a Defaulting Lender.

1.        Assignor[s]:        _________________________________________

                    _________________________________________

2.        Assignee[s]:        _________________________________________

                    _________________________________________

          [Assignee is an [Affiliate][Approved Fund] of [identify Lender]

3.        Borrower(s):        _________________________________________


6 For bracketed language here and elsewhere in this form relating to the Assignor(s), if the assignment is from a single Assignor,

choose the first bracketed language. If the assignment is from multiple Assignors, choose the second bracketed language.
7 For bracketed language here and elsewhere in this form relating to the Assignee(s), if the assignment is to a single Assignee,

choose the first bracketed language. If the assignment is to multiple Assignees, choose the second bracketed language.
8 Select as appropriate.
9 Include bracketed language if there are either multiple Assignors or multiple Assignees.
4.          Administrative Agent: ABN AMRO CAPITAL USA LLC, as the administrative agent under the
            Credit Agreement

5.          Credit Agreement: The Superpriority Secured Debtor-in-Possession Credit Agreement dated as of
            [November __], 2018 among Aegean Bunkering (USA) LLC, the Lenders parties thereto, and ABN
            AMRO CAPITAL USA LLC, as Administrative Agent

6.          Assigned Interest[s]:

                                                 Aggregate
                                                 Amount of                                     Percentage
                                               Commitment/Loa   Amount of                      Assigned of
 Assignor[s] Assignee[s]         Facility         ns for all   Commitment/                    Commitment/           CUSIP
       10             11
                                Assigned 12       Lenders 13  Loans Assigned8                   Loans 14            Number
                                              $                       $                                 %
                                              $                       $                     %
                                              $                       $                     %

[7.         Trade Date:                ______________] 15

                                                          [Page break]




10 List each Assignor, as appropriate.
11 List each Assignee, as appropriate.
12 Fill in the appropriate terminology for the types of facilities under the Credit Agreement that are being assigned under this

Assignment.
13 Amount to be adjusted by the counterparties to take into account any payments or prepayments made between the Trade Date

and the Effective Date.
14 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.
15 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to be determined as of the

Trade Date.
                                                        -2-
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

                                                          ASSIGNOR[S] 16
                                                          [NAME OF ASSIGNOR]


                                                          By:_________________________________
                                                            Title:


                                                          [NAME OF ASSIGNOR]


                                                          By:_________________________________
                                                            Title:


                                                          ASSIGNEE[S] 17
                                                          [NAME OF ASSIGNEE]


                                                          By:_________________________________
                                                            Title:


                                                          [NAME OF ASSIGNEE]


                                                          By:_________________________________
                                                            Title:


[Consented to and] 18 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent


By: _________________________________

Title:




16 Add additional signature blocks as needed. Include both Fund/Pension Plan and manager making the trade (if applicable).
17 Add additional signature blocks as needed. Include both Fund/Pension Plan and manager making the trade (if applicable).
18 To be added only if the consent of the Administrative Agent is required by the terms of the Credit Agreement.

                                                         -3-
[Consented to:] 19

[NAME OF RELEVANT PARTY]


By: ________________________________

Title:




19   To be added only if the consent of the Issuing Bank is required by the terms of the Credit Agreement.
                                                            -2-
                                                                                                    ANNEX 1

    Superpriority Secured Debtor-in-Possession Credit Agreement dated as of [November __], 2018

                             STANDARD TERMS AND CONDITIONS FOR
                                ASSIGNMENT AND ASSUMPTION

                 1.      Representations and Warranties.

                  1.1      Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents [or any collateral thereunder],
(iii) the financial condition of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective obligations under any Loan
Document.

                   1.2     Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under Section 9.07 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

                   2.     Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the][the relevant] Assignor for amounts that have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date. Notwithstanding the foregoing, the Administrative Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.
                 3.        General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance with, the law of the State
of New York.




                                                -2-
                                EXHIBIT B

FORM OF BORROWING BASE REPORT

           [To come]
                  EXHIBIT C

DEBTORS’ BUDGET

    [Attached]
                    EXHIBIT D

INTERIM DIP ORDER

    [Attached]
                                  EXHIBIT E

FORM OF MARKED TO MARKET REPORT

            [To come]




           -2-
                                                                                                EXHIBIT F-1

                                                 [FORM OF

                              U.S. TAX COMPLIANCE CERTIFICATE
         (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)


                Reference is hereby made to the Superpriority Secured Debtor-in-Possession Credit
Agreement dated as of [November __], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Aegean Bunkering (USA) LLC, the Lenders parties thereto,
and ABN AMRO CAPITAL USA LLC, as Administrative Agent.

                    Pursuant to the provisions of Section 2.19 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan(s) in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

                   The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such payments.

                Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]



By:_________________________________
Name:
Title:

Date: ________ __, 20[ ]
                                                                                                 EXHIBIT F-2

                                                  [FORM OF

                               U.S. TAX COMPLIANCE CERTIFICATE
       (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)


                Reference is hereby made to the Superpriority Secured Debtor-in-Possession Credit
Agreement dated as of [November __], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Aegean Bunkering (USA) LLC, the Lenders parties thereto,
and ABN AMRO CAPITAL USA LLC, as Administrative Agent.

                    Pursuant to the provisions of Section 2.19 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code and (iv) it is not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

                The undersigned has furnished its participating Lender with a certificate of its non-
U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either the calendar year in which
each payment is to be made to the undersigned, or in either of the two calendar years preceding such
payments.

                Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By:_________________________________
Name:
Title:

Date: ________ __, 20[ ]
                                                                                                 EXHIBIT F-3

                                                  [FORM OF

                               U.S. TAX COMPLIANCE CERTIFICATE
         (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)


                Reference is hereby made to the Superpriority Secured Debtor-in-Possession Credit
Agreement dated as of [November __], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Aegean Bunkering (USA) LLC, the Lenders parties thereto,
and ABN AMRO CAPITAL USA LLC, as Administrative Agent.

                   Pursuant to the provisions of Section 2.19 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section 881(c)(3)(C) of the Code.

                  The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-
8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

                Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]



By:_________________________________
Name:
Title:

Date: ________ __, 20[ ]
                                                                                                EXHIBIT F-4

                                                 [FORM OF

                              U.S. TAX COMPLIANCE CERTIFICATE
           (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


                Reference is hereby made to the Superpriority Secured Debtor-in-Possession Credit
Agreement dated as of [November __], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Aegean Bunkering (USA) LLC, the Lenders parties thereto,
and ABN AMRO CAPITAL USA LLC, as Administrative Agent.

                    Pursuant to the provisions of Section 2.19 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole beneficial owners of such Loan(s),
(iii) with respect to the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section 881(c)(3)(C) of the Code.

                  The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such payments.

                Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]



By:_________________________________
Name:
Title:

Date: ________ __, 20[ ]
                          EXHIBIT G

FORM OF POSITION REPORT

       [To come]
                            EXHIBIT H-1

FORM OF BORROWING REQUEST
                                   EXHIBIT H-2

FORM OF LETTER OF CREDIT REQUEST
    EXHIBIT B

Global DIP Agreement
|CONFIDENTIAL

                    Dated 30 November 2017 as amended
                        and restated pursuant to an
                        amendment and restatement
                      agreement dated            2018




                     AEGEAN MARINE PETROLEUM S.A.
                             as the Company

                    AEGEAN MARINE PETROLEUM S.A.
                 AEGEAN PETROLEUM INTERNATIONAL INC.
                           AEGEAN NWE N.V.
                 AEGEAN BUNKERING GERMANY GMBH and
                   OBAST BUNKERING & TRADING GMBH
                            as the Borrowers

                            CERTAIN COMPANIES
                               as Guarantors

                              ABN AMRO BANK N.V.
        as Facility Agent, Collateral Management Agent and Security Agent

                             CERTAIN PERSONS
                 as Lenders, Issuing Banks and Overdraft Bank

                     MERCURIA ENERGY TRADING S.A.
                   as Co-Ordinator and as a Hedging Provider




                 SUPERPRIORITY SECURED DEBTOR-
                IN-POSSESSION FACILITY AGREEMENT
                  FOR A BORROWING BASE FACILITY
                                                                     Contents
Clause                                                                                                                                              Page

Section 1 Interpretation ............................................................................................................................2

1        Definitions and Interpretation .........................................................................................................2

Section 2 The Facility .............................................................................................................................41

2        The Facilities ................................................................................................................................41

3        Purpose ........................................................................................................................................44

4        Conditions of Utilisation ................................................................................................................44

Section 3 Utilisation ................................................................................................................................47

5        Utilisation ......................................................................................................................................47

6        Fronted Facilities ..........................................................................................................................50

Section 4 Repayment, Prepayment and Cancellation ............................................................................60

7        Repayment ...................................................................................................................................60

8        Voluntary prepayment and cancellation .......................................................................................61

9        Mandatory prepayment and cancellation .....................................................................................62

10       Restrictions ...................................................................................................................................65

Section 5 Costs of Utilisation ..................................................................................................................66

11       Interest .........................................................................................................................................66

12       Interest Periods ............................................................................................................................67

13       Changes to the Calculation of Interest .........................................................................................68

14       Fees..............................................................................................................................................69

Section 6 Additional Payment Obligations .............................................................................................71

15       Tax Gross Up and Indemnities .....................................................................................................71

16       Increased Costs ...........................................................................................................................76

17       Other Indemnities .........................................................................................................................77

18       Mitigation by the Lenders .............................................................................................................80

19       Costs and Expenses ....................................................................................................................80

Section 7 Guarantee ...............................................................................................................................83

20       Guarantee and Indemnity .............................................................................................................83

Section 8 Representations, Undertakings and Events of Default ..........................................................91



                                                                        i
21       Representations ...........................................................................................................................91

22       Information Undertakings .............................................................................................................98

23       Budget variance .........................................................................................................................107

24       General Undertakings ................................................................................................................107

25       Bank Accounts ...........................................................................................................................121

26       Events of Default ........................................................................................................................124

Section 9 Changes to Parties ...............................................................................................................132

27       Changes to the Lenders .............................................................................................................132

28       Restriction on Debt Purchase Transactions ...............................................................................136

29       Changes to the Obligors ............................................................................................................137

Section 10 The Finance Parties ...........................................................................................................141

30    Role of the Facility Agent, the Collateral Management Agent, the Issuing Bank, the Overdraft
Bank and Others ...................................................................................................................................141

31       The Security Agent .....................................................................................................................152

32       Conduct of Business by the Finance Parties .............................................................................164

33       Sharing among the Finance Parties ...........................................................................................165

Section 11 Administration .....................................................................................................................167

34       Payment mechanics ...................................................................................................................167

35       Set-Off ........................................................................................................................................171

36       Notices .......................................................................................................................................171

37       Calculations and Certificates ......................................................................................................174

38       Partial Invalidity ..........................................................................................................................175

39       Remedies and Waivers ..............................................................................................................175

40       Amendments and Waivers .........................................................................................................175

41       Confidentiality .............................................................................................................................177

42       Counterparts ...............................................................................................................................180

Section 12 Governing Law and Enforcement .......................................................................................181

43       Governing Law ...........................................................................................................................181

44       Enforcement ...............................................................................................................................181

45       Bail-in Clause .............................................................................................................................183




                                                                        ii
46       Resolution Stay ..........................................................................................................................184

Schedule 1 The Original Parties ...........................................................................................................186

Part I The Obligors ...............................................................................................................................186

Part II The Original Lenders .................................................................................................................188

Schedule 2 Conditions precedent ........................................................................................................189

Part I Conditions precedent to initial Utilisation ....................................................................................189

Part II Conditions precedent required to be delivered by an Additional Obligor ..................................193

Part III Conditions precedent required to be delivered in connection with Sensitive Zones ................194

Part IV Spanish Pledgor conditions precedent .....................................................................................194

Schedule 3 Utilisation Request ............................................................................................................196

Schedule 4 Form of Transfer Certificate ..............................................................................................199

Schedule 5 Form of Assignment Agreement........................................................................................201

Schedule 6 Form of Compliance Certificate .........................................................................................204

Schedule 7 Timetables .........................................................................................................................205

Schedule 8 Forms of Notifiable Debt Purchase Transaction Notice ....................................................206

Part I Form of Notice on Entering into Notifiable Debt Purchase Transaction .....................................206

Part II Form of Notice on Termination of Notifiable Debt Purchase Transaction / Notifiable Debt
Purchase Transaction ceasing to be with Parent Affiliate ....................................................................207

Schedule 9 Form of Accession Letter ..................................................................................................208

Schedule 10 Form of Resignation Letter ..............................................................................................209

Schedule 11 Borrowing Base Amount..................................................................................................210

Schedule 12 Form of Borrowing Base Report ......................................................................................217

Schedule 13 Approved Suppliers .........................................................................................................219

Schedule 14 Permitted Financial Indebtedness ...................................................................................220

Schedule 15 Form of New Lender Spanish Power of Attorney ............................................................222

Schedule 16 Form of Deed of Undertaking ..........................................................................................225

Schedule 17 Form of Lender utilisation report .....................................................................................230

Schedule 18 Debtors’ Budget ...............................................................................................................231

Schedule 19 Interim DIP Order ............................................................................................................232

Schedule 20 - Required Milestones .....................................................................................................233




                                                                     iii
Schedule 21 - Agreed Security Principles ............................................................................................235

Schedule 22 – Existing Security ...........................................................................................................238

SIGNATURES ......................................................................................................................................242




                                                                    iv
THIS AGREEMENT is dated 30 November 2017 as amended and restated pursuant to an
amendment and restatement agreement dated          2018 and made between:

(1)    AEGEAN MARINE PETROLEUM S.A. a corporation incorporated under the laws of Liberia with
       registered office at 80 Broad Street, Monrovia, Republic of Liberia (the Company);

(2)    AEGEAN PETROLEUM INTERNATIONAL INC., a corporation incorporated under the laws of
       the Marshall Islands with registered office at Trust Company Complex, Ajeltake Road, Ajeltake
       Island, Majuro, MH96960, Marshall Islands (APII);

(3)    AEGEAN NWE N.V., a limited liability company incorporated under the laws of Belgium having
       its registered office at Ruiterijschool 1, 2930 Brasschaat, Belgium, registered under company
       number BTW BE 0412.527.142 RPR/RPM Antwerp (section Antwerp) (ANNV);

(4)    AEGEAN BUNKERING GERMANY GMBH, a limited liability company incorporated under the
       laws of the Federal Republic of Germany, having its business address at Holstenwall 5, 20355
       Hamburg, Germany which is registered in the commercial register (Handelsregister) kept at the
       local court (Amtsgericht) of Kiel under registration number HRB 16326 KI (ABGG);

(5)    OBAST BUNKERING & TRADING GMBH, a limited liability company incorporated under the
       laws of the Federal Republic of Germany, having its business address at Dalwitzhofer Weg 22
       a, 18055 Rostock, Germany which is registered in the commercial register (Handelsregister)
       kept at the local court (Amtsgericht) of Rostock under registration number HRB 13560 (OBTG);

(6)    THE COMPANIES listed in Part I (The Obligors) of Schedule 1 (The Original Parties) as
       guarantors (the Guarantors);

(7)    THE PERSONS listed in Part II (The Original Lenders) of Schedule 1 (The Original Parties) as
       lenders (the Original Lenders);

(8)    ABN AMRO BANK N.V. as facility agent of the other Finance Parties (the Facility Agent);

(9)    ABN AMRO BANK N.V. as collateral management agent of the other Finance Parties (the
       Collateral Management Agent);

(10)   ABN AMRO BANK N.V. as security trustee for the Secured Parties (the Security Agent);

(11)   MERCURIA ENERGY TRADING S.A. (METSA) as co-ordinator (the Co-Ordinator);

(12)   ABN AMRO BANK N.V. as Facility B Tranche 1 issuing bank (the Facility B Tranche 1
       Issuing Bank);

(13)   ABN AMRO BANK N.V. as Facility B Tranche 2 issuing bank (the Facility B Tranche 2
       Issuing Bank);

(14)   ABN AMRO BANK N.V. as overdraft bank (the Overdraft Bank); and

(15)   MERCURIA ENERGY TRADING S.A. (METSA) as hedging provider (a Hedging Provider).

WHEREAS:

(A)    On ___ November 2018 (the Petition Date), the Parent and the other Debtors filed voluntary
       petitions with the Bankruptcy Court commencing their respective cases that are pending under
       Chapter 11 of the Bankruptcy Code (the cases of the relevant Borrowers and the Guarantors,
       each a Case and together, the Cases) and have continued in the possession of their assets
       and in the management of their business pursuant to Sections 1107 and 1108 of the Bankruptcy
       Code.

(B)    The Obligors have requested that the Lenders extend credit to them in the form of a debtor-in-
       possession first-out revolving credit facility in an aggregate principal amount of up to


                                               1
            $300,000,000, subject to the conditions set out in this Agreement. All of the Borrowers’
            obligations under the Facility are to be guaranteed by the Parent and certain of its Subsidiaries
            (subject to the terms of this Agreement). The Lenders are willing to extend such credit, and the
            Issuing Bank is willing to issue letters of credit, to the relevant Borrowers, in each case, on the
            terms and subject to the conditions set out in this Agreement.

(C)         The respective priorities of each Facility and the other Secured Obligations shall be as set out in
            this Agreement, the Interim DIP Order and the Final DIP Order, in each case upon entry thereof
            (as applicable) by the Bankruptcy Court.

IT IS AGREED as follows:

                                                    Section 1
                                                  Interpretation

1           Definitions and Interpretation
      1.1         Definitions

            In this Agreement (including the Recitals):

            Acceptable Bank means:

            (a)    ABN AMRO Bank N.V.;

            (b)    a bank or financial institution which:

                   (i)    has a rating for its long-term unsecured and non-credit-enhanced debt obligations
                          of BBB- or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or
                          Baa3 or higher by Moody's Investors Service Limited or a comparable rating from
                          an internationally recognised credit rating agency; and

                   (ii)   (other than when used in the definitions of “Cash” and “Cash Equivalent
                          Investments”) has been approved in writing by the Issuing Bank; and/or

            (c)    any other bank or financial institution approved by the Facility Agent and the Issuing
                   Banks.

            Acceptable Reorganization Plan means a Debtor Relief Plan that provides for the termination
            of the Commitments and the payment in full of the Prepetition Obligations and the Secured
            Obligations (other than contingent indemnification obligations not yet due and payable but
            which, for the avoidance of doubt, shall be preserved in such Debtor Relief Plan) in cash on the
            effective date of such Debtor Relief Plan to the extent not previously paid from the proceeds
            from a sale under Section 363 of the Bankruptcy Code

            Accession Letter means a document substantially in the form set out in Schedule 9 (Form of
            Accession Letter)

            Account Bank means the Collateral Management Agent

            Accounting Principles means generally accepted accounting principles in The United States
            of America

            Accounting Reference Date means 31 December

            Account Pledge Agreements means the pledge agreement dated on or about 30 November
            2017 between the Borrowers as pledgors and the Security Agent as pledgee, pursuant to which
            the Borrowers pledge, inter alia, all amounts standing to the credit of the Collection Accounts
            and the Facility Accounts in favour of the Security Agent to secure the First Secured Obligations



                                                        2
Additional Borrower means any company which becomes an Additional Borrower in
accordance with clause 29 (Changes to the Obligors)

Additional Guarantor means any company which becomes an Additional Guarantor in
accordance with clause 29 (Changes to the Obligors)

Additional Obligor means an Additional Borrower or an Additional Guarantor

Affiliate means, in relation to any person, a Subsidiary of that person or a Holding Company of
that person or any other Subsidiary of that Holding Company provided that, in relation to any
Obligor or other Group member, the term shall not include Mercuria Energy Group Limited or
any MEGL Affiliate from time to time

Agent’s Rate of Exchange means the Facility Agent’s spot rate of exchange for the purchase
of the relevant currency with the Base Currency in the London foreign exchange market at or
about 11:00 a.m. on the date of the most recently delivered Borrowing Base Report

Agreed Security Principles means the agreed security principles set out in Schedule 21
(Agreed Security Principles)

Amendment and Restatement Agreement means the amendment and restatement
agreement in relation to this Agreement dated on the date set out above and entered into
between the Parties

AOTC means Aegean Oil Terminal Corporation, a company duly incorporated in the Marshall
Islands with its registered address at PO Box 1405, Majuro, Marshall Islands

Applicable KYC Procedures means any applicable “know your customer” checks or similar
identification procedures, or equivalent internal policies of a Lender, or any equivalent
procedures required by applicable law or regulations (including the Money laundering and anti-
terrorism Act (Wet ter voorkoming van witwassen en financieren terrorisme))

Applicable Law means:

(a)   in relation to any jurisdiction or to the European Union, any law, regulation, treaty,
      directive, decision, rule, regulatory requirement, judgment, order, ordinance, request,
      guideline or direction or any other act of any government entity of such jurisdiction or of
      any EU Institution whether or not having the force of law and with which any Party is
      required to comply, or with which it would, in the normal course of its business, comply;
      and

(b)   in relation to any Lender, any Basel II Regulation applicable to that Lender

Approved Suppliers means:

(a)   the suppliers listed in Schedule 13 (Approved Suppliers);

(b)   any refinery in compliance with the terms and conditions of clause 22.13 (Proof of Origin);
      and

(c)   any other supplier which is approved in writing by the Company and the Facility Agent
      (acting on the instructions of the Majority Lenders),

but in each case only to the extent of any supply contracts entered into in respect of the
Sensitive Zone and provided that an Approved Supplier shall cease to be an Approved Supplier
on the date on which:

(i) the Facility Agent (acting on the instructions of the Majority Lenders) so directs in writing to
the Company; and/or




                                          3
(ii) any Lender so directs in writing to the Facility Agent and the Company on the basis of such
Lender’s internal or external compliance requirements

Asset Purchase Agreement means that agreement executed between one or more of the
Debtors for the sale of the assets described therein to Mercuria Asset Holdings (Hong Kong)
Limited, a company incorporated in Hong Kong with limited liability, dated 5 November 2018.

Assignment Agreement means an agreement substantially in the form set out in Schedule 5
(Form of Assignment Agreement) or any other form agreed between the relevant assignor and
assignee

Auditors means one of PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte & Touche

Authorisation means an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation or registration

Availability Period means:

(a)   in relation to Facility A, the period from and including the date of this Agreement to and
      including the date which is one (1) Month prior to the Termination Date provided that the
      Availability Period shall not extend beyond the Petition Date;

(b)   in relation to Facility A Tranche 2, the period from and including the date of this
      Agreement to and including the Termination Date

(c)   in relation to Facility B Tranche 1, the period from and including the date of this
      Agreement to and including the Termination Date provided that the Availability Period
      shall not extend beyond the Petition Date; and

(d)   in relation to Facility B Tranche 2, the period from and including the date of this
      Agreement to and including the Termination Date

Available Facility means, in relation to a Facility or Tranche, the aggregate for the time being
of each Lender's Available Commitment in respect of that Facility or Tranche, subject to clause
4.7 (Maximum Available Amount) and clause 4.8 (Fronting Bank Limit)

Available Commitment means, subject to clause 14.4, in relation to a Facility and, where
applicable, a Tranche:

(a)   a Lender's Commitment under that Facility and Tranche provided that, in respect of
      Tranche 2 of each Facility, the Available Commitment shall not exceed the aggregate
      amount of Tranche 1 repayments or prepayments made in relation to that Facility in
      accordance with clauses 9.4 and 9.5 since the Effective Date including any repayments
      or prepayments to be netted off against the proceeds of the Loan to be made on the
      proposed Utilisation Date; minus

(b)

      (i)    the Base Currency Amount of its participation in any outstanding Utilisations under
             that Facility and Tranche; and

      (ii)   in relation to any proposed Utilisation, the Base Currency Amount of its
             participation in any Utilisations that are due to be made under that Facility and
             Tranche on or before the proposed Utilisation Date,

      other than that Lender's participation in any Utilisation that are due to be repaid, prepaid,
      reduced or cancelled on or before the proposed Utilisation Date

Bail-In Action means the exercise of any Write-down and Conversion Powers




                                          4
Bail-In Legislation means:

(a)   in relation to an EEA Member Country which has implemented, or which at any time
      implements, Article 55 of Directive 2014/59/EU establishing a framework for the recovery
      and resolution of credit institutions and investment firms , the relevant implementing law
      or regulation as described in the EU Bail-In Legislation Schedule from time to time; and

(b)   in relation to any other state, any analogous law or regulation from time to time which
      requires contractual recognition of any Write-down and Conversion Powers contained in
      that law or regulation

Bankruptcy Code means Title 11 of the United States Code entitled “Bankruptcy”

Bankruptcy Court means the United States Bankruptcy Court for the Southern District of New
York or any other court having jurisdiction over the Cases from time to time

Base Currency means Dollars

Base Currency Amount means:

(a)   in relation to a Utilisation, the amount specified in the Utilisation Request delivered by a
      Borrower for that Utilisation (or, if the amount requested is not denominated in the Base
      Currency, that amount converted into the Base Currency at the Agent's Rate of Exchange
      as at the date which is three (3) Business Days before the Utilisation Date or, if later, on
      the date the Facility Agent receives the Utilisation Request) adjusted to reflect any
      repayment, prepayment, consolidation or division of the Utilisation; and

(b)   in relation to the calculation of any other amount which is not denominated in the Base
      Currency, that amount converted into the Base Currency at the Agent's Rate of Exchange
      as at the date which is three (3) Business Days before the relevant calculation date

Basel II Accord means the “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 as updated prior to, and in the form existing on, the date of this Agreement,
excluding any amendment thereto arising out of the Basel III Accord

Basel II Approach means, in relation to any Finance Party, either the Standardised Approach
or the relevant Internal Ratings Based Approach (each as defined in the Basel II Accord)
adopted by that Finance Party (or any of its Affiliates) for the purposes of implementing or
complying with the Basel II Accord

Basel II Increased Cost means an Increased Cost which is attributable to the implementation
or application of or compliance with any Basel II Regulation in force as at the date hereof
(whether such implementation, application or compliance is by a government, regulator,
Finance Party or any of its Affiliates)

Basel II Regulation means:

(a)   any Applicable Law in force as at the date hereof implementing the Basel II Accord
      (including the relevant provisions of directive 2013/36/EU (CRD IV) and regulation
      575/2013 (CRR) of the European Union); or

(b)   any Basel II Approach adopted by a Finance Party or any of its Affiliates;

but excludes any Applicable Law implementing the Basel III Accord save and to the extent that
it is a re-enactment of any Applicable Law referred to in paragraph (a) of this definition

Basel III Accord means, together:




                                         5
(a)    the agreements on capital requirements, a leverage ratio and liquidity standards
       contained in “Basel III: A global regulatory framework for more resilient banks and
       banking systems”, “Basel III: International framework for liquidity risk measurement,
       standards and monitoring” and “Guidance for national authorities operating the
       countercyclical capital buffer” published by the Basel Committee on Banking Supervision
       in December 2010, each as amended, supplemented or restated;

(b)    the rules for global systemically important banks contained in “Global systemically
       important banks: assessment methodology and the additional loss absorbency
       requirement - Rules text” published by the Basel Committee on Banking Supervision in
       November 2011, as amended, supplemented or restated; and

(c)    any further guidance or standards published by the Basel Committee on Banking
       Supervision relating to “Basel III”

Basel III Increased Cost means an Increased Cost which is attributable to the implementation
or application of or compliance with any Basel III Regulation (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of its Affiliates)

Basel III Regulation means any Applicable Law implementing the Basel III Accord (including
CRD IV and CRR) save and to the extent that it is re-enacts a Basel II Regulation

Belgian Borrower means a Borrower incorporated under the laws of Belgium

Belgian Obligor means an Obligor incorporated under the laws of Belgium

Bidding Procedures has the meaning given to such term in Schedule 20

Bidding Procedures Order has the meaning given to such term in Schedule 20

Borrower means an Original Borrower or an Additional Borrower in each case unless it has
ceased to be a Borrower in accordance with clause 29 (Changes to the Obligors)

Borrowing Base means the aggregate of cash, inventory and receivables from time to time
included in the Borrowing Base Report in accordance with Schedule 11 (Borrowing Base
Amount)

Borrowing Base Amount means at any time:

(a) the Base Currency Amount of the aggregate of the Borrowing Base calculated pursuant to
Schedule 11 (Borrowing Base Amount);

less

(b) the Outstandings

Borrowing Base Audit Report means an audit report in respect of the Borrowing Base to be
provided by the Company in accordance with the terms of this Agreement, provided by a report
provider acceptable to the Collateral Management Agent (which shall not be a Borrower’s
auditors) addressed to, on terms acceptable to, and capable of being replied upon by, the
Collateral Management Agent

Borrowing Base Report means a report substantially in the form set out in Schedule 12 (Form
of Borrowing Base Report) and taking into account any additional requirements set out in
Schedule 11 (Borrowing Base Amount), duly completed by the Company and signed on its
behalf by two (2) authorised signatories

Break Costs means the amount (if any) by which:




                                         6
(a)   the interest which a Lender should have received for the period from the date of receipt of
      all or any part of its participation in a Loan or Unpaid Sum to the last day of the current
      Interest Period in respect of that Loan or Unpaid Sum, had the principal amount or
      Unpaid Sum received been paid on the last day of that Interest Period;

exceeds:

(b)   the amount which that Lender would be able to obtain by placing an amount equal to the
      principal amount or Unpaid Sum received by it on deposit with a leading bank in the
      Relevant Interbank Market for a period starting on the Business Day following receipt or
      recovery and ending on the last day of the current Interest Period

Bridge Financing means loan financing provided on a bilateral basis by any Lender to
members of the Group for the purpose of financing working capital needs of the Group, with a
maximum tenor (including any potential extensions and/or renewals) of 90 days and which is
intended to be refinanced by Utilisations

Budget means the Debtors’ budget delivered to the Facility Agent on or prior to the Effective
Date, setting forth (a) in reasonable detail the receipts and disbursements of the Debtors on a
weekly basis from the Effective Date through the immediately consecutive 13 weeks broken
down by week, including the anticipated uses of the Facilities for such period, as such budget
may be amended or modified from time to time by the Debtors provided that the Majority
Lenders shall have provided prior written consent to any such amendment or modification,
together with budgets for subsequent periods proposed by the Debtors and approved by the
Majority Lenders in their sole discretion

Business Day means a day (other than a Saturday or Sunday) on which banks are open for
general business in London, Paris, Geneva, Amsterdam and New York City and (in relation to
any date for payment or purchase of euro) any TARGET Day

Canadian Barges means each of the following vessels registered in Vancouver, Canada:

(a)   having official number 822652 and USCG VIN Number CG061360 and which, as at the
      date of the Amendment and Restatement Agreement, has vessel name “PT22”; and

(b)   having official number 838658 and USCG VIN Number L838658 and which, as at the
      date of the Amendment and Restatement Agreement, has vessel name “PT40”

Canadian Barges Loan means the loan provided by METSA to the Company pursuant to a
loan agreement dated September 7, 2018 and made between METSA, the Company, the
Parent and I.C.S. Petroleum Limited and secured by the Canadian Barges

Canadian Security Agreement means the Security Agreement (Canada), dated on or about
the date hereof, executed and delivered by Aegean Bunkering (USA) LLC to the Security Agent,
as amended, modified or supplemented from time to time.

Capital Stock means any and all shares, interests, participations or other equivalents (however
designated) of capital stock, any and all equivalent ownership interests in any company,
corporation, limited liability company, general partnerships, limited partnership, limited liability
partnership, trust, estate, proprietorship, joint venture or other business organization and any
and all warrants, rights or options to purchase any of the foregoing, but excluding any debt
security convertible into or exchangeable for such interest

Carve-Out means the term “Carve-Out” in the Final DIP Order, or, prior to the entry of the Final
DIP Order, the Interim DIP Order

Carve-Out Trigger Notice has the meaning set forth in the Final DIP Order, or prior to the entry
of the Final DIP Order, the Interim Order

Case has the meaning given to such term in the Recitals



                                          7
Cash means, at any time, cash in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a member of the
Group is alone (or together with other members of the Group) beneficially entitled and for so
long as:

(a)   that cash is repayable on demand;

(b)   repayment of that cash is not contingent on the prior discharge of any other indebtedness
      of any member of the Group or of any other person whatsoever or on the satisfaction of
      any other condition;

(c)   there is no Security over that cash except for Transaction Security or any Security
      permitted pursuant to clause 24.12 (Negative pledge) constituted by a netting or set-off
      arrangement entered into by members of the Group in the ordinary course of their
      banking arrangements; and

(d)   the cash is freely and immediately available to be applied in repayment or prepayment of
      the Facilities

Cash Equivalent Investments means at any time:

(a)   certificates of deposit maturing within one year after the relevant date of calculation and
      issued by an Acceptable Bank;

(b)   any investment in marketable debt obligations issued or guaranteed by the government of
      the United States of America, the United Kingdom, any member state of the European
      Economic Area or any Participating Member State or by an instrumentality or agency of
      any of them having an equivalent credit rating, maturing within one year after the relevant
      date of calculation and not convertible or exchangeable to any other security;

(c)   commercial paper not convertible or exchangeable to any other security:

      (i)     for which a recognised trading market exists;

      (ii)    issued by an issuer incorporated in the United States of America, the United
              Kingdom, any member state of the European Economic Area or any Participating
              Member State;

      (iii)   which matures within one year after the relevant date of calculation; and

      (iv)    which has a credit rating of either A-1 or higher by Standard & Poor's Rating
              Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's Investors
              Service Limited, or, if no rating is available in respect of the commercial paper, the
              issuer of which has, in respect of its long-term unsecured and non-credit enhanced
              debt obligations, an equivalent rating;

(d)   any investment in money market funds which (i) have a credit rating of either A-1 or
      higher by Standard & Poor's Rating Services or F1 or higher by Fitch Ratings Ltd or P-1
      or higher by Moody's Investors Service Limited, (ii) which invest substantially all their
      assets in securities of the types described in paragraphs (a) to (d) above and (iii) can be
      turned into cash on not more than thirty (30) days' notice; or

(e)   any other debt security approved by the Majority Lenders,

in each case, to which any member of the Group is alone (or together with other members of
the Group beneficially entitled at that time and which is not issued or guaranteed by any
member of the Group or subject to any Security (other than Security arising under the
Transaction Security Documents)




                                           8
Cash Management Order means the Bankruptcy Court order, in form and substance
reasonably satisfactory to the Facility Agent and the Majority Lenders, relating to the Debtors’
cash management system and bank accounts

Certificate of Origin means a certificate received from an Approved Supplier stating clearly the
country of origin of the underlying goods

Change of Control means an event or series of events by which:

(a)   any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
      Securities Exchange Act of 1934, but excluding any employee benefit plan of such
      person or its Subsidiaries, and any person or entity acting in its capacity as trustee, agent
      or other fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
      defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
      a person or group shall be deemed to have “beneficial ownership” of all securities that
      such person or group has the right to acquire, whether such right is exercisable
      immediately or only after the passage of time (such right, an option right)), directly or
      indirectly, of 35% or more of the Equity Interests of any Holding Company of a Borrower
      entitled to vote for members of the board of directors or equivalent governing body of that
      Borrower on a fully-diluted basis (and taking into account all such securities that such
      person or group has the right to acquire pursuant to any option right); or

(b)   the direct Holding Company of a Borrower shall cease to own (directly or indirectly),
      beneficially and of record, and control, 100% of each class of outstanding Equity Interests
      of that Borrower free and clear of all Security, charges or other encumbrances, other than
      Security in favour of the Security Agent for the ratable benefit of the Secured Parties
      and/or in favour of the US DIP Administrative Agent in respect of the Second Secured
      Obligations; or

(c)   the Parent shall cease to own (directly or indirectly), beneficially and of record, and
      control, 100% of each class of outstanding Equity Interests of the Borrowers, the direct
      Holding Company of each Borrower and each other person that is a Subsidiary on the
      Effective Date (except to the extent permitted hereunder), free and clear of all Security,
      charges or other encumbrances, other than (i) Security (w) in favour of the Security Agent
      for the ratable benefit of the Secured Parties and/or in favour of the US DIP
      Administrative Agent in respect of the Second Secured Obligations, (x) in respect of the
      Carveout, and (y) contemplated by the Orders (including any adequate protection liens in
      favour of other lenders), or (ii) as otherwise permitted under this Agreement

Notwithstanding the foregoing, ownership changes in the document entitled “1.1E Certain
Ownership” delivered to the Facility Agent prior to the Effective Date shall not constitute a
Change of Control

Charged Property means all of the assets of the Obligors and any Spanish Pledgor (if any)
which from time to time are, or are expressed to be, the subject of the Transaction Security

Clearing Providers means ABN AMRO Clearing Bank N.V. (a company incorporated in the
Netherlands) or any other clearing provider which is an Affiliate of a Facility B Lender and which
is approved in writing by the Facility Agent and which enters into a Multi-Party TPA Agreement
with the Company, and Clearing Provider means any of them as the case may be

Clearing Provider Hedging Agreement means any document evidencing a Clearing Provider
Hedging Transaction

Clearing Provider Hedging Transactions has the meaning given to it in clause 2.4
(Hedging/Clearing)

Code means the US Internal Revenue Code of 1986




                                          9
Collateral Management Agreement means a collateral management agreement in respect of
inland storage to be entered into between the Security Agent, the relevant Borrower and the
Collateral Manager in form and substance satisfactory to the Facility Agent acting on the
instructions of all Lenders

Collateral Manager means a collateral manager approved in writing by the Facility Agent acting
on the instructions of all Lenders

Collection Accounts means the bank accounts opened and maintained by each Borrower with
the Account Bank in accordance with clause 25 (Bank Accounts) and includes any interest of
the Borrowers in any replacement account or any sub-division or sub-account of any of these
accounts

Commitment means, in relation to a Lender, its Facility A Tranche 1 Commitment, Facility A
Tranche 2 Commitment, Facility B Tranche 1 Commitment and/or Facility B Tranche 2
Commitment (as the case may be)

Commodities means bunker fuel, crude oil, fuel oil, gas oil, lubricants, and other petroleum
products, and with the consent of the Majority Lenders, any other energy commodities that are
of the type which are purchased, sold or otherwise traded in physical, futures, forward or over
the counter markets

Compliance Certificate means a certificate substantially in the form set out in Schedule 6
(Form of Compliance Certificate)

Compliance Policy means the policy of the Group, approved by the Board of Directors of the
Company, in relation to operational control procedures related to product origin (traceability,
compliance with United States of America, European Union and United Nations Sanctions or
any other state or authority which has issued Sanctions with which a member of the Group is
required to comply)

Compliant Borrowing Base Report means a Borrowing Base Report showing a Borrowing
Base Amount which is zero (0) or a positive number

Compliant Cross-Check Borrowing Base Report means a Cross-Check Borrowing Base
Report, the accuracy of which has been verified by the Majority Lenders based on the
information provided by sources acceptable to the Majority Lenders and reflected therein
relating to:

      (i)    the storage volumes at any inland storage facilities, leased or owned by the
             Borrowers and any Spanish Pledgor (if any) and which have capacity equal to or in
             excess of 50,000 metric tons; and

      (ii)   the storage volumes on any vessels leased or owned by the Borrowers and any
             Spanish Pledgor (if any) which have capacity equal to or in excess of 15,000 metric
             tons,

and which shows a Borrowing Base, the Base Currency Amount of which is not less than ninety
five per cent. (95%) of the Base Currency Amount of the Borrowing Base as reported in the
most recent Compliant Borrowing Base Report

Confidential Information means all information relating to any Obligor, the Group, the Finance
Documents or a Facility of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in relation to, or
for the purpose of becoming a Finance Party under, the Finance Documents or a Facility from
either:

(a)   any member of the Group or any of its advisers; or




                                        10
(b)   another Finance Party, if the information was obtained by that Finance Party directly or
      indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document, electronic file or any
other way of representing or recording information which contains or is derived or copied from
such information but excludes information that:

      (i)     is or becomes public information other than as a direct or indirect result of any
              breach by that Finance Party of clause 41 (Confidentiality); or

      (ii)    is identified in writing at the time of delivery as non-confidential by any member of
              the Group or any of its advisers; or

      (iii)   is known by that Finance Party before the date the information is disclosed to it in
              accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance
              Party after that date, from a source which is, as far as that Finance Party is aware,
              unconnected with the Group and which, in either case, as far as that Finance Party
              is aware, has not been obtained in breach of, and is not otherwise subject to, any
              obligation of confidentiality

Confidentiality Undertaking means a confidentiality undertaking substantially in a
recommended form of the LMA from time to time or in any other form agreed between the
Company and the Facility Agent

Contractual Obligation means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or
by which it or any of its property is bound

Credit Instrument means any transaction-related standby or documentary letter of credit or
guarantee issued, to be issued or deemed to be issued by an Issuing Bank under the relevant
Tranche of Facility B and in such form requested by a Borrower which is acceptable to the
relevant Issuing Bank in accordance with the terms of this Agreement including without
limitation clause 5.3 (Completion of a Utilisation Request for Fronted Facilities) and clause 6
(Fronted Facilities)

Cross-Check Borrowing Base Report means a report duly completed by the Company and
signed on its behalf by two (2) authorised signatories in the form required pursuant to clause
22.7(c) (Borrowing Base Report)

Current Assets means the aggregate (on a consolidated basis) of all inventory, work in
progress, trade and other receivables of each member of the Group including prepayments in
relation to operating items and sundry debtors (including Cash and Cash Equivalent
Investments) expected to be realised within twelve (12) months from the date of computation
but excluding amounts in respect of:

(a)   receivables in relation to Tax;

(b)   Exceptional Items and other non-operating items;

(c)   insurance claims; and

(d)   any interest owing to any member of the Group

Debt Purchase Transaction means, in relation to a person, a transaction where such person:

(a)   purchases by way of assignment or transfer;

(b)   enters into any sub-participation in respect of; or




                                          11
(c)   enters into any other agreement or arrangement having an economic effect substantially
      similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement

Debtor Relief Laws means the Bankrupcty Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganisation, or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect

Debtor Relief Plan means a plan of reorganization or plan of liquidation pursuant to any Debtor
Relief Laws

Debtors means the Borrowers (other than ANNV, ABGG and OBTG), the Parent, and each
other Subsidiary of the Parent that filed a voluntary petition for relief pursuant to chapter 11 of
the Bankruptcy Code with the Bankruptcy Court on the Petition Date and each a Debtor

Debtors’ Collateral means, collectively, all real, personal, and mixed property (including Equity
Interests) of the Debtors’ respective estates in the Cases, including, without limitation, all
inventory, accounts receivable, general intangibles (including rights under intercompany loans),
contracts, chattel paper, owned real estate, real property leaseholds, governmental approvals,
licenses and permits, fixtures, machinery, equipment, deposit accounts, patents, copyrights,
trademarks (other than any “intent to use” trademark, applications for which a Statement of Use
or Amendment to Allege Use, as applicable, has not been filed and accepted with the US Patent
and Trademark Office or any similar authority in other jurisdictions), trade names, rights under
license agreements and other intellectual property, securities, partnership or membership
interests in limited liability companies, and capital stock of any subsidiary of any of the Debtors,
including, without limitation, the products and proceeds thereof, in each case excluding any
collateral that is described in any Transaction Security Document as being excluded collateral.

Deed of Undertaking means a deed of undertaking in the form set out in Schedule 16 (Form of
Deed of Undertaking) to be entered into between a third party, a Borrower and an Issuing Bank

Default means an Event of Default or any event or circumstance specified in clause 26 (Events
of Default) which would (with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the foregoing) be an
Event of Default

Deficient Borrowing Base Report means a Borrowing Base Report immediately after delivery
of which it appears that the Borrowing Base Amount is a negative number

Deficient Cross-Check Borrowing Base Report means a Cross-Check Borrowing Base
Report which is not a Compliant Cross-Check Borrowing Base Report

Delegate means any delegate, agent, attorney or co-trustee appointed by the Security Agent

Disruption Event means either or both of:

(a)   a material disruption to those payment or communications systems or to those financial
      markets which are, in each case, required to operate in order for payments to be made in
      connection with the Facilities (or otherwise in order for the transactions contemplated by
      the Finance Documents to be carried out) which disruption is not caused by, and is
      beyond the control of, any of the Parties; or

(b)   the occurrence of any other event which results in a disruption (of a technical or systems-
      related nature) to the treasury or payments operations of a Party preventing that, or any
      other Party:

      (i)    from performing its payment obligations under the Finance Documents; or




                                          12
      (ii)   from communicating with other Parties in accordance with the terms of the Finance
             Documents,

and which (in either such case) is not caused by, and is beyond the control of, the Party whose
operations are disrupted

Dormant Company means a company that is no longer operational and has no material assets
or activities as specified in the Group Structure Chart as updated from time to time

EEA Member Country means any member state of the European Union, Iceland, Liechtenstein
and Norway

Effective Date has the meaning given in the Amendment and Restatement Agreement

Eligible LOI Counterparty means a person or their replacement notified from time to time by
five (5) Business Days’ notice in writing by the Facility Agent (acting on the instructions of all
Facility B Lenders) to the Company) and any other person approved by all Facility B Lenders to
the relevant Tranche as being suitable to issue a letter of indemnity for presentation for payment
under a Credit Instrument

Eligible Receivables has the meaning given to in in Schedule 11 (Borrowing Base Amount)

Environment means humans, animals, plants and all other living organisms including the
ecological systems of which they form part and the following media:

(a)   air (including, without limitation, air within natural or man-made structures, whether above
      or below ground);

(b)   water (including, without limitation, territorial, coastal and inland waters, water under or
      within land and water in drains and sewers); and

(c)   land (including, without limitation, land under water)

Environmental Claim means any claim, proceeding, formal notice or investigation by any
person in respect of any Environmental Law

Environmental Law means any applicable law or regulation which relates to:

(a)   the pollution or protection of the Environment;

(b)   the conditions of the workplace; or

(c)   the generation, handling, storage, use, release or spillage of any substance which, alone
      or in combination with any other, is capable of causing harm to the Environment,
      including, without limitation, any waste

Environmental Permits means any permit and other Authorisation and the filing of any
notification, report or assessment required under any Environmental Law for the operation of
the business of any member of the Group conducted on or from the properties owned or used
by any member of the Group

Equity Interests means, as to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other ownership or
profit interests in) such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting, and whether or not




                                            13
such shares, warrants, options, rights or other interests are outstanding on any date of
determination

EU Bail-In Legislation Schedule means the document described as such and published by the
Loan Market Association (or any successor person) from time to time.

Event of Default means any event or circumstance specified as such in clause 26 (Events of
Default)

Existing Security means the Security described in Schedule 22 (Existing Security)

Existing Security Holder means any person which holds directly Security which is permitted
under and in accordance with clause 24.12 (Negative pledge)

Expiry Date means, for a Fronted Facility, the last day of its Term

Facility means Facility A or Facility B

Facility Accounts means the bank accounts opened and maintained by each Borrower with
the Account Bank in accordance with clause 25 (Bank Accounts) and includes any replacement
account or any sub-division or sub-account of any of those accounts

Facility A means together:

(a)   Facility A Tranche 1; and

(b)   Facility A Tranche 2

Facility A Margin means in relation to the Facility A Tranche 1, the Facility A Tranche 1 Margin
and in relation to the Facility A Tranche 2, the Facility A Tranche 2 Margin

Facility A Tranche 1 means the secured committed multicurrency borrowing base revolving
credit facility made available under this Agreement as described in clause 2.1(a)(i) (The
Facilities)

Facility A Tranche 1 Commitments means:

(a)   in relation to an Original Lender, the amount in the Base Currency set opposite its name
      under the heading “Facility A Tranche 1 Commitment” in Part II of Schedule 1 (The
      Original Parties) and the amount of any other Facility A Tranche 1 Commitment
      transferred to it under this Agreement; and

(b)   in relation to any other Lender, the amount in the Base Currency of any Facility A
      Tranche 1 Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement

Facility A Tranche 1 Margin means two point six per cent. (2.6%) per annum

Facility A Tranche 1 Total Commitments means the aggregate of the Facility A Tranche 1
Commitments

Facility A Tranche 2 means the secured committed multicurrency borrowing base revolving
credit facility made available under this Agreement as described in clause 2.1(a)(ii) (The
Facilities)

Facility A Tranche 2 Commitments means:




                                          14
(a)   in relation to an Original Lender, the amount in the Base Currency set opposite its name
      under the heading “Facility A Tranche “ Commitment” in Part II of Schedule 1 (The
      Original Parties) and the amount of any other Facility A Tranche 2 Commitment
      transferred to it under this Agreement; and

(b)   in relation to any other Lender, the amount in the Base Currency of any Facility A
      Tranche 2 Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement

Facility A Tranche 2 Margin means three point five per cent. (3.5%) per annum

Facility A Tranche 2 Total Commitments means the aggregate of the Facility A Tranche 2
Commitments

Facility A Total Commitments means the aggregate of the Facility A Tranche 1 Commitments
and the Facility A Tranche 2 Commitments, being $200,000,000 at the date of the Amendment
and Restatement Agreement

Facility B means together:

(a)   Facility B Tranche 1; and

(b)   Facility B Tranche 2

Facility B Lender means in relation to a particular Tranche of Facility B, a Lender who has at
any time a Facility B Tranche 1 Commitment or Facility B Tranche 2 Commitment

Facility B Margin means three point five per cent. (3.5%) per annum

Facility B Total Commitments means the aggregate of the Facility B Tranche 1 Commitments
and the Facility B Tranche 2 Commitments, being US$125,200,000 at the date of the
Amendment and Restatement Agreement

Facility B Tranche 1 means a secured uncommitted multicurrency borrowing base revolving
credit facility for the entry into or issue of Fronted Facilities which was in place on or prior to the
Petition Date and as described in clause 2.1(b)(i) (The Facilities)

Facility B Tranche 1 Commitments means:

(a)   in relation to an Original Lender, the amount in the Base Currency set opposite its name
      under the heading “Facility B Tranche 1 Commitment” in Part II of Schedule 1 (The
      Original Parties), such amount having been adjusted in respect of Credit Instruments in
      accordance with clause 9.5 and the amount of any other Facility B Tranche 1
      Commitment transferred to it under this Agreement; and

(b)   in relation to any other Lender, the amount in the Base Currency of any Facility B
      Tranche 1 Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement

Facility B Tranche 1 Issuing Bank means each Party identified in the recitals to this
Agreement as a Facility B Tranche 1 Issuing Bank and any Facility B Lender which has become
a Facility B Tranche 1 Issuing Bank pursuant to clause 5.11(a) (Appointment of additional
Issuing Banks) (and if there is more than one such Party, such Parties shall be referred to,
whether acting individually or together, as the Facility B Tranche 1 Issuing Bank) provided
that, in respect of a Credit Instrument issued or to be issued pursuant to the terms of this
Agreement, the Facility B Tranche 1 Issuing Bank shall be the Facility B Tranche 1 Issuing
Bank which has issued or agreed to issue that Credit Instrument under Facility B Tranche 1




                                           15
Facility B Tranche 1 Total Commitments means the aggregate of the Facility B Tranche 1
Commitments

Facility B Tranche 2 means a secured committed multicurrency borrowing base revolving
credit facility as described in clause 2.1(b)(ii) (The Facilities)

Facility B Tranche 2 Commitments means:

(a)   in relation to an Original Lender, the amount in the Base Currency set opposite its name
      under the heading “Facility B Tranche 2 Commitment” in Part II of Schedule 1 (The
      Original Parties) and the amount of any other Facility B Tranche 2 Commitment
      transferred to it under this Agreement; and

(b)   in relation to any other Lender, the amount in the Base Currency of any Facility B
      Tranche 2 Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement

Facility B Tranche 2 Issuing Bank means each Party identified in the recitals to this
Agreement as a Facility B Tranche 2 Issuing Bank and any Facility B Lender which has become
a Facility B Tranche 2 Issuing Bank pursuant to clause 5.11(a) (Appointment of additional
Issuing Banks) (and if there is more than one such Party, such Parties shall be referred to,
whether acting individually or together, as the Facility B Tranche 2 Issuing Bank) provided
that, in respect of a Credit Instrument issued, to be issued or deemed to be issued pursuant to
the terms of this Agreement, the Facility B Tranche 2 Issuing Bank shall be the Facility B
Tranche 2 Issuing Bank which has issued, deemed to have issued or agreed to issue that Credit
Instrument under Facility B Tranche 2

Facility B Tranche 2 Total Commitments means the aggregate of the Facility B Tranche 2
Commitments

Facility B Utilisation means in relation to a particular Tranche of Facility B, a Utilisation made
or to be made under the relevant Tranche of Facility B or the principal amount outstanding for
the time being of that Utilisation

Facility Office means:

(a)   in respect of a Lender, Issuing Bank or Overdraft Bank, the office or offices notified by
      that Lender, Issuing Bank or Overdraft Bank to the Facility Agent in writing on or before
      the date it becomes a Lender, Issuing Bank or Overdraft Bank (or, following that date, by
      not less than five (5) Business Days' written notice) as the office or offices through which
      it will perform its obligations under this Agreement; or

(b)   in respect of any other Finance Party, the office in the jurisdiction in which it is resident for
      tax purposes

FATCA means:

(a)   sections 1471 to 1474 of the Code or any associated regulations or other official
      guidance;

(b)   any treaty, law, regulation or other official guidance enacted in any other jurisdiction, or
      relating to an intergovernmental agreement between the US and any other jurisdiction,
      which (in either case) facilitates the implementation of paragraph (a) above; or

(c)   any agreement pursuant to the implementation of paragraphs (a) or (b) above with the
      US Internal Revenue Service, the US government or any governmental or taxation
      authority in any other jurisdiction

FATCA Application Date means:


                                           16
(a)   in relation to a "withholdable payment" described in section 1473(1)(A)(i) of the Code
      (which relates to payments of interest and certain other payments from sources within the
      US), 1 July 2014;

(b)   in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of the Code
      (which relates to "gross proceeds" from the disposition of property of a type that can
      produce interest from sources within the US), 1 January 2019; or

(c)   in relation to a "passthru payment" described in section 1471(d)(7) of the Code not falling
      within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to a deduction
or withholding required by FATCA as a result of any change in FATCA after the date of this
Agreement

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA

FATCA Exempt Party means a Party that is entitled to receive payments free from any FATCA
Deduction

FATCA FFI means a foreign financial institution as defined in section 1471(d)(4) of the Code
which, if any Finance Party is not a FATCA Exempt Party, could be required to make a FATCA
Deduction

Final DIP Order means a Final Order substantially in the form and substance of the Interim DIP
Order entered by the Bankruptcy Court, with only such modifications in form and substance that
are either (x) not adverse to the Secured Parties or (y) satisfactory to the Facility Agent (acting
on the instructions of the Majority Lenders) as the same may be amended, supplemented, or
modified from time to time after entry thereof with the written consent of the Facility Agent and
the Majority Lenders, in accordance with the terms herein (i) authorizing the Debtors to (a)
obtain post-petition secured financing pursuant to this Agreement and the other Finance
Documents and (b) use cash collateral during the pendency of the Cases, and (ii) granting
certain related relief

Final Order means, as applicable, an order or judgment of the Bankruptcy Court or other court
of competent jurisdiction with respect to the relevant subject matter that has not been reversed,
stayed, modified, or amended, and as to which the time to appeal or seek certiorari has expired
and no appeal or petition for certiorari has been timely taken, or as to which any appeal that has
been taken or any petition for certiorari that has bene filed or may be filed has been resolved by
the highest court to which the order or judgment could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been denied, resulted in
no modification of such order, or has otherwise been dismissed with prejudice

Finance Document means:

(a)   this Agreement;

(b)   the Intercreditor Agreement;

(c)   any Compliance Certificate;

(d)   any Accession Letter;

(e)   any Resignation Letter;

(f)   each Transaction Security Document;

(g)   each Deed of Undertaking;




                                         17
(h)   each Borrowing Base Report;

(i)   each Cross-Check Borrowing Base Report;

(j)   any Hedging Agreement to which METSA is a party;

(k)   the Amendment and Restatement Agreement;

(l)   any Utilisation Request; and

(m)   any other document designated as a "Finance Document" by the Facility Agent and the
      Company

Finance Lease means any lease or hire purchase contract which would, in accordance with the
Accounting Principles, be treated as a finance or capital lease

Finance Party means the Facility Agent, the Collateral Management Agent, the Security Agent,
the Co-Ordinator, the Account Bank, the Issuing Bank, the Overdraft Bank, a Lender or the
Hedging Provider

Financial Indebtedness means any indebtedness for or in respect of:

(a)   moneys borrowed and debit balances at banks or other financial institutions;

(b)   any acceptance under any acceptance credit or bill discounting facility (or dematerialised
      equivalent);

(c)   any note purchase facility or the issue of bonds, notes, debentures, loan stock or any
      similar instrument;

(d)   the amount of any liability in respect of Finance Leases;

(e)   receivables sold or discounted (other than any receivables to the extent they are sold on
      a non-recourse basis and meet any requirement for de-recognition under the Accounting
      Principles);

(f)   any Treasury Transaction (and, when calculating the value of that Treasury Transaction,
      only the marked to market value (or, if any actual amount is due as a result of the
      termination or close-out of that Treasury Transaction, that amount) shall be taken into
      account);

(g)   any counter-indemnity obligation in respect of a guarantee, bond, standby or
      documentary letter of credit or any other instrument issued by a bank or financial
      institution;

(h)   any amount raised by the issue of redeemable shares which are redeemable (other than
      at the option of the issuer) before the Termination Date or are otherwise classified as
      borrowings under the Accounting Principles);

(i)   any amount of any liability under an advance or deferred purchase agreement if (i) one of
      the primary reasons behind entering into the agreement is to raise finance or to finance
      the acquisition or construction of the asset or service in question or (ii) the agreement is
      in respect of the supply of assets or services and payment is due more than ninety (90)
      days after the date of supply;

(j)   any amount raised under any other transaction (including any forward sale or purchase,
      sale and sale back or sale and leaseback agreement) having the commercial effect of a
      borrowing or otherwise classified as borrowings under the Accounting Principles; and




                                         18
(k)   the amount of any liability in respect of any guarantee or indemnity for any of the items
      referred to in paragraphs (a) to (j) above

Financial Officer means, as to any Person, the chief financial officer, principal accounting
officer, treasurer or controller of such Person

Financial Year means each of the Company’s financial years ending on 31 December

First Day Orders means all orders entered or to be entered by the Bankruptcy Court granting
the relief requested in the motions filed with the Bankruptcy Court on the Petition Date and
heard by the Bankruptcy Court at the initial hearing or thereafter, which orders shall each be in
form and substance reasonably satisfactory to the Facility Agent (acting on the instructions of
the Majority Lenders)

First Secured Obligations means all obligations at any time due, owing or incurred by any
Obligor or any Spanish Pledgor to any Secured Party under the First Finance Documents,
including the obligations set out in clause 31.3 (Parallel Debt (Covenant to pay the Security
Agent)) whether present or future, actual or contingent (and whether incurred solely or jointly
and whether as principal or surety or in some other capacity)

First Security means the Security created or expressed to be created in favour of the Security
Agent pursuant to the First Security Documents

First Security Documents means

(a)   the Account Pledge Agreements;

(b)   the Security Agreements;

(c)   the Moroccan Pledge;

(d)   the UAE Pledges;

(e)   any Spanish Pledges and any Spanish Irrevocable Power of Attorney;

(f)   the German Security Transfer Agreements;

(g)   the South African Pledge;

(h)   any Stock Monitoring Agreement;

(i)   any Collateral Management Agreement;

(j)   the Canadian Security Agreement;

(k)   the US Security Agreement; and

(l)   any documents in respect of which Security is granted to the Security Agent pursuant to
      clause 24.25 (Conditions Subsequent),

together with any other document entered into by any Obligor or any Spanish Pledgor creating
or expressed to create any Security over all or any part of its assets in respect of the obligations
of any of the Obligors under any of the Finance Documents other than the Hedging Agreements

First Security Period means the period terminating on the date on which the First Secured
Obligations are unconditionally and irrevocably discharged in full

Fronted Facilities means Overdraft Facilities and/or Credit Instruments issued (or deemed to
have been issued) or entered into by Issuing Banks pursuant to this Agreement



                                          19
Fronted Proportion means in relation to a Facility B Lender in respect of any Fronted Facility,
the proportion (expressed as a percentage) which that Facility B Lender's Available
Commitment bears to the Available Facility (in each case in respect of the relevant Tranche of
Facility B) immediately prior to the issue of that Fronted Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Facility B Lender under the relevant
Tranche and taking into account any change in a Lender’s proportion on or prior to the relevant
date as a result of the provisions of this Agreement (including without limitation clause 9.5)

Fronting Bank means the Issuing Bank and the Overdraft Bank provided that if a bank or
financial institution (or a bank or financial institution and one of its Affiliates) is both an Issuing
Bank and an Overdraft Bank in relation to a Tranche it shall be considered for the purposes of
the Fronting Bank Limit calculation to be single Fronting Bank

Fronting Bank Limit means, from time to time, in relation to each Fronting Bank in a particular
Tranche, the amount which is:

(i) the aggregate of the Commitments of each Facility B Lender in that Tranche

divided by

(ii) the total number of Fronting Banks in that Tranche

FX Hedging Provider means any Lender which enters into a FX Hedging Provider Hedging
Agreement with a Borrower

FX Hedging Provider Hedging Agreement means any document evidencing a FX Hedging
Provider Hedging Transaction

FX Hedging Provider Hedging Transactions has the meaning given to it in clause 2.4
(Hedging/Clearing)

German Security Transfer Agreement means:

(a)   the German law security transfer agreement entered into by ABGG in favour of the
      Security Agent; and

(b)   the German law security transfer agreement entered into by OBTG in favour of the
      Security Agent

Governmental Authority means the government of any nation, or of any political subdivision
thereof, whether state, provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)

Gross Assets means, in respect of an entity, all assets identified as such in that entity’s
accounts

Group means the Parent, the Company and each of their respective Subsidiaries from time to
time

Group Structure Chart means the group structure chart in the agreed form

Guarantor means an Original Guarantor or an Additional Guarantor, unless in each case it has
ceased to be a Guarantor in accordance with clause 29 (Changes to the Obligors)

Hedging Agreement means a Hedging Provider Hedging Agreement, a Clearing Provider
Hedging Agreement and a FX Hedging Provider Hedging Agreement




                                           20
Hedging Policy means the hedging policy delivered to the Facility Agent within 10 Business
Days after the Effective Date as may be amended from time to time with the prior written
approval of the Facility Agent (acting on the instructions of the Majority Lenders)

Hedging Provider means:

(a)    ABN AMRO Bank N.V.;

(b)    Mercuria Energy Trading S.A.; or

(c)    any other hedging provider which is an Affiliate of a Facility B Lender and which is
       approved in writing by the Facility Agent and which enters into a Multi-Party TPA
       Agreement with the Company

Hedging Provider Hedging Agreement means any document evidencing a Hedging Provider
Hedging Transaction

Hedging Provider Hedging Transactions has the meaning given to it in clause 2.4 (Clearing)

Hess Litigation means the causes of action brought by Aegean Bunkering (USA) LLC and the
Parent, as plaintiffs, against Hess Corporation, as defendant, commenced in the Supreme Court
of the State of New York, County of New York: Part 39, Index Number 653887/2014

Holding Company means, in relation to a person, any other person in respect of which it is a
Subsidiary

Immaterial Subsidiary means any Subsidiary that has neither (a) assets of fair market value
exceeding $250,000 nor (b) net income before taxes exceeding $250,000 on an annualized
basis

Impaired Agent means the Facility Agent at any time when:

(a)    it has failed to make (or has notified a Party that it will not make) a payment required to
       be made by it under the Finance Documents by the due date for payment;

(b)    the Facility Agent otherwise rescinds or repudiates a Finance Document; or

(c)    an Insolvency Event has occurred and is continuing with respect to the Facility Agent;

unless, in the case of paragraph (a) above:

(i)    its failure to pay is caused by:

       (A)   administrative or technical error; or

       (B)   a Disruption Event,

and payment is made within five (5) Business Days of its due date; or

(ii)   the Facility Agent is disputing in good faith whether it is contractually obliged to make the
       payment in question

Insolvency Event in relation to the Facility Agent means that the Facility Agent:

(a)    is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)    becomes insolvent or is unable to pay its debts or fails or admits in writing its inability
       generally to pay its debts as they become due;




                                          21
(c)   makes a general assignment, arrangement or composition with or for the benefit of its
      creditors;

(d)   institutes or has instituted against it, by a regulator, supervisor or any similar official with
      primary insolvency, rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
      incorporation or organisation or the jurisdiction of its head or home office, a proceeding
      seeking a judgment of insolvency or bankruptcy or any other relief under any bankruptcy
      or insolvency law or other similar law affecting creditors' rights, or a petition is presented
      for its winding-up or liquidation by it or such regulator, supervisor or similar official;

(e)   has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or
      any other relief under any bankruptcy or insolvency law or other similar law affecting
      creditors' rights, or a petition is presented for its winding-up or liquidation, and, in the case
      of any such proceeding or petition instituted or presented against it, such proceeding or
      petition is instituted or presented by a person or entity not described in paragraph (d)
      above and:

      (i)    results in a judgment of insolvency or bankruptcy or the entry of an order for relief
             or the making of an order for its winding-up or liquidation; or

      (ii)   is not dismissed, discharged, stayed or restrained in each case within thirty (30)
             days of the institution or presentation thereof;

(f)   has exercised in respect of it one or more of the stabilisation powers pursuant to Part 1 of
      the Banking Act 2009 and/or has instituted against it a bank insolvency proceeding
      pursuant to Part 2 of the Banking Act 2009 or a bank administration proceeding pursuant
      to Part 3 of the Banking Act 2009;

(g)   has a resolution passed for its winding-up, official management or liquidation (other than
      pursuant to a consolidation, amalgamation or merger);

(h)   seeks or becomes subject to the appointment of an administrator, provisional liquidator,
      conservator, receiver, trustee, custodian or other similar official for it or for all or
      substantially all its assets (other than, for so long as it is required by law or regulation not
      to be publicly disclosed, any such appointment which is to be made, or is made, by a
      person or entity described in paragraph (d) above);

(i)   has a secured party take possession of all or substantially all its assets or has a distress,
      execution, attachment, sequestration or other legal process levied, enforced or sued on
      or against all or substantially all its assets and such secured party maintains possession,
      or any such process is not dismissed, discharged, stayed or restrained, in each case
      within thirty (30) days thereafter;

(j)   causes or is subject to any event with respect to it which, under the applicable laws of
      any jurisdiction, has an analogous effect to any of the events specified in paragraphs (a)
      to (i) above; or

(k)   takes any action in furtherance of, or indicating its consent to, approval of, or
      acquiescence in, any of the foregoing acts

Interim DIP Order means the interim order entered by the Bankruptcy Court (as the same may
be amended, waived, supplemented, or modified from time to time after entry thereof, solely in
the case of any amendment, waiver, supplement or modification that is not adverse to the rights
or duties of the Finance Parties, with the consent of the Facility Agent and the Majority Lenders
in their sole discretion) in the form provided to the Facility Agent prior to the Effective Date, with
changes to such form as are satisfactory to the Facility Agent (acting on the instructions of the
Majority Lenders, in their sole discretion), (i) authorizing, on an inteirm basis, the Debtors to (a)
obtain post-petition secured financing pursuant to this Agreement and (b) use cash collateral
during the pendency of the Cases, and (ii) granting certain related relief




                                           22
Intercreditor Agreement means the intercreditor agreement entered into on or about the date
of the Amendment and Restatement Agreement between, amongst others, the Facility Agent,
the US DIP Administrative Agent and the Company

Interest Period means, in relation to a Loan, each period determined in accordance with clause
12 (Interest Periods) and, in relation to an Unpaid Sum, each period determined in accordance
with clause 11.4 (Default interest)

Interpolated Screen Rate means, in relation to LIBOR for any Loan, the rate (rounded to the
same number of decimal places as the two relevant Screen Rates) which results from
interpolating on a linear basis between:

(a)   the applicable Screen Rate for the longest period (for which that Screen Rate is available)
      which is less than the Interest Period of that Loan; and

(b)   the applicable Screen Rate for the shortest period (for which that Screen Rate is
      available) which exceeds the Interest Period of that Loan,

each as of the Specified Time on the Quotation Day for the currency of that Loan.

Investment means, as to any person, any acquisition or investment by such person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or other securities of
another person, (b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation or interest in,
another person, including any partnership or joint venture interest in such other person, or (c)
the purchase or other acquisition (in one transaction or a series of related transactions) of all or
substantially all of the property and assets or business of another person or assets constituting
a business unit, line of business or division of such person excluding in each case current trade
and customer accounts receivables for inventory sold and services rendered in the ordinary
course of business. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received by such person with respect thereto

Investment Grade Rating means a long term senior unsecured non-credit enhanced credit
rating of BBB- or higher by S&P or Baa3 or higher by Moody’s; provided that, in the event that
the rating given by (or equivalent to) S&P or Moody’s is higher than the rating given by (or
equivalent to) Moody’s or S&P, as applicable, the determination that such rating is an
Investment Grade Rating shall be made based on the higher of the two ratings

Issuing Bank means in relation to a particular Tranche of Facility B, the relevant Facility B
Tranche 1 Issuing Bank or the Facility B Tranche 2 Issuing Bank.

Joint Security Period means the period terminating upon the earlier of the end of the First
Security Period and the end of the Second Security Period

Joint Venture means any joint venture entity, whether a company, unincorporated firm,
undertaking, association, joint venture or partnership or any other entity

Legal Reservations means:

(a)   the principle that equitable remedies may be granted or refused at the discretion of a
      court and the limitation of enforcement by laws relating to insolvency, reorganisation and
      other laws generally affecting the rights of creditors (including the principle that a
      Moroccan court may not recognize and award court costs for all costs and expenses
      incurred by the prevailing party in the proceedings in front of that court);

(b)   the time barring of claims under the Limitation Acts, the possibility that an undertaking to
      assume liability for or indemnify a person against non-payment of UK stamp duty may be
      void and defences of set-off or counterclaim;



                                          23
(c)   similar principles, rights and defences to the foregoing under the laws of any Relevant
      Jurisdiction;

(d)   any restriction or qualification contained in any legal opinion in relation to matters of
      German or EC law delivered to the Facility Agent pursuant to paragraph 4 (Legal
      opinions) of Schedule 2 (Conditions precedent to the Effective Date) of the Amendment
      and Restatement Agreement;

(e)   the principle that any Finance Document would require to be legalised and accompanied
      with a sworn translation into French or Arabic to be submitted as evidence in any action
      or proceeding before a Moroccan court and in order to be enforceable against third
      parties and when used with Moroccan public bodies and administrations for any
      purposes; and

(f)   the principle that (i) any amount due under a guarantee agreement or security agreement
      by a Moroccan incorporated party to a non-Moroccan incorporated party may only be
      transferred outside Morocco if such payment is in compliance with the applicable
      Moroccan foreign exchange control regulations or has been expressly approved in
      advance and in written by the Moroccan Foreign Exchange Office (Office des Changes
      marocain). Any set-off between a Moroccan party and a non-Moroccan party located
      outside Morocco requires a prior express approval from the Moroccan Foreign Exchange
      Office (Office des Changes marocain), being specified that any amount due by the
      Moroccan Guarantor under the Moroccan Guarantee may be freely transferable to the
      Lenders on the ground of article 17 of the law No. 19-94 (Dahir No. 1-95-1 dated January
      26, 1995) applicable to free export zonesand (ii) any set-off between a Moroccan party
      and a counterparty located outside Morocco shall require a prior express approval of the
      Moroccan Foreign Exchange Office (Office des Changes marocain).

Lender means:

(a)   any Original Lender; and

(b)   any bank, financial institution, trust, fund or other entity which has become a Party as a
      Lender in accordance with clause 27 (Changes to the Lenders),

which in each case has not ceased to be a Lender in accordance with the terms of this
Agreement

Lender Discounting Facility means any trade receivables purchase facility entered into
between a Lender and a Borrower on arm's length terms and for full market value providing for
such Lender to discount trade receivables of the relevant Borrower represented by confirmed
letters of credit on a non-recourse basis and meeting any requirement for de-recognition under
the Accounting Principles

Lender Superpriority Claim means pursuant to section 364(c)(1) of the Bankruptcy Code, the
entitlement (without the need to file a proof of claim) to a joint and several superpriority claim
against the Debtors, with priority over any and all other obligations, liabilities, and indebtedness
against the Debtors, now existing or hereafter arising, of any kind whatsoever, including on the
Litigation Claims and all proceeds thereof (but subject to the Final DIP Order in the case of
Litigation Claims), and including any and all administrative expenses or other claims of the kind
specified in or arising under sections 105, 326, 328, 330, 331, 503(b), 506(c) (following entry of
the Final DIP Order), 507, 546(c), 552(b), 726, 1113, or 1114 of the Bankruptcy Code, whether
or not such expenses or claims may become secured by a judgment lien or other non-
consensual lien, levy, or attachment, whether now in existence or hereafter incurred by the
Debtors, and shall at all times be senior to the rights of the Debtors, each Debtor's estate and
any successor trustee, estate representative, or any creditor, in any of the Cases or any
subsequent cases or proceedings under the Bankruptcy Code

LIBOR means, in relation to any Loan:




                                          24
(a)   the applicable Screen Rate;

(b)   (if no Screen Rate is available for the Interest Period of that Loan) the Interpolated
      Screen Rate for that Loan; or

(c)   if:

      (i)    no Screen Rate is available for the currency of that Loan; or

      (ii)   no Screen Rate is available for the Interest Period of that Loan and it is not
             possible to calculate an Interpolated Screen Rate for that Loan,

      the Reference Bank Rate,

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the Quotation Day for
the currency of that Loan and a period equal in length to the Interest Period of that Loan and, if
that rate is less than zero, LIBOR shall be deemed to be zero

Litigation Claims means (i) claims of the Parent or any Subsidiary thereof, against any person
and existing at any time, arising out of, in connection with, or relating to the events,
circumstances, and conduct described in the 4 June 2018, Form 6-K disclosure of Aegean
Marine Petroleum Network, Inc., concerning improper accounting for or recordation of accounts
receivable, as well as the right of the Parent of any Subsidiary thereof to the proceeds of or
recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
penalty, or other proceeding or action by any government or governmental agency in
connection with the foregoing; (ii) claims of the Parent or any Subsidiary thereof, against any
person and existing at any time, arising out of, in connection with, or relating to the construction
and maintenance of the Aegean terminal in Fujairah, as well as the right of grantors to the
proceeds of or recovery in any suit, prosecution, investigation, settlement, enforcement
proceeding, fine, penalty, or other proceeding or action by any government or governmental
agency in connection with the foregoing, (iii) claims of the Parent or any Subsidiary thereof
existing at any time, arising out of, in connection with, or relating to misstated accounting
records, fraudulent misappropriation of funds by Dimitris Melissanidis, claims against auditors
related to misappropriation of funds, related conspiracy to defraud investors in Aegean Marine
Petroleum Network, Inc., and claims against Quality Solutions related to construction fraud or
other fraud, (iv) claims brought by Aegean Marine Petroleum Network Inc. and the Company, as
Plaintiffs, against Hess Corporation, as Defendant, commenced in the Supreme Court of the
State of New York, County of New York: Part 39, Index Number 653887/2014, (v) claims of the
Parent or any Subsidiary thereof, concerning unpaid invoices for marine fuels supplied through
agreements entered into with O.W. Group and any affiliate thereof, (vi) claims of the Parent or
any Subsidiary thereof, concerning HSFO product loaded from Petrotrin in Trinidad in
December 2016; and (v) claims arising under Chapter 5 of the Bankruptcy Code

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984

LMA means the Loan Market Association

Loan means a loan made or to be made under Facility A or the principal amount outstanding for
the time being of that loan

Majority Lenders means a Lender or Lenders whose Commitment aggregate more than 66 ⅔
per cent. of the Total Commitments (or, if the Total Commitments have been reduced to zero,
aggregated more than 66 ⅔ per cent. of the Commitments immediately prior to that reduction

Margin means:

(a)   in relation to Facility A, the Facility A Margin; and

(b)   in relation to Facility B, the Facility B Margin




                                           25
Material Adverse Effect means in the opinion of the Majority Lenders a material adverse effect
on:

(a)   the business (including the production and export capacity), operations, property,
      condition (financial, legal or otherwise) or prospects of any Obligor or the Group taken as
      a whole; or

(b)   the ability of an Obligor to perform its obligations under the Finance Documents; or

(c)   the validity or enforceability of, or the effectiveness or ranking of any Security granted or
      purporting to be granted pursuant to any of, the Finance Documents or the rights or
      remedies of any Finance Party under any of the Finance Documents,

(in each case other than as a direct result of the filing of the cases, the events leading up to,
and following commencement of a proceeding under chapter 11 of the Bankruptcy Code and
the continuation and prosecution thereof, including circumstances or conditions resulting directly
from such events, commencement, continuation and prosecution, which shall not, individually or
in the aggregate, constitute a Material Adverse Effect), and provided, further, that nothing
disclosed in (1) any filings or written reports by the Debtors made publicly available through the
Petition Date or disclosed to the Lenders prior to the Effective Date and/or (2) any written
disclosure statement related to any plan of reorganization or liquidation of Debtors provided to
the Facility Agent on or prior to the Petition Date, shall, in any case, in and of itself and based
solely on facts as disclosed therein (without giving effect to any developments not disclosed
therein) constitute a Material Adverse Effect

Material Subsidiary means each member of the Group which is not a Dormant Company

Maximum Available Amount means, at any time, the Base Currency Amount which is the
lower of:

(a)   the aggregate of the Total Commitments at such time less any amount Outstanding in
      respect of Facility B Tranche 1; and

(b)   the aggregate of the Borrowing Base Amount at such time

MEGL Affiliate means a Subsidiary of Mercuria Energy Group Limited or a Holding Company
of Mercuria Energy Group Limited or any other Subsidiary of that Holding Company

Month means a period starting on one (1) day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)   (subject to paragraph (c) below) if the numerically corresponding day is not a Business
      Day, that period shall end on the next Business Day in that calendar month in which that
      period is to end if there is one, or if there is not, on the immediately preceding Business
      Day;

(b)   if there is no numerically corresponding day in the calendar month in which that period is
      to end, that period shall end on the last Business Day in that calendar month; and

(c)   if an Interest Period begins on the last Business Day of a calendar month, that Interest
      Period shall end on the last Business Day in the calendar month in which that Interest
      Period is to end.

The above rules will only apply to the last Month of any period. Monthly shall be construed
accordingly

Moroccan Pledge means the master pledge agreement (convention cadre de gage) and
related pledge instrument entered into by the Company, the Lenders, the Security Agent and
Horizon Tangiers Terminal S.A in respect of assets owned by the Company and located in
Morocco


                                         26
Multi-Party TPA Agreements means each agreement entered into between the Company, a
Hedging Provider or a Clearing Provider and the Security Agent (including any service or similar
agreement related thereto between the Company and a Hedging Provider or a Clearing
Provider (as the case may be)) complying with the provisions set out in clause 6.39 (Multi-Party
TPA Agreements)

New Lender has the meaning given to that term in clause 27 (Changes to the Lenders)

Non-Acceptable Bank means a Facility B Lender which:

(a)   is not an Acceptable Bank within the meaning of paragraph (a) of the definition of
      “Acceptable Bank”; or

(b)   has failed to make (or has notified the Facility Agent that it will not make) a payment to be
      made by it under clause 6.11 (Indemnities) or clause 30.10 (Lenders' indemnity to the
      Facility Agent and the Collateral Management Agent) or 31.14 (Lenders’ indemnity to the
      Security Agent) or any other payment to be made by it under the Finance Documents to
      or for the account of any other Finance Party in its capacity as Lender by the due date for
      payment

Non-Borrowing Base Receivables mean certain receivables currently recorded in the
accounts of the Company with a book value of approximately $200,000,000 and owed to the
Company by certain third parties

Notifiable Debt Purchase Transaction has the meaning given to that term in paragraph (b) of
clause 28.2 (Disenfranchisement on Debt Purchase Transactions entered into by Parent
Affiliates)

Obligor means a Borrower or a Guarantor and Obligors means each of them

Obligors' Agent means the Company, appointed to act on behalf of each Obligor in relation to
the Finance Documents pursuant to clause 2.3 (Obligors' Agent)

OECD means Organisation for Economic Co-operation and Development

Orders means, collectively, the Interim DIP Order, the Final DIP Order, the Cash Management
Order, the First Day Orders and any other orders of the Bankruptcy Court authorizing and
approving, on either an interim or final basis, the financing contemplated by this Agreement

Original Borrowers means each of the Company, APII, ANNV, ABGG and OBTG, each as
more particularly described in Part I (The Original Obligors) of Schedule 1 (The Original Parties)

Original Financial Statements means in relation to each Obligor its audited financial
statements for its Financial Year ended 31 December 2016

Original Guarantors means each of the companies described in Part I (The Original Obligors)
of Schedule 1 (The Original Parties)

Original Jurisdiction means, in relation to an Obligor, the jurisdiction under whose laws that
Obligor is incorporated as at the date of this Agreement, in relation to any Spanish Pledgor (if
any), Spain and in relation to a South African Pledge Counterparty, the jurisdiction under whose
laws that party is incorporated

Outstandings means the aggregate of the Base Currency Amount of:

(a)   the outstanding Loans;

(b)   the maximum actual and contingent liabilities of the Borrowers in respect of any Overdraft
      Facilities; and




                                         27
(c)   the maximum actual or contingent liabilities of the Lenders in respect of any Credit
      Instruments

Overdraft Bank means each Party identified in the recitals to this Agreement as an Overdraft
Bank

Parent means Aegean Marine Petroleum Network Inc. of Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MHJ96960

Parent Affiliate means each Affiliate of the Parent

Participating Member State means any member state of the European Union that has the
euro as its lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union

Party means a party to this Agreement

Permitted Financial Management Liens means Security of a financial institution on currency
or Cash Equivalent Investments of Aegean Bunkering (USA) LLC deposited in, or credited to,
any account of the Borrower subject to Transaction Security, provided that such Security arise
out of (i) amounts due to the relevant financial institution, in respect of customary fees and
expenses for the routine maintenance and operation of such account, (ii) the face amount of
any checks which have been credited to such account, but are subsequently returned unpaid
because of uncollected or insufficient funds, or (iii) other returned items or mistakes made in
crediting such account, provided, further that such Security is provided for in the related
Transaction Security Document or arise by operation of law

Petition Date means has the meaning given to such term in the Recitals

Pre-Approved SBLC Beneficiary means such person notified or replaced from time to time by
five (5) Business Days’ notice in writing by the Facility Agent (acting on the instructions of all
Facility B Lenders) to the Company) and any other person approved as a beneficiary of a
standby letter of credit by all Facility B Lenders under the Tranche to which such standby letter
of credit is proposed to be issued.

Prepetition Obligations has the meaning given to it in clause 2.2(e)

Prohibited Person means a person that is:

(a)   listed on, or owned or controlled by a person listed on, or acting on behalf of a person
      listed on, any Sanctions List;

(b)   located in, incorporated under the laws of, or owned or (directly or indirectly) controlled
      by, or acting on behalf of, a person located in or organized under the laws of a country or
      territory that is the target of country-wide or territory-wide Sanctions; or

(c)   otherwise a target of Sanctions (namely a person with whom a US person or other
      national under the jurisdiction of a Sanctions Authority would be prohibited or restricted
      by law from engaging in trade, business or other activities)

Quarter Date means each of 31 March, 30 June, 30 September and 31 December

Quasi-Security has the meaning given to that term in clause 24.12 (Negative pledge)

Quotation Day means, in relation to any period for which an interest rate is to be determined:

(a)   (if the currency is euro), two TARGET Days before the first day of that period; or

(b)   (if the currency is Dollars), two Business Days before the first day of that period,



                                          28
unless market practice differs in the Relevant Interbank Market for a currency, in which case the
Quotation Day for that currency will be determined by the Facility Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one (1) day, the Quotation Day
will be the last of those days)

Receiver means a receiver or receiver and manager or administrative receiver of the whole or
any part of the Charged Property

Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Facility Agent at its request by the Reference Banks as the
rate at which the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that currency and for that
period

Reference Banks means the principal London offices of ABN AMRO Bank N.V. or other banks
as may be appointed by the Facility Agent in consultation with the Company

Related Fund in relation to a fund (the first fund), means a fund which is managed or advised
by the same investment manager or investment adviser as the first fund or, if it is managed by a
different investment manager or investment adviser, a fund whose investment manager or
investment adviser is an Affiliate of the investment manager or investment adviser of the first
fund

Relevant Interbank Market means in relation to Euro, the European interbank market, and in
relation to any other currency, the London interbank market

Relevant Jurisdiction means, in relation to an Obligor, any Spanish Pledgor and each South
African Pledge Counterparty:

(a)   its Original Jurisdiction;

(b)   any jurisdiction where any asset subject to or intended to be subject to the Transaction
      Security to be created by it is situated;

(c)   any jurisdiction where it conducts its business; and

(d)   the jurisdiction whose laws govern the perfection of any of the Transaction Security
      Documents entered into by it

Repeating Representations means each of the representations set out in clause 21.2 (Status)
to clause 21.7 (Governing law and enforcement), clause 21.10 (No default), paragraph (d) of
clause 21.11 (No misleading information), clause 21.19 (Ranking) to clause 21.21 (Legal and
beneficial ownership), clause 21.25 (Centre of main interests and establishments) and clause
21.27 (Pari Passu Ranking)

Representative means any delegate, agent, manager, administrator, nominee, attorney,
trustee or custodian

Resignation Letter means a letter substantially in the form set out in Schedule 10 (Form of
Resignation Letter)

Responsible Person means with respect to any Obligor, the chief executive officer, president,
chairman, senior vice-president, executive vice-president, vice-president of finance or treasurer
or other officer or manager (or similar title) of such Obligor. Any document delivered under this
Agreement that is signed by a Responsible Person of an Obligor shall be conclusively
presumed to have been authorized by all necessary corporate, partnership or other action on
the part of such Obligor and such Responsible Person shall be conclusively presumed to have
acted on behalf of such Obligor



                                         29
Resolution Authority means anybody which has authority to exercise any Write-down and
Conversion Powers

Restricted Payment means any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of any person, or any payment (whether in
cash, securities or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such person’s shareholders, partners or
members (or the equivalent persons thereof)

Rollover Loan means one or more Loans:

(a)   made or to be made on the same day that a maturing Loan is due to be repaid;

(b)   the aggregate amount of which is equal to or less than the amount of the maturing Loan;

(c)   in the same currency as the maturing Loan; and

(d)   made or to be made to the same Borrower for the purpose of refinancing a maturing Loan
      (as the case may be)

Sale Order means an order of the Bankruptcy Court approving and authorizing a sale pursuant
to section 363 of the Bankruptcy Code of those assets set forth in the Asset Purchase
Agreement

Sanctions means the economic sanctions laws, regulations, embargoes or restrictive measures
administered, enacted or enforced by any Sanctions Authority (whether or not any Obligor, any
other Group member or any Affiliate of any Group member is legally bound to comply with such
laws, regulations, embargoes or measures)

Sanctions Authority means any of:

(a)   the United States government;

(b)   the United Nations;

(c)   the United Kingdom;

(d)   Switzerland;

(e)   the European Union or its Member States,

and includes any government entity of any of the above, including, without limitation, the Office
of Foreign Assets Control of the US Department of Treasury (OFAC), the United States
Department of State, Her Majesty's Treasury (HMT) and the Swiss State Secretariat for
Economic Affairs (SECO)

Sanctions List means:

(a)   the "Specially Designated Nationals and Blocked Persons" list maintained by OFAC;

(b)   the Consolidated List of Financial Sanctions Targets and the Investment Ban List
      maintained by HMT; or

(c)   any similar list maintained by, or public announcement of Sanctions designation made by,
      any other Sanctions Authority

Screen Rate means the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other person which takes over the administration of that rate) for



                                         30
the relevant currency and period displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen (or any replacement Reuters page which displays that rate) or on the appropriate page
of such other information service which publishes that rate from time to time in place of Reuters.
If such page or service ceases to be available, the Facility Agent may specify another page or
service displaying the relevant rate after consultation with the Company

SEC means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions

Second Account Pledge Agreements means the pledge agreement to be entered into
between the Company and APII as pledgors and the US DIP Administrative Agent as pledgee,
pursuant to which the Company and APII pledge, inter alia, all amounts standing to the credit of
the Collection Accounts and the Facility Accounts in favour of the US DIP Administrative Agent
to secure the obligations of the relevant Obligors to the US DIP Creditors under any of the US
DIP Finance Documents

Second Secured Obligations means all obligations at any time due, owing or incurred by any
Obligor or any Spanish Pledgor to the US Secured Parties under the US DIP Finance
Documents whether present or future, actual or contingent (and whether incurred solely or
jointly and whether as principal or surety or in some other capacity)

Second Security Period means the period terminating on the date on which the Second
Secured Obligations are unconditionally and irrevocably discharged in full

Second Security means the Security created or expressed to be created in favour of the US
DIP Administrative Agent pursuant to the Second Security Documents

Second Security Agreements means:

(a)   the English law security agreement to be entered into by the Company; and

(b)   the English law security agreement to be entered into by APII;

in each case, and in favour of the US DIP Administrative Agent

Second Security Documents means

(a)   the Second Account Pledge Agreements;

(b)   the Second Security Agreements;

together with any other document entered into by any Obligor creating or expressed to create
any Security over all or any part of its assets in respect of the Second Secured Obligations

Secured Obligations means the First Secured Obligations and the Second Secured
Obligations

Secured Parties means each Finance Party from time to time party to this Agreement and any
Receiver or Delegate

Security means a mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar effect

Security Agreements means:

(a)   the English law security agreement entered into by the Company in favour of the Security
      Agent in form and substance satisfactory to the Security Agent;

(b)   the English law security agreement entered into by APII in favour of the Security Agent in
      form and substance satisfactory to the Security Agent;


                                         31
(c)   the English law security agreement entered into by ANNV in favour of the Security Agent
      in form and substance satisfactory to the Security Agent;

(d)   the English law security agreement entered into by ABGG in favour of the Security Agent
      in form and substance satisfactory to the Security Agent; and

(e)   the English law security agreement entered into by OBTG in favour of the Security Agent
      in form and substance satisfactory to the Security Agent

Sensitive Zone means:

(a)   the territorial waters and shores of Kuwait, Saudi Arabia, Bahrain, Qatar, United Arab
      Emirates, Oman, Iraq, and any other relevant countries as determined by the Facility
      Agent (either in its sole discretion or as instructed by the Majority Lenders); and

(b)   the international waters of the Persian Gulf.

Single Purpose Ship Owning Company means a single purpose ship owning company whose
business is solely ownership and operation of ships and who has obtained finance secured on
such ships

Single Purpose Terminal Owning Company means a single purpose company whose
business is solely ownership and operation of terminals and who has obtained finance secured
on such terminals

South African Pledge means:

(a)   the pledge and cession in security agreement in relation to certain goods located onboard
      floating storage (having official number 18329 and IMO Number 91737733 and which, as
      at the date of this Agreement, has vessel name “UMNENGA I”), entered or to be entered
      into between the Company and the Security Agent, and shall include the letter agreement
      or side letter entered into in relation thereto between the Security Agent, the Company
      and the relevant South African Pledge Counterparties;

(b)   any replacement pledge and cession in security agreement for that described in
      paragraph (a) above in relation to a floating storage vessel which may replace the m.t.
      “UMNENGA I”, entered or to be entered into between the Company and the Security
      Agent, which shall include the letter agreement or side letter entered into in relation
      thereto between the Security Agent, the Company and the relevant South African Pledge
      Counterparties; and

(c)   any pledge and cession in security agreement in relation to other goods located in South
      Africa entered into between, amongst others, a Borrower and the Security Agent,
      including any letter agreement or side letter in relation thereto

South African Pledge Counterparties means:

(a)   Aegean Tanking S.A., a company incorporated under the laws of the Republic of Liberia,
      with its registered office at 80 Broad Street, Monrovia, Republic of Liberia, and Aegean
      Bunkering Marine Services Proprietary Limited, a private company duly incorporated
      under South African law, with registration number 2013/191834/07, and with registered
      offices at 26 Waverley Drive, Mill Park, Port Elizabeth 6000, South Africa; and

(b)   any other entity which is party to a South African Pledge (including, in each case, a letter
      agreement or side letter) other than the Borrower which owns the relevant pledged goods

(and each shall be a South African Pledge Counterparty)




                                         32
Spanish Capital Companies Law means Real Decreto Legislativo 1/2010, de 2 de Julio, por el
que se aprueba el texto refundido de la Ley de Sociedades de Capital, as amended from time
to time

Spanish Civil Code means the Spanish Código Civil, as amended from time to time

Spanish Civil Procedural Law means Ley 1/2000, de 7 de enero, de Enjuiciamiento Civil, as
amended from time to time

Spanish Commercial Code means the Spanish Código de Comercio, as amended from time
to time

Spanish Irrevocable Power of Attorney means any irrevocable power of attorney which is
granted by a Spanish Pledgor in favour of the Security Agent and/or the US DIP Administrative
Agent as a consequence of and in relation to any Spanish Pledge.

Spanish Obligor means an Obligor incorporated under the laws of the Kingdom of Spain.

Spanish Pledges means any non-possessory pledge agreement which the Facility Agent
(acting on the instructions of the Majority Lenders) may from time to time agree is to be entered
into between a Spanish Pledgor and the Security Agent, the US DIP Administrative Agent and
certain other Finance Parties or US DIP Finance Parties by virtue of which that Spanish Pledgor
grants an in rem right of security over oil-derived products inventory or other assets and shall
include any deed of amendment, extension and/or ratification thereof

Spanish Pledgor means any person which enters into a Spanish Pledge under or in connection
with this Agreement

Spanish Public Document means any Spanish documento público, being either any escritura
pública granted or any póliza intervened by a Spanish notary public.

Specified Time means a time determined in accordance with Schedule 7 (Timetables)

Stock Monitoring Agreement means a stock monitoring agreement in respect of floating
storage to be entered into between the Security Agent, the relevant Borrower and the Stock
Monitoring Inspector in form and substance satisfactory to the Facility Agent acting on the
instructions of all Lenders

Stock Monitoring Inspector means a stock surveillance or inspection company approved in
writing by the Facility Agent acting on the instructions of all Lenders

Subsidiary means any person (referred to as the first person) in respect of which another
person (referred to as the second person):

(a)   holds a majority of the voting rights in that first person or has the right under the
      constitution of the first person to direct the overall policy of the first person or alter the
      terms of its constitution; or

(b)   is a member of that first person and has the right to appoint or remove a majority of its
      board of directors or equivalent administration, management or supervisory body; or

(c)   has the right to exercise a dominant influence (which must include the right to give
      directions with respect to operating and financial policies of the first person which its
      directors are obliged to comply with whether or not for its benefit) over the first person by
      virtue of provisions contained in the articles (or equivalent) of the first person or by virtue
      of a control contract which is in writing and is authorised by the articles (or equivalent) of
      the first person and is permitted by the law under which such first person is established;
      or




                                          33
(d)   is a member of that first person and controls alone, pursuant to an agreement with other
      shareholders or members, a majority of the voting rights in the first person or the rights
      under its constitution to direct the overall policy of the first person or alter the terms of its
      constitution; or

(e)   has the power to exercise, or actually exercises dominant influence or control over the
      first person; or

(f)   together with the first person are managed on a unified basis,

and, for the purposes of this definition, a person shall be treated as a member of another person
if any of that person's Subsidiaries is a member of that other person or if any shares in that
other person are held by a person acting on behalf of it or any of its Subsidiaries

TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was launched on 19
November 2007

TARGET Day means any day on which TARGET2 is open for the settlement of payments in
euro

Tax means any tax, levy, impost, duty or other charge or withholding of a similar nature
(including any penalty or interest payable in connection with any failure to pay or any delay in
paying any of the same)

Term means each period determined under this Agreement for which a relevant Facility B
Lender is under a liability under a Fronted Facility

Termination Date means the earliest of:

(a)   [_______] , 2019 (or if not a Business Day, the first subsequent Business Day); provided
      that if between [___] , 2019 and [____] , 2019 Borrower requests that the Termination
      Date be extended, then if on [_____] , 2019:

      (i)    no Event of Default is continuing; and

      (ii)   there remain undrawn “Term Commitments” as defined in the US DIP Credit
             Facility Agreement in an amount of at least $5,000,000,

      the Termination Date shall be extended to [         ], 2019;

(b)   the effective date of any plan of reorganization or plan of liquidation in the Cases;

(c)   the date of the consummation of a sale of all or substantially all of the Debtors’ assets or
      capital stock under section 363 of the Bankruptcy Code;

(d)   the date on which any Financial Indebtedness, or any commitment for any Financial
      Indebtedness, of any member of the Group under the US DIP Credit Facility Agreement
      is:

      (i)    declared to be or otherwise becomes due and payable prior to its specified
             maturity; or

      (ii)   cancelled or suspended by a creditor of any member of the Group,

      as a result of an event of default (however described).

Total Commitment means the aggregate of the Facility A Total Commitments and the Facility
B Total Commitments



                                           34
Tranches means each of Facility A Tranche 1, Facility A Tranche 2, Facility B Tranche 1 and
Facility B Tranche 2

Transaction Security means:

(a)   the First Security; and

(b)   the Second Security

Transaction Security Documents means each of:

(a)   the First Security Documents; and

(b)   the Second Security Documents

Transfer Certificate means a certificate substantially in the form set out in Schedule 4 (Form of
Transfer Certificate) or any other form agreed between the Facility Agent and the Company

Transfer Date means, in relation to an assignment or a transfer, the later of:

(a)   the proposed Transfer Date specified in the relevant Assignment Agreement or Transfer
      Certificate; and

(b)   the date on which the Facility Agent executes the relevant Assignment Agreement or
      Transfer Certificate

Treasury Transactions means any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price

UAE Pledges means:

(a)   the pledge over moveables located at the Fujairah Freezone, Emirate of Fujairah, UAE
      entered or to be entered into between the Company, AOTC (as bailee) and the Security
      Agent (the Company UAE Pledge);

(b)   the pledge over moveables located at the Fujairah Freezone, Emirate of Fujairah, UAE
      entered or to be entered into between APII, AOTC (as bailee) and the Security Agent (the
      APII UAE Pledge);

(c)   any bailee agreement and/or addendum issued pursuant to or in connection with the
      Company UAE Pledge; and

(d)   any bailee agreement and/or addendum issued pursuant to or in connection with the APII
      UAE Pledge

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the Finance
Documents

US DIP Administrative Agent ABN AMRO Capital USA LLC as administrative agent and
collateral agent under the US DIP Credit Facility Agreement

US DIP Credit Facility Agreement means the superpriority secured debtor-in-possession
credit agreement dated on or about the date of the Amendment and Restatement Agreement
and made between (among others) Aegean Bunkering (USA) LLC as borrower and the US DIP
Administrative Agent

US DIP Credit Facilities means the superpriority secured debtor-in-possession credit facilities
provided pursuant to the US DIP Credit Facility Agreement




                                          35
      US DIP Finance Documents has the meaning given to the term “Loan Documents” in the US
      DIP Credit Facility Agreement

      US Prepetition Credit Facility means the Second Amended and Restated Uncommitted Credit
      Agreement, dated August 3, 2017, among Aegean Bunkering (USA) LLC, the lenders party
      thereto, certain other parties and ABN AMRO Capital USA LLC, as administrative agent

      US Secured Parties has the meaning given to the term “Secured Party” in the US DIP Credit
      Facility

      US Security Agreement means the security agreement, dated on or about the date hereof,
      executed and delivered by certain of the Guarantors to the Security Agent, as amended,
      modified or supplemented from time to time

      US Tax Obligor means:

      (a)    an Obligor which is resident for tax purposes in the United States of America; or

      (b)    an Obligor some or all of whose payments under the Finance Documents are from
             sources within the United States for US federal income tax purposes

      Utilisation means a utilisation of a Facility (by way of a Loan or Fronted Facility)

      Utilisation Date means the date on which a Utilisation is, or is to be, made

      Utilisation Request means a notice substantially in the relevant form set out in Schedule 3
      (Utilisation Request)

      VAT means:

      (a)    any tax imposed in compliance with the Council Directive of 28 November 2006 on the
             common system of value added tax (EC Directive 2006/112); and

      (b)    any other tax of a similar nature, whether imposed in a member state of the European
             Union in substitution for, or levied in addition to, such tax referred to in paragraph (a)
             above, or imposed elsewhere.

      Write-down and Conversion Powers means:

      (a)     in relation to any Bail-In Legislation described in the EU Bail-In Legislation Schedule
      from time to time, the powers described as such in relation to that Bail-In Legislation in the EU
      Bail-In Legislation Schedule.; and

      (b)    in relation to any other applicable Bail-In Legislation:

             (i)    any powers under that Bail-In Legislation to cancel, transfer or dilute shares issued
                    by a person that is a bank or investment firm or other financial institution or affiliate
                    of a bank, investment firm or other financial institution, to cancel, reduce, modify or
                    change the form of a liability of such a person or any contract or instrument under
                    which that liability arises, to convert all or part of that liability into shares, securities
                    or obligations of that person or any other person, to provide that any such contract
                    or instrument is to have effect as if a right had been exercised under it or to
                    suspend any obligation in respect of that liability or any of the powers under that
                    Bail-In Legislation that are related to or ancillary to any of those powers; and

             (ii)   any similar or analogous powers under that Bail-In Legislation

1.2         Construction

      (a)    Unless a contrary indication appears, a reference in this Agreement to:


                                                   36
(i)      the Facility Agent, the Collateral Management Agent, any Finance Party, any
         Issuing Bank, any Lender, any Obligor, the Hedging Provider, any Overdraft
         Bank, any Party, any Secured Party, the Security Agent or any other person
         shall be construed so as to include its successors in title, permitted assigns and
         permitted transferees to, or of, its rights and/or obligations under the Finance
         Documents and, in the case of the Security Agent, any person for the time being
         appointed as Security Agent or Security Agents in accordance with the Finance
         Documents;

(ii)     a document in agreed form is a document which is previously agreed in writing by
         or on behalf of the Company and the Facility Agent or, if not so agreed, is in the
         form specified by the Facility Agent;

(iii)    assets includes present and future properties, revenues and rights of every
         description;

(iv)     a Finance Document or any other agreement or instrument is a reference to that
         Finance Document or other agreement or instrument as amended, novated,
         supplemented, extended or restated;

(v)      a group of Lenders includes all the Lenders;

(vi)     guarantee means (other than in clause 20 (Guarantee and Indemnity)) any
         guarantee, letter of credit, bond, indemnity or similar assurance against loss, or
         any obligation, direct or indirect, actual or contingent, to purchase or assume any
         indebtedness of any person or to make an investment in or loan to any person or to
         purchase assets of any person where, in each case, such obligation is assumed in
         order to maintain or assist the ability of such person to meet its indebtedness;

(vii)    indebtedness includes any obligation (whether incurred as principal or as surety)
         for the payment or repayment of money, whether present or future, actual or
         contingent;

(viii)   a person includes any individual, firm, company, corporation, government, state or
         agency of a state or any association, trust, joint venture, consortium, partnership or
         other entity (whether or not having separate legal personality);

(ix)     a regulation includes any regulation, rule, official directive, request or guideline
         (whether or not having the force of law) of any governmental, intergovernmental or
         supranational body, agency, department or of any regulatory, self-regulatory or
         other authority or organisation;

(x)      including means including without limitation;

(xi)     a provision of law is a reference to that provision as amended or re-enacted;

(xii)    a time of day is a reference to Central European Time;

(xiii)   the Interest Period of a Credit Instrument will be construed as a reference to the
         Term of that Credit Instrument;

(xiv) an amount borrowed includes any amount utilised by way of a Fronted Facility;

(xv)     a Utilisation made or to be made to a Borrower includes a Fronted Facility entered
         into or issued on its behalf;

(xvi) a Lender funding its participation in a Utilisation includes a Lender issuing or
      entering into or participating in a Fronted Facility;




                                     37
      (xvii) amounts outstanding under this Agreement include amounts outstanding under or
             in respect of a Fronted Facility;

      (xviii) an outstanding amount of a Fronted Facility at any time is the maximum amount
              that is or may be payable by a Borrower in respect of that Fronted Facility at that
              time;

      (xix) a Borrower repaying or prepaying a Credit Instrument means:

             (A)   that Borrower providing cash cover for that Credit Instrument;

             (B)   the maximum amount payable under the Credit Instrument being reduced in
                   accordance with its terms; or

             (C)   the Issuing Bank which issued the Credit Instrument being satisfied that it
                   has no further liability under that Credit Instrument,

             and the amount by which a Credit Instrument is repaid or prepaid under sub-
             clauses (A) and (B) above is the amount of the relevant cash cover or reduction;
             and

      (xx)   a Borrower providing cash cover for a Credit Instrument means that Borrower
             paying an amount equal to the maximum actual and contingent liabilities of the
             relevant Lender under such Credit Instruments in the currency of the Credit
             Instrument to an interest-bearing account in the name of that Borrower and the
             following conditions are met:

             (A)   the account is with the relevant Issuing Bank which issued the Credit
                   Instrument;

             (B)   cash cover in the form of deposits shall not bear interest other than any
                   interest earned on the investment of such deposits, which investments shall
                   be made at the option and sole discretion of the Issuing Bank and at the
                   Borrowers’ risk and expense;

             (C)   withdrawals from the account may only be made to pay a Finance Party
                   amounts due and payable to it under this Agreement in respect of that Credit
                   Instrument until no amount is or may be outstanding under that Credit
                   Instrument; and

             (D)   the Borrower has executed a security document, in form and substance
                   satisfactory to the Facility Agent and the Issuing Bank with which that
                   account is held, creating a first ranking security interest over that account;
                   and

      (xxi) a Lender's participation in relation to a Fronted Facility shall be construed as a
            reference to the relevant amount that is or may be payable by a Lender in relation
            to that Fronted Facility.

(b)   In determining the amount of the Available Facility for the purposes of this Agreement the
      Commitment of a Lender will be calculated ignoring any cash cover provided for
      outstanding Credit Instruments.

(c)   Section, clause and Schedule headings are for ease of reference only.

(d)   Unless a contrary indication appears, a term used in any other Finance Document or in
      any notice given under or in connection with any Finance Document has the same
      meaning in that Finance Document or notice as in this Agreement.




                                        38
      (e)         A Default (other than an Event of Default) is continuing if it has not been remedied or
                  waived and an Event of Default is continuing if it has not been waived.

      (f)         A Borrower’s obligation on Utilisations becoming due and payable includes the Borrower
                  repaying any Credit Instrument in accordance with paragraph (a)(xix) above.

1.3           Belgian terms

            where it relates to a Belgian Obligor, a reference to :

            (a)      “gross negligence” is a reference to zware fout/faute lourde and “wilful misconduct”
                     is a reference to opzet/dol;

            (b)      a “liquidator”, “compulsory manager”, “receiver”, “administrative receiver”,
                     “administrator” or similar officer includes any insolventiefunctionaris/praticien de
                     l’insolvabilité, curator/curateur, vereffenaar/liquidateur, gedelegeerd rechter/juge
                     délégué, ondernemingsbemiddelaar/médiateur d’entreprise, gerechtsmandataris/
                     mandataire de justice, voorlopig bewindvoerder/administrateur provisoire, gerechtelijk
                     bewindvoerder/administrateur judiciaire, mandataris ad hoc/mandataire ad hoc and
                     any sekwester/séquestre;

            (c)      a “suspension of payments”, “moratorium of any indebtedness”, or
                     “reorganisation” includes any gerechtelijke reorganisatie/réorganisation judiciaire;

            (d)      an “insolvency” includes any insolventieprocedure/procedure d’insolvabilité,
                     gerechtelijke reorganisatie/réorganisation judiciaire, faillissement/faillite and any other
                     concurrence between creditors (samenloop van schuldeisers/concours des
                     créanciers);

            (e)      a “security interest” includes a mortgage (hypotheek/hypothèque), a pledge
                     (pand/gage), a transfer by way of security (overdracht ten titel van zekerheid/transfert
                     à titre de garantie), any other proprietary security interest (zakelijke zekerheid/sûreté
                     réelle), a mandate to grant a mortgage, a pledge or any other real surety, a privilege
                     (voorrecht/privilège) and a retention of title (eigendomsvoorbehoud/réserve de
                     propriété);

            (f)      an Obligor being "incorporated" in Belgium or of which its "jurisdiction of
                     incorporation" is Belgium, means that that Obligor has its principal place of business
                     (voornaamste vestiging/établissement principal) within the meaning of the Belgian Act
                     of 16 July 2004 on the conflicts of law code) in Belgium;

            (g)      a person being "unable to pay its debts" is that person being in a state of cessation
                     of payments (staking van betaling/cessation de paiements);

            (h)      a "composition" includes any minnelijk akkoord met schuldeisers/accord amiable
                     avec des créanciers or any gerechtelijke reorganisatie/réorganisation judiciaire;

            (i)      "winding-up", "administration" or "dissolution" includes any vereffening/liquidation,
                     ontbinding/dissolution, sluiting van een onderneming/fermeture d’entreprise and
                     faillissement/faillite;

            (j)      "attachment", "sequestration", "distress", "execution" or analogous procedures
                     includes any uitvoerend    beslag/saisie exécution and bewarend beslag/saisie
                     conservatoire;


                                                     39
            (k)      an "amalgamation", "demerger", "merger" or "corporate reconstruction" includes
                     an overdracht van algemeenheid/transfert d’universalité, an overdracht van
                     bedrijfstak/transfert de branche d’activité, a splitsing/scission and a fusie/fusion as well
                     as assimilated transactions (gelijkgestelde verrichtingen/operations assimilées) in
                     accordance with Articles 676 and 677 of the Belgian Companies Code; and

            (l)      a "group for VAT purposes" refers to a BTW-eenheid/unité TVA and a reference to
                     the "representative member" of such group has the same meaning as the term
                     vertegenwoordiger/représentant in the Belgian Royal Decree No. 55 of 9 March 2007.

1.4           Currency symbols and definitions

      (a)         $, USD and dollars denote the lawful currency of the United States of America;

      (b)         €, EUR, EURO and euro denote the single currency of the Participating Member States.

1.5           Third party rights

      (a)         Other than the US DIP Administrative Agent and otherwise unless expressly provided to
                  the contrary in a Finance Document, a person who is not a Party has no right under the
                  Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or enjoy
                  the benefit of any term of this Agreement.

      (b)         Notwithstanding any term of any Finance Document, the consent of any person who is
                  not a Party is not required to rescind or vary this Agreement at any time.

1.6           Joint and Several Liability

      All obligations of the Borrowers under this Agreement shall be assumed jointly and severally.
      Any payment obligations of ABGG and OBTG that are not repayment obligations with respect to
      any Utilisations that such Borrower has made itself shall be limited by the restrictions set out in
      clause 20.10 (Guarantee Limitations - Germany) applied mutatis mutandis.

1.7           Release from restrictions

      Any person authorizing any other person or granting to any other person a power of attorney,
      releases such other person from any restrictions of double representation or self-dealing under
      any applicable law, including, but not limited to, such restrictions pursuant to Section 181 of the
      German Civil Code (Bürgerliches Gesetzbuch).

1.8           Agreed Security Principles

      Any provision contemplating or requiring the creation and/or perfection of any Security and
      anything related to the terms of any document relating to or governing the terms and conditions
      of such Security shall be subject to the Agreed Security Principles.




                                                      40
                                                  Section 2
                                                 The Facility

2         The Facilities
    2.1         The Facilities

          Subject to the terms of this Agreement and in the Interim DIP Order or the Final DIP Order, the
          Lenders make available to the Borrowers a secured multicurrency borrowing base facility
          comprising:

          (a)    Facility A in an aggregate amount equal to:

                 (i)    the Facility A Tranche 1 Total Commitments; and

                 (ii)   the Facility A Tranche 2 Total Commitments.

          (b)    Facility B in an aggregate amount equal to:

                 (i)    the Facility B Tranche 1 Total Commitments; and

                 (ii)   the Facility B Tranche 2 Total Commitments.

    2.2         Finance Parties' rights and obligations

          (a)    The obligations of each Finance Party under the Finance Documents are several. Failure
                 by a Finance Party to perform its obligations under the Finance Documents does not
                 affect the obligations of any other Party under the Finance Documents. No Finance Party
                 is responsible for the obligations of any other Finance Party under the Finance
                 Documents.

          (b)    The rights of each Finance Party under or in connection with the Finance Documents are
                 separate and independent rights and any debt arising under the Finance Documents to a
                 Finance Party from an Obligor shall be a separate and independent debt.

          (c)    A Finance Party may, except as otherwise stated in the Finance Documents, separately
                 enforce its rights under the Finance Documents.

          (d)

                 (i)    Notwithstanding any other provision of this Agreement, the issue or making
                        available of Fronted Facilities shall be entirely in the discretion of the Issuing Bank
                        or Overdraft Bank (as the case may be) and the Borrowers acknowledge that no
                        Issuing Bank or Overdraft Bank shall have any obligation or commitment to make
                        Fronted Facilities available to the Borrowers and the making of a Utilisation
                        pursuant to Facility B shall not be deemed to be a commitment to make any other
                        Utilisation under Facility B available by way of a Fronted Facility.

                 (ii)   An Issuing Bank and an Overdraft Bank shall be entitled to decline a particular
                        Utilisation Request under Facility B on a case-by-case basis without prejudicing its
                        ability to agree to subsequent Facility B Utilisation Requests.

          (e)    The obligations of the Borrowers under the Finance Documents, subject to the Carve-Out
                 and the Orders:

                 (i)    include paying or procuring the payment of the Lender Superpriority Claims, and
                        the Lender Superpriority Claims shall have recourse to and be payable from all
                        prepetition and postpetition assets of the Debtors, including, but not limited to, the




                                                     41
                     Debtors’ Collateral provided that any claims pursuant hereto shall be distributed in
                     accordance with clause 34.6;

             (ii)    pursuant to section 364(c)(2) of the Bankruptcy Code, are secured by a perfected
                     first-priority lien on substantially all now owned or hereafter acquired assets and
                     property of the Debtors, including, for the avoidance of doubt, (1) all equity
                     interests of Subsidiaries of the Parent and (2) all collateral previously pledged to
                     secure the obligations owed to the Finance Parties under this Agreement prior to
                     the Petition Date and obligations under the US Prepetition Credit Facility
                     (Prepetition Obligations);

             (iii)   pursuant to section 364(c)(3) of the Bankruptcy Code, are secured by a perfected
                     lien on all assets of the Debtors to the extent that such assets are subject to valid,
                     perfected and non-avoidable liens in favor of third parties in existence at the time of
                     the commencement of the Cases or to valid liens in existence at the time of such
                     commencement that are perfected subsequent to such commencement as
                     permitted by Section 546(b) of the Bankruptcy Code (other than property that is
                     subject to the existing liens that secure the Prepetition Obligations and obligations
                     under the US Prepetition Credit Facility, which liens shall be primed by the liens
                     securing the Obligations); and

             (iv)    pursuant to section 364(d) of the Bankruptcy Code, are secured by a perfected first
                     priority, senior priming lien on all assets of the Debtors (other than any Security in
                     favour of the US Secured Parties in respect of the US DIP Finance Documents)
                     including all capital stock of Subsidiaries of the Debtors and, to the extent that such
                     assets are subject to valid, perfected and non- avoidable liens in favor of third
                     parties as of the commencement of the Cases, including all accounts receivable,
                     inventory, real and personal property, plant and equipment of the Debtors that
                     secure the Prepetition Obligations.

      (f)    The priorities set forth in clause 2.2(e) are subject, in each case, only to the Carve-Out.
             All of the Security and security interests described therein shall be effective and perfected
             under US law as of the date that the Bankruptcy Court enters the Interim DIP Order,
             without the necessity of the execution of mortgages, security agreements, pledge
             agreements, financing statements, or other agreements or documents. The Debtors shall,
             at the Debtors’ expense, execute and deliver to the Facility Agent (for recordation or
             filing, as appropriate) Security Documents, and be authorized pursuant to the Orders to
             file such financing statements and other instruments and documents, as shall be
             advisable (as reasonably determined by Facility Agent) to evidence and secure the
             obligations under this Agreement in each case as contemplated herein.

      (g)    The obligations of the Debtors to the Finance Parties under this Agreement are to be
             further secured by perfected Security in the Debtor’s Collateral, including without
             limitation the Litigation Claims (subject to the Final DIP Order), such Security ranking first
             in priority subject only to Security permitted in accordance with the Finance Documents.

2.3         Obligors' Agent

      (a)    Each Obligor (other than the Company) by its execution of this Agreement irrevocably
             appoints the Company (acting through one or more authorised signatories) to act on its
             behalf as its agent in relation to the Finance Documents and irrevocably authorises:

             (i)     the Company on its behalf to supply all information concerning itself contemplated
                     by this Agreement to the Finance Parties and to give all notices and instructions
                     (including, in the case of the Borrowers, Utilisation Requests and any notices,
                     certificates or confirmations under any Finance Document), to make such
                     agreements and to effect the relevant amendments, supplements and variations
                     capable of being given, made or effected by any Obligor notwithstanding that they
                     may affect the Obligor, without further reference to or the consent of that Obligor;
                     and



                                                  42
             (ii)    each Finance Party to give any notice, demand or other communication to that
                     Obligor pursuant to the Finance Documents to the Company,

             and in each case the Obligor shall be bound as though the Obligor itself had given the
             notices and instructions (including, without limitation, any Utilisation Requests) or
             executed or made the agreements or effected the amendments, supplements or
             variations, or received the relevant notice, demand or other communication.

      (b)    Every act, omission, agreement, undertaking, settlement, waiver, amendment,
             supplement, variation, notice or other communication given or made by the Obligors'
             Agent or given to the Obligors' Agent under any Finance Document on behalf of another
             Obligor or in connection with any Finance Document (whether or not known to any other
             Obligor and whether occurring before or after such other Obligor became an Obligor
             under any Finance Document) shall be binding for all purposes on that Obligor as if that
             Obligor had expressly made, given or concurred with it. In the event of any conflict
             between any notices or other communications of the Obligors' Agent and any other
             Obligor, those of the Obligors' Agent shall prevail.

      (c)    The powers of the Company (as Obligors' Agent) under this clause 2.3 (Obligors’ Agent)
             shall be no greater than as set out in this clause 2.3 (Obligors’ Agent) and shall remain
             valid for so long as any amount is outstanding under the Finance Documents or any
             Commitment is in force.

2.4         Hedging/Clearing

      (a)    The Company may enter into commodity hedging transactions which have not been
             cleared (the Hedging Provider Hedging Transactions) with the Hedging Providers for
             the purpose of hedging the Company’s ongoing exposure to commodity prices. Such
             Hedging Provider Hedging Transactions will be transacted under the 2002 Master
             Agreement as published by the International Swaps and Derivatives Association Inc.
             (Master Agreement).

      (b)    The Company may enter into cleared commodity hedging transactions (the Clearing
             Provider Hedging Transactions) with the Clearing Providers. Such Clearing Provider
             Hedging Transactions will be transacted pursuant to the Clearing Provider’s customary
             terms of business.

      (c)    Each Borrower may enter into spot and forward foreign exchange hedging transactions
             (the FX Hedging Provider Hedging Transactions) with the FX Hedging Providers for
             the purpose of hedging the Borrowers’ ongoing exposure to foreign exchange risk
             provided that:

             (i)     any such hedging shall be directly linked to the acquisition of assets comprised in
                     the Borrowing Base;

             (ii)    the Borrowers’ exposure under each hedging transaction shall have a maximum
                     tenor of 45 days; and

             (iii)   such FX Hedging Provider Hedging Transactions will be transacted under a Master
                     Agreement.

      (d)    The Company may enter into Multi-Party TPA Agreements which comply with the terms
             of this Agreement.

      (e)    No Borrower shall enter into any commodity hedging or clearing transactions or foreign
             exchange hedging transactions or documents related to any of the same other than as
             permitted by this clause 2.4.

      (f)    The Borrowers shall procure that all Hedging Agreements are entered into in compliance
             with the Hedging Policy.



                                                43
3         Purpose
    3.1         Purpose

          (a)    Each Borrower shall apply all amounts borrowed by it under the Facilities in a manner
                 consistent with the terms of the Budget (provided that any net underspend may be carried
                 forward) or as otherwise agreed in advance in writing by the Facility Agent (acting on the
                 instructions of the Majority Lenders) from time to time towards:

                 (i)     financing any and all working capital needs and for any other general corporate
                         purposes, including without limitation, to finance the Debtors’ purchase,
                         transportation, storage, hedging and sale of Eligible Inventory and accounts
                         receivable;

                 (ii)    provision for letters of credit;

                 (iii)   payment of related transaction costs, fees, premiums, liabilities and expenses and
                         administration costs incurred in connection with the Cases and the commitment,
                         negotiation, syndication, documentation, execution and closing of the Amendment
                         and Restatement Agreement and the US DIP Credit Facility Agreement;

                 (iv)    payment of any other fees, costs and expenses payable hereunder; and

                 (v)     in addition in relation to Facility B only, financing payments to FX Hedging
                         Providers in respect of its obligations under a Master Agreement in respect of an
                         FX Hedging Provider Hedging Transaction.

          (b)    The Credit Instruments shall be used for general corporate purposes.

    3.2         Monitoring

          No Finance Party is bound to monitor or verify the application of any amount borrowed pursuant
          to this Agreement.

    3.3         The Borrowing Base

          Schedule 11 (Borrowing Base Amount) sets out the Parties’ understanding of the operation of
          the Borrowing Base.

4         Conditions of Utilisation
    4.1         Initial conditions precedent

          (a)    No Borrower may deliver a Utilisation Request unless the Facility Agent has received all
                 of the documents and other evidence listed in Part I of Schedule 2 (Conditions precedent)
                 in form and substance satisfactory to the Facility Agent. The Facility Agent shall notify
                 the Company and the Lenders promptly upon being so satisfied.

          (b)    Other than to the extent that the Majority Lenders notify the Facility Agent in writing to the
                 contrary before the Facility Agent gives the notification described in paragraph (a) above,
                 the Lenders authorise (but do not require) the Facility Agent to give that notification. The
                 Facility Agent shall not be liable for any damages, costs or losses whatsoever as a result
                 of giving any such notification.

    4.2         Further conditions precedent

          (a)    Subject to clause 4.1 (Initial conditions precedent) and notwithstanding that the Issuing
                 Bank and Overdraft Bank shall at all times have full discretion whether to issue or enter
                 into any Fronted Facility, the Lenders will only be obliged to comply with clause 5.5



                                                        44
             (Lenders' participation in Loans) or issue or enter into a Fronted Facility if on the date of
             the Utilisation Request and on the proposed Utilisation Date:

             (i)     in the case of a Rollover Loan, no Event of Default is continuing or would result
                     from the proposed loan and, in the case of any other Loan, no Default is continuing
                     or would result from the proposed Utilisation;

             (ii)    the Company has not issued a notice pursuant to clause 22.4(c) (Notification of
                     default and of expectation not to meet Budget) after the date of its last Compliance
                     Certificate (or if no Compliance Certificate has yet been provided), the date of this
                     Agreement;

             (iii)   the Repeating Representations to be made by each Obligor are true;

             (iv)    a Borrowing Base Report and a Cross-Check Borrowing Base Report have been
                     provided on the most recent reporting dates in accordance with clauses 22.7
                     (Borrowing Base Report);

             (v)     no Obligor or their respective Subsidiaries, or any person claiming by or through
                     the Obligors or their respective Subsidiaries, shall have obtained court
                     authorization to commence, or shall have commenced, joined in, assisted or
                     otherwise participated as an adverse party in any suit or other proceeding against
                     any Finance Party in any Case or case relating to the Finance Documents seeking
                     to subordinate or challenging the validity, enforceability, priority or perfection of
                     Security securing the Secured Obligations;

             (vi)    if a Borrowing Base Report was to be delivered on such date based on the
                     Borrowing Base as at that date, such Borrowing Base Report would be a
                     Compliant Borrowing Base Report; and

             (vii)   the Majority Lenders have given their consent to the proposed Fronted Facility.

      (b)    The Lenders will only be obliged to comply with 34.10 (Change of currency) if, on the first
             day of an Interest Period, no Default is continuing or would result from the change of
             currency and the Repeating Representations to be made by each Obligor are true.

4.3         Further conditions precedent for Sensitive Zones

      Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
      precedent) no Borrower may submit a Utilisation Request which relates to payments being
      made into, or investment or activity connected with, Sensitive Zones (including, without
      limitation, issuing Credit Instruments to entities established in or for the purposes of transactions
      in, or in connection with activities in, Sensitive Zones) unless the Facility Agent has received all
      of the documents and other evidence listed in Part III of Schedule 2 (Conditions precedent) in
      form and substance satisfactory to the Facility Agent.

4.4         Further conditions precedent in relation to ABGG and OBTG

      Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
      precedent) ABGG and OBTG may not submit a Utilisation Request unless the Facility Agent
      and the Lenders have confirmed in writing that they have received evidence satisfactory to each
      such Party (including any legal opinions or other professional opinions) that there would be no
      tortious liability (for the avoidance of doubt, including liability arising under or in connection with
      creditor impairment (Gläubigergefährdung)) associated with lending to such Borrower or any
      other cost, loss or liability attributable to any breach of law or regulation.




                                                 45
4.5         Further conditions precedent for issue of Credit Instruments in respect of third
            parties

      Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
      precedent) no Borrower may submit a Utilisation Request for a Credit Instrument to be issued at
      the request of a third party unless both it and the third party have executed and delivered to the
      relevant Issuing Bank (with a copy to the Facility Agent) a Deed of Undertaking in respect of
      that Credit Instrument together with:

      (a)    such corporate and signing authorities; and

      (b)    such documentation and other evidence in order for the applicable Issuing Bank to carry
             out and be satisfied it has complied with all necessary "know your customer" or other
             similar checks under all applicable laws,

      as the Issuing Bank and/or the Facility Agent may reasonably request in connection therewith.

4.6         Maximum number of Utilisations

      A Borrower (or the Company on its behalf) may not deliver a Utilisation Request if as a result of
      the proposed Utilisation the aggregate number of outstanding Loans would exceed ten (10).

4.7         Maximum Available Amount

      A Borrower (or the Company on its behalf) may not deliver a Utilisation Request if as a result of
      the proposed Utilisation, the Outstandings (including any Outstandings which are to be incurred
      between the date of delivery of the relevant Utilisation Request and the proposed Utilisation
      Date) would exceed the Maximum Available Amount at such time.

4.8         Fronting Bank Limit

      Each Issuing Bank and the Company shall ensure that the aggregate amount of Fronted
      Facilities will not at any time exceed:

      (a)    $100,000,000; and

      (b)    in respect of which each Fronting Bank is the Issuing Bank, such Fronting Bank’s
             Fronting Bank Limit.




                                               46
                                                     Section 3
                                                     Utilisation

5         Utilisation
    5.1         Delivery of a Utilisation Request and first Utilisations

          A Borrower may utilise a Facility by delivery from the Obligors’ Agent on behalf of that Borrower:

          (a)    to the Facility Agent (with a copy to the Collateral Management Agent and each Issuing
                 Bank) (in respect of any Loan under the Facilities); and

          (b)    to the Facility Agent for and on behalf of each Issuing Bank with a copy to the Collateral
                 Management Agent (in respect of a Fronted Facility),

          of a duly completed Utilisation Request not later than the Specified Time.

    5.2         Completion of a Utilisation Request for Loans

          (a)    Each Utilisation Request for a Loan under each of Facility A is irrevocable and will not be
                 regarded as having been duly completed unless:

                 (i)     it identifies the Tranche of Facility A to be utilised;

                 (ii)    it identifies the relevant Borrower in respect of whom the Utilisation request is
                         being made;

                 (iii)   the proposed Utilisation Date is a Business Day within the Availability Period
                         applicable to the relevant Tranche of Facility A;

                 (iv)    the currency and amount of the Utilisation comply with clause 5.4 (Currency and
                         amount); and

                 (v)     the proposed Interest Period complies with clause 12 (Interest Periods).

          (b)    Only one Loan may be requested in each Utilisation Request.

    5.3         Completion of a Utilisation Request for Credit Instruments

          Without prejudice to clauses 2.2(d)(i), 5.8(c) and 5.9, each Utilisation Request for a Credit
          Instrument is irrevocable and will not be regarded as having been duly completed unless:

          (a)    it specifies the proposed Fronted Facility and the applicable Tranche;

          (b)    it identifies the relevant Borrower;

          (c)    it identifies the proposed Issuing Bank which has agreed to enter into or issue the
                 Fronted Facility;

          (d)    the proposed Utilisation date is a Business Day within the Availability Period applicable to
                 the relevant Tranche of Facility B;

          (e)    the currency and amount of the Fronted Facility comply with clause 5.4 (Currency and
                 amount);

          (f)    (unless otherwise agreed by the Facility Agent and the Facility B Lenders) the Expiry
                 Date of the Fronted Facility falls on or before the Termination Date;




                                                        47
      (g)    the maximum contingent liability of the relevant Facility B Lender in respect of the Fronted
             Facility is determinable at the time of issue or entry into of the Fronted Facility;

      (h)    the Term is specified and does not exceed the earlier of (i) ninety (90) days (unless
             otherwise agreed by the Majority Lenders and the relevant Issuing Bank); and (ii) the date
             that is five Business Days prior to the Termination Date; provided that at least five (5)
             Business Days prior to the Termination Date, all Credit Instruments that expire after the
             Termination Date shall be cash collateralized by the relevant Borrower in an amount
             equal to 103% of the aggregate then undrawn and unexpired amount of each such Credit
             Instrument;

      (i)    the maximum actual or contingent liability of the relevant Issuing Bank would (after
             issuing such Credit Instrument) exceed $150,000,000.

      (j)    unless otherwise agreed by the Facility Agent and the relevant Issuing Bank, the form of
             the Credit Instrument is attached and is in full compliance with this Agreement;

      (k)    the delivery instructions for the Credit Instrument are specified; and

      (l)    it identifies where the request is to issue a Credit Instrument at the request of a third
             party;

      (m)    the identity of the beneficiary is:

             (i)     in the case of a Credit Instrument other than a standby letter of credit to which
                     paragraph (B) below applies, approved by the Issuing Bank; and

             (ii)    (unless approved all Facility B Lenders) in the case of a standby letter of credit in
                     an amount exceeding $5,000,000, a Pre-Approved SBLC Beneficiary (unless such
                     standby letter of credit is payable against a full set of original bills of lading); and

      (n)    where the Credit Instrument permits payment upon delivery of, amongst other things, a
             letter of indemnity, the issuer of a letter of indemnity is an Eligible LOI Counterparty or
             such letter of indemnity is countersigned by an Acceptable Bank which has agreed to
             accept liability thereunder.

5.4         Currency and amount

      (a)    The currency specified in a Utilisation Request must be the Base Currency or euro.

      (b)    The amount of the proposed Loan must be:

             (i)     if the currency selected is the Base Currency, a minimum of $1,000,000 and
                     otherwise in multiples of $500,000 or, if less, the Available Facility;

             (ii)    if the currency selected is euro, a minimum of €1,000,000 and otherwise in
                     multiples of €500,000 or, if less, the Available Facility; and

             (iii)   in any event such that its Base Currency Amount is less than or equal to the
                     Available Facility.

      (c)    The amount of a proposed Fronted Facility must be, when aggregated with all other
             outstanding Fronted Facilities under the relevant Tranche, less than or equal to the
             Available Facility under that Tranche, and must not require any Lender to exceed, or
             result in any Lender exceeding, its Available Commitment under the relevant Tranche.

      (d)    The amount of any proposed Loan or Fronted Facility must not be of an amount which
             would, upon the Loan or Fronted Facility being made, result in a failure to comply with:

             (i)     clause 4.7 (Maximum Facility Amount); or


                                                   48
             (ii)    clause 4.8 (Fronting Bank Limit).

      (e)    The amount of any proposed Utilisation must be such that, immediately following that
             Utilisation, if a Borrowing Base Report was to be delivered based on the Borrowing Base
             as at that date, such Borrowing Base Report would be a Compliant Borrowing Base
             Report. It will be the sole responsibility of the Borrowers to ensure that this condition is
             complied with.

5.5         Lenders' participation in Loans and Fronted Facilities

      (a)    If the conditions set out in this Agreement have been met each Lender shall make its
             participation in each Loan under the relevant Facility available by the Utilisation Date
             through its Facility Office.

      (b)    The amount of each Lender's participation in each Loan under the relevant Facility will be
             equal to the proportion borne by its Available Commitment in such Facility under the
             applicable Tranche to the Available Facility immediately prior to making the Loan.

      (c)    The amount of each Facility B Lender's participation in each Fronted Facility will be equal
             to its Fronted Proportion under the applicable Tranche, and such Fronted Facilities are
             made available by the Issuing Bank and the Overdraft Bank against the Facility B
             Lenders’ indemnity contained in clause 6.

5.6         Role of Facility Agent and Issuing Bank

      The Facility Agent shall determine the Base Currency Amount of each Loan under any Facility
      which is to be made in euro and shall notify each relevant Lender of the amount, currency and
      the Base Currency Amount of each Loan and the amount of its participation in that Loan, in
      each case by the Specified Time.

5.7         Cancellation of Commitment

      The Commitment in respect of a Facility which, at that time, are unutilised shall be immediately
      cancelled at the end of the Availability Period for that Facility.

5.8         Issue of Credit Instruments

      (a)    Without prejudice to clause 2.2(d)(i), if the conditions set out in this Agreement have been
             met, an Issuing Bank under a relevant Tranche may issue a Credit Instrument on its
             Utilisation Date on behalf of the Facility B Lenders under the relevant Tranche.

      (b)    The Company shall procure that on the date of the Utilisation Request in respect of a
             Credit Instrument and on the proposed Utilisation Date of that Credit Instrument:

             (i)     the proposed Credit Instrument is on terms acceptable to the Issuing Bank;

             (ii)    no Default is continuing or would result from the proposed Utilisation; and

             (iii)   the Repeating Representations to be made by each Obligor are true in all material
                     respects.

      (c)    The Issuing Bank shall not comply with a Facility B Utilisation Request if it is aware, or
             has received written confirmation from the Facility Agent (for the avoidance of doubt, the
             Facility Agent has no duty to enquire as to or monitor compliance), that clauses 5.3 and
             5.4 have not been complied with.

5.9         Issue of or entry into Overdraft Facilities

             The Overdraft Facility shall not be utilised or made available other than by operation of
             clause 6.5.


                                                 49
    5.10         Fronted Facilities

           (a)    The Issuing Bank and Overdraft Bank has no duty to enquire of any person whether or
                  not any of the conditions set out in clauses 5.3, 5.4, and 5.8(b) above have been met.
                  The Issuing Bank and Overdraft Bank may assume that those conditions have been met
                  unless it is expressly notified to the contrary by the Facility Agent (for the avoidance of
                  doubt, the Facility Agent likewise has no duty to enquire, or monitor any such conditions).
                  The Issuing Bank will have no liability to any person for issuing or making available a
                  Fronted Facility based on such assumption.

           (b)    The Issuing Bank is solely responsible for the form of the Credit Instrument that it issues.
                  The Facility Agent has no duty to monitor the form of that document.

           (c)    Subject to clause 30.6(h) (Rights and discretions), each of the Issuing Bank, the
                  Overdraft Bank and the Facility Agent shall provide the other with any information
                  reasonably requested by the other and available to it that relates to a Fronted Facility and
                  its issue or granting.

           (d)    The Issuing Bank may issue a Credit Instrument in the form of a SWIFT message or
                  other form of communication customary in the relevant market but has no obligation to
                  issue that Credit Instrument in any particular form of communication.

    5.11         Appointment of additional Issuing Banks

           (a)    Subject to paragraph (b) below, any Lender which has agreed to the Company’s request
                  to be an Issuing Bank under a particular Tranche pursuant to the terms of this Agreement
                  shall become an Issuing Bank under that Tranche for the purposes of this Agreement
                  upon notifying the Facility Agent, each other Fronting Bank under the relevant Tranche
                  and the Company that it has so agreed to be an Issuing Bank and on making that
                  notification that Lender shall become bound by the terms of this Agreement as an Issuing
                  Bank.

           (b)    No person may become an Issuing Bank under this Agreement if immediately after
                  becoming the same the requirements of clause 4.8 would not be satisfied.

6          Fronted Facilities
           Credit Instruments

     6.1         If a Credit Instrument or any amount outstanding under a Credit Instrument becomes
                 immediately payable under this Agreement, the relevant Borrower shall repay or prepay
                 that amount immediately.

     6.2         Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay any
                 claim made or purported to be made under a Credit Instrument requested by it and which
                 appears on its face to be in order (a claim).

     6.3         For the avoidance of doubt, where a Borrower requests the issue of a Credit Instrument at
                 the request of a third party then (without prejudice to clause 4.5 (Further conditions
                 precedent for issue of Credit Instruments in respect of third parties)) such Credit
                 Instrument shall be deemed to be a Utilisation of the relevant Borrower who shall be liable
                 for payments in respect of thereof in accordance with clause 6.4.

     6.4         Each Borrower which requested a Credit Instrument shall immediately on demand pay to
                 the Facility Agent for the Issuing Bank an amount equal to the amount of any claim under
                 that Credit Instrument.

     6.5         To the extent an Issuing Bank is required to make a payment in respect of a claim and that
                 Issuing Bank is also an Overdraft Bank, the amount of each such payment paid by the
                 Issuing Bank shall be converted into an Overdraft Facility with the relevant Borrower and


                                                     50
             Issuing Bank (in its capacity as Overdraft Bank) on the date of the payment thereof without
             the need for a Utilisation Request (notwithstanding that any conditions to the making of
             Utilisations hereunder have not been satisfied) and the utilisation of such Overdraft Facility
             shall be deemed to discharge the Borrower’s obligation under clause 6.4 to make payment
             to the Issuing Bank in the amount of that claim.

 6.6         Each Borrower acknowledges that the Issuing Bank:

       (a)    is not obliged to carry out any investigation or seek any confirmation from any other
              person before paying a claim; and

       (b)    deals in documents only and will not be concerned with the legality of a claim or any
              underlying transaction or any available set-off, counterclaim or other defence of any
              person.

 6.7         The obligations of a Borrower under this clause will not be affected by:

       (a)    the sufficiency, accuracy or genuineness of any claim or any other document; or

       (b)    any incapacity of, or limitation on the powers of, any person signing a claim or other
              document.

       Credit Instruments extending beyond the Termination Date and reduction or expiry of
       Credit Instruments

 6.8         Each Borrower shall on the Termination Date provide cash cover for any Credit Instrument
             in respect of which the Term expires after the Termination Date.

 6.9         If the amount of any Credit Instrument is wholly or partially reduced or it is repaid or
             prepaid or it expires prior to its Expiry Date, the relevant Issuing Bank and the Borrower
             that requested the issue of that Credit Instrument shall promptly notify the Collateral
             Management Agent of the details upon becoming aware of them.

       Indemnities - Facility B

6.10         Each Borrower shall immediately on demand indemnify the Issuing Bank or the Overdraft
             Bank which has issued or entered into a Fronted Facility against any cost, loss or liability
             incurred by that Issuing Bank or Overdraft Bank (otherwise than by reason of the that
             Issuing Bank or Overdraft Bank’s gross negligence or wilful misconduct) in acting as an
             Issuing Bank or Overdraft Bank under any Fronted Facility.

6.11         Each Facility B Lender shall (according to its Fronted Proportion in a relevant Tranche)
             immediately on demand indemnify the Issuing Bank against any cost, loss or liability
             incurred by the Issuing Bank (otherwise than by reason of that Issuing Bank’s gross
             negligence or wilful misconduct) in acting as the Issuing Bank under any Fronted Facility
             under that Tranche (unless the Issuing Bank has been reimbursed by an Obligor pursuant
             to a Finance Document). Notwithstanding any other provision of this Agreement, each
             Facility B Lender acknowledges and agrees (for the benefit of the other Finance Parties
             only) that:

       (a)    the Issuing Bank and the Overdraft Bank are not in a position to monitor Utilisations on a
              live basis and accordingly, provided it complies with its own Fronting Bank Limit, a
              Fronting Bank will be relying on (i) the Borrowers to ensure that Utilisations under Facility
              B do not exceed the Facility B Total Commitments or the Available Facility from time to
              time and (ii) the other Fronting Banks to ensure that they do not exceed their Fronting
              Bank Limits; and accordingly

       (b)    it shall be liable for its proportionate share of any amount by which the Facility B Total
              Commitments (or the applicable Facility B Tranche 1 Commitments or Facility B Tranche
              2 Commitments) are exceeded in such manner and its indemnity to the Issuing Bank and



                                                 51
              Overdraft Bank under the applicable Tranche (which is expressed to be subject to
              absence of the relevant Issuing Bank’s or Overdraft Bank’s gross negligence or wilful
              misconduct) which has remained within its Fronting Bank Limit will extend to cover any
              such excess caused by another Fronting Bank exceeding its Fronting Bank Limit.

6.12         The Borrower which requested a Fronted Facility shall immediately on demand reimburse
             any Lender for any payment it makes to the Issuing Bank under clause 6.11 in respect of
             that Fronted Facility.

6.13         The obligations of each Lender or Borrower under this clause are continuing obligations
             and will extend to the ultimate balance of sums payable by that Lender or Borrower in
             respect of any Fronted Facility under the relevant Tranche of Facility B, regardless of any
             intermediate payment or discharge in whole or in part.

6.14         If a Borrower has provided cash cover in respect of a Lender's participation in a Credit
             Instrument, the Issuing Bank shall seek reimbursement from that cash cover before
             making a demand of that Lender under clause 6.11 above. Any recovery made by an
             Issuing Bank pursuant to that cash cover will reduce that Lender's liability under clause
             6.11 above.

6.15         The Borrowers’ obligations pursuant to clauses 6.12 to 6.14 above shall extend to cover
             any Lender liability under any arrangement entered into by the Finance Parties with HSH
             Nordbank AG substantially on the terms of clause 6.11 in respect of HSH Nordbank AG’s
             liabilities referred to in those clauses under the following credit instruments outstanding on
             the Effective Date:

                       Credit              Borrower         Outstanding          Expiry date
                       Instrument                           value

                       Letter         of   ABGG             EUR3,000,000         31 January 2019
                       guarantee

                       Letter         of   OBTG             EUR3,000,000         31 January 2019
                       guarantee

                       Letter of credit    OBTG             $2,580,000           7 February 2019




6.16         The obligations of any Lender or Borrower under this clause 6 will not be affected by any
             act, omission, matter or thing which, but for this clause, would reduce, release or prejudice
             any of its obligations under this clause (without limitation and whether or not known to it or
             any other person) including:

       (a)    any time, waiver or consent granted to, or composition with, any Obligor, any beneficiary
              under a Credit Instrument or any other person;

       (b)    the release of any other Obligor or any other person under the terms of any composition
              or arrangement with any creditor or any member of the Group;

       (c)    the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect
              to perfect, take up or enforce, any rights against, or security over assets of, any Obligor,
              any beneficiary under a Credit Instrument or other person or any non-presentation or
              non-observance of any formality or other requirement in respect of any instrument or any
              failure to realise the full value of any security;




                                                  52
       (d)    any incapacity or lack of power, authority or legal personality of or dissolution or change
              in the members or status of an Obligor, any beneficiary under a Credit Instrument or any
              other person;

       (e)    any amendment (however fundamental) or replacement of a Finance Document, any
              Fronted Facility, any Credit Instrument or any other document or security;

       (f)    any unenforceability, illegality or invalidity of any obligation of any person under any
              Finance Document, any Fronted Facility, any Credit Instrument or any other document or
              security; or

       (g)    any insolvency or similar proceedings.

6.17         Rights of contribution

       No Obligor will be entitled to any right of contribution or indemnity from any Finance Party in
       respect of any payment it may make under this clause 6.

       Cash collateral by Non-Acceptable Banks and Borrower's option to provide cash cover

6.18         If, at any time, a Facility B Lender under a Credit Instrument is or becomes a Non-
             Acceptable Bank, the Issuing Bank and/or Overdraft Bank may, by notice to that Facility B
             Lender, request that Facility B Lender to pay and that Facility B Lender shall pay, on or
             prior to the date requested by the Issuing Bank, an amount equal to that Lender's Fronted
             Proportion of:

       (a)    the outstanding amount of a Credit Instrument;

       (b)    the maximum potential liability under an Overdraft Facility; and/or

       (c)    in the case of a proposed Credit Instrument, the amount of that proposed Credit
              Instrument,

             and in the currency of that Fronted Facility to an interest-bearing account held in the name
             of that Facility B Lender with the Issuing Bank.

6.19         The Facility B Lender to whom a request has been made in accordance with paragraph
             6.18 above shall enter into a security document or other form of collateral arrangement
             over the account, in form and substance satisfactory to the Issuing Bank and/or Overdraft
             Bank, as collateral for any amounts due and payable under this Agreement by that Facility
             B Lender to the Issuing Bank and/or Overdraft Bank in respect of that Fronted Facility.

6.20         Subject to clause 6.23 below, withdrawals from such an account may only be made to pay
             the Issuing Bank and/or Overdraft Bank amounts due and payable to it under this
             Agreement by the Non-Acceptable Bank in respect of that Fronted Facility until no amount
             is or may be outstanding under that Fronted Facility.

6.21         Each Facility B Lender shall notify the Facility Agent and the Company:

       (a)    on the date of this Agreement or on any later date on which it becomes such a Facility B
              Lender if it is a Non-Acceptable Bank; and

       (b)    as soon as practicable upon becoming aware of the same, that it is a Non-Acceptable
              Bank.

6.22         Any notice received by the Facility Agent pursuant to clause 6.21 above shall constitute
             notice to the Issuing Bank and the Overdraft Bank of that Facility B Lender's status and the
             Facility Agent shall, upon receiving each such notice, promptly notify the Issuing Bank and
             the Overdraft Bank and each other Facility B Lender of that Lender's status as specified in
             that notice.


                                                 53
6.23         Notwithstanding clause 6.20 above, a Lender which has provided cash collateral in
             accordance with this clause 6 may, by notice to the Issuing Bank and the Overdraft Bank,
             request that an amount equal to the amount provided by it as collateral in respect of the
             relevant Fronted Facility (together with any accrued interest) be returned to it:

       (a)     to the extent that such cash collateral has not been applied in satisfaction of any amount
               due and payable under this Agreement by that Lender to the Issuing Bank in respect of
               the relevant Fronted Facility;

       (b)     if:

               (i)     it ceases to be a Non-Acceptable Bank;

               (ii)    its obligations in respect of the relevant Fronted Facility are transferred to another
                       Facility B Lender in accordance with the terms of this Agreement; or

               (iii)   an Acceptable Bank has agreed to undertake that Facility B Lender's obligations in
                       respect of the relevant Fronted Facility in accordance with the terms of this
                       Agreement; and

       (c)     if no amount is due and payable by that Facility B Lender in respect of a Fronted Facility,

             and the Issuing Bank and the Overdraft Bank (as applicable) shall pay that amount to the
             Lender within three (3) Business Days of that Lender's request (and shall cooperate with
             the Lender in order to procure that the relevant security or collateral arrangement is
             released and discharged).

6.24         To the extent that a Non-Acceptable Bank fails to provide cash collateral (or notifies the
             Issuing Bank that it will not provide cash collateral) in accordance with clauses 6.18 to 6.24
             in respect of a proposed Fronted Facility, the Issuing Bank shall promptly notify the
             Company (with a copy to the Collateral Management Agent) and the Borrower of that
             proposed Fronted Facility may, at any time before the proposed Utilisation Date of that
             Fronted Facility, provide cash cover to an account with the Issuing Bank in an amount
             equal to that Lender's Fronted Proportion of the amount of that proposed Fronted Facility.

6.25         As an alternative to providing cash collateral under this clause 6, a Non-Acceptable Bank
             may satisfy its cash collateral obligations by providing to the Issuing Bank and/or the
             Overdraft Bank (as applicable) in a form and substance satisfactory to the Issuing Bank
             and/or the Overdraft Bank and the Facility Agent such security or other credit support as
             the Issuing Bank, Overdraft Bank and Facility Agent may require in support of such Non-
             Acceptable Bank’s obligations in respect of Fronted Facilities under the relevant Tranche
             of Facility B.

       Requirement for cash cover from Borrower

6.26         If:

       (a)     a Non-Acceptable Bank fails to provide cash collateral or make a required payment (or
               notifies the Issuing Bank and/or Overdraft Bank (as the case may be) that it will not
               provide cash collateral or make such repayment) in accordance with clauses 6.18 to 6.24
               (Cash collateral by Non Acceptable Lender and Borrower's option to provide cash cover)
               in respect of a Fronted Facility that has been issued or made available;

       (b)     the Issuing Bank and/or the Overdraft Bank (as the case may be) notifies the Company
               (with a copy to the Collateral Management Agent) that it requires the Borrower of the
               relevant: (i) Credit Instrument to provide cash cover to an account with the Issuing Bank
               in an amount equal to that Lender's Fronted Proportion of the outstanding amount of that
               Credit Instrument; or (ii) Overdraft Facility to repay that Lender’s Fronted Proportion of
               such Overdraft Facility; and




                                                   54
       (c)    that Borrower has not already provided such cash cover or repayment which (in the case
              of cash cover) is continuing to stand as collateral,

             then that Borrower shall provide such cash cover and make such repayment within three
             (3) Business Days of the notice referred to in paragraph (b) above.

       Regulation and consequences of cash cover provided by Borrower

6.27         Notwithstanding clause 1.2(a)(xx) (Construction), the relevant Borrower may request that
             an amount equal to the cash cover (together with any accrued interest) provided by it
             pursuant to clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable Bank and Borrower's
             option to provide cash cover) or clause 6.26 (Requirement for cash cover from Borrower)
             be returned to it:

       (a)    to the extent that such cash cover has not been applied in satisfaction of any amount due
              and payable under this Agreement by that Borrower to the Issuing Bank in respect of a
              Credit Instrument;

       (b)    if:

              (i)     the relevant Lender ceases to be a Non-Acceptable Bank;

              (ii)    the relevant Lender's obligations in respect of the Credit Instrument are transferred
                      to another Facility B Lender under the same Tranche in accordance with the terms
                      of this Agreement; or

              (iii)   an Acceptable Bank has agreed to undertake that Facility B Lender's obligations in
                      respect of the relevant Credit Instrument in accordance with the terms of this
                      Agreement;

       (c)    if no amount is due and payable by the relevant Lender in respect of the relevant Credit
              Instrument; and

       (d)    if no Default is continuing,

              and the Issuing Bank shall pay that amount to that Borrower within three (3) Business
              Days of that Borrower's request.

6.28         To the extent that a Borrower has provided cash cover pursuant to clauses 6.18 to 6.24
             (Cash collateral by Non-Acceptable Bank and Borrower's option to provide cash cover) or
             clause 6.26 (Requirement for cash cover from Borrower), the relevant Lender's Fronted
             Proportion in respect of that Credit Instrument will remain (but that Lender's obligations in
             relation to that Credit Instrument may be satisfied in accordance with clause 1.2(a)(xx)(B)
             (Construction)). However the relevant Borrower's obligation to pay any Credit Instrument
             fee in relation to the relevant Credit Instrument to the Collection Account (for the account of
             that Lender) in accordance with clause 14.2 (Facility B fees) will be reduced
             proportionately as from the date on which it provides that cash cover (and for so long as
             the relevant amount of cash cover continues to stand as collateral).

6.29         The relevant Issuing Bank shall promptly notify the Collateral Management Agent of the
             extent to which a Borrower provides cash cover or repays an Overdraft Facility pursuant to
             clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable Bank and Borrower's option to
             provide cash cover) or clause 6.26 (Requirement for cash cover from Borrower) and of any
             change in the amount of cash cover so provided.

       Utilisation of Fronted Facilities when a Lender is a Non-Acceptable Bank

6.30         If, on the proposed Utilisation Date of a Fronted Facility, any Facility B Lender under the
             applicable Tranche is a Non-Acceptable Bank and:




                                                  55
       (a)    that Lender has failed to provide cash collateral to the Issuing Bank in accordance with
              clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable L/C Lender and Borrower's
              option to provide cash cover) or an alternative in accordance with clause 6.25; and

       (b)    the Borrower of that proposed Fronted Facility has not exercised its right to provide cash
              cover to the Issuing Bank in accordance with clause 6.24 (Cash collateral by Non-
              Acceptable L/C Lender and Borrower's option to provide cash cover),

              the Issuing Bank may:

              (i)    reduce the amount of that Fronted Facility by an amount equal to the amount of the
                     participation of that Non-Acceptable Bank in respect of that Fronted Facility and
                     that Non-Acceptable Bank shall be deemed not to have any participation (or
                     obligation to indemnify the Issuing Bank) in respect of that Credit Instrument for the
                     purposes of the Finance Documents; or

              (ii)   proceed with the Utilisation of the Fronted Facility as requested by the Borrower on
                     the basis that each Facility B Lender excluding for this purpose any Non-
                     Acceptable Bank shall participate in such Utilisation on the basis of a Fronted
                     Proportion calculated as if the Non-Acceptable Bank had ceased to be a Facility B
                     Lender, and each such Facility B Lender shall (subject to not exceeding its
                     Available Commitment) be liable for such increased Fronted Proportion in relation
                     to the Fronted Facility in the event that the Non-Acceptable Bank fails to comply
                     with its obligations to provide cash collateral hereunder.

   The Issuing Bank shall notify the Collateral Management Agent and the Company of each
   reduction made pursuant to this clause 6.30. This clause 6.30 shall not affect the participation
   of each other Lender in that Credit Instrument.

       Role of the Issuing Bank and Overdraft Bank - Facility B

6.31         Nothing in this Agreement constitutes an Issuing Bank or Overdraft Bank which has issued
             or entered into a Fronted Facility as a trustee or fiduciary of any other person.

6.32         An Issuing Bank or Overdraft Bank which has issued or entered into a Fronted Facility:

       (a)    shall not be bound to account to any Lender for any sum or the profit element of any sum
              received by it for its own account in respect of a Fronted Facility;

       (b)    may accept deposits from, lend money to and generally engage in any kind of banking or
              other business with any Obligor;

       (c)    may rely on:

              (i)    any representation, notice or document believed by it to be genuine, correct and
                     appropriately authorised; and

              (ii)   any statement made by a director, authorised signatory or employee of any person
                     regarding any matters which may reasonably be assumed to be within his
                     knowledge or within his power to verify;

       (d)    may engage, pay for and rely on the advice or services of any lawyers, accountants,
              surveyors or other experts;

       (e)    may act in relation to the Fronted Facility through its personnel and agents; and

       (f)    is not responsible for:

              (i)    the adequacy, accuracy and/or completeness of any information (whether oral or
                     written) provided by the Facility Agent, any Party (including itself), or any other


                                                 56
                     person under or in connection with the Fronted Facility, the transactions
                     contemplated by the Fronted Facility or any other agreement, arrangement or
                     document entered into, made or executed in anticipation of, under or in connection
                     with the Fronted Facility; or

              (ii)   the legality, validity, effectiveness, adequacy or enforceability of the Fronted
                     Facility or any other agreement, arrangement or document entered into, made or
                     executed in anticipation of, under or in connection with the Fronted Facility.

       Exclusion of liability

6.33         Without limiting clause 6.34 (Exclusion of liability) below, an Issuing Bank or Overdraft
             Bank which has issued or entered into a Fronted Facility will not be liable for any action
             taken by it under or in connection with that Fronted Facility, unless directly caused by its
             gross negligence or wilful misconduct.

6.34         No Party (other than an Issuing Bank or Overdraft Bank which has issued or entered into a
             Fronted Facility) may take any proceedings against any officer, employee or agent of that
             Issuing Bank or Overdraft Bank in respect of any claim it might have against that Issuing
             Bank or in respect of any act or omission of any kind by that officer, employee or agent in
             relation to any Fronted Facility.

       Terms of Fronted Facilities

6.35         Except as provided below, the terms of any Fronted Facility shall be those agreed by the
             relevant Issuing Bank or Overdraft Bank and the Company.

6.36         Those terms:

       (a)    must be based upon normal commercial terms at that time (except as varied by this
              Agreement);

       (b)    may allow only Borrowers to use Fronted Facilities; and

       (c)    must comply with the provisions of this Agreement including, without limitation, in relation
              to Term, currency and amount.

6.37         If there is any inconsistency or conflict between any term of a Fronted Facility and any term
             of this Agreement, this Agreement shall prevail.

       Amendments and Waivers - Fronted Facilities

6.38         No amendment or waiver of a term of any Fronted Facility shall require the consent of any
             Finance Party other than the relevant Issuing Bank or Overdraft Bank unless such
             amendment or waiver itself relates to or gives rise to a matter which would require an
             amendment of or under this Agreement (including, for the avoidance of doubt, under this
             clause 6).

       Multi-Party TPA Agreements

6.39         Each of the Borrowers agrees to procure that the terms of any Multi-Party TPA Agreement
             shall comply with this clause 6.39 (Multi-Party TPA Agreements) (and the execution by a
             Finance Party of a Multi-Party TPA Agreement which does not comply with this 6.39 (Multi-
             Party TPA Agreements) shall not be construed as a waiver thereof unless expressly
             confirmed in writing by the Facility Agent acting on the instructions of the Majority
             Lenders). Each Multi-Party TPA Agreement shall:

       (a)    be expressly capable of being assigned by the Company to the Security Agent pursuant
              to the relevant Security Agreement (but not otherwise);




                                                 57
       (b)    provide that payments for the account of the Company thereunder shall be paid to its
              relevant Collection Account;

       (c)    contain any notices and acknowledgements of assignment required by each Security
              Agreement;

       (d)    be governed by English or Dutch law; and

       (e)    not otherwise conflict with or cause the Company to breach the terms of this Agreement
              and any other Finance Document.

6.40         Pursuant to a Multi-Party TPA the Company may grant Security in favour of the Hedging
             Provider or Clearing Provider (as the case may be) in respect only of the Company’s rights
             under and in connection with the Hedging Provider Hedging Transaction or Clearing
             Provider Hedging Transaction but not, for the avoidance of doubt, in respect of any
             inventory pledged to the Security Agent pursuant to the Transaction Security Documents.

       Master Agreements for FX hedging

6.41         Unless the Hedging Provider is METSA, each of the Borrowers agrees to procure that the
             terms of any FX Hedging Provider Hedging Agreement shall comply with this clause 6.41
             (Master Agreement for FX hedging) (and the execution by a Finance Party of a FX
             Hedging Provider Hedging Agreement which does not comply with this clause 6.41 (Master
             Agreement for FX hedging) shall not be construed as a waiver thereof unless expressly
             confirmed in writing by the Facility Agent acting on the instructions of the Majority
             Lenders). Each FX Hedging Provider Hedging Agreement shall:

       (a)    be expressly capable of being assigned by the Borrower to the Security Agent pursuant
              to the relevant Security Agreement (but not otherwise);

       (b)    provide that payments for the account of the Borrower thereunder shall be paid to its
              relevant Collection Account;

       (c)    contain any notices and acknowledgements of assignment required by each Security
              Agreement;

       (d)    be governed by English law; and

       (e)    not otherwise conflict with or cause the Borrower to breach the terms of this Agreement
              and any other Finance Document.

       Inconsistency and conflict

6.42         If there is any inconsistency or conflict between any term of a Multi-Party TPA Agreement
             or a Deed of Undertaking or a FX Hedging Provider Hedging Agreement and any term of
             this Agreement, this Agreement shall prevail.

       Replacement of a Non-Acceptable Bank

6.43         The Company may, at any time after a Lender has:

       (a)    become and continues to be a Non-Acceptable Bank; or

       (b)    failed (and continues to fail) to provide cash collateral (or has notified the Issuing Bank,
              the Overdraft Bank or the Company (which has notified the Facility Agent) that it will not
              provide cash collateral) in accordance with clauses 6.18 to 6.24 (Cash collateral by Non
              Acceptable Lender and Borrower's option to provide cash cover),

             by giving ten (10) Business Days’ notice to the Facility Agent and such Lender, replace
             such Lender by requiring such Lender to (and, to the extent permitted by law, such Lender


                                                 58
           shall) transfer pursuant to clause 27 (Changes to the Lenders) all (and not part only) of its
           rights and obligations under this Agreement to another Facility B Lender under the relevant
           Tranche which is an Acceptable Bank or (if no existing Facility B Lenders wish to acquire
           the same) to an Acceptable Bank designated by the Company, in each case in accordance
           with clause 27 (Changes to Lenders).

           Any transfer of rights and obligations of a Non-Acceptable Bank pursuant to this
           clause 6.43 shall be subject to the following conditions:

            (i)     the Company shall have no right to replace the Facility Agent, the Collateral
                    Management Agent or the Security Agent;

            (ii)    neither the Facility Agent nor the Non-Acceptable Bank shall have any obligation to
                    the Company to find a replacement lender;

            (iii)   the transfer must take place no later than 10 days after the Non-Acceptable Bank
                    received the notice referred to above;

            (iv)    in no event shall the Non-Acceptable Bank be required to pay or surrender to the
                    Replacement Lender any of the fees received by the Non-Acceptable Bank
                    pursuant to the Finance Documents; and

            (v)     the Non-Acceptable Bank shall only be obliged to transfer its rights and obligations
                    pursuant to this clause once it is satisfied that it has complied with all necessary
                    "know your customer" or other similar checks under all applicable laws and
                    regulations in relation to that transfer to the replacement lender. The Non-
                    Acceptable Bank shall perform such checks as soon as reasonably practicable and
                    shall notify the Facility Agent and the Company when it is satisfied that it has
                    complied with those checks.

       Reporting of Collection Account balances

6.44       The Collateral Management Agent shall notify to all Lenders on each Business Day the
           opening balance on each Collection Account on such day.

       Reporting of margin balances

6.45       The Collateral Management Agent shall deliver to all Lenders on each Business Day of
           any margin statement (containing details of, amongst other things, initial margin, variation
           margin and account status) issued to the Collateral Management Agent by a Clearing
           Provider or Hedging Provider on such day (provided it is received by the Collateral
           Management Agent prior to midday on such day).




                                                59
                                       Section 4
                         Repayment, Prepayment and Cancellation

7     Repayment

    7.1     Repayment of Loans

      (a)   Each Borrower which has drawn a Loan shall repay that Loan on the last day of its
            Interest Period.

      (b)   Without prejudice to each Borrower's obligation under paragraph (a) above, if:

            (i)    one or more Loans are to be made available to a Borrower:

                   (A)    on the same day that a maturing Loan is due to be repaid by that Borrower;

                   (B)    in the same currency as the maturing Loan; and

                   (C)    in whole or in part for the purpose of refinancing the maturing Loan; and

            (ii)   the proportion borne by each Lender's participation in the maturing Loan to the
                   amount of that maturing Loan is the same as the proportion borne by that Lender's
                   participation in the new Loans to the aggregate amount of those new Loans,

            the aggregate amount of the new Loans shall, unless the relevant Borrower or the Parent
            notifies the Facility Agent to the contrary in the relevant Utilisation Request, be treated as
            if applied in or towards repayment of the maturing Loan so that:

                   (A)    if the amount of the maturing Loan exceeds the aggregate amount of the
                          new Loans:

                          (1)   the relevant Borrower will only be required to make a payment under
                                clause 34.1 (Payments to the Facility Agent) in an amount in the
                                relevant currency equal to that excess; and

                          (2)   each Lender's participation in the new Loans shall be treated as
                                having been made available and applied by the relevant Borrower in
                                or towards repayment of that Lender's participation in the maturing
                                Loan and that Lender will not be required to make a payment under
                                clause 34.1 (Payments to the Facility Agent) in respect of its
                                participation in the new Loans; and

                   (B)    if the amount of the maturing Loan is equal to or less than the aggregate
                          amount of the new Loans:

                          (1)   the relevant Borrower will not be required to make a payment under
                                clause 34.1 (Payments to the Facility Agent); and

                          (2)   each Lender will be required to make a payment under clause 34.1
                                (Payments to the Facility Agent) in respect of its participation in the
                                new Loans only to the extent that its participation in the new Loans
                                exceeds that Lender's participation in the maturing Loan and the
                                remainder of that Lender's participation in the new Loans shall be
                                treated as having been made available and applied by the relevant
                                Borrower in or towards repayment of that Lender's participation in the
                                maturing Loan.




                                               60
    7.2         Repayment of Overdraft Facilities

          (a)    Without prejudice to clauses 7.2(b) and 25.3(e), each Overdraft Facility shall be
                 repayable on demand and if not demanded shall be repayable on the Termination Date.

          (b)    If an Overdraft Bank proposes to demand repayment of an Overdraft Facility it shall notify
                 the Facility Agent and the Company in writing of such proposal and:

                 (i)    the Facility Agent shall inform the Collateral Management Agent and the other
                        Lenders within one (1) Business Day of receipt thereof; and

                 (ii)   (subject to clause 7.2(d)) all Overdraft Facilities with that Overdraft Bank shall be
                        repayable on the date which is five (5) Business Days from the date of the Facility
                        Agent’s notice under clause 7.2(b)(i) (the Demand Repayment Date).

          (c)    Upon receipt by each other Lender of the Facility Agent’s notice referred to in paragraph
                 7.2(b)(ii), each other Overdraft Bank shall be entitled to demand repayment on the
                 Demand Repayment Date of all (but not part) of the Overdraft Facilities entered into
                 between it and the Borrowers and shall notify the Facility Agent and the Collateral
                 Management Agent if it wishes to do so (and the amounts to be repaid) no later than two
                 (2) Business Days prior to the Demand Repayment Date. The Facility Agent shall
                 promptly notify the Company which Overdraft Banks have demanded repayment and the
                 amounts to be repaid;

          (d)    Provided that no Event of Default has occurred and is continuing, on the Demand
                 Repayment Date the Collateral Management Agent shall apply all monies held on the
                 Collection Accounts towards the discharge of the amounts demanded and due on that
                 date in respect of Overdraft Facilities. To the extent any amounts remain outstanding
                 and provided that no Event of Default occurs and is continuing the Borrowers shall have a
                 further twenty (20) days to procure that all Overdraft Facilities which have been
                 demanded are repaid in full by application of monies received from third parties into the
                 Collection Account. Failure to pay all amounts due upon the expiry of the twenty (20) day
                 period shall constitute an Event of Default.

          (e)    No Lender shall be obliged to make any Utilisation on or prior to the date on which all
                 Overdraft Facilities which have been the subject of a demand have been repaid in full by
                 the Borrowers.

8         Voluntary prepayment and cancellation
    8.1         Voluntary cancellation

          A Borrower (or the Company on its behalf) may, if it gives the Facility Agent not less than five
          (5) Business Days' (or such shorter period as the Majority Lenders may agree) prior notice,
          cancel the whole or any part (being a minimum amount of $5,000,000 or EUR5,000,000) of an
          Available Facility. Any cancellation under this clause 8.1 shall reduce the Commitments of the
          Lenders rateably under that Facility.

    8.2         Voluntary prepayment of Loans

          (a)    A Borrower may, if it (or the Company on its behalf) gives the Facility Agent not less than
                 five (5) Business Days' (or such shorter period as the Majority Lenders may agree) prior
                 notice, prepay the whole or any part of a Loan (but, if in part, being an amount that
                 reduces the amount of that Loan by a minimum amount of $5,000,000 or EUR5,000,000
                 (as applicable)).

          (b)    A Borrower may prepay the whole or any part of a Loan without notice and in any amount
                 if necessary for the purposes of compliance with clause 24.26 (Borrowing Base Amount)




                                                    61
                 and, for the purpose of any such prepayment, the restrictions set out in paragraph (a)
                 above shall not apply.

    8.3         Right of cancellation and repayment in relation to a single Lender, Issuing Bank or
                Overdraft Bank

          (a)    If:

                 (i)     any sum payable to any Lender or Issuing Bank or Overdraft Bank by an Obligor is
                         required to be increased under paragraph (c) of clause 15.2 (Tax gross-up);

                 (ii)    any Lender, Issuing Bank or Overdraft Bank claims indemnification from the
                         Company or an Obligor under clause 15.3 (Tax indemnity) or clause 16.1
                         (Increased costs); or

                 (iii)   at any time on or after the date which is six (6) months before the earliest FATCA
                         Application Date for any payment by a Party to a Lender (or to the Facility Agent
                         for the account of that Lender), that Lender is not, or has ceased to be, a FATCA
                         Exempt Party and, as a consequence, a Party will be required to make a FATCA
                         Deduction from a payment to that Lender (or to the Facility Agent for the account of
                         that Lender) on or after that FATCA Application Date,

                 the Company may, whilst the circumstance giving rise to the requirement for that increase
                 or indemnification or FATCA Deduction continues, give the Facility Agent notice of
                 cancellation of the Commitment of that Lender and its intention to procure the repayment
                 of that Lender's participation or liability in the Utilisations and (if such circumstances
                 relate to the Issuing Bank or Overdraft Bank) of repayment of outstanding Fronted Facility
                 issued or made available by it and cancellation of its appointment as an Issuing Bank or
                 Overdraft Bank (as the case may be) under this Agreement in relation to any Fronted
                 Facilities to be issued in the future.

          (b)    On receipt of a notice referred to in paragraph (a) above in relation to a Lender, the
                 Commitment of that Lender shall immediately be reduced to zero.

          (c)    On the last day of each Interest Period which ends after the Company has given notice
                 under paragraph (a) above in relation to a Lender (or, if earlier, the date specified by the
                 Company in that notice), each Borrower, to which a loan is outstanding shall repay that
                 Lender's participation in that Loan together with all interest and other amounts accrued
                 under the Finance Documents.

    8.4         Right of cancellation in relation to a Non-Acceptable Bank

          (a)    If any Facility B Lender becomes a Non-Acceptable Bank, the Company may, at any time
                 whilst the Facility B Lender continues to be a Non-Acceptable Bank, give the Facility
                 Agent fifteen (15) Business Days' notice of cancellation of each Available Commitment of
                 that Lender.

          (b)    On the notice referred to in paragraph (a) above becoming effective, each Available
                 Commitment of the Non-Acceptable Bank shall immediately be reduced to zero.

          (c)    The Facility Agent shall as soon as practicable after receipt of a notice referred to in
                 paragraph (a) above, notify all the Lenders.

9         Mandatory prepayment and cancellation
    9.1         Illegality

          If it is or becomes unlawful in any applicable jurisdiction for a Lender to perform any of its
          obligations as contemplated by this Agreement or to fund, issue or maintain its participation in
          any Utilisation including to leave outstanding any Fronted Facilities, that Lender shall promptly


                                                     62
      notify the Facility Agent upon becoming aware of that event and, upon the Facility Agent
      notifying the Company (and if requested by the relevant Lender):

      (a)    the Available Commitment of that Lender will be immediately cancelled; and/or

      (b)    Company shall (or shall procure that the relevant Borrower shall) immediately provide full
             cash cover in respect of that Lender's participation in any outstanding Credit Instrument;
             and/or

      (c)    each Borrower shall repay that Lender's participation in the Utilisations made to that
             Borrower on the last day of the Interest Period for each Utilisation occurring after the
             Facility Agent has notified the Company or, if earlier, the date specified by the Lender in
             the notice delivered to the Facility Agent (being no earlier than the last day of any
             applicable grace period permitted by law),

      and that Lender's corresponding Commitment shall be cancelled in the amount of the
      participations repaid.

9.2         Illegality in relation to Issuing Bank

      If it becomes unlawful for an Issuing Bank to issue or leave outstanding any Fronted Facility,
      then:

      (e)    that Issuing Bank shall promptly notify the Facility Agent upon becoming aware of that
             event;

      (f)    any obligation of such Issuing Bank to issue any Credit Instrument will be immediately
             cancelled; and

      (g)    the Company shall, or shall notify the relevant Borrower and upon such notice that
             Borrower shall, use its best endeavours to procure the release of each Credit Instrument
             issued by a relevant Issuing Bank and outstanding at such time and until such release
             has been effected the Company shall (or shall procure that the relevant Borrower shall)
             immediately provide full cash cover in respect of such Credit Instruments.

9.3         Change of Control

      Upon the occurrence of:

      (a)    a Change of Control; or

      (b)    the sale of all or substantially all of the assets of the Group whether in a single
             transaction or a series of related transactions,

             (i)     the Company shall promptly notify the Facility Agent upon becoming aware of that
                     event;

             (ii)    a Lender shall not be obliged to fund a Utilisation;

             (iii)   a Lender shall not be obliged to enter into or issue a Fronted Facility; and

             (iv)    if a Lender so requires and notifies the Facility Agent within twenty (20) days of the
                     Company notifying the Facility Agent of the event the Facility Agent shall, by not
                     less than twenty (20) days’ notice to the Company, cancel the Commitment of that
                     Lender and declare the participation or liability of that Lender in all outstanding
                     Utilisations, together with accrued interest, and all other amounts accrued under
                     the Finance Documents immediately due and payable, whereupon the
                     Commitment of that Lender will be cancelled and all such outstanding amounts will
                     become immediately due and payable, and the Company shall procure that the
                     relevant Borrower shall use its best endeavours to procure the release of each


                                                  63
                       Credit Instrument issued by that Lender and outstanding at that time and until such
                       release has been effected the Company shall procure that the relevant Borrower
                       shall immediately provide full cash cover in respect of such Credit Instruments.

9.4         Facility Accounts sweep

      (a)           For so long as any amount is outstanding under Facility A Tranche 1 or Facility B
                    Tranche 1, and subject to prior payment of any other amounts then due and payable
                    under the Finance Documents, the Borrowers shall:

             (i)       by no later than 14:00 on the next Business Day falling 14 days after the date of
                       this Agreement (and thereafter on each Business Day falling 14 days from the date
                       of the previous payment); and

             (ii)      otherwise at such times as the Facility Agent (acting on the instructions of the
                       Majority Lenders) may by notice require,

                    prepay Facility A Tranche 1 and Facility B Tranche 1 on a pro rata basis in an
                    aggregate amount equal to that standing to the credit of the Facility Accounts.

      (b)           The Lenders shall apportion any such prepayments as between interest and principal
                    in accordance with clause 10.2 and shall notify the Facility Agent of such allocation
                    and the Facility Agent shall not be responsible for any calculation of interest and
                    principal upon such prepayments.

      (c)           Any prepayment to be made pursuant to paragraph (a) above shall be made by way of
                    set-off of the amount to be prepaid against a deemed Utilisation of Tranche 2 of the
                    corresponding Facilty. Such deemed Utilisation by a Borrower shall not entitle the
                    Borrower to receive any cash from the Facility Agent or any Lender and,
                    notwithstanding that no such cash is exchanged, the Borrower shall thereafter owe the
                    aggregate amount of the deemed Utilisations to the Lenders under the terms hereof
                    and the Orders and they shall not constitute Prepetition Obligations. The prepaid
                    amount of the Prepetition Obligations shall be deemed to have been finally discharged
                    as a consequence of the set-off.


9.5         Tranche 1 prepayment – Orders and Credit Instruments

      (a)           If the Orders so require, Tranche 1 of each Facility shall be prepaid on the Effective
                    Date in the amount so required (or within any applicable timeframe and in such
                    amounts imposed by the Orders).

      (b)           Any prepayment to be made pursuant to paragraph (a) above shall be made by way of
                    set-off of the amount to be prepaid against a deemed Utilisation of Tranche 2 of the
                    corresponding Facilty. Such deemed Utilisation by a Borrower shall not entitle the
                    Borrower to receive any cash from the Facility Agent or any Lender and,
                    notwithstanding that no such cash is exchanged, the Borrower shall thereafter owe the
                    aggregate amount of the deemed Utilisations to the Lenders under the terms hereof
                    and the Orders and they shall not constitute Prepetition Obligations. The prepaid
                    amount of the Prepetition Obligations shall be deemed to have been finally discharged
                    as a consequence of the set-off.

      (c)           Any Credit Instruments issued by an Issuing Bank under Tranche 1 of Facility B which
                    are outstanding as at the Effective Date shall be deemed, from the Effective Date, to
                    have been issued under Tranche 2 of Facility B (and not under Tranche 1 of Facility B)
                    in the same amount and on the same terms and the outstanding Utilisations under
                    Tranche 1 and Tranche 2 shall be deemed adjusted accordingly.




                                                  64
10          Restrictions
     10.1         Notices of Cancellation or Prepayment

            Any notice of cancellation, prepayment, authorisation or other election given by any Party under
            clause 8 (Voluntary prepayment and cancellation) or clause 9 (Mandatory prepayment and
            cancellation) shall (subject to the terms of those clauses) be irrevocable and, unless a contrary
            indication appears in this Agreement, shall specify the date or dates upon which the relevant
            cancellation or prepayment is to be made and the amount of that cancellation or prepayment.

     10.2         Interest and other amounts

            Any prepayment under this Agreement shall be made together with accrued interest on the
            amount prepaid and, subject to any Break Costs, without premium or penalty.

     10.3         Prepayment in accordance with Agreement

            (a)    Unless a contrary indication appears in this Agreement, any part a Facility which is
                   prepaid or repaid may be reborrowed in accordance with the terms of this Agreement.

            (b)    The Borrowers shall not repay or prepay all or any part of the Loans or cancel all or any
                   part of the Commitments except at the times and in the manner expressly provided for in
                   this Agreement.

     10.4         No reinstatement of Commitments

            No amount of the Total Commitments cancelled under this Agreement may be subsequently
            reinstated.

     10.5         Facility Agent's receipt of Notices

            If the Facility Agent receives a notice under clause 8 (Voluntary prepayment and cancellation)
            or clause 9 (Mandatory prepayment and cancellation), it shall promptly forward a copy of that
            notice or election to the Company or the affected Lender(s), as appropriate.

     10.6         Effect of repayment and prepayment on Commitments

            If all or part of any Lender's participation in a Loan is repaid or prepaid and is not available for
            redrawing, an amount of that Lender's Commitment (equal to the Base Currency Amount of the
            participation which is repaid or prepaid) will be deemed to be cancelled on the date of
            repayment or prepayment.

     10.7         Effect of the Intercreditor Agreement

            Any obligation of any Obligor to make a mandatory prepayment under this Agreement shall be
            subject to the terms and conditions of the Intercreditor Agreement.




                                                      65
                                                    Section 5
                                                Costs of Utilisation

11          Interest
     11.1         Calculation of interest - Loans

            The rate of interest on each Loan for each Interest Period is the percentage rate per annum
            which is the aggregate of the applicable:

            (a)    Margin; and

            (b)    LIBOR.

     11.2         Calculation of interest – Overdraft Facilities

            The rate of interest on each Overdraft Facility is the percentage rate per annum which is the
            aggregate of:

            (a)    the Facility B Margin; and

            (b)    LIBOR.

     11.3         Payment of interest

            (a)    Loans

            On the last day of each Interest Period (and, if the Interest Period relating to Facility B is longer
            than one (1) Month, on the dates falling at Monthly intervals after the first day of the Interest
            Period) the Borrower to which a Loan has been made shall pay accrued interest on the Loan to
            which that Interest Period relates provided that in relation to Interest Periods relating to Facility
            A no payment shall be required to be made unless permitted by the Bankruptcy Court and, if not
            so permitted, interest shall accrue on a compounded basis until the Termination Date.

            (b)    Overdraft Facilities

            Interest in respect of Overdraft Facilities shall accrue on a daily basis and shall be calculated
            and payable within five (5) Business Days after the end of each calendar month
            (notwithstanding that the Overdraft Facility may have been cancelled and/or repaid during that
            month in accordance with its terms and/or with the terms of this Agreement). On the calculation
            date each Overdraft Bank shall notify the Company of any interest payable by the Borrowers as
            at that date. A failure by an Overdraft Bank to notify the Company of any interest payable
            hereunder shall not prejudice the Lenders’ rights to receive such interest. The amount of
            interest payable to an Overdraft Bank shall be payable from an Overdraft Facility with such
            Overdraft Bank without the need for a Utilisation Request provided the conditions in clauses
            5.4(b)(ii) to 5.4(e) are met (the Overdraft Bank is authorised and instructed to transfer the
            relevant funds directly to the Collection Account), failing which the Company shall instruct the
            payment and, if not done by the Company within three (3) Business Days, the Collateral
            Management Agent shall be authorised to debit the Collection Account (and the Borrowers shall
            immediately pay any shortfall to the extent all interest obligations are not satisfied therefrom).

     11.4         Default interest

            (a)    If an Obligor fails to pay any amount payable by it under a Finance Document on its due
                   date, interest shall accrue on the overdue amount from the due date up to the date of
                   actual payment (both before and after judgment) at a rate which, subject to paragraph (i)
                   below, is two (2) per cent. per annum higher than:




                                                      66
                   (i)    in respect of a Loan, the rate which would have been payable if the overdue
                          amount had, during the period of non-payment, constituted a Loan under the
                          relevant Facility in the currency of the overdue amount for successive Interest
                          Periods, each of a duration selected by the Facility Agent (acting reasonably; and

                   (ii)   in respect of an Overdraft Facility, the rate which would have been payable if the
                          overdue amount had, during the period of non-payment, constituted an Overdraft
                          Facility of the type to which the overdue amount relates in the currency of the
                          overdue.

                   Any interest accruing under this clause 11.4 shall be immediately payable by the Obligor
                   on demand by the Facility Agent.

            (b)    If any overdue amount consists of all or part of a Utilisation which became due on a day
                   which was not the last day of an Interest Period relating to that Utilisation:

                   (i)    the first Interest Period for that overdue amount shall have a duration equal to the
                          unexpired portion of the current Interest Period relating to that Utilisation; and

                   (ii)   the rate of interest applying to the overdue amount during that first Interest Period
                          shall be two (2) per cent. per annum higher than the rate which would have applied
                          if the overdue amount had not become due.

            (c)    Default interest (if unpaid) arising on an overdue amount will be compounded with the
                   overdue amount at the end of each Interest Period applicable to that overdue amount but
                   will remain immediately due and payable.

     11.5         Notification of rates of interest

            (a)    The Facility Agent shall promptly notify the relevant Lenders and the relevant Borrower
                   (or the Company) of the determination of a rate of interest under this Agreement in
                   respect of any Facility other than the Fronted Facilities.

            (b)    The relevant Overdraft Bank shall notify the relevant Borrower of a determination of a rate
                   of interest in respect of an Overdraft Facility.

12          Interest Periods
     12.1         Selection of Interest Periods

            (a)    Subject to paragraph (b) below, a Borrower (or the Company on behalf of a Borrower)
                   may select an Interest Period relating to Facility A of three (3) Months or any other period
                   agreed between the Borrower (or the Company on its behalf) and the Facility Agent
                   (acting on the instructions of the Majority Lenders).

            (b)    An Interest Period for a Loan shall not extend beyond the Termination Date applicable to
                   its Facility.

            (c)    A Loan has one Interest Period only.

     12.2         Non-Business Days

            If an Interest Period would otherwise end on a day which is not a Business Day, that Interest
            Period will instead end on the next Business Day in that calendar month (if there is one) or the
            preceding Business Day (if there is not).




                                                      67
13          Changes to the Calculation of Interest
     13.1         Absence of quotations

            Subject to clause 13.2 (Market disruption) if LIBOR is to be determined by reference to the
            Reference Banks but a Reference Bank does not supply a quotation by the Specified Time on
            the Quotation Day, the applicable LIBOR shall be determined on the basis of the quotations of
            the remaining Reference Banks.

     13.2         Market disruption

            (a)    If a Market Disruption Event occurs in relation to a Loan for any Interest Period, then the
                   rate of interest on each Lender's share of that Loan for the Interest Period shall be the
                   percentage rate per annum which is the sum of:

                   (i)    the Margin; and

                   (ii)   the rate notified to the Facility Agent by that Lender as soon as practicable and in
                          any event before interest is due to be paid in respect of that Interest Period, to be
                          that which expresses as a percentage rate per annum the cost to that Lender of
                          funding its participation in that Loan from whatever source it may reasonably
                          select.

            (b)    If:

                   (i)    the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
                          above is less than LIBOR; or

                   (ii)   a Lender has not notified the Facility Agent of a percentage rate per annum
                          pursuant to paragraph (a)(ii) above,

                   the cost to that Lender of funding its participation in that Loan for that Interest Period shall
                   be deemed, for the purposes of paragraph (a) above, to be LIBOR.

            (c)    If a Market Disruption Event occurs, the Facility Agent shall, as soon as is practicable,
                   notify the Company.

            (d)    In this Agreement:

                   Market Disruption Event means:

                   (i)    at or about noon on the Quotation Day for the relevant Interest Period LIBOR is to
                          be determined by reference to the Reference Banks and none or only one of the
                          Reference Banks supplies a rate to the Facility Agent to determine LIBOR for the
                          relevant currency and Interest Period; or

                   (ii)   before close of business in London on the Quotation Day for the relevant Interest
                          Period, the Facility Agent receives notifications from a Lender or Lenders (whose
                          participations in a Loan exceed twenty (20) per cent. of that Loan) that the cost to it
                          of funding its participation in that Loan from whatever source it may reasonably
                          select would be in excess of LIBOR.

     13.3         Alternative basis of interest or funding

            (a)    If a Market Disruption Event occurs and the Facility Agent (acting on the instructions of all
                   the Lenders) or the Company so requires, the Facility Agent and the Company shall enter
                   into negotiations (for a period of not more than thirty (30) days) with a view to agreeing a
                   substitute basis for determining the rate of interest.




                                                       68
            (b)    Any alternative basis agreed pursuant to paragraph (a) above shall, with the prior consent
                   of all the Lenders and the Company, be binding on all Parties.

     13.4         Break Costs

            (a)    Each Borrower shall, within three Business Days of demand by a Finance Party, pay to
                   that Finance Party its Break Costs attributable to all or any part of a Loan or Unpaid Sum
                   being paid by that Borrower on a day other than the last day of an Interest Period for that
                   Loan or Unpaid Sum.

            (b)    Each Lender shall, as soon as reasonably practicable after a demand by the Facility
                   Agent, provide a certificate confirming the amount of its Break Costs for any Interest
                   Period in which they accrue.

14          Fees
     14.1         Up-front fee

            (a)    The Company shall pay to the Facility Agent an up-front fee in an aggregate amount of
                   US$4,500,000 (being an amount equal to one point five (1.5%) per cent. of the Total
                   Commitments in respect of Facility A Tranche 2 and Facility B Tranche 2 as at the
                   Effective Date) for the account of each Lender in proportion to its Commitment in Facility
                   A Tranche 2 and Facility B Tranche 2.

            (b)    The up-front fee is payable on the Effective Date.

     14.2         Agency fee

                   The Company shall pay to the Facility Agent (a) (for the account of the Facility Agent and
                   Security Agent) an agency fee of US$10,000 in aggregate and; (b) (for the account of the
                   Collateral Management Agent) an agency fee of US$65,000, in each case payable on the
                   Effective Date and Monthly thereafter until the end of the Joint Security Period.

     14.3         Facility B fees

        (a)        The Company shall pay the relevant Issuing Bank (for the account of each relevant
                   Facility B Lender) fees in Dollars calculated at the following rates:

                   (i)     in respect of each documentary letter of credit issued by an Issuing Bank, 3.50%
                           flat per annum or part thereof of the value of the letter of credit or the amount of the
                           drawings honoured thereunder, whichever is higher, payable (subject to paragraph
                           (b) below) upon maturity;

                   (ii)    in respect of each standby letter of credit issued by an Issuing Bank, 3.50% flat per
                           annum or part thereof of the value of the standby letter of credit or the amount paid
                           in cancellation of the standby letter of credit, whichever is higher, payable (subject
                           to paragraph (b) below) upon maturity; and

                   (iii)   in respect of each guarantee issued by an Issuing Bank, 3.50% per annum of the
                           maximum amount of the guarantee payable (subject to paragraph (b) below) upon
                           issuance of the guarantee.

        (b)        Facility B fees payable to an Issuing Bank (other than fronting fees) shall be calculated
                   and payable within one Business Day after the end of each calendar month. On the
                   calculation date each Issuing Bank shall notify the Company of any fees (other than
                   fronting fees) payable by the Borrowers as at that date. A failure by an Issuing Bank to
                   notify the Company of any such fees shall not prejudice the Lenders’ rights to receive the
                   same. If the relevant Issuing Bank is also an Overdraft Bank, such fees shall be payable
                   from an Overdraft Facility with such Issuing Bank (in its capacity as Overdraft Bank)
                   without the need for a Utilisation Request provided the conditions in clauses 5.4(c) to


                                                        69
             5.4(e) are met (the Overdraft Bank is authorised and instructed to transfer the relevant
             funds directly to the Collection Account), failing which the Company shall instruct the
             payment and, if not done by the Company within three (3) Business Days, the Collateral
             Management Agent shall be authorised to debit the Collection Account (and the
             Borrowers shall immediately pay any shortfall to the extent all interest obligations are not
             satisfied therefrom).

14.4        Fronting fees – Facility B Tranche 2

       The Borrowers shall pay to the Issuing Bank (for its own account) a fronting fee of 0.20% per
       annum on the average daily Facility B Tranche 2 Outstandings (including in respect of Credit
       Instruments deemed to have been issued under Facility B Tranche 2 pursuant to clause 9.5).
       Such fees are to be calculated and payable within one Business Day after the end of each
       calendar month. Such fees shall be payable from an Overdraft Facility with the relevant
       Overdraft Bank or (if it is also an Overdraft Bank) Issuing Bank (in its capacity as Overdraft
       Bank) without the need for a Utilisation Request provided the conditions in clauses 5.4(c) to
       5.4(e) are met (the Overdraft Bank is authorised and instructed to debit the relevant Overdraft
       Facility for its own account), failing which (including if the relevant Issuing Bank is not an
       Overdraft Bank) the Company shall instruct the payment and, if not done by the Company within
       three (3) Business Days, the Collateral Management Agent shall be authorised to debit the
       Collection Account for payment to the relevant Issuing Bank or Overdraft Bank (and the
       Borrowers shall immediately pay to the Issuing Bank or Overdraft Bank any shortfall to the
       extent such fronting fee is not satisfied therefrom).




                                                70
                                                Section 6
                                     Additional Payment Obligations

15          Tax Gross Up and Indemnities
     15.1         Definitions

            (a)    In this Agreement:

                   FATCA Payment means either:

                   (a)   the increase in a payment made by an Obligor to a Finance Party under clause
                         15.8 (FATCA Deduction and gross-up by Obligor) or clause 15.9 (FATCA
                         Deduction by Finance Party); or

                   (b)   a payment under clause 15.9 (FATCA Deduction by Finance Party).

                   Protected Party means a Finance Party which is or will be subject to any liability or
                   required to make any payment for or on account of Tax in relation to a sum received or
                   receivable (or any sum deemed for the purposes of Tax to be received or receivable)
                   under a Finance Document.

                   Tax Credit means a credit against, relief or remission for, or repayment of, any Tax.

                   Tax Deduction means a deduction or withholding for or on account of Tax from a
                   payment under a Finance Document, other than a FATCA Deduction.

                   Tax Payment means either the increase in a payment made by an Obligor to a Finance
                   Party under clause 15.2 (Tax gross-up) or a payment under clause 15.3 (Tax indemnity).

            (b)    Unless a contrary indication appears, in this clause 15 a reference to determines or
                   determined means a determination made in the absolute discretion of the person making
                   the determination.

     15.2         Tax gross-up

            (a)    Each Obligor shall make all payments to be made by it without any Tax Deduction, unless
                   a Tax Deduction is required by law.

            (b)    The Company shall promptly upon becoming aware that an Obligor must make a Tax
                   Deduction (or that there is any change in the rate or the basis of a Tax Deduction) notify
                   the Facility Agent accordingly. Similarly, a Lender, Overdraft Bank or Issuing Bank shall
                   notify the Facility Agent on becoming so aware in respect of a payment payable to that
                   Lender, Overdraft Bank or Issuing Bank. If the Facility Agent receives such notification
                   from a Lender, Overdraft Bank or Issuing Bank it shall notify the Company and that
                   Obligor.

            (c)    If a Tax Deduction is required by law to be made by an Obligor, the amount of the
                   payment due from that Obligor shall be increased to an amount which (after making any
                   Tax Deduction) leaves an amount equal to the payment which would have been due if no
                   Tax Deduction had been required.

            (d)    If an Obligor is required to make a Tax Deduction, that Obligor shall make that Tax
                   Deduction and any payment required in connection with that Tax Deduction within the
                   time allowed and in the minimum amount required by law.

            (e)    Within thirty (30) days of making either a Tax Deduction or any payment required in
                   connection with that Tax Deduction, the Obligor making that Tax Deduction shall deliver
                   to the Facility Agent for the Finance Party entitled to the payment evidence reasonably



                                                     71
              satisfactory to that Finance Party that the Tax Deduction has been made or (as
              applicable) any appropriate payment paid to the relevant taxing authority.

15.3         Tax indemnity

       (a)    The Company shall (within three Business Days of demand by the Facility Agent) pay to
              a Protected Party an amount equal to the loss, liability or cost which that Protected Party
              determines will be or has been (directly or indirectly) suffered for or on account of Tax by
              that Protected Party in respect of a Finance Document.

       (b)    Paragraph (a) above shall not apply:

              (i)    with respect to any Tax assessed on a Finance Party under the law of the
                     jurisdiction in which:

                     (A)    that Finance Party is incorporated or, if different, the jurisdiction (or
                            jurisdictions) in which that Finance Party is treated as resident for tax
                            purposes; or

                     (B)    that Finance Party's Facility Office is located in respect of amounts received
                            or receivable in that jurisdiction,

                     if that Tax is imposed on or calculated by reference to the net income received or
                     receivable (but not any sum deemed to be received or receivable) by that Finance
                     Party; or

              (ii)   to the extent a loss, liability or cost:

                     (A)    is compensated for by an increased payment under clause 15.2 (Tax gross-
                            up), clause 15.8 (FATCA Deduction and gross-up by Obligor) or clause 15.9
                            (FATCA Deduction by Finance Party); or

                     (B)    is compensated for by a payment under clause 15.9 (FATCA Deduction by
                            Finance Party).

       (c)    A Protected Party making, or intending to make a claim under paragraph (a) above shall
              promptly notify the Facility Agent of the event which will give, or has given, rise to the
              claim, following which the Facility Agent shall notify the Company.

       (d)    A Protected Party shall, on receiving a payment from an Obligor under this clause 15.3,
              notify the Facility Agent.

15.4         Tax Credit

       If an Obligor makes a Tax Payment and the relevant Finance Party determines that:

       (a)    a Tax Credit is attributable to an increased payment of which that Tax Payment forms
              part, to that Tax Payment or to a Tax Deduction in consequence of which that Tax
              Payment was required; and

       (b)    that Finance Party has obtained, utilised and retained that Tax Credit,

       the Finance Party shall pay an amount to the Obligor which that Finance Party determines will
       leave it (after that payment) in the same after-Tax position as it would have been in had the Tax
       Payment not been required to be made by the Obligor.

15.5         Stamp taxes

       The Company shall pay and, within three (3) Business Days of demand, indemnify each
       Secured Party against any cost, loss or liability that Secured Party incurs in relation to all stamp


                                                    72
       duty, registration and other similar Taxes payable in respect of any Finance Document,
       provided that this Clause shall not apply in respect of any stamp duty, registration or similar
       Taxes payable in respect of an assignment, sub-participation or transfer by a Secured Party of
       any of its rights or obligations under a Finance Document.

15.6         VAT

       (a)   All amounts expressed to be payable under a Finance Document by any Party to a
             Finance Party which (in whole or in part) constitute the consideration for any supply for
             VAT purposes are deemed to be exclusive of any VAT which is chargeable on that
             supply, and accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable
             on any supply made by any Finance Party to any Party under a Finance Document and
             such Finance Party is required to account to the relevant tax authority for the VAT, that
             Party must pay to such Finance Party (in addition to and at the same time as paying any
             other consideration for such supply) an amount equal to the amount of the VAT (and such
             Finance Party must promptly provide an appropriate VAT invoice to that Party).

       (b)   If VAT is or becomes chargeable on any supply made by any Finance Party (the
             Supplier) to any other Finance Party (the Recipient) under a Finance Document, and
             any Party other than the Recipient (the Relevant Party) is required by the terms of any
             Finance Document to pay an amount equal to the consideration for that supply to the
             Supplier (rather than being required to reimburse or indemnify the Recipient in respect of
             that consideration):

             (i)    (where the Supplier is the person required to account to the relevant tax authority
                    for the VAT) the Relevant Party must also pay to the Supplier (at the same time as
                    paying that amount) an additional amount equal to the amount of the VAT. The
                    Recipient must (where this paragraph (i) applies) promptly pay to the Relevant
                    Party an amount equal to any credit or repayment the Recipient receives from the
                    relevant tax authority which the Recipient reasonably determines relates to the
                    VAT chargeable on that supply; and

             (ii)   (where the Recipient is the person required to account to the relevant tax authority
                    for the VAT) the Relevant Party must promptly, following demand from the
                    Recipient, pay to the Recipient an amount equal to the VAT chargeable on that
                    supply but only to the extent that the Recipient reasonably determines that it is not
                    entitled to credit or repayment from the relevant tax authority in respect of that
                    VAT.

       (c)   Where a Finance Document requires any Party to reimburse or indemnify a Finance
             Party for any cost or expense, that Party shall reimburse or indemnify (as the case may
             be) such Finance Party for the full amount of such cost or expense, including such part
             thereof as represents VAT, save to the extent that such Finance Party reasonably
             determines that it is entitled to credit or repayment in respect of such VAT from the
             relevant tax authority.

       (d)   Any reference in this clause 15.6 to any Party shall, at any time when such Party is
             treated as a member of a group for VAT purposes, include (where appropriate and unless
             the context otherwise requires) a reference to the representative member of such group
             at such time (the term representative member to have the same meaning as in the
             Value Added Tax Act 1994).

       (e)   In relation to any supply made by a Finance Party to any Party under a Finance
             Document, if reasonably requested by such Finance Party, that Party must promptly
             provide such Finance Party with details of that Party's VAT registration and such other
             information as is reasonably requested in connection with such Finance Party's VAT
             reporting requirements in relation to such supply.




                                                73
15.7         FATCA Information

       (a)    Subject to clause 15.7(c) below, each Party shall, within ten (10) Business Days of a
              reasonable request by another Party:

              (i)     confirm to that other Party whether it is:

                      (A)   a FATCA Exempt Party; or

                      (B)   not a FATCA Exempt Party,

              (ii)    supply to that other Party such forms, documentation and other information relating
                      to its status under FATCA as that other Party reasonably requests for the purposes
                      of that other Party's compliance with FATCA; and

              (iii)   supply to that other Party such forms, documentation and other information relating
                      to its status as that other Paty reasonably requests for the purposes of that other
                      Party’s compliance with any other law, regulation, or exchange of information
                      regime.

       (b)    If a Party confirms to another Party pursuant to clause (A) above that it is a FATCA
              Exempt Party and it subsequently becomes aware that it is not, or has ceased to be a
              FATCA Exempt Party, that Party shall notify that other Party reasonably promptly.

       (c)    Clause 15.7(a) above shall not oblige any Finance Party to do anything which would or
              might in its reasonable opinion constitute a breach of:

              (i)     any law or regulation;

              (ii)    any fiduciary duty; or

              (iii)   any duty of confidentiality.

       (d)    If a Party fails to confirm its status or to supply forms, documentation or other information
              requested in accordance with clause 15.7(a) above (including, for the avoidance of doubt,
              where clause 15.7(c) above applies), then such Party shall be treated for the purposes of
              the Finance Documents (and payments under them) as if it is not a FATCA Exempt Party
              until such time as the Party in question provides the requested confirmation, forms,
              documentation or other information.

       (e)    If a Borrower is a US Tax Obligor, or where the Facility Agent reasonably believes that its
              obligations under FATCA require it, each Lender shall, within ten (10) Business Days of:

              (i)     where a Borrower is a US Tax Obligor and the relevant Lender is an Original
                      Lender, the date of this Agreement;

              (ii)    where a Borrower is a US Tax Obligor and the relevant Lender is a New Lender,
                      the relevant Transfer Date;

              (iii)   the date a new US Tax Obligor accedes as a Borrower; or

              (iv)    where the Borrower is not a US Tax Obligor, the date of a request from the Facility
                      Agent,

              supply to the Facility Agent:

              (v)     a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
                      applicable); or




                                                     74
              (vi)   any withholding statement and other documentation, authorisations and waivers as
                     the Facility Agent may require to certify or establish the status of such Lender
                     under FATCA.

              The Facility Agent shall provide any withholding certificate, withholding statement,
              documentation, authorisations and waivers it receives from a Lender pursuant to this
              paragraph (e) to the Borrower and shall be entitled to rely on any such withholding
              certificate, withholding statement, documentation, authorisations and waivers provided
              without further verification. The Facility Agent shall not be liable for any action taken by it
              under or in connection with this paragraph (e).

       (f)    Each Lender agrees that if any withholding certificate, withholding statement,
              documentation, authorisations and waivers provided to the Facility Agent pursuant to
              paragraph (e) above is or becomes materially inaccurate or incomplete, it shall such
              withholding certificate, withholding statement, documentation, authorisations and waivers
              or promptly notify the Facility Agent in writing of its legal inability to do so. The Facility
              Agent shall, upon the reasonable request of the Borrower, provide any such updated
              withholding certificate, withholding statement, documentation, authorisations and waivers
              to the Borrower. The Facility Agent shall not be liable for any action taken by it under or
              in connection with this paragraph (f).

15.8         FATCA Deduction and gross-up by Obligor

       (a)    If an Obligor is required to make a FATCA Deduction, that Obligor shall make that
              FATCA Deduction and any payment required in connection with that FATCA Deduction
              within the time allowed and in the minimum amount required by FATCA.

       (b)    If a FATCA Deduction is required to be made by an Obligor, the amount of the payment
              due from that Obligor shall be increased to an amount which (after making any FATCA
              Deduction) leaves an amount equal to the payment which would have been due if no
              FATCA Deduction had been required.

       (c)    The Company shall promptly upon becoming aware that an Obligor must make a FATCA
              Deduction (or that there is any change in the rate or the basis of a FATCA Deduction)
              notify the Facility Agent accordingly. Similarly, a Finance Party shall notify the Facility
              Agent on becoming so aware in respect of a payment payable to that Finance Party. If
              the Facility Agent receives such notification from a Finance Party it shall notify the
              Company and that Obligor and the Facility Agent shall notify the other Parties.

       (d)    Within thirty (30) days of making either a FATCA Deduction or any payment required in
              connection with that FATCA Deduction, the Obligor making that FATCA Deduction or
              payment shall deliver to the Facility Agent for the Finance Party entitled to the payment
              evidence reasonably satisfactory to that Finance Party that the FATCA Deduction has
              been made or (as applicable) any appropriate payment paid to the relevant governmental
              or taxation authority.

15.9         FATCA Deduction by a Finance Party

       (a)    Each Finance Party may make any FATCA Deduction it is required by FATCA to make,
              and any payment required in connection with that FATCA Deduction, and no Finance
              Party shall be required to increase any payment in respect of which it makes such a
              FATCA Deduction or otherwise compensate the recipient of the payment for that FATCA
              Deduction. A Finance Party which becomes aware that it must make a FATCA
              Deduction in respect of a payment to another Party (or that there is any change in the
              rate or the basis of such FATCA Deduction) shall notify that Party and the Facility Agent
              and the Facility Agent shall notify the other Parties.

       (b)    If the Facility Agent is required to make a FATCA Deduction in respect of a payment to a
              Finance Party under clause 34.2 (Distributions by the Facility Agent) which relates to a
              payment by an Obligor, the amount of the payment due from that Obligor shall be



                                                  75
                   increased to an amount which (after the Facility Agent has made such FATCA
                   Deduction), leaves the Facility Agent with an amount equal to the payment which would
                   have been made by the Facility Agent if no FATCA Deduction had been required.

            (c)    The Facility Agent shall promptly upon becoming aware that it must make a FATCA
                   Deduction in respect of a payment to a Finance Party under clause 34.2 (Distributions by
                   the Facility Agent) which relates to a payment by an Obligor (or that there is any change
                   in the rate or the basis of such a FATCA Deduction) notify the Company, the relevant
                   Obligor and the relevant Finance Party.

            (d)    The Company shall (within three (3) Business Days of demand by the Facility Agent) pay
                   to a Finance Party (as the case may be) an amount equal to the loss, liability or cost
                   which that Finance Party determines will be or has been (directly or indirectly) suffered by
                   that Finance Party as a result of another Finance Party making a FATCA Deduction in
                   respect of a payment due to it under a Finance Document. This paragraph shall not apply
                   to the extent a loss, liability or cost is compensated for by an increased payment under
                   clause 15.9(b) above.

            (e)    A Finance Party making, or intending to make, a claim under clause 15.9(d) above shall
                   promptly notify the Facility Agent of the FATCA Deduction which will give, or has given,
                   rise to the claim, following which the Facility Agent shall notify the Company.

 15.10            Tax Credit and FATCA

            If an Obligor makes a FATCA Payment and the relevant Finance Party determines that:

            (a)    a Tax Credit is attributable to an increased payment of which that FATCA Payment forms
                   part, to that FATCA Payment or to a FATCA Deduction in consequence of which that
                   FATCA Payment was required; and

            (b)    that Finance Party has obtained, utilised and retained that Tax Credit,

            the Finance Party shall pay an amount to the Obligor which that Finance Party determines will
            leave it (after that payment) in the same after-Tax position as it would have been in had the
            FATCA Payment not been required to be made by the Obligor.

16          Increased Costs
     16.1         Increased costs

            (a)    Subject to clause 16.3 (Exceptions), the Company shall, within three (3) Business Days
                   of a demand by the Facility Agent, pay for the account of a Finance Party the amount of
                   any Increased Costs incurred by that Finance Party or any of its Affiliates, including any
                   Increased Cost which:

                   (i)     arises as a result of (i) the introduction of or any change in (or in the interpretation,
                           administration or application of) any law or regulation or (ii) compliance with any
                           law or regulation made after the date of this Agreement; and/or

                   (ii)    is a Basel II Increased Cost and/or a Basel III Increased Cost.

            (b)    In this Agreement Increased Costs means:

                   (i)     a reduction in the rate of return from the Facility or on a Finance Party's (or its
                           Affiliate's) overall capital;

                   (ii)    an additional or increased cost; or

                   (iii)   a reduction of any amount due and payable under any Finance Document,



                                                        76
                   which is incurred or suffered by a Finance Party or any of their respective Affiliates to the
                   extent that it is attributable to that Finance Party having entered into its Commitment or
                   funding or performing its obligations under any Finance Document and as determined by
                   that Finance Party.

     16.2         Increased cost claims

            (a)    A Finance Party intending to make a claim pursuant to clause 16.1 (Increased costs)
                   shall notify the Facility Agent of the event giving rise to the claim, following which the
                   Facility Agent shall promptly notify the Company.

            (b)    Each Finance Party shall, as soon as practicable after a demand by the Facility Agent,
                   provide a certificate confirming the amount of its Increased Costs.

     16.3         Exceptions

            (a)    Clause 16.1 (Increased costs) does not apply to the extent any Increased Cost is:

                   (i)     attributable to a Tax Deduction required by law to be made by an Obligor;

                   (ii)    compensated for by clause 15.9 (FATCA Deduction by a Finance Party);

                   (iii)   compensated for by clause 15.3 (Tax indemnity) (or would have been
                           compensated for under clause 15.3 (Tax indemnity) but was not so compensated
                           solely because any of the exclusions in paragraph (b) of clause 15.3 (Tax
                           indemnity) applied); or

                   (iv)    attributable to the wilful breach by the relevant Finance Party or its Affiliates of any
                           law or regulation.

            (b)    In this clause 16.3 reference to a Tax Deduction has the same meaning given to the
                   term in clause 15.1 (Definitions).

17          Other Indemnities
     17.1         Currency indemnity

            (a)    If any sum due from an Obligor under the Finance Documents (a Sum), or any order,
                   judgment or award given or made in relation to a Sum, has to be converted from the
                   currency (the First Currency) in which that Sum is payable into another currency (the
                   Second Currency) for the purpose of:

                   (i)     making or filing a claim or proof against that Obligor; or

                   (ii)    obtaining or enforcing an order, judgment or award in relation to any litigation or
                           arbitration proceedings,

                   that Obligor shall as an independent obligation, within three (3) Business Days of
                   demand, indemnify the each Secured Party to whom that Sum is due against any cost,
                   loss or liability arising out of or as a result of the conversion including any discrepancy
                   between (A) the rate of exchange used to convert that Sum from the First Currency into
                   the Second Currency and (B) the rate or rates of exchange available to that person at the
                   time of its receipt of that Sum.

            (b)    Each Obligor waives any right it may have in any jurisdiction to pay any amount under the
                   Finance Documents in a currency or currency unit other than that in which it is expressed
                   to be payable.




                                                        77
17.2         Other indemnities

       (a)    The Company shall (or shall procure that an Obligor will), within three (3) Business Days
              of demand, indemnify each Secured Party against any cost, loss or liability incurred by it
              as a result of:

              (i)     the occurrence of any Event of Default;

              (ii)    a failure by an Obligor to pay any amount due under a Finance Document on its
                      due date, including without limitation, any cost, loss or liability arising as a result of
                      clause 33 (Sharing among the Finance Parties);

              (iii)   funding, or making arrangements to fund, its participation in a Utilisation requested
                      by a Borrower or the Company in a Utilisation Request but not made by reason of
                      the operation of any one or more of the provisions of this Agreement (other than by
                      reason of default or negligence by that Finance Party alone);

              (iv)    issuing or making arrangements to issue or make available a Fronted Facility
                      requested by a Borrower in a Utilisation Request but not issued by reason of the
                      operation of any one or more of the provisions of this Agreement (other than by
                      reason of default or negligence by that Finance Party alone); or

              (v)     a Utilisation (or part of a Utilisation) not being prepaid in accordance with a notice
                      of prepayment given by a Borrower or the Company.

       (b)    The Company shall promptly indemnify each Finance Party, each Affiliate of a Finance
              Party and each officer or employee of a Finance Party or its Affiliate, against any cost,
              loss or liability incurred by that Finance Party or its Affiliate (or officer or employee of that
              Finance Party or Affiliate) in connection with or arising out of the use of proceeds under
              the Facility or Transaction Security being taken over the Charged Property (including but
              not limited to those incurred in connection with any litigation, arbitration or administrative
              proceedings or regulatory enquiry concerning the use of proceeds under the Facility),
              unless such loss or liability is caused by the gross negligence or wilful misconduct of that
              Finance Party or its Affiliate (or employee or officer of that Finance Party or Affiliate). Any
              Affiliate or any officer or employee of a Finance Party or its Affiliate may rely on this
              clause 17.2 subject to clause 1.5 (Third party rights) and the provisions of the Third
              Parties Act.

17.3         Indemnity to the Facility Agent and/or Collateral Management Agent

       The Company shall promptly indemnify the Facility Agent and/or the Collateral Management
       Agent against:

       (a)    any cost, loss or liability incurred by the Facility Agent and/or the Collateral Management
              Agent (acting reasonably) as a result of:

              (i)     investigating any event which it reasonably believes is a Default;

              (ii)    acting or relying on any notice, request or instruction which it reasonably believes
                      to be genuine, correct and appropriately authorised; or

              (iii)   instructing lawyers, accountants, tax advisers, surveyors or other professional
                      advisers or experts as permitted under this Agreement; and

       (b)    any cost, loss or liability (including, without limitation, for negligence or any other category
              of liability whatsoever) incurred by the Facility Agent and/or the Collateral Management
              Agent (otherwise than by reason of the such party’s gross negligence or wilful
              misconduct) (or, in the case of any cost, loss or liability pursuant to clause 34.11
              (Disruption to Payment Systems etc.) notwithstanding the Facility Agent's or the



                                                    78
              Collateral Management Agent’s (as the case may be) negligence, gross negligence or
              any other category of liability whatsoever but not including any claim based on the fraud
              of the Facility Agent and/or the Collateral Management Agent (as the case may be) in
              acting as the Facility Agent and/or the Collateral Management Agent (as the case may
              be) under the Finance Documents.

17.4         Indemnity to the Security Agent

       (a)    Each Obligor jointly and severally shall promptly indemnify the Security Agent and every
              Receiver and Delegate against any cost, loss or liability incurred by any of them as a
              result of:

              (i)     any failure by the Company to comply with its obligations under clause 19 (Costs
                      and expenses);

              (ii)    acting or relying on any notice, request or instruction which it reasonably believes
                      to be genuine, correct and appropriately authorised;

              (iii)   the taking, holding, protection or enforcement of the Transaction Security;

              (iv)    the exercise of any of the rights, powers, discretions, authorities and remedies
                      vested in the Security Agent and each Receiver and Delegate by the Finance
                      Documents or by law;

              (v)     any default by any Obligor in the performance of any of the obligations expressed
                      to be assumed by it in the Finance Documents; or

              (vi)    acting as Security Agent, Receiver or Delegate under the Finance Documents or
                      which otherwise relates to any of the Charged Property (otherwise, in each case,
                      than by reason of the relevant Security Agent's, Receiver's or Delegate's gross
                      negligence or wilful misconduct).

       (b)    Each Obligor expressly acknowledges and agrees that the continuation of its indemnity
              obligations under this clause 17.4 will not be prejudiced by any release under clause
              31.26 (Releases) or otherwise in accordance with the terms of this Agreement.

       (c)    The Security Agent and every Receiver and Delegate may, in priority to any payment to
              the Secured Parties, indemnify itself out of the Charged Property in respect of, and pay
              and retain, all sums necessary to give effect to the indemnity in this clause 17.4 and shall
              have a lien on the Transaction Security and the proceeds of the enforcement of the
              Transaction Security for all moneys payable to it.

17.5         Limited Liability - Germany

       (a)    The enforcement of each joint and several liability under this clause 17.4 (Indemnities)
              and the other payment obligations set out in this Agreement (in particular clause 19.4
              (Indemnity expenses) and clause 31.3 (Parallel Debt (Covenant to pay the Security
              Agent)) owed by any German Obligor) shall be limited as set out in clause 20.10
              (Guarantee Limitations (Germany)), which shall apply mutatis mutandis.

       (b)    Paragraph (f) of clause 24.36 (Dividends and share redemptions) and clause 25.4
              (Withdrawals from Collection Account) and any other payment, receipt or withdrawal
              restriction shall not apply to a German Obligor to the extent as required in order to ensure
              compliance with the limitations set out in clause 20.10 (Guarantee Limitations
              (Germany)), which shall apply mutatis mutandis.

       (c)    The limitation set out in clause 20.10 (Guarantee Limitations (Germany)) of this
              Agreement shall apply mutatis mutandis to any upstream or cross-stream distributions,
              payments and cash sweeps pursuant to the Finance Documents and made by a German
              Obligor (including without limitation, clause 9.4 (Facility Accounts sweep).


                                                  79
18          Mitigation by the Lenders
     18.1         Mitigation

            (a)    Each Finance Party shall, in consultation with the Company, take all reasonable steps to
                   mitigate any circumstances which arise and which would result in any facility ceasing to
                   be available or any amount becoming payable under or pursuant to, or cancelled
                   pursuant to, any of clause 9.1 (Illegality) or, in respect of the Issuing Bank, clause 9.2
                   (Illegality in relation to the Issuing Bank), clause 15 (Tax gross-up and indemnities) or
                   clause 16 (Increased Costs) including (but not limited to) transferring its rights and
                   obligations under the Finance Documents to another Affiliate or Facility Office.

            (b)    Paragraph (a) above does not in any way limit the obligations of any Obligor under the
                   Finance Documents.

     18.2         Limitation of liability

            (a)    The Company shall promptly indemnify each Finance Party for all costs and expenses
                   reasonably incurred by that Finance Party as a result of steps taken by it under clause
                   18.1 (Mitigation).

            (b)    A Finance Party is not obliged to take any steps under clause 18.1 (Mitigation) if, in the
                   opinion of that Finance Party (acting reasonably), to do so might be prejudicial to it.

19          Costs and Expenses
     19.1         Transaction expenses

            The Company shall promptly on demand pay each Secured Party the amount of all costs and
            expenses (including legal fees) reasonably incurred by any of them (and, in the case of the
            Security Agent, by any Receiver or Delegate) in connection with the negotiation, preparation,
            printing, execution, syndication and perfection of:

            (a)    this Agreement and any other documents referred to in this Agreement and the
                   Transaction Security; and

            (b)    any other Finance Documents executed after the date of this Agreement,

            and shall promptly on demand pay to each Issuing Bank the amount of all costs and expenses
            including without limitation postage, courier fees, SWIFT charges and out-of-pocket expenses in
            connection with the issue or entry into and operation of Fronted Facilities.

            In relation to any Obligor incorporated under the laws of Spain and to each Spanish Pledgor (if
            any) and any Finance Documents they execute, sign or formalize subject to the laws of Spain,
            the Company and/or the corresponding Spanish Obligor or Spanish Pledgor shall also pay the
            applicable notary public fees and registry fees whenever due.

     19.2         Amendment costs

            If (a) an Obligor requests an amendment, waiver or consent, or additional or replacement
            security as contemplated in clause 24.25 (Conditions Subsequent) or otherwise, or (b) an
            amendment is required or agreed pursuant to clause 34.10 (Change of currency), the Company
            shall, within three (3) Business Days of demand, reimburse each of Secured Party for the
            amount of all costs and expenses (including legal fees) reasonably incurred by that Secured
            Party (and, in the case of the Security Agent, by any Receiver or Delegate) in responding to,
            evaluating, negotiating or complying with that request or requirement.

            In relation to any Obligor incorporated under the laws of Spain and to each Spanish Pledgor (if
            any) and any Finance Documents they execute, sign or formalize subject to the laws of Spain,



                                                     80
       the Company and/or the corresponding Spanish Obligor or Spanish Pledgor shall also pay the
       applicable notary public fees and registry fees whenever due.

19.3         Enforcement and preservation costs

       The Company shall, within three (3) Business Days of demand, pay to each Secured Party the
       amount of all costs and expenses (including legal fees and the fees of any court representative
       (procurador), even if the intervention of lawyers or court representatives is not mandatory))
       incurred by it in connection with the enforcement of or the preservation of any rights under any
       Finance Document and the Transaction Security and any proceedings instituted by or against
       the Security Agent as a consequence of taking or holding the Transaction Security or enforcing
       these rights.

19.4         Indemnity expenses

       The Company shall:

       (a)    pay or reimburse the Co-Ordinator, the Facility Agent, the Security Agent and the
              Collateral Management Agent, for all its reasonable and documented out-of-pocket costs
              and expenses (including, without limitation, reasonable out-of-pocket legal fees and
              expenses, and printing, reproduction and document delivery expenses) incurred in
              connection with the syndication, development, preparation, negotiation, execution,
              delivery and administration of, and any amendment, supplement or modification to, this
              Agreement and the other Finance Documents and any other documents prepared in
              connection herewith or therewith, and the consummation and administration of the
              transactions contemplated hereby and thereby, including, without limitation, the
              reasonable and documented fees and disbursements of counsel to such Finance Parties;

       (b)    pay or reimburse each Lender, the Issuing Banks, the Overdraft Bank and the Co-
              Ordinator, the Facility Agent, the Security Agent and the Collateral Management Agent
              for all its documented costs and expenses incurred in connection with the enforcement or
              preservation of any rights under this Agreement, the other Finance Documents and any
              such other documents or any restructuring or “work-out” related hereto and thereto,
              including, without limitation, the reasonable and documented fees and disbursements of
              counsel to the Lenders and of counsel to the Issuing Bank, the Overdraft Bank, Co-
              Ordinator, the Facility Agent, the Security Agent and the Collateral Management Agent;

       (c)    pay or reimburse the Co-Ordinator, the Facility Agent, the Security Agent and the
              Collateral Management Agent for its documented costs and expenses incurred in
              connection with inspections performed pursuant to the Finance Documents, and any
              other due diligence performed in connection with this Agreement and the other Finance
              Documents, including:

              (i)    the documented fees and disbursements of counsel to the Co-Ordinator, the
                     Facility Agent, the Security Agent and the Collateral Management Agent; and

              (ii)   the costs and expenses associated with Security searches;

       (d)    pay, indemnify, and hold each Finance Party harmless from, any and all recording and
              filing fees and any and all liabilities with respect to, or resulting from any delay in paying,
              stamp, excise and other similar taxes, if any, which may be payable or determined to be
              payable in connection with the execution and delivery of, or consummation or
              administration of any of the transactions contemplated by, or any amendment,
              supplement or modification of, or any waiver or consent (including the determination of
              whether or not any such waiver or consent is required) under or in respect of, this
              Agreement, the other Finance Documents and any such other documents;

       (e)    pay, indemnify, and hold each Finance Party, and each of their respective officers,
              employees, directors, trustees, agents, advisors, affiliates and controlling persons (each,
              an Indemnitee), harmless from and against any and all other liabilities, obligations,



                                                  81
losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, reasonable and
documented legal fees) with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Finance Documents, and any such other
documents, including, without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the operations
of any Obligor or any of their respective Subsidiaries, or any of its properties (all the
foregoing in this paragraph (e), collectively, the Indemnified Liabilities); provided that,
the Obligors shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities, to the extent such Indemnified Liabilities:

(i)    are found by a final, non-appealable judgment of a court of competent jurisdiction
       to have resulted from the intentional breach, gross negligence or willful misconduct
       of such Indemnitee; or

(ii)   result from a claim brought by any Obligor against an Indemnitee for breach in bad
       faith of such Indemnitee’s obligations under this Agreement or under any other
       Finance Document, if such Obligor has obtained a final, non-appealable judgment
       in its favour on such claim as determined by a court of competent jurisdiction.

No Indemnitee shall have any liability (whether direct or indirect, in contract, tort, equity or
otherwise) to an Obligor or an Obligor’s Subsidiaries or Affiliates or to an Obligor’s or its
equity holders or creditors arising out of, related to or in connection with any aspect of
this Agreement, the other Finance Documents or any of the transactions contemplated by
this Agreement, except to the extent of direct (as opposed to special, indirect,
consequential or punitive) damages determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted directly from such Indemnitee’s bad faith,
intentional breach, gross negligence or willful misconduct. The Indemnitees shall have
liability only to the relevant Obligor (as opposed to any other person). Notwithstanding
any other provision of this Agreement, no party shall be liable for any damages arising
from the use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, except to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise directly from the gross negligence, bad faith, intentional breach or
willful misconduct of such Indemnitee. The agreements in this clause 19.4 (Indemnity
expenses) shall survive repayment of the Outstandings and all other amounts payable
under the Finance Documents and termination of this Agreement. This clause 19.4 shall
not apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.




                                    82
                                                   Section 7
                                                   Guarantee

20          Guarantee and Indemnity
     20.1         Guarantee and indemnity

            Each Guarantor irrevocably and unconditionally jointly and severally:

            (a)    guarantees to each Finance Party punctual performance by each other Obligor, each
                   Spanish Pledgor and each South African Pledge Counterparty of all that Obligor's
                   obligations under the Finance Documents;

            (b)    undertakes with each Finance Party that whenever another Obligor does not pay any
                   amount when due under or in connection with any Finance Document, that Guarantor
                   shall immediately on demand pay that amount as if it was the principal obligor; and

            (c)    agrees with each Finance Party that if any obligation guaranteed by it is or becomes
                   unenforceable, invalid or illegal, it will, as an independent and primary obligation,
                   indemnify that Finance Party immediately on demand against any cost, loss or liability it
                   incurs as a result of an Obligor not paying any amount which would, but for such
                   unenforceability, invalidity or illegality, have been payable by it under any Finance
                   Document on the date when it would have been due. The amount payable by a
                   Guarantor under this indemnity will not exceed the amount it would have had to pay
                   under this clause 20 if the amount claimed had been recoverable on the basis of a
                   guarantee.

     20.2         Continuing Guarantee

            This guarantee is a continuing guarantee and will extend to the ultimate balance of sums
            payable by any Obligor under the Finance Documents, regardless of any intermediate payment
            or discharge in whole or in part.

     20.3         Reinstatement

            If any discharge, release or arrangement (whether in respect of the obligations of any Obligor or
            any security for those obligations or otherwise) is made by a Finance Party in whole or in part
            on the basis of any payment, security or other disposition which is avoided or must be restored
            in insolvency, liquidation, administration, judicial management or otherwise, without limitation,
            then the liability of each Guarantor under this clause 20 will continue or be reinstated as if the
            discharge, release or arrangement had not occurred.

     20.4         Waiver of defences

            The obligations of each Guarantor under this clause 20 will not be affected by an act, omission,
            matter or thing which, but for this clause 20, would reduce, release or prejudice any of its
            obligations under this clause 20 (without limitation and whether or not known to it or any
            Finance Party) including:

            (a)    any time, waiver or consent granted to, or composition with, any Obligor or other person;

            (b)    the release of any other Obligor or any other person under the terms of any composition
                   or arrangement with any creditor of any member of the Group;

            (c)    the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect
                   to perfect, take up or enforce, any rights against, or security over assets of, any Obligor
                   or other person or any non-presentation or non-observance of any formality or other
                   requirement in respect of any instrument or any failure to realise the full value of any
                   security;



                                                     83
       (d)    any incapacity or lack of power, authority or legal personality of or dissolution or change
              in the members or status of an Obligor or any other person;

       (e)    any amendment, novation, supplement, extension restatement (however fundamental
              and whether or not more onerous) or replacement of a Finance Document or any other
              document or security including, without limitation, any change in the purpose of, any
              extension of or increase in any facility or the addition of any new facility under any
              Finance Document or other document or security;

       (f)    any unenforceability, illegality or invalidity of any obligation of any person under any
              Finance Document or any other document or security; or

       (g)    any insolvency or similar proceedings.

       In case of an Additional Guarantor incorporated under the laws of Spain accedes to this
       Agreement as Guarantor, such Spanish Guarantor waives any right of exclusion, order and/or
       division (beneficios de excusión, orden y division) under article 1830 et seq of the Spanish Civil
       Code.

20.5         Guarantor Intent

       Without prejudice to the generality of clause 20.4 (Waiver of defences), each Guarantor
       expressly confirms that it intends that this guarantee shall extend from time to time to any
       (however fundamental) variation, increase, extension or addition of or to any of the Finance
       Documents and/or any facility or amount made available under any of the Finance Documents
       for the purposes of or in connection with any of the following: business acquisitions of any
       nature; increasing working capital; enabling investor distributions to be made; carrying out
       restructurings; refinancing existing facilities; refinancing any other indebtedness; making
       facilities available to new borrowers; any other variation or extension of the purposes for which
       any such facility or amount might be made available from time to time; and any fees, costs
       and/or expenses associated with any of the foregoing.

20.6         Immediate recourse

       Each Guarantor waives any right it may have of first requiring any Finance Party (or any trustee
       or agent on behalf of any of them) to proceed against or enforce any other rights or security or
       claim payment from any person before claiming from that Guarantor under this clause 20. This
       waiver applies irrespective of any law or any provision of a Finance Document to the contrary.

20.7         Appropriations

       Until all amounts which may be or become payable by the Obligors under or in connection with
       the Finance Documents have been irrevocably paid in full, each Finance Party (or any trustee or
       agent on behalf of any of them) may:

       (a)    refrain from applying or enforcing any other moneys, security or rights held or received by
              that Finance Party (or any trustee or agent on behalf of any of them) in respect of those
              amounts, or apply and enforce the same in such manner and order as it sees fit (whether
              against those amounts or otherwise) and no Guarantor shall be entitled to the benefit of
              the same; and

       (b)    hold in an interest-bearing suspense account any moneys received from any Guarantor
              or on account of any Guarantor's liability under this clause 20.

20.8         Deferral of Guarantors' rights

       Until all amounts which may be or become payable by the Obligors under or in connection with
       the Finance Documents have been irrevocably paid in full and unless the Facility Agent
       otherwise directs, no Guarantor will exercise any rights which it may have by reason of




                                                84
        performance by it of its obligations under the Finance Documents or by reason of any amount
        being payable, or liability arising, under this clause 20:

        (a)    to be indemnified by an Obligor;

        (b)    to claim any contribution from any other guarantor of any Obligor's obligations under the
               Finance Documents;

        (c)    to take the benefit (in whole or in part and whether by way of subrogation or otherwise) of
               any rights of the Finance Parties under the Finance Documents or of any other guarantee
               or security taken pursuant to, or in connection with, the Finance Documents by any
               Finance Party;

        (d)    to bring legal or other proceedings for an order requiring any Obligor to make any
               payment, or perform any obligation, in respect of which any Guarantor has given a
               guarantee, undertaking or indemnity under clause 20.1 (Guarantee and indemnity);

        (e)    to exercise any right of set-off against any Obligor; and/or

        (f)    to claim or prove as a creditor of any Obligor in competition with any Finance Party.

        If a Guarantor receives any benefit, payment or distribution in relation to such rights it will
        promptly pay an equal amount to the Facility Agent or as the Facility Agent may direct for
        application in accordance with clause 34 (Payment mechanics).

 20.9         Additional security

        This guarantee is in addition to and is not in any way prejudiced by any other guarantee or
        security now or subsequently held by any Finance Party.

20.10         Guarantee Limitations (Germany)

        (a)    The restrictions in this clause 20.10 (Guarantee Limitations (Germany)) shall apply to any
               guarantee, and indemnity granted by a Guarantor incorporated under the laws of
               Germany as a limited liability company (GmbH) (a German Guarantor) or other payment
               obligation under this clause 20 (Guarantee and indemnity) or any other provision of the
               Finance Documents (hereinafter a German Guarantee) with respect to liabilities of its
               direct or indirect shareholder(s) (upstream) or an entity affiliated with such shareholder
               (verbundenes Unternehmen) within the meaning of section 15 et seq. of the German
               Stock Corporation Act (Aktiengesetz) (cross-stream) (excluding, for the avoidance of
               doubt any direct or indirect Subsidiary of such German Guarantor).

        (b)    The restrictions in this clause 20.10 shall not apply to the extent the German Guarantor
               secures any indebtedness under any Finance Document in respect of (i) loans to the
               extent they are on-lent or otherwise (directly or indirectly) passed on to the relevant
               German Guarantor or its Subsidiaries and such amount on-lent or otherwise passed on is
               not repaid or (ii) any other benefit granted under the Finance Documents.

        (c)    If payment under this German Guarantee would (i) cause the amount of a German
               Guarantor’s net assets, as calculated pursuant to this clause 20.10, to fall below the
               amount of its registered share capital (Stammkapital), or (ii) increase an existing shortage
               of its registered share capital (Vertiefung einer Unterbilanz), in each case in violation of
               section 30 of the German Limited Liability Companies Act (Gesetz betreffend die
               Gesellschaft mit beschränkter Haftung) (GmbHG) (such events are hereinafter referred to
               as a Capital Impairment), then the Finance Parties shall not demand such payment or
               enforcement from such German Guarantor except in an amount and to the extent such
               Capital Impairment would not occur.

        (d)    If the relevant German Guarantor does not notify the Facility Agent in writing (the
               Management Notification) within ten (10) Business Days after the Facility Agent notified



                                                  85
      such German Guarantor of its intention to demand payment under the German
      Guarantee that a Capital Impairment would occur (setting out in reasonable detail to what
      extent a Capital Impairment would occur), then the restrictions set out in paragraph (c)
      shall not apply.

(e)   If the relevant German Guarantor does not provide an Auditors’ Determination within 30
      Business Days from the date on which the Facility Agent received the Management
      Notification then the restrictions set out in the paragraph (c) shall not apply and the
      Facility Agent shall not be obliged to assign or make available to the German Guarantor
      any net proceeds realized, provided that this paragraph (e) shall not apply if the relevant
      German Guarator has taken all reasonable endeavours to have the Auditors’
      Determination prepared within the aforementioned timeframe but such Auditors’
      Determination has not become available to that German Guarantor (including, but not
      limited to, for the reason that the relevant Auditors did not and/or were not able to prepare
      the relevant Auditors’ Determination within the aforementioned timeframe), it being
      understood that in such case the relevant German Guarantor shall provide the Auditors’
      Determination to the Facility Agent as soon as it becomes available.

(f)   The calculation of net assets (the Net Assets) shall only take into account the sum of the
      values of the assets of the relevant German Guarantor determined in accordance with
      applicable law and court decisions and, if there is no positive going concern (positive
      Fortführungsprognose) based on the lower of book value (Buchwert) and liquidation value
      (Liquidationswert) (consisting of all assets which correspond to those items listed in
      section 266 subsection (2) A, B and C of the German Commercial Code
      (Handelsgesetzbuch) HGB) less the relevant German Guarantor’s liabilities (consisting of
      all liabilities and liability reserves which correspond to those items listed in accordance
      with section 266 subsection (3) B, C and D HGB).

(g)   For the purposes of calculating the Net Assets, the following balance sheet items shall be
      adjusted as follows:

      (i)    the amount of any increase in the registered share capital of the relevant German
             Guarantor which was carried out after the date of           the Amendment and
             Restatement Agreement without the prior written consent of the Facility Agent shall
             be deducted from the amount of the registered share capital of the relevant
             German Guarantor; and

      (ii)   loans or other contractual liabilities incurred by the relevant German Guarantor in
             breach of the Finance Documents shall not be taken into account as liabilities.

(h)   The relevant German Guarantor shall realize, to the extent legally permitted and
      commercially reasonable in a situation where it does not have sufficient Net Assets to
      maintain its registered share capital, all of its assets that are shown in the balance sheet
      with a book value (Buchwert) that is significantly lower than the market value of the
      assets if such asset is not necessary for the German Guarantor’s business
      (betriebsnotwendig).

(i)   The relevant German Guarantor shall take any specific measure (the Specific Measure)
      which the Facility Agent has reasonably requested and which the relevant German
      Guarantor is legally permitted to take in order to avoid demanding payment under the
      German Guarantee causing a Capital Impairment of the relevant German Guarantor
      (including without limitation, setting off-claims), provided that it is commercially justifiable
      to take the Specific Measure. The restrictions set out in paragraph (c) above shall not
      apply if and to the extent that the relevant German Guarnator has not taken the relevant
      Specific Measure within an appropriate period, and such failure has reduced the amount
      realized under the German Guarantee, unless:

      (i)    the Specific Measure requires any cooperation of any person and such person
             does not take any required action or otherwise fails to cooperate at the appropriate
             time;



                                          86
      (ii)    taking the Specific Measure is commercially not justifiable;

      (iii)   it is impossible to take the Specific Measure; or

      (iv)    taking the Specific Measure is not legally permitted.

(j)   If the relevant German Guarantor claims that a Capital Impairment would occur on
      payment under this German Guarantee, the German Guarantor may (at its own cost and
      expense) arrange for the preparation of a balance sheet by a firm of recognized auditors
      (the Auditors) in order to have such Auditors determine whether (and, if so, to what
      extent) any payment under this Guarantee would cause a Capital Impairment (the
      Auditors’ Determination).

(k)   The Auditors’ Determination shall be prepared, taking into account the adjustments set
      out in paragraphs (f) and (g), by applying the generally accepted accounting principles
      applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
      based on the same principles and evaluation methods as constantly applied by the
      relevant German Guarantor in the preparation of its financial statements, in particular in
      the preparation of its most recent annual balance sheet, and taking into consideration
      applicable court rulings of German courts. Subject to paragraph (o) below, such Auditors’
      Determination shall be binding on the relevant German Guarantor and the Finance
      Parties.

(l)   Even if the relevant German Guarantor arranges for the preparation of an Auditors’
      Determination, the relevant German Guarantor’s obligations under the mitigation
      provisions set out in paragraph (h) shall continue to exist.

(m)   If, after it has been provided with an Auditors’ Determination which prevented it from
      demanding any or only partial payment under the German Guarantee, the Facility Agent
      has reasonable grounds to believe that the financial condition of the relevant German
      Guarantor as set out in the Auditors’ Determination has substantially improved (in
      particular, if the relevant German Guarantor has taken any action in accordance with the
      mitigation provisions set out in paragraph (h)), the Facility Agent may (but shall not be
      obligated), at the direction of the Majority Lenders, at the relevant German Guarantor’s
      cost and expense, arrange for the preparation of an updated balance sheet of the
      relevant German Guarantor by applying the same principles that were used for the
      preparation of the Auditors’ Determination by the Auditors who prepared the Auditors’
      Determination pursuant to paragraph (j) in order for such Auditors to determine whether
      (and, if so, to what extent) the situation leading to a Capital Impairment has been cured
      as a result of the improvement of the financial condition of the relevant German
      Guarantor. The Facility Agent may, at the direction of the Majority Lenders, demand
      payment under the German Guarantee to the extent that the Auditors determine that the
      Capital Impairment has been cured. Without prejudice to the foregoing, the Facility Agent
      shall have no obligation to examine or analyze the financial condition of any German
      Guarantor.

(n)   Any managing director (Geschäftsführer) of a German Guarantor may request
      reimbursement from the Lenders (pro rata) or the Facility Agent for such net proceeds
      received by the relevant Lenders or Facility Agent from the realization of the security
      and/or this guarantee provided hereunder if such managing director is required to
      reimburse the German Guarantor pursuant to section 64, sentence 3 GmbHG due to a
      final nonappealable (rechtskräftig) court decision (other than a court decision based on
      omission (Versäumnisurteil) or recognisance (Anerkenntnis)) which states that either the
      granting or a payment under the German Guarantee led to the illiquidity
      (Zahlungsunfähigkeit) of the relevant German Guarantor, such request to be made within
      one month from the date of service (Zustellung) on such managing director the German
      Guarantor of such final court decision.

(o)   Notwithstanding any limitation under this Guarantee, the Facility Agent shall be entitled
      (but not required) to further pursue in court payment claims under this guarantee granted



                                          87
               by the respective German Guarantor if it disagrees with the Auditor’s Determination by
               claiming in court that demanding payment under the German Guarantee against the
               relevant German Guarantor does not violate §§ 30, 31 GmbHG.

               The agreement of the Facility Agent to abstain from demanding any or part of the
               payment under this Guarantee in accordance with the provisions above shall constitute
               neither a waiver (Verzicht) of any right granted under this Agreement or any other
               Finance Document to any Finance Party nor a definite defense (Einwendung) of the
               relevant German Guarantor against any of the guaranteed obligations, but such defense
               shall always be subject to the terms and conditions of this Clause 20.10.

        (p)    In addition to the limitations on the granting, enforcement of and performance under the
               German Guarantee set forth in this clause 20.10, it is hereby agreed that the German
               Guarantor shall have a defense against any claim, enforcement, or other request for
               performance or requirement to perform, whether such requirement is based on statute,
               contract or otherwise, to the extent such claim, enforcement or other performance would
               result in personal liability for the German Guarantor’s managing director(s) under then
               applicable law and any claims arising under the German Guarantee shall be limited to the
               extent of such defense, such that such personal liability would not be incurred. Nothing
               herein shall nor shall be deemed to prevent the Facility Agent from asserting, in a court of
               law or otherwise, that the claim, enforcement or other request for performance would not
               cause the German Guarantor’s managing director(s) to incur any liability, nor shall it
               prevent the German Guarantor from asserting, in a court of law or otherwise, to the
               contrary.

        (q)    The aforementioned provisions shall apply to a limited partnership with a limited liability
               company as its general partner (GmbH & Co. KG) mutatis mutandis and all references to
               net assets shall be construed as a reference to the aggregated net assets of the general
               partner and the limited partnership.

20.11         Guarantee Limitations (Spain)

               Where a Guarantor is incorporated under the laws of Spain (the “Spanish Guarantor”):

               (i)    The obligations of any Spanish Guarantor as a limited liability company (sociedad
                      de responsabilidad limitada) shall not extend to any obligations or liabilities
                      incurred by any Obligor as a result of such Obligor (as applicable) borrowing (or
                      guaranteeing the borrowing of) funds (but only in respect of those funds) under this
                      Agreement for the purpose of (a) acquiring quotas (participaciones sociales)
                      representing the share capital of such Spanish Guarantor or quotas
                      (participaciones sociales) or shares (acciones) representing the share capital of a
                      company within its group, or (b) refinancing a previous debt incurred by any
                      Obligor for the acquisition of quotas (participaciones sociales) representing the
                      share capital of such Spanish Guarantor or quotas (participaciones sociales) or
                      shares (acciones) representing the share capital of a company within its group;

                      For the purposes of the above, a reference to the “group” of a Spanish Obligor
                      shall have the meaning set out in article 42 of the Spanish Commercial Code.

               (ii)   In case a Spanish Guarantor incorporated under the laws of Spain in the form of a
                      Spanish public limited company (sociedad anónima) accedes to this Agreement (or
                      in case a Spanish Guarantor is transformed into a Spanish sociedad anónima), the
                      obligations of such Spanish Guarantor shall not extend to any obligations or
                      liabilities incurred by any Obligor, as a result of such Obligor borrowing (or
                      guaranteeing the borrowing of) funds (but only in respect of those funds) under this
                      Agreement for the purpose of (a) acquiring shares (acciones) representing the
                      share capital of such Spanish Guarantor or shares (acciones) or quotas
                      (participaciones sociales) representing the share capital of its holding company, or
                      (b) refinancing a previous debt incurred by any Obligor for the acquisition of shares
                      (acciones) representing the share capital of such Spanish Guarantor or shares



                                                  88
                       (acciones) or quotas (participaciones sociales) representing the share capital of its
                       holding company.

                       For the purposes of sections (i) and (ii) above, a reference to a “holding company”
                       of a Spanish Guarantor shall mean the company which, directly or indirectly, owns
                       the majority of the voting rights of such Spanish Guarantor or that may have a
                       dominant influence on such Spanish Obligor. It shall be presumed that one
                       company has a dominant influence on another company when: (i) any of the
                       scenarios set out in section 1 of article 42 of the Spanish Commercial Code are
                       met; or (ii) at least half plus one of the members of the managing body of the
                       Spanish Guarantor are also members of the managing body or top managers
                       (altos directivos) of the dominant company or of another company controlled by
                       such dominant company.

               (iii)   The limitation set out in sections (i) and (ii) above shall apply mutatis mutandis to
                       the Spanish Pledges created by each Spanish Pledgor or to any other security
                       granted by any security provider incorporated under the laws of Spain and to any
                       guarantee, undertaking, obligation, indemnity and payment, including (but not
                       limited to) distributions, cash sweeps, credits, loans and set-offs, pursuant to or
                       permitted by the Finance Documents and made by a Spanish Obligor.

    In any event, any Transaction Security Documents that are signed by any Spanish Obligor, will
    specify which Facilities are secured by such Guarantor and/or such Transaction Security and
    any other relevant issues which could have an impact on such limitation language.

20.12         Guarantee Limitations (Belgium)

    The total liability of any Belgian Obligor for the obligations of any other Obligor under the
    Finance Documents shall at all times be limited to an amount not exceeding the greater of:

        (a)    the aggregate of all principal amounts borrowed by such Belgian Obligor (or its direct or
               indirect Subsidiaries) under any intra-group arrangement (regardless of the form
               thereof,including through the subscription of debt instruments) to the extent funded by
               funds borrowed under this Agreement; and

        (b)    the greater of:

               (i)     eighty per cent. (80%) of such Belgian Obligor’s net assets (eigen
                       vermogen/capitaux propres) as derived from the latest audited financial statements
                       of the respective Belgian Obligor available at the time a demand for payment under
                       this Agreement is made; and

               (ii)    eighty per cent. (80%) of such Belgian Obligor’s net assets (eigen
                       vermogen/capitaux propres) as derived from the current audited financial
                       statements of the respective Belgian Obligor;

    but so that the amount determined under (i) and (ii) shall be limited to the difference between (a)
    hundred per cent. (100%) of such Belgian Obligor’s net assets (eigen vermogen/capitaux
    propres) as derived from the latest audited financial statements of the Belgian Obligor available
    at the time a demand for payment under this Agreement is made, or the current audited
    financial statements of such Belgian Obligor, whichever is higher; and (b) the amount then due
    and payable, or the amount that has been paid, by such Belgian Obligor under the U.S. Loan
    Documents (as defined in the Intercreditor Agreement). No Belgian Obligor shall be liable for
    the obligations of any other Obligor under the Finance Documents, to the extent that such
    liability would result in such guarantee constituting unlawful financial assistance within the
    meaning of Article 329 or 629 of the Belgian Companies Code (or any equivalent and applicable
    provisions in any Relevant Jurisdiction).

    No Belgian Obligor shall be liable for the obligations of any other Obligor under the Finance
    Documents, to the extent that such liability would result in such guarantee constituting unlawful



                                                   89
    financial assistance within the meaning of Article 329 or 629 of the Belgian Companies Code (or
    any equivalent and applicable provisions in any Relevant Jurisdiction).

20.13         Guarantee Limitations (Morocco)

        (a)    The restrictions in this clause 20.13 (Guarantee Limitations (Morocco)) shall apply to any
               guarantee and indemnity (hereinafter the Moroccan Guarantee) granted by a Guarantor
               incorporated under the laws of Morocco as a limited liability company with a sole
               shareholder (SARLAU) (a Moroccan Guarantor) to secure liabilities of its direct or
               indirect shareholder(s) (upstream) (excluding, for the avoidance of doubt any direct
               subsidiary of such Moroccan Guarantor).

        (b)    The Moroccan Guarantor shall not guarantee any liability of an Obligor which, if incurred,
               would constitute a misuse of corporate assets or powers within the meaning of article 107
               of law n°5-96 relating to limited liability companies (sociétés à responsabilité limitée) or
               more generally, under any other applicable law or regulations having the same effect, as
               interpreted by Moroccan courts from time to time.

        (c)    Any amount due under a guarantee agreement or security agreement by a Moroccan
               party to a non-Moroccan party may only be transferred outside Morocco if such payment
               is in compliance with the applicable Moroccan foreign exchange control regulations or
               has been expressly approved in advance and in written by the Moroccan Foreign
               Exchange Office (Office des Changes marocain). Any set-off between a Moroccan party
               and a non-Moroccan party located outside Morocco requires a prior express approval
               from the Moroccan Foreign Exchange Office (Office des Changes marocain), being
               specified that any amount due by the Moroccan Guarantor under the Moroccan
               Guarantee may be freely transferable to the Lenders on the ground of article 17 of the
               law No. 19-94 (Dahir No. 1-95-1 dated January 26, 1995) applicable to free export zones.

        (d)    The Moroccan Guarantor's obligations under the Finance Documents will only be valid if
               limited to the amounts which are (i) on-lent or otherwise (directly or indirectly) made
               available to the relevant Moroccan Guarantor and (ii) are not repaid by the Moroccan
               Guarantor.

        (e)    In the event that there is any inconsistency between the provisions of this Clause 20.13
               and any other provision of this Agreement or any other Finance Documents, the
               provisions of this Clause 20.13 shall prevail.




                                                  90
                                           Section 8
                       Representations, Undertakings and Events of Default

21          Representations
     21.1         General

            Each Obligor makes the representations and warranties set out in this clause 21 to each
            Finance Party.

     21.2         Status

            (a)    It is a limited liability corporation, duly incorporated and validly existing under the law of
                   its Original Jurisdiction.

            (b)    Each of its Subsidiaries is a limited liability corporation, duly incorporated and validly
                   existing and in good standing under the law of its jurisdiction of incorporation (in relation
                   to good standing, to the extent that concept is applicable in that jurisdiction).

            (c)    Subject to the Orders, it and each of its Subsidiaries has the power to own its assets and
                   carry on its business as it is being conducted.

            (d)    It is not a FATCA FFI or a US Tax Obligor, but excluding those Obligors identified by the
                   Company as US Tax Obligors prior to the Effective Date and notified to the Facility Agent

     21.3         Binding obligations

            Subject to the Legal Reservations and the Orders:

            (a)    the obligations expressed to be assumed by it in each Finance Document to which it is a
                   party are legal, valid, binding and enforceable obligations; and

            (b)    (without limiting the generality of paragraph (a) above), each Security Document to which
                   it is a party creates the security interests which that Security Document purports to create
                   and those security interests are valid and effective.

     21.4         Non-conflict with other obligations

            Subject to the Orders and the Legal Reservations, the entry into and performance by it of, and
            the transactions contemplated by, the Finance Documents and the granting of the Transaction
            Security do not and will not conflict with:

            (a)    any law or regulation applicable to it;

            (b)    the constitutional documents of any member of the Group; or

            (c)    any agreement or instrument binding upon it or any member of the Group or any of its or
                   any member of the Group's assets or constitute a default or termination event (however
                   described) under any such agreement or instrument.

     21.5         Power and authority

            (a)    Subject to the Orders, it has the power to enter into, perform and deliver, and, subject to
                   the Orders, have taken all necessary action to authorise its entry into, performance and
                   delivery of, the Finance Documents to which it is or will be a party and the transactions
                   contemplated by those Finance Documents.




                                                       91
       (b)    No limit on its powers will be exceeded as a result of the borrowing, grant of security or
              giving of guarantees or indemnities contemplated by the Finance Documents to which it
              is a party.

21.6         Validity and admissibility in evidence

       (a)    All Authorisations and any other acts, conditions or things required or desirable:

              (i)    to enable it lawfully to enter into, exercise its rights and comply with its obligations
                     in the Finance Documents to which it is a party; and

              (ii)   to make the Finance Documents to which it is a party admissible in evidence in its
                     Relevant Jurisdictions,

              have been obtained, effected, done, fulfilled or performed and are in full force and effect
              except any Authorisation or other act, condition or thing referred to in clause 21.8 (No
              filing or stamp taxes), which will be promptly obtained, effected, done, fulfilled or
              performed after the date of this Agreement.

       (b)    All Authorisations necessary for the conduct of the business, trade and ordinary activities
              of members of the Group have been obtained or effected and are in full force and effect.

21.7         Governing law and enforcement

       (a)    The choice of governing law of the Finance Documents will be recognised and enforced
              in its Relevant Jurisdictions (provided, as regards Morocco, that the Finance Documents
              do not contravene with Moroccan public policy rules (dispositions d’ordre public)).

       (b)    Any judgment obtained in relation to a Finance Document in the relevant jurisdiction as
              specified in that Finance Document will be recognised and enforced in its Relevant
              Jurisdictions.

       (c)    Any arbitral award obtained in relation to a Finance Document in the relevant seat of that
              arbitral tribunal specified in that Finance Document will be recognised and enforced in its
              jurisdiction of incorporation (subject, as regards Morocco, to being vested with exequatur
              by Moroccan competent courts).

21.8         No filing or stamp taxes

       Other than under US law as required by the Orders, under the laws of its Relevant Jurisdiction it
       is not necessary that the Finance Documents be filed, recorded or enrolled with any court or
       other authority in that jurisdiction or that any stamp, registration, notarial or similar Taxes or fees
       be paid on or in relation to the Finance Documents or the transactions contemplated by the
       Finance Documents except:

       (a)    for any stamp duty to be paid on the Finance Documents for the purpose of making them
              admissible as evidence in the courts of the Republic of Cyprus or in the courts of the
              Hellenic Republic or to enforce them in the Hellenic Republic or to take security for the
              Finance Documents over assets located in the Hellenic Republic; and (ii) for any fees and
              duties in connection with the opening of court or enforcement proceedings in respect of
              the Finance Documents in the Hellenic Republic or the registration or enforcement of any
              security interest over assets located or deemed located in the Hellenic Republic;

       (b)    the Spanish Pledges (if any) and any other Transaction Security governed by Spanish
              law granted as a non-possessory pledge (prenda sin desplazamiento) or mortgage
              (hipoteca) which are subject to registration with the relevant register and there will be
              notary fees and registrar’s fees, as well as stamp taxes if documented by means of a
              public deed (escritura pública) to be paid in respect of the execution and registration of
              those documents, which registrations, filings and fees will be made and paid promptly
              after the date of the relevant Finance Document;



                                                  92
        (c)    for the fees to be incurred in connection with (i) the notarisation (Beurkundung) of share
               and/or interest pledge agreements governed by German law and (ii) the registration of
               mortgages, ship mortgages and land charges with the relevant registry in Germany; and

        (d)    any further requirements for any Security created after the Effective Date and notified to
               the Facility Agent in writing prior to entry into that Security or set out in the relevant
               Transaction Security Document.

 21.9         Deduction of Tax

        (a)    Subject to paragraph (b) below, it is not required to make any deduction for or on account
               of Tax from any payment it may make under any Finance Document.

        (b)    Notwithstanding any other provision of this Agreement, no representation or warranty is
               given under this clause 21.9 in respect of the Obligors incorporated in certain jurisdictions
               and notified in writing to the Facility Agent prior to the Effective Date.

21.10         No default

        (a)    No Event of Default and, on the date of this Agreement, no Default is continuing or is
               reasonably likely to result from the making of any Utilisation or the entry into, the
               performance of, or any transaction contemplated by, any Finance Document.

        (b)    No other event or circumstance is outstanding which constitutes (or, with the expiry of a
               grace period, the giving of notice, the making of any determination or any combination of
               any of the foregoing, would constitute) a default or termination event (however described)
               under any other agreement or instrument which is binding on it or any of its Subsidiaries
               or to which its (or any of its Subsidiaries') assets are subject which has or is reasonably
               likely to have a Material Adverse Effect.

        (c)    There is no requirement of law or regulation applicable to, or contractual obligation under
               any agreement or instrument which is binding on, any of the Obligors or any of their
               respective Subsidiaries, compliance with which has had or could reasonably be expected
               to have a Material Adverse Effect.

21.11         No misleading information

        (a)    Any factual information provided by any member of the Group to the Finance Parties (or
               any of them) prior to the date of this Agreement relating to the Obligors, the Group and
               the proposed application of the proceeds of the Facility was true and accurate in all
               material respects as at the date it was provided or as at the date (if any) at which it is
               stated.

        (b)    Any financial projections provided by any member of the Group to the Finance Parties (or
               any of them) prior to the date of this Agreement have been prepared on the basis of
               recent historical information and on the basis of reasonable assumptions.

        (c)    Nothing has occurred or been omitted from any factual information provided by any
               member of the Group to the Finance Parties (or any of them) prior to the date of this
               Agreement and no information has been given or withheld that results in such factual
               information being untrue or misleading in any material respect.

        (d)    All other written information provided by any member of the Group (including its advisers)
               to a Finance Party was true, complete and accurate in all material respects as at the date
               it was provided and is not misleading in any respect.

21.12         Original Financial Statements

        The unaudited consolidated balance sheet of Parent and its consolidated Subsidiaries as at 30
        September 2018 and the related unaudited consolidated statements of operations and cash


                                                  93
        flows for the quarter ended on such date, certified by a director of the Borrower, copies of which
        have heretofore been furnished to each Lender, are complete and correct in all material
        respects and present fairly in all material respects the consolidated financial condition of the
        Parent and its Subsidiaries as at such date, and the consolidated results of their operations for
        the quarter then ended (subject to normal year end audit adjustments and any notes therein).
        All such financial statements have been prepared in accordance with the Accounting Principles
        in all material respects (except for the absence of footnote disclosures and any notes therein).

21.13         No proceedings pending or threatened

    Other than the Cases and any litigation proceedings the details of which have been disclosed in
    writing to the Facility Agent prior to the date of the Amendment and Restatement Agreement, no
    litigation, arbitration or administrative proceedings or investigations of, or before, any court,
    arbitral body or agency which, if adversely determined, are reasonably likely to have a Material
    Adverse Effect, have (to the best of its knowledge and belief (having made due and careful
    enquiry)) been started or threatened against it or any of its Subsidiaries.

21.14         No breach of laws

        (a)    It has not (and none of its Subsidiaries has) breached any law or regulation which breach
               has or is reasonably likely to have a Material Adverse Effect.

        (b)    No labour disputes are current or, to the best of its knowledge and belief (having made
               due and careful enquiry), threatened against any member of the Group which have or are
               reasonably likely to have a Material Adverse Effect.

        (c)    Subject to the Legal Reservations, each member of the Group is in full compliance with
               all regulations and rules issued by any Sanctions Authority and has instituted and
               maintained policies and procedures designed to promote and achieve compliance with
               such rules and regulations. In addition, each Group member has set up internal systems
               which enable it to control the origin of all products it purchases to ensure such products
               are not originating from a person referred to, noted on or otherwise concerned by the
               Sanctions List.

        (d)    Each Group member has in particular instituted and maintained policies and procedures
               designed to promote and achieve evaluation of all new suppliers and subcontractors in
               the Sensitive Zones. No new transactions, within the Sensitive Zone, whether financed
               on any Group member own funds or via a financial institution, is, has been or will be
               initiated with suppliers which are not Approved Suppliers.

        (e)    The entry into and performance by each Group member of any supply or sale contracts
               with any of their counterparties, is not and will not be prohibited or restricted by, and will
               not expose the Finance Parties, their affiliates, or their agents and/or employees to
               Sanctions, prohibitions or restrictions under any applicable national or international laws,
               including rules and regulations of the Sanctions Authorities (including for the avoidance of
               doubt trade or economic sanctions, prohibitions or restrictions upon Iran and/or Syria).

21.15         Environmental laws

        (a)    Except as disclosed in writing to the Facility Agent prior to the Effective Date, each
               member of the Group is in compliance with clause 24.3 (Environmental compliance) and
               to the best of its knowledge and belief (having made due and careful enquiry) no
               circumstances have occurred which would prevent such compliance.

        (b)    No Environmental Claim has been commenced or (to the best of its knowledge and belief
               (having made due and careful enquiry)) is threatened against any member of the Group
               where that claim has or is reasonably likely, if determined against that member of the
               Group, to have a Material Adverse Effect.




                                                  94
21.16         Taxation

        (a)    Taking into account any extensions, it is not (and none of its Subsidiaries is) materially
               overdue in the filing of any Tax returns and it is not (and none of its Subsidiaries is)
               overdue in the payment of any amount in respect of Tax, except to the extent (i) payment
               of any Tax is contested in good faith or (ii) the delay of such filing or payment may not
               reasonably be expected to have a Material Adverse Effect or (iii) payment is otherwise
               excused or prohibited by the Bankruptcy Code and for which payment has not otherwise
               been required by the Bankruptcy Court.

        (b)    No claims or investigations are being, or are reasonably likely to be, made or conducted
               against it (or any of its Subsidiaries) with respect to Taxes, except to the extent any such
               claim or investigation is not reasonably expected to have a Material Adverse Effect.

        (c)    Other than in respect of each Obligor incorporated in Liberia, it is resident for Tax
               purposes only in its Original Jurisdiction.

21.17         Anti-corruption law and Money Laundering

        Each member of the Group has conducted its businesses in compliance with applicable anti-
        corruption, anti-terrorism, bribery and money laundering laws and has instituted and maintained
        policies and procedures designed to promote and achieve compliance with such laws.

21.18         Security and Financial Indebtedness

        (a)    No Security or Quasi-Security exists over all or any of the present or future assets of any
               member of the Group other than as permitted by this Agreement.

        (b)    No member of the Group has any Financial Indebtedness outstanding other than as
               permitted by this Agreement.

21.19         Ranking

        Subject to the Orders, the Transaction Security has or when executed will have first ranking
        priority (subject only, in relation to any Second Security to the First Security) and it is not
        otherwise subject to any prior ranking or pari passu ranking Security other than:

        (a)    (in respect of assets secured in Multi-Party TPA Agreements) Security granted by the
               Company in favour of Hedging Providers and/or Clearing Providers contained in Multi-
               Party TPA Agreements (as contemplated in clause 6.39 (Multi-Party TPA Agreements)),
               which shall have first priority in respect of those assets; and

        (b)    in respect of Security granted by the Company in favour of the US Finance Parties in
               accordance with the terms of the Intercreditor Agreement.

21.20         Good title to assets

    It and each of its Subsidiaries has a good, valid and marketable title to, or valid leases or
    licences of, and all appropriate Authorisations to use, the assets necessary to carry on its
    business as presently conducted.

21.21         Legal and beneficial ownership

    (a)        It and each of its Subsidiaries is the sole legal and beneficial owner of the respective
               assets over which it purports to grant Security free from any claims, third party rights or
               competing interests other than Security permitted under clause 24.12 (Negative pledge).

    (b)        The Borrowers and each Spanish Pledgor hold and will hold full legal and beneficial title
               to all assets included in the Borrowing Base from time to time, free from any retention of
               title arrangements.


                                                  95
21.22         Group Structure Chart

    (a)        The Group Structure Chart delivered to the Facility Agent pursuant to clause 3.1
               (Conditions precedent documentation) of the Amendment and Restatement Agreement is
               true, complete and accurate in all material respects and shows the following information:

               (i)     each member of the Group, including current name and company registration
                       number, its Original Jurisdiction (in the case of an Obligor), its jurisdiction of
                       incorporation (in the case of a member of the Group which is not an Obligor) and/or
                       its jurisdiction of establishment, a list of shareholders and indicating whether a
                       company is not a company with limited liability;

               (ii)    all minority interests in any member of the Group and any person in which any
                       member of the Group holds shares in its issued share capital or equivalent
                       ownership interest of such person; and

               (iii)   whether it is a Dormant Company and/or Immaterial Subsidiary.

    (b)        Subject to all required restrictions imposed by applicable law and regulation and subject
               to the Agreed Security Principles, each Subsidiary of the Parent is, or will be upon its
               accession, a Guarantor. The total book value (determined in accordance with the
               Accounting Principles) of all assets of all Immaterial Subsidiaries that are not also
               Obligors does not exceed $2,750,000.

21.23         Accounting Reference Date

    The Accounting Reference Date of each member of the Group is 31 December.

21.24         Insurance

        (a)    Each member of the Group maintains:

               (i)     insurances on and in relation to its fixed assets and its inventory with reputable
                       underwriters or insurance companies or associations against those risks and to the
                       extent as is consistent with sound commercial practice normally maintained by
                       companies carrying on the same or substantially similar business;

               (ii)    without limitation to clause (a) above, marine cargo insurance (or any equivalent
                       policy of insurance (howsoever described) relating to goods in transit and/or
                       storage) on and in relation to any other of its assets which are or may be taken into
                       account when calculating any Borrowing Base when such assets are in transit or
                       storage against those risks and to the extent as is consistent with normal business
                       practice (including, but not limited to, theft, fire and damage).

        (b)    Except as disclosed in writing to the Facility Agent prior to the Effective Date (as such
               disclosure may be updated from time to time by the Borrowers with the written consent of
               the Majority Lenders), no Obligor has been refused insurance for which it applied or had
               any policy of insurance terminated (other than at its request).

21.25         Centre of main interests and establishments

    (a)        Unless otherwise disclosed in writing to the Facility Agent prior to the date of the
               Amendment and Restatement Agreement, for the purposes of The Council of the
               European Union Regulation No. 848/2015 on Insolvency Proceedings (the Regulation),
               its centre of main interest (as that term is used in Article 3(1) of the Regulation) is situated
               in its Original Jurisdiction and it has no "establishment" (as that term is used in Article
               2(h) of the Regulation) in any other jurisdiction.

    (b)        The Company and APII are non-resident domestic entities and do not have any assets in
               their respective Original Jurisdictions.


                                                   96
21.26         No adverse consequences

        (a)    Other than in respect of any Utilisation made by ABGG or OBTG following the Effective
               Date, it is not necessary under the laws of its Relevant Jurisdictions:

               (i)    in order to enable any Finance Party to enforce its rights under any Finance
                      Document; or

               (ii)   by reason of the execution of any Finance Document or the performance by it of its
                      obligations under any Finance Document,

               that any Finance Party should be licensed, qualified or otherwise entitled to carry on
               business in any of its Relevant Jurisdictions.

        (b)    Other than in respect of any Utilisation made by ABGG or OBTG following the Effective
               Date, no Finance Party is or will be deemed to be resident, domiciled or carrying on
               business in its Relevant Jurisdictions by reason only of the execution, performance
               and/or enforcement of any Finance Document.

21.27         Pari Passu Ranking

    Any unsecured and unsubordinated claims of the Finance Parties against it, any Spanish
    Pledgor or any South African Pledge Counterparty under the Finance Documents shall rank at
    least pari passu with the claims of all of its other unsecured and unsubordinated creditors
    except those creditors whose claims are mandatorily preferred by laws of general application to
    companies or pursuant to any Order.

21.28         Sanctions

        No Obligor nor any other member of the Group, nor any of their respective directors, officers or
        employees nor, to the knowledge of any Obligor, any persons acting on any of their behalf:

        (a)    is a Prohibited Person;

        (b)    is owned or controlled by, or acting directly or indirectly on behalf of or for the benefit of, a
               Prohibited Person;

        (c)    owns or controls a Prohibited Person;

        (d)    is in breach of Sanctions; or

        (e)    has received notice of or is aware of any claim, action, suit, proceeding or investigation
               against it with respect to Sanctions by any Sanctions Authority.

    Each Obligor and its Affiliates is in full compliance with all regulations and rules issued by any
    Sanctions Authority and has instituted and maintained policies and procedures designed to
    promote and achieve compliance with such rules and regulations.

    In addition, each Obligor and its Affiliates has set up internal systems which enable it to control
    the origin of all products it purchases to ensure such products are not originating from a person
    referred to, noted on or otherwise concerned by the Sanctions List.

    The entry into and performance by each Obligor and its Affiliates of any supply or sale contracts
    with any of their counterparties, is not and will not be prohibited or restricted by, and will not
    expose the Finance Parties, their affiliates, or their agents and/or employees to Sanctions,
    prohibitions or restrictions under any applicable national or international laws, including rules
    and regulations of the Sanctions Authorities.




                                                    97
 21.29            Force Majeure

            Except as would not reasonably be expected to result in a Material Adverse Effect, neither the
            business nor the properties of the Obligors or any of their respective Subsidiaries are affected
            by any fire, explosion, accident, strike, lockout or other labour dispute, drought, storm, hail,
            earthquake, embargo, act of God or of a public enemy or other casualty.

 21.30            Permitted Financial Indebtedness

            Schedule 14 (Permitted Financial Indebtedness) separately identifies all Financial Indebtedness
            (other than trade payables, the Loans or the Credit Instruments) of the Obligors and their
            respective Subsidiaries, which is for borrowed money.

 21.31            Times when representations made

            (a)    All the representations and warranties in this clause 21 are made by each Obligor on the
                   date of this Agreement, the date of the Amendment and Restatement Agreement.

            (b)    The Repeating Representations are deemed to be made by each Obligor on the date of
                   each Utilisation Request, on each Utilisation Date, on the first day of each Interest Period
                   and, in the case of an Additional Obligor, on the day on which the company becomes (or
                   it is proposed that the company becomes) an Additional Obligor.

            (c)    Each representation or warranty deemed to be made after the date of this Agreement
                   shall be deemed to be made by reference to the facts and circumstances existing at the
                   date the representation or warranty is deemed to be made.

22          Information Undertakings
            The undertakings in this clause 22 remain in force from the date of this Agreement for so long
            as any amount is outstanding under the Finance Documents or any Commitment is in force.

     22.1         Financial statements and reports

            The Company shall supply to the Facility Agent in sufficient copies for all the Lenders:

            (a)    as soon as available, but in any event not later than 30 days after the end of each fiscal
                   month of Parent, (i) a copy of the unaudited consolidated balance sheets of Parent and
                   its consolidated Subsidiaries as at the end of such fiscal month and the related unaudited
                   consolidated statements of income and retained earnings for such fiscal month and the
                   portion of the fiscal year through the end of such fiscal month, setting forth in each case
                   in comparative form the figures for the previous fiscal year, certified by a Responsible
                   Person of the Company, in his or her capacity as a Responsible Person, as fairly
                   presenting in all material respects the Borrowers’ and such Subsidiaries’ financial
                   condition, results of operations and cash flows in accordance with Accounting Principles
                   and (ii) the net book value, determined in accordance with Accounting Principles, of all
                   assets of the Immaterial Subsidiaries;

            (b)    on a weekly basis and on a roll forward basis, a Budget variance report/reconciliation for
                   each week (commencing on the date that is one week following the Petition Date)
                   (delivered no later than the end of each week),

                   (i)    showing a statement of actual cash sources and uses of all free cash flow for the
                          immediately preceding week, noting therein all material variances from values set
                          forth for such historical periods in the Budget, and shall include explanations for all
                          such variances; and

                   (ii)   accompanied by a certification by a Responsible Person of the Company (A) as to
                          its reasonableness when made by the Company; and (B) that each Obligor is in
                          compliance with clause 23 (Budget variance);


                                                       98
       (c)    as soon as practicable in advance of filing with the Bankruptcy Court, all motions,
              applications, pleadings, proposed orders, judicial or financial information, and other
              documents as soon as practical in advance of filing by or on behalf of the Debtors with
              the Bankruptcy Court or any court pleadings distributed to any official committee
              appointed in the Cases; provided that all pleadings and proposed orders and any other
              such filings that relate to the Finance Documents, the Secured Obligations, the Final
              Order, bidding procedures, or any plan of reorganization or plan of liquidation, or any
              disclosure statement related thereto shall be in form and substance satisfactory to the
              Lenders.

22.2         Provision and contents of Compliance Certificate

       (a)    The Company shall supply a Compliance Certificate to the Facility Agent with each set of
              financial statements of the Parent delivered in accordance with clause 22.1(a), but only to
              the extent consistent with accounting industry policies generally followed by independent
              certified public accountants, a certificate of its independent certified public accountants
              stating that in making the examination necessary therefor no knowledge was obtained of
              any Default arising from a breach under clause 23 (Budget variance) or, if any such
              Default shall exist, stating the nature and status of such event.

       (b)    The Company shall supply a Compliance Certificate to the Facility Agent with each set of
              financial statements of the Parent delivered in accordance with clause 22.1(a) a duly
              completed certificate signed by a Responsible Person of the Parent (i) certifying as to
              whether a Default has occurred and, if a Default has occurred, specifying the details
              thereof and any action taken or proposed to be taken with respect thereto and (ii) setting
              forth reasonably detailed calculations demonstrating compliance with clause 23 (Budget
              variance).

22.3         Information: miscellaneous

       The Company shall supply to the Facility Agent (in sufficient copies for all the Lenders, if the
       Facility Agent so requests) and, in relation to paragraph (s) below and following any Finance
       Party request, to that Finance Party’s professional advisors:

       (a)    promptly after the same are publicly available, copies of each annual report, proxy or
              financial statement or other report or communication sent to the shareholders of the
              Obligors generally and copies of all annual, regular, periodic and special reports and
              registration statements that the Parent or any Subsidiary may file or be required to file
              with the SEC or any Governmental Authority succeeding to any or all of the functions of
              the SEC, or with any national securities exchange, and not otherwise required to be
              delivered pursuant hereto;

       (b)    promptly after the furnishing thereof, copies of any material request or notice received by
              the Parent or any Subsidiary, or any statement or report furnished by the Parent or any
              Subsidiary to any holder of debt securities with a principal amount in excess of
              $1,000,000 of the Parent or any Subsidiary, pursuant to the terms of any indenture, loan
              or credit or similar agreement and not otherwise required to be furnished pursuant hereto;

       (c)    promptly after receipt thereof by the Parent or any Subsidiary, copies of each notice or
              other correspondence received from the SEC (or comparable agency in any applicable
              non-U.S. jurisdiction) concerning any investigation or possible investigation or other
              inquiry by such agency regarding financial or other operational results of the Parent or
              any Subsidiary;

       (d)    promptly after receipt thereof by the Parent or any Subsidiary, copies of any detailed final
              audit reports, management letters or recommendations submitted to the board of
              directors (or the audit committee of the board of directors) of the Parent by independent
              accountants in connection with the accounts or books of the Parent or any Subsidiary, or
              any audit of any of them;




                                                 99
(e)   promptly, upon receipt thereof, copies of all final “management letters” submitted to the
      Parent or any Subsidiary by the independent public accountants referred to in clause
      22.2;

(f)   within one Business Day after delivery thereof to the lenders in relation to the US DIP
      Credit Facilities, copies of all financial statements, projections, forecasts, reconciliations
      and cash balance reports, borrowing base reports and/or other financial reporting
      delivered to the lenders in relation to the US DIP Credit Facilities;

(g)   promptly, such information on the Hess Litigation as the Facility Agent or any Lender may
      from time to time reasonably request; provided that such information is not (i) entitled to
      legal privilege such as attorney work product and attorney-client communications (unless
      such information is subject to a common interest) or (ii) otherwise subject to a
      confidentiality restriction that would prohibit the Company from providing such
      information;

(h)   promptly, copies of any account statements or reports as the Facility Agent or any Lender
      may from time to time reasonably request that have been received by or are available to
      any Obligor with respect to any bank account that is the subject of an Account Pledge
      Agreement;

(i)   details of any (i) default or event of default under any post-petition contractual obligation
      of the Obligors or any of their respective Subsidiaries of more than $500,000 or that
      would reasonably be expected to result in a Material Adverse Effect, (ii) post-petition
      contractual obligation of the Obligors or their Subsidiaries of more than $500,000 or that
      would reasonably be expected to result in a Material Adverse Effect being declared or
      otherwise accelerated prior to its stated maturity or (iii) litigation, investigation or
      proceeding which may exist at any time between the Obligors or any of their respective
      Subsidiaries and any Governmental Authority;

(j)   promptly upon becoming aware of them, the details of any litigation, arbitration or
      administrative proceedings which are current, threatened or pending against any Obligor,
      and which, if adversely determined, are reasonably likely to have a Material Adverse
      Effect or which would involve a liability, or a potential alleged liability, exceeding $100,000
      (or its equivalent in other currencies);

(k)   promptly, notice at any time at which the Borrowing Base Amount is less than zero;

(l)   promptly, details of any change in the information provided in the Group Structure Chart
      that would result in a change to the list of beneficial owners identified in such certification;

(m)   promptly, details of any change in a Subsidiary of the Parent, such that it has become, or
      is no longer, an Immaterial Subsidiary;

(n)   promptly, such information as the Security Agent may reasonably require about the
      Charged Property and compliance of the Obligors with the terms of any Transaction
      Security Documents;

(o)   promptly on request, such further information regarding the financial condition, business
      assets and operations of the Group and/or any member of the Group (including any
      requested amplification or explanation of any item in the financial statements, or other
      material provided by any Obligor under this Agreement and an up to date copy of its
      shareholders' register (or equivalent in its Original Jurisdiction)) as any Finance Party,
      through the Facility Agent, may reasonably request;

(p)   promptly upon becoming aware of them, details of any claim made by an Obligor under
      any insurance policy, the underlying cause of which might have a Material Adverse
      Effect;




                                          100
       (q)    promptly upon becoming aware of them, details of any change in the structure of the
              Group relating to the Obligors from that reflected in the Group Structure Chart (in a form
              agreed on or around the date of the Amendment and Restatement Agreement);

       (r)    promptly upon request, such information regarding any Lender Discounting Facility as the
              Facility Agent or the Security Agent may from time to time reasonably request;

       (s)    regular updates and ongoing information in relation to the preparation and filing of the
              financial statements described in 22.1(a) in respect of the Parent’s Financial Year ending
              31 December 2017 and the consequences of for the Group of the failure to finalise and
              file the same;

       (t)    promptly upon becoming aware of it, the execution of or any material change to any
              Lender Discounting Facility;

       (u)    promptly upon request, and in any event within three (3) Business Day of such request,
              details of any off-takers (including legal name, address and contact details); and

       (v)    promptly, responses any and all questions of the Facility Agent or the Majority Lenders
              regarding the foregoing.

22.4         Notification of default and of expectation not to meet Budget

       (a)    Each Obligor shall notify the Facility Agent of any Default (and the steps, if any, being
              taken to remedy it) promptly upon becoming aware of its occurrence (unless that Obligor
              is aware that a notification has already been provided by another Obligor).

       (b)    Promptly upon a request by the Facility Agent, the Company shall supply to the Facility
              Agent a certificate signed by two of its directors or senior officers on its behalf certifying
              that no Default is continuing (or if a Default is continuing, specifying the Default and the
              steps, if any, being taken to remedy it).

       (c)    The Company shall promptly upon becoming aware of the same notify the Facility Agent
              of the expectation that the Debtors will not meet the Budget.

22.5         "Know your customer" checks

       (a)    If:

              (i)     the introduction of or any change in (or in the interpretation, administration or
                      application of) any law or regulation made after the date of this Agreement;

              (ii)    any change in the status of an Obligor, any Spanish Pledgor or any South African
                      Pledge Counterparty or (other than in relation to the Parent) the composition of the
                      shareholders of an Obligor, any Spanish Pledgor or any South African Pledge
                      Counterparty after the date of this Agreement;

              (iii)   a proposed assignment or transfer by a Lender of any of its rights and/or
                      obligations under this Agreement to a party that is not a Lender prior to such
                      assignment or transfer;

              (iv)    any Change in UBO (other than in respect of the Parent listed on the New York
                      Stock Exchange), after the date of this Agreement; or

              (v)     any Applicable KYC Procedures,

              obliges the Facility Agent or any Lender (or, in the case of paragraph (iii) above, any
              prospective new Lender), or any Lender obliges the Facility Agent or any Lender (or, in
              the case of paragraph (iii) above, any prospective new Lender), to comply with "know
              your customer" or similar identification procedures in circumstances where the necessary


                                                 101
              information is not already available to it, each Obligor shall promptly upon the request of
              the Facility Agent or any Lender supply, or procure the supply of, such documentation
              and other evidence as is reasonably requested by the Facility Agent (for itself or on
              behalf of any Lender) or any Lender (for itself or, in the case of the event described in
              paragraph (iii) above, on behalf of any prospective new Lender) in order for the Facility
              Agent, such Lender or, in the case of the event described in paragraph (iii) above, any
              prospective new Lender to carry out and be satisfied it has complied with all necessary
              "know your customer" or other similar checks under all applicable laws and regulations
              pursuant to the transactions contemplated in the Finance Documents.

       (b)    Each Lender shall promptly upon the request of the Facility Agent supply, or procure the
              supply of, such documentation and other evidence as is reasonably requested by the
              Facility Agent (for itself) in order for the Facility Agent to carry out and be satisfied it has
              complied with all necessary "know your customer" or other similar checks under all
              applicable laws and regulations pursuant to the transactions contemplated in the Finance
              Documents.

       (c)    For this purpose Change in UBO means any event by which a private individual
              (natuurlijk persoon) acquires the legal and beneficial ownership (directly or indirectly) of
              10 per cent. or more of the issued share capital of an Obligor, or the power (whether by
              way of ownership of shares, proxy, contract, agency or otherwise) to (directly or
              indirectly) cast, or control the casting of, 25 per cent. or more of the votes that might be
              cast at a general meeting of an Obligor, any Spanish Pledgor or any South African
              Pledge Counterparty.

22.6         Additional Obligors

       (a)    The Company shall, by not less than ten (10) Business Days' prior written notice to the
              Facility Agent, notify the Facility Agent (which shall promptly notify the Lenders) of its
              intention to request that one of its Subsidiaries becomes an Additional Obligor pursuant
              to clause 29 (Changes to the Obligors).

       (b)    Following the giving of any notice pursuant to clause 22.6(a) above, if the accession of
              such Additional Obligor obliges the Facility Agent or any Lender to comply with “know
              your customer” or similar identification procedures in circumstances where the necessary
              information is not already available to it, the Company shall promptly upon the request of
              the Facility Agent or any Lender supply, or procure the supply of, such documentation
              and other evidence as is reasonably requested by the Facility Agent (for itself or on
              behalf of any Lender) or any Lender (for itself or on behalf of any prospective new
              Lender) in order for the Facility Agent or such Lender or any prospective new Lender to
              carry out and be satisfied it has complied with all necessary “know your customer” or
              other similar checks under all applicable laws and regulations pursuant to the accession
              of such Subsidiary to this Agreement as an Additional Obligor.

22.7         Borrowing Base Report and Cross-Check Borrowing Base Report

       (a)    For the purposes of the valuation of the Borrowing Base, the Company shall deliver to the
              Collateral Management Agent for distribution to the Lenders:

              (i)    a Borrowing Base Report on every Business Day following the date of this
                     Agreement; and

              (ii)   a Cross-Check Borrowing Base Report on a four-weekly basis to be delivered
                     within ten (10) days of every second Borrowing Base Report (or, if the 10th day is
                     not a Business Day, by the next Business Day).

       (b)    Each Borrowing Base Report shall:

              (i)    be based on information and figures as at close of business on the second
                     Business Day immediately preceding the date of such Borrowing Base Report; and



                                                  102
          (ii)   set out the Outstandings under each Facility on the date of its issue.

   (c)    Each Cross-Check Borrowing Base Report shall be in the same form as the Borrowing
          Base Report but shall:

          (i)    be based on information and figures relating to inventory provided by independent
                 sources (copies of which shall be provided to the Collateral Management Agent) in
                 respect of:

                 (A)   the storage volumes at any inland storage facilities, leased or owned by the
                       Borrowers and the Spanish Pledgor and which have capacity equal to or in
                       excess of 50,000 metric tons; and

                 (B)   the storage volumes on any vessels leased or owned by the Borrowers and
                       the Spanish Pledgor which have capacity equal to or in excess of 15,000
                       metric tons; and

          (ii)   replace non-invoiced Eligible Receivables with corresponding invoices in each
                 case based on the Group’s figures for the date on which the most recent Borrowing
                 Base Report related.

   (d)    The Collateral Management Agent (acting on the instructions of the Majority Lenders)
          shall be entitled at any time, in relation to all or any part of the information contained in a
          Borrowing Base Report or a Cross-Check Borrowing Base Report to:

          (i)    examine (upon request) the records of any Obligor to verify such information;
                 and/or

          (ii)   require that an independent reputable surveyor or accounting firm verify such
                 information,

          and the Company shall take all such action as is available to it and do all such acts and
          things as the Collateral Management Agent (acting on the instructions of the Majority
          Lenders) may specify in this regard the costs of such verification shall be promptly paid
          by the Company.

   (e)    Any failure to deliver information required under this Agreement or any delivery
          information which is not satisfactory to the Collateral Management Agent (acting on the
          instructions of the Majority Lenders) and relating to any item in a Borrowing Base Report
          or a Cross-Check Borrowing Base Report shall result in such item being excluded from
          the Borrowing Base.

22.8     Borrowing Base Audit Report

   (a)    Subject to paragraph (c), the Company shall deliver to the Collateral Management Agent
          (in sufficient copies for the Lenders if the Collateral Management Agent so requests) a
          Borrowing Base Audit Report promptly upon the Collateral Management Agent’s request
          (as instructed by the Majority Lenders).

   (b)    Subject to paragraph (c), until such time as the Facility Agent notifies the Company in
          writing that the following shall cease to apply:

          (i)    at any time and on any number of occasions the Finance Parties shall be entitled
                 to appoint third parties to:

                 (A)   perform an audit report in respect of the Borrowing Base; and/or

                 (B)   inspect any inventory included or capable of being included in the Borrowing
                       Base,




                                             103
                      and in each case the Company shall:

                            (1)    permit those third parties, and procure the permission by any
                                   applicable person for such third parties to have, free access at all
                                   times and at the risk and cost of the Company to the relevant facilities
                                   or premises where any relevant inventory is located; and

                            (2)    within three (3) Business Days of demand pay to the Facility Agent all
                                   costs and expenses incurred by the Finance Parties from time to time
                                   in connection with the engagement of such third parties.

    (c)        The Collateral Management Agent may only make one such request and the Facility
               Agent may only deliver one notice respectively under paragraphs (a) and (b) above
               unless an Event of Default is continuing or the Termination Date occurs more than 120
               days after the Effective Date.

 22.9         Deficient Borrowing Base Report

        If, at any time, any Deficient Borrowing Base Report is delivered to the Collateral Management
        Agent:

        (a)    the Company shall, from the date the Deficient Borrowing Base Report is delivered to the
               Collateral Management Agent until it is replaced by a Compliant Borrowing Base Report
               in accordance with part (b) below, provide the Collateral Management Agent (for
               distribution to the Lenders) with Borrowing Base Reports on a daily basis showing the
               information and Outstandings as at the previous day, which additional Borrowing Base
               Reports must show that there has been no further decrease in the Borrowing Base
               Amount; and

        (b)    the Company shall within fourteen (14) days of such delivery procure the cancellation of
               such Deficient Borrowing Base Report and its replacement by a Compliant Borrowing
               Base Report.

22.10         Title to Borrowing Base assets

        Each Borrower shall ensure that it holds full legal and beneficial title to the assets purporting to
        be owned by it in the Borrowing Base, free of any retention of title arrangements.

22.11         Additional Cross-Check Borrowing Base Reporting

        Each Cross-Check Borrowing Base Report shall be accompanied by the following (in sufficient
        copies for the Lenders if the Collateral Management Agent (acting on the instructions of the
        Majority Lenders) so requests):

    (a)        a report of an independent inspector approved by the Facility Agent detailing:

               (i)    the storage volumes at any inland storage facilities, leased or owned by the
                      Borrowers and the Spanish Pledgors; and

               (ii)   the storage volumes on any vessels leased or owned by the Borrowers and the
                      Spanish Pledgors,

               or, in each case, a holding certificate from a third party storer acceptable to the Collateral
               Management Agent (acting on the instructions of the Majority Lenders) and in a form
               acceptable to the Collateral Management Agent (acting on the instructions of the Majority
               Lenders);

    (b)        a report of an independent inspector approved by the Facility Agent detailing the storage
               volumes in any German storage which is the subject of the German Security Transfer
               Agreements;


                                                  104
    (c)        a sample of thirty (30) randomly selected trade confirmations/bunker confirmations;

    (d)        a list of those non-invoiced Eligible Receivables converted into invoices (with associated
               invoice numbers) and reconciliation with the list of non-invoiced Eligible Receivables
               detailed in the most recent Borrowing Base Report;

    (e)        the lower of:

               (i)    a sample of sixty (60) randomly selected invoices; and

               (ii)   all invoices,

               evidencing invoicing of non-invoiced Eligible Receivables as reported in the most recent
               Borrowing Base Report;

    (f)        a sample of sixty (60) randomly selected invoices already reported as invoiced Eligible
               Receivables in the most recent Borrowing Base Report;

    (g)        all copies of bills of lading in respect of barges above 3,000 dwt confirming values on
               board and showing issuance or endorsement to the order of the Security Agent; and

    (h)        a report in form and substance satisfactory to the Collateral Management Agent (acting
               on the instructions of the Majority Lenders) evidencing as at close of business on the last
               Business Day of each calendar month all receivables sold pursuant to any receivables
               purchase programme or invoice discounting programme.

22.12         Reporting

        (a)    Each Lender and Borrower shall promptly (and in any event within one (1) Business Day)
               provide the Facility Agent upon request with such details in respect of Utilisations made
               by it as the Facility Agent may request.

        (b)    If a Borrowing Base Report indicates that the Borrowing Base Amount is a negative
               number no Borrower shall request or make Utilisations until a Compliant Borrowing Base
               Report has been provided to the Collateral Management Agent (which, if not provided on
               the date of a regular weekly Borrowing Base Report, shall be provided in addition
               thereto).

22.13         Non-Borrowing Base Receivables Report

    The Company hereby agrees that it shall provide to the Facility Agent by 31 January 2019 (or
    such earlier date on which a press release may be issued or an announcement made by the
    Company in respect of the Non-Borrowing Base Receivables):

    (a)        in circumstances where Arnold & Porter (acting on behalf of the audit committee of the
               Company) provides a written report regarding the Non-Borrowing Base Receivables, a
               copy of that report or, in circumstances where the Company is concerned about the loss
               of attorney-client privilege or its impact upon the investigation, a written summary of that
               report; or

    (b)        in circumstances where Arnold & Porter does not provide a written report regarding the
               Non-Borrowing Base Receivables, a written summary of the Company’s investigations
               into the Non-Borrowing Base Receivables (either in the form of a press release or
               summary prepared specifically for the Facility Agent).

22.14         Proof of Origin

    All incoming flows in respect of the Sensitive Zone, either purchased through letter of credit
    (including against any countersigned letter of indemnity) or on open account basis but subject to




                                                 105
        incoterms linked to any place within the Sensitive Zone, should be documented with bills of
        lading showing an acceptable port of loading and:

        (a)    if the Approved Supplier is a refinery, shall be accompanied by a Certificate of Origin; or

        (b)    if the Approved Supplier is not a refinery, the Company shall use its best endeavours to
               procure it is accompanied by a Certificate of Origin.

22.15         Inspection and Management in Sensitive Zones

    The Borrowers shall procure that all stocks and inventory of the Borrowers located offshore or
    inland in the Sensitive Zone shall be the subject of a Stock Monitoring Agreement or a Collateral
    Management Agreement as the case may be.

22.16         Hess Corporation proceedings

    The Company shall promptly provide such information on the Hess Litigation as the Facility
    Agent or any Lender may from time to time reasonably request; provided that such information
    is not (i) entitled to legal privilege such as attorney work product and attorney-client
    communications (unless such information is subject to a common interest) or (ii) otherwise
    subject to a confidentiality restriction that would prohibit Borrower from providing such
    information

22.17         Insolvency proceedings and Bankruptcy Court filings

    As soon as practicable in advance of filing with the Bankruptcy Court, the Company shall
    provide to the Facility Agent all motions, applications, pleadings, proposed orders, judicial or
    financial information, and other documents as soon as practical in advance of filing by or on
    behalf of the Debtors with the Bankruptcy Court or any court pleadings distributed to any official
    committee appointed in the Cases; provided that all pleadings and proposed orders and any
    other such filings that relate to the Finance Documents, the Commitments, the Final Order,
    bidding procedures, or any plan of reorganization or plan of liquidation, or any disclosure
    statement related thereto shall be in form and substance satisfactory to the Facility Agent and
    the Majority Lenders.

22.18         US DIP Credit Facility Agreement waivers

    If any member of the Group is obliged under the terms of any waivers granted in relation to the
    US DIP Credit Facility Agreement (the US Waivers) to provide information to the lenders or any
    agent under the US DIP Credit Facility Agreement or their advisors which is either:

    (a)        Additional Required Information; or

    (b)        Early Delivery Information,

    the Company shall procure that such information is delivered to the Facility Agent on the same
    date and on the same terms as required under the US Waivers.

    For these purposes:

    Additional Required Information shall mean information required to be delivered under a US
    Waiver which is not otherwise required to be delivered by an Obligor to any Finance Party
    Facility Agent and Lender (acting reasonably) to be of direct relevance to the Obligors, a Facility
    or the matters set out in this Letter provided that the Facility Agent shall have given the
    Company reasonable notice that it will require disclosure of such information pursuant to this
    paragraph 17.

    Early Delivery Information shall mean information required to be provided under this Letter at
    a later date than such information is required to be provided to the lenders or agent under the
    US DIP Credit Facility Agreement or their advisors under the US Waivers.


                                                  106
23          Budget variance

            (a)    Commencing after the conclusion of the fourth full week after the Petition Date, the
                   Obligors’ total cumulative operating disbursements since the Petition Date will not exceed
                   105% of the amount set forth in the approved Budget(s) covering such cumulative period
                   (which amount, for the avoidance of doubt, shall take into account any positive or
                   negative variances—i.e., the amount by which total operating disbursements is less or
                   greater than 100% of the budgeted amount—from any prior testing period that may be
                   carried forward and applied to the current period), unless the Majority Lenders have
                   provided a written waiver of such excess.

            (b)    No Obligor shall make any payments relating to prepetition obligations other than in
                   accordance with the Budget or as otherwise permitted hereunder or, if a that Obligor is a
                   Debtor, with (i) a Bankruptcy Court order, (ii) the Interim DIP Order, (iii) the Final DIP
                   Order, or (iv) as agreed to by the Majority Lenders.

24          General Undertakings

            The undertakings in this clause 24 remain in force from the date of this Agreement for so long
            as any amount is outstanding under the Finance Documents or any Commitment is in force.

            Authorisations and compliance with laws

     24.1         Authorisations

            Each Obligor shall (and shall procure that the Spanish Pledgors and the South African Pledge
            Counterparties shall) promptly:

            (a)    obtain, comply with and do all that is necessary to maintain in full force and effect; and

            (b)    supply certified copies to the Facility Agent of:

            any Authorisation required under any law or regulation of a Relevant Jurisdiction to:

                           (A)   enable it to perform its obligations under the Finance Documents;

                           (B)   ensure the legality, validity, enforceability or admissibility in evidence of any
                                 Finance Document; and

                           (C)   carry on its business where failure to do so has or is reasonably likely to
                                 have a Material Adverse Effect.

     24.2         Compliance with laws

            Each Obligor shall (and the Company shall ensure that each member of the Group will) comply
            in all respects with all laws to which it may be subject, if failure so to comply has or is
            reasonably likely to have a Material Adverse Effect.

     24.3         Environmental compliance

            Each Obligor shall (and the Company shall ensure that each member of the Group will):

                   (i)     comply with all Environmental Law;

                   (ii)    obtain, maintain and ensure compliance with all requisite Environmental Permits;
                           and

                   (iii)   implement procedures to monitor compliance with and to prevent liability under any
                           Environmental Law,



                                                       107
              where failure to do so has or is reasonably likely to have a Material Adverse Effect.

24.4         Environmental claims

       Each Obligor shall (through the Company), promptly upon becoming aware of the same, inform
       the Facility Agent in writing of:

       (a)    any Environmental Claim against any member of the Group which is current, pending or
              threatened; and

       (b)    any facts or circumstances which are reasonably likely to result in any Environmental
              Claim being commenced or threatened against any member of the Group,

       where the claim, if determined against that member of the Group, has or is reasonably likely to
       have a Material Adverse Effect.

24.5         Anti-corruption law

       (a)    No Obligor shall (and the Company shall ensure that no other member of the Group will)
              directly or indirectly use the proceeds of the Facility for any purpose which would breach
              the Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977, the
              Corruption, Drug Trafficking and Other Serious Crimes (Confiscation of Benefits) Act or
              other similar legislation in other jurisdictions.

       (b)    Each Obligor shall (and the Company shall ensure that each other member of the Group
              will):

              (i)    conduct its businesses in compliance with applicable anti-corruption, anti-terrorism,
                     bribery and money laundering laws; and

              (ii)   maintain policies and procedures designed to promote and achieve compliance
                     with such laws.

24.6         Taxation

       (a)    Each Obligor shall (and the Company shall ensure that each member of the Group will)
              pay and discharge all Taxes imposed upon it or its assets within the time period allowed
              without incurring penalties unless and only to the extent that:

              (i)

                     (A)   such payment is being contested in good faith;

                     (B)   adequate reserves are being maintained for those Taxes and the costs
                           required to contest them which have been disclosed in its latest financial
                           statements delivered to the Facility Agent under clause 22.1 (Financial
                           statements); and

                     (C)   such payment can be lawfully withheld; or

              (ii)   payment is stayed by the Bankruptcy Court.

       (b)    No member of the Group may change its residence for Tax purposes.




                                                108
        Restrictions on business focus

 24.7         Merger

        No Obligor shall (and the Company shall ensure that no other member of the Group will) enter
        into any amalgamation, demerger, merger, consolidation or corporate reconstruction except:

        (a)    as set out in the “Fundamental Changes” schedule delivered by the Company to the
               Facility Agent prior to the Effective Date;

        (b)    mergers, consolidations or amalgamations between and among the Obligors; and

        (c)    liquidations and dissolutions of any Subsidiary so long as the assets are directly or
               indirectly transferred to an Obligor.

 24.8         Change of business

        The Company shall procure that no substantial change is made to the general nature of the
        business of the Parent, the Obligors or the Group taken as a whole from that carried on by the
        Group at the date of the Amendment and Restatement Agreement except as required by the
        Bankruptcy Code or orders entered by the Bankruptcy Court.

 24.9         Application of FATCA

        The Company shall procure that, unless otherwise agreed by all the Finance Parties, no Obligor
        shall become a FATCA FFI or a US Tax Obligor excluding those Obligors identified by the
        Company as US Tax Obligors prior to the Effective Date and notified to the Facility Agent.

        Restrictions on dealing with assets and Security

24.10         Preservation of assets

        (a)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) maintain in good working order and condition (ordinary wear and tear excepted) all of
               its assets necessary or desirable in the conduct of its business.

        (b)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) use all reasonable endeavours to keep available the services and goodwill of such of
               its present employees as are, in the reasonable opinion of the Obligors or any of their
               respective Subsidiaries, as applicable, necessary or desirable for the conduct of its
               business as it is currently conducted.

24.11         Pari passu ranking

        Each Obligor shall ensure that at all times any unsecured and unsubordinated claims of a
        Finance Party against it under the Finance Documents rank at least pari passu with the claims
        of all its other unsecured and unsubordinated creditors except those creditors whose claims are
        mandatorily preferred by laws of general application to companies or pursuant to any Order.

24.12         Negative pledge

        In this clause 24.12, Quasi-Security means an arrangement or transaction described in
        paragraph (b) below.

        Except as permitted under paragraph (c) below:

        (a)    No Obligor shall (and the Company shall ensure that no other member of the Group will)
               create or permit to subsist any Security over any of its assets.




                                                 109
(b)   No Obligor shall (and the Company shall ensure that no other member of the Group will):

      (i)      sell, transfer or otherwise dispose of any of its assets on terms whereby they are or
               may be leased to or re-acquired by an Obligor or any other member of the Group;

      (ii)     sell, transfer or otherwise dispose of any of its receivables on recourse terms;

      (iii)    enter into any arrangement under which money or the benefit of a bank or other
               account may be applied, set-off or made subject to a combination of accounts; or

      (iv)     enter into any other preferential arrangement having a similar effect,

      in circumstances where the arrangement or transaction is entered into primarily as a
      method of raising Financial Indebtedness or of financing the acquisition of an asset.

(c)   Paragraphs (a) and (b) above do not apply to any Security or (as the case may be)
      Quasi-Security, which is:

      (i)      Transaction Security;

      (ii)     Existing Security;

      (iii)    approved in writing by the Facility Agent (acting on the instructions of the Majority
               Lenders);

      (iv)     to secure the Prepetition Obligations;

      (v)      to secure Bridge Financing which is expressly permitted pursuant to clause
               24.18(a)(ii) (Financial Indebtedness);

      (vi)     Security (other than Security arising under any Environmental Law) for taxes,
               assessments or governmental charges (including Security in favor of customs and
               revenues authorities imposed by applicable law arising in the ordinary course of
               business in connection with the importation of goods) or levies not yet due and
               payable;

      (vii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s,
               lessor’s or other similar liens arising in the ordinary course of business which are
               not overdue for a period of more than 30 days or which are being contested in
               good faith by appropriate proceedings for which adequate reserves are maintained
               on its books and records in accordance with Accounting Principles;

      (viii)   pledges or deposits in connection with workers’ compensation, unemployment
               insurance and other social security legislation;

      (ix)     deposits to secure the performance of bids, trade contracts (other than for
               borrowed money), leases, statutory obligations, surety and appeal bonds,
               performance bonds and other obligations of a like nature incurred in the ordinary
               course of business;

      (x)      Security of carriers, warehousemen, mechanics, materialmen, and any similar
               Security arising by operation of law securing obligations to pay or provide
               consideration for goods or services with respect to Commodities, which obligations
               are not past due, including, without limitation, with respect to Eligible Inventory (as
               defined in the US DIP Credit Agreement) (i) Security in favour of the third party
               from whom Aegean Bunkering (USA) LLC chartered, rented or leased the property
               on which such Eligible Inventory is located securing the charter, rent or lease
               obligations, (ii) Security for taxes, assessments or governmental charges that are
               not overdue for a period of more than thirty (30) days, that are being contested in
               good faith and by appropriate actions or are otherwise not required to be paid


                                           110
                        hereunder and (iii) Security arising from judgments or orders for the payment of
                        money not constituting an Event of Default;

               (xi)     Permitted Financial Management Liens and Security on “Commodities Accounts”
                        (as defined in Section 9-102 of the UCC) in favour of any Eligible Commodity
                        Broker (as defined in the US Credit Agreement) and under the terms.permitted
                        under the applicable account control agreement;

               (xii)    any “first purchaser” lien (as defined in Texas Bus. & Com. Code Section 9.343,
                        comparable laws of the states of Oklahoma, Kansas, Mississippi, Wyoming or New
                        Mexico, or any other comparable law);

               (xiii)   Security securing judgments for the payment of money not constituting an Event of
                        Default;

               (xiv) Security on cash deposited as collateral by Aegean Bunkering (USA) LLC to
                     secure the performance of Indebtedness (as defined in the US Credit Agreement)
                     permitted pursuant to section 6.01(c) of the US Credit Agreement), in an amount
                     not to exceed that which is required by the contract with the applicable
                     counterparty (or counterparties) thereto;

               (xv)     Security arising pursuant to the Orders, the First Day Orders or any “second day”
                        orders;

               (xvi) with respect to the Canadian Barges in favour of METSA or any of its Affiliates in
                     connection with the Canadian Barges Loan;

               (xvii) Security arising solely by virtue of any statutory or common law provisions relating
                      to banker’s liens, liens in favor of securities intermediaries, rights of setoff or similar
                      rights and remedies as to deposit accounts or securities accounts or other funds
                      maintained with depository institutions or securities intermediaries;

               (xviii) any interest or title of a licensor, sublicensor, lessor or sublessor under any license
                       or operating or true lease agreement incurred in the ordinary course of business;

               (xix) Security given to a public or private utility or any Governmental Authority as
                     required in accordance with the First Day Orders or “second day” orders;

               (xx)     Security in the nature of the right of setoff in favor of counterparties to contractual
                        agreements with the Obligors in the ordinary course of business;

               (xxi) Security not otherwise permitted hereunder securing obligations in an aggregate
                     amount outstanding at any time not to exceed $250,000; and

               (xxii) otherwise as expressly contemplated by this Agreement.

        (d)    Notwithstanding the other provisions of this clause, no Obligor shall (and the Company
               shall ensure that no other member of the Group will) create or permit to subsist any
               Security over any assets comprised in the Borrowing Base other than pursuant to the
               Transaction Security Documents.

24.13         Disposals

        (a)    Except as permitted under paragraph (b) below, no Obligor shall (and the Company shall
               ensure that no other member of the Group will) enter into a single transaction or a series
               of transactions (whether related or not) and whether voluntary or involuntary to sell,
               lease, transfer or otherwise dispose of any asset without the prior written consent of the
               Facility Agent acting on the instructions of the Majority Lenders (such consent to be
               confirmed or declined within fifteen (15) Business Days of receipt by the Facility Agent of
               a request in writing from the Company).


                                                    111
        (b)    Paragraph (a) above does not apply to:

               (i)     any sales, leases, transfers or other disposals (A) by any Subsidiary of a Borrower
                       to a Borrower or a Subsidiary of the Borrower, or (B) by any Borrower or any
                       Guarantor to any other Borrower or Guarantor or (C) the sale of any Commodities
                       and other inventory in the ordinary course of business, or (D) of obsolete or worn
                       out property, whether now owned or hereafter acquired, in the ordinary course of
                       business;

               (ii)    any sales, leases, transfers or other disposals for a value which is in accordance
                       with the Bidding Procedures or authorized by an order of the Bankruptcy Court;

               (iii)   leases, subleases, licenses and sublicenses of real or personal property, in each
                       case in the ordinary course of business (excluding any such transaction with a
                       Subsidiary that is not an Obligor;

               (iv)    disposals of receivables pursuant to the terms (as at the date of this Agreement) of
                       any Lender Discounting Facility (provided that the proceeds of such disposals are
                       paid to the Collection Account in the relevant currency held by the relevant
                       Borrower);

               (v)     any sales, leases, transfers or other disposals of property to a Governmental
                       Authority as a result of a condemnation of such property where the book value of
                       such property does not exceed $400,000;

               (vi)    transactions permitted under clauses 24.12 (Negative pledge), 24.7 (Merger),
                       24.36 (Dividends and share redemptions) and 24.15 (Investments);and

               (vii)   sales, leases, transfers or other disposals not otherwise permitted hereunder in an
                       aggregate book value amount not to exceed $400,000.

        (c)    To the extent a Lender completes a purchase from a Borrower of receivables pursuant to
               any Lender Discounting Facility (and provided that the purchase price is paid by the
               Lender to the relevant Collection Account), such receivables (other than the proceeds of
               sale of such receivables) that are so sold shall be released from the Security created
               under the relevant Security Agreement and Second Security Agreement without any
               further action on the part of any person.

24.14         Arm's length basis

    No Obligor shall (and the Company shall ensure that no other member of the Group will) enter
    into any transaction with any person except on arm's length terms and for full market value.

    Restrictions on movement of cash - cash out

24.15         Investments

        No Obligor shall (and the Company shall ensure that no other member of the Group will) make
        any Investments, except:

        (a)    Investments in the form of Cash Equivalent Investments;

        (b)    Investments by any Obligor or any of their respective Subsidiaries in Aegean Bunkering
               (USA) LLC;

        (c)    Investments consisting of cash and Cash Equivalent Investments posted as collateral to
               satisfy margin requirements with counterparties of a physical commodity contract, (b) a
               futures contract, (c) any commodity OTC agreement or financial OTC agreement (d)
               contract for the storage or transportation of any physical Commodity, or (e) Hedging
               Agreements of Aegean Bunkering (USA) LLC and its Subsidiaries;


                                                  112
        (d)    Investments by Obligors (other than by any Borrower) in other Obligors;

        (e)    Investments by Obligors (other than the Borrowers) in any direct or indirect wholly-owned
               Subsidiary of Parent;

        (f)    Investments (including debt obligations and equity securities) received in connection with
               the bankruptcy or reorganization of suppliers and customers and in settlement of
               delinquent obligations of, and other disputes with, customers and suppliers arising in the
               ordinary course of business;

        (g)    Investments made in accordance with the Orders, the First Day Orders or the “second
               day” Orders;

        (h)    intercompany loans and advances by any Borrower to Obligors;

        (i)    Investments permitted under clauses 24.18 (Financial Indebtedness), 24.13 (Disposals)
               and 24.16 (Transactions with Affiliates);

        (j)    Investments in an aggregate amount outstanding not to exceed $400,000; and

        (k)    Investments in existence on the Effective Date and notified to the Facility Agent prior to
               the date of the Amendment and Restatement Agreement, together with any renewals and
               extensions thereof so long as the principal amount of such renewal or extension does not
               exceed the original principal amount of such Investment; and

        Anything contained in this clause 24.15, or any other covenant or other provision of this
        Agreement to the contrary notwithstanding, in no event shall any Obligor make loans to or
        Investments in any Subsidiary of Parent that is not an Obligor hereunder, except to the extent
        permitted under paragraph (k) above.

24.16         Transactions with Affiliates

    No Obligor shall (and the Company shall ensure that no other member of the Group will),
    engage or enter into any transaction or arrangement, including, without limitation, any purchase,
    sale, transfer, lease or exchange of property or the rendering of any service, with any Affiliate,
    other than (a) transactions of a type or nature that is described and notified in writing to the
    Facility Agent prior to the Effective Date in the document entitled “6.08 Transactions with
    Affiliates”; provided that this clause (a) shall not permit the purchase of inventory by Aegean
    Bunkering (USA) LLC from, or sale of inventory by Aegean Bunkering (USA) LLC to, any
    Affiliate (it being understood and agreed that such purchases and sales of inventory are
    prohibited by this Agreement), (b) transactions among Obligors or among Subsidiaries that are
    not Obligors, (c) transactions in accordance in all material respects with the Orders, (d)
    Investments permitted under clause 24.15 (Investments), (e) employment contracts with officers
    and management of the Obligors and their Subsidiaries and payment of reasonable
    compensation to directors, officers and employees for services actually rendered to any such
    Obligor or any of its Subsidiaries and indemnification arrangements, and (f) payment of
    director’s fees, expenses and indemnities, and (g) other transactions on an arm’s length basis
    other than transactions among any one or more Obligors and any one or more Subsidiaries that
    are not Obligors. The parties hereto acknowledge that as of the Effective Date no Lender is an
    Affiliate of any Borrower.

24.17         Cases

        (a)    Each Obligor will not, nor will it permit any other Debtor to, file or support the confirmation
               of any Debtor Relief Plan or liquidation other than an Acceptable Reorganization Plan.

        (b)    The Debtors shall not consent to the termination or reduction of the Debtors’ exclusive
               plan filing and plan solicitation periods under section 1121 of the Bankruptcy Code (the
               Exclusivity Periods) nor shall they fail to object to any motion by a party in interest




                                                  113
               (other than a Finance Party) seeking to terminate or reduce the Exclusivity Periods, in
               each case without the prior written consent of the Facility Agent.

    Restrictions on movement of cash - cash in

24.18         Financial Indebtedness

        (a)    No Obligor shall (and the Company shall ensure that no other member of the Group,
               other than any Immaterial Subsidiary, will) incur or allow to remain outstanding any
               Financial Indebtedness other than in the following circumstances:

               (i)     as permitted under paragraph (b) below;

               (ii)    with the prior written consent of the Facility Agent acting on the instructions of the
                       Majority Lenders, which the Lenders shall confirm or decline within fifteen (15)
                       Business Days of receipt of a request from the Company; or

               (iii)   if such Financial Indebtedness is incurred pursuant to, and remains in accordance
                       with, the Finance Documents or the US DIP Finance Documents.

        (b)    Paragraph (a) above does not apply to any Financial Indebtedness:

               (i)     outstanding on the Effective Date hereof and identified in Schedule 14 (Permitted
                       Financial Indebtedness) or any refinancings, renewals or extensions thereof
                       (Permitted Refinancing Indebtedness) which do not result in an increase thereof
                       provided that, (i) the amount of such Financial Indebtedness is not increased at the
                       time of such refinancing, refunding, renewal or extension, other than by an amount
                       equal to accrued interest, fees and expenses incurred in connection therewith (ii)
                       such refinancing, refunding, renewal or extended Financial Indebtedness shall (A)
                       not have a final maturity prior to the final maturity date of the Financial
                       Indebtedness being refinanced, refunded, renewed or extended and (B) have an
                       average life to maturity (without giving effect to any prepayment) equal to or
                       greater than such Financial Indebtedness, (iii) the terms of such refinancing,
                       refunding, renewal or extension shall not be more restrictive (taken as a whole)
                       than the terms of such Financial Indebtedness, (iv) any guarantee entered into in
                       connection with such refinancing, refunding, renewal or extension that is not a
                       refinancing of an existing guarantee of such Financial Indebtedness shall not be
                       permitted under this paragraph (viii) if the Financial Indebtedness being refinanced
                       is subordinated, such Permitted Refinancing Indebtedness shall be subordinated to
                       at least the same extent, and on terms at least as favorable to the Lenders, as the
                       Financial Indebtedness being refinanced;

               (ii)    under commodity OTC agreements and financial OTC agreements entered into in
                       compliance with the Risk Management Policies;

               (iii)   in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
                       completion guarantees and similar obligations not in connection with money
                       borrowed, in each case provided in the ordinary course of business, including
                       those incurred to secure health, safety and environmental obligations in the
                       ordinary course of business;

               (iv)     (i) resulting from a bank or other financial institution honoring a check, draft or
                       similar instrument in the ordinary course of business or (ii) arising under or in
                       connection with cash management services in the ordinary course of business;

               (v)     under the US DIP Finance Documents;

               (vi)    permitted by the Interim DIP Order;

               (vii)   owing by any Obligor to any other Obligor;



                                                   114
               (viii)   the Prepetition Obligations;

               (ix)     as permitted by the Cash Management Order; and

               (x)      not otherwise permitted hereunder in an aggregate amount not to exceed $250,000
                        at any time outstanding.

    Miscellaneous

24.19         Insurance

        (a)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) maintain insurances on and in relation to its business and assets against those risks
               and to the extent as is usual for companies carrying on the same or substantially similar
               business.

        (b)    All insurances must be with reputable independent insurance companies or underwriters
               approved by the Facility Agent (acting on the instructions of the Majority Lenders).

        (c)    All insurances referred to in clause (a) above relating to the Borrowers and each Spanish
               Pledgor shall be maintained on terms satisfactory to the Facility Agent and each Borrower
               shall (and the Company shall procure that each Spanish Pledgor will) procure that the
               Security Agent and the US DIP Administrative Agent is named as a co-insured and sole
               loss payees of such insurance in a manner which is in form and substance satisfactory to
               the Facility Agent and without liability on the part of the Security Agent for premiums or
               calls of whatever nature.

24.20         Commercial Contracts

    Each Obligor shall ensure that any sales order confirmation or invoice issued after 21 May 2018
    under any “Commercial Contract” (as defined in each Security Agreement) and prior to the
    execution of the Second Security Documents, contains the following wording:

    “We give you notice that under a security agreement dated 30 November 2017 entered into by
    us in favour of ABN AMRO Bank N. V., we have assigned to ABN AMRO Bank N. V. by way of
    first assignment, all of our rights in respect of our agreement with you to which this confirmation
    or invoice relates. We instruct you to make payment hereunder to our account with ABN AMRO
    Bank N.V. with the following details: [insert details of relevant Collection Account]”

    and once the Second Security Documents have been executed, the following wording:

    “We give you notice that: (i) under a security agreement dated 30 November 2017 entered into
    by us in favour of ABN AMRO Bank N. V., we have assigned to ABN AMRO Bank N. V. by way
    of first assignment; and (ii) under a security agreement dated [***insert date***] entered into by
    us in favour of Mercuria Energy Trading S.A., we have assigned to Mercuria Energy Trading
    S.A. by way of second assignment, all of our rights in respect of our agreement with you to
    which this confirmation or invoice relates. We instruct you to make payment hereunder to our
    account with ABN AMRO Bank N.V. with the following details: [insert details of relevant
    Collection Account]”.

24.21         Super-priority administrative expense claims and Adequeate Protection Payments

        (a)    The Company will not, and will not permit any other Debtor to, make any payment or
               distribution to any non-Debtor affiliate or corporate insider outside of the ordinary course
               of business, except as expressly provided or permitted under this Agreement or in a First
               Day Order or “second day” order complying with the terms of this Agreement.

        (b)    The Company will not, and will not permit any other Debtor to, make any payment to, or
               otherwise provide any adequate protection for, any prepetition creditors, other than




                                                       115
               pursuant to the Interim DIP Order, the Final Order or other cash collateral orders
               acceptable to the Majority Lenders.

        (c)    The Parent will not, and will not permit any Obligor or Subsidiary to, prepay any Financial
               Indebtedness (other than, for the avoidance of doubt, any payments under any financial
               or physical trading transaction (including hedges), including commodities transactions),
               except as pursuant to the First Day Orders or other orders by the Bankruptcy Court upon
               pleadings in form and substance satisfactory to the Facility Agent and the Lenders.

24.22         Access

    Each Obligor shall, and the Company shall ensure that each member of the Group will once
    during each calendar month permit the Finance Parties and/or accountants or other
    professional advisers and contractors of the Facility Agent or Security Agent access to
    information (including historical information) and personnel (during normal business hours and
    subject to confidentiality and data protection obligations imposed by law) and, notwithstanding
    anything to the contrary in this Agreement, the Obligors’ obligations to reimburse any Finance
    Party other than the Facility Agent or any of its Affiliates in respect of any exercise of this clause
    24.22 shall be limited to reasonable costs and expenses.

24.23         Treasury Transactions

    No Obligor shall (and the Company will procure that no other member of the Group will) enter
    into any Treasury Transaction, other than:

        (a)    hedging transactions documented by the Hedging Agreements; and/or

        (b)    hedging transactions in accordance with the Hedging Policy.

24.24         Further assurance

        (a)    Other than in respect of the Second Security, each Obligor shall (and the Company shall
               procure that each other member of the Group will) promptly do all such acts or execute all
               such documents (including assignments, transfers, mortgages, charges, notices and
               instructions) as the Security Agent may reasonably specify (and in such form as the
               Security Agent may reasonably require in favour of the Security Agent or its nominee(s)):

               (i)    to perfect the Security created or intended to be created under or evidenced by the
                      Transaction Security Documents or for the exercise of any rights, powers and
                      remedies of the Security Agent or the Finance Parties provided by or pursuant to
                      the Finance Documents or by law; and/or

               (ii)   to facilitate the realisation of the assets which are, or are intended to be, the
                      subject of the Transaction Security.

        (b)    In respect of the Second Security, each Obligor shall (and the Company shall procure
               that each other member of the Group will) promptly do all such acts or execute all such
               documents (including assignments, transfers, mortgages, charges, notices and
               instructions) as the US DIP Administrative Agent may reasonably specify (and in such
               form as the US DIP Administrative Agent may reasonably require in favour of the US DIP
               Administrative Agent or its nominee(s)):

               (i)    to perfect the Security created or intended to be created under or evidenced by the
                      Second Security Documents or for the exercise of any rights, powers and remedies
                      of the US DIP Administrative Agent provided by or pursuant to the Second Security
                      Documents or by law; and/or

               (ii)   to facilitate the realisation of the assets which are, or are intended to be, the
                      subject of the Second Security.




                                                 116
        (c)    Each Obligor shall (and the Company shall procure that each other member of the Group
               will) take all such action as is available to it (including making all filings and registrations)
               as may be necessary for the purpose of the creation, perfection, protection or
               maintenance of any Security conferred or intended to be conferred on the Security Agent,
               the US DIP Administrative Agent, the Finance Parties or the US DIP Finance Parties by
               or pursuant to the Finance Documents.

        (d)    The Parent will not, nor will it permit any Obligor or any of its Subsidiaries to, enter into a
               material Contractual Obligation without the consent of the Facility Agent and the Majority
               Lenders.

24.25         Conditions subsequent

    (a)        The Company shall procure that if any assets which are included in the Borrowing Base
               at any time are located in a jurisdiction in which a perfected first priority security interest
               cannot be granted in respect of future assets, the Borrowers will enter into periodic
               pledges with the Security Agent (the frequency of which shall be agreed with the Lenders
               provided that such frequency shall be no less than on a weekly basis) in respect of assets
               located in such jurisdictions. The Company shall provide to the Security Agent such
               corporate authorities and legal opinions as the Security Agent may require in respect of
               such security.

    (b)        Notwithstanding any other provision of the Finance Documents, the assets of any
               Spanish Pledgor shall be deemed to be unsecured for the purposes of determining their
               eligibility for inclusion in the Borrowing Base until the date on which the Facility Agent
               confirms in writing to the Company and the Collateral Management Agent that it has
               received the following:

               (i)     duly executed originals of the relevant Spanish Pledge(s);

               (ii)    a duly executed original of the Spanish Irrevocable Power of Attorney;

               (iii)   evidence of the registration of any relevant Spanish Pledge amendments at the
                       relevant Registries of Moveable Property;

               (iv)    the conditions precedent specified in Part IV of Schedule 2 (Conditions Precedent);
                       and

               (v)     a legal opinion of Garrigues in relation to Spanish law,

               in each case in form and substance satisfactory to the Facility Agent.

    (c)        Notwithstanding any other provision of the Finance Documents, any inventory located in
               South Africa other than the inventory owned by the Company onboard any vessel which
               is the subject of the South African Pledge shall be deemed to be unsecured for the
               purposes of determining its eligibility for inclusion in the Borrowing Base until the later of
               the date on which the Facility Agent confirms in writing to the Company and the Collateral
               Management Agent that it has received duly executed originals of a South African Pledge
               in relation to any such inventory or its location, together with such evidence satisfactory to
               it that all action needed to perfect the Security created by such South African Pledge has
               been completed and the Facility Agent has received all legal opinions, corporate
               approvals and other conditions precedent required by it (acting on the instructions of the
               Majority Lenders) in connection with such security.

    (d)        The Company shall (or shall procure that each Spanish Pledgor will), following any
               change whatsoever in the identity or participations of the Lenders hereunder or any other
               registered details in relation to the Spanish Pledges, including without limitation as a
               consequence of any increases of the Facilities, take such steps as the Facility Agent may
               require (based on advice received from its external legal advisers) (including executing
               any extension, amendment and/or ratification agreement and carried out the relevant



                                                   117
              actions before the relevant registry to obtain registration of said documents) to update the
              relevant Spanish Registries of Moveable Property.

24.26        Borrowing Base Amount

    The Company shall procure that the Borrowing Base Amount shall at all times be zero or a
    positive number. For the avoidance of doubt, any breach of this clause 24.26 is capable of
    remedy by way of a voluntary prepayment made in accordance with clause 8.2 (Voluntary
    prepayment of Loans) in the period specified in clause 26 (Events of Default).

24.27        Parent Listing

        The Parent shall at all times maintain its listing on the New York Stock Exchange.

24.28        Risk Management Policy

    The Company shall procure that no material changes are made to the risk management policy
    provided to the Facility Agent pursuant to Part I of Schedule 2 (Conditions Precedent) without
    the prior written approval of the Facility Agent acting on the instructions of the Majority Lenders.

24.29        First and Second Day Orders

    The Borrowers shall cause all proposed First Day Orders, “second day” orders to be reasonably
    acceptable to the Facility Agent (acting on the instructions of the Majority Lenders) in all
    respects.

24.30        Sanctions

    (a)       The Obligors shall not, and shall procure that each other member of the Group shall not,
              permit or authorise any other person to, directly or indirectly, use, lend, make payments
              of, contribute or otherwise make available, all or any part of the proceeds of the Facilities
              or other transactions contemplated by this Agreement to fund or facilitate trade, business
              or other activities: (i) involving or for the benefit of any Prohibited Person; (ii) relating to a
              country or territory that is the target of country-wide or territory-wide Sanctions; or (iii) in
              any other manner that could result in any Obligor or a Finance Party being in breach of
              any Sanctions or becoming a Prohibited Person.

    (a)       The Obligors shall ensure that (i) no person that is a Prohibited Person will have any legal
              or beneficial interest in any funds repaid or remitted by the Obligors to any Finance Party
              in connection with the Facility, and (ii) it shall not use any revenue or benefit derived from
              any activity or dealing with a Prohibited Person for the purpose of discharging amounts
              owing to any Finance Party in respect of the Facility.

24.31        Payments under Multi-Party TPA Agreements

    Each Borrower shall procure that any amounts payable to it pursuant to a Multi-Party TPA
    Agreement and any FX Hedging Provider Hedging Agreement and any Lender Discounting
    Facility shall be paid to the Collection Account in the relevant currency held by the relevant
    Borrower.

24.32        Inventory

    Each Borrower shall procure that no inventory shall be held or intended by it to be held, for a
    period in excess of one hundred and eighty (180) days nor shall any inventory be acquired for
    speculative purposes.




                                                  118
24.33         Bills of Lading

        Each Obligor shall procure that all bills of lading issued in respect of assets comprised from time
        to time in the Borrowing Base shall be issued or endorsed in the name of the Security Agent
        and delivered to the Collateral Management Agent.

24.34         Spanish Pledgor

        Each Borrower shall procure that each Spanish Pledgor:

        (a)    shall at all times be and remain a wholly-owned Subsidiary of the Parent; and

        (b)    will only sell or otherwise dispose of assets or inventory which are from time to time the
               subject of the Spanish Pledges to a Borrower.

24.35         Sensitive Zone

    The Borrowers, when purchasing from suppliers in the Sensitive Zone, shall only enter into
    supply contracts with Approved Suppliers. Such supply contracts shall systematically include a
    clause specifying compliance of both parties with Sanctions regardless of the whether these
    purchases are financed through the Facility or through any other means.

24.36         Dividends and share redemptions

    (a)        No Obligor shall (and the Company shall ensure that no other member of the Group will)
               declare or make any Restricted Payment except that, so long as no Event of Default shall
               have occurred and be continuing at the time of any action described below or would
               result therefrom:

               (i)     each Subsidiary (excluding a Borrower) may make Restricted Payments to the
                       Parent or any other Subsidiary and any other person that owns an Equity Interest
                       in such Subsidiary, ratably according to their respective holdings of such Equity
                       Interests in respect of which such Restricted Payment is being made;

               (ii)    Restricted Payments to the extent constituting Investments permitted hereunder;

               (iii)   Restricted Payments provided for in the Orders; “First Day Orders” or “second day
                       Orders”; and

               (iv)    the Borrower and each Subsidiary may declare and make dividend payments or
                       other distributions payable solely in common Equity Interests of such person.

    (b)        No Borrower shall, and will not permit any other Debtor to, make any payment to, or
               otherwise provide any adequate protection for, any prepetition creditors, other than
               pursuant to the Interim DIP Order, the Final DIP Order, the First Day Orders and other
               cash collateral orders acceptable to the Majority Lenders or in accordance with the
               Budget.

    (c)        No Obligor shall (and the Company shall ensure that no other member of the Group will),
               prepay any prepetition Financial Indebtedness (other than the Prepetition Obligations and
               other than, for the avoidance of doubt, any payments under any financial or physical
               trading transaction (including hedges), including commodities transactions), except as (i)
               pursuant to the First Day Orders or other Bankruptcy Court orders acceptable to the
               Majority Lenders, (ii) as disclosed in writing to the Facility Agent prior to the Effective
               Date in the document entitled “6.05 Payments”, (iii) in accordance with the Budget and
               (iv) any other order of the Bankruptcy Court.




                                                 119
24.37     Accounting principles

    No Obligor shall make any significant change in its accounting treatment or reporting practices,
    except as required by the Accounting Principles, without providing the Facility Agent with at
    least ten days’ prior written notice of such change. At the end of any calendar quarter during
    which any such change has occurred, the relevant Obligor shall prepare and deliver to the
    Facility Agent an explanatory statement, in form and substance satisfactory to the Facility Agent
    (acting on the instructions of the Majority Lenders), reconciling the previous treatment or
    practice with the new treatment or practice.

24.38     Cancellation of Financial Indebtedness

    No Obligor shall cancel any claim or Financial Indebtedness owed to it except for adequate
    consideration or as approved by an order of the Bankruptcy Court or permitted under this
    Agreement (including as required by the Asset Purchase Agreement).

24.39     Limitation on capital structure

    (a)    No Obligor shall, nor shall it permit any of its Subsidiaries to, make any changes in its
           capital structure (including, without limitation, the terms of its outstanding share capital).

    (b)    Other than in respect of the Parent listed on the New York Stock Exchange, no Obligor
           shall, nor shall it permit any of its Subsidiaries to, change the ownership of the right to
           any votes that might be cast at a general meeting of any Obligor or of the issued share
           capital of an Obligor.

24.40     Required Milestones and actions

    (a)    The Obligors shall comply with and satisfy (by the occurrence thereof) each of the
           Required Milestones, and perform each of the actions, set forth on Schedule 20
           (Required Milestones) attached hereto, on or before the dates required for such
           compliance and actions as set forth in such Schedule and in accordance with the Agreed
           Security Principles.

    (b)    Subject in all respects to the Agreed Security Principles, with respect to any Security of
           an Obligor as to which the Security Agent does not have perfected Security, or, in the
           case of assets of Debtors already encumbered as of the Petition Date in favor of other
           creditors other than a Lender, a perfected junior Security, such Obligor shall cause within
           45 days of the date hereof (or 60 Business Days in the case of Subsidiaries organised in
           South Africa), or in the case of after-acquired or after-arising assets, within 45 days of the
           date such property is acquired or arises, such Debtor to (i) execute and deliver to the
           Security Agent (A) such amendments to the Transaction Security Document or such
           other documents necessary to grant to the Security Agent for and on behalf of the
           Secured Parties Security in such property not already encumbered as of the Petition Date
           in favour of the Secured Parties, including the Equity Interests of all Subsidiaries of the
           Parent, and (B) security agreements, vessel mortgages and such other documents
           necessary or advisable to grant to the Security Agent for and on behalf of the Secured
           Parties a perfected Security as was already encumbered as of the Petition Date in favour
           of a person other than a Lender, and (ii) take all other actions necessary to grant to the
           Security Agent for and on behalf of the Secured Parties (A) a perfected Security in such
           property, including, without limitation, the filing of UCC financing statements in such
           jurisdictions as may be required by the Transaction Security Document or by applicable
           law or regulation or as may be requested by the Security Agent (acting on the instructions
           of the Majority Lenders) and (B) a perfected Security in such other property as was
           already encumbered as of the Petition Date in favor of a person other than a Lender,
           including, without limitation, the filing of UCC financing statements, vessel mortgages and
           other documents in such jurisdictions as may be advisable or required by the Transaction
           Security Document or by applicable law or regulation or as may be requested by the
           Security Agent. With respect to any person that becomes an Obligor after the Effective
           Date, or any assets of the Obligors acquired or arising after the Effective Date, the



                                              120
                   Borrower shall cause the execution, delivery and performance of the items required
                   pursuant to the foregoing sentence within 60 days of the date that such person becomes
                   an Obligor, or the date that such property arises or is acquired, as applicable.

25          Bank Accounts
     25.1         Designation of Accounts

            Each Borrower shall maintain in its name the following bank accounts:

            (a)    within the Amsterdam branch of the Account Bank:

                   (i)    a deposit account in Dollars designated “Facility Account”; and

                   (ii)   a deposit account in Dollars designated "Collection Account";

            (b)    within the German branch of the Account Bank a deposit account in EURO designated
                   “Collection Account”,

            and each of the Company and ANNV shall maintain in its name with the Amsterdam branch of
            the Account Bank a deposit account in EURO designated “Collection Account”.

     25.2         Account balances

            The Company will procure that all cash owned by an Obligor (other than (a) cash in the
            “Controlled Accounts” (as the expression is defined in the US DIP Credit Facility Agreement);
            and (b) a maximum additional aggregate amount held by any member of the Group of
            USD5,000,000) is credited to an account in the name of a member of the Group with an
            Acceptable Bank which is subject to the Transaction Security or any other Security created or
            expressed to be created in favour of the Security Agent (in form and substance satisfactory to
            the Security Agent).

     25.3         Collection Account

            (a)    Each of the Collateral Management Agent and the relevant Borrower shall have signing
                   rights on a Collection Account.

            (b)    All payments to be made by any Obligor pursuant to any Facility shall be paid to the
                   Collection Account in the relevant currency held by the relevant Borrower.

            (c)    Each Borrower will procure that all receivables payable to it and all proceeds of any true
                   sale of receivables or any discounting programme conducted by it shall be paid to the
                   relevant Collection Account in the relevant currency held by the relevant Borrower.

            (d)    Each Borrower shall by no later than 14:00 on each applicable day instruct the Collateral
                   Management Agent to transfer amounts credited to the Collection Accounts to the
                   relevant Facility Account to meet that Borrowers’ payment obligations under the Facilities
                   provided that no transfer of any amount to be set-off pursuant to clause 9.5(b) shall be
                   required to be made pursuant to this paragraph (d).

            (e)    On each Monday and Thursday (or if any such day is not a Business Day, on the next
                   Business Day) while there are any Outstandings in respect of Overdraft Facilities, and
                   provided that:

                   (i)    there shall remain in aggregate in the Collection Accounts and/or the Facility
                          Accounts following any application pursuant to this sub-clause (e) sufficient funds
                          to meet the Borrowers’ repayment obligations in relation to any Loans which are
                          scheduled to fall due in the next seven (7) days; and




                                                     121
              (ii)    no Default is continuing,

              the Company shall instruct the Collateral Management Agent to apply amounts credited
              to the Collection Accounts to meet the Borrowers’ payment obligations under Overdraft
              Facilities on a pro-rata basis.

              The Borrowers’ payment obligations to each Overdraft Bank under Overdraft Facilities
              (and amounts to be paid hereunder) on each such date shall be ascertained and the
              payments implemented as follows:

              Deadline on relevant date       Action required

              10:00am                         Overdraft Bank to notify the Facility Agent by email of their
                                              Facility B outstandings in respect of Overdraft Facilities as
                                              at close of business on the previous Business Day (the
                                              Overdraft Bank Outstandings).

              12:00 midday                    Facility Agent to notify the Company and the Collateral
                                              Management Agent (with a copy to all Lenders (which may
                                              be made by posting on debt domain)) of the Overdraft Bank
                                              Outstandings notified to it and the payments to be made to
                                              each Overdraft Bank under this clause 25.3(e) (the Facility
                                              Agent’s Notification).

              14:00                           Company to instruct the payments in accordance with the
                                              Facility Agent’s Notification (or in accordance with the
                                              Company’s Account Certification (as defined below)).



              If an Overdraft Bank fails to provide details of its Overdraft Bank Outstandings in
              accordance with this clause 25.3(e), its outstandings for the purposes of calculating
              payments to be made under this clause 25.3(e) on the date in question shall be deemed
              to be such amount as the Company may certify in writing to the Facility Agent by no later
              than 12:00 midday on the relevant day (such certification being the Company’s Account
              Certification) (and if the Company does not provide any such certification then the
              relevant Overdraft Bank’s outstandings shall be deemed to be zero for such purpose).

       (f)    If a Borrower does not instruct the making of any payments under and in accordance with
              clauses 25.3(d) and 25.3(e), the Collateral Management Agent shall be irrevocably
              authorised to apply amounts credited to the Collection Accounts of that Borrower (or any
              of them) to meet the Borrowers’ payment obligations under any Facility.

25.4         Withdrawals from Collection Account

       (a)    Funds standing to the credit of a Collection Account shall be freely available to the
              relevant Borrower for application in accordance with the Budget:

              (i)     provided that:

                      (A)   no Event of Default is continuing or would result from a withdrawal from a
                            Collection Account;

                      (B)   no notices have been issued in respect of Overdraft Facilities pursuant to
                            clause 7.2 (Repayment of Overdraft Facilities) (unless all amounts payable
                            under that clause following a Demand Repayment Date (as defined therein)
                            have been repaid in full); and




                                                  122
                     (C)   a withdrawal would not result in the Borrowing Base Amount being less than
                           zero (0) or a negative number; or

              (ii)   otherwise, with the prior written consent of the Majority Lenders.

       (b)    Save as set out in clause 25.4(a), no Obligor may withdraw any amount from or allow any
              amount to be debited from a Collection Account (except in accordance with paragraph (d)
              of clause 25.3 (Collection Account) or otherwise in payment of to the US Secured Parties
              of any amount due and payable under the US DIP Finance Documents).

       (c)    Without prejudice to clause 25.4(a), any funds which are available to a Borrower pursuant
              to clause 25.4(a) may be transferred to an account held with another Lender provided
              that such funds shall not be applied to a payment due to that Lender under the Finance
              Documents or under any agreement in connection with any Fronted Facility or in
              connection with any Multi-Party TPA Agreement or FX Hedging Provider Hedging
              Agreement.

25.5         Facility Account

       (a)    Each of the Collateral Management Agent and the relevant Borrower shall have signing
              rights on a Facility Account.

       (b)    All Loans utilised by a Borrower under the Facilities shall be paid by the Facility Agent to
              the relevant Facility Account.

       (c)    The Borrower irrevocably authorises the Facility Agent to apply amounts credited to the
              Facility Account to meet the Borrower's payment obligations under the Facilities.

25.6         Withdrawals from Facility Account

       (a)    Funds standing to the credit of a Facility Account shall be freely available to the relevant
              Borrower for application in accordance with the Budget

              (i)    provided that:

                     (A)   no Event of Default is continuing or would result from a withdrawal from a
                           Facility Account;

                     (B)   no notices have been issued in respect of Overdraft Facilities pursuant to
                           clause 7.2 (Repayment of Overdraft Facilities) (unless all amounts payable
                           under that clause following a Demand Repayment Date (as defined therein)
                           have been repaid in full); and

                     (C)   a withdrawal would not result in the Borrowing Base Amount being zero (0)
                           or a negative number; or

              (ii)   otherwise, with the prior written consent of the Majority Lenders.

       (b)    Save as set out in clause 25.6(a), no Obligor may withdraw any amount from or allow any
              amount to be debited from a Facility Account (except in accordance with paragraph (c) of
              clause 25.5 (Facility Account) or otherwise in payment of to the US Secured Parties of
              any amount due and payable under the US DIP Finance Documents).

25.7         Cash cover

       (a)    With respect to any outstanding Credit Instrument, upon the demand at any time of (i) the
              Majority Lenders or (ii) with the consent of the Majority Lenders, the Issuing Bank or the
              Facility Agent (provided that, in the case of this clause (ii), if an Event of Default has
              occurred and is continuing, the consent of the Majority Lenders shall not be required in
              connection with any such demand by the Issuing Bank or the Facility Agent), in each


                                                 123
                   case, the Borrowers shall immediately deposit into an account established and
                   maintained on the books and records of the Security Agent cash cover equal to 103% of
                   the total Credit Instrument Outstandings as of such date plus any accrued and unpaid
                   fees thereon. Such deposit shall be held by the Security Agent as collateral for the
                   payment and performance of the Secured Obligations. In addition, and without limiting
                   the foregoing or paragraph (d) of this clause, if any Credit Instrument Outstandings
                   remain unpaid after the expiration date specified in said paragraph (d), the Borrowers
                   shall immediately deposit cash cover in an amount equal to 103% of such Credit
                   Instrument Outstandings as of such date plus any accrued and unpaid fees thereon.

            (b)    Notwithstanding anything to the contrary in any Finance Document, the Obligors may
                   withdraw any amount on any Collection Account or any Facility Account for the purpose
                   of granting cash cover as required under any Finance Document.

26          Events of Default

            Each of the events or circumstances set out in this clause 26 is an Event of Default (save for
            clause 26.20 (Acceleration)) unless, other than in respect of clause 26.5(a), such events or
            circumstances are capable of remedy and are remedied within five (5) Business Days of the
            earlier of (i) the Facility Agent giving notice to the Company or relevant Obligor and (ii) the
            Company or an Obligor becoming aware of the failure to comply.

     26.1         Non-payment

            An Obligor does not pay on the due date any amount payable pursuant to a Finance Document
            at the place at and in the currency in which it is expressed to be payable unless:

            (a)    its failure to pay is caused by:

                   (i)    administrative or technical error; or

                   (ii)   a Disruption Event; and

            (b)    payment is made within five (5) Business Days of its due date.

     26.2         Covenants

            (a)    An Obligor does not comply with any provision of any Transaction Security Document.

            (b)    A Borrower does not comply with clause 24.35 (Sensitive Zone).

            (c)    An Obligor does not comply with clause 24.13 (Disposals).

            (d)    An Obligor does not comply with clause 23(b) (Budget variance).

     26.3         Other obligations

                   An Obligor does not comply with any provision of the Finance Documents (other than
                   those referred to in clause 26.1 (Non-payment), clause 26.2 (Covenants) and clause 24.9
                   (Application of FATCA)) and such failure to comply continues unremedied for a period of
                   five (5) or more Business Days after notice thereof by the Facility Agent or the Majority
                   Lenders to the Company.

     26.4         Misrepresentation

            Any representation or statement made or deemed to be made by an Obligor in the Finance
            Documents or any other document delivered by or on behalf of any Obligor under or in
            connection with any Finance Document is or proves to have been incorrect or misleading when




                                                       124
       made or deemed to be made (save that this clause 26.4 shall not apply to clause 21.2(d)
       (Status)).

26.5         Cross default

       (a)    Any Event of Default (as defined in the US DIP Credit Facility Agreement) occurs.

       (b)    Any Financial Indebtedness of any member of the Group (other than an Immaterial
              Subsidiary) is not paid when due nor within any originally applicable grace period.

       (c)    Any Financial Indebtedness of any member of the Group (other than an Immaterial
              Subsidiary) is declared to be or otherwise becomes due and payable prior to its specified
              maturity as a result of an event of default (however described).

       (d)    Any commitment for any Financial Indebtedness of any member of the Group (other than
              an Immaterial Subsidiary) is cancelled or suspended by a creditor of any member of the
              Group (other than an Immaterial Subsidiary) as a result of an event of default (however
              described).

       (e)    Any creditor of any member of the Group (other than an Immaterial Subsidiary) becomes
              entitled to declare any Financial Indebtedness of any member of the Group (other than an
              Immaterial Subsidiary) due and payable prior to its specified maturity as a result of an
              event of default (however described).

26.6         Insolvency

       (a)    A member of the Group other than a Debtor:

              (i)     is unable or admits inability to pay its debts as they fall due;

              (ii)    is deemed to, or is declared to, be unable to pay its debts under applicable law;

              (iii)   suspends or threatens to suspend making payments on any of its debts; or

              (iv)    by reason of actual or anticipated financial difficulties, commences negotiations
                      with one or more of its creditors (excluding any Finance Party in its capacity as
                      such) with a view to rescheduling any of its indebtedness.

       (b)    The value of the assets of any member of the Group (other than a Debtor) is less than its
              liabilities (taking into account contingent and prospective liabilities).

       (c)    A moratorium is declared in respect of any indebtedness of any member of the Group
              other than a Debtor. If a moratorium occurs, the ending of the moratorium will not
              remedy any Event of Default caused by that moratorium.

26.7         Insolvency proceedings

       (a)    Any corporate action, legal proceedings or other procedure or step is taken in relation to:

              (i)     the suspension of payments, a moratorium of any indebtedness, winding-up,
                      dissolution, administration, judicial management or reorganisation (by way of
                      voluntary arrangement, scheme of arrangement or otherwise) of any member of
                      the Group;

              (ii)    a composition, compromise, assignment or arrangement with any creditor of any
                      member of the Group;

              (iii)   the appointment of a liquidator, receiver, administrative receiver, receiver and
                      manager, administrator, judicial manager, interim judicial manager, compulsory



                                                   125
                       manager or other similar officer in respect of any member of the Group or any of its
                       assets; or

               (iv)    enforcement of any Security over any assets of any member of the Group,

               or any analogous procedure or step is taken in any jurisdiction.

        (b)    Paragraph (a) shall not apply to:

               (i)     any of the proceedings described in clause 26.10;

               (ii)    any member of the Group which is a Debtor;

               (iii)   any winding-up petition which is frivolous or vexatious and is discharged, stayed or
                       dismissed within fourteen (14) days of commencement; or

               (iv)    the solvent liquidation or reorganisation of any member of the Group which is not
                       an Obligor so long as any payments or assets distributed as a result of such
                       liquidation or reorganisation are distributed to other members of the Group.

 26.8         Creditors' process

        Any expropriation, attachment, sequestration, distress or execution or any analogous process in
        any jurisdiction affects any asset or assets of a member of the Group other than a Debtor.

 26.9         Failure to comply with court judgment or arbitral award

        (a)    Any Obligor fails to pay any unstayed final judgment, arbitral award, order or decree
               rendered against it by a court or arbitral tribunal or other arbitral body of competent
               jurisdiction located in any jurisdiction.

        (b)    No Event of Default under paragraph (a) above will occur if:

               (i)     the aggregate liability under all such judgments, arbitral awards, orders or decrees
                       is less than US$5,000,000 (or its equivalent in any other currency or currencies)
                       and is discharged within 45 days; or

               (ii)    such judgment or arbitral award is entirely covered by insurance or indemnity and
                       provided such carrier has coverage or such indemnification has not been denied.

26.10         Debtors and Cases

        (a)    Any of the Cases shall be dismissed or converted to a case under Chapter 7 of the
               Bankruptcy Code or any Debtor shall file a motion or other pleading seeking the dismissal
               of any of the Cases under Section 1112 of the Bankruptcy Code or otherwise; a trustee
               under Chapter 7 or Chapter 11 of the Bankruptcy Code, an examiner with enlarged
               powers relating to the operation of the business (powers beyond those set forth in
               Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
               Bankruptcy Code, a receiver, interim receiver, receiver or manager shall be appointed in
               any of the Cases and the order appointing such trustee, examiner, receiver, interim
               receiver or manager shall not be reversed or vacated within 10 days after the entry
               thereof.

        (b)    Any order by the Bankruptcy Court shall be entered, terminating or modifying the
               exclusivity right of any Debtor to file a Chapter 11 plan pursuant to section 1121 of the
               Bankruptcy Code.

        (c)    Any other material superpriority administrative expense claim or “claim” which is pari
               passu with or senior to the claims of the Secured Parties under the Facilities, as
               applicable (other than in each case the Carve Out) or any material lien that is pari passu


                                                   126
      with or senior to the liens of the Secured Parties under this Agreement shall be granted in
      any of the Cases.

(d)   The Bankruptcy Court shall enter an order granting relief from the automatic stay to any
      creditor or party in interest to permit foreclosure (or the granting of a deed in lieu of
      foreclosure or the like) on any asset of the Debtors of fair market value exceeding
      $1,500,000 in aggregate from or permit other actions that would reasonably be expected
      to result in a Material Adverse Effect.

(e)   An order shall be entered reversing, supplementing, staying for a period of three (3)
      Business Days or more, vacating or otherwise modifying the Interim DIP Order or the
      Final DIP Order in a manner that is materially adverse to the interests of the Finance
      Parties, or any Debtor shall apply for authority to do so without the prior written consent of
      the Facility Agent (acting on the instructions of the Majority Lenders), or the Interim DIP
      Order or the Final DIP Order shall cease to be in full force and effect.

(f)   The Bidding Procedures Order or Sale Order shall be reversed, supplemented, stayed,
      vacated or modified in a manner adverse to the Majority Lenders without the consent of
      the Majority Lenders.

(g)   A Debtor makes any payments relating to prepetition obligations other than in accordance
      with a Bankruptcy Court order, the Interim DIP Order, the Final DIP Order, or as
      otherwise agreed to by the Facility Agent and the Majority Lenders or contemplated by
      the Budget or otherwise permitted hereunder.

(h)   A plan shall be proposed by a Debtor in any of the Cases that is not supported by the
      Lenders, including a plan that does not provide for (i) termination of the Commitments
      and the commitments under the US DIP Credit Facilities, (ii) the indefeasible payment in
      full in cash of the Outstandings (other than indemnities and other contingent obligations
      not then due and payable), and (iii) payment in full in cash of the Prepetition Obligations
      (or other treatment agreed to by the Finance Parties), in each case in the foregoing
      clauses (i)-(iii) on the effective date of such plan.

(i)   A plan is proposed by any person other than the Debtors, in any of the Cases, that is not
      supported by the Lenders, including a plan that does not provide for (i) termination of the
      Commitments and the commitments under the US DIP Credit Facilities, (ii) the
      indefeasible payment in full in cash of the Outstandings (other than indemnities and other
      contingent obligations not then due and payable), and (iii) payment in full in cash of the
      obligations owed to the Finance Parties prior to the Petition Date (or other treatment
      agreed to by the Prepetition Lenders), in each case in the foregoing clauses (i)-(iii) on the
      effective date of such plan, and such plan is confirmed.

(j)   The Interim DIP Order or Final DIP Order, as applicable, shall fail to be in full force and
      effect, including by the entry of an order (i) reversing or vacating the Interim DIP Order or
      Final DIP Order, (ii) amending or modifying the Interim DIP Order or Final DIP Order in a
      manner that is adverse to the Finance Parties, or (iii) staying for a period in excess of
      seven days the Interim DIP Order or Final DIP Order (as applicable).

(k)   the Transaction Security Documents shall cease to create a valid and perfected lien on
      any material assets purported to be subject to Transaction Security, solely to the extent
      required hereunder;

(l)   any Debtor shall fail to comply with the material terms of an Order in any material respect
      for a period of more than 5 Business Days;

(m)   any Debtor shall file a motion seeking, or take any action supporting a motion seeking, or
      the Bankruptcy Court shall enter, an order, authorizing the sale of all or substantially all of
      the Debtors' assets (unless, in the case of each of the foregoing, either (i) (A) the Majority
      Lenders consent to the filing of such motion, and (B) any order approving the sale
      expressly provides for application of cash proceeds in accordance with the terms of this



                                         127
               Agreement and is otherwise in form and substance reasonably acceptable to the Facility
               Agent, or (ii) the order approving such sale contemplates payment in full in cash of the
               Outstandings upon consummation of such sale);

        (n)    the Bankruptcy Court shall enter a Final Order that is adverse in any material respect to
               (i) the interests (when taken as a whole) of the Secured Parties in any of the Transaction
               Security, or (ii) the creation, perfection or priority of any of the Security securing the
               Secured Obligations; provided however, that this paragraph (n) will not apply to the
               termination of the use of cash collateral (which shall be governed exclusively by
               paragraph (o) below);

        (o)    the use of cash collateral by a Debtor shall be terminated and a Debtor shall not have
               obtained use of cash collateral (consensually or non-consensually) pursuant to an order
               in form and substance reasonably acceptable to the Majority Lender;

        (p)    the Obligors or any of their subsidiaries, or any person claiming by or through the
               Obligors or any of their Subsidiaries, shall obtain court authorization to commence, or
               shall commence, join in, assist or otherwise participate as an adverse party in any suit or
               other proceeding against any of the Finance Parties in any Case or case relating to the
               Facilities or the US DIP Credit Facilities or any challenge to the validity, enforceability,
               priority or perfection of liens securing the obligations under this Agreement prior to the
               Petition Date, as applicable; or

        (q)    the filing of any equitable subordination or recharacterization claim by any of the
               Borrowers, seeking thereby to subordinate or recharacterize, by order of a court of
               competent jurisdiction, any of the rights to payment, or rights in collateral securing any
               such payment, of any indebtedness owed to any such Lender; or

        (r)    the entry of an order providing for the equitable subordination or recharacterization of any
               Lender’s rights to payment, or rights in Transaction Security securing any payment, or
               any Financial Indebtedness owed to any Lender; or

        (s)    the entry of an order that restricts any of the Lenders from credit bidding in any sale of the
               assets of a Debtor under Section 363 of the Bankruptcy Code.

26.11         Unlawfulness and invalidity

        (a)    A Lender determines that it is or has become unlawful for an Obligor, any Spanish
               Pledgor or any South African Pledge Counterparty to perform any of its obligations under
               the Finance Documents or any Transaction Security created or expressed to be created
               or evidenced by the Transaction Security Documents ceases to be effective.

        (b)    Any obligation or obligations of any Obligor, any Spanish Pledgor or any South African
               Pledge Counterparty under any Finance Documents are not (subject to the Legal
               Reservations) or cease to be legal, valid, binding or enforceable and the cessation
               individually or cumulatively materially and adversely affects the interests of the Lenders
               under the Finance Documents.

        (c)    Any Finance Document ceases to be in full force and effect or any Transaction Security
               ceases to be legal, valid, binding, enforceable or effective or is alleged by a party to it
               (other than a Finance Party) to be ineffective.

26.12         Cessation of business

    Any member of the Group suspends or ceases to carry on (or threatens to suspend or cease to
    carry on) all or a material part of its business.




                                                  128
26.13        Change in Parent management

    Any individual resigns or is removed from the board of directors of the Parent unless another
    person reasonably acceptable to the Facility Agent (acting on the instructions of the Majority
    Lenders) is appointed to the board in their place within 5 days of such resignation or removal.

26.14        Reporting

    (a)       The Company fails to provide a Borrowing Base Report to the Collateral Management
              Agent when required pursuant to clause 22.7(a)(i) (Borrowing Base Report) and such
              failure is not remedied within two (2) Business Days.

    (b)       The Company fails to provide a Cross-Check Borrowing Base Report to the Collateral
              Management Agent pursuant to clause 22.7(a)(ii) (Borrowing Base Report) and such
              failure is not remedied within two (2) Business Days.

    (c)       The Company fails to provide a Compliant Borrowing Base Report to the Collateral
              Management Agent when required pursuant to clause 22.9 (Deficient Borrowing Base
              Report).

    (d)       In each period of twelve (12) Months commencing on the date of this Agreement and
              each anniversary thereof:

              (i)     the Company is required to remedy a failure to provide a Borrowing Base Report in
                      accordance with clause 26.13(a) on more than four (4) occasions;

              (ii)    the Company is required to remedy a failure to provide a Cross-Check Borrowing
                      Base Report in accordance with clause 26.13(b) on more than two (2) occasions;

              (iii)   five (5) or more Deficient Borrowing Base Reports are provided to the Collateral
                      Management Agent pursuant to this Agreement; or

              (iv)    three (3) or more Deficient Cross-Check Borrowing Base Reports are provided to
                      the Collateral Management Agent pursuant to this Agreement.

    (e)       The Company provides two (2) consecutive Deficient Cross-Check Borrowing Base
              Reports to the Collateral Management Agent pursuant to this Agreement.

26.15        Repudiation and rescission of agreements

        An Obligor, any Spanish Pledgor or any South African Pledge Counterparty (or any other
        relevant party) rescinds or purports to rescind or repudiates or purports to repudiate a Finance
        Document or any of the Transaction Security or evidences an intention to rescind or repudiate a
        Finance Document or any Transaction Security.

26.16        Accounts

        Without the prior written consent of the Facility Agent on the instructions of the Majority Lenders
        any Collection Account or Facility Account is closed or requested to be closed (other than in
        accordance with the terms of this Agreement).

26.17        Litigation

        Any litigation, arbitration, administrative, governmental, regulatory or other investigations,
        proceedings or disputes are commenced or threatened in relation to the Finance Documents or
        the transactions contemplated in the Finance Documents or against any member of the Group
        or its assets which have or are reasonably likely to have a Material Adverse Effect.




                                                 129
26.18         Expropriation

        The authority or ability of any member of the Group to conduct its business is limited or wholly
        or substantially curtailed by any seizure, expropriation, nationalisation, compulsory acquisition,
        intervention, restriction or other action by or on behalf of any governmental, regulatory or other
        authority or other person in relation to any member of the Group or any of its assets or the
        shares in that member of the Group (including without limitation the displacement of all or part
        of the management of any member of the Group).

26.19         Material adverse change

        Any event or circumstance occurs which the Majority Lenders reasonably believe has or is
        reasonably likely to have a Material Adverse Effect.

26.20         Sanctions

        Any Obligor or any other member of the Group:

        (a)    becomes a Prohibited Person or becomes owned or controlled by, or acts directly or
               indirectly on behalf of, a Prohibited Person or any of such persons becomes the owner or
               controller of a Prohibited Person; or

        (b)    fails to comply with any Sanctions.

26.21         Acceleration

        On and at any time after the occurrence of an Event of Default the Facility Agent may, and shall
        if so directed by the Majority Lenders, by notice to the Company:

        (a)    issue and deliver a Carve-Out Trigger Notice;

        (b)    cancel the Total Commitments at which time they shall immediately be cancelled;

        (c)    declare that all or part of the Utilisations, together with accrued interest, and all other
               amounts accrued or outstanding under the Finance Documents be immediately due and
               payable, at which time they shall become immediately due and payable;

        (d)    declare that all or part of the Utilisations be payable on demand, at which time they shall
               immediately become payable on demand by the Facility Agent on the instructions of the
               Majority Lenders;

        (e)    declare that cash cover in respect of each Credit Instrument is immediately due and
               payable at which time it shall become immediately due and payable;

        (f)    declare that cash cover in respect of each Credit Instrument is payable on demand at
               which time it shall immediately become due and payable on demand by the Facility Agent
               on the instructions of the Majority Lenders;

        (g)    declare all or any part of the amounts (or cash cover in relation to those amounts)
               outstanding under the Fronted Facilities to be immediately due and payable, at which
               time they shall become immediately due and payable;

        (h)    declare that all or any part of the amounts (or cash cover in relation to those amounts)
               outstanding under the Fronted Facilities be payable on demand, at which time they shall
               immediately become payable on demand by the Facility Agent on the instructions of the
               Majority Lenders;

        (i)    instruct the close-out of any hedging or clearing transactions which are the subject of a
               Multi-Party TPA Agreement or require the Borrowers to close out any FX Hedging
               Provider Hedging Transactions; and/or


                                                 130
(j)   exercise or direct the Security Agent to exercise any or all of its rights, remedies, powers
      or discretions under the Finance Documents.




                                        131
                                                      Section 9
                                                  Changes to Parties

27          Changes to the Lenders
     27.1         Assignments and transfers by the Lenders

            Subject to this clause 27 and to clause 28 (Restriction on Debt Purchase Transactions), a
            Lender (the Existing Lender) may:

            (a)    assign any of its rights; or

            (b)    transfer by novation any of its rights and obligations,

            under any Finance Document to any other person which is a commercial bank or a person that
            has an Investment Grade Rating (the New Lender).

     27.2         Conditions of assignment or transfer

            (a)    The consent of the relevant Issuing Bank is required for any assignment or transfer by an
                   Existing Lender of any of its rights and/or obligations under a Fronted Facility. This
                   requirement shall apply to any such transfer irrespective of the circumstances of the
                   transfer and notwithstanding any other provision of this Agreement.

            (b)    The consent of the Company is required for an assignment or transfer by an Existing
                   Lender, unless the assignment or transfer is:

                   (i)     to an Acceptable Bank;

                   (ii)    to a Lender or an Affiliate of a Lender; or

                   (iii)   made at a time when an Event of Default is continuing.

            (c)    The consent of the Company to an assignment or transfer must not be unreasonably
                   withheld or delayed. The Company will be deemed to have given its consent five (5)
                   Business Days after the Existing Lender has requested it unless consent is expressly
                   refused by the Company within that time.

            (d)    An assignment will only be effective on:

                   (i)     receipt by the Facility Agent (whether in the Assignment Agreement or otherwise)
                           of written confirmation from the New Lender (in form and substance satisfactory to
                           the Facility Agent) that the New Lender will assume the same obligations to the
                           other Finance Parties and the other Secured Parties as it would have been under if
                           it was an Original Lender;

                   (ii)    the performance by the Facility Agent of all necessary "know your customer" or
                           other similar checks under all applicable laws and regulations in relation to such
                           assignment to a New Lender, the completion of which the Facility Agent shall
                           promptly notify to the Existing Lender and the New Lender; and

                   (iii)   if any Spanish Pledge has been entered into, receipt by the Facility Agent from the
                           New Lender of a notarised power of attorney substantially in the form set out in
                           Schedule 15 (Form of New Lender Spanish Power of Attorney) to enable the
                           Security Agent to exercise any rights, discretions or powers or to grant any
                           consents or releases under the Spanish Pledges. For the avoidance of doubt, all
                           costs and expenses relating to the execution of the power of attorney in the form
                           set out in Schedule 15 (Form of New Lender Spanish Power of Attorney) shall be
                           borne by the entity granting such power of attorney.



                                                       132
       (e)    A transfer will only be effective if the procedure set out in clause 27.5 (Procedure for
              transfer) is complied with.

       (f)    If:

              (i)     a Lender assigns or transfers any of its rights or obligations under the Finance
                      Documents or changes its Facility Office; and

              (ii)    as a result of circumstances existing at the date the assignment, transfer or change
                      occurs, an Obligor would be obliged to make a payment to the New Lender or
                      Lender acting through its new Facility Office under clause 16 (Increased Costs),
                      then the New Lender or Lender acting through its new Facility Office is only entitled
                      to receive payment under that clause to the same extent as the Existing Lender or
                      Lender acting through its previous Facility Office would have been if the
                      assignment, transfer or change had not occurred. This paragraph (f) shall not
                      apply in respect of an assignment or transfer made in the ordinary course of the
                      primary syndication of the Facility or to the extent that the payment under clause
                      15 (Tax Gross Up and Indemnities) relates to a FATCA Deduction.

       (g)    Each New Lender, by executing the relevant Transfer Certificate or Assignment
              Agreement, confirms, for the avoidance of doubt, that the Facility Agent has authority to
              execute on its behalf any amendment or waiver that has been approved by or on behalf
              of the requisite Lender or Lenders in accordance with this Agreement on or prior to the
              date on which the transfer or assignment becomes effective in accordance with this
              Agreement and that it is bound by that decision to the same extent as the Existing Lender
              would have been had it remained a Lender.

27.3         Assignment or transfer fee

       Unless the Facility Agent otherwise agrees and excluding an assignment or transfer (i) to an
       Affiliate of a Lender, (ii) to a Related Fund (iii) made in connection with primary syndication of
       the Facility, or (iv) to Mercuria Energy Group Limited or any of its Affiliates, the New Lender
       shall, on the date upon which an assignment or transfer takes effect, pay to the Facility Agent
       (for its own account) a fee of $3,500.

27.4         Limitation of responsibility of Existing Lenders

       (a)    Unless expressly agreed to the contrary, an Existing Lender makes no representation or
              warranty and assumes no responsibility to a New Lender for:

              (i)     the legality, validity, effectiveness, adequacy or enforceability of the Finance
                      Documents, the Transaction Security or any other documents;

              (ii)    the financial condition of any Obligor;

              (iii)   the performance and observance by any Obligor or any other member of the Group
                      of its obligations under the Finance Documents or any other documents; or

              (iv)    the accuracy of any statements (whether written or oral) made in or in connection
                      with any Finance Document or any other document,

       and any representations or warranties implied by law are excluded.

       (b)    Each New Lender confirms to the Existing Lender, the other Finance Parties and the
              Secured Parties that it:

              (i)     has made (and shall continue to make) its own independent investigation and
                      assessment of the financial condition and affairs of each Obligor and its related
                      entities in connection with its participation in this Agreement and has not relied
                      exclusively on any information provided to it by the Existing Lender or any other


                                                  133
                      Finance Party in connection with any Finance Document or the Transaction
                      Security; and

              (ii)    will continue to make its own independent appraisal of the creditworthiness of each
                      Obligor and its related entities whilst any amount is or may be outstanding under
                      the Finance Documents or any Commitment is in force.

       (c)    Nothing in any Finance Document obliges an Existing Lender to:

              (i)     accept a re-transfer or re-assignment from a New Lender of any of the rights and
                      obligations assigned or transferred under this clause 27; or

              (ii)    support any losses directly or indirectly incurred by the New Lender by reason of
                      the non-performance by any Obligor of its obligations under the Finance
                      Documents or otherwise.

27.5         Procedure for transfer

       (a)    Subject to the conditions set out in clause 27.2 (Conditions of assignment or transfer) a
              transfer is effected in accordance with paragraph (b) below when the Facility Agent
              executes an otherwise duly completed Transfer Certificate delivered to it by the Existing
              Lender and the New Lender. The Facility Agent shall, subject to paragraph (b) below, as
              soon as reasonably practicable after receipt by it of a duly completed Transfer Certificate
              appearing on its face to comply with the terms of this Agreement and delivered in
              accordance with the terms of this Agreement, execute that Transfer Certificate.

       (b)    The Facility Agent shall only be obliged to execute a Transfer Certificate delivered to it by
              the Existing Lender and the New Lender once: (A) it is satisfied it has complied with all
              necessary "know your customer" or similar checks under all applicable laws and
              regulations in relation to the transfer to such New Lender; and (B) it has received from the
              New Lender a notarised power of attorney substantially in the form set out in Schedule 15
              (Form of New Lender Spanish Power of Attorney) to enable the Security Agent to
              exercise any rights, discretions or powers or to grant any consents or releases under the
              Spanish Pledges. For the avoidance of doubt, all costs and expenses relating to the
              execution of the power of attorney in the form set out in Schedule 15 (Form of New
              Lender Spanish Power of Attorney) shall be borne by the entity granting such power of
              attorney.

       (c)    Subject to clause 27.9 (Pro rata interest settlement), on the Transfer Date:

              (i)     to the extent that in the Transfer Certificate the Existing Lender seeks to transfer by
                      novation its rights and obligations under the Finance Documents and in respect of
                      the Transaction Security each of the Obligors and the Existing Lender shall be
                      released from further obligations towards one another under the Finance
                      Documents and in respect of the Transaction Security and their respective rights
                      against one another under the Finance Documents and in respect of the
                      Transaction Security shall be cancelled (being the Discharged Rights and
                      Obligations);

              (ii)    each of the Obligors and the New Lender shall assume obligations towards one
                      another and/or acquire rights against one another which differ from the Discharged
                      Rights and Obligations only insofar as that Obligor or other member of the Group
                      and the New Lender have assumed and/or acquired the same in place of that
                      Obligor and the Existing Lender;

              (iii)   the Facility Agent, the Collateral Management Agent, the Security Agent, the New
                      Lender, the Issuing Bank, the Overdraft Bank and the other Lenders shall acquire
                      the same rights and assume the same obligations between themselves and in
                      respect of the Transaction Security as they would have acquired and assumed had
                      the New Lender been an Original Lender with the rights, and/or obligations



                                                  134
                      acquired or assumed by it as a result of the transfer and to that extent the Facility
                      Agent, the Collateral Management Agent, the Security Agent, the Issuing Bank, the
                      Overdraft Bank and the Existing Lender shall each be released from further
                      obligations to each other under the Finance Documents; and

              (iv)    the New Lender shall become a Party as a Lender.

27.6         Procedure for assignment

       (a)    Subject to the conditions set out in clause 27.2 (Conditions of assignment or transfer) an
              assignment may be effected in accordance with paragraph (c) below when the Facility
              Agent executes an otherwise duly completed Assignment Agreement delivered to it by
              the Existing Lender and the New Lender. The Facility Agent shall, subject to paragraph
              (b) below, as soon as reasonably practicable after receipt by it of a duly completed
              Assignment Agreement appearing on its face to comply with the terms of this Agreement
              and delivered in accordance with the terms of this Agreement, execute that Assignment
              Agreement.

       (b)    The Facility Agent shall only be obliged to execute an Assignment Agreement delivered
              to it by the Existing Lender and the New Lender once it is satisfied it has complied with all
              necessary "know your customer" or similar checks under all applicable laws and
              regulations in relation to the assignment to such New Lender.

       (c)    Subject to clause 27.9 (Pro rata interest settlement), on the Transfer Date:

              (i)     the Existing Lender will assign absolutely to the New Lender its rights under the
                      Finance Documents and in respect of the Transaction Security expressed to be the
                      subject of the assignment in the Assignment Agreement;

              (ii)    the Existing Lender will be released from the obligations (the Relevant
                      Obligations) expressed to be the subject of the release in the Assignment
                      Agreement (and any corresponding obligations by which it is bound in respect of
                      the Transaction Security); and

              (iii)   the New Lender shall become a Party as a Lender and will be bound by
                      obligations equivalent to the Relevant Obligations.

       (d)    Lenders may utilise procedures other than those set out in this clause 27.6 to assign their
              rights under the Finance Documents (but not, without the consent of the relevant Obligor
              or unless in accordance with clause 27.5 (Procedure for transfer), to obtain a release by
              that Obligor from the obligations owed to that Obligor by the Lenders nor the assumption
              of equivalent obligations by a New Lender) provided that they comply with the conditions
              set out in clause 27.2 (Conditions of assignment or transfer).

27.7         Copy of Transfer Certificate or Assignment Agreement to the Company

       The Facility Agent shall, as soon as reasonably practicable after it has executed a Transfer
       Certificate or an Assignment Agreement, send to the Company a copy of that Transfer
       Certificate or Assignment Agreement.

27.8         Security over Lenders' rights

       In addition to the other rights provided to Lenders under this clause 27, each Lender may
       without consulting with or obtaining consent from any Obligor, at any time charge, assign or
       otherwise create Security in or over (whether by way of collateral or otherwise) all or any of its
       rights under any Finance Document to secure obligations of that Lender including, without
       limitation:

       (a)    any charge, assignment or other Security to secure obligations to a federal reserve or
              central bank; and



                                                 135
            (b)    in the case of any Lender which is a fund, any charge, assignment or other Security
                   granted to any holders (or trustee or representatives of holders) of obligations owed, or
                   securities issued, by that Lender as security for those obligations or securities,

            except that no such charge, assignment or Security shall:

                   (i)    release a Lender from any of its obligations under the Finance Documents or
                          substitute the beneficiary of the relevant charge, assignment or other Security for
                          the Lender as a party to any of the Finance Documents; or

                   (ii)   require any payments to be made by an Obligor or grant to any person any more
                          extensive rights than those required to be made or granted to the relevant Lender
                          under the Finance Documents.

     27.9         Pro rata interest settlement

            (a)    If the Facility Agent has notified the Lenders that it is able to distribute interest payments
                   on a "pro rata basis" to Existing Lenders and New Lenders then (in respect of any
                   transfer pursuant to clause 27.5 (Procedure for transfer) or any assignment pursuant to
                   clause 27.6 (Procedure for assignment) the Transfer Date of which, in each case, is after
                   the date of such notification and is not on the last day of an Interest Period):

                   (i)    any interest or fees in respect of the relevant participation which are expressed to
                          accrue by reference to the lapse of time shall continue to accrue in favour of the
                          Existing Lender up to but excluding the Transfer Date (Accrued Amounts) and
                          shall become due and payable to the Existing Lender (without further interest
                          accruing on them) on the last day of the current Interest Period (or, if the Interest
                          Period is longer than six (6) Months, on the next of the dates which falls at six (6)
                          Monthly intervals after the first day of that Interest Period); and

                   (ii)   the rights assigned or transferred by the Existing Lender will not include the right to
                          the Accrued Amounts so that, for the avoidance of doubt:

                          (A)   when the Accrued Amounts become payable, those Accrued Amounts will
                                be payable for the account of the Existing Lender; and

                          (B)   the amount payable to the New Lender on that date will be the amount which
                                would, but for the application of this clause 27.9, have been payable to it on
                                that date, but after deduction of the Accrued Amounts.

            (b)    In this clause 27.9, references to Interest Period shall be construed to include a
                   reference to any other period for accrual of fees.

28          Restriction on Debt Purchase Transactions
     28.1         Prohibition on Debt Purchase Transactions by the Group

            The Company shall not, and shall procure that each other member of the Group shall not, enter
            into any Debt Purchase Transaction or beneficially own all or any part of the share capital of a
            company that is a Lender or a party to a Debt Purchase Transaction of the type referred to in
            paragraphs (b) or (c) of the definition of Debt Purchase Transaction.

     28.2         Disenfranchisement on Debt Purchase Transactions entered into by Parent Affiliates

            (a)    For so long as a Parent Affiliate:

                   (i)    beneficially owns a Commitment; or




                                                        136
                   (ii)   has entered into a sub-participation agreement relating to a Commitment or other
                          agreement or arrangement having a substantially similar economic effect and such
                          agreement or arrangement has not been terminated,

                          in ascertaining:

                          (A)   the Majority Lenders; or

                          (B)   whether:

                                (1)    any given percentage (including, for the avoidance of doubt,
                                       unanimity) of the Total Commitments; or

                                (2)    the agreement of any specified group of Lenders,

                                has been obtained to approve any request for a consent, waiver,
                                amendment or other vote under the Finance Documents such Commitment
                                shall be deemed to be zero; and such Parent Affiliate or the person with
                                whom it has entered into such sub-participation, other agreement or
                                arrangement shall be deemed not to be a Lender for the purposes of
                                paragraphs (A) and (B) above (unless in the case of a person not being a
                                Parent Affiliate it is a Lender by virtue otherwise than by beneficially owning
                                the relevant Commitment).

            (b)    Each Lender shall, unless such Debt Purchase Transaction is an assignment or transfer,
                   promptly notify the Facility Agent in writing if it knowingly enters into a Debt Purchase
                   Transaction with a Parent Affiliate (a Notifiable Debt Purchase Transaction), such
                   notification to be substantially in the form set out in Part I of Schedule 8 (Forms of
                   Notifiable Debt Purchase Transaction Notice).

            (c)    A Lender shall promptly notify the Facility Agent if a Notifiable Debt Purchase Transaction
                   to which it is a party:

                   (i)    is terminated; or

                   (ii)   ceases to be with a Parent Affiliate,

                   such notification to be substantially in the form set out in Part II of Schedule 8 (Forms of
                   Notifiable Debt Purchase Transaction Notice).

            (d)    Each Parent Affiliate that is a Lender agrees that:

                   (i)    in relation to any meeting or conference call to which all the Lenders are invited to
                          attend or participate, it shall not attend or participate in the same if so requested by
                          the Facility Agent or, unless the Facility Agent otherwise agrees, be entitled to
                          receive the agenda or any minutes of the same; and

                   (ii)   in its capacity as Lender, unless the Facility Agent otherwise agrees, it shall not be
                          entitled to receive any report or other document prepared at the behest of, or on
                          the instructions of, the Facility Agent or one or more of the Lenders.

29          Changes to the Obligors
     29.1         Assignment and transfers by Obligors

            No Obligor may assign any of its rights or transfer any of its rights or obligations under the
            Finance Documents.




                                                      137
       Additional Borrowers

29.2         Subject to compliance with the provisions of clause 22.5 (“Know your customer” checks),
             the Company may request that any of its Subsidiaries becomes an Additional Borrower.
             That Subsidiary shall become an Additional Borrower if:

       (a)    all the Lenders (or, in the case of a Subsidiary which would be a FATCA FFI or a US Tax
              Obligor if it became an Additional Borrower, all the Finance Parties) approve the addition
              of that Subsidiary;

       (b)    the Company delivers to the Facility Agent a duly completed and executed Accession
              Letter;

       (c)    the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

       (d)    the Company confirms that no Default is continuing or would occur as a result of that
              Subsidiary becoming an Additional Borrower; and

       (e)    the Facility Agent has received all of the documents and other evidence listed in Part 2 of
              Schedule 2 (Conditions precedent) in relation to that Additional Borrower, each in form
              and substance satisfactory to the Facility Agent.

             In case of an Additional Borrower incorporated under the laws of Spain acceding this
             Agreement, if requested by the Facility Agent (acting reasonably) within ten (10) Business
             Days of the date on which the completed and executed Accession Letter has been
             provided pursuant to the terms of this Agreement, the Accession Letter and any relevant
             Finance Documents shall be notarized before a Spanish Notary Public, and the parties to
             the notarial deed shall acknowledge that it qualifies as a “título ejecutivo” in case of
             enforcement in Spain.

29.3         The Facility Agent shall notify the Company and the Lenders promptly upon being satisfied
             that it has received (in form and substance satisfactory to it) all the documents and other
             evidence listed in Part 2 of Schedule 2 (Conditions precedent).

       Resignation of a Borrower

29.4         The Company may request that a Borrower (other than the Company) ceases to be a
             Borrower by delivering to the Facility Agent a Resignation Letter.

29.5         The Facility Agent shall accept a Resignation Letter and notify the Company and the
             Lenders of its acceptance if:

       (a)    the Majority Lenders have consented to the Company’s request;

       (b)    where the Borrower is also a Guarantor (unless its resignation has been accepted in
              accordance with clause 29.13 (Resignation of a Guarantor)), its obligations in its capacity
              as Guarantor continue to be legal, valid, binding and enforceable and in full force and
              effect and the amount guaranteed by it as Guarantor is not decreased (and the Company
              has confirmed this is the case);

       (c)    no Default is continuing or would result from the acceptance of the Resignation Letter
              (and the Company has confirmed this is the case); and

       (d)    the Borrower is under no actual or contingent obligations as a Borrower under any
              Finance Documents,

       whereupon that company shall cease to be a Borrower and shall have no further rights or
       obligations under the Finance Documents.




                                                138
 29.6         The Facility Agent may, at the cost and expense of the Company, require a legal opinion
              from counsel to the Facility Agent confirming the matters set out in paragraph 29.5(b)
              above and the Facility Agent shall be under no obligation to accept a Resignation Letter
              until it has obtained such opinion in form and substance satisfactory to it.

        Additional Guarantors

 29.7         The Company shall procure that promptly following:

        (a)    if requested by the Required Lenders, exchange control approval from the Financial
               Surveillance Department of the South African Reserve Bank and in any event within 40
               Business Days of the granting of the Interim DIP Order, Aegean Bunkering Marine
               Services Proprietary Limited a limited liability company incorporated in South Africa, shall
               become an Additional Guarantor in accordance with clauses 29.10 and 29.11 below and
               the Company shall (and shall procure that Aegean Bunkering Marine Services Proprietary
               Limited) uses best endeavours to obtain the exchange control approval from the Financial
               Surveillance Department of the South African Reserve Bank as soon as possible for the
               purpose of becoming an Additional Guarantor; and

        (b)    the Effective Date and in any event by no later than the date falling ten Business Days
               thereafter, each of Aegean Bunkering (Hong Kong) Limited, a limited liability company
               incorporated in Hong Kong, and        Aegean Caribbean Holdings, Inc. a company
               incorporated in St Lucia, shall become an Additional Guarantor in accordance with
               clauses 29.10 and 29.11 below.

 29.8         The Borrowers shall promptly cause each Subsidiary of the Parent formed or acquired
              after the date of this Agreement, other than any Immaterial Subsidiary, to become an
              Additional Guarantor. If and when any Subsidiary ceases to be an Immaterial Subsidiary,
              the Borrower shall promptly cause such Subsidiary become an Additional Guarantor.

 29.9         Notwithstanding the provisions of clause 29.7, the Company may at any time request that
              any of its Subsidiaries (or any Subsidiaries of the Parent) become an Additional Guarantor.

29.10         The Company shall procure that each proposed Additional Guarantor pursuant to clauses
              29.6 to 29.8 shall comply with the provisions of clause 22.5 (“Know your customer”
              checks). An entity shall become an Additional Guarantor upon:

        (a)    in the case of an entity which would be a FATCA FFI or a US Tax Obligor if it became an
               Additional Guarantor, all the Finance Parties approving the addition of that entity;

        (b)    the Company delivering to the Facility Agent a duly completed and executed Accession
               Letter; and

        (c)    the Facility Agent having given written confirmation that the provisions of clause 22.5
               (“Know your customer” checks) are satisfied; and

        (d)    the Facility Agent having received all of the documents and other evidence listed in Part 2
               of Schedule 2 (Conditions precedent) in relation to that Additional Guarantor, each in
               form and substance satisfactory to the Facility Agent.

29.11         The Facility Agent shall notify the Company and the Lenders promptly upon being satisfied
              that it has received (in form and substance satisfactory to it) all the documents and other
              evidence listed in Part 2 of Schedule 2 (Conditions precedent).

        Resignation of a Guarantor

29.12         The Company may request that a Guarantor (other than the Parent or the Company)
              ceases to be a Guarantor by delivering to the Facility Agent a Resignation Letter.




                                                 139
29.13         The Facility Agent shall accept a Resignation Letter and notify the Company and the
              Lenders of its acceptance if:

        (a)    no Default is continuing or would result from the acceptance of the Resignation Letter
               (and the Company has confirmed this is the case);

        (b)    where the Guarantor is also a Borrower, it is under no actual or contingent obligations as
               a Borrower and has resigned and ceased to be a Borrower under clause 29.4
               (Resignation of a Borrower);

        (c)    all Lenders have consented to the Company's request; and

        (d)    no payment is due from the Guarantor under this Agreement.

    Compulsory resignation of FATCA FFIs and US Tax Obligors

29.14         If so directed by the Facility Agent (acting on the instructions of all Lenders), the Company
              shall procure that any Obligor which is a FATCA FFI or a US Tax Obligor shall resign as a
              Borrower or a Guarantor (as the case may be) prior to the earliest FATCA Application Date
              relating to any payment by that Obligor (or any payment by the Facility Agent which relates
              to a payment by that Obligor). For the purposes of clause 29.13(c) (Resignation of a
              Guarantor) each Lender consents to the resignation of a Guarantor required pursuant to
              this clause 29.14.

    Repetition of Representations

29.15         Delivery of an Accession Letter constitutes confirmation by the relevant Subsidiary that the
              Repeating Representations are true and correct in relation to it as at the date of delivery as
              if made by reference to the facts and circumstances then existing.




                                                  140
                                                  Section 10
                                              The Finance Parties

30          Role of the Facility Agent, the Collateral Management Agent, the Issuing
            Bank, the Overdraft Bank and Others
     30.1         Appointment of the Facility Agent and the Collateral Management Agent

            (a)    Each of the Issuing Bank, the Overdraft Bank and the Lenders appoints the Facility Agent
                   and the Collateral Management Agent to act as its agent under and in connection with the
                   Finance Documents.

            (b)    Each of the Issuing Bank, the Overdraft Bank and the Lenders authorises the Facility
                   Agent and the Collateral Management Agent to perform the duties, obligations and
                   responsibilities and to exercise the rights, powers, authorities and discretions specifically
                   given to the Facility Agent and the Collateral Management Agent (as the case may be)
                   under or in connection with the Finance Documents together with any other incidental
                   rights, powers, authorities and discretions (even if it involves self-contracting
                   (autocontratación), multi-representation or conflict of interest), including, without
                   limitation, to enter and raise into Spanish public status before a Spanish public notary any
                   document related to this mandate and, specifically, those deemed necessary or
                   appropriate according to the mandate received (including, but not limited to, documents
                   of formalisation, acknowledgement, confirmation, modification or release, acceptance of
                   any security interest and acceptance of acknowledgement of debts by Obligors).

     30.2         Instructions

            (a)    Each of the Facility Agent and the Collateral Management Agent shall:

                   (i)    unless a contrary indication appears in a Finance Document, exercise or refrain
                          from exercising any right, power, authority or discretion vested in it as Facility
                          Agent or the Collateral Management Agent (as the case may be) in accordance
                          with any instructions given to it by:

                          (A)    all Lenders if the relevant Finance Document stipulates the matter is an all
                                 Lender decision; or

                          (B)    in all other cases, the Majority Lenders; and

                   (ii)   not be liable for any act (or omission) if it acts (or refrains from acting) in
                          accordance with paragraph (i) above.

            (b)    Each of the Facility Agent and the Collateral Management Agent shall be entitled to
                   request instructions, or clarification of any instruction, from the Majority Lenders (or, if the
                   relevant Finance Document stipulates the matter is a decision for any other Lender or
                   group of Lenders, from that Lender or group of Lenders) as to whether, and in what
                   manner, it should exercise or refrain from exercising any right, power, authority or
                   discretion and the Facility Agent and the Collateral Management Agent may refrain from
                   acting unless and until they receive those instructions or that clarification.

            (c)    Save in the case of decisions stipulated to be a matter for any other Lender or group of
                   Lenders under the relevant Finance Document and unless a contrary indication appears
                   in a Finance Document, any instructions given to the Facility Agent or the Collateral
                   Management Agent by the Majority Lenders shall override any conflicting instructions
                   given by any other Parties and will be binding on all Finance Parties save for the Security
                   Agent.

            (d)    Each of the Facility Agent and the Collateral Management Agent may refrain from acting
                   in accordance with any instructions of any Lender or group of Lenders until it has



                                                       141
              received any indemnification and/or security that it may in its discretion require (which
              may be greater in extent than that contained in the Finance Documents and which may
              include payment in advance) for any cost, loss or liability which it may incur in complying
              with those instructions.

       (e)    In the absence of instructions, each of the Facility Agent and the Collateral Management
              Agent may act (or refrain from acting) as it considers to be in the best interest of the
              Lenders.

       (f)    The Facility Agent and the Collateral Management Agent are not authorised to act on
              behalf of a Lender (without first obtaining that Lender's consent) in any legal or arbitration
              proceedings relating to any Finance Document. This paragraph (f) shall not apply to any
              legal or arbitration proceeding relating to the perfection, preservation or protection of
              rights under the Transaction Security Documents or enforcement of the Transaction
              Security or Transaction Security Documents.

30.3         Duties of the Facility Agent and the Collateral Management Agent

       (a)    The duties of the Facility Agent and the Collateral Management Agent under the Finance
              Documents are solely mechanical and administrative in nature.

       (b)    Subject to paragraph (c) below, each of the Facility Agent and the Collateral Management
              Agent shall promptly forward to a Party the original or a copy of any document which is
              delivered to the Facility Agent or the Collateral Management Agent for that Party by any
              other Party.

       (c)    Without prejudice to clause 27.7 (Copy of Transfer Certificate or Assignment Agreement
              to the Company) and clause 6.22, paragraph (a) above shall not apply to any Transfer
              Certificate or any Assignment Agreement.

       (d)    Except where a Finance Document specifically provides otherwise, neither the Facility
              Agent and the Collateral Management Agent is obliged to review or check the adequacy,
              accuracy or completeness of any document it forwards to another Party.

       (e)    If the Facility Agent or the Collateral Management Agent receives notice from a Party
              referring to this Agreement, describing a Default and stating that the circumstance
              described is a Default, it shall promptly notify the other Finance Parties.

       (f)    If the Facility Agent or the Collateral Management Agent is aware of the non-payment of
              any principal, interest, up-front fee or other fee payable to a Finance Party (other than the
              Facility Agent, the Collateral Management Agent or the Security Agent) under this
              Agreement it shall promptly notify the other Finance Parties.

       (g)    The Facility Agent shall provide to the Company within five (5) Business Days of a
              request by the Company (but no more frequently than once per calendar month), a list
              (which may be in electronic form) setting out the names of the Lenders as at that
              Business Day, their respective Commitments, the address and email (and the department
              or officer, if any, for whose attention any communication is to be made) of each Lender
              for any communication to be made or document to be delivered under or in connection
              with the Finance Documents, the electronic mail address and/or any other information
              required to enable the sending and receipt of information by electronic mail or other
              electronic means to and by each Lender to whom any communication under or in
              connection with the Finance Documents may be made by that means and the account
              details of each Lender for any payment to be distributed by the Facility Agent to that
              Lender under the Finance Documents.

       (h)    Each of the Facility Agent and the Collateral Management Agent shall have only those
              duties, obligations and responsibilities expressly specified in the Finance Documents to
              which it is expressed to be a party (and no others shall be implied).




                                                 142
       (i)    Each Lender instructs, authorises and agrees with the Facility Agent:

              (i)     to execute and deliver the Intercreditor Agreement on its behalf;

              (ii)    to exercise all of the Facility Agent’s rights and to comply with all of its obligations
                      under the Intercreditor Agreement;

              (iii)   to take actions on its behalf as is contemplated by the terms of the Intercreditor
                      Agreement; and

              (iv)    that at all times following the execution and delivery of the Intercreditor Agreement
                      such Lender (and each of its successors and assigns) shall be bound by the terms
                      thereof.

30.4         No fiduciary duties

       (a)    Nothing in any Finance Document constitutes the Facility Agent, the Collateral
              Management Agent, the Co-Ordinator, the Overdraft Bank or the Issuing Bank as a
              trustee or fiduciary of any other person.

       (b)    None of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
              Overdraft Bank or the Issuing Bank shall be bound to account to any Lender for any sum
              or the profit element of any sum received by it for its own account.

30.5         Business with the Group

       The Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft Bank and
       the Issuing Bank may accept deposits from, lend money to and generally engage in any kind of
       banking or other business with any member of the Group.

30.6         Rights and discretions

       (a)    Each of the Facility Agent, the Issuing Bank, the Overdraft Bank and the Collateral
              Management Agent may:

              (i)     rely on any representation, communication, notice or document (including, without
                      limitation, any notice given by a Lender pursuant to paragraphs (b) or (c) of clause
                      28.2 (Disenfranchisement on Debt Purchase Transactions entered into by Parent
                      Affiliates)) believed by it to be genuine, correct and appropriately authorised;

              (ii)    assume that:

                      (A)   any instructions received by it from the Majority Lenders, any Lenders or any
                            group of Lenders are duly given in accordance with the terms of the Finance
                            Documents; and

                      (B)   unless it has received notice of revocation, that those instructions have not
                            been revoked; and

              (iii)   rely on a certificate from any person:

                      (A)   as to any matter of fact or circumstance which might reasonably be expected
                            to be within the knowledge of that person; or

                      (B)   to the effect that such person approves of any particular dealing, transaction,
                            step, action or thing,

                        as sufficient evidence that that is the case and, in the case of paragraph (A)
                        above, may assume the truth and accuracy of that certificate.



                                                  143
(b)   Each of the Facility Agent and the Collateral Management Agent may assume (unless it
      has received notice to the contrary in its capacity as agent for the Lenders) that:

      (i)     no Default has occurred (unless it has actual knowledge of a Default arising under
              clause 26.1 (Non-payment));

      (ii)    any right, power, authority or discretion vested in any Party or any group of
              Lenders has not been exercised;

      (iii)   any notice or request made by the Company (other than a Utilisation Request) is
              made on behalf of and with the consent and knowledge of all the Obligors; and

      (iv)    no Notifiable Debt Purchase Transaction:

              (A)   has been entered into;

              (B)   has been terminated; or

              (C)   has ceased to be with a Parent Affiliate.

(c)   Each of the Facility Agent and the Collateral Management Agent may engage and pay for
      the advice or services of any lawyers, accountants, tax advisers, surveyors or other
      professional advisers or experts.

(d)   Without prejudice to the generality of paragraph (c) above or paragraph (e) below, each
      of the Facility Agent and the Collateral Management Agent may at any time engage and
      pay for the services of any lawyers to act as independent counsel to it (and so separate
      from any lawyers instructed by the Lenders) if it in its reasonable opinion deems this to be
      desirable.

(e)   Each of the Facility Agent and the Collateral Management Agent may rely on the advice
      or services of any lawyers, accountants, tax advisers, surveyors or other professional
      advisers or experts (whether obtained by it or by any other Party) and shall not be liable
      for any damages, costs or losses to any person, any diminution in value or any liability
      whatsoever arising as a result of its so relying.

(f)   Each of the Facility Agent and the Collateral Management Agent may act in relation to the
      Finance Documents through its officers, employees and agents and shall not:

      (i)     be liable for any error of judgment made by any such person; or

      (ii)    be bound to supervise, or be in any way responsible for any loss incurred by
              reason of misconduct, omission or default on the part, of any such person,

      unless such error or such loss was directly caused by its gross negligence or wilful
      misconduct.

(g)   Unless a Finance Document expressly provides otherwise each of the Facility Agent and
      the Collateral Management Agent may disclose to any other Party any information it
      reasonably believes it has received as agent under this Agreement.

(h)   Notwithstanding any other provision of any Finance Document to the contrary, none of
      the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft
      Bank or the Issuing Bank is obliged to do or omit to do anything if it would, or might in its
      reasonable opinion, constitute a breach of any law or regulation or a breach of a fiduciary
      duty or duty of confidentiality.

(i)   The Facility Agent is not obliged to disclose to any Finance Party any details of the rate
      notified to the Facility Agent by any Lender or the identity of any such Lender for the
      purpose of paragraph (a)(ii) of clause 13.2 (Market Disruption).


                                         144
       (j)    Notwithstanding any provision of any Finance Document to the contrary, neither the
              Facility Agent nor the Collateral Management Agent is obliged to expend or risk its own
              funds or otherwise incur any financial liability in the performance of its duties, obligations
              or responsibilities or the exercise of any right, power, authority or discretion if it has
              grounds for believing the repayment of such funds or adequate indemnity against, or
              security for, such risk or liability is not reasonably assured to it.

       (k)    Without prejudice to the generality of paragraph (g) above, the Facility Agent:

              (i)    may disclose; and

              (ii)   on the written request of the Company or the Majority Lenders shall, as soon as
                     reasonably practicable, disclose,

              the identity of a Non-Acceptable Bank to the Company and the other Finance Parties.

30.7         Responsibility for documentation

       None of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft
       Bank or the Issuing Bank is responsible or liable for:

       (a)    the adequacy, accuracy or completeness of any information (whether oral or written)
              supplied by the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
              Issuing Bank, the Overdraft Bank, an Obligor or any other person in or in connection with
              any Finance Document or the transactions contemplated in the Finance Documents or
              any other agreement, arrangement or document entered into made or executed in
              anticipation of, under or in connection with any Finance Document;

       (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document
              or the Transaction Security or any other agreement, arrangement or document entered
              into, made or executed in anticipation of, under or in connection with any Finance
              Document or the Transaction Security; or

       (c)    any determination as to whether any information provided or to be provided to any
              Finance Party is non-public information the use of which may be regulated or prohibited
              by applicable law or regulation relating to insider dealing or otherwise.

30.8         No duty to monitor

       Neither the Facility Agent nor the Collateral Management Agent shall be bound to enquire:

       (a)    whether or not any Default has occurred;

       (b)    as to the performance, default or any breach by any Party of its obligations under any
              Finance Document;

       (c)    whether any other event specified in any Finance Document has occurred; or

       (d)    whether at any time, including upon receipt of a Utilisation Request and upon a Utilisation
              occurring hereunder, the Borrowing Base Amount is or will continue to be zero or a
              positive number, in respect of which all Finance Parties shall be entitled to rely on the
              Borrowers to comply with their obligations under this Agreement to ensure that at all
              times the Borrowing Base Amount is zero or a positive number.

30.9         Exclusion of liability

       (a)    Without limiting paragraph (b) below (and without prejudice to any other provision of any
              Finance Document excluding or limiting the liability of the Facility Agent , Issuing Bank,
              the Overdraft Bank or the Collateral Management Agent, neither the Facility Agent,
              Issuing Bank, Overdraft Bank nor the Collateral Management Agent will be liable


                                                 145
      (including, without limitation, for negligence or any other category of liability whatsoever)
      for:

      (i)     any damages, costs or losses to any person, any diminution in value, or any
              liability whatsoever arising as a result of taking or not taking any action under or in
              connection with any Finance Document or the Transaction Security, unless directly
              caused by its gross negligence or wilful misconduct;

      (ii)    exercising, or not exercising, any right, power, authority or discretion given to it by,
              or in connection with, any Finance Document, the Transaction Security or any
              other agreement, arrangement or document entered into, made or executed in
              anticipation of, under or in connection with, any Finance Document or the
              Transaction Security; or

      (iii)   without prejudice to the generality of paragraphs (i) and (ii) above, any damages,
              costs or losses to any person, any diminution in value or any liability whatsoever
              arising as a result of:

              (A)   any act, event or circumstance not reasonably within its control; or

              (B)   the general risks of investment in, or the holding of assets in, any
                    jurisdiction,

              including (in each case and without limitation) such damages, costs, losses,
              diminution in value or liability arising as a result of: nationalisation, expropriation or
              other governmental actions; any regulation, currency restriction, devaluation or
              fluctuation; market conditions affecting the execution or settlement of transactions
              or the value of assets (including any Disruption Event); breakdown, failure or
              malfunction of any third party transport, telecommunications, computer services or
              systems; natural disasters or acts of God; war, terrorism, insurrection or revolution;
              or strikes or industrial action.

(b)   No Party (other than the Facility Agent) may take any proceedings against any officer,
      employee or agent of the Facility Agent, in respect of any claim it might have against the
      Facility Agent or in respect of any act or omission of any kind by that officer, employee or
      agent in relation to any Finance Document and any officer, employee or agent of the
      Facility Agent may rely on this clause subject to clause 1.5 (Third party rights) and the
      provisions of the Third Parties Act.

(c)   No Party (other than the Collateral Management Agent) may take any proceedings
      against any officer, employee or agent of the Collateral Management Agent, in respect of
      any claim it might have against the Collateral Management Agent or in respect of any act
      or omission of any kind by that officer, employee or agent in relation to any Finance
      Document and any officer, employee or agent of the Collateral Management Agent may
      rely on this clause subject to clause 1.5 (Third party rights) and the provisions of the Third
      Parties Act.

(d)   No Party (other than the Issuing Bank) may take any proceedings against any officer,
      employee or agent of the Issuing Bank, in respect of any claim it might have against the
      Issuing Bank or in respect of any act or omission of any kind by that officer, employee or
      agent in relation to any Finance Document and any officer, employee or agent of the
      Issuing Bank may rely on this clause subject to clause 1.5 (Third party rights) and the
      provisions of the Third Parties Act.

(e)   Neither the Facility Agent nor the Collateral Management Agent will be liable for any
      delay (or any related consequences) in crediting an account with an amount required
      under the Finance Documents to be paid by it if it has taken all necessary steps as soon
      as reasonably practicable to comply with the regulations or operating procedures of any
      recognised clearing or settlement system used by it for that purpose.




                                           146
        (f)    Nothing in this Agreement shall oblige the Facility Agent, the Collateral Management
               Agent or the Co-Ordinator to carry out:

               (i)    any "know your customer" or other checks in relation to any person; or

               (ii)   any check on the extent to which any transaction contemplated by this Agreement
                      might be unlawful for any Lender,

               on behalf of any Lender and each Lender confirms to the Facility Agent, the Collateral
               Management Agent and the Co-Ordinator that it is solely responsible for any such checks
               it is required to carry out and that it may not rely on any statement in relation to such
               checks made by the Facility Agent, the Collateral Management Agent or the Co-
               Ordinator.

        (g)    Without prejudice to any provision of any Finance Document excluding or limiting either
               the Facility Agent's or the Collateral Management Agent’s liability, any liability of the
               Facility Agent or the Collateral Management Agent arising under or in connection with
               any Finance Document or the Transaction Security shall be limited to the amount of
               actual loss which has been finally judicially determined to have been suffered (as
               determined by reference to the date of default of the Facility Agent or the Collateral
               Management Agent or, if later, the date on which the loss arises as a result of such
               default) but without reference to any special conditions or circumstances known to the
               Facility Agent or the Collateral Management Agent at any time which increase the
               amount of that loss. In no event shall the Facility Agent or the Collateral Management
               Agent be liable for any loss of profits, goodwill, reputation, business opportunity or
               anticipated saving, or for special, punitive, indirect or consequential damages, whether or
               not the Facility Agent has been advised of the possibility of such loss or damages.

30.10         Lenders' indemnity to the Facility Agent and the Collateral Management Agent

        (a)    Each Lender shall (in proportion to its share of the Total Commitments or, if the Total
               Commitments are then zero, to its share of the Total Commitments immediately prior to
               their reduction to zero) indemnify the Facility Agent and the Collateral Management
               Agent, within three (3) Business Days of demand, against any cost, loss or liability
               (including, without limitation, for negligence or any other category of liability whatsoever)
               incurred by the Facility Agent and the Collateral Management Agent (as the case may be)
               (otherwise than by reason of the Facility Agent’s and the Collateral Management Agent’s
               (as the case may be) gross negligence or wilful misconduct) (or, in the case of any cost,
               loss or liability pursuant to clause 34.11 (Disruption to Payment Systems etc.)
               notwithstanding the Facility Agent’s and the Collateral Management Agent’s (as the case
               may be) negligence, gross negligence or any other category of liability whatsoever but
               not including any claim based on the fraud of the Facility Agent or the Collateral
               Management Agent (as the case may be) in acting as Facility Agent or Collateral
               Management Agent under the Finance Documents (unless the Facility Agent or the
               Collateral Management Agent (as the case may be) has been reimbursed by an Obligor
               pursuant to a Finance Document).

        (b)    Subject to paragraph (c) below, the Company shall immediately on demand reimburse
               any Lender for any payment that Lender makes to the Facility Agent or the Collateral
               Management Agent pursuant to paragraph (a) above.

        (c)    Paragraph (b) above shall not apply to the extent that the indemnity payment in respect of
               which the Lender claims reimbursement relates to a liability of the Facility Agent or the
               Collateral Management Agent to an Obligor.

30.11         Resignation of the Facility Agent and the Collateral Management Agent

        (a)    The Facility Agent and/or the Collateral Management Agent may resign and appoint one
               of their respective Affiliates acting through an office:




                                                 147
      (i)    in the Netherlands; or

      (ii)   elsewhere in the European Union or the United Kingdom, provided that, if on the
             basis of the laws and regulations in force prior to the appointment, such
             appointment would result in any amount becoming payable under or pursuant to
             clause 15 (Tax gross-up and indemnities) or clause 16 (Increased Costs) the
             Borrowers may refuse the resignation and/or appointment;

      as successor by giving notice to the Lenders and the Company.

(b)   Alternatively the Facility Agent and/or the Collateral Management Agent may resign by
      giving thirty (30) days' notice to the Lenders and the Company, in which case the Majority
      Lenders (after consultation with the Company) may appoint a successor Facility Agent
      and/or the Collateral Management Agent (as the case may be).

(c)   If the Majority Lenders have not appointed a successor Facility Agent and/or the
      Collateral Management Agent in accordance with paragraph (b) above within twenty (20)
      days after notice of resignation was given, the retiring Facility Agent and/or the Collateral
      Management Agent (as the case may be) (after consultation with the Company) may
      appoint a successor Facility Agent and/or Collateral Management Agent (as the case
      may be) (acting through an office in the Netherlands or, subject to paragraph (a)(ii)
      above, elsewhere in the European Union or the United Kingdom).

(d)   If the Facility Agent or the Collateral Management Agent wishes to resign because (acting
      reasonably) it has concluded that it is no longer appropriate for it to remain as agent and
      the Facility Agent or the Collateral Management Agent is entitled to appoint a successor
      under paragraph (c) above, it may (if it concludes (acting reasonably) that it is necessary
      to do so in order to persuade the proposed successor Facility Agent or Collateral
      Management Agent to become a party to this Agreement in such capacity) agree with the
      proposed successor amendments to this clause 30 and any other term of this Agreement
      dealing with the rights or obligations of the Facility Agent or Collateral Management Agent
      (as the case may be) consistent with then current market practice for the appointment
      and protection of corporate trustees together with any reasonable amendments to the
      agency fee payable under this Agreement which are consistent with the successor
      Facility Agent’s or Collateral Management Agent’s normal fee rates and those
      amendments will bind the Parties. Any amendments relating to matters which are not
      merely technical or administrative and/or relating to agency fees shall be subject to the
      prior consent of the Majority Lenders.

(e)   The retiring Facility Agent and/or Collateral Management Agent shall make available to
      the successor such documents and records and provide such assistance as the
      successor may reasonably request for the purposes of performing its functions as Facility
      Agent and/or Collateral Management Agent under the Finance Documents. The
      Company shall, within three (3) Business Days of demand, reimburse the retiring Facility
      Agent and/or Collateral Management Agent for the amount of all costs and expenses
      (including legal fees) properly incurred by it in making available such documents and
      records and providing such assistance.

(f)   The Facility Agent’s or the Collateral Management Agent’s resignation notice shall only
      take effect upon the appointment of a successor.

(g)   Upon the appointment of a successor, the retiring Facility Agent and/or Collateral
      Management Agent shall be discharged from any further obligation in respect of the
      Finance Documents (other than its obligations under paragraph (e) above) but shall
      remain entitled to the benefit of clause 17.3 (Indemnity to the Facility Agent and/or
      Collateral Management Agent) and this clause 30 (and any agency fees for the account
      of the retiring Facility Agent and/or Collateral Management Agent (as the case may be)
      shall cease to accrue from (and shall be payable on) that date). Any successor and each
      of the other Parties shall have the same rights and obligations amongst themselves as
      they would have had if such successor had been an original Party.



                                        148
        (h)    The Facility Agent shall resign in accordance with clause 30.11 above (and, to the extent
               applicable, shall use reasonable endeavours to appoint a successor pursuant to such
               clause) if on or after the date which is three (3) months before the earliest FATCA
               Application Date relating to any payment to the Facility Agent under the Finance
               Documents, either:

               (i)     the Facility Agent fails to respond to a request under clause 15.7 (FATCA
                       Information) and the Company or a Lender reasonably believes that the Facility
                       Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after that
                       FATCA Application Date;

               (ii)    the information supplied by the Facility Agent pursuant to clause 15.7 (FATCA
                       Information) indicates that the Facility Agent will not be (or will have ceased to be)
                       a FATCA Exempt Party on or after that FATCA Application Date; or

               (iii)   the Facility Agent notifies the Company and the Lenders that the Facility Agent will
                       not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
                       Application Date;

        and (in each case) the Company or a Lender reasonably believes that a Party will be required to
        make a FATCA Deduction that would not be required if the Facility Agent were a FATCA
        Exempt Party, and the Company or that Lender, by notice to the Facility Agent, requires it to
        resign.

30.12         Replacement of the Facility Agent or Collateral Management Agent

        (a)    After consultation with the Company, the Majority Lenders may, by giving thirty (30) days'
               notice to the Facility Agent or Collateral Management Agent (as the case may be) (or, in
               respect of the Facility Agent, at any time the Facility Agent is an Impaired Agent, by
               giving any shorter notice determined by the Majority Lenders) replace the Facility Agent
               or Collateral Management Agent (as the case may be) by appointing a successor.

        (b)    The retiring Facility Agent or Collateral Management Agent (as the case may be) shall (at
               its own cost if it is an Impaired Agent and otherwise at the expense of the Lenders) make
               available to its successor such documents and records and provide such assistance as
               the successor may reasonably request for the purposes of performing its functions as
               Facility Agent or Collateral Management Agent (as the case may be) under the Finance
               Documents.

        (c)    The appointment of the successor Facility Agent or Collateral Management Agent (as the
               case may be) shall take effect on the date specified in the notice from the Majority
               Lenders to the retiring Facility Agent or Collateral Management Agent (as the case may
               be). As from this date, the retiring Facility Agent or Collateral Management Agent (as the
               case may be) shall be discharged from any further obligation in respect of the Finance
               Documents (other than its obligations under paragraph (b) above) but shall remain
               entitled to the benefit of clause 17.3 (Indemnity to the Facility Agent or Collateral
               Management Agent) and this clause 30 (and any agency fees for the account of the
               retiring Facility Agent or Collateral Management Agent (as the case may be) shall cease
               to accrue from (and shall be payable on) that date).

        (d)    Any successor Facility Agent or Collateral Management Agent (as the case may be) and
               each of the other Parties shall have the same rights and obligations amongst themselves
               as they would have had if such successor had been an original Party.

30.13         Confidentiality

        (a)    In acting as agent for the Finance Parties, the Facility Agent and Collateral Management
               Agent (as the case may be) shall be regarded as acting through its agency or collateral
               management division (as applicable), which shall be treated as a separate entity from any
               other of its divisions or departments.



                                                   149
        (b)    If information is received by another division or department of the Facility Agent or
               Collateral Management Agent (as the case may be), it may be treated as confidential to
               that division or department and the Facility Agent or Collateral Management Agent (as
               the case may be) shall not be deemed to have notice of it.

        (c)    Notwithstanding any other provision of any Finance Document to the contrary, none of
               the Facility Agent, the Collateral Management Agent nor the Co-Ordinator is obliged to
               disclose to any other person (i) any confidential information or (ii) any other information if
               the disclosure would, or might in its reasonable opinion, constitute a breach of any law or
               regulation or a breach of a fiduciary duty.

30.14         Relationship with the Lenders

        (a)    Subject to clause 27.9 (Pro rata interest settlement), each of the Facility Agent and
               Collateral Management Agent may treat the person shown in its records as Lender at the
               opening of business (in the place of the Facility Agent or Collateral Management Agent
               (as the case may be) principal office as notified to the Finance Parties from time to time)
               as the Lender acting through its Facility Office:

               (i)    entitled to or liable for any payment due under any Finance Document on that day;
                      and

               (ii)   entitled to receive and act upon any notice, request, document or communication
                      or make any decision or determination under any Finance Document made or
                      delivered on that day,

               unless it has received not less than five (5) Business Days' prior notice from that Lender
               to the contrary in accordance with the terms of this Agreement.

        (b)    Any Lender may by notice to the Facility Agent and Collateral Management Agent appoint
               a person to receive on its behalf all notices, communications, information and documents
               to be made or despatched to that Lender under the Finance Documents. Such notice
               shall contain the address, email and (where communication by electronic mail or other
               electronic means is permitted under clause 36.6 (Electronic communication)) electronic
               mail address and/or any other information required to enable the sending and receipt of
               information by that means (and, in each case, the department or officer, if any, for whose
               attention communication is to be made) and be treated as a notification of a substitute
               address, electronic mail address, department and officer by that Lender for the purposes
               of clause 36.2 (Addresses) and paragraph (a)(ii) of clause 36.6 (Electronic
               communication) and the Facility Agent and Collateral Management Agent shall be entitled
               to treat such person as the person entitled to receive all such notices, communications,
               information and documents as though that person were that Lender.

30.15         Credit appraisal by the Lenders and Issuing Bank

    Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
    connection with any Finance Document, each Lender and Issuing Bank confirms to the Facility
    Agent, the Collateral Management Agent and each Issuing Bank that it has been, and will
    continue to be, solely responsible for making its own independent appraisal and investigation of
    all risks arising under or in connection with any Finance Document including but not limited to:

        (a)    the financial condition, status and nature of each member of the Group;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security and any other agreement, arrangement or document entered
               into, made or executed in anticipation of, under or in connection with any Finance
               Document or the Transaction Security;

        (c)    whether that Lender or Issuing Bank has recourse, and the nature and extent of that
               recourse, against any Party or any of its respective assets under or in connection with



                                                  150
               any Finance Document, the Transaction Security, the transactions contemplated by the
               Finance Documents or any other agreement, arrangement or document entered into,
               made or executed in anticipation of, under or in connection with any Finance Document
               or the Transaction Security;

        (d)    the adequacy, accuracy or completeness of the Reports and any other information
               provided by the Facility Agent, the Collateral Management Agent, any Party or by any
               other person under or in connection with any Finance Document, the transactions
               contemplated by any Finance Document or any other agreement, arrangement or
               document entered into, made or executed in anticipation of, under or in connection with
               any Finance Document; and

        (e)    the right or title of any person in or to, or the value or sufficiency of any part of the
               Charged Property, the priority of any of the Transaction Security or the existence of any
               Security affecting the Charged Property.

30.16         Compliance appraisal by the Lenders

    Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
    connection with any compliance issues, each Lender confirms to the Facility Agent and the
    Collateral Management Agent that it has been, and will continue to be, solely responsible for
    making its own independent appraisal and investigation of all compliance related risks arising
    under or in connection with any activities of the Obligors, the Spanish Pledgors and the South
    African Pledge Counterparties including but not limited to:

        (a)    activities in the Sensitive Zones;

        (b)    any Utilisation of a Fronted Facility affected by compliance related matters; and

        (c)    the adequacy, accuracy or completeness of any information the Facility Agent or the
               Collateral Management Agent may (but has no obligation to) communicate to a Lender in
               relation to a counterparty (whether supplier or purchaser), products, origins or nature of a
               transaction.

30.17         Reference Banks

    If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of which it is an
    Affiliate) ceases to be a Lender, the Facility Agent shall (in consultation with the Company)
    appoint another Lender or an Affiliate of a Lender to replace that Reference Bank.

30.18         Facility Agent's and Collateral Management Agent’s management time

        (a)    Any amount payable to the Facility Agent or the Collateral Management Agent under
               clause 17.3 (Indemnity to the Facility Agent or Collateral Management Agent), clause 19
               (Costs and expenses) and clause 30.10 (Lenders' indemnity to the Facility Agent and the
               Collateral Management Agent) shall include the cost of utilising the Facility Agent's or
               Collateral Management Agent’s (as the case may be) management time or other
               resources and will be calculated on the basis of such reasonable daily or hourly rates as
               the Facility Agent or the Collateral Management Agent (as the case may be) may notify to
               the Company and the Lenders, and is in addition to any fee paid or payable to the Facility
               Agent or the Collateral Management Agent under clause 14 (Fees).

        (b)    Any cost of utilising the Facility Agent's or Collateral Management Agent’s (as the case
               may be) management time or other resources shall include, without limitation, any such
               costs in connection with clause 28.2 (Disenfranchisement on Debt Purchase
               Transactions entered into by Parent Affiliates).




                                                    151
 30.19            Deduction from amounts payable by the Facility Agent

            If any Party owes an amount to the Facility Agent or the Collateral Management Agent under
            the Finance Documents the Facility Agent or the Collateral Management Agent (as the case
            may be) may, after giving notice to that Party, deduct an amount not exceeding that amount
            from any payment to that Party which the Facility Agent or the Collateral Management Agent (as
            the case may be) would otherwise be obliged to make under the Finance Documents and apply
            the amount deducted in or towards satisfaction of the amount owed. For the purposes of the
            Finance Documents that Party shall be regarded as having received any amount so deducted.

31          The Security Agent
     31.1         Security Agent as trustee

            (a)    Subject to clause 31.2 (German law security property) below, the Security Agent declares
                   that it holds the Transaction Security (to the extent possible under applicable law) on trust
                   for the Secured Parties on the terms contained in this Agreement. For the purpose of the
                   Moroccan Pledge, the Security Agent is irrevocably appointed by the Secured Parties as
                   their agent for the purpose of executing the Moroccan Pledge, and to register, manage
                   and enforce the Moroccan Pledge on the terms of this clause 31.

            (b)    Each of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
                   Issuing Bank and each Lender authorises the Security Agent to perform the duties,
                   obligations and responsibilities and to exercise the rights, powers, authorities and
                   discretions specifically given to the Security Agent under or in connection with the
                   Finance Documents and any Multi-Party TPA Agreement together with any other
                   incidental rights, powers, authorities and discretions (even if it involves self-contracting
                   (autocontratación), multi-representation or conflict of interest), including, without
                   limitation, to enter and raise into Spanish public status before a Spanish public notary any
                   document related to this mandate and, specifically, those deemed necessary or
                   appropriate according to the mandate received (including, but not limited to, documents
                   of formalisation, acknowledgement, confirmation, modification or release, acceptance of
                   any security interest and acceptance of acknowledgement of debts by Obligors).

     31.2         German law security property

            (a)    Each of the Secured Parties (other than the Security Agent) hereby appoints the Security
                   Agent as trustee (Treuhänder) and administrator for the purpose of accepting and
                   administering the Charged Property governed by German law (German Security
                   Property) for and on behalf of the other Secured Parties.

            (b)    The Security Agent shall:

                   (i)    hold and administer and, as the case may be, release any German Security
                          Property which is security assigned (Sicherungseigentum/Sicherungsabtretung) or
                          otherwise transferred under a non-accessory security right (nichtakzessorische
                          Sicherheit) to it as trustee (treuhänderisch) for the benefit of the Secured Parties;
                          and

                   (ii)   administer and, as the case may be, release any German Security Property which
                          is pledged (Verpfändung) or otherwise transferred to the Secured Parties under an
                          accessory security right (akzessorische Sicherheit) as agent.

            (c)    Each of the Secured Parties hereby authorises the Security Agent (whether or not by or
                   through employees or agents):

                   (i)    to exercise such rights, remedies, powers and discretions as are specifically
                          delegated to or conferred upon the Security Agent under the German Security
                          Property together with such powers and discretions as are reasonably incidental
                          thereto;


                                                     152
              (ii)    to take such action on its behalf as may from time to time be authorised under or in
                      accordance with the German Security Property; and

              (iii)   to accept as its representative (Stellvertreter) any pledge or other creation of any
                      accessory security right granted in favour of such Secured Parties in connection
                      with the Debt Documents and to agree to and execute on its behalf as its
                      representative (Stellvertreter) any amendments, releases and/or alterations to any
                      German Security Property which creates a pledge or any other accessory security
                      right (akzessorische Sicherheit) including the release or confirmation of release of
                      such German Security Property.

       (d)    Each Secured Party releases the Security Agent from any applicable restrictions on
              entering into any transaction as a representative of:

              (i)     two or more principals contracting with each other; and

              (ii)    one or more principals with whom it is contracting in its own name,

              including in particular from the restrictions provided for in section 181 of the German Civil
              Code (Bürgerliches Gesetzbuch), and similar restrictions applicable to it pursuant to any
              other applicable law, in each case to the extent legally possible to such Secured Party. A
              Secured Party which is barred by its constitutional documents or by-laws from granting
              such exemption shall notify the Security Agent accordingly.

       (e)    The Security Agent shall be entitled to grant sub-powers of attorney (and shall be entitled
              to release any sub-attorney from the restrictions referred to in paragraph (d) above).

       (f)    Each Secured Party hereby ratifies and approves all acts and declarations previously
              done by the Security Agent on such Secured Party's behalf.

31.3         Parallel debt (Covenant to pay the Security Agent)

       (a)    Notwithstanding any other provision of this Agreement, each Obligor hereby irrevocably
              and unconditionally undertakes to pay to the Security Agent, as creditor in its own right
              and not as representative of the other Secured Parties, sums equal to and in the currency
              of each amount payable by the Obligors to each of the Secured Parties under each of the
              Finance Documents as and when that amount falls due for payment under the relevant
              Finance Document or would have fallen due but for any discharge resulting from failure of
              another Secured Party to take appropriate steps, in insolvency proceedings affecting the
              Obligor, to preserve its entitlement to be paid that amount.

       (b)    The Security Agent shall have its own independent right to demand payment of the
              amounts payable by the Obligors under this clause 31.3 irrespective of any discharge of
              the Obligor’s obligation to pay those amounts to the other Secured Parties resulting from
              failure by them to take appropriate steps, in insolvency proceedings affecting the Obligor,
              to preserve their entitlement to be paid those amounts.

       (c)    Any amount due and payable by an Obligor to the Security Agent under this clause 31.3
              shall be decreased to the extent that the other Secured Parties have received (and are
              able to retain) payment in full of the corresponding amount under the other provisions of
              the Finance Documents and any amount due and payable by the Obligors to the other
              Secured Parties under those provisions shall be decreased to the extent that the Security
              Agent has received (and is able to retain) payment in full of the corresponding amount
              under this clause 31.3.

31.4         Enforcement through Security Agent only

       The Secured Parties shall not have any independent power to enforce, or have recourse to, any
       of the First Security or to exercise any right, power, authority or discretion arising under the First
       Security Documents except through the Security Agent.



                                                 153
       If any Secured Party (other than the Security Agent) is a party to any of the Spanish Pledges it
       shall promptly upon being requested by the Facility Agent to do so grant a power of attorney or
       other sufficient authority to the Security Agent to enable the Security Agent to exercise any
       rights, discretions or powers or to grant any consents or releases under such Spanish Pledges.

31.5         Instructions

       (a)    The Security Agent shall:

              (i)     subject to paragraphs (d) and (e) below exercise or refrain from exercising any
                      right, power, authority or discretion vested in it as Security Agent in accordance
                      with any instructions given to it by the Majority Lenders (or the Facility Agent on
                      their behalf);

              (ii)    not be liable for any act (or omission) if it acts (or refrains from acting) in
                      accordance with paragraph (i) above (or if this Agreement stipulates the matter is a
                      decision for any other Lender or group of Lenders in accordance with instructions
                      given to it by that Lender or group of Lenders).

       (b)    The Security Agent shall be entitled to request instructions, or clarification of any
              instruction, from the Majority Lenders (or the Facility Agent on their behalf) (or, if this
              Agreement stipulates the matter is a decision for any other Lender or group of Lenders,
              from that Lender or group of Lenders) as to whether, and in what manner, it should
              exercise or refrain from exercising any right, power, authority or discretion and the
              Security Agent may refrain from acting unless and until it receives those instructions or
              that clarification.

       (c)    Save in the case of decisions stipulated to be a matter for any other Lender or group of
              Lenders under this Agreement and unless a contrary intention appears in this Agreement,
              any instructions given to the Security Agent by the Majority Lenders shall override any
              conflicting instructions given by any other Parties and will be binding on all Secured
              Parties.

       (d)    Paragraph (a) above shall not apply:

              (i)     where a contrary indication appears in this Agreement;

              (ii)    where this Agreement requires the Security Agent to act in a specified manner or
                      to take a specified action; or

              (iii)   in respect of any provision which protects the Security Agent's own position in its
                      personal capacity as opposed to its role of Security Agent for the Secured Parties
                      including, without limitation, clauses 31.8 (No duty to account) to clause 31.13
                      (Exclusion of liability), clause 31.16 (Confidentiality) to clause 31.22 (Custodians
                      and nominees) and clause 31.25 (Acceptance of title) to clause 31.29
                      (Disapplication of Trustee Acts).

       (e)    The Security Agent may refrain from acting in accordance with any instructions of any
              Lender or group of Lenders until it has received any indemnification and/or security that it
              may in its discretion require (which may be greater in extent than that contained in the
              Finance Documents and which may include payment in advance) for any cost, loss or
              liability (together with any associated VAT) which it may incur in complying with those
              instructions.

       (f)    Without prejudice to the provisions of the remainder of this clause 31.5, in the absence of
              instructions, the Security Agent may act (or refrain from acting) as it considers in its
              discretion to be appropriate.




                                                 154
 31.6         Duties of the Security Agent

        (a)    The Security Agent's duties under the Finance Documents are solely mechanical and
               administrative in nature.

        (b)    The Security Agent shall promptly:

               (i)    forward to the Facility Agent a copy of any document received by the Security
                      Agent from any Obligor, any Spanish Pledgor or any South African Pledge
                      Counterparty under any Finance Document; and

               (ii)   forward to a Party the original or a copy of any document which is delivered to the
                      Security Agent for that Party by any other Party.

        (c)    Except where a Finance Document specifically provides otherwise, the Security Agent is
               not obliged to review or check the adequacy, accuracy or completeness of any document
               it forwards to another Party.

        (d)    If the Security Agent receives notice from a Party referring to any Finance Document,
               describing a Default and stating that the circumstance described is a Default, it shall
               promptly notify the Facility Agent.

        (e)    The Security Agent shall have only those duties, obligations and responsibilities
               expressly specified in the Finance Documents to which it is expressed to be a party (and
               no others shall be implied).

 31.7         No fiduciary duties to Obligors

        Nothing in this agreement constitutes the Security Agent as an agent, trustee or fiduciary of any
        Obligor.

 31.8         No duty to account

        The Security Agent shall not be bound to account to any other Secured Party for any sum or the
        profit element of any sum received by it for its own account.

 31.9         Business with the Group

        The Security Agent may accept deposits from, lend money to and generally engage in any kind
        of banking or other business with any member of the Group.

31.10         Rights and discretions

        (a)    The Security Agent may:

               (i)    rely on any representation, communication, notice or document believed by it to be
                      genuine, correct and appropriately authorised;

               (ii)   assume that:

                      (A)   any instructions received by it from the Majority Lenders, the Lenders or any
                            group of Lenders are duly given in accordance with the terms of the Finance
                            Documents;

                      (B)   unless it has received actual notice of revocation, that those instructions
                            have not been revoked; and




                                                 155
              (C)   if it receives any instructions to act in relation to the Transaction Security,
                    that all applicable conditions under the Finance Documents for so acting
                    have been satisfied; and

      (iii)   rely on a certificate from any person:

              (A)   as to any matter of fact or circumstance which might reasonably be expected
                    to be within the knowledge of that person; or

              (B)   to the effect that such person approves of any particular dealing, transaction,
                    step, action or thing,

                as sufficient evidence that that is the case and, in the case of paragraph (A)
                above, may assume the truth and accuracy of that certificate.

(b)   The Security Agent may assume (unless it has received notice to the contrary in its
      capacity as security trustee for the Secured Parties) that:

      (i)     no Default has occurred;

      (ii)    any right, power, authority or discretion vested in any Party or any group of
              Lenders has not been exercised; and

      (iii)   any notice made by the Company is made on behalf of and with the consent and
              knowledge of all the Obligors.

(c)   The Security Agent may engage and pay for the advice or services of any lawyers,
      accountants, tax advisers, surveyors or other professional advisers or experts.

(d)   Without prejudice to the generality of paragraph (c) above or paragraph (e) below, the
      Security Agent may at any time engage and pay for the services of any lawyers to act as
      independent counsel to the Security Agent (and so separate from any lawyers instructed
      by the Lenders and/or the Facility Agent) if the Security Agent in its reasonable opinion
      deems this to be desirable.

(e)   The Security Agent may rely on the advice or services of any lawyers, accountants, tax
      advisers, surveyors or other professional advisers or experts (whether obtained by the
      Security Agent or by any other Secured Party) and shall not be responsible or liable for
      any losses to any person, any diminution in value or any liability arising as a result of its
      so relying.

(f)   The Security Agent, any Receiver and any Delegate may act in relation to the Finance
      Documents and the Transaction Security through its officers, employees and agents and
      shall not:

      (i)     be liable for any error of judgment made by any such person; or

      (ii)    be bound to supervise, or be in any way responsible for any loss incurred by
              reason of misconduct, omission or default on the part of any such person,

      unless such error or such loss was directly caused by the Security Agent's, Receiver's or
      Delegate's gross negligence or wilful misconduct.

(g)   Unless this Agreement expressly specifies otherwise, the Security Agent may disclose to
      any other Party any information it reasonably believes it has received as security trustee
      under this Agreement.

(h)   Notwithstanding any other provision of any Finance Document to the contrary, the
      Security Agent is not obliged to do or omit to do anything if it would, or might in its




                                          156
               reasonable opinion, constitute a breach of any law or regulation or a breach of a fiduciary
               duty or duty of confidentiality.

        (i)    Notwithstanding any provision of any Finance Document to the contrary, the Security
               Agent is not obliged to expend or risk its own funds or otherwise incur any financial
               liability in the performance of its duties, obligations or responsibilities or the exercise of
               any right, power, authority or discretion if it has grounds for believing the repayment of
               such funds or adequate indemnity against, or security for, such risk or liability is not
               reasonably assured to it.

31.11         Responsibility for documentation

    None of the Security Agent, any Receiver nor any Delegate is responsible or liable for:

        (a)    the adequacy, accuracy or completeness of any information (whether oral or written)
               supplied by the Security Agent, an Obligor or any other person in or in connection with
               any Finance Document or the transactions contemplated in the Finance Documents or
               any other agreement, arrangement or document entered into, made or executed in
               anticipation of, under or in connection with any Finance Document;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security or any other agreement, arrangement or document entered into,
               made or executed in anticipation of, under or in connection with any Finance Document
               or the Transaction Security; or

        (c)    any determination as to whether any information provided or to be provided to any
               Secured Party is non-public information the use of which may be regulated or prohibited
               by applicable law or regulation relating to insider dealing or otherwise.

31.12         No duty to monitor

    The Security Agent shall not be bound to enquire:

        (a)    whether or not any Default has occurred;

        (b)    as to the performance, default or any breach by any Party of its obligations under any
               Finance Document; or

        (c)    whether any event specified in any Finance Document has occurred.

31.13         Exclusion of liability

        (a)    Without limiting paragraph (b) below (and without prejudice to any other provision of any
               Finance Document excluding or limiting the liability of the Security Agent, any Receiver or
               Delegate), none of the Security Agent, any Receiver nor any Delegate will be liable for:

               (i)     any damages, costs or losses to any person, any diminution in value, or any
                       liability whatsoever arising as a result of taking or not taking any action under or in
                       connection with any Finance Document or the Transaction Security unless directly
                       caused by its gross negligence or wilful misconduct;

               (ii)    exercising or not exercising any right, power, authority or discretion given to it by,
                       or in connection with, any Finance Document, the Transaction Security or any
                       other agreement, arrangement or document entered into, made or executed in
                       anticipation of, under or in connection with, any Finance Document or the
                       Transaction Security;

               (iii)   any shortfall which arises on the enforcement or realisation of the Transaction
                       Security; or




                                                   157
               (iv)   without prejudice to the generality of paragraphs (i) to (iii) above, any damages,
                      costs, losses, diminution in value or liability whatsoever arising as a result of:

                      (A)   any act, event or circumstance not reasonably within its control; or

                      (B)   the general risks of investment in, or the holding of assets in, any
                            jurisdiction,

                      including (in each case and without limitation) such damages, costs, losses,
                      diminution in value or liability arising as a result of: nationalisation, expropriation or
                      other governmental actions; any regulation, currency restriction, devaluation or
                      fluctuation; market conditions affecting the execution or settlement of transactions
                      or the value of assets; breakdown, failure or malfunction of any third party
                      transport, telecommunications, computer services or systems; natural disasters or
                      acts of God; war, terrorism, insurrection or revolution; or strikes or industrial action.

        (b)    No Party (other than the Security Agent, that Receiver or that Delegate (as applicable))
               may take any proceedings against any officer, employee or agent of the Security Agent, a
               Receiver or a Delegate in respect of any claim it might have against the Security Agent, a
               Receiver or a Delegate or in respect of any act or omission of any kind by that officer,
               employee or agent in relation to any Finance Document or any Transaction Security and
               any officer, employee or agent of the Security Agent, a Receiver or a Delegate may rely
               on this clause subject to clause 1.5 (Third party rights) and the provisions of the Third
               Parties Act.

        (c)    Nothing in this Agreement shall oblige the Security Agent to carry out:

               (i)    any "know your customer" or other checks in relation to any person; or

               (ii)   any check on the extent to which any transaction contemplated by this Agreement
                      might be unlawful for any other Secured Party,

               on behalf of any other Secured Party and each other Secured Party confirms to the
               Security Agent that it is solely responsible for any such checks it is required to carry out
               and that it may not rely on any statement in relation to such checks made by the Security
               Agent.

        (d)    Without prejudice to any provision of any Finance Document excluding or limiting the
               liability of the Security Agent, any Receiver or Delegate, any liability of the Security
               Agent, any Receiver or Delegate arising under or in connection with any Finance
               Document or the Transaction Security shall be limited to the amount of actual loss which
               has been finally judicially determined to have been suffered (as determined by reference
               to the date of default of the Security Agent, Receiver or Delegate (as the case may be)
               or, if later, the date on which the loss arises as a result of such default) but without
               reference to any special conditions or circumstances known to the Security Agent,
               Receiver or Delegate (as the case may be) at any time which increase the amount of that
               loss. In no event shall the Security Agent, any Receiver or Delegate be liable for any loss
               of profits, goodwill, reputation, business opportunity or anticipated saving, or for special,
               punitive, indirect or consequential damages, whether or not the Security Agent, Receiver
               or Delegate (as the case may be) has been advised of the possibility of such loss or
               damages.

31.14         Lenders' indemnity to the Security Agent

        (a)    Each Lender shall (in the proportion that its Commitments bear to the Total Commitments
               for the time being (or, if the Total Commitments are zero, immediately prior to their being
               reduced to zero)), indemnify the Security Agent and every Receiver and every Delegate,
               within three (3) Business Days of demand, against any cost, loss or liability incurred by
               any of them (otherwise than by reason of the relevant Security Agent's, Receiver's or
               Delegate's gross negligence or wilful misconduct) in acting as Security Agent, Receiver or


                                                   158
               Delegate under, or exercising any authority conferred under, the Debt Documents (unless
               the relevant Security Agent, Receiver or Delegate has been reimbursed by an Obligor
               pursuant to a Finance Document).

        (b)    Subject to paragraph (c) below, the Company shall immediately on demand reimburse
               any Lender for any payment that Lender makes to the Security Agent pursuant to
               paragraph (a) above.

        (c)    Paragraph (b) above shall not apply to the extent that the indemnity payment in respect of
               which the Lender claims reimbursement relates to a liability of the Security Agent to an
               Obligor.

31.15         Resignation of the Security Agent

        (a)    The Security Agent may resign and appoint one of its Affiliates as successor by giving
               notice to the Lenders and the Company.

        (b)    Alternatively the Security Agent may resign by giving thirty (30) days' notice to the
               Lenders and the Company, in which case the Majority Lenders may appoint a successor
               Security Agent.

        (c)    If the Majority Lenders have not appointed a successor Security Agent in accordance with
               paragraph (b) above within twenty (20) days after notice of resignation was given, the
               retiring Security Agent (after consultation with the Facility Agent) may appoint a
               successor Security Agent.

        (d)    The retiring Security Agent shall make available to the successor Agent such documents
               and records and provide such assistance as the successor Security Agent may
               reasonably request for the purposes of performing its functions as Security Agent under
               the Finance Documents. The Company shall, within three (3) Business Days of demand,
               reimburse the retiring Security Agent for the amount of all costs and expenses (including
               legal fees) properly incurred by it in making available such documents and records and
               providing such assistance.

        (e)    The Security Agent's resignation notice shall only take effect upon:

               (i)    the appointment of a successor; and

               (ii)   the transfer of all the Transaction Security to that successor.

        (f)    Upon the appointment of a successor, the retiring Security Agent shall be discharged
               from any further obligation in respect of the Finance Documents (other than its obligations
               under paragraph (b) of clause 31.27 (Winding up of trust) and paragraph (d) above) but
               shall remain entitled to the benefit of this clause 31 and clause 17.4 (Indemnity to the
               Security Agent) (and any Security Agent fees for the account of the retiring Security
               Agent shall cease to accrue from (and shall be payable on) that date). Any successor
               and each of the other Parties shall have the same rights and obligations amongst
               themselves as they would have had if that successor had been an original Party.

        (g)    The Majority Lenders may, by notice to the Security Agent, require it to resign in
               accordance with paragraph (b) above. In this event, the Security Agent shall resign in
               accordance with paragraph (b) above.

31.16         Confidentiality

        (a)    In acting as trustee for the Secured Parties, the Security Agent shall be regarded as
               acting through its trustee division which shall be treated as a separate entity from any
               other of its divisions or departments.




                                                  159
        (b)    If information is received by another division or department of the Security Agent, it may
               be treated as confidential to that division or department and the Security Agent shall not
               be deemed to have notice of it.

        (c)    Notwithstanding any other provision of any Finance Document to the contrary, the
               Security Agent is not obliged to disclose to any other person (i) any confidential
               information or (ii) any other information if the disclosure would, or might in its reasonable
               opinion, constitute a breach of any law or regulation or a breach of a fiduciary duty.

31.17         Information from the Lenders

    Each Lender shall supply the Security Agent with any information that the Security Agent may
    reasonably specify as being necessary or desirable to enable the Security Agent to perform its
    functions as Security Agent.

31.18         Credit appraisal by the Secured Parties

    Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
    connection with any Finance Document, each Secured Party confirms to the Security Agent that
    it has been, and will continue to be, solely responsible for making its own independent appraisal
    and investigation of all risks arising under or in connection with any Finance Document including
    but not limited to:

        (a)    the financial condition, status and nature of each member of the Group;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security and any other agreement, arrangement or document entered
               into, made or executed in anticipation of, under or in connection with any Finance
               Document or the Transaction Security;

        (c)    whether that Secured Party has recourse, and the nature and extent of that recourse,
               against any Party or any of its respective assets under or in connection with any Finance
               Document, the Transaction Security, the transactions contemplated by the Finance
               Documents or any other agreement, arrangement or document entered into, made or
               executed in anticipation of, under or in connection with any Finance Document or the
               Transaction Security;

        (d)    the adequacy, accuracy or completeness of any information provided by the Security
               Agent, any Party or by any other person under or in connection with any Finance
               Document, the transactions contemplated by any Finance Document or any other
               agreement, arrangement or document entered into, made or executed in anticipation of,
               under or in connection with any Finance Document; and

        (e)    the right or title of any person in or to, or the value or sufficiency of any part of the
               Charged Property, the priority of any of the Transaction Security or the existence of any
               Security affecting the Charged Property.

31.19         Reliance and engagement letters

    The Security Agent may obtain and rely on any certificate or report from any Obligor's auditor
    and may enter into any reliance letter or engagement letter relating to that certificate or report
    on such terms as it may consider appropriate (including, without limitation, restrictions on the
    auditor's liability and the extent to which that certificate or report may be relied on or disclosed).

31.20         No responsibility to perfect Transaction Security

    The Security Agent shall not be liable for any failure to:

        (a)    require the deposit with it of any deed or document certifying, representing or constituting
               the title of any Obligor or any Spanish Pledgor to any of the Charged Property;


                                                 160
        (b)    obtain any licence, consent or other authority for the execution, delivery, legality, validity,
               enforceability or admissibility in evidence of any Finance Document or the Transaction
               Security;

        (c)    register, file or record or otherwise protect any of the Transaction Security (or the priority
               of any of the Transaction Security) under any law or regulation or to give notice to any
               person of the execution of any Finance Document or of the Transaction Security;

        (d)    take, or to require any Obligor or any Spanish Pledgor to take, any step to perfect its title
               to any of the Charged Property or to render the Transaction Security effective or to
               secure the creation of any ancillary Security under any law or regulation; or

        (e)    require any further assurance in relation to any Transaction Security Document.

31.21         Insurance by Security Agent

        (a)    The Security Agent shall not be obliged:

               (i)     to insure any of the Charged Property;

               (ii)    to require any other person to maintain any insurance; or

               (iii)   to verify any obligation to arrange or maintain insurance contained in any Finance
                       Document.

               and the Security Agent shall not be liable for any damages, costs or losses to any person
               as a result of the lack of, or inadequacy of, any such insurance.

        (b)    Where the Security Agent is named on any insurance policy as an insured party, it shall
               not be liable for any damages, costs or losses to any person as a result of its failure to
               notify the insurers of any material fact relating to the risk assumed by such insurers or
               any other information of any kind, unless the Majority Lenders request it to do so in
               writing and the Security Agent fails to do so within fourteen (14) days after receipt of that
               request.

31.22         Custodians and nominees

    The Security Agent may appoint and pay any person to act as a custodian or nominee on any
    terms in relation to any asset of the trust as the Security Agent may determine, including for the
    purpose of depositing with a custodian this Agreement or any document relating to the trust
    created under this Agreement and the Security Agent shall not be responsible for any loss,
    liability, expense, demand, cost, claim or proceedings incurred by reason of the misconduct,
    omission or default on the part of any person appointed by it under this Agreement or be bound
    to supervise the proceedings or acts of any person.

31.23         Delegation by the Security Agent

        (a)    Each of the Security Agent, any Receiver and any Delegate may, at any time, delegate
               by power of attorney or otherwise to any person for any period, all or any right, power,
               authority or discretion vested in it as Security Agent, Receiver or Delegate.

        (b)    That delegation may be made upon any terms and conditions (including the power to
               sub-delegate) and subject to any restrictions that the Security Agent, that Receiver or that
               Delegate (as the case may be) may, in its discretion, think fit in the interests of the
               Secured Parties.

        (c)    The Security Agent, Receiver or Delegate shall not be bound to supervise, or be in any
               way responsible for any loss incurred by reason of any misconduct, omission or default
               on the part of, any such delegate or sub-delegate.




                                                  161
31.24         Additional Security Agents

        (a)    The Security Agent may at any time appoint (and subsequently remove) any person to
               act as a separate trustee or as a co-trustee jointly with it:

               (i)     if it considers that appointment to be in the interests of the Secured Parties; or

               (ii)    for the purposes of conforming to any legal requirement, restriction or condition
                       which the Security Agent deems to be relevant; or

               (iii)   for obtaining or enforcing any judgment in any jurisdiction,

               and the Security Agent shall give prior notice to the Company and the Lenders of that
               appointment.

        (b)    Any person so appointed shall have the rights, powers, authorities and discretions (not
               exceeding those given to the Security Agent under or in connection with the Finance
               Documents) and the duties, obligations and responsibilities that are given or imposed by
               the instrument of appointment.

        (c)    The remuneration that the Security Agent may pay to that person, and any costs and
               expenses (together with any applicable VAT) incurred by that person in performing its
               functions pursuant to that appointment shall, for the purposes of this Agreement, be
               treated as costs and expenses incurred by the Security Agent.

31.25         Acceptance of title

    The Security Agent shall be entitled to accept without enquiry, and shall not be obliged to
    investigate, any right and title that any Obligor or any Spanish Pledgor may have to any of the
    Charged Property and shall not be liable for, or bound to require any Obligor or any Spanish
    Pledgor to remedy, any defect in its right or title.

31.26         Releases

    Upon a disposal of any of the Charged Property pursuant to the enforcement of the Transaction
    Security by a Receiver or the Security Agent, the Security Agent is irrevocably authorised (at
    the cost of the Obligors and without any consent, sanction, authority or further confirmation from
    any other Secured Party) release, without recourse or warranty, that property from the
    Transaction Security, any release of the Transaction Security or other claim over that asset and
    to issue any certificates of non-crystallisation of floating charges that may be required or
    desirable.

31.27         Winding up of trust

    If the Security Agent, with the approval of the Facility Agent, determines that:

        (a)    all of the Secured Obligations and all other obligations secured by the Transaction
               Security Documents have been fully and finally discharged; and

        (b)    no Secured Party is under any commitment, obligation or liability (actual or contingent) to
               make advances or provide other financial accommodation to any Obligor pursuant to the
               Finance Documents,

               then:

               (i)     the trusts set out in this Agreement shall be wound up and the Security Agent shall
                       release, without recourse or warranty, all of the Transaction Security and the rights
                       of the Security Agent under each of the Transaction Security Documents; and




                                                   162
               (ii)   any Security Agent which has resigned pursuant to clause 31.15 (Resignation of
                      the Security Agent) shall release, without recourse or warranty, all of its rights
                      under each Transaction Security Document.

31.28         Powers supplemental to Trustee Acts

        The rights, powers, authorities and discretions given to the Security Agent under or in
        connection with the Finance Documents shall be supplemental to the Trustee Act 1925 and the
        Trustee Act 2000 and in addition to any which may be vested in the Security Agent by law or
        regulation or otherwise.

31.29         Disapplication of Trustee Acts

        Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security Agent in relation
        to the trusts constituted by this Agreement. Where there are any inconsistencies between the
        Trustee Act 1925 or the Trustee Act 2000 and the provisions of this Agreement, the provisions
        of this Agreement shall, to the extent allowed by law and regulation, prevail and, in the case of
        any inconsistency with the Trustee Act 2000, the provisions of this Agreement shall constitute a
        restriction or exclusion for the purposes of that Act.

31.30         Order of Application

        All amounts from time to time received or recovered by the Security Agent pursuant to the terms
        of any Finance Documents, under clause 31.3 (Parallel Debt (Covenant to pay the Security
        Agent)), or in connection with the realisation or enforcement of all or any part of the Transaction
        Security shall be held by the Security Agent on trust to apply them at any time as the Security
        Agent (in its discretion) sees fit, to the extent permitted by applicable law, in the following order
        of priority:

        (a)    in discharging pro rata and pari passu any sums owing to the Security Agent (in its
               capacity as such) (other than pursuant to clause (a) (Parallel debt (Covenant to pay the
               Security Agent)), any Receiver or any Delegate;

        (b)    in payment or distribution to the Facility Agent, on its behalf and on behalf of the other
               Secured Parties, for application towards the discharge pro rata and pari passu of all sums
               due and payable by any Obligor, any Spanish Pledgor or any South African Pledge
               Counterparty to such parties under any of the Finance Documents in accordance with
               clause 34.6 (Partial payments);

        (c)    if none of the Obligors is under any further actual or contingent liability under any Finance
               Document, in payment or distribution pro rata to any person to whom the Security Agent
               is obliged to pay or distribute in priority to any Obligor; and

        (d)    the balance, if any, in payment or distribution to the relevant Obligor.

31.31         Investment of proceeds

    Prior to the application of the proceeds of the Transaction Security in accordance with
    clause 31.30 (Order of Application) the Security Agent may, at its discretion, hold all or part of
    those proceeds in one or more interest bearing (if any) suspense accounts with any Acceptable
    Bank (including itself) and for so long as the Security Agent thinks fit (the interest (if any) being
    credited to the relevant account) pending the application from time to time of those monies at
    the Security Agent's discretion in accordance with the provisions of clause 31.30 (Order of
    Application).

31.32         Currency conversion

        (a)    For the purpose of, or pending the discharge of, any of the Secured Obligations the
               Security Agent may convert any moneys received or recovered by the Security Agent



                                                  163
                   from one currency to another, at the spot rate at which the Security Agent is able to
                   purchase the currency in which the Secured Obligations are due with the amount
                   received.

            (b)    The obligations of any Obligor to pay in the due currency shall only be satisfied to the
                   extent of the amount of the due currency purchased after deducting the costs of
                   conversion.

 31.33            Permitted Deductions

            The Security Agent shall be entitled (a) to set aside by way of reserve amounts required to meet
            and (b) to make and pay, any deductions and withholdings (on account of Taxes or otherwise)
            which it is or may be required by any law or regulation to make from any distribution or payment
            made by it under this Agreement, and to pay all Taxes which may be assessed against it in
            respect of any of the Charged Property, or as a consequence of performing its duties or
            exercising its rights, powers, authorities and discretions, or by virtue of its capacity as Security
            Agent under any of the Finance Documents or otherwise (other than in connection with its
            remuneration for performing its duties under this Agreement).

 31.34            Good discharge

            (a)    Any distribution or payment to be made in respect of the Secured Obligations by the
                   Security Agent may be made to the Facility Agent on behalf of the Lenders and any
                   distribution or payment made in that way shall be a good discharge, to the extent of that
                   payment or distribution, by the Security Agent.

            (b)    The Security Agent is under no obligation to make payment to the Facility Agent in the
                   same currency as that in which any Unpaid Sum is denominated.

 31.35            Amounts received by Obligors

            If any of the Obligors receives or recovers any amount which, under the terms of any of the
            Finance Documents, should have been paid to the Security Agent, that Obligor will hold the
            amount received or recovered on trust for the Security Agent and promptly pay that amount to
            the Security Agent for application in accordance with the terms of this Agreement.

 31.36            Application and consideration

            In consideration for the covenants given to the Security Agent by each Obligor in relation to
            clause 31.3 (Parallel Debt (Covenant to pay the Security Agent)), the Security Agent agrees
            with each Obligor to apply all moneys from time to time paid by such Obligor to the Security
            Agent in accordance with the foregoing provisions of this clause 31.

32          Conduct of Business by the Finance Parties

     32.1         No provision of this Agreement will:

            (a)    interfere with the right of any Finance Party to arrange its affairs (tax or otherwise) in
                   whatever manner it thinks fit;

            (b)    oblige any Finance Party to investigate or claim any credit, relief, remission or repayment
                   available to it or the extent, order and manner of any claim; or

            (c)    oblige any Finance Party to disclose any information relating to its affairs (tax or
                   otherwise) or any computations in respect of Tax.




                                                     164
     32.2         Each Facility B Lender agrees with the other Finance Parties that it will not without the
                  prior written consent of the Facility Agent or unless expressly provided in this Agreement:

            (a)    request, demand or accept repayment in respect of any Fronted Facility or accept any
                   payment in respect thereof directly from an Obligor, any Spanish Pledgor or any South
                   African Pledge Counterparty; or

            (b)    exercise any rights of set-off, combination of accounts or other remedy against any
                   Obligor, any Spanish Pledgor or any South African Pledge Counterparty or allow to exist
                   or receive the benefit of any Security, guarantee or other assurance against loss
                   otherwise than pursuant to the Finance Documents,

                  and each Facility B Lender agrees that any payments received by it otherwise than in
                  accordance with clause 34 (Payment mechanics) or recoveries by way of set-off, in each
                  case from the Obligors, any Spanish Pledgor or any South African Pledge Counterparty,
                  shall be held by it for the benefit of all Finance Parties and applied in accordance with
                  clause 33 (Sharing among the Finance Parties).

     32.3         Each Lender agrees with the other Finance Parties that it will on each Monday (or if such
                  date is not a Business Day, on the next Business Day) falling in the week after the date of
                  issue of a scheduled Borrowing Base Report in accordance with clause 22.7(a)(i) (being
                  every week) until all Availability Periods have expired deliver to the Collateral Management
                  Agent a utilisation report in the form set out in Schedule 17 (Form of Lender utilisation
                  report).

33          Sharing among the Finance Parties
     33.1         Payments to Finance Parties

            (a)    Subject to clause 25.4(c) (Withdrawals from the Collection Account) and to paragraph (ii)
                   below, if a Finance Party (each a Recovering Party) receives or recovers any amount
                   from an Obligor, any Spanish Pledgor or any South African Pledge Counterparty (or from
                   a third party in respect of an obligation owing to it by an Obligor) other than in accordance
                   with clause 34 (Payment mechanics) (including any amounts under or in connection with
                   any Multi-Party TPA Agreement, FX Hedging Provider Hedging Agreement or Deed of
                   Undertaking) (a Recovered Amount) and applies that amount to a payment due under
                   the Finance Documents or in connection with any Multi-Party TPA Agreement or FX
                   Hedging Provider Hedging Agreement then:

                   (i)     the Recovering Party shall, within three (3) Business Days, notify details of the
                           receipt or recovery, to the Facility Agent;

                   (ii)    the Facility Agent shall determine whether the receipt or recovery is in excess of
                           the amount the Recovering Party would have been paid had the receipt or recovery
                           been received or made by the Facility Agent and distributed in accordance with
                           clause 34 (Payment mechanics), without taking account of any Tax which would be
                           imposed on the Facility Agent in relation to the receipt, recovery or distribution; and

                   (iii)   the Recovering Party shall, within three (3) Business Days of demand by the
                           Facility Agent, pay to the Facility Agent an amount (the Sharing Payment) equal to
                           such receipt or recovery less any amount which the Facility Agent determines may
                           be retained by the Recovering Party as its share of any payment to be made, in
                           accordance with clause 34.6 (Partial payments).

            (b)    Paragraph (a) above shall not apply to any amount received or recovered by an Issuing
                   Bank in respect of any cash cover provided for the benefit of that Issuing Bank.




                                                       165
33.2         Redistribution of payments

       The Facility Agent shall treat the Sharing Payment as if it had been paid by the relevant Obligor
       and distribute it between the Finance Parties (other than the Recovering Party) (the Sharing
       Parties) in accordance with clause 34.6 (Partial payments) towards the obligations of that
       Obligor to the Sharing Parties.

33.3         Recovering Party's rights

       On a distribution by the Facility Agent under clause 33.2 (Redistribution of payments) of a
       payment received by a Recovering Party from an Obligor, as between the relevant Obligor and
       the Recovering Party, an amount of the Recovered Amount equal to the Sharing Payment will
       be treated as not having been paid by that Obligor.

33.4         Reversal of redistribution

       If any part of the Sharing Payment received or recovered by a Recovering Party becomes
       repayable and is repaid by that Recovering Party, then:

       (a)    each Sharing Party shall, upon request of the Facility Agent, pay to the Facility Agent for
              the account of that Recovering Party an amount equal to the appropriate part of its share
              of the Sharing Payment (together with an amount as is necessary to reimburse that
              Recovering Party for its proportion of any interest on the Sharing Payment which that
              Recovering Party is required to pay) (the Redistributed Amount); and

       (b)    as between the relevant Obligor and each relevant Sharing Party, an amount equal to the
              relevant Redistributed Amount will be treated as not having been paid by that Obligor.

33.5         Exceptions

       (a)    This clause 33 shall not apply to the extent that the Recovering Party would not, after
              making any payment pursuant to this clause, have a valid and enforceable claim against
              the relevant Obligor.

       (b)    A Recovering Party is not obliged to share with any other Finance Party any amount
              which the Recovering Party has received or recovered as a result of taking legal or
              arbitration proceedings, if:

              (i)    it notified the other Finance Party of the legal or arbitration proceedings; and

              (ii)   the other Finance Party had an opportunity to participate in those legal or
                     arbitration proceedings but did not do so as soon as reasonably practicable having
                     received notice and did not take separate legal or arbitration proceedings.




                                                 166
                                                   Section 11
                                                 Administration

34          Payment mechanics
     34.1         Payments to the Facility Agent

            (a)    On each date on which an Obligor or a Lender is required to make a payment under a
                   Finance Document that Obligor or Lender shall make the same available to the Facility
                   Agent (unless a contrary indication appears in a Finance Document) for value on the due
                   date at the time and in such funds specified by the Facility Agent as being customary at
                   the time for settlement of transactions in the relevant currency in the place of payment.

            (b)    Payment shall be made to such account in the principal financial centre of the country of
                   that currency (or, in relation to euro, in a principal financial centre in such Participating
                   Member State or London, as specified by the Facility Agent) and with such bank as the
                   Facility Agent, in each case, specifies.

            (c)    For the avoidance of doubt, each Obligor agrees that it shall not (without the prior written
                   consent of the Facility Agent) make any payment under any of the Facilities directly to a
                   Lender.

     34.2         Distributions by the Facility Agent

            Each payment received by the Facility Agent under the Finance Documents for another Party
            shall, subject to clause 34.3 (Distributions to an Obligor) and clause 34.4 (Clawback and pre-
            funding) be made available by the Facility Agent as soon as practicable after receipt to the Party
            entitled to receive payment in accordance with this Agreement (in the case of a Lender, for the
            account of its Facility Office), to such account as that Party may notify to the Facility Agent by
            not less than five (5) Business Days' notice with a bank specified by that Party in the principal
            financial centre of the country of that currency (or, in relation to euro, in the principal financial
            centre of a Participating Member State or London, as specified by that Party). Payments shall
            be applied in or towards payment pro rata of any unpaid amount owing to the Facility Agent, the
            Collateral Management Agent, the Co-Ordinator, the Security Agent, the Issuing Bank (including
            without limitation under clauses 6.4, 6.10 to 6.12 and 6.26) under those Finance Documents
            prior to interest on, or the principal amount of, the Loans or any fees, expenses, indemnities or
            other amounts, payable to any other Person hereunder.

     34.3         Distributions to an Obligor

            The Facility Agent may (with the consent of the Obligor or in accordance with clause 35 (Set-
            Off)) apply any amount received by it for that Obligor in or towards payment (on the date and in
            the currency and funds of receipt) of any amount due from that Obligor under the Finance
            Documents or in or towards purchase of any amount of any currency to be so applied.

     34.4         Clawback and pre-funding

            (a)    Where a sum is to be paid to the Facility Agent under the Finance Documents for another
                   Party, the Facility Agent is not obliged to pay that sum to that other Party (or to enter into
                   or perform any related exchange contract) until it has been able to establish to its
                   satisfaction that it has actually received that sum.

            (b)    Unless paragraph (c) below applies, if the Facility Agent pays an amount to another Party
                   and it proves to be the case that the Facility Agent had not actually received that amount,
                   then the Party to whom that amount (or the proceeds of any related exchange contract)
                   was paid by the Facility Agent shall on demand refund the same to the Facility Agent
                   together with interest on that amount from the date of payment to the date of receipt by
                   the Facility Agent, calculated by the Facility Agent to reflect its cost of funds.




                                                      167
       (c)    If the Facility Agent is willing to make available amounts for the account of a Borrower
              before receiving funds from the Lenders then if and to the extent that the Facility Agent
              does so but it proves to be the case that it does not then receive funds from a Lender in
              respect of a sum which it paid to the Borrower:

              (i)    the Facility Agent shall notify the Borrower of that Lender's identity and the
                     Borrower shall on demand refund it to the Facility Agent; and

              (ii)   the Lender by whom those funds should have been made available or, if that
                     Lender fails to do so, the Borrowers shall on demand pay to the Facility Agent the
                     amount (as certified by the Facility Agent) which will indemnify the Facility Agent
                     against any funding cost incurred by it as a result of paying out that sum before
                     receiving those funds from that Lender.

34.5         Impaired Agent

       (a)    If, at any time, the Facility Agent becomes an Impaired Agent, an Obligor or a Lender
              which is required to make a payment under the Finance Documents to the Facility Agent
              in accordance with clause 34.1 (Payments to the Facility Agent) may instead either:

              (i)    pay that amount direct to the required recipient(s); or

              (ii)   if in its absolute discretion it considers that it is not reasonably practicable to pay
                     that amount directly to the required recipient(s), pay that amount or the relevant
                     part of that amount to an interest-bearing account held with an Acceptable Bank
                     within the meaning of paragraph (a) of the definition of Acceptable Bank and in
                     relation to which no Insolvency Event has occurred and is continuing, in the name
                     of the Obligor or the Lender making the payment (the Paying Party) and
                     designated as a trust account for the benefit of the Party or Parties beneficially
                     entitled to that payment under the Finance Documents (the Recipient Party or
                     Recipient Parties).

              In each case such payments must be made on the due date for payment under the
              Finance Documents.

       (b)    All interest accrued on the amount standing to the credit of the trust account shall be for
              the benefit of the Recipient Party or the Recipient Parties pro rata to their respective
              entitlements.

       (c)    A Party which has made a payment in accordance with this clause 34.5 shall be
              discharged of the relevant payment obligation under the Finance Documents and shall
              not take any credit risk with respect to the amounts standing to the credit of the trust
              account.

       (d)    Promptly upon the appointment of a successor Facility Agent in accordance with
              clause 30.12 (Replacement of the Facility Agent or Collateral Management Agent), each
              Paying Party shall (other than to the extent that that Party has given an instruction
              pursuant to paragraph (e) below) give all requisite instructions to the bank with whom the
              trust account is held to transfer the amount (together with any accrued interest) to the
              successor Facility Agent for distribution to the relevant Recipient Party or Recipient
              Parties in accordance with clause 34.2 (Distributions by the Facility Agent).

       (e)    A Paying Party shall, promptly upon request by a Recipient Party and to the extent:

              (i)    that it has not given an instruction pursuant to paragraph (d) above; and

              (ii)   that it has been provided with the necessary information by that Recipient Party,

              give all requisite instructions to the bank with whom the trust account is held to transfer
              the relevant amount (together with any accrued interest) to that Recipient Party.



                                                 168
34.6         Partial payments

       (a)    If the Facility Agent receives a payment for application against amounts due in respect of
              any Finance Documents that is insufficient to discharge all the amounts then due and
              payable by an Obligor under those Finance Documents, the Facility Agent shall apply that
              payment towards the obligations of that Obligor under those Finance Documents in the
              following order:

              (i)     first, in or towards payment pro rata of any unpaid amount owing to the Facility
                      Agent, the Collateral Management Agent, the Co-Ordinator, the Security Agent, the
                      Issuing Bank ((including without limitation under clauses 6.4, 6.10 to 6.12 and
                      6.26)) under those Finance Documents;

              (ii)    secondly, in or towards payment to the Secured Parties pro rata of any accrued
                      interest, fee or commission due but unpaid under the First Finance Documents;

              (iii)   thirdly, in or towards payment to the Secured Parties pro rata of any principal due
                      but unpaid under those First Finance Documents;

              (iv)    fourthly, in or towards payment pro rata of any other sum due but unpaid under
                      the First Finance Documents; and

              (v)     fifthly, in or towards any sum due put unpaid in relation to the Second Secured
                      Obligations.

       (b)    The Facility Agent shall, if so directed by the Majority Lenders, vary the order set out in
              paragraphs (a)(ii) to (iv) above.

       (c)    Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

34.7         Set-off by Obligors

       All payments to be made by an Obligor under the Finance Documents shall be calculated and
       be made without (and free and clear of any deduction for) set-off or counterclaim.

34.8         Business Days

       (a)    Any payment under the Finance Documents which is due to be made on a day that is not
              a Business Day shall be made on the next Business Day in the same calendar month (if
              there is one) or the preceding Business Day (if there is not).

       (b)    During any extension of the due date for payment of any principal or Unpaid Sum under
              this Agreement interest is payable on the principal or Unpaid Sum at the rate payable on
              the original due date.

34.9         Currency of account

       (a)    Subject to paragraphs (b) to (e) below, the Base Currency is the currency of account and
              payment for any sum due from an Obligor under any Finance Document.

       (b)    A repayment of a Utilisation or a part of a Utilisation shall be made in the currency in
              which that Utilisation is denominated on its due date.

       (c)    Each repayment of interest shall be made in the currency in which the sum in respect of
              which the interest is payable was denominated when that interest accrued.

       (d)    Each payment in respect of costs, expenses or Taxes shall be made in the currency in
              which the costs, expenses or Taxes are incurred.




                                                 169
        (e)    Any amount expressed to be payable in a currency other than Base Currency shall be
               paid in that other currency.

34.10         Change of currency

        (a)    Unless otherwise prohibited by law, if more than one currency or currency unit are at the
               same time recognised by the central bank of any country as the lawful currency of that
               country, then:

               (i)    any reference in the Finance Documents to, and any obligations arising under the
                      Finance Documents in, the currency of that country shall be translated into, or paid
                      in, the currency or currency unit of that country designated by the Facility Agent
                      (after consultation with the Company); and

               (ii)   any translation from one currency or currency unit to another shall be at the official
                      rate of exchange recognised by the central bank for the conversion of that currency
                      or currency unit into the other, rounded up or down by the Facility Agent (acting
                      reasonably).

        (b)    If a change in any currency of a country occurs, this Agreement will, to the extent the
               Facility Agent (acting reasonably and after consultation with the Company) specifies to be
               necessary, be amended to comply with any generally accepted conventions and market
               practice in the Relevant Interbank Market and otherwise to reflect the change in currency,
               with the intention of putting the Obligors and the Finance Parties in the same position as
               if the change had not occurred.

34.11         Disruption to Payment Systems etc.

    If either the Facility Agent determines (in its discretion) that a Disruption Event has occurred or
    the Facility Agent is notified by the Company that a Disruption Event has occurred:

        (a)    the Facility Agent may, and shall if requested to do so by the Company, consult with the
               Company with a view to agreeing with the Company such changes to the operation or
               administration of the Facility as the Facility Agent may deem necessary in the
               circumstances;

        (b)    the Facility Agent shall not be obliged to consult with the Company in relation to any
               changes mentioned in paragraph (a) if, in its opinion, it is not practicable to do so in the
               circumstances and, in any event, shall have no obligation to agree to such changes;

        (c)    the Facility Agent may consult with the Finance Parties in relation to any changes
               mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion, it is not
               practicable to do so in the circumstances;

        (d)    any such changes agreed upon by the Facility Agent and the Company shall (whether or
               not it is finally determined that a Disruption Event has occurred) be binding upon the
               Parties as an amendment to (or, as the case may be, waiver of) the terms of the Finance
               Documents notwithstanding the provisions of clause 40 (Amendments and Waivers);

        (e)    the Facility Agent shall not be liable for any damages, costs or losses to any person, any
               diminution in value or any liability whatsoever (including, without limitation for negligence,
               gross negligence or any other category of liability whatsoever but not including any claim
               based on the fraud of the Facility Agent) arising as a result of its taking, or failing to take,
               any actions pursuant to or in connection with this clause 34.11; and

        (f)    the Facility Agent shall notify the Finance Parties of all changes agreed pursuant to
               paragraph (d) above.




                                                   170
35          Set-Off

            Without prejudice to clause 32.2 and subject to the Legal Reservations, a Finance Party may
            set off any matured obligation due from an Obligor under the Finance Documents (to the extent
            beneficially owned by that Finance Party) against any matured obligation owed by that Finance
            Party to that Obligor, regardless of the place of payment, booking branch or currency of either
            obligation. If the obligations are in different currencies, the Finance Party may convert either
            obligation at a market rate of exchange in its usual course of business for the purpose of the
            set-off.

36          Notices
     36.1         Communications in writing

            Any communication to be made under or in connection with the Finance Documents shall be
            made in writing and, unless otherwise stated, may be made by email or letter.

     36.2         Addresses

            The address and email (and the department or officer, if any, for whose attention the
            communication is to be made) of each Party for any communication or document to be made or
            delivered under or in connection with the Finance Documents is:

            (a)    in the case of each Obligor, as follows:

                   10, Akti Kondili
                   Piraeus 185 45
                   Greece

                   Email: sfokas@ampni.com

                   Attention: Mr Spyros Fokas

            (b)    in the case of each Lender, that notified in writing to the Facility Agent on or prior to the
                   date on which it becomes a Party; and

            (c)    in the case of the Facility Agent or the Security Agent, as follows:

                   ABN AMRO Bank N.V.
                   Agency Syndicated Loans
                   Attn: Team 1
                   Gustav Mahlerlaan 10 (HQ9037)
                   1082 PP Amsterdam
                   The Netherlands

                   E-mail: ABN.AMRO.Agency.Team.1@nl.abnamro.com

            (d)    in the case of the Collateral Management Agent, as follows:

                   ABN AMRO Bank N.V.
                   Credit & Collateral Management

                   Att: Nelli Oganesian / Anastasia.Romm - HQ0051
                   Gustav Mahlerlaan 10
                   1082 PP Amsterdam
                   The Netherlands

                   T + 31 (0) 20 343 6703




                                                      171
              E-mail: nelli.organesian@nl.abnamro.com and anastasia.romm@nl.abnamro.com

       (e)    in the case of the Issuing Banks, as follows:

              ABN AMRO Bank N.V.
              Att: Nydhal El Mahfoudhi
              Gustav Mahlerlaan 10
              1082 PP Amsterdam
              The Netherlands

              Email: nydhal.elmahfoudhi@nl.abnamro.com

              Tel:   +31 (0) 20 6 282 337

       (f)    in the case of the Overdraft Bank, as follows:

              ABN AMRO Bank N.V.
              Att: Nydhal El Mahfoudhi
              Gustav Mahlerlaan 10
              1082 PP Amsterdam
              The Netherlands

              Email: nydhal.elmahfoudhi@nl.abnamro.com

              Tel:   +31 (0) 20 6 282 337

       or any substitute address, email or department or officer as the Party may notify to the Facility
       Agent (or the Facility Agent may notify to the other Parties, if a change is made by the Facility
       Agent) by not less than five (5) Business Days' notice.

36.3         Delivery

       (a)    Any communication or document made or delivered by one person to another under or in
              connection with the Finance Documents will only be effective:

              (i)    if by way of email, when received in legible form; or

              (ii)   if by way of letter, when it has been left at the relevant address or five (5) Business
                     Days after being deposited in the post postage prepaid in an envelope addressed
                     to it at that address,

              and, if a particular department or officer is specified as part of its address details provided
              under clause 36.2 (Addresses), if addressed to that department or officer.

       (b)    Any communication or document to be made or delivered to the Facility Agent, the
              Collateral Management Agent or the Security Agent will be effective only when actually
              received by the Facility Agent, the Collateral Management Agent or Security Agent and
              then only if it is expressly marked for the attention of the department or officer identified
              with the Facility Agent's or Collateral Management Agent’s or Security Agent's signature
              below (or any substitute department or officer as the Facility Agent, the Collateral
              Management Agent or Security Agent shall specify for this purpose).

       (c)    All notices from or to an Obligor shall be sent through the Facility Agent.

       (d)    Any communication or document made or delivered to the Company in accordance with
              this clause 36.3 will be deemed to have been made or delivered to each of the Obligors.

       (e)    Any communication or document which becomes effective, in accordance with
              paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be deemed only
              to become effective on the following day.



                                                 172
36.4         Notification of address and email

       Promptly upon receipt of notification of an address or email or change of address or email
       pursuant to clause 36.2 (Addresses) or changing its own address or email, the Facility Agent
       shall notify the other Parties.

36.5         Communication when Facility Agent is Impaired Agent

       If the Facility Agent is an Impaired Agent the Parties may, instead of communicating with each
       other through the Facility Agent, communicate with each other directly and (while the Facility
       Agent is an Impaired Agent) all the provisions of the Finance Documents which require
       communications to be made or notices to be given to or by the Facility Agent shall be varied so
       that communications may be made and notices given to or by the relevant Parties directly. This
       provision shall not operate after a replacement Facility Agent has been appointed.

36.6         Electronic communication

       (a)    Any communication to be made between any two Parties under or in connection with the
              Finance Documents may be made by electronic mail or other electronic means to the
              extent that those two Parties agree that, unless and until notified to the contrary, this is to
              be an accepted form of communication and if those two Parties:

              (i)     notify each other in writing of their electronic mail address and/or any other
                      information required to enable the sending and receipt of information by that
                      means; and

              (ii)    notify each other of any change to their address or any other such information
                      supplied by them by not less than five (5) Business Days' notice.

       (b)    Any electronic communication made between those two Parties will be effective only
              when actually received in readable form and in the case of any electronic communication
              made by a Party to the Facility Agent, Collateral Management Agent or the Security
              Agent only if it is addressed in such a manner as the Facility Agent, Collateral
              Management Agent or Security Agent shall specify for this purpose.

       (c)    Any electronic communication which becomes effective, in accordance with paragraph (b)
              above, after 5.00 p.m. in the place of receipt shall be deemed only to become effective on
              the following day.

36.7         Use of websites

       (a)    The Company may satisfy its obligation under this Agreement to deliver any information
              in relation to those Lenders (the Website Lenders) who accept this method of
              communication by posting this information onto an electronic website designated by the
              Company and the Facility Agent (the Designated Website) if:

              (i)     the Facility Agent expressly agrees (after consultation with each of the Lenders)
                      that it will accept communication of the information by this method;

              (ii)    both the Company and the Facility Agent are aware of the address of and any
                      relevant password specifications for the Designated Website; and

              (iii)   the information is in a format previously agreed between the Company and the
                      Facility Agent.

              If any Lender (a Paper Form Lender) does not agree to the delivery of information
              electronically then the Facility Agent shall notify the Company accordingly and the
              Company shall at its own cost supply the information to the Facility Agent (in sufficient
              copies for each Paper Form Lender) in paper form. In any event the Company shall at its




                                                 173
                   own cost supply the Facility Agent with at least one copy in paper form of any information
                   required to be provided by it.

            (b)    The Facility Agent shall supply each Website Lender with the address of and any relevant
                   password specifications for the Designated Website following designation of that website
                   by the Company and the Facility Agent.

            (c)    The Company shall promptly upon becoming aware of its occurrence notify the Facility
                   Agent if:

                   (i)     the Designated Website cannot be accessed due to technical failure;

                   (ii)    the password specifications for the Designated Website change;

                   (iii)   any new information which is required to be provided under this Agreement is
                           posted onto the Designated Website;

                   (iv)    any existing information which has been provided under this Agreement and
                           posted onto the Designated Website is amended; or

                   (v)     the Company becomes aware that the Designated Website or any information
                           posted onto the Designated Website is or has been infected by any electronic virus
                           or similar software.

                   If the Company notifies the Facility Agent under paragraph (c)(i) or paragraph (c)(v)
                   above, all information to be provided by the Company under this Agreement after the
                   date of that notice shall be supplied in paper form unless and until the Facility Agent and
                   each Website Lender is satisfied that the circumstances giving rise to the notification are
                   no longer continuing.

            (d)    Any Website Lender may request, through the Facility Agent, one paper copy of any
                   information required to be provided under this Agreement which is posted onto the
                   Designated Website. The Company shall at its own cost comply with any such request
                   within ten (10) Business Days.

     36.8         English language

            (a)    Any notice given under or in connection with any Finance Document must be in English.

            (b)    All other documents provided under or in connection with any Finance Document must
                   be:

                   (i)     in English; or

                   (ii)    if not in English, and if so required by the Facility Agent, accompanied by a certified
                           English translation and, in this case, the English translation will prevail unless the
                           document is a constitutional, statutory or other official document.

37          Calculations and Certificates
     37.1         Accounts

            In any litigation or arbitration proceedings arising out of or in connection with a Finance
            Document, the entries made in the accounts maintained by a Finance Party are prima facie
            evidence of the matters to which they relate.




                                                       174
     37.2         Certificates and determinations

            Any certification or determination by a Finance Party of a rate or amount under any Finance
            Document is, in the absence of manifest error, conclusive evidence of the matters to which it
            relates.

     37.3         Day count convention

            Any interest, commission or fee accruing under a Finance Document will accrue from day to day
            and is calculated on the basis of the actual number of days elapsed and a year of 360 days or,
            in any case where the practice in the Relevant Interbank Market differs, in accordance with that
            market practice.

38          Partial Invalidity

            If, at any time, any provision of a Finance Documents is or becomes illegal, invalid or
            unenforceable in any respect under any law of any jurisdiction, neither the legality, validity or
            enforceability of the remaining provisions nor the legality, validity or enforceability of such
            provision under the law of any other jurisdiction will in any way be affected or impaired.

39          Remedies and Waivers
            No failure to exercise, nor any delay in exercising, on the part of any Finance Party or Secured
            Party, any right or remedy under a Finance Document shall operate as a waiver of any such
            right or remedy or constitute an election to affirm any Finance Document. No election to affirm
            any Finance Document on the part of any Finance Party or Secured Party shall be effective
            unless it is in writing. No single or partial exercise of any right or remedy shall prevent any
            further or other exercise or the exercise of any other right or remedy. The rights and remedies
            provided in each Finance Document are cumulative and not exclusive of any rights or remedies
            provided by law.

40          Amendments and Waivers
     40.1         Required consents

            (a)    Subject to clause 40.2 (All Lender matters) and clause 40.3 (Other exceptions), any term
                   of the Finance Documents may be amended or waived only with the consent of the
                   Majority Lenders and the Company and any such amendment or waiver will be binding on
                   all Parties.

            (b)    The Facility Agent may effect, on behalf of any Finance Party, any amendment or waiver
                   permitted by this clause 40.

            (c)    Without prejudice to the generality of paragraphs (c), (d) and (e) of clause 30.6 (Rights
                   and discretions), the Facility Agent may engage, pay for and rely on the services of
                   lawyers in determining the consent level required for and effecting any amendment or
                   waiver under this Agreement.

            (d)    Each Obligor agrees to any such amendment or waiver permitted by this clause 40 which
                   is agreed to by the Company. This includes any amendment or waiver which would, but
                   for this paragraph (d), require the consent of all of the Guarantors.

     40.2         All Lender matters

            (a)    An amendment or waiver that has the effect of changing or which relates to:

                   (i)   the definitions of Majority Lenders, Prohibited Person, Sanctions, Sanctions
                         Authority or Sanctions List in clause 1.1 (Definitions);




                                                    175
              (ii)     an extension to the date of payment of any amount under the Finance Documents
                       (other than in relation to clause 9 (Mandatory prepayment and cancellation));

              (iii)    a reduction in the Margin or a reduction in the amount of any payment of principal,
                       interest, fees or commission payable;

              (iv)     a change in currency of payment of any amount under the Finance Documents;

              (v)      an increase in any Commitment or the Total Commitments, an extension of the
                       Availability Period or any requirement that a cancellation of Commitments reduces
                       the Commitments rateably;

              (vi)     a change to a Borrower or Guarantors;

              (vii)    any provision which expressly requires the consent of all the Lenders;

              (viii)   clause 2.2 (Finance Parties' rights and obligations), clause 9 (Mandatory
                       prepayment and cancellation), clause 22.13 (Proof of Origin), clause 27 (Changes
                       to the Lenders), this clause 40, the governing law of any Finance Document or
                       clause 44.1 (Jurisdiction of English courts);

              (ix)     the nature or scope of:

                       (A)   the guarantee and indemnity granted under clause 20 (Guarantee and
                             Indemnity);

                       (B)   the Charged Property; or

                       (C)   the manner in which the proceeds of enforcement of the Transaction
                             Security are distributed; or

              (x)      subject to clause 40.5 (Release of non-eligible receivables by the Security Agent),
                       the release of any guarantee and indemnity granted under clause 20 (Guarantee
                       and Indemnity) or of any Transaction Security,

              shall not be made, or given, without the prior consent of all the Lenders.

40.3         Other exceptions

       An amendment or waiver which relates to the rights or obligations of the Facility Agent, the
       Collateral Management Agent, the Issuing Bank, the Co-Ordinator, the Security Agent or FX
       Hedging Provider (each in their capacity as such) may not be effected without the consent of
       the Facility Agent, the Collateral Management Agent, the Issuing Bank, the Co-Ordinator, the
       Security Agent and the FX Hedging Provider.

40.4         Excluded Commitments

       If any Lender fails to respond to a request for a consent, waiver, amendment of or in relation to
       any term of any Finance Document or any other vote of Lenders under the terms of this
       Agreement within ten (10) Business Days of that request being made (unless the Company and
       the Facility Agent agree to a longer time period in relation to any request):

       (a)    its Commitments hall not be included for the purpose of calculating the Total Commitment
              when ascertaining whether any relevant percentage (including, for the avoidance of
              doubt, unanimity) of Total Commitments has been obtained to approve that request; and

       (b)    its status as a Lender shall be disregarded for the purpose of ascertaining whether the
              agreement of any specified group of Lenders (including, for the avoidance of doubt, all
              the Lenders) has been obtained to approve that request.



                                                  176
     40.5         Release of non-eligible receivables by the Security Agent

            Notwithstanding any other provision of any Finance Document, the Security Agent may in its
            sole discretion, and is hereby (without any further confirmation or instruction required)
            authorised to, execute a release from the Transaction Security from time to time of trade
            receivables which are not or have ceased to be Eligible Receivables and which have a face
            value in an amount which is less than $500,000 per receivable. The Security Agent (or the
            Facility Agent) shall notify the Lenders of any release made pursuant to this clause.

41          Confidentiality
     41.1         Confidential Information

            Each Finance Party agrees to use commercially reasonable efforts in accordance with safe and
            sound practices applicable to banks to keep all Confidential Information confidential and not to
            disclose it to anyone, save to the extent permitted by clause 41.2 (Disclosure of Confidential
            Information) and clause 41.3 (Disclosure to numbering service providers), and to ensure that all
            Confidential Information is protected with security measures and a degree of care that would
            apply to its own confidential information.

     41.2         Disclosure of Confidential Information

            Any Finance Party may disclose:

            (a)    to any of its Affiliates and Related Funds and any of its or their officers, directors,
                   employees, professional advisers, insurers, auditors, partners and Representatives such
                   Confidential Information as that Finance Party shall consider appropriate if any person to
                   whom the Confidential Information is to be given pursuant to this paragraph (a) is
                   informed in writing of its confidential nature and that some or all of such Confidential
                   Information may be price-sensitive information except that there shall be no such
                   requirement to so inform if the recipient is subject to professional obligations to maintain
                   the confidentiality of the information or is otherwise bound by requirements of
                   confidentiality in relation to the Confidential Information;

            (b)    to any person:

                   (i)     to (or through) whom it assigns or transfers (or may potentially assign or transfer)
                           all or any of its rights and/or obligations under one or more Finance Documents or
                           which succeeds (or which may potentially succeed) it as Facility Agent, Collateral
                           Management Agent or Security Agent and, in each case, to any of that person's
                           Affiliates, Related Funds, Representatives and professional advisers;

                   (ii)    with (or through) whom it enters into (or may potentially enter into), whether directly
                           or indirectly, any sub-participation in relation to, or any other transaction under
                           which payments are to be made or may be made by reference to, one or more
                           Finance Documents and/or one or more Obligors and to any of that person's
                           Affiliates, Related Funds, Representatives and professional advisers;

                   (iii)   appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
                           above applies to receive communications, notices, information or documents
                           delivered pursuant to the Finance Documents on its behalf (including, without
                           limitation, any person appointed under paragraph (b) of clause 30.14 (Relationship
                           with the Lenders));

                   (iv)    who invests in or otherwise finances (or may potentially invest in or otherwise
                           finance), directly or indirectly, any transaction referred to in paragraph (b)(i) or
                           (b)(ii) above;

                   (v)     to the Bankruptcy Court, in connection with a Sale Motion or otherwise to whom
                           information is required or requested to be disclosed by any court of competent


                                                       177
                       jurisdiction or any governmental, banking, taxation or other regulatory authority or
                       similar body, the rules of any relevant stock exchange or pursuant to any
                       applicable law or regulation;

              (vi)     to whom information is required to be disclosed in connection with, and for the
                       purposes of, any litigation, arbitration, administrative or other investigations,
                       proceedings or disputes;

              (vii)    to whom or for whose benefit that Finance Party charges, assigns or otherwise
                       creates Security (or may do so) pursuant to clause 27.8 (Security over Lenders'
                       rights);

              (viii)   who is a Party; or

              (ix)     with the consent of the Company;

                       in each case, such Confidential Information as that Finance Party shall consider
                       appropriate if:

                       (A)   in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
                             the Confidential Information is to be given has entered into a Confidentiality
                             Undertaking except that there shall be no requirement for a Confidentiality
                             Undertaking if the recipient is a professional adviser and is subject to
                             professional obligations to maintain the confidentiality of the Confidential
                             Information;

                       (B)   in relation to paragraph (b)(iv) above, the person to whom the Confidential
                             Information is to be given has entered into a Confidentiality Undertaking or is
                             otherwise bound by requirements of confidentiality in relation to the
                             Confidential Information they receive and is informed that some or all of such
                             Confidential Information may be price-sensitive information;

                       (C)   in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
                             whom the Confidential Information is to be given is informed of its
                             confidential nature and that some or all of such Confidential Information may
                             be price-sensitive information except that there shall be no requirement to so
                             inform if, in the opinion of that Finance Party, it is not practicable so to do in
                             the circumstances;

       (c)    to any person appointed by that Finance Party or by a person to whom paragraph (b)(i) or
              (b)(ii) above applies to provide administration or settlement services in respect of one or
              more of the Finance Documents including without limitation, in relation to the trading of
              participations in respect of the Finance Documents, such Confidential Information as may
              be required to be disclosed to enable such service provider to provide any of the services
              referred to in this paragraph (c) if the service provider to whom the Confidential
              Information is to be given has entered into a confidentiality agreement substantially in the
              form      of  the    LMA      Master    Confidentiality   Undertaking    for   Use     With
              Administration/Settlement Service Providers or such other form of confidentiality
              undertaking agreed between the Company and the relevant Finance Party; and

       (d)    to any rating agency (including its professional advisers) such Confidential Information as
              may be required to be disclosed to enable such rating agency to carry out its normal
              rating activities in relation to the Finance Documents and/or the Obligors.

41.3         Disclosure to numbering service providers

       (a)    Any Finance Party may disclose to any national or international numbering service
              provider appointed by that Finance Party to provide identification numbering services in
              respect of this Agreement, the Facility and/or one or more Obligors the following
              information:



                                                   178
              (i)      names of Obligors, the Spanish Pledgors and the South African Pledge
                       Counterparties;

              (ii)     country of domicile of Obligors, the Spanish Pledgors and the South African Pledge
                       Counterparties;

              (iii)    place of incorporation of Obligors, the Spanish Pledgors and the South African
                       Pledge Counterparties;

              (iv)     date of this Agreement;

              (v)      clause 43 (Governing Law);

              (vi)     the names of the Facility Agent, the Collateral Management Agent and the Co-
                       Ordinator;

              (vii)    amount of Total Commitments;

              (viii)   currency of the Facility;

              (ix)     type of Facility;

              (x)      ranking;

              (xi)     Termination Date;

              (xii)    changes to any of the information previously supplied pursuant to paragraphs (i) to
                       (xi) above; and

              (xiii)   such other information agreed between such Finance Party and the Company,

              to enable such numbering service provider to provide its usual syndicated loan
              numbering identification services.

       (b)    The Parties acknowledge and agree that each identification number assigned to this
              Agreement, the Facility and/or one or more Obligors by a numbering service provider and
              the information associated with each such number may be disclosed to users of its
              services in accordance with the standard terms and conditions of that numbering service
              provider.

       (c)    Each Obligor represents that none of the information set out in paragraphs (i) to (xiii) of
              paragraph (a) above is, nor will at any time be, unpublished price-sensitive information.

       (d)    The Facility Agent shall notify the Company and the other Finance Parties of:

              (i)      the name of any numbering service provider appointed by the Facility Agent in
                       respect of this Agreement, the Facility and/or one or more Obligors; and

              (ii)     the number or, as the case may be, numbers assigned to this Agreement, the
                       Facility and/or one or more Obligors by such numbering service provider.

41.4         Entire agreement

       This clause 41 constitutes the entire agreement between the Parties in relation to the
       obligations of the Finance Parties under the Finance Documents regarding Confidential
       Information and supersedes any previous agreement, whether express or implied, regarding
       Confidential Information.




                                                   179
     41.5         Inside information

            Each of the Finance Parties acknowledges that some or all of the Confidential Information is or
            may be price-sensitive information and that the use of such information may be regulated or
            prohibited by applicable legislation including securities law relating to insider dealing and market
            abuse and each of the Finance Parties undertakes not to use any Confidential Information for
            any unlawful purpose.

     41.6         Notification of disclosure

            Each of the Finance Parties agrees (to the extent permitted by law and regulation) to inform the
            Company:

            (a)    of the circumstances of any disclosure of Confidential Information made pursuant to
                   paragraph (b)(v) of clause 41.2 (Disclosure of Confidential Information) except where
                   such disclosure is made to any of the persons referred to in that paragraph during the
                   ordinary course of its supervisory or regulatory function; and

            (b)    upon becoming aware that Confidential Information has been disclosed in breach of this
                   clause 41.

     41.7         Continuing obligations

            The obligations in this clause 41 are continuing and, in particular, shall survive and remain
            binding on each Finance Party for a period of twelve (12) months from the earlier of:

            (a)    the date on which all amounts payable by the Obligors, the Spanish Pledgors and the
                   South African Pledge Counterparties under or in connection with the Finance Documents
                   have been paid in full and all Commitments have been cancelled or otherwise cease to
                   be available; and

            (b)    the date on which such Finance Party otherwise ceases to be a Finance Party.

42          Counterparts

            Each Finance Document may be executed in any number of counterparts, and this has the
            same effect as if the signatures on the counterparts were on a single copy of the Finance
            Document.




                                                     180
                                              Section 12
                                    Governing Law and Enforcement

43          Governing Law
            This Agreement and any non-contractual obligations arising out of or in connection with it are
            governed by English law.

44          Enforcement
     44.1         Jurisdiction of English courts

            (a)    The courts of England have exclusive jurisdiction to settle any dispute arising out of or in
                   connection with this Agreement (including a dispute relating to the existence, validity or
                   termination of this Agreement or any non-contractual obligation arising out of or in
                   connection with this Agreement) (a Dispute).

            (b)    The Parties agree that the courts of England are the most appropriate and convenient
                   courts to settle Disputes and accordingly no Party will argue to the contrary.

            (c)    This clause 44.1 is for the benefit of the Finance Parties and Secured Parties only. As a
                   result, no Finance Party or Secured Party shall be prevented from taking proceedings
                   relating to a Dispute in any other courts with jurisdiction. To the extent allowed by law,
                   the Finance Parties and Secured Parties may take concurrent proceedings in any number
                   of jurisdictions.

     44.2         Service of process

            (a)    Without prejudice to any other mode of service allowed under any relevant law, each
                   Obligor (other than an Obligor incorporated in England and Wales):

                   (i)    irrevocably appoints Portland Place Nominees Limited of c/o Riches & Company,
                          34 Anyards Road, Cobham, Surrey KT11 2LA as its agent for service of process in
                          relation to any proceedings before the English courts in connection with any
                          Finance Document; and

                   (ii)   agrees that failure by an agent for service of process to notify the relevant Obligor
                          of the process will not invalidate the proceedings concerned.

            (b)    If any person appointed as an agent for service of process is unable for any reason to act
                   as agent for service of process, the Company (on behalf of all the Obligors) must
                   immediately (and in any event within three (3) days of such event taking place) appoint
                   another agent on terms acceptable to the Facility Agent. Failing this, the Facility Agent
                   may appoint another agent for this purpose.

     44.3         Enforcement procedures in Spain

            (a)    This Agreement and any other Finance Document, at the discretion of the Facility Agent,
                   as well as any amendments hereto or thereto, shall be formalised in a Spanish Public
                   Document, so that it may have the status of a notarial document of loan for all purposes
                   contemplated in Article 517, number 4 of the Spanish Civil Procedural Law (Law 1/2000
                   of 7th January) (“Ley de Enjuiciamiento Civil”) (the “Civil Procedural Law”).

            (b)    For such purposes, upon demand by the Facility Agent or the Security Agent, any
                   Spanish Obligor that may accede to this Agreement shall: (i) raise this Agreement to the
                   status of a Spanish Public Document before a Spanish notary public and (ii) raise the
                   deed by virtue of which any Spanish Obligor becomes a party to this Agreement to the
                   status of a Spanish Public Document.




                                                     181
(c)   Upon enforcement, the sum payable by the any Spanish Obligor or any Spanish Pledgor
      regarding the relevant Transaction Security shall be the total aggregate amount of the
      balance of the accounts maintained by the Facility Agent (and/or the relevant Finance
      Party, as the case may be). For the purposes of Articles 517 et seq. of the Civil
      Procedural Law, such balances shall be considered as due, liquid and payable and may
      be claimed pursuant to the same provisions of such law. In this regard:

      (i)     For purposes of enforcing the provisions of or foreclosing under this Agreement
              pursuant to Spanish law (including, without limitation, the guarantee provided by a
              Spanish Guarantor pursuant to Clause 20 or the security granted by any Spanish
              Pledgor under the Transaction Security Documents), the Facility Agent, in its
              capacity as such (and on behalf of the Finance Parties), shall open and maintain a
              special credit facility account in its books on behalf of the Obligors, from which all
              interest, fees, expenses, default interest, additional costs and any other amounts
              that the Obligors owe to the Finance Parties under the Finance Documents will be
              debited and into which all amounts received by or on account of the Finance
              Parties from the Obligors under the Finance Documents will be credited, so that
              the balance of the credit account represents the amount owed from time to time by
              the Obligors to the Finance Parties.

      (ii)    In addition to the account referred to in the above paragraph, each Finance Party
              shall open and maintain a special account in its records equivalent to that referred
              to above, into which the interest, fees, expenses, default interest, additional costs
              and any other amounts that the Obligors owe to the Finance Party hereunder will
              be debited and into which all amounts received by the Finance Party from the
              Obligors under the Finance Documents shall be credited, so that the sum of the
              balance of the credit account represents the amount owed from time to time by the
              Obligors to the Finance Party. In the event of assignment as provided in Clause 27,
              the assignor will totally or partially cancel the referenced accounts, with
              corresponding accounts to be opened by the assignee.

      (iii)   Any failure to keep the records referred to in paragraphs (i) and (ii) above or any
              error in doing so will not, however, limit or otherwise affect the obligation of the
              Obligors to pay any amount owed pursuant to the Finance Documents. In the event
              of any discrepancy between the accounts and records maintained by any Finance
              Party and the accounts and records of the Facility Agent corresponding to such
              matters, the Facility Agent’s accounts and records will take precedence in the
              absence of manifest error.

      (iv)    If any of the events of termination by maturity or acceleration of the Facility occurs,
              the Facility Agent will settle the accounts referred to in this section. For the
              purposes of enforcement in judicial or extrajudicial proceedings, it is expressly
              agreed that the balance of the accounts referred to above resulting from the
              certification for that purpose issued by the Facility Agent will be deemed a liquid,
              due and payable amount enforceable against the Obligors, provided that it is
              evidenced in a notarial document that the settlement was made in the form agreed
              by the parties in the enforceable instrument (título ejecutivo) and that the
              outstanding balance is equivalent to that recording in the corresponding account of
              the Obligors opened in connection with the Facility.

(d)   For the purpose of the provisions of Article 571. et seq. of the Civil Procedural Law, it is
      expressly agreed that the determination of the debt to be claimed through the
      enforcement proceedings shall be effected by the Facility Agent (or the relevant Finance
      Party, as the case may be) by means of the appropriate certificate evidencing the
      balances shown in the relevant account(s) referred to in paragraph (c) above. By virtue of
      the foregoing, to enforcement of this Agreement by the Facility Agent or any of the
      Finance Party it will be sufficient to deliver:

      (i)     an original notarial first or authentic copy of this Agreement;




                                          182
                   (ii)    a notarial certificate, if necessary, for the purposes described in paragraph (e)
                           below;

                   (iii)   the notarial document (acta notarial) which incorporates the certificate issued by
                           the Facility Agent (and/or the relevant Finance Party, as the case may be) of the
                           amount due by the Spanish Obligor including an excerpt of the credits and debits
                           (including the interest applied) which appear in the relevant account(s) referred to
                           in paragraph (iii) above, evidencing that the determination of the amounts due and
                           payable by the Spanish Obligor have been calculated as agreed in this Agreement
                           and that such amounts coincide with the balance of such accounts; and

                   (iv)    a notarial document (acta notarial) evidencing that the Spanish Obligor has been
                           served notice of the amount that is due and payable.

            (e)    Paragraph (c) above is also applicable to any Finance Party with regard to its
                   participation in the Facility. Such Finance Party may issue the appropriate certification of
                   the balances of the relevant account(s) referred to in paragraph (iii) above and the
                   certification of the balances of such accounts may be legalised by a notary.

            (f)    The amount of the balances so established shall be notified to the Spanish Obligor in an
                   attestable manner at least three (3) days in advance of the enforcement action set out in
                   paragraph (c) above.

            (g)    the Facility Agent and the Security Agent (and each Finance Party, as appropriate) are
                   hereby authorised to request and obtain certificates and documents issued by the notary
                   who formalises this Agreement in order to evidence its compliance with the entries of his
                   registry-book and the relevant entry date for the purposes of number 4 of Article 517, of
                   the Spanish Civil Procedural Law in case this Agreement is notarized by means of a
                   Spanish “póliza”; and to request any second or subsequent copies of the relevant
                   Spanish Public Document in which this Agreement is formalised, in the event that it is
                   formalised by means of a Spanish “escritura pública”. The cost of such certificate and
                   documents will be for the account of the Company and/or the Spanish Obligor in the
                   manner provided under this Agreement.

            (h)    For the purposes of a Spanish Obligor and the Guarantee it provides when acceding to
                   this Agreement, the Spanish Public Document:

                   (i)     will have the effects established under articles 517 et seq. of the Spanish Civil
                           Procedural Law; and

                   (ii)    may, at the decision of the Facility Agent or the Security Agent, include a
                           translation into Spanish of this Clause 44.3 (Enforcement Proceeding in Spain).

45          Bail-in Clause
     45.1         Contractual Recognition of bail-in

            Notwithstanding any other term of any Finance Document or any other agreement, arrangement
            or understanding between the Parties, each Party acknowledges and accepts that any liability of
            any Party to any other Party under or in connection with the Finance Documents may be subject
            to Bail-In Action by the relevant Resolution Authority and acknowledges and accepts to be
            bound by the effect of:

            (a)    any Bail-In Action in relation to any such liability, including (without limitation):

                   (i)     a reduction, in full or in part, in the principal amount, or outstanding amount due
                           (including any accrued but unpaid interest) in respect of any such liability;

                   (ii)    a conversion of all, or part of, any such liability into shares or other instruments of
                           ownership that may be issued to, or conferred on, it; and;


                                                        183
                   (iii)   a cancellation of any such liability; and

            (b)    a variation of any term of any Finance Document to the extent necessary to give effect to
                   any Bail-In Action in relation to any such liability.

46          Resolution Stay

     46.1         Each Party irrevocably and unconditionally acknowledges, consents, accepts and agrees
                  that the occurrence, existence or continuation of a Resolution Event in relation to another
                  Finance Party does not:

            (a)    entitle it, directly or indirectly, whether pursuant to a default clause, a cross-default
                   clause, a guarantee or otherwise, to:

                   (i)     exercise any termination, suspension, modification, netting or set-off rights or
                           similar rights; or

                   (ii)    obtain possession, exercise control or enforce any security over any property of
                           such Finance Party,

                   under or in relation to this Agreement or any other agreement between it and such
                   Finance Party; or

            (b)    adversely affect the rights and remedies of such Finance Party under this Agreement or
                   any other agreement between that Finance Party and it,

                   unless the Resolution Legislation explicitly provides otherwise.

     46.2         Each Party shall promptly take all action that is necessary or in the opinion of the relevant
                  Finance Party or any Resolution Authority desirable in connection with this clause, the
                  exercise of a Resolution Power by any Resolution Authority, or the occurrence, existence
                  or continuation of any Resolution Event.

     46.3         Notwithstanding any other term, condition or clause in this Agreement or any other
                  agreement, arrangement or understanding between a Finance Party and another Party,
                  each Party irrevocably and unconditionally acknowledges, accepts, consents and agrees
                  that this clause prevails and may be enforced by any Resolution Authority.

     46.4         In this clause:

            References to a Finance Party include any parent, subsidiary or branch of that Finance Party,
            including its successors in title and assigns and transferees.

            Resolution Authority means any administrative authority or any other person with the ability to
            exercise a Resolution Power.

            Resolution Event means:

            (a)    the exercise by a Resolution Authority of any or more Resolution Powers in relation to a
                   relevant Finance Party;

            (b)    any other action taken by a Resolution Authority based on or taken in connection with
                   Resolution Legislation in relation to a relevant Finance Party, including, without limitation,
                   any request by the Resolution Authority to that Finance Party to take any action;

            (c)    any action taken by a relevant Finance Party in connection with the events referred to
                   under (a) or (b), including, without limitation, any action taken to comply with any request
                   by the Resolution Authority referred to in paragraph (b) above; and




                                                        184
     (d)   any event directly linked to any event as referred to in paragraphs (a), (b) or (c) above.

     Resolution Legislation means any laws, regulations, rules, directives or requirements relating
     to the resolution or recovery of banks, banking group companies, credit institutions or
     investment firms applicable to a relevant Finance Party from time to time, including, without
     limitation, EU Directive 2014/59/EU ("BRRD") and EU Regulation No 806/2014 ("SRM"), both
     as amended from time to time, and any EU directive or regulation issued in replacement of or
     supplement to the same, and any laws, regulations, rules, directives or requirements
     implementing any of the foregoing.

     Resolution Power means any power existing from time to time under any Resolution
     Legislation, including, without limitation, the power to take a crisis prevention measure or a
     crisis management measure such as write-down (a reduction, including, without limitation, to
     zero, in the principal amount or outstanding amount due, including any accrued but unpaid
     interest), conversion, cancellation, amendment or suspension powers existing from time to time,
     or to exercise any corresponding power.


This Agreement has been entered into on the date stated at the beginning of this Agreement.




                                              185
                                          Schedule 1
                                      The Original Parties

                                            Part I
                                         The Obligors

Name of Original Borrowers                    Registration number       Original Jurisdiction
                                              (or equivalent, if any)
Aegean Marine Petroleum S.A.                  C-76656                   Liberia
Aegean Petroleum International Inc.           28486                     Marshall Islands
Aegean NWE N.V.                               BE412.527.142             Belgium
Aegean Bunkering Germany GmbH                 HRB 16326 KI              Germany
Obast Bunkering & Trading GmbH                HRB 13560                 Germany



Name of Original Guarantors                   Registration number       Original Jurisdiction
                                              (or equivalent, if any)
Kithnos Maritime Inc.                         13452                        Marshall Islands
Paros Maritime Inc.                           13458                        Marshall Islands
Santorini I Maritime Limited                  HE277602                         Cyprus
SERIFOS MARITIME INC.                         13451                        Marshall Islands
Lefkas Marine S.A.                                                             Liberia
Aegean Bunkering Services Inc.                9165                         Marshall Islands
Aegean Shipholdings Inc.                      15000                        Marshall Islands
Aegean Breeze Maritime Company                4390                             Greece
Aegean Tiffany Maritime Company               4391                             Greece
Ithaki Marine S.A.                                                             Liberia
Cephallonia Marine S.A.                                                        Liberia
Kerkyra Marine S.A.                                                            Liberia
Kythira Marine S.A.                                                            Liberia
Ios Marine Inc.                                                                Liberia
Paxoi Marine S.A.                                                              Liberia
Zakynthos Marine Limited                      HE378106                         Cyprus
                                              BE0860.038.523,
Aegean Barges N.V.                            RPR/RPM Antwerp,                 Belgium
                                              section Antwerp
Aegean NWE N.V.                               BE0412.527.142,                  Belgium
                                              RPR/RPM Antwerp,
                                              section Antwerp
Aegean Bunkering Germany GmbH                 HRB 16326 KI                    Germany
Obast Bunkering & Trading GmbH                HRB 13560                       Germany
Sifnos Marine Inc.                                                             Liberia
Andros Marine Limited                         HE334504                         Cyprus
Dilos Marine Inc.                                                              Liberia
Ios Shipping Ltd                              C58204                            Malta
Aegean VII Shipping Ltd                       C22401                            Malta
Halki Navigation S.A.                                                          Liberia
Kassos Navigation S.A.                                                         Liberia
Symi Navigation S.A.                                                           Liberia
Tilos Shipping (Pte.) Ltd.                    201103601N                     Singapore
Aegean Oil Terminal Corporation               29458                        Marshall Islands
Aegean Management Services M.C.               4281                             Greece
Kimolos Maritime Inc.                         13454                        Marshall Islands
Milos Shipping (Pte.) Ltd.                    200617549N                     Singapore
Mykonos I Maritime Limited                    HE277601                         Cyprus



                                            186
Name of Original Guarantors                 Registration number       Original Jurisdiction
                                            (or equivalent, if any)
Tinos Marine Inc.                                                            Liberia
Serifos Shipping (Pte.) Ltd.                200617548D                     Singapore
Aegean Ship XII Maritime Company            4324                             Greece
Tempest Shiptrade Ltd.                      68920                        Marshall Islands
Amorgos Maritime Inc.                       13453                        Marshall Islands
Aegean Marine Petroleum Network Inc.        14958                        Marshall Islands
Aegean Petroleum International Inc.         28486                        Marshall Islands
Tasman Seaways Inc.                                                          Liberia
Santon Limited                                                               Liberia
Aegean Ace Maritime Company                 4392                             Greece
Aegean Ship III Maritime Company            4326                             Greece
Aegean Ship VIII Maritime Company           4325                             Greece
Nevado Navigation S.A.                                                       Liberia
Aegean Tanking S.A                                                           Liberia
Sealand Navigation Inc.                     47283                        Marshall Islands
Benmore Services S.A.                                                        Liberia
Eton Marine Ltd.                                                             Liberia
Ingram Enterprises Co.                                                       Liberia
Aegean Marine Petroleum S.A.                C-76656                          Liberia
I.C.S. Petroleum Ltd.                       BC 0904178                      Canada
Aegean Bunkering (USA) LLC                  5427961                        Delaware
Aegean Maistros Maritime Company            4254                             Greece
Aegean Gas Maritime Company                 3185                             Greece
Aegean Bunkering Combustibles Las Palmas    AXXXXXXXX
                                                                       Las Palmas (Spain)
SOCIEDAD ANÓNIMA

Aegean (Fujairah) Bunkering SA              20805                        Marshall Islands
Aegean Agency (Gibraltar) Limited           94757                             Gibraltar
Caribbean Renewable Energy Sources Inc.     1383829                    British Virgin Islands
West Coast Fuel Transport Ltd               BC 0393251                        Canada
Aegean Bunkering (Gibraltar) Limited        62347                             Gibraltar
Aegean Holdings S.A.                        1932                         Marshall Islands
Aegean Bunkering (Jamaica) Limited          69,725                            Jamaica
AMPN USA, LLC                               4268678                          Delaware
Aegean Oil (USA), LLC                       3827668                          Delaware
I.C.S. Petroleum (Montreal) Ltd.            206054-0                          Canada
                                            46175 (trade registry
Aegean Bunkering Morocco SARL AU                                             Morocco
                                            of Tangier, Morocco)
Aegean Bunkering (Singapore) Pte. Ltd.      200507771M                       Singapore
Aegean Bunkering (Trinidad) Ltd.            A-3728(95)                  Trinidad & Tobago
AMPNI Investments Co. Limited               HE245425                          Cyprus
AMPNI Holdings Co. Limited                  HE245361                          Cyprus
Maistros RORO Shipholdings Ltd              C42783                             Malta
Ostria RORO Shipholdings Ltd                C42784                             Malta
Aegean Tankfarms Holdings S.A.              47687                        Marshall Islands
Aegean Investments S.A.                     9825                         Marshall Islands




                                          187
                                        Part II
                                 The Original Lenders

      Name of               Facility A     Facility A      Facility B      Facility B
   Original Lender         Tranche 1      Tranche 2       Tranche 1       Tranche 2
                          Commitments    Commitments     Commitments    Commitments ($)
                               ($)            ($)             ($)
Mercuria Energy Trading
                           200,000,000     200,000,000    25,200,000      100,000,000
          S.A.




                                         188
                                           Schedule 2
                                       Conditions precedent

                                           Part I
                          Conditions precedent to initial Utilisation
For the avoidance of doubt, these Part I conditions precedent applied to the initial Utilisation only and
the initial Utilisation occurred prior to the Effective Date.

1     Obligors and parties to security documents

      (a)    A copy of the constitutional documents of each Obligor.

      (b)    If required by the Facility Agent, a copy of a signed resolution of the board of directors of
             each Obligor:

             (i)     approving the terms of, and the transactions contemplated by, the Finance
                     Documents to which it is a party and resolving that it execute, deliver and perform
                     the Finance Documents to which it is a party;

             (ii)    authorising a specified person or persons to execute the Finance Documents to
                     which it is a party on its behalf;

             (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all
                     documents and notices (including, if relevant, any Utilisation Request) to be signed
                     and/or despatched by it under or in connection with the Finance Documents to
                     which it is a party; and

             (iv)    in the case of an Obligor other than the Company, authorising the Company to act
                     as its agent in connection with the Finance Documents.

      (c)    A specimen of the signature of each person authorised by the resolution referred to in
             paragraph (b) above in relation to the Finance Documents and related documents.

      (d)    A copy of a resolution signed by all the holders of the issued shares in each Guarantor
             approving the terms of, and the transactions contemplated by, the Finance Documents to
             which that Guarantor is a party.

      (e)    If required, a copy of a resolution of the board of directors of each corporate shareholder
             of each Guarantor approving the terms of the resolution referred to in paragraph (d)
             above.

      (f)    A certificate of each Obligor (signed by a director) confirming that borrowing or
             guaranteeing or securing, as appropriate, the Total Commitments would not cause any
             borrowing, guarantee, security or similar limit binding on it to be exceeded.

      (g)    A certificate of an authorised signatory of the Company or other relevant Obligor
             certifying that each copy document relating to it specified in this Part I of Schedule 2 is
             correct, complete and in full force and effect and has not been amended or superseded
             as at a date no earlier than the date of this Agreement.

      (h)    A certificate of good standing in respect of each of the Parent, the Company and APII.

      (i)    Evidence of the authority of Horizon Tangiers Terminal S.A. to execute the Moroccan
             Pledge.

      (j)    Evidence of the authority of AOTC (as bailee) to execute the UAE Pledges.

      (k)    In respect of Aegean Tanking S.A.:



                                                189
          (i)     a copy of its constitutional documents;

          (ii)    a copy of a signed resolution of its board of directors:

                  (A)   approving the terms of, and the transactions contemplated by, each South
                        African Pledge to which it is a party and resolving that it execute, deliver and
                        perform each South African Pledge to which it is a party;

                  (B)   authorising a specified person or persons to execute each South African
                        Pledge to which it is a party on its behalf; and

                  (C)   authorising a specified person or persons, on its behalf, to sign and/or
                        despatch all documents and notices to be signed and/or despatched by it
                        under or in connection with each South African Pledge to which it is a party;

          (iii)   a specimen of the signature of each person authorised by the resolution referred to
                  in paragraph (ii) above in relation to each South African Pledge; and

          (iv)    a certificate of good standing.

    (l)   In respect of Aegean Bunkering Marine Services Proprietary Limited:

          (i)     a copy of its constitutional documents;

          (ii)    a copy of a signed resolution of its board of directors:

                  (A)   approving the terms of, and the transactions contemplated by, each South
                        African Pledge to which it is a party and resolving that it execute, deliver and
                        perform the New South African Security Documents to which it is a party;

                  (B)   authorising a specified person or persons to execute each South African
                        Pledge to which it is a party on its behalf; and

                  (C)   authorising a specified person or persons, on its behalf, to sign and/or
                        despatch all documents and notices to be signed and/or despatched by it
                        under or in connection with each South African Pledge to which it is a party;
                        and

          (iii)   a specimen of the signature of each person authorised by the resolution referred to
                  in paragraph (ii) above in relation to each South African Pledge.

2   Finance Documents

    (a)   This Agreement executed by the Obligors party to this Agreement.

    (b)   The fee letters duly executed by each party.

    (c)   Any Stock Monitoring Agreement or Collateral Management Agreement required
          pursuant to clause 22.15 (Inspection and Management in Sensitive Zones).

    (d)   At least two originals of the documents referred to in paragraphs (a)-(g) of the definition of
          Transaction Security Documents (other than those listed as conditions subsequent in
          clause 24.25 (Conditions subsequent)), duly executed by each party.

    (e)   A copy of all notices required to be sent under the Transaction Security Documents
          referred to in paragraph (d) above, executed by the Borrower, duly acknowledged by the
          addressee to the extent required by the relevant Transaction Security Document.




                                              190
    (f)   Evidence, satisfactory to the Facility Agent, that all steps have been taken in any relevant
          jurisdiction to perfect any Security created by the Transaction Security Documents.

3   Insurance

    (a)   Copies of all insurances required to be maintained by the Borrowers and the Spanish
          Pledgor in respect of assets included or capable of being included in the Borrowing Base.

    (b)   A letter from WILLIS Limited, 51 Line Street, London EC3M 7DQ, UK, as insurance
          broker, dated no earlier than the date of this Agreement addressed to the Facility Agent,
          the Security Agent and the Lenders listing the insurance policies of the Borrowers and the
          Spanish Pledgor and confirming that they are on risk and that the insurance for
          Borrowers and the Spanish Pledgor at the date of this Agreement are at a level
          acceptable to the Majority Lenders and covering appropriate risks for the business carried
          out by Borrowers and the Spanish Pledgor and otherwise confirming compliance by the
          Borrowers with the insurance requirements of this Agreement including that Security
          Agent and the US DIP Administrative Agent is each named as a co-insured and together
          sole loss payees in respect of such insurance.

4   Accounts

    A letter from the Account Bank to the Collateral Management Agent, the Security Agent and the
    Facility Agent confirming the opening of each Facility Account and each Collection Account and
    specifying the account name, account number and the name and address of the bank where
    each such account is held.

5   Legal opinions

    The following legal opinions, each addressed to the Facility Agent, the Security Agent and the
    Original Lenders and capable of being relied upon by any persons who become Lenders
    pursuant to the primary syndication of the Facility.

    (a)   A legal opinion of the following legal advisers to the Facility Agent:

          (i)      Norton Rose Fulbright LLP as to English law;

          (ii)     Norton Rose Fulbright Morocco SARL as to Moroccan law;

          (iii)    Koan as to Belgian law;

          (iv)     Norton Rose Fulbright LLP as to Dutch law;

          (v)      Norton Rose Fulbright (Middle East) LLP as to UAE law;

          (vi)     Norton Rose Fulbright South Africa Inc. as to South African law;

          (vii)    Norton Rose Fulbright US LLP as to Marshall Islands law;

          (viii)   Norton Rose Fulbright US LLP as to Liberian law; and

          (ix)     Norton Rose Fulbright LLP as to German law,

          each substantially in the form distributed to the Original Lenders prior to signing this
          Agreement.

    (b)   If an Obligor is incorporated in a jurisdiction other than those referred to in paragraph (a)
          above, a legal opinion of the legal advisers to the Facility Agent in the relevant
          jurisdiction, substantially in the form distributed to the Original Lenders prior to signing
          this Agreement.



                                              191
6   Other documents and evidence

    (a)   Evidence that any process agent referred to in clause 44.2 (Service of process), if not an
          Obligor, has accepted its appointment.

    (b)   The Group Structure Chart.

    (c)   A copy, certified by an authorised signatory of the Company to be a true copy, of the
          Original Financial Statements of each Obligor.

    (d)   A letter of engagement with the Finance Parties and Secured Parties from the Auditors of
          the Group which will be providing Compliance Certificates.

    (e)   A copy of any other Authorisation or other document, opinion or assurance which the
          Facility Agent considers to be necessary or desirable (if it has notified the Company
          accordingly) in connection with the entry into and performance of the transactions
          contemplated by any Finance Document or for the validity and enforceability of any
          Finance Document.

    (f)   Evidence that the fees, costs and expenses then due from the Company pursuant to
          clause 14 (Fees), clause 15.5 (Stamp taxes) and clause 19 (Costs and Expenses) have
          been paid or will be paid by the first Utilisation Date.

    (g)   A copy of any waiver required under any existing loan facilities of any Group member in
          connection with the entry into of the Finance Documents.

    (h)   A risk management policy as mandated by management in form and substance
          acceptable to the Lenders.

    (i)   Evidence that each Material Subsidiary has executed this Agreement as a Guarantor and
          that no additional Guarantors are required to accede to this Agreement pursuant to
          clause 29.7 (Additional Guarantors).

    (j)   Evidence that each Finance Party has satisfied its “know-your-customer” requirements in
          connection with the transactions contemplated by this Agreement.

    (k)   An overview of existing security and existing indebtedness, to the extent not refinanced or
          released by the Facilities.

    (l)   Evidence (in the form of deeds of release executed by the beneficiary of the security or
          such other form as the Facility Agent may require acting on the advice of legal counsel)
          that immediately following the making of the Utilisation any existing Security granted by
          any member of the Group in respect of Financial Indebtedness of any Group member
          (other than the Facilities) which relates to assets which may be included in the Borrowing
          Base and secured by the Transaction Security are released in full (including without
          limitation any Security in respect of the assets secured by the Moroccan Pledges and the
          Security Agreement and any floating charges or Security of similar general application in
          any jurisdiction).

    (m)   An overview of existing loans and guarantees.

    (n)   A copy of the Compliance Policy acceptable to the Lenders.

    (o)   A copy of the Group’s hedging policy in the form approved by all Lenders.

    (p)   Address details for all warehouses where Eligible Inventory is located.




                                            192
                                     Part II
     Conditions precedent required to be delivered by an Additional Obligor

1    An Accession Letter, duly executed by the Additional Obligor and the Company.

2    A copy of the constitutional documents of the Additional Obligor.

3    Originals of any Transaction Security Documents to be entered into by an Additional Borrower
     as required by the Facility Agent (acting on the instructions of the Majority Lenders) together
     with such legal opinions as the Facility Agent (acting on the instructions of the Majority Lenders)
     shall require in connection therewith.

4    A copy of a resolution of the board of directors of the Additional Obligor:

     (a)   approving the terms of, and the transactions contemplated by, the Accession Letter and
           the Finance Documents and resolving that it execute the Accession Letter;

     (b)   authorising a specified person or persons to execute the Accession Letter on its behalf;

     (c)   authorising a specified person or persons, on its behalf, to sign and/or despatch all other
           documents and notices (including, in relation to an Additional Borrower, any Utilisation
           Request) to be signed and/or despatched by it under or in connection with the Finance
           Documents; and

     (d)   authorising the Company to act as its agent in connection with the Finance Documents.

5    A specimen of the signature of each person authorised by the resolution referred to in
     paragraph 4 above.

6    A copy of a resolution signed by all the holders of the issued shares of the Additional Guarantor,
     approving the terms of, and the transactions contemplated by, the Finance Documents to which
     the Additional Guarantor is a party.

7    A certificate of the Additional Obligor (signed by a director) confirming that borrowing or
     guaranteeing, as appropriate, the Total Commitments would not cause any borrowing,
     guaranteeing or similar limit binding on it to be exceeded.

8    A certificate of an authorised signatory of the Additional Obligor certifying that each copy
     document listed in this Part II of Schedule 2 is correct, complete and in full force and effect as at
     a date no earlier than the date of the Accession Letter.

9    A copy of any other Authorisation or other document, opinion or assurance which the Facility
     Agent considers to be necessary or desirable in connection with the entry into and performance
     of the transactions contemplated by the Accession Letter or for the validity and enforceability of
     any Finance Document.

10   If available, the latest audited financial statements of the Additional Obligor.

11   A legal opinion of Norton Rose Fulbright, legal advisers to the Facility Agent in England.

12   If the Additional Obligor is incorporated in a jurisdiction other than England and Wales, or is
     executing a Finance Document which is governed by a law other than English law, a legal
     opinion of the legal advisers to the Facility Agent in the jurisdiction in which the Additional
     Obligor is incorporated or, as the case may be, the jurisdiction of the governing law of that
     Finance Document.




                                               193
13    If the proposed Additional Obligor is incorporated in a jurisdiction other than England and
      Wales, evidence that the process agent specified in clause 44.2 (Service of process), if not an
      Obligor, has accepted its appointment in relation to the proposed Additional Obligor.

14    Additionally, in respect of a Spanish Obligor:

             (i)     a copy of the excerpt (certificación literal parcial) issued by the relevant
                     Commercial Registry of incorporation of such Spanish Obligor containing the up to
                     date by-laws, the current composition of the management body, evidencing that it
                     is duly incorporated and validly existing and has not been dissolved, liquidated or
                     become subject to an insolvencyproceeding.

             (ii)    a resolution signed by all the holders of the issued shares in it approving the terms
                     of, and the transactions contemplated by, the Finance Documents to which it is a
                     party for the purposes of Article 160f) of the Spanish Companies Act.




                                     Part III
            Conditions precedent required to be delivered in connection
                              with Sensitive Zones


The Facility Agent shall have entered into a valid Stock Monitoring Agreement (in respect of floating
storage) and a Collateral Management Agreement (in respect of inland storage) (as applicable) with
the parties thereto and the relevant Borrowers shall have provided to the Facility Agent such security
documents and related legal opinions as may be required by, and in a form and substance satisfactory
to, the Facility Agent (acting on the instructions of all Lenders) in respect of the relevant part of the
Sensitive Zone.

                                          Part IV
                            Spanish Pledgor conditions precedent

      (b)    A copy of the constitutional documents of the Spanish Pledgor and     a copy of the
             excerpt (certificación literal) issued by the relevant Commercial Registry containing the
             up-to-date bylaws, containing the current composition of the management body,
             evidencing that it is duly incorporated and validly existing and has not been dissolved,
             liquidated or become subject to an insolvency proceeding.

      (c)    If required by the Facility Agent, a copy of a signed resolution of the board of directors of
             the Spanish Pledgor:

             (i)     approving the terms of, and the transactions contemplated by, the Finance
                     Documents to which it is a party and resolving that it execute, deliver and perform
                     the Finance Documents to which it is a party;

             (ii)    authorising a specified person or persons to execute the Finance Documents to
                     which it is a party on its behalf;

             (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all
                     documents and notices (including, if relevant, any Utilisation Request) to be signed
                     and/or despatched by it under or in connection with the Finance Documents to
                     which it is a party; and

             (iv)    in the case of an Obligor other than the Company, authorising the Company to act
                     as its agent in connection with the Finance Documents.




                                                194
(d)   A specimen of the signature of each person authorised by the resolution referred to in
      paragraph (b) above in relation to the Finance Documents and related documents.

(e)   A copy of a resolution signed by all the holders of the issued shares in the Spanish
      Pledgor, approving the terms of, and the transactions contemplated by, the Finance
      Documents to which the Spanish Pledgor is a party for the purposes of Article 160f) of the
      Spanish Companies Act.

(f)   A certificate of the Spanish Pledgor (signed by a director) confirming that securing the
      Total Commitments would not cause any borrowing, guarantee, security or similar limit
      binding on it to be exceeded.

(g)   A certificate of an authorised signatory of the Spanish Pledgor certifying that each copy
      document relating to it specified in this Part IV of Schedule 2 is correct, complete and in
      full force and effect and has not been amended or superseded as at a date no earlier
      than the date of this Agreement.

(h)   Evidence that any existing Security granted by the Spanish Pledgor which relates to
      assets which may be included in the Borrowing Base and secured by the Transaction
      Security are released in full.




                                        195
                                                 Schedule 3
                                            Utilisation Request
                                                       Part A: Loans

From:         [Aegean Marine Petroleum S.A.] [Borrower]
To:           ABN AMRO Bank N.V. as Facility Agent
Copy:         ABN AMRO Bank N.V. as Collateral Management Agent
              [list all issuing banks]

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
        Agreement have the same meaning in this Utilisation Request unless given a different meaning
        in this Utilisation Request.

2       We wish to make a Utilisation on the following terms:

        (a)   Proposed Utilisation Date:                [         ] (or, if that is not a Business Day, the next
              Business Day)

        (b)   Borrower:            [           ]

        (c)   Facility to be utilised: Facility A

        (d)   Tranche to be utilised: [Tranche 1 / Tranche 2]

        (e)   Amount:       [          ] or, if less, the Available Facility

        (f)   Currency of Loan: [dollars/euro]

        (g)   Interest Period:     [               ]

        (h)   [Term or Expiry Date:        [                ]]

3       We confirm that:

        (a)   each condition specified [in clause 4.4 (Further conditions precedent in relation to ABGG
              and OBTG) and] clause 4.2 (Further conditions precedent) is satisfied on the date of this
              Utilisation Request; and

        (b)   each of the requirements set out in clauses 5.4(c) - (e) (Currency and amount) are correct
              as at the date of this Utilisation Request and will be correct on the Utilisation Date.

4       The proceeds of this Loan should be credited to [account].

5       This Utilisation Request is irrevocable.

                                                       Yours faithfully



                                         …………………………………
                                          authorised signatory for



                                                            196
[the Company on behalf of [insert name of Borrower]]/ [insert name of Borrower]




                                  197
                                          Part B: Fronted Facilities

From:          [Aegean Marine Petroleum S.A.] [Borrower]
To:            [ ] as Issuing Bank

Copy:          ABN AMRO Bank N.V. as Collateral Management Agent
               [list all issuing banks]

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
        Agreement have the same meaning in this Utilisation Request unless given a different meaning
        in this Utilisation Request.

2       We wish to make a Utilisation on the following terms:

        (a)    Proposed Utilisation Date:                   [         ] (or, if that is not a Business Day, the next
               Business Day)

        (b)    Borrower:           [           ]

        (c)    Facility to be utilised: [Facility B Tranche 1 / Facility B Tranche 2]

        (d)    Proposed Issuing Bank: [                 ]

        (e)    Amount:         [       ] or, if less, the Available Facility

        (f)    [Beneficiary:       [               ]]

        (g)    [Term or Expiry Date:       [                    ]]

        (h)    [Delivery Instructions]

3       We confirm that:

        (a)    each condition specified [in clause 4.4 (Further conditions precedent in relation to ABGG
               and OBTG) and] clause 4.2 (Further conditions precedent) and 5.8 (Issue of Credit
               Instruments) is satisfied on the date of this Utilisation Request; and

        (b)    each of the requirements set out in clauses 5.4(c) - (e) (Currency and amount) are correct
               as at the date of this Utilisation Request and will be correct on the Utilisation Date.

4       This Utilisation Request is irrevocable.

                                                        Yours faithfully



                                         …………………………………
                                          authorised signatory for

              [the Company on behalf of [insert name of Borrower]]/ [insert name of Borrower]




                                                                198
                                             Schedule 4
                                     Form of Transfer Certificate

To:           ABN AMRO Bank N.V. as Facility Agent

From:         [The Existing Lender] (the Existing Lender) and [The New Lender] (the New Lender)

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This agreement (the Agreement) shall take effect as a
        Transfer Certificate for the purpose of the Facility Agreement. Terms defined in the Facility
        Agreement have the same meaning in this Agreement unless given a different meaning in this
        Agreement.

2       We refer to clause 27.5 (Procedure for transfer) of the Facility Agreement:

        (a)      The Existing Lender and the New Lender agree to the Existing Lender transferring to the
                 New Lender by novation and in accordance with clause 27.5 (Procedure for transfer) all
                 of the Existing Lender's rights and obligations under the Facility Agreement and the other
                 Finance Documents which relate to that portion of the Existing Lender's Commitment and
                 participations in Utilisations under the Facility Agreement as specified in the Schedule.

        (b)      The proposed Transfer Date is [         ].

        (c)      The Facility Office and address, email and attention details for notices of the New Lender
                 for the purposes of clause 36.2 (Addresses) are set out in the Schedule.

3       The New Lender expressly acknowledges the limitations on the Existing Lender's obligations set
        out in paragraph (c) of clause 27.4 (Limitation of responsibility of Existing Lenders).

4       The New Lender confirms that it [is]/[is not]*** a Parent Affiliate.




5       This Agreement may be executed in any number of counterparts and this has the same effect
        as if the signatures on the counterparts were on a single copy of this Agreement.

6       This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

7       This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note:         The execution of this Transfer Certificate may not transfer a proportionate share of
              the Existing Lender's interest in the Transaction Security in all jurisdictions. It is the
              responsibility of the New Lender to ascertain whether any other documents or other
              formalities are required to perfect a transfer of such a share in the Existing Lender's
              Transaction Security in any jurisdiction and, if so, to arrange for execution of those
              documents and completion of those formalities.



*** Delete as applicable.




                                                   199
                                           The Schedule
                       Commitment/rights and obligations to be transferred

                                          [insert relevant details]
   [Facility Office address, email and attention details for notices and account details for payments,]

[Existing Lender]                                 [New Lender]

By:                                               By:



This Agreement is accepted as a Transfer Certificate for the purposes of the Facility Agreement by the
Facility Agent and the Transfer Date is confirmed as [ ].

[Facility Agent]

By:




                                                200
                                           Schedule 5
                                  Form of Assignment Agreement

To:    ABN AMRO Bank N.V. as Facility Agent and Aegean Marine Petroleum S.A. as the
Company, for and on behalf of each Obligor

From:         [the Existing Lender] (the Existing Lender) and [the New Lender] (the New Lender)

Dated:


Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is an Assignment Agreement. This agreement (the
        Agreement) shall take effect as an Assignment Agreement for the purpose of the Facility
        Agreement. Terms defined in the Facility Agreement have the same meaning in this Agreement
        unless given a different meaning in this Agreement.

2       We refer to clause 27.6 (Procedure for assignment) of the Facility Agreement:

        (a)      The Existing Lender assigns absolutely to the New Lender all the rights of the Existing
                 Lender under the Facility Agreement, the other Finance Documents and in respect of the
                 Transaction Security which correspond to that portion of the Existing Lender's
                 Commitment and participations in Utilisations under the Facility Agreement as specified in
                 the Schedule.

        (b)      The Existing Lender is released from all the obligations of the Existing Lender which
                 correspond to that portion of the Existing Lender's Commitment and participations in
                 Utilisations under the Facility Agreement specified in the Schedule.

        (c)      The New Lender becomes a Party as a Lender and is bound by obligations equivalent to
                 those from which the Existing Lender is released under paragraph (b) above.

3       The proposed Transfer Date is [ ].

4       On the Transfer Date the New Lender becomes Party to the relevant Finance Documents as a
        Lender.

5       The Facility Office and address, email and attention details for notices of the New Lender for the
        purposes of clause 36.2 (Addresses) are set out in the Schedule.

6       The New Lender expressly acknowledges the limitations on the Existing Lender's obligations set
        out in paragraph (c) of clause 27.4 (Limitation of responsibility of Existing Lenders).

7       The New Lender confirms that it [is]/[is not]*** a Parent Affiliate.




8       This Agreement acts as notice to the Facility Agent (on behalf of each Finance Party) and, upon
        delivery in accordance with clause 27.7 (Copy of Transfer Certificate or Assignment Agreement
        to the Company), to the Company (on behalf of each Obligor) of the assignment referred to in
        this Agreement.

*** Delete as applicable.




                                                   201
9       This Agreement may be executed in any number of counterparts and this has the same effect
        as if the signatures on the counterparts were on a single copy of this Agreement.

10      This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

11      This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note:      The execution of this Assignment Agreement may not transfer a proportionate share
           of the Existing Lender's interest in the Transaction Security in all jurisdictions. It is
           the responsibility of the New Lender to ascertain whether any other documents or
           other formalities are required to perfect a transfer of such a share in the Existing
           Lender's Transaction Security in any jurisdiction and, if so, to arrange for execution of
           those documents and completion of those formalities.




                                               202
                                              The Schedule
  Commitment/rights and obligations to be transferred by assignment, release and accession

                                             [insert relevant details]
      [Facility office address, email and attention details for notices and account details for payments]

[Existing Lender]                                                                       [New Lender]

By:                                                                                               By:

This Agreement is accepted as an Assignment Agreement for the purposes of the Facility Agreement
by the Facility Agent and the Transfer Date is confirmed as [ ].

Signature of this Agreement by the Facility Agent constitutes confirmation by the Facility Agent of
receipt of notice of the assignment referred to in this Agreement, which notice the Facility Agent
receives on behalf of each Finance Party.

[Facility Agent]

By:




                                                  203
                                             Schedule 6
                                    Form of Compliance Certificate



To:         ABN AMRO Bank N.V. as Facility Agent

From:       Aegean Marine Petroleum Network Inc.

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
dated 30 November 2017 as amended and restated pursuant to an amendment and restatement
                     agreement dated [•] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Compliance Certificate. Terms defined in the
        Facility Agreement have the same meaning when used in this Compliance Certificate unless
        given a different meaning in this Compliance Certificate.

2       We confirm that:

        [Insert details to be certified].

3       [We confirm that no Default is continuing.]*

Signed                ……………………..                        ……………………..
                      Director                          Director
                      of                                Of
                      Aegean Marine Petroleum Network   Aegean Marine Petroleum Network
                      Inc.                              Inc.

[The Auditors confirm that in making the examination necessary to provide this Compliance Certificate
no knowledge was obtained of any Default arising from a breach under clause [23] (Budget variance)
or, if any such Default shall exist, stating the nature and status of such event. *


……………………..
for and on behalf of
[name of Auditors of Parent]]**

NOTES:
*   If this statement cannot be made, the certificate should identify any Default that is continuing
    and the steps, if any, being taken to remedy it.
**  To be provided only to the extent consistent with accounting industry policies generally followed
    by independent certified public accountants




                                                 204
                                              Schedule 7
                                              Timetables

                                                        Utilisations in euro    Utilisations in other
                                                                                currencies

Delivery of a duly completed Utilisation Request        U-3                     U-3
(clause 5.1 (Delivery of a Utilisation Request)) –
Facility A                                              9.30am                  9.30am

Delivery of a duly completed Utilisation Request        not applicable          not applicable
(clause 5.1 (Delivery of a Utilisation Request)) –
Facility B

Facility Agent determines (in relation to a             U-3                     U-3
Utilisation) the Base Currency Amount of the
Loan, if required under clause 5.6 and notifies         Noon                    noon
the Lenders of the Loan in accordance with
clause 5.6 (Role of Facility Agent and Issuing
Bank)

Relevant Issuing Bank notifies the Facility B
Lenders of the Fronted Facility in accordance
with clause 5.6 (Role of Facility Agent and
Issuing Bank)

LIBOR is fixed                                          Quotation Day as of     Quotation Day as of 11:00
                                                        11:00 a.m. in respect   a.m.
                                                        of LIBOR



"U"                 =     date of utilisation or, if applicable, in the case of a Loan that has already
                          been borrowed, the first day of the relevant Interest Period for that Loan.

"U - X"             =     X Business Days prior to date of utilisation




                                                  205
                                      Schedule 8
                 Forms of Notifiable Debt Purchase Transaction Notice

                                        Part I
        Form of Notice on Entering into Notifiable Debt Purchase Transaction

To:        ABN AMRO Bank N.V. as Facility Agent

From:      [The Lender]

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to paragraph (b) of clause 28.2 (Disenfranchisement on Debt Purchase Transactions
        entered into by Parent Affiliates) of the Facility Agreement. Terms defined in the Facility
        Agreement have the same meaning in this notice unless given a different meaning in this notice.

2       We have entered into a Notifiable Debt Purchase Transaction.

3       The Notifiable Debt Purchase Transaction referred to in paragraph 2 above relates to the
        amount of our Commitment(s) as set out below.

 Commitment                            Amount of our Commitment to which Notifiable Debt
                                       Purchase Transaction relates

 Commitment                            [insert amount (of that Commitment) to which the relevant
                                       Debt Purchase Transaction applies]




[Lender]

By:




                                               206
                                      Part II
      Form of Notice on Termination of Notifiable Debt Purchase Transaction /
      Notifiable Debt Purchase Transaction ceasing to be with Parent Affiliate
To:          ABN AMRO Bank N.V. as Facility Agent

From:        [The Lender]

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to paragraph (c) of clause 28.2 (Disenfranchisement on Debt Purchase Transactions
        entered into by Parent Affiliates) of the Facility Agreement. Terms defined in the Facility
        Agreement have the same meaning in this notice unless given a different meaning in this notice.

2       A Notifiable Debt Purchase Transaction which we entered into and which we notified you of in a
        notice dated [ ] has [terminated]/[ceased to be with a Parent Affiliate].*




3        The Notifiable Debt Purchase Transaction referred to in paragraph 2 above relates to the
         amount of our Commitment (s) as set out below.

    Commitment                         Amount of our Commitment to which Notifiable Debt
                                       Purchase Transaction relates

    [Commitment                        [insert amount (of that Commitment) to which the relevant
                                       Debt Purchase Transaction applies]




[Lender]

By:



                             Registration number
                             (or equivalent, if any)
                                                                              [Any conditions
                             Jurisdiction of             Invoice Buyer/ LC    in relation to that
Name                         incorporation               Buyer                Buyer]




*    Delete as applicable.




                                                   207
                                          Schedule 9
                                    Form of Accession Letter

To:   ABN AMRO Bank N.V. as Facility Agent

From: [Subsidiary] and Aegean Marine Petroleum S.A.

Dated: []

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
      dated 30 November 2017 as amended and restated on [] 2018 (the Agreement)

1     We refer to the Agreement. This is an Accession Letter. Terms defined in the Agreement have
      the same meaning in this Accession Letter unless given a different meaning in this Accession
      Letter.

2     [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be bound by the
      terms of the Agreement as an Additional [Borrower]/[Guarantor] pursuant to clauses [29.2 and 0
      (Additional Borrowers)]/[clauses 29.7 and 29.11 (Additional Guarantors)] of the Agreement.
      [Subsidiary] is a company duly incorporated under the laws of [name of relevant jurisdiction].

3     [The Company confirms that no Default is continuing or would occur as a result of [Subsidiary]
      becoming an Additional Borrower.]

4     [Subsidiary's] administrative details are as follows:

      Address:

      Email:

      Attention:

5     This Accession Letter and any non-contractual obligations arising out of or in connection with it
      are governed by English law.

      This Accession Letter is entered into by deed.



      ………………………….                                     …………………………….

      Aegean Marine Petroleum S.A.                    [Subsidiary]




                                                208
                                        Schedule 10
                                  Form of Resignation Letter

To:   ABN AMRO Bank N.V. as Facility Agent

From: [resigning Obligor] and Aegean Marine Petroleum S.A.

Dated: []

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
      dated 30 November 2017 as amended and restated on [] 2018 (the Agreement)

1     We refer to the Agreement. This is a Resignation Letter. Terms defined in the Agreement have
      the same meaning in this Resignation Letter unless given a different meaning in this
      Resignation Letter.

2     Pursuant to [clauses 29.4 and 29.5 (Resignation of a Borrower)]/[clauses 29.12 and 29.13
      (Resignation of a Guarantor)], we request that [resigning Obligor] be released from its
      obligations as a [Borrower]/[Guarantor] under the Agreement.

3     We confirm that[:

      (a)    no Default is continuing or would result from the acceptance of this request; and

      (b)    no payment is due from us under the Finance Documents;

      (c)    [where Guarantor is also a Borrower:] we have no actual or contingent obligations as a
             Borrower under any Finance Document.

4     This Resignation Letter and any non-contractual obligations arising out of or in connection with
      it are governed by English law.



      ……………………………                                    ……………………….

      Aegean Marine Petroleum S.A.                   [Subsidiary]

      By:                                            By:




                                               209
                                       Schedule 11
                                  Borrowing Base Amount
1   Borrowing Base

    (a)   The Borrowing Base shall be calculated by

          (i) multiplying the Borrowing Base Items by the Advance Rate applicable to each specific
          Borrowing Base Item set out below; and

          (ii) deducting 85% of trade payables to suppliers based on open credit:


                        Borrowing Base Items                              Advance Rate

           Secured Cash                                                        100%

           Hedging Credit Balances                                             80%

           Tier 1 Eligible Receivables                                         100%

           Tier 2 Eligible Receivables                                         95%

           Tier 3 Eligible Receivables                                         85%

           Tier 1 Eligible Inventory                                           90%

           Tier 2 Eligible Inventory                                           85%

           Tier 3 Eligible Inventory                                           85%

           Non-Performed Letters of Credit                                     85%



          ; and

          (iii) and, without duplication of any other Availability Reserve of other eligibility criteria,
          deducting any Availability Reserve.

    provided that:

          (i)     all such assets referred to above will only be included in the calculation of the
                  Borrowing Base Amount if such assets (and any insurances or other rights in
                  relation thereto) are:

                  (A)    held by a Borrower or, in the case of assets secured by the Spanish
                         Pledges, by a Spanish Pledgor with unencumbered title;

                  (B)    not subject to any dispute, litigation, arbitration proceedings or threatened
                         litigation or arbitration proceedings;

                  (C)    (save as expressly contemplated to the contrary in this Schedule 12
                         (Borrowing Base Amount)) subject to a fully-perfected charge, pledge or
                         other Security granted on a first-ranking basis in favour of the Security Agent
                         in accordance with the terms of this Agreement and the Transaction Security
                         Documents and not otherwise subject to any set-off or Security rights in
                         favour of any party other than the Security Agent;




                                              210
                  (D)   in respect of inventory located in the Sensitive Zone, the subject of a Stock
                        Monitoring Agreement (for floating storage) or a Collateral Management
                        Agreement (for inland storage);

          (ii)    no asset shall be eligible for inclusion in the calculation of the Borrowing Base
                  Amount if such asset does not otherwise comply with the eligibility conditions set
                  out in this Agreement;

          (iii)   no asset shall be eligible for inclusion in more than one category of the same
                  Borrowing Base Report;

          (iv)    promptly following receipt of each Borrowing Base Report required to be delivered
                  under this Agreement, if the Majority Lenders agree on the amount of the
                  Borrowing Base, such Majority Lenders shall notify the Facility Agent in writing of
                  such amount. If following receipt of a Borrowing Base Report required to be
                  delivered hereunder, there is not agreement among the Majority Lenders regarding
                  the amount of the Borrowing Base, the Majority Lenders shall notify the Facility
                  Agent in writing that the Borrowing Base is an amount equal to the weighted
                  average (based on Commitment amount) of the amounts determined by each
                  Lender for the Borrowing Base; and

          (v)     notwithstanding any other provision of this Agreement, in the event the Facility
                  Agent (acting on the instructions of the Majority Lenders) imposes any changes to
                  the Borrowing Base Items or Availability Reserves as a result of changing or
                  reducing credit limits imposed on any account debtor, such changes (i) shall be
                  effective two (2) Business Days following written notice thereof to the Borrower (it
                  being agreed any Eligible Receivables created after such notice in excess thereof,
                  may be excluded from the Borrowing Base) and (ii) shall not apply to any Eligible
                  Receivables in existence as of the date of imposition of such change.

2   Reserves

    Notwithstanding any other provision of this Agreement, the Facility Agent (on the instructions of
    the Majority Lenders) may at any time and from time to time after two (2) Business Days’ prior
    written notice, establish and increase or decrease the Availability Reserve in the exercise of its
    Permitted Discretion. The Availability Reserve shall not duplicate eligibility criteria contained in
    the definition of Tier 1 Eligible Receivables or Tier 1 Eligible Receivables.

3   Definitions

    Terms used in this Schedule 11 (Borrowing Base Amount) have the following meanings:

    Advance Rate means each rate referred to in the second column of the table set out in
    paragraph 1(a) (Borrowing Base) above

    Approved Barge Territory means Gibraltar and any other jurisdiction as may be approved in
    writing by the Facility Agent (acting on the instructions of Majority Lenders) to the Company
    from time to time

    Availability Reserve means reserves in such amounts as the Facility Agent in its Permitted
    Discretion, upon the written instruction of the Majority Lenders in the exercise of such Permitted
    Discretion, and with two (2) Business Day’s prior written notice to the Borrower (and the Facility
    Agent (acting on the instructions of the Majority Lenders) shall be available to discuss any such
    reserves with the Borrower), may elect to impose from time to time as being appropriate to (i)
    reflect the impediments to the Facility Agent’s ability to realize upon the Transaction Security,
    (ii) to reflect claims and liabilities, including liens and claims that may have (or may appear to
    have hereafter) priority over that of the Finance Parties, that the Facility Agent determines will
    need to be satisfied in connection with the realization upon the Transaction Security, (iii) reflect
    the risk that a jurisdiction outside the United States does not give extraterritorial application of
    orders of the Bankruptcy Court, including (without limitation) with respect to perfection or priority



                                              211
of Security on assets in the Borrowing Base established by order thereof, or (iv) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, the Transaction Security, the creation, perfection or priority of Security over
Borrowing Base assets (or proceeds thereof), or the validity or enforceability of the Finance
Documents or any remedies of the Secured Parties hereunder or thereunder, including (without
limitation) matters related to the quality of inventory, rents and costs, taxes, senior obligations
and other matters related to the calculation of the Borrowing Base

Borrowing Base Item means each item referred to in the first column of the table set out in
paragraph 1(a) (Borrowing Base) above

Credit Insurance means credit insurance taken out with an insurer or insurers which has a
rating for its long-term unsecured and non-credit-enhanced debt obligations of BBB- or higher
by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa3 or higher by Moody's
Investors Service Limited or a comparable rating from an internationally recognised credit rating
agency

Eligible Inventory means inventory representing a marked to market value (based on West
Med FOB/CIF prices in Argus, Platts or any other pricing acceptable to the Lenders) up to a
maximum amount before applying the Advance Rate of:

(a)   $100,000,000 per location; and

(b)   $350,000,000 in total,

or any other maximum amount from time to time notified by the Facility Agent (acting on the
instructions of the Majority Lenders) to the Company

Eligible Receivables means trade receivables (excluding receivables owing from another
member of the Group) which are governed by English, Greek or Belgian law (or any other
governing law approved by the Facility Agent) and are payable into a Collection Account
representing:

(a)   a nominal face value owing to the Borrowers up to a maximum amount before applying
      the Advance Rate per counterpart of $20,000,000, other than trade receivables in relation
      to:

      (A) such entities notified by the Facility Agent (acting on the instructions of the Majority
      Lenders) to the Company from time to time at such limits applicable to those entities as
      the Facility Agent (acting on the instructions of the Majority Lenders) may in its sole
      discretion apply; and

      (B) Majors, for which the maximum amount in aggregate for a Listed Oil Major, its wholly-
      owned Subsidiaries and its Subsidiaries which are not wholly-owned but the obligations in
      respect of which are guaranteed by a parent company guarantee from such Listed Oil
      Major, shall be $40,000,000; and

(b)   a maximum tenor of:

      (i)    if non-invoiced, invoices must be dispatched within five (5) Business Days of the
             physical delivery date; or

      (ii)   if invoiced, sixty (60) days (such tenor being made up as follows: payment terms
             within forty five (45) days of the date of invoice (Due Date), with a grace period of
             no more than fifteen (15) days from the Due Date),

or any other maximum amount and maximum tenor from time to time notified by the Facility
Agent (acting on the instructions of the Majority Lenders) to the Company




                                         212
Hedge Account means an account held by the Company with a Hedging Provider or a Clearing
Provider for the purpose of financing margin calls (and collecting margin returns and settlement
amounts) and which is subject to the Transaction Security.

Hedging Credit Balances means any sum of cash (being in respect of margin calls) standing
to the credit of a Hedge Account as an amount that is returnable after unwinding of, and
payment of all amounts due from the Company under, Hedging Agreements.

Inventory in Transit mean inventory on board vessels:

(a)   for which bills of lading (comprising documents of title) are issued and endorsed in favour
      of (and in the possession of) the Security Agent and

      (i)    are in the possession of the Security Agent; or

      (ii)   have been deposited with a reputable international courier for delivery to the
             Security Agent (and the Security Agent has been provided with evidence
             satisfactory to it of the same); and

(b)   for a maximum tenor of forty-five (45) days from the bill of lading date for which original
      bills of lading are issued or endorsed in favour of the Security Agent.

Listed Oil Major means:

(a)   BP p.l.c.;

(b)   Chevron Corporation;

(c)   ConocoPhillips Co.;

(d)   ExxonMobil Corporation;

(e)   Royal Dutch Shell plc; and

(f)   Total S.A.

Major means:

(a)   a Listed Oil Major;

(b)   a Listed Oil Major’s wholly-owned Subsidiaries;

(c)   any Subsidiaries of a Listed Oil Major that is not a wholly-owned Subsidiary but the
      obligations in respect of which are guaranteed by a parent company guarantee from such
      Listed Oil Major; and/or

(d)   any other debtor approved by the Facility Agent acting on the instructions of the Majority
      Lenders,

provided that the Facility Agent (acting on the instructions of the Majority Lenders) may from
time to time by three Business Days’ notice to the Company exclude any such debtor

Non-Performed Letters of Credit means a Credit Instrument in the form of a documentary or
standby letter of credit in respect of which the relevant underlying physical transaction relating
to the sale and purchase of oil products is yet to occur

Permitted Discretion means a determination made by the Majority Lenders in good faith and in
the exercise of reasonable (from the prospective of a secured asset-based lender) business
judgment exercised in accordance with its customary practices in asset-based credit facilities



                                        213
Secured Cash means cash funds deposited in a Collection Account

Tier 1 Eligible Receivables means:

(a)   VAT refund claims (Steuervergütungsansprüche) against the competent tax authority
      (zuständige Finanzbehörde) in the Federal Republic of Germany; and

(b)   invoiced Eligible Receivables:

      (i)     covered by a letter of credit issued or confirmed by an Acceptable Bank; or

      (ii)    on open account for Majors; or

      (iii)   meeting any other criteria from time to time notified by the Facility Agent (acting on
              the instructions of the Majority Lenders) to the Company with at least two (2)
              Business Days prior written notice to the Borrowers (and during such time the
              Facility Agent (acting on the instructions of the Majority Lenders) shall be available
              to discuss such changes)

Tier 2 Eligible Receivables means invoiced Eligible Receivables on open account for non-
Majors or meeting any other criteria from time to time notified by the Facility Agent (acting on
the instructions of the Majority Lenders) to the Company

Tier 3 Eligible Receivables means non-invoiced Eligible Receivables up to a maximum
amount before applying the Advance Rate of $90,000,000 in total or any other amount from
time to time notified by the Facility Agent (acting on the instructions of the Majority Lenders) to
the Company

Tier 1 Eligible Inventory means Eligible Inventory:

(a)   located in an OECD country;

(b)   subject to perfected Security in favour of the Security Agent; and

(c)   excluding floating inventory; or

(d)   meeting any other criteria from time to time notified by the Facility Agent (acting on the
      instructions of the Majority Lenders) to the Company with at least two (2) Business Days
      prior written notice to the Borrowers (and during such time the Facility Agent (acting on
      the instructions of the Majority Lenders) shall be available to discuss such changes)

Tier 2 Eligible Inventory means:

(a)   Eligible Inventory other than Tier 1 Eligible Inventory which is:

      (i)     onshore, subject to perfected Security in favour of the Security Agent;

      (ii)    Inventory in Transit (excluding inventory on barges);

      (iii)   secured floating inventory (excluding inventory on barges) for which bills of lading
              (comprising documents of title) are issued or endorsed in favour of (and in the
              possession of) the Security Agent;

      (iv)    inventory on barges if located in territorial waters of an Approved Barge Territory;

      (v)     inventory on barges where such inventory is secured under a German Security
              Transfer Agreement prior to loading onto such barge and where such barge has
              remained in German territorial waters or international waters and has not entered
              the territory of any other jurisdiction;



                                          214
               (vi)    inventory on barges where such inventory is secured under a South African Pledge
                       and located on a barge which is the subject of a South African Pledge where such
                       barge has remained in South African territorial waters; or

               (vii)   inventory on barges where such barges remain at all times in international waters;
                       and

        (b)    Eligible Inventory which is subject to a perfected South African Pledge and provided that
               the floating storage in relation to the South African Pledge is located within South African
               territorial waters; or

        (c)    meets any other criteria from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company,

        and in aggregate up to a maximum amount before applying the Advance Rate of $25,000,000 in
        total or any other amount from time to time notified by the Facility Agent (acting on the
        instructions of the Majority Lenders) to the Company

        Tier 3 Eligible Inventory means Eligible Inventory:

        (a)    other than Tier 2 Eligible Inventory;

        (b)    including unsecured floating inventory for which bills of lading are not issued or endorsed
               in favour of the Security Agent; and

        (c)    up to a maximum amount before applying the Advance Rate of $30,000,000 in total or
               any other amount from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company; or

        (d)    meeting any other criteria from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company

Inventory locations

For the purposes of this Schedule 11 (and without prejudice to any of the foregoing):

(a) where inventory is located in a particular jurisdiction or in its territorial waters, it shall only be
considered capable of being “secured” (ie capable of being included in the Borrowing Base, subject to
the other conditions for inclusion in respect thereof) if it is located in one of the following jurisdictions
or any other jurisdiction as may be approved in writing by the Facility Agent (acting on the instructions
of the Majority Lenders) to the Company from time to time; and

(b)   in relation to any such jurisdiction the permitted locations/barges, conditions and limits set out
below shall apply,

and each Borrowing Base Report shall include all relevant details identifying such jurisdictions and
conditions. Where permitted locations or barges are identified, the same may be amended or
supplemented from time to time at the request of the Company and subject to the prior written consent
of the Facility Agent (acting on the instructions of the Majority Lenders)

Jurisdiction      Permitted Location                       Permitted Barges              Other      specific
                                                                                         conditions     for
                                                                                         inclusion in the
                                                                                         Borrowing Base

Spain             Subject to clause 24.25 (Conditions Subsequent)

Germany           Midgardstraße    50,     26954           Not limited to specific       Subject to clause
                  Nordenham, Germany with Rhenus           barges    (subject   to       24.25 (Conditions



                                                  215
               Midgard GmbH & Co. KG                    paragraph (a) (v) of the      Subsequent)
                                                        definition of “Tier 2
               Alter Rethedamm 2, 21107 Hamburg,        Eligible Inventory”)
               Germany     with   Vopak   Dupeg
               Terminal Hamburg GmbH

               Uferstraße 48, 24106 Kiel, Germany
               with UTG Unabhängige Tanklogistik
               GmbH (from 1 January 2018)

Morocco        Horizon Terminals Tangiers facility      n/a                           n/a
               located in Tanger Med Port,
               Morocco: Free Zone, Ksar Majed,
               Tanger Med, Tanger 90000, Morocco

UAE            Each tank identified in Schedule 1       n/a                           n/a
               (Initial Pledged Assets) of each UAE
               Pledge and or, following the date
               hereof, such tank or tanks as is or
               are identified in any Holding
               Certificate,    Additional    Pledged
               Assets Notice or Transfer Certificate,
               as relevant (each as defined in the
               UAE Pledges), and in each case
               forming part of the Aegean Oil
               Terminal located in the Fujairah Free
               Zone (FOIZ), Al Sudah, PO BOX
               2688, Emirate of Fujairah, UAE

South Africa   FLOATING STORAGE UNIT "MT                Subject to paragraph (a)      Subject to clause
               UMNENGA I" which is the subject of       (vi) of the definition of     24.25 (Conditions
               a South African Pledge, whilst in        “Tier 2 Eligible Inventory”   Subsequent)
               South African territorial waters         – which is limited to
                                                        specific barges identified
                                                        in the security.

Gibraltar      n/a                                      Not limited   to   specific   n/a
                                                        barges.




                                              216
         Schedule 12
Form of Borrowing Base Report




           217
218
                                           Schedule 13
                                        Approved Suppliers


BP p.l.c. and its wholly-owned subsidiaries (directly or indirectly)

Royal Dutch Shell plc and its wholly-owned subsidiaries (directly or indirectly)

Glencore PLC and its wholly-owned subsidiaries (directly or indirectly)

Mercuria Energy Group Ltd and its wholly-owned subsidiaries (directly or indirectly)

Trafigura Beheer BV and its wholly-owned subsidiaries (directly or indirectly)

Vitol Holding B.V. and its wholly-owned subsidiaries (directly or indirectly)




                                                 219
                                      Schedule 14
                            Permitted Financial Indebtedness


1. Trade Receivables Purchase Agreement, dated as of March 30, 2016, among Aegean Bunkering
   (USA) LLC, a Delaware limited liability company, as seller, Deutsche Bank AG, New York Branch,
   as a purchaser and documentation agent and Deutsche Bank Trust Company Americas, as a
   purchaser, in the amount of $31,000,000.

2. Amended and Restated Trade Receivables Purchase Agreement, dated as of November 13,
   2015, among Aegean Marine Petroleum S.A., a corporation organized under the laws of Liberia,
   as seller, Deutsche Bank AG, New York Branch, as a purchaser and documentation agent and
   Deutsche Bank Trust Company Americas, as a purchaser, as further amended and restated on
   November 14, 2016 and November 14, 2017 in the amount of $40,000,000.

3. Indenture, dated as of December 19, 2016, among Aegean Marine Petroleum Network Inc., a
   corporation organized under the laws of the Marshall Islands, as issuer, and U.S. Bank National
   Association, as trustee, in the amount of $172,500,000.

4. Senior Indenture, dated as of October 23, 2013, among Aegean Marine Petroleum Network Inc., a
   corporation organized under the laws of the Marshall Islands, as issuer, and Deutsche Bank Trust
   Company Americas, as trustee, in the amount of $132,050,000.

5. 2005 Newbuilding Secured Syndicated Term Loan, dated as of October 1, 2006, by and among
   Kithnos Maritime Inc., Lefkas Marine S.A., Paros Maritime Inc., Santorini Maritime Limited, and
   Serifos Shipping (Pte.) Ltd, as Borrowers, Aegean Bunkering Services Inc., Aegean Marine
   Petroleum Network Inc., Aegean Shipholding Inc. and Tempest Shiptrade Ltd., as Guarantors,
   HSH Nordbank AG, and Aegean Baltic Bank S.A , as Lenders, and Aegean Baltic Bank S.A., as
   Agent, in the amount of $35,500,000.

6. 2006 Newbuilding Secured Term Loan, dated as of October 1, 2006, by and among Kerkyra
   Marine S.A., Ithaki Marine S.A., Cephallonia Marine S.A., Paxoi Marine S.A., Zakynthos Marine
   S.A., Kythira Marine S.A. and Lefkas Shipping (PTE.) LTD., as Borrowers, Aegean Marine
   Petroleum Network Inc., Aegean Shipholdings Inc., Aegean Breeze Maritime Company and
   Aegean Tiffany Maritime Company, as Guarantors, HSH Nordbank AG, and Aegean Baltic Bank
   S.A , as Lenders, and Aegean Baltic Bank S.A., as Agent, in the amount of $64,750,000.

7. Second 2006 Newbuilding Secured Term Loan, dated as of October 27, 2006, by and among
   Tasman Seaways Inc., Santon Limited, as Borrowers, Aegean Marine Petroleum Network Inc.,
   Aegean Bunkering Services Inc., as Guarantors, and National Bank of Greece S.A., as Lender
   and Agent, in the amount of $17,600,000.

8. Third 2006 Newbuilding Secured Term Loan, dated as of October 27, 2006, by and among Eton
   Marine LTD., Benmore Services S.A. and Ingram Enterprises Co., as Borrowers, Aegean
   Shipholdings Inc. and Aegean Marine Petroleum Network Inc., as Guarantors, HSH Nordbank AG,
   and Aegean Baltic Bank S.A., as Lenders, and Aegean Baltic Bank S.A., as Agent, in the amount
   of $26,250,000.

9. 2007 Newbuilding Secured Term Loan, dated as of July 5, 2007, by and among Andros Marine
   Limited, Dilos Marine Inc., Aegean VII Shipping Ltd, Ios Shipping Ltd and Sifnos Marine Inc., as
   Borrowers, Aegean Marine Petroleum Network Inc., as Guarantor, and Orix Investment and
   Management Private Ltd. (successor to The Royal Bank of Scotland) as Lender and Agent, in the
   amount of $37,560,000.

10. 2008 Newbuilding Secured Term Loan, dated as of April 24, 2008, by and among Kassos
    Navigation S.A., Symi Navigation S.A., Halki Navigation S.A. and Tilos Shipping (PTE.) LTD., as
    Borrowers, Aegean Marine Petroleum Network Inc. and Aegean Shipholdings Inc., as Guarantors,
    HSH Nordbank AG, and Aegean Baltic Bank S.A , as Lenders, and Aegean Baltic Bank S.A., as
    Agent, in the amount of $38,800,000.



                                            220
11. 2017 Secured Term Loan, dated as of November 30, 2017 Aegean Bunkering Services Inc., as
    Borrower, Amorgos Maritime Inc., Kimolos Maritime Inc., Milos Shipping (Pte.) Ltd., Mykonos I
    Maritime Limited, Tinos Marine Inc. and Aegean Marine Petroleum Network Inc., as Guarantors,
    and Piraeus Bank S.A., as Lender and Agent, in the amount of $15,000,000.

12. 2015 Fujairah Credit Facility, dated as of October 7, 2015, by and among Aegean Oil Terminal
    Corporation, as Borrower, Aegean Marine Petroleum Network Inc., as Guarantor, United Arab
    Bank P.J.S.C., Abu Dhabi Commercial Bank P.J.S.C., Commercial Bank of Dubai psc and
    National Bank of Oman S.A.O.G., Dubai Branch, as Lenders, and United Arab Bank P.J.S.C., as
    Agent, in the amount of $440,000,000.

13. 2017 South Africa Credit Facility, dated as of November 20, 2017 by and among Aegean
    Bunkering Services Inc. and Nevado Navigation S.A., as Borrowers, Aegean Ship III Maritime
    Company, Aegean Ship VIII Maritime Company, Aegean Ace Maritime Company, Aegean Tanking
    S.A., Aegean Marine Petroleum Network Inc. and Aegean Management Services M.C., as
    Guarantors, Piraeus Bank S.A., as Lender and Agent, in the amount of $12,500,000.

14. Loan Agreement, dated as of September 7, 2018, by and among Aegean Marine Petroleum S.A.,
    Aegean Marine Petroleum Network Inc., I.C.S. Petroleum Limited and Mercuria Energy Trading
    S.A, in the amount of $5,000,000.

15. Letter of Credit, dated as of October 16, 2018, in the amount of $5,000,000 issued by Sumitomo
    Mitsui Banking Corporation with Aegean Bunkering (USA) LLC as the beneficiary and Toyota
    Tsusho Petroleum PTE. LTD as applicant.

16. Letter of Credit, dated as of October 30, 2008, in the amount of $2,000,000 issued by Sumitomo
    Mitsui Banking Corporation with Aegean Marine Petroleum SA as the beneficiary and Toyota
    Tsusho Petroleum PTE. LTD as applicant with an expiration date of January 29, 2019.

17. Letter of Guarantee, dated as of January 12, 2018, in the amount of €3,000,000 with Aegean
    Bunkering Germany as the beneficiary and an expiration date of January 31, 2019.

18. Letter of Guarantee, dated as January 12, 2018, in the amount of €3,000,000 with Obast
    Bunkering & Trading GMBH as the beneficiary and an expiration date of January 31, 2019.

19. Letter of Credit, dated as December 28, 2017, in the amount of $2,580,000 with Obast Bunkering
    & Trading GMBH as the beneficiary and an expiration date of February 7, 2019.

20. Letter of Credit, dated as June 26, 2018, in the amount of $4,000,000 with Aegean Marine
    Petroleum as the beneficiary and an expiration date of January 31, 2019.

21. Letter of Credit, dated as October 25, 2018, in the amount of $1,223,200 with Aegean Marine
    Petroleum as the beneficiary and an expiration date of November 30, 2018.

22. Letter of Credit, dated as August 27, 2018, in the amount of $7,920,000 with Aegean North West
    Europe NV as the beneficiary and an expiration date of December 18, 2018.

23. Letter of Credit, dated as August 30, 2018, in the amount of $1,815,000 with Aegean North West
    Europe NV as the beneficiary and an expiration date of January 31, 2019.

24. Letter of Credit, dated as of November [1], 2018, issued by ABN AMRO Capital in the amount of
    $803,000 with PBF Holding Company LLC as the beneficiary and Aegean Bunkering (USA) LLC
    as the applicant with an expiration date of November 29, 2018.




                                            221
                                     Schedule 15
                     Form of New Lender Spanish Power of Attorney




                                        POWER OF ATTORNEY

APPEARS

Mr., [] as stated by the appearing party, acting in the name and on behalf [], an entity incorporated
under the laws of [], having its registered office in [] registered and filed before [] (hereinafter, the
“Grantor”).

GRANTS

Grantor grants a Power of Attorney (hereinafter referred as the “Power of Attorney”), as wide as
sufficient in law might be necessary, in favour of ABN AMRO Bank N.V., a public company with
limited liability duly organised and existing under the laws of the Netherlands having its registered
office in Amsterdam at [at Gustav Mahlerlaan 10, 1082 PP] and registered at the Chamber of
Commerce with number 34334259, that may act through its own attorneys (hereinafter, the “Attorney”
or the “Security Agent”) so that acting jointly and severally as, with its sole signature, any time, in
connection with the financing executed between, among others, ABN AMRO Bank N.V.as security
agent, ABN AMRO Bank N.V.as facility agent, and lender (“Facility Agent” and “Lender”), Aegean
Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V., Aegean Bunkering
Germany GmbH and Obast Bunkering & Trading GmbH as borrower (the “Borrowers”), the Borrowers
and Aegean Marine Petroleum Network Inc. as guarantors (the “Guarantors” and jointly with the
Borrower, the “Obligors”) for an amount up to [] (the “Facility Agreement”), in the name and on
behalf of the Grantor may perform any of the following authorities, even if entering in self-contracting
(auto-contratación), multiple representation or conflict of interests and including expressly the authority
of substitution:

1. Ratify and formalise the Facility Agreement as a Spanish notarial document.

2. Sign, grant, ratify and/or execute as Spanish notarial document, in the terms and conditions that
   the Attorney may deem appropriate, a non-possessory pledge over non-fixed assets (including but
   not limited to stocks, chattels, inventory and raw materials) in favour of the Grantor as lender
   under the Facility Agreement, and accept the creation of any such pledge in the name and on
   behalf of the Grantor.

3. Sign, grant, ratify and/or execute as Spanish notarial document, in the terms and conditions that
   the Attorney may deem appropriate, one or several assignment agreements to be entered into
   with any third party (either as assignor or assignee) in relation with the Facility Agreement and the
   Non-Possesory pledge referred to in the preceding paragraphs.

4. Sign, grant, ratify and/or execute as Spanish notarial document, any agreement or document for
   the amendment, rectification or clarification of any of the documents referred to above.

5. Appear and file any private and/or notarial documents before any private or public entity, as well
   as Public Registry, public administration, registries, consulates or tax administration, for its
   recording or validation (including its novation, assignments and amendments), and file and/or pay
   any tax or registry fees related to the granting, formalisation, execution, and registration of the
   documents and/or agreements described in the above paragraphs.

6. Act, appear before and disclose information to any authority or body of the Spanish or foreign
   public administration, state, provincial, municipal or regional agency, court of justice or any other
   public body of a civil, criminal, administrative or labour nature, to obtain all manner of permits or
   licenses and to make all such notifications as may be required by the applicable legislation



                                                 222
    concerning the transactions included in the documents referred to above, and, in particular, but
    not limited to, the Bank of Spain (“Banco de España”) and the Spanish Revenue (“Agencia Estatal
    de la Administración Tributaria”) or any tax authorities, in order to execute, deliver and file, in the
    name and on behalf of Grantor, any document, statement, payment, application or official forms
    (including those of a tax nature) that may be necessary or advisable for the fulfilment of, or in
    connection with, any of the transactions, actions, faculties, agreements or documents foreseen in
    this power and any other ancillary measures required for the full and complete fulfilment of the
    powers hereby granted (including the granting of the final shareholder statement).

7. In order to obtain and/or renew the Foreign Identification Number (“Número de Identificación de
   Extranjero”), carry out before the Spanish Revenue or any other institutions, as many actions
   which may be deemed necessary or convenient to obtain it, and for these effects sign any
   documents or forms needed, and in special fulfil the 036 form and designate the Grantor’s address
   in Spain, sign and execute all documents, either notarial or private, that may be deemed
   necessary or convenient for this purpose and appear before the Spanish Revenue or any other
   institutions, trustees or any others.

8. Enforce any personal guarantee, right “in rem” security as well as any undertakings to grant any
   personal guarantee or right “in rem” security granted in favour of the Grantor as security for the
   Facility Agreement, including but not limited to, any actions that they may deem necessary for the
   purposes of enforcement, such as making and submitting demands for payment, claims, notices,
   liquidations, announcements, issuing certifications, requesting certified first copies of documents
   (notarial or otherwise), appointing counsel and court-attorneys, initiating auctions and any type of
   enforcement action (in court or out of court) and appearing before any relevant notary public or
   court of jurisdiction.

9. Appear before any courts, appellate courts and other ordinary or special courts, at any instance
   and in any order of jurisdiction, and before any other authority, judges, public prosecutor’s office,
   notary’s office, public registry, tax office or tax agency, or government office or officer; and thereat
   to file, conduct and terminate, acting either as claimant or defendant, all kinds of court or out-of
   court actions and proceedings relating to the Facility Agreement and the security documents
   entered into in relation to it.

10. The above authorities, in all or in part, may be delegated or substituted in favour of any third
    person that the Attorneys may deem convenient.

In WITNESS WHEREOF this Power of Attorney has been executed as a deed by the Grantor and is
intended to be effective and is hereby delivered on the date of the Notarial Certificate below and shall
be in force until [] unless it is revoked prior to such date.

In witness thereof this Power of Attorney is granted.

I have informed the attendant of his right to read this document himself, and I proceed to read this
document aloud with his tacit consent.

This Power of Attorney is governed by and construed in accordance with the laws of [].

He states that he is aware of its contents and ratifies it in all its provisions, signing the same with me.

In [], on [].

[Grantor’s corporate name]



______________________________

Mr. []

Office: []


                                                 223
                                 NOTARIAL CERTIFICATE

I, the undersigned, Notary Public in [   ], on this [    ] day of [    ] of 20[ ], do hereby certify that:

    1. [Grantor’s corporate name] is a [       ] incorporated in accordance with the laws of [ ], having
       its registered office in [       ] at [ ] and registered under number [ ], , and with sufficient
       capacity for the granting this power of attorney.

    2. [    ] is authorised and has the capacity to grant the above power of attorney in the name and
       on behalf of [Grantor’s corporate name] according to the laws of [      ], according to the laws
       of the incorporation of the Grantor, its constitutional documents, by-laws and other corporate
       documents.

    3. The signature of [     ] in this document is authentic.

    4. This power of attorney constitutes a legally valid and binding document and all actions
       undertaken by the attorneys-in-fact nominated herein within the scope of the power shall be
       legally valid and binding on [Grantor’s corporate name].

WITNESS, I sign this power of attorney and stamp my official seal



Place: []

Date: []

Signature: []




                                                224
                                          Schedule 16
                                  Form of Deed of Undertaking
THIS DEED is made this [**] day of [**].

Between

1. [Third party], a company incorporated in [•] (Registration No. [**]) and having its registered office at
[**] (the “Applicant”); and

2. [AEGEAN MARINE PETROLEUM S.A. / AEGEAN PETROLEUM INTERNATIONAL INC. /
AEGEAN NWE N.V. / AEGEAN BUNKERING GERMANY GMBH / OBAST BUNKERING &
TRADING GMBH], a company incorporated in [**] (Registration No. [**]) and having its registered
office at [**](the “Obligor”)

in favour of:

3. [Relevant Issuing Bank], a company incorporated in [**]and having its registered office at [**] (the
“Issuing Bank”).

WHEREAS:

(A) Issuing Bank, amongst others, has granted to Obligor, amongst others, certain facilities pursuant
to a facility agreement for a borrowing base facility dated 30 November 2017 as amended and
restated on [] 2018 (any of or all of such facilities shall hereinafter be referred to as the “Facilities”).
(B) Applicant and Obligor intend to jointly and severally authorise, empower and request Issuing Bank
to issue a documentary letter of credit under, and subject to the terms and conditions of, the Facilities
from time to time in favour of [**], subject to the approval of Issuing Bank at its absolute discretion (the
“Letter of Credit”).
(C) At all times, (i) as between the Obligor and the Issuing Bank, the responsibility and liability of any
Letter of Credit in name of the Applicant shall rest with Obligor; and (ii) as between the Applicant and
the Issuing Bank, the Applicant shall indemnify Issuing Bank in respect of any liabilities arising from
any Letter of Credit.

NOW THIS DEED WITNESSES AS FOLLOWS:

1. Obligor herewith instructs Issuing Bank to indicate in the Letter of Credit the full name and address
   of Applicant if so indicated by Obligor in its requests to the Issuing Bank to issue Letter of Credit,
   rather than the full name and address of the Obligor itself as applicant, such however under the
   full responsibility and financial liability of the Obligor and under, and subject to the terms and
   conditions of, the Facilities.
2. Obligor undertakes to Issuing Bank that the Letter of Credit in the name of the Applicant shall be
   issued at the full risk, responsibility and financial liability of Obligor and consequently authorises
   Issuing Bank to debit (i) upon issuance of a Letter of Credit the liability account in in the name of
   Obligor in the books of Issuing Bank with the full amount of the Letter of Credit, and (ii) upon Letter
   of Credit settlement(s) the current account of Obligor in the books of the Issuing Bank for the full
   amount of each settlement.
3. Applicant herewith gives notice to Issuing Bank that it shall not have at any time any claim, right or
   demand or any pretension of any nature whatsoever against Issuing Bank in relation to the Letter
   of Credit, and herewith irrevocably instructs and authorises Issuing Bank and consents to the
   same:

    (a) to indicate its full name and address as applicant in the wording of the Letter of Credit as
    instructed by Obligor;
    (b) to follow the instructions of Obligor to amend the Letter of Credit without any obligation on the
    part of Applicant and without its further instructions or confirmation;




                                                 225
    (c) to carry out all other instructions from Obligor in all matters related to the Letter of Credit;

    (d) to address all correspondence relative to the Letter of Credit directly to Obligor;

    (e) to handle and dispose the original shipping documents related to the Letter of Credit in
    accordance with the instructions of Obligor and to endorse the relevant bills of lading as per the
    instructions of Obligor to the order of any entity nominated by Obligor; and

    (f) to act as its Attorney-in-Fact, in respect to endorsement of bills of lading (or other documents)
    under the Letter of Credit and authorises Issuing Bank to endorse the same, where applicable, to
    the order of any entity nominated to Issuing Bank by Obligor or as otherwise may be necessary to
    enforce security rights.

4. Applicant herewith expressly confirms (a) that this Deed is to be deemed as irrevocable on the
   part of the Applicant and that it has no right whatsoever to amend the same and (b) that it has no
   rights, or relinquishes, renounces and/or forfeits any and all of its rights to interest in and any
   claims in respect of:
   (a) the relevant material purchased under the Letter of Credit (the “Material”);
    (b) the receivable(s) arising from the sale of such material (the “Receivables”); and
    (c) the proceeds arising from collection of any Receivables.

5. Applicant herewith further expressly agrees that the Material, the Receivables and the proceeds
   thereof, will only belong to Obligor, or to ABN AMRO Bank N.V. as security taker of Obligor’s
   property rights and Applicant hereby acknowledges the security interest of ABN AMRO Bank N.V.
   in the Material, the title documents covering the Material, the Receivables and the proceeds
   arising from collection of the Receivables.
6. Applicant herewith further expressly confirms that, immediately after payment of the Letter of
   Credit, no third party other than Obligor or ABN AMRO Bank N.V. as security taker of Obligor’s
   property rights will have any rights and or interest of any nature whatsoever regarding any part of
   the Material or any part of the Receivables and proceeds thereof and/or the title with respect to the
   same.
7. Obligor and Applicant agree and accept that the issuance of the Letter of Credit and any
   amendment thereof shall at all times be subject to Issuing Bank’s absolute discretion.
8. Neither Obligor nor Applicant shall make any claim that it has, may have or may have had against
   Issuing Bank, whether directly or indirectly, in connection to any Letter of Credit, or to the issuance
   or non-issuance of the Letter of Credit by the Issuing Bank.
9. Each of Applicant and Obligor hereby jointly and severally irrevocably and unconditionally
   undertake to indemnify Issuing Bank and to keep Issuing Bank indemnified fully and completely
   against all claims and demands actions and proceedings, losses, damages, costs and expenses
   including legal costs on a full indemnity basis and all other liabilities of whatsoever nature or
   description which may be made, taken, incurred or suffered by Issuing Bank as a result of acting
   in accordance with this Deed and the above mentioned instructions.
10. Applicant represents and warrants to Issuing Bank that:

    (a) Capacity: it (i) is duly incorporated and validly existing under the laws of the jurisdiction of its
    incorporation; (ii) has the power to own its assets and carry on its business as it is being
    conducted; and (iii) has duly executed and delivered, and has all requisite power, authority and
    approvals to enter into and perform its obligations under, this Deed;
    (b) Authority: it has, and any person designated by it has, and it and they will at all times have, due
    authorisation to act in all respects in relation to this Deed;
    (c) Validity: this Deed is a valid and legally binding obligation, enforceable against it in accordance
    with its terms except for the effect of bankruptcy, insolvency, reorganisation, moratorium and other
    similar laws relating to or affecting creditors' rights generally;




                                                  226
    (d) Insolvency etc.: no bankruptcy, receivership, judicial management, winding up or liquidation
    notice, petition or analogous insolvency proceeding has been threatened or filed against it in any
    jurisdiction; and
    (e) Violations: its execution, delivery and performance of this Deed does not and will not violate,
    contravene, conflict with or constitute a default under any provision of its memorandum and
    articles of association (or equivalent constituent documents) or any law, regulation, rule, decree,
    order, judgement or charge, contract, trust deed or other instrument binding on it or any of its
    assets.
11. Neither the Applicant nor the Obligor, nor any of their respective directors, officers or employees
    nor, to the knowledge of the Applicant or the Obligor, any persons acting on any of their behalf:

      (a)   is a Prohibited Person;

      (b)   is owned or controlled by, or acting directly or indirectly on behalf of or for the benefit of, a
            Prohibited Person;

      (c)   owns or controls a Prohibited Person;

      (d)   is in breach of Sanctions; or

      (e)   has received notice of or is aware of any claim, action, suit, proceeding or investigation
            against it with respect to Sanctions by any Sanctions Authority; or

      (f)   shall permit present any business or transaction to the Issuing Bank that contains any
            direct or indirect violation of Sanctions or authorise any other person to, directly or
            indirectly, use, make payments of, contribute or otherwise make available, the Letter of
            Credit or transactions contemplated thereby to fund or facilitate trade, business or other
            activities: (i) involving or for the benefit of any Prohibited Person; or (ii) relating to a
            country or territory that is the target of country-wide or territory-wide Sanctions; or (iii) in
            any other manner that could result in the Applicant or the Obligor or the Issuing Bank
            being in breach of any Sanctions or becoming a Prohibited Person.

      For the purposes of this clause 11 the following words shall have the following meanings:

      Prohibited Person means a person that is:

      (a)   listed on, or owned or controlled by a person listed on, or acting on behalf of a person
            listed on, any Sanctions List;

      (b)   located in, incorporated under the laws of, or owned or (directly or indirectly) controlled
            by, or acting on behalf of, a person located in or organized under the laws of a country or
            territory that is the target of country-wide or territory-wide Sanctions; or

      (c)   otherwise a target of Sanctions (namely a person with whom a US person or other
            national under the jurisdiction of a Sanctions Authority would be prohibited or restricted
            by law from engaging in trade, business or other activities)

      Sanctions means the economic sanctions laws, regulations, embargoes or restrictive measures
      administered, enacted or enforced by any Sanctions Authority (whether or not the Applicant or
      the Obligor or any other member of their respective groups or any affiliates of any group
      member is legally bound to comply with such laws, regulations, embargoes or measures)

      Sanctions Authority means any of:

      (a)   the United States government;

      (b)   the United Nations;

      (c)   the United Kingdom;


                                                227
      (d)   Switzerland;

      (e)   the European Union; or

      (f)   Hong Kong Special Administrative Region of the People's Republic of China,

      and includes any government entity of any of the above, including, without limitation, the Office
      of Foreign Assets Control of the US Department of Treasury (OFAC), the United States
      Department of State, Her Majesty's Treasury (HMT) and the Swiss State Secretariat for
      Economic Affairs (SECO)

      Sanctions List means:

      (a)   the "Specially Designated Nationals and Blocked Persons" list maintained by OFAC;

      (b)   the Consolidated List of Financial Sanctions Targets and the Investment Ban List
            maintained by HMT; or

      (c)   any similar list maintained by, or public announcement of Sanctions designation made by,
            any other Sanctions Authority

    If either Applicant or Obligor knows or may have reason to believe that the transaction under the
    Letter of Credit that is conducted through the Issuing Bank is or may become in violation with
    Sanctions or the above provisions, it will immediately notify the Issuing Bank thereof and provide
    all information on the business or transaction that may be relevant for the Issuing Bank, or as
    reasonably requested by the Issuing Bank. In such case, Applicant and Obligor shall use their best
    efforts to adjust the business or transaction in such a way that violation with the abovementioned
    laws, resolutions or regulations is prevented. If violation with the abovementioned laws,
    resolutions or regulations cannot be prevented Applicant and Obligor shall each use its best
    efforts to legally allow the Issuing Bank to exit the business or transaction without costs or other
    negative consequences for the Issuing Bank. Furthermore, each of the Applicant and Obligor
    undertakes to indemnify the Issuing Bank for any and all claims and demands actions and
    proceedings, losses, damages, costs and expenses incurred in connection with such business or
    transaction, in accordance with clause 9 of this Deed.

12. Issuing Bank's records, unless shown to be wrong, will be evidence of Obligor’s and Applicant’s
    dealings with Issuing Bank in connection with the Deed. Both Obligor and Applicant agree that it
    will not object to the admission of Issuing Bank's records as evidence in any legal proceedings on
    the grounds that such records are not originals, are not in writing or are documents produced by a
    computer. Obligor and Applicant will not rely on the Issuing Bank to comply with Obligor’s and
    Applicant’s record keeping obligations.

13. This Deed and the Facilities contain the entire agreement between the parties hereto relating to
    the subject matter of this Deed to the exclusion of any terms implied by law which may be
    excluded by contract.

14. Issuing Bank's rights under this Deed may be assigned to any person without the consent of either
    Obligor or Applicant. The Obligor’s or Applicant's rights under this Deed are personal to that party
    and not capable of assignment.

15. The obligations under this Deed bind, and the rights will be enforceable by, each party hereto and
    each party’s respective successors and permitted assigns.

16. Each provision of this Deed is severable and if any provision becomes invalid, void, voidable or
    unenforceable or contravenes any applicable regulations the remaining provisions will not be
    affected.

17. Other than ABN AMRO Bank N.V., a person who is not a party to this Deed has no right under the
    Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or enjoy the benefit
    of any its terms.



                                               228
18. The rights and remedies provided under this Deed are cumulative and not exclusive of those
    provided by law. The failure to exercise or delay in exercising a right or remedy under this Deed
    will not constitute a waiver of the right or remedy or a waiver of any other rights or remedies and
    no single or partial exercise of a right or remedy under this Deed will prevent any further exercise
    of the right or remedy or the exercise of any other right or remedy.

19. This Deed and any non-contractual obligations arising out of or in connection with it are governed
    by English law.

    The courts of England have exclusive jurisdiction to settle any dispute arising out of or in
    connection with this Deed (including a dispute relating to the existence, validity or termination of
    this Agreement or any non-contractual obligation arising out of or in connection with this
    Agreement) (a Dispute).

    The parties agree that the courts of England are the most appropriate and convenient courts to
    settle Disputes and accordingly no party will argue to the contrary.

    This clause 18 is for the benefit of the Issuing Bank only. As a result, the Issuing Bank shall not
    be prevented from taking proceedings relating to a Dispute in any other courts with jurisdiction. To
    the extent allowed by law, the Issuing Bank may take concurrent proceedings in any number of
    jurisdictions.

    Without prejudice to any other mode of service allowed under any relevant law, each of the
    Applicant and the Obligor irrevocably appoints [•] as its agent for service of process in relation to
    any proceedings before the English courts in connection with this Deed.]


The parties have executed this Deed as a deed with the intention that it be delivered on the
date written at the beginning of this Deed.

Executed as a deed and delivered by              ……………………………………………..
[third party]                                    Name:
Acting persons who in accordance with the        Title:
law of [•] are acting under the authority of     ……………………………………………..
the company                                      Name:
                                                 Title:
Signed as a deed and delivered by                ……………………………………………..
[AEGEAN MARINE PETROLEUM S.A. /                  Name:
AEGEAN PETROLEUM INTERNATIONAL                   Title:
INC. / AEGEAN NWE N.V. / AEGEAN                  ……………………………………………..
BUNKERING GERMANY GMBH/ OBAST                    Name:
BUNKERING & TRADING GMBH]                        Title:
Acting by persons who in accordance with
the law of [**] are acting under the authority
of the company
Signed for and on behalf of [Relevant            ……………………………………………..
Issuing Bank]                                    Name:
                                                 Title:
                                                 ……………………………………………..
                                                 Name:
                                                 Title:




                                                 229
                              Schedule 17
                     Form of Lender utilisation report



                 Bank
                 Date


                                             Date of
                                            issuance     Beneficiary   Amount



Standby or Documentary Letter of Credit




 Open Account Payments to Suppliers




                                                           Total




                                      230
                    Schedule 18
                   Debtors’ Budget


[TO BE ATTACHED]




                       231
   Schedule 19
Interim DIP Order




    232
                       Schedule 20 - Required Milestones


(a)   On the Petition Date, the Debtors shall file a motion seeking approval of the facility
      evidenced by the Facility and the US DIP Credit Facilities.

(b)   On or before three (3) Business Days after the Petition Date, the Interim DIP Order shall
      have been entered by the Bankruptcy Court.

(c)   Each Obligor shall have executed and/or delivered, with respect to any Security for any
      Secured Obligations, within 45 days of the Effective Date (other than in respect of (i) any
      person organised under the laws of South Africa, or (ii) any pledge of Equity Interests of a
      person that is not an Obligor, in each case which shall be 60 days), , all new security
      agreements, pledge agreements, vessel mortgages, control agreements, financing
      statements, legal opinions, filings to perfect liens under applicable law, and such other
      documents and agreements as the Facility Agent (acting on the instructions of the
      Majority Lenders) may require (including amendments to the then-existing forms, if any,
      of such security agreements, pledge agreements, vessel mortgages, control agreements,
      financing statements, filings to perfect liens under applicable law and other documents)
      so as to create and perfect, or in connection with the creation and perfection of, liens
      upon and security interests in all of the Security of the Parent and the other Obligors to
      secure the Secured Obligations including without limitation with respect to all Security of
      Obligors that are “United States Persons” (as defined in Section 7701(a)(30) of the Code,
      US Persons):

      (i)    an account control agreement with respect to certain bank accounts and such
             other documents or actions as may be necessary to establish UCC control with
             respect to any Security over which UCC control may be established pursuant to the
             UCC; and

      (ii)   each Obligor shall have notified each storage facility, carrier, bailee or consignee
             holding inventory of any Obligor of the Security Agent’s security interest in such
             inventory (and provide to the Facility Agent a copy of such notice) and each
             Obligor shall use commercially reasonable efforts to obtain from and each such
             storage facility, carrier, bailee or consignee shall have delivered a written
             acknowledgement of such notice,

      provided that with respect to obligors that are not US Persons, and with respect to
      documents and actions necessary or advisable pursuant to the laws of jurisdictions
      outside of the United States and its States and territories, such obligation shall be subject
      to and in accordance with the Agreed Security Principles.

(d)   On or before 45 days after the Petition Date, the Final Order authorizing and approving
      the Facilities on a final basis shall have been entered by the Bankruptcy Court.

(e)   Not later than one day after entry by the Bankruptcy Court of the Interim DIP Order, the
      Debtors shall have filed with the Bankruptcy Court a motion (the Sale Motion and the
      date of such filing, the Sale Motion Filing Date) seeking (i) entry of an order, in form and
      substance acceptable to the Lenders, approving a sale under section 363 of the
      Bankruptcy Code of all or substantially all of the Debtors’ assets (including, without
      limitation the Security) (the Sale); (ii) approval of bidding and sale procedures in form and
      substance acceptable to the Lenders (the Bidding Procedures); (iii) approval of (A) an
      agreement in form and substance acceptable to the Lenders, for the Sale and (B) such
      other agreements contemplated in the foregoing agreement of Sale as the Lenders may
      require, and (iv) as the the stalking horse bidder providing its bid for the Sale (the Sale
      Bidder), approving bid protections for such Sale Bidder (the Bid Protections).

(f)   Within thirty (30) calendar days after the Petition Date, the Bankruptcy Court shall have
      entered an order (the Bidding Procedures Order), in form and substance acceptable to



                                         233
      the Lenders, approving the Bidding Procedures and the Bid Protections and setting
      related deadlines;

(g)   The Bidding Procedures Order shall provide that bids shall be due within at most seventy
      (70) calendar days after entry of the Bidding Procedures Order (the Bid Deadline);

(h)   Within five (5) business days of the Bid Deadline, the Debtors shall conduct the auction, if
      necessary, pursuant to the Bidding Procedures Order;


(i)   Within ten (10) business days of the Bid Deadline, the Bankruptcy Court shall enter an
      order, in form and substance acceptable to the Lenders and the Sale Bidder, approving
      the Sale; and

(j)   On the date of the closing of the Sale, the proceeds of the Sale shall have been used to
      repay the Secured Obligations, the Prepetition Obligations in full in cash and to pay any
      break-up fee required in the purchase agreement signed by any of the Debtors and any
      of the Lenders.




                                        234
                          Schedule 21 - Agreed Security Principles
1.    Agreed Security Principles

The security to be provided under the Finance Documents which the Facility Agreement provides is to
be created or perfected after the Effective Date will be given in accordance with the security principles
set out in this Schedule 21 (the Agreed Security Principles). This Schedule 21 identifies the Agreed
Security Principles and determines the extent and terms of the security proposed to be provided under
any Finance Document.

2.    Certain Principles

The Finance Parties have agreed and acknowledged that their rights and obligations under the
Finance Documents to require any Security to be created or perfected shall not apply to the extent that
such Transaction Security would:

(a)    result in any breach of corporate benefit, financial assistance, fraudulent preference or thin
capitalisation laws or regulations (or analogous restrictions) of any applicable jurisdiction if the
outcome of such regulations or restrictions would put the Obligor in a materially worse position than it
was in before such creation or perfection; or

(b)      result in a significant risk to the officers of the relevant grantor of Transaction Security of
contravention of their fiduciary duties (which shall include other directors duties) and of civil or criminal
liability and, in particular, result in any breach of any applicable German capital maintenance rules
requiring that upstream / cross-stream Security given by any German company incorporated as a
GmbH or GmbH &Co. KG be limited;

(c)    result in time and cost (including adverse effects on taxes, interest deductibility, stamp duty,
registration taxes, step or process in relation to paragraphs (a) and (b) respectively to avoid such
breach or liability, notarial costs guarantee fees payable to any person that is not a member of the
Group and all applicable legal fees) which, in the opinion of the Security Agent (acting on the
instructions of the Majority Lenders (acting reasonably)) be disproportionate to the benefit accruing to
the Secured Parties of obtaining such security;

(d)    in relation to any assignment to be provided, require the consent of a third party for the creation
or perfection of such Transaction Security and provided the Company and the relevant Obligor has
used its best endeavours to obtain such consent applying best efforts; and

(e)    where a class of assets to be secured includes material and immaterial assets, result in costs in
relation to the granting of security over the immaterial assets that would be, in the opinion of the
Security Agent (acting on the instructions of the Majority Lenders (acting reasonably)),
disproportionate to the benefit of such security, in which case security will be granted over the material
assets only.

Without prejudice to clause 20.10 (Guarantee Limitations (Germany)), for the purposes of this
paragraph 2, references to breach and liability exclude those which may be avoided by the Obligors
and/or any of the Secured Parties taking such steps, or carrying out any process which, in the opinion
of the Security Agent (acting on the instructions of the Majority Lenders (acting reasonably)) would not
be disproportionate to the benefit accruing to the Secured Parties of obtaining such security, or
inappropriate or outside the control of the relevant Obligor.

The Obligors’ obligation to create and perfect Security shall include the obligation to deliver or caused
to be delivered opinions of counsel, certificates of officers or directors of Obligors, certificates of public
officials, and such other documents and to take or cause to be taken the adoption of authorizing
resolutions and such other actions as in each case may be, in the opinion of the Security Agent (acting
on the instructions of the Majority Lenders (acting reasonably)), necessary or customary in connection
with such creation and perfection (except where, in the case of any opinion, such opinion is
customarily provided by counsel to any Secured Party).

3.    Terms - Security Documents


                                                 235
The following principles will be reflected in the terms of any Security taken as part of this transaction:

(a)   Security shall, to the extent possible under local law, be enforceable on the occurrence of an
Event of Default;

(b)   Unless otherwise specified in a Finance Document, any obligation of an Obligor or any other
grantor of Transaction Security to perform any act, provide any document, or create any Transaction
Security, must be discharged as soon as reasonably practicable;

(c)    To the extent the creation, perfection or maintenance (of priority or otherwise) of any
Transaction Security requires any action other than due execution of the relevant Security Document
(including notarisation, legalisation, apostillation, registration, payment of fees, duties or taxes, and
delivery of notices to third parties), the relevant grantor of Transaction Security must (and the
Borrowers’ shall procure that each grantor of Transaction Security will) perform such action and
complete it as soon as reasonably practicable following the execution of such Security Document, and
in any event within any period required or permitted by applicable law to complete such action for the
purpose of creation, perfection or maintenance of such Transaction Security and its priority.

(d)    In respect of any Transaction Security that is an assignment or otherwise requires notice to be
delivered to a third party to be effective or perfected, unless otherwise agreed with the Security Agent
(acting on the instructions of the Majority Lenders) or the relevant Existing Security Holder, the
relevant grantor of Transaction Security must (and the Borrowers shall procure that each security
provider will), as soon as reasonably practicable following the execution of the assignment or other
agreement, deliver to the relevant counterparty or other third party a notice of assignment and actively
and diligently seek an acknowledgment of such notice from the counterparty, in both cases in a form
satisfactory to the Security Agent (acting on the instructions of the Majority Lenders (acting
reasonably)) or the relevant Existing Security Holder, provided that the grantor of Transaction Security
shall not be obliged to seek such acknowledgment where, in the reasonable opinion of the Security
Agent or the relevant Existing Security Holder, doing so would be materially prejudicial to the
commercial interests of that grantor of Transaction Security.

 (e) In respect of any Transaction Security, the relevant grantor of Transaction Security must (and
the Borrowers shall procure that each grantor of Transaction Security will) promptly provide to the
Security Agent or relevant Existing Security Holder such supplementary documentation as may be
required or as the Security Agent or relevant Existing Security Holder may reasonably request for the
purposes of creating, perfecting or protecting such Transaction Security.

(f)   Where appropriate, defined terms in the Transaction Security Documents should mirror those in
the Facility Agreement.

(g)    The parties to the Facility Agreement agree to negotiate the form of each Security Document
diligently and in good faith in accordance with the terms of this Schedule and will ensure that all
documentation required to be entered into is in a finally agreed form and duly executed as soon as
reasonably practicable.

(h)    Each Security Document shall be in form and substance satisfactory to the Security Agent or
Existing Security Holder (as applicable) and will include the terms customary for such document in the
relevant jurisdiction for similar transactions and will include further assurance and perfection
obligations on the relevant grantor of Transaction Security and exculpatory, indemnity and hold
harmless provisions in favour of the Security Agent or Existing Security Holder.

(i)   Without prejudice to the above paragraph, where any Transaction Security is required to be
created pursuant to these Agreed Security Principles then, to the extent equivalent Transaction
Security has been created previously (such equivalence being determined by jurisdiction and type of
assets involved), documentation in substantially the same form as the Security Document that creates
such equivalent Transaction Security shall be used. This shall not, however, operate to require the
Parties to use such a form of documentation where the Security Agent or Existing Security Holder (on
the advice of its legal counsel) determines that as a result of any change in law, regulation, practice,
factual circumstances or any other relevant matter such form of documentation is not the most
appropriate form for the relevant Transaction Security.



                                                 236
(j)    The cost of documenting, creating, perfecting and maintaining the Transaction Security and
supporting arrangements shall be borne in full by the Borrowers in accordance with clause 19 (Costs
and Expenses) of the Facility Agreement and that provision shall be incorporated by reference in the
individual Security Documents rather than set out in full unless required by law.

(k)    Each grantor of Transaction Security must (and the Borrowers shall procure that each grantor of
Transaction Security will) provide such powers of attorney or delegations of authority to the Security
Agent as it may reasonably request in respect of any Transaction Security provided by that grantor for
the exercise of any rights, powers and remedies of the Security Agent or the Finance Paries provided
by or pursuant to the Finance Documents or by law.

(l)    Any representations, warranties or undertakings which are required to be included in any
Security Document shall reflect (to the extent to which the subject matter of such representation,
warranty and undertaking is the same as the corresponding representation, warranty and undertaking
in the Facility Agreement or any equivalent Security Document) the equivalent provisions set out in the
Facility Agreement or such equivalent Security Document (save to the extent that the Security Agent’s
local counsel deem it necessary or advisable to include any further provisions (or deviate from those
contained in the Facility Agreement or such equivalent Security Document) in order to protect or
preserve the Transaction Security).

4.    Security

(a)    Subject to the due execution of all relevant Security Documents, completion of relevant
perfection formalities within statutorily prescribed time limits, payment of all registration fees and
documentary taxes, any other rights arising by operation of law, obtaining any relevant foreign legal
opinions and subject to any qualifications which may be set out in this Agreement and any relevant
legal opinions obtained and subject to the requirements of the Agreed Security Principles, it is further
acknowledged that the Security Agent shall:

(i)  receive the benefit of Security granted to secure all liabilities of the Obligors under and in
connection with the Finance Documents subject to the Agreed Security Principles; and

(ii)    without prejudice to the generality of the Required Milestones, (in the case of those Security
Documents creating pledges or charges over shares in an member of the Group) obtain (1) a first
priority valid charge or analogous or equivalent Security over all of the shares in issue at any time in
that member of the Group which are owned by another member of the Group and (2) subject to the
principles set out above, a first priority valid vessel mortgage in respect of each vessel owned by an
Obligor. Subject to local law requirements, such Security Document shall be governed by the laws of
the jurisdiction in which such member of the Group whose shares are being pledged is formed unless,
in the opinion of the Security Agent (acting on the instructions of the Majority Lenders), any other law
would be more appropriate.

 (b) To the extent possible, all Security shall be given in favour of the Security Agent and not the
Finance Parties individually. The concept of "parallel debt" will be used where necessary and clause
31.3 (Parallel Debt (Covenant to pay the Security Agent) of the Facility Agreement will apply and will
not not be expressly set out in each Security Document unless required under local laws.

5.    Release of Transaction Security

Unless required by local law, the release of the Transaction Security shall be governed by the relevant
provisions of the Intercreditor Agreement.




                                               237
                             Schedule 22 – Existing Security

1. Security granted prior to the date of the Amendment and Restatement Agreement to secure
   obligations constituting the Permitted Financial Indebtedness listed on Schedule 14 (Permitted
   Financial Indebtedness)

2. The following Security:


JURISDIC     FILING   FILE          DEBTOR         SECURED         COLLATERAL DESCRIPTION
  TION       TYPE/  NUMBER/                         PARTY
            SEARCH    FILE
            ED THRU  DATE
Secretary     UCC       2013    Aegean            ABN     AMRO All assets.
of   State, 06/08/201 4980604 Bunkering           Capital  USA
Delaware        8     12/17/201 (USA) LLC         LLC
                          3
                                299     Park      100     Park
                                Avenue, 2nd       Avenue
                                Floor             New York, NY
                                New    York,      10017
                                NY 10171
Secretary    AMEND      2014                      ABN     AMRO     Secured Party changed to:
of   State, 06/08/201 3399318                     Capital    USA   ABN AMRO Capital USA LLC,
Delaware        8     08/25/201                   LLC,        as   as Collateral Agent
                          4                       Collateral       100 Park Avenue
                                                  Agent            New York, NY 10017

                                                  100     Park
                                                  Avenue
                                                  New York, NY
                                                  10017
Secretary     UCC       2016    Aegean            Deutsche       Please see Annex A attached
of   State, 06/08/201 5194327 Bunkering           Bank AG New thereto for a description of the
Delaware        8     08/25/201 (USA) LLC         York Branch    Collateral, which is hereby
                          6                                      incorporated   by   reference
                                299     Park      60 Wall Street therein and made a part
                                Avenue            New York, NY thereof. See Schedule A hereto
                                New    York,      10005          for full UCC-1 with attached
                                NY 10171                         exhibits.
                                                  Additional
                                                  Secured Party:

                                                  Deutsche
                                                  Bank     Trust
                                                  Company
                                                  Americas

                                                  60 Wall Street
                                                  New York, NY
                                                  10005




                                            238
JURISDIC    FILING   FILE          DEBTOR         SECURED        COLLATERAL DESCRIPTION
  TION      TYPE/  NUMBER/                         PARTY
           SEARCH    FILE
           ED THRU  DATE
Supreme       LIT    652568/20 Defendant:    Plaintiff:          Status: Open
Court, New 06/14/201     18                                      Summons with Notice
York           8     05/22/201 Aegean        E.       Nikolas    Breach of Contract - Section
County,                   8    Marine        Tavlarios           1(f) of a Settlement Agreement
New York                       Petroleum                         effective May 31, 2017 between
                               Network, Inc.                     Plaintiff and Defendant.
                                                                 Relief sought: a) damages in
                                 52 Vanderbilt                   the amount of $1,207,000 b)
                                 Ave,   Suite                    specific performance of the
                                 1405                            contract by delivery to Plaintiff
                                 New    York,                    of 340,000 unrestricted shares
                                 NY 10017                        of AMPNI ; and c) other and
                                                                 further relief
Ontario,     PPSA    69893268 Aegean             ABN     AMRO    Inventory,          Equipment,
Canada     06/28/201     3     Bunkering         Capital USA,    Accounts,      Other,    Motor
               8     08/14/201 (USA) LLC         LLC,       as   Vehicles Included
                         4     299     Park      Collateral
                               Avenue            Agent           Expires 08/14/2024
                               New     York,
                               NY    10171       100     Park
                               and               Avenue, New
                                                 York,    NY
                                 AMPNI           10017
                                 Holdings Co.
                                 Limited
                                 299     Park
                                 Avenue
                                 New     York,
                                 NY 10171
Ontario,     PPSA    69893270 Aegean             ABN     AMRO    Inventory,          Equipment,
Canada     06/28/201     1     Bunkering         Capital USA,    Accounts,      Other,    Motor
               8     08/14/201 (USA) LLC         LLC,       as   Vehicles Included
                         4     299     Park      Collateral
                               Avenue            Agent           Expires 08/14/2024
                               New     York,
                               NY    10171       100     Park
                               and               Avenue, New
                                                 York,    NY
                                                 10017




                                          239
JURISDIC    FILING   FILE        DEBTOR             SECURED        COLLATERAL DESCRIPTION
  TION      TYPE/  NUMBER/                           PARTY
           SEARCH    FILE
           ED THRU  DATE
U.S.          LIT     1:18-cv- Defendant:         Plaintiff:       Civil: Open
District   06/18/201  04993-                      Nick Simco       Nature         of    Suit:     850
Court, New     8        NRB    Aegean                              Securities/Commodities
York                 06/05/201 Marine                              Cause: 15:78m(a) Securities
Southern                 8     Petroleum                           Exchange Act
District                       Network Inc.                        Count I: Violation of Section
                                                                   10(b) and Rule 10b-5 Against
                                Additional                         all Defendants
                                defendant:                         Count      II:    The    individual
                                                                   Defendants violated Section
                                E.    Nikolas                      20(a) of the Exchange Act
                                Tavlarios

                                Additional
                                defendant:

                                Spyros
                                Giannotis
U.S.          LIT     1:18-cv- Defendant:         Plaintiff:       Class Action Complaint
District   06/18/201  05165-                      Robert           Count I: Violation of Section
Court, New     8        NRB    Aegean             Strougo          10(b) of the Exchange Act and
York                 06/08/201 Marine                              Rule     10b-5     Promulgated
Southern                 8     Petroleum                           Thereunder       Against      all
District                       Network Inc.                        Defendants
                                                                   Count II: Violation of Section
                                Additional                         20(a) of the Exchange Act
                                defendant:                         Against      the      individual
                                                                   Defendant(s)
                                E.    Nikolas
                                Tavlarios

                                Additional
                                defendant:

                                Spyros
                                Giannotis
Recorder    UCC     20111055 AEGEAN               DEUTSCHE    Please see Annex A attached
of Deeds, 06/25/201     34    MARINE              BANK    AG, thereto and made a part thereof
Dist.    of   8     10/19/201 PETROLEU            NEW   YORK for the “Collateral Description.”
Columbia                 1    M S.A.              BRANCH

                                10,     Akti 60     WALL
                                Kondili      STREET
                                Piraeus    , NEW YORK,
                                Greece       NY 10005
                                185 45
Recorder    AMEND 20160877                        Deutsche         Addition of Secured Party:
of Deeds, 06/25/201     02                        Bank     Trust   Deutsche Bank Trust Company
Dist.    of   8     08/26/201                     Company          Americas
Columbia                 6                        Americas         60 Wall Street
                                                                   New York, NY 10005
                                                  60 Wall Street
                                                  New York, NY
                                                  10005



                                            240
JURISDIC    FILING   FILE       DEBTOR         SECURED       COLLATERAL DESCRIPTION
  TION      TYPE/  NUMBER/                      PARTY
           SEARCH    FILE
           ED THRU  DATE
Recorder    AMEND 20160889                                   Restatement of collateral:
of Deeds, 06/25/201     12                                   Please see Annex A attached
Dist.    of   8     08/30/201                                thereto for a description of the
Columbia                 6                                   Collateral, which is thereby
                                                             incorporated    by     reference
                                                             therein and made a part
                                                             thereof.
Recorder    UCC     20131389 AMPNI           ABN     AMRO All of Debtor’s right, title and
of Deeds, 06/25/201     96    HOLDINGS       Capital  USA interest to the entire limited
Dist.    of   8     12/18/201 CO. LIMITED    LLC           liability company membership
Columbia                 3                                 interest of Aegean Bunkering
                              Vyronos 36,    100      Park (USA) LLC, a Delaware limited
                              Nicosia        Avenue        liability company, certain related
                              Tower          New York, NY assets and proceeds thereof, all
                              Center, 8th    10017         as more particularly described
                              Floor                        on Schedule A attached to the
                              Nicosia, CYP                 UCC-1.
                              P.C. 1506
                                                             See attached Schedule A
                                                             hereto for UCC-1 with exhibits
                                                             attached.




                                      241
                               SIGNATURES

THE COMPANY

AEGEAN MARINE PETROLEUM S.A.           ……………………..   …………………………

By:




THE BORROWERS

AEGEAN MARINE PETROLEUM S.A.           ……………………..   …………………………

By:




AEGEAN PETROLEUM INTERNATIONAL INC.    ……………………..   …………………………

By:




AEGEAN NWE N.V.                        ……………………..   …………………………

By:




AEGEAN BUNKERING GERMANY GMBH          ……………………..   …………………………

By:




OBAST BUNKERING & TRADING GMBH         ……………………..   …………………………

By:




THE GUARANTORS
KITHNOS MARITIME INC.                  …………………………   …………………………
By:


PAROS MARITIME INC.                    …………………………   …………………………




                                 242
By:

SANTORINI I MARITIME LIMITED            …………………………   …………………………
By:

SERIFOS MARITIME INC.                   …………………………   …………………………
By:

LEFKAS MARINE S.A.                      …………………………   …………………………
By:

AEGEAN BUNKERING SERVICES INC.          …………………………   …………………………
By:

AEGEAN SHIPHOLDINGS INC.                …………………………   …………………………
By:

AEGEAN BREEZE MARITIME COMPANY          …………………………   …………………………
By:

AEGEAN TIFFANY MARITIME COMPANY         …………………………   …………………………
By:

ITHAKI MARINE S.A.                      …………………………   …………………………
By:


CEPHALLONIA MARINE S.A.                 …………………………   …………………………
By:

KERKYRA MARINE S.A.                     …………………………   …………………………
By:

KYTHIRA MARINE S.A.                     …………………………   …………………………
By:

IOS MARINE INC.                         …………………………   …………………………
By:

PAXOI MARINE S.A.                       …………………………   …………………………
By:

ZAKYNTHOS MARINE LIMITED                …………………………   …………………………
By:


SIFNOS MARINE INC.                      …………………………   …………………………




                                  243
By:

ANDROS MARINE LIMITED                   …………………………   …………………………
By:

DILOS MARINE INC.                       …………………………   …………………………
By:

IOS SHIPPING LTD                        …………………………   …………………………
By:

AEGEAN VII SHIPPING LTD                 …………………………   …………………………
By:



HALKI NAVIGATION S.A.                   …………………………   …………………………
By:

KASSOS NAVIGATION S.A.                  …………………………   …………………………
By:

SYMI NAVIGATION S.A.                    …………………………   …………………………
By:

TILOS SHIPPING (PTE.) LTD.              …………………………   …………………………
By:

AEGEAN OIL TERMINAL CORPORATION         …………………………   …………………………
By:

AEGEAN MANAGEMENT SERVICES M.C.         …………………………   …………………………
By:

KIMOLOS MARITIME INC.                   …………………………   …………………………
By:

MILOS SHIPPING (PTE.) LTD.              …………………………   …………………………
By:

MYKONOS I MARITIME LIMITED              …………………………   …………………………
By:

TINOS MARINE INC.                       …………………………   …………………………
By:




                                  244
SERIFOS SHIPPING (PTE.) LTD                …………………………   …………………………
By:



AEGEAN SHIP XII MARITIME COMPANY           …………………………   …………………………
By:

TEMPEST SHIPTRADE LTD.                     …………………………   …………………………
By:

AMORGOS MARITIME INC.                      …………………………   …………………………
By:

AEGEAN MARINE PETROLEUM NETWORK            …………………………   …………………………
INC.
By:

AEGEAN    PETROLEUM      INTERNATIONAL     …………………………   …………………………
INC.
By:

TASMAN SEAWAYS INC.                        …………………………   …………………………
By:

SANTON LIMITED                             …………………………   …………………………
By:

AEGEAN ACE MARITIME COMPANY                …………………………   …………………………
By:

AEGEAN SHIP III MARITIME COMPANY           …………………………   …………………………
By:




AEGEAN SHIP VIII MARITIME COMPANY          …………………………   …………………………
By:

NEVADO NAVIGATION S.A.                     …………………………   …………………………
By:

AEGEAN TANKING S.A                         …………………………   …………………………
By:

SEALAND NAVIGATION INC.                    …………………………   …………………………
By:




                                     245
BENMORE SERVICES S.A.                     …………………………   …………………………
By:

ETON MARINE LTD.                          …………………………   …………………………
By:

INGRAM ENTERPRISES CO.                    …………………………   …………………………
By:

AEGEAN MARINE PETROLEUM S.A.              …………………………   …………………………
By:

I.C.S. PETROLEUM LTD.                     …………………………   …………………………
By:

AEGEAN BUNKERING (USA) LLC                …………………………   …………………………
By:

AEGEAN MAISTROS MARITIME COMPANY          …………………………   …………………………
By:



AEGEAN GAS MARITIME COMPANY               …………………………   …………………………
By:

AEGEAN BUNKERING COMBUSTIBLES LAS         …………………………   …………………………
PALMAS SOCIEDAD ANÓNIMA
By:

AEGEAN (FUJAIRAH) BUNKERING SA            …………………………   …………………………
By:

AEGEAN AGENCY (GIBRALTAR) LIMITED         …………………………   …………………………
By:

CARIBBEAN      RENEWABLE     ENERGY       …………………………   …………………………
SOURCES INC.
By:

WEST COAST FUEL TRANSPORT LTD             …………………………   …………………………
By:

AEGEAN     BUNKERING     (GIBRALTAR)      …………………………   …………………………
LIMITED
By:


AEGEAN HOLDINGS S.A.                      …………………………   …………………………



                                    246
By:

AEGEAN BUNKERING (JAMAICA) LIMITED         …………………………   …………………………
By:



AMPN USA, LLC                              …………………………   …………………………
By:

AEGEAN OIL (USA), LLC                      …………………………   …………………………
By:



I.C.S. PETROLEUM (MONTREAL) LTD.           …………………………   …………………………
By:

AEGEAN BUNKERING MOROCCO SARL AU           …………………………   …………………………
By:

AEGEAN BUNKERING (SINGAPORE) PTE.          …………………………   …………………………
LTD.
By:

AEGEAN BUNKERING (TRINIDAD) LTD.           …………………………   …………………………
By:

AMPNI INVESTMENTS CO. LIMITED              …………………………   …………………………
By:

AMPNI HOLDINGS CO. LIMITED                 …………………………   …………………………
By:

MAISTROS RORO SHIPHOLDINGS LTD             …………………………   …………………………
By:

OSTRIA RORO SHIPHOLDINGS LTD               …………………………   …………………………
By:




AEGEAN TANKFARMS HOLDINGS S.A.             …………………………   …………………………
By:

AEGEAN INVESTMENTS S.A.                    …………………………   …………………………
By:



                                     247
THE FACILITY AGENT

ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE COLLATERAL MANAGEMENT AGENT



ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE SECURITY AGENT

ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE LENDERS

MERCURIA ENERGY TRADING S.A.            ……………………..   …………………………

By:




THE CO-ORDINATOR

MERCURIA ENERGY TRADING S.A.            ……………………..   …………………………

By:




                                  248
THE ISSUING BANK

ABN AMRO BANK N.V.                   ……………………..   …………………………

By:




HEDGING PROVIDER

MERCURIA ENERGY TRADING S.A.         ……………………..   …………………………

By:




                               249
             EXHIBIT B

Redline Against Initial Proposed Order
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )       Chapter 11
                                                               )
    AEGEAN MARINE PETROLEUM                                    )       Case No. 18-13374 ([ ])
    NETWORK INC., et al.,1
                                                               )
                                      Debtors.                 )       (Joint Administration Requested)
                                                               )

                    INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
                     361, 362, 363, 364, 503 AND 507 (I) AUTHORIZING
                 THE DEBTORS TO OBTAIN SENIOR SECURED PRIMING
             SUPERPRIORITY POSTPETITION FINANCING, (II) GRANTING
          LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
           (III) AUTHORIZING USE OF CASH COLLATERAL, (IV) GRANTING
          ADEQUATE PROTECTION, (V) MODIFYING THE AUTOMATIC STAY;
    (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2) and

364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the

“Bankruptcy Rules”), and Rules 2002-1, 4001-2, 9006-1, 9013-1, 9014-1 and 9014-2 of the Local

Bankruptcy Rules (the “Local Rules”) for the United States Bankruptcy Court for the Southern

District of New York (this “Court”), inter alia requesting, among other things:

             (1)    authorization for the Borrowers (as defined in DIP Loan Agreements) to obtain

postpetition financing pursuant to the DIP Facilities (defined below), and for each of the Debtors




1
      A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
      noticing agent at http://dm.epiq11.com/aegean.

2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion or DIP Loan
      Documents (as defined herein), as applicable.
to guarantee unconditionally (the “Guarantors”), on a joint and several basis, and subject to the

terms and limitations set forth in the DIP Loan Documents in all respects the Borrowers’

obligations in connection with the DIP Facilities, consisting of:

        a) a senior secured super-priority multiple delayed draw term loan credit facility (the “DIP
           Term Loan Facility”), on the terms and conditions to be set forth in the U.S. DIP
           Agreement (as defined below), in an aggregate principal amount of $72,000,000 in term
           loan commitments (the “DIP Term Loan Commitment”) which shall be available as
           term loans (the “DIP Term Loans”) to the U.S. Borrower upon entry of the Interim
           Order, and subject to the Closing Date (as defined in the U.S. DIP Agreement), in an
           amount not to exceed $40,000,000 (the “Initial DIP Term Loan”) and the maximum
           amount allowed to be drawn by the U.S. Borrower for such period consistent with the
           U.S. DIP Credit Agreement.

        b) a senior secured super-priority asset-based revolving credit facility (the “U.S. DIP
           Revolving Credit Facility,” and together with the DIP Term Loan Facility, the “U.S.
           DIP Credit Facilities”), on the terms and conditions to be set forth in a Superpriority
           Secured Debtor-In-Possession Credit Agreement substantially in the form annexed
           hereto as Exhibit A (as the same may be amended, restated, supplemented, waived,
           extended or otherwise modified from time to time, the “U.S. DIP Agreement,” and
           together with any other related agreements, documents, security agreements, or pledge
           agreements, the “U.S. DIP Documents”), by and among Aegean Bunkering (USA)
           LLC, as U.S. Borrower, the Guarantors, ABN AMRO Capital USA LLC, as
           Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank, and
           Mercuria US Asset Holdings LLC, as U.S. Lender, in an initial aggregate principal
           amount (subject to availability), and together with the outstanding amounts under the
           U.S. Prepetition Credit Facility (as defined in the Motion), of $160,000,000 in
           revolving commitments (the “U.S. Revolving Commitments”, and the loans
           outstanding under the U.S. Revolving Commitments from time to time, the “U.S.
           Revolving Loans”), including a $50,000,000 million sublimit for the issuance of letters
           of credit (“U.S. Letters of Credit”) and Swing Line Loans (as defined in US DIP Credit
           Facilities), available from time to time until the maturity date of the U.S. DIP Revolving
           Credit Facility; and

        c) a senior secured super-priority asset-based revolving credit facility (the “Global DIP
           Revolving Credit Facility,” and together with the U.S. DIP Credit Facilities, the “DIP
           Facilities”), on the terms and conditions to be set forth in an Amendment and
           Restatement Agreement substantially in the form annexed as Exhibit B hereto (as the
           same may be amended, restated, supplemented, waived, or otherwise modified from
           time to time, the “Global DIP Agreement,”3 and together with any other related
           agreements, documents, security agreements, or pledge agreements, the “Global DIP

3
    The Global DIP Agreement and the U.S. DIP Agreement are referred to collectively herein as the “DIP Loan
    Agreements.”




                                                      2
             Documents”), by and among the Global Borrowers, the Guarantors, non-debtor
             guarantors party thereto, ABN AMRO Bank, N.V., as Facility Agent, Collateral
             Management Agent, Security Agent, Issuing Bank and Overdraft Bank, and Mercuria
             Energy Trading S.A., as Lender, in an initial aggregate principal amount (subject to
             availability), together with the outstanding amounts under the Global Prepetition Credit
             Facility (as defined in the Motion and, together with the U.S. Prepetition Credit
             Facility, the “Prepetition Credit Facilities”), of $300,000,000 in revolving
             commitments (the “Global Revolving Commitments” and the loans outstanding under
             the Global Revolving Commitments from time to time, the “Global Revolving Loans,”
             together with the U.S. Revolving Loans, the “Revolving Loans”), including a
             $100,000,000 million sublimit for the issuance of letters of credit (“Global Letters of
             Credit” and, together with the U.S. Letters of Credit, collectively, the “Letters of
             Credit”), available from time to time until the maturity date under the Global DIP
             Revolving Credit Facility; and

       d) a Roll-Up (as defined below) of the Prepetition Secured Obligations (as defined below)
          whereby the Prepetition Secured Obligations shall become DIP Obligations (as defined
          below) in the amounts and at the intervals set forth herein, and subject to the terms and
          conditions hereof and as set forth in the DIP Loan Documents (as defined below).

       (2)      authorization for Debtors to execute, deliver, and enter into the U.S. DIP

Documents and the Global DIP Documents (collectively, the “DIP Loan Documents”) and to

perform all of the Debtors’ respective obligations thereunder, and such other and further acts as

may be required in connection with the DIP Loan Documents;

       (3)      authorization for the Debtors to pay all amounts, obligations, and liabilities owing

or payable to any agents under the DIP Loan Documents (collectively, the “DIP Agents”) and the

issuing banks, swing line lenders, and any other lenders from time to time thereunder (collectively,

the “DIP Lenders” and together with the DIP Agents, the “DIP Secured Parties”) under the DIP

Facilities pursuant to the DIP Loan Documents, including, without limitation, any principal,

interest, fees, commitment fees, administrative agent fees, audit fees, closing fees, service fees,

facility fees, or other fees, costs, expenses, charges and disbursements of the respective DIP

Secured Parties (including the reasonable and documented fees and expenses of each of the DIP

Secured Parties’ attorneys, advisors, accountants and other consultants), any obligations in respect




                                                  3
of indemnity claims, whether contingent or absolute, including, without limitation, any and all

obligations in connection with any interest rate, currency swap or other hedging agreement or

arrangement (including, without limitation, any such agreement or arrangement designed to,

among other things, hedge against fluctuations in commodity prices) in each case constituting (a)

all “Obligations” as defined in the U.S. DIP Agreement, (b) all “Outstandings” as defined in the

Global DIP Agreement; and (c) all other Debtor and/or Guarantor obligations of any kind under

the DIP Loan Documents (collectively, the “DIP Obligations”);

       (4)     authorization for the Debtors, immediately upon entry of this interim order (this

“Interim Order”), to use proceeds of the DIP Facilities (collectively the “DIP Loan Proceeds”) as

permitted in the DIP Loan Documents and consistent with this Interim Order and the applicable

Approved Budget;

       (5)     authorization for the Debtors to implement a “roll-up” of the Prepetition ABL

Obligations as follows: (a) immediately upon entry of this Interim Order, 50% of the Prepetition

Secured Obligations (as defined herein) shall become DIP Obligations; (b) between entry of the

Interim Order and entry of the Final Order, all cash proceeds of U.S. Priority Collateral securing

U.S. Secured Obligations (each as defined in the DIP Intercreditor Agreement) shall be deemed to

pay down outstanding obligations under the U.S. Prepetition Credit Facility on a dollar-for-dollar

basis and, contemporaneously therewith, increase availability under the U.S. DIP Revolving Credit

Facility, subject to compliance with any applicable borrowing base limitations as set forth herein,

by a corresponding amount; (c) between entry of the Interim Order and entry of the Final Order,

all cash proceeds of Global Prepetition ABL Collateral securing Global Secured Obligations (each

as defined in the DIP Intercreditor Agreement) shall be deemed to pay-down outstanding

obligations under the Global Prepetition Credit Facility on a dollar-for-dollar basis and,




                                                4
contemporaneously therewith, increase availability under the Global DIP Revolving Credit

Facility, subject to compliance with any applicable borrowing base limitations as set forth herein,

by a corresponding amount; and (d) upon entry of the Final Order, all outstanding Prepetition ABL

Obligations shall become DIP Obligations ((a) through (d), the “Roll-Up”).

        (6)     the grant and approval of superpriority administrative expense claim status,

pursuant to sections 364(c)(1), 507(b) and 503(b)(1) of the Bankruptcy Code, to the DIP Agents,

for the benefit of themselves and the other DIP Secured Parties, in respect of all DIP Obligations

(as defined below), subject to the Carve Out (as defined below);

        (7)     granting the DIP Secured Parties valid, enforceable, non-avoidable, automatically

and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined below),

including, without limitation, all property constituting ABL Cash Collateral (as defined below), to

secure the DIP Obligations, which DIP Liens shall be subject to the relative rankings and priorities

set forth herein;

        (8)     providing adequate protection to each of the Prepetition Secured Parties (as defined

below) of their security interests in the collateral securing the Prepetition Credit Facilities, as

applicable (including, without limitation, ABL Cash Collateral), and equal in amount to, any

diminution in the value of such prepetition security interests of such Prepetition Secured Parties

calculated in accordance with section 506(a) of the Bankruptcy Code (“Diminution in Value”),

whether or not the Diminution in Value results from the sale, lease or use by the Debtors of the

Prepetition ABL Collateral (as defined herein), the priming of the prepetition security interests of

such Prepetition Secured Parties or the stay of enforcement of any prepetition security interests

arising from section 362 of the Bankruptcy Code, or otherwise;




                                                 5
       (9)     providing adequate protection to the secured parties (the “Prepetition Term

Parties”) under the Prepetition Term Loan Facilities (as defined in the Motion) of their security

interests in Prepetition Term Collateral, including Prepetition Term Cash Collateral, (the

“Prepetition Term Liens”) and equal in amount to, any Diminution in the Value of such prepetition

security interests of such Prepetition Term Parties, subject in all respects to any subsequent orders

of this Court including but not limited to that certain Interim Order (I) Granting Adequate

Protection to Aegean Baltic Bank S.A., as Agent, (II) Authorizing Use of Cash Collateral, (III)

Modifying the Automatic Stay, and (IV) Granting Related Relief and Interim Order (I) Granting

Adequate Protection to National Bank of Greece S.A., (II) Authorizing Use of Cash Collateral,

(III) Modifying the Automatic Stay, and (IV) Granting Related Relief, each filed

contemporaneously herewith (in respect of each of the Prepetition Term Parties identified in such

interim order, a “Prepetition Term Adequate Protection Order” and collectively with any other

order granting adequate protection to a Prepetition Term Party, the “Prepetition Term Adequate

Protection Orders”);

       (10)    authorization for the Debtors to use ABL Cash Collateral and all other Prepetition

ABL Collateral in which any of the Prepetition Secured Parties have an interest consistent with

this Interim Order and providing adequate protection to the Prepetition Secured Parties to the

extent set forth herein, including authorization for the Debtors to apply ABL Cash Collateral to

permanently and indefeasibly pay the Prepetition ABL Obligations;

       (11)    the modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of this Interim

Order and the other DIP Loan Documents to the extent hereinafter set forth;




                                                 6
       (12)    subject to entry of a final order granting the relief requested in the Motion on a

final basis (the “Final Order”), a waiver of the Debtors’ ability to surcharge against any DIP

Collateral pursuant to section 506(c) of the Bankruptcy Code and any right of the Debtors under

the “equities of the case” exception in section 552(b) of the Bankruptcy Code;

       (13)    the scheduling of a final hearing on the Motion (the “Final Hearing”) to consider

entry of the Final Order granting the relief requested in the Motion on a final basis, and approving

the form of notice with respect to the Final Hearing; and

       (14)    granting the Debtors such other and further relief as is just and proper.

The initial hearing on the Motion having been held by this Court on November [__],7, 2018 (the

“Interim Hearing”), and upon the record made by the Debtors at the Interim Hearing, including the

Motion, the Declaration of Andrew D. Hede (I) in Support of Chapter 11 Petitions and First Day

Pleadings and (II) Pursuant to Local Bankruptcy Rule 1007-2, the Declaration of Tyler Baron,

Director of Aegean Marine Petroleum Network Inc., in Support of Chapter 11 Petitions and First

Day Motions, the Declaration of Zul Jamal in Support of Motion of the Debtors for Entry of Interim

and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting

Liens and Superpriority Administrative Expense Claims, and (III) Authorizing Use of ABL Cash

Collateral, (IV) Granting Adequate Protection, (V) Scheduling a Final Hearing, and (VI) Granting

Related Relief (“the Jamal Declaration”), any exhibits in connection with the foregoing, and the

filings and pleadings in the above-captioned Cases (collectively, the “Cases”), the Court having

found that the relief requested in the Motion is fair and reasonable and is in the best interests of

Debtors, their Estates (defined below), their stakeholders and other parties in interest, and

represents a sound exercise of the Debtors’ business judgment and is essential for the continued

operation of the Debtors’ businesses; it appearing to the Court that granting the interim relief




                                                 7
requested in the Motion is necessary to avoid immediate and irreparable harm to the Debtors and

their Estates pending the Final Hearing; and appropriate notice of the Motion, the relief requested

therein, and the Interim Hearing (the “Notice”) was adequate under the circumstances; and the

Notice having been served by the Debtors in accordance with Bankruptcy Rules 4001 and 9014

and the Local Rules on (a) the United States Trustee for the Southern District of New York (the

“U.S. Trustee”); (b) entities listed as holding the 30 largest unsecured claims against the Debtors

(on a consolidated basis) (the “30 Largest Unsecured Creditors”); (c) the agents for each of the

Debtors’ prepetition secured credit facilities (the “Prepetition Agents”);4 (d) the indenture trustee

for each of the Debtors’ unsecured notes; (e) the DIP Agents; (f) counsel to the parties referenced

in clauses (c) through (e); (g) counsel to the ad hoc group of holders of convertible unsecured

notes; (h) counsel to Mercuria US Asset Holdings LLC; (i) counsel to Mercuria Energy Trading

S.A.; (j) the United States Attorney’s Office for the Southern District of New York; (k) the Internal

Revenue Service; (l) the United States Securities and Exchange Commission; (m) the

Environmental Protection Agency and all similar state environmental agencies for states in which

the Debtors conduct business; (n) the attorneys general in the states where the Debtors conduct

their business operations; (o) counsel for the Prepetition Term Parties, (p) any other notice parties

required under any Prepetition Term Loan Document; (q) all parties which, to the best of the

Debtors’ knowledge, information, and belief, have asserted or may assert a lien in the Debtors’

assets; and (r) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

the “Notice Parties”); and the opportunity for a hearing on the Motion was appropriate and no

other notice need be provided; and all objections, if any, to the relief requested in the Motion




4
    The Prepetition Agents are the U.S. Prepetition Agent and the Global Prepetition Agent.




                                                           8
having been withdrawn, resolved or overruled by the Court; and after due deliberation sufficient

cause appearing therefor;

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:5

         A.       Petition Date. On November 6, 2018 (the “Petition Date”), each Debtor filed a

voluntary petition (each, a “Petition”) under chapter 11 of the Bankruptcy Code. The Debtors

continue to operate their businesses and manage their properties as debtors-in-possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed

in any of the Cases.

         B.       Jurisdiction and Venue.           This Court has jurisdiction over these proceedings

pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal

predicates for the relief sought herein are sections 105, 361, 362, 363, 364, 503 and 507 of the

Bankruptcy Code and Bankruptcy Rules 2002, 4001, 9013 and 9014 and Local Rules 2002-1,

4001-2, 9006-1, 9013-1, 9014-1 and 9014-2.

         C.       Committee Formation. As of the date hereof, no official committee of unsecured

creditors under section 1102 of the Bankruptcy Code (the “Committee”) or any other statutory

committee has been appointed in the Cases.

         D.       Notice. The Notice was given in the manner described in the Motion. Under the

circumstances, the Notice given by the Debtors of the Motion, the Interim Hearing and the relief




5
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant
to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that
any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.




                                                          9
granted under this Interim Order constitutes due and sufficient notice thereof and complies with

Bankruptcy Rule 4001 and the Local Rules.

        E.       Parties’ Acknowledgments, Agreements, and Stipulations. In requesting the DIP

Facilities, and in exchange for and as a material inducement to the DIP Lenders to agree to provide

the DIP Facilities and access to the ABL Cash Collateral, and as a condition to providing financing

under the DIP Facilities, subject to the rights of the parties set forth in section 4.1, the Debtors, the

Prepetition Obligors (as defined in the Motion),6 and any other non-Debtor affiliates of the Debtors

(the “Non-Debtor Affiliates”)7 receiving the benefits of the DIP Facilities permanently and

irrevocably admit, stipulate, acknowledge and agree, as follows:

                 (i)      U.S. Prepetition Loan Documents.               The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

Parties” (as defined in the U.S. Prepetition Credit Facility, and referred to herein as the “U.S.

Prepetition Secured Parties”) made loans, advances and/or provided other financial

accommodations and/or services to Aegean Bunkering (USA) LLC (the “U.S. Borrower”)

pursuant to the terms and conditions set forth in (a) the U.S. Prepetition Credit Agreement; and (b)

all other agreements, documents and instruments executed and/or delivered with, to, or in favor of

the agent or agents under the U.S. Prepetition Credit Agreement (the “U.S. Prepetition Agent”) or

any other Secured Party in connection with the U.S. Prepetition Credit Agreement, including,

without limitation, all security agreements, notes, guarantees, mortgages, Uniform Commercial

Code financing statements and all other related agreements, documents and instruments executed


6
    For the avoidance of doubt, all references to the Prepetition Obligors include all non-debtor affiliates of the
    Debtors, the Borrowers, and the Guarantors who are obligors under any of the Prepetition Credit Facilities,
    Prepetition Loan Documents, and the Prepetition ABL Obligations.

7
    Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, and Aegean Petroleum Uruguay S.A.
    are non-Debtor affiliates of the Debtors.




                                                       10
and/or delivered in connection therewith or related thereto (all of the foregoing, together with the

U.S. Prepetition Credit Agreement, as all of the same have heretofore been amended,

supplemented, modified, extended, renewed, restated and/or replaced at any time prior to the

Petition Date, collectively, the “U.S. Prepetition Loan Documents”). Aegean Marine Petroleum

Network, Inc. (the “U.S. Guarantor”) is jointly and severally liable for the U.S. Borrower’s

obligations under the U.S. Prepetition Loan Documents.

               (ii)    U.S. Prepetition ABL Obligations.       The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S. Borrower

and the U.S. Guarantor were jointly and severally indebted to the U.S. Prepetition Secured Parties

under the U.S. Prepetition Loan Documents in respect of Revolving Loans, outstanding Letters of

Credit, and Swing Line Loans in an aggregate outstanding principal amount of not less than

approximately $131,688,116, plus interest accrued and accruing thereon, together with all costs,

fees, expenses and other charges accrued, accruing or chargeable with respect thereto in

accordance with the U.S. Prepetition Loan Documents (collectively, the “U.S. Prepetition ABL

Obligations”). Subject to Section 4.1 hereof, the U.S. Prepetition ABL Obligations constitute

allowed, legal, valid, binding, enforceable and non-avoidable obligations of the U.S. Borrower and

the U.S. Guarantor, and are not subject to any offset, defense, counterclaim, avoidance,

recharacterization, recoupment, or subordination pursuant to the Bankruptcy Code or any other

applicable law or any other claim or cause of action of any nature, and the Debtors and Prepetition

Obligors do not possess, shall not assert, hereby forever release, and are forever barred from

bringing any claim, cause of action, counterclaim, setoff or defense of any kind, nature or

description which would in any way affect the validity, enforceability and non-avoidability of any




                                                11
of the U.S. Prepetition ABL Obligations or the Prepetition Liens (as defined below) on the U.S.

Prepetition ABL Collateral (as defined below).

                 (iii)    U.S. Prepetition ABL Collateral. The Debtors and the Prepetition Obligors

admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S. Prepetition ABL

Obligations were fully secured pursuant to the U.S. Prepetition Loan Documents by valid,

perfected, enforceable and non-avoidable, first-priority liens on and security interests in all of the

U.S. Borrower’s assets constituting “Collateral” (as defined in the U.S. Prepetition Loan

Documents (all such Collateral in existence on the Petition Date, or the identifiable proceeds

thereof, the “U.S. Prepetition ABL Collateral”), subject only to the liens and security interests

permitted under the U.S. Prepetition Credit Agreement to the extent that such security interests,

liens or encumbrances are valid, perfected and non-avoidable security interests, liens or

encumbrances existing as of the Petition Date. The Debtors and the Prepetition Obligors do not

possess and will not assert any claim, cause of action, counterclaim, setoff or defense of any kind,

nature or description which would in any way affect the validity, enforceability and non-

avoidability of any of the U.S. Prepetition Agent’s and the U.S. Prepetition Lenders’ liens, claims

or security interests in the U.S. Prepetition ABL Collateral.

                 (iv)     Global Prepetition Loan Documents. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

Parties” (as defined in the Global Prepetition Credit Facility, and referred to herein as the “Global

Prepetition Secured Parties,”8 and together with the U.S. Prepetition Secured Parties, the

“Prepetition Secured Parties”) made loans, advances and/or provided other financial



8
    The Global Prepetition Secured Parties includes the agent or agents under the Global Prepetition Credit Facility
    (the “Global Prepetition Agent”).




                                                        12
accommodations and/or services to Aegean Marine Petroleum S.A., Aegean Petroleum

International Inc., Aegean NWE N.V., Aegean Bunkering Germany GmbH, OBAST Bunkering

& Trading GmbH, and Aegean Petroleum Uruguay S.A. (collectively, the “Global Borrowers”)9

pursuant to the terms and conditions set forth in (a) the Global Prepetition Credit Facility; and

(b) all other agreements, documents and instruments executed and/or delivered with, to, or in favor

of the Global Prepetition Agent or any other Secured Party in connection with the Global

Prepetition Credit Facility, including, without limitation, all documents defined as “Finance

Documents” in the Global Prepetition Credit Facility, and all security agreements, notes,

guarantees, mortgages, financing statements and all other related agreements, documents and

instruments executed and/or delivered in connection therewith or related thereto (all of the

foregoing, together with the Global Prepetition Credit Facility, as all of the same have heretofore

been amended, supplemented, modified, extended, renewed, restated and/or replaced at any time

prior to the Petition Date, collectively, the “Global Prepetition Loan Documents”).10                      Aegean

Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V., Aegean

Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, Aegean Petroleum Uruguay

S.A., and Aegean Marine Petroleum Network Inc. (together, the “Global Guarantors” and each, a

“Global Guarantor”) are jointly and severally liable for the Global Borrowers’ obligations under

the Global Prepetition Loan Documents.

                 (v)      Global Prepetition ABL Obligations. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global Borrowers



9
     Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, Aegean NWE N.V. and Aegean
     Petroleum Uruguay S.A. are non-Debtor affiliates of the Debtors.

10
     The U.S. Prepetition Loan Documents and the Global Prepetition Loan Documents are collectively, the
     “Prepetition Loan Documents”).




                                                       13
and each of the other Global Guarantors were jointly and severally indebted under the Global

Prepetition Loan Documents in respect of Global Revolving Loans,11 outstanding Global Letters

of Credit, Overdraft Facilities (each as defined in the Global Prepetition Credit Facility) and all

other Credit Instruments (as defined in the Global Prepetition Credit Facility) in an aggregate

outstanding principal amount of not less than approximately $249,569,260, plus interest accrued

and accruing thereon, together with all costs, fees, expenses and other charges accrued, accruing

or chargeable with respect thereto in accordance with the Global Prepetition Loan Documents

(collectively, the “Global Prepetition ABL Obligations,” and together with the U.S. Prepetition

ABL Obligations, the “Prepetition Secured Obligations”). Subject to Section 4.1 hereof, the

Global Prepetition ABL Obligations constitute allowed, legal, valid, binding, enforceable and

non-avoidable obligations of the Global Borrowers and the Global Guarantors, and are not subject

to any offset, defense, counterclaim, avoidance, recharacterization, recoupment, or subordination

pursuant to the Bankruptcy Code or any other applicable law or any other claim or cause of action

of any nature, and the Debtors and the Prepetition Obligors do not possess, shall not assert, hereby

forever release, and are forever barred from bringing any claim, counterclaim, cause of action,

setoff or defense of any kind, nature or description which would in any way affect the validity,

enforceability and non-avoidability of any of the Global Prepetition ABL Obligations or the

Prepetition Liens on the Global Prepetition ABL Collateral.

                  (vi)     Global Prepetition ABL Collateral. The Debtors and the Prepetition

Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global

Prepetition ABL Obligations were fully secured pursuant to the Global Prepetition Loan


11
     For the avoidance of doubt, the Global Revolving Loans shall include that certain over-advance provided to the
     Debtors on or about October 31, 2018 to fund certain working capital amounts needed to enable the Debtors to
     prepare for an orderly chapter 11 filing.




                                                        14
Documents by valid, perfected, enforceable and non-avoidable, first-priority liens on and security

interests in all of the “Transaction Security” (as defined in the Global Prepetition Loan Documents)

(all such Transaction Security in existence on the Petition Date, or the identifiable proceeds

thereof, the “Global Prepetition ABL Collateral” and collectively with the U.S. Prepetition ABL

Collateral, the “Prepetition ABL Collateral”), and subject only to the liens and other security

interests specifically permitted under the Global Prepetition Loan Documents to the extent that

such security interests, liens or encumbrances are valid, perfected and non-avoidable security

interests, liens or encumbrances existing as of the Petition Date. The Debtors do not possess and

will not assert any claim, counterclaim, setoff or defense of any kind, nature or description which

would in any way affect the validity, enforceability and non-avoidability of any of the Global

Prepetition Secured Parties’ liens, claims or security interests in the Global Prepetition ABL

Collateral.

                (vii)   Validity of Prepetition Liens and Prepetition Secured Obligations. The

Debtors and the Prepetition Obligors admit, stipulate, acknowledge and agree that: (a) the

Prepetition Secured Obligations constitute legal, valid, enforceable, non-avoidable and binding

obligations of certain of the Debtors; (b) no offsets, challenges, objections, defenses, claims,

causes of action, or counterclaims of any kind or nature whatsoever to the Prepetition Secured

Obligations or Prepetition Liens exist, and no portion of the Prepetition Secured Obligations or

Prepetition Liens is subject to any offsets, challenges, objections, defenses, claims or

counterclaims of any kind or nature whatsoever including, without limitation, avoidance,

disallowance,    reduction,   surcharge,   disgorgement,    recharacterization,   recoupment,    or

subordination, whether pursuant to the Bankruptcy Code or applicable non-bankruptcy law or any

other claim or cause of action of any nature; (c) the Prepetition Loan Documents are valid and




                                                15
enforceable by the Prepetition Secured Parties against each of the applicable Debtors (other than

in respect of the stay of enforcement arising under section 362 of the Bankruptcy Code); and (d)

the Prepetition Liens were fully perfected as of the Petition Date and constitute legal, valid,

binding, enforceable and perfected liens in and to the Prepetition ABL Collateral and are not

subject to avoidance, disallowance, reduction, surcharge, disgorgement, recharacterization,

recoupment, or subordination, whether pursuant to the Bankruptcy Code or applicable non-

bankruptcy law.

               (viii) Sale and Credit Bidding. The Debtors and the Prepetition Obligors admit,

stipulate, acknowledge and agree that any of the DIP Lenders, DIP Agents, or Prepetition Secured

Parties, as applicable, may credit bid the entirety of (or any portion of) the Prepetition Secured

Obligations, or the DIP Obligations.

               (ix)    Release. As a condition to obtaining the financing available under the DIP

Facilities, and subject only to Section 4.1, each of the Debtors, their Estates, the Borrowers, the

Guarantors, and the Prepetition Obligors hereby forever, unconditionally, permanently, and

irrevocably release, discharge and acquit each of the DIP Secured Parties, each of the Prepetition

Secured Parties and each of their respective successors, assigns, affiliates, parents, subsidiaries,

partners, controlling persons, representatives, agents, attorneys, advisors, financial advisors,

consultants, professionals, officers, directors, members, managers, shareholders, and employees,

past, present and future, and their respective heirs, predecessors, successors and assigns

(collectively, the “Released Parties”) of and from any and all claims, controversies, disputes,

liabilities, obligations, demands, damages, expenses (including, without limitation, attorneys’

fees), debts, liens, actions and causes of action of any and every nature whatsoever, whether arising

in law or otherwise, and whether known or unknown, matured or contingent, arising under, in




                                                 16
connection with or relating to the Prepetition Secured Obligations, the Prepetition Loan

Documents, the DIP Facilities or the DIP Loan Documents, including, without limitation, (a) any

so-called “lender liability” or equitable subordination claims or defenses, (b) any and all claims

(as defined in the Bankruptcy Code) and causes of action arising under the Bankruptcy Code, and

(c) any and all offsets, defenses, claims, counterclaims, set off rights, objections, challenges,

causes of action and/or choses in action of any kind or nature whatsoever, whether arising at law

or in equity, including any recharacterization, recoupment, subordination, avoidance, or other

claim or cause of action arising under or pursuant to section 105 or chapter 5 of the Bankruptcy

Code or under any other similar provisions of applicable state, federal, or foreign law, including,

without limitation, any right to assert any disgorgement or recovery, in each case, with respect to

the extent, amount, validity, enforceability, priority, security and perfection of any of the

Prepetition Secured Obligations, the Prepetition Loan Documents or the Prepetition Liens, and

further waive and release any defense, right of counterclaim, right of setoff or deduction to the

payment of the Prepetition Secured Obligations that the Debtors now have or may claim to have

against the Released Parties, arising under, in connection with, based upon or released to any and

all acts, omissions, conduct undertaken or events occurring prior to entry of this Interim Order.

               (x)     ABL Cash Collateral. The Debtors admit, stipulate, acknowledge and agree

that all of the cash of the Debtors who were obligors under the Prepetition Credit Facilities (the

“Debtor ABL Obligors”), wherever located, and all cash equivalents, including any cash in deposit

accounts of the Debtor ABL Obligors, whether as Prepetition ABL Collateral or which represent

income, proceeds, products, rents, or profits of other Prepetition ABL Collateral, constitutes “cash

collateral” of the Prepetition Secured Parties within the meaning of section 363(a) of the

Bankruptcy Code (the “ABL Cash Collateral”).




                                                17
               (xi)    Term Loan Cash Collateral. The Debtors admit, stipulate, acknowledge and

agree that all of the cash of the Debtors who were borrowers under the Prepetition Term Loan

Facilities, wherever located, and all cash equivalents, including any cash in deposit accounts of the

Debtors who were borrowers under the Prepetition Term Loan Facilities, whether as Prepetition

Term Collateral or which represent income, proceeds, products, rents, or profits of other

Prepetition Term Collateral, constitutes “cash collateral” of the Prepetition Term Loan Parties

within the meaning of section 363(a) of the Bankruptcy Code (the “Term Loan Cash Collateral”).

       F.      Findings Regarding the Postpetition Financing.

               (i)     Postpetition Financing. The Debtors have requested from each of the DIP

Secured Parties, and the DIP Secured Parties are willing, subject to the terms of this Interim Order,

to extend certain loans, advances and other financial accommodations on the terms and conditions

set forth in this Interim Order, the DIP Loan Agreements and the other DIP Loan Documents,

respectively (the “DIP Loans”).

               (ii)    Need for Postpetition Financing.      The Debtors do not have sufficient

liquidity, including cash collateral, to operate their businesses in the ordinary course of business

without the financing requested in the Motion.        The Debtors’ ability to maintain business

relationships with their vendors, suppliers and customers, to pay their employees, pay certain fees

and expenses as set forth herein, and to otherwise fund their operations is essential to the Debtors’

continued viability as the Debtors seek to maximize the value of the assets of the Estates for the

benefit of all creditors of the Debtors. The ability of the Debtors to obtain sufficient working

capital and liquidity through the proposed postpetition financing arrangements with the DIP

Secured Parties as set forth in this Interim Order, the DIP Loan Agreements, and other DIP Loan

Documents, as applicable, is vital to the preservation and maintenance of the going concern value




                                                 18
of each Debtor. Accordingly, the Debtors have an immediate need to obtain the postpetition

financing to, among other things, permit the orderly continuation of the operation of their

businesses, minimize the disruption of their business operations, and preserve and maximize the

value of the assets of the Debtors’ bankruptcy estates (as defined under section 541 of the

Bankruptcy Code, the “Estates”) to maximize the recovery to all creditors of the Estates.

               (iii)   Priming of Prepetition Liens. The Debtors believe that the priming of the

liens granted in favor of each of the Prepetition Secured Parties in the Prepetition ABL Collateral

under section 364(d)(1) of the Bankruptcy Code, by the DIP Facility, as contemplated by the DIP

Loan Documents and this Interim Order, will enable the Debtors to continue to operate their

businesses for the benefit of their Estates and stakeholders.

               (iv)    Stalking Horse Bid. Certain of the Debtors intend to enter into that certain

Asset Purchase Agreement (as amended, restated, modified, or supplemented, from time to time,

the “Stalking Horse Agreement”) to purchase all or substantially all of the DIP Collateral (as

defined below) on the terms and conditions set forth therein (collectively, the “Stalking Horse

Bid”). The Stalking Horse Bid is integral to the value provided to the DIP Secured Parties under

the DIP Facilities and necessary to maintain, preserve, and maximize the value of the DIP

Collateral and the Debtors’ operations pending the consummation of the transactions contemplated

by the Stalking Horse Agreement.

               (v)     No Credit Available on More Favorable Terms. The Debtors are unable to

procure financing in the form of unsecured credit allowable as an administrative expense under

sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for the grant of a

superpriority administrative expense, junior liens on encumbered property of the Estates, or liens

on property of the Estates not subject to a lien pursuant to § 364(c)(1), 364(c)(2) or 364(c)(3) of




                                                 19
the Bankruptcy Code. The Debtors assert in the Motion and in the Jamal Declaration, and

demonstrated at the Interim Hearing, that they have been unable to procure the necessary financing

on terms more favorable, taken as a whole, than the financing offered by each of the DIP Secured

Parties pursuant to the DIP Loan Documents. Additionally, the Debtors have asserted that should

the DIP Facilities not be approved, the Stalking Horse Bid in connection with the sale of certain

of the Debtors’ assets shall be withdrawn.          In light of the foregoing, and considering all

alternatives, the Debtors have properly concluded, in the exercise of their sound business

judgment, that the DIP Facilities represent the best financing available to them at this time, and

are in the best interests of all of their stakeholders. After considering all alternatives, the Debtors

have properly concluded, in the exercise of their sound business judgment, that the DIP Facilities

represent the best financing available to them at this time, and are in the best interests of all of their

stakeholders.

                (vi)    Budget. The Debtors have prepared and delivered to the DIP Secured

Parties initial budgets (the “Initial Budgets”), copies of which are attached hereto as Exhibits C

and D.     The Initial Budgets reflect the Debtors’ anticipated cash receipts and anticipated

disbursements for each calendar week during the period from the Petition Date through and

including the end of the thirteenth (13th) calendar week following the Petition Date (the Initial

Budgets and each subsequent approved Budget then in effect, an “Approved Budget”). The

Debtors believe that the Initial Budgets are reasonable under the facts and circumstances. The DIP

Secured Parties are relying upon the Debtors’ agreement to comply with the Approved Budget,

the other DIP Loan Documents, and this Interim Order in determining to enter into the postpetition

financing arrangements provided for herein. For the avoidance of doubt, all references to the Initial




                                                   20
Budgets or the Approved Budget shall be subject in all respects to the Permitted Variance (as

defined in the DIP Loan Documents).

               (vii)   Certain Conditions to DIP Facilities. The DIP Lenders’ willingness to make

the DIP Loans is conditioned upon, among other things, (a) the Debtors obtaining Court approval

to enter into the DIP Loan Documents and to incur all of their obligations thereunder, and to confer

upon the DIP Secured Parties all rights, powers and remedies thereunder; (b) the provision of

adequate protection of the Prepetition Secured Parties’ interests in the Prepetition ABL Collateral

pursuant to sections 361, 363, and 364 of the Bankruptcy Code, subject to the terms and conditions

of the Prepetition Term Adequate Protection Orders; (c) the DIP Secured Parties being granted, as

security for the prompt payment of the DIP Facility and all other obligations of the Debtors under

the DIP Loan Documents: (i) superpriority perfected security interests in and liens upon all of the

Prepetition ABL Collateral and any unencumbered assets other than Excluded Assets (as defined

in the applicable DIP Loan Agreement), (ii) perfected security interests in and junior liens upon

the remaining Debtors’ assets, including, without limitation, the Prepetition Term Collateral

(collectively hereinafter referred to as the “DIP Collateral,” and for avoidance of doubt, the DIP

Collateral shall include (w) all advances under the DIP Facilities, (x) subject to entry of the Final

Order (and only effective upon the entry of the Final Order), the proceeds of the Litigation Claims

(as defined in the U.S. DIP Agreement), (y) subject to entry of the Final Order, (and only effective

upon the entry of the Final Order), the proceeds of any claim or cause of action arising under or

pursuant to chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable

state, federal, or foreign law (including any other avoidance actions under the Bankruptcy Code)

(collectively, the “Avoidance Actions”), (z) 100% of the Equity Interests (as defined in the DIP

Loan Agreements) of any Borrower, any Debtor, or any Guarantor owned (directly or indirectly),




                                                 21
beneficially or of record, by the Borrower, any Debtor, or any Guarantor other than Aegean Oil

Terminal Corp.; and (aa) 100% of the Equity Interests that any Borrower, any Debtor, or any

Guarantor may own, beneficially or of record, directly or indirectly, other than Aegean Oil

Terminal Corp. (i) in any subsidiary thereof (whether or not such entity is wholly owned or

immaterial) and (ii) in any corporation, partnership (limited or general), joint venture, limited

liability company, business trust, association or other legally recognized entity (a “Person” as

defined in the DIP Loan Agreements), including joint venture interests and majority and minority

interests in any Person owned by any Borrower, any Debtor and any Guarantor; and (d) approval

of the Stalking Horse Bid.

               (viii) Business Judgment and Good Faith Pursuant to Section 364(e). Based upon

the pleadings and proceedings of record in the Cases, (a) the terms of the DIP Loan Documents

(including, without limitation, the Roll-Up) and this Interim Order are fair, just and reasonable

under the circumstances, are ordinary and appropriate for secured financing to debtors-in-

possession, reflect the Debtors’ exercise of their prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and fair consideration; (b) the

terms and conditions of the DIP Loan Documents and this Interim Order have been negotiated in

good faith and at arms’ length by and among the Debtors and DIP Secured Parties, with all parties

being represented by counsel.        Any credit extended, loans made and other financial

accommodations extended to the Debtors by the DIP Secured Parties, including, without

limitation, pursuant to this Interim Order, have been extended, issued or made, as the case may be,

in “good faith” within the meaning of section 364(e) of the Bankruptcy Code and in express

reliance upon the protections offered by Bankruptcy Code section 364(e), and the DIP Facilities,

the DIP Liens and the DIP Superpriority Claims shall be entitled to the full protection of




                                                22
Bankruptcy Code section 364(e) in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.

               (ix)    Roll-Up of Prepetition Secured Obligations. Upon entry of this Interim

Order, without further action by the Debtors or any other party, (a) the letters of credit issued under

the U.S. Prepetition Credit Facility and the Global Prepetition Credit Facility (collectively, the

“Prepetition Letters of Credit”) shall become Letters of Credit under the DIP Obligations; (b) 50%

of the Prepetition Secured Obligations shall become DIP Obligations; (c) all cash proceeds of U.S.

Priority Collateral securing U.S. Secured Obligations (each as defined in the DIP Intercreditor

Agreement) shall be deemed to pay down outstanding obligations under the U.S. Prepetition Credit

Facility on a dollar-for-dollar basis and, contemporaneously therewith, increase availability under

the U.S. DIP Revolving Credit Facility, subject to compliance with any applicable borrowing base

limitations as set forth herein, by a corresponding amount; and (d) all cash proceeds of Global

Prepetition ABL Collateral securing Global Secured Obligations (each as defined in the DIP

Intercreditor Agreement) shall be deemed to pay-down outstanding obligations under the Global

Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously therewith, increase

availability under the Global DIP Revolving Credit Facility, subject to compliance with any

applicable borrowing base limitations as set forth herein, by a corresponding amount. The

replacement and refinancing of the Prepetition Secured Obligations shall be authorized as

compensation for, and in consideration for, and solely on account of, the agreement of the DIP

Lenders to fund the DIP Loans and to provide other consideration to the Debtors and the other

borrowers under the DIP Facilities. The Prepetition Secured Parties would not otherwise consent

to the use of their Cash Collateral or the subordination of their liens to the DIP Liens, and the DIP

Secured Parties would not be willing to provide the DIP Facilities or extend credit to the Debtors




                                                  23
thereunder without the inclusion of the Roll-Up in the DIP Obligations.              Moreover, the

replacement and refinancing (pursuant to the Roll-Up) will (a) create greater availability under the

DIP Facilities, (b) benefit the Debtors and their estates as a result of the DIP Lenders’ agreement

to make certain revisions to the borrowing base and waiver certain defaults, and (c) will enable the

Debtors to obtain urgently needed financing to administer these cases.

               (x)     Credit Bidding. Upon entry of this Interim Order, but subject to section 4.1

herein, the DIP Lenders, DIP Agents, and Prepetition Secured Parties, as applicable, shall have the

right to credit bid the entirety of (or any portion of) the full amount of the DIP Obligations and/or

Prepetition Secured Obligations (as applicable) in connection with any asset sale process,

including without limitation, sales pursuant to section 363 of the Bankruptcy Code or included as

part of any plan of reorganization subject to confirmation under section 1129 of the Bankruptcy

Code, and such right to credit bid shall not be subject to challenge or objection.

               (xi)    Debtors Will Not Challenge Credit Bid Rights. No Debtor or Debtor’s

affiliate shall object to any DIP Lender’s, DIP Agent’s, Prepetition Secured Parties’ right to credit

bid up to the full amount of its DIP Obligations and/or Prepetition Secured Obligations, in each

case including, without limitation, any accrued interest and expenses, in any sale, as applicable,

whether such sale is effectuated through section 363 of the Bankruptcy Code, in a chapter 11 or

chapter 7 proceeding, under section 1129 of the Bankruptcy Code, by a chapter 7 or chapter 11

trustee, or otherwise, provided that any proceeds of any sale be applied in accordance with the

waterfall set forth in the applicable DIP Loan Documents.

               (xii)   Sections 506(c) and 552(b). Subject to entry of a Final Order, and only

effective upon entry of the Final Order, the Debtors have agreed as a condition to obtaining

financing under the DIP Facilities that as a material inducement to the DIP Secured Parties to agree




                                                 24
to provide the DIP Facilities, and in exchange for (a) the DIP Secured Parties’ willingness to

provide the DIP Facilities to the extent set forth herein, (b) the DIP Agents’ and DIP Lenders’

agreement to subordinate their liens and superpriority claims to the Carve Out, and (c) the

consensual use of ABL Cash Collateral consistent with the Approved Budget and the terms of this

Interim Order, and subject to the Final Order, each of the DIP Secured Parties and the Prepetition

Secured Parties are entitled to receive, (1) a waiver of any equities of the case exceptions or claims

under section 552(b) of the Bankruptcy Code and a waiver of unjust enrichment and similar

equitable relief as set forth below, and (2) a waiver of the provisions of section 506(c) of the

Bankruptcy Code subject to the terms hereof.

               (xiii) Good Cause. Good cause has been shown for the entry of this Interim

Order. The relief requested in the Motion is necessary, essential and appropriate, and is in the best

interest of and will benefit the Debtors, their creditors and their Estates, as its implementation will,

among other things, provide the Debtors with the necessary liquidity to (1) minimize disruption to

the Debtors’ businesses and on-going operations, (2) preserve and maximize the value of the

Debtors’ Estates for the benefit of all the Debtors’ creditors, and (3) avoid immediate and

irreparable harm to the Debtors, their creditors, their businesses, their employees, and their assets.

The terms of the DIP Facilities (including the Roll-Up) are fair and reasonable, reflect each

Debtor’s exercise of its business judgment, and are supported by reasonably equivalent value and

fair consideration.

               (xiv)   Adequate Protection. The Prepetition Secured Parties are entitled pursuant

to sections 361, 362, 363 and 364 of the Bankruptcy Code, to receive adequate protection against

any Diminution in Value of their respective interests in the Prepetition ABL Collateral (including

ABL Cash Collateral), to the extent set forth in this Interim Order.




                                                  25
               (xv)    Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rule 4001(c)(2). No party appearing in the Cases has filed or made

an objection to the relief sought in the Motion or the entry of this Interim Order, or any objections

that were made (to the extent such objections have not been withdrawn, waived, resolved, or

settled) are hereby overruled on the merits.

       Based upon the foregoing, and upon the record made before the Court at the Interim

Hearing, and after due consideration and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

Section 1.     Authorization and Conditions to Financing.

               1.1     Motion Granted. The Motion is granted to the extent provided in this

Interim Order. Any objections to the entry of this Interim Order that has not been withdrawn,

waived, resolved or settled, and all reservations of rights included therein, are hereby denied and

overruled on the merits.

               1.2     Authorization of DIP Financing. The Debtors are hereby authorized and

empowered to immediately borrow, incur and guarantee (as applicable), (a) pursuant to the terms

and conditions of the U.S. DIP Agreement, (i) loans under the U.S. Revolving Credit Facility, up

to an initial aggregate principal amount, together with the outstanding amounts under the U.S.

Prepetition Credit Facility, of $160,000,000 in U.S. Revolving Commitments, of which up to

$50,000,000 shall constitute a sublimit for the issuance of U.S. Letters of Credit and Swing Line

Loans; (ii) DIP Term Loans, pursuant to the terms and conditions of the U.S. DIP Agreement, in

an aggregate principal amount not to exceed $40,000,000 prior to the entry of the Final Order to

the U.S. Borrower, and the loans advanced under the DIP Loan Documents from time to time to

the U.S. Borrower, with the right of the U.S. Borrower to make available, through approved inter-

company loans, transfers and investments, such funds to the Global Borrowers, consistent with the



                                                 26
applicable Approved Budget and (b) loans under the Global DIP Revolving Credit Facility,

pursuant to the Global DIP Agreement, a committed senior secured super-priority asset-based

credit facility will be made available to the Global Borrowers in an initial aggregate principal

amount, together with the outstanding amounts under the Global Prepetition Credit Facility, of

$300,000,000 in Global Revolving Commitments, of which up to $100,000,000 shall constitute a

sublimit for the issuance of the Global Letters of Credit.

               1.3     The DIP Facilities may be borrowed by Debtors during the Interim

Financing Period (as defined below) in accordance with the DIP Loan Documents, plus all interest,

costs, and fees, accrued or accruing under the DIP Loan Agreements and other DIP Loan

Documents, all pursuant to the terms and conditions of this Interim Order, the DIP Loan

Agreement and the other DIP Loan Documents, in each case during the period commencing on the

date of this Interim Order through and including the entry of the Final Order (the “Interim

Financing Period”). Subject to the terms and conditions contained in this Interim Order and the

DIP Loan Documents, the Debtors shall use the proceeds of the DIP Facilities pursuant to the terms

and conditions consistent with the Approved Budget, DIP Loan Documents and this Interim Order.

               1.4     Financing Documents

                       (a)     Authorization. The Debtors are hereby authorized and directed to

enter into, execute, deliver, and perform all obligations under the DIP Loan Documents. Subject

to Section 4.1 hereof, no obligation, payment, transfer or grant of security hereunder or under the

DIP Loan Documents shall be stayed, restrained, voidable, avoidable, or recoverable under the

Bankruptcy Code or under any applicable state, federal, or foreign law (including, without

limitation, under chapter 5 of the Bankruptcy Code or under any applicable state Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common law),




                                                 27
or be subject to any defense, reduction, setoff, counterclaim, recoupment, offset,

recharacterization, subordination (whether equitable, contractual or otherwise), cross-claims, or

any other challenge under the Bankruptcy Code or any applicable law, rule or regulation by any

person or entity.

                       (b)     Approval; Evidence of Borrowing Arrangements.             All terms,

conditions and covenants set forth in the DIP Loan Documents (including, without limitation, each

of the DIP Loan Agreements) are approved. All such terms, conditions and covenants shall be

sufficient and conclusive evidence of (i) the borrowing arrangements by and among the Debtors,

the DIP Agents and the DIP Lenders, and (ii) each Debtor’s assumption and adoption of, and

agreement to comply with, all the terms, conditions, and covenants of each DIP Loan Agreement

and the other DIP Loan Documents for all purposes, including, without limitation, to the extent

applicable, the payment of all DIP Obligations arising thereunder, including, without limitation,

all principal, interest, fees and other expenses, including, without limitation, all of each DIP

Agent’s and DIP Lender’s closing, arranger and administrative fees, consultant fees, professional

fees, attorney fees and legal expenses, as more fully set forth in the DIP Loan Documents. Upon

effectiveness thereof, the DIP Loan Documents shall evidence the DIP Obligations, which DIP

Loan Documents and DIP Obligations shall be valid, binding and enforceable against the Debtors,

their Estates and any successors thereto, including, without limitation, any trustee appointed in any

of these Cases or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of

these Cases (collectively, the “Successor Cases”), and their creditors and other parties-in-interest,

in each case, in accordance with the terms of this Interim Order and the DIP Loan Documents.

                       (c)     Payment of DIP Premiums and Other Expenses. Any and all fees

and expenses payable pursuant to the DIP Loan Documents (including, for the avoidance of any




                                                 28
doubt, any original issue discount) (collectively, any and all such fees and expenses, the “DIP

Fees”) are hereby approved, and the Debtors are authorized to and shall pay the DIP Fees as set

forth in the applicable DIP Loan Documents. The Debtors are also authorized and directed to pay,

in cash and on a current basis, all reasonable and documented out-of-pocket costs, disbursements,

and expenses of the DIP Agents and the DIP Lenders incurred at any time, as provided by the DIP

Loan Documents and this Interim Order in accordance with Section 6.14 hereof. The DIP Fees

shall not be subject to any offset, defense, claim, counterclaim or diminution of any type, kind or

nature whatsoever.

                      (d)     Non-Material Amendments to DIP Loan Documents. Subject to the

terms and conditions of the applicable DIP Loan Documents, the Debtors and the applicable DIP

Secured Parties may make ministerial amendments, modifications, or supplements to any DIP

Loan Document, and the DIP Agents and the DIP Lenders may waive any provisions in the DIP

Loan Documents, without further approval of the Bankruptcy Court; provided that Debtors shall

file a notice on the Court’s docket of any such ministerial amendment, modification, or

supplement, or waiver, not more than three (3) Business Days after the effective date thereof. Any

amendments, modifications or supplements to any DIP Loan Documents, other than as set forth in

the preceding sentence (collectively, “Material DIP Amendments”), shall be filed with the Court,

and the Debtors shall provide prior written notice of the Material DIP Amendment to (i) counsel

to the DIP Agents; (ii) counsel to the DIP Lenders, (iii) counsel for each of the Prepetition Term

Parties; (iv) counsel to the Committee, or in the event no such Committee is appointed at the time

of such Material DIP Amendment, the 30 Largest Unsecured Creditors, and (v) the U.S. Trustee.

If no party in interest files an objection to the Material DIP Amendment with the Court within

three (3) Business Days from the date the notice of the Material DIP Amendment is filed with the




                                                29
Court in accordance with this Section 1.4, the Debtors and the applicable DIP Secured Parties are

authorized and empowered to implement, in accordance with the terms of the applicable DIP Loan

Documents, such Material DIP Amendment, without further notice, hearing or approval of this

Court. Any Material DIP Amendment subject to a timely and unresolved objection must be

approved by the Court to be effective.

               1.5     Payments and Application of Payments.

                       (a)     All proceeds of the Prepetition ABL Collateral received by any

Prepetition Secured Parties, or by any of the Debtors, and any other amounts or payments received

by the DIP Agents, any DIP Lender or any of the Debtors in respect of the DIP Obligations, shall

be applied or deemed to be applied on a dollar-for dollar basis by the DIP Agents first to repayment

of the remaining Prepetition ABL Obligations, then to the repayment in full of the DIP Obligations

until indefeasibly paid in full in accordance with the DIP Loan Agreements, the other DIP Loan

Documents, and this Interim Order; provided that any repayment of the Prepetition ABL

Obligations shall be subject to the terms of this remainder of this Interim Order and Section 4.1(a)

hereof.

                       (b)     Upon entry of this Interim Order, without further action by the

Debtors or any other party, (i) the Prepetition Letters of Credit shall become Letters of Credit under

the DIP Obligations; (ii) 50% of the Prepetition Secured Obligations shall become DIP

Obligations; (iii) all cash proceeds of U.S. Priority Collateral securing U.S. Secured Obligations

(each as defined in the DIP Intercreditor Agreement) shall be deemed to pay down outstanding

obligations under the U.S. Prepetition Credit Facility on a dollar-for-dollar basis and,

contemporaneously therewith, increase availability under the U.S. DIP Revolving Credit Facility,

subject to compliance with any applicable borrowing base limitations as set forth herein, by a




                                                 30
corresponding amount; (iv) all cash proceeds of Global Prepetition ABL Collateral securing

Global Secured Obligations (each as defined in the DIP Intercreditor Agreement) shall be deemed

to pay-down outstanding obligations under the Global Prepetition Credit Facility on a dollar-for-

dollar basis and, contemporaneously therewith, increase availability under the Global DIP

Revolving Credit Facility, subject to compliance with any applicable borrowing base limitations

as set forth herein, by a corresponding amount; provided, however, that (i) and (ii) hereofthis

section shall be subject to section 4.1 of this Interim Order and Local Rule 4001-2(g)(5).

               1.6     Continuation of Prepetition Procedures. Except to the extent expressly set

forth in the Prepetition Loan Documents and DIP Loan Documents, all prepetition practices and

procedures for the payment and collection of proceeds of the Prepetition ABL Collateral, sleeving,

the turnover of cash, the delivery of property to the U.S. Prepetition Agents and the U.S.

Prepetition Lenders, including the Deposit Account Control Agreements (as such term is defined

in the U.S. Prepetition Credit Agreement) and any other similar lockbox or blocked depository

bank account arrangements, are hereby approved and shall continue without interruption.

               1.7     Indemnification.     The Debtors are authorized to indemnify and hold

harmless the DIP Agents, each DIP Lender and, solely in their capacities as such, each of their

respective successors, assigns, affiliates, parents, subsidiaries, partners, controlling persons,

representatives, agents, attorneys, advisors, financial advisors, consultants, professionals, officers,

directors, members, managers, shareholders and employees, past, present and future, and their

respective heirs, predecessors, successors and assigns (each, an “Indemnified Party”), in

accordance with, and subject to, the DIP Loan Documents, which indemnification is hereby

authorized and approved.

Section 2.     Postpetition Lien; Superpriority Administrative Claim Status.

               2.1     Postpetition Lien.



                                                  31
                        (a)     Postpetition DIP Lien Granting.         To secure performance and

payment when due (whether at the stated maturity, by acceleration or otherwise) of any and all

DIP Obligations of Debtors to the DIP Secured Parties of whatever kind, nature or description,

absolute or contingent, now existing or hereafter arising, the DIP Agents, for the benefit of

themselves and the DIP Lenders, shall have and is hereby granted, effective as of the Petition Date,

continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

security interests in and liens (collectively, the “DIP Liens”, and together with the Prepetition

Liens on the DIP Collateral, the “DIP Liens”) in and upon all DIP Collateral, subject to the priority

set forth in Section 2.1(b), below.

                        (b)     DIP Lien Priority in Collateral. The DIP Liens securing all DIP

Obligations shall be first and senior in priority to all other interests and liens of every kind, nature

and description, whether created consensually, by an order of the Court or otherwise, including,

without limitation, liens or interests granted in favor of third parties in conjunction with sections

363, 364 or any other section of the Bankruptcy Code or other applicable law; provided, however,

that the DIP Liens on the (i) DIP Collateral shall be subject to the Carve Out and Permitted Liens

(as defined in the applicable DIP Loan Agreement) and (ii) Prepetition Term Collateral shall be

subject to the Carve Out, Permitted Liens, Prepetition Term Liens, and any adequate protection

liens or claims granted pursuant to the Prepetition Term Adequate Protection Orders (the

“Prepetition Term Adequate Protection Liens and Claims”); provided, for the avoidance of doubt,

the Prepetition Term Adequate Protection Liens and Claims shall be limited to the (i) prepetition

collateral granted to any Prepetition Term Party under the respective Prepetition Term Loan

Documents (as defined in the Motion) and (ii) the borrowers under the applicable Prepetition Term




                                                  32
Loan Facility under which such Prepetition Term Party is a party and any other Debtor against

whom such Prepetition Term Party has a Prepetition Term Lien.

                       (c)     Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the priority, perfection and validity of the DIP Liens and security

interests granted herein, effective as of the Petition Date, without any further act and without regard

to any other federal, state or local requirements or law requiring notice, filing, registration,

recording or possession of the DIP Collateral, or other act to validate or perfect such security

interest or lien, including without limitation, control agreements with any financial institution(s)

party to a Deposit Account Control Agreement or other depository account consisting of DIP

Collateral (a “Perfection Act”). Notwithstanding the foregoing, if either DIP Agent, shall, in its

sole discretion, elect for any reason to file, record or otherwise effectuate any Perfection Act, then

such DIP Agent is authorized to perform such act, and the Debtors and Guarantors are authorized

and directed to perform such act to the extent necessary or required by the DIP Loan Documents,

which act or acts shall be deemed to have been accomplished as of the date and time of entry of

this Interim Order notwithstanding the date and time actually accomplished, and in such event, the

subject filing or recording office is authorized to accept, file or record any document in regard to

such act in accordance with applicable law. The DIP Agents may choose to file, record or present

a certified copy of this Interim Order in the same manner as a Perfection Act, which shall be

tantamount to a Perfection Act, and, in such event, the subject filing or recording office is

authorized to accept, file or record such certified copy of this Interim Order in accordance with

applicable law. Should either DIP Agent so choose and attempt to file, record or perform a

Perfection Act, no defect or failure in connection with such attempt shall in any way limit, waive




                                                  33
or alter the validity, enforceability, attachment, or perfection of the postpetition liens and security

interests granted herein by virtue of the entry of this Interim Order.

                       (d)     To the extent that any applicable non-bankruptcy law otherwise

would restrict the granting, scope, enforceability, attachment, or perfection of the DIP Agents’ and

the DIP Lenders’ liens and security interests granted and created by this Interim Order or otherwise

would impose filing or registration requirements with respect to such liens and security interests,

such law is hereby pre-empted to the maximum extent permitted by the Bankruptcy Code,

applicable federal or foreign law, and the judicial power and authority of the United States

Bankruptcy Court. By virtue of the terms of this Order, to the extent that any DIP Agent has filed

Uniform Commercial Code financing statements, mortgages, deeds of trust, or other security or

perfection documents under the names of any of the Debtors (including all Guarantors), such

filings shall be deemed to properly perfect its liens and security interests granted and confirmed

by this Order without further action by the applicable DIP Agent.

                       (e)     The DIP Liens and the DIP Superpriority Claims (i) shall not be

made subject to or pari passu with (A) any lien, security interest or claim heretofore or hereinafter

granted in any of these Cases or any Successor Cases and shall be valid and enforceable against

the Debtors, their Estates, any trustee or any other estate representative appointed or elected in

these Cases or any Successor Cases and/or upon the dismissal of any of these Cases or any

Successor Cases, (B) any lien that is avoided and preserved for the benefit of the Debtors and their

Estates under section 551 of the Bankruptcy Code or otherwise, and (C) any intercompany or

affiliate lien or claim; and (ii) shall not be subject to sections 510, 549, 550 or 551 of the

Bankruptcy Code; provided, however, that notwithstanding the foregoing, the DIP Liens and DIP

Superpriority Claims shall be subject to the Carve Out, the Prepetition Term Liens, and Prepetition




                                                  34
Term Adequate Protection Liens and Claims; provided further that the DIP Lenders intend to

require that the Final Order shall provide, and the Debtors have agreed as a condition to obtaining

financing under the DIP Facilities, to seek Court approval at the Final Hearing that the DIP Liens

and DIP Superpriority Claims shall not be subject to section 506(c) of the Bankruptcy Code.

               2.2     Superpriority Administrative Expenses.

                       (a)     DIP Loans. For all DIP Obligations now existing or hereafter

arising pursuant to this Interim Order, the DIP Loan Documents or otherwise, the DIP Agents, for

the benefit of themselves and the DIP Lenders, are granted an allowed superpriority administrative

claim pursuant to section 364(c)(1) of the Bankruptcy Code, having priority in right of payment

over any and all other obligations, liabilities and indebtedness of Debtors (other than the Carve

Out, Prepetition Term Liens, and Prepetition Term Adequate Protection Liens and Claims),

whether now in existence or hereafter incurred by the Debtors, and over any and all administrative

expenses or priority claims of the kind specified in, or ordered pursuant to, inter alia, sections 105,

326, 328, 330, 331, 364(c)(1), 503(b), 507(a), 507(b), 546(c), 1113 or 1114 of the Bankruptcy

Code (other than the Carve Out and Prepetition Term Adequate Protection Liens and Claims),

whether or not such expenses or claims may become secured by a judgment lien or other non-

consensual lien, levy or attachment, which allowed superpriority administrative claim shall be

payable from and have recourse to all prepetition and postpetition property of the Debtors and all

proceeds thereof (other than the Carve Out, the Prepetition Term Liens and the proceeds of

avoidance actions under chapter 5 of the Bankruptcy Code) (the “DIP Superpriority Claims”);

provided, however, that notwithstanding the foregoing, the DIP Superpriority Claims shall be

subject to the Carve Out, the Prepetition Term Liens, and the Prepetition Term Adequate

Protection Liens and Claims.




                                                  35
                2.3     Carve Out.

                        (a)     Carve Out. The “Carve Out” means the sum of (i) all fees required

to be paid to the Clerk of the Court and to the Office of the U.S. Trustee under section 1930(a) of

title 28 of the United States Code plus interest at the statutory rate (without regard to the notice set

forth in (iii) below); (ii) all reasonable fees and expenses up to $50100,000 incurred by a trustee

under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below);

(iii) to the extent allowed at any time, whether by interim order, procedural order, or otherwise, all

unpaid fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained

by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor

Professionals”) and the Committee (if appointed) pursuant to section 328 or 1103 of the

Bankruptcy Code (the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons”) at any time before or on the first Business Day following delivery by either

DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed by the Court prior

to or after delivery of a Carve Out Trigger Notice; provided, however, that the Carve Out shall not

include amounts related to any completion fee, success fee, restructuring fee, or similar such fee

or compensation in respect of any Professional Persons; and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $2,500,000 incurred after the first

Business Day following delivery by either DIP Agent of the Carve Out Trigger Notice, to the

extent allowed at any time, whether by interim order, procedural order, or otherwise (the amounts

set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by either DIP Agent to the Debtors, their lead restructuring counsel, the U.S.

Trustee, and counsel to the Committee, which notice may be delivered following the occurrence




                                                  36
and during the continuation of an Event of Default and acceleration of an obligation under the

applicable DIP Facility stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                       (b)    Carve Out Reserves. On the day on which a Carve Out Trigger

Notice is given by the DIP Agent to the Debtors with a copy to counsel to the Committee (the

“Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be deemed a draw request

and notice of borrowing by the Debtors for both revolving and any outstanding delayed draw term

loans under the DIP Facilities (on a pro rata basis based on the then outstanding U.S. Revolving

Commitments, DIP Term Loan Commitment, or Global Revolving Commitments (together, the

“Commitments”)), in an amount equal to the then unpaid amounts of the Allowed Professional

Fees (any such amounts actually advanced shall constitute DIP Loans) and (ii) also constitute a

demand to the Debtors to utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed

Professional Fees. The Debtors shall deposit and hold such amounts in a segregated account at

the DIP Agent in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out

Trigger Notice Reserve”) prior to any and all other claims. On the Termination Declaration Date,

the Carve Out Trigger Notice shall also (i) be deemed a request by the Debtors for both revolving

and any outstanding delayed draw term loans under the DIP Facilities (on a pro rata basis based

on the then outstanding Commitments), in an amount equal to the Post-Carve Out Trigger Notice

Cap (any such amounts actually advanced shall constitute DIP Loans) and (ii) constitute a demand

to the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by

any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount

equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit and hold such amounts

in a segregated account at the DIP Agent in trust to pay such Allowed Professional Fees benefiting




                                                37
from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and,

together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any

and all other claims. On the first business day after the DIP Agent gives such notice to such DIP

Lenders, notwithstanding anything in the DIP Facilities to the contrary, including with respect to

the existence of a Default (as defined in the applicable DIP Facility) or Event of Default (as defined

in the applicable DIP Facility), the failure of the Debtors to satisfy any or all of the conditions

precedent for any of the DIP Loans under any of the DIP Facilities, any termination of the

Commitments following an Event of Default, or the occurrence of the Maturity Date (as defined

in the applicable DIP Facility), each DIP Lender with an outstanding Commitment (on a pro rata

basis based on the then outstanding Commitments) shall make available to the DIP Agent such

DIP Lender’s pro rata share with respect to such borrowing in accordance with the applicable DIP

Facility. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the

“Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice

Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not

been reduced to zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless all DIP

Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

terminated, in which case any such excess shall be paid to the Prepetition Secured Parties (as

defined in the Motion), in accordance with their rights and priorities as of the Petition Date. All

funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”),

and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero, to

pay the DIP Agents for the benefit of the DIP Lenders, unless the DIP Obligations have been




                                                 38
indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any

such excess shall be paid to the Prepetition Secured Parties in accordance with their rights and

priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP Loan

Documents, or this Interim Order, if either of the Carve Out Reserves is not funded in full in the

amounts set forth in this Section 2.3, then, any excess funds in one of the Carve Out Reserves

following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively,

shall be used to fund the other Carve Out Reserve, up to the applicable amount set forth in this

Section 2.3, prior to making any payments to the DIP Agents or the Prepetition Secured Parties,

as applicable. Notwithstanding anything to the contrary in the DIP Loan Documents or this

Interim Order, following delivery of a Carve Out Trigger Notice, the DIP Agents and the

Prepetition Agents shall not sweep or foreclose on cash (including cash received as a result of the

sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been fully

funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with

any excess paid to the DIP Agent for application in accordance with the DIP Loan

Documents.     Further, notwithstanding anything to the contrary in this Interim Order,

(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Loans (as

defined in the DIP Loan Agreements) or increase or reduce the DIP Obligations, (ii) the failure of

the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority

of the Carve Out, and (iii) in no way shall the Initial Budget, Approved Budget, Carve Out, Post-

Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap

or limitation on the amount of the Allowed Professional Fees due and payable by the Debtors. For

the avoidance of doubt and notwithstanding anything to the contrary in this Interim Order, the DIP

Facilities, or in any Prepetition Credit Facilities, the Carve Out shall be senior to all liens and




                                                 39
claims securing all of the DIP Facilities, the Prepetition Replacement Liens, and any and all other

forms of adequate protection, liens, or claims securing the DIP Obligations or the Prepetition

Secured Obligations. For the avoidance of doubt, the Carve Out shall not be senior to the

Prepetition Term Liens or the Prepetition Term Adequate Protection Liens and Claims.

                      (c)     Payment of Allowed Professional Fees Prior to the Termination

Declaration Date. Any payment or reimbursement made prior to the occurrence of the Termination

Declaration Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                      (d)     No Direct Obligation To Pay Allowed Professional Fees. None of

the DIP Agent, DIP Lenders, the Prepetition Secured Parties, or the Prepetition Term Parties shall

be responsible for the payment or reimbursement of any fees or disbursements of any Professional

Person incurred in connection with these Cases or any Successor Cases under any chapter of the

Bankruptcy Code. Nothing in this Interim Order or otherwise shall be construed to obligate the

DIP Agent, the DIP Lenders, the Prepetition Secured Parties, or the Prepetition Term Parties in

any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

                      (e)     Payment of Carve Out On or After the Termination Declaration

Date. Any payment or reimbursement made on or after the occurrence of the Termination

Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the Carve

Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and made a part

of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the

protections granted under this Interim Order, the DIP Loan Documents, the Bankruptcy Code, and

applicable law.




                                                40
                2.4     Excluded Professional Fees. Notwithstanding anything to the contrary in

this Interim Order, none of the (i) Carve Out, (ii) DIP Facilities, (iii) DIP Collateral, Prepetition

ABL Collateral, DIP Loans, ABL Cash Collateral, Revolving Loans, Letters of Credit, or (iv) any

other credit or financial accommodations provided under or in connection with any of the DIP

Loan Documents, nor the proceeds of any of the foregoing may be used to pay any Allowed

Professional Fees or any other fees or expenses incurred by any Professional Person, directly or

indirectly, or by any of the Debtors, the Committee, if any, or any trustee or other estate

representative appointed in these Cases or any Successor Cases or any other person or entity (or

to pay any professional fees, disbursements, costs or expenses incurred in connection therewith)

in connection with any of the following unless, with respect to (ii)-(iv), agreed to in writing by

the DIP Lenders:

                        (a)     an assertion or joinder in any claim, counter-claim, action,

proceeding, application, motion, objection, defense or other contested matter seeking any order,

judgment, determination or similar relief: (i) challenging the legality, validity, priority, perfection,

or enforceability of the (A) Prepetition Secured Obligations or Prepetition Secured Parties’ liens

on and security interests in the Prepetition ABL Collateral, and (B) the DIP Obligations or any

DIP Agent’s or DIP Lender’s liens on and security interests in the DIP Collateral; (ii) invalidating,

setting aside, avoiding or subordinating, in whole or in part, (A) the Prepetition Secured

Obligations or Prepetition Secured Parties’ liens on and security interests in the Prepetition ABL

Collateral, and (B) the DIP Obligations or any DIP Agent’s or DIP Lender’s liens on and security

interests in the DIP Collateral; or (iii) preventing, hindering or delaying either DIP Agent’s or DIP

Lenders’ enforcement of any lien, claim, right or security interest or realization upon any DIP




                                                  41
Collateral in accordance with the terms and conditions of either DIP Loan Agreement or any DIP

Loan Documents, respectively, and this Interim Order;

                       (b)     (i) to use or seek to use ABL Cash Collateral; (ii) except as permitted

by the DIP Loan Documents, to sell or otherwise dispose of the DIP Collateral (or any portion

thereof) other than in accordance with the terms of this Interim Order; (iii) except to the extent

permitted by the DIP Loan Documents, to use or seek to use any insurance proceeds constituting

DIP Collateral without the consent of the DIP Agents and the applicable Required DIP Lenders

(as defined in the applicable DIP Loan Document); (iv) except to the extent expressly permitted

by the DIP Loan Documents, to seek authorization to incur Indebtedness or Financial Indebtedness

(as defined in the applicable DIP Loan Agreements) or to incur liens or security interests; (v) to

object to or challenge in any way the rights granted or provided to the DIP Secured Parties under

the terms of this Interim Order or the Bankruptcy Code, the DIP Liens, DIP Obligations,

Prepetition Liens, Prepetition Secured Obligations, DIP Collateral (including ABL Cash Collateral

or Prepetition ABL Collateral or any other claims or liens held by or on behalf of any of the DIP

Agents, the DIP Lenders or the Prepetition Secured Parties, respectively, (vi) to prosecute or

support any plan of liquidation or reorganization that crams down or reinstates the Prepetition

Secured Obligations, (vii) to investigate (including by way of examinations or discovery

proceedings, whether formal or informal), prepare, assert, join, commence, support or prosecute

any action for any claim, counter-claim, action, proceeding, application, motion, objection,

defense, or other contested matter seeking any order, judgment, determination or similar relief

against, or adverse to the interests of, in any capacity, against any of the Released Parties with

respect to any transaction, occurrence, omission, action or other matter arising under, in connection

with or related to this Interim Order, the DIP Facility, the DIP Loan Documents, the Prepetition




                                                 42
Loan Documents or the transactions contemplated therein or thereby, including, without limitation,

(A) any claims or causes of action arising under chapter 5 of the Bankruptcy Code, (B) any so-

called “lender liability” claims and causes of action, (C) any challenge to, claim, or cause of action

with respect to the validity, enforceability, priority and extent of, or asserting any defense,

counterclaim, or offset to, the DIP Obligations, the DIP Superpriority Claims, the DIP Liens, the

DIP Loan Documents, the Prepetition Loan Documents or the Prepetition Secured Obligations,

(D) any claim or cause of action seeking to challenge, invalidate, modify, set aside, avoid, marshal,

limit, restrict, subordinate, disallow, or recharacterize in whole or in part, the DIP Obligations, the

DIP Liens, the DIP Superpriority Claim, the DIP Collateral, the Prepetition ABL Collateral, the

Prepetition Secured Obligations, (E) any action seeking to modify any of the rights, remedies,

priorities, privileges, protections and benefits granted to either the DIP Agents or the DIP Lenders

hereunder or under any of the DIP Loan Documents, the Prepetition Secured Parties under any of

the Prepetition Loan Documents (in each case, including, without limitation, claims, proceedings

or actions that might prevent, hinder or delay any of the DIP Agent’s or the DIP Lenders’

assertions, enforcements, realizations or remedies on or against the DIP Collateral in accordance

with the applicable DIP Loan Documents and this Order and/or the Final Order (as applicable)

(provided, however, and subject to entry of the Final Order, that an amount no more than, $50,000

in the aggregate, to be incurred solely by the Committee (the “Investigation Budget Amount”) of

the DIP Collateral or proceeds from the borrowings under the DIP Facilities or any other amounts,

may be used for allowed fees and expenses in investigating (but not objecting to, challenging,

litigating (including by way of discovery), opposing, or seeking to subordinate or recharacterize)

the validity, enforceability, perfection, priority or extent of the Prepetition Liens, the Prepetition




                                                  43
Loan Documents, or the Prepetition Secured Obligations, within the applicable challenge period

as set forth in Section 4.1.

                        (c)    any act which has or could adversely modify or compromise the

rights and remedies of any DIP Secured Party and/or Prepetition Secured Party under this Interim

Order, including, without limitation, a challenge to the ability of any DIP Secured Party or

Prepetition Secured Party to credit bid in connection with the sale of any assets of the Debtors, or

which directly results in the occurrence of a DIP Termination Event under any DIP Loan

Documents, or this Interim Order.

                2.5     Use of ABL Cash Collateral; Adequate Protection.

                        (a)    Authorization to Use ABL Cash Collateral. Subject to the terms and

conditions of this Interim Order and the DIP Loan Documents, and consistent with the Approved

Budget, the Debtors shall be and are hereby authorized to use the ABL Cash Collateral (as defined

in section 363 of the Bankruptcy Code) for the period commencing on the date of this Interim

Order and terminating upon the occurrence of a DIP Termination Event. Nothing in this Interim

Order shall authorize the disposition of any assets of the Debtors or their Estates outside the

ordinary course of business, or any Debtor’s use of ABL Cash Collateral or other proceeds

resulting therefrom, except as expressly permitted in this Interim Order, the DIP Loan Documents

and compliance with the Approved Budget. Any failure by the Debtors on or after the Petition

Date to comply with the segregation requirements of section 363(c)(4) of the Bankruptcy Code in

respect of any ABL Cash Collateral shall not be used as a basis to challenge any of the Prepetition

Secured Obligations, or the extent, validity, enforceability or perfected status of any of the

Prepetition Liens.




                                                44
                       (b)    Prepetition Replacement Liens. As adequate protection for the

Diminution in Value of their interests in the Prepetition ABL Collateral (including ABL Cash

Collateral) and the subordination to the Carve Out, the Prepetition Secured Parties for the benefit

of themselves and the Prepetition Lenders, are hereby granted pursuant to sections 361 and 363 of

the Bankruptcy Code, and solely to the extent of the Diminution in Value, valid, binding,

enforceable and perfected replacement liens upon and security interests in all DIP Collateral other

than the Prepetition Term Collateral (the “Prepetition Replacement Lien”). The Prepetition

Replacement Lien shall be junior and subordinate only to (i) the Carve Out, (ii) the Permitted Liens

(as defined in the DIP Loan Agreements) (iii) Prepetition Secured Parties and Prepetition Lenders’

liens on the DIP Collateral to secure the Prepetition ABL Obligations, and (iv) the DIP Agents’

and DIP Lenders’ DIP Lien on the DIP Collateral. Notwithstanding the foregoing, payment of any

documented fees, costs and expenses of the Prepetition Term Parties pursuant to the respective

Adequate Protection Order, including all reasonable and documented professional and advisory

fees, costs, and expenses of legal, financial and other professionals, shall not be subject to

disgorgement.

                       (c)    Prepetition 507(b) Priority Claims.         As additional adequate

protection for the Diminution in Value, the Prepetition Secured Parties for the benefit of

themselves and the Prepetition Lenders, are hereby granted as and to the extent provided by

section 507(b) of the Bankruptcy Code, and solely to the extent of the Diminution in Value, an

allowed superpriority administrative expense claim in each of these Cases and any successor

bankruptcy cases (the “Prepetition Adequate Protection Superpriority Claim”). The Prepetition

Adequate Protection Superpriority Claim shall be junior only to (i) the Carve Out, and (ii) the DIP

Superpriority Claim, and (iii) the Prepetition Term Adequate Protection Liens and Claims, and




                                                45
shall otherwise have priority over all administrative expense claims and unsecured claims against

Debtors and their Estates now existing or hereafter arising, of any kind or nature whatsoever.

                       (d)     Fees and Expenses. The Prepetition Secured Parties for themselves

and for the benefit of the applicable Prepetition Lenders, shall receive from the Debtors current

cash payments of all reasonable and documented out-of-pocket fees and expenses (whether

incurred prepetition or post-petition) of Allen & Overy LLP; Willkie Farr & Gallaher LLP;

Milbank, Tweed, Hadley & McCloy LLP; Norton Rose Fulbright LLP and such other local

counsels and advisors as may be required thereby (the “Creditor’s Counsel”); provided, that any

invoices submitted to, and payments made by, the Debtors under this Section 2.5(d) shall be subject

to the procedures set forth in Section 5.14 of this Interim Order.

                       (e)     Adequate Protection Payments. The Prepetition Secured Parties for

themselves and for the benefit of the applicable Prepetition Lenders, shall receive from the Debtors

periodic adequate protection payments (the “Adequate Protection Payments”) in an amount

resulting from applying a per annum rate equal to the non-default interest rate under the applicable

Prepetition Credit Facility to the aggregate outstanding amount of Prepetition Secured Obligations

as of the Petition Date in respect of such relevant periods ending after the Petition Date (and not,

for the avoidance of doubt, at any different rate set forth in any of the applicable Prepetition Credit

Facilities); provided, however, that any Adequate Protection Payment shall be without prejudice,

and with a full reservation of rights, as to whether such payment should be recharacterized or

reallocated pursuant to section 506(b) of the Bankruptcy Code as principal payments under the

applicable Prepetition Credit Facilities (whether as to principal, interest or otherwise). The

Adequate Protection Payments will be calculated on a monthly basis, and be due and payable on

the first business day of each month occurring after the first full month following the Petition Date.




                                                  46
                      (f)     Adequate Protection Reservation. The receipt by the Prepetition

Secured Parties of the adequate protection provided pursuant to paragraph 2.5 of this Interim Order

shall not be deemed an admission that the interests of the Prepetition Secured Parties are indeed

adequately protected. Further, nothing contained in this Interim Order shall prejudice or limit the

rights of the Prepetition Secured Parties, subject to the Prepetition Intercreditor Agreements, to

seek additional relief with respect to the use of ABL Cash Collateral or for additional adequate

protection.

Section 3.     Default; Rights and Remedies; Relief from Stay.

               3.1    Events of Default. The occurrence of (a) any “Event of Default” as that

term is defined in each of the DIP Loan Agreements; (b) any failure to meet or satisfy any

Milestone in accordance with the applicable DIP Loan Agreement; (c) the Maturity Date under

any DIP Loan Agreement; and/or (d) any violation, breach or default by any Debtor with respect

to any of its obligations under this Interim Order, shall constitute a “DIP Termination Event”

hereunder unless waived in writing by the applicable DIP Secured Parties and in accordance with

the applicable DIP Loan Documents.

               3.2    Rights and Remedies upon a DIP Termination Event.

                      (a)     Subject to the terms and provisions of the Prepetition Term

Adequate Protection Orders, upon the occurrence of and during the continuance of a DIP

Termination Event, the DIP Agents shall be entitled to take any act or exercise any right or remedy

as provided in this Interim Order or any DIP Loan Document, as applicable, including, without

limitation, (i) declare all DIP Obligations owing under their respective DIP Loan Documents to be

immediately due and payable; (ii) terminate, reduce or restrict any commitment to extend

additional credit to the Debtors to the extent any such commitment remains (including provision

of any Letters of Credit); (iii) terminate the DIP Facilities and any DIP Loan Document as to any



                                                47
future liability or obligation of the DIP Secured Parties, but without affecting any of the DIP

Obligations or the DIP Liens securing the DIP Obligations; (iv) terminate and/or revoke the

Debtors’ right, if any, under this Interim Order and the other DIP Loan Documents to use any ABL

Cash Collateral and all authority to use ABL Cash Collateral shall cease, subject to section 3.2(b);

(v) invoke the right to charge interest at the default rate under the DIP Loan Documents; (vi) freeze

monies or balances in the Debtors’ accounts constituting Collateral; (vii) immediately setoff any

and all amounts in accounts maintained by the Debtors with the applicable DIP Agents or the DIP

Lenders against the DIP Obligations; (viii) otherwise enforce any and all rights against the DIP

Collateral in the possession of any of the applicable DIP Lenders, including, without limitation,

disposition of the DIP Collateral for application towards the DIP Obligations, subject to section

3.2(b); and (A) take any other actions or exercise any other rights or remedies permitted under this

Order, the DIP Loan Documents or applicable law; provided, however, that prior to the exercise

of any right set forth in this paragraph, the applicable DIP Agent shall be required to provide three

(3) Business Days’ written notice to counsel to the Debtors, counsel to the Committee and the U.S.

Trustee of its intent to exercise its rights and remedies (the “Enforcement Notice Period”) other

than with respect to funding of the Carve Out. The DIP Secured Parties shall have no obligation

to lend or advance any additional funds to or on behalf of Debtors, or provide any other financial

accommodations to Debtors, immediately upon or after the occurrence of a DIP Termination

Event, or upon the occurrence of any act, event, or condition that, with the giving of notice or the

passage of time, or both, would constitute a DIP Termination Event. For the avoidance of doubt,

notwithstanding the forgoing, the Debtors may use ABL Cash Collateral for (i) the Carve Out

Reserves, as set forth in Section 2.3; and (ii) subject to the Approved Budget, amounts that the

Debtors have determined in good faith are, in the ordinary course, critical to the preservation of




                                                 48
the Debtors and their Estates and have approved in advance in writing by the applicable Required

DIP Lenders.

                       (b)     Unless during such Enforcement Notice Period the Court determines

that a DIP Termination Event has not occurred, the DIP Agents and the DIP Lenders shall be

deemed to have received relief from the automatic stay, and subject in each case to the terms and

conditions of the Prepetition Term Adequate Protection Orders, may (unless stayed) foreclose on

all or any portion of the DIP Collateral, collect accounts receivable, and apply the proceeds thereof

to the DIP Obligations, occupy the Debtor ABL Obligors’ premises to sell or otherwise dispose of

the DIP Collateral, or otherwise exercise all rights and remedies available against the DIP

Collateral permitted by the DIP Loan Documents in accordance with applicable law or equity,

without further notice to, hearing of, or order from this Court, and without restriction or restraint

by any stay under sections 105 or 362 of the Bankruptcy Code, or otherwise. During the

Enforcement Notice Period, the Debtors may use ABL Cash Collateral to pay, subject to the

Approved Budget, only the following amounts and expenses: (i) the Carve Out Reserves, as set

forth in section 2.3; and (ii) subject to the Approved Budget, amounts that the Debtors have

determined in good faith are, in the ordinary course, critical to the preservation of the Debtors and

their Estates and have approved in advance in writing by the applicable Required DIP Lenders.

The Debtors shall reasonably cooperate with the DIP Agents and the DIP Lenders in their exercise

of rights and remedies, whether against the DIP Collateral or otherwise, and the Debtors shall

waive any right to seek relief under the Bankruptcy Code, including under section 105 thereof, to

the extent such relief would restrict or impair the rights and remedies of the DIP Agents and the

DIP Lenders set forth in this Interim Order and in the DIP Loan Documents, other than to dispute

whether a DIP Termination Event has in fact occurred; provided, however, that none of the DIP




                                                 49
Secured Parties shall object to a request by the Debtors for an expedited hearing before the Court

to contest whether a DIP Termination Event has in fact occurred.

               3.3     Modification of Automatic Stay.

                       (a)     The automatic stay provisions of section 362 of the Bankruptcy

Code and any other restriction imposed by an order of the Court or applicable law are hereby

modified without further notice, application or order of the Court to the extent necessary to

(i) permit the DIP Agents to perform any act authorized or permitted under or by virtue of this

Interim Order, the DIP Loan Agreements, the DIP Security Agreements, or the other DIP Loan

Documents, as applicable, including, without limitation, (A) to implement the postpetition

financing arrangements authorized by this Interim Order, (B) to take any act to create, validate,

evidence, attach or perfect any lien, security interest, right or claim in the DIP Collateral, (C) to

assess, charge, collect, advance, deduct and receive payments with respect to the Prepetition ABL

Obligations and DIP Obligations (or any portion thereof), including, without limitation, all

interests, fees, costs and expenses permitted under any of the DIP Loan Documents and apply such

payments to the Prepetition ABL Obligations, and (D) immediately following the expiration of the

Enforcement Notice Period (as referred to above), unless stayed, to take any action and exercise

all rights and remedies provided to it by this Interim Order, the DIP Loan Documents or applicable

law; provided that the authorization set forth in this paragraph 3.3(a) shall be subject in each case

to the terms and conditions of the Prepetition Term Adequate Protection Orders and (ii) to permit

the Stalking Horse Bidder to terminate the Stalking Horse Agreement in accordance with its terms

and to deliver any notice or election contemplated thereunder.

Section 4.     Representations; Covenants; and Waivers.

               4.1     Reservation of Third Party Challenge Rights.




                                                 50
                       (a)     Objections to Prepetition ABL Obligations.            Notwithstanding

anything to the contrary in the Interim Order, any action, claim, defense, complaint, motion or

other written opposition (hereinafter, a “Prepetition Objection”) that seeks to object to, challenge,

contest or otherwise invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction,

disgorgement or claim of any kind regarding: (i) the existence, validity or amount of the

Prepetition ABL Obligations, as of the Petition Date, (including as to the value of a secured claim

of the Prepetition Agent and Prepetition Lenders solely with respect to Prepetition ABL

Obligations, pursuant to section 506(a) of the Bankruptcy Code) or (ii) the extent, legality, validity,

perfection or enforceability of the Prepetition Secured Parties and Prepetition Lenders’ respective

prepetition liens and security interests in the Prepetition ABL Collateral solely with respect to

Prepetition ABL Obligations, shall be properly filed with the Court (x) by the Committee, if a

Committee is appointed and if the Court grants the Committee the requisite standing, within sixty

(60) calendar days from the date of entry of the Final Order (the “Committee Challenge Period”),

or (y) if no Committee is appointed, by any party in interest with requisite standing within seventy-

five (75) calendar days from the date of entry of the Final Order (such period, together with the

Committee Challenge Period, the “Challenge Periods” and each, a “Challenge Period”); provided,

however, that nothing herein shall permit any party to challenge the extent or validity of the DIP

Obligations or any liens that secure such DIP Obligations or provide standing to any such party;

provided further however, that the portion of the Roll-Up effective immediately upon entry of this

Order shall be subject to Local Rule 4001-2(g)(5). If any such Prepetition Objection is timely and

properly filed and a final, non-appealable order is entered by a court of competent jurisdiction

sustaining and ordering some or all of the relief requested in such Prepetition Objection, nothing

in this Interim Order shall prevent the Court from granting appropriate relief with respect to the




                                                  51
Prepetition ABL Obligations or the Prepetition Secured Parties or the Prepetition Lenders’ liens

on the Prepetition ABL Collateral. If no Prepetition Objection is timely and properly filed, or if a

Prepetition Objection is timely and properly filed but denied, (i) the Prepetition ABL Obligations

shall be deemed allowed in full, shall not be subject to any setoff, recoupment, counterclaim,

deduction or claim of any kind, and shall not be subject to any further objection or challenge by

any party at any time, and the Prepetition Secured Parties and the Prepetition Lenders’ prepetition

liens on and security interest in the Prepetition ABL Collateral shall be deemed legal, valid,

perfected, enforceable, and non-avoidable for all purposes, and (ii) the Prepetition Secured Parties

and the Prepetition Lenders, and each of their respective participants, agents, officers, directors,

employees, attorneys, professionals, successors, and assigns (each in their respective capacities as

such) shall be deemed released and discharged from any and all claims and causes of action related

to or arising out of the Prepetition Loan Documents and the Prepetition ABL Obligations, and shall

not be subject to any further objection or challenge relating thereto or arising therefrom by any

party at any time. The stipulations set forth in Section E of this Interim Order shall be binding

upon each party in interest, including the Committee (if appointed) unless the Committee or any

other party in interest with the requisite standing, (i) timely files a Prepetition Objection pursuant

to Section 4.1(a)(x) or 4.1(a)(y) above, as applicable, and (ii) such Prepetition Objection is

sustained by a final and non-appealable order. Nothing contained in this Section 4.1(a) or

otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims or

protections afforded to Prepetition Secured Parties or any Prepetition Lenders in connection with

all postpetition Revolving Loans and Letters of Credit, and any other postpetition financial and

credit accommodations provided by Prepetition Secured Parties to Debtors in reliance on

section 364(e) of the Bankruptcy Code and in accordance with the terms and provisions of this




                                                 52
Interim Order and the Prepetition Loan Documents. Nothing contained in this Section 4.1(a) or

otherwise shall or shall be deemed or construed to impair, prejudice or waive any rights, claims or

protections afforded to the DIP Agents or DIP Lenders in connection with all postpetition financial

and credit accommodations provided by the DIP Agents or DIP Lenders in reliance on

section 364(e) of the Bankruptcy Code and in accordance with the terms and provisions of this

Interim Order and the DIP Loan Documents.

                      (b)     Nothing in this Interim Order vests or confers on the Committee or

any person (as defined in the Bankruptcy Code) standing or authority to pursue any cause of action

belonging to the Debtors or their Estates, and all rights to object to such standing are expressly

reserved.

                      (c)     If the DIP Facilities are not approved on a final basis due to the

existence and approval of competing or alternative debtor-in-possession financing (a “Competing

DIP Facility”), the Debtors, Guarantors, and Prepetition Obligors shall pay in cash within 15 days

all amounts, obligations, and liabilities owing or payable to any Prepetition Secured Parties

Prepetition Lenders, DIP Agents, or DIP Lenders, including any counsel or professionals retained

by such Prepetition Secured Parties, Prepetition Lenders, DIP Agents, or DIP Lenders under the

Prepetition Loan Documents or DIP Loan Documents including, without limitation, (i) any and all

DIP Obligations and (ii) any principal, interest, fees, commitment fees, administrative agent fees,

audit fees, closing fees, service fees, facility fees, or other fees, costs, expenses, charges and

disbursements of the respective Prepetition Secured Parties (including the reasonable and

documented fees and expenses of each of the Prepetition Secured Parties’ attorneys, advisors,

accountants and other consultants), any obligations in respect of indemnity claims, whether

contingent or absolute, in each case constituting all “Obligations” as defined in the Prepetition




                                                53
Loan Documents. For the avoidance of doubt, the “DIP Obligations” set forth in this Interim Order

will include reasonable and documented fees and expenses incurred by the DIP Secured Parties in

connection with the negotiation and preparation of the Stalking Horse Bid and any related

documents.

               4.2     Debtors’ Waivers. Prior to the payment in full of all Prepetition ABL

Obligations and all DIP Obligations, any request by the Debtors with respect to the following shall

also constitute a DIP Termination Event: (a) to use ABL Cash Collateral of DIP Agents, the DIP

Lenders, or the Prepetition Secured Parties under section 363 of the Bankruptcy Code; (b) to obtain

post-petition loans or other financial accommodations pursuant to section 364(c) or 364(d) of the

Bankruptcy Code that does not provide for the repayment in full of the DIP Obligations, other than

as provided in this Interim Order or as may be otherwise permitted pursuant to the DIP Loan

Documents; (c) to challenge the application of any payments authorized by this Interim Order as

pursuant to section 506(b) of the Bankruptcy Code, or to assert that the value of the Prepetition

ABL Collateral is less than the Prepetition ABL Obligations; (d) to propose, support or have a plan

of reorganization or liquidation that does not provide for the payment in cash in full and satisfaction

of all DIP Obligations on the effective date of such plan in accordance with the terms and

conditions set forth in the DIP Loan Documents; (e) to propose or support any challenge by any

party in interest to seek to limit or prevent the DIP Lenders or the Prepetition Lenders from

exercising their credit bid rights in connection with the sale of any Assets of the Debtors; or (f) to

seek relief under the Bankruptcy Code, including without limitation, under section 105 of the

Bankruptcy Code, to the extent any such relief would restrict or impair (i) the rights and remedies

of any of the DIP Agents or the DIP Lenders against the Debtors as provided in this Interim Order

or any of the DIP Loan Documents or (ii) the exercise of such rights or remedies by any of the DIP




                                                  54
Agents or the DIP Lenders against the Debtors in accordance with the DIP Loan Agreements or

this Interim Order (other than to object to the exercise of the rights and remedies within the

Enforcement Notice Period on the grounds set forth in Section 3.2 of this Interim Order); provided,

however, that the DIP Agents may otherwise consent in writing, but no such consent shall be

implied from any other action, inaction, or acquiescence by DIP Agents or any DIP Lender.

               4.3     Collateral Rights.     Until all Prepetition ABL Obligations and DIP

Obligations shall have been paid in full in accordance with the terms of the Prepetition Loan

Documents and DIP Loan Documents, it shall be a DIP Termination Event pursuant to section 3.1

of this Interim Order if any Debtor takes any of the following actions, except to the extent permitted

by, and subject in all respects to, the DIP Loan Documents and the Prepetition Term Adequate

Protection Orders: take any action to foreclose upon or recover, in connection with the liens

granted thereto pursuant to the Prepetition Loan Documents, this Interim Order, or otherwise seek

or exercise any enforcement rights or remedies against any DIP Collateral or in connection with

the debt and obligations underlying the Prepetition Loan Documents or the Adequate Protection

Liens, including, without limitation, in respect of the occurrence or continuance of any DIP

Termination Event.

Section 5.     Prepetition Term Lender Adequate Protection Liens and Claims

               5.1     As adequate protection for the Prepetition Term Parties’ respective interests

in their respective Prepetition Term Collateral, pursuant to section 361 and 363(e) of the

Bankruptcy Code, and as a condition for the Debtors’ use of their Prepetition Term Collateral,

including any Prepetition Term Cash Collateral, each of the Prepetition Term Parties is granted

the adequate protection set forth in (a) the relevant Prepetition Term Adequate Protection Order or

(b) if no Prepetition Term Adequate Protection Order has been entered with respect to any

Prepetition Term Party, (i) cash payment of all accrued and unpaid interest, at the applicable non-



                                                 55
default rates provided in the respective Prepetition Term Loan Document and (ii) continued

maintenance of and appropriate insurance on the applicable collateral in amounts consistent with

the Debtors’ prepetition practices as set forth in the applicable Prepetition Term Loan Document;

provided, however, that the Debtors reserve the right to seek recharacterization of adequate

protection as being applied to principal and/or seek a determination on the value of the Prepetition

Term Collateral. Notwithstanding the foregoing, payment of any documented fees, costs and

expenses of the Prepetition Term Parties pursuant to the respective Adequate Protection Order,

including all reasonable and documented professional and advisory fees, costs, and expenses of

legal, financial and other professionals, shall not be subject to disgorgement.

               5.2     Subject to the provision of the Prepetition Term Adequate Protection Liens

and Claims, and the terms of the Prepetition Term Adequate Protection Orders, the Debtors are

authorized to use the Prepetition Term Collateral, including the Prepetition Term Cash Collateral.

Section 6.     Other Rights and DIP Obligations.

               6.1     No Modification or Stay of This Interim Order. The DIP Agents and the

DIP Lenders have acted in good faith in connection with the DIP Facilities, the Interim Financing,

and with this Interim Order, and their reliance on this Interim Order is in good faith. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with Section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Interim Order are hereafter modified, reversed, amended or vacated by a subsequent order

of the Court or any other court, the DIP Agents, the DIP Lenders, the Prepetition Secured Parties

and the Prepetition Lenders are entitled to the protections provided in section 364(e) of the

Bankruptcy Code. Notwithstanding (a) any stay, modification, amendment, supplement, vacating,

revocation or reversal of this Interim Order, any of the DIP Loan Documents or any term hereunder

or thereunder, (b) the failure to obtain a Final Order pursuant to Bankruptcy Rule 4001(c)(2), or



                                                 56
(c) the dismissal or conversion of one or more of the Cases (each, a “Subject Event”), (x) the acts

taken by each of the DIP Secured Parties in accordance with this Interim Order, and (y) the DIP

Obligations incurred or arising prior to DIP Agents’ actual receipt of written notice (email being

sufficient) from the Debtors expressly describing the occurrence of such Subject Event shall, in

each instance, be governed in all respects by the original provisions of this Interim Order, and the

acts taken by each such DIP Secured Party in accordance with this Interim Order, and the liens

granted to each DIP Secured Party in the DIP Collateral, and all other rights, remedies, privileges,

and benefits in favor of each DIP Secured Party pursuant to this Interim Order and the DIP Loan

Documents shall remain valid and in full force and effect pursuant to section 364(e) of the

Bankruptcy Code. For purposes of this Interim Order, the term “appeal”, as used in section 364(e)

of the Bankruptcy Code, shall be construed to mean any proceeding for reconsideration, amending,

rehearing, or re-evaluating this Interim Order by this Court or any other tribunal.

               6.2     Rights of Access and Information. The Debtors shall comply with the rights

of access and information afforded to any DIP Secured Party under the DIP Loan Documents, the

Debtors shall be and hereby are required to afford representatives, agents and/or employees of the

DIP Agents and the DIP Lenders reasonable access to the Debtors’ premises during normal

business hours and without interference with the proper operation of the Debtors’ businesses and

their books and records, and shall reasonably cooperate, reasonably consult with, and reasonably

provide to such persons all reasonable information as may be reasonably requested with respect to

the business, results of operations and financial condition of any of the Debtors; provided that

(a) the costs and expenses of only one inspection per month will be reimbursed (if such inspection

is not conducted by the DIP Agents), (b) representatives of the Debtors and the DIP Agents shall

have been provided a reasonable opportunity to be present during the inspection, and (c) in no




                                                57
event shall such inspection rights require the Debtors to provide any such information (i) in respect

of which disclosure is prohibited by law or (ii) is subject to attorney-client privilege or constitutes

attorney work-product.

               6.3     Power to Waive Rights; Duties to Third Parties. The DIP Agents shall have

the right to waive any of the terms, rights and remedies provided or acknowledged in this Interim

Order that are in favor of the DIP Lenders (the “DIP Lender Rights”), and shall have no obligation

or duty to any other party with respect to the exercise or enforcement, or failure to exercise or

enforce, any DIP Lender Right(s). Any waiver by the DIP Agents of any DIP Lender Rights shall

not be or constitute a continuing waiver unless otherwise provided therein. Any delay in or failure

to exercise or enforce any DIP Lender Right shall neither constitute a waiver of such DIP Lender

Right, subject the DIP Agent or any DIP Lender to any liability to any other party, nor cause or

enable any party other than the Debtors to rely upon or in any way seek to assert as a defense to

any obligation owed by the Debtors to the DIP Agent or any DIP Lender.

               6.4     No Unauthorized Disposition of Collateral. The Debtors shall not sell,

transfer, lease, encumber, use, or otherwise dispose of any portion of the DIP Collateral (including

inventory and ABL Cash Collateral), other than pursuant to the terms of this Interim Order, the

DIP Loan Documents, and the Prepetition Term Adequate Protection Orders.

               6.5     No Waiver. The failure of the DIP Lenders to seek relief or otherwise

exercise their rights and remedies under the DIP Loan Documents, the DIP Facilities, or the Interim

Order, as applicable, shall not constitute a waiver of any of the DIP Lenders’ rights hereunder,

thereunder, or otherwise. Notwithstanding anything herein, the entry of this Interim Order is

without prejudice to, and does not constitute a waiver of, expressly or implicitly, or otherwise

impair the DIP Lenders under the Bankruptcy Code or under non-bankruptcy law, including




                                                  58
without limitation, the rights of the DIP Lenders to: (a) request conversion of the Cases to cases

under chapter 7, dismissal of the Cases, or the appointment of a trustee in the Cases; or (b) propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a plan; or (c) exercise any of the

rights, claims, or privileges (whether legal, equitable, or otherwise) of the DIP Lenders.

               6.6     Maintenance of DIP Collateral. Unless the DIP Agents, acting at the

direction of the applicable Required DIP Lenders, otherwise consent in writing, until (x) the

payment in full or otherwise acceptable satisfaction of all DIP Obligations and (y) the termination

of the DIP Agents’ and the DIP Lenders’ obligations to extend credit under the DIP Facilities, the

Debtors shall continue to maintain all property, operational and other insurance as required and as

specified in the DIP Loan Documents and in each case in accordance with the DIP Loan

Documents. Upon entry of this Interim Order and to the fullest extent provided by applicable law,

each of the DIP Agents (on behalf of the applicable DIP Lenders) shall be, and shall be deemed to

be, without any further action or notice, named as additional insureds and loss payees on each

insurance policy maintained by the Debtors that in any way relates to the DIP Collateral.

               6.7     Reservation of Rights. The terms, conditions and provisions of this Interim

Order are in addition to and without prejudice to the rights of each DIP Agent and DIP Lender to

pursue any and all rights and remedies under the Bankruptcy Code, the DIP Loan Documents or

any other applicable agreement or law, including, without limitation, rights to seek adequate

protection and/or additional or different adequate protection, to seek relief from the automatic stay,

to seek an injunction, to oppose any request for use of cash collateral or granting of any interest in

the DIP Collateral, as applicable, or priority in favor of any other party, to object to any sale of

assets, and to object to applications for allowance and/or payment of compensation of

professionals or other parties seeking compensation or reimbursement from the Estates; provided,




                                                 59
however, that all such rights shall be subject to the terms and conditions of the Prepetition Term

Adequate Protection Orders.

               6.8     Binding Effect.

                       (a)    All of the provisions of this Interim Order and the DIP Loan

Documents, the DIP Obligations, all Liens, and claims granted hereunder in favor of each of the

DIP Secured Parties, and any and all rights, remedies, privileges, immunities and benefits in favor

of each DIP Agent, DIP Lender, and Prepetition Secured Party set forth herein, including without

limitation the parties’ acknowledgements, stipulations, and agreements in paragraph E of this

Interim Order, subject to section 4.1 hereof (without each of which the DIP Secured Parties would

not have entered into or provided funds under the DIP Loan Documents and the Prepetition

Secured Parties would not have consented to the priming and use of ABL Cash Collateral provided

for hereunder) provided or acknowledged in this Interim Order, and any actions taken pursuant

thereto, shall be effective and enforceable immediately upon entry of this Interim Order

notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h) and 7062, shall continue in full force and

effect, and shall survive entry of any other order or action, including without limitation any order

which may be entered confirming any chapter 11 plan providing for the refinancing, repayment,

or replacement of the DIP Obligations, converting one or more of the Cases to any other chapter

under the Bankruptcy Code, dismissing one or more of the Cases, approving any sale of any or all

of the DIP Collateral or the Prepetition ABL Collateral, or vacating, terminating, reconsidering,

revoking or otherwise modifying this Interim Order or any provision hereof; provided that in the

event a Final Order is entered, the terms and conditions of such Final Order shall control over this

Interim Order with respect to any DIP Obligations incurred by the Debtors upon or after entry of

the Final Order.




                                                60
                       (b)     Any order dismissing one or more of the Cases under section 1112

or otherwise shall be deemed to provide (in accordance with §§ 105 and 349 of the Bankruptcy

Code) that (i) the DIP Superpriority Claim and the DIP Agents’ and DIP Lenders’ liens on and

security interests in the DIP Collateral and all other claims, liens, adequate protections and other

rights granted pursuant to the terms of this Interim Order shall continue in full force and effect

notwithstanding such dismissal until the DIP Obligations and Prepetition ABL Obligations are

indefeasibly paid and satisfied in full, (ii) the DIP Superpriority Claim and DIP Agents’ and DIP

Lenders’ liens on and security interests in the DIP Collateral and all other claims, liens, adequate

protections and other rights granted pursuant to the terms of this Interim Order shall continue in

full force and effect notwithstanding such dismissal until the DIP Obligations are indefeasibly paid

and satisfied in full, and (iii) this Court shall retain jurisdiction, notwithstanding such dismissal,

for the purposes of enforcing all such claims, liens, protections and rights.

                       (c)     In the event this Court modifies any of the provisions of this Interim

Order or any of the DIP Loan Documents following a Final Hearing, such modifications shall not

affect the rights or priorities of any DIP Agent or DIP Lender pursuant to this Interim Order with

respect to the DIP Collateral or any portion of the DIP Obligations which arises or is incurred or

is advanced prior to such modifications.

                       (d)     This Interim Order shall be binding upon Debtors, the Prepetition

Obligors, all parties in interest in the Cases, and their respective successors and assigns, including,

without limitation, (i) any trustee or other fiduciary appointed in the Cases or any subsequently

converted bankruptcy case(s) of any Debtor and (ii) any liquidator, receiver, administrator, or

similar such person or entity appointed in any jurisdiction or under any applicable law. This




                                                  61
Interim Order shall also inure to the benefit of Debtors, DIP Agents, DIP Lenders, Prepetition

Secured Parties, and each of their respective successors and assigns.

               6.9    Discharge. The DIP Obligations and the obligations of the Debtors with

respect to adequate protection hereunder shall not be discharged by the entry of an order

confirming any plan of reorganization in any of these Cases, notwithstanding the provisions of

section 1141(d) of the Bankruptcy Code, unless such obligations have been indefeasibly paid in

full in cash, on or before the effective date of such confirmed plan of reorganization, or each of

the DIP Secured Parties has otherwise agreed in writing. Prior to the payment in full of either DIP

Facility, it shall be a DIP Termination Event under such DIP Facility if the Debtors propose or

support any Chapter 11 plan or sale of all or substantially all of the Debtors’ assets, or order

confirming such plan or approving such sale, that is not conditioned upon the payment of the DIP

Obligations (other than indemnities then due and payable) in full in cash and the payment of the

Debtors’ obligations with respect to the adequate protection hereunder, in full in cash, within a

commercially reasonable period of time, and in any event no later than the effective date of such

Chapter 11 plan or sale, without the written consent of the DIP Agents and the applicable Required

DIP Lenders.

               6.10   No Priming of Prepetition Secured Obligations. Notwithstanding anything

to the contrary herein, from and after the entry of this Interim Order, absent the express written

consent of the Prepetition Lenders, no Debtor shall seek authorization from this Court to obtain or

incur any Indebtedness or enter into a Competing DIP Facility seeking to impose liens on any

Prepetition ABL Collateral ranking on a pari passu or priming basis with respect to the Prepetition

Liens held by the Prepetition Lenders; provided, however, that nothing herein shall preclude the




                                                62
Debtors from seeking authorization to incur any Indebtedness or enter into any Competing DIP

Facility that provides for the payment in full of the Prepetition Secured Obligations.

               6.11    Section 506(c) Waiver. Subject to the Final Order, the Debtors have agreed

as a condition to obtaining financing under the DIP Facilities that in consideration for, among other

things, the Carve Out and the payments to be made under the Approved Budget to administer these

Cases with the use of ABL Cash Collateral, no costs or expenses of administration which have

been or may be incurred in these Cases at any time (including, without limitation, any costs and

expenses incurred in connection with the preservation, protection or enhancement of realization

by the DIP Agents or the DIP Lenders upon the DIP Collateral, or by the Prepetition Secured

Parties or the Prepetition Lenders upon the Prepetition ABL Collateral, as applicable) shall be

charged against any of the DIP Agents, DIP Lenders, Prepetition Secured Parties or any Prepetition

Lenders or any of the DIP Obligations or Prepetition Secured Obligations or the DIP Collateral or

the Prepetition ABL Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code or

otherwise without the prior express written consent of the affected DIP Secured Parties and/or

affected Prepetition Secured Parties, in their sole discretion, and no such consent shall be implied,

directly or indirectly, from any other action, inaction, or acquiescence by any such agents or

creditors (including, without limitation, consent to the Carve Out or the approval of any budget

hereunder).

               6.12    Section 552(b) Waiver. Subject to the Final Order, the Debtors have agreed

as a condition to obtaining financing under the DIP Facilities that the Prepetition Secured Parties

and the Prepetition Lenders are and shall each be entitled to all of the rights and benefits of section

552(b) of the Bankruptcy Code and the “equities of the case” exception under section 552(b) shall




                                                  63
not apply to the DIP Agents, the DIP Lenders, the DIP Obligations, the Prepetition Secured Parties,

the Prepetition Lenders or the Prepetition Secured Obligations.

               6.13    No Marshaling/Application of Proceeds. Subject to the Final Order, the

Debtors have agreed as a condition to obtaining financing under the DIP Facilities that in no event

shall the DIP Agents, the DIP Lenders, Prepetition Secured Parties or the Prepetition Lenders be

subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP

Collateral or the Prepetition ABL Collateral, as applicable, and all proceeds shall be received and

applied in accordance with the DIP Loan Documents and the Prepetition Loan Documents, as

applicable.

               6.14    Right to Credit Bid. Subject to section 363(k) of the Bankruptcy Code, the

terms of the DIP Loan Documents, the Final Order, the Prepetition Term Adequate Protection

Orders, and section 4.1 hereof, (a) the DIP Agents, DIP Lenders, and each of the Prepetition

Secured Parties shall have the right to credit bid as part of any asset sale process all or any portion

of the full amount of the DIP Obligations, and (b) the Prepetition Secured Parties shall have the

right to credit bid as part of any asset sale process all or any portion of the full amount of the

Prepetition Secured Obligations including, without limitation, sales pursuant to section 363 of the

Bankruptcy Code or included as part of any plan of reorganization subject to confirmation under

section 1129(b)(2)(A)(ii)–(iii) of the Bankruptcy Code.

               6.15    Payment of Lender Fees and Expenses. Each Debtor shall pay all fees and

expenses that may be reasonably required or necessary for the Debtors’ performance of their

obligations under the U.S. Prepetition Loan Documents, the Global Prepetition Loan Documents,

DIP Facilities, the DIP Loan Agreements, or the DIP Loan Documents, as applicable, including,

without limitation, the reasonable and documented fees and expenses reimbursable under the DIP




                                                  64
Facilities, the DIP Loan Agreements, or the DIP Loan Documents, as applicable, whether incurred

before or after the Petition Date as set forth in this Section 6.15:

                       (a)     All reasonable and documented out-of-pocket costs and expenses of

the DIP Agents including, without limitation, reasonable and documented fees and disbursements

of counsel to DIP Secured Parties and of counsel to the DIP Agents, incurred in connection with

the enforcement or preservation of any rights under the DIP Facilities, the DIP Loan Agreements,

or the DIP Loan Documents and any such other documents or any restructuring or “work-out”

related hereto and thereto.

                       (b)     DIP Loan Documentation and Related Expenses. Section 6.15(c)

notwithstanding, reasonable documented out-of-pocket costs and expenses (including legal fees

and expenses) incurred by the DIP Agents or DIP Lenders, as the case may be, in connection with

(i) negotiating, drafting, and otherwise documenting this Interim Order, any of the DIP Loan

Documents, and any matters related to the foregoing and (ii) the commencement of these Cases

(including matters and amounts relating to any “first day” filings or related relief) including

prepetition discussions and actions relating to any prepetition financing, including any defaults

related thereto, other financing issues, and contingency preparations, shall be due, owing, and

payable by the Debtors immediately upon the entry of this Interim Order.

                       (c)     Payment of Certain Fees and Expenses. Under no circumstances

shall professionals for any of the DIP Secured Parties be required to comply with the U.S. Trustee

fee guidelines or otherwise file a fee or retention application with the Court; provided, however,

the Debtors shall provide to the U.S. Trustee and the Committee (if appointed) a copy of any

invoices received from the DIP Agents or the DIP Lenders for professional fees and expenses

during the pendency of these Cases or under this Interim Order within two Business Days of the




                                                  65
Debtors’ counsel’s receipt thereof. The Debtors shall promptly pay, and/or the DIP Agents are

hereby authorized to make an advance under the DIP Loan Documents to timely pay, the submitted

invoices for any of the DIP Secured Parties within the ten (10) calendar days of receipt of such

invoices.

               6.16    Limits on Lender Liability.

                       (a)     InSubject to entry of the Final Order and section 4.1 hereof, in

determining to make any loan under the DIP Loan Agreements or in exercising any rights or

remedies as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the

DIP Agents and the DIP Lenders shall not be deemed to be in control of the operations of the

Debtors or to be acting as a “responsible person” or “owner or operator” with respect to the

operation or management of the Debtors, so long as the DIP Lenders’ actions do not constitute,

within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or

operational affairs of a vessel or facility owned or operated by a Debtor, or otherwise cause liability

to arise to the federal or state government or the status of responsible person or managing agent to

exist under applicable law (as such terms, or any similar terms, are used in the Internal Revenue

Code, WARN Act, the United States Comprehensive Environmental Response, Compensation and

Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute).

                       (b)     Nothing in this Interim Order or the DIP Loan Documents shall

permit the Debtors to violate 28 U.S.C. § 959(b).

                       (c)     As to the United States, its agencies, departments, or agents, nothing

in this Interim Order or the DIP Loan Documents shall discharge, release or otherwise preclude

any valid right of setoff or recoupment that any such entity may have.




                                                  66
               6.17    Survival. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive, and shall not be modified, impaired or discharged by, entry of any

order that may be entered (a) confirming any plan of reorganization in any of these Cases,

(b) converting any or all of these Cases to a case under chapter 7 of the Bankruptcy Code,

(c) dismissing any or all of these Cases, or (d) pursuant to which the Court abstains from hearing

any of these Cases. The terms and provisions of this Interim Order, including the claims, liens,

security interests, and other protections (as applicable) granted to the DIP Agents, the DIP Lenders,

the Prepetition Secured Parties and the Prepetition Lenders pursuant to this Interim Order,

notwithstanding the entry of any such order, shall continue in any of these Cases, following

dismissal of any of these Cases or any Successor Cases, and shall maintain their priority as

provided by this Interim Order until (i) in respect of the DIP Facilities, all of the DIP Obligations,

pursuant to the DIP Loan Documents and this Interim Order, have been indefeasibly paid in full

in cash (such payment being without prejudice to any terms of provisions contained in the DIP

Facilities which survive such discharge by their terms) and all commitments to extend credit under

the DIP Facilities are terminated, and (ii) in respect of the Prepetition Secured Obligations, all of

the adequate protection obligations owed to the Prepetition Secured Parties and the Prepetition

Lenders provided for in this Interim Order have been indefeasibly paid in full in cash.

               6.18    Proofs of Claim. None of the Prepetition Secured Parties or the Prepetition

Lenders shall be required to file proofs of claim in any of these Cases or subsequent cases of any

of the Debtors under any chapter of the Bankruptcy Code, and the Debtors’ Stipulations in this

Order shall be deemed to constitute a timely filed proof of claim against the applicable Debtor(s).

Notwithstanding the foregoing, any Prepetition Agent (on behalf of itself and the Prepetition

Lenders) is hereby authorized and entitled, in its discretion, but not required, to file (and amend




                                                 67
and/or supplement, as applicable) a master proof of claim for any claims of any of the Prepetition

Secured Parties arising from the Prepetition Loan Documents or in respect of the Prepetition

Secured Obligations; provided, however, that nothing in this Order shall waive the right of any

Prepetition Lender to file its own proof of claim against any of the Debtors.

                6.19    No Third Party Rights. Except as specifically provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity holders,

or any direct, indirect, or incidental beneficiary.

                6.20    No Avoidance. Subject to section 4.1 hereof, no obligations incurred or

payments or other transfers made by or on behalf of the Debtors on account of the DIP Facilities

shall be avoidable or recoverable from the DIP Agents or the DIP Lenders under any section of

the Bankruptcy Code, or any other federal, state, or other applicable law; provided, for the

avoidance of doubt, all such payments or transfers shall be subject to the terms and provisions of

the Prepetition Term Adequate Protection Orders.

                6.21    Reliance on Order.       All postpetition advances under the DIP Loan

Documents are made in reliance on this Order.

                6.22    Entry of this Order/Waiver of Applicable Stay. This Interim Order shall be

effective and enforceable upon its entry as of the Petition Date and not subject to any stay of

execution or effectiveness (all of which are hereby waived), notwithstanding anything to the

contrary contained in Bankruptcy Rule 4001(a)(3).

                6.23    Nunc Pro Tunc Effect of this Order. This Interim Order shall constitute

findings of fact and conclusions of law and shall take effect and be fully enforceable nunc pro tunc

to the Petition Date immediately upon entry thereof.           Notwithstanding Bankruptcy Rules

4001(a)(3), 6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the




                                                  68
Federal Rules of Civil Procedure, this Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of execution or effectiveness of this Interim Order.

               6.24    Limited Effect. In the event of a conflict between the terms and provisions

of any of the DIP Loan Documents and this Interim Order, the terms and provisions of this Interim

Order shall govern.

               6.25    Prepetition Term Adequate Protection Orders. The rights and remedies of

the DIP Secured Parties under the DIP Loan Documents shall be subject in all respects to the terms

and provisions of the Prepetition Term Adequate Protection Orders.

               6.26    Effect of Appeal. To the fullest extent permitted under Section 364(e) of

the Bankruptcy Code, if any or all of the provisions of this Interim Order are hereafter modified,

vacated, or stayed on appeal: (a) such stay, modification, or vacation shall not affect the validity

of any obligation, indebtedness, or liability incurred or liens granted by the Debtors to any DIP

Secured Party prior to the effective date of such stay, modification, or vacation, or the validity,

enforceability or priority of any liens, rights, or claims authorized or created under the original

provisions of this Interim Order or pursuant to any of the DIP Loan Documents; and (b) any

indebtedness, obligation, or liability incurred by the Debtors to any DIP Secured Party under any

DIP Loan Document prior to the effective date of such stay, modification, or vacation shall be

governed in all respects by the original provisions of this Interim Order and the DIP Loan

Documents, and each DIP Secured Party shall be entitled to all of the rights, remedies, privileges,

and benefits, including the DIP Liens and priorities granted to or for its benefit herein or pursuant

to the applicable DIP Loan Documents, with respect to any such indebtedness, obligation, or

liability. All DIP credit extensions under the DIP Financing Documents are deemed to have been

made in reliance upon this Interim Order, and, therefore, the indebtedness resulting from such DIP




                                                 69
Facilities prior to the effective date of any stay, modification, or vacation of this Interim Order

cannot as a result of any subsequent order in any of these Cases, or any Successor Case of a Debtor,

be (i) subordinated or (ii) deprived of the benefit or priority of the DIP Liens and the Superpriority

Claims granted to the DIP Secured Parties under this Interim Order or the DIP Loan Documents.

               6.27    General Authorization. The Debtors are authorized to take any and all

actions necessary to effectuate the relief granted in this Interim Order.

               6.28    Retention of Exclusive Jurisdiction. This Court shall retain exclusive

jurisdiction and power with respect to all matters arising from or related to the implementation or

interpretation of this Interim Order, the DIP Loan Agreements, and the other DIP Loan

Documents; provided, however, that no party shall be prevented from seeking relief from this

Court to take proceedings relating to the DIP Loan Agreements and the other DIP Loan Documents

in any other courts with jurisdiction in accordance with the terms of such agreements.

Section 7.     Final Hearing and Response Dates.

       The Final Hearing on the Motion pursuant to Bankruptcy Rule 4001(c)(2) is scheduled for

__________2018, at _____ __.m. (prevailing Eastern Time) before this Court. The Debtors shall

promptly mail copies of this Interim Order to the Notice Parties, and to any other party that has

filed a request for notices with this Court and to any Committee after same has been appointed, or

the Committee’s counsel, if same shall have filed a request for notice. The Debtors may serve the

Motion and the Interim Order without the exhibits attached thereto as such exhibits are voluminous

and available, free of charge, at http://dm.epiq11.com/aegean, and such notice is deemed good and

sufficient and no further notice need be given. Any party in interest objecting to the relief sought

at the Final Hearing shall serve and file written objections, which objections shall be served upon

(a) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York,

New York 10022, Attn: Jonathan S. Henes, P.C. and Cristine Pirro Schwarzman, and Kirkland &



                                                 70
Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654, Attn: Marc Kieselstein, P.C., Ross

M. Kwasteniet, P.C., Adam C. Paul, P.C., and W. Benjamin Winger; (b) counsel to the DIP

Lenders, Milbank, 28 Liberty Street, New York, NY 10005, Attn: Lauren Doyle and Norton Rose

Fulbright US LLP, 2200 Ross Avenue Suite 3600, Dallas, Texas 75201, Attn: Louis R. Strubeck

and Greg Wilkes; (c) counsel to Administrative Agents, Willkie Farr & Gallagher LLP, 787

Seventh Avenue, New York, NY 10019, Attn: Ana Alfonso; (d) counsel to any Committee; and

(e) the U.S. Trustee, Attn: Brian Masumoto; and shall be filed with the Clerk of the United States

Bankruptcy Court for the Southern District of New York, in each case, to allow actual receipt of

the foregoing no later than 4:00 p.m. (prevailing Eastern Time), on ___________, 2018.



Manhattan, New York
Dated: ____________, 2018

                                              HONORABLE ______________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                               71
   EXHIBIT A

U.S. DIP Agreement
No.   Type        Changed Text   Author
367   Insertion   30
368   Deletion    28
369   Insertion   30
370   Deletion    28
371   Insertion   30
372   Deletion    28
373   Insertion   30
374   Deletion    28
375   Insertion   30
    EXHIBIT B

Global DIP Agreement
|CONFIDENTIAL

                      Dated 30 November 2017 as amended
                          and restated pursuant to an
                          amendment and restatement
                        agreement dated            2018




                       AEGEAN MARINE PETROLEUM S.A.
                               as the Company

                      AEGEAN MARINE PETROLEUM S.A.
                   AEGEAN PETROLEUM INTERNATIONAL INC.
                             AEGEAN NWE N.V.
                   AEGEAN BUNKERING GERMANY GMBH and
                     OBAST BUNKERING & TRADING GMBH
                              as the Borrowers

                              CERTAIN COMPANIES
                                 as Guarantors

                                ABN AMRO BANK N.V.
          as Facility Agent, Collateral Management Agent and Security Agent

                               CERTAIN PERSONS
                   as Lenders, Issuing Banks and Overdraft Bank

                       MERCURIA ENERGY TRADING S.A.
                     as Co-Ordinator and as a Hedging Provider




                    SUPERPRIORITY SECURED DEBTOR-
                   IN-POSSESSION FACILITY AGREEMENT
                     FOR A BORROWING BASE FACILITY




BD-#32148460-v3
                                                                     Contents
Clause                                                                                                                                              Page

Section 1 Interpretation ............................................................................................................................6

1        Definitions and Interpretation .........................................................................................................6

Section 2 The Facility .............................................................................................................................45

2        The Facilities ................................................................................................................................45

3        Purpose ........................................................................................................................................48

4        Conditions of Utilisation ................................................................................................................48

Section 3 Utilisation ................................................................................................................................51

5        Utilisation ......................................................................................................................................51

6        Fronted Facilities ..........................................................................................................................54

Section 4 Repayment, Prepayment and Cancellation ............................................................................64

7        Repayment ...................................................................................................................................64

8        Voluntary prepayment and cancellation .......................................................................................65

9        Mandatory prepayment and cancellation .....................................................................................66

10       Restrictions ...............................................................................................................................6869

Section 5 Costs of Utilisation ..................................................................................................................70

11       Interest .........................................................................................................................................70

12       Interest Periods ............................................................................................................................71

13       Changes to the Calculation of Interest .........................................................................................72

14       Fees..............................................................................................................................................73

Section 6 Additional Payment Obligations .............................................................................................75

15       Tax Gross Up and Indemnities .....................................................................................................75

16       Increased Costs ...........................................................................................................................80

17       Other Indemnities .........................................................................................................................81

18       Mitigation by the Lenders .............................................................................................................84

19       Costs and Expenses ....................................................................................................................84

Section 7 Guarantee ...............................................................................................................................87

20       Guarantee and Indemnity .............................................................................................................87

Section 8 Representations, Undertakings and Events of Default ..........................................................95



BD-#32148460-v3                                                         1
21       Representations ...........................................................................................................................95

22       Information Undertakings ...........................................................................................................102

23       Budget variance .........................................................................................................................111

24       General Undertakings ................................................................................................................111

25       Bank Accounts ...........................................................................................................................125

26       Events of Default ........................................................................................................................128

Section 9 Changes to Parties ...............................................................................................................136

27       Changes to the Lenders .............................................................................................................136

28       Restriction on Debt Purchase Transactions ...............................................................................140

29       Changes to the Obligors ............................................................................................................141

Section 10 The Finance Parties ...........................................................................................................145

30   Role of the Facility Agent, the Collateral Management Agent, the Issuing Bank, the Overdraft
Bank and Others ...................................................................................................................................145

31       The Security Agent .....................................................................................................................156

32       Conduct of Business by the Finance Parties .............................................................................168

33       Sharing among the Finance Parties ...........................................................................................169

Section 11 Administration .....................................................................................................................171

34       Payment mechanics ...................................................................................................................171

35       Set-Off ........................................................................................................................................175

36       Notices .......................................................................................................................................175

37       Calculations and Certificates ......................................................................................................178

38       Partial Invalidity ..........................................................................................................................179

39       Remedies and Waivers ..............................................................................................................179

40       Amendments and Waivers .........................................................................................................179

41       Confidentiality .............................................................................................................................181

42       Counterparts ...............................................................................................................................184

Section 12 Governing Law and Enforcement .......................................................................................185

43       Governing Law ...........................................................................................................................185

44       Enforcement ...............................................................................................................................185

45       Bail-in Clause .............................................................................................................................187




BD-#32148460-v3                                                        2
46       Resolution Stay ..........................................................................................................................188

Schedule 1 The Original Parties ...........................................................................................................190

Part I The Obligors ...............................................................................................................................190

Part II The Original Lenders .................................................................................................................192

Schedule 2 Conditions precedent ........................................................................................................193

Part I Conditions precedent to initial Utilisation ....................................................................................193

Part II Conditions precedent required to be delivered by an Additional Obligor ..................................197

Part III Conditions precedent required to be delivered in connection with Sensitive Zones ................198

Part IV Spanish Pledgor conditions precedent .....................................................................................198

Schedule 3 Utilisation Request ............................................................................................................200

Schedule 4 Form of Transfer Certificate ..............................................................................................203

Schedule 5 Form of Assignment Agreement........................................................................................205

Schedule 6 Form of Compliance Certificate .........................................................................................208

Schedule 7 Timetables .........................................................................................................................209

Schedule 8 Forms of Notifiable Debt Purchase Transaction Notice ....................................................210

Part I Form of Notice on Entering into Notifiable Debt Purchase Transaction .....................................210

Part II Form of Notice on Termination of Notifiable Debt Purchase Transaction / Notifiable Debt
Purchase Transaction ceasing to be with Parent Affiliate ....................................................................211

Schedule 9 Form of Accession Letter ..................................................................................................212

Schedule 10 Form of Resignation Letter ..............................................................................................213

Schedule 11 Borrowing Base Amount ..................................................................................................214

Schedule 12 Form of Borrowing Base Report ......................................................................................221

Schedule 13 Approved Suppliers .........................................................................................................223

Schedule 14 Permitted Financial Indebtedness ...................................................................................224

Schedule 15 Form of New Lender Spanish Power of Attorney ............................................................226

Schedule 16 Form of Deed of Undertaking ..........................................................................................229

Schedule 17 Form of Lender utilisation report .....................................................................................234

Schedule 18 Debtors’ Budget ...............................................................................................................235

Schedule 19 Interim DIP Order ............................................................................................................236

Schedule 20 - Required Milestones .....................................................................................................237




BD-#32148460-v3                                                      3
Schedule 21 - Agreed Security Principles ............................................................................................239

Schedule 22 – Existing Security ...........................................................................................................242

SIGNATURES ............................................................................................................................... 242243




BD-#32148460-v3                                                    4
THIS AGREEMENT is dated 30 November 2017 as amended and restated pursuant to an
amendment and restatement agreement dated          2018 and made between:

(1)    AEGEAN MARINE PETROLEUM S.A. a corporation incorporated under the laws of Liberia with
       registered office at 80 Broad Street, Monrovia, Republic of Liberia (the Company);

(2)    AEGEAN PETROLEUM INTERNATIONAL INC., a corporation incorporated under the laws of
       the Marshall Islands with registered office at Trust Company Complex, Ajeltake Road, Ajeltake
       Island, Majuro, MH96960, Marshall Islands (APII);

(3)    AEGEAN NWE N.V., a limited liability company incorporated under the laws of Belgium having
       its registered office at Ruiterijschool 1, 2930 Brasschaat, Belgium, registered under company
       number BTW BE 0412.527.142 RPR/RPM Antwerp (section Antwerp) (ANNV);

(4)    AEGEAN BUNKERING GERMANY GMBH, a limited liability company incorporated under the
       laws of the Federal Republic of Germany, having its business address at Holstenwall 5, 20355
       Hamburg, Germany which is registered in the commercial register (Handelsregister) kept at the
       local court (Amtsgericht) of Kiel under registration number HRB 16326 KI (ABGG);

(5)    OBAST BUNKERING & TRADING GMBH, a limited liability company incorporated under the
       laws of the Federal Republic of Germany, having its business address at Dalwitzhofer Weg 22
       a, 18055 Rostock, Germany which is registered in the commercial register (Handelsregister)
       kept at the local court (Amtsgericht) of Rostock under registration number HRB 13560 (OBTG);

(6)    THE COMPANIES listed in Part I (The Obligors) of Schedule 1 (The Original Parties) as
       guarantors (the Guarantors);

(7)    THE PERSONS listed in Part II (The Original Lenders) of Schedule 1 (The Original Parties) as
       lenders (the Original Lenders);

(8)    ABN AMRO BANK N.V. as facility agent of the other Finance Parties (the Facility Agent);

(9)    ABN AMRO BANK N.V. as collateral management agent of the other Finance Parties (the
       Collateral Management Agent);

(10)   ABN AMRO BANK N.V. as security trustee for the Secured Parties (the Security Agent);

(11)   MERCURIA ENERGY TRADING S.A. (METSA) as co-ordinator (the Co-Ordinator);

(12)   ABN AMRO BANK N.V. as Facility B Tranche 1 issuing bank (the Facility B Tranche 1
       Issuing Bank);

(13)   ABN AMRO BANK N.V. as Facility B Tranche 2 issuing bank (the Facility B Tranche 2
       Issuing Bank);

(14)   ABN AMRO BANK N.V. as overdraft bank (the Overdraft Bank); and

(15)   MERCURIA ENERGY TRADING S.A. (METSA) as hedging provider (a Hedging Provider).

WHEREAS:

(A)    On ___ November 2018 (the Petition Date), the Parent and the other Debtors filed voluntary
       petitions with the Bankruptcy Court commencing their respective cases that are pending under
       Chapter 11 of the Bankruptcy Code (the cases of the relevant Borrowers and the Guarantors,
       each a Case and together, the Cases) and have continued in the possession of their assets
       and in the management of their business pursuant to Sections 1107 and 1108 of the Bankruptcy
       Code.

(B)    The Obligors have requested that the Lenders extend credit to them in the form of a debtor-in-
       possession first-out revolving credit facility in an aggregate principal amount of up to


BD-#32148460-v3                                5
            $300,000,000, subject to the conditions set out in this Agreement. All of the Borrowers’
            obligations under the Facility are to be guaranteed by the Parent and certain of its Subsidiaries
            (subject to the terms of this Agreement). The Lenders are willing to extend such credit, and the
            Issuing Bank is willing to issue letters of credit, to the relevant Borrowers, in each case, on the
            terms and subject to the conditions set out in this Agreement.

(C)         The respective priorities of each Facility and the other Secured Obligations shall be as set out in
            this Agreement, the Interim DIP Order and the Final DIP Order, in each case upon entry thereof
            (as applicable) by the Bankruptcy Court.

IT IS AGREED as follows:

                                                    Section 1
                                                  Interpretation

1           Definitions and Interpretation
      1.1         Definitions

            In this Agreement (including the Recitals):

            Acceptable Bank means:

            (a)    ABN AMRO Bank N.V.;

            (b)    a bank or financial institution which:

                   (i)    has a rating for its long-term unsecured and non-credit-enhanced debt obligations
                          of BBB- or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or
                          Baa3 or higher by Moody's Investors Service Limited or a comparable rating from
                          an internationally recognised credit rating agency; and

                   (ii)   (other than when used in the definitions of “Cash” and “Cash Equivalent
                          Investments”) has been approved in writing by the Issuing Bank; and/or

            (c)    any other bank or financial institution approved by the Facility Agent and the Issuing
                   Banks.

            Acceptable Reorganization Plan means a Debtor Relief Plan that provides for the termination
            of the Commitments and the payment in full of the Prepetition Obligations and the Secured
            Obligations (other than contingent indemnification obligations not yet due and payable but
            which, for the avoidance of doubt, shall be preserved in such Debtor Relief Plan) in cash on the
            effective date of such Debtor Relief Plan to the extent not previously paid from the proceeds
            from a sale under Section 363 of the Bankruptcy Code

            Accession Letter means a document substantially in the form set out in Schedule 9 (Form of
            Accession Letter)

            Account Bank means the Collateral Management Agent

            Accounting Principles means generally accepted accounting principles in The United States
            of America

            Accounting Reference Date means 31 December

            Account Pledge Agreements means the pledge agreement dated on or about 30 November
            2017 between the Borrowers as pledgors and the Security Agent as pledgee, pursuant to which
            the Borrowers pledge, inter alia, all amounts standing to the credit of the Collection Accounts
            and the Facility Accounts in favour of the Security Agent to secure the First Secured Obligations



BD-#32148460-v3                                         6
      Additional Borrower means any company which becomes an Additional Borrower in
      accordance with clause 29 (Changes to the Obligors)

      Additional Guarantor means any company which becomes an Additional Guarantor in
      accordance with clause 29 (Changes to the Obligors)

      Additional Obligor means an Additional Borrower or an Additional Guarantor

      Affiliate means, in relation to any person, a Subsidiary of that person or a Holding Company of
      that person or any other Subsidiary of that Holding Company provided that, in relation to any
      Obligor or other Group member, the term shall not include Mercuria Energy Group Limited or
      any MEGL Affiliate from time to time

      Agent’s Rate of Exchange means the Facility Agent’s spot rate of exchange for the purchase
      of the relevant currency with the Base Currency in the London foreign exchange market at or
      about 11:00 a.m. on the date of the most recently delivered Borrowing Base Report

      Agreed Security Principles means the agreed security principles set out in Schedule 21
      (Agreed Security Principles)

      Amendment and Restatement Agreement means the amendment and restatement
      agreement in relation to this Agreement dated on the date set out above and entered into
      between the Parties

      AOTC means Aegean Oil Terminal Corporation, a company duly incorporated in the Marshall
      Islands with its registered address at PO Box 1405, Majuro, Marshall Islands

      Applicable KYC Procedures means any applicable “know your customer” checks or similar
      identification procedures, or equivalent internal policies of a Lender, or any equivalent
      procedures required by applicable law or regulations (including the Money laundering and anti-
      terrorism Act (Wet ter voorkoming van witwassen en financieren terrorisme))

      Applicable Law means:

      (a)    in relation to any jurisdiction or to the European Union, any law, regulation, treaty,
             directive, decision, rule, regulatory requirement, judgment, order, ordinance, request,
             guideline or direction or any other act of any government entity of such jurisdiction or of
             any EU Institution whether or not having the force of law and with which any Party is
             required to comply, or with which it would, in the normal course of its business, comply;
             and

      (b)    in relation to any Lender, any Basel II Regulation applicable to that Lender

      Approved Suppliers means:

      (a)    the suppliers listed in Schedule 13 (Approved Suppliers);

      (b)    any refinery in compliance with the terms and conditions of clause 22.13 (Proof of Origin);
             and

      (c)    any other supplier which is approved in writing by the Company and the Facility Agent
             (acting on the instructions of the Majority Lenders),

      but in each case only to the extent of any supply contracts entered into in respect of the
      Sensitive Zone and provided that an Approved Supplier shall cease to be an Approved Supplier
      on the date on which:

      (i) the Facility Agent (acting on the instructions of the Majority Lenders) so directs in writing to
      the Company; and/or




BD-#32148460-v3                                 7
      (ii) any Lender so directs in writing to the Facility Agent and the Company on the basis of such
      Lender’s internal or external compliance requirements

      Asset Purchase Agreement means that agreement executed between one or more of the
      Debtors for the sale of the assets described therein to Mercuria Asset Holdings (Hong Kong)
      Limited, a company incorporated in Hong Kong with limited liability, dated ___5 November
      2018.

      Assignment Agreement means an agreement substantially in the form set out in Schedule 5
      (Form of Assignment Agreement) or any other form agreed between the relevant assignor and
      assignee

      Auditors means one of PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte & Touche

      Authorisation means an authorisation, consent, approval, resolution, licence, exemption, filing,
      notarisation or registration

      Availability Period means:

      (a)    in relation to Facility A, the period from and including the date of this Agreement to and
             including the date which is one (1) Month prior to the Termination Date provided that the
             Availability Period shall not extend beyond the Petition Date;

      (b)    in relation to Facility A Tranche 2, the period from and including the date of this
             Agreement to and including the Termination Date

      (c)    in relation to Facility B Tranche 1, the period from and including the date of this
             Agreement to and including the Termination Date provided that the Availability Period
             shall not extend beyond the Petition Date; and

      (d)    in relation to Facility B Tranche 2, the period from and including the date of this
             Agreement to and including the Termination Date

      Available Facility means, in relation to a Facility or Tranche, the aggregate for the time being
      of each Lender's Available Commitment in respect of that Facility or Tranche, subject to clause
      4.7 (Maximum Available Amount) and clause 4.8 (Fronting Bank Limit)

      Available Commitment means, subject to clause 14.4, in relation to a Facility and, where
      applicable, a Tranche:

      (a)    a Lender's Commitment under that Facility and Tranche provided that, in respect of
             Tranche 2 of each Facility, the Available Commitment shall not exceed the aggregate
             amount of Tranche 1 repayments or prepayments made in relation to that Facility in
             accordance with clauses 9.4 and 9.5 since the Effective Date including any repayments
             or prepayments to be netted off against the proceeds of the Loan to be made on the
             proposed Utilisation Date; minus

      (b)

             (i)    the Base Currency Amount of its participation in any outstanding Utilisations under
                    that Facility and Tranche; and

             (ii)   in relation to any proposed Utilisation, the Base Currency Amount of its
                    participation in any Utilisations that are due to be made under that Facility and
                    Tranche on or before the proposed Utilisation Date,

             other than that Lender's participation in any Utilisation that are due to be repaid, prepaid,
             reduced or cancelled on or before the proposed Utilisation Date

      Bail-In Action means the exercise of any Write-down and Conversion Powers


BD-#32148460-v3                                  8
      Bail-In Legislation means:

      (a)    in relation to an EEA Member Country which has implemented, or which at any time
             implements, Article 55 of Directive 2014/59/EU establishing a framework for the recovery
             and resolution of credit institutions and investment firms , the relevant implementing law
             or regulation as described in the EU Bail-In Legislation Schedule from time to time; and

      (b)    in relation to any other state, any analogous law or regulation from time to time which
             requires contractual recognition of any Write-down and Conversion Powers contained in
             that law or regulation

      Bankruptcy Code means Title 11 of the United States Code entitled “Bankruptcy”

      Bankruptcy Court means the United States Bankruptcy Court for the Southern District of New
      York or any other court having jurisdiction over the Cases from time to time

      Base Currency means Dollars

      Base Currency Amount means:

      (a)    in relation to a Utilisation, the amount specified in the Utilisation Request delivered by a
             Borrower for that Utilisation (or, if the amount requested is not denominated in the Base
             Currency, that amount converted into the Base Currency at the Agent's Rate of Exchange
             as at the date which is three (3) Business Days before the Utilisation Date or, if later, on
             the date the Facility Agent receives the Utilisation Request) adjusted to reflect any
             repayment, prepayment, consolidation or division of the Utilisation; and

      (b)    in relation to the calculation of any other amount which is not denominated in the Base
             Currency, that amount converted into the Base Currency at the Agent's Rate of Exchange
             as at the date which is three (3) Business Days before the relevant calculation date

      Basel II Accord means the “International Convergence of Capital Measurement and Capital
      Standards, a Revised Framework” published by the Basel Committee on Banking Supervision in
      June 2004 as updated prior to, and in the form existing on, the date of this Agreement,
      excluding any amendment thereto arising out of the Basel III Accord

      Basel II Approach means, in relation to any Finance Party, either the Standardised Approach
      or the relevant Internal Ratings Based Approach (each as defined in the Basel II Accord)
      adopted by that Finance Party (or any of its Affiliates) for the purposes of implementing or
      complying with the Basel II Accord

      Basel II Increased Cost means an Increased Cost which is attributable to the implementation
      or application of or compliance with any Basel II Regulation in force as at the date hereof
      (whether such implementation, application or compliance is by a government, regulator,
      Finance Party or any of its Affiliates)

      Basel II Regulation means:

      (a)    any Applicable Law in force as at the date hereof implementing the Basel II Accord
             (including the relevant provisions of directive 2013/36/EU (CRD IV) and regulation
             575/2013 (CRR) of the European Union); or

      (b)    any Basel II Approach adopted by a Finance Party or any of its Affiliates;

      but excludes any Applicable Law implementing the Basel III Accord save and to the extent that
      it is a re-enactment of any Applicable Law referred to in paragraph (a) of this definition

      Basel III Accord means, together:




BD-#32148460-v3                                 9
      (a)    the agreements on capital requirements, a leverage ratio and liquidity standards
             contained in “Basel III: A global regulatory framework for more resilient banks and
             banking systems”, “Basel III: International framework for liquidity risk measurement,
             standards and monitoring” and “Guidance for national authorities operating the
             countercyclical capital buffer” published by the Basel Committee on Banking Supervision
             in December 2010, each as amended, supplemented or restated;

      (b)    the rules for global systemically important banks contained in “Global systemically
             important banks: assessment methodology and the additional loss absorbency
             requirement - Rules text” published by the Basel Committee on Banking Supervision in
             November 2011, as amended, supplemented or restated; and

      (c)    any further guidance or standards published by the Basel Committee on Banking
             Supervision relating to “Basel III”

      Basel III Increased Cost means an Increased Cost which is attributable to the implementation
      or application of or compliance with any Basel III Regulation (whether such implementation,
      application or compliance is by a government, regulator, Finance Party or any of its Affiliates)

      Basel III Regulation means any Applicable Law implementing the Basel III Accord (including
      CRD IV and CRR) save and to the extent that it is re-enacts a Basel II Regulation

      Belgian Borrower means a Borrower incorporated under the laws of Belgium

      Belgian Obligor means an Obligor incorporated under the laws of Belgium

      Bidding Procedures has the meaning given to such term in Schedule 20

      Bidding Procedures Order has the meaning given to such term in Schedule 20

      Borrower means an Original Borrower or an Additional Borrower in each case unless it has
      ceased to be a Borrower in accordance with clause 29 (Changes to the Obligors)

      Borrowing Base means the aggregate of cash, inventory and receivables from time to time
      included in the Borrowing Base Report in accordance with Schedule 11 (Borrowing Base
      Amount)

      Borrowing Base Amount means at any time:

      (a) the Base Currency Amount of the aggregate of the Borrowing Base calculated pursuant to
      Schedule 11 (Borrowing Base Amount);

      less

      (b) the Outstandings

      Borrowing Base Audit Report means an audit report in respect of the Borrowing Base to be
      provided by the Company in accordance with the terms of this Agreement, provided by a report
      provider acceptable to the Collateral Management Agent (which shall not be a Borrower’s
      auditors) addressed to, on terms acceptable to, and capable of being replied upon by, the
      Collateral Management Agent

      Borrowing Base Report means a report substantially in the form set out in Schedule 12 (Form
      of Borrowing Base Report) and taking into account any additional requirements set out in
      Schedule 11 (Borrowing Base Amount), duly completed by the Company and signed on its
      behalf by two (2) authorised signatories

      Break Costs means the amount (if any) by which:




BD-#32148460-v3                               10
      (a)    the interest which a Lender should have received for the period from the date of receipt of
             all or any part of its participation in a Loan or Unpaid Sum to the last day of the current
             Interest Period in respect of that Loan or Unpaid Sum, had the principal amount or
             Unpaid Sum received been paid on the last day of that Interest Period;

      exceeds:

      (b)    the amount which that Lender would be able to obtain by placing an amount equal to the
             principal amount or Unpaid Sum received by it on deposit with a leading bank in the
             Relevant Interbank Market for a period starting on the Business Day following receipt or
             recovery and ending on the last day of the current Interest Period

      Bridge Financing means loan financing provided on a bilateral basis by any Lender to
      members of the Group for the purpose of financing working capital needs of the Group, with a
      maximum tenor (including any potential extensions and/or renewals) of 90 days and which is
      intended to be refinanced by Utilisations

      Budget means the Debtors’ budget delivered to the Facility Agent on or prior to the Effective
      Date, setting forth (a) in reasonable detail the receipts and disbursements of the Debtors on a
      weekly basis from the Effective Date through the immediately consecutive 13 weeks broken
      down by week, including the anticipated uses of the Facilities for such period, as such budget
      may be amended or modified from time to time by the Debtors provided that the Majority
      Lenders shall have provided prior written consent to any such amendment or modification,
      together with budgets for subsequent periods proposed by the Debtors and approved by the
      Majority Lenders in their sole discretion

      Business Day means a day (other than a Saturday or Sunday) on which banks are open for
      general business in London, Paris, Geneva, Amsterdam and New York City and (in relation to
      any date for payment or purchase of euro) any TARGET Day

      Canadian Barges means each of the following vessels registered in Vancouver, Canada:

      (a)    having official number 822652 and USCG VIN Number CG061360 and which, as at the
             date of the Amendment and Restatement Agreement, has vessel name “PT22”; and

      (b)    having official number 838658 and USCG VIN Number L838658 and which, as at the
             date of the Amendment and Restatement Agreement, has vessel name “PT40”

      Canadian Barges Loan means the loan provided by METSA to the Company pursuant to a
      loan agreement dated September 7, 2018 and made between METSA, the Company, the
      Parent and I.C.S. Petroleum Limited and secured by the Canadian Barges

      Canadian Security Agreement means the Security Agreement (Canada), dated on or about
      the date hereof, executed and delivered by Aegean Bunkering (USA) LLC to the Security Agent,
      as amended, modified or supplemented from time to time.

      Capital Stock means any and all shares, interests, participations or other equivalents (however
      designated) of capital stock, any and all equivalent ownership interests in any company,
      corporation, limited liability company, general partnerships, limited partnership, limited liability
      partnership, trust, estate, proprietorship, joint venture or other business organization and any
      and all warrants, rights or options to purchase any of the foregoing, but excluding any debt
      security convertible into or exchangeable for such interest

      Carve-Out means the term “Carve-Out” in the Final DIP Order, or, prior to the entry of the Final
      DIP Order, the Interim DIP Order

      Carve-Out Trigger Notice has the meaning set forth in the Final DIP Order, or prior to the entry
      of the Final DIP Order, the Interim Order

      Case has the meaning given to such term in the Recitals



BD-#32148460-v3                                 11
      Cash means, at any time, cash in hand or at bank and (in the latter case) credited to an account
      in the name of a member of the Group with an Acceptable Bank and to which a member of the
      Group is alone (or together with other members of the Group) beneficially entitled and for so
      long as:

      (a)    that cash is repayable on demand;

      (b)    repayment of that cash is not contingent on the prior discharge of any other indebtedness
             of any member of the Group or of any other person whatsoever or on the satisfaction of
             any other condition;

      (c)    there is no Security over that cash except for Transaction Security or any Security
             permitted pursuant to clause 24.12 (Negative pledge) constituted by a netting or set-off
             arrangement entered into by members of the Group in the ordinary course of their
             banking arrangements; and

      (d)    the cash is freely and immediately available to be applied in repayment or prepayment of
             the Facilities

      Cash Equivalent Investments means at any time:

      (a)    certificates of deposit maturing within one year after the relevant date of calculation and
             issued by an Acceptable Bank;

      (b)    any investment in marketable debt obligations issued or guaranteed by the government of
             the United States of America, the United Kingdom, any member state of the European
             Economic Area or any Participating Member State or by an instrumentality or agency of
             any of them having an equivalent credit rating, maturing within one year after the relevant
             date of calculation and not convertible or exchangeable to any other security;

      (c)    commercial paper not convertible or exchangeable to any other security:

             (i)     for which a recognised trading market exists;

             (ii)    issued by an issuer incorporated in the United States of America, the United
                     Kingdom, any member state of the European Economic Area or any Participating
                     Member State;

             (iii)   which matures within one year after the relevant date of calculation; and

             (iv)    which has a credit rating of either A-1 or higher by Standard & Poor's Rating
                     Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's Investors
                     Service Limited, or, if no rating is available in respect of the commercial paper, the
                     issuer of which has, in respect of its long-term unsecured and non-credit enhanced
                     debt obligations, an equivalent rating;

      (d)    any investment in money market funds which (i) have a credit rating of either A-1 or
             higher by Standard & Poor's Rating Services or F1 or higher by Fitch Ratings Ltd or P-1
             or higher by Moody's Investors Service Limited, (ii) which invest substantially all their
             assets in securities of the types described in paragraphs (a) to (d) above and (iii) can be
             turned into cash on not more than thirty (30) days' notice; or

      (e)    any other debt security approved by the Majority Lenders,

      in each case, to which any member of the Group is alone (or together with other members of
      the Group beneficially entitled at that time and which is not issued or guaranteed by any
      member of the Group or subject to any Security (other than Security arising under the
      Transaction Security Documents)




BD-#32148460-v3                                  12
      Cash Management Order means the Bankruptcy Court order, in form and substance
      reasonably satisfactory to the Facility Agent and the Majority Lenders, relating to the Debtors’
      cash management system and bank accounts

      Certificate of Origin means a certificate received from an Approved Supplier stating clearly the
      country of origin of the underlying goods

      Change of Control means an event or series of events by which:

      (a)    any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
             Securities Exchange Act of 1934, but excluding any employee benefit plan of such
             person or its Subsidiaries, and any person or entity acting in its capacity as trustee, agent
             or other fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
             defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
             a person or group shall be deemed to have “beneficial ownership” of all securities that
             such person or group has the right to acquire, whether such right is exercisable
             immediately or only after the passage of time (such right, an option right)), directly or
             indirectly, of 35% or more of the Equity Interests of any Holding Company of a Borrower
             entitled to vote for members of the board of directors or equivalent governing body of that
             Borrower on a fully-diluted basis (and taking into account all such securities that such
             person or group has the right to acquire pursuant to any option right); or

      (b)    the direct Holding Company of a Borrower shall cease to own (directly or indirectly),
             beneficially and of record, and control, 100% of each class of outstanding Equity Interests
             of that Borrower free and clear of all Security, charges or other encumbrances, other than
             Security in favour of the Security Agent for the ratable benefit of the Secured Parties
             and/or in favour of the US DIP Administrative Agent in respect of the Second Secured
             Obligations; or

      (c)    the Parent shall cease to own (directly or indirectly), beneficially and of record, and
             control, 100% of each class of outstanding Equity Interests of the Borrowers, the direct
             Holding Company of each Borrower and each other person that is a Subsidiary on the
             Effective Date (except to the extent permitted hereunder), free and clear of all Security,
             charges or other encumbrances, other than (i) Security (w) in favour of the Security Agent
             for the ratable benefit of the Secured Parties and/or in favour of the US DIP
             Administrative Agent in respect of the Second Secured Obligations, (x) in respect of the
             Carveout, and (y) contemplated by the Orders (including any adequate protection liens in
             favour of other lenders), or (ii) as otherwise permitted under this Agreement

      Notwithstanding the foregoing, ownership changes in the document entitled “1.1E Certain
      Ownership” delivered to the Facility Agent prior to the Effective Date shall not constitute a
      Change of Control

      Charged Property means all of the assets of the Obligors and any Spanish Pledgor (if any)
      which from time to time are, or are expressed to be, the subject of the Transaction Security

      Clearing Providers means ABN AMRO Clearing Bank N.V. (a company incorporated in the
      Netherlands) or any other clearing provider which is an Affiliate of a Facility B Lender and which
      is approved in writing by the Facility Agent and which enters into a Multi-Party TPA Agreement
      with the Company, and Clearing Provider means any of them as the case may be

      Clearing Provider Hedging Agreement means any document evidencing a Clearing Provider
      Hedging Transaction

      Clearing Provider Hedging Transactions has the meaning given to it in clause 2.4
      (Hedging/Clearing)

      Code means the US Internal Revenue Code of 1986




BD-#32148460-v3                                 13
      Collateral Management Agreement means a collateral management agreement in respect of
      inland storage to be entered into between the Security Agent, the relevant Borrower and the
      Collateral Manager in form and substance satisfactory to the Facility Agent acting on the
      instructions of all Lenders

      Collateral Manager means a collateral manager approved in writing by the Facility Agent acting
      on the instructions of all Lenders

      Collection Accounts means the bank accounts opened and maintained by each Borrower with
      the Account Bank in accordance with clause 25 (Bank Accounts) and includes any interest of
      the Borrowers in any replacement account or any sub-division or sub-account of any of these
      accounts

      Commitment means, in relation to a Lender, its Facility A Tranche 1 Commitment, Facility A
      Tranche 2 Commitment, Facility B Tranche 1 Commitment and/or Facility B Tranche 2
      Commitment (as the case may be)

      Commodities means bunker fuel, crude oil, fuel oil, gas oil, lubricants, and other petroleum
      products, and with the consent of the Majority Lenders, any other energy commodities that are
      of the type which are purchased, sold or otherwise traded in physical, futures, forward or over
      the counter markets

      Compliance Certificate means a certificate substantially in the form set out in Schedule 6
      (Form of Compliance Certificate)

      Compliance Policy means the policy of the Group, approved by the Board of Directors of the
      Company, in relation to operational control procedures related to product origin (traceability,
      compliance with United States of America, European Union and United Nations Sanctions or
      any other state or authority which has issued Sanctions with which a member of the Group is
      required to comply)

      Compliant Borrowing Base Report means a Borrowing Base Report showing a Borrowing
      Base Amount which is zero (0) or a positive number

      Compliant Cross-Check Borrowing Base Report means a Cross-Check Borrowing Base
      Report, the accuracy of which has been verified by the Majority Lenders based on the
      information provided by sources acceptable to the Majority Lenders and reflected therein
      relating to:

             (i)    the storage volumes at any inland storage facilities, leased or owned by the
                    Borrowers and any Spanish Pledgor (if any) and which have capacity equal to or in
                    excess of 50,000 metric tons; and

             (ii)   the storage volumes on any vessels leased or owned by the Borrowers and any
                    Spanish Pledgor (if any) which have capacity equal to or in excess of 15,000 metric
                    tons,

      and which shows a Borrowing Base, the Base Currency Amount of which is not less than ninety
      five per cent. (95%) of the Base Currency Amount of the Borrowing Base as reported in the
      most recent Compliant Borrowing Base Report

      Confidential Information means all information relating to any Obligor, the Group, the Finance
      Documents or a Facility of which a Finance Party becomes aware in its capacity as, or for the
      purpose of becoming, a Finance Party or which is received by a Finance Party in relation to, or
      for the purpose of becoming a Finance Party under, the Finance Documents or a Facility from
      either:

      (a)    any member of the Group or any of its advisers; or




BD-#32148460-v3                                14
      (b)    another Finance Party, if the information was obtained by that Finance Party directly or
             indirectly from any member of the Group or any of its advisers,

      in whatever form, and includes information given orally and any document, electronic file or any
      other way of representing or recording information which contains or is derived or copied from
      such information but excludes information that:

             (i)     is or becomes public information other than as a direct or indirect result of any
                     breach by that Finance Party of clause 41 (Confidentiality); or

             (ii)    is identified in writing at the time of delivery as non-confidential by any member of
                     the Group or any of its advisers; or

             (iii)   is known by that Finance Party before the date the information is disclosed to it in
                     accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance
                     Party after that date, from a source which is, as far as that Finance Party is aware,
                     unconnected with the Group and which, in either case, as far as that Finance Party
                     is aware, has not been obtained in breach of, and is not otherwise subject to, any
                     obligation of confidentiality

      Confidentiality Undertaking means a confidentiality undertaking substantially in a
      recommended form of the LMA from time to time or in any other form agreed between the
      Company and the Facility Agent

      Contractual Obligation means, as to any Person, any provision of any security issued by such
      Person or of any agreement, instrument or other undertaking to which such Person is a party or
      by which it or any of its property is bound

      Credit Instrument means any transaction-related standby or documentary letter of credit or
      guarantee issued, to be issued or deemed to be issued by an Issuing Bank under the relevant
      Tranche of Facility B and in such form requested by a Borrower which is acceptable to the
      relevant Issuing Bank in accordance with the terms of this Agreement including without
      limitation clause 5.3 (Completion of a Utilisation Request for Fronted Facilities) and clause 6
      (Fronted Facilities)

      Cross-Check Borrowing Base Report means a report duly completed by the Company and
      signed on its behalf by two (2) authorised signatories in the form required pursuant to clause
      22.7(c) (Borrowing Base Report)

      Current Assets means the aggregate (on a consolidated basis) of all inventory, work in
      progress, trade and other receivables of each member of the Group including prepayments in
      relation to operating items and sundry debtors (including Cash and Cash Equivalent
      Investments) expected to be realised within twelve (12) months from the date of computation
      but excluding amounts in respect of:

      (a)    receivables in relation to Tax;

      (b)    Exceptional Items and other non-operating items;

      (c)    insurance claims; and

      (d)    any interest owing to any member of the Group

      Debt Purchase Transaction means, in relation to a person, a transaction where such person:

      (a)    purchases by way of assignment or transfer;

      (b)    enters into any sub-participation in respect of; or




BD-#32148460-v3                                  15
      (c)    enters into any other agreement or arrangement having an economic effect substantially
             similar to a sub-participation in respect of,

      any Commitment or amount outstanding under this Agreement

      Debtor Relief Laws means the Bankrupcty Code, and all other liquidation, conservatorship,
      bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership,
      insolvency, reorganisation, or similar debtor relief laws of the United States or other applicable
      jurisdictions from time to time in effect

      Debtor Relief Plan means a plan of reorganization or plan of liquidation pursuant to any Debtor
      Relief Laws

      Debtors means the Borrowers (other than ANNV, ABGG and OBTG), the Parent, and each
      other Subsidiary of the Parent that filed a voluntary petition for relief pursuant to chapter 11 of
      the Bankruptcy Code with the Bankruptcy Court on the Petition Date and each a Debtor

      Debtors’ Collateral means, collectively, all real, personal, and mixed property (including Equity
      Interests) of the Debtors’ respective estates in the Cases, including, without limitation, all
      inventory, accounts receivable, general intangibles (including rights under intercompany loans),
      contracts, chattel paper, owned real estate, real property leaseholds, governmental approvals,
      licenses and permits, fixtures, machinery, equipment, deposit accounts, patents, copyrights,
      trademarks (other than any “intent to use” trademark, applications for which a Statement of Use
      or Amendment to Allege Use, as applicable, has not been filed and accepted with the US Patent
      and Trademark Office or any similar authority in other jurisdictions), trade names, rights under
      license agreements and other intellectual property, securities, partnership or membership
      interests in limited liability companies, and capital stock of any subsidiary of any of the Debtors,
      including, without limitation, the products and proceeds thereof, in each case excluding any
      collateral that is described in any Transaction Security Document as being excluded collateral.

      Deed of Undertaking means a deed of undertaking in the form set out in Schedule 16 (Form of
      Deed of Undertaking) to be entered into between a third party, a Borrower and an Issuing Bank

      Default means an Event of Default or any event or circumstance specified in clause 26 (Events
      of Default) which would (with the expiry of a grace period, the giving of notice, the making of any
      determination under the Finance Documents or any combination of any of the foregoing) be an
      Event of Default

      Deficient Borrowing Base Report means a Borrowing Base Report immediately after delivery
      of which it appears that the Borrowing Base Amount is a negative number

      Deficient Cross-Check Borrowing Base Report means a Cross-Check Borrowing Base
      Report which is not a Compliant Cross-Check Borrowing Base Report

      Delegate means any delegate, agent, attorney or co-trustee appointed by the Security Agent

      Disruption Event means either or both of:

      (a)    a material disruption to those payment or communications systems or to those financial
             markets which are, in each case, required to operate in order for payments to be made in
             connection with the Facilities (or otherwise in order for the transactions contemplated by
             the Finance Documents to be carried out) which disruption is not caused by, and is
             beyond the control of, any of the Parties; or

      (b)    the occurrence of any other event which results in a disruption (of a technical or systems-
             related nature) to the treasury or payments operations of a Party preventing that, or any
             other Party:

             (i)   from performing its payment obligations under the Finance Documents; or




BD-#32148460-v3                                 16
             (ii)   from communicating with other Parties in accordance with the terms of the Finance
                    Documents,

      and which (in either such case) is not caused by, and is beyond the control of, the Party whose
      operations are disrupted

      Dormant Company means a company that is no longer operational and has no material assets
      or activities as specified in the Group Structure Chart as updated from time to time

      EEA Member Country means any member state of the European Union, Iceland, Liechtenstein
      and Norway

      Effective Date has the meaning given in the Amendment and Restatement Agreement

      Eligible LOI Counterparty means a person or their replacement notified from time to time by
      five (5) Business Days’ notice in writing by the Facility Agent (acting on the instructions of all
      Facility B Lenders) to the Company) and any other person approved by all Facility B Lenders to
      the relevant Tranche as being suitable to issue a letter of indemnity for presentation for payment
      under a Credit Instrument

      Eligible Receivables has the meaning given to in in Schedule 11 (Borrowing Base Amount)

      Environment means humans, animals, plants and all other living organisms including the
      ecological systems of which they form part and the following media:

      (a)    air (including, without limitation, air within natural or man-made structures, whether above
             or below ground);

      (b)    water (including, without limitation, territorial, coastal and inland waters, water under or
             within land and water in drains and sewers); and

      (c)    land (including, without limitation, land under water)

      Environmental Claim means any claim, proceeding, formal notice or investigation by any
      person in respect of any Environmental Law

      Environmental Law means any applicable law or regulation which relates to:

      (a)    the pollution or protection of the Environment;

      (b)    the conditions of the workplace; or

      (c)    the generation, handling, storage, use, release or spillage of any substance which, alone
             or in combination with any other, is capable of causing harm to the Environment,
             including, without limitation, any waste

      Environmental Permits means any permit and other Authorisation and the filing of any
      notification, report or assessment required under any Environmental Law for the operation of
      the business of any member of the Group conducted on or from the properties owned or used
      by any member of the Group

      Equity Interests means, as to any Person, all of the shares of capital stock of (or other
      ownership or profit interests in) such Person, all of the warrants, options or other rights for the
      purchase or acquisition from such Person of shares of capital stock of (or other ownership or
      profit interests in) such Person, all of the securities convertible into or exchangeable for shares
      of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or
      options for the purchase or acquisition from such Person of such shares (or such other
      interests), and all of the other ownership or profit interests in such Person (including
      partnership, member or trust interests therein), whether voting or nonvoting, and whether or not




BD-#32148460-v3                                    17
      such shares, warrants, options, rights or other interests are outstanding on any date of
      determination

      EU Bail-In Legislation Schedule means the document described as such and published by the
      Loan Market Association (or any successor person) from time to time.

      Event of Default means any event or circumstance specified as such in clause 26 (Events of
      Default)

      Existing Security means the Security described in Schedule 22 (Existing Security)

      Existing Security Holder means any person which holds directly Security which is permitted
      under and in accordance with clause 24.12 (Negative pledge)

      Expiry Date means, for a Fronted Facility, the last day of its Term

      Facility means Facility A or Facility B

      Facility Accounts means the bank accounts opened and maintained by each Borrower with
      the Account Bank in accordance with clause 25 (Bank Accounts) and includes any replacement
      account or any sub-division or sub-account of any of those accounts

      Facility A means together:

      (a)    Facility A Tranche 1; and

      (b)    Facility A Tranche 2

      Facility A Margin means in relation to the Facility A Tranche 1, the Facility A Tranche 1 Margin
      and in relation to the Facility A Tranche 2, the Facility A Tranche 2 Margin

      Facility A Tranche 1 means the secured committed multicurrency borrowing base revolving
      credit facility made available under this Agreement as described in clause 2.1(a)(i) (The
      Facilities)

      Facility A Tranche 1 Commitments means:

      (a)    in relation to an Original Lender, the amount in the Base Currency set opposite its name
             under the heading “Facility A Tranche 1 Commitment” in Part II of Schedule 1 (The
             Original Parties) and the amount of any other Facility A Tranche 1 Commitment
             transferred to it under this Agreement; and

      (b)    in relation to any other Lender, the amount in the Base Currency of any Facility A
             Tranche 1 Commitment transferred to it under this Agreement,

      to the extent not cancelled, reduced or transferred by it under this Agreement

      Facility A Tranche 1 Margin means two point six per cent. (2.6%) per annum

      Facility A Tranche 1 Total Commitments means the aggregate of the Facility A Tranche 1
      Commitments

      Facility A Tranche 2 means the secured committed multicurrency borrowing base revolving
      credit facility made available under this Agreement as described in clause 2.1(a)(ii) (The
      Facilities)

      Facility A Tranche 2 Commitments means:




BD-#32148460-v3                                 18
      (a)    in relation to an Original Lender, the amount in the Base Currency set opposite its name
             under the heading “Facility A Tranche “ Commitment” in Part II of Schedule 1 (The
             Original Parties) and the amount of any other Facility A Tranche 2 Commitment
             transferred to it under this Agreement; and

      (b)    in relation to any other Lender, the amount in the Base Currency of any Facility A
             Tranche 2 Commitment transferred to it under this Agreement,

      to the extent not cancelled, reduced or transferred by it under this Agreement

      Facility A Tranche 2 Margin means three point five per cent. (3.5%) per annum

      Facility A Tranche 2 Total Commitments means the aggregate of the Facility A Tranche 2
      Commitments

      Facility A Total Commitments means the aggregate of the Facility A Tranche 1 Commitments
      and the Facility A Tranche 2 Commitments, being $200,000,000 at the date of the Amendment
      and Restatement Agreement

      Facility B means together:

      (a)    Facility B Tranche 1; and

      (b)    Facility B Tranche 2

      Facility B Lender means in relation to a particular Tranche of Facility B, a Lender who has at
      any time a Facility B Tranche 1 Commitment or Facility B Tranche 2 Commitment

      Facility B Margin means three point five per cent. (3.5%) per annum

      Facility B Total Commitments means the aggregate of the Facility B Tranche 1 Commitments
      and the Facility B Tranche 2 Commitments, being US$100,000125,200,000 at the date of the
      Amendment and Restatement Agreement

      Facility B Tranche 1 means a secured uncommitted multicurrency borrowing base revolving
      credit facility for the entry into or issue of Fronted Facilities which was in place on or prior to the
      Petition Date and as described in clause 2.1(b)(i) (The Facilities)

      Facility B Tranche 1 Commitments means:

      (a)    in relation to an Original Lender, the amount in the Base Currency set opposite its name
             under the heading “Facility B Tranche 1 Commitment” in Part II of Schedule 1 (The
             Original Parties), such amount having been adjusted in respect of Credit Instruments in
             accordance with clause 9.5 and the amount of any other Facility B Tranche 1
             Commitment transferred to it under this Agreement; and

      (b)    in relation to any other Lender, the amount in the Base Currency of any Facility B
             Tranche 1 Commitment transferred to it under this Agreement,

      to the extent not cancelled, reduced or transferred by it under this Agreement

      Facility B Tranche 1 Issuing Bank means each Party identified in the recitals to this
      Agreement as a Facility B Tranche 1 Issuing Bank and any Facility B Lender which has become
      a Facility B Tranche 1 Issuing Bank pursuant to clause 5.11(a) (Appointment of additional
      Issuing Banks) (and if there is more than one such Party, such Parties shall be referred to,
      whether acting individually or together, as the Facility B Tranche 1 Issuing Bank) provided
      that, in respect of a Credit Instrument issued or to be issued pursuant to the terms of this
      Agreement, the Facility B Tranche 1 Issuing Bank shall be the Facility B Tranche 1 Issuing
      Bank which has issued or agreed to issue that Credit Instrument under Facility B Tranche 1




BD-#32148460-v3                                  19
      Facility B Tranche 1 Total Commitments means the aggregate of the Facility B Tranche 1
      Commitments

      Facility B Tranche 2 means a secured committed multicurrency borrowing base revolving
      credit facility as described in clause 2.1(b)(ii) (The Facilities)

      Facility B Tranche 2 Commitments means:

      (a)    in relation to an Original Lender, the amount in the Base Currency set opposite its name
             under the heading “Facility B Tranche 2 Commitment” in Part II of Schedule 1 (The
             Original Parties) and the amount of any other Facility B Tranche 2 Commitment
             transferred to it under this Agreement; and

      (b)    in relation to any other Lender, the amount in the Base Currency of any Facility B
             Tranche 2 Commitment transferred to it under this Agreement,

      to the extent not cancelled, reduced or transferred by it under this Agreement

      Facility B Tranche 2 Issuing Bank means each Party identified in the recitals to this
      Agreement as a Facility B Tranche 2 Issuing Bank and any Facility B Lender which has become
      a Facility B Tranche 2 Issuing Bank pursuant to clause 5.11(a) (Appointment of additional
      Issuing Banks) (and if there is more than one such Party, such Parties shall be referred to,
      whether acting individually or together, as the Facility B Tranche 2 Issuing Bank) provided
      that, in respect of a Credit Instrument issued, to be issued or deemed to be issued pursuant to
      the terms of this Agreement, the Facility B Tranche 2 Issuing Bank shall be the Facility B
      Tranche 2 Issuing Bank which has issued, deemed to have issued or agreed to issue that Credit
      Instrument under Facility B Tranche 2

      Facility B Tranche 2 Total Commitments means the aggregate of the Facility B Tranche 2
      Commitments

      Facility B Utilisation means in relation to a particular Tranche of Facility B, a Utilisation made
      or to be made under the relevant Tranche of Facility B or the principal amount outstanding for
      the time being of that Utilisation

      Facility Office means:

      (a)    in respect of a Lender, Issuing Bank or Overdraft Bank, the office or offices notified by
             that Lender, Issuing Bank or Overdraft Bank to the Facility Agent in writing on or before
             the date it becomes a Lender, Issuing Bank or Overdraft Bank (or, following that date, by
             not less than five (5) Business Days' written notice) as the office or offices through which
             it will perform its obligations under this Agreement; or

      (b)    in respect of any other Finance Party, the office in the jurisdiction in which it is resident for
             tax purposes

      FATCA means:

      (a)    sections 1471 to 1474 of the Code or any associated regulations or other official
             guidance;

      (b)    any treaty, law, regulation or other official guidance enacted in any other jurisdiction, or
             relating to an intergovernmental agreement between the US and any other jurisdiction,
             which (in either case) facilitates the implementation of paragraph (a) above; or

      (c)    any agreement pursuant to the implementation of paragraphs (a) or (b) above with the
             US Internal Revenue Service, the US government or any governmental or taxation
             authority in any other jurisdiction

      FATCA Application Date means:


BD-#32148460-v3                                   20
      (a)    in relation to a "withholdable payment" described in section 1473(1)(A)(i) of the Code
             (which relates to payments of interest and certain other payments from sources within the
             US), 1 July 2014;

      (b)    in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of the Code
             (which relates to "gross proceeds" from the disposition of property of a type that can
             produce interest from sources within the US), 1 January 2019; or

      (c)    in relation to a "passthru payment" described in section 1471(d)(7) of the Code not falling
             within paragraphs (a) or (b) above, 1 January 2019,

      or, in each case, such other date from which such payment may become subject to a deduction
      or withholding required by FATCA as a result of any change in FATCA after the date of this
      Agreement

      FATCA Deduction means a deduction or withholding from a payment under a Finance
      Document required by FATCA

      FATCA Exempt Party means a Party that is entitled to receive payments free from any FATCA
      Deduction

      FATCA FFI means a foreign financial institution as defined in section 1471(d)(4) of the Code
      which, if any Finance Party is not a FATCA Exempt Party, could be required to make a FATCA
      Deduction

      Final DIP Order means a Final Order substantially in the form and substance of the Interim DIP
      Order entered by the Bankruptcy Court, with only such modifications in form and substance that
      are either (x) not adverse to the Secured Parties or (y) satisfactory to the Facility Agent (acting
      on the instructions of the Majority Lenders) as the same may be amended, supplemented, or
      modified from time to time after entry thereof with the written consent of the Facility Agent and
      the Majority Lenders, in accordance with the terms herein (i) authorizing the Debtors to (a)
      obtain post-petition secured financing pursuant to this Agreement and the other Finance
      Documents and (b) use cash collateral during the pendency of the Cases, and (ii) granting
      certain related relief

      Final Order means, as applicable, an order or judgment of the Bankruptcy Court or other court
      of competent jurisdiction with respect to the relevant subject matter that has not been reversed,
      stayed, modified, or amended, and as to which the time to appeal or seek certiorari has expired
      and no appeal or petition for certiorari has been timely taken, or as to which any appeal that has
      been taken or any petition for certiorari that has bene filed or may be filed has been resolved by
      the highest court to which the order or judgment could be appealed or from which certiorari
      could be sought or the new trial, reargument, or rehearing shall have been denied, resulted in
      no modification of such order, or has otherwise been dismissed with prejudice

      Finance Document means:

      (a)    this Agreement;

      (b)    the Intercreditor Agreement;

      (c)    any Compliance Certificate;

      (d)    any Accession Letter;

      (e)    any Resignation Letter;

      (f)    each Transaction Security Document;

      (g)    each Deed of Undertaking;




BD-#32148460-v3                                21
      (h)    each Borrowing Base Report;

      (i)    each Cross-Check Borrowing Base Report;

      (j)    any Hedging Agreement to which METSA is a party;

      (k)    the Amendment and Restatement Agreement;

      (l)    any Utilisation Request; and

      (m)    any other document designated as a "Finance Document" by the Facility Agent and the
             Company

      Finance Lease means any lease or hire purchase contract which would, in accordance with the
      Accounting Principles, be treated as a finance or capital lease

      Finance Party means the Facility Agent, the Collateral Management Agent, the Security Agent,
      the Co-Ordinator, the Account Bank, the Issuing Bank, the Overdraft Bank, a Lender or the
      Hedging Provider

      Financial Indebtedness means any indebtedness for or in respect of:

      (a)    moneys borrowed and debit balances at banks or other financial institutions;

      (b)    any acceptance under any acceptance credit or bill discounting facility (or dematerialised
             equivalent);

      (c)    any note purchase facility or the issue of bonds, notes, debentures, loan stock or any
             similar instrument;

      (d)    the amount of any liability in respect of Finance Leases;

      (e)    receivables sold or discounted (other than any receivables to the extent they are sold on
             a non-recourse basis and meet any requirement for de-recognition under the Accounting
             Principles);

      (f)    any Treasury Transaction (and, when calculating the value of that Treasury Transaction,
             only the marked to market value (or, if any actual amount is due as a result of the
             termination or close-out of that Treasury Transaction, that amount) shall be taken into
             account);

      (g)    any counter-indemnity obligation in respect of a guarantee, bond, standby or
             documentary letter of credit or any other instrument issued by a bank or financial
             institution;

      (h)    any amount raised by the issue of redeemable shares which are redeemable (other than
             at the option of the issuer) before the Termination Date or are otherwise classified as
             borrowings under the Accounting Principles);

      (i)    any amount of any liability under an advance or deferred purchase agreement if (i) one of
             the primary reasons behind entering into the agreement is to raise finance or to finance
             the acquisition or construction of the asset or service in question or (ii) the agreement is
             in respect of the supply of assets or services and payment is due more than ninety (90)
             days after the date of supply;

      (j)    any amount raised under any other transaction (including any forward sale or purchase,
             sale and sale back or sale and leaseback agreement) having the commercial effect of a
             borrowing or otherwise classified as borrowings under the Accounting Principles; and




BD-#32148460-v3                                 22
      (k)    the amount of any liability in respect of any guarantee or indemnity for any of the items
             referred to in paragraphs (a) to (j) above

      Financial Officer means, as to any Person, the chief financial officer, principal accounting
      officer, treasurer or controller of such Person

      Financial Year means each of the Company’s financial years ending on 31 December

      First Day Orders means all orders entered or to be entered by the Bankruptcy Court granting
      the relief requested in the motions filed with the Bankruptcy Court on the Petition Date and
      heard by the Bankruptcy Court at the initial hearing or thereafter, which orders shall each be in
      form and substance reasonably satisfactory to the Facility Agent (acting on the instructions of
      the Majority Lenders)

      First Secured Obligations means all obligations at any time due, owing or incurred by any
      Obligor or any Spanish Pledgor to any Secured Party under the First Finance Documents,
      including the obligations set out in clause 31.3 (Parallel Debt (Covenant to pay the Security
      Agent)) whether present or future, actual or contingent (and whether incurred solely or jointly
      and whether as principal or surety or in some other capacity)

      First Security means the Security created or expressed to be created in favour of the Security
      Agent pursuant to the First Security Documents

      First Security Documents means

      (a)    the Account Pledge Agreements;

      (b)    the Security Agreements;

      (c)    the Moroccan Pledge;

      (d)    the UAE Pledges;

      (e)    any Spanish Pledges and any Spanish Irrevocable Power of Attorney;

      (f)    the German Security Transfer Agreements;

      (g)    the South African Pledge;

      (h)    any Stock Monitoring Agreement;

      (i)    any Collateral Management Agreement;

      (j)    the Canadian Security Agreement;

      (k)    the US Security Agreement; and

      (l)    any documents in respect of which Security is granted to the Security Agent pursuant to
             clause 24.25 (Conditions Subsequent),

      together with any other document entered into by any Obligor or any Spanish Pledgor creating
      or expressed to create any Security over all or any part of its assets in respect of the obligations
      of any of the Obligors under any of the Finance Documents other than the Hedging Agreements

      First Security Period means the period terminating on the date on which the First Secured
      Obligations are unconditionally and irrevocably discharged in full

      Fronted Facilities means Overdraft Facilities and/or Credit Instruments issued (or deemed to
      have been issued) or entered into by Issuing Banks pursuant to this Agreement



BD-#32148460-v3                                 23
      Fronted Proportion means in relation to a Facility B Lender in respect of any Fronted Facility,
      the proportion (expressed as a percentage) which that Facility B Lender's Available
      Commitment bears to the Available Facility (in each case in respect of the relevant Tranche of
      Facility B) immediately prior to the issue of that Fronted Facility, adjusted to reflect any
      assignment or transfer under this Agreement to or by that Facility B Lender under the relevant
      Tranche and taking into account any change in a Lender’s proportion on or prior to the relevant
      date as a result of the provisions of this Agreement (including without limitation clause 9.5)

      Fronting Bank means the Issuing Bank and the Overdraft Bank provided that if a bank or
      financial institution (or a bank or financial institution and one of its Affiliates) is both an Issuing
      Bank and an Overdraft Bank in relation to a Tranche it shall be considered for the purposes of
      the Fronting Bank Limit calculation to be single Fronting Bank

      Fronting Bank Limit means, from time to time, in relation to each Fronting Bank in a particular
      Tranche, the amount which is:

      (i) the aggregate of the Commitments of each Facility B Lender in that Tranche

      divided by

      (ii) the total number of Fronting Banks in that Tranche

      FX Hedging Provider means any Lender which enters into a FX Hedging Provider Hedging
      Agreement with a Borrower

      FX Hedging Provider Hedging Agreement means any document evidencing a FX Hedging
      Provider Hedging Transaction

      FX Hedging Provider Hedging Transactions has the meaning given to it in clause 2.4
      (Hedging/Clearing)

      German Security Transfer Agreement means:

      (a)    the German law security transfer agreement entered into by ABGG in favour of the
             Security Agent; and

      (b)    the German law security transfer agreement entered into by OBTG in favour of the
             Security Agent

      Governmental Authority means the government of any nation, or of any political subdivision
      thereof, whether state, provincial or local, and any agency, authority, instrumentality, regulatory
      body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
      regulatory or administrative powers or functions of or pertaining to government (including any
      supra-national bodies such as the European Union or the European Central Bank)

      Gross Assets means, in respect of an entity, all assets identified as such in that entity’s
      accounts

      Group means the Parent, the Company and each of their respective Subsidiaries from time to
      time

      Group Structure Chart means the group structure chart in the agreed form

      Guarantor means an Original Guarantor or an Additional Guarantor, unless in each case it has
      ceased to be a Guarantor in accordance with clause 29 (Changes to the Obligors)

      Hedging Agreement means a Hedging Provider Hedging Agreement, a Clearing Provider
      Hedging Agreement and a FX Hedging Provider Hedging Agreement




BD-#32148460-v3                                  24
      Hedging Policy means the hedging policy delivered to the Facility Agent within 10 Business
      Days after the Effective Date as may be amended from time to time with the prior written
      approval of the Facility Agent (acting on the instructions of the Majority Lenders)

      Hedging Provider means:

      (a)    ABN AMRO Bank N.V.;

      (b)    Mercuria Energy Trading S.A.; or

      (c)    any other hedging provider which is an Affiliate of a Facility B Lender and which is
             approved in writing by the Facility Agent and which enters into a Multi-Party TPA
             Agreement with the Company

      Hedging Provider Hedging Agreement means any document evidencing a Hedging Provider
      Hedging Transaction

      Hedging Provider Hedging Transactions has the meaning given to it in clause 2.4 (Clearing)

      Hess Litigation means the causes of action brought by Aegean Bunkering (USA) LLC and the
      Parent, as plaintiffs, against Hess Corporation, as defendant, commenced in the Supreme Court
      of the State of New York, County of New York: Part 39, Index Number 653887/2014

      Holding Company means, in relation to a person, any other person in respect of which it is a
      Subsidiary

      Immaterial Subsidiary means any Subsidiary that has neither (a) assets of fair market value
      exceeding $250,000 nor (b) net income before taxes exceeding $250,000 on an annualized
      basis

      Impaired Agent means the Facility Agent at any time when:

      (a)    it has failed to make (or has notified a Party that it will not make) a payment required to
             be made by it under the Finance Documents by the due date for payment;

      (b)    the Facility Agent otherwise rescinds or repudiates a Finance Document; or

      (c)    an Insolvency Event has occurred and is continuing with respect to the Facility Agent;

      unless, in the case of paragraph (a) above:

      (i)    its failure to pay is caused by:

             (A)   administrative or technical error; or

             (B)   a Disruption Event,

      and payment is made within five (5) Business Days of its due date; or

      (ii)   the Facility Agent is disputing in good faith whether it is contractually obliged to make the
             payment in question

      Insolvency Event in relation to the Facility Agent means that the Facility Agent:

      (a)    is dissolved (other than pursuant to a consolidation, amalgamation or merger);

      (b)    becomes insolvent or is unable to pay its debts or fails or admits in writing its inability
             generally to pay its debts as they become due;




BD-#32148460-v3                                 25
      (c)    makes a general assignment, arrangement or composition with or for the benefit of its
             creditors;

      (d)    institutes or has instituted against it, by a regulator, supervisor or any similar official with
             primary insolvency, rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
             incorporation or organisation or the jurisdiction of its head or home office, a proceeding
             seeking a judgment of insolvency or bankruptcy or any other relief under any bankruptcy
             or insolvency law or other similar law affecting creditors' rights, or a petition is presented
             for its winding-up or liquidation by it or such regulator, supervisor or similar official;

      (e)    has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or
             any other relief under any bankruptcy or insolvency law or other similar law affecting
             creditors' rights, or a petition is presented for its winding-up or liquidation, and, in the case
             of any such proceeding or petition instituted or presented against it, such proceeding or
             petition is instituted or presented by a person or entity not described in paragraph (d)
             above and:

             (i)    results in a judgment of insolvency or bankruptcy or the entry of an order for relief
                    or the making of an order for its winding-up or liquidation; or

             (ii)   is not dismissed, discharged, stayed or restrained in each case within thirty (30)
                    days of the institution or presentation thereof;

      (f)    has exercised in respect of it one or more of the stabilisation powers pursuant to Part 1 of
             the Banking Act 2009 and/or has instituted against it a bank insolvency proceeding
             pursuant to Part 2 of the Banking Act 2009 or a bank administration proceeding pursuant
             to Part 3 of the Banking Act 2009;

      (g)    has a resolution passed for its winding-up, official management or liquidation (other than
             pursuant to a consolidation, amalgamation or merger);

      (h)    seeks or becomes subject to the appointment of an administrator, provisional liquidator,
             conservator, receiver, trustee, custodian or other similar official for it or for all or
             substantially all its assets (other than, for so long as it is required by law or regulation not
             to be publicly disclosed, any such appointment which is to be made, or is made, by a
             person or entity described in paragraph (d) above);

      (i)    has a secured party take possession of all or substantially all its assets or has a distress,
             execution, attachment, sequestration or other legal process levied, enforced or sued on
             or against all or substantially all its assets and such secured party maintains possession,
             or any such process is not dismissed, discharged, stayed or restrained, in each case
             within thirty (30) days thereafter;

      (j)    causes or is subject to any event with respect to it which, under the applicable laws of
             any jurisdiction, has an analogous effect to any of the events specified in paragraphs (a)
             to (i) above; or

      (k)    takes any action in furtherance of, or indicating its consent to, approval of, or
             acquiescence in, any of the foregoing acts

      Interim DIP Order means the interim order entered by the Bankruptcy Court (as the same may
      be amended, waived, supplemented, or modified from time to time after entry thereof, solely in
      the case of any amendment, waiver, supplement or modification that is not adverse to the rights
      or duties of the Finance Parties, with the consent of the Facility Agent and the Majority Lenders
      in their sole discretion) in the form provided to the Facility Agent prior to the Effective Date, with
      changes to such form as are satisfactory to the Facility Agent (acting on the instructions of the
      Majority Lenders, in their sole discretion), (i) authorizing, on an inteirm basis, the Debtors to (a)
      obtain post-petition secured financing pursuant to this Agreement and (b) use cash collateral
      during the pendency of the Cases, and (ii) granting certain related relief




BD-#32148460-v3                                   26
      Intercreditor Agreement means the intercreditor agreement entered into on or about the date
      of the Amendment and Restatement Agreement between, amongst others, the Facility Agent,
      the US DIP Administrative Agent and the Company

      Interest Period means, in relation to a Loan, each period determined in accordance with clause
      12 (Interest Periods) and, in relation to an Unpaid Sum, each period determined in accordance
      with clause 11.4 (Default interest)

      Interpolated Screen Rate means, in relation to LIBOR for any Loan, the rate (rounded to the
      same number of decimal places as the two relevant Screen Rates) which results from
      interpolating on a linear basis between:

      (a)    the applicable Screen Rate for the longest period (for which that Screen Rate is available)
             which is less than the Interest Period of that Loan; and

      (b)    the applicable Screen Rate for the shortest period (for which that Screen Rate is
             available) which exceeds the Interest Period of that Loan,

      each as of the Specified Time on the Quotation Day for the currency of that Loan.

      Investment means, as to any person, any acquisition or investment by such person, whether by
      means of (a) the purchase or other acquisition of Equity Interests or debt or other securities of
      another person, (b) a loan, advance or capital contribution to, guarantee or assumption of debt
      of, or purchase or other acquisition of any other debt or equity participation or interest in,
      another person, including any partnership or joint venture interest in such other person, or (c)
      the purchase or other acquisition (in one transaction or a series of related transactions) of all or
      substantially all of the property and assets or business of another person or assets constituting
      a business unit, line of business or division of such person excluding in each case current trade
      and customer accounts receivables for inventory sold and services rendered in the ordinary
      course of business. For purposes of covenant compliance, the amount of any Investment shall
      be the amount actually invested, without adjustment for subsequent increases or decreases in
      the value of such Investment but giving effect to any returns or distributions of capital or
      repayment of principal actually received by such person with respect thereto

      Investment Grade Rating means a long term senior unsecured non-credit enhanced credit
      rating of BBB- or higher by S&P or Baa3 or higher by Moody’s; provided that, in the event that
      the rating given by (or equivalent to) S&P or Moody’s is higher than the rating given by (or
      equivalent to) Moody’s or S&P, as applicable, the determination that such rating is an
      Investment Grade Rating shall be made based on the higher of the two ratings

      Issuing Bank means in relation to a particular Tranche of Facility B, the relevant Facility B
      Tranche 1 Issuing Bank or the Facility B Tranche 2 Issuing Bank.

      Joint Security Period means the period terminating upon the earlier of the end of the First
      Security Period and the end of the Second Security Period

      Joint Venture means any joint venture entity, whether a company, unincorporated firm,
      undertaking, association, joint venture or partnership or any other entity

      Legal Reservations means:

      (a)    the principle that equitable remedies may be granted or refused at the discretion of a
             court and the limitation of enforcement by laws relating to insolvency, reorganisation and
             other laws generally affecting the rights of creditors (including the principle that a
             Moroccan court may not recognize and award court costs for all costs and expenses
             incurred by the prevailing party in the proceedings in front of that court);

      (b)    the time barring of claims under the Limitation Acts, the possibility that an undertaking to
             assume liability for or indemnify a person against non-payment of UK stamp duty may be
             void and defences of set-off or counterclaim;



BD-#32148460-v3                                 27
      (c)    similar principles, rights and defences to the foregoing under the laws of any Relevant
             Jurisdiction;

      (d)    any restriction or qualification contained in any legal opinion in relation to matters of
             German or EC law delivered to the Facility Agent pursuant to paragraph 4 (Legal
             opinions) of Schedule 2 (Conditions precedent to the Effective Date) of the Amendment
             and Restatement Agreement;

      (e)    the principle that any Finance Document would require to be legalised and accompanied
             with a sworn translation into French or Arabic to be submitted as evidence in any action
             or proceeding before a Moroccan court and in order to be enforceable against third
             parties and when used with Moroccan public bodies and administrations for any
             purposes; and

      (f)    the principle that (i) any amount due under a guarantee agreement or security agreement
             by a Moroccan incorporated party to a non-Moroccan incorporated party may only be
             transferred outside Morocco if such payment is in compliance with the applicable
             Moroccan foreign exchange control regulations or has been expressly approved in
             advance and in written by the Moroccan Foreign Exchange Office (Office des Changes
             marocain). Any set-off between a Moroccan party and a non-Moroccan party located
             outside Morocco requires a prior express approval from the Moroccan Foreign Exchange
             Office (Office des Changes marocain), being specified that any amount due by the
             Moroccan Guarantor under the Moroccan Guarantee may be freely transferable to the
             Lenders on the ground of article 17 of the law No. 19-94 (Dahir No. 1-95-1 dated January
             26, 1995) applicable to free export zonesand (ii) any set-off between a Moroccan party
             and a counterparty located outside Morocco shall require a prior express approval of the
             Moroccan Foreign Exchange Office (Office des Changes marocain).

      Lender means:

      (a)    any Original Lender; and

      (b)    any bank, financial institution, trust, fund or other entity which has become a Party as a
             Lender in accordance with clause 27 (Changes to the Lenders),

      which in each case has not ceased to be a Lender in accordance with the terms of this
      Agreement

      Lender Discounting Facility means any trade receivables purchase facility entered into
      between a Lender and a Borrower on arm's length terms and for full market value providing for
      such Lender to discount trade receivables of the relevant Borrower represented by confirmed
      letters of credit on a non-recourse basis and meeting any requirement for de-recognition under
      the Accounting Principles

      Lender Superpriority Claim means pursuant to section 364(c)(1) of the Bankruptcy Code, the
      entitlement (without the need to file a proof of claim) to a joint and several superpriority claim
      against the Debtors, with priority over any and all other obligations, liabilities, and indebtedness
      against the Debtors, now existing or hereafter arising, of any kind whatsoever, including on the
      Litigation Claims and all proceeds thereof (but subject to the Final DIP Order in the case of
      Litigation Claims), and including any and all administrative expenses or other claims of the kind
      specified in or arising under sections 105, 326, 328, 330, 331, 503(b), 506(c) (following entry of
      the Final DIP Order), 507, 546(c), 552(b), 726, 1113, or 1114 of the Bankruptcy Code, whether
      or not such expenses or claims may become secured by a judgment lien or other non-
      consensual lien, levy, or attachment, whether now in existence or hereafter incurred by the
      Debtors, and shall at all times be senior to the rights of the Debtors, each Debtor's estate and
      any successor trustee, estate representative, or any creditor, in any of the Cases or any
      subsequent cases or proceedings under the Bankruptcy Code

      LIBOR means, in relation to any Loan:




BD-#32148460-v3                                 28
      (a)    the applicable Screen Rate;

      (b)    (if no Screen Rate is available for the Interest Period of that Loan) the Interpolated
             Screen Rate for that Loan; or

      (c)    if:

             (i)    no Screen Rate is available for the currency of that Loan; or

             (ii)   no Screen Rate is available for the Interest Period of that Loan and it is not
                    possible to calculate an Interpolated Screen Rate for that Loan,

             the Reference Bank Rate,

      as of, in the case of paragraphs (a) and (c) above, the Specified Time on the Quotation Day for
      the currency of that Loan and a period equal in length to the Interest Period of that Loan and, if
      that rate is less than zero, LIBOR shall be deemed to be zero

      Litigation Claims means (i) claims of the Parent or any Subsidiary thereof, against any person
      and existing at any time, arising out of, in connection with, or relating to the events,
      circumstances, and conduct described in the 4 June 2018, Form 6-K disclosure of Aegean
      Marine Petroleum Network, Inc., concerning improper accounting for or recordation of accounts
      receivable, as well as the right of the Parent of any Subsidiary thereof to the proceeds of or
      recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine,
      penalty, or other proceeding or action by any government or governmental agency in
      connection with the foregoing; (ii) claims of the Parent or any Subsidiary thereof, against any
      person and existing at any time, arising out of, in connection with, or relating to the construction
      and maintenance of the Aegean terminal in Fujairah, as well as the right of grantors to the
      proceeds of or recovery in any suit, prosecution, investigation, settlement, enforcement
      proceeding, fine, penalty, or other proceeding or action by any government or governmental
      agency in connection with the foregoing, (iii) claims of the Parent or any Subsidiary thereof
      existing at any time, arising out of, in connection with, or relating to misstated accounting
      records, fraudulent misappropriation of funds by Dimitris Melissanidis, claims against auditors
      related to misappropriation of funds, related conspiracy to defraud investors in Aegean Marine
      Petroleum Network, Inc., and claims against Quality Solutions related to construction fraud or
      other fraud, (iv) claims brought by Aegean Marine Petroleum Network Inc. and the Company, as
      Plaintiffs, against Hess Corporation, as Defendant, commenced in the Supreme Court of the
      State of New York, County of New York: Part 39, Index Number 653887/2014, (v) claims of the
      Parent or any Subsidiary thereof, concerning unpaid invoices for marine fuels supplied through
      agreements entered into with O.W. Group and any affiliate thereof, (vi) claims of the Parent or
      any Subsidiary thereof, concerning HSFO product loaded from Petrotrin in Trinidad in
      December 2016; and (v) claims arising under Chapter 5 of the Bankruptcy Code

      Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods Act 1984

      LMA means the Loan Market Association

      Loan means a loan made or to be made under Facility A or the principal amount outstanding for
      the time being of that loan

      Majority Lenders means a Lender or Lenders whose Commitment aggregate more than 66 ⅔
      per cent. of the Total Commitments (or, if the Total Commitments have been reduced to zero,
      aggregated more than 66 ⅔ per cent. of the Commitments immediately prior to that reduction

      Margin means:

      (a)    in relation to Facility A, the Facility A Margin; and

      (b)    in relation to Facility B, the Facility B Margin




BD-#32148460-v3                                   29
      Material Adverse Effect means in the opinion of the Majority Lenders a material adverse effect
      on:

      (a)    the business (including the production and export capacity), operations, property,
             condition (financial, legal or otherwise) or prospects of any Obligor or the Group taken as
             a whole; or

      (b)    the ability of an Obligor to perform its obligations under the Finance Documents; or

      (c)    the validity or enforceability of, or the effectiveness or ranking of any Security granted or
             purporting to be granted pursuant to any of, the Finance Documents or the rights or
             remedies of any Finance Party under any of the Finance Documents,

      (in each case other than as a direct result of the filing of the cases, the events leading up to,
      and following commencement of a proceeding under chapter 11 of the Bankruptcy Code and
      the continuation and prosecution thereof, including circumstances or conditions resulting directly
      from such events, commencement, continuation and prosecution, which shall not, individually or
      in the aggregate, constitute a Material Adverse Effect), and provided, further, that nothing
      disclosed in (1) any filings or written reports by the Debtors made publicly available through the
      Petition Date or disclosed to the Lenders prior to the Effective Date and/or (2) any written
      disclosure statement related to any plan of reorganization or liquidation of Debtors provided to
      the Facility Agent on or prior to the Petition Date, shall, in any case, in and of itself and based
      solely on facts as disclosed therein (without giving effect to any developments not disclosed
      therein) constitute a Material Adverse Effect

      Material Subsidiary means each member of the Group which is not a Dormant Company

      Maximum Available Amount means, at any time, the Base Currency Amount which is the
      lower of:

      (a)    the aggregate of the Total Commitments at such time less any amount Outstanding in
             respect of Facility B Tranche 1; and

      (b)    the aggregate of the Borrowing Base Amount at such time

      MEGL Affiliate means a Subsidiary of Mercuria Energy Group Limited or a Holding Company
      of Mercuria Energy Group Limited or any other Subsidiary of that Holding Company

      Month means a period starting on one (1) day in a calendar month and ending on the
      numerically corresponding day in the next calendar month, except that:

      (a)    (subject to paragraph (c) below) if the numerically corresponding day is not a Business
             Day, that period shall end on the next Business Day in that calendar month in which that
             period is to end if there is one, or if there is not, on the immediately preceding Business
             Day;

      (b)    if there is no numerically corresponding day in the calendar month in which that period is
             to end, that period shall end on the last Business Day in that calendar month; and

      (c)    if an Interest Period begins on the last Business Day of a calendar month, that Interest
             Period shall end on the last Business Day in the calendar month in which that Interest
             Period is to end.

      The above rules will only apply to the last Month of any period. Monthly shall be construed
      accordingly

      Moroccan Pledge means the master pledge agreement (convention cadre de gage) and
      related pledge instrument entered into by the Company, the Lenders, the Security Agent and
      Horizon Tangiers Terminal S.A in respect of assets owned by the Company and located in
      Morocco



BD-#32148460-v3                                 30
      Multi-Party TPA Agreements means each agreement entered into between the Company, a
      Hedging Provider or a Clearing Provider and the Security Agent (including any service or similar
      agreement related thereto between the Company and a Hedging Provider or a Clearing
      Provider (as the case may be)) complying with the provisions set out in clause 6.39 (Multi-Party
      TPA Agreements)

      New Lender has the meaning given to that term in clause 27 (Changes to the Lenders)

      Non-Acceptable Bank means a Facility B Lender which:

      (a)    is not an Acceptable Bank within the meaning of paragraph (a) of the definition of
             “Acceptable Bank”; or

      (b)    has failed to make (or has notified the Facility Agent that it will not make) a payment to be
             made by it under clause 6.11 (Indemnities) or clause 30.10 (Lenders' indemnity to the
             Facility Agent and the Collateral Management Agent) or 31.14 (Lenders’ indemnity to the
             Security Agent) or any other payment to be made by it under the Finance Documents to
             or for the account of any other Finance Party in its capacity as Lender by the due date for
             payment

      Non-Borrowing Base Receivables mean certain receivables currently recorded in the
      accounts of the Company with a book value of approximately $200,000,000 and owed to the
      Company by certain third parties

      Notifiable Debt Purchase Transaction has the meaning given to that term in paragraph (b) of
      clause 28.2 (Disenfranchisement on Debt Purchase Transactions entered into by Parent
      Affiliates)

      Obligor means a Borrower or a Guarantor and Obligors means each of them

      Obligors' Agent means the Company, appointed to act on behalf of each Obligor in relation to
      the Finance Documents pursuant to clause 2.3 (Obligors' Agent)

      OECD means Organisation for Economic Co-operation and Development

      Orders means, collectively, the Interim DIP Order, the Final DIP Order, the Cash Management
      Order, the First Day Orders and any other orders of the Bankruptcy Court authorizing and
      approving, on either an interim or final basis, the financing contemplated by this Agreement

      Original Borrowers means each of the Company, APII, ANNV, ABGG and OBTG, each as
      more particularly described in Part I (The Original Obligors) of Schedule 1 (The Original Parties)

      Original Financial Statements means in relation to each Obligor its audited financial
      statements for its Financial Year ended 31 December 2016

      Original Guarantors means each of the companies described in Part I (The Original Obligors)
      of Schedule 1 (The Original Parties)

      Original Jurisdiction means, in relation to an Obligor, the jurisdiction under whose laws that
      Obligor is incorporated as at the date of this Agreement, in relation to any Spanish Pledgor (if
      any), Spain and in relation to a South African Pledge Counterparty, the jurisdiction under whose
      laws that party is incorporated

      Outstandings means the aggregate of the Base Currency Amount of:

      (a)    the outstanding Loans;

      (b)    the maximum actual and contingent liabilities of the Borrowers in respect of any Overdraft
             Facilities; and




BD-#32148460-v3                                 31
      (c)    the maximum actual or contingent liabilities of the Lenders in respect of any Credit
             Instruments

      Overdraft Bank means each Party identified in the recitals to this Agreement as an Overdraft
      Bank

      Parent means Aegean Marine Petroleum Network Inc. of Trust Company Complex, Ajeltake
      Road, Ajeltake Island, Majuro, Marshall Islands MHJ96960

      Parent Affiliate means each Affiliate of the Parent

      Participating Member State means any member state of the European Union that has the
      euro as its lawful currency in accordance with legislation of the European Union relating to
      Economic and Monetary Union

      Party means a party to this Agreement

      Permitted Financial Management Liens means Security of a financial institution on currency
      or Cash Equivalent Investments of Aegean Bunkering (USA) LLC deposited in, or credited to,
      any account of the Borrower subject to Transaction Security, provided that such Security arise
      out of (i) amounts due to the relevant financial institution, in respect of customary fees and
      expenses for the routine maintenance and operation of such account, (ii) the face amount of
      any checks which have been credited to such account, but are subsequently returned unpaid
      because of uncollected or insufficient funds, or (iii) other returned items or mistakes made in
      crediting such account, provided, further that such Security is provided for in the related
      Transaction Security Document or arise by operation of law

      Petition Date means has the meaning given to such term in the Recitals

      Pre-Approved SBLC Beneficiary means such person notified or replaced from time to time by
      five (5) Business Days’ notice in writing by the Facility Agent (acting on the instructions of all
      Facility B Lenders) to the Company) and any other person approved as a beneficiary of a
      standby letter of credit by all Facility B Lenders under the Tranche to which such standby letter
      of credit is proposed to be issued.

      Prepetition Obligations has the meaning given to it in clause 2.2(e)

      Prohibited Person means a person that is:

      (a)    listed on, or owned or controlled by a person listed on, or acting on behalf of a person
             listed on, any Sanctions List;

      (b)    located in, incorporated under the laws of, or owned or (directly or indirectly) controlled
             by, or acting on behalf of, a person located in or organized under the laws of a country or
             territory that is the target of country-wide or territory-wide Sanctions; or

      (c)    otherwise a target of Sanctions (namely a person with whom a US person or other
             national under the jurisdiction of a Sanctions Authority would be prohibited or restricted
             by law from engaging in trade, business or other activities)

      Quarter Date means each of 31 March, 30 June, 30 September and 31 December

      Quasi-Security has the meaning given to that term in clause 24.12 (Negative pledge)

      Quotation Day means, in relation to any period for which an interest rate is to be determined:

      (a)    (if the currency is euro), two TARGET Days before the first day of that period; or

      (b)    (if the currency is Dollars), two Business Days before the first day of that period,



BD-#32148460-v3                                  32
      unless market practice differs in the Relevant Interbank Market for a currency, in which case the
      Quotation Day for that currency will be determined by the Facility Agent in accordance with
      market practice in the Relevant Interbank Market (and if quotations would normally be given by
      leading banks in the Relevant Interbank Market on more than one (1) day, the Quotation Day
      will be the last of those days)

      Receiver means a receiver or receiver and manager or administrative receiver of the whole or
      any part of the Charged Property

      Reference Bank Rate means the arithmetic mean of the rates (rounded upwards to four
      decimal places) as supplied to the Facility Agent at its request by the Reference Banks as the
      rate at which the relevant Reference Bank could borrow funds in the London interbank market in
      the relevant currency and for the relevant period, were it to do so by asking for and then
      accepting interbank offers for deposits in reasonable market size in that currency and for that
      period

      Reference Banks means the principal London offices of ABN AMRO Bank N.V. or other banks
      as may be appointed by the Facility Agent in consultation with the Company

      Related Fund in relation to a fund (the first fund), means a fund which is managed or advised
      by the same investment manager or investment adviser as the first fund or, if it is managed by a
      different investment manager or investment adviser, a fund whose investment manager or
      investment adviser is an Affiliate of the investment manager or investment adviser of the first
      fund

      Relevant Interbank Market means in relation to Euro, the European interbank market, and in
      relation to any other currency, the London interbank market

      Relevant Jurisdiction means, in relation to an Obligor, any Spanish Pledgor and each South
      African Pledge Counterparty:

      (a)    its Original Jurisdiction;

      (b)    any jurisdiction where any asset subject to or intended to be subject to the Transaction
             Security to be created by it is situated;

      (c)    any jurisdiction where it conducts its business; and

      (d)    the jurisdiction whose laws govern the perfection of any of the Transaction Security
             Documents entered into by it

      Repeating Representations means each of the representations set out in clause 21.2 (Status)
      to clause 21.7 (Governing law and enforcement), clause 21.10 (No default), paragraph (d) of
      clause 21.11 (No misleading information), clause 21.19 (Ranking) to clause 21.21 (Legal and
      beneficial ownership), clause 21.25 (Centre of main interests and establishments) and clause
      21.27 (Pari Passu Ranking)

      Representative means any delegate, agent, manager, administrator, nominee, attorney,
      trustee or custodian

      Resignation Letter means a letter substantially in the form set out in Schedule 10 (Form of
      Resignation Letter)

      Responsible Person means with respect to any Obligor, the chief executive officer, president,
      chairman, senior vice-president, executive vice-president, vice-president of finance or treasurer
      or other officer or manager (or similar title) of such Obligor. Any document delivered under this
      Agreement that is signed by a Responsible Person of an Obligor shall be conclusively
      presumed to have been authorized by all necessary corporate, partnership or other action on
      the part of such Obligor and such Responsible Person shall be conclusively presumed to have
      acted on behalf of such Obligor



BD-#32148460-v3                                 33
      Resolution Authority means anybody which has authority to exercise any Write-down and
      Conversion Powers

      Restricted Payment means any dividend or other distribution (whether in cash, securities or
      other property) with respect to any Equity Interest of any person, or any payment (whether in
      cash, securities or other property), including any sinking fund or similar deposit, on account of
      the purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity
      Interest, or on account of any return of capital to such person’s shareholders, partners or
      members (or the equivalent persons thereof)

      Rollover Loan means one or more Loans:

      (a)    made or to be made on the same day that a maturing Loan is due to be repaid;

      (b)    the aggregate amount of which is equal to or less than the amount of the maturing Loan;

      (c)    in the same currency as the maturing Loan; and

      (d)    made or to be made to the same Borrower for the purpose of refinancing a maturing Loan
             (as the case may be)

      Sale Order means an order of the Bankruptcy Court approving and authorizing a sale pursuant
      to section 363 of the Bankruptcy Code of those assets set forth in the Asset Purchase
      Agreement

      Sanctions means the economic sanctions laws, regulations, embargoes or restrictive measures
      administered, enacted or enforced by any Sanctions Authority (whether or not any Obligor, any
      other Group member or any Affiliate of any Group member is legally bound to comply with such
      laws, regulations, embargoes or measures)

      Sanctions Authority means any of:

      (a)    the United States government;

      (b)    the United Nations;

      (c)    the United Kingdom;

      (d)    Switzerland;

      (e)    the European Union or its Member States,

      and includes any government entity of any of the above, including, without limitation, the Office
      of Foreign Assets Control of the US Department of Treasury (OFAC), the United States
      Department of State, Her Majesty's Treasury (HMT) and the Swiss State Secretariat for
      Economic Affairs (SECO)

      Sanctions List means:

      (a)    the "Specially Designated Nationals and Blocked Persons" list maintained by OFAC;

      (b)    the Consolidated List of Financial Sanctions Targets and the Investment Ban List
             maintained by HMT; or

      (c)    any similar list maintained by, or public announcement of Sanctions designation made by,
             any other Sanctions Authority

      Screen Rate means the London interbank offered rate administered by ICE Benchmark
      Administration Limited (or any other person which takes over the administration of that rate) for



BD-#32148460-v3                                34
      the relevant currency and period displayed on pages LIBOR01 or LIBOR02 of the Reuters
      screen (or any replacement Reuters page which displays that rate) or on the appropriate page
      of such other information service which publishes that rate from time to time in place of Reuters.
      If such page or service ceases to be available, the Facility Agent may specify another page or
      service displaying the relevant rate after consultation with the Company

      SEC means the Securities and Exchange Commission, or any Governmental Authority
      succeeding to any of its principal functions

      Second Account Pledge Agreements means the pledge agreement to be entered into
      between the Company and APII as pledgors and the US DIP Administrative Agent as pledgee,
      pursuant to which the Company and APII pledge, inter alia, all amounts standing to the credit of
      the Collection Accounts and the Facility Accounts in favour of the US DIP Administrative Agent
      to secure the obligations of the relevant Obligors to the US DIP Creditors under any of the US
      DIP Finance Documents

      Second Secured Obligations means all obligations at any time due, owing or incurred by any
      Obligor or any Spanish Pledgor to the US Secured Parties under the US DIP Finance
      Documents whether present or future, actual or contingent (and whether incurred solely or
      jointly and whether as principal or surety or in some other capacity)

      Second Security Period means the period terminating on the date on which the Second
      Secured Obligations are unconditionally and irrevocably discharged in full

      Second Security means the Security created or expressed to be created in favour of the US
      DIP Administrative Agent pursuant to the Second Security Documents

      Second Security Agreements means:

      (a)    the English law security agreement to be entered into by the Company; and

      (b)    the English law security agreement to be entered into by APII;

      in each case, and in favour of the US DIP Administrative Agent

      Second Security Documents means

      (a)    the Second Account Pledge Agreements;

      (b)    the Second Security Agreements;

      together with any other document entered into by any Obligor creating or expressed to create
      any Security over all or any part of its assets in respect of the Second Secured Obligations

      Secured Obligations means the First Secured Obligations and the Second Secured
      Obligations

      Secured Parties means each Finance Party from time to time party to this Agreement and any
      Receiver or Delegate

      Security means a mortgage, charge, pledge, lien or other security interest securing any
      obligation of any person or any other agreement or arrangement having a similar effect

      Security Agreements means:

      (a)    the English law security agreement entered into by the Company in favour of the Security
             Agent in form and substance satisfactory to the Security Agent;

      (b)    the English law security agreement entered into by APII in favour of the Security Agent in
             form and substance satisfactory to the Security Agent;


BD-#32148460-v3                                35
      (c)    the English law security agreement entered into by ANNV in favour of the Security Agent
             in form and substance satisfactory to the Security Agent;

      (d)    the English law security agreement entered into by ABGG in favour of the Security Agent
             in form and substance satisfactory to the Security Agent; and

      (e)    the English law security agreement entered into by OBTG in favour of the Security Agent
             in form and substance satisfactory to the Security Agent

      Sensitive Zone means:

      (a)    the territorial waters and shores of Kuwait, Saudi Arabia, Bahrain, Qatar, United Arab
             Emirates, Oman, Iraq, and any other relevant countries as determined by the Facility
             Agent (either in its sole discretion or as instructed by the Majority Lenders); and

      (b)    the international waters of the Persian Gulf.

      Single Purpose Ship Owning Company means a single purpose ship owning company whose
      business is solely ownership and operation of ships and who has obtained finance secured on
      such ships

      Single Purpose Terminal Owning Company means a single purpose company whose
      business is solely ownership and operation of terminals and who has obtained finance secured
      on such terminals

      South African Pledge means:

      (a)    the pledge and cession in security agreement in relation to certain goods located onboard
             floating storage (having official number 18329 and IMO Number 91737733 and which, as
             at the date of this Agreement, has vessel name “UMNENGA I”), entered or to be entered
             into between the Company and the Security Agent, and shall include the letter agreement
             or side letter entered into in relation thereto between the Security Agent, the Company
             and the relevant South African Pledge Counterparties;

      (b)    any replacement pledge and cession in security agreement for that described in
             paragraph (a) above in relation to a floating storage vessel which may replace the m.t.
             “UMNENGA I”, entered or to be entered into between the Company and the Security
             Agent, which shall include the letter agreement or side letter entered into in relation
             thereto between the Security Agent, the Company and the relevant South African Pledge
             Counterparties; and

      (c)    any pledge and cession in security agreement in relation to other goods located in South
             Africa entered into between, amongst others, a Borrower and the Security Agent,
             including any letter agreement or side letter in relation thereto

      South African Pledge Counterparties means:

      (a)    Aegean Tanking S.A., a company incorporated under the laws of the Republic of Liberia,
             with its registered office at 80 Broad Street, Monrovia, Republic of Liberia, and Aegean
             Bunkering Marine Services Proprietary Limited, a private company duly incorporated
             under South African law, with registration number 2013/191834/07, and with registered
             offices at 26 Waverley Drive, Mill Park, Port Elizabeth 6000, South Africa; and

      (b)    any other entity which is party to a South African Pledge (including, in each case, a letter
             agreement or side letter) other than the Borrower which owns the relevant pledged goods

      (and each shall be a South African Pledge Counterparty)




BD-#32148460-v3                                 36
      Spanish Capital Companies Law means Real Decreto Legislativo 1/2010, de 2 de Julio, por el
      que se aprueba el texto refundido de la Ley de Sociedades de Capital, as amended from time
      to time

      Spanish Civil Code means the Spanish Código Civil, as amended from time to time

      Spanish Civil Procedural Law means Ley 1/2000, de 7 de enero, de Enjuiciamiento Civil, as
      amended from time to time

      Spanish Commercial Code means the Spanish Código de Comercio, as amended from time
      to time

      Spanish Irrevocable Power of Attorney means any irrevocable power of attorney which is
      granted by a Spanish Pledgor in favour of the Security Agent and/or the US DIP Administrative
      Agent as a consequence of and in relation to any Spanish Pledge.

      Spanish Obligor means an Obligor incorporated under the laws of the Kingdom of Spain.

      Spanish Pledges means any non-possessory pledge agreement which the Facility Agent
      (acting on the instructions of the Majority Lenders) may from time to time agree is to be entered
      into between a Spanish Pledgor and the Security Agent, the US DIP Administrative Agent and
      certain other Finance Parties or US DIP Finance Parties by virtue of which that Spanish Pledgor
      grants an in rem right of security over oil-derived products inventory or other assets and shall
      include any deed of amendment, extension and/or ratification thereof

      Spanish Pledgor means any person which enters into a Spanish Pledge under or in connection
      with this Agreement

      Spanish Public Document means any Spanish documento público, being either any escritura
      pública granted or any póliza intervened by a Spanish notary public.

      Specified Time means a time determined in accordance with Schedule 7 (Timetables)

      Stock Monitoring Agreement means a stock monitoring agreement in respect of floating
      storage to be entered into between the Security Agent, the relevant Borrower and the Stock
      Monitoring Inspector in form and substance satisfactory to the Facility Agent acting on the
      instructions of all Lenders

      Stock Monitoring Inspector means a stock surveillance or inspection company approved in
      writing by the Facility Agent acting on the instructions of all Lenders

      Subsidiary means any person (referred to as the first person) in respect of which another
      person (referred to as the second person):

      (a)    holds a majority of the voting rights in that first person or has the right under the
             constitution of the first person to direct the overall policy of the first person or alter the
             terms of its constitution; or

      (b)    is a member of that first person and has the right to appoint or remove a majority of its
             board of directors or equivalent administration, management or supervisory body; or

      (c)    has the right to exercise a dominant influence (which must include the right to give
             directions with respect to operating and financial policies of the first person which its
             directors are obliged to comply with whether or not for its benefit) over the first person by
             virtue of provisions contained in the articles (or equivalent) of the first person or by virtue
             of a control contract which is in writing and is authorised by the articles (or equivalent) of
             the first person and is permitted by the law under which such first person is established;
             or




BD-#32148460-v3                                  37
      (d)    is a member of that first person and controls alone, pursuant to an agreement with other
             shareholders or members, a majority of the voting rights in the first person or the rights
             under its constitution to direct the overall policy of the first person or alter the terms of its
             constitution; or

      (e)    has the power to exercise, or actually exercises dominant influence or control over the
             first person; or

      (f)    together with the first person are managed on a unified basis,

      and, for the purposes of this definition, a person shall be treated as a member of another person
      if any of that person's Subsidiaries is a member of that other person or if any shares in that
      other person are held by a person acting on behalf of it or any of its Subsidiaries

      TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
      Transfer payment system which utilises a single shared platform and which was launched on 19
      November 2007

      TARGET Day means any day on which TARGET2 is open for the settlement of payments in
      euro

      Tax means any tax, levy, impost, duty or other charge or withholding of a similar nature
      (including any penalty or interest payable in connection with any failure to pay or any delay in
      paying any of the same)

      Term means each period determined under this Agreement for which a relevant Facility B
      Lender is under a liability under a Fronted Facility

      Termination Date means the earliest of:

      (a)    [_______] , 2019 (or if not a Business Day, the first subsequent Business Day); provided
             that if between [___] , 2019 and [____] , 2019 Borrower requests that the Termination
             Date be extended, then if on [_____] , 2019:

             (i)    no Event of Default is continuing; and

             (ii)   there remain undrawn “Term Commitments” as defined in the US DIP Credit
                    Facility Agreement in an amount of at least $5,000,000,

             the Termination Date shall be extended to [         ], 2019;

      (b)    the effective date of any plan of reorganization or plan of liquidation in the Cases;

      (c)    the date of the consummation of a sale of all or substantially all of the Debtors’ assets or
             capital stock under section 363 of the Bankruptcy Code;

      (d)    the date on which any Financial Indebtedness, or any commitment for any Financial
             Indebtedness, of any member of the Group under the US DIP Credit Facility Agreement
             is:

             (i)    declared to be or otherwise becomes due and payable prior to its specified
                    maturity; or

             (ii)   cancelled or suspended by a creditor of any member of the Group,

             as a result of an event of default (however described).

      Total Commitment means the aggregate of the Facility A Total Commitments and the Facility
      B Total Commitments



BD-#32148460-v3                                   38
      Tranches means each of Facility A Tranche 1, Facility A Tranche 2, Facility B Tranche 1 and
      Facility B Tranche 2

      Transaction Security means:

      (a)    the First Security; and

      (b)    the Second Security

      Transaction Security Documents means each of:

      (a)    the First Security Documents; and

      (b)    the Second Security Documents

      Transfer Certificate means a certificate substantially in the form set out in Schedule 4 (Form of
      Transfer Certificate) or any other form agreed between the Facility Agent and the Company

      Transfer Date means, in relation to an assignment or a transfer, the later of:

      (a)    the proposed Transfer Date specified in the relevant Assignment Agreement or Transfer
             Certificate; and

      (b)    the date on which the Facility Agent executes the relevant Assignment Agreement or
             Transfer Certificate

      Treasury Transactions means any derivative transaction entered into in connection with
      protection against or benefit from fluctuation in any rate or price

      UAE Pledges means:

      (a)    the pledge over moveables located at the Fujairah Freezone, Emirate of Fujairah, UAE
             entered or to be entered into between the Company, AOTC (as bailee) and the Security
             Agent (the Company UAE Pledge);

      (b)    the pledge over moveables located at the Fujairah Freezone, Emirate of Fujairah, UAE
             entered or to be entered into between APII, AOTC (as bailee) and the Security Agent (the
             APII UAE Pledge);

      (c)    any bailee agreement and/or addendum issued pursuant to or in connection with the
             Company UAE Pledge; and

      (d)    any bailee agreement and/or addendum issued pursuant to or in connection with the APII
             UAE Pledge

      Unpaid Sum means any sum due and payable but unpaid by an Obligor under the Finance
      Documents

      US DIP Administrative Agent ABN AMRO Capital USA LLC as administrative agent and
      collateral agent under the US DIP Credit Facility Agreement

      US DIP Credit Facility Agreement means the superpriority secured debtor-in-possession
      credit agreement dated on or about the date of the Amendment and Restatement Agreement
      and made between (among others) Aegean Bunkering (USA) LLC as borrower and the US DIP
      Administrative Agent

      US DIP Credit Facilities means the superpriority secured debtor-in-possession credit facilities
      provided pursuant to the US DIP Credit Facility Agreement




BD-#32148460-v3                                  39
         US DIP Finance Documents has the meaning given to the term “Loan Documents” in the US
         DIP Credit Facility Agreement

         US Prepetition Credit Facility means the Second Amended and Restated Uncommitted Credit
         Agreement, dated August 3, 2017, among Aegean Bunkering (USA) LLC, the lenders party
         thereto, certain other parties and ABN AMRO Capital USA LLC, as administrative agent

         US Secured Parties has the meaning given to the term “Secured Party” in the US DIP Credit
         Facility

         US Security Agreement means the security agreement, dated on or about the date hereof,
         executed and delivered by certain of the Guarantors to the Security Agent, as amended,
         modified or supplemented from time to time

         US Tax Obligor means:

         (a)    an Obligor which is resident for tax purposes in the United States of America; or

         (b)    an Obligor some or all of whose payments under the Finance Documents are from
                sources within the United States for US federal income tax purposes

         Utilisation means a utilisation of a Facility (by way of a Loan or Fronted Facility)

         Utilisation Date means the date on which a Utilisation is, or is to be, made

         Utilisation Request means a notice substantially in the relevant form set out in Schedule 3
         (Utilisation Request)

         VAT means:

         (a)    any tax imposed in compliance with the Council Directive of 28 November 2006 on the
                common system of value added tax (EC Directive 2006/112); and

         (b)    any other tax of a similar nature, whether imposed in a member state of the European
                Union in substitution for, or levied in addition to, such tax referred to in paragraph (a)
                above, or imposed elsewhere.

         Write-down and Conversion Powers means:

         (a)     in relation to any Bail-In Legislation described in the EU Bail-In Legislation Schedule
         from time to time, the powers described as such in relation to that Bail-In Legislation in the EU
         Bail-In Legislation Schedule.; and

         (b)    in relation to any other applicable Bail-In Legislation:

                (i)    any powers under that Bail-In Legislation to cancel, transfer or dilute shares issued
                       by a person that is a bank or investment firm or other financial institution or affiliate
                       of a bank, investment firm or other financial institution, to cancel, reduce, modify or
                       change the form of a liability of such a person or any contract or instrument under
                       which that liability arises, to convert all or part of that liability into shares, securities
                       or obligations of that person or any other person, to provide that any such contract
                       or instrument is to have effect as if a right had been exercised under it or to
                       suspend any obligation in respect of that liability or any of the powers under that
                       Bail-In Legislation that are related to or ancillary to any of those powers; and

                (ii)   any similar or analogous powers under that Bail-In Legislation

   1.2         Construction

         (a)    Unless a contrary indication appears, a reference in this Agreement to:


BD-#32148460-v3                                       40
             (i)      the Facility Agent, the Collateral Management Agent, any Finance Party, any
                      Issuing Bank, any Lender, any Obligor, the Hedging Provider, any Overdraft
                      Bank, any Party, any Secured Party, the Security Agent or any other person
                      shall be construed so as to include its successors in title, permitted assigns and
                      permitted transferees to, or of, its rights and/or obligations under the Finance
                      Documents and, in the case of the Security Agent, any person for the time being
                      appointed as Security Agent or Security Agents in accordance with the Finance
                      Documents;

             (ii)     a document in agreed form is a document which is previously agreed in writing by
                      or on behalf of the Company and the Facility Agent or, if not so agreed, is in the
                      form specified by the Facility Agent;

             (iii)    assets includes present and future properties, revenues and rights of every
                      description;

             (iv)     a Finance Document or any other agreement or instrument is a reference to that
                      Finance Document or other agreement or instrument as amended, novated,
                      supplemented, extended or restated;

             (v)      a group of Lenders includes all the Lenders;

             (vi)     guarantee means (other than in clause 20 (Guarantee and Indemnity)) any
                      guarantee, letter of credit, bond, indemnity or similar assurance against loss, or
                      any obligation, direct or indirect, actual or contingent, to purchase or assume any
                      indebtedness of any person or to make an investment in or loan to any person or to
                      purchase assets of any person where, in each case, such obligation is assumed in
                      order to maintain or assist the ability of such person to meet its indebtedness;

             (vii)    indebtedness includes any obligation (whether incurred as principal or as surety)
                      for the payment or repayment of money, whether present or future, actual or
                      contingent;

             (viii)   a person includes any individual, firm, company, corporation, government, state or
                      agency of a state or any association, trust, joint venture, consortium, partnership or
                      other entity (whether or not having separate legal personality);

             (ix)     a regulation includes any regulation, rule, official directive, request or guideline
                      (whether or not having the force of law) of any governmental, intergovernmental or
                      supranational body, agency, department or of any regulatory, self-regulatory or
                      other authority or organisation;

             (x)      including means including without limitation;

             (xi)     a provision of law is a reference to that provision as amended or re-enacted;

             (xii)    a time of day is a reference to Central European Time;

             (xiii)   the Interest Period of a Credit Instrument will be construed as a reference to the
                      Term of that Credit Instrument;

             (xiv) an amount borrowed includes any amount utilised by way of a Fronted Facility;

             (xv)     a Utilisation made or to be made to a Borrower includes a Fronted Facility entered
                      into or issued on its behalf;

             (xvi) a Lender funding its participation in a Utilisation includes a Lender issuing or
                   entering into or participating in a Fronted Facility;




BD-#32148460-v3                                   41
             (xvii) amounts outstanding under this Agreement include amounts outstanding under or
                    in respect of a Fronted Facility;

             (xviii) an outstanding amount of a Fronted Facility at any time is the maximum amount
                     that is or may be payable by a Borrower in respect of that Fronted Facility at that
                     time;

             (xix) a Borrower repaying or prepaying a Credit Instrument means:

                    (A)   that Borrower providing cash cover for that Credit Instrument;

                    (B)   the maximum amount payable under the Credit Instrument being reduced in
                          accordance with its terms; or

                    (C)   the Issuing Bank which issued the Credit Instrument being satisfied that it
                          has no further liability under that Credit Instrument,

                    and the amount by which a Credit Instrument is repaid or prepaid under sub-
                    clauses (A) and (B) above is the amount of the relevant cash cover or reduction;
                    and

             (xx)   a Borrower providing cash cover for a Credit Instrument means that Borrower
                    paying an amount equal to the maximum actual and contingent liabilities of the
                    relevant Lender under such Credit Instruments in the currency of the Credit
                    Instrument to an interest-bearing account in the name of that Borrower and the
                    following conditions are met:

                    (A)   the account is with the relevant Issuing Bank which issued the Credit
                          Instrument;

                    (B)   cash cover in the form of deposits shall not bear interest other than any
                          interest earned on the investment of such deposits, which investments shall
                          be made at the option and sole discretion of the Issuing Bank and at the
                          Borrowers’ risk and expense;

                    (C)   withdrawals from the account may only be made to pay a Finance Party
                          amounts due and payable to it under this Agreement in respect of that Credit
                          Instrument until no amount is or may be outstanding under that Credit
                          Instrument; and

                    (D)   the Borrower has executed a security document, in form and substance
                          satisfactory to the Facility Agent and the Issuing Bank with which that
                          account is held, creating a first ranking security interest over that account;
                          and

             (xxi) a Lender's participation in relation to a Fronted Facility shall be construed as a
                   reference to the relevant amount that is or may be payable by a Lender in relation
                   to that Fronted Facility.

      (b)    In determining the amount of the Available Facility for the purposes of this Agreement the
             Commitment of a Lender will be calculated ignoring any cash cover provided for
             outstanding Credit Instruments.

      (c)    Section, clause and Schedule headings are for ease of reference only.

      (d)    Unless a contrary indication appears, a term used in any other Finance Document or in
             any notice given under or in connection with any Finance Document has the same
             meaning in that Finance Document or notice as in this Agreement.




BD-#32148460-v3                                42
         (e)         A Default (other than an Event of Default) is continuing if it has not been remedied or
                     waived and an Event of Default is continuing if it has not been waived.

         (f)         A Borrower’s obligation on Utilisations becoming due and payable includes the Borrower
                     repaying any Credit Instrument in accordance with paragraph (a)(xix) above.

   1.3           Belgian terms

               where it relates to a Belgian Obligor, a reference to :

               (a)      “gross negligence” is a reference to zware fout/faute lourde and “wilful misconduct”
                        is a reference to opzet/dol;

               (b)      a “liquidator”, “compulsory manager”, “receiver”, “administrative receiver”,
                        “administrator” or similar officer includes any insolventiefunctionaris/praticien de
                        l’insolvabilité, curator/curateur, vereffenaar/liquidateur, gedelegeerd rechter/juge
                        délégué, ondernemingsbemiddelaar/médiateur d’entreprise, gerechtsmandataris/
                        mandataire de justice, voorlopig bewindvoerder/administrateur provisoire, gerechtelijk
                        bewindvoerder/administrateur judiciaire, mandataris ad hoc/mandataire ad hoc and
                        any sekwester/séquestre;

               (c)      a “suspension of payments”, “moratorium of any indebtedness”, or
                        “reorganisation” includes any gerechtelijke reorganisatie/réorganisation judiciaire;

               (d)      an “insolvency” includes any insolventieprocedure/procedure d’insolvabilité,
                        gerechtelijke reorganisatie/réorganisation judiciaire, faillissement/faillite and any other
                        concurrence between creditors (samenloop van schuldeisers/concours des
                        créanciers);

               (e)      a “security interest” includes a mortgage (hypotheek/hypothèque), a pledge
                        (pand/gage), a transfer by way of security (overdracht ten titel van zekerheid/transfert
                        à titre de garantie), any other proprietary security interest (zakelijke zekerheid/sûreté
                        réelle), a mandate to grant a mortgage, a pledge or any other real surety, a privilege
                        (voorrecht/privilège) and a retention of title (eigendomsvoorbehoud/réserve de
                        propriété);

               (f)      an Obligor being "incorporated" in Belgium or of which its "jurisdiction of
                        incorporation" is Belgium, means that that Obligor has its principal place of business
                        (voornaamste vestiging/établissement principal) within the meaning of the Belgian Act
                        of 16 July 2004 on the conflicts of law code) in Belgium;

               (g)      a person being "unable to pay its debts" is that person being in a state of cessation
                        of payments (staking van betaling/cessation de paiements);

               (h)      a "composition" includes any minnelijk akkoord met schuldeisers/accord amiable
                        avec des créanciers or any gerechtelijke reorganisatie/réorganisation judiciaire;

               (i)      "winding-up", "administration" or "dissolution" includes any vereffening/liquidation,
                        ontbinding/dissolution, sluiting van een onderneming/fermeture d’entreprise and
                        faillissement/faillite;

               (j)      "attachment", "sequestration", "distress", "execution" or analogous procedures
                        includes any uitvoerend    beslag/saisie exécution and bewarend beslag/saisie
                        conservatoire;



BD-#32148460-v3                                         43
               (k)      an "amalgamation", "demerger", "merger" or "corporate reconstruction" includes
                        an overdracht van algemeenheid/transfert d’universalité, an overdracht van
                        bedrijfstak/transfert de branche d’activité, a splitsing/scission and a fusie/fusion as well
                        as assimilated transactions (gelijkgestelde verrichtingen/operations assimilées) in
                        accordance with Articles 676 and 677 of the Belgian Companies Code; and

               (l)      a "group for VAT purposes" refers to a BTW-eenheid/unité TVA and a reference to
                        the "representative member" of such group has the same meaning as the term
                        vertegenwoordiger/représentant in the Belgian Royal Decree No. 55 of 9 March 2007.

   1.4           Currency symbols and definitions

         (a)         $, USD and dollars denote the lawful currency of the United States of America;

         (b)         €, EUR, EURO and euro denote the single currency of the Participating Member States.

   1.5           Third party rights

         (a)         Other than the US DIP Administrative Agent and otherwise unless expressly provided to
                     the contrary in a Finance Document, a person who is not a Party has no right under the
                     Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or enjoy
                     the benefit of any term of this Agreement.

         (b)         Notwithstanding any term of any Finance Document, the consent of any person who is
                     not a Party is not required to rescind or vary this Agreement at any time.

   1.6           Joint and Several Liability

         All obligations of the Borrowers under this Agreement shall be assumed jointly and severally.
         Any payment obligations of ABGG and OBTG that are not repayment obligations with respect to
         any Utilisations that such Borrower has made itself shall be limited by the restrictions set out in
         clause 20.10 (Guarantee Limitations - Germany) applied mutatis mutandis.

   1.7           Release from restrictions

         Any person authorizing any other person or granting to any other person a power of attorney,
         releases such other person from any restrictions of double representation or self-dealing under
         any applicable law, including, but not limited to, such restrictions pursuant to Section 181 of the
         German Civil Code (Bürgerliches Gesetzbuch).

   1.8           Agreed Security Principles

         Any provision contemplating or requiring the creation and/or perfection of any Security and
         anything related to the terms of any document relating to or governing the terms and conditions
         of such Security shall be subject to the Agreed Security Principles.




BD-#32148460-v3                                          44
                                                  Section 2
                                                 The Facility

2         The Facilities
    2.1         The Facilities

          Subject to the terms of this Agreement and in the Interim DIP Order or the Final DIP Order, the
          Lenders make available to the Borrowers a secured multicurrency borrowing base facility
          comprising:

          (a)    Facility A in an aggregate amount equal to:

                 (i)    the Facility A Tranche 1 Total Commitments; and

                 (ii)   the Facility A Tranche 2 Total Commitments.

          (b)    Facility B in an aggregate amount equal to:

                 (i)    the Facility B Tranche 1 Total Commitments; and

                 (ii)   the Facility B Tranche 2 Total Commitments.

    2.2         Finance Parties' rights and obligations

          (a)    The obligations of each Finance Party under the Finance Documents are several. Failure
                 by a Finance Party to perform its obligations under the Finance Documents does not
                 affect the obligations of any other Party under the Finance Documents. No Finance Party
                 is responsible for the obligations of any other Finance Party under the Finance
                 Documents.

          (b)    The rights of each Finance Party under or in connection with the Finance Documents are
                 separate and independent rights and any debt arising under the Finance Documents to a
                 Finance Party from an Obligor shall be a separate and independent debt.

          (c)    A Finance Party may, except as otherwise stated in the Finance Documents, separately
                 enforce its rights under the Finance Documents.

          (d)

                 (i)    Notwithstanding any other provision of this Agreement, the issue or making
                        available of Fronted Facilities shall be entirely in the discretion of the Issuing Bank
                        or Overdraft Bank (as the case may be) and the Borrowers acknowledge that no
                        Issuing Bank or Overdraft Bank shall have any obligation or commitment to make
                        Fronted Facilities available to the Borrowers and the making of a Utilisation
                        pursuant to Facility B shall not be deemed to be a commitment to make any other
                        Utilisation under Facility B available by way of a Fronted Facility.

                 (ii)   An Issuing Bank and an Overdraft Bank shall be entitled to decline a particular
                        Utilisation Request under Facility B on a case-by-case basis without prejudicing its
                        ability to agree to subsequent Facility B Utilisation Requests.

          (e)    The obligations of the Borrowers under the Finance Documents, subject to the Carve-Out
                 and the Orders:

                 (i)    include paying or procuring the payment of the Lender Superpriority Claims, and
                        the Lender Superpriority Claims shall have recourse to and be payable from all
                        prepetition and postpetition assets of the Debtors, including, but not limited to, the




BD-#32148460-v3                                      45
                        Debtors’ Collateral provided that any claims pursuant hereto shall be distributed in
                        accordance with clause 34.6;

                (ii)    pursuant to section 364(c)(2) of the Bankruptcy Code, are secured by a perfected
                        first-priority lien on substantially all now owned or hereafter acquired assets and
                        property of the Debtors, including, for the avoidance of doubt, (1) all equity
                        interests of Subsidiaries of the Parent and (2) all collateral previously pledged to
                        secure the obligations owed to the Finance Parties under this Agreement prior to
                        the Petition Date and obligations under the US Prepetition Credit Facility
                        (Prepetition Obligations);

                (iii)   pursuant to section 364(c)(3) of the Bankruptcy Code, are secured by a perfected
                        lien on all assets of the Debtors to the extent that such assets are subject to valid,
                        perfected and non-avoidable liens in favor of third parties in existence at the time of
                        the commencement of the Cases or to valid liens in existence at the time of such
                        commencement that are perfected subsequent to such commencement as
                        permitted by Section 546(b) of the Bankruptcy Code (other than property that is
                        subject to the existing liens that secure the Prepetition Obligations and obligations
                        under the US Prepetition Credit Facility, which liens shall be primed by the liens
                        securing the Obligations); and

                (iv)    pursuant to section 364(d) of the Bankruptcy Code, are secured by a perfected first
                        priority, senior priming lien on all assets of the Debtors (other than any Security in
                        favour of the US Secured Parties in respect of the US DIP Finance Documents)
                        including all capital stock of Subsidiaries of the Debtors and, to the extent that such
                        assets are subject to valid, perfected and non- avoidable liens in favor of third
                        parties as of the commencement of the Cases, including all accounts receivable,
                        inventory, real and personal property, plant and equipment of the Debtors that
                        secure the Prepetition Obligations.

         (f)    The priorities set forth in clause 2.2(e) are subject, in each case, only to the Carve-Out.
                All of the Security and security interests described therein shall be effective and perfected
                under US law as of the date that the Bankruptcy Court enters the Interim DIP Order,
                without the necessity of the execution of mortgages, security agreements, pledge
                agreements, financing statements, or other agreements or documents. The Debtors shall,
                at the Debtors’ expense, execute and deliver to the Facility Agent (for recordation or
                filing, as appropriate) Security Documents, and be authorized pursuant to the Orders to
                file such financing statements and other instruments and documents, as shall be
                advisable (as reasonably determined by Facility Agent) to evidence and secure the
                obligations under this Agreement in each case as contemplated herein.

         (g)    The obligations of the Debtors to the Finance Parties under this Agreement are to be
                further secured by perfected Security in the Debtor’s Collateral, including without
                limitation the Litigation Claims (subject to the Final DIP Order), such Security ranking first
                in priority subject only to Security permitted in accordance with the Finance Documents.

   2.3         Obligors' Agent

         (a)    Each Obligor (other than the Company) by its execution of this Agreement irrevocably
                appoints the Company (acting through one or more authorised signatories) to act on its
                behalf as its agent in relation to the Finance Documents and irrevocably authorises:

                (i)     the Company on its behalf to supply all information concerning itself contemplated
                        by this Agreement to the Finance Parties and to give all notices and instructions
                        (including, in the case of the Borrowers, Utilisation Requests and any notices,
                        certificates or confirmations under any Finance Document), to make such
                        agreements and to effect the relevant amendments, supplements and variations
                        capable of being given, made or effected by any Obligor notwithstanding that they
                        may affect the Obligor, without further reference to or the consent of that Obligor;
                        and



BD-#32148460-v3                                      46
                (ii)    each Finance Party to give any notice, demand or other communication to that
                        Obligor pursuant to the Finance Documents to the Company,

                and in each case the Obligor shall be bound as though the Obligor itself had given the
                notices and instructions (including, without limitation, any Utilisation Requests) or
                executed or made the agreements or effected the amendments, supplements or
                variations, or received the relevant notice, demand or other communication.

         (b)    Every act, omission, agreement, undertaking, settlement, waiver, amendment,
                supplement, variation, notice or other communication given or made by the Obligors'
                Agent or given to the Obligors' Agent under any Finance Document on behalf of another
                Obligor or in connection with any Finance Document (whether or not known to any other
                Obligor and whether occurring before or after such other Obligor became an Obligor
                under any Finance Document) shall be binding for all purposes on that Obligor as if that
                Obligor had expressly made, given or concurred with it. In the event of any conflict
                between any notices or other communications of the Obligors' Agent and any other
                Obligor, those of the Obligors' Agent shall prevail.

         (c)    The powers of the Company (as Obligors' Agent) under this clause 2.3 (Obligors’ Agent)
                shall be no greater than as set out in this clause 2.3 (Obligors’ Agent) and shall remain
                valid for so long as any amount is outstanding under the Finance Documents or any
                Commitment is in force.

   2.4         Hedging/Clearing

         (a)    The Company may enter into commodity hedging transactions which have not been
                cleared (the Hedging Provider Hedging Transactions) with the Hedging Providers for
                the purpose of hedging the Company’s ongoing exposure to commodity prices. Such
                Hedging Provider Hedging Transactions will be transacted under the 2002 Master
                Agreement as published by the International Swaps and Derivatives Association Inc.
                (Master Agreement).

         (b)    The Company may enter into cleared commodity hedging transactions (the Clearing
                Provider Hedging Transactions) with the Clearing Providers. Such Clearing Provider
                Hedging Transactions will be transacted pursuant to the Clearing Provider’s customary
                terms of business.

         (c)    Each Borrower may enter into spot and forward foreign exchange hedging transactions
                (the FX Hedging Provider Hedging Transactions) with the FX Hedging Providers for
                the purpose of hedging the Borrowers’ ongoing exposure to foreign exchange risk
                provided that:

                (i)     any such hedging shall be directly linked to the acquisition of assets comprised in
                        the Borrowing Base;

                (ii)    the Borrowers’ exposure under each hedging transaction shall have a maximum
                        tenor of 45 days; and

                (iii)   such FX Hedging Provider Hedging Transactions will be transacted under a Master
                        Agreement.

         (d)    The Company may enter into Multi-Party TPA Agreements which comply with the terms
                of this Agreement.

         (e)    No Borrower shall enter into any commodity hedging or clearing transactions or foreign
                exchange hedging transactions or documents related to any of the same other than as
                permitted by this clause 2.4.

         (f)    The Borrowers shall procure that all Hedging Agreements are entered into in compliance
                with the Hedging Policy.



BD-#32148460-v3                                    47
3         Purpose
    3.1         Purpose

          (a)    Each Borrower shall apply all amounts borrowed by it under the Facilities in a manner
                 consistent with the terms of the Budget (provided that any net underspend may be carried
                 forward) or as otherwise agreed in advance in writing by the Facility Agent (acting on the
                 instructions of the Majority Lenders) from time to time towards:

                 (i)     financing any and all working capital needs and for any other general corporate
                         purposes, including without limitation, to finance the Debtors’ purchase,
                         transportation, storage, hedging and sale of Eligible Inventory and accounts
                         receivable;

                 (ii)    provision for letters of credit;

                 (iii)   payment of related transaction costs, fees, premiums, liabilities and expenses and
                         administration costs incurred in connection with the Cases and the commitment,
                         negotiation, syndication, documentation, execution and closing of the Amendment
                         and Restatement Agreement and the US DIP Credit Facility Agreement;

                 (iv)    payment of any other fees, costs and expenses payable hereunder; and

                 (v)     in addition in relation to Facility B only, financing payments to FX Hedging
                         Providers in respect of its obligations under a Master Agreement in respect of an
                         FX Hedging Provider Hedging Transaction.

          (b)    The Credit Instruments shall be used for general corporate purposes.

    3.2         Monitoring

          No Finance Party is bound to monitor or verify the application of any amount borrowed pursuant
          to this Agreement.

    3.3         The Borrowing Base

          Schedule 11 (Borrowing Base Amount) sets out the Parties’ understanding of the operation of
          the Borrowing Base.

4         Conditions of Utilisation
    4.1         Initial conditions precedent

          (a)    No Borrower may deliver a Utilisation Request unless the Facility Agent has received all
                 of the documents and other evidence listed in Part I of Schedule 2 (Conditions precedent)
                 in form and substance satisfactory to the Facility Agent. The Facility Agent shall notify
                 the Company and the Lenders promptly upon being so satisfied.

          (b)    Other than to the extent that the Majority Lenders notify the Facility Agent in writing to the
                 contrary before the Facility Agent gives the notification described in paragraph (a) above,
                 the Lenders authorise (but do not require) the Facility Agent to give that notification. The
                 Facility Agent shall not be liable for any damages, costs or losses whatsoever as a result
                 of giving any such notification.

    4.2         Further conditions precedent

          (a)    Subject to clause 4.1 (Initial conditions precedent) and notwithstanding that the Issuing
                 Bank and Overdraft Bank shall at all times have full discretion whether to issue or enter
                 into any Fronted Facility, the Lenders will only be obliged to comply with clause 5.5



BD-#32148460-v3                                         48
                (Lenders' participation in Loans) or issue or enter into a Fronted Facility if on the date of
                the Utilisation Request and on the proposed Utilisation Date:

                (i)     in the case of a Rollover Loan, no Event of Default is continuing or would result
                        from the proposed loan and, in the case of any other Loan, no Default is continuing
                        or would result from the proposed Utilisation;

                (ii)    the Company has not issued a notice pursuant to clause 22.4(c) (Notification of
                        default and of expectation not to meet Budget) after the date of its last Compliance
                        Certificate (or if no Compliance Certificate has yet been provided), the date of this
                        Agreement;

                (iii)   the Repeating Representations to be made by each Obligor are true;

                (iv)    a Borrowing Base Report and a Cross-Check Borrowing Base Report have been
                        provided on the most recent reporting dates in accordance with clauses 22.7
                        (Borrowing Base Report);

                (v)     no Obligor or their respective Subsidiaries, or any person claiming by or through
                        the Obligors or their respective Subsidiaries, shall have obtained court
                        authorization to commence, or shall have commenced, joined in, assisted or
                        otherwise participated as an adverse party in any suit or other proceeding against
                        any Finance Party in any Case or case relating to the Finance Documents seeking
                        to subordinate or challenging the validity, enforceability, priority or perfection of
                        Security securing the Secured Obligations;

                (vi)    if a Borrowing Base Report was to be delivered on such date based on the
                        Borrowing Base as at that date, such Borrowing Base Report would be a
                        Compliant Borrowing Base Report; and

                (vii)   the Majority Lenders have given their consent to the proposed Fronted Facility.

         (b)    The Lenders will only be obliged to comply with 34.10 (Change of currency) if, on the first
                day of an Interest Period, no Default is continuing or would result from the change of
                currency and the Repeating Representations to be made by each Obligor are true.

   4.3         Further conditions precedent for Sensitive Zones

         Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
         precedent) no Borrower may submit a Utilisation Request which relates to payments being
         made into, or investment or activity connected with, Sensitive Zones (including, without
         limitation, issuing Credit Instruments to entities established in or for the purposes of transactions
         in, or in connection with activities in, Sensitive Zones) unless the Facility Agent has received all
         of the documents and other evidence listed in Part III of Schedule 2 (Conditions precedent) in
         form and substance satisfactory to the Facility Agent.

   4.4         Further conditions precedent in relation to ABGG and OBTG

         Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
         precedent) ABGG and OBTG may not submit a Utilisation Request unless the Facility Agent
         and the Lenders have confirmed in writing that they have received evidence satisfactory to each
         such Party (including any legal opinions or other professional opinions) that there would be no
         tortious liability (for the avoidance of doubt, including liability arising under or in connection with
         creditor impairment (Gläubigergefährdung)) associated with lending to such Borrower or any
         other cost, loss or liability attributable to any breach of law or regulation.




BD-#32148460-v3                                     49
   4.5         Further conditions precedent for issue of Credit Instruments in respect of third
               parties

         Without prejudice to clauses 4.1 (Initial conditions precedent) and 4.2 (Further conditions
         precedent) no Borrower may submit a Utilisation Request for a Credit Instrument to be issued at
         the request of a third party unless both it and the third party have executed and delivered to the
         relevant Issuing Bank (with a copy to the Facility Agent) a Deed of Undertaking in respect of
         that Credit Instrument together with:

         (a)    such corporate and signing authorities; and

         (b)    such documentation and other evidence in order for the applicable Issuing Bank to carry
                out and be satisfied it has complied with all necessary "know your customer" or other
                similar checks under all applicable laws,

         as the Issuing Bank and/or the Facility Agent may reasonably request in connection therewith.

   4.6         Maximum number of Utilisations

         A Borrower (or the Company on its behalf) may not deliver a Utilisation Request if as a result of
         the proposed Utilisation the aggregate number of outstanding Loans would exceed ten (10).

   4.7         Maximum Available Amount

         A Borrower (or the Company on its behalf) may not deliver a Utilisation Request if as a result of
         the proposed Utilisation, the Outstandings (including any Outstandings which are to be incurred
         between the date of delivery of the relevant Utilisation Request and the proposed Utilisation
         Date) would exceed the Maximum Available Amount at such time.

   4.8         Fronting Bank Limit

         Each Issuing Bank and the Company shall ensure that the aggregate amount of Fronted
         Facilities will not at any time exceed:

         (a)    $100,000,000; and

         (a)(b) in respect of which each Fronting Bank is the Issuing Bank will not at any time exceed,
                such Fronting Bank’s Fronting Bank Limit.




BD-#32148460-v3                                   50
                                                     Section 3
                                                     Utilisation

5         Utilisation
    5.1         Delivery of a Utilisation Request and first Utilisations

          A Borrower may utilise a Facility by delivery from the Obligors’ Agent on behalf of that Borrower:

          (a)    to the Facility Agent (with a copy to the Collateral Management Agent and each Issuing
                 Bank) (in respect of any Loan under the Facilities); and

          (b)    to the Facility Agent for and on behalf of each Issuing Bank with a copy to the Collateral
                 Management Agent (in respect of a Fronted Facility),

          of a duly completed Utilisation Request not later than the Specified Time.

    5.2         Completion of a Utilisation Request for Loans

          (a)    Each Utilisation Request for a Loan under each of Facility A is irrevocable and will not be
                 regarded as having been duly completed unless:

                 (i)     it identifies the Tranche of Facility A to be utilised;

                 (ii)    it identifies the relevant Borrower in respect of whom the Utilisation request is
                         being made;

                 (iii)   the proposed Utilisation Date is a Business Day within the Availability Period
                         applicable to the relevant Tranche of Facility A;

                 (iv)    the currency and amount of the Utilisation comply with clause 5.4 (Currency and
                         amount); and

                 (v)     the proposed Interest Period complies with clause 12 (Interest Periods).

          (b)    Only one Loan may be requested in each Utilisation Request.

    5.3         Completion of a Utilisation Request for Credit Instruments

          Without prejudice to clauses 2.2(d)(i), 5.8(c) and 5.9, each Utilisation Request for a Credit
          Instrument is irrevocable and will not be regarded as having been duly completed unless:

          (a)    it specifies the proposed Fronted Facility and the applicable Tranche;

          (b)    it identifies the relevant Borrower;

          (c)    it identifies the proposed Issuing Bank which has agreed to enter into or issue the
                 Fronted Facility;

          (d)    the proposed Utilisation date is a Business Day within the Availability Period applicable to
                 the relevant Tranche of Facility B;

          (e)    the currency and amount of the Fronted Facility comply with clause 5.4 (Currency and
                 amount);

          (f)    (unless otherwise agreed by the Facility Agent and the Facility B Lenders) the Expiry
                 Date of the Fronted Facility falls on or before the Termination Date;




BD-#32148460-v3                                         51
         (g)    the maximum contingent liability of the relevant Facility B Lender in respect of the Fronted
                Facility is determinable at the time of issue or entry into of the Fronted Facility;

         (h)    the Term is specified and does not exceed the earlier of (i) ninety (90) days (unless
                otherwise agreed by the Majority Lenders and the relevant Issuing Bank); and (ii) the date
                that is five Business Days prior to the Termination Date; provided that at least five (5)
                Business Days prior to the Termination Date, all Credit Instruments that expire after the
                Termination Date shall be cash collateralized by the relevant Borrower in an amount
                equal to 103% of the aggregate then undrawn and unexpired amount of each such Credit
                Instrument;

         (i)    the maximum actual or contingent liability of the relevant Issuing Bank would (after
                issuing such Credit Instrument) exceed $150,000,000.

         (j)    unless otherwise agreed by the Facility Agent and the relevant Issuing Bank, the form of
                the Credit Instrument is attached and is in full compliance with this Agreement;

         (k)    the delivery instructions for the Credit Instrument are specified; and

         (l)    it identifies where the request is to issue a Credit Instrument at the request of a third
                party;

         (m)    the identity of the beneficiary is:

                (i)     in the case of a Credit Instrument other than a standby letter of credit to which
                        paragraph (B) below applies, approved by the Issuing Bank; and

                (ii)    (unless approved all Facility B Lenders) in the case of a standby letter of credit in
                        an amount exceeding $5,000,000, a Pre-Approved SBLC Beneficiary (unless such
                        standby letter of credit is payable against a full set of original bills of lading); and

         (n)    where the Credit Instrument permits payment upon delivery of, amongst other things, a
                letter of indemnity, the issuer of a letter of indemnity is an Eligible LOI Counterparty or
                such letter of indemnity is countersigned by an Acceptable Bank which has agreed to
                accept liability thereunder.

   5.4         Currency and amount

         (a)    The currency specified in a Utilisation Request must be the Base Currency or euro.

         (b)    The amount of the proposed Loan must be:

                (i)     if the currency selected is the Base Currency, a minimum of $1,000,000 and
                        otherwise in multiples of $500,000 or, if less, the Available Facility;

                (ii)    if the currency selected is euro, a minimum of €1,000,000 and otherwise in
                        multiples of €500,000 or, if less, the Available Facility; and

                (iii)   in any event such that its Base Currency Amount is less than or equal to the
                        Available Facility.

         (c)    The amount of a proposed Fronted Facility must be, when aggregated with all other
                outstanding Fronted Facilities under the relevant Tranche, less than or equal to the
                Available Facility under that Tranche, and must not require any Lender to exceed, or
                result in any Lender exceeding, its Available Commitment under the relevant Tranche.

         (d)    The amount of any proposed Loan or Fronted Facility must not be of an amount which
                would, upon the Loan or Fronted Facility being made, result in a failure to comply with:

                (i)     clause 4.7 (Maximum Facility Amount); or


BD-#32148460-v3                                       52
                (ii)    clause 4.8 (Fronting Bank Limit).

         (e)    The amount of any proposed Utilisation must be such that, immediately following that
                Utilisation, if a Borrowing Base Report was to be delivered based on the Borrowing Base
                as at that date, such Borrowing Base Report would be a Compliant Borrowing Base
                Report. It will be the sole responsibility of the Borrowers to ensure that this condition is
                complied with.

   5.5         Lenders' participation in Loans and Fronted Facilities

         (a)    If the conditions set out in this Agreement have been met each Lender shall make its
                participation in each Loan under the relevant Facility available by the Utilisation Date
                through its Facility Office.

         (b)    The amount of each Lender's participation in each Loan under the relevant Facility will be
                equal to the proportion borne by its Available Commitment in such Facility under the
                applicable Tranche to the Available Facility immediately prior to making the Loan.

         (c)    The amount of each Facility B Lender's participation in each Fronted Facility will be equal
                to its Fronted Proportion under the applicable Tranche, and such Fronted Facilities are
                made available by the Issuing Bank and the Overdraft Bank against the Facility B
                Lenders’ indemnity contained in clause 6.

   5.6         Role of Facility Agent and Issuing Bank

         The Facility Agent shall determine the Base Currency Amount of each Loan under any Facility
         which is to be made in euro and shall notify each relevant Lender of the amount, currency and
         the Base Currency Amount of each Loan and the amount of its participation in that Loan, in
         each case by the Specified Time.

   5.7         Cancellation of Commitment

         The Commitment in respect of a Facility which, at that time, are unutilised shall be immediately
         cancelled at the end of the Availability Period for that Facility.

   5.8         Issue of Credit Instruments

         (a)    Without prejudice to clause 2.2(d)(i), if the conditions set out in this Agreement have been
                met, an Issuing Bank under a relevant Tranche may issue a Credit Instrument on its
                Utilisation Date on behalf of the Facility B Lenders under the relevant Tranche.

         (b)    The Company shall procure that on the date of the Utilisation Request in respect of a
                Credit Instrument and on the proposed Utilisation Date of that Credit Instrument:

                (i)     the proposed Credit Instrument is on terms acceptable to the Issuing Bank;

                (ii)    no Default is continuing or would result from the proposed Utilisation; and

                (iii)   the Repeating Representations to be made by each Obligor are true in all material
                        respects.

         (c)    The Issuing Bank shall not comply with a Facility B Utilisation Request if it is aware, or
                has received written confirmation from the Facility Agent (for the avoidance of doubt, the
                Facility Agent has no duty to enquire as to or monitor compliance), that clauses 5.3 and
                5.4 have not been complied with.

   5.9         Issue of or entry into Overdraft Facilities

                The Overdraft Facility shall not be utilised or made available other than by operation of
                clause 6.5.


BD-#32148460-v3                                     53
    5.10         Fronted Facilities

           (a)    The Issuing Bank and Overdraft Bank has no duty to enquire of any person whether or
                  not any of the conditions set out in clauses 5.3, 5.4, and 5.8(b) above have been met.
                  The Issuing Bank and Overdraft Bank may assume that those conditions have been met
                  unless it is expressly notified to the contrary by the Facility Agent (for the avoidance of
                  doubt, the Facility Agent likewise has no duty to enquire, or monitor any such conditions).
                  The Issuing Bank will have no liability to any person for issuing or making available a
                  Fronted Facility based on such assumption.

           (b)    The Issuing Bank is solely responsible for the form of the Credit Instrument that it issues.
                  The Facility Agent has no duty to monitor the form of that document.

           (c)    Subject to clause 30.6(h) (Rights and discretions), each of the Issuing Bank, the
                  Overdraft Bank and the Facility Agent shall provide the other with any information
                  reasonably requested by the other and available to it that relates to a Fronted Facility and
                  its issue or granting.

           (d)    The Issuing Bank may issue a Credit Instrument in the form of a SWIFT message or
                  other form of communication customary in the relevant market but has no obligation to
                  issue that Credit Instrument in any particular form of communication.

    5.11         Appointment of additional Issuing Banks

           (a)    Subject to paragraph (b) below, any Lender which has agreed to the Company’s request
                  to be an Issuing Bank under a particular Tranche pursuant to the terms of this Agreement
                  shall become an Issuing Bank under that Tranche for the purposes of this Agreement
                  upon notifying the Facility Agent, each other Fronting Bank under the relevant Tranche
                  and the Company that it has so agreed to be an Issuing Bank and on making that
                  notification that Lender shall become bound by the terms of this Agreement as an Issuing
                  Bank.

           (b)    No person may become an Issuing Bank under this Agreement if immediately after
                  becoming the same the requirements of clause 4.8 would not be satisfied.

6          Fronted Facilities
           Credit Instruments

     6.1         If a Credit Instrument or any amount outstanding under a Credit Instrument becomes
                 immediately payable under this Agreement, the relevant Borrower shall repay or prepay
                 that amount immediately.

     6.2         Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay any
                 claim made or purported to be made under a Credit Instrument requested by it and which
                 appears on its face to be in order (a claim).

     6.3         For the avoidance of doubt, where a Borrower requests the issue of a Credit Instrument at
                 the request of a third party then (without prejudice to clause 4.5 (Further conditions
                 precedent for issue of Credit Instruments in respect of third parties)) such Credit
                 Instrument shall be deemed to be a Utilisation of the relevant Borrower who shall be liable
                 for payments in respect of thereof in accordance with clause 6.4.

     6.4         Each Borrower which requested a Credit Instrument shall immediately on demand pay to
                 the Facility Agent for the Issuing Bank an amount equal to the amount of any claim under
                 that Credit Instrument.

     6.5         To the extent an Issuing Bank is required to make a payment in respect of a claim and that
                 Issuing Bank is also an Overdraft Bank, the amount of each such payment paid by the
                 Issuing Bank shall be converted into an Overdraft Facility with the relevant Borrower and


BD-#32148460-v3                                      54
               Issuing Bank (in its capacity as Overdraft Bank) on the date of the payment thereof without
               the need for a Utilisation Request (notwithstanding that any conditions to the making of
               Utilisations hereunder have not been satisfied) and the utilisation of such Overdraft Facility
               shall be deemed to discharge the Borrower’s obligation under clause 6.4 to make payment
               to the Issuing Bank in the amount of that claim.

   6.6         Each Borrower acknowledges that the Issuing Bank:

         (a)    is not obliged to carry out any investigation or seek any confirmation from any other
                person before paying a claim; and

         (b)    deals in documents only and will not be concerned with the legality of a claim or any
                underlying transaction or any available set-off, counterclaim or other defence of any
                person.

   6.7         The obligations of a Borrower under this clause will not be affected by:

         (a)    the sufficiency, accuracy or genuineness of any claim or any other document; or

         (b)    any incapacity of, or limitation on the powers of, any person signing a claim or other
                document.

         Credit Instruments extending beyond the Termination Date and reduction or expiry of
         Credit Instruments

   6.8         Each Borrower shall on the Termination Date provide cash cover for any Credit Instrument
               in respect of which the Term expires after the Termination Date.

   6.9         If the amount of any Credit Instrument is wholly or partially reduced or it is repaid or
               prepaid or it expires prior to its Expiry Date, the relevant Issuing Bank and the Borrower
               that requested the issue of that Credit Instrument shall promptly notify the Collateral
               Management Agent of the details upon becoming aware of them.

         Indemnities - Facility B

 6.10          Each Borrower shall immediately on demand indemnify the Issuing Bank or the Overdraft
               Bank which has issued or entered into a Fronted Facility against any cost, loss or liability
               incurred by that Issuing Bank or Overdraft Bank (otherwise than by reason of the that
               Issuing Bank or Overdraft Bank’s gross negligence or wilful misconduct) in acting as an
               Issuing Bank or Overdraft Bank under any Fronted Facility.

 6.11          Each Facility B Lender shall (according to its Fronted Proportion in a relevant Tranche)
               immediately on demand indemnify the Issuing Bank against any cost, loss or liability
               incurred by the Issuing Bank (otherwise than by reason of that Issuing Bank’s gross
               negligence or wilful misconduct) in acting as the Issuing Bank under any Fronted Facility
               under that Tranche (unless the Issuing Bank has been reimbursed by an Obligor pursuant
               to a Finance Document). Notwithstanding any other provision of this Agreement, each
               Facility B Lender acknowledges and agrees (for the benefit of the other Finance Parties
               only) that:

         (a)    the Issuing Bank and the Overdraft Bank are not in a position to monitor Utilisations on a
                live basis and accordingly, provided it complies with its own Fronting Bank Limit, a
                Fronting Bank will be relying on (i) the Borrowers to ensure that Utilisations under Facility
                B do not exceed the Facility B Total Commitments or the Available Facility from time to
                time and (ii) the other Fronting Banks to ensure that they do not exceed their Fronting
                Bank Limits; and accordingly

         (b)    it shall be liable for its proportionate share of any amount by which the Facility B Total
                Commitments (or the applicable Facility B Tranche 1 Commitments or Facility B Tranche
                2 Commitments) are exceeded in such manner and its indemnity to the Issuing Bank and



BD-#32148460-v3                                    55
               Overdraft Bank under the applicable Tranche (which is expressed to be subject to
               absence of the relevant Issuing Bank’s or Overdraft Bank’s gross negligence or wilful
               misconduct) which has remained within its Fronting Bank Limit will extend to cover any
               such excess caused by another Fronting Bank exceeding its Fronting Bank Limit.

 6.12         The Borrower which requested a Fronted Facility shall immediately on demand reimburse
              any Lender for any payment it makes to the Issuing Bank under clause 6.11 in respect of
              that Fronted Facility.

 6.13         The obligations of each Lender or Borrower under this clause are continuing obligations
              and will extend to the ultimate balance of sums payable by that Lender or Borrower in
              respect of any Fronted Facility under the relevant Tranche of Facility B, regardless of any
              intermediate payment or discharge in whole or in part.

 6.14         If a Borrower has provided cash cover in respect of a Lender's participation in a Credit
              Instrument, the Issuing Bank shall seek reimbursement from that cash cover before
              making a demand of that Lender under clause 6.11 above. Any recovery made by an
              Issuing Bank pursuant to that cash cover will reduce that Lender's liability under clause
              6.11 above.

 6.15         The Borrowers’ obligations pursuant to clauses 6.12 to 6.14 above shall extend to cover
              any Lender liability under any arrangement entered into by the Finance Parties with HSH
              Nordbank AG substantially on the terms of clause 6.11 in respect of HSH Nordbank AG’s
              liabilities referred to in those clauses under the following credit instruments outstanding on
              the Effective Date:

                        Credit              Borrower         Outstanding          Expiry date
                        Instrument                           value

                        Letter         of   ABGG             EUR3,000,000         31 January 2019
                        guarantee

                        Letter         of   OBTG             EUR3,000,000         31 January 2019
                        guarantee

                        Letter of credit    OBTG             $2,580,000           7 February 2019




 6.16         The obligations of any Lender or Borrower under this clause 6 will not be affected by any
              act, omission, matter or thing which, but for this clause, would reduce, release or prejudice
              any of its obligations under this clause (without limitation and whether or not known to it or
              any other person) including:

        (a)    any time, waiver or consent granted to, or composition with, any Obligor, any beneficiary
               under a Credit Instrument or any other person;

        (b)    the release of any other Obligor or any other person under the terms of any composition
               or arrangement with any creditor or any member of the Group;

        (c)    the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect
               to perfect, take up or enforce, any rights against, or security over assets of, any Obligor,
               any beneficiary under a Credit Instrument or other person or any non-presentation or
               non-observance of any formality or other requirement in respect of any instrument or any
               failure to realise the full value of any security;




BD-#32148460-v3                                    56
        (d)    any incapacity or lack of power, authority or legal personality of or dissolution or change
               in the members or status of an Obligor, any beneficiary under a Credit Instrument or any
               other person;

        (e)    any amendment (however fundamental) or replacement of a Finance Document, any
               Fronted Facility, any Credit Instrument or any other document or security;

        (f)    any unenforceability, illegality or invalidity of any obligation of any person under any
               Finance Document, any Fronted Facility, any Credit Instrument or any other document or
               security; or

        (g)    any insolvency or similar proceedings.

 6.17         Rights of contribution

        No Obligor will be entitled to any right of contribution or indemnity from any Finance Party in
        respect of any payment it may make under this clause 6.

        Cash collateral by Non-Acceptable Banks and Borrower's option to provide cash cover

 6.18         If, at any time, a Facility B Lender under a Credit Instrument is or becomes a Non-
              Acceptable Bank, the Issuing Bank and/or Overdraft Bank may, by notice to that Facility B
              Lender, request that Facility B Lender to pay and that Facility B Lender shall pay, on or
              prior to the date requested by the Issuing Bank, an amount equal to that Lender's Fronted
              Proportion of:

        (a)    the outstanding amount of a Credit Instrument;

        (b)    the maximum potential liability under an Overdraft Facility; and/or

        (c)    in the case of a proposed Credit Instrument, the amount of that proposed Credit
               Instrument,

              and in the currency of that Fronted Facility to an interest-bearing account held in the name
              of that Facility B Lender with the Issuing Bank.

 6.19         The Facility B Lender to whom a request has been made in accordance with paragraph
              6.18 above shall enter into a security document or other form of collateral arrangement
              over the account, in form and substance satisfactory to the Issuing Bank and/or Overdraft
              Bank, as collateral for any amounts due and payable under this Agreement by that Facility
              B Lender to the Issuing Bank and/or Overdraft Bank in respect of that Fronted Facility.

 6.20         Subject to clause 6.23 below, withdrawals from such an account may only be made to pay
              the Issuing Bank and/or Overdraft Bank amounts due and payable to it under this
              Agreement by the Non-Acceptable Bank in respect of that Fronted Facility until no amount
              is or may be outstanding under that Fronted Facility.

 6.21         Each Facility B Lender shall notify the Facility Agent and the Company:

        (a)    on the date of this Agreement or on any later date on which it becomes such a Facility B
               Lender if it is a Non-Acceptable Bank; and

        (b)    as soon as practicable upon becoming aware of the same, that it is a Non-Acceptable
               Bank.

 6.22         Any notice received by the Facility Agent pursuant to clause 6.21 above shall constitute
              notice to the Issuing Bank and the Overdraft Bank of that Facility B Lender's status and the
              Facility Agent shall, upon receiving each such notice, promptly notify the Issuing Bank and
              the Overdraft Bank and each other Facility B Lender of that Lender's status as specified in
              that notice.


BD-#32148460-v3                                   57
 6.23         Notwithstanding clause 6.20 above, a Lender which has provided cash collateral in
              accordance with this clause 6 may, by notice to the Issuing Bank and the Overdraft Bank,
              request that an amount equal to the amount provided by it as collateral in respect of the
              relevant Fronted Facility (together with any accrued interest) be returned to it:

        (a)     to the extent that such cash collateral has not been applied in satisfaction of any amount
                due and payable under this Agreement by that Lender to the Issuing Bank in respect of
                the relevant Fronted Facility;

        (b)     if:

                (i)     it ceases to be a Non-Acceptable Bank;

                (ii)    its obligations in respect of the relevant Fronted Facility are transferred to another
                        Facility B Lender in accordance with the terms of this Agreement; or

                (iii)   an Acceptable Bank has agreed to undertake that Facility B Lender's obligations in
                        respect of the relevant Fronted Facility in accordance with the terms of this
                        Agreement; and

        (c)     if no amount is due and payable by that Facility B Lender in respect of a Fronted Facility,

              and the Issuing Bank and the Overdraft Bank (as applicable) shall pay that amount to the
              Lender within three (3) Business Days of that Lender's request (and shall cooperate with
              the Lender in order to procure that the relevant security or collateral arrangement is
              released and discharged).

 6.24         To the extent that a Non-Acceptable Bank fails to provide cash collateral (or notifies the
              Issuing Bank that it will not provide cash collateral) in accordance with clauses 6.18 to 6.24
              in respect of a proposed Fronted Facility, the Issuing Bank shall promptly notify the
              Company (with a copy to the Collateral Management Agent) and the Borrower of that
              proposed Fronted Facility may, at any time before the proposed Utilisation Date of that
              Fronted Facility, provide cash cover to an account with the Issuing Bank in an amount
              equal to that Lender's Fronted Proportion of the amount of that proposed Fronted Facility.

 6.25         As an alternative to providing cash collateral under this clause 6, a Non-Acceptable Bank
              may satisfy its cash collateral obligations by providing to the Issuing Bank and/or the
              Overdraft Bank (as applicable) in a form and substance satisfactory to the Issuing Bank
              and/or the Overdraft Bank and the Facility Agent such security or other credit support as
              the Issuing Bank, Overdraft Bank and Facility Agent may require in support of such Non-
              Acceptable Bank’s obligations in respect of Fronted Facilities under the relevant Tranche
              of Facility B.

        Requirement for cash cover from Borrower

 6.26         If:

        (a)     a Non-Acceptable Bank fails to provide cash collateral or make a required payment (or
                notifies the Issuing Bank and/or Overdraft Bank (as the case may be) that it will not
                provide cash collateral or make such repayment) in accordance with clauses 6.18 to 6.24
                (Cash collateral by Non Acceptable Lender and Borrower's option to provide cash cover)
                in respect of a Fronted Facility that has been issued or made available;

        (b)     the Issuing Bank and/or the Overdraft Bank (as the case may be) notifies the Company
                (with a copy to the Collateral Management Agent) that it requires the Borrower of the
                relevant: (i) Credit Instrument to provide cash cover to an account with the Issuing Bank
                in an amount equal to that Lender's Fronted Proportion of the outstanding amount of that
                Credit Instrument; or (ii) Overdraft Facility to repay that Lender’s Fronted Proportion of
                such Overdraft Facility; and




BD-#32148460-v3                                     58
        (c)    that Borrower has not already provided such cash cover or repayment which (in the case
               of cash cover) is continuing to stand as collateral,

              then that Borrower shall provide such cash cover and make such repayment within three
              (3) Business Days of the notice referred to in paragraph (b) above.

        Regulation and consequences of cash cover provided by Borrower

 6.27         Notwithstanding clause 1.2(a)(xx) (Construction), the relevant Borrower may request that
              an amount equal to the cash cover (together with any accrued interest) provided by it
              pursuant to clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable Bank and Borrower's
              option to provide cash cover) or clause 6.26 (Requirement for cash cover from Borrower)
              be returned to it:

        (a)    to the extent that such cash cover has not been applied in satisfaction of any amount due
               and payable under this Agreement by that Borrower to the Issuing Bank in respect of a
               Credit Instrument;

        (b)    if:

               (i)     the relevant Lender ceases to be a Non-Acceptable Bank;

               (ii)    the relevant Lender's obligations in respect of the Credit Instrument are transferred
                       to another Facility B Lender under the same Tranche in accordance with the terms
                       of this Agreement; or

               (iii)   an Acceptable Bank has agreed to undertake that Facility B Lender's obligations in
                       respect of the relevant Credit Instrument in accordance with the terms of this
                       Agreement;

        (c)    if no amount is due and payable by the relevant Lender in respect of the relevant Credit
               Instrument; and

        (d)    if no Default is continuing,

               and the Issuing Bank shall pay that amount to that Borrower within three (3) Business
               Days of that Borrower's request.

 6.28         To the extent that a Borrower has provided cash cover pursuant to clauses 6.18 to 6.24
              (Cash collateral by Non-Acceptable Bank and Borrower's option to provide cash cover) or
              clause 6.26 (Requirement for cash cover from Borrower), the relevant Lender's Fronted
              Proportion in respect of that Credit Instrument will remain (but that Lender's obligations in
              relation to that Credit Instrument may be satisfied in accordance with clause 1.2(a)(xx)(B)
              (Construction)). However the relevant Borrower's obligation to pay any Credit Instrument
              fee in relation to the relevant Credit Instrument to the Collection Account (for the account of
              that Lender) in accordance with clause 14.2 (Facility B fees) will be reduced
              proportionately as from the date on which it provides that cash cover (and for so long as
              the relevant amount of cash cover continues to stand as collateral).

 6.29         The relevant Issuing Bank shall promptly notify the Collateral Management Agent of the
              extent to which a Borrower provides cash cover or repays an Overdraft Facility pursuant to
              clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable Bank and Borrower's option to
              provide cash cover) or clause 6.26 (Requirement for cash cover from Borrower) and of any
              change in the amount of cash cover so provided.

        Utilisation of Fronted Facilities when a Lender is a Non-Acceptable Bank

 6.30         If, on the proposed Utilisation Date of a Fronted Facility, any Facility B Lender under the
              applicable Tranche is a Non-Acceptable Bank and:




BD-#32148460-v3                                    59
        (a)    that Lender has failed to provide cash collateral to the Issuing Bank in accordance with
               clauses 6.18 to 6.24 (Cash collateral by Non-Acceptable L/C Lender and Borrower's
               option to provide cash cover) or an alternative in accordance with clause 6.25; and

        (b)    the Borrower of that proposed Fronted Facility has not exercised its right to provide cash
               cover to the Issuing Bank in accordance with clause 6.24 (Cash collateral by Non-
               Acceptable L/C Lender and Borrower's option to provide cash cover),

               the Issuing Bank may:

               (i)    reduce the amount of that Fronted Facility by an amount equal to the amount of the
                      participation of that Non-Acceptable Bank in respect of that Fronted Facility and
                      that Non-Acceptable Bank shall be deemed not to have any participation (or
                      obligation to indemnify the Issuing Bank) in respect of that Credit Instrument for the
                      purposes of the Finance Documents; or

               (ii)   proceed with the Utilisation of the Fronted Facility as requested by the Borrower on
                      the basis that each Facility B Lender excluding for this purpose any Non-
                      Acceptable Bank shall participate in such Utilisation on the basis of a Fronted
                      Proportion calculated as if the Non-Acceptable Bank had ceased to be a Facility B
                      Lender, and each such Facility B Lender shall (subject to not exceeding its
                      Available Commitment) be liable for such increased Fronted Proportion in relation
                      to the Fronted Facility in the event that the Non-Acceptable Bank fails to comply
                      with its obligations to provide cash collateral hereunder.

      The Issuing Bank shall notify the Collateral Management Agent and the Company of each
      reduction made pursuant to this clause 6.30. This clause 6.30 shall not affect the participation
      of each other Lender in that Credit Instrument.

        Role of the Issuing Bank and Overdraft Bank - Facility B

 6.31         Nothing in this Agreement constitutes an Issuing Bank or Overdraft Bank which has issued
              or entered into a Fronted Facility as a trustee or fiduciary of any other person.

 6.32         An Issuing Bank or Overdraft Bank which has issued or entered into a Fronted Facility:

        (a)    shall not be bound to account to any Lender for any sum or the profit element of any sum
               received by it for its own account in respect of a Fronted Facility;

        (b)    may accept deposits from, lend money to and generally engage in any kind of banking or
               other business with any Obligor;

        (c)    may rely on:

               (i)    any representation, notice or document believed by it to be genuine, correct and
                      appropriately authorised; and

               (ii)   any statement made by a director, authorised signatory or employee of any person
                      regarding any matters which may reasonably be assumed to be within his
                      knowledge or within his power to verify;

        (d)    may engage, pay for and rely on the advice or services of any lawyers, accountants,
               surveyors or other experts;

        (e)    may act in relation to the Fronted Facility through its personnel and agents; and

        (f)    is not responsible for:

               (i)    the adequacy, accuracy and/or completeness of any information (whether oral or
                      written) provided by the Facility Agent, any Party (including itself), or any other


BD-#32148460-v3                                   60
                      person under or in connection with the Fronted Facility, the transactions
                      contemplated by the Fronted Facility or any other agreement, arrangement or
                      document entered into, made or executed in anticipation of, under or in connection
                      with the Fronted Facility; or

               (ii)   the legality, validity, effectiveness, adequacy or enforceability of the Fronted
                      Facility or any other agreement, arrangement or document entered into, made or
                      executed in anticipation of, under or in connection with the Fronted Facility.

        Exclusion of liability

 6.33         Without limiting clause 6.34 (Exclusion of liability) below, an Issuing Bank or Overdraft
              Bank which has issued or entered into a Fronted Facility will not be liable for any action
              taken by it under or in connection with that Fronted Facility, unless directly caused by its
              gross negligence or wilful misconduct.

 6.34         No Party (other than an Issuing Bank or Overdraft Bank which has issued or entered into a
              Fronted Facility) may take any proceedings against any officer, employee or agent of that
              Issuing Bank or Overdraft Bank in respect of any claim it might have against that Issuing
              Bank or in respect of any act or omission of any kind by that officer, employee or agent in
              relation to any Fronted Facility.

        Terms of Fronted Facilities

 6.35         Except as provided below, the terms of any Fronted Facility shall be those agreed by the
              relevant Issuing Bank or Overdraft Bank and the Company.

 6.36         Those terms:

        (a)    must be based upon normal commercial terms at that time (except as varied by this
               Agreement);

        (b)    may allow only Borrowers to use Fronted Facilities; and

        (c)    must comply with the provisions of this Agreement including, without limitation, in relation
               to Term, currency and amount.

 6.37         If there is any inconsistency or conflict between any term of a Fronted Facility and any term
              of this Agreement, this Agreement shall prevail.

        Amendments and Waivers - Fronted Facilities

 6.38         No amendment or waiver of a term of any Fronted Facility shall require the consent of any
              Finance Party other than the relevant Issuing Bank or Overdraft Bank unless such
              amendment or waiver itself relates to or gives rise to a matter which would require an
              amendment of or under this Agreement (including, for the avoidance of doubt, under this
              clause 6).

        Multi-Party TPA Agreements

 6.39         Each of the Borrowers agrees to procure that the terms of any Multi-Party TPA Agreement
              shall comply with this clause 6.39 (Multi-Party TPA Agreements) (and the execution by a
              Finance Party of a Multi-Party TPA Agreement which does not comply with this 6.39 (Multi-
              Party TPA Agreements) shall not be construed as a waiver thereof unless expressly
              confirmed in writing by the Facility Agent acting on the instructions of the Majority
              Lenders). Each Multi-Party TPA Agreement shall:

        (a)    be expressly capable of being assigned by the Company to the Security Agent pursuant
               to the relevant Security Agreement (but not otherwise);




BD-#32148460-v3                                   61
        (b)    provide that payments for the account of the Company thereunder shall be paid to its
               relevant Collection Account;

        (c)    contain any notices and acknowledgements of assignment required by each Security
               Agreement;

        (d)    be governed by English or Dutch law; and

        (e)    not otherwise conflict with or cause the Company to breach the terms of this Agreement
               and any other Finance Document.

 6.40         Pursuant to a Multi-Party TPA the Company may grant Security in favour of the Hedging
              Provider or Clearing Provider (as the case may be) in respect only of the Company’s rights
              under and in connection with the Hedging Provider Hedging Transaction or Clearing
              Provider Hedging Transaction but not, for the avoidance of doubt, in respect of any
              inventory pledged to the Security Agent pursuant to the Transaction Security Documents.

        Master Agreements for FX hedging

 6.41         Unless the Hedging Provider is METSA, each of the Borrowers agrees to procure that the
              terms of any FX Hedging Provider Hedging Agreement shall comply with this clause 6.41
              (Master Agreement for FX hedging) (and the execution by a Finance Party of a FX
              Hedging Provider Hedging Agreement which does not comply with this clause 6.41 (Master
              Agreement for FX hedging) shall not be construed as a waiver thereof unless expressly
              confirmed in writing by the Facility Agent acting on the instructions of the Majority
              Lenders). Each FX Hedging Provider Hedging Agreement shall:

        (a)    be expressly capable of being assigned by the Borrower to the Security Agent pursuant
               to the relevant Security Agreement (but not otherwise);

        (b)    provide that payments for the account of the Borrower thereunder shall be paid to its
               relevant Collection Account;

        (c)    contain any notices and acknowledgements of assignment required by each Security
               Agreement;

        (d)    be governed by English law; and

        (e)    not otherwise conflict with or cause the Borrower to breach the terms of this Agreement
               and any other Finance Document.

        Inconsistency and conflict

 6.42         If there is any inconsistency or conflict between any term of a Multi-Party TPA Agreement
              or a Deed of Undertaking or a FX Hedging Provider Hedging Agreement and any term of
              this Agreement, this Agreement shall prevail.

        Replacement of a Non-Acceptable Bank

 6.43         The Company may, at any time after a Lender has:

        (a)    become and continues to be a Non-Acceptable Bank; or

        (b)    failed (and continues to fail) to provide cash collateral (or has notified the Issuing Bank,
               the Overdraft Bank or the Company (which has notified the Facility Agent) that it will not
               provide cash collateral) in accordance with clauses 6.18 to 6.24 (Cash collateral by Non
               Acceptable Lender and Borrower's option to provide cash cover),

              by giving ten (10) Business Days’ notice to the Facility Agent and such Lender, replace
              such Lender by requiring such Lender to (and, to the extent permitted by law, such Lender


BD-#32148460-v3                                   62
            shall) transfer pursuant to clause 27 (Changes to the Lenders) all (and not part only) of its
            rights and obligations under this Agreement to another Facility B Lender under the relevant
            Tranche which is an Acceptable Bank or (if no existing Facility B Lenders wish to acquire
            the same) to an Acceptable Bank designated by the Company, in each case in accordance
            with clause 27 (Changes to Lenders).

            Any transfer of rights and obligations of a Non-Acceptable Bank pursuant to this
            clause 6.43 shall be subject to the following conditions:

             (i)     the Company shall have no right to replace the Facility Agent, the Collateral
                     Management Agent or the Security Agent;

             (ii)    neither the Facility Agent nor the Non-Acceptable Bank shall have any obligation to
                     the Company to find a replacement lender;

             (iii)   the transfer must take place no later than 10 days after the Non-Acceptable Bank
                     received the notice referred to above;

             (iv)    in no event shall the Non-Acceptable Bank be required to pay or surrender to the
                     Replacement Lender any of the fees received by the Non-Acceptable Bank
                     pursuant to the Finance Documents; and

             (v)     the Non-Acceptable Bank shall only be obliged to transfer its rights and obligations
                     pursuant to this clause once it is satisfied that it has complied with all necessary
                     "know your customer" or other similar checks under all applicable laws and
                     regulations in relation to that transfer to the replacement lender. The Non-
                     Acceptable Bank shall perform such checks as soon as reasonably practicable and
                     shall notify the Facility Agent and the Company when it is satisfied that it has
                     complied with those checks.

        Reporting of Collection Account balances

 6.44       The Collateral Management Agent shall notify to all Lenders on each Business Day the
            opening balance on each Collection Account on such day.

        Reporting of margin balances

 6.45       The Collateral Management Agent shall deliver to all Lenders on each Business Day of
            any margin statement (containing details of, amongst other things, initial margin, variation
            margin and account status) issued to the Collateral Management Agent by a Clearing
            Provider or Hedging Provider on such day (provided it is received by the Collateral
            Management Agent prior to midday on such day).




BD-#32148460-v3                                  63
                                           Section 4
                             Repayment, Prepayment and Cancellation

7         Repayment

    7.1         Repayment of Loans

          (a)   Each Borrower which has drawn a Loan shall repay that Loan on the last day of its
                Interest Period.

          (b)   Without prejudice to each Borrower's obligation under paragraph (a) above, if:

                (i)    one or more Loans are to be made available to a Borrower:

                       (A)    on the same day that a maturing Loan is due to be repaid by that Borrower;

                       (B)    in the same currency as the maturing Loan; and

                       (C)    in whole or in part for the purpose of refinancing the maturing Loan; and

                (ii)   the proportion borne by each Lender's participation in the maturing Loan to the
                       amount of that maturing Loan is the same as the proportion borne by that Lender's
                       participation in the new Loans to the aggregate amount of those new Loans,

                the aggregate amount of the new Loans shall, unless the relevant Borrower or the Parent
                notifies the Facility Agent to the contrary in the relevant Utilisation Request, be treated as
                if applied in or towards repayment of the maturing Loan so that:

                       (A)    if the amount of the maturing Loan exceeds the aggregate amount of the
                              new Loans:

                              (1)   the relevant Borrower will only be required to make a payment under
                                    clause 34.1 (Payments to the Facility Agent) in an amount in the
                                    relevant currency equal to that excess; and

                              (2)   each Lender's participation in the new Loans shall be treated as
                                    having been made available and applied by the relevant Borrower in
                                    or towards repayment of that Lender's participation in the maturing
                                    Loan and that Lender will not be required to make a payment under
                                    clause 34.1 (Payments to the Facility Agent) in respect of its
                                    participation in the new Loans; and

                       (B)    if the amount of the maturing Loan is equal to or less than the aggregate
                              amount of the new Loans:

                              (1)   the relevant Borrower will not be required to make a payment under
                                    clause 34.1 (Payments to the Facility Agent); and

                              (2)   each Lender will be required to make a payment under clause 34.1
                                    (Payments to the Facility Agent) in respect of its participation in the
                                    new Loans only to the extent that its participation in the new Loans
                                    exceeds that Lender's participation in the maturing Loan and the
                                    remainder of that Lender's participation in the new Loans shall be
                                    treated as having been made available and applied by the relevant
                                    Borrower in or towards repayment of that Lender's participation in the
                                    maturing Loan.




BD-#32148460-v3                                    64
    7.2         Repayment of Overdraft Facilities

          (a)    Without prejudice to clauses 7.2(b) and 25.3(e), each Overdraft Facility shall be
                 repayable on demand and if not demanded shall be repayable on the Termination Date.

          (b)    If an Overdraft Bank proposes to demand repayment of an Overdraft Facility it shall notify
                 the Facility Agent and the Company in writing of such proposal and:

                 (i)    the Facility Agent shall inform the Collateral Management Agent and the other
                        Lenders within one (1) Business Day of receipt thereof; and

                 (ii)   (subject to clause 7.2(d)) all Overdraft Facilities with that Overdraft Bank shall be
                        repayable on the date which is five (5) Business Days from the date of the Facility
                        Agent’s notice under clause 7.2(b)(i) (the Demand Repayment Date).

          (c)    Upon receipt by each other Lender of the Facility Agent’s notice referred to in paragraph
                 7.2(b)(ii), each other Overdraft Bank shall be entitled to demand repayment on the
                 Demand Repayment Date of all (but not part) of the Overdraft Facilities entered into
                 between it and the Borrowers and shall notify the Facility Agent and the Collateral
                 Management Agent if it wishes to do so (and the amounts to be repaid) no later than two
                 (2) Business Days prior to the Demand Repayment Date. The Facility Agent shall
                 promptly notify the Company which Overdraft Banks have demanded repayment and the
                 amounts to be repaid;

          (d)    Provided that no Event of Default has occurred and is continuing, on the Demand
                 Repayment Date the Collateral Management Agent shall apply all monies held on the
                 Collection Accounts towards the discharge of the amounts demanded and due on that
                 date in respect of Overdraft Facilities. To the extent any amounts remain outstanding
                 and provided that no Event of Default occurs and is continuing the Borrowers shall have a
                 further twenty (20) days to procure that all Overdraft Facilities which have been
                 demanded are repaid in full by application of monies received from third parties into the
                 Collection Account. Failure to pay all amounts due upon the expiry of the twenty (20) day
                 period shall constitute an Event of Default.

          (e)    No Lender shall be obliged to make any Utilisation on or prior to the date on which all
                 Overdraft Facilities which have been the subject of a demand have been repaid in full by
                 the Borrowers.

8         Voluntary prepayment and cancellation
    8.1         Voluntary cancellation

          A Borrower (or the Company on its behalf) may, if it gives the Facility Agent not less than five
          (5) Business Days' (or such shorter period as the Majority Lenders may agree) prior notice,
          cancel the whole or any part (being a minimum amount of $5,000,000 or EUR5,000,000) of an
          Available Facility. Any cancellation under this clause 8.1 shall reduce the Commitments of the
          Lenders rateably under that Facility.

    8.2         Voluntary prepayment of Loans

          (a)    A Borrower may, if it (or the Company on its behalf) gives the Facility Agent not less than
                 five (5) Business Days' (or such shorter period as the Majority Lenders may agree) prior
                 notice, prepay the whole or any part of a Loan (but, if in part, being an amount that
                 reduces the amount of that Loan by a minimum amount of $5,000,000 or EUR5,000,000
                 (as applicable)).

          (b)    A Borrower may prepay the whole or any part of a Loan without notice and in any amount
                 if necessary for the purposes of compliance with clause 24.26 (Borrowing Base Amount)




BD-#32148460-v3                                     65
                 and, for the purpose of any such prepayment, the restrictions set out in paragraph (a)
                 above shall not apply.

    8.3         Right of cancellation and repayment in relation to a single Lender, Issuing Bank or
                Overdraft Bank

          (a)    If:

                 (i)     any sum payable to any Lender or Issuing Bank or Overdraft Bank by an Obligor is
                         required to be increased under paragraph (c) of clause 15.2 (Tax gross-up);

                 (ii)    any Lender, Issuing Bank or Overdraft Bank claims indemnification from the
                         Company or an Obligor under clause 15.3 (Tax indemnity) or clause 16.1
                         (Increased costs); or

                 (iii)   at any time on or after the date which is six (6) months before the earliest FATCA
                         Application Date for any payment by a Party to a Lender (or to the Facility Agent
                         for the account of that Lender), that Lender is not, or has ceased to be, a FATCA
                         Exempt Party and, as a consequence, a Party will be required to make a FATCA
                         Deduction from a payment to that Lender (or to the Facility Agent for the account of
                         that Lender) on or after that FATCA Application Date,

                 the Company may, whilst the circumstance giving rise to the requirement for that increase
                 or indemnification or FATCA Deduction continues, give the Facility Agent notice of
                 cancellation of the Commitment of that Lender and its intention to procure the repayment
                 of that Lender's participation or liability in the Utilisations and (if such circumstances
                 relate to the Issuing Bank or Overdraft Bank) of repayment of outstanding Fronted Facility
                 issued or made available by it and cancellation of its appointment as an Issuing Bank or
                 Overdraft Bank (as the case may be) under this Agreement in relation to any Fronted
                 Facilities to be issued in the future.

          (b)    On receipt of a notice referred to in paragraph (a) above in relation to a Lender, the
                 Commitment of that Lender shall immediately be reduced to zero.

          (c)    On the last day of each Interest Period which ends after the Company has given notice
                 under paragraph (a) above in relation to a Lender (or, if earlier, the date specified by the
                 Company in that notice), each Borrower, to which a loan is outstanding shall repay that
                 Lender's participation in that Loan together with all interest and other amounts accrued
                 under the Finance Documents.

    8.4         Right of cancellation in relation to a Non-Acceptable Bank

          (a)    If any Facility B Lender becomes a Non-Acceptable Bank, the Company may, at any time
                 whilst the Facility B Lender continues to be a Non-Acceptable Bank, give the Facility
                 Agent fifteen (15) Business Days' notice of cancellation of each Available Commitment of
                 that Lender.

          (b)    On the notice referred to in paragraph (a) above becoming effective, each Available
                 Commitment of the Non-Acceptable Bank shall immediately be reduced to zero.

          (c)    The Facility Agent shall as soon as practicable after receipt of a notice referred to in
                 paragraph (a) above, notify all the Lenders.

9         Mandatory prepayment and cancellation
    9.1         Illegality

          If it is or becomes unlawful in any applicable jurisdiction for a Lender to perform any of its
          obligations as contemplated by this Agreement or to fund, issue or maintain its participation in
          any Utilisation including to leave outstanding any Fronted Facilities, that Lender shall promptly


BD-#32148460-v3                                      66
         notify the Facility Agent upon becoming aware of that event and, upon the Facility Agent
         notifying the Company (and if requested by the relevant Lender):

         (a)    the Available Commitment of that Lender will be immediately cancelled; and/or

         (b)    Company shall (or shall procure that the relevant Borrower shall) immediately provide full
                cash cover in respect of that Lender's participation in any outstanding Credit Instrument;
                and/or

         (c)    each Borrower shall repay that Lender's participation in the Utilisations made to that
                Borrower on the last day of the Interest Period for each Utilisation occurring after the
                Facility Agent has notified the Company or, if earlier, the date specified by the Lender in
                the notice delivered to the Facility Agent (being no earlier than the last day of any
                applicable grace period permitted by law),

         and that Lender's corresponding Commitment shall be cancelled in the amount of the
         participations repaid.

   9.2         Illegality in relation to Issuing Bank

         If it becomes unlawful for an Issuing Bank to issue or leave outstanding any Fronted Facility,
         then:

         (e)    that Issuing Bank shall promptly notify the Facility Agent upon becoming aware of that
                event;

         (f)    any obligation of such Issuing Bank to issue any Credit Instrument will be immediately
                cancelled; and

         (g)    the Company shall, or shall notify the relevant Borrower and upon such notice that
                Borrower shall, use its best endeavours to procure the release of each Credit Instrument
                issued by a relevant Issuing Bank and outstanding at such time and until such release
                has been effected the Company shall (or shall procure that the relevant Borrower shall)
                immediately provide full cash cover in respect of such Credit Instruments.

   9.3         Change of Control

         Upon the occurrence of:

         (a)    a Change of Control; or

         (b)    the sale of all or substantially all of the assets of the Group whether in a single
                transaction or a series of related transactions,

                (i)     the Company shall promptly notify the Facility Agent upon becoming aware of that
                        event;

                (ii)    a Lender shall not be obliged to fund a Utilisation;

                (iii)   a Lender shall not be obliged to enter into or issue a Fronted Facility; and

                (iv)    if a Lender so requires and notifies the Facility Agent within twenty (20) days of the
                        Company notifying the Facility Agent of the event the Facility Agent shall, by not
                        less than twenty (20) days’ notice to the Company, cancel the Commitment of that
                        Lender and declare the participation or liability of that Lender in all outstanding
                        Utilisations, together with accrued interest, and all other amounts accrued under
                        the Finance Documents immediately due and payable, whereupon the
                        Commitment of that Lender will be cancelled and all such outstanding amounts will
                        become immediately due and payable, and the Company shall procure that the
                        relevant Borrower shall use its best endeavours to procure the release of each


BD-#32148460-v3                                      67
                          Credit Instrument issued by that Lender and outstanding at that time and until such
                          release has been effected the Company shall procure that the relevant Borrower
                          shall immediately provide full cash cover in respect of such Credit Instruments.

   9.4         Facility Accounts sweep

         (a)           For so long as any amount is outstanding under Facility A Tranche 1 or Facility B
                       Tranche 1, and subject to prior payment of any other amounts then due and payable
                       under the Finance Documents, the Borrowers shall:

                (i)       by no later than 14:00 on the next Business Day falling 14 days after the date of
                          this Agreement (and thereafter on each Business Day falling 14 days from the date
                          of the previous payment); and

                (ii)      otherwise at such times as the Facility Agent (acting on the instructions of the
                          Majority Lenders) may by notice require,

                       prepay Facility A Tranche 1 and Facility B Tranche 1 on a pro rata basis in an
                       aggregate amount equal to that standing to the credit of the Facility Accounts.

         (b)           The Lenders shall apportion any such prepayments as between interest and principal
                       in accordance with clause 10.2 and shall notify the Facility Agent of such allocation
                       and the Facility Agent shall not be responsible for any calculation of interest and
                       principal upon such prepayments.

         (c)           Any prepayment to be made pursuant to paragraph (a) above shall be made by way of
                       set-off of the amount to be prepaid against a deemed Utilisation of Tranche 2 of the
                       corresponding Facilty. Such deemed Utilisation by a Borrower shall not entitle the
                       Borrower to receive any cash from the Facility Agent or any Lender and,
                       notwithstanding that no such cash is exchanged, the Borrower shall thereafter owe the
                       aggregate amount of the deemed Utilisations to the Lenders under the terms hereof
                       and the Orders and they shall not constitute Prepetition Obligations. The prepaid
                       amount of the Prepetition Obligations shall be deemed to have been finally discharged
                       as a consequence of the set-off.


   9.5         Tranche 1 prepayment – Orders and Credit Instruments

         (a)           If the Orders so require, Tranche 1 of each Facility shall be prepaid on the Effective
                       Date in the amount so required (or within any applicable timeframe and in such
                       amounts imposed by the Orders).

         (b)           Any prepayment to be made pursuant to paragraph (a) above shall be made by way of
                       set-off of the amount to be prepaid against a deemed Utilisation of Tranche 2 of the
                       corresponding Facilty. Such deemed Utilisation by a Borrower shall not entitle the
                       Borrower to receive any cash from the Facility Agent or any Lender and,
                       notwithstanding that no such cash is exchanged, the Borrower shall thereafter owe the
                       aggregate amount of the deemed Utilisations to the Lenders under the terms hereof
                       and the Orders and they shall not constitute Prepetition Obligations. The prepaid
                       amount of the Prepetition Obligations shall be deemed to have been finally discharged
                       as a consequence of the set-off.

         (c)           Any Credit Instruments issued by an Issuing Bank under Tranche 1 of Facility B which
                       are outstanding as at the Effective Date shall be deemed, from the Effective Date, to
                       have been issued under Tranche 2 of Facility B (and not under Tranche 1 of Facility B)
                       in the same amount and on the same terms and the outstanding Utilisations under
                       Tranche 1 and Tranche 2 shall be deemed adjusted accordingly.




BD-#32148460-v3                                      68
10          Restrictions
     10.1         Notices of Cancellation or Prepayment

            Any notice of cancellation, prepayment, authorisation or other election given by any Party under
            clause 8 (Voluntary prepayment and cancellation) or clause 9 (Mandatory prepayment and
            cancellation) shall (subject to the terms of those clauses) be irrevocable and, unless a contrary
            indication appears in this Agreement, shall specify the date or dates upon which the relevant
            cancellation or prepayment is to be made and the amount of that cancellation or prepayment.

     10.2         Interest and other amounts

            Any prepayment under this Agreement shall be made together with accrued interest on the
            amount prepaid and, subject to any Break Costs, without premium or penalty.

     10.3         Prepayment in accordance with Agreement

            (a)    Unless a contrary indication appears in this Agreement, any part a Facility which is
                   prepaid or repaid may be reborrowed in accordance with the terms of this Agreement.

            (b)    The Borrowers shall not repay or prepay all or any part of the Loans or cancel all or any
                   part of the Commitments except at the times and in the manner expressly provided for in
                   this Agreement.

     10.4         No reinstatement of Commitments

            No amount of the Total Commitments cancelled under this Agreement may be subsequently
            reinstated.

     10.5         Facility Agent's receipt of Notices

            If the Facility Agent receives a notice under clause 8 (Voluntary prepayment and cancellation)
            or clause 9 (Mandatory prepayment and cancellation), it shall promptly forward a copy of that
            notice or election to the Company or the affected Lender(s), as appropriate.

     10.6         Effect of repayment and prepayment on Commitments

            If all or part of any Lender's participation in a Loan is repaid or prepaid and is not available for
            redrawing, an amount of that Lender's Commitment (equal to the Base Currency Amount of the
            participation which is repaid or prepaid) will be deemed to be cancelled on the date of
            repayment or prepayment.

     10.7         Effect of the Intercreditor Agreement

            Any obligation of any Obligor to make a mandatory prepayment under this Agreement shall be
            subject to the terms and conditions of the Intercreditor Agreement.




 BD-#32148460-v3                                      69
                                                    Section 5
                                                Costs of Utilisation

11          Interest
     11.1         Calculation of interest - Loans

            The rate of interest on each Loan for each Interest Period is the percentage rate per annum
            which is the aggregate of the applicable:

            (a)    Margin; and

            (b)    LIBOR.

     11.2         Calculation of interest – Overdraft Facilities

            The rate of interest on each Overdraft Facility is the percentage rate per annum which is the
            aggregate of:

            (a)    the Facility B Margin; and

            (b)    LIBOR.

     11.3         Payment of interest

            (a)    Loans

            On the last day of each Interest Period (and, if the Interest Period relating to Facility B is longer
            than one (1) Month, on the dates falling at Monthly intervals after the first day of the Interest
            Period) the Borrower to which a Loan has been made shall pay accrued interest on the Loan to
            which that Interest Period relates provided that in relation to Interest Periods relating to Facility
            A no payment shall be required to be made unless permitted by the Bankruptcy Court and, if not
            so permitted, interest shall accrue on a compounded basis until the Termination Date.

            (b)    Overdraft Facilities

            Interest in respect of Overdraft Facilities shall accrue on a daily basis and shall be calculated
            and payable within five (5) Business Days after the end of each calendar month
            (notwithstanding that the Overdraft Facility may have been cancelled and/or repaid during that
            month in accordance with its terms and/or with the terms of this Agreement). On the calculation
            date each Overdraft Bank shall notify the Company of any interest payable by the Borrowers as
            at that date. A failure by an Overdraft Bank to notify the Company of any interest payable
            hereunder shall not prejudice the Lenders’ rights to receive such interest. The amount of
            interest payable to an Overdraft Bank shall be payable from an Overdraft Facility with such
            Overdraft Bank without the need for a Utilisation Request provided the conditions in clauses
            5.4(b)(ii) to 5.4(e) are met (the Overdraft Bank is authorised and instructed to transfer the
            relevant funds directly to the Collection Account), failing which the Company shall instruct the
            payment and, if not done by the Company within three (3) Business Days, the Collateral
            Management Agent shall be authorised to debit the Collection Account (and the Borrowers shall
            immediately pay any shortfall to the extent all interest obligations are not satisfied therefrom).

     11.4         Default interest

            (a)    If an Obligor fails to pay any amount payable by it under a Finance Document on its due
                   date, interest shall accrue on the overdue amount from the due date up to the date of
                   actual payment (both before and after judgment) at a rate which, subject to paragraph (i)
                   below, is two (2) per cent. per annum higher than:




 BD-#32148460-v3                                      70
                   (i)    in respect of a Loan, the rate which would have been payable if the overdue
                          amount had, during the period of non-payment, constituted a Loan under the
                          relevant Facility in the currency of the overdue amount for successive Interest
                          Periods, each of a duration selected by the Facility Agent (acting reasonably; and

                   (ii)   in respect of an Overdraft Facility, the rate which would have been payable if the
                          overdue amount had, during the period of non-payment, constituted an Overdraft
                          Facility of the type to which the overdue amount relates in the currency of the
                          overdue.

                   Any interest accruing under this clause 11.4 shall be immediately payable by the Obligor
                   on demand by the Facility Agent.

            (b)    If any overdue amount consists of all or part of a Utilisation which became due on a day
                   which was not the last day of an Interest Period relating to that Utilisation:

                   (i)    the first Interest Period for that overdue amount shall have a duration equal to the
                          unexpired portion of the current Interest Period relating to that Utilisation; and

                   (ii)   the rate of interest applying to the overdue amount during that first Interest Period
                          shall be two (2) per cent. per annum higher than the rate which would have applied
                          if the overdue amount had not become due.

            (c)    Default interest (if unpaid) arising on an overdue amount will be compounded with the
                   overdue amount at the end of each Interest Period applicable to that overdue amount but
                   will remain immediately due and payable.

     11.5         Notification of rates of interest

            (a)    The Facility Agent shall promptly notify the relevant Lenders and the relevant Borrower
                   (or the Company) of the determination of a rate of interest under this Agreement in
                   respect of any Facility other than the Fronted Facilities.

            (b)    The relevant Overdraft Bank shall notify the relevant Borrower of a determination of a rate
                   of interest in respect of an Overdraft Facility.

12          Interest Periods
     12.1         Selection of Interest Periods

            (a)    Subject to paragraph (b) below, a Borrower (or the Company on behalf of a Borrower)
                   may select an Interest Period relating to Facility A of three (3) Months or any other period
                   agreed between the Borrower (or the Company on its behalf) and the Facility Agent
                   (acting on the instructions of the Majority Lenders).

            (b)    An Interest Period for a Loan shall not extend beyond the Termination Date applicable to
                   its Facility.

            (c)    A Loan has one Interest Period only.

     12.2         Non-Business Days

            If an Interest Period would otherwise end on a day which is not a Business Day, that Interest
            Period will instead end on the next Business Day in that calendar month (if there is one) or the
            preceding Business Day (if there is not).




 BD-#32148460-v3                                      71
13          Changes to the Calculation of Interest
     13.1         Absence of quotations

            Subject to clause 13.2 (Market disruption) if LIBOR is to be determined by reference to the
            Reference Banks but a Reference Bank does not supply a quotation by the Specified Time on
            the Quotation Day, the applicable LIBOR shall be determined on the basis of the quotations of
            the remaining Reference Banks.

     13.2         Market disruption

            (a)    If a Market Disruption Event occurs in relation to a Loan for any Interest Period, then the
                   rate of interest on each Lender's share of that Loan for the Interest Period shall be the
                   percentage rate per annum which is the sum of:

                   (i)    the Margin; and

                   (ii)   the rate notified to the Facility Agent by that Lender as soon as practicable and in
                          any event before interest is due to be paid in respect of that Interest Period, to be
                          that which expresses as a percentage rate per annum the cost to that Lender of
                          funding its participation in that Loan from whatever source it may reasonably
                          select.

            (b)    If:

                   (i)    the percentage rate per annum notified by a Lender pursuant to paragraph (a)(ii)
                          above is less than LIBOR; or

                   (ii)   a Lender has not notified the Facility Agent of a percentage rate per annum
                          pursuant to paragraph (a)(ii) above,

                   the cost to that Lender of funding its participation in that Loan for that Interest Period shall
                   be deemed, for the purposes of paragraph (a) above, to be LIBOR.

            (c)    If a Market Disruption Event occurs, the Facility Agent shall, as soon as is practicable,
                   notify the Company.

            (d)    In this Agreement:

                   Market Disruption Event means:

                   (i)    at or about noon on the Quotation Day for the relevant Interest Period LIBOR is to
                          be determined by reference to the Reference Banks and none or only one of the
                          Reference Banks supplies a rate to the Facility Agent to determine LIBOR for the
                          relevant currency and Interest Period; or

                   (ii)   before close of business in London on the Quotation Day for the relevant Interest
                          Period, the Facility Agent receives notifications from a Lender or Lenders (whose
                          participations in a Loan exceed twenty (20) per cent. of that Loan) that the cost to it
                          of funding its participation in that Loan from whatever source it may reasonably
                          select would be in excess of LIBOR.

     13.3         Alternative basis of interest or funding

            (a)    If a Market Disruption Event occurs and the Facility Agent (acting on the instructions of all
                   the Lenders) or the Company so requires, the Facility Agent and the Company shall enter
                   into negotiations (for a period of not more than thirty (30) days) with a view to agreeing a
                   substitute basis for determining the rate of interest.




 BD-#32148460-v3                                       72
            (b)    Any alternative basis agreed pursuant to paragraph (a) above shall, with the prior consent
                   of all the Lenders and the Company, be binding on all Parties.

     13.4         Break Costs

            (a)    Each Borrower shall, within three Business Days of demand by a Finance Party, pay to
                   that Finance Party its Break Costs attributable to all or any part of a Loan or Unpaid Sum
                   being paid by that Borrower on a day other than the last day of an Interest Period for that
                   Loan or Unpaid Sum.

            (b)    Each Lender shall, as soon as reasonably practicable after a demand by the Facility
                   Agent, provide a certificate confirming the amount of its Break Costs for any Interest
                   Period in which they accrue.

14          Fees
     14.1         Up-front fee

            (a)    The Company shall pay to the Facility Agent an up-front fee in an aggregate amount of
                   US$4,500,000 (being an amount equal to one point five (1.5%) per cent. of the Total
                   Commitments in respect of Facility A Tranche 2 and Facility B Tranche 2 as at the
                   Effective Date) for the account of each Lender in proportion to its Commitment in Facility
                   A Tranche 2 and Facility B Tranche 2.

            (b)    The up-front fee is payable on the Effective Date.

     14.2         Agency fee

                   The Company shall pay to the Facility Agent (a) (for the account of the Facility Agent and
                   Security Agent) an agency fee of US$10,000 in aggregate and; (b) (for the account of the
                   Collateral Management Agent) an agency fee of US$65,000, in each case payable on the
                   Effective Date and Monthly thereafter until the end of the Joint Security Period.

     14.3         Facility B fees

        (a)        The Company shall pay the relevant Issuing Bank (for the account of each relevant
                   Facility B Lender) fees in Dollars calculated at the following rates:

                   (i)     in respect of each documentary letter of credit issued by an Issuing Bank, 3.50%
                           flat per annum or part thereof of the value of the letter of credit or the amount of the
                           drawings honoured thereunder, whichever is higher, payable (subject to paragraph
                           (b) below) upon maturity;

                   (ii)    in respect of each standby letter of credit issued by an Issuing Bank, 3.50% flat per
                           annum or part thereof of the value of the standby letter of credit or the amount paid
                           in cancellation of the standby letter of credit, whichever is higher, payable (subject
                           to paragraph (b) below) upon maturity; and

                   (iii)   in respect of each guarantee issued by an Issuing Bank, 3.50% per annum of the
                           maximum amount of the guarantee payable (subject to paragraph (b) below) upon
                           issuance of the guarantee.

        (b)        Facility B fees payable to an Issuing Bank (other than fronting fees) shall be calculated
                   and payable within one Business Day after the end of each calendar month. On the
                   calculation date each Issuing Bank shall notify the Company of any fees (other than
                   fronting fees) payable by the Borrowers as at that date. A failure by an Issuing Bank to
                   notify the Company of any such fees shall not prejudice the Lenders’ rights to receive the
                   same. If the relevant Issuing Bank is also an Overdraft Bank, such fees shall be payable
                   from an Overdraft Facility with such Issuing Bank (in its capacity as Overdraft Bank)
                   without the need for a Utilisation Request provided the conditions in clauses 5.4(c) to


 BD-#32148460-v3                                        73
              5.4(e) are met (the Overdraft Bank is authorised and instructed to transfer the relevant
              funds directly to the Collection Account), failing which the Company shall instruct the
              payment and, if not done by the Company within three (3) Business Days, the Collateral
              Management Agent shall be authorised to debit the Collection Account (and the
              Borrowers shall immediately pay any shortfall to the extent all interest obligations are not
              satisfied therefrom).

 14.4        Fronting fees – Facility B Tranche 2

        The Borrowers shall pay to the Issuing Bank (for its own account) a fronting fee of 0.20% per
        annum on the average daily Facility B Tranche 2 Outstandings (including in respect of Credit
        Instruments deemed to have been issued under Facility B Tranche 2 pursuant to clause 9.5).
        Such fees are to be calculated and payable within one Business Day after the end of each
        calendar month. Such fees shall be payable from an Overdraft Facility with the relevant
        Overdraft Bank or (if it is also an Overdraft Bank) Issuing Bank (in its capacity as Overdraft
        Bank) without the need for a Utilisation Request provided the conditions in clauses 5.4(c) to
        5.4(e) are met (the Overdraft Bank is authorised and instructed to debit the relevant Overdraft
        Facility for its own account), failing which (including if the relevant Issuing Bank is not an
        Overdraft Bank) the Company shall instruct the payment and, if not done by the Company within
        three (3) Business Days, the Collateral Management Agent shall be authorised to debit the
        Collection Account for payment to the relevant Issuing Bank or Overdraft Bank (and the
        Borrowers shall immediately pay to the Issuing Bank or Overdraft Bank any shortfall to the
        extent such fronting fee is not satisfied therefrom).




BD-#32148460-v3                                  74
                                                Section 6
                                     Additional Payment Obligations

15          Tax Gross Up and Indemnities
     15.1         Definitions

            (a)    In this Agreement:

                   FATCA Payment means either:

                   (a)   the increase in a payment made by an Obligor to a Finance Party under clause
                         15.8 (FATCA Deduction and gross-up by Obligor) or clause 15.9 (FATCA
                         Deduction by Finance Party); or

                   (b)   a payment under clause 15.9 (FATCA Deduction by Finance Party).

                   Protected Party means a Finance Party which is or will be subject to any liability or
                   required to make any payment for or on account of Tax in relation to a sum received or
                   receivable (or any sum deemed for the purposes of Tax to be received or receivable)
                   under a Finance Document.

                   Tax Credit means a credit against, relief or remission for, or repayment of, any Tax.

                   Tax Deduction means a deduction or withholding for or on account of Tax from a
                   payment under a Finance Document, other than a FATCA Deduction.

                   Tax Payment means either the increase in a payment made by an Obligor to a Finance
                   Party under clause 15.2 (Tax gross-up) or a payment under clause 15.3 (Tax indemnity).

            (b)    Unless a contrary indication appears, in this clause 15 a reference to determines or
                   determined means a determination made in the absolute discretion of the person making
                   the determination.

     15.2         Tax gross-up

            (a)    Each Obligor shall make all payments to be made by it without any Tax Deduction, unless
                   a Tax Deduction is required by law.

            (b)    The Company shall promptly upon becoming aware that an Obligor must make a Tax
                   Deduction (or that there is any change in the rate or the basis of a Tax Deduction) notify
                   the Facility Agent accordingly. Similarly, a Lender, Overdraft Bank or Issuing Bank shall
                   notify the Facility Agent on becoming so aware in respect of a payment payable to that
                   Lender, Overdraft Bank or Issuing Bank. If the Facility Agent receives such notification
                   from a Lender, Overdraft Bank or Issuing Bank it shall notify the Company and that
                   Obligor.

            (c)    If a Tax Deduction is required by law to be made by an Obligor, the amount of the
                   payment due from that Obligor shall be increased to an amount which (after making any
                   Tax Deduction) leaves an amount equal to the payment which would have been due if no
                   Tax Deduction had been required.

            (d)    If an Obligor is required to make a Tax Deduction, that Obligor shall make that Tax
                   Deduction and any payment required in connection with that Tax Deduction within the
                   time allowed and in the minimum amount required by law.

            (e)    Within thirty (30) days of making either a Tax Deduction or any payment required in
                   connection with that Tax Deduction, the Obligor making that Tax Deduction shall deliver
                   to the Facility Agent for the Finance Party entitled to the payment evidence reasonably



 BD-#32148460-v3                                     75
               satisfactory to that Finance Party that the Tax Deduction has been made or (as
               applicable) any appropriate payment paid to the relevant taxing authority.

 15.3         Tax indemnity

        (a)    The Company shall (within three Business Days of demand by the Facility Agent) pay to
               a Protected Party an amount equal to the loss, liability or cost which that Protected Party
               determines will be or has been (directly or indirectly) suffered for or on account of Tax by
               that Protected Party in respect of a Finance Document.

        (b)    Paragraph (a) above shall not apply:

               (i)    with respect to any Tax assessed on a Finance Party under the law of the
                      jurisdiction in which:

                      (A)    that Finance Party is incorporated or, if different, the jurisdiction (or
                             jurisdictions) in which that Finance Party is treated as resident for tax
                             purposes; or

                      (B)    that Finance Party's Facility Office is located in respect of amounts received
                             or receivable in that jurisdiction,

                      if that Tax is imposed on or calculated by reference to the net income received or
                      receivable (but not any sum deemed to be received or receivable) by that Finance
                      Party; or

               (ii)   to the extent a loss, liability or cost:

                      (A)    is compensated for by an increased payment under clause 15.2 (Tax gross-
                             up), clause 15.8 (FATCA Deduction and gross-up by Obligor) or clause 15.9
                             (FATCA Deduction by Finance Party); or

                      (B)    is compensated for by a payment under clause 15.9 (FATCA Deduction by
                             Finance Party).

        (c)    A Protected Party making, or intending to make a claim under paragraph (a) above shall
               promptly notify the Facility Agent of the event which will give, or has given, rise to the
               claim, following which the Facility Agent shall notify the Company.

        (d)    A Protected Party shall, on receiving a payment from an Obligor under this clause 15.3,
               notify the Facility Agent.

 15.4         Tax Credit

        If an Obligor makes a Tax Payment and the relevant Finance Party determines that:

        (a)    a Tax Credit is attributable to an increased payment of which that Tax Payment forms
               part, to that Tax Payment or to a Tax Deduction in consequence of which that Tax
               Payment was required; and

        (b)    that Finance Party has obtained, utilised and retained that Tax Credit,

        the Finance Party shall pay an amount to the Obligor which that Finance Party determines will
        leave it (after that payment) in the same after-Tax position as it would have been in had the Tax
        Payment not been required to be made by the Obligor.

 15.5         Stamp taxes

        The Company shall pay and, within three (3) Business Days of demand, indemnify each
        Secured Party against any cost, loss or liability that Secured Party incurs in relation to all stamp


BD-#32148460-v3                                      76
        duty, registration and other similar Taxes payable in respect of any Finance Document,
        provided that this Clause shall not apply in respect of any stamp duty, registration or similar
        Taxes payable in respect of an assignment, sub-participation or transfer by a Secured Party of
        any of its rights or obligations under a Finance Document.

 15.6         VAT

        (a)   All amounts expressed to be payable under a Finance Document by any Party to a
              Finance Party which (in whole or in part) constitute the consideration for any supply for
              VAT purposes are deemed to be exclusive of any VAT which is chargeable on that
              supply, and accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable
              on any supply made by any Finance Party to any Party under a Finance Document and
              such Finance Party is required to account to the relevant tax authority for the VAT, that
              Party must pay to such Finance Party (in addition to and at the same time as paying any
              other consideration for such supply) an amount equal to the amount of the VAT (and such
              Finance Party must promptly provide an appropriate VAT invoice to that Party).

        (b)   If VAT is or becomes chargeable on any supply made by any Finance Party (the
              Supplier) to any other Finance Party (the Recipient) under a Finance Document, and
              any Party other than the Recipient (the Relevant Party) is required by the terms of any
              Finance Document to pay an amount equal to the consideration for that supply to the
              Supplier (rather than being required to reimburse or indemnify the Recipient in respect of
              that consideration):

              (i)    (where the Supplier is the person required to account to the relevant tax authority
                     for the VAT) the Relevant Party must also pay to the Supplier (at the same time as
                     paying that amount) an additional amount equal to the amount of the VAT. The
                     Recipient must (where this paragraph (i) applies) promptly pay to the Relevant
                     Party an amount equal to any credit or repayment the Recipient receives from the
                     relevant tax authority which the Recipient reasonably determines relates to the
                     VAT chargeable on that supply; and

              (ii)   (where the Recipient is the person required to account to the relevant tax authority
                     for the VAT) the Relevant Party must promptly, following demand from the
                     Recipient, pay to the Recipient an amount equal to the VAT chargeable on that
                     supply but only to the extent that the Recipient reasonably determines that it is not
                     entitled to credit or repayment from the relevant tax authority in respect of that
                     VAT.

        (c)   Where a Finance Document requires any Party to reimburse or indemnify a Finance
              Party for any cost or expense, that Party shall reimburse or indemnify (as the case may
              be) such Finance Party for the full amount of such cost or expense, including such part
              thereof as represents VAT, save to the extent that such Finance Party reasonably
              determines that it is entitled to credit or repayment in respect of such VAT from the
              relevant tax authority.

        (d)   Any reference in this clause 15.6 to any Party shall, at any time when such Party is
              treated as a member of a group for VAT purposes, include (where appropriate and unless
              the context otherwise requires) a reference to the representative member of such group
              at such time (the term representative member to have the same meaning as in the
              Value Added Tax Act 1994).

        (e)   In relation to any supply made by a Finance Party         to any Party under a Finance
              Document, if reasonably requested by such Finance         Party, that Party must promptly
              provide such Finance Party with details of that Party's   VAT registration and such other
              information as is reasonably requested in connection      with such Finance Party's VAT
              reporting requirements in relation to such supply.




BD-#32148460-v3                                  77
 15.7         FATCA Information

        (a)    Subject to clause 15.7(c) below, each Party shall, within ten (10) Business Days of a
               reasonable request by another Party:

               (i)     confirm to that other Party whether it is:

                       (A)   a FATCA Exempt Party; or

                       (B)   not a FATCA Exempt Party,

               (ii)    supply to that other Party such forms, documentation and other information relating
                       to its status under FATCA as that other Party reasonably requests for the purposes
                       of that other Party's compliance with FATCA; and

               (iii)   supply to that other Party such forms, documentation and other information relating
                       to its status as that other Paty reasonably requests for the purposes of that other
                       Party’s compliance with any other law, regulation, or exchange of information
                       regime.

        (b)    If a Party confirms to another Party pursuant to clause (A) above that it is a FATCA
               Exempt Party and it subsequently becomes aware that it is not, or has ceased to be a
               FATCA Exempt Party, that Party shall notify that other Party reasonably promptly.

        (c)    Clause 15.7(a) above shall not oblige any Finance Party to do anything which would or
               might in its reasonable opinion constitute a breach of:

               (i)     any law or regulation;

               (ii)    any fiduciary duty; or

               (iii)   any duty of confidentiality.

        (d)    If a Party fails to confirm its status or to supply forms, documentation or other information
               requested in accordance with clause 15.7(a) above (including, for the avoidance of doubt,
               where clause 15.7(c) above applies), then such Party shall be treated for the purposes of
               the Finance Documents (and payments under them) as if it is not a FATCA Exempt Party
               until such time as the Party in question provides the requested confirmation, forms,
               documentation or other information.

        (e)    If a Borrower is a US Tax Obligor, or where the Facility Agent reasonably believes that its
               obligations under FATCA require it, each Lender shall, within ten (10) Business Days of:

               (i)     where a Borrower is a US Tax Obligor and the relevant Lender is an Original
                       Lender, the date of this Agreement;

               (ii)    where a Borrower is a US Tax Obligor and the relevant Lender is a New Lender,
                       the relevant Transfer Date;

               (iii)   the date a new US Tax Obligor accedes as a Borrower; or

               (iv)    where the Borrower is not a US Tax Obligor, the date of a request from the Facility
                       Agent,

               supply to the Facility Agent:

               (v)     a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
                       applicable); or




BD-#32148460-v3                                       78
               (vi)   any withholding statement and other documentation, authorisations and waivers as
                      the Facility Agent may require to certify or establish the status of such Lender
                      under FATCA.

               The Facility Agent shall provide any withholding certificate, withholding statement,
               documentation, authorisations and waivers it receives from a Lender pursuant to this
               paragraph (e) to the Borrower and shall be entitled to rely on any such withholding
               certificate, withholding statement, documentation, authorisations and waivers provided
               without further verification. The Facility Agent shall not be liable for any action taken by it
               under or in connection with this paragraph (e).

        (f)    Each Lender agrees that if any withholding certificate, withholding statement,
               documentation, authorisations and waivers provided to the Facility Agent pursuant to
               paragraph (e) above is or becomes materially inaccurate or incomplete, it shall such
               withholding certificate, withholding statement, documentation, authorisations and waivers
               or promptly notify the Facility Agent in writing of its legal inability to do so. The Facility
               Agent shall, upon the reasonable request of the Borrower, provide any such updated
               withholding certificate, withholding statement, documentation, authorisations and waivers
               to the Borrower. The Facility Agent shall not be liable for any action taken by it under or
               in connection with this paragraph (f).

 15.8         FATCA Deduction and gross-up by Obligor

        (a)    If an Obligor is required to make a FATCA Deduction, that Obligor shall make that
               FATCA Deduction and any payment required in connection with that FATCA Deduction
               within the time allowed and in the minimum amount required by FATCA.

        (b)    If a FATCA Deduction is required to be made by an Obligor, the amount of the payment
               due from that Obligor shall be increased to an amount which (after making any FATCA
               Deduction) leaves an amount equal to the payment which would have been due if no
               FATCA Deduction had been required.

        (c)    The Company shall promptly upon becoming aware that an Obligor must make a FATCA
               Deduction (or that there is any change in the rate or the basis of a FATCA Deduction)
               notify the Facility Agent accordingly. Similarly, a Finance Party shall notify the Facility
               Agent on becoming so aware in respect of a payment payable to that Finance Party. If
               the Facility Agent receives such notification from a Finance Party it shall notify the
               Company and that Obligor and the Facility Agent shall notify the other Parties.

        (d)    Within thirty (30) days of making either a FATCA Deduction or any payment required in
               connection with that FATCA Deduction, the Obligor making that FATCA Deduction or
               payment shall deliver to the Facility Agent for the Finance Party entitled to the payment
               evidence reasonably satisfactory to that Finance Party that the FATCA Deduction has
               been made or (as applicable) any appropriate payment paid to the relevant governmental
               or taxation authority.

 15.9         FATCA Deduction by a Finance Party

        (a)    Each Finance Party may make any FATCA Deduction it is required by FATCA to make,
               and any payment required in connection with that FATCA Deduction, and no Finance
               Party shall be required to increase any payment in respect of which it makes such a
               FATCA Deduction or otherwise compensate the recipient of the payment for that FATCA
               Deduction. A Finance Party which becomes aware that it must make a FATCA
               Deduction in respect of a payment to another Party (or that there is any change in the
               rate or the basis of such FATCA Deduction) shall notify that Party and the Facility Agent
               and the Facility Agent shall notify the other Parties.

        (b)    If the Facility Agent is required to make a FATCA Deduction in respect of a payment to a
               Finance Party under clause 34.2 (Distributions by the Facility Agent) which relates to a
               payment by an Obligor, the amount of the payment due from that Obligor shall be



BD-#32148460-v3                                    79
                   increased to an amount which (after the Facility Agent has made such FATCA
                   Deduction), leaves the Facility Agent with an amount equal to the payment which would
                   have been made by the Facility Agent if no FATCA Deduction had been required.

            (c)    The Facility Agent shall promptly upon becoming aware that it must make a FATCA
                   Deduction in respect of a payment to a Finance Party under clause 34.2 (Distributions by
                   the Facility Agent) which relates to a payment by an Obligor (or that there is any change
                   in the rate or the basis of such a FATCA Deduction) notify the Company, the relevant
                   Obligor and the relevant Finance Party.

            (d)    The Company shall (within three (3) Business Days of demand by the Facility Agent) pay
                   to a Finance Party (as the case may be) an amount equal to the loss, liability or cost
                   which that Finance Party determines will be or has been (directly or indirectly) suffered by
                   that Finance Party as a result of another Finance Party making a FATCA Deduction in
                   respect of a payment due to it under a Finance Document. This paragraph shall not apply
                   to the extent a loss, liability or cost is compensated for by an increased payment under
                   clause 15.9(b) above.

            (e)    A Finance Party making, or intending to make, a claim under clause 15.9(d) above shall
                   promptly notify the Facility Agent of the FATCA Deduction which will give, or has given,
                   rise to the claim, following which the Facility Agent shall notify the Company.

 15.10            Tax Credit and FATCA

            If an Obligor makes a FATCA Payment and the relevant Finance Party determines that:

            (a)    a Tax Credit is attributable to an increased payment of which that FATCA Payment forms
                   part, to that FATCA Payment or to a FATCA Deduction in consequence of which that
                   FATCA Payment was required; and

            (b)    that Finance Party has obtained, utilised and retained that Tax Credit,

            the Finance Party shall pay an amount to the Obligor which that Finance Party determines will
            leave it (after that payment) in the same after-Tax position as it would have been in had the
            FATCA Payment not been required to be made by the Obligor.

16          Increased Costs
     16.1         Increased costs

            (a)    Subject to clause 16.3 (Exceptions), the Company shall, within three (3) Business Days
                   of a demand by the Facility Agent, pay for the account of a Finance Party the amount of
                   any Increased Costs incurred by that Finance Party or any of its Affiliates, including any
                   Increased Cost which:

                   (i)     arises as a result of (i) the introduction of or any change in (or in the interpretation,
                           administration or application of) any law or regulation or (ii) compliance with any
                           law or regulation made after the date of this Agreement; and/or

                   (ii)    is a Basel II Increased Cost and/or a Basel III Increased Cost.

            (b)    In this Agreement Increased Costs means:

                   (i)     a reduction in the rate of return from the Facility or on a Finance Party's (or its
                           Affiliate's) overall capital;

                   (ii)    an additional or increased cost; or

                   (iii)   a reduction of any amount due and payable under any Finance Document,



 BD-#32148460-v3                                        80
                   which is incurred or suffered by a Finance Party or any of their respective Affiliates to the
                   extent that it is attributable to that Finance Party having entered into its Commitment or
                   funding or performing its obligations under any Finance Document and as determined by
                   that Finance Party.

     16.2         Increased cost claims

            (a)    A Finance Party intending to make a claim pursuant to clause 16.1 (Increased costs)
                   shall notify the Facility Agent of the event giving rise to the claim, following which the
                   Facility Agent shall promptly notify the Company.

            (b)    Each Finance Party shall, as soon as practicable after a demand by the Facility Agent,
                   provide a certificate confirming the amount of its Increased Costs.

     16.3         Exceptions

            (a)    Clause 16.1 (Increased costs) does not apply to the extent any Increased Cost is:

                   (i)     attributable to a Tax Deduction required by law to be made by an Obligor;

                   (ii)    compensated for by clause 15.9 (FATCA Deduction by a Finance Party);

                   (iii)   compensated for by clause 15.3 (Tax indemnity) (or would have been
                           compensated for under clause 15.3 (Tax indemnity) but was not so compensated
                           solely because any of the exclusions in paragraph (b) of clause 15.3 (Tax
                           indemnity) applied); or

                   (iv)    attributable to the wilful breach by the relevant Finance Party or its Affiliates of any
                           law or regulation.

            (b)    In this clause 16.3 reference to a Tax Deduction has the same meaning given to the
                   term in clause 15.1 (Definitions).

17          Other Indemnities
     17.1         Currency indemnity

            (a)    If any sum due from an Obligor under the Finance Documents (a Sum), or any order,
                   judgment or award given or made in relation to a Sum, has to be converted from the
                   currency (the First Currency) in which that Sum is payable into another currency (the
                   Second Currency) for the purpose of:

                   (i)     making or filing a claim or proof against that Obligor; or

                   (ii)    obtaining or enforcing an order, judgment or award in relation to any litigation or
                           arbitration proceedings,

                   that Obligor shall as an independent obligation, within three (3) Business Days of
                   demand, indemnify the each Secured Party to whom that Sum is due against any cost,
                   loss or liability arising out of or as a result of the conversion including any discrepancy
                   between (A) the rate of exchange used to convert that Sum from the First Currency into
                   the Second Currency and (B) the rate or rates of exchange available to that person at the
                   time of its receipt of that Sum.

            (b)    Each Obligor waives any right it may have in any jurisdiction to pay any amount under the
                   Finance Documents in a currency or currency unit other than that in which it is expressed
                   to be payable.




 BD-#32148460-v3                                        81
 17.2         Other indemnities

        (a)    The Company shall (or shall procure that an Obligor will), within three (3) Business Days
               of demand, indemnify each Secured Party against any cost, loss or liability incurred by it
               as a result of:

               (i)     the occurrence of any Event of Default;

               (ii)    a failure by an Obligor to pay any amount due under a Finance Document on its
                       due date, including without limitation, any cost, loss or liability arising as a result of
                       clause 33 (Sharing among the Finance Parties);

               (iii)   funding, or making arrangements to fund, its participation in a Utilisation requested
                       by a Borrower or the Company in a Utilisation Request but not made by reason of
                       the operation of any one or more of the provisions of this Agreement (other than by
                       reason of default or negligence by that Finance Party alone);

               (iv)    issuing or making arrangements to issue or make available a Fronted Facility
                       requested by a Borrower in a Utilisation Request but not issued by reason of the
                       operation of any one or more of the provisions of this Agreement (other than by
                       reason of default or negligence by that Finance Party alone); or

               (v)     a Utilisation (or part of a Utilisation) not being prepaid in accordance with a notice
                       of prepayment given by a Borrower or the Company.

        (b)    The Company shall promptly indemnify each Finance Party, each Affiliate of a Finance
               Party and each officer or employee of a Finance Party or its Affiliate, against any cost,
               loss or liability incurred by that Finance Party or its Affiliate (or officer or employee of that
               Finance Party or Affiliate) in connection with or arising out of the use of proceeds under
               the Facility or Transaction Security being taken over the Charged Property (including but
               not limited to those incurred in connection with any litigation, arbitration or administrative
               proceedings or regulatory enquiry concerning the use of proceeds under the Facility),
               unless such loss or liability is caused by the gross negligence or wilful misconduct of that
               Finance Party or its Affiliate (or employee or officer of that Finance Party or Affiliate). Any
               Affiliate or any officer or employee of a Finance Party or its Affiliate may rely on this
               clause 17.2 subject to clause 1.5 (Third party rights) and the provisions of the Third
               Parties Act.

 17.3         Indemnity to the Facility Agent and/or Collateral Management Agent

        The Company shall promptly indemnify the Facility Agent and/or the Collateral Management
        Agent against:

        (a)    any cost, loss or liability incurred by the Facility Agent and/or the Collateral Management
               Agent (acting reasonably) as a result of:

               (i)     investigating any event which it reasonably believes is a Default;

               (ii)    acting or relying on any notice, request or instruction which it reasonably believes
                       to be genuine, correct and appropriately authorised; or

               (iii)   instructing lawyers, accountants, tax advisers, surveyors or other professional
                       advisers or experts as permitted under this Agreement; and

        (b)    any cost, loss or liability (including, without limitation, for negligence or any other category
               of liability whatsoever) incurred by the Facility Agent and/or the Collateral Management
               Agent (otherwise than by reason of the such party’s gross negligence or wilful
               misconduct) (or, in the case of any cost, loss or liability pursuant to clause 34.11
               (Disruption to Payment Systems etc.) notwithstanding the Facility Agent's or the



BD-#32148460-v3                                      82
               Collateral Management Agent’s (as the case may be) negligence, gross negligence or
               any other category of liability whatsoever but not including any claim based on the fraud
               of the Facility Agent and/or the Collateral Management Agent (as the case may be) in
               acting as the Facility Agent and/or the Collateral Management Agent (as the case may
               be) under the Finance Documents.

 17.4         Indemnity to the Security Agent

        (a)    Each Obligor jointly and severally shall promptly indemnify the Security Agent and every
               Receiver and Delegate against any cost, loss or liability incurred by any of them as a
               result of:

               (i)     any failure by the Company to comply with its obligations under clause 19 (Costs
                       and expenses);

               (ii)    acting or relying on any notice, request or instruction which it reasonably believes
                       to be genuine, correct and appropriately authorised;

               (iii)   the taking, holding, protection or enforcement of the Transaction Security;

               (iv)    the exercise of any of the rights, powers, discretions, authorities and remedies
                       vested in the Security Agent and each Receiver and Delegate by the Finance
                       Documents or by law;

               (v)     any default by any Obligor in the performance of any of the obligations expressed
                       to be assumed by it in the Finance Documents; or

               (vi)    acting as Security Agent, Receiver or Delegate under the Finance Documents or
                       which otherwise relates to any of the Charged Property (otherwise, in each case,
                       than by reason of the relevant Security Agent's, Receiver's or Delegate's gross
                       negligence or wilful misconduct).

        (b)    Each Obligor expressly acknowledges and agrees that the continuation of its indemnity
               obligations under this clause 17.4 will not be prejudiced by any release under clause
               31.26 (Releases) or otherwise in accordance with the terms of this Agreement.

        (c)    The Security Agent and every Receiver and Delegate may, in priority to any payment to
               the Secured Parties, indemnify itself out of the Charged Property in respect of, and pay
               and retain, all sums necessary to give effect to the indemnity in this clause 17.4 and shall
               have a lien on the Transaction Security and the proceeds of the enforcement of the
               Transaction Security for all moneys payable to it.

 17.5         Limited Liability - Germany

        (a)    The enforcement of each joint and several liability under this clause 17.4 (Indemnities)
               and the other payment obligations set out in this Agreement (in particular clause 19.4
               (Indemnity expenses) and clause 31.3 (Parallel Debt (Covenant to pay the Security
               Agent)) owed by any German Obligor) shall be limited as set out in clause 20.10
               (Guarantee Limitations (Germany)), which shall apply mutatis mutandis.

        (b)    Paragraph (f) of clause 24.36 (Dividends and share redemptions) and clause 25.4
               (Withdrawals from Collection Account) and any other payment, receipt or withdrawal
               restriction shall not apply to a German Obligor to the extent as required in order to ensure
               compliance with the limitations set out in clause 20.10 (Guarantee Limitations
               (Germany)), which shall apply mutatis mutandis.

        (c)    The limitation set out in clause 20.10 (Guarantee Limitations (Germany)) of this
               Agreement shall apply mutatis mutandis to any upstream or cross-stream distributions,
               payments and cash sweeps pursuant to the Finance Documents and made by a German
               Obligor (including without limitation, clause 9.4 (Facility Accounts sweep).


BD-#32148460-v3                                    83
18          Mitigation by the Lenders
     18.1         Mitigation

            (a)    Each Finance Party shall, in consultation with the Company, take all reasonable steps to
                   mitigate any circumstances which arise and which would result in any facility ceasing to
                   be available or any amount becoming payable under or pursuant to, or cancelled
                   pursuant to, any of clause 9.1 (Illegality) or, in respect of the Issuing Bank, clause 9.2
                   (Illegality in relation to the Issuing Bank), clause 15 (Tax gross-up and indemnities) or
                   clause 16 (Increased Costs) including (but not limited to) transferring its rights and
                   obligations under the Finance Documents to another Affiliate or Facility Office.

            (b)    Paragraph (a) above does not in any way limit the obligations of any Obligor under the
                   Finance Documents.

     18.2         Limitation of liability

            (a)    The Company shall promptly indemnify each Finance Party for all costs and expenses
                   reasonably incurred by that Finance Party as a result of steps taken by it under clause
                   18.1 (Mitigation).

            (b)    A Finance Party is not obliged to take any steps under clause 18.1 (Mitigation) if, in the
                   opinion of that Finance Party (acting reasonably), to do so might be prejudicial to it.

19          Costs and Expenses
     19.1         Transaction expenses

            The Company shall promptly on demand pay each Secured Party the amount of all costs and
            expenses (including legal fees) reasonably incurred by any of them (and, in the case of the
            Security Agent, by any Receiver or Delegate) in connection with the negotiation, preparation,
            printing, execution, syndication and perfection of:

            (a)    this Agreement and any other documents referred to in this Agreement and the
                   Transaction Security; and

            (b)    any other Finance Documents executed after the date of this Agreement,

            and shall promptly on demand pay to each Issuing Bank the amount of all costs and expenses
            including without limitation postage, courier fees, SWIFT charges and out-of-pocket expenses in
            connection with the issue or entry into and operation of Fronted Facilities.

            In relation to any Obligor incorporated under the laws of Spain and to each Spanish Pledgor (if
            any) and any Finance Documents they execute, sign or formalize subject to the laws of Spain,
            the Company and/or the corresponding Spanish Obligor or Spanish Pledgor shall also pay the
            applicable notary public fees and registry fees whenever due.

     19.2         Amendment costs

            If (a) an Obligor requests an amendment, waiver or consent, or additional or replacement
            security as contemplated in clause 24.25 (Conditions Subsequent) or otherwise, or (b) an
            amendment is required or agreed pursuant to clause 34.10 (Change of currency), the Company
            shall, within three (3) Business Days of demand, reimburse each of Secured Party for the
            amount of all costs and expenses (including legal fees) reasonably incurred by that Secured
            Party (and, in the case of the Security Agent, by any Receiver or Delegate) in responding to,
            evaluating, negotiating or complying with that request or requirement.

            In relation to any Obligor incorporated under the laws of Spain and to each Spanish Pledgor (if
            any) and any Finance Documents they execute, sign or formalize subject to the laws of Spain,



 BD-#32148460-v3                                     84
        the Company and/or the corresponding Spanish Obligor or Spanish Pledgor shall also pay the
        applicable notary public fees and registry fees whenever due.

 19.3         Enforcement and preservation costs

        The Company shall, within three (3) Business Days of demand, pay to each Secured Party the
        amount of all costs and expenses (including legal fees and the fees of any court representative
        (procurador), even if the intervention of lawyers or court representatives is not mandatory))
        incurred by it in connection with the enforcement of or the preservation of any rights under any
        Finance Document and the Transaction Security and any proceedings instituted by or against
        the Security Agent as a consequence of taking or holding the Transaction Security or enforcing
        these rights.

 19.4         Indemnity expenses

        The Company shall:

        (a)    pay or reimburse the Co-Ordinator, the Facility Agent, the Security Agent and the
               Collateral Management Agent, for all its reasonable and documented out-of-pocket costs
               and expenses (including, without limitation, reasonable out-of-pocket legal fees and
               expenses, and printing, reproduction and document delivery expenses) incurred in
               connection with the syndication, development, preparation, negotiation, execution,
               delivery and administration of, and any amendment, supplement or modification to, this
               Agreement and the other Finance Documents and any other documents prepared in
               connection herewith or therewith, and the consummation and administration of the
               transactions contemplated hereby and thereby, including, without limitation, the
               reasonable and documented fees and disbursements of counsel to such Finance Parties;

        (b)    pay or reimburse each Lender, the Issuing Banks, the Overdraft Bank and the Co-
               Ordinator, the Facility Agent, the Security Agent and the Collateral Management Agent
               for all its documented costs and expenses incurred in connection with the enforcement or
               preservation of any rights under this Agreement, the other Finance Documents and any
               such other documents or any restructuring or “work-out” related hereto and thereto,
               including, without limitation, the reasonable and documented fees and disbursements of
               counsel to the Lenders and of counsel to the Issuing Bank, the Overdraft Bank, Co-
               Ordinator, the Facility Agent, the Security Agent and the Collateral Management Agent;

        (c)    pay or reimburse the Co-Ordinator, the Facility Agent, the Security Agent and the
               Collateral Management Agent for its documented costs and expenses incurred in
               connection with inspections performed pursuant to the Finance Documents, and any
               other due diligence performed in connection with this Agreement and the other Finance
               Documents, including:

               (i)    the documented fees and disbursements of counsel to the Co-Ordinator, the
                      Facility Agent, the Security Agent and the Collateral Management Agent; and

               (ii)   the costs and expenses associated with Security searches;

        (d)    pay, indemnify, and hold each Finance Party harmless from, any and all recording and
               filing fees and any and all liabilities with respect to, or resulting from any delay in paying,
               stamp, excise and other similar taxes, if any, which may be payable or determined to be
               payable in connection with the execution and delivery of, or consummation or
               administration of any of the transactions contemplated by, or any amendment,
               supplement or modification of, or any waiver or consent (including the determination of
               whether or not any such waiver or consent is required) under or in respect of, this
               Agreement, the other Finance Documents and any such other documents;

        (e)    pay, indemnify, and hold each Finance Party, and each of their respective officers,
               employees, directors, trustees, agents, advisors, affiliates and controlling persons (each,
               an Indemnitee), harmless from and against any and all other liabilities, obligations,



BD-#32148460-v3                                    85
             losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements
             of any kind or nature whatsoever (including, without limitation, reasonable and
             documented legal fees) with respect to the execution, delivery, enforcement, performance
             and administration of this Agreement, the other Finance Documents, and any such other
             documents, including, without limitation, any of the foregoing relating to the violation of,
             noncompliance with or liability under, any Environmental Law applicable to the operations
             of any Obligor or any of their respective Subsidiaries, or any of its properties (all the
             foregoing in this paragraph (e), collectively, the Indemnified Liabilities); provided that,
             the Obligors shall have no obligation hereunder to any Indemnitee with respect to
             Indemnified Liabilities, to the extent such Indemnified Liabilities:

             (i)    are found by a final, non-appealable judgment of a court of competent jurisdiction
                    to have resulted from the intentional breach, gross negligence or willful misconduct
                    of such Indemnitee; or

             (ii)   result from a claim brought by any Obligor against an Indemnitee for breach in bad
                    faith of such Indemnitee’s obligations under this Agreement or under any other
                    Finance Document, if such Obligor has obtained a final, non-appealable judgment
                    in its favour on such claim as determined by a court of competent jurisdiction.

             No Indemnitee shall have any liability (whether direct or indirect, in contract, tort, equity or
             otherwise) to an Obligor or an Obligor’s Subsidiaries or Affiliates or to an Obligor’s or its
             equity holders or creditors arising out of, related to or in connection with any aspect of
             this Agreement, the other Finance Documents or any of the transactions contemplated by
             this Agreement, except to the extent of direct (as opposed to special, indirect,
             consequential or punitive) damages determined in a final non-appealable judgment by a
             court of competent jurisdiction to have resulted directly from such Indemnitee’s bad faith,
             intentional breach, gross negligence or willful misconduct. The Indemnitees shall have
             liability only to the relevant Obligor (as opposed to any other person). Notwithstanding
             any other provision of this Agreement, no party shall be liable for any damages arising
             from the use by others of information or other materials obtained through electronic
             telecommunications or other information transmission systems, except to the extent such
             damages are found by a final, non-appealable judgment of a court of competent
             jurisdiction to arise directly from the gross negligence, bad faith, intentional breach or
             willful misconduct of such Indemnitee. The agreements in this clause 19.4 (Indemnity
             expenses) shall survive repayment of the Outstandings and all other amounts payable
             under the Finance Documents and termination of this Agreement. This clause 19.4 shall
             not apply with respect to Taxes other than any Taxes that represent losses, claims,
             damages, etc. arising from any non-Tax claim.




BD-#32148460-v3                                  86
                                                   Section 7
                                                   Guarantee

20          Guarantee and Indemnity
     20.1         Guarantee and indemnity

            Each Guarantor irrevocably and unconditionally jointly and severally:

            (a)    guarantees to each Finance Party punctual performance by each other Obligor, each
                   Spanish Pledgor and each South African Pledge Counterparty of all that Obligor's
                   obligations under the Finance Documents;

            (b)    undertakes with each Finance Party that whenever another Obligor does not pay any
                   amount when due under or in connection with any Finance Document, that Guarantor
                   shall immediately on demand pay that amount as if it was the principal obligor; and

            (c)    agrees with each Finance Party that if any obligation guaranteed by it is or becomes
                   unenforceable, invalid or illegal, it will, as an independent and primary obligation,
                   indemnify that Finance Party immediately on demand against any cost, loss or liability it
                   incurs as a result of an Obligor not paying any amount which would, but for such
                   unenforceability, invalidity or illegality, have been payable by it under any Finance
                   Document on the date when it would have been due. The amount payable by a
                   Guarantor under this indemnity will not exceed the amount it would have had to pay
                   under this clause 20 if the amount claimed had been recoverable on the basis of a
                   guarantee.

     20.2         Continuing Guarantee

            This guarantee is a continuing guarantee and will extend to the ultimate balance of sums
            payable by any Obligor under the Finance Documents, regardless of any intermediate payment
            or discharge in whole or in part.

     20.3         Reinstatement

            If any discharge, release or arrangement (whether in respect of the obligations of any Obligor or
            any security for those obligations or otherwise) is made by a Finance Party in whole or in part
            on the basis of any payment, security or other disposition which is avoided or must be restored
            in insolvency, liquidation, administration, judicial management or otherwise, without limitation,
            then the liability of each Guarantor under this clause 20 will continue or be reinstated as if the
            discharge, release or arrangement had not occurred.

     20.4         Waiver of defences

            The obligations of each Guarantor under this clause 20 will not be affected by an act, omission,
            matter or thing which, but for this clause 20, would reduce, release or prejudice any of its
            obligations under this clause 20 (without limitation and whether or not known to it or any
            Finance Party) including:

            (a)    any time, waiver or consent granted to, or composition with, any Obligor or other person;

            (b)    the release of any other Obligor or any other person under the terms of any composition
                   or arrangement with any creditor of any member of the Group;

            (c)    the taking, variation, compromise, exchange, renewal or release of, or refusal or neglect
                   to perfect, take up or enforce, any rights against, or security over assets of, any Obligor
                   or other person or any non-presentation or non-observance of any formality or other
                   requirement in respect of any instrument or any failure to realise the full value of any
                   security;



 BD-#32148460-v3                                     87
        (d)    any incapacity or lack of power, authority or legal personality of or dissolution or change
               in the members or status of an Obligor or any other person;

        (e)    any amendment, novation, supplement, extension restatement (however fundamental
               and whether or not more onerous) or replacement of a Finance Document or any other
               document or security including, without limitation, any change in the purpose of, any
               extension of or increase in any facility or the addition of any new facility under any
               Finance Document or other document or security;

        (f)    any unenforceability, illegality or invalidity of any obligation of any person under any
               Finance Document or any other document or security; or

        (g)    any insolvency or similar proceedings.

        In case of an Additional Guarantor incorporated under the laws of Spain accedes to this
        Agreement as Guarantor, such Spanish Guarantor waives any right of exclusion, order and/or
        division (beneficios de excusión, orden y division) under article 1830 et seq of the Spanish Civil
        Code.

 20.5         Guarantor Intent

        Without prejudice to the generality of clause 20.4 (Waiver of defences), each Guarantor
        expressly confirms that it intends that this guarantee shall extend from time to time to any
        (however fundamental) variation, increase, extension or addition of or to any of the Finance
        Documents and/or any facility or amount made available under any of the Finance Documents
        for the purposes of or in connection with any of the following: business acquisitions of any
        nature; increasing working capital; enabling investor distributions to be made; carrying out
        restructurings; refinancing existing facilities; refinancing any other indebtedness; making
        facilities available to new borrowers; any other variation or extension of the purposes for which
        any such facility or amount might be made available from time to time; and any fees, costs
        and/or expenses associated with any of the foregoing.

 20.6         Immediate recourse

        Each Guarantor waives any right it may have of first requiring any Finance Party (or any trustee
        or agent on behalf of any of them) to proceed against or enforce any other rights or security or
        claim payment from any person before claiming from that Guarantor under this clause 20. This
        waiver applies irrespective of any law or any provision of a Finance Document to the contrary.

 20.7         Appropriations

        Until all amounts which may be or become payable by the Obligors under or in connection with
        the Finance Documents have been irrevocably paid in full, each Finance Party (or any trustee or
        agent on behalf of any of them) may:

        (a)    refrain from applying or enforcing any other moneys, security or rights held or received by
               that Finance Party (or any trustee or agent on behalf of any of them) in respect of those
               amounts, or apply and enforce the same in such manner and order as it sees fit (whether
               against those amounts or otherwise) and no Guarantor shall be entitled to the benefit of
               the same; and

        (b)    hold in an interest-bearing suspense account any moneys received from any Guarantor
               or on account of any Guarantor's liability under this clause 20.

 20.8         Deferral of Guarantors' rights

        Until all amounts which may be or become payable by the Obligors under or in connection with
        the Finance Documents have been irrevocably paid in full and unless the Facility Agent
        otherwise directs, no Guarantor will exercise any rights which it may have by reason of




BD-#32148460-v3                                  88
        performance by it of its obligations under the Finance Documents or by reason of any amount
        being payable, or liability arising, under this clause 20:

        (a)    to be indemnified by an Obligor;

        (b)    to claim any contribution from any other guarantor of any Obligor's obligations under the
               Finance Documents;

        (c)    to take the benefit (in whole or in part and whether by way of subrogation or otherwise) of
               any rights of the Finance Parties under the Finance Documents or of any other guarantee
               or security taken pursuant to, or in connection with, the Finance Documents by any
               Finance Party;

        (d)    to bring legal or other proceedings for an order requiring any Obligor to make any
               payment, or perform any obligation, in respect of which any Guarantor has given a
               guarantee, undertaking or indemnity under clause 20.1 (Guarantee and indemnity);

        (e)    to exercise any right of set-off against any Obligor; and/or

        (f)    to claim or prove as a creditor of any Obligor in competition with any Finance Party.

        If a Guarantor receives any benefit, payment or distribution in relation to such rights it will
        promptly pay an equal amount to the Facility Agent or as the Facility Agent may direct for
        application in accordance with clause 34 (Payment mechanics).

 20.9         Additional security

        This guarantee is in addition to and is not in any way prejudiced by any other guarantee or
        security now or subsequently held by any Finance Party.

20.10         Guarantee Limitations (Germany)

        (a)    The restrictions in this clause 20.10 (Guarantee Limitations (Germany)) shall apply to any
               guarantee, and indemnity granted by a Guarantor incorporated under the laws of
               Germany as a limited liability company (GmbH) (a German Guarantor) or other payment
               obligation under this clause 20 (Guarantee and indemnity) or any other provision of the
               Finance Documents (hereinafter a German Guarantee) with respect to liabilities of its
               direct or indirect shareholder(s) (upstream) or an entity affiliated with such shareholder
               (verbundenes Unternehmen) within the meaning of section 15 et seq. of the German
               Stock Corporation Act (Aktiengesetz) (cross-stream) (excluding, for the avoidance of
               doubt any direct or indirect Subsidiary of such German Guarantor).

        (b)    The restrictions in this clause 20.10 shall not apply to the extent the German Guarantor
               secures any indebtedness under any Finance Document in respect of (i) loans to the
               extent they are on-lent or otherwise (directly or indirectly) passed on to the relevant
               German Guarantor or its Subsidiaries and such amount on-lent or otherwise passed on is
               not repaid or (ii) any other benefit granted under the Finance Documents.

        (c)    If payment under this German Guarantee would (i) cause the amount of a German
               Guarantor’s net assets, as calculated pursuant to this clause 20.10, to fall below the
               amount of its registered share capital (Stammkapital), or (ii) increase an existing shortage
               of its registered share capital (Vertiefung einer Unterbilanz), in each case in violation of
               section 30 of the German Limited Liability Companies Act (Gesetz betreffend die
               Gesellschaft mit beschränkter Haftung) (GmbHG) (such events are hereinafter referred to
               as a Capital Impairment), then the Finance Parties shall not demand such payment or
               enforcement from such German Guarantor except in an amount and to the extent such
               Capital Impairment would not occur.

        (d)    If the relevant German Guarantor does not notify the Facility Agent in writing (the
               Management Notification) within ten (10) Business Days after the Facility Agent notified



BD-#32148460-v3                                   89
             such German Guarantor of its intention to demand payment under the German
             Guarantee that a Capital Impairment would occur (setting out in reasonable detail to what
             extent a Capital Impairment would occur), then the restrictions set out in paragraph (c)
             shall not apply.

      (e)    If the relevant German Guarantor does not provide an Auditors’ Determination within 30
             Business Days from the date on which the Facility Agent received the Management
             Notification then the restrictions set out in the paragraph (c) shall not apply and the
             Facility Agent shall not be obliged to assign or make available to the German Guarantor
             any net proceeds realized, provided that this paragraph (e) shall not apply if the relevant
             German Guarator has taken all reasonable endeavours to have the Auditors’
             Determination prepared within the aforementioned timeframe but such Auditors’
             Determination has not become available to that German Guarantor (including, but not
             limited to, for the reason that the relevant Auditors did not and/or were not able to prepare
             the relevant Auditors’ Determination within the aforementioned timeframe), it being
             understood that in such case the relevant German Guarantor shall provide the Auditors’
             Determination to the Facility Agent as soon as it becomes available.

      (f)    The calculation of net assets (the Net Assets) shall only take into account the sum of the
             values of the assets of the relevant German Guarantor determined in accordance with
             applicable law and court decisions and, if there is no positive going concern (positive
             Fortführungsprognose) based on the lower of book value (Buchwert) and liquidation value
             (Liquidationswert) (consisting of all assets which correspond to those items listed in
             section 266 subsection (2) A, B and C of the German Commercial Code
             (Handelsgesetzbuch) HGB) less the relevant German Guarantor’s liabilities (consisting of
             all liabilities and liability reserves which correspond to those items listed in accordance
             with section 266 subsection (3) B, C and D HGB).

      (g)    For the purposes of calculating the Net Assets, the following balance sheet items shall be
             adjusted as follows:

             (i)    the amount of any increase in the registered share capital of the relevant German
                    Guarantor which was carried out after the date of the Amendment and
                    Restatement Agreement without the prior written consent of the Facility Agent shall
                    be deducted from the amount of the registered share capital of the relevant
                    German Guarantor; and

             (ii)   loans or other contractual liabilities incurred by the relevant German Guarantor in
                    breach of the Finance Documents shall not be taken into account as liabilities.

      (h)    The relevant German Guarantor shall realize, to the extent legally permitted and
             commercially reasonable in a situation where it does not have sufficient Net Assets to
             maintain its registered share capital, all of its assets that are shown in the balance sheet
             with a book value (Buchwert) that is significantly lower than the market value of the
             assets if such asset is not necessary for the German Guarantor’s business
             (betriebsnotwendig).

      (i)    The relevant German Guarantor shall take any specific measure (the Specific Measure)
             which the Facility Agent has reasonably requested and which the relevant German
             Guarantor is legally permitted to take in order to avoid demanding payment under the
             German Guarantee causing a Capital Impairment of the relevant German Guarantor
             (including without limitation, setting off-claims), provided that it is commercially justifiable
             to take the Specific Measure. The restrictions set out in paragraph (c) above shall not
             apply if and to the extent that the relevant German Guarnator has not taken the relevant
             Specific Measure within an appropriate period, and such failure has reduced the amount
             realized under the German Guarantee, unless:

             (i)    the Specific Measure requires any cooperation of any person and such person
                    does not take any required action or otherwise fails to cooperate at the appropriate
                    time;



BD-#32148460-v3                                  90
             (ii)    taking the Specific Measure is commercially not justifiable;

             (iii)   it is impossible to take the Specific Measure; or

             (iv)    taking the Specific Measure is not legally permitted.

      (j)    If the relevant German Guarantor claims that a Capital Impairment would occur on
             payment under this German Guarantee, the German Guarantor may (at its own cost and
             expense) arrange for the preparation of a balance sheet by a firm of recognized auditors
             (the Auditors) in order to have such Auditors determine whether (and, if so, to what
             extent) any payment under this Guarantee would cause a Capital Impairment (the
             Auditors’ Determination).

      (k)    The Auditors’ Determination shall be prepared, taking into account the adjustments set
             out in paragraphs (f) and (g), by applying the generally accepted accounting principles
             applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
             based on the same principles and evaluation methods as constantly applied by the
             relevant German Guarantor in the preparation of its financial statements, in particular in
             the preparation of its most recent annual balance sheet, and taking into consideration
             applicable court rulings of German courts. Subject to paragraph (o) below, such Auditors’
             Determination shall be binding on the relevant German Guarantor and the Finance
             Parties.

      (l)    Even if the relevant German Guarantor arranges for the preparation of an Auditors’
             Determination, the relevant German Guarantor’s obligations under the mitigation
             provisions set out in paragraph (h) shall continue to exist.

      (m)    If, after it has been provided with an Auditors’ Determination which prevented it from
             demanding any or only partial payment under the German Guarantee, the Facility Agent
             has reasonable grounds to believe that the financial condition of the relevant German
             Guarantor as set out in the Auditors’ Determination has substantially improved (in
             particular, if the relevant German Guarantor has taken any action in accordance with the
             mitigation provisions set out in paragraph (h)), the Facility Agent may (but shall not be
             obligated), at the direction of the Majority Lenders, at the relevant German Guarantor’s
             cost and expense, arrange for the preparation of an updated balance sheet of the
             relevant German Guarantor by applying the same principles that were used for the
             preparation of the Auditors’ Determination by the Auditors who prepared the Auditors’
             Determination pursuant to paragraph (j) in order for such Auditors to determine whether
             (and, if so, to what extent) the situation leading to a Capital Impairment has been cured
             as a result of the improvement of the financial condition of the relevant German
             Guarantor. The Facility Agent may, at the direction of the Majority Lenders, demand
             payment under the German Guarantee to the extent that the Auditors determine that the
             Capital Impairment has been cured. Without prejudice to the foregoing, the Facility Agent
             shall have no obligation to examine or analyze the financial condition of any German
             Guarantor.

      (n)    Any managing director (Geschäftsführer) of a German Guarantor may request
             reimbursement from the Lenders (pro rata) or the Facility Agent for such net proceeds
             received by the relevant Lenders or Facility Agent from the realization of the security
             and/or this guarantee provided hereunder if such managing director is required to
             reimburse the German Guarantor pursuant to section 64, sentence 3 GmbHG due to a
             final nonappealable (rechtskräftig) court decision (other than a court decision based on
             omission (Versäumnisurteil) or recognisance (Anerkenntnis)) which states that either the
             granting or a payment under the German Guarantee led to the illiquidity
             (Zahlungsunfähigkeit) of the relevant German Guarantor, such request to be made within
             one month from the date of service (Zustellung) on such managing director the German
             Guarantor of such final court decision.

      (o)    Notwithstanding any limitation under this Guarantee, the Facility Agent shall be entitled
             (but not required) to further pursue in court payment claims under this guarantee granted



BD-#32148460-v3                                  91
               by the respective German Guarantor if it disagrees with the Auditor’s Determination by
               claiming in court that demanding payment under the German Guarantee against the
               relevant German Guarantor does not violate §§ 30, 31 GmbHG.

               The agreement of the Facility Agent to abstain from demanding any or part of the
               payment under this Guarantee in accordance with the provisions above shall constitute
               neither a waiver (Verzicht) of any right granted under this Agreement or any other
               Finance Document to any Finance Party nor a definite defense (Einwendung) of the
               relevant German Guarantor against any of the guaranteed obligations, but such defense
               shall always be subject to the terms and conditions of this Clause 20.10.

        (p)    In addition to the limitations on the granting, enforcement of and performance under the
               German Guarantee set forth in this clause 20.10, it is hereby agreed that the German
               Guarantor shall have a defense against any claim, enforcement, or other request for
               performance or requirement to perform, whether such requirement is based on statute,
               contract or otherwise, to the extent such claim, enforcement or other performance would
               result in personal liability for the German Guarantor’s managing director(s) under then
               applicable law and any claims arising under the German Guarantee shall be limited to the
               extent of such defense, such that such personal liability would not be incurred. Nothing
               herein shall nor shall be deemed to prevent the Facility Agent from asserting, in a court of
               law or otherwise, that the claim, enforcement or other request for performance would not
               cause the German Guarantor’s managing director(s) to incur any liability, nor shall it
               prevent the German Guarantor from asserting, in a court of law or otherwise, to the
               contrary.

        (q)    The aforementioned provisions shall apply to a limited partnership with a limited liability
               company as its general partner (GmbH & Co. KG) mutatis mutandis and all references to
               net assets shall be construed as a reference to the aggregated net assets of the general
               partner and the limited partnership.

20.11         Guarantee Limitations (Spain)

               Where a Guarantor is incorporated under the laws of Spain (the “Spanish Guarantor”):

               (i)    The obligations of any Spanish Guarantor as a limited liability company (sociedad
                      de responsabilidad limitada) shall not extend to any obligations or liabilities
                      incurred by any Obligor as a result of such Obligor (as applicable) borrowing (or
                      guaranteeing the borrowing of) funds (but only in respect of those funds) under this
                      Agreement for the purpose of (a) acquiring quotas (participaciones sociales)
                      representing the share capital of such Spanish Guarantor or quotas
                      (participaciones sociales) or shares (acciones) representing the share capital of a
                      company within its group, or (b) refinancing a previous debt incurred by any
                      Obligor for the acquisition of quotas (participaciones sociales) representing the
                      share capital of such Spanish Guarantor or quotas (participaciones sociales) or
                      shares (acciones) representing the share capital of a company within its group;

                      For the purposes of the above, a reference to the “group” of a Spanish Obligor
                      shall have the meaning set out in article 42 of the Spanish Commercial Code.

               (ii)   In case a Spanish Guarantor incorporated under the laws of Spain in the form of a
                      Spanish public limited company (sociedad anónima) accedes to this Agreement (or
                      in case a Spanish Guarantor is transformed into a Spanish sociedad anónima), the
                      obligations of such Spanish Guarantor shall not extend to any obligations or
                      liabilities incurred by any Obligor, as a result of such Obligor borrowing (or
                      guaranteeing the borrowing of) funds (but only in respect of those funds) under this
                      Agreement for the purpose of (a) acquiring shares (acciones) representing the
                      share capital of such Spanish Guarantor or shares (acciones) or quotas
                      (participaciones sociales) representing the share capital of its holding company, or
                      (b) refinancing a previous debt incurred by any Obligor for the acquisition of shares
                      (acciones) representing the share capital of such Spanish Guarantor or shares



BD-#32148460-v3                                   92
                       (acciones) or quotas (participaciones sociales) representing the share capital of its
                       holding company.

                       For the purposes of sections (i) and (ii) above, a reference to a “holding company”
                       of a Spanish Guarantor shall mean the company which, directly or indirectly, owns
                       the majority of the voting rights of such Spanish Guarantor or that may have a
                       dominant influence on such Spanish Obligor. It shall be presumed that one
                       company has a dominant influence on another company when: (i) any of the
                       scenarios set out in section 1 of article 42 of the Spanish Commercial Code are
                       met; or (ii) at least half plus one of the members of the managing body of the
                       Spanish Guarantor are also members of the managing body or top managers
                       (altos directivos) of the dominant company or of another company controlled by
                       such dominant company.

               (iii)   The limitation set out in sections (i) and (ii) above shall apply mutatis mutandis to
                       the Spanish Pledges created by each Spanish Pledgor or to any other security
                       granted by any security provider incorporated under the laws of Spain and to any
                       guarantee, undertaking, obligation, indemnity and payment, including (but not
                       limited to) distributions, cash sweeps, credits, loans and set-offs, pursuant to or
                       permitted by the Finance Documents and made by a Spanish Obligor.

        In any event, any Transaction Security Documents that are signed by any Spanish Obligor, will
        specify which Facilities are secured by such Guarantor and/or such Transaction Security and
        any other relevant issues which could have an impact on such limitation language.

20.12         Guarantee Limitations (Belgium)

        The total liability of any Belgian Obligor for the obligations of any other Obligor under the
        Finance Documents shall at all times be limited to an amount not exceeding the greater of:

        (a)    the aggregate of all principal amounts borrowed by such Belgian Obligor (or its direct or
               indirect Subsidiaries) under any intra-group arrangement (regardless of the form thereof,
               including through the subscription of debt instruments) to the extent funded by funds
               borrowed under this Agreement; and

        (b)    the greater of:

               (i)     eighty per cent. (80%) of such Belgian Obligor’s net assets (eigen
                       vermogen/capitaux propres) as derived from the latest audited financial statements
                       of the respective Belgian Obligor available at the time a demand for payment under
                       this Agreement is made; and

               (ii)    eighty per cent. (80%) of such Belgian Obligor’s net assets (eigen
                       vermogen/capitaux propres) as derived from the current audited financial
                       statements of the respective Belgian Obligor.;

        but so that the amount determined under (i) and (ii) shall be limited to the difference between (a)
        hundred per cent. (100%) of such Belgian Obligor’s net assets (eigen vermogen/capitaux
        propres) as derived from the latest audited financial statements of the Belgian Obligor available
        at the time a demand for payment under this Agreement is made, or the current audited
        financial statements of such Belgian Obligor, whichever is higher; and (b) the amount then due
        and payable, or the amount that has been paid, by such Belgian Obligor under the U.S. Loan
        Documents (as defined in the Intercreditor Agreement). No Belgian Obligor shall be liable for
        the obligations of any other Obligor under the Finance Documents, to the extent that such
        liability would result in such guarantee constituting unlawful financial assistance within the
        meaning of Article 329 or 629 of the Belgian Companies Code (or any equivalent and applicable
        provisions in any Relevant Jurisdiction).

        No Belgian Obligor shall be liable for the obligations of any other Obligor under the Finance
        Documents, to the extent that such liability would result in such guarantee constituting unlawful



BD-#32148460-v3                                    93
        financial assistance within the meaning of Article 329 or 629 of the Belgian Companies Code (or
        any equivalent and applicable provisions in any Relevant Jurisdiction).

20.13         Guarantee Limitations (Morocco)

        (a)    The restrictions in this clause 20.13 (Guarantee Limitations (Morocco)) shall apply to any
               guarantee and indemnity (hereinafter the Moroccan Guarantee) granted by a Guarantor
               incorporated under the laws of Morocco as a limited liability company with a sole
               shareholder (SARLAU) (a Moroccan Guarantor) to secure liabilities of its direct or
               indirect shareholder(s) (upstream) (excluding, for the avoidance of doubt any direct
               subsidiary of such Moroccan Guarantor).

        (b)    The Moroccan Guarantor shall not guarantee any liability of an Obligor which, if incurred,
               would constitute a misuse of corporate assets or powers within the meaning of article 107
               of law n°5-96 relating to limited liability companies (sociétés à responsabilité limitée) or
               more generally, under any other applicable law or regulations having the same effect, as
               interpreted by Moroccan courts from time to time.

        (c)    Any amount due under a guarantee agreement or security agreement by a Moroccan
               party to a non-Moroccan party may only be transferred outside Morocco if such payment
               is in compliance with the applicable Moroccan foreign exchange control regulations or
               has been expressly approved in advance and in written by the Moroccan Foreign
               Exchange Office (Office des Changes marocain). Any set-off between a Moroccan party
               and a non-Moroccan party located outside Morocco requires a prior express approval
               from the Moroccan Foreign Exchange Office (Office des Changes marocain), being
               specified that any amount due by the Moroccan Guarantor under the Moroccan
               Guarantee may be freely transferable to the Lenders on the ground of article 17 of the
               law No. 19-94 (Dahir No. 1-95-1 dated January 26, 1995) applicable to free export zones.

        (d)    The Moroccan Guarantor's obligations under the Finance Documents will only be valid if
               limited to the amounts which are (i) on-lent or otherwise (directly or indirectly) made
               available to the relevant Moroccan Guarantor and (ii) are not repaid by the Moroccan
               Guarantor.

        (e)    In the event that there is any inconsistency between the provisions of this Clause 20.13
               and any other provision of this Agreement or any other Finance Documents, the
               provisions of this Clause 20.13 shall prevail.




BD-#32148460-v3                                   94
                                           Section 8
                       Representations, Undertakings and Events of Default

21          Representations
     21.1         General

            Each Obligor makes the representations and warranties set out in this clause 21 to each
            Finance Party.

     21.2         Status

            (a)    It is a limited liability corporation, duly incorporated and validly existing under the law of
                   its Original Jurisdiction.

            (b)    Each of its Subsidiaries is a limited liability corporation, duly incorporated and validly
                   existing and in good standing under the law of its jurisdiction of incorporation (in relation
                   to good standing, to the extent that concept is applicable in that jurisdiction).

            (c)    Subject to the Orders, it and each of its Subsidiaries has the power to own its assets and
                   carry on its business as it is being conducted.

            (d)    It is not a FATCA FFI or a US Tax Obligor., but excluding those Obligors identified by the
                   Company as US Tax Obligors prior to the Effective Date and notified to the Facility Agent

     21.3         Binding obligations

            Subject to the Legal Reservations and the Orders:

            (a)    the obligations expressed to be assumed by it in each Finance Document to which it is a
                   party are legal, valid, binding and enforceable obligations; and

            (b)    (without limiting the generality of paragraph (a) above), each Security Document to which
                   it is a party creates the security interests which that Security Document purports to create
                   and those security interests are valid and effective.

     21.4         Non-conflict with other obligations

            Subject to the Orders and the Legal Reservations, the entry into and performance by it of, and
            the transactions contemplated by, the Finance Documents and the granting of the Transaction
            Security do not and will not conflict with:

            (a)    any law or regulation applicable to it;

            (b)    the constitutional documents of any member of the Group; or

            (c)    any agreement or instrument binding upon it or any member of the Group or any of its or
                   any member of the Group's assets or constitute a default or termination event (however
                   described) under any such agreement or instrument.

     21.5         Power and authority

            (a)    Subject to the Orders, it has the power to enter into, perform and deliver, and, subject to
                   the Orders, have taken all necessary action to authorise its entry into, performance and
                   delivery of, the Finance Documents to which it is or will be a party and the transactions
                   contemplated by those Finance Documents.




 BD-#32148460-v3                                       95
        (b)    No limit on its powers will be exceeded as a result of the borrowing, grant of security or
               giving of guarantees or indemnities contemplated by the Finance Documents to which it
               is a party.

 21.6         Validity and admissibility in evidence

        (a)    All Authorisations and any other acts, conditions or things required or desirable:

               (i)    to enable it lawfully to enter into, exercise its rights and comply with its obligations
                      in the Finance Documents to which it is a party; and

               (ii)   to make the Finance Documents to which it is a party admissible in evidence in its
                      Relevant Jurisdictions,

               have been obtained, effected, done, fulfilled or performed and are in full force and effect
               except any Authorisation or other act, condition or thing referred to in clause 21.8 (No
               filing or stamp taxes), which will be promptly obtained, effected, done, fulfilled or
               performed after the date of this Agreement.

        (b)    All Authorisations necessary for the conduct of the business, trade and ordinary activities
               of members of the Group have been obtained or effected and are in full force and effect.

 21.7         Governing law and enforcement

        (a)    The choice of governing law of the Finance Documents will be recognised and enforced
               in its Relevant Jurisdictions (provided, as regards Morocco, that the Finance Documents
               do not contravene with Moroccan public policy rules (dispositions d’ordre public)).

        (b)    Any judgment obtained in relation to a Finance Document in the relevant jurisdiction as
               specified in that Finance Document will be recognised and enforced in its Relevant
               Jurisdictions.

        (c)    Any arbitral award obtained in relation to a Finance Document in the relevant seat of that
               arbitral tribunal specified in that Finance Document will be recognised and enforced in its
               jurisdiction of incorporation (subject, as regards Morocco, to being vested with exequatur
               by Moroccan competent courts).

 21.8         No filing or stamp taxes

        Other than under US law as required by the Orders, under the laws of its Relevant Jurisdiction it
        is not necessary that the Finance Documents be filed, recorded or enrolled with any court or
        other authority in that jurisdiction or that any stamp, registration, notarial or similar Taxes or fees
        be paid on or in relation to the Finance Documents or the transactions contemplated by the
        Finance Documents except:

        (a)    for any stamp duty to be paid on the Finance Documents for the purpose of making them
               admissible as evidence in the courts of the Republic of Cyprus or in the courts of the
               Hellenic Republic or to enforce them in the Hellenic Republic or to take security for the
               Finance Documents over assets located in the Hellenic Republic; and (ii) for any fees and
               duties in connection with the opening of court or enforcement proceedings in respect of
               the Finance Documents in the Hellenic Republic or the registration or enforcement of any
               security interest over assets located or deemed located in the Hellenic Republic;

        (a)(b) the Spanish Pledges (if any) and any other Transaction Security governed by Spanish
               law granted as a non-possessory pledge (prenda sin desplazamiento) or mortgage
               (hipoteca) which are subject to registration with the relevant register and there will be
               notary fees and registrar’s fees, as well as stamp taxes if documented by means of a
               public deed (escritura pública) to be paid in respect of the execution and registration of
               those documents, which registrations, filings and fees will be made and paid promptly
               after the date of the relevant Finance Document;



BD-#32148460-v3                                    96
        (b)(c) for the fees to be incurred in connection with (i) the notarisation (Beurkundung) of share
               and/or interest pledge agreements governed by German law and (ii) the registration of
               mortgages, ship mortgages and land charges with the relevant registry in Germany; and

        (c)(d) any further requirements for any Security created after the Effective Date and notified to
               the Facility Agent in writing prior to entry into that Security or set out in the relevant
               Transaction Security Document.

 21.9         Deduction of Tax

        (a)    Subject to paragraph (b) below, it is not required to make any deduction for or on account
               of Tax from any payment it may make under any Finance Document.

        (b)    Notwithstanding any other provision of this Agreement, no representation or warranty is
               given under this clause 21.9 in respect of the Obligors incorporated in certain jurisdictions
               and notified in writing to the Facility Agent prior to the Effective Date.

21.10         No default

        (a)    No Event of Default and, on the date of this Agreement, no Default is continuing or is
               reasonably likely to result from the making of any Utilisation or the entry into, the
               performance of, or any transaction contemplated by, any Finance Document.

        (b)    No other event or circumstance is outstanding which constitutes (or, with the expiry of a
               grace period, the giving of notice, the making of any determination or any combination of
               any of the foregoing, would constitute) a default or termination event (however described)
               under any other agreement or instrument which is binding on it or any of its Subsidiaries
               or to which its (or any of its Subsidiaries') assets are subject which has or is reasonably
               likely to have a Material Adverse Effect.

        (c)    There is no requirement of law or regulation applicable to, or contractual obligation under
               any agreement or instrument which is binding on, any of the Obligors or any of their
               respective Subsidiaries, compliance with which has had or could reasonably be expected
               to have a Material Adverse Effect.

21.11         No misleading information

        (a)    Any factual information provided by any member of the Group to the Finance Parties (or
               any of them) prior to the date of this Agreement relating to the Obligors, the Group and
               the proposed application of the proceeds of the Facility was true and accurate in all
               material respects as at the date it was provided or as at the date (if any) at which it is
               stated.

        (b)    Any financial projections provided by any member of the Group to the Finance Parties (or
               any of them) prior to the date of this Agreement have been prepared on the basis of
               recent historical information and on the basis of reasonable assumptions.

        (c)    Nothing has occurred or been omitted from any factual information provided by any
               member of the Group to the Finance Parties (or any of them) prior to the date of this
               Agreement and no information has been given or withheld that results in such factual
               information being untrue or misleading in any material respect.

        (d)    All other written information provided by any member of the Group (including its advisers)
               to a Finance Party was true, complete and accurate in all material respects as at the date
               it was provided and is not misleading in any respect.

21.12         [Original Financial Statements]

        [The unaudited consolidated balance sheet of Parent and its consolidated Subsidiaries as at
        [__________]30 September 2018 and the related unaudited consolidated statements of



BD-#32148460-v3                                   97
        operations and cash flows for the quarter ended on such date, certified by a director of the
        Borrower, copies of which have heretofore been furnished to each Lender, are complete and
        correct in all material respects and present fairly in all material respects the consolidated
        financial condition of the Parent and its Subsidiaries as at such date, and the consolidated
        results of their operations for the quarter then ended (subject to normal year end audit
        adjustments and any notes therein). All such financial statements have been prepared in
        accordance with the Accounting Principles in all material respects (except for the absence of
        footnote disclosures and any notes therein). ]

21.13         No proceedings pending or threatened

        Other than the Cases and any litigation proceedings the details of which have been disclosed in
        writing to the Facility Agent prior to the date of the Amendment and Restatement Agreement, no
        litigation, arbitration or administrative proceedings or investigations of, or before, any court,
        arbitral body or agency which, if adversely determined, are reasonably likely to have a Material
        Adverse Effect, have (to the best of its knowledge and belief (having made due and careful
        enquiry)) been started or threatened against it or any of its Subsidiaries.

21.14         No breach of laws

        (a)    It has not (and none of its Subsidiaries has) breached any law or regulation which breach
               has or is reasonably likely to have a Material Adverse Effect.

        (b)    No labour disputes are current or, to the best of its knowledge and belief (having made
               due and careful enquiry), threatened against any member of the Group which have or are
               reasonably likely to have a Material Adverse Effect.

        (c)    Subject to the Legal Reservations, each member of the Group is in full compliance with
               all regulations and rules issued by any Sanctions Authority and has instituted and
               maintained policies and procedures designed to promote and achieve compliance with
               such rules and regulations. In addition, each Group member has set up internal systems
               which enable it to control the origin of all products it purchases to ensure such products
               are not originating from a person referred to, noted on or otherwise concerned by the
               Sanctions List.

        (d)    Each Group member has in particular instituted and maintained policies and procedures
               designed to promote and achieve evaluation of all new suppliers and subcontractors in
               the Sensitive Zones. No new transactions, within the Sensitive Zone, whether financed
               on any Group member own funds or via a financial institution, is, has been or will be
               initiated with suppliers which are not Approved Suppliers.

        (e)    The entry into and performance by each Group member of any supply or sale contracts
               with any of their counterparties, is not and will not be prohibited or restricted by, and will
               not expose the Finance Parties, their affiliates, or their agents and/or employees to
               Sanctions, prohibitions or restrictions under any applicable national or international laws,
               including rules and regulations of the Sanctions Authorities (including for the avoidance of
               doubt trade or economic sanctions, prohibitions or restrictions upon Iran and/or Syria).

21.15         Environmental laws

        (a)    Except as disclosed in writing to the Facility Agent prior to the Effective Date, each
               member of the Group is in compliance with clause 24.3 (Environmental compliance) and
               to the best of its knowledge and belief (having made due and careful enquiry) no
               circumstances have occurred which would prevent such compliance.

        (b)    No Environmental Claim has been commenced or (to the best of its knowledge and belief
               (having made due and careful enquiry)) is threatened against any member of the Group
               where that claim has or is reasonably likely, if determined against that member of the
               Group, to have a Material Adverse Effect.




BD-#32148460-v3                                   98
21.16         Taxation

        (a)    Taking into account any extensions, it is not (and none of its Subsidiaries is) materially
               overdue in the filing of any Tax returns and it is not (and none of its Subsidiaries is)
               overdue in the payment of any amount in respect of Tax, except to the extent (i) payment
               of any Tax is contested in good faith or (ii) the delay of such filing or payment may not
               reasonably be expected to have a Material Adverse Effect or (iii) payment is otherwise
               excused or prohibited by the Bankruptcy Code and for which payment has not otherwise
               been required by the Bankruptcy Court.

        (b)    No claims or investigations are being, or are reasonably likely to be, made or conducted
               against it (or any of its Subsidiaries) with respect to Taxes, except to the extent any such
               claim or investigation is not reasonably expected to have a Material Adverse Effect.

        (c)    Other than in respect of each Obligor incorporated in Liberia, it is resident for Tax
               purposes only in its Original Jurisdiction.

21.17         Anti-corruption law and Money Laundering

        Each member of the Group has conducted its businesses in compliance with applicable anti-
        corruption, anti-terrorism, bribery and money laundering laws and has instituted and maintained
        policies and procedures designed to promote and achieve compliance with such laws.

21.18         Security and Financial Indebtedness

        (a)    No Security or Quasi-Security exists over all or any of the present or future assets of any
               member of the Group other than as permitted by this Agreement.

        (b)    No member of the Group has any Financial Indebtedness outstanding other than as
               permitted by this Agreement.

21.19         Ranking

        Subject to the Orders, the Transaction Security has or when executed will have first ranking
        priority (subject only, in relation to any Second Security to the First Security) and it is not
        otherwise subject to any prior ranking or pari passu ranking Security other than:

        (a)    (in respect of assets secured in Multi-Party TPA Agreements) Security granted by the
               Company in favour of Hedging Providers and/or Clearing Providers contained in Multi-
               Party TPA Agreements (as contemplated in clause 6.39 (Multi-Party TPA Agreements)),
               which shall have first priority in respect of those assets; and

        (b)    in respect of Security granted by the Company in favour of the US Finance Parties in
               accordance with the terms of the Intercreditor Agreement.

21.20         Good title to assets

        It and each of its Subsidiaries has a good, valid and marketable title to, or valid leases or
        licences of, and all appropriate Authorisations to use, the assets necessary to carry on its
        business as presently conducted.

21.21         Legal and beneficial ownership

      (a)      It and each of its Subsidiaries is the sole legal and beneficial owner of the respective
               assets over which it purports to grant Security free from any claims, third party rights or
               competing interests other than Security permitted under clause 24.12 (Negative pledge).

      (b)      The Borrowers and each Spanish Pledgor hold and will hold full legal and beneficial title
               to all assets included in the Borrowing Base from time to time, free from any retention of
               title arrangements.


BD-#32148460-v3                                   99
21.22         Group Structure Chart

      (a)      The Group Structure Chart delivered to the Facility Agent pursuant to clause 3.1
               (Conditions precedent documentation) of the Amendment and Restatement Agreement is
               true, complete and accurate in all material respects and shows the following information:

               (i)     each member of the Group, including current name and company registration
                       number, its Original Jurisdiction (in the case of an Obligor), its jurisdiction of
                       incorporation (in the case of a member of the Group which is not an Obligor) and/or
                       its jurisdiction of establishment, a list of shareholders and indicating whether a
                       company is not a company with limited liability;

               (ii)    all minority interests in any member of the Group and any person in which any
                       member of the Group holds shares in its issued share capital or equivalent
                       ownership interest of such person; and

               (iii)   whether it is a Dormant Company and/or Immaterial Subsidiary.

      (b)      Subject to all required restrictions imposed by applicable law and regulation and subject
               to the Agreed Security Principles, each Subsidiary of the Parent is, or will be upon its
               accession, a Guarantor. The total book value (determined in accordance with the
               Accounting Principles) of all assets of all Immaterial Subsidiaries that are not also
               Obligors does not exceed $2,750,000.

21.23         Accounting Reference Date

        The Accounting Reference Date of each member of the Group is 31 December.

21.24         Insurance

        (a)    Each member of the Group maintains:

               (i)     insurances on and in relation to its fixed assets and its inventory with reputable
                       underwriters or insurance companies or associations against those risks and to the
                       extent as is consistent with sound commercial practice normally maintained by
                       companies carrying on the same or substantially similar business;

               (ii)    without limitation to clause (a) above, marine cargo insurance (or any equivalent
                       policy of insurance (howsoever described) relating to goods in transit and/or
                       storage) on and in relation to any other of its assets which are or may be taken into
                       account when calculating any Borrowing Base when such assets are in transit or
                       storage against those risks and to the extent as is consistent with normal business
                       practice (including, but not limited to, theft, fire and damage).

        (b)    Except as disclosed in writing to the Facility Agent prior to the Effective Date (as such
               disclosure may be updated from time to time by the Borrowers with the written consent of
               the Majority Lenders), no Obligor has been refused insurance for which it applied or had
               any policy of insurance terminated (other than at its request).

21.25         Centre of main interests and establishments

        (a)    Unless otherwise disclosed in writing to the Facility Agent prior to the date of the
               Amendment and Restatement Agreement, for the purposes of The Council of the
               European Union Regulation No. 848/2015 on Insolvency Proceedings (the Regulation),
               its centre of main interest (as that term is used in Article 3(1) of the Regulation) is situated
               in its Original Jurisdiction and it has no "establishment" (as that term is used in Article
               2(h) of the Regulation) in any other jurisdiction.

        (b)    The Company and APII are non-resident domestic entities and do not have any assets in
               their respective Original Jurisdictions.



BD-#32148460-v3                                    100
21.26         No adverse consequences

        (a)    Other than in respect of any Utilisation made by ABGG or OBTG following the Effective
               Date, it is not necessary under the laws of its Relevant Jurisdictions:

               (i)    in order to enable any Finance Party to enforce its rights under any Finance
                      Document; or

               (ii)   by reason of the execution of any Finance Document or the performance by it of its
                      obligations under any Finance Document,

               that any Finance Party should be licensed, qualified or otherwise entitled to carry on
               business in any of its Relevant Jurisdictions.

        (b)    Other than in respect of any Utilisation made by ABGG or OBTG following the Effective
               Date, no Finance Party is or will be deemed to be resident, domiciled or carrying on
               business in its Relevant Jurisdictions by reason only of the execution, performance
               and/or enforcement of any Finance Document.

21.27         Pari Passu Ranking

        Any unsecured and unsubordinated claims of the Finance Parties against it, any Spanish
        Pledgor or any South African Pledge Counterparty under the Finance Documents shall rank at
        least pari passu with the claims of all of its other unsecured and unsubordinated creditors
        except those creditors whose claims are mandatorily preferred by laws of general application to
        companies or pursuant to any Order.

21.28         Sanctions

        No Obligor nor any other member of the Group, nor any of their respective directors, officers or
        employees nor, to the knowledge of any Obligor, any persons acting on any of their behalf:

        (a)    is a Prohibited Person;

        (b)    is owned or controlled by, or acting directly or indirectly on behalf of or for the benefit of, a
               Prohibited Person;

        (c)    owns or controls a Prohibited Person;

        (d)    is in breach of Sanctions; or

        (e)    has received notice of or is aware of any claim, action, suit, proceeding or investigation
               against it with respect to Sanctions by any Sanctions Authority.

        Each Obligor and its Affiliates is in full compliance with all regulations and rules issued by any
        Sanctions Authority and has instituted and maintained policies and procedures designed to
        promote and achieve compliance with such rules and regulations.

        In addition, each Obligor and its Affiliates has set up internal systems which enable it to control
        the origin of all products it purchases to ensure such products are not originating from a person
        referred to, noted on or otherwise concerned by the Sanctions List.

        The entry into and performance by each Obligor and its Affiliates of any supply or sale contracts
        with any of their counterparties, is not and will not be prohibited or restricted by, and will not
        expose the Finance Parties, their affiliates, or their agents and/or employees to Sanctions,
        prohibitions or restrictions under any applicable national or international laws, including rules
        and regulations of the Sanctions Authorities.




BD-#32148460-v3                                    101
 21.29            Force Majeure

            Except as would not reasonably be expected to result in a Material Adverse Effect, neither the
            business nor the properties of the Obligors or any of their respective Subsidiaries are affected
            by any fire, explosion, accident, strike, lockout or other labour dispute, drought, storm, hail,
            earthquake, embargo, act of God or of a public enemy or other casualty.

 21.30            Permitted Financial Indebtedness

            Schedule 14 (Permitted Financial Indebtedness) separately identifies all Financial Indebtedness
            (other than trade payables, the Loans or the Credit Instruments) of the Obligors and their
            respective Subsidiaries, which is for borrowed money.

 21.31            Times when representations made

            (a)    All the representations and warranties in this clause 21 are made by each Obligor on the
                   date of this Agreement, the date of the Amendment and Restatement Agreement.

            (b)    The Repeating Representations are deemed to be made by each Obligor on the date of
                   each Utilisation Request, on each Utilisation Date, on the first day of each Interest Period
                   and, in the case of an Additional Obligor, on the day on which the company becomes (or
                   it is proposed that the company becomes) an Additional Obligor.

            (c)    Each representation or warranty deemed to be made after the date of this Agreement
                   shall be deemed to be made by reference to the facts and circumstances existing at the
                   date the representation or warranty is deemed to be made.

22          Information Undertakings
            The undertakings in this clause 22 remain in force from the date of this Agreement for so long
            as any amount is outstanding under the Finance Documents or any Commitment is in force.

     22.1         Financial statements and reports

            The Company shall supply to the Facility Agent in sufficient copies for all the Lenders:

            (a)    as soon as available, but in any event not later than 30 days after the end of each fiscal
                   month of Parent, (i) a copy of the unaudited consolidated balance sheets of Parent and
                   its consolidated Subsidiaries as at the end of such fiscal month and the related unaudited
                   consolidated statements of income and retained earnings for such fiscal month and the
                   portion of the fiscal year through the end of such fiscal month, setting forth in each case
                   in comparative form the figures for the previous fiscal year, certified by a Responsible
                   Person of the Company, in his or her capacity as a Responsible Person, as fairly
                   presenting in all material respects the Borrowers’ and such Subsidiaries’ financial
                   condition, results of operations and cash flows in accordance with Accounting Principles
                   and (ii) the net book value, determined in accordance with Accounting Principles, of all
                   assets of the Immaterial Subsidiaries;

            (b)    on a weekly basis and on a roll forward basis, a Budget variance report/reconciliation for
                   each week (commencing on the date that is one week following the Petition Date)
                   (delivered no later than the end of each week),

                   (i)    showing a statement of actual cash sources and uses of all free cash flow for the
                          immediately preceding week, noting therein all material variances from values set
                          forth for such historical periods in the Budget, and shall include explanations for all
                          such variances; and

                   (ii)   accompanied by a certification by a Responsible Person of the Company (A) as to
                          its reasonableness when made by the Company; and (B) that each Obligor is in
                          compliance with clause 23 (Budget variance);


 BD-#32148460-v3                                      102
        (c)    as soon as practicable in advance of filing with the Bankruptcy Court, all motions,
               applications, pleadings, proposed orders, judicial or financial information, and other
               documents as soon as practical in advance of filing by or on behalf of the Debtors with
               the Bankruptcy Court or any court pleadings distributed to any official committee
               appointed in the Cases; provided that all pleadings and proposed orders and any other
               such filings that relate to the Finance Documents, the Secured Obligations, the Final
               Order, bidding procedures, or any plan of reorganization or plan of liquidation, or any
               disclosure statement related thereto shall be in form and substance satisfactory to the
               Lenders.

 22.2         Provision and contents of Compliance Certificate

        (a)    The Company shall supply a Compliance Certificate to the Facility Agent with each set of
               financial statements of the Parent delivered in accordance with clause 22.1(a), but only to
               the extent consistent with accounting industry policies generally followed by independent
               certified public accountants, a certificate of its independent certified public accountants
               stating that in making the examination necessary therefor no knowledge was obtained of
               any Default arising from a breach under clause 23 (Budget variance) or, if any such
               Default shall exist, stating the nature and status of such event.

        (b)    The Company shall supply a Compliance Certificate to the Facility Agent with each set of
               financial statements of the Parent delivered in accordance with clause 22.1(a) a duly
               completed certificate signed by a Responsible Person of the Parent (i) certifying as to
               whether a Default has occurred and, if a Default has occurred, specifying the details
               thereof and any action taken or proposed to be taken with respect thereto and (ii) setting
               forth reasonably detailed calculations demonstrating compliance with clause 23 (Budget
               variance).

 22.3         Information: miscellaneous

        The Company shall supply to the Facility Agent (in sufficient copies for all the Lenders, if the
        Facility Agent so requests) and, in relation to paragraph (s) below and following any Finance
        Party request, to that Finance Party’s professional advisors:

        (a)    promptly after the same are publicly available, copies of each annual report, proxy or
               financial statement or other report or communication sent to the shareholders of the
               Obligors generally and copies of all annual, regular, periodic and special reports and
               registration statements that the Parent or any Subsidiary may file or be required to file
               with the SEC or any Governmental Authority succeeding to any or all of the functions of
               the SEC, or with any national securities exchange, and not otherwise required to be
               delivered pursuant hereto;

        (b)    promptly after the furnishing thereof, copies of any material request or notice received by
               the Parent or any Subsidiary, or any statement or report furnished by the Parent or any
               Subsidiary to any holder of debt securities with a principal amount in excess of
               $1,000,000 of the Parent or any Subsidiary, pursuant to the terms of any indenture, loan
               or credit or similar agreement and not otherwise required to be furnished pursuant hereto;

        (c)    promptly after receipt thereof by the Parent or any Subsidiary, copies of each notice or
               other correspondence received from the SEC (or comparable agency in any applicable
               non-U.S. jurisdiction) concerning any investigation or possible investigation or other
               inquiry by such agency regarding financial or other operational results of the Parent or
               any Subsidiary;

        (d)    promptly after receipt thereof by the Parent or any Subsidiary, copies of any detailed final
               audit reports, management letters or recommendations submitted to the board of
               directors (or the audit committee of the board of directors) of the Parent by independent
               accountants in connection with the accounts or books of the Parent or any Subsidiary, or
               any audit of any of them;




BD-#32148460-v3                                  103
      (e)    promptly, upon receipt thereof, copies of all final “management letters” submitted to the
             Parent or any Subsidiary by the independent public accountants referred to in clause
             22.2;

      (f)    within one Business Day after delivery thereof to the lenders in relation to the US DIP
             Credit Facilities, copies of all financial statements, projections, forecasts, reconciliations
             and cash balance reports, borrowing base reports and/or other financial reporting
             delivered to the lenders in relation to the US DIP Credit Facilities;

      (g)    promptly, such information on the Hess Litigation as the Facility Agent or any Lender may
             from time to time reasonably request; provided that such information is not (i) entitled to
             legal privilege such as attorney work product and attorney-client communications (unless
             such information is subject to a common interest) or (ii) otherwise subject to a
             confidentiality restriction that would prohibit the Company from providing such
             information;

      (h)    promptly, copies of any account statements or reports as the Facility Agent or any Lender
             may from time to time reasonably request that have been received by or are available to
             any Obligor with respect to any bank account that is the subject of an Account Pledge
             Agreement;

      (i)    details of any (i) default or event of default under any post-petition contractual obligation
             of the Obligors or any of their respective Subsidiaries of more than $500,000 or that
             would reasonably be expected to result in a Material Adverse Effect, (ii) post-petition
             contractual obligation of the Obligors or their Subsidiaries of more than $500,000 or that
             would reasonably be expected to result in a Material Adverse Effect being declared or
             otherwise accelerated prior to its stated maturity or (iii) litigation, investigation or
             proceeding which may exist at any time between the Obligors or any of their respective
             Subsidiaries and any Governmental Authority;

      (j)    promptly upon becoming aware of them, the details of any litigation, arbitration or
             administrative proceedings which are current, threatened or pending against any Obligor,
             and which, if adversely determined, are reasonably likely to have a Material Adverse
             Effect or which would involve a liability, or a potential alleged liability, exceeding $100,000
             (or its equivalent in other currencies);

      (k)    promptly, notice at any time at which the Borrowing Base Amount is less than zero;

      (l)    promptly, details of any change in the information provided in the Group Structure Chart
             that would result in a change to the list of beneficial owners identified in such certification;

      (m)    promptly, details of any change in a Subsidiary of the Parent, such that it has become, or
             is no longer, an Immaterial Subsidiary;

      (n)    promptly, such information as the Security Agent may reasonably require about the
             Charged Property and compliance of the Obligors with the terms of any Transaction
             Security Documents;

      (o)    promptly on request, such further information regarding the financial condition, business
             assets and operations of the Group and/or any member of the Group (including any
             requested amplification or explanation of any item in the financial statements, or other
             material provided by any Obligor under this Agreement and an up to date copy of its
             shareholders' register (or equivalent in its Original Jurisdiction)) as any Finance Party,
             through the Facility Agent, may reasonably request;

      (p)    promptly upon becoming aware of them, details of any claim made by an Obligor under
             any insurance policy, the underlying cause of which might have a Material Adverse
             Effect;




BD-#32148460-v3                                  104
        (q)    promptly upon becoming aware of them, details of any change in the structure of the
               Group relating to the Obligors from that reflected in the Group Structure Chart (in a form
               agreed on or around the date of the Amendment and Restatement Agreement);

        (r)    promptly upon request, such information regarding any Lender Discounting Facility as the
               Facility Agent or the Security Agent may from time to time reasonably request;

        (s)    regular updates and ongoing information in relation to the preparation and filing of the
               financial statements described in 22.1(a) in respect of the Parent’s Financial Year ending
               31 December 2017 and the consequences of for the Group of the failure to finalise and
               file the same;

        (t)    promptly upon becoming aware of it, the execution of or any material change to any
               Lender Discounting Facility;

        (u)    promptly upon request, and in any event within three (3) Business Day of such request,
               details of any off-takers (including legal name, address and contact details); and

        (v)    promptly, responses any and all questions of the Facility Agent or the Majority Lenders
               regarding the foregoing.

 22.4         Notification of default and of expectation not to meet Budget

        (a)    Each Obligor shall notify the Facility Agent of any Default (and the steps, if any, being
               taken to remedy it) promptly upon becoming aware of its occurrence (unless that Obligor
               is aware that a notification has already been provided by another Obligor).

        (b)    Promptly upon a request by the Facility Agent, the Company shall supply to the Facility
               Agent a certificate signed by two of its directors or senior officers on its behalf certifying
               that no Default is continuing (or if a Default is continuing, specifying the Default and the
               steps, if any, being taken to remedy it).

        (c)    The Company shall promptly upon becoming aware of the same notify the Facility Agent
               of the expectation that the Debtors will not meet the Budget.

 22.5         "Know your customer" checks

        (a)    If:

               (i)     the introduction of or any change in (or in the interpretation, administration or
                       application of) any law or regulation made after the date of this Agreement;

               (ii)    any change in the status of an Obligor, any Spanish Pledgor or any South African
                       Pledge Counterparty or (other than in relation to the Parent) the composition of the
                       shareholders of an Obligor, any Spanish Pledgor or any South African Pledge
                       Counterparty after the date of this Agreement;

               (iii)   a proposed assignment or transfer by a Lender of any of its rights and/or
                       obligations under this Agreement to a party that is not a Lender prior to such
                       assignment or transfer;

               (iv)    any Change in UBO (other than in respect of the Parent listed on the New York
                       Stock Exchange), after the date of this Agreement; or

               (v)     any Applicable KYC Procedures,

               obliges the Facility Agent or any Lender (or, in the case of paragraph (iii) above, any
               prospective new Lender), or any Lender obliges the Facility Agent or any Lender (or, in
               the case of paragraph (iii) above, any prospective new Lender), to comply with "know
               your customer" or similar identification procedures in circumstances where the necessary


BD-#32148460-v3                                   105
               information is not already available to it, each Obligor shall promptly upon the request of
               the Facility Agent or any Lender supply, or procure the supply of, such documentation
               and other evidence as is reasonably requested by the Facility Agent (for itself or on
               behalf of any Lender) or any Lender (for itself or, in the case of the event described in
               paragraph (iii) above, on behalf of any prospective new Lender) in order for the Facility
               Agent, such Lender or, in the case of the event described in paragraph (iii) above, any
               prospective new Lender to carry out and be satisfied it has complied with all necessary
               "know your customer" or other similar checks under all applicable laws and regulations
               pursuant to the transactions contemplated in the Finance Documents.

        (b)    Each Lender shall promptly upon the request of the Facility Agent supply, or procure the
               supply of, such documentation and other evidence as is reasonably requested by the
               Facility Agent (for itself) in order for the Facility Agent to carry out and be satisfied it has
               complied with all necessary "know your customer" or other similar checks under all
               applicable laws and regulations pursuant to the transactions contemplated in the Finance
               Documents.

        (c)    For this purpose Change in UBO means any event by which a private individual
               (natuurlijk persoon) acquires the legal and beneficial ownership (directly or indirectly) of
               10 per cent. or more of the issued share capital of an Obligor, or the power (whether by
               way of ownership of shares, proxy, contract, agency or otherwise) to (directly or
               indirectly) cast, or control the casting of, 25 per cent. or more of the votes that might be
               cast at a general meeting of an Obligor, any Spanish Pledgor or any South African
               Pledge Counterparty.

 22.6         Additional Obligors

        (a)    The Company shall, by not less than ten (10) Business Days' prior written notice to the
               Facility Agent, notify the Facility Agent (which shall promptly notify the Lenders) of its
               intention to request that one of its Subsidiaries becomes an Additional Obligor pursuant
               to clause 29 (Changes to the Obligors).

        (b)    Following the giving of any notice pursuant to clause 22.6(a) above, if the accession of
               such Additional Obligor obliges the Facility Agent or any Lender to comply with “know
               your customer” or similar identification procedures in circumstances where the necessary
               information is not already available to it, the Company shall promptly upon the request of
               the Facility Agent or any Lender supply, or procure the supply of, such documentation
               and other evidence as is reasonably requested by the Facility Agent (for itself or on
               behalf of any Lender) or any Lender (for itself or on behalf of any prospective new
               Lender) in order for the Facility Agent or such Lender or any prospective new Lender to
               carry out and be satisfied it has complied with all necessary “know your customer” or
               other similar checks under all applicable laws and regulations pursuant to the accession
               of such Subsidiary to this Agreement as an Additional Obligor.

 22.7         Borrowing Base Report and Cross-Check Borrowing Base Report

        (a)    For the purposes of the valuation of the Borrowing Base, the Company shall deliver to the
               Collateral Management Agent for distribution to the Lenders:

               (i)    a Borrowing Base Report on every Business Day following the date of this
                      Agreement; and

               (ii)   a Cross-Check Borrowing Base Report on a four-weekly basis to be delivered
                      within ten (10) days of every second Borrowing Base Report (or, if the 10 th day is
                      not a Business Day, by the next Business Day).

        (b)    Each Borrowing Base Report shall:

               (i)    be based on information and figures as at close of business on the second
                      Business Day immediately preceding the date of such Borrowing Base Report; and



BD-#32148460-v3                                    106
             (ii)   set out the Outstandings under each Facility on the date of its issue.

      (c)    Each Cross-Check Borrowing Base Report shall be in the same form as the Borrowing
             Base Report but shall:

             (i)    be based on information and figures relating to inventory provided by independent
                    sources (copies of which shall be provided to the Collateral Management Agent) in
                    respect of:

                    (A)   the storage volumes at any inland storage facilities, leased or owned by the
                          Borrowers and the Spanish Pledgor and which have capacity equal to or in
                          excess of 50,000 metric tons; and

                    (B)   the storage volumes on any vessels leased or owned by the Borrowers and
                          the Spanish Pledgor which have capacity equal to or in excess of 15,000
                          metric tons; and

             (ii)   replace non-invoiced Eligible Receivables with corresponding invoices in each
                    case based on the Group’s figures for the date on which the most recent Borrowing
                    Base Report related.

      (d)    The Collateral Management Agent (acting on the instructions of the Majority Lenders)
             shall be entitled at any time, in relation to all or any part of the information contained in a
             Borrowing Base Report or a Cross-Check Borrowing Base Report to:

             (i)    examine (upon request) the records of any Obligor to verify such information;
                    and/or

             (ii)   require that an independent reputable surveyor or accounting firm verify such
                    information,

             and the Company shall take all such action as is available to it and do all such acts and
             things as the Collateral Management Agent (acting on the instructions of the Majority
             Lenders) may specify in this regard the costs of such verification shall be promptly paid
             by the Company.

      (e)    Any failure to deliver information required under this Agreement or any delivery
             information which is not satisfactory to the Collateral Management Agent (acting on the
             instructions of the Majority Lenders) and relating to any item in a Borrowing Base Report
             or a Cross-Check Borrowing Base Report shall result in such item being excluded from
             the Borrowing Base.

 22.8       Borrowing Base Audit Report

      (a)    Subject to paragraph (c), the Company shall deliver to the Collateral Management Agent
             (in sufficient copies for the Lenders if the Collateral Management Agent so requests) a
             Borrowing Base Audit Report promptly upon the Collateral Management Agent’s request
             (as instructed by the Majority Lenders).

      (b)    Subject to paragraph (c), until such time as the Facility Agent notifies the Company in
             writing that the following shall cease to apply:

             (i)    at any time and on any number of occasions the Finance Parties shall be entitled
                    to appoint third parties to:

                    (A)   perform an audit report in respect of the Borrowing Base; and/or

                    (B)   inspect any inventory included or capable of being included in the Borrowing
                          Base,




BD-#32148460-v3                                 107
                      and in each case the Company shall:

                            (1)    permit those third parties, and procure the permission by any
                                   applicable person for such third parties to have, free access at all
                                   times and at the risk and cost of the Company to the relevant facilities
                                   or premises where any relevant inventory is located; and

                            (2)    within three (3) Business Days of demand pay to the Facility Agent all
                                   costs and expenses incurred by the Finance Parties from time to time
                                   in connection with the engagement of such third parties.

      (c)      The Collateral Management Agent may only make one such request and the Facility
               Agent may only deliver one notice respectively under paragraphs (a) and (b) above
               unless an Event of Default is continuing or the Termination Date occurs more than 120
               days after the Effective Date.

 22.9         Deficient Borrowing Base Report

        If, at any time, any Deficient Borrowing Base Report is delivered to the Collateral Management
        Agent:

        (a)    the Company shall, from the date the Deficient Borrowing Base Report is delivered to the
               Collateral Management Agent until it is replaced by a Compliant Borrowing Base Report
               in accordance with part (b) below, provide the Collateral Management Agent (for
               distribution to the Lenders) with Borrowing Base Reports on a daily basis showing the
               information and Outstandings as at the previous day, which additional Borrowing Base
               Reports must show that there has been no further decrease in the Borrowing Base
               Amount; and

        (b)    the Company shall within fourteen (14) days of such delivery procure the cancellation of
               such Deficient Borrowing Base Report and its replacement by a Compliant Borrowing
               Base Report.

22.10         Title to Borrowing Base assets

        Each Borrower shall ensure that it holds full legal and beneficial title to the assets purporting to
        be owned by it in the Borrowing Base, free of any retention of title arrangements.

22.11         Additional Cross-Check Borrowing Base Reporting

        Each Cross-Check Borrowing Base Report shall be accompanied by the following (in sufficient
        copies for the Lenders if the Collateral Management Agent (acting on the instructions of the
        Majority Lenders) so requests):

      (a)      a report of an independent inspector approved by the Facility Agent detailing:

               (i)    the storage volumes at any inland storage facilities, leased or owned by the
                      Borrowers and the Spanish Pledgors; and

               (ii)   the storage volumes on any vessels leased or owned by the Borrowers and the
                      Spanish Pledgors,

               or, in each case, a holding certificate from a third party storer acceptable to the Collateral
               Management Agent (acting on the instructions of the Majority Lenders) and in a form
               acceptable to the Collateral Management Agent (acting on the instructions of the Majority
               Lenders);

      (b)      a report of an independent inspector approved by the Facility Agent detailing the storage
               volumes in any German storage which is the subject of the German Security Transfer
               Agreements;


BD-#32148460-v3                                   108
      (c)      a sample of thirty (30) randomly selected trade confirmations/bunker confirmations;

      (d)      a list of those non-invoiced Eligible Receivables converted into invoices (with associated
               invoice numbers) and reconciliation with the list of non-invoiced Eligible Receivables
               detailed in the most recent Borrowing Base Report;

      (e)      the lower of:

               (i)    a sample of sixty (60) randomly selected invoices; and

               (ii)   all invoices,

               evidencing invoicing of non-invoiced Eligible Receivables as reported in the most recent
               Borrowing Base Report;

      (f)      a sample of sixty (60) randomly selected invoices already reported as invoiced Eligible
               Receivables in the most recent Borrowing Base Report;

      (g)      all copies of bills of lading in respect of barges above 3,000 dwt confirming values on
               board and showing issuance or endorsement to the order of the Security Agent; and

      (h)      a report in form and substance satisfactory to the Collateral Management Agent (acting
               on the instructions of the Majority Lenders) evidencing as at close of business on the last
               Business Day of each calendar month all receivables sold pursuant to any receivables
               purchase programme or invoice discounting programme.

22.12         Reporting

        (a)    Each Lender and Borrower shall promptly (and in any event within one (1) Business Day)
               provide the Facility Agent upon request with such details in respect of Utilisations made
               by it as the Facility Agent may request.

        (b)    If a Borrowing Base Report indicates that the Borrowing Base Amount is a negative
               number no Borrower shall request or make Utilisations until a Compliant Borrowing Base
               Report has been provided to the Collateral Management Agent (which, if not provided on
               the date of a regular weekly Borrowing Base Report, shall be provided in addition
               thereto).

22.13         Non-Borrowing Base Receivables Report

        The Company hereby agrees that it shall provide to the Facility Agent by 31 January 2019 (or
        such earlier date on which a press release may be issued or an announcement made by the
        Company in respect of the Non-Borrowing Base Receivables):

        (a)    in circumstances where Arnold & Porter (acting on behalf of the audit committee of the
               Company) provides a written report regarding the Non-Borrowing Base Receivables, a
               copy of that report or, in circumstances where the Company is concerned about the loss
               of attorney-client privilege or its impact upon the investigation, a written summary of that
               report; or

        (b)    in circumstances where Arnold & Porter does not provide a written report regarding the
               Non-Borrowing Base Receivables, a written summary of the Company’s investigations
               into the Non-Borrowing Base Receivables (either in the form of a press release or
               summary prepared specifically for the Facility Agent).

22.14         Proof of Origin

        All incoming flows in respect of the Sensitive Zone, either purchased through letter of credit
        (including against any countersigned letter of indemnity) or on open account basis but subject to




BD-#32148460-v3                                  109
        incoterms linked to any place within the Sensitive Zone, should be documented with bills of
        lading showing an acceptable port of loading and:

        (a)    if the Approved Supplier is a refinery, shall be accompanied by a Certificate of Origin; or

        (b)    if the Approved Supplier is not a refinery, the Company shall use its best endeavours to
               procure it is accompanied by a Certificate of Origin.

22.15         Inspection and Management in Sensitive Zones

        The Borrowers shall procure that all stocks and inventory of the Borrowers located offshore or
        inland in the Sensitive Zone shall be the subject of a Stock Monitoring Agreement or a Collateral
        Management Agreement as the case may be.

22.16         Hess Corporation proceedings

        The Company shall promptly provide such information on the Hess Litigation as the Facility
        Agent or any Lender may from time to time reasonably request; provided that such information
        is not (i) entitled to legal privilege such as attorney work product and attorney-client
        communications (unless such information is subject to a common interest) or (ii) otherwise
        subject to a confidentiality restriction that would prohibit Borrower from providing such
        information

22.17         Insolvency proceedings and Bankruptcy Court filings

        As soon as practicable in advance of filing with the Bankruptcy Court, the Company shall
        provide to the Facility Agent all motions, applications, pleadings, proposed orders, judicial or
        financial information, and other documents as soon as practical in advance of filing by or on
        behalf of the Debtors with the Bankruptcy Court or any court pleadings distributed to any official
        committee appointed in the Cases; provided that all pleadings and proposed orders and any
        other such filings that relate to the Finance Documents, the Commitments, the Final Order,
        bidding procedures, or any plan of reorganization or plan of liquidation, or any disclosure
        statement related thereto shall be in form and substance satisfactory to the Facility Agent and
        the Majority Lenders.

22.18         US DIP Credit Facility Agreement waivers

        If any member of the Group is obliged under the terms of any waivers granted in relation to the
        US DIP Credit Facility Agreement (the US Waivers) to provide information to the lenders or any
        agent under the US DIP Credit Facility Agreement or their advisors which is either:

        (a)    Additional Required Information; or

        (b)    Early Delivery Information,

        the Company shall procure that such information is delivered to the Facility Agent on the same
        date and on the same terms as required under the US Waivers.

        For these purposes:

        Additional Required Information shall mean information required to be delivered under a US
        Waiver which is not otherwise required to be delivered by an Obligor to any Finance Party
        Facility Agent and Lender (acting reasonably) to be of direct relevance to the Obligors, a Facility
        or the matters set out in this Letter provided that the Facility Agent shall have given the
        Company reasonable notice that it will require disclosure of such information pursuant to this
        paragraph 17.

        Early Delivery Information shall mean information required to be provided under this Letter at
        a later date than such information is required to be provided to the lenders or agent under the
        US DIP Credit Facility Agreement or their advisors under the US Waivers.


BD-#32148460-v3                                   110
23          Budget variance

            (a)    Commencing after the conclusion of the fourth full week after the Petition Date, the
                   Obligors’ total cumulative operating disbursements since the Petition Date will not exceed
                   105% of the amount set forth in the approved Budget(s) covering such cumulative period
                   (which amount, for the avoidance of doubt, shall take into account any positive or
                   negative variances—i.e., the amount by which total operating disbursements is less or
                   greater than 100% of the budgeted amount—from any prior testing period that may be
                   carried forward and applied to the current period), unless the Majority Lenders have
                   provided a written waiver of such excess.

            (b)    No Obligor shall make any payments relating to prepetition obligations other than in
                   accordance with the Budget or as otherwise permitted hereunder or, if a that Obligor is a
                   Debtor, with (i) a Bankruptcy Court order, (ii) the Interim DIP Order, (iii) the Final DIP
                   Order, or (iv) as agreed to by the Majority Lenders.

24          General Undertakings

            The undertakings in this clause 24 remain in force from the date of this Agreement for so long
            as any amount is outstanding under the Finance Documents or any Commitment is in force.

            Authorisations and compliance with laws

     24.1         Authorisations

            Each Obligor shall (and shall procure that the Spanish Pledgors and the South African Pledge
            Counterparties shall) promptly:

            (a)    obtain, comply with and do all that is necessary to maintain in full force and effect; and

            (b)    supply certified copies to the Facility Agent of:

            any Authorisation required under any law or regulation of a Relevant Jurisdiction to:

                           (A)   enable it to perform its obligations under the Finance Documents;

                           (B)   ensure the legality, validity, enforceability or admissibility in evidence of any
                                 Finance Document; and

                           (C)   carry on its business where failure to do so has or is reasonably likely to
                                 have a Material Adverse Effect.

     24.2         Compliance with laws

            Each Obligor shall (and the Company shall ensure that each member of the Group will) comply
            in all respects with all laws to which it may be subject, if failure so to comply has or is
            reasonably likely to have a Material Adverse Effect.

     24.3         Environmental compliance

            Each Obligor shall (and the Company shall ensure that each member of the Group will):

                   (i)     comply with all Environmental Law;

                   (ii)    obtain, maintain and ensure compliance with all requisite Environmental Permits;
                           and

                   (iii)   implement procedures to monitor compliance with and to prevent liability under any
                           Environmental Law,



 BD-#32148460-v3                                       111
               where failure to do so has or is reasonably likely to have a Material Adverse Effect.

 24.4         Environmental claims

        Each Obligor shall (through the Company), promptly upon becoming aware of the same, inform
        the Facility Agent in writing of:

        (a)    any Environmental Claim against any member of the Group which is current, pending or
               threatened; and

        (b)    any facts or circumstances which are reasonably likely to result in any Environmental
               Claim being commenced or threatened against any member of the Group,

        where the claim, if determined against that member of the Group, has or is reasonably likely to
        have a Material Adverse Effect.

 24.5         Anti-corruption law

        (a)    No Obligor shall (and the Company shall ensure that no other member of the Group will)
               directly or indirectly use the proceeds of the Facility for any purpose which would breach
               the Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977, the
               Corruption, Drug Trafficking and Other Serious Crimes (Confiscation of Benefits) Act or
               other similar legislation in other jurisdictions.

        (b)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will):

               (i)    conduct its businesses in compliance with applicable anti-corruption, anti-terrorism,
                      bribery and money laundering laws; and

               (ii)   maintain policies and procedures designed to promote and achieve compliance
                      with such laws.

 24.6         Taxation

        (a)    Each Obligor shall (and the Company shall ensure that each member of the Group will)
               pay and discharge all Taxes imposed upon it or its assets within the time period allowed
               without incurring penalties unless and only to the extent that:

               (i)

                      (A)   such payment is being contested in good faith;

                      (B)   adequate reserves are being maintained for those Taxes and the costs
                            required to contest them which have been disclosed in its latest financial
                            statements delivered to the Facility Agent under clause 22.1 (Financial
                            statements); and

                      (C)   such payment can be lawfully withheld; or

               (ii)   payment is stayed by the Bankruptcy Court.

        (b)    No member of the Group may change its residence for Tax purposes.




BD-#32148460-v3                                  112
        Restrictions on business focus

 24.7         Merger

        No Obligor shall (and the Company shall ensure that no other member of the Group will) enter
        into any amalgamation, demerger, merger, consolidation or corporate reconstruction except:

        (a)    as set out in the “Fundamental Changes” schedule delivered by the Company to the
               Facility Agent prior to the Effective Date;

        (b)    mergers, consolidations or amalgamations between and among the Obligors; and

        (c)    liquidations and dissolutions of any Subsidiary so long as the assets are directly or
               indirectly transferred to an Obligor.

 24.8         Change of business

        The Company shall procure that no substantial change is made to the general nature of the
        business of the Parent, the Obligors or the Group taken as a whole from that carried on by the
        Group at the date of the Amendment and Restatement Agreement except as required by the
        Bankruptcy Code or orders entered by the Bankruptcy Court.

 24.9         Application of FATCA

        The Company shall procure that, unless otherwise agreed by all the Finance Parties, no Obligor
        shall become a FATCA FFI or a US Tax Obligor excluding those Obligors identified by the
        Company as US Tax Obligors prior to the Effective Date and notified to the Facility Agent.

        Restrictions on dealing with assets and Security

24.10         Preservation of assets

        (a)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) maintain in good working order and condition (ordinary wear and tear excepted) all of
               its assets necessary or desirable in the conduct of its business.

        (b)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) use all reasonable endeavours to keep available the services and goodwill of such of
               its present employees as are, in the reasonable opinion of the Obligors or any of their
               respective Subsidiaries, as applicable, necessary or desirable for the conduct of its
               business as it is currently conducted.

24.11         Pari passu ranking

        Each Obligor shall ensure that at all times any unsecured and unsubordinated claims of a
        Finance Party against it under the Finance Documents rank at least pari passu with the claims
        of all its other unsecured and unsubordinated creditors except those creditors whose claims are
        mandatorily preferred by laws of general application to companies or pursuant to any Order.

24.12         Negative pledge

        In this clause 24.12, Quasi-Security means an arrangement or transaction described in
        paragraph (b) below.

        Except as permitted under paragraph (c) below:

        (a)    No Obligor shall (and the Company shall ensure that no other member of the Group will)
               create or permit to subsist any Security over any of its assets.




BD-#32148460-v3                                  113
      (b)    No Obligor shall (and the Company shall ensure that no other member of the Group will):

             (i)      sell, transfer or otherwise dispose of any of its assets on terms whereby they are or
                      may be leased to or re-acquired by an Obligor or any other member of the Group;

             (ii)     sell, transfer or otherwise dispose of any of its receivables on recourse terms;

             (iii)    enter into any arrangement under which money or the benefit of a bank or other
                      account may be applied, set-off or made subject to a combination of accounts; or

             (iv)     enter into any other preferential arrangement having a similar effect,

             in circumstances where the arrangement or transaction is entered into primarily as a
             method of raising Financial Indebtedness or of financing the acquisition of an asset.

      (c)    Paragraphs (a) and (b) above do not apply to any Security or (as the case may be)
             Quasi-Security, which is:

             (i)      Transaction Security;

             (ii)     existing prior to the date of this Agreement and details of which have been
                      provided to the Facility Agent pursuant to paragraph 6 of Part 1 of Schedule 2
                      (Conditions precedent to initial Utilisation);

             (ii)     Existing Security;

             (iii)    approved in writing by the Facility Agent (acting on the instructions of the Majority
                      Lenders);

             (iv)     to secure the Prepetition Obligations;

             (v)      to secure Bridge Financing which is expressly permitted pursuant to clause
                      24.18(a)(ii) (Financial Indebtedness);

             (vi)     Security (other than Security arising under any Environmental Law) for taxes,
                      assessments or governmental charges (including Security in favor of customs and
                      revenues authorities imposed by applicable law arising in the ordinary course of
                      business in connection with the importation of goods) or levies not yet due and
                      payable;

             (vii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s,
                      lessor’s or other similar liens arising in the ordinary course of business which are
                      not overdue for a period of more than 30 days or which are being contested in
                      good faith by appropriate proceedings for which adequate reserves are maintained
                      on its books and records in accordance with Accounting Principles;

             (viii)   pledges or deposits in connection with workers’ compensation, unemployment
                      insurance and other social security legislation;

             (ix)     deposits to secure the performance of bids, trade contracts (other than for
                      borrowed money), leases, statutory obligations, surety and appeal bonds,
                      performance bonds and other obligations of a like nature incurred in the ordinary
                      course of business;

             (x)      Security of carriers, warehousemen, mechanics, materialmen, and any similar
                      Security arising by operation of law securing obligations to pay or provide
                      consideration for goods or services with respect to Commodities, which obligations
                      are not past due, including, without limitation, with respect to Eligible Inventory (as
                      defined in the US DIP Credit Agreement) (i) Security in favour of the third party
                      from whom Aegean Bunkering (USA) LLC chartered, rented or leased the property


BD-#32148460-v3                                   114
                        on which such Eligible Inventory is located securing the charter, rent or lease
                        obligations, (ii) Security for taxes, assessments or governmental charges that are
                        not overdue for a period of more than thirty (30) days, that are being contested in
                        good faith and by appropriate actions or are otherwise not required to be paid
                        hereunder and (iii) Security arising from judgments or orders for the payment of
                        money not constituting an Event of Default;

               (xi)     Permitted Financial Management Liens and Security on “Commodities Accounts”
                        (as defined in Section 9-102 of the UCC) in favour of any Eligible Commodity
                        Broker (as defined in the US Credit Agreement) and under the terms.permitted
                        under the applicable account control agreement;

               (xii)    any “first purchaser” lien (as defined in Texas Bus. & Com. Code Section 9.343,
                        comparable laws of the states of Oklahoma, Kansas, Mississippi, Wyoming or New
                        Mexico, or any other comparable law);

               (xiii)   Security securing judgments for the payment of money not constituting an Event of
                        Default;

               (xiv) Security on cash deposited as collateral by Aegean Bunkering (USA) LLC to
                     secure the performance of Indebtedness (as defined in the US Credit Agreement)
                     permitted pursuant to section 6.01(c) of the US Credit Agreement), in an amount
                     not to exceed that which is required by the contract with the applicable
                     counterparty (or counterparties) thereto;

               (xv)     Security arising pursuant to the Orders, the First Day Orders or any “second day”
                        orders;

               (xvi) with respect to the Canadian Barges in favour of METSA or any of its Affiliates in
                     connection with the Canadian Barges Loan;

               (xvii) Security arising solely by virtue of any statutory or common law provisions relating
                      to banker’s liens, liens in favor of securities intermediaries, rights of setoff or similar
                      rights and remedies as to deposit accounts or securities accounts or other funds
                      maintained with depository institutions or securities intermediaries;

               (xviii) any interest or title of a licensor, sublicensor, lessor or sublessor under any license
                       or operating or true lease agreement incurred in the ordinary course of business;

               (xix) Security given to a public or private utility or any Governmental Authority as
                     required in accordance with the First Day Orders or “second day” orders;

               (xx)     Security in the nature of the right of setoff in favor of counterparties to contractual
                        agreements with the Obligors in the ordinary course of business;

               (xxi) Security not otherwise permitted hereunder securing obligations in an aggregate
                     amount outstanding at any time not to exceed $250,000; and

               (xxii) otherwise as expressly contemplated by this Agreement.

        (d)    Notwithstanding the other provisions of this clause, no Obligor shall (and the Company
               shall ensure that no other member of the Group will) create or permit to subsist any
               Security over any assets comprised in the Borrowing Base other than pursuant to the
               Transaction Security Documents.

24.13         Disposals

        (a)    Except as permitted under paragraph (b) below, no Obligor shall (and the Company shall
               ensure that no other member of the Group will) enter into a single transaction or a series
               of transactions (whether related or not) and whether voluntary or involuntary to sell,



BD-#32148460-v3                                     115
               lease, transfer or otherwise dispose of any asset without the prior written consent of the
               Facility Agent acting on the instructions of the Majority Lenders (such consent to be
               confirmed or declined within fifteen (15) Business Days of receipt by the Facility Agent of
               a request in writing from the Company).

        (b)    Paragraph (a) above does not apply to:

               (i)     any sales, leases, transfers or other disposals (A) by any Subsidiary of a Borrower
                       to a Borrower or a Subsidiary of the Borrower, or (B) by any Borrower or any
                       Guarantor to any other Borrower or Guarantor or (C) the sale of any Commodities
                       and other inventory in the ordinary course of business, or (D) of obsolete or worn
                       out property, whether now owned or hereafter acquired, in the ordinary course of
                       business;

               (ii)    any sales, leases, transfers or other disposals for a value which is in accordance
                       with the Bidding Procedures or authorized by an order of the Bankruptcy Court;

               (iii)   leases, subleases, licenses and sublicenses of real or personal property, in each
                       case in the ordinary course of business (excluding any such transaction with a
                       Subsidiary that is not an Obligor;

               (iv)    disposals of receivables pursuant to the terms (as at the date of this Agreement) of
                       any Lender Discounting Facility (provided that the proceeds of such disposals are
                       paid to the Collection Account in the relevant currency held by the relevant
                       Borrower);

               (v)     any sales, leases, transfers or other disposals of property to a Governmental
                       Authority as a result of a condemnation of such property where the book value of
                       such property does not exceed $400,000;

               (vi)    transactions permitted under clauses 24.12 (Negative pledge), 24.7 (Merger),
                       24.36 (Dividends and share redemptions) and 24.15 (Investments);and

               (vii)   sales, leases, transfers or other disposals not otherwise permitted hereunder in an
                       aggregate book value amount not to exceed $400,000.

        (c)    To the extent a Lender completes a purchase from a Borrower of receivables pursuant to
               any Lender Discounting Facility (and provided that the purchase price is paid by the
               Lender to the relevant Collection Account), such receivables (other than the proceeds of
               sale of such receivables) that are so sold shall be released from the Security created
               under the relevant Security Agreement and Second Security Agreement without any
               further action on the part of any person.

24.14         Arm's length basis

        No Obligor shall (and the Company shall ensure that no other member of the Group will) enter
        into any transaction with any person except on arm's length terms and for full market value.

        Restrictions on movement of cash - cash out

24.15         Investments

        No Obligor shall (and the Company shall ensure that no other member of the Group will) make
        any Investments, except:

        (a)    Investments in the form of Cash Equivalent Investments;

        (b)    Investments by any Obligor or any of their respective Subsidiaries in Aegean Bunkering
               (USA) LLC;




BD-#32148460-v3                                   116
        (c)    Investments consisting of cash and Cash Equivalent Investments posted as collateral to
               satisfy margin requirements with counterparties of a physical commodity contract, (b) a
               futures contract, (c) any commodity OTC agreement or financial OTC agreement (d)
               contract for the storage or transportation of any physical Commodity, or (e) Hedging
               Agreements of Aegean Bunkering (USA) LLC and its Subsidiaries;

        (d)    Investments by Obligors (other than by any Borrower) in other Obligors;

        (e)    Investments by Obligors (other than the Borrowers) in any direct or indirect wholly-owned
               Subsidiary of Parent;

        (f)    Investments (including debt obligations and equity securities) received in connection with
               the bankruptcy or reorganization of suppliers and customers and in settlement of
               delinquent obligations of, and other disputes with, customers and suppliers arising in the
               ordinary course of business;

        (g)    Investments made in accordance with the Orders, the First Day Orders or the “second
               day” Orders;

        (h)    intercompany loans and advances by any Borrower to Obligors;

        (i)    Investments permitted under clauses 24.18 (Financial Indebtedness), 24.13 (Disposals)
               and 24.16 (Transactions with Affiliates);

        (j)    Investments in an aggregate amount outstanding not to exceed $400,000; and

        (k)    Investments in existence on the Effective Date and notified to the Facility Agent prior to
               the date of the Amendment and Restatement Agreement, together with any renewals and
               extensions thereof so long as the principal amount of such renewal or extension does not
               exceed the original principal amount of such Investment; and

        Anything contained in this clause 24.15, or any other covenant or other provision of this
        Agreement to the contrary notwithstanding, in no event shall any Obligor make loans to or
        Investments in any Subsidiary of Parent that is not an Obligor hereunder, except to the extent
        permitted under paragraph (k) above.

24.16         Transactions with Affiliates

        No Obligor shall (and the Company shall ensure that no other member of the Group will),
        engage or enter into any transaction or arrangement, including, without limitation, any purchase,
        sale, transfer, lease or exchange of property or the rendering of any service, with any Affiliate,
        other than (a) transactions of a type or nature that is described and notified in writing to the
        Facility Agent prior to the Effective Date in the document entitled “6.08 Transactions with
        Affiliates”; provided that this clause (a) shall not permit the purchase of inventory by Aegean
        Bunkering (USA) LLC from, or sale of inventory by Aegean Bunkering (USA) LLC to, any
        Affiliate (it being understood and agreed that such purchases and sales of inventory are
        prohibited by this Agreement), (b) transactions among Obligors or among Subsidiaries that are
        not Obligors, (c) transactions in accordance in all material respects with the Orders, (d)
        Investments permitted under clause 24.15 (Investments), (e) employment contracts with officers
        and management of the Obligors and their Subsidiaries and payment of reasonable
        compensation to directors, officers and employees for services actually rendered to any such
        Obligor or any of its Subsidiaries and indemnification arrangements, and (f) payment of
        director’s fees, expenses and indemnities, and (g) other transactions on an arm’s length basis
        other than transactions among any one or more Obligors and any one or more Subsidiaries that
        are not Obligors. The parties hereto acknowledge that as of the Effective Date no Lender is an
        Affiliate of any Borrower.




BD-#32148460-v3                                 117
24.17         Cases

        (a)    Each Obligor will not, nor will it permit any other Debtor to, file or support the confirmation
               of any Debtor Relief Plan or liquidation other than an Acceptable Reorganization Plan.

        (b)    The Debtors shall not consent to the termination or reduction of the Debtors’ exclusive
               plan filing and plan solicitation periods under section 1121 of the Bankruptcy Code (the
               Exclusivity Periods) nor shall they fail to object to any motion by a party in interest
               (other than a Finance Party) seeking to terminate or reduce the Exclusivity Periods, in
               each case without the prior written consent of the Facility Agent.

        Restrictions on movement of cash - cash in

24.18         Financial Indebtedness

        (a)    No Obligor shall (and the Company shall ensure that no other member of the Group,
               other than any Immaterial Subsidiary, will) incur or allow to remain outstanding any
               Financial Indebtedness other than in the following circumstances:

               (i)     as permitted under paragraph (b) below;

               (ii)    with the prior written consent of the Facility Agent acting on the instructions of the
                       Majority Lenders, which the Lenders shall confirm or decline within fifteen (15)
                       Business Days of receipt of a request from the Company; or

               (iii)   if such Financial Indebtedness is incurred pursuant to, and remains in accordance
                       with, the Finance Documents or the US DIP Finance Documents.

        (b)    Paragraph (a) above does not apply to any Financial Indebtedness:

               (i)     outstanding on the Effective Date hereof and identified in Schedule 14 (Permitted
                       Financial Indebtedness) or any refinancings, renewals or extensions thereof
                       (Permitted Refinancing Indebtedness) which do not result in an increase thereof
                       provided that, (i) the amount of such Financial Indebtedness is not increased at the
                       time of such refinancing, refunding, renewal or extension, other than by an amount
                       equal to accrued interest, fees and expenses incurred in connection therewith (ii)
                       such refinancing, refunding, renewal or extended Financial Indebtedness shall (A)
                       not have a final maturity prior to the final maturity date of the Financial
                       Indebtedness being refinanced, refunded, renewed or extended and (B) have an
                       average life to maturity (without giving effect to any prepayment) equal to or
                       greater than such Financial Indebtedness, (iii) the terms of such refinancing,
                       refunding, renewal or extension shall not be more restrictive (taken as a whole)
                       than the terms of such Financial Indebtedness, (iv) any guarantee entered into in
                       connection with such refinancing, refunding, renewal or extension that is not a
                       refinancing of an existing guarantee of such Financial Indebtedness shall not be
                       permitted under this paragraph (viii) if the Financial Indebtedness being refinanced
                       is subordinated, such Permitted Refinancing Indebtedness shall be subordinated to
                       at least the same extent, and on terms at least as favorable to the Lenders, as the
                       Financial Indebtedness being refinanced;

               (ii)    under commodity OTC agreements and financial OTC agreements entered into in
                       compliance with the Risk Management Policies;

               (iii)   in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
                       completion guarantees and similar obligations not in connection with money
                       borrowed, in each case provided in the ordinary course of business, including
                       those incurred to secure health, safety and environmental obligations in the
                       ordinary course of business;




BD-#32148460-v3                                    118
               (iv)      (i) resulting from a bank or other financial institution honoring a check, draft or
                        similar instrument in the ordinary course of business or (ii) arising under or in
                        connection with cash management services in the ordinary course of business;

               (v)      under the US DIP Finance Documents;

               (vi)     permitted by the Interim DIP Order;

               (vii)    owing by any Obligor to any other Obligor;

               (viii)   the Prepetition Obligations;

               (ix)     as permitted by the Cash Management Order; and

               (x)      not otherwise permitted hereunder in an aggregate amount not to exceed $250,000
                        at any time outstanding.

        Miscellaneous

24.19         Insurance

        (a)    Each Obligor shall (and the Company shall ensure that each other member of the Group
               will) maintain insurances on and in relation to its business and assets against those risks
               and to the extent as is usual for companies carrying on the same or substantially similar
               business.

        (b)    All insurances must be with reputable independent insurance companies or underwriters
               approved by the Facility Agent (acting on the instructions of the Majority Lenders).

        (c)    All insurances referred to in clause (a) above relating to the Borrowers and each Spanish
               Pledgor shall be maintained on terms satisfactory to the Facility Agent and each Borrower
               shall (and the Company shall procure that each Spanish Pledgor will) procure that the
               Security Agent and the US DIP Administrative Agent is named as a co-insured and sole
               loss payees of such insurance in a manner which is in form and substance satisfactory to
               the Facility Agent and without liability on the part of the Security Agent for premiums or
               calls of whatever nature.

24.20         Commercial Contracts

        Each Obligor shall ensure that any sales order confirmation or invoice issued after 21 May 2018
        under any “Commercial Contract” (as defined in each Security Agreement) and prior to the
        execution of the Second Security Documents, contains the following wording:

        “We give you notice that under a security agreement dated 30 November 2017 entered into by
        us in favour of ABN AMRO Bank N. V., we have assigned to ABN AMRO Bank N. V. by way of
        first assignment, all of our rights in respect of our agreement with you to which this confirmation
        or invoice relates. We instruct you to make payment hereunder to our account with ABN AMRO
        Bank N.V. with the following details: [insert details of relevant Collection Account]”

        and once the Second Security Documents have been executed, the following wording:

        “We give you notice that: (i) under a security agreement dated 30 November 2017 entered into
        by us in favour of ABN AMRO Bank N. V., we have assigned to ABN AMRO Bank N. V. by way
        of first assignment; and (ii) under a security agreement dated [***insert date***] entered into by
        us in favour of Mercuria Energy Trading S.A., we have assigned to Mercuria Energy Trading
        S.A. by way of second assignment, all of our rights in respect of our agreement with you to
        which this confirmation or invoice relates. We instruct you to make payment hereunder to our
        account with ABN AMRO Bank N.V. with the following details: [insert details of relevant
        Collection Account]”.




BD-#32148460-v3                                        119
24.21         Super-priority administrative expense claims and Adequeate Protection Payments

        (a)    The Company will not, and will not permit any other Debtor to, make any payment or
               distribution to any non-Debtor affiliate or corporate insider outside of the ordinary course
               of business, except as expressly provided or permitted under this Agreement or in a First
               Day Order or “second day” order complying with the terms of this Agreement.

        (b)    The Company will not, and will not permit any other Debtor to, make any payment to, or
               otherwise provide any adequate protection for, any prepetition creditors, other than
               pursuant to the Interim DIP Order, the Final Order or other cash collateral orders
               acceptable to the Majority Lenders.

        (c)    The Parent will not, and will not permit any Obligor or Subsidiary to, prepay any Financial
               Indebtedness (other than, for the avoidance of doubt, any payments under any financial
               or physical trading transaction (including hedges), including commodities transactions),
               except as pursuant to the First Day Orders or other orders by the Bankruptcy Court upon
               pleadings in form and substance satisfactory to the Facility Agent and the Lenders.

24.22         Access

        Each Obligor shall, and the Company shall ensure that each member of the Group will once
        during each calendar month permit the Finance Parties and/or accountants or other
        professional advisers and contractors of the Facility Agent or Security Agent access to
        information (including historical information) and personnel (during normal business hours and
        subject to confidentiality and data protection obligations imposed by law) and, notwithstanding
        anything to the contrary in this Agreement, the Obligors’ obligations to reimburse any Finance
        Party other than the Facility Agent or any of its Affiliates in respect of any exercise of this clause
        24.22 shall be limited to reasonable costs and expenses.

24.23         Treasury Transactions

        No Obligor shall (and the Company will procure that no other member of the Group will) enter
        into any Treasury Transaction, other than:

        (a)    hedging transactions documented by the Hedging Agreements; and/or

        (b)    hedging transactions in accordance with the Hedging Policy.

24.24         Further assurance

        (a)    Other than in respect of the Second Security, each Obligor shall (and the Company shall
               procure that each other member of the Group will) promptly do all such acts or execute all
               such documents (including assignments, transfers, mortgages, charges, notices and
               instructions) as the Security Agent may reasonably specify (and in such form as the
               Security Agent may reasonably require in favour of the Security Agent or its nominee(s)):

               (i)    to perfect the Security created or intended to be created under or evidenced by the
                      Transaction Security Documents or for the exercise of any rights, powers and
                      remedies of the Security Agent or the Finance Parties provided by or pursuant to
                      the Finance Documents or by law; and/or

               (ii)   to facilitate the realisation of the assets which are, or are intended to be, the
                      subject of the Transaction Security.

        (b)    In respect of the Second Security, each Obligor shall (and the Company shall procure
               that each other member of the Group will) promptly do all such acts or execute all such
               documents (including assignments, transfers, mortgages, charges, notices and
               instructions) as the US DIP Administrative Agent may reasonably specify (and in such
               form as the US DIP Administrative Agent may reasonably require in favour of the US DIP
               Administrative Agent or its nominee(s)):



BD-#32148460-v3                                   120
               (i)     to perfect the Security created or intended to be created under or evidenced by the
                       Second Security Documents or for the exercise of any rights, powers and remedies
                       of the US DIP Administrative Agent provided by or pursuant to the Second Security
                       Documents or by law; and/or

               (ii)    to facilitate the realisation of the assets which are, or are intended to be, the
                       subject of the Second Security.

        (c)    Each Obligor shall (and the Company shall procure that each other member of the Group
               will) take all such action as is available to it (including making all filings and registrations)
               as may be necessary for the purpose of the creation, perfection, protection or
               maintenance of any Security conferred or intended to be conferred on the Security Agent,
               the US DIP Administrative Agent, the Finance Parties or the US DIP Finance Parties by
               or pursuant to the Finance Documents.

        (d)    The Parent will not, nor will it permit any Obligor or any of its Subsidiaries to, enter into a
               material Contractual Obligation without the consent of the Facility Agent and the Majority
               Lenders.

24.25         Conditions subsequent

      (a)      The Company shall procure that if any assets which are included in the Borrowing Base
               at any time are located in a jurisdiction in which a perfected first priority security interest
               cannot be granted in respect of future assets, the Borrowers will enter into periodic
               pledges with the Security Agent (the frequency of which shall be agreed with the Lenders
               provided that such frequency shall be no less than on a weekly basis) in respect of assets
               located in such jurisdictions. The Company shall provide to the Security Agent such
               corporate authorities and legal opinions as the Security Agent may require in respect of
               such security.

      (b)      Notwithstanding any other provision of the Finance Documents, the assets of any
               Spanish Pledgor shall be deemed to be unsecured for the purposes of determining their
               eligibility for inclusion in the Borrowing Base until the date on which the Facility Agent
               confirms in writing to the Company and the Collateral Management Agent that it has
               received the following:

               (i)     duly executed originals of the relevant Spanish Pledge(s);

               (ii)    a duly executed original of the Spanish Irrevocable Power of Attorney;

               (iii)   evidence of the registration of any relevant Spanish Pledge amendments at the
                       relevant Registries of Moveable Property;

               (iv)    the conditions precedent specified in Part IV of Schedule 2 (Conditions Precedent);
                       and

               (v)     a legal opinion of Garrigues in relation to Spanish law,

               in each case in form and substance satisfactory to the Facility Agent.

      (c)      Notwithstanding any other provision of the Finance Documents, any inventory located in
               South Africa other than the inventory owned by the Company onboard any vessel which
               is the subject of the South African Pledge shall be deemed to be unsecured for the
               purposes of determining its eligibility for inclusion in the Borrowing Base until the later of
               the date on which the Facility Agent confirms in writing to the Company and the Collateral
               Management Agent that it has received duly executed originals of a South African Pledge
               in relation to any such inventory or its location, together with such evidence satisfactory to
               it that all action needed to perfect the Security created by such South African Pledge has
               been completed and the Facility Agent has received all legal opinions, corporate




BD-#32148460-v3                                    121
              approvals and other conditions precedent required by it (acting on the instructions of the
              Majority Lenders) in connection with such security.

      (d)     The Company shall (or shall procure that each Spanish Pledgor will), following any
              change whatsoever in the identity or participations of the Lenders hereunder or any other
              registered details in relation to the Spanish Pledges, including without limitation as a
              consequence of any increases of the Facilities, take such steps as the Facility Agent may
              require (based on advice received from its external legal advisers) (including executing
              any extension, amendment and/or ratification agreement and carried out the relevant
              actions before the relevant registry to obtain registration of said documents) to update the
              relevant Spanish Registries of Moveable Property.

24.26        Borrowing Base Amount

        The Company shall procure that the Borrowing Base Amount shall at all times be zero or a
        positive number. For the avoidance of doubt, any breach of this clause 24.26 is capable of
        remedy by way of a voluntary prepayment made in accordance with clause 8.2 (Voluntary
        prepayment of Loans) in the period specified in clause 26 (Events of Default).

24.27        Parent Listing

        The Parent shall at all times maintain its listing on the New York Stock Exchange.

24.28        Risk Management Policy

        The Company shall procure that no material changes are made to the risk management policy
        provided to the Facility Agent pursuant to Part I of Schedule 2 (Conditions Precedent) without
        the prior written approval of the Facility Agent acting on the instructions of the Majority Lenders.

24.29        First and Second Day Orders

        The Borrowers shall cause all proposed First Day Orders, “second day” orders to be reasonably
        acceptable to the Facility Agent (acting on the instructions of the Majority Lenders) in all
        respects.

24.30        Sanctions

      (a)     The Obligors shall not, and shall procure that each other member of the Group shall not,
              permit or authorise any other person to, directly or indirectly, use, lend, make payments
              of, contribute or otherwise make available, all or any part of the proceeds of the Facilities
              or other transactions contemplated by this Agreement to fund or facilitate trade, business
              or other activities: (i) involving or for the benefit of any Prohibited Person; (ii) relating to a
              country or territory that is the target of country-wide or territory-wide Sanctions; or (iii) in
              any other manner that could result in any Obligor or a Finance Party being in breach of
              any Sanctions or becoming a Prohibited Person.

      (a)     The Obligors shall ensure that (i) no person that is a Prohibited Person will have any legal
              or beneficial interest in any funds repaid or remitted by the Obligors to any Finance Party
              in connection with the Facility, and (ii) it shall not use any revenue or benefit derived from
              any activity or dealing with a Prohibited Person for the purpose of discharging amounts
              owing to any Finance Party in respect of the Facility.

24.31        Payments under Multi-Party TPA Agreements

        Each Borrower shall procure that any amounts payable to it pursuant to a Multi-Party TPA
        Agreement and any FX Hedging Provider Hedging Agreement and any Lender Discounting
        Facility shall be paid to the Collection Account in the relevant currency held by the relevant
        Borrower.




BD-#32148460-v3                                   122
24.32         Inventory

        Each Borrower shall procure that no inventory shall be held or intended by it to be held, for a
        period in excess of one hundred and eighty (180) days nor shall any inventory be acquired for
        speculative purposes.

24.33         Bills of Lading

        Each Obligor shall procure that all bills of lading issued in respect of assets comprised from time
        to time in the Borrowing Base shall be issued or endorsed in the name of the Security Agent
        and delivered to the Collateral Management Agent.

24.34         Spanish Pledgor

        Each Borrower shall procure that each Spanish Pledgor:

        (a)    shall at all times be and remain a wholly-owned Subsidiary of the Parent; and

        (b)    will only sell or otherwise dispose of assets or inventory which are from time to time the
               subject of the Spanish Pledges to a Borrower.

24.35         Sensitive Zone

        The Borrowers, when purchasing from suppliers in the Sensitive Zone, shall only enter into
        supply contracts with Approved Suppliers. Such supply contracts shall systematically include a
        clause specifying compliance of both parties with Sanctions regardless of the whether these
        purchases are financed through the Facility or through any other means.

24.36         Dividends and share redemptions

      (a)      No Obligor shall (and the Company shall ensure that no other member of the Group will)
               declare or make any Restricted Payment except that, so long as no Event of Default shall
               have occurred and be continuing at the time of any action described below or would
               result therefrom:

               (i)     each Subsidiary (excluding a Borrower) may make Restricted Payments to the
                       Parent or any other Subsidiary and any other person that owns an Equity Interest
                       in such Subsidiary, ratably according to their respective holdings of such Equity
                       Interests in respect of which such Restricted Payment is being made;

               (ii)    Restricted Payments to the extent constituting Investments permitted hereunder;

               (iii)   Restricted Payments provided for in the Orders; “First Day Orders” or “second day
                       Orders”; and

               (iv)    the Borrower and each Subsidiary may declare and make dividend payments or
                       other distributions payable solely in common Equity Interests of such person.

      (b)      No Borrower shall, and will not permit any other Debtor to, make any payment to, or
               otherwise provide any adequate protection for, any prepetition creditors, other than
               pursuant to the Interim DIP Order, the Final DIP Order, the First Day Orders and other
               cash collateral orders acceptable to the Majority Lenders or in accordance with the
               Budget.

      (c)      No Obligor shall (and the Company shall ensure that no other member of the Group will),
               prepay any prepetition Financial Indebtedness (other than the Prepetition Obligations and
               other than, for the avoidance of doubt, any payments under any financial or physical
               trading transaction (including hedges), including commodities transactions), except as (i)
               pursuant to the First Day Orders or other Bankruptcy Court orders acceptable to the
               Majority Lenders, (ii) as disclosed in writing to the Facility Agent prior to the Effective


BD-#32148460-v3                                  123
              Date in the document entitled “6.05 Payments”, (iii) in accordance with the Budget and
              (iv) any other order of the Bankruptcy Court.

24.37        Accounting principles

        No Obligor shall make any significant change in its accounting treatment or reporting practices,
        except as required by the Accounting Principles, without providing the Facility Agent with at
        least ten days’ prior written notice of such change. At the end of any calendar quarter during
        which any such change has occurred, the relevant Obligor shall prepare and deliver to the
        Facility Agent an explanatory statement, in form and substance satisfactory to the Facility Agent
        (acting on the instructions of the Majority Lenders), reconciling the previous treatment or
        practice with the new treatment or practice.

24.38        Cancellation of Financial Indebtedness

        No Obligor shall cancel any claim or Financial Indebtedness owed to it except for adequate
        consideration or as approved by an order of the Bankruptcy Court or permitted under this
        Agreement (including as required by the Asset Purchase Agreement).

24.39        Limitation on capital structure

      (a)     No Obligor shall, nor shall it permit any of its Subsidiaries to, make any changes in its
              capital structure (including, without limitation, the terms of its outstanding share capital).

      (b)     Other than in respect of the Parent listed on the New York Stock Exchange, no Obligor
              shall, nor shall it permit any of its Subsidiaries to, change the ownership of the right to
              any votes that might be cast at a general meeting of any Obligor or of the issued share
              capital of an Obligor.

24.40        Required Milestones and actions

      (a)     The Obligors shall comply with and satisfy (by the occurrence thereof) each of the
              Required Milestones, and perform each of the actions, set forth on Schedule 20
              (Required Milestones) attached hereto, on or before the dates required for such
              compliance and actions as set forth in such Schedule and in accordance with the Agreed
              Security Principles.

      (b)     Subject in all respects to the Agreed Security Principles, with respect to any Security of
              an Obligor as to which the Security Agent does not have perfected Security, or, in the
              case of assets of Debtors already encumbered as of the Petition Date in favor of other
              creditors other than a Lender, a perfected junior Security, such Obligor shall cause within
              45 days of the date hereof (or 60 Business Days in the case of Subsidiaries organised in
              South Africa), or in the case of after-acquired or after-arising assets, within 45 days of the
              date such property is acquired or arises, such Debtor to (i) execute and deliver to the
              Security Agent (A) such amendments to the Transaction Security Document or such
              other documents necessary to grant to the Security Agent for and on behalf of the
              Secured Parties Security in such property not already encumbered as of the Petition Date
              in favour of the Secured Parties, including the Equity Interests of all Subsidiaries of the
              Parent, and (B) security agreements, vessel mortgages and such other documents
              necessary or advisable to grant to the Security Agent for and on behalf of the Secured
              Parties a perfected Security as was already encumbered as of the Petition Date in favour
              of a person other than a Lender, and (ii) take all other actions necessary to grant to the
              Security Agent for and on behalf of the Secured Parties (A) a perfected Security in such
              property, including, without limitation, the filing of UCC financing statements in such
              jurisdictions as may be required by the Transaction Security Document or by applicable
              law or regulation or as may be requested by the Security Agent (acting on the instructions
              of the Majority Lenders) and (B) a perfected Security in such other property as was
              already encumbered as of the Petition Date in favor of a person other than a Lender,
              including, without limitation, the filing of UCC financing statements, vessel mortgages and
              other documents in such jurisdictions as may be advisable or required by the Transaction



BD-#32148460-v3                                  124
                   Security Document or by applicable law or regulation or as may be requested by the
                   Security Agent. With respect to any person that becomes an Obligor after the Effective
                   Date, or any assets of the Obligors acquired or arising after the Effective Date, the
                   Borrower shall cause the execution, delivery and performance of the items required
                   pursuant to the foregoing sentence within 60 days of the date that such person becomes
                   an Obligor, or the date that such property arises or is acquired, as applicable.

25          Bank Accounts
     25.1         Designation of Accounts

            Each Borrower shall maintain in its name the following bank accounts:

            (a)    within the Amsterdam branch of the Account Bank:

                   (i)    a deposit account in Dollars designated “Facility Account”; and

                   (ii)   a deposit account in Dollars designated "Collection Account";

            (b)    within the German branch of the Account Bank a deposit account in EURO designated
                   “Collection Account”,

            and each of the Company and ANNV shall maintain in its name with the Amsterdam branch of
            the Account Bank a deposit account in EURO designated “Collection Account”.

     25.2         Account balances

            The Company will procure that all cash owned by an Obligor (other than (a) cash in the
            “Controlled Accounts” (as the expression is defined in the US DIP Credit Facility Agreement);
            and (b) a maximum additional aggregate amount held by any member of the Group of
            USD5,000,000) is credited to an account in the name of a member of the Group with an
            Acceptable Bank which is subject to the Transaction Security or any other Security created or
            expressed to be created in favour of the Security Agent (in form and substance satisfactory to
            the Security Agent).

     25.3         Collection Account

            (a)    Each of the Collateral Management Agent and the relevant Borrower shall have signing
                   rights on a Collection Account.

            (b)    All payments to be made by any Obligor pursuant to any Facility shall be paid to the
                   Collection Account in the relevant currency held by the relevant Borrower.

            (c)    Each Borrower will procure that all receivables payable to it and all proceeds of any true
                   sale of receivables or any discounting programme conducted by it shall be paid to the
                   relevant Collection Account in the relevant currency held by the relevant Borrower.

            (d)    Each Borrower shall by no later than 14:00 on each applicable day instruct the Collateral
                   Management Agent to transfer amounts credited to the Collection Accounts to the
                   relevant Facility Account to meet that Borrowers’ payment obligations under the Facilities
                   provided that no transfer of any amount to be set-off pursuant to clause 9.5(b) shall be
                   required to be made pursuant to this paragraph (d).

            (e)    On each Monday and Thursday (or if any such day is not a Business Day, on the next
                   Business Day) while there are any Outstandings in respect of Overdraft Facilities, and
                   provided that:

                   (i)    there shall remain in aggregate in the Collection Accounts and/or the Facility
                          Accounts following any application pursuant to this sub-clause (e) sufficient funds



 BD-#32148460-v3                                     125
                       to meet the Borrowers’ repayment obligations in relation to any Loans which are
                       scheduled to fall due in the next seven (7) days; and

               (ii)    no Default is continuing,

               the Company shall instruct the Collateral Management Agent to apply amounts credited
               to the Collection Accounts to meet the Borrowers’ payment obligations under Overdraft
               Facilities on a pro-rata basis.

               The Borrowers’ payment obligations to each Overdraft Bank under Overdraft Facilities
               (and amounts to be paid hereunder) on each such date shall be ascertained and the
               payments implemented as follows:


               Deadline on relevant date       Action required

               10:00am                         Overdraft Bank to notify the Facility Agent by email of their
                                               Facility B outstandings in respect of Overdraft Facilities as
                                               at close of business on the previous Business Day (the
                                               Overdraft Bank Outstandings).

               12:00 midday                    Facility Agent to notify the Company and the Collateral
                                               Management Agent (with a copy to all Lenders (which may
                                               be made by posting on debt domain)) of the Overdraft Bank
                                               Outstandings notified to it and the payments to be made to
                                               each Overdraft Bank under this clause 25.3(e) (the Facility
                                               Agent’s Notification).

               14:00                           Company to instruct the payments in accordance with the
                                               Facility Agent’s Notification (or in accordance with the
                                               Company’s Account Certification (as defined below)).



               If an Overdraft Bank fails to provide details of its Overdraft Bank Outstandings in
               accordance with this clause 25.3(e), its outstandings for the purposes of calculating
               payments to be made under this clause 25.3(e) on the date in question shall be deemed
               to be such amount as the Company may certify in writing to the Facility Agent by no later
               than 12:00 midday on the relevant day (such certification being the Company’s Account
               Certification) (and if the Company does not provide any such certification then the
               relevant Overdraft Bank’s outstandings shall be deemed to be zero for such purpose).

        (f)    If a Borrower does not instruct the making of any payments under and in accordance with
               clauses 25.3(d) and 25.3(e), the Collateral Management Agent shall be irrevocably
               authorised to apply amounts credited to the Collection Accounts of that Borrower (or any
               of them) to meet the Borrowers’ payment obligations under any Facility.

 25.4         Withdrawals from Collection Account

        (a)    Funds standing to the credit of a Collection Account shall be freely available to the
               relevant Borrower for application in accordance with the Budget:

               (i)     provided that:

                       (A)   no Event of Default is continuing or would result from a withdrawal from a
                             Collection Account;

                       (B)   no notices have been issued in respect of Overdraft Facilities pursuant to
                             clause 7.2 (Repayment of Overdraft Facilities) (unless all amounts payable




BD-#32148460-v3                                    126
                            under that clause following a Demand Repayment Date (as defined therein)
                            have been repaid in full); and

                      (C)   a withdrawal would not result in the Borrowing Base Amount being less than
                            zero (0) or a negative number; or

               (ii)   otherwise, with the prior written consent of the Majority Lenders.

        (b)    Save as set out in clause 25.4(a), no Obligor may withdraw any amount from or allow any
               amount to be debited from a Collection Account (except in accordance with paragraph (d)
               of clause 25.3 (Collection Account) or otherwise in payment of to the US Secured Parties
               of any amount due and payable under the US DIP Finance Documents).

        (c)    Without prejudice to clause 25.4(a), any funds which are available to a Borrower pursuant
               to clause 25.4(a) may be transferred to an account held with another Lender provided
               that such funds shall not be applied to a payment due to that Lender under the Finance
               Documents or under any agreement in connection with any Fronted Facility or in
               connection with any Multi-Party TPA Agreement or FX Hedging Provider Hedging
               Agreement.

 25.5         Facility Account

        (a)    Each of the Collateral Management Agent and the relevant Borrower shall have signing
               rights on a Facility Account.

        (b)    All Loans utilised by a Borrower under the Facilities shall be paid by the Facility Agent to
               the relevant Facility Account.

        (c)    The Borrower irrevocably authorises the Facility Agent to apply amounts credited to the
               Facility Account to meet the Borrower's payment obligations under the Facilities.

 25.6         Withdrawals from Facility Account

        (a)    Funds standing to the credit of a Facility Account shall be freely available to the relevant
               Borrower for application in accordance with the Budget

               (i)    provided that:

                      (A)   no Event of Default is continuing or would result from a withdrawal from a
                            Facility Account;

                      (B)   no notices have been issued in respect of Overdraft Facilities pursuant to
                            clause 7.2 (Repayment of Overdraft Facilities) (unless all amounts payable
                            under that clause following a Demand Repayment Date (as defined therein)
                            have been repaid in full); and

                      (C)   a withdrawal would not result in the Borrowing Base Amount being zero (0)
                            or a negative number; or

               (ii)   otherwise, with the prior written consent of the Majority Lenders.

        (b)    Save as set out in clause 25.6(a), no Obligor may withdraw any amount from or allow any
               amount to be debited from a Facility Account (except in accordance with paragraph (c) of
               clause 25.5 (Facility Account) or otherwise in payment of to the US Secured Parties of
               any amount due and payable under the US DIP Finance Documents).

 25.7         Cash cover

        (a)    With respect to any outstanding Credit Instrument, upon the demand at any time of (i) the
               Majority Lenders or (ii) with the consent of the Majority Lenders, the Issuing Bank or the


BD-#32148460-v3                                   127
                   Facility Agent (provided that, in the case of this clause (ii), if an Event of Default has
                   occurred and is continuing, the consent of the Majority Lenders shall not be required in
                   connection with any such demand by the Issuing Bank or the Facility Agent), in each
                   case, the Borrowers shall immediately deposit into an account established and
                   maintained on the books and records of the Security Agent cash cover equal to 103% of
                   the total Credit Instrument Outstandings as of such date plus any accrued and unpaid
                   fees thereon. Such deposit shall be held by the Security Agent as collateral for the
                   payment and performance of the Secured Obligations. In addition, and without limiting
                   the foregoing or paragraph (d) of this clause, if any Credit Instrument Outstandings
                   remain unpaid after the expiration date specified in said paragraph (d), the Borrowers
                   shall immediately deposit cash cover in an amount equal to 103% of such Credit
                   Instrument Outstandings as of such date plus any accrued and unpaid fees thereon.

            (b)    Notwithstanding anything to the contrary in any Finance Document, the Obligors may
                   withdraw any amount on any Collection Account or any Facility Account for the purpose
                   of granting cash cover as required under any Finance Document.

26          Events of Default

            Each of the events or circumstances set out in this clause 26 is an Event of Default (save for
            clause 26.20 (Acceleration)) unless, other than in respect of clause 26.5(a), such events or
            circumstances are capable of remedy and are remedied within five (5) Business Days of the
            earlier of (i) the Facility Agent giving notice to the Company or relevant Obligor and (ii) the
            Company or an Obligor becoming aware of the failure to comply.

     26.1         Non-payment

            An Obligor does not pay on the due date any amount payable pursuant to a Finance Document
            at the place at and in the currency in which it is expressed to be payable unless:

            (a)    its failure to pay is caused by:

                   (i)    administrative or technical error; or

                   (ii)   a Disruption Event; and

            (b)    payment is made within five (5) Business Days of its due date.

     26.2         Covenants

            (a)    An Obligor does not comply with any provision of any Transaction Security Document.

            (b)    A Borrower does not comply with clause 24.35 (Sensitive Zone).

            (c)    An Obligor does not comply with clause 24.13 (Disposals).

            (d)    An Obligor does not comply with clause 23(b) (Budget variance).

     26.3         Other obligations

                   An Obligor does not comply with any provision of the Finance Documents (other than
                   those referred to in clause 26.1 (Non-payment), clause 26.2 (Covenants) and clause 24.9
                   (Application of FATCA)) and such failure to comply continues unremedied for a period of
                   five (5) or more Business Days after notice thereof by the Facility Agent or the Majority
                   Lenders to the Company.




 BD-#32148460-v3                                       128
 26.4         Misrepresentation

        Any representation or statement made or deemed to be made by an Obligor in the Finance
        Documents or any other document delivered by or on behalf of any Obligor under or in
        connection with any Finance Document is or proves to have been incorrect or misleading when
        made or deemed to be made (save that this clause 26.4 shall not apply to clause 21.2(d)
        (Status)).

 26.5         Cross default

        (a)    Any Event of Default (as defined in the US DIP Credit Facility Agreement) occurs.

        (b)    Any Financial Indebtedness of any member of the Group (other than an Immaterial
               Subsidiary) is not paid when due nor within any originally applicable grace period.

        (c)    Any Financial Indebtedness of any member of the Group (other than an Immaterial
               Subsidiary) is declared to be or otherwise becomes due and payable prior to its specified
               maturity as a result of an event of default (however described).

        (d)    Any commitment for any Financial Indebtedness of any member of the Group (other than
               an Immaterial Subsidiary) is cancelled or suspended by a creditor of any member of the
               Group (other than an Immaterial Subsidiary) as a result of an event of default (however
               described).

        (e)    Any creditor of any member of the Group (other than an Immaterial Subsidiary) becomes
               entitled to declare any Financial Indebtedness of any member of the Group (other than an
               Immaterial Subsidiary) due and payable prior to its specified maturity as a result of an
               event of default (however described).

 26.6         Insolvency

        (a)    A member of the Group other than a Debtor:

               (i)     is unable or admits inability to pay its debts as they fall due;

               (ii)    is deemed to, or is declared to, be unable to pay its debts under applicable law;

               (iii)   suspends or threatens to suspend making payments on any of its debts; or

               (iv)    by reason of actual or anticipated financial difficulties, commences negotiations
                       with one or more of its creditors (excluding any Finance Party in its capacity as
                       such) with a view to rescheduling any of its indebtedness.

        (b)    The value of the assets of any member of the Group (other than a Debtor) is less than its
               liabilities (taking into account contingent and prospective liabilities).

        (c)    A moratorium is declared in respect of any indebtedness of any member of the Group
               other than a Debtor. If a moratorium occurs, the ending of the moratorium will not
               remedy any Event of Default caused by that moratorium.

 26.7         Insolvency proceedings

        (a)    Any corporate action, legal proceedings or other procedure or step is taken in relation to:

               (i)     the suspension of payments, a moratorium of any indebtedness, winding-up,
                       dissolution, administration, judicial management or reorganisation (by way of
                       voluntary arrangement, scheme of arrangement or otherwise) of any member of
                       the Group;




BD-#32148460-v3                                     129
               (ii)    a composition, compromise, assignment or arrangement with any creditor of any
                       member of the Group;

               (iii)   the appointment of a liquidator, receiver, administrative receiver, receiver and
                       manager, administrator, judicial manager, interim judicial manager, compulsory
                       manager or other similar officer in respect of any member of the Group or any of its
                       assets; or

               (iv)    enforcement of any Security over any assets of any member of the Group,

               or any analogous procedure or step is taken in any jurisdiction.

        (b)    Paragraph (a) shall not apply to:

               (i)     any of the proceedings described in clause 26.10;

               (ii)    any member of the Group which is a Debtor;

               (iii)   any winding-up petition which is frivolous or vexatious and is discharged, stayed or
                       dismissed within fourteen (14) days of commencement; or

               (iv)    the solvent liquidation or reorganisation of any member of the Group which is not
                       an Obligor so long as any payments or assets distributed as a result of such
                       liquidation or reorganisation are distributed to other members of the Group.

 26.8         Creditors' process

        Any expropriation, attachment, sequestration, distress or execution or any analogous process in
        any jurisdiction affects any asset or assets of a member of the Group other than a Debtor.

 26.9         Failure to comply with court judgment or arbitral award

        (a)    Any Obligor fails to pay any unstayed final judgment, arbitral award, order or decree
               rendered against it by a court or arbitral tribunal or other arbitral body of competent
               jurisdiction located in any jurisdiction.

        (b)    No Event of Default under paragraph (a) above will occur if:

               (i)     the aggregate liability under all such judgments, arbitral awards, orders or decrees
                       is less than US$5,000,000 (or its equivalent in any other currency or currencies)
                       and is discharged within 45 days; or

               (ii)    such judgment or arbitral award is entirely covered by insurance or indemnity and
                       provided such carrier has coverage or such indemnification has not been denied.

26.10         Debtors and Cases

        (a)    Any of the Cases shall be dismissed or converted to a case under Chapter 7 of the
               Bankruptcy Code or any Debtor shall file a motion or other pleading seeking the dismissal
               of any of the Cases under Section 1112 of the Bankruptcy Code or otherwise; a trustee
               under Chapter 7 or Chapter 11 of the Bankruptcy Code, an examiner with enlarged
               powers relating to the operation of the business (powers beyond those set forth in
               Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
               Bankruptcy Code, a receiver, interim receiver, receiver or manager shall be appointed in
               any of the Cases and the order appointing such trustee, examiner, receiver, interim
               receiver or manager shall not be reversed or vacated within 10 days after the entry
               thereof.




BD-#32148460-v3                                    130
      (b)    Any order by the Bankruptcy Court shall be entered, terminating or modifying the
             exclusivity right of any Debtor to file a Chapter 11 plan pursuant to section 1121 of the
             Bankruptcy Code.

      (c)    Any other material superpriority administrative expense claim or “claim” which is pari
             passu with or senior to the claims of the Secured Parties under the Facilities, as
             applicable (other than in each case the Carve Out) or any material lien that is pari passu
             with or senior to the liens of the Secured Parties under this Agreement shall be granted in
             any of the Cases.

      (d)    The Bankruptcy Court shall enter an order granting relief from the automatic stay to any
             creditor or party in interest to permit foreclosure (or the granting of a deed in lieu of
             foreclosure or the like) on any asset of the Debtors of fair market value exceeding
             $1,500,000 in aggregate from or permit other actions that would reasonably be expected
             to result in a Material Adverse Effect.

      (e)    An order shall be entered reversing, supplementing, staying for a period of three (3)
             Business Days or more, vacating or otherwise modifying the Interim DIP Order or the
             Final DIP Order in a manner that is materially adverse to the interests of the Finance
             Parties, or any Debtor shall apply for authority to do so without the prior written consent of
             the Facility Agent (acting on the instructions of the Majority Lenders), or the Interim DIP
             Order or the Final DIP Order shall cease to be in full force and effect.

      (f)    The Bidding Procedures Order or Sale Order shall be reversed, supplemented, stayed,
             vacated or modified in a manner adverse to the Majority Lenders without the consent of
             the Majority Lenders.

      (g)    A Debtor makes any payments relating to prepetition obligations other than in accordance
             with a Bankruptcy Court order, the Interim DIP Order, the Final DIP Order, or as
             otherwise agreed to by the Facility Agent and the Majority Lenders or contemplated by
             the Budget or otherwise permitted hereunder.

      (h)    A plan shall be proposed by a Debtor in any of the Cases that is not supported by the
             Lenders, including a plan that does not provide for (i) termination of the Commitments
             and the commitments under the US DIP Credit Facilities, (ii) the indefeasible payment in
             full in cash of the Outstandings (other than indemnities and other contingent obligations
             not then due and payable), and (iii) payment in full in cash of the Prepetition Obligations
             (or other treatment agreed to by the Finance Parties), in each case in the foregoing
             clauses (i)-(iii) on the effective date of such plan.

      (i)    A plan is proposed by any person other than the Debtors, in any of the Cases, that is not
             supported by the Lenders, including a plan that does not provide for (i) termination of the
             Commitments and the commitments under the US DIP Credit Facilities, (ii) the
             indefeasible payment in full in cash of the Outstandings (other than indemnities and other
             contingent obligations not then due and payable), and (iii) payment in full in cash of the
             obligations owed to the Finance Parties prior to the Petition Date (or other treatment
             agreed to by the Prepetition Lenders), in each case in the foregoing clauses (i)-(iii) on the
             effective date of such plan, and such plan is confirmed.

      (j)    The Interim DIP Order or Final DIP Order, as applicable, shall fail to be in full force and
             effect, including by the entry of an order (i) reversing or vacating the Interim DIP Order or
             Final DIP Order, (ii) amending or modifying the Interim DIP Order or Final DIP Order in a
             manner that is adverse to the Finance Parties, or (iii) staying for a period in excess of
             seven days the Interim DIP Order or Final DIP Order (as applicable).

      (k)    the Transaction Security Documents shall cease to create a valid and perfected lien on
             any material assets purported to be subject to Transaction Security, solely to the extent
             required hereunder;




BD-#32148460-v3                                 131
        (l)    any Debtor shall fail to comply with the material terms of an Order in any material respect
               for a period of more than 5 Business Days;

        (m)    any Debtor shall file a motion seeking, or take any action supporting a motion seeking, or
               the Bankruptcy Court shall enter, an order, authorizing the sale of all or substantially all of
               the Debtors' assets (unless, in the case of each of the foregoing, either (i) (A) the Majority
               Lenders consent to the filing of such motion, and (B) any order approving the sale
               expressly provides for application of cash proceeds in accordance with the terms of this
               Agreement and is otherwise in form and substance reasonably acceptable to the Facility
               Agent, or (ii) the order approving such sale contemplates payment in full in cash of the
               Outstandings upon consummation of such sale);

        (n)    the Bankruptcy Court shall enter a Final Order that is adverse in any material respect to
               (i) the interests (when taken as a whole) of the Secured Parties in any of the Transaction
               Security, or (ii) the creation, perfection or priority of any of the Security securing the
               Secured Obligations; provided however, that this paragraph (n) will not apply to the
               termination of the use of cash collateral (which shall be governed exclusively by
               paragraph (o) below);

        (o)    the use of cash collateral by a Debtor shall be terminated and a Debtor shall not have
               obtained use of cash collateral (consensually or non-consensually) pursuant to an order
               in form and substance reasonably acceptable to the Majority Lender;

        (p)    the Obligors or any of their subsidiaries, or any person claiming by or through the
               Obligors or any of their Subsidiaries, shall obtain court authorization to commence, or
               shall commence, join in, assist or otherwise participate as an adverse party in any suit or
               other proceeding against any of the Finance Parties in any Case or case relating to the
               Facilities or the US DIP Credit Facilities or any challenge to the validity, enforceability,
               priority or perfection of liens securing the obligations under this Agreement prior to the
               Petition Date, as applicable; or

        (q)    the filing of any equitable subordination or recharacterization claim by any of the
               Borrowers, seeking thereby to subordinate or recharacterize, by order of a court of
               competent jurisdiction, any of the rights to payment, or rights in collateral securing any
               such payment, of any indebtedness owed to any such Lender; or

        (r)    the entry of an order providing for the equitable subordination or recharacterization of any
               Lender’s rights to payment, or rights in Transaction Security securing any payment, or
               any Financial Indebtedness owed to any Lender; or

        (s)    the entry of an order that restricts any of the Lenders from credit bidding in any sale of the
               assets of a Debtor under Section 363 of the Bankruptcy Code.

26.11         Unlawfulness and invalidity

        (a)    A Lender determines that it is or has become unlawful for an Obligor, any Spanish
               Pledgor or any South African Pledge Counterparty to perform any of its obligations under
               the Finance Documents or any Transaction Security created or expressed to be created
               or evidenced by the Transaction Security Documents ceases to be effective.

        (b)    Any obligation or obligations of any Obligor, any Spanish Pledgor or any South African
               Pledge Counterparty under any Finance Documents are not (subject to the Legal
               Reservations) or cease to be legal, valid, binding or enforceable and the cessation
               individually or cumulatively materially and adversely affects the interests of the Lenders
               under the Finance Documents.

        (c)    Any Finance Document ceases to be in full force and effect or any Transaction Security
               ceases to be legal, valid, binding, enforceable or effective or is alleged by a party to it
               (other than a Finance Party) to be ineffective.




BD-#32148460-v3                                   132
26.12        Cessation of business

        Any member of the Group suspends or ceases to carry on (or threatens to suspend or cease to
        carry on) all or a material part of its business.

26.13        Change in Parent management

        Any individual resigns or is removed from the board of directors of the Parent unless another
        person reasonably acceptable to the Facility Agent (acting on the instructions of the Majority
        Lenders) is appointed to the board in their place within 5 days of such resignation or removal.

26.14        Reporting

      (a)     The Company fails to provide a Borrowing Base Report to the Collateral Management
              Agent when required pursuant to clause 22.7(a)(i) (Borrowing Base Report) and such
              failure is not remedied within two (2) Business Days.

      (b)     The Company fails to provide a Cross-Check Borrowing Base Report to the Collateral
              Management Agent pursuant to clause 22.7(a)(ii) (Borrowing Base Report) and such
              failure is not remedied within two (2) Business Days.

      (c)     The Company fails to provide a Compliant Borrowing Base Report to the Collateral
              Management Agent when required pursuant to clause 22.9 (Deficient Borrowing Base
              Report).

      (d)     In each period of twelve (12) Months commencing on the date of this Agreement and
              each anniversary thereof:

              (i)     the Company is required to remedy a failure to provide a Borrowing Base Report in
                      accordance with clause 26.13(a) on more than four (4) occasions;

              (ii)    the Company is required to remedy a failure to provide a Cross-Check Borrowing
                      Base Report in accordance with clause 26.13(b) on more than two (2) occasions;

              (iii)   five (5) or more Deficient Borrowing Base Reports are provided to the Collateral
                      Management Agent pursuant to this Agreement; or

              (iv)    three (3) or more Deficient Cross-Check Borrowing Base Reports are provided to
                      the Collateral Management Agent pursuant to this Agreement.

      (e)     The Company provides two (2) consecutive Deficient Cross-Check Borrowing Base
              Reports to the Collateral Management Agent pursuant to this Agreement.

26.15        Repudiation and rescission of agreements

        An Obligor, any Spanish Pledgor or any South African Pledge Counterparty (or any other
        relevant party) rescinds or purports to rescind or repudiates or purports to repudiate a Finance
        Document or any of the Transaction Security or evidences an intention to rescind or repudiate a
        Finance Document or any Transaction Security.

26.16        Accounts

        Without the prior written consent of the Facility Agent on the instructions of the Majority Lenders
        any Collection Account or Facility Account is closed or requested to be closed (other than in
        accordance with the terms of this Agreement).

26.17        Litigation

        Any litigation, arbitration, administrative, governmental, regulatory or other investigations,
        proceedings or disputes are commenced or threatened in relation to the Finance Documents or


BD-#32148460-v3                                  133
        the transactions contemplated in the Finance Documents or against any member of the Group
        or its assets which have or are reasonably likely to have a Material Adverse Effect.

26.18         Expropriation

        The authority or ability of any member of the Group to conduct its business is limited or wholly
        or substantially curtailed by any seizure, expropriation, nationalisation, compulsory acquisition,
        intervention, restriction or other action by or on behalf of any governmental, regulatory or other
        authority or other person in relation to any member of the Group or any of its assets or the
        shares in that member of the Group (including without limitation the displacement of all or part
        of the management of any member of the Group).

26.19         Material adverse change

        Any event or circumstance occurs which the Majority Lenders reasonably believe has or is
        reasonably likely to have a Material Adverse Effect.

26.20         Sanctions

        Any Obligor or any other member of the Group:

        (a)    becomes a Prohibited Person or becomes owned or controlled by, or acts directly or
               indirectly on behalf of, a Prohibited Person or any of such persons becomes the owner or
               controller of a Prohibited Person; or

        (b)    fails to comply with any Sanctions.

26.21         Acceleration

        On and at any time after the occurrence of an Event of Default the Facility Agent may, and shall
        if so directed by the Majority Lenders, by notice to the Company:

        (a)    issue and deliver a Carve-Out Trigger Notice;

        (b)    cancel the Total Commitments at which time they shall immediately be cancelled;

        (c)    declare that all or part of the Utilisations, together with accrued interest, and all other
               amounts accrued or outstanding under the Finance Documents be immediately due and
               payable, at which time they shall become immediately due and payable;

        (d)    declare that all or part of the Utilisations be payable on demand, at which time they shall
               immediately become payable on demand by the Facility Agent on the instructions of the
               Majority Lenders;

        (e)    declare that cash cover in respect of each Credit Instrument is immediately due and
               payable at which time it shall become immediately due and payable;

        (f)    declare that cash cover in respect of each Credit Instrument is payable on demand at
               which time it shall immediately become due and payable on demand by the Facility Agent
               on the instructions of the Majority Lenders;

        (g)    declare all or any part of the amounts (or cash cover in relation to those amounts)
               outstanding under the Fronted Facilities to be immediately due and payable, at which
               time they shall become immediately due and payable;

        (h)    declare that all or any part of the amounts (or cash cover in relation to those amounts)
               outstanding under the Fronted Facilities be payable on demand, at which time they shall
               immediately become payable on demand by the Facility Agent on the instructions of the
               Majority Lenders;



BD-#32148460-v3                                  134
      (i)    instruct the close-out of any hedging or clearing transactions which are the subject of a
             Multi-Party TPA Agreement or require the Borrowers to close out any FX Hedging
             Provider Hedging Transactions; and/or

      (j)    exercise or direct the Security Agent to exercise any or all of its rights, remedies, powers
             or discretions under the Finance Documents.




BD-#32148460-v3                                135
                                                      Section 9
                                                  Changes to Parties

27          Changes to the Lenders
     27.1         Assignments and transfers by the Lenders

            Subject to this clause 27 and to clause 28 (Restriction on Debt Purchase Transactions), a
            Lender (the Existing Lender) may:

            (a)    assign any of its rights; or

            (b)    transfer by novation any of its rights and obligations,

            under any Finance Document to any other person which is a commercial bank or a person that
            has an Investment Grade Rating (the New Lender).

     27.2         Conditions of assignment or transfer

            (a)    The consent of the relevant Issuing Bank is required for any assignment or transfer by an
                   Existing Lender of any of its rights and/or obligations under a Fronted Facility. This
                   requirement shall apply to any such transfer irrespective of the circumstances of the
                   transfer and notwithstanding any other provision of this Agreement.

            (b)    The consent of the Company is required for an assignment or transfer by an Existing
                   Lender, unless the assignment or transfer is:

                   (i)     to an Acceptable Bank;

                   (ii)    to a Lender or an Affiliate of a Lender; or

                   (iii)   made at a time when an Event of Default is continuing.

            (c)    The consent of the Company to an assignment or transfer must not be unreasonably
                   withheld or delayed. The Company will be deemed to have given its consent five (5)
                   Business Days after the Existing Lender has requested it unless consent is expressly
                   refused by the Company within that time.

            (d)    An assignment will only be effective on:

                   (i)     receipt by the Facility Agent (whether in the Assignment Agreement or otherwise)
                           of written confirmation from the New Lender (in form and substance satisfactory to
                           the Facility Agent) that the New Lender will assume the same obligations to the
                           other Finance Parties and the other Secured Parties as it would have been under if
                           it was an Original Lender;

                   (ii)    the performance by the Facility Agent of all necessary "know your customer" or
                           other similar checks under all applicable laws and regulations in relation to such
                           assignment to a New Lender, the completion of which the Facility Agent shall
                           promptly notify to the Existing Lender and the New Lender; and

                   (iii)   if any Spanish Pledge has been entered into, receipt by the Facility Agent from the
                           New Lender of a notarised power of attorney substantially in the form set out in
                           Schedule 15 (Form of New Lender Spanish Power of Attorney) to enable the
                           Security Agent to exercise any rights, discretions or powers or to grant any
                           consents or releases under the Spanish Pledges. For the avoidance of doubt, all
                           costs and expenses relating to the execution of the power of attorney in the form
                           set out in Schedule 15 (Form of New Lender Spanish Power of Attorney) shall be
                           borne by the entity granting such power of attorney.



 BD-#32148460-v3                                        136
        (e)    A transfer will only be effective if the procedure set out in clause 27.5 (Procedure for
               transfer) is complied with.

        (f)    If:

               (i)     a Lender assigns or transfers any of its rights or obligations under the Finance
                       Documents or changes its Facility Office; and

               (ii)    as a result of circumstances existing at the date the assignment, transfer or change
                       occurs, an Obligor would be obliged to make a payment to the New Lender or
                       Lender acting through its new Facility Office under clause 16 (Increased Costs),
                       then the New Lender or Lender acting through its new Facility Office is only entitled
                       to receive payment under that clause to the same extent as the Existing Lender or
                       Lender acting through its previous Facility Office would have been if the
                       assignment, transfer or change had not occurred. This paragraph (f) shall not
                       apply in respect of an assignment or transfer made in the ordinary course of the
                       primary syndication of the Facility or to the extent that the payment under clause
                       15 (Tax Gross Up and Indemnities) relates to a FATCA Deduction.

        (g)    Each New Lender, by executing the relevant Transfer Certificate or Assignment
               Agreement, confirms, for the avoidance of doubt, that the Facility Agent has authority to
               execute on its behalf any amendment or waiver that has been approved by or on behalf
               of the requisite Lender or Lenders in accordance with this Agreement on or prior to the
               date on which the transfer or assignment becomes effective in accordance with this
               Agreement and that it is bound by that decision to the same extent as the Existing Lender
               would have been had it remained a Lender.

 27.3         Assignment or transfer fee

        Unless the Facility Agent otherwise agrees and excluding an assignment or transfer (i) to an
        Affiliate of a Lender, (ii) to a Related Fund (iii) made in connection with primary syndication of
        the Facility, or (iv) to Mercuria Energy Group Limited or any of its Affiliates, the New Lender
        shall, on the date upon which an assignment or transfer takes effect, pay to the Facility Agent
        (for its own account) a fee of $3,500.

 27.4         Limitation of responsibility of Existing Lenders

        (a)    Unless expressly agreed to the contrary, an Existing Lender makes no representation or
               warranty and assumes no responsibility to a New Lender for:

               (i)     the legality, validity, effectiveness, adequacy or enforceability of the Finance
                       Documents, the Transaction Security or any other documents;

               (ii)    the financial condition of any Obligor;

               (iii)   the performance and observance by any Obligor or any other member of the Group
                       of its obligations under the Finance Documents or any other documents; or

               (iv)    the accuracy of any statements (whether written or oral) made in or in connection
                       with any Finance Document or any other document,

        and any representations or warranties implied by law are excluded.

        (b)    Each New Lender confirms to the Existing Lender, the other Finance Parties and the
               Secured Parties that it:

               (i)     has made (and shall continue to make) its own independent investigation and
                       assessment of the financial condition and affairs of each Obligor and its related
                       entities in connection with its participation in this Agreement and has not relied
                       exclusively on any information provided to it by the Existing Lender or any other



BD-#32148460-v3                                    137
                       Finance Party in connection with any Finance Document or the Transaction
                       Security; and

               (ii)    will continue to make its own independent appraisal of the creditworthiness of each
                       Obligor and its related entities whilst any amount is or may be outstanding under
                       the Finance Documents or any Commitment is in force.

        (c)    Nothing in any Finance Document obliges an Existing Lender to:

               (i)     accept a re-transfer or re-assignment from a New Lender of any of the rights and
                       obligations assigned or transferred under this clause 27; or

               (ii)    support any losses directly or indirectly incurred by the New Lender by reason of
                       the non-performance by any Obligor of its obligations under the Finance
                       Documents or otherwise.

 27.5         Procedure for transfer

        (a)    Subject to the conditions set out in clause 27.2 (Conditions of assignment or transfer) a
               transfer is effected in accordance with paragraph (b) below when the Facility Agent
               executes an otherwise duly completed Transfer Certificate delivered to it by the Existing
               Lender and the New Lender. The Facility Agent shall, subject to paragraph (b) below, as
               soon as reasonably practicable after receipt by it of a duly completed Transfer Certificate
               appearing on its face to comply with the terms of this Agreement and delivered in
               accordance with the terms of this Agreement, execute that Transfer Certificate.

        (b)    The Facility Agent shall only be obliged to execute a Transfer Certificate delivered to it by
               the Existing Lender and the New Lender once: (A) it is satisfied it has complied with all
               necessary "know your customer" or similar checks under all applicable laws and
               regulations in relation to the transfer to such New Lender; and (B) it has received from the
               New Lender a notarised power of attorney substantially in the form set out in Schedule 15
               (Form of New Lender Spanish Power of Attorney) to enable the Security Agent to
               exercise any rights, discretions or powers or to grant any consents or releases under the
               Spanish Pledges. For the avoidance of doubt, all costs and expenses relating to the
               execution of the power of attorney in the form set out in Schedule 15 (Form of New
               Lender Spanish Power of Attorney) shall be borne by the entity granting such power of
               attorney.

        (c)    Subject to clause 27.9 (Pro rata interest settlement), on the Transfer Date:

               (i)     to the extent that in the Transfer Certificate the Existing Lender seeks to transfer by
                       novation its rights and obligations under the Finance Documents and in respect of
                       the Transaction Security each of the Obligors and the Existing Lender shall be
                       released from further obligations towards one another under the Finance
                       Documents and in respect of the Transaction Security and their respective rights
                       against one another under the Finance Documents and in respect of the
                       Transaction Security shall be cancelled (being the Discharged Rights and
                       Obligations);

               (ii)    each of the Obligors and the New Lender shall assume obligations towards one
                       another and/or acquire rights against one another which differ from the Discharged
                       Rights and Obligations only insofar as that Obligor or other member of the Group
                       and the New Lender have assumed and/or acquired the same in place of that
                       Obligor and the Existing Lender;

               (iii)   the Facility Agent, the Collateral Management Agent, the Security Agent, the New
                       Lender, the Issuing Bank, the Overdraft Bank and the other Lenders shall acquire
                       the same rights and assume the same obligations between themselves and in
                       respect of the Transaction Security as they would have acquired and assumed had
                       the New Lender been an Original Lender with the rights, and/or obligations



BD-#32148460-v3                                    138
                       acquired or assumed by it as a result of the transfer and to that extent the Facility
                       Agent, the Collateral Management Agent, the Security Agent, the Issuing Bank, the
                       Overdraft Bank and the Existing Lender shall each be released from further
                       obligations to each other under the Finance Documents; and

               (iv)    the New Lender shall become a Party as a Lender.

 27.6         Procedure for assignment

        (a)    Subject to the conditions set out in clause 27.2 (Conditions of assignment or transfer) an
               assignment may be effected in accordance with paragraph (c) below when the Facility
               Agent executes an otherwise duly completed Assignment Agreement delivered to it by
               the Existing Lender and the New Lender. The Facility Agent shall, subject to paragraph
               (b) below, as soon as reasonably practicable after receipt by it of a duly completed
               Assignment Agreement appearing on its face to comply with the terms of this Agreement
               and delivered in accordance with the terms of this Agreement, execute that Assignment
               Agreement.

        (b)    The Facility Agent shall only be obliged to execute an Assignment Agreement delivered
               to it by the Existing Lender and the New Lender once it is satisfied it has complied with all
               necessary "know your customer" or similar checks under all applicable laws and
               regulations in relation to the assignment to such New Lender.

        (c)    Subject to clause 27.9 (Pro rata interest settlement), on the Transfer Date:

               (i)     the Existing Lender will assign absolutely to the New Lender its rights under the
                       Finance Documents and in respect of the Transaction Security expressed to be the
                       subject of the assignment in the Assignment Agreement;

               (ii)    the Existing Lender will be released from the obligations (the Relevant
                       Obligations) expressed to be the subject of the release in the Assignment
                       Agreement (and any corresponding obligations by which it is bound in respect of
                       the Transaction Security); and

               (iii)   the New Lender shall become a Party as a Lender and will be bound by
                       obligations equivalent to the Relevant Obligations.

        (d)    Lenders may utilise procedures other than those set out in this clause 27.6 to assign their
               rights under the Finance Documents (but not, without the consent of the relevant Obligor
               or unless in accordance with clause 27.5 (Procedure for transfer), to obtain a release by
               that Obligor from the obligations owed to that Obligor by the Lenders nor the assumption
               of equivalent obligations by a New Lender) provided that they comply with the conditions
               set out in clause 27.2 (Conditions of assignment or transfer).

 27.7         Copy of Transfer Certificate or Assignment Agreement to the Company

        The Facility Agent shall, as soon as reasonably practicable after it has executed a Transfer
        Certificate or an Assignment Agreement, send to the Company a copy of that Transfer
        Certificate or Assignment Agreement.

 27.8         Security over Lenders' rights

        In addition to the other rights provided to Lenders under this clause 27, each Lender may
        without consulting with or obtaining consent from any Obligor, at any time charge, assign or
        otherwise create Security in or over (whether by way of collateral or otherwise) all or any of its
        rights under any Finance Document to secure obligations of that Lender including, without
        limitation:

        (a)    any charge, assignment or other Security to secure obligations to a federal reserve or
               central bank; and



BD-#32148460-v3                                   139
            (b)    in the case of any Lender which is a fund, any charge, assignment or other Security
                   granted to any holders (or trustee or representatives of holders) of obligations owed, or
                   securities issued, by that Lender as security for those obligations or securities,

            except that no such charge, assignment or Security shall:

                   (i)    release a Lender from any of its obligations under the Finance Documents or
                          substitute the beneficiary of the relevant charge, assignment or other Security for
                          the Lender as a party to any of the Finance Documents; or

                   (ii)   require any payments to be made by an Obligor or grant to any person any more
                          extensive rights than those required to be made or granted to the relevant Lender
                          under the Finance Documents.

     27.9         Pro rata interest settlement

            (a)    If the Facility Agent has notified the Lenders that it is able to distribute interest payments
                   on a "pro rata basis" to Existing Lenders and New Lenders then (in respect of any
                   transfer pursuant to clause 27.5 (Procedure for transfer) or any assignment pursuant to
                   clause 27.6 (Procedure for assignment) the Transfer Date of which, in each case, is after
                   the date of such notification and is not on the last day of an Interest Period):

                   (i)    any interest or fees in respect of the relevant participation which are expressed to
                          accrue by reference to the lapse of time shall continue to accrue in favour of the
                          Existing Lender up to but excluding the Transfer Date (Accrued Amounts) and
                          shall become due and payable to the Existing Lender (without further interest
                          accruing on them) on the last day of the current Interest Period (or, if the Interest
                          Period is longer than six (6) Months, on the next of the dates which falls at six (6)
                          Monthly intervals after the first day of that Interest Period); and

                   (ii)   the rights assigned or transferred by the Existing Lender will not include the right to
                          the Accrued Amounts so that, for the avoidance of doubt:

                          (A)   when the Accrued Amounts become payable, those Accrued Amounts will
                                be payable for the account of the Existing Lender; and

                          (B)   the amount payable to the New Lender on that date will be the amount which
                                would, but for the application of this clause 27.9, have been payable to it on
                                that date, but after deduction of the Accrued Amounts.

            (b)    In this clause 27.9, references to Interest Period shall be construed to include a
                   reference to any other period for accrual of fees.

28          Restriction on Debt Purchase Transactions
     28.1         Prohibition on Debt Purchase Transactions by the Group

            The Company shall not, and shall procure that each other member of the Group shall not, enter
            into any Debt Purchase Transaction or beneficially own all or any part of the share capital of a
            company that is a Lender or a party to a Debt Purchase Transaction of the type referred to in
            paragraphs (b) or (c) of the definition of Debt Purchase Transaction.

     28.2         Disenfranchisement on Debt Purchase Transactions entered into by Parent Affiliates

            (a)    For so long as a Parent Affiliate:

                   (i)    beneficially owns a Commitment; or




 BD-#32148460-v3                                        140
                   (ii)   has entered into a sub-participation agreement relating to a Commitment or other
                          agreement or arrangement having a substantially similar economic effect and such
                          agreement or arrangement has not been terminated,

                          in ascertaining:

                          (A)   the Majority Lenders; or

                          (B)   whether:

                                (1)    any given percentage (including, for the avoidance of doubt,
                                       unanimity) of the Total Commitments; or

                                (2)    the agreement of any specified group of Lenders,

                                has been obtained to approve any request for a consent, waiver,
                                amendment or other vote under the Finance Documents such Commitment
                                shall be deemed to be zero; and such Parent Affiliate or the person with
                                whom it has entered into such sub-participation, other agreement or
                                arrangement shall be deemed not to be a Lender for the purposes of
                                paragraphs (A) and (B) above (unless in the case of a person not being a
                                Parent Affiliate it is a Lender by virtue otherwise than by beneficially owning
                                the relevant Commitment).

            (b)    Each Lender shall, unless such Debt Purchase Transaction is an assignment or transfer,
                   promptly notify the Facility Agent in writing if it knowingly enters into a Debt Purchase
                   Transaction with a Parent Affiliate (a Notifiable Debt Purchase Transaction), such
                   notification to be substantially in the form set out in Part I of Schedule 8 (Forms of
                   Notifiable Debt Purchase Transaction Notice).

            (c)    A Lender shall promptly notify the Facility Agent if a Notifiable Debt Purchase Transaction
                   to which it is a party:

                   (i)    is terminated; or

                   (ii)   ceases to be with a Parent Affiliate,

                   such notification to be substantially in the form set out in Part II of Schedule 8 (Forms of
                   Notifiable Debt Purchase Transaction Notice).

            (d)    Each Parent Affiliate that is a Lender agrees that:

                   (i)    in relation to any meeting or conference call to which all the Lenders are invited to
                          attend or participate, it shall not attend or participate in the same if so requested by
                          the Facility Agent or, unless the Facility Agent otherwise agrees, be entitled to
                          receive the agenda or any minutes of the same; and

                   (ii)   in its capacity as Lender, unless the Facility Agent otherwise agrees, it shall not be
                          entitled to receive any report or other document prepared at the behest of, or on
                          the instructions of, the Facility Agent or one or more of the Lenders.

29          Changes to the Obligors
     29.1         Assignment and transfers by Obligors

            No Obligor may assign any of its rights or transfer any of its rights or obligations under the
            Finance Documents.




 BD-#32148460-v3                                      141
        Additional Borrowers

 29.2         Subject to compliance with the provisions of clause 22.5 (“Know your customer” checks),
              the Company may request that any of its Subsidiaries becomes an Additional Borrower.
              That Subsidiary shall become an Additional Borrower if:

        (a)    all the Lenders (or, in the case of a Subsidiary which would be a FATCA FFI or a US Tax
               Obligor if it became an Additional Borrower, all the Finance Parties) approve the addition
               of that Subsidiary;

        (b)    the Company delivers to the Facility Agent a duly completed and executed Accession
               Letter;

        (c)    the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

        (d)    the Company confirms that no Default is continuing or would occur as a result of that
               Subsidiary becoming an Additional Borrower; and

        (e)    the Facility Agent has received all of the documents and other evidence listed in Part 2 of
               Schedule 2 (Conditions precedent) in relation to that Additional Borrower, each in form
               and substance satisfactory to the Facility Agent.

              In case of an Additional Borrower incorporated under the laws of Spain acceding this
              Agreement, if requested by the Facility Agent (acting reasonably) within ten (10) Business
              Days of the date on which the completed and executed Accession Letter has been
              provided pursuant to the terms of this Agreement, the Accession Letter and any relevant
              Finance Documents shall be notarized before a Spanish Notary Public, and the parties to
              the notarial deed shall acknowledge that it qualifies as a “título ejecutivo” in case of
              enforcement in Spain.

 29.3         The Facility Agent shall notify the Company and the Lenders promptly upon being satisfied
              that it has received (in form and substance satisfactory to it) all the documents and other
              evidence listed in Part 2 of Schedule 2 (Conditions precedent).

        Resignation of a Borrower

 29.4         The Company may request that a Borrower (other than the Company) ceases to be a
              Borrower by delivering to the Facility Agent a Resignation Letter.

 29.5         The Facility Agent shall accept a Resignation Letter and notify the Company and the
              Lenders of its acceptance if:

        (a)    the Majority Lenders have consented to the Company’s request;

        (b)    where the Borrower is also a Guarantor (unless its resignation has been accepted in
               accordance with clause 29.13 (Resignation of a Guarantor)), its obligations in its capacity
               as Guarantor continue to be legal, valid, binding and enforceable and in full force and
               effect and the amount guaranteed by it as Guarantor is not decreased (and the Company
               has confirmed this is the case);

        (c)    no Default is continuing or would result from the acceptance of the Resignation Letter
               (and the Company has confirmed this is the case); and

        (d)    the Borrower is under no actual or contingent obligations as a Borrower under any
               Finance Documents,

        whereupon that company shall cease to be a Borrower and shall have no further rights or
        obligations under the Finance Documents.




BD-#32148460-v3                                  142
      29.6         The Facility Agent may, at the cost and expense of the Company, require a legal opinion
                   from counsel to the Facility Agent confirming the matters set out in paragraph 29.5(b)
                   above and the Facility Agent shall be under no obligation to accept a Resignation Letter
                   until it has obtained such opinion in form and substance satisfactory to it.

             Additional Guarantors

      29.7         The Company shall procure that promptly following:

             (a)    if requested by the Required Lenders, exchange control approval from the Financial
                    Surveillance Department of the South African Reserve Bank and in any event within 40
                    Business Days of the granting of the Interim DIP Order, Aegean Bunkering Marine
                    Services Proprietary Limited a limited liability company incorporated in South Africa, shall
                    become an Additional Guarantor in accordance with clauses 29.10 and 29.11 below. The
                    and the Company shall (and shall procure that Aegean Bunkering Marine Services
                    Proprietary Limited) uses best endeavours to obtain the exchange control approval from
                    the Financial Surveillance Department of the South African Reserve Bank as soon as
                    possible for the purpose of becoming an Additional Guarantor.; and

             (b)    the Effective Date and in any event by no later than the date falling ten Business Days
                    thereafter, each of Aegean Bunkering (Hong Kong) Limited, a limited liability company
                    incorporated in Hong Kong, and Aegean Caribbean Holdings, Inc. a company
                    incorporated in St Lucia, shall become an Additional Guarantor in accordance with
                    clauses 29.10 and 29.11 below.

  29.729.8         The Borrowers shall promptly cause each Subsidiary of the Parent formed or acquired
                   after the date of this Agreement, other than any Immaterial Subsidiary, to become an
                   Additional Guarantor. If and when any Subsidiary ceases to be an Immaterial Subsidiary,
                   the Borrower shall promptly cause such Subsidiary become an Additional Guarantor.

  29.829.9         Notwithstanding the provisions of clause 29.7, the Company may at any time request that
                   any of its Subsidiaries (or any Subsidiaries of the Parent) become an Additional Guarantor.

 29.929.10         The Company shall procure that each proposed Additional Guarantor pursuant to clauses
                   29.6 to 29.8 shall comply with the provisions of clause 22.5 (“Know your customer”
                   checks). An entity shall become an Additional Guarantor upon:

             (a)    in the case of an entity which would be a FATCA FFI or a US Tax Obligor if it became an
                    Additional Guarantor, all the Finance Parties approving the addition of that entity;

             (b)    the Company delivering to the Facility Agent a duly completed and executed Accession
                    Letter; and

             (c)    the Facility Agent having given written confirmation that the provisions of clause 22.5
                    (“Know your customer” checks) are satisfied; and

             (d)    the Facility Agent having received all of the documents and other evidence listed in Part 2
                    of Schedule 2 (Conditions precedent) in relation to that Additional Guarantor, each in
                    form and substance satisfactory to the Facility Agent.

29.1029.11         The Facility Agent shall notify the Company and the Lenders promptly upon being satisfied
                   that it has received (in form and substance satisfactory to it) all the documents and other
                   evidence listed in Part 2 of Schedule 2 (Conditions precedent).

             Resignation of a Guarantor

29.1129.12         The Company may request that a Guarantor (other than the Parent or the Company)
                   ceases to be a Guarantor by delivering to the Facility Agent a Resignation Letter.




    BD-#32148460-v3                                   143
29.1229.13         The Facility Agent shall accept a Resignation Letter and notify the Company and the
                   Lenders of its acceptance if:

             (a)    no Default is continuing or would result from the acceptance of the Resignation Letter
                    (and the Company has confirmed this is the case);

             (b)    where the Guarantor is also a Borrower, it is under no actual or contingent obligations as
                    a Borrower and has resigned and ceased to be a Borrower under clause 29.4
                    (Resignation of a Borrower);

             (c)    all Lenders have consented to the Company's request; and

             (d)    no payment is due from the Guarantor under this Agreement.

             Compulsory resignation of FATCA FFIs and US Tax Obligors

29.1329.14         If so directed by the Facility Agent (acting on the instructions of all Lenders), the Company
                   shall procure that any Obligor which is a FATCA FFI or a US Tax Obligor shall resign as a
                   Borrower or a Guarantor (as the case may be) prior to the earliest FATCA Application Date
                   relating to any payment by that Obligor (or any payment by the Facility Agent which relates
                   to a payment by that Obligor). For the purposes of clause 29.13(c) (Resignation of a
                   Guarantor) each Lender consents to the resignation of a Guarantor required pursuant to
                   this clause 29.14.

             Repetition of Representations

29.1429.15         Delivery of an Accession Letter constitutes confirmation by the relevant Subsidiary that the
                   Repeating Representations are true and correct in relation to it as at the date of delivery as
                   if made by reference to the facts and circumstances then existing.




    BD-#32148460-v3                                    144
                                                  Section 10
                                              The Finance Parties

30          Role of the Facility Agent, the Collateral Management Agent, the Issuing
            Bank, the Overdraft Bank and Others
     30.1         Appointment of the Facility Agent and the Collateral Management Agent

            (a)    Each of the Issuing Bank, the Overdraft Bank and the Lenders appoints the Facility Agent
                   and the Collateral Management Agent to act as its agent under and in connection with the
                   Finance Documents.

            (b)    Each of the Issuing Bank, the Overdraft Bank and the Lenders authorises the Facility
                   Agent and the Collateral Management Agent to perform the duties, obligations and
                   responsibilities and to exercise the rights, powers, authorities and discretions specifically
                   given to the Facility Agent and the Collateral Management Agent (as the case may be)
                   under or in connection with the Finance Documents together with any other incidental
                   rights, powers, authorities and discretions (even if it involves self-contracting
                   (autocontratación), multi-representation or conflict of interest), including, without
                   limitation, to enter and raise into Spanish public status before a Spanish public notary any
                   document related to this mandate and, specifically, those deemed necessary or
                   appropriate according to the mandate received (including, but not limited to, documents
                   of formalisation, acknowledgement, confirmation, modification or release, acceptance of
                   any security interest and acceptance of acknowledgement of debts by Obligors).

     30.2         Instructions

            (a)    Each of the Facility Agent and the Collateral Management Agent shall:

                   (i)    unless a contrary indication appears in a Finance Document, exercise or refrain
                          from exercising any right, power, authority or discretion vested in it as Facility
                          Agent or the Collateral Management Agent (as the case may be) in accordance
                          with any instructions given to it by:

                          (A)    all Lenders if the relevant Finance Document stipulates the matter is an all
                                 Lender decision; or

                          (B)    in all other cases, the Majority Lenders; and

                   (ii)   not be liable for any act (or omission) if it acts (or refrains from acting) in
                          accordance with paragraph (i) above.

            (b)    Each of the Facility Agent and the Collateral Management Agent shall be entitled to
                   request instructions, or clarification of any instruction, from the Majority Lenders (or, if the
                   relevant Finance Document stipulates the matter is a decision for any other Lender or
                   group of Lenders, from that Lender or group of Lenders) as to whether, and in what
                   manner, it should exercise or refrain from exercising any right, power, authority or
                   discretion and the Facility Agent and the Collateral Management Agent may refrain from
                   acting unless and until they receive those instructions or that clarification.

            (c)    Save in the case of decisions stipulated to be a matter for any other Lender or group of
                   Lenders under the relevant Finance Document and unless a contrary indication appears
                   in a Finance Document, any instructions given to the Facility Agent or the Collateral
                   Management Agent by the Majority Lenders shall override any conflicting instructions
                   given by any other Parties and will be binding on all Finance Parties save for the Security
                   Agent.

            (d)    Each of the Facility Agent and the Collateral Management Agent may refrain from acting
                   in accordance with any instructions of any Lender or group of Lenders until it has



 BD-#32148460-v3                                       145
               received any indemnification and/or security that it may in its discretion require (which
               may be greater in extent than that contained in the Finance Documents and which may
               include payment in advance) for any cost, loss or liability which it may incur in complying
               with those instructions.

        (e)    In the absence of instructions, each of the Facility Agent and the Collateral Management
               Agent may act (or refrain from acting) as it considers to be in the best interest of the
               Lenders.

        (f)    The Facility Agent and the Collateral Management Agent are not authorised to act on
               behalf of a Lender (without first obtaining that Lender's consent) in any legal or arbitration
               proceedings relating to any Finance Document. This paragraph (f) shall not apply to any
               legal or arbitration proceeding relating to the perfection, preservation or protection of
               rights under the Transaction Security Documents or enforcement of the Transaction
               Security or Transaction Security Documents.

 30.3         Duties of the Facility Agent and the Collateral Management Agent

        (a)    The duties of the Facility Agent and the Collateral Management Agent under the Finance
               Documents are solely mechanical and administrative in nature.

        (b)    Subject to paragraph (c) below, each of the Facility Agent and the Collateral Management
               Agent shall promptly forward to a Party the original or a copy of any document which is
               delivered to the Facility Agent or the Collateral Management Agent for that Party by any
               other Party.

        (c)    Without prejudice to clause 27.7 (Copy of Transfer Certificate or Assignment Agreement
               to the Company) and clause 6.22, paragraph (a) above shall not apply to any Transfer
               Certificate or any Assignment Agreement.

        (d)    Except where a Finance Document specifically provides otherwise, neither the Facility
               Agent and the Collateral Management Agent is obliged to review or check the adequacy,
               accuracy or completeness of any document it forwards to another Party.

        (e)    If the Facility Agent or the Collateral Management Agent receives notice from a Party
               referring to this Agreement, describing a Default and stating that the circumstance
               described is a Default, it shall promptly notify the other Finance Parties.

        (f)    If the Facility Agent or the Collateral Management Agent is aware of the non-payment of
               any principal, interest, up-front fee or other fee payable to a Finance Party (other than the
               Facility Agent, the Collateral Management Agent or the Security Agent) under this
               Agreement it shall promptly notify the other Finance Parties.

        (g)    The Facility Agent shall provide to the Company within five (5) Business Days of a
               request by the Company (but no more frequently than once per calendar month), a list
               (which may be in electronic form) setting out the names of the Lenders as at that
               Business Day, their respective Commitments, the address and email (and the department
               or officer, if any, for whose attention any communication is to be made) of each Lender
               for any communication to be made or document to be delivered under or in connection
               with the Finance Documents, the electronic mail address and/or any other information
               required to enable the sending and receipt of information by electronic mail or other
               electronic means to and by each Lender to whom any communication under or in
               connection with the Finance Documents may be made by that means and the account
               details of each Lender for any payment to be distributed by the Facility Agent to that
               Lender under the Finance Documents.

        (h)    Each of the Facility Agent and the Collateral Management Agent shall have only those
               duties, obligations and responsibilities expressly specified in the Finance Documents to
               which it is expressed to be a party (and no others shall be implied).




BD-#32148460-v3                                   146
        (i)    Each Lender instructs, authorises and agrees with the Facility Agent:

               (i)     to execute and deliver the Intercreditor Agreement on its behalf;

               (ii)    to exercise all of the Facility Agent’s rights and to comply with all of its obligations
                       under the Intercreditor Agreement;

               (iii)   to take actions on its behalf as is contemplated by the terms of the Intercreditor
                       Agreement; and

               (iv)    that at all times following the execution and delivery of the Intercreditor Agreement
                       such Lender (and each of its successors and assigns) shall be bound by the terms
                       thereof.

 30.4         No fiduciary duties

        (a)    Nothing in any Finance Document constitutes the Facility Agent, the Collateral
               Management Agent, the Co-Ordinator, the Overdraft Bank or the Issuing Bank as a
               trustee or fiduciary of any other person.

        (b)    None of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
               Overdraft Bank or the Issuing Bank shall be bound to account to any Lender for any sum
               or the profit element of any sum received by it for its own account.

 30.5         Business with the Group

        The Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft Bank and
        the Issuing Bank may accept deposits from, lend money to and generally engage in any kind of
        banking or other business with any member of the Group.

 30.6         Rights and discretions

        (a)    Each of the Facility Agent, the Issuing Bank, the Overdraft Bank and the Collateral
               Management Agent may:

               (i)     rely on any representation, communication, notice or document (including, without
                       limitation, any notice given by a Lender pursuant to paragraphs (b) or (c) of clause
                       28.2 (Disenfranchisement on Debt Purchase Transactions entered into by Parent
                       Affiliates)) believed by it to be genuine, correct and appropriately authorised;

               (ii)    assume that:

                       (A)   any instructions received by it from the Majority Lenders, any Lenders or any
                             group of Lenders are duly given in accordance with the terms of the Finance
                             Documents; and

                       (B)   unless it has received notice of revocation, that those instructions have not
                             been revoked; and

               (iii)   rely on a certificate from any person:

                       (A)   as to any matter of fact or circumstance which might reasonably be expected
                             to be within the knowledge of that person; or

                       (B)   to the effect that such person approves of any particular dealing, transaction,
                             step, action or thing,

                         as sufficient evidence that that is the case and, in the case of paragraph (A)
                         above, may assume the truth and accuracy of that certificate.



BD-#32148460-v3                                    147
      (b)    Each of the Facility Agent and the Collateral Management Agent may assume (unless it
             has received notice to the contrary in its capacity as agent for the Lenders) that:

             (i)     no Default has occurred (unless it has actual knowledge of a Default arising under
                     clause 26.1 (Non-payment));

             (ii)    any right, power, authority or discretion vested in any Party or any group of
                     Lenders has not been exercised;

             (iii)   any notice or request made by the Company (other than a Utilisation Request) is
                     made on behalf of and with the consent and knowledge of all the Obligors; and

             (iv)    no Notifiable Debt Purchase Transaction:

                     (A)   has been entered into;

                     (B)   has been terminated; or

                     (C)   has ceased to be with a Parent Affiliate.

      (c)    Each of the Facility Agent and the Collateral Management Agent may engage and pay for
             the advice or services of any lawyers, accountants, tax advisers, surveyors or other
             professional advisers or experts.

      (d)    Without prejudice to the generality of paragraph (c) above or paragraph (e) below, each
             of the Facility Agent and the Collateral Management Agent may at any time engage and
             pay for the services of any lawyers to act as independent counsel to it (and so separate
             from any lawyers instructed by the Lenders) if it in its reasonable opinion deems this to be
             desirable.

      (e)    Each of the Facility Agent and the Collateral Management Agent may rely on the advice
             or services of any lawyers, accountants, tax advisers, surveyors or other professional
             advisers or experts (whether obtained by it or by any other Party) and shall not be liable
             for any damages, costs or losses to any person, any diminution in value or any liability
             whatsoever arising as a result of its so relying.

      (f)    Each of the Facility Agent and the Collateral Management Agent may act in relation to the
             Finance Documents through its officers, employees and agents and shall not:

             (i)     be liable for any error of judgment made by any such person; or

             (ii)    be bound to supervise, or be in any way responsible for any loss incurred by
                     reason of misconduct, omission or default on the part, of any such person,

             unless such error or such loss was directly caused by its gross negligence or wilful
             misconduct.

      (g)    Unless a Finance Document expressly provides otherwise each of the Facility Agent and
             the Collateral Management Agent may disclose to any other Party any information it
             reasonably believes it has received as agent under this Agreement.

      (h)    Notwithstanding any other provision of any Finance Document to the contrary, none of
             the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft
             Bank or the Issuing Bank is obliged to do or omit to do anything if it would, or might in its
             reasonable opinion, constitute a breach of any law or regulation or a breach of a fiduciary
             duty or duty of confidentiality.

      (i)    The Facility Agent is not obliged to disclose to any Finance Party any details of the rate
             notified to the Facility Agent by any Lender or the identity of any such Lender for the
             purpose of paragraph (a)(ii) of clause 13.2 (Market Disruption).


BD-#32148460-v3                                 148
        (j)    Notwithstanding any provision of any Finance Document to the contrary, neither the
               Facility Agent nor the Collateral Management Agent is obliged to expend or risk its own
               funds or otherwise incur any financial liability in the performance of its duties, obligations
               or responsibilities or the exercise of any right, power, authority or discretion if it has
               grounds for believing the repayment of such funds or adequate indemnity against, or
               security for, such risk or liability is not reasonably assured to it.

        (k)    Without prejudice to the generality of paragraph (g) above, the Facility Agent:

               (i)    may disclose; and

               (ii)   on the written request of the Company or the Majority Lenders shall, as soon as
                      reasonably practicable, disclose,

               the identity of a Non-Acceptable Bank to the Company and the other Finance Parties.

 30.7         Responsibility for documentation

        None of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the Overdraft
        Bank or the Issuing Bank is responsible or liable for:

        (a)    the adequacy, accuracy or completeness of any information (whether oral or written)
               supplied by the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
               Issuing Bank, the Overdraft Bank, an Obligor or any other person in or in connection with
               any Finance Document or the transactions contemplated in the Finance Documents or
               any other agreement, arrangement or document entered into made or executed in
               anticipation of, under or in connection with any Finance Document;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document
               or the Transaction Security or any other agreement, arrangement or document entered
               into, made or executed in anticipation of, under or in connection with any Finance
               Document or the Transaction Security; or

        (c)    any determination as to whether any information provided or to be provided to any
               Finance Party is non-public information the use of which may be regulated or prohibited
               by applicable law or regulation relating to insider dealing or otherwise.

 30.8         No duty to monitor

        Neither the Facility Agent nor the Collateral Management Agent shall be bound to enquire:

        (a)    whether or not any Default has occurred;

        (b)    as to the performance, default or any breach by any Party of its obligations under any
               Finance Document;

        (c)    whether any other event specified in any Finance Document has occurred; or

        (d)    whether at any time, including upon receipt of a Utilisation Request and upon a Utilisation
               occurring hereunder, the Borrowing Base Amount is or will continue to be zero or a
               positive number, in respect of which all Finance Parties shall be entitled to rely on the
               Borrowers to comply with their obligations under this Agreement to ensure that at all
               times the Borrowing Base Amount is zero or a positive number.

 30.9         Exclusion of liability

        (a)    Without limiting paragraph (b) below (and without prejudice to any other provision of any
               Finance Document excluding or limiting the liability of the Facility Agent , Issuing Bank,
               the Overdraft Bank or the Collateral Management Agent, neither the Facility Agent,
               Issuing Bank, Overdraft Bank nor the Collateral Management Agent will be liable


BD-#32148460-v3                                   149
             (including, without limitation, for negligence or any other category of liability whatsoever)
             for:

             (i)     any damages, costs or losses to any person, any diminution in value, or any
                     liability whatsoever arising as a result of taking or not taking any action under or in
                     connection with any Finance Document or the Transaction Security, unless directly
                     caused by its gross negligence or wilful misconduct;

             (ii)    exercising, or not exercising, any right, power, authority or discretion given to it by,
                     or in connection with, any Finance Document, the Transaction Security or any
                     other agreement, arrangement or document entered into, made or executed in
                     anticipation of, under or in connection with, any Finance Document or the
                     Transaction Security; or

             (iii)   without prejudice to the generality of paragraphs (i) and (ii) above, any damages,
                     costs or losses to any person, any diminution in value or any liability whatsoever
                     arising as a result of:

                     (A)   any act, event or circumstance not reasonably within its control; or

                     (B)   the general risks of investment in, or the holding of assets in, any
                           jurisdiction,

                     including (in each case and without limitation) such damages, costs, losses,
                     diminution in value or liability arising as a result of: nationalisation, expropriation or
                     other governmental actions; any regulation, currency restriction, devaluation or
                     fluctuation; market conditions affecting the execution or settlement of transactions
                     or the value of assets (including any Disruption Event); breakdown, failure or
                     malfunction of any third party transport, telecommunications, computer services or
                     systems; natural disasters or acts of God; war, terrorism, insurrection or revolution;
                     or strikes or industrial action.

      (b)    No Party (other than the Facility Agent) may take any proceedings against any officer,
             employee or agent of the Facility Agent, in respect of any claim it might have against the
             Facility Agent or in respect of any act or omission of any kind by that officer, employee or
             agent in relation to any Finance Document and any officer, employee or agent of the
             Facility Agent may rely on this clause subject to clause 1.5 (Third party rights) and the
             provisions of the Third Parties Act.

      (c)    No Party (other than the Collateral Management Agent) may take any proceedings
             against any officer, employee or agent of the Collateral Management Agent, in respect of
             any claim it might have against the Collateral Management Agent or in respect of any act
             or omission of any kind by that officer, employee or agent in relation to any Finance
             Document and any officer, employee or agent of the Collateral Management Agent may
             rely on this clause subject to clause 1.5 (Third party rights) and the provisions of the Third
             Parties Act.

      (d)    No Party (other than the Issuing Bank) may take any proceedings against any officer,
             employee or agent of the Issuing Bank, in respect of any claim it might have against the
             Issuing Bank or in respect of any act or omission of any kind by that officer, employee or
             agent in relation to any Finance Document and any officer, employee or agent of the
             Issuing Bank may rely on this clause subject to clause 1.5 (Third party rights) and the
             provisions of the Third Parties Act.

      (e)    Neither the Facility Agent nor the Collateral Management Agent will be liable for any
             delay (or any related consequences) in crediting an account with an amount required
             under the Finance Documents to be paid by it if it has taken all necessary steps as soon
             as reasonably practicable to comply with the regulations or operating procedures of any
             recognised clearing or settlement system used by it for that purpose.




BD-#32148460-v3                                   150
        (f)    Nothing in this Agreement shall oblige the Facility Agent, the Collateral Management
               Agent or the Co-Ordinator to carry out:

               (i)    any "know your customer" or other checks in relation to any person; or

               (ii)   any check on the extent to which any transaction contemplated by this Agreement
                      might be unlawful for any Lender,

               on behalf of any Lender and each Lender confirms to the Facility Agent, the Collateral
               Management Agent and the Co-Ordinator that it is solely responsible for any such checks
               it is required to carry out and that it may not rely on any statement in relation to such
               checks made by the Facility Agent, the Collateral Management Agent or the Co-
               Ordinator.

        (g)    Without prejudice to any provision of any Finance Document excluding or limiting either
               the Facility Agent's or the Collateral Management Agent’s liability, any liability of the
               Facility Agent or the Collateral Management Agent arising under or in connection with
               any Finance Document or the Transaction Security shall be limited to the amount of
               actual loss which has been finally judicially determined to have been suffered (as
               determined by reference to the date of default of the Facility Agent or the Collateral
               Management Agent or, if later, the date on which the loss arises as a result of such
               default) but without reference to any special conditions or circumstances known to the
               Facility Agent or the Collateral Management Agent at any time which increase the
               amount of that loss. In no event shall the Facility Agent or the Collateral Management
               Agent be liable for any loss of profits, goodwill, reputation, business opportunity or
               anticipated saving, or for special, punitive, indirect or consequential damages, whether or
               not the Facility Agent has been advised of the possibility of such loss or damages.

30.10         Lenders' indemnity to the Facility Agent and the Collateral Management Agent

        (a)    Each Lender shall (in proportion to its share of the Total Commitments or, if the Total
               Commitments are then zero, to its share of the Total Commitments immediately prior to
               their reduction to zero) indemnify the Facility Agent and the Collateral Management
               Agent, within three (3) Business Days of demand, against any cost, loss or liability
               (including, without limitation, for negligence or any other category of liability whatsoever)
               incurred by the Facility Agent and the Collateral Management Agent (as the case may be)
               (otherwise than by reason of the Facility Agent’s and the Collateral Management Agent’s
               (as the case may be) gross negligence or wilful misconduct) (or, in the case of any cost,
               loss or liability pursuant to clause 34.11 (Disruption to Payment Systems etc.)
               notwithstanding the Facility Agent’s and the Collateral Management Agent’s (as the case
               may be) negligence, gross negligence or any other category of liability whatsoever but
               not including any claim based on the fraud of the Facility Agent or the Collateral
               Management Agent (as the case may be) in acting as Facility Agent or Collateral
               Management Agent under the Finance Documents (unless the Facility Agent or the
               Collateral Management Agent (as the case may be) has been reimbursed by an Obligor
               pursuant to a Finance Document).

        (b)    Subject to paragraph (c) below, the Company shall immediately on demand reimburse
               any Lender for any payment that Lender makes to the Facility Agent or the Collateral
               Management Agent pursuant to paragraph (a) above.

        (c)    Paragraph (b) above shall not apply to the extent that the indemnity payment in respect of
               which the Lender claims reimbursement relates to a liability of the Facility Agent or the
               Collateral Management Agent to an Obligor.

30.11         Resignation of the Facility Agent and the Collateral Management Agent

        (a)    The Facility Agent and/or the Collateral Management Agent may resign and appoint one
               of their respective Affiliates acting through an office:




BD-#32148460-v3                                  151
             (i)    in the Netherlands; or

             (ii)   elsewhere in the European Union or the United Kingdom, provided that, if on the
                    basis of the laws and regulations in force prior to the appointment, such
                    appointment would result in any amount becoming payable under or pursuant to
                    clause 15 (Tax gross-up and indemnities) or clause 16 (Increased Costs) the
                    Borrowers may refuse the resignation and/or appointment;

             as successor by giving notice to the Lenders and the Company.

      (b)    Alternatively the Facility Agent and/or the Collateral Management Agent may resign by
             giving thirty (30) days' notice to the Lenders and the Company, in which case the Majority
             Lenders (after consultation with the Company) may appoint a successor Facility Agent
             and/or the Collateral Management Agent (as the case may be).

      (c)    If the Majority Lenders have not appointed a successor Facility Agent and/or the
             Collateral Management Agent in accordance with paragraph (b) above within twenty (20)
             days after notice of resignation was given, the retiring Facility Agent and/or the Collateral
             Management Agent (as the case may be) (after consultation with the Company) may
             appoint a successor Facility Agent and/or Collateral Management Agent (as the case
             may be) (acting through an office in the Netherlands or, subject to paragraph (a)(ii)
             above, elsewhere in the European Union or the United Kingdom).

      (d)    If the Facility Agent or the Collateral Management Agent wishes to resign because (acting
             reasonably) it has concluded that it is no longer appropriate for it to remain as agent and
             the Facility Agent or the Collateral Management Agent is entitled to appoint a successor
             under paragraph (c) above, it may (if it concludes (acting reasonably) that it is necessary
             to do so in order to persuade the proposed successor Facility Agent or Collateral
             Management Agent to become a party to this Agreement in such capacity) agree with the
             proposed successor amendments to this clause 30 and any other term of this Agreement
             dealing with the rights or obligations of the Facility Agent or Collateral Management Agent
             (as the case may be) consistent with then current market practice for the appointment
             and protection of corporate trustees together with any reasonable amendments to the
             agency fee payable under this Agreement which are consistent with the successor
             Facility Agent’s or Collateral Management Agent’s normal fee rates and those
             amendments will bind the Parties. Any amendments relating to matters which are not
             merely technical or administrative and/or relating to agency fees shall be subject to the
             prior consent of the Majority Lenders.

      (e)    The retiring Facility Agent and/or Collateral Management Agent shall make available to
             the successor such documents and records and provide such assistance as the
             successor may reasonably request for the purposes of performing its functions as Facility
             Agent and/or Collateral Management Agent under the Finance Documents. The
             Company shall, within three (3) Business Days of demand, reimburse the retiring Facility
             Agent and/or Collateral Management Agent for the amount of all costs and expenses
             (including legal fees) properly incurred by it in making available such documents and
             records and providing such assistance.

      (f)    The Facility Agent’s or the Collateral Management Agent’s resignation notice shall only
             take effect upon the appointment of a successor.

      (g)    Upon the appointment of a successor, the retiring Facility Agent and/or Collateral
             Management Agent shall be discharged from any further obligation in respect of the
             Finance Documents (other than its obligations under paragraph (e) above) but shall
             remain entitled to the benefit of clause 17.3 (Indemnity to the Facility Agent and/or
             Collateral Management Agent) and this clause 30 (and any agency fees for the account
             of the retiring Facility Agent and/or Collateral Management Agent (as the case may be)
             shall cease to accrue from (and shall be payable on) that date). Any successor and each
             of the other Parties shall have the same rights and obligations amongst themselves as
             they would have had if such successor had been an original Party.



BD-#32148460-v3                                 152
        (h)    The Facility Agent shall resign in accordance with clause 30.11 above (and, to the extent
               applicable, shall use reasonable endeavours to appoint a successor pursuant to such
               clause) if on or after the date which is three (3) months before the earliest FATCA
               Application Date relating to any payment to the Facility Agent under the Finance
               Documents, either:

               (i)     the Facility Agent fails to respond to a request under clause 15.7 (FATCA
                       Information) and the Company or a Lender reasonably believes that the Facility
                       Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after that
                       FATCA Application Date;

               (ii)    the information supplied by the Facility Agent pursuant to clause 15.7 (FATCA
                       Information) indicates that the Facility Agent will not be (or will have ceased to be)
                       a FATCA Exempt Party on or after that FATCA Application Date; or

               (iii)   the Facility Agent notifies the Company and the Lenders that the Facility Agent will
                       not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
                       Application Date;

        and (in each case) the Company or a Lender reasonably believes that a Party will be required to
        make a FATCA Deduction that would not be required if the Facility Agent were a FATCA
        Exempt Party, and the Company or that Lender, by notice to the Facility Agent, requires it to
        resign.

30.12         Replacement of the Facility Agent or Collateral Management Agent

        (a)    After consultation with the Company, the Majority Lenders may, by giving thirty (30) days'
               notice to the Facility Agent or Collateral Management Agent (as the case may be) (or, in
               respect of the Facility Agent, at any time the Facility Agent is an Impaired Agent, by
               giving any shorter notice determined by the Majority Lenders) replace the Facility Agent
               or Collateral Management Agent (as the case may be) by appointing a successor.

        (b)    The retiring Facility Agent or Collateral Management Agent (as the case may be) shall (at
               its own cost if it is an Impaired Agent and otherwise at the expense of the Lenders) make
               available to its successor such documents and records and provide such assistance as
               the successor may reasonably request for the purposes of performing its functions as
               Facility Agent or Collateral Management Agent (as the case may be) under the Finance
               Documents.

        (c)    The appointment of the successor Facility Agent or Collateral Management Agent (as the
               case may be) shall take effect on the date specified in the notice from the Majority
               Lenders to the retiring Facility Agent or Collateral Management Agent (as the case may
               be). As from this date, the retiring Facility Agent or Collateral Management Agent (as the
               case may be) shall be discharged from any further obligation in respect of the Finance
               Documents (other than its obligations under paragraph (b) above) but shall remain
               entitled to the benefit of clause 17.3 (Indemnity to the Facility Agent or Collateral
               Management Agent) and this clause 30 (and any agency fees for the account of the
               retiring Facility Agent or Collateral Management Agent (as the case may be) shall cease
               to accrue from (and shall be payable on) that date).

        (d)    Any successor Facility Agent or Collateral Management Agent (as the case may be) and
               each of the other Parties shall have the same rights and obligations amongst themselves
               as they would have had if such successor had been an original Party.

30.13         Confidentiality

        (a)    In acting as agent for the Finance Parties, the Facility Agent and Collateral Management
               Agent (as the case may be) shall be regarded as acting through its agency or collateral
               management division (as applicable), which shall be treated as a separate entity from any
               other of its divisions or departments.



BD-#32148460-v3                                    153
        (b)    If information is received by another division or department of the Facility Agent or
               Collateral Management Agent (as the case may be), it may be treated as confidential to
               that division or department and the Facility Agent or Collateral Management Agent (as
               the case may be) shall not be deemed to have notice of it.

        (c)    Notwithstanding any other provision of any Finance Document to the contrary, none of
               the Facility Agent, the Collateral Management Agent nor the Co-Ordinator is obliged to
               disclose to any other person (i) any confidential information or (ii) any other information if
               the disclosure would, or might in its reasonable opinion, constitute a breach of any law or
               regulation or a breach of a fiduciary duty.

30.14         Relationship with the Lenders

        (a)    Subject to clause 27.9 (Pro rata interest settlement), each of the Facility Agent and
               Collateral Management Agent may treat the person shown in its records as Lender at the
               opening of business (in the place of the Facility Agent or Collateral Management Agent
               (as the case may be) principal office as notified to the Finance Parties from time to time)
               as the Lender acting through its Facility Office:

               (i)    entitled to or liable for any payment due under any Finance Document on that day;
                      and

               (ii)   entitled to receive and act upon any notice, request, document or communication
                      or make any decision or determination under any Finance Document made or
                      delivered on that day,

               unless it has received not less than five (5) Business Days' prior notice from that Lender
               to the contrary in accordance with the terms of this Agreement.

        (b)    Any Lender may by notice to the Facility Agent and Collateral Management Agent appoint
               a person to receive on its behalf all notices, communications, information and documents
               to be made or despatched to that Lender under the Finance Documents. Such notice
               shall contain the address, email and (where communication by electronic mail or other
               electronic means is permitted under clause 36.6 (Electronic communication)) electronic
               mail address and/or any other information required to enable the sending and receipt of
               information by that means (and, in each case, the department or officer, if any, for whose
               attention communication is to be made) and be treated as a notification of a substitute
               address, electronic mail address, department and officer by that Lender for the purposes
               of clause 36.2 (Addresses) and paragraph (a)(ii) of clause 36.6 (Electronic
               communication) and the Facility Agent and Collateral Management Agent shall be entitled
               to treat such person as the person entitled to receive all such notices, communications,
               information and documents as though that person were that Lender.

30.15         Credit appraisal by the Lenders and Issuing Bank

        Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
        connection with any Finance Document, each Lender and Issuing Bank confirms to the Facility
        Agent, the Collateral Management Agent and each Issuing Bank that it has been, and will
        continue to be, solely responsible for making its own independent appraisal and investigation of
        all risks arising under or in connection with any Finance Document including but not limited to:

        (a)    the financial condition, status and nature of each member of the Group;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security and any other agreement, arrangement or document entered
               into, made or executed in anticipation of, under or in connection with any Finance
               Document or the Transaction Security;

        (c)    whether that Lender or Issuing Bank has recourse, and the nature and extent of that
               recourse, against any Party or any of its respective assets under or in connection with



BD-#32148460-v3                                   154
               any Finance Document, the Transaction Security, the transactions contemplated by the
               Finance Documents or any other agreement, arrangement or document entered into,
               made or executed in anticipation of, under or in connection with any Finance Document
               or the Transaction Security;

        (d)    the adequacy, accuracy or completeness of the Reports and any other information
               provided by the Facility Agent, the Collateral Management Agent, any Party or by any
               other person under or in connection with any Finance Document, the transactions
               contemplated by any Finance Document or any other agreement, arrangement or
               document entered into, made or executed in anticipation of, under or in connection with
               any Finance Document; and

        (e)    the right or title of any person in or to, or the value or sufficiency of any part of the
               Charged Property, the priority of any of the Transaction Security or the existence of any
               Security affecting the Charged Property.

30.16         Compliance appraisal by the Lenders

        Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
        connection with any compliance issues, each Lender confirms to the Facility Agent and the
        Collateral Management Agent that it has been, and will continue to be, solely responsible for
        making its own independent appraisal and investigation of all compliance related risks arising
        under or in connection with any activities of the Obligors, the Spanish Pledgors and the South
        African Pledge Counterparties including but not limited to:

        (a)    activities in the Sensitive Zones;

        (b)    any Utilisation of a Fronted Facility affected by compliance related matters; and

        (c)    the adequacy, accuracy or completeness of any information the Facility Agent or the
               Collateral Management Agent may (but has no obligation to) communicate to a Lender in
               relation to a counterparty (whether supplier or purchaser), products, origins or nature of a
               transaction.

30.17         Reference Banks

        If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of which it is an
        Affiliate) ceases to be a Lender, the Facility Agent shall (in consultation with the Company)
        appoint another Lender or an Affiliate of a Lender to replace that Reference Bank.

30.18         Facility Agent's and Collateral Management Agent’s management time

        (a)    Any amount payable to the Facility Agent or the Collateral Management Agent under
               clause 17.3 (Indemnity to the Facility Agent or Collateral Management Agent), clause 19
               (Costs and expenses) and clause 30.10 (Lenders' indemnity to the Facility Agent and the
               Collateral Management Agent) shall include the cost of utilising the Facility Agent's or
               Collateral Management Agent’s (as the case may be) management time or other
               resources and will be calculated on the basis of such reasonable daily or hourly rates as
               the Facility Agent or the Collateral Management Agent (as the case may be) may notify to
               the Company and the Lenders, and is in addition to any fee paid or payable to the Facility
               Agent or the Collateral Management Agent under clause 14 (Fees).

        (b)    Any cost of utilising the Facility Agent's or Collateral Management Agent’s (as the case
               may be) management time or other resources shall include, without limitation, any such
               costs in connection with clause 28.2 (Disenfranchisement on Debt Purchase
               Transactions entered into by Parent Affiliates).




BD-#32148460-v3                                     155
 30.19            Deduction from amounts payable by the Facility Agent

            If any Party owes an amount to the Facility Agent or the Collateral Management Agent under
            the Finance Documents the Facility Agent or the Collateral Management Agent (as the case
            may be) may, after giving notice to that Party, deduct an amount not exceeding that amount
            from any payment to that Party which the Facility Agent or the Collateral Management Agent (as
            the case may be) would otherwise be obliged to make under the Finance Documents and apply
            the amount deducted in or towards satisfaction of the amount owed. For the purposes of the
            Finance Documents that Party shall be regarded as having received any amount so deducted.

31          The Security Agent
     31.1         Security Agent as trustee

            (a)    Subject to clause 31.2 (German law security property) below, the Security Agent declares
                   that it holds the Transaction Security (to the extent possible under applicable law) on trust
                   for the Secured Parties on the terms contained in this Agreement. For the purpose of the
                   Moroccan Pledge, the Security Agent is irrevocably appointed by the Secured Parties as
                   their agent for the purpose of executing the Moroccan Pledge, and to register, manage
                   and enforce the Moroccan Pledge on the terms of this clause 31.

            (b)    Each of the Facility Agent, the Collateral Management Agent, the Co-Ordinator, the
                   Issuing Bank and each Lender authorises the Security Agent to perform the duties,
                   obligations and responsibilities and to exercise the rights, powers, authorities and
                   discretions specifically given to the Security Agent under or in connection with the
                   Finance Documents and any Multi-Party TPA Agreement together with any other
                   incidental rights, powers, authorities and discretions (even if it involves self-contracting
                   (autocontratación), multi-representation or conflict of interest), including, without
                   limitation, to enter and raise into Spanish public status before a Spanish public notary any
                   document related to this mandate and, specifically, those deemed necessary or
                   appropriate according to the mandate received (including, but not limited to, documents
                   of formalisation, acknowledgement, confirmation, modification or release, acceptance of
                   any security interest and acceptance of acknowledgement of debts by Obligors).

     31.2         German law security property

            (a)    Each of the Secured Parties (other than the Security Agent) hereby appoints the Security
                   Agent as trustee (Treuhänder) and administrator for the purpose of accepting and
                   administering the Charged Property governed by German law (German Security
                   Property) for and on behalf of the other Secured Parties.

            (b)    The Security Agent shall:

                   (i)    hold and administer and, as the case may be, release any German Security
                          Property which is security assigned (Sicherungseigentum/Sicherungsabtretung) or
                          otherwise transferred under a non-accessory security right (nichtakzessorische
                          Sicherheit) to it as trustee (treuhänderisch) for the benefit of the Secured Parties;
                          and

                   (ii)   administer and, as the case may be, release any German Security Property which
                          is pledged (Verpfändung) or otherwise transferred to the Secured Parties under an
                          accessory security right (akzessorische Sicherheit) as agent.

            (c)    Each of the Secured Parties hereby authorises the Security Agent (whether or not by or
                   through employees or agents):

                   (i)    to exercise such rights, remedies, powers and discretions as are specifically
                          delegated to or conferred upon the Security Agent under the German Security
                          Property together with such powers and discretions as are reasonably incidental
                          thereto;


 BD-#32148460-v3                                      156
               (ii)    to take such action on its behalf as may from time to time be authorised under or in
                       accordance with the German Security Property; and

               (iii)   to accept as its representative (Stellvertreter) any pledge or other creation of any
                       accessory security right granted in favour of such Secured Parties in connection
                       with the Debt Documents and to agree to and execute on its behalf as its
                       representative (Stellvertreter) any amendments, releases and/or alterations to any
                       German Security Property which creates a pledge or any other accessory security
                       right (akzessorische Sicherheit) including the release or confirmation of release of
                       such German Security Property.

        (d)    Each Secured Party releases the Security Agent from any applicable restrictions on
               entering into any transaction as a representative of:

               (i)     two or more principals contracting with each other; and

               (ii)    one or more principals with whom it is contracting in its own name,

               including in particular from the restrictions provided for in section 181 of the German Civil
               Code (Bürgerliches Gesetzbuch), and similar restrictions applicable to it pursuant to any
               other applicable law, in each case to the extent legally possible to such Secured Party. A
               Secured Party which is barred by its constitutional documents or by-laws from granting
               such exemption shall notify the Security Agent accordingly.

        (e)    The Security Agent shall be entitled to grant sub-powers of attorney (and shall be entitled
               to release any sub-attorney from the restrictions referred to in paragraph (d) above).

        (f)    Each Secured Party hereby ratifies and approves all acts and declarations previously
               done by the Security Agent on such Secured Party's behalf.

 31.3         Parallel debt (Covenant to pay the Security Agent)

        (a)    Notwithstanding any other provision of this Agreement, each Obligor hereby irrevocably
               and unconditionally undertakes to pay to the Security Agent, as creditor in its own right
               and not as representative of the other Secured Parties, sums equal to and in the currency
               of each amount payable by the Obligors to each of the Secured Parties under each of the
               Finance Documents as and when that amount falls due for payment under the relevant
               Finance Document or would have fallen due but for any discharge resulting from failure of
               another Secured Party to take appropriate steps, in insolvency proceedings affecting the
               Obligor, to preserve its entitlement to be paid that amount.

        (b)    The Security Agent shall have its own independent right to demand payment of the
               amounts payable by the Obligors under this clause 31.3 irrespective of any discharge of
               the Obligor’s obligation to pay those amounts to the other Secured Parties resulting from
               failure by them to take appropriate steps, in insolvency proceedings affecting the Obligor,
               to preserve their entitlement to be paid those amounts.

        (c)    Any amount due and payable by an Obligor to the Security Agent under this clause 31.3
               shall be decreased to the extent that the other Secured Parties have received (and are
               able to retain) payment in full of the corresponding amount under the other provisions of
               the Finance Documents and any amount due and payable by the Obligors to the other
               Secured Parties under those provisions shall be decreased to the extent that the Security
               Agent has received (and is able to retain) payment in full of the corresponding amount
               under this clause 31.3.

 31.4         Enforcement through Security Agent only

        The Secured Parties shall not have any independent power to enforce, or have recourse to, any
        of the First Security or to exercise any right, power, authority or discretion arising under the First
        Security Documents except through the Security Agent.



BD-#32148460-v3                                   157
        If any Secured Party (other than the Security Agent) is a party to any of the Spanish Pledges it
        shall promptly upon being requested by the Facility Agent to do so grant a power of attorney or
        other sufficient authority to the Security Agent to enable the Security Agent to exercise any
        rights, discretions or powers or to grant any consents or releases under such Spanish Pledges.

 31.5         Instructions

        (a)    The Security Agent shall:

               (i)     subject to paragraphs (d) and (e) below exercise or refrain from exercising any
                       right, power, authority or discretion vested in it as Security Agent in accordance
                       with any instructions given to it by the Majority Lenders (or the Facility Agent on
                       their behalf);

               (ii)    not be liable for any act (or omission) if it acts (or refrains from acting) in
                       accordance with paragraph (i) above (or if this Agreement stipulates the matter is a
                       decision for any other Lender or group of Lenders in accordance with instructions
                       given to it by that Lender or group of Lenders).

        (b)    The Security Agent shall be entitled to request instructions, or clarification of any
               instruction, from the Majority Lenders (or the Facility Agent on their behalf) (or, if this
               Agreement stipulates the matter is a decision for any other Lender or group of Lenders,
               from that Lender or group of Lenders) as to whether, and in what manner, it should
               exercise or refrain from exercising any right, power, authority or discretion and the
               Security Agent may refrain from acting unless and until it receives those instructions or
               that clarification.

        (c)    Save in the case of decisions stipulated to be a matter for any other Lender or group of
               Lenders under this Agreement and unless a contrary intention appears in this Agreement,
               any instructions given to the Security Agent by the Majority Lenders shall override any
               conflicting instructions given by any other Parties and will be binding on all Secured
               Parties.

        (d)    Paragraph (a) above shall not apply:

               (i)     where a contrary indication appears in this Agreement;

               (ii)    where this Agreement requires the Security Agent to act in a specified manner or
                       to take a specified action; or

               (iii)   in respect of any provision which protects the Security Agent's own position in its
                       personal capacity as opposed to its role of Security Agent for the Secured Parties
                       including, without limitation, clauses 31.8 (No duty to account) to clause 31.13
                       (Exclusion of liability), clause 31.16 (Confidentiality) to clause 31.22 (Custodians
                       and nominees) and clause 31.25 (Acceptance of title) to clause 31.29
                       (Disapplication of Trustee Acts).

        (e)    The Security Agent may refrain from acting in accordance with any instructions of any
               Lender or group of Lenders until it has received any indemnification and/or security that it
               may in its discretion require (which may be greater in extent than that contained in the
               Finance Documents and which may include payment in advance) for any cost, loss or
               liability (together with any associated VAT) which it may incur in complying with those
               instructions.

        (f)    Without prejudice to the provisions of the remainder of this clause 31.5, in the absence of
               instructions, the Security Agent may act (or refrain from acting) as it considers in its
               discretion to be appropriate.




BD-#32148460-v3                                   158
 31.6         Duties of the Security Agent

        (a)    The Security Agent's duties under the Finance Documents are solely mechanical and
               administrative in nature.

        (b)    The Security Agent shall promptly:

               (i)    forward to the Facility Agent a copy of any document received by the Security
                      Agent from any Obligor, any Spanish Pledgor or any South African Pledge
                      Counterparty under any Finance Document; and

               (ii)   forward to a Party the original or a copy of any document which is delivered to the
                      Security Agent for that Party by any other Party.

        (c)    Except where a Finance Document specifically provides otherwise, the Security Agent is
               not obliged to review or check the adequacy, accuracy or completeness of any document
               it forwards to another Party.

        (d)    If the Security Agent receives notice from a Party referring to any Finance Document,
               describing a Default and stating that the circumstance described is a Default, it shall
               promptly notify the Facility Agent.

        (e)    The Security Agent shall have only those duties, obligations and responsibilities
               expressly specified in the Finance Documents to which it is expressed to be a party (and
               no others shall be implied).

 31.7         No fiduciary duties to Obligors

        Nothing in this agreement constitutes the Security Agent as an agent, trustee or fiduciary of any
        Obligor.

 31.8         No duty to account

        The Security Agent shall not be bound to account to any other Secured Party for any sum or the
        profit element of any sum received by it for its own account.

 31.9         Business with the Group

        The Security Agent may accept deposits from, lend money to and generally engage in any kind
        of banking or other business with any member of the Group.

31.10         Rights and discretions

        (a)    The Security Agent may:

               (i)    rely on any representation, communication, notice or document believed by it to be
                      genuine, correct and appropriately authorised;

               (ii)   assume that:

                      (A)   any instructions received by it from the Majority Lenders, the Lenders or any
                            group of Lenders are duly given in accordance with the terms of the Finance
                            Documents;

                      (B)   unless it has received actual notice of revocation, that those instructions
                            have not been revoked; and




BD-#32148460-v3                                  159
                     (C)   if it receives any instructions to act in relation to the Transaction Security,
                           that all applicable conditions under the Finance Documents for so acting
                           have been satisfied; and

             (iii)   rely on a certificate from any person:

                     (A)   as to any matter of fact or circumstance which might reasonably be expected
                           to be within the knowledge of that person; or

                     (B)   to the effect that such person approves of any particular dealing, transaction,
                           step, action or thing,

                       as sufficient evidence that that is the case and, in the case of paragraph (A)
                       above, may assume the truth and accuracy of that certificate.

      (b)    The Security Agent may assume (unless it has received notice to the contrary in its
             capacity as security trustee for the Secured Parties) that:

             (i)     no Default has occurred;

             (ii)    any right, power, authority or discretion vested in any Party or any group of
                     Lenders has not been exercised; and

             (iii)   any notice made by the Company is made on behalf of and with the consent and
                     knowledge of all the Obligors.

      (c)    The Security Agent may engage and pay for the advice or services of any lawyers,
             accountants, tax advisers, surveyors or other professional advisers or experts.

      (d)    Without prejudice to the generality of paragraph (c) above or paragraph (e) below, the
             Security Agent may at any time engage and pay for the services of any lawyers to act as
             independent counsel to the Security Agent (and so separate from any lawyers instructed
             by the Lenders and/or the Facility Agent) if the Security Agent in its reasonable opinion
             deems this to be desirable.

      (e)    The Security Agent may rely on the advice or services of any lawyers, accountants, tax
             advisers, surveyors or other professional advisers or experts (whether obtained by the
             Security Agent or by any other Secured Party) and shall not be responsible or liable for
             any losses to any person, any diminution in value or any liability arising as a result of its
             so relying.

      (f)    The Security Agent, any Receiver and any Delegate may act in relation to the Finance
             Documents and the Transaction Security through its officers, employees and agents and
             shall not:

             (i)     be liable for any error of judgment made by any such person; or

             (ii)    be bound to supervise, or be in any way responsible for any loss incurred by
                     reason of misconduct, omission or default on the part of any such person,

             unless such error or such loss was directly caused by the Security Agent's, Receiver's or
             Delegate's gross negligence or wilful misconduct.

      (g)    Unless this Agreement expressly specifies otherwise, the Security Agent may disclose to
             any other Party any information it reasonably believes it has received as security trustee
             under this Agreement.

      (h)    Notwithstanding any other provision of any Finance Document to the contrary, the
             Security Agent is not obliged to do or omit to do anything if it would, or might in its




BD-#32148460-v3                                  160
               reasonable opinion, constitute a breach of any law or regulation or a breach of a fiduciary
               duty or duty of confidentiality.

        (i)    Notwithstanding any provision of any Finance Document to the contrary, the Security
               Agent is not obliged to expend or risk its own funds or otherwise incur any financial
               liability in the performance of its duties, obligations or responsibilities or the exercise of
               any right, power, authority or discretion if it has grounds for believing the repayment of
               such funds or adequate indemnity against, or security for, such risk or liability is not
               reasonably assured to it.

31.11         Responsibility for documentation

        None of the Security Agent, any Receiver nor any Delegate is responsible or liable for:

        (a)    the adequacy, accuracy or completeness of any information (whether oral or written)
               supplied by the Security Agent, an Obligor or any other person in or in connection with
               any Finance Document or the transactions contemplated in the Finance Documents or
               any other agreement, arrangement or document entered into, made or executed in
               anticipation of, under or in connection with any Finance Document;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security or any other agreement, arrangement or document entered into,
               made or executed in anticipation of, under or in connection with any Finance Document
               or the Transaction Security; or

        (c)    any determination as to whether any information provided or to be provided to any
               Secured Party is non-public information the use of which may be regulated or prohibited
               by applicable law or regulation relating to insider dealing or otherwise.

31.12         No duty to monitor

        The Security Agent shall not be bound to enquire:

        (a)    whether or not any Default has occurred;

        (b)    as to the performance, default or any breach by any Party of its obligations under any
               Finance Document; or

        (c)    whether any event specified in any Finance Document has occurred.

31.13         Exclusion of liability

        (a)    Without limiting paragraph (b) below (and without prejudice to any other provision of any
               Finance Document excluding or limiting the liability of the Security Agent, any Receiver or
               Delegate), none of the Security Agent, any Receiver nor any Delegate will be liable for:

               (i)     any damages, costs or losses to any person, any diminution in value, or any
                       liability whatsoever arising as a result of taking or not taking any action under or in
                       connection with any Finance Document or the Transaction Security unless directly
                       caused by its gross negligence or wilful misconduct;

               (ii)    exercising or not exercising any right, power, authority or discretion given to it by,
                       or in connection with, any Finance Document, the Transaction Security or any
                       other agreement, arrangement or document entered into, made or executed in
                       anticipation of, under or in connection with, any Finance Document or the
                       Transaction Security;

               (iii)   any shortfall which arises on the enforcement or realisation of the Transaction
                       Security; or




BD-#32148460-v3                                    161
               (iv)   without prejudice to the generality of paragraphs (i) to (iii) above, any damages,
                      costs, losses, diminution in value or liability whatsoever arising as a result of:

                      (A)   any act, event or circumstance not reasonably within its control; or

                      (B)   the general risks of investment in, or the holding of assets in, any
                            jurisdiction,

                      including (in each case and without limitation) such damages, costs, losses,
                      diminution in value or liability arising as a result of: nationalisation, expropriation or
                      other governmental actions; any regulation, currency restriction, devaluation or
                      fluctuation; market conditions affecting the execution or settlement of transactions
                      or the value of assets; breakdown, failure or malfunction of any third party
                      transport, telecommunications, computer services or systems; natural disasters or
                      acts of God; war, terrorism, insurrection or revolution; or strikes or industrial action.

        (b)    No Party (other than the Security Agent, that Receiver or that Delegate (as applicable))
               may take any proceedings against any officer, employee or agent of the Security Agent, a
               Receiver or a Delegate in respect of any claim it might have against the Security Agent, a
               Receiver or a Delegate or in respect of any act or omission of any kind by that officer,
               employee or agent in relation to any Finance Document or any Transaction Security and
               any officer, employee or agent of the Security Agent, a Receiver or a Delegate may rely
               on this clause subject to clause 1.5 (Third party rights) and the provisions of the Third
               Parties Act.

        (c)    Nothing in this Agreement shall oblige the Security Agent to carry out:

               (i)    any "know your customer" or other checks in relation to any person; or

               (ii)   any check on the extent to which any transaction contemplated by this Agreement
                      might be unlawful for any other Secured Party,

               on behalf of any other Secured Party and each other Secured Party confirms to the
               Security Agent that it is solely responsible for any such checks it is required to carry out
               and that it may not rely on any statement in relation to such checks made by the Security
               Agent.

        (d)    Without prejudice to any provision of any Finance Document excluding or limiting the
               liability of the Security Agent, any Receiver or Delegate, any liability of the Security
               Agent, any Receiver or Delegate arising under or in connection with any Finance
               Document or the Transaction Security shall be limited to the amount of actual loss which
               has been finally judicially determined to have been suffered (as determined by reference
               to the date of default of the Security Agent, Receiver or Delegate (as the case may be)
               or, if later, the date on which the loss arises as a result of such default) but without
               reference to any special conditions or circumstances known to the Security Agent,
               Receiver or Delegate (as the case may be) at any time which increase the amount of that
               loss. In no event shall the Security Agent, any Receiver or Delegate be liable for any loss
               of profits, goodwill, reputation, business opportunity or anticipated saving, or for special,
               punitive, indirect or consequential damages, whether or not the Security Agent, Receiver
               or Delegate (as the case may be) has been advised of the possibility of such loss or
               damages.

31.14         Lenders' indemnity to the Security Agent

        (a)    Each Lender shall (in the proportion that its Commitments bear to the Total Commitments
               for the time being (or, if the Total Commitments are zero, immediately prior to their being
               reduced to zero)), indemnify the Security Agent and every Receiver and every Delegate,
               within three (3) Business Days of demand, against any cost, loss or liability incurred by
               any of them (otherwise than by reason of the relevant Security Agent's, Receiver's or
               Delegate's gross negligence or wilful misconduct) in acting as Security Agent, Receiver or


BD-#32148460-v3                                    162
               Delegate under, or exercising any authority conferred under, the Debt Documents (unless
               the relevant Security Agent, Receiver or Delegate has been reimbursed by an Obligor
               pursuant to a Finance Document).

        (b)    Subject to paragraph (c) below, the Company shall immediately on demand reimburse
               any Lender for any payment that Lender makes to the Security Agent pursuant to
               paragraph (a) above.

        (c)    Paragraph (b) above shall not apply to the extent that the indemnity payment in respect of
               which the Lender claims reimbursement relates to a liability of the Security Agent to an
               Obligor.

31.15         Resignation of the Security Agent

        (a)    The Security Agent may resign and appoint one of its Affiliates as successor by giving
               notice to the Lenders and the Company.

        (b)    Alternatively the Security Agent may resign by giving thirty (30) days' notice to the
               Lenders and the Company, in which case the Majority Lenders may appoint a successor
               Security Agent.

        (c)    If the Majority Lenders have not appointed a successor Security Agent in accordance with
               paragraph (b) above within twenty (20) days after notice of resignation was given, the
               retiring Security Agent (after consultation with the Facility Agent) may appoint a
               successor Security Agent.

        (d)    The retiring Security Agent shall make available to the successor Agent such documents
               and records and provide such assistance as the successor Security Agent may
               reasonably request for the purposes of performing its functions as Security Agent under
               the Finance Documents. The Company shall, within three (3) Business Days of demand,
               reimburse the retiring Security Agent for the amount of all costs and expenses (including
               legal fees) properly incurred by it in making available such documents and records and
               providing such assistance.

        (e)    The Security Agent's resignation notice shall only take effect upon:

               (i)    the appointment of a successor; and

               (ii)   the transfer of all the Transaction Security to that successor.

        (f)    Upon the appointment of a successor, the retiring Security Agent shall be discharged
               from any further obligation in respect of the Finance Documents (other than its obligations
               under paragraph (b) of clause 31.27 (Winding up of trust) and paragraph (d) above) but
               shall remain entitled to the benefit of this clause 31 and clause 17.4 (Indemnity to the
               Security Agent) (and any Security Agent fees for the account of the retiring Security
               Agent shall cease to accrue from (and shall be payable on) that date). Any successor
               and each of the other Parties shall have the same rights and obligations amongst
               themselves as they would have had if that successor had been an original Party.

        (g)    The Majority Lenders may, by notice to the Security Agent, require it to resign in
               accordance with paragraph (b) above. In this event, the Security Agent shall resign in
               accordance with paragraph (b) above.

31.16         Confidentiality

        (a)    In acting as trustee for the Secured Parties, the Security Agent shall be regarded as
               acting through its trustee division which shall be treated as a separate entity from any
               other of its divisions or departments.




BD-#32148460-v3                                   163
        (b)    If information is received by another division or department of the Security Agent, it may
               be treated as confidential to that division or department and the Security Agent shall not
               be deemed to have notice of it.

        (c)    Notwithstanding any other provision of any Finance Document to the contrary, the
               Security Agent is not obliged to disclose to any other person (i) any confidential
               information or (ii) any other information if the disclosure would, or might in its reasonable
               opinion, constitute a breach of any law or regulation or a breach of a fiduciary duty.

31.17         Information from the Lenders

        Each Lender shall supply the Security Agent with any information that the Security Agent may
        reasonably specify as being necessary or desirable to enable the Security Agent to perform its
        functions as Security Agent.

31.18         Credit appraisal by the Secured Parties

        Without affecting the responsibility of any Obligor for information supplied by it or on its behalf in
        connection with any Finance Document, each Secured Party confirms to the Security Agent that
        it has been, and will continue to be, solely responsible for making its own independent appraisal
        and investigation of all risks arising under or in connection with any Finance Document including
        but not limited to:

        (a)    the financial condition, status and nature of each member of the Group;

        (b)    the legality, validity, effectiveness, adequacy or enforceability of any Finance Document,
               the Transaction Security and any other agreement, arrangement or document entered
               into, made or executed in anticipation of, under or in connection with any Finance
               Document or the Transaction Security;

        (c)    whether that Secured Party has recourse, and the nature and extent of that recourse,
               against any Party or any of its respective assets under or in connection with any Finance
               Document, the Transaction Security, the transactions contemplated by the Finance
               Documents or any other agreement, arrangement or document entered into, made or
               executed in anticipation of, under or in connection with any Finance Document or the
               Transaction Security;

        (d)    the adequacy, accuracy or completeness of any information provided by the Security
               Agent, any Party or by any other person under or in connection with any Finance
               Document, the transactions contemplated by any Finance Document or any other
               agreement, arrangement or document entered into, made or executed in anticipation of,
               under or in connection with any Finance Document; and

        (e)    the right or title of any person in or to, or the value or sufficiency of any part of the
               Charged Property, the priority of any of the Transaction Security or the existence of any
               Security affecting the Charged Property.

31.19         Reliance and engagement letters

        The Security Agent may obtain and rely on any certificate or report from any Obligor's auditor
        and may enter into any reliance letter or engagement letter relating to that certificate or report
        on such terms as it may consider appropriate (including, without limitation, restrictions on the
        auditor's liability and the extent to which that certificate or report may be relied on or disclosed).

31.20         No responsibility to perfect Transaction Security

        The Security Agent shall not be liable for any failure to:

        (a)    require the deposit with it of any deed or document certifying, representing or constituting
               the title of any Obligor or any Spanish Pledgor to any of the Charged Property;



BD-#32148460-v3                                   164
        (b)    obtain any licence, consent or other authority for the execution, delivery, legality, validity,
               enforceability or admissibility in evidence of any Finance Document or the Transaction
               Security;

        (c)    register, file or record or otherwise protect any of the Transaction Security (or the priority
               of any of the Transaction Security) under any law or regulation or to give notice to any
               person of the execution of any Finance Document or of the Transaction Security;

        (d)    take, or to require any Obligor or any Spanish Pledgor to take, any step to perfect its title
               to any of the Charged Property or to render the Transaction Security effective or to
               secure the creation of any ancillary Security under any law or regulation; or

        (e)    require any further assurance in relation to any Transaction Security Document.

31.21         Insurance by Security Agent

        (a)    The Security Agent shall not be obliged:

               (i)     to insure any of the Charged Property;

               (ii)    to require any other person to maintain any insurance; or

               (iii)   to verify any obligation to arrange or maintain insurance contained in any Finance
                       Document.

               and the Security Agent shall not be liable for any damages, costs or losses to any person
               as a result of the lack of, or inadequacy of, any such insurance.

        (b)    Where the Security Agent is named on any insurance policy as an insured party, it shall
               not be liable for any damages, costs or losses to any person as a result of its failure to
               notify the insurers of any material fact relating to the risk assumed by such insurers or
               any other information of any kind, unless the Majority Lenders request it to do so in
               writing and the Security Agent fails to do so within fourteen (14) days after receipt of that
               request.

31.22         Custodians and nominees

        The Security Agent may appoint and pay any person to act as a custodian or nominee on any
        terms in relation to any asset of the trust as the Security Agent may determine, including for the
        purpose of depositing with a custodian this Agreement or any document relating to the trust
        created under this Agreement and the Security Agent shall not be responsible for any loss,
        liability, expense, demand, cost, claim or proceedings incurred by reason of the misconduct,
        omission or default on the part of any person appointed by it under this Agreement or be bound
        to supervise the proceedings or acts of any person.

31.23         Delegation by the Security Agent

        (a)    Each of the Security Agent, any Receiver and any Delegate may, at any time, delegate
               by power of attorney or otherwise to any person for any period, all or any right, power,
               authority or discretion vested in it as Security Agent, Receiver or Delegate.

        (b)    That delegation may be made upon any terms and conditions (including the power to
               sub-delegate) and subject to any restrictions that the Security Agent, that Receiver or that
               Delegate (as the case may be) may, in its discretion, think fit in the interests of the
               Secured Parties.

        (c)    The Security Agent, Receiver or Delegate shall not be bound to supervise, or be in any
               way responsible for any loss incurred by reason of any misconduct, omission or default
               on the part of, any such delegate or sub-delegate.




BD-#32148460-v3                                   165
31.24         Additional Security Agents

        (a)    The Security Agent may at any time appoint (and subsequently remove) any person to
               act as a separate trustee or as a co-trustee jointly with it:

               (i)     if it considers that appointment to be in the interests of the Secured Parties; or

               (ii)    for the purposes of conforming to any legal requirement, restriction or condition
                       which the Security Agent deems to be relevant; or

               (iii)   for obtaining or enforcing any judgment in any jurisdiction,

               and the Security Agent shall give prior notice to the Company and the Lenders of that
               appointment.

        (b)    Any person so appointed shall have the rights, powers, authorities and discretions (not
               exceeding those given to the Security Agent under or in connection with the Finance
               Documents) and the duties, obligations and responsibilities that are given or imposed by
               the instrument of appointment.

        (c)    The remuneration that the Security Agent may pay to that person, and any costs and
               expenses (together with any applicable VAT) incurred by that person in performing its
               functions pursuant to that appointment shall, for the purposes of this Agreement, be
               treated as costs and expenses incurred by the Security Agent.

31.25         Acceptance of title

        The Security Agent shall be entitled to accept without enquiry, and shall not be obliged to
        investigate, any right and title that any Obligor or any Spanish Pledgor may have to any of the
        Charged Property and shall not be liable for, or bound to require any Obligor or any Spanish
        Pledgor to remedy, any defect in its right or title.

31.26         Releases

        Upon a disposal of any of the Charged Property pursuant to the enforcement of the Transaction
        Security by a Receiver or the Security Agent, the Security Agent is irrevocably authorised (at
        the cost of the Obligors and without any consent, sanction, authority or further confirmation from
        any other Secured Party) release, without recourse or warranty, that property from the
        Transaction Security, any release of the Transaction Security or other claim over that asset and
        to issue any certificates of non-crystallisation of floating charges that may be required or
        desirable.

31.27         Winding up of trust

        If the Security Agent, with the approval of the Facility Agent, determines that:

        (a)    all of the Secured Obligations and all other obligations secured by the Transaction
               Security Documents have been fully and finally discharged; and

        (b)    no Secured Party is under any commitment, obligation or liability (actual or contingent) to
               make advances or provide other financial accommodation to any Obligor pursuant to the
               Finance Documents,

               then:

               (i)     the trusts set out in this Agreement shall be wound up and the Security Agent shall
                       release, without recourse or warranty, all of the Transaction Security and the rights
                       of the Security Agent under each of the Transaction Security Documents; and




BD-#32148460-v3                                    166
               (ii)   any Security Agent which has resigned pursuant to clause 31.15 (Resignation of
                      the Security Agent) shall release, without recourse or warranty, all of its rights
                      under each Transaction Security Document.

31.28         Powers supplemental to Trustee Acts

        The rights, powers, authorities and discretions given to the Security Agent under or in
        connection with the Finance Documents shall be supplemental to the Trustee Act 1925 and the
        Trustee Act 2000 and in addition to any which may be vested in the Security Agent by law or
        regulation or otherwise.

31.29         Disapplication of Trustee Acts

        Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security Agent in relation
        to the trusts constituted by this Agreement. Where there are any inconsistencies between the
        Trustee Act 1925 or the Trustee Act 2000 and the provisions of this Agreement, the provisions
        of this Agreement shall, to the extent allowed by law and regulation, prevail and, in the case of
        any inconsistency with the Trustee Act 2000, the provisions of this Agreement shall constitute a
        restriction or exclusion for the purposes of that Act.

31.30         Order of Application

        All amounts from time to time received or recovered by the Security Agent pursuant to the terms
        of any Finance Documents, under clause 31.3 (Parallel Debt (Covenant to pay the Security
        Agent)), or in connection with the realisation or enforcement of all or any part of the Transaction
        Security shall be held by the Security Agent on trust to apply them at any time as the Security
        Agent (in its discretion) sees fit, to the extent permitted by applicable law, in the following order
        of priority:

        (a)    in discharging pro rata and pari passu any sums owing to the Security Agent (in its
               capacity as such) (other than pursuant to clause (a) (Parallel debt (Covenant to pay the
               Security Agent)), any Receiver or any Delegate;

        (b)    in payment or distribution to the Facility Agent, on its behalf and on behalf of the other
               Secured Parties, for application towards the discharge pro rata and pari passu of all sums
               due and payable by any Obligor, any Spanish Pledgor or any South African Pledge
               Counterparty to such parties under any of the Finance Documents in accordance with
               clause 34.6 (Partial payments);

        (c)    if none of the Obligors is under any further actual or contingent liability under any Finance
               Document, in payment or distribution pro rata to any person to whom the Security Agent
               is obliged to pay or distribute in priority to any Obligor; and

        (d)    the balance, if any, in payment or distribution to the relevant Obligor.

31.31         Investment of proceeds

        Prior to the application of the proceeds of the Transaction Security in accordance with
        clause 31.30 (Order of Application) the Security Agent may, at its discretion, hold all or part of
        those proceeds in one or more interest bearing (if any) suspense accounts with any Acceptable
        Bank (including itself) and for so long as the Security Agent thinks fit (the interest (if any) being
        credited to the relevant account) pending the application from time to time of those monies at
        the Security Agent's discretion in accordance with the provisions of clause 31.30 (Order of
        Application).

31.32         Currency conversion

        (a)    For the purpose of, or pending the discharge of, any of the Secured Obligations the
               Security Agent may convert any moneys received or recovered by the Security Agent



BD-#32148460-v3                                   167
                   from one currency to another, at the spot rate at which the Security Agent is able to
                   purchase the currency in which the Secured Obligations are due with the amount
                   received.

            (b)    The obligations of any Obligor to pay in the due currency shall only be satisfied to the
                   extent of the amount of the due currency purchased after deducting the costs of
                   conversion.

 31.33            Permitted Deductions

            The Security Agent shall be entitled (a) to set aside by way of reserve amounts required to meet
            and (b) to make and pay, any deductions and withholdings (on account of Taxes or otherwise)
            which it is or may be required by any law or regulation to make from any distribution or payment
            made by it under this Agreement, and to pay all Taxes which may be assessed against it in
            respect of any of the Charged Property, or as a consequence of performing its duties or
            exercising its rights, powers, authorities and discretions, or by virtue of its capacity as Security
            Agent under any of the Finance Documents or otherwise (other than in connection with its
            remuneration for performing its duties under this Agreement).

 31.34            Good discharge

            (a)    Any distribution or payment to be made in respect of the Secured Obligations by the
                   Security Agent may be made to the Facility Agent on behalf of the Lenders and any
                   distribution or payment made in that way shall be a good discharge, to the extent of that
                   payment or distribution, by the Security Agent.

            (b)    The Security Agent is under no obligation to make payment to the Facility Agent in the
                   same currency as that in which any Unpaid Sum is denominated.

 31.35            Amounts received by Obligors

            If any of the Obligors receives or recovers any amount which, under the terms of any of the
            Finance Documents, should have been paid to the Security Agent, that Obligor will hold the
            amount received or recovered on trust for the Security Agent and promptly pay that amount to
            the Security Agent for application in accordance with the terms of this Agreement.

 31.36            Application and consideration

            In consideration for the covenants given to the Security Agent by each Obligor in relation to
            clause 31.3 (Parallel Debt (Covenant to pay the Security Agent)), the Security Agent agrees
            with each Obligor to apply all moneys from time to time paid by such Obligor to the Security
            Agent in accordance with the foregoing provisions of this clause 31.

32          Conduct of Business by the Finance Parties

     32.1         No provision of this Agreement will:

            (a)    interfere with the right of any Finance Party to arrange its affairs (tax or otherwise) in
                   whatever manner it thinks fit;

            (b)    oblige any Finance Party to investigate or claim any credit, relief, remission or repayment
                   available to it or the extent, order and manner of any claim; or

            (c)    oblige any Finance Party to disclose any information relating to its affairs (tax or
                   otherwise) or any computations in respect of Tax.




 BD-#32148460-v3                                     168
     32.2         Each Facility B Lender agrees with the other Finance Parties that it will not without the
                  prior written consent of the Facility Agent or unless expressly provided in this Agreement:

            (a)    request, demand or accept repayment in respect of any Fronted Facility or accept any
                   payment in respect thereof directly from an Obligor, any Spanish Pledgor or any South
                   African Pledge Counterparty; or

            (b)    exercise any rights of set-off, combination of accounts or other remedy against any
                   Obligor, any Spanish Pledgor or any South African Pledge Counterparty or allow to exist
                   or receive the benefit of any Security, guarantee or other assurance against loss
                   otherwise than pursuant to the Finance Documents,

                  and each Facility B Lender agrees that any payments received by it otherwise than in
                  accordance with clause 34 (Payment mechanics) or recoveries by way of set-off, in each
                  case from the Obligors, any Spanish Pledgor or any South African Pledge Counterparty,
                  shall be held by it for the benefit of all Finance Parties and applied in accordance with
                  clause 33 (Sharing among the Finance Parties).

     32.3         Each Lender agrees with the other Finance Parties that it will on each Monday (or if such
                  date is not a Business Day, on the next Business Day) falling in the week after the date of
                  issue of a scheduled Borrowing Base Report in accordance with clause 22.7(a)(i) (being
                  every week) until all Availability Periods have expired deliver to the Collateral Management
                  Agent a utilisation report in the form set out in Schedule 17 (Form of Lender utilisation
                  report).

33          Sharing among the Finance Parties
     33.1         Payments to Finance Parties

            (a)    Subject to clause 25.4(c) (Withdrawals from the Collection Account) and to paragraph (ii)
                   below, if a Finance Party (each a Recovering Party) receives or recovers any amount
                   from an Obligor, any Spanish Pledgor or any South African Pledge Counterparty (or from
                   a third party in respect of an obligation owing to it by an Obligor) other than in accordance
                   with clause 34 (Payment mechanics) (including any amounts under or in connection with
                   any Multi-Party TPA Agreement, FX Hedging Provider Hedging Agreement or Deed of
                   Undertaking) (a Recovered Amount) and applies that amount to a payment due under
                   the Finance Documents or in connection with any Multi-Party TPA Agreement or FX
                   Hedging Provider Hedging Agreement then:

                   (i)     the Recovering Party shall, within three (3) Business Days, notify details of the
                           receipt or recovery, to the Facility Agent;

                   (ii)    the Facility Agent shall determine whether the receipt or recovery is in excess of
                           the amount the Recovering Party would have been paid had the receipt or recovery
                           been received or made by the Facility Agent and distributed in accordance with
                           clause 34 (Payment mechanics), without taking account of any Tax which would be
                           imposed on the Facility Agent in relation to the receipt, recovery or distribution; and

                   (iii)   the Recovering Party shall, within three (3) Business Days of demand by the
                           Facility Agent, pay to the Facility Agent an amount (the Sharing Payment) equal to
                           such receipt or recovery less any amount which the Facility Agent determines may
                           be retained by the Recovering Party as its share of any payment to be made, in
                           accordance with clause 34.6 (Partial payments).

            (b)    Paragraph (a) above shall not apply to any amount received or recovered by an Issuing
                   Bank in respect of any cash cover provided for the benefit of that Issuing Bank.




 BD-#32148460-v3                                       169
 33.2         Redistribution of payments

        The Facility Agent shall treat the Sharing Payment as if it had been paid by the relevant Obligor
        and distribute it between the Finance Parties (other than the Recovering Party) (the Sharing
        Parties) in accordance with clause 34.6 (Partial payments) towards the obligations of that
        Obligor to the Sharing Parties.

 33.3         Recovering Party's rights

        On a distribution by the Facility Agent under clause 33.2 (Redistribution of payments) of a
        payment received by a Recovering Party from an Obligor, as between the relevant Obligor and
        the Recovering Party, an amount of the Recovered Amount equal to the Sharing Payment will
        be treated as not having been paid by that Obligor.

 33.4         Reversal of redistribution

        If any part of the Sharing Payment received or recovered by a Recovering Party becomes
        repayable and is repaid by that Recovering Party, then:

        (a)    each Sharing Party shall, upon request of the Facility Agent, pay to the Facility Agent for
               the account of that Recovering Party an amount equal to the appropriate part of its share
               of the Sharing Payment (together with an amount as is necessary to reimburse that
               Recovering Party for its proportion of any interest on the Sharing Payment which that
               Recovering Party is required to pay) (the Redistributed Amount); and

        (b)    as between the relevant Obligor and each relevant Sharing Party, an amount equal to the
               relevant Redistributed Amount will be treated as not having been paid by that Obligor.

 33.5         Exceptions

        (a)    This clause 33 shall not apply to the extent that the Recovering Party would not, after
               making any payment pursuant to this clause, have a valid and enforceable claim against
               the relevant Obligor.

        (b)    A Recovering Party is not obliged to share with any other Finance Party any amount
               which the Recovering Party has received or recovered as a result of taking legal or
               arbitration proceedings, if:

               (i)    it notified the other Finance Party of the legal or arbitration proceedings; and

               (ii)   the other Finance Party had an opportunity to participate in those legal or
                      arbitration proceedings but did not do so as soon as reasonably practicable having
                      received notice and did not take separate legal or arbitration proceedings.




BD-#32148460-v3                                   170
                                                   Section 11
                                                 Administration

34          Payment mechanics
     34.1         Payments to the Facility Agent

            (a)    On each date on which an Obligor or a Lender is required to make a payment under a
                   Finance Document that Obligor or Lender shall make the same available to the Facility
                   Agent (unless a contrary indication appears in a Finance Document) for value on the due
                   date at the time and in such funds specified by the Facility Agent as being customary at
                   the time for settlement of transactions in the relevant currency in the place of payment.

            (b)    Payment shall be made to such account in the principal financial centre of the country of
                   that currency (or, in relation to euro, in a principal financial centre in such Participating
                   Member State or London, as specified by the Facility Agent) and with such bank as the
                   Facility Agent, in each case, specifies.

            (c)    For the avoidance of doubt, each Obligor agrees that it shall not (without the prior written
                   consent of the Facility Agent) make any payment under any of the Facilities directly to a
                   Lender.

     34.2         Distributions by the Facility Agent

            Each payment received by the Facility Agent under the Finance Documents for another Party
            shall, subject to clause 34.3 (Distributions to an Obligor) and clause 34.4 (Clawback and pre-
            funding) be made available by the Facility Agent as soon as practicable after receipt to the Party
            entitled to receive payment in accordance with this Agreement (in the case of a Lender, for the
            account of its Facility Office), to such account as that Party may notify to the Facility Agent by
            not less than five (5) Business Days' notice with a bank specified by that Party in the principal
            financial centre of the country of that currency (or, in relation to euro, in the principal financial
            centre of a Participating Member State or London, as specified by that Party). Payments shall
            be applied in or towards payment pro rata of any unpaid amount owing to the Facility Agent, the
            Collateral Management Agent, the Co-Ordinator, the Security Agent, the Issuing Bank (including
            without limitation under clauses 6.4, 6.10 to 6.12 and 6.26) under those Finance Documents
            prior to interest on, or the principal amount of, the Loans or any fees, expenses, indemnities or
            other amounts, payable to any other Person hereunder.

     34.3         Distributions to an Obligor

            The Facility Agent may (with the consent of the Obligor or in accordance with clause 35 (Set-
            Off)) apply any amount received by it for that Obligor in or towards payment (on the date and in
            the currency and funds of receipt) of any amount due from that Obligor under the Finance
            Documents or in or towards purchase of any amount of any currency to be so applied.

     34.4         Clawback and pre-funding

            (a)    Where a sum is to be paid to the Facility Agent under the Finance Documents for another
                   Party, the Facility Agent is not obliged to pay that sum to that other Party (or to enter into
                   or perform any related exchange contract) until it has been able to establish to its
                   satisfaction that it has actually received that sum.

            (b)    Unless paragraph (c) below applies, if the Facility Agent pays an amount to another Party
                   and it proves to be the case that the Facility Agent had not actually received that amount,
                   then the Party to whom that amount (or the proceeds of any related exchange contract)
                   was paid by the Facility Agent shall on demand refund the same to the Facility Agent
                   together with interest on that amount from the date of payment to the date of receipt by
                   the Facility Agent, calculated by the Facility Agent to reflect its cost of funds.




 BD-#32148460-v3                                      171
        (c)    If the Facility Agent is willing to make available amounts for the account of a Borrower
               before receiving funds from the Lenders then if and to the extent that the Facility Agent
               does so but it proves to be the case that it does not then receive funds from a Lender in
               respect of a sum which it paid to the Borrower:

               (i)    the Facility Agent shall notify the Borrower of that Lender's identity and the
                      Borrower shall on demand refund it to the Facility Agent; and

               (ii)   the Lender by whom those funds should have been made available or, if that
                      Lender fails to do so, the Borrowers shall on demand pay to the Facility Agent the
                      amount (as certified by the Facility Agent) which will indemnify the Facility Agent
                      against any funding cost incurred by it as a result of paying out that sum before
                      receiving those funds from that Lender.

 34.5         Impaired Agent

        (a)    If, at any time, the Facility Agent becomes an Impaired Agent, an Obligor or a Lender
               which is required to make a payment under the Finance Documents to the Facility Agent
               in accordance with clause 34.1 (Payments to the Facility Agent) may instead either:

               (i)    pay that amount direct to the required recipient(s); or

               (ii)   if in its absolute discretion it considers that it is not reasonably practicable to pay
                      that amount directly to the required recipient(s), pay that amount or the relevant
                      part of that amount to an interest-bearing account held with an Acceptable Bank
                      within the meaning of paragraph (a) of the definition of Acceptable Bank and in
                      relation to which no Insolvency Event has occurred and is continuing, in the name
                      of the Obligor or the Lender making the payment (the Paying Party) and
                      designated as a trust account for the benefit of the Party or Parties beneficially
                      entitled to that payment under the Finance Documents (the Recipient Party or
                      Recipient Parties).

               In each case such payments must be made on the due date for payment under the
               Finance Documents.

        (b)    All interest accrued on the amount standing to the credit of the trust account shall be for
               the benefit of the Recipient Party or the Recipient Parties pro rata to their respective
               entitlements.

        (c)    A Party which has made a payment in accordance with this clause 34.5 shall be
               discharged of the relevant payment obligation under the Finance Documents and shall
               not take any credit risk with respect to the amounts standing to the credit of the trust
               account.

        (d)    Promptly upon the appointment of a successor Facility Agent in accordance with
               clause 30.12 (Replacement of the Facility Agent or Collateral Management Agent), each
               Paying Party shall (other than to the extent that that Party has given an instruction
               pursuant to paragraph (e) below) give all requisite instructions to the bank with whom the
               trust account is held to transfer the amount (together with any accrued interest) to the
               successor Facility Agent for distribution to the relevant Recipient Party or Recipient
               Parties in accordance with clause 34.2 (Distributions by the Facility Agent).

        (e)    A Paying Party shall, promptly upon request by a Recipient Party and to the extent:

               (i)    that it has not given an instruction pursuant to paragraph (d) above; and

               (ii)   that it has been provided with the necessary information by that Recipient Party,

               give all requisite instructions to the bank with whom the trust account is held to transfer
               the relevant amount (together with any accrued interest) to that Recipient Party.



BD-#32148460-v3                                   172
 34.6         Partial payments

        (a)    If the Facility Agent receives a payment for application against amounts due in respect of
               any Finance Documents that is insufficient to discharge all the amounts then due and
               payable by an Obligor under those Finance Documents, the Facility Agent shall apply that
               payment towards the obligations of that Obligor under those Finance Documents in the
               following order:

               (i)     first, in or towards payment pro rata of any unpaid amount owing to the Facility
                       Agent, the Collateral Management Agent, the Co-Ordinator, the Security Agent, the
                       Issuing Bank ((including without limitation under clauses 6.4, 6.10 to 6.12 and
                       6.26)) under those Finance Documents;

               (ii)    secondly, in or towards payment to the Secured Parties pro rata of any accrued
                       interest, fee or commission due but unpaid under the First Finance Documents;

               (iii)   thirdly, in or towards payment to the Secured Parties pro rata of any principal due
                       but unpaid under those First Finance Documents;

               (iv)    fourthly, in or towards payment pro rata of any other sum due but unpaid under
                       the First Finance Documents; and

               (v)     fifthly, in or towards any sum due put unpaid in relation to the Second Secured
                       Obligations.

        (b)    The Facility Agent shall, if so directed by the Majority Lenders, vary the order set out in
               paragraphs (a)(ii) to (iv) above.

        (c)    Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 34.7         Set-off by Obligors

        All payments to be made by an Obligor under the Finance Documents shall be calculated and
        be made without (and free and clear of any deduction for) set-off or counterclaim.

 34.8         Business Days

        (a)    Any payment under the Finance Documents which is due to be made on a day that is not
               a Business Day shall be made on the next Business Day in the same calendar month (if
               there is one) or the preceding Business Day (if there is not).

        (b)    During any extension of the due date for payment of any principal or Unpaid Sum under
               this Agreement interest is payable on the principal or Unpaid Sum at the rate payable on
               the original due date.

 34.9         Currency of account

        (a)    Subject to paragraphs (b) to (e) below, the Base Currency is the currency of account and
               payment for any sum due from an Obligor under any Finance Document.

        (b)    A repayment of a Utilisation or a part of a Utilisation shall be made in the currency in
               which that Utilisation is denominated on its due date.

        (c)    Each repayment of interest shall be made in the currency in which the sum in respect of
               which the interest is payable was denominated when that interest accrued.

        (d)    Each payment in respect of costs, expenses or Taxes shall be made in the currency in
               which the costs, expenses or Taxes are incurred.




BD-#32148460-v3                                   173
        (e)    Any amount expressed to be payable in a currency other than Base Currency shall be
               paid in that other currency.

34.10         Change of currency

        (a)    Unless otherwise prohibited by law, if more than one currency or currency unit are at the
               same time recognised by the central bank of any country as the lawful currency of that
               country, then:

               (i)    any reference in the Finance Documents to, and any obligations arising under the
                      Finance Documents in, the currency of that country shall be translated into, or paid
                      in, the currency or currency unit of that country designated by the Facility Agent
                      (after consultation with the Company); and

               (ii)   any translation from one currency or currency unit to another shall be at the official
                      rate of exchange recognised by the central bank for the conversion of that currency
                      or currency unit into the other, rounded up or down by the Facility Agent (acting
                      reasonably).

        (b)    If a change in any currency of a country occurs, this Agreement will, to the extent the
               Facility Agent (acting reasonably and after consultation with the Company) specifies to be
               necessary, be amended to comply with any generally accepted conventions and market
               practice in the Relevant Interbank Market and otherwise to reflect the change in currency,
               with the intention of putting the Obligors and the Finance Parties in the same position as
               if the change had not occurred.

34.11         Disruption to Payment Systems etc.

        If either the Facility Agent determines (in its discretion) that a Disruption Event has occurred or
        the Facility Agent is notified by the Company that a Disruption Event has occurred:

        (a)    the Facility Agent may, and shall if requested to do so by the Company, consult with the
               Company with a view to agreeing with the Company such changes to the operation or
               administration of the Facility as the Facility Agent may deem necessary in the
               circumstances;

        (b)    the Facility Agent shall not be obliged to consult with the Company in relation to any
               changes mentioned in paragraph (a) if, in its opinion, it is not practicable to do so in the
               circumstances and, in any event, shall have no obligation to agree to such changes;

        (c)    the Facility Agent may consult with the Finance Parties in relation to any changes
               mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion, it is not
               practicable to do so in the circumstances;

        (d)    any such changes agreed upon by the Facility Agent and the Company shall (whether or
               not it is finally determined that a Disruption Event has occurred) be binding upon the
               Parties as an amendment to (or, as the case may be, waiver of) the terms of the Finance
               Documents notwithstanding the provisions of clause 40 (Amendments and Waivers);

        (e)    the Facility Agent shall not be liable for any damages, costs or losses to any person, any
               diminution in value or any liability whatsoever (including, without limitation for negligence,
               gross negligence or any other category of liability whatsoever but not including any claim
               based on the fraud of the Facility Agent) arising as a result of its taking, or failing to take,
               any actions pursuant to or in connection with this clause 34.11; and

        (f)    the Facility Agent shall notify the Finance Parties of all changes agreed pursuant to
               paragraph (d) above.




BD-#32148460-v3                                    174
35          Set-Off

            Without prejudice to clause 32.2 and subject to the Legal Reservations, a Finance Party may
            set off any matured obligation due from an Obligor under the Finance Documents (to the extent
            beneficially owned by that Finance Party) against any matured obligation owed by that Finance
            Party to that Obligor, regardless of the place of payment, booking branch or currency of either
            obligation. If the obligations are in different currencies, the Finance Party may convert either
            obligation at a market rate of exchange in its usual course of business for the purpose of the
            set-off.

36          Notices
     36.1         Communications in writing

            Any communication to be made under or in connection with the Finance Documents shall be
            made in writing and, unless otherwise stated, may be made by email or letter.

     36.2         Addresses

            The address and email (and the department or officer, if any, for whose attention the
            communication is to be made) of each Party for any communication or document to be made or
            delivered under or in connection with the Finance Documents is:

            (a)    in the case of each Obligor, as follows:

                   10, Akti Kondili
                   Piraeus 185 45
                   Greece

                   Email: sfokas@ampni.com

                   Attention: Mr Spyros Fokas

            (b)    in the case of each Lender, that notified in writing to the Facility Agent on or prior to the
                   date on which it becomes a Party; and

            (c)    in the case of the Facility Agent or the Security Agent, as follows:

                   ABN AMRO Bank N.V.
                   Agency Syndicated Loans
                   Attn: Team 1
                   Gustav Mahlerlaan 10 (HQ9037)
                   1082 PP Amsterdam
                   The Netherlands

                   E-mail: ABN.AMRO.Agency.Team.1@nl.abnamro.com

            (d)    in the case of the Collateral Management Agent, as follows:

                   ABN AMRO Bank N.V.
                   Credit & Collateral Management

                   Att: Nelli Oganesian / Anastasia.Romm - HQ0051
                   Gustav Mahlerlaan 10
                   1082 PP Amsterdam
                   The Netherlands

                   T + 31 (0) 20 343 6703




 BD-#32148460-v3                                      175
               E-mail: nelli.organesian@nl.abnamro.com and anastasia.romm@nl.abnamro.com

        (e)    in the case of the Issuing Banks, as follows:

               ABN AMRO Bank N.V.
               Att: Nydhal El Mahfoudhi
               Gustav Mahlerlaan 10
               1082 PP Amsterdam
               The Netherlands

               Email: nydhal.elmahfoudhi@nl.abnamro.com

               Tel:   +31 (0) 20 6 282 337

        (f)    in the case of the Overdraft Bank, as follows:

               ABN AMRO Bank N.V.
               Att: Nydhal El Mahfoudhi
               Gustav Mahlerlaan 10
               1082 PP Amsterdam
               The Netherlands

               Email: nydhal.elmahfoudhi@nl.abnamro.com

               Tel:   +31 (0) 20 6 282 337

        or any substitute address, email or department or officer as the Party may notify to the Facility
        Agent (or the Facility Agent may notify to the other Parties, if a change is made by the Facility
        Agent) by not less than five (5) Business Days' notice.

 36.3         Delivery

        (a)    Any communication or document made or delivered by one person to another under or in
               connection with the Finance Documents will only be effective:

               (i)    if by way of email, when received in legible form; or

               (ii)   if by way of letter, when it has been left at the relevant address or five (5) Business
                      Days after being deposited in the post postage prepaid in an envelope addressed
                      to it at that address,

               and, if a particular department or officer is specified as part of its address details provided
               under clause 36.2 (Addresses), if addressed to that department or officer.

        (b)    Any communication or document to be made or delivered to the Facility Agent, the
               Collateral Management Agent or the Security Agent will be effective only when actually
               received by the Facility Agent, the Collateral Management Agent or Security Agent and
               then only if it is expressly marked for the attention of the department or officer identified
               with the Facility Agent's or Collateral Management Agent’s or Security Agent's signature
               below (or any substitute department or officer as the Facility Agent, the Collateral
               Management Agent or Security Agent shall specify for this purpose).

        (c)    All notices from or to an Obligor shall be sent through the Facility Agent.

        (d)    Any communication or document made or delivered to the Company in accordance with
               this clause 36.3 will be deemed to have been made or delivered to each of the Obligors.

        (e)    Any communication or document which becomes effective, in accordance with
               paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be deemed only
               to become effective on the following day.



BD-#32148460-v3                                   176
 36.4         Notification of address and email

        Promptly upon receipt of notification of an address or email or change of address or email
        pursuant to clause 36.2 (Addresses) or changing its own address or email, the Facility Agent
        shall notify the other Parties.

 36.5         Communication when Facility Agent is Impaired Agent

        If the Facility Agent is an Impaired Agent the Parties may, instead of communicating with each
        other through the Facility Agent, communicate with each other directly and (while the Facility
        Agent is an Impaired Agent) all the provisions of the Finance Documents which require
        communications to be made or notices to be given to or by the Facility Agent shall be varied so
        that communications may be made and notices given to or by the relevant Parties directly. This
        provision shall not operate after a replacement Facility Agent has been appointed.

 36.6         Electronic communication

        (a)    Any communication to be made between any two Parties under or in connection with the
               Finance Documents may be made by electronic mail or other electronic means to the
               extent that those two Parties agree that, unless and until notified to the contrary, this is to
               be an accepted form of communication and if those two Parties:

               (i)     notify each other in writing of their electronic mail address and/or any other
                       information required to enable the sending and receipt of information by that
                       means; and

               (ii)    notify each other of any change to their address or any other such information
                       supplied by them by not less than five (5) Business Days' notice.

        (b)    Any electronic communication made between those two Parties will be effective only
               when actually received in readable form and in the case of any electronic communication
               made by a Party to the Facility Agent, Collateral Management Agent or the Security
               Agent only if it is addressed in such a manner as the Facility Agent, Collateral
               Management Agent or Security Agent shall specify for this purpose.

        (c)    Any electronic communication which becomes effective, in accordance with paragraph (b)
               above, after 5.00 p.m. in the place of receipt shall be deemed only to become effective on
               the following day.

 36.7         Use of websites

        (a)    The Company may satisfy its obligation under this Agreement to deliver any information
               in relation to those Lenders (the Website Lenders) who accept this method of
               communication by posting this information onto an electronic website designated by the
               Company and the Facility Agent (the Designated Website) if:

               (i)     the Facility Agent expressly agrees (after consultation with each of the Lenders)
                       that it will accept communication of the information by this method;

               (ii)    both the Company and the Facility Agent are aware of the address of and any
                       relevant password specifications for the Designated Website; and

               (iii)   the information is in a format previously agreed between the Company and the
                       Facility Agent.

               If any Lender (a Paper Form Lender) does not agree to the delivery of information
               electronically then the Facility Agent shall notify the Company accordingly and the
               Company shall at its own cost supply the information to the Facility Agent (in sufficient
               copies for each Paper Form Lender) in paper form. In any event the Company shall at its




BD-#32148460-v3                                   177
                   own cost supply the Facility Agent with at least one copy in paper form of any information
                   required to be provided by it.

            (b)    The Facility Agent shall supply each Website Lender with the address of and any relevant
                   password specifications for the Designated Website following designation of that website
                   by the Company and the Facility Agent.

            (c)    The Company shall promptly upon becoming aware of its occurrence notify the Facility
                   Agent if:

                   (i)     the Designated Website cannot be accessed due to technical failure;

                   (ii)    the password specifications for the Designated Website change;

                   (iii)   any new information which is required to be provided under this Agreement is
                           posted onto the Designated Website;

                   (iv)    any existing information which has been provided under this Agreement and
                           posted onto the Designated Website is amended; or

                   (v)     the Company becomes aware that the Designated Website or any information
                           posted onto the Designated Website is or has been infected by any electronic virus
                           or similar software.

                   If the Company notifies the Facility Agent under paragraph (c)(i) or paragraph (c)(v)
                   above, all information to be provided by the Company under this Agreement after the
                   date of that notice shall be supplied in paper form unless and until the Facility Agent and
                   each Website Lender is satisfied that the circumstances giving rise to the notification are
                   no longer continuing.

            (d)    Any Website Lender may request, through the Facility Agent, one paper copy of any
                   information required to be provided under this Agreement which is posted onto the
                   Designated Website. The Company shall at its own cost comply with any such request
                   within ten (10) Business Days.

     36.8         English language

            (a)    Any notice given under or in connection with any Finance Document must be in English.

            (b)    All other documents provided under or in connection with any Finance Document must
                   be:

                   (i)     in English; or

                   (ii)    if not in English, and if so required by the Facility Agent, accompanied by a certified
                           English translation and, in this case, the English translation will prevail unless the
                           document is a constitutional, statutory or other official document.

37          Calculations and Certificates
     37.1         Accounts

            In any litigation or arbitration proceedings arising out of or in connection with a Finance
            Document, the entries made in the accounts maintained by a Finance Party are prima facie
            evidence of the matters to which they relate.




 BD-#32148460-v3                                       178
     37.2         Certificates and determinations

            Any certification or determination by a Finance Party of a rate or amount under any Finance
            Document is, in the absence of manifest error, conclusive evidence of the matters to which it
            relates.

     37.3         Day count convention

            Any interest, commission or fee accruing under a Finance Document will accrue from day to day
            and is calculated on the basis of the actual number of days elapsed and a year of 360 days or,
            in any case where the practice in the Relevant Interbank Market differs, in accordance with that
            market practice.

38          Partial Invalidity

            If, at any time, any provision of a Finance Documents is or becomes illegal, invalid or
            unenforceable in any respect under any law of any jurisdiction, neither the legality, validity or
            enforceability of the remaining provisions nor the legality, validity or enforceability of such
            provision under the law of any other jurisdiction will in any way be affected or impaired.

39          Remedies and Waivers
            No failure to exercise, nor any delay in exercising, on the part of any Finance Party or Secured
            Party, any right or remedy under a Finance Document shall operate as a waiver of any such
            right or remedy or constitute an election to affirm any Finance Document. No election to affirm
            any Finance Document on the part of any Finance Party or Secured Party shall be effective
            unless it is in writing. No single or partial exercise of any right or remedy shall prevent any
            further or other exercise or the exercise of any other right or remedy. The rights and remedies
            provided in each Finance Document are cumulative and not exclusive of any rights or remedies
            provided by law.

40          Amendments and Waivers
     40.1         Required consents

            (a)    Subject to clause 40.2 (All Lender matters) and clause 40.3 (Other exceptions), any term
                   of the Finance Documents may be amended or waived only with the consent of the
                   Majority Lenders and the Company and any such amendment or waiver will be binding on
                   all Parties.

            (b)    The Facility Agent may effect, on behalf of any Finance Party, any amendment or waiver
                   permitted by this clause 40.

            (c)    Without prejudice to the generality of paragraphs (c), (d) and (e) of clause 30.6 (Rights
                   and discretions), the Facility Agent may engage, pay for and rely on the services of
                   lawyers in determining the consent level required for and effecting any amendment or
                   waiver under this Agreement.

            (d)    Each Obligor agrees to any such amendment or waiver permitted by this clause 40 which
                   is agreed to by the Company. This includes any amendment or waiver which would, but
                   for this paragraph (d), require the consent of all of the Guarantors.

     40.2         All Lender matters

            (a)    An amendment or waiver that has the effect of changing or which relates to:

                   (i)   the definitions of Majority Lenders, Prohibited Person, Sanctions, Sanctions
                         Authority or Sanctions List in clause 1.1 (Definitions);




 BD-#32148460-v3                                    179
               (ii)     an extension to the date of payment of any amount under the Finance Documents
                        (other than in relation to clause 9 (Mandatory prepayment and cancellation));

               (iii)    a reduction in the Margin or a reduction in the amount of any payment of principal,
                        interest, fees or commission payable;

               (iv)     a change in currency of payment of any amount under the Finance Documents;

               (v)      an increase in any Commitment or the Total Commitments, an extension of the
                        Availability Period or any requirement that a cancellation of Commitments reduces
                        the Commitments rateably;

               (vi)     a change to a Borrower or Guarantors;

               (vii)    any provision which expressly requires the consent of all the Lenders;

               (viii)   clause 2.2 (Finance Parties' rights and obligations), clause 9 (Mandatory
                        prepayment and cancellation), clause 22.13 (Proof of Origin), clause 27 (Changes
                        to the Lenders), this clause 40, the governing law of any Finance Document or
                        clause 44.1 (Jurisdiction of English courts);

               (ix)     the nature or scope of:

                        (A)   the guarantee and indemnity granted under clause 20 (Guarantee and
                              Indemnity);

                        (B)   the Charged Property; or

                        (C)   the manner in which the proceeds of enforcement of the Transaction
                              Security are distributed; or

               (x)      subject to clause 40.5 (Release of non-eligible receivables by the Security Agent),
                        the release of any guarantee and indemnity granted under clause 20 (Guarantee
                        and Indemnity) or of any Transaction Security,

               shall not be made, or given, without the prior consent of all the Lenders.

 40.3         Other exceptions

        An amendment or waiver which relates to the rights or obligations of the Facility Agent, the
        Collateral Management Agent, the Issuing Bank, the Co-Ordinator, the Security Agent or FX
        Hedging Provider (each in their capacity as such) may not be effected without the consent of
        the Facility Agent, the Collateral Management Agent, the Issuing Bank, the Co-Ordinator, the
        Security Agent and the FX Hedging Provider.

 40.4         Excluded Commitments

        If any Lender fails to respond to a request for a consent, waiver, amendment of or in relation to
        any term of any Finance Document or any other vote of Lenders under the terms of this
        Agreement within ten (10) Business Days of that request being made (unless the Company and
        the Facility Agent agree to a longer time period in relation to any request):

        (a)    its Commitments hall not be included for the purpose of calculating the Total Commitment
               when ascertaining whether any relevant percentage (including, for the avoidance of
               doubt, unanimity) of Total Commitments has been obtained to approve that request; and

        (b)    its status as a Lender shall be disregarded for the purpose of ascertaining whether the
               agreement of any specified group of Lenders (including, for the avoidance of doubt, all
               the Lenders) has been obtained to approve that request.



BD-#32148460-v3                                    180
     40.5         Release of non-eligible receivables by the Security Agent

            Notwithstanding any other provision of any Finance Document, the Security Agent may in its
            sole discretion, and is hereby (without any further confirmation or instruction required)
            authorised to, execute a release from the Transaction Security from time to time of trade
            receivables which are not or have ceased to be Eligible Receivables and which have a face
            value in an amount which is less than $500,000 per receivable. The Security Agent (or the
            Facility Agent) shall notify the Lenders of any release made pursuant to this clause.

41          Confidentiality
     41.1         Confidential Information

            Each Finance Party agrees to use commercially reasonable efforts in accordance with safe and
            sound practices applicable to banks to keep all Confidential Information confidential and not to
            disclose it to anyone, save to the extent permitted by clause 41.2 (Disclosure of Confidential
            Information) and clause 41.3 (Disclosure to numbering service providers), and to ensure that all
            Confidential Information is protected with security measures and a degree of care that would
            apply to its own confidential information.

     41.2         Disclosure of Confidential Information

            Any Finance Party may disclose:

            (a)    to any of its Affiliates and Related Funds and any of its or their officers, directors,
                   employees, professional advisers, insurers, auditors, partners and Representatives such
                   Confidential Information as that Finance Party shall consider appropriate if any person to
                   whom the Confidential Information is to be given pursuant to this paragraph (a) is
                   informed in writing of its confidential nature and that some or all of such Confidential
                   Information may be price-sensitive information except that there shall be no such
                   requirement to so inform if the recipient is subject to professional obligations to maintain
                   the confidentiality of the information or is otherwise bound by requirements of
                   confidentiality in relation to the Confidential Information;

            (b)    to any person:

                   (i)     to (or through) whom it assigns or transfers (or may potentially assign or transfer)
                           all or any of its rights and/or obligations under one or more Finance Documents or
                           which succeeds (or which may potentially succeed) it as Facility Agent, Collateral
                           Management Agent or Security Agent and, in each case, to any of that person's
                           Affiliates, Related Funds, Representatives and professional advisers;

                   (ii)    with (or through) whom it enters into (or may potentially enter into), whether directly
                           or indirectly, any sub-participation in relation to, or any other transaction under
                           which payments are to be made or may be made by reference to, one or more
                           Finance Documents and/or one or more Obligors and to any of that person's
                           Affiliates, Related Funds, Representatives and professional advisers;

                   (iii)   appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
                           above applies to receive communications, notices, information or documents
                           delivered pursuant to the Finance Documents on its behalf (including, without
                           limitation, any person appointed under paragraph (b) of clause 30.14 (Relationship
                           with the Lenders));

                   (iv)    who invests in or otherwise finances (or may potentially invest in or otherwise
                           finance), directly or indirectly, any transaction referred to in paragraph (b)(i) or
                           (b)(ii) above;

                   (v)     to the Bankruptcy Court, in connection with a Sale Motion or otherwise to whom
                           information is required or requested to be disclosed by any court of competent


 BD-#32148460-v3                                       181
                        jurisdiction or any governmental, banking, taxation or other regulatory authority or
                        similar body, the rules of any relevant stock exchange or pursuant to any
                        applicable law or regulation;

               (vi)     to whom information is required to be disclosed in connection with, and for the
                        purposes of, any litigation, arbitration, administrative or other investigations,
                        proceedings or disputes;

               (vii)    to whom or for whose benefit that Finance Party charges, assigns or otherwise
                        creates Security (or may do so) pursuant to clause 27.8 (Security over Lenders'
                        rights);

               (viii)   who is a Party; or

               (ix)     with the consent of the Company;

                        in each case, such Confidential Information as that Finance Party shall consider
                        appropriate if:

                        (A)   in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
                              the Confidential Information is to be given has entered into a Confidentiality
                              Undertaking except that there shall be no requirement for a Confidentiality
                              Undertaking if the recipient is a professional adviser and is subject to
                              professional obligations to maintain the confidentiality of the Confidential
                              Information;

                        (B)   in relation to paragraph (b)(iv) above, the person to whom the Confidential
                              Information is to be given has entered into a Confidentiality Undertaking or is
                              otherwise bound by requirements of confidentiality in relation to the
                              Confidential Information they receive and is informed that some or all of such
                              Confidential Information may be price-sensitive information;

                        (C)   in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
                              whom the Confidential Information is to be given is informed of its
                              confidential nature and that some or all of such Confidential Information may
                              be price-sensitive information except that there shall be no requirement to so
                              inform if, in the opinion of that Finance Party, it is not practicable so to do in
                              the circumstances;

        (c)    to any person appointed by that Finance Party or by a person to whom paragraph (b)(i) or
               (b)(ii) above applies to provide administration or settlement services in respect of one or
               more of the Finance Documents including without limitation, in relation to the trading of
               participations in respect of the Finance Documents, such Confidential Information as may
               be required to be disclosed to enable such service provider to provide any of the services
               referred to in this paragraph (c) if the service provider to whom the Confidential
               Information is to be given has entered into a confidentiality agreement substantially in the
               form      of  the    LMA      Master    Confidentiality   Undertaking    for   Use     With
               Administration/Settlement Service Providers or such other form of confidentiality
               undertaking agreed between the Company and the relevant Finance Party; and

        (d)    to any rating agency (including its professional advisers) such Confidential Information as
               may be required to be disclosed to enable such rating agency to carry out its normal
               rating activities in relation to the Finance Documents and/or the Obligors.

 41.3         Disclosure to numbering service providers

        (a)    Any Finance Party may disclose to any national or international numbering service
               provider appointed by that Finance Party to provide identification numbering services in
               respect of this Agreement, the Facility and/or one or more Obligors the following
               information:



BD-#32148460-v3                                     182
               (i)      names of Obligors, the Spanish Pledgors and the South African Pledge
                        Counterparties;

               (ii)     country of domicile of Obligors, the Spanish Pledgors and the South African Pledge
                        Counterparties;

               (iii)    place of incorporation of Obligors, the Spanish Pledgors and the South African
                        Pledge Counterparties;

               (iv)     date of this Agreement;

               (v)      clause 43 (Governing Law);

               (vi)     the names of the Facility Agent, the Collateral Management Agent and the Co-
                        Ordinator;

               (vii)    amount of Total Commitments;

               (viii)   currency of the Facility;

               (ix)     type of Facility;

               (x)      ranking;

               (xi)     Termination Date;

               (xii)    changes to any of the information previously supplied pursuant to paragraphs (i) to
                        (xi) above; and

               (xiii)   such other information agreed between such Finance Party and the Company,

               to enable such numbering service provider to provide its usual syndicated loan
               numbering identification services.

        (b)    The Parties acknowledge and agree that each identification number assigned to this
               Agreement, the Facility and/or one or more Obligors by a numbering service provider and
               the information associated with each such number may be disclosed to users of its
               services in accordance with the standard terms and conditions of that numbering service
               provider.

        (c)    Each Obligor represents that none of the information set out in paragraphs (i) to (xiii) of
               paragraph (a) above is, nor will at any time be, unpublished price-sensitive information.

        (d)    The Facility Agent shall notify the Company and the other Finance Parties of:

               (i)      the name of any numbering service provider appointed by the Facility Agent in
                        respect of this Agreement, the Facility and/or one or more Obligors; and

               (ii)     the number or, as the case may be, numbers assigned to this Agreement, the
                        Facility and/or one or more Obligors by such numbering service provider.

 41.4         Entire agreement

        This clause 41 constitutes the entire agreement between the Parties in relation to the
        obligations of the Finance Parties under the Finance Documents regarding Confidential
        Information and supersedes any previous agreement, whether express or implied, regarding
        Confidential Information.




BD-#32148460-v3                                     183
     41.5         Inside information

            Each of the Finance Parties acknowledges that some or all of the Confidential Information is or
            may be price-sensitive information and that the use of such information may be regulated or
            prohibited by applicable legislation including securities law relating to insider dealing and market
            abuse and each of the Finance Parties undertakes not to use any Confidential Information for
            any unlawful purpose.

     41.6         Notification of disclosure

            Each of the Finance Parties agrees (to the extent permitted by law and regulation) to inform the
            Company:

            (a)    of the circumstances of any disclosure of Confidential Information made pursuant to
                   paragraph (b)(v) of clause 41.2 (Disclosure of Confidential Information) except where
                   such disclosure is made to any of the persons referred to in that paragraph during the
                   ordinary course of its supervisory or regulatory function; and

            (b)    upon becoming aware that Confidential Information has been disclosed in breach of this
                   clause 41.

     41.7         Continuing obligations

            The obligations in this clause 41 are continuing and, in particular, shall survive and remain
            binding on each Finance Party for a period of twelve (12) months from the earlier of:

            (a)    the date on which all amounts payable by the Obligors, the Spanish Pledgors and the
                   South African Pledge Counterparties under or in connection with the Finance Documents
                   have been paid in full and all Commitments have been cancelled or otherwise cease to
                   be available; and

            (b)    the date on which such Finance Party otherwise ceases to be a Finance Party.

42          Counterparts

            Each Finance Document may be executed in any number of counterparts, and this has the
            same effect as if the signatures on the counterparts were on a single copy of the Finance
            Document.




 BD-#32148460-v3                                     184
                                               Section 12
                                     Governing Law and Enforcement

43          Governing Law

            This Agreement and any non-contractual obligations arising out of or in connection with it are
            governed by English law.

44          Enforcement
     44.1         Jurisdiction of English courts

            (a)    The courts of England have exclusive jurisdiction to settle any dispute arising out of or in
                   connection with this Agreement (including a dispute relating to the existence, validity or
                   termination of this Agreement or any non-contractual obligation arising out of or in
                   connection with this Agreement) (a Dispute).

            (b)    The Parties agree that the courts of England are the most appropriate and convenient
                   courts to settle Disputes and accordingly no Party will argue to the contrary.

            (c)    This clause 44.1 is for the benefit of the Finance Parties and Secured Parties only. As a
                   result, no Finance Party or Secured Party shall be prevented from taking proceedings
                   relating to a Dispute in any other courts with jurisdiction. To the extent allowed by law,
                   the Finance Parties and Secured Parties may take concurrent proceedings in any number
                   of jurisdictions.

     44.2         Service of process

            (a)    Without prejudice to any other mode of service allowed under any relevant law, each
                   Obligor (other than an Obligor incorporated in England and Wales):

                   (i)    irrevocably appoints Portland Place Nominees Limited of c/o Riches & Company,
                          34 Anyards Road, Cobham, Surrey KT11 2LA as its agent for service of process in
                          relation to any proceedings before the English courts in connection with any
                          Finance Document; and

                   (ii)   agrees that failure by an agent for service of process to notify the relevant Obligor
                          of the process will not invalidate the proceedings concerned.

            (b)    If any person appointed as an agent for service of process is unable for any reason to act
                   as agent for service of process, the Company (on behalf of all the Obligors) must
                   immediately (and in any event within three (3) days of such event taking place) appoint
                   another agent on terms acceptable to the Facility Agent. Failing this, the Facility Agent
                   may appoint another agent for this purpose.

     44.3         Enforcement procedures in Spain

            (a)    This Agreement and any other Finance Document, at the discretion of the Facility Agent,
                   as well as any amendments hereto or thereto, shall be formalised in a Spanish Public
                   Document, so that it may have the status of a notarial document of loan for all purposes
                   contemplated in Article 517, number 4 of the Spanish Civil Procedural Law (Law 1/2000
                   of 7th January) (“Ley de Enjuiciamiento Civil”) (the “Civil Procedural Law”).

            (b)    For such purposes, upon demand by the Facility Agent or the Security Agent, any
                   Spanish Obligor that may accede to this Agreement shall: (i) raise this Agreement to the
                   status of a Spanish Public Document before a Spanish notary public and (ii) raise the
                   deed by virtue of which any Spanish Obligor becomes a party to this Agreement to the
                   status of a Spanish Public Document.




 BD-#32148460-v3                                     185
      (c)    Upon enforcement, the sum payable by the any Spanish Obligor or any Spanish Pledgor
             regarding the relevant Transaction Security shall be the total aggregate amount of the
             balance of the accounts maintained by the Facility Agent (and/or the relevant Finance
             Party, as the case may be). For the purposes of Articles 517 et seq. of the Civil
             Procedural Law, such balances shall be considered as due, liquid and payable and may
             be claimed pursuant to the same provisions of such law. In this regard:

             (i)     For purposes of enforcing the provisions of or foreclosing under this Agreement
                     pursuant to Spanish law (including, without limitation, the guarantee provided by a
                     Spanish Guarantor pursuant to Clause 20 or the security granted by any Spanish
                     Pledgor under the Transaction Security Documents), the Facility Agent, in its
                     capacity as such (and on behalf of the Finance Parties), shall open and maintain a
                     special credit facility account in its books on behalf of the Obligors, from which all
                     interest, fees, expenses, default interest, additional costs and any other amounts
                     that the Obligors owe to the Finance Parties under the Finance Documents will be
                     debited and into which all amounts received by or on account of the Finance
                     Parties from the Obligors under the Finance Documents will be credited, so that
                     the balance of the credit account represents the amount owed from time to time by
                     the Obligors to the Finance Parties.

             (ii)    In addition to the account referred to in the above paragraph, each Finance Party
                     shall open and maintain a special account in its records equivalent to that referred
                     to above, into which the interest, fees, expenses, default interest, additional costs
                     and any other amounts that the Obligors owe to the Finance Party hereunder will
                     be debited and into which all amounts received by the Finance Party from the
                     Obligors under the Finance Documents shall be credited, so that the sum of the
                     balance of the credit account represents the amount owed from time to time by the
                     Obligors to the Finance Party. In the event of assignment as provided in Clause 27,
                     the assignor will totally or partially cancel the referenced accounts, with
                     corresponding accounts to be opened by the assignee.

             (iii)   Any failure to keep the records referred to in paragraphs (i) and (ii) above or any
                     error in doing so will not, however, limit or otherwise affect the obligation of the
                     Obligors to pay any amount owed pursuant to the Finance Documents. In the event
                     of any discrepancy between the accounts and records maintained by any Finance
                     Party and the accounts and records of the Facility Agent corresponding to such
                     matters, the Facility Agent’s accounts and records will take precedence in the
                     absence of manifest error.

             (iv)    If any of the events of termination by maturity or acceleration of the Facility occurs,
                     the Facility Agent will settle the accounts referred to in this section. For the
                     purposes of enforcement in judicial or extrajudicial proceedings, it is expressly
                     agreed that the balance of the accounts referred to above resulting from the
                     certification for that purpose issued by the Facility Agent will be deemed a liquid,
                     due and payable amount enforceable against the Obligors, provided that it is
                     evidenced in a notarial document that the settlement was made in the form agreed
                     by the parties in the enforceable instrument (título ejecutivo) and that the
                     outstanding balance is equivalent to that recording in the corresponding account of
                     the Obligors opened in connection with the Facility.

      (d)    For the purpose of the provisions of Article 571. et seq. of the Civil Procedural Law, it is
             expressly agreed that the determination of the debt to be claimed through the
             enforcement proceedings shall be effected by the Facility Agent (or the relevant Finance
             Party, as the case may be) by means of the appropriate certificate evidencing the
             balances shown in the relevant account(s) referred to in paragraph (c) above. By virtue of
             the foregoing, to enforcement of this Agreement by the Facility Agent or any of the
             Finance Party it will be sufficient to deliver:

             (i)     an original notarial first or authentic copy of this Agreement;




BD-#32148460-v3                                  186
                   (ii)    a notarial certificate, if necessary, for the purposes described in paragraph (e)
                           below;

                   (iii)   the notarial document (acta notarial) which incorporates the certificate issued by
                           the Facility Agent (and/or the relevant Finance Party, as the case may be) of the
                           amount due by the Spanish Obligor including an excerpt of the credits and debits
                           (including the interest applied) which appear in the relevant account(s) referred to
                           in paragraph (iii) above, evidencing that the determination of the amounts due and
                           payable by the Spanish Obligor have been calculated as agreed in this Agreement
                           and that such amounts coincide with the balance of such accounts; and

                   (iv)    a notarial document (acta notarial) evidencing that the Spanish Obligor has been
                           served notice of the amount that is due and payable.

            (e)    Paragraph (c) above is also applicable to any Finance Party with regard to its
                   participation in the Facility. Such Finance Party may issue the appropriate certification of
                   the balances of the relevant account(s) referred to in paragraph (iii) above and the
                   certification of the balances of such accounts may be legalised by a notary.

            (f)    The amount of the balances so established shall be notified to the Spanish Obligor in an
                   attestable manner at least three (3) days in advance of the enforcement action set out in
                   paragraph (c) above.

            (g)    the Facility Agent and the Security Agent (and each Finance Party, as appropriate) are
                   hereby authorised to request and obtain certificates and documents issued by the notary
                   who formalises this Agreement in order to evidence its compliance with the entries of his
                   registry-book and the relevant entry date for the purposes of number 4 of Article 517, of
                   the Spanish Civil Procedural Law in case this Agreement is notarized by means of a
                   Spanish “póliza”; and to request any second or subsequent copies of the relevant
                   Spanish Public Document in which this Agreement is formalised, in the event that it is
                   formalised by means of a Spanish “escritura pública”. The cost of such certificate and
                   documents will be for the account of the Company and/or the Spanish Obligor in the
                   manner provided under this Agreement.

            (h)    For the purposes of a Spanish Obligor and the Guarantee it provides when acceding to
                   this Agreement, the Spanish Public Document:

                   (i)     will have the effects established under articles 517 et seq. of the Spanish Civil
                           Procedural Law; and

                   (ii)    may, at the decision of the Facility Agent or the Security Agent, include a
                           translation into Spanish of this Clause 44.3 (Enforcement Proceeding in Spain).

45          Bail-in Clause
     45.1         Contractual Recognition of bail-in

            Notwithstanding any other term of any Finance Document or any other agreement, arrangement
            or understanding between the Parties, each Party acknowledges and accepts that any liability of
            any Party to any other Party under or in connection with the Finance Documents may be subject
            to Bail-In Action by the relevant Resolution Authority and acknowledges and accepts to be
            bound by the effect of:

            (a)    any Bail-In Action in relation to any such liability, including (without limitation):

                   (i)     a reduction, in full or in part, in the principal amount, or outstanding amount due
                           (including any accrued but unpaid interest) in respect of any such liability;

                   (ii)    a conversion of all, or part of, any such liability into shares or other instruments of
                           ownership that may be issued to, or conferred on, it; and;


 BD-#32148460-v3                                        187
                   (iii)   a cancellation of any such liability; and

            (b)    a variation of any term of any Finance Document to the extent necessary to give effect to
                   any Bail-In Action in relation to any such liability.

46          Resolution Stay

     46.1         Each Party irrevocably and unconditionally acknowledges, consents, accepts and agrees
                  that the occurrence, existence or continuation of a Resolution Event in relation to another
                  Finance Party does not:

            (a)    entitle it, directly or indirectly, whether pursuant to a default clause, a cross-default
                   clause, a guarantee or otherwise, to:

                   (i)     exercise any termination, suspension, modification, netting or set-off rights or
                           similar rights; or

                   (ii)    obtain possession, exercise control or enforce any security over any property of
                           such Finance Party,

                   under or in relation to this Agreement or any other agreement between it and such
                   Finance Party; or

            (b)    adversely affect the rights and remedies of such Finance Party under this Agreement or
                   any other agreement between that Finance Party and it,

                   unless the Resolution Legislation explicitly provides otherwise.

     46.2         Each Party shall promptly take all action that is necessary or in the opinion of the relevant
                  Finance Party or any Resolution Authority desirable in connection with this clause, the
                  exercise of a Resolution Power by any Resolution Authority, or the occurrence, existence
                  or continuation of any Resolution Event.

     46.3         Notwithstanding any other term, condition or clause in this Agreement or any other
                  agreement, arrangement or understanding between a Finance Party and another Party,
                  each Party irrevocably and unconditionally acknowledges, accepts, consents and agrees
                  that this clause prevails and may be enforced by any Resolution Authority.

     46.4         In this clause:

            References to a Finance Party include any parent, subsidiary or branch of that Finance Party,
            including its successors in title and assigns and transferees.

            Resolution Authority means any administrative authority or any other person with the ability to
            exercise a Resolution Power.

            Resolution Event means:

            (a)    the exercise by a Resolution Authority of any or more Resolution Powers in relation to a
                   relevant Finance Party;

            (b)    any other action taken by a Resolution Authority based on or taken in connection with
                   Resolution Legislation in relation to a relevant Finance Party, including, without limitation,
                   any request by the Resolution Authority to that Finance Party to take any action;

            (c)    any action taken by a relevant Finance Party in connection with the events referred to
                   under (a) or (b), including, without limitation, any action taken to comply with any request
                   by the Resolution Authority referred to in paragraph (b) above; and




 BD-#32148460-v3                                        188
      (d)    any event directly linked to any event as referred to in paragraphs (a), (b) or (c) above.

      Resolution Legislation means any laws, regulations, rules, directives or requirements relating
      to the resolution or recovery of banks, banking group companies, credit institutions or
      investment firms applicable to a relevant Finance Party from time to time, including, without
      limitation, EU Directive 2014/59/EU ("BRRD") and EU Regulation No 806/2014 ("SRM"), both
      as amended from time to time, and any EU directive or regulation issued in replacement of or
      supplement to the same, and any laws, regulations, rules, directives or requirements
      implementing any of the foregoing.

      Resolution Power means any power existing from time to time under any Resolution
      Legislation, including, without limitation, the power to take a crisis prevention measure or a
      crisis management measure such as write-down (a reduction, including, without limitation, to
      zero, in the principal amount or outstanding amount due, including any accrued but unpaid
      interest), conversion, cancellation, amendment or suspension powers existing from time to time,
      or to exercise any corresponding power.


This Agreement has been entered into on the date stated at the beginning of this Agreement.




BD-#32148460-v3                                 189
                                          Schedule 1
                                      The Original Parties

                                            Part I
                                         The Obligors

Name of Original Borrowers                    Registration number       Original Jurisdiction
                                              (or equivalent, if any)
Aegean Marine Petroleum S.A.                  C-76656                   Liberia
Aegean Petroleum International Inc.           28486                     Marshall Islands
Aegean NWE N.V.                               BE412.527.142             Belgium
Aegean Bunkering Germany GmbH                 HRB 16326 KI              Germany
Obast Bunkering & Trading GmbH                HRB 13560                 Germany



Name of Original Guarantors                   Registration number       Original Jurisdiction
                                              (or equivalent, if any)
Kithnos Maritime Inc.                         13452                        Marshall Islands
Paros Maritime Inc.                           13458                        Marshall Islands
Santorini I Maritime Limited                  HE277602                         Cyprus
SERIFOS MARITIME INC.                         13451                        Marshall Islands
Lefkas Marine S.A.                                                             Liberia
Aegean Bunkering Services Inc.                9165                         Marshall Islands
Aegean Shipholdings Inc.                      15000                        Marshall Islands
Aegean Breeze Maritime Company                4390                             Greece
Aegean Tiffany Maritime Company               4391                             Greece
Ithaki Marine S.A.                                                             Liberia
Cephallonia Marine S.A.                                                        Liberia
Kerkyra Marine S.A.                                                            Liberia
Kythira Marine S.A.                                                            Liberia
Ios Marine Inc.                                                                Liberia
Paxoi Marine S.A.                                                              Liberia
Zakynthos Marine Limited                      HE378106                         Cyprus
                                              BE0860.038.523,
Aegean Barges N.V.                            RPR/RPM Antwerp,                 Belgium
                                              section Antwerp
Aegean NWE N.V.                               BE0412.527.142,                  Belgium
                                              RPR/RPM Antwerp,
                                              section Antwerp
Aegean Bunkering Germany GmbH                 HRB 16326 KI                    Germany
Obast Bunkering & Trading GmbH                HRB 13560                       Germany
Sifnos Marine Inc.                                                             Liberia
Andros Marine Limited                         HE334504                         Cyprus
Dilos Marine Inc.                                                              Liberia
Ios Shipping Ltd                              C58204                            Malta
Aegean VII Shipping Ltd                       C22401                            Malta
Halki Navigation S.A.                                                          Liberia
Kassos Navigation S.A.                                                         Liberia
Symi Navigation S.A.                                                           Liberia
Tilos Shipping (Pte.) Ltd.                    201103601N                     Singapore
Aegean Oil Terminal Corporation               29458                        Marshall Islands
Aegean Management Services M.C.               4281                             Greece
Kimolos Maritime Inc.                         13454                        Marshall Islands
Milos Shipping (Pte.) LTDLtd.                 200617549N                     Singapore
Mykonos I Maritime Limited                    HE277601                         Cyprus



BD-#32148460-v3                             190
Name of Original Guarantors                 Registration number       Original Jurisdiction
                                            (or equivalent, if any)
Tinos Marine Inc.                                                            Liberia
Serifos Shipping (Pte.) Ltd.                200617548D                     Singapore
Aegean Ship XII Maritime Company            4324                             Greece
Tempest Shiptrade Ltd.                      68920                        Marshall Islands
Amorgos Maritime Inc.                       13453                        Marshall Islands
Aegean Marine Petroleum Network Inc.        14958                        Marshall Islands
Aegean Petroleum International Inc.         28486                        Marshall Islands
Tasman Seaways Inc.                                                          Liberia
Santon Limited                                                               Liberia
Aegean Ace Maritime Company                 4392                             Greece
Aegean Ship III Maritime Company            4326                             Greece
Aegean Ship VIII Maritime Company           4325                             Greece
Nevado Navigation S.A.                                                       Liberia
Aegean Tanking S.A                                                           Liberia
Sealand Navigation Inc.                     47283                        Marshall Islands
Benmore Services S.A.                                                        Liberia
Eton Marine Ltd.                                                             Liberia
Ingram Enterprises Co.                                                       Liberia
Aegean Marine Petroleum S.A.                C-76656                          Liberia
I.C.S. Petroleum Ltd.                       BC 0904178                      Canada
Aegean Bunkering (USA) LLC                  5427961                        Delaware
Aegean Maistros Maritime Company            4254                             Greece
Aegean Gas Maritime Company                 3185                             Greece
Aegean Bunkering Combustibles Las Palmas    AXXXXXXXX
                                                                       Las Palmas (Spain)
SOCIEDAD ANÓNIMA

Aegean (Fujairah) Bunkering SA              20805                        Marshall Islands
Aegean Agency (Gibraltar) Limited           94757                             Gibraltar
Caribbean Renewable Energy Sources Inc.     1383829                    British Virgin Islands
West Coast Fuel Transport Ltd               BC 0393251                        Canada
Aegean Bunkering (Gibraltar) Limited        62347                             Gibraltar
Aegean Holdings S.A.                        1932                         Marshall Islands
Aegean Bunkering (Jamaica) Limited          69,725                            Jamaica
AMPN USA, LLC                               4268678                          Delaware
Aegean Oil (USA), LLC                       3827668                          Delaware
I.C.S. Petroleum (Montreal) Ltd.            206054-0                          Canada
                                            46175 (trade registry
Aegean Bunkering Morocco SARL AU                                             Morocco
                                            of Tangier, Morocco)
Aegean Bunkering (Singapore) Pte. Ltd.      200507771M                       Singapore
Aegean Bunkering (Trinidad) Ltd.            A-3728(95)                  Trinidad & Tobago
AMPNI Investments Co. Limited               HE245425                          Cyprus
AMPNI Holdings Co. Limited                  HE245361                          Cyprus
Maistros RORO Shipholdings Ltd              C42783                             Malta
Ostria RORO Shipholdings Ltd                C42784                             Malta
Aegean Tankfarms Holdings S.A.              47687                        Marshall Islands
Aegean Investments S.A.                     9825                         Marshall Islands




BD-#32148460-v3                           191
                                        Part II
                                 The Original Lenders

      Name of               Facility A     Facility A      Facility B       Facility B
   Original Lender         Tranche 1      Tranche 2       Tranche 1        Tranche 2
                          Commitments    Commitments     Commitments     Commitments ($)
                               ($)            ($)             ($)
Mercuria Energy Trading
                           200,000,000     200,000,000   []25,200,000     100,000,000
          S.A.




 BD-#32148460-v3                         192
                                           Schedule 2
                                       Conditions precedent

                                           Part I
                          Conditions precedent to initial Utilisation
For the avoidance of doubt, these Part I conditions precedent applied to the initial Utilisation only and
the initial Utilisation occurred prior to the Effective Date.

1     Obligors and parties to security documents

      (a)    A copy of the constitutional documents of each Obligor.

      (b)    If required by the Facility Agent, a copy of a signed resolution of the board of directors of
             each Obligor:

             (i)     approving the terms of, and the transactions contemplated by, the Finance
                     Documents to which it is a party and resolving that it execute, deliver and perform
                     the Finance Documents to which it is a party;

             (ii)    authorising a specified person or persons to execute the Finance Documents to
                     which it is a party on its behalf;

             (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all
                     documents and notices (including, if relevant, any Utilisation Request) to be signed
                     and/or despatched by it under or in connection with the Finance Documents to
                     which it is a party; and

             (iv)    in the case of an Obligor other than the Company, authorising the Company to act
                     as its agent in connection with the Finance Documents.

      (c)    A specimen of the signature of each person authorised by the resolution referred to in
             paragraph (b) above in relation to the Finance Documents and related documents.

      (d)    A copy of a resolution signed by all the holders of the issued shares in each Guarantor
             approving the terms of, and the transactions contemplated by, the Finance Documents to
             which that Guarantor is a party.

      (e)    If required, a copy of a resolution of the board of directors of each corporate shareholder
             of each Guarantor approving the terms of the resolution referred to in paragraph (d)
             above.

      (f)    A certificate of each Obligor (signed by a director) confirming that borrowing or
             guaranteeing or securing, as appropriate, the Total Commitments would not cause any
             borrowing, guarantee, security or similar limit binding on it to be exceeded.

      (g)    A certificate of an authorised signatory of the Company or other relevant Obligor
             certifying that each copy document relating to it specified in this Part I of Schedule 2 is
             correct, complete and in full force and effect and has not been amended or superseded
             as at a date no earlier than the date of this Agreement.

      (h)    A certificate of good standing in respect of each of the Parent, the Company and APII.

      (i)    Evidence of the authority of Horizon Tangiers Terminal S.A. to execute the Moroccan
             Pledge.

      (j)    Evidence of the authority of AOTC (as bailee) to execute the UAE Pledges.

      (k)    In respect of Aegean Tanking S.A.:



BD-#32148460-v3                                 193
             (i)     a copy of its constitutional documents;

             (ii)    a copy of a signed resolution of its board of directors:

                     (A)   approving the terms of, and the transactions contemplated by, each South
                           African Pledge to which it is a party and resolving that it execute, deliver and
                           perform each South African Pledge to which it is a party;

                     (B)   authorising a specified person or persons to execute each South African
                           Pledge to which it is a party on its behalf; and

                     (C)   authorising a specified person or persons, on its behalf, to sign and/or
                           despatch all documents and notices to be signed and/or despatched by it
                           under or in connection with each South African Pledge to which it is a party;

             (iii)   a specimen of the signature of each person authorised by the resolution referred to
                     in paragraph (ii) above in relation to each South African Pledge; and

             (iv)    a certificate of good standing.

      (l)    In respect of Aegean Bunkering Marine Services Proprietary Limited:

             (i)     a copy of its constitutional documents;

             (ii)    a copy of a signed resolution of its board of directors:

                     (A)   approving the terms of, and the transactions contemplated by, each South
                           African Pledge to which it is a party and resolving that it execute, deliver and
                           perform the New South African Security Documents to which it is a party;

                     (B)   authorising a specified person or persons to execute each South African
                           Pledge to which it is a party on its behalf; and

                     (C)   authorising a specified person or persons, on its behalf, to sign and/or
                           despatch all documents and notices to be signed and/or despatched by it
                           under or in connection with each South African Pledge to which it is a party;
                           and

             (iii)   a specimen of the signature of each person authorised by the resolution referred to
                     in paragraph (ii) above in relation to each South African Pledge.

2     Finance Documents

      (a)    This Agreement executed by the Obligors party to this Agreement.

      (b)    The fee letters duly executed by each party.

      (c)    Any Stock Monitoring Agreement or Collateral Management Agreement required
             pursuant to clause 22.15 (Inspection and Management in Sensitive Zones).

      (d)    At least two originals of the documents referred to in paragraphs (a)-(g) of the definition of
             Transaction Security Documents (other than those listed as conditions subsequent in
             clause 24.25 (Conditions subsequent)), duly executed by each party.

      (e)    A copy of all notices required to be sent under the Transaction Security Documents
             referred to in paragraph (d) above, executed by the Borrower, duly acknowledged by the
             addressee to the extent required by the relevant Transaction Security Document.




BD-#32148460-v3                                  194
      (f)    Evidence, satisfactory to the Facility Agent, that all steps have been taken in any relevant
             jurisdiction to perfect any Security created by the Transaction Security Documents.

3     Insurance

      (a)    Copies of all insurances required to be maintained by the Borrowers and the Spanish
             Pledgor in respect of assets included or capable of being included in the Borrowing Base.

      (b)    A letter from WILLIS Limited, 51 Line Street, London EC3M 7DQ, UK, as insurance
             broker, dated no earlier than the date of this Agreement addressed to the Facility Agent,
             the Security Agent and the Lenders listing the insurance policies of the Borrowers and the
             Spanish Pledgor and confirming that they are on risk and that the insurance for
             Borrowers and the Spanish Pledgor at the date of this Agreement are at a level
             acceptable to the Majority Lenders and covering appropriate risks for the business carried
             out by Borrowers and the Spanish Pledgor and otherwise confirming compliance by the
             Borrowers with the insurance requirements of this Agreement including that Security
             Agent and the US DIP Administrative Agent is each named as a co-insured and together
             sole loss payees in respect of such insurance.

4     Accounts

      A letter from the Account Bank to the Collateral Management Agent, the Security Agent and the
      Facility Agent confirming the opening of each Facility Account and each Collection Account and
      specifying the account name, account number and the name and address of the bank where
      each such account is held.

5     Legal opinions

      The following legal opinions, each addressed to the Facility Agent, the Security Agent and the
      Original Lenders and capable of being relied upon by any persons who become Lenders
      pursuant to the primary syndication of the Facility.

      (a)    A legal opinion of the following legal advisers to the Facility Agent:

             (i)      Norton Rose Fulbright LLP as to English law;

             (ii)     Norton Rose Fulbright Morocco SARL as to Moroccan law;

             (iii)    Koan as to Belgian law;

             (iv)     Norton Rose Fulbright LLP as to Dutch law;

             (v)      Norton Rose Fulbright (Middle East) LLP as to UAE law;

             (vi)     Norton Rose Fulbright South Africa Inc. as to South African law;

             (vii)    Norton Rose Fulbright US LLP as to Marshall Islands law;

             (viii)   Norton Rose Fulbright US LLP as to Liberian law; and

             (ix)     Norton Rose Fulbright LLP as to German law,

             each substantially in the form distributed to the Original Lenders prior to signing this
             Agreement.

      (b)    If an Obligor is incorporated in a jurisdiction other than those referred to in paragraph (a)
             above, a legal opinion of the legal advisers to the Facility Agent in the relevant
             jurisdiction, substantially in the form distributed to the Original Lenders prior to signing
             this Agreement.



BD-#32148460-v3                                  195
6     Other documents and evidence

      (a)    Evidence that any process agent referred to in clause 44.2 (Service of process), if not an
             Obligor, has accepted its appointment.

      (b)    The Group Structure Chart.

      (c)    A copy, certified by an authorised signatory of the Company to be a true copy, of the
             Original Financial Statements of each Obligor.

      (d)    A letter of engagement with the Finance Parties and Secured Parties from the Auditors of
             the Group which will be providing Compliance Certificates.

      (e)    A copy of any other Authorisation or other document, opinion or assurance which the
             Facility Agent considers to be necessary or desirable (if it has notified the Company
             accordingly) in connection with the entry into and performance of the transactions
             contemplated by any Finance Document or for the validity and enforceability of any
             Finance Document.

      (f)    Evidence that the fees, costs and expenses then due from the Company pursuant to
             clause 14 (Fees), clause 15.5 (Stamp taxes) and clause 19 (Costs and Expenses) have
             been paid or will be paid by the first Utilisation Date.

      (g)    A copy of any waiver required under any existing loan facilities of any Group member in
             connection with the entry into of the Finance Documents.

      (h)    A risk management policy as mandated by management in form and substance
             acceptable to the Lenders.

      (i)    Evidence that each Material Subsidiary has executed this Agreement as a Guarantor and
             that no additional Guarantors are required to accede to this Agreement pursuant to
             clause 29.7 (Additional Guarantors).

      (j)    Evidence that each Finance Party has satisfied its “know-your-customer” requirements in
             connection with the transactions contemplated by this Agreement.

      (k)    An overview of existing security and existing indebtedness, to the extent not refinanced or
             released by the Facilities.

      (l)    Evidence (in the form of deeds of release executed by the beneficiary of the security or
             such other form as the Facility Agent may require acting on the advice of legal counsel)
             that immediately following the making of the Utilisation any existing Security granted by
             any member of the Group in respect of Financial Indebtedness of any Group member
             (other than the Facilities) which relates to assets which may be included in the Borrowing
             Base and secured by the Transaction Security are released in full (including without
             limitation any Security in respect of the assets secured by the Moroccan Pledges and the
             Security Agreement and any floating charges or Security of similar general application in
             any jurisdiction).

      (m)    An overview of existing loans and guarantees.

      (n)    A copy of the Compliance Policy acceptable to the Lenders.

      (o)    A copy of the Group’s hedging policy in the form approved by all Lenders.

      (p)    Address details for all warehouses where Eligible Inventory is located.




BD-#32148460-v3                                196
                                     Part II
     Conditions precedent required to be delivered by an Additional Obligor

1     An Accession Letter, duly executed by the Additional Obligor and the Company.

2     A copy of the constitutional documents of the Additional Obligor.

3     Originals of any Transaction Security Documents to be entered into by an Additional Borrower
      as required by the Facility Agent (acting on the instructions of the Majority Lenders) together
      with such legal opinions as the Facility Agent (acting on the instructions of the Majority Lenders)
      shall require in connection therewith.

4     A copy of a resolution of the board of directors of the Additional Obligor:

      (a)    approving the terms of, and the transactions contemplated by, the Accession Letter and
             the Finance Documents and resolving that it execute the Accession Letter;

      (b)    authorising a specified person or persons to execute the Accession Letter on its behalf;

      (c)    authorising a specified person or persons, on its behalf, to sign and/or despatch all other
             documents and notices (including, in relation to an Additional Borrower, any Utilisation
             Request) to be signed and/or despatched by it under or in connection with the Finance
             Documents; and

      (d)    authorising the Company to act as its agent in connection with the Finance Documents.

5     A specimen of the signature of each person authorised by the resolution referred to in
      paragraph 4 above.

6     A copy of a resolution signed by all the holders of the issued shares of the Additional Guarantor,
      approving the terms of, and the transactions contemplated by, the Finance Documents to which
      the Additional Guarantor is a party.

7     A certificate of the Additional Obligor (signed by a director) confirming that borrowing or
      guaranteeing, as appropriate, the Total Commitments would not cause any borrowing,
      guaranteeing or similar limit binding on it to be exceeded.

8     A certificate of an authorised signatory of the Additional Obligor certifying that each copy
      document listed in this Part II of Schedule 2 is correct, complete and in full force and effect as at
      a date no earlier than the date of the Accession Letter.

9     A copy of any other Authorisation or other document, opinion or assurance which the Facility
      Agent considers to be necessary or desirable in connection with the entry into and performance
      of the transactions contemplated by the Accession Letter or for the validity and enforceability of
      any Finance Document.

10    If available, the latest audited financial statements of the Additional Obligor.

11    A legal opinion of Norton Rose Fulbright, legal advisers to the Facility Agent in England.

12    If the Additional Obligor is incorporated in a jurisdiction other than England and Wales, or is
      executing a Finance Document which is governed by a law other than English law, a legal
      opinion of the legal advisers to the Facility Agent in the jurisdiction in which the Additional
      Obligor is incorporated or, as the case may be, the jurisdiction of the governing law of that
      Finance Document.




BD-#32148460-v3                                 197
13    If the proposed Additional Obligor is incorporated in a jurisdiction other than England and
      Wales, evidence that the process agent specified in clause 44.2 (Service of process), if not an
      Obligor, has accepted its appointment in relation to the proposed Additional Obligor.

14    Additionally, in respect of a Spanish Obligor:

             (i)     a copy of the excerpt (certificación literal parcial) issued by the relevant
                     Commercial Registry of incorporation of such Spanish Obligor containing the up to
                     date by-laws, the current composition of the management body, evidencing that it
                     is duly incorporated and validly existing and has not been dissolved, liquidated or
                     become subject to an insolvencyproceeding.

             (ii)    a resolution signed by all the holders of the issued shares in it approving the terms
                     of, and the transactions contemplated by, the Finance Documents to which it is a
                     party for the purposes of Article 160f) of the Spanish Companies Act.




                                     Part III
            Conditions precedent required to be delivered in connection
                              with Sensitive Zones


The Facility Agent shall have entered into a valid Stock Monitoring Agreement (in respect of floating
storage) and a Collateral Management Agreement (in respect of inland storage) (as applicable) with
the parties thereto and the relevant Borrowers shall have provided to the Facility Agent such security
documents and related legal opinions as may be required by, and in a form and substance satisfactory
to, the Facility Agent (acting on the instructions of all Lenders) in respect of the relevant part of the
Sensitive Zone.

                                          Part IV
                            Spanish Pledgor conditions precedent

      (b)    A copy of the constitutional documents of the Spanish Pledgor and     a copy of the
             excerpt (certificación literal) issued by the relevant Commercial Registry containing the
             up-to-date bylaws, containing the current composition of the management body,
             evidencing that it is duly incorporated and validly existing and has not been dissolved,
             liquidated or become subject to an insolvency proceeding.

      (c)    If required by the Facility Agent, a copy of a signed resolution of the board of directors of
             the Spanish Pledgor:

             (i)     approving the terms of, and the transactions contemplated by, the Finance
                     Documents to which it is a party and resolving that it execute, deliver and perform
                     the Finance Documents to which it is a party;

             (ii)    authorising a specified person or persons to execute the Finance Documents to
                     which it is a party on its behalf;

             (iii)   authorising a specified person or persons, on its behalf, to sign and/or despatch all
                     documents and notices (including, if relevant, any Utilisation Request) to be signed
                     and/or despatched by it under or in connection with the Finance Documents to
                     which it is a party; and

             (iv)    in the case of an Obligor other than the Company, authorising the Company to act
                     as its agent in connection with the Finance Documents.




BD-#32148460-v3                                 198
      (d)    A specimen of the signature of each person authorised by the resolution referred to in
             paragraph (b) above in relation to the Finance Documents and related documents.

      (e)    A copy of a resolution signed by all the holders of the issued shares in the Spanish
             Pledgor, approving the terms of, and the transactions contemplated by, the Finance
             Documents to which the Spanish Pledgor is a party for the purposes of Article 160f) of the
             Spanish Companies Act.

      (f)    A certificate of the Spanish Pledgor (signed by a director) confirming that securing the
             Total Commitments would not cause any borrowing, guarantee, security or similar limit
             binding on it to be exceeded.

      (g)    A certificate of an authorised signatory of the Spanish Pledgor certifying that each copy
             document relating to it specified in this Part IV of Schedule 2 is correct, complete and in
             full force and effect and has not been amended or superseded as at a date no earlier
             than the date of this Agreement.

      (h)    Evidence that any existing Security granted by the Spanish Pledgor which relates to
             assets which may be included in the Borrowing Base and secured by the Transaction
             Security are released in full.




BD-#32148460-v3                                199
                                                 Schedule 3
                                            Utilisation Request
                                                       Part A: Loans

From:         [Aegean Marine Petroleum S.A.] [Borrower]
To:           ABN AMRO Bank N.V. as Facility Agent
Copy:         ABN AMRO Bank N.V. as Collateral Management Agent
              [list all issuing banks]

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
        Agreement have the same meaning in this Utilisation Request unless given a different meaning
        in this Utilisation Request.

2       We wish to make a Utilisation on the following terms:

        (a)   Proposed Utilisation Date:                [         ] (or, if that is not a Business Day, the next
              Business Day)

        (b)   Borrower:            [           ]

        (c)   Facility to be utilised: Facility A

        (d)   Tranche to be utilised: [Tranche 1 / Tranche 2]

        (e)   Amount:       [          ] or, if less, the Available Facility

        (f)   Currency of Loan: [dollars/euro]

        (g)   Interest Period:     [               ]

        (h)   [Term or Expiry Date:        [                ]]

3       We confirm that:

        (a)   each condition specified [in clause 4.4 (Further conditions precedent in relation to ABGG
              and OBTG) and] clause 4.2 (Further conditions precedent) is satisfied on the date of this
              Utilisation Request; and

        (b)   each of the requirements set out in clauses 5.4(c) - (e) (Currency and amount) are correct
              as at the date of this Utilisation Request and will be correct on the Utilisation Date.

4       The proceeds of this Loan should be credited to [account].

5       This Utilisation Request is irrevocable.

                                                       Yours faithfully



                                         …………………………………
                                          authorised signatory for



BD-#32148460-v3                                             200
           [the Company on behalf of [insert name of Borrower]]/ [insert name of Borrower]




BD-#32148460-v3                              201
                                            Part B: Fronted Facilities

From:          [Aegean Marine Petroleum S.A.] [Borrower]
To:            [ ] as Issuing Bank

Copy:          ABN AMRO Bank N.V. as Collateral Management Agent
               [list all issuing banks]

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Utilisation Request. Terms defined in the Facility
        Agreement have the same meaning in this Utilisation Request unless given a different meaning
        in this Utilisation Request.

2       We wish to make a Utilisation on the following terms:

        (a)    Proposed Utilisation Date:                     [         ] (or, if that is not a Business Day, the next
               Business Day)

        (b)    Borrower:           [             ]

        (c)    Facility to be utilised: [Facility B Tranche 1 / Facility B Tranche 2]

        (d)    Proposed Issuing Bank: [                   ]

        (e)    Amount:         [         ] or, if less, the Available Facility

        (f)    [Beneficiary:       [                 ]]

        (g)    [Term or Expiry Date:         [                    ]]

        (h)    [Delivery Instructions]

3       We confirm that:

        (a)    each condition specified [in clause 4.4 (Further conditions precedent in relation to ABGG
               and OBTG) and] clause 4.2 (Further conditions precedent) and 5.8 (Issue of Credit
               Instruments) is satisfied on the date of this Utilisation Request; and

        (b)    each of the requirements set out in clauses 5.4(c) - (e) (Currency and amount) are correct
               as at the date of this Utilisation Request and will be correct on the Utilisation Date.

4       This Utilisation Request is irrevocable.

                                                          Yours faithfully



                                           …………………………………
                                            authorised signatory for

              [the Company on behalf of [insert name of Borrower]]/ [insert name of Borrower]




BD-#32148460-v3                                                   202
                                             Schedule 4
                                     Form of Transfer Certificate

To:           ABN AMRO Bank N.V. as Facility Agent

From:         [The Existing Lender] (the Existing Lender) and [The New Lender] (the New Lender)

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This agreement (the Agreement) shall take effect as a
        Transfer Certificate for the purpose of the Facility Agreement. Terms defined in the Facility
        Agreement have the same meaning in this Agreement unless given a different meaning in this
        Agreement.

2       We refer to clause 27.5 (Procedure for transfer) of the Facility Agreement:

        (a)      The Existing Lender and the New Lender agree to the Existing Lender transferring to the
                 New Lender by novation and in accordance with clause 27.5 (Procedure for transfer) all
                 of the Existing Lender's rights and obligations under the Facility Agreement and the other
                 Finance Documents which relate to that portion of the Existing Lender's Commitment and
                 participations in Utilisations under the Facility Agreement as specified in the Schedule.

        (b)      The proposed Transfer Date is [         ].

        (c)      The Facility Office and address, email and attention details for notices of the New Lender
                 for the purposes of clause 36.2 (Addresses) are set out in the Schedule.

3       The New Lender expressly acknowledges the limitations on the Existing Lender's obligations set
        out in paragraph (c) of clause 27.4 (Limitation of responsibility of Existing Lenders).

4       The New Lender confirms that it [is]/[is not]*** a Parent Affiliate.




45      This Agreement may be executed in any number of counterparts and this has the same effect
        as if the signatures on the counterparts were on a single copy of this Agreement.

56      This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

67      This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note:         The execution of this Transfer Certificate may not transfer a proportionate share of
              the Existing Lender's interest in the Transaction Security in all jurisdictions. It is the
              responsibility of the New Lender to ascertain whether any other documents or other
              formalities are required to perfect a transfer of such a share in the Existing Lender's
              Transaction Security in any jurisdiction and, if so, to arrange for execution of those
              documents and completion of those formalities.




*** Delete as applicable.



BD-#32148460-v3                                    203
                                           The Schedule
                       Commitment/rights and obligations to be transferred

                                          [insert relevant details]
   [Facility Office address, email and attention details for notices and account details for payments,]

[Existing Lender]                                 [New Lender]

By:                                               By:


This Agreement is accepted as a Transfer Certificate for the purposes of the Facility Agreement by the
Facility Agent and the Transfer Date is confirmed as [ ].

[Facility Agent]

By:




BD-#32148460-v3                                 204
                                           Schedule 5
                                  Form of Assignment Agreement

To:    ABN AMRO Bank N.V. as Facility Agent and Aegean Marine Petroleum S.A. as the
Company, for and on behalf of each Obligor

From:         [the Existing Lender] (the Existing Lender) and [the New Lender] (the New Lender)

Dated:


Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is an Assignment Agreement. This agreement (the
        Agreement) shall take effect as an Assignment Agreement for the purpose of the Facility
        Agreement. Terms defined in the Facility Agreement have the same meaning in this Agreement
        unless given a different meaning in this Agreement.

2       We refer to clause 27.6 (Procedure for assignment) of the Facility Agreement:

        (a)      The Existing Lender assigns absolutely to the New Lender all the rights of the Existing
                 Lender under the Facility Agreement, the other Finance Documents and in respect of the
                 Transaction Security which correspond to that portion of the Existing Lender's
                 Commitment and participations in Utilisations under the Facility Agreement as specified in
                 the Schedule.

        (b)      The Existing Lender is released from all the obligations of the Existing Lender which
                 correspond to that portion of the Existing Lender's Commitment and participations in
                 Utilisations under the Facility Agreement specified in the Schedule.

        (c)      The New Lender becomes a Party as a Lender and is bound by obligations equivalent to
                 those from which the Existing Lender is released under paragraph (b) above.

3       The proposed Transfer Date is [ ].

4       On the Transfer Date the New Lender becomes Party to the relevant Finance Documents as a
        Lender.

5       The Facility Office and address, email and attention details for notices of the New Lender for the
        purposes of clause 36.2 (Addresses) are set out in the Schedule.

6       The New Lender expressly acknowledges the limitations on the Existing Lender's obligations set
        out in paragraph (c) of clause 27.4 (Limitation of responsibility of Existing Lenders).

7       The New Lender confirms that it [is]/[is not]*** a Parent Affiliate.




78      This Agreement acts as notice to the Facility Agent (on behalf of each Finance Party) and, upon
        delivery in accordance with clause 27.7 (Copy of Transfer Certificate or Assignment Agreement
        to the Company), to the Company (on behalf of each Obligor) of the assignment referred to in
        this Agreement.


*** Delete as applicable.



BD-#32148460-v3                                    205
89      This Agreement may be executed in any number of counterparts and this has the same effect
        as if the signatures on the counterparts were on a single copy of this Agreement.

910     This Agreement and any non-contractual obligations arising out of or in connection with it are
        governed by English law.

1011 This Agreement has been entered into on the date stated at the beginning of this Agreement.

Note:      The execution of this Assignment Agreement may not transfer a proportionate share
           of the Existing Lender's interest in the Transaction Security in all jurisdictions. It is
           the responsibility of the New Lender to ascertain whether any other documents or
           other formalities are required to perfect a transfer of such a share in the Existing
           Lender's Transaction Security in any jurisdiction and, if so, to arrange for execution of
           those documents and completion of those formalities.




BD-#32148460-v3                                206
                                              The Schedule
  Commitment/rights and obligations to be transferred by assignment, release and accession

                                             [insert relevant details]
      [Facility office address, email and attention details for notices and account details for payments]

[Existing Lender]                                                                       [New Lender]

By:                                                                                               By:

This Agreement is accepted as an Assignment Agreement for the purposes of the Facility Agreement
by the Facility Agent and the Transfer Date is confirmed as [ ].

Signature of this Agreement by the Facility Agent constitutes confirmation by the Facility Agent of
receipt of notice of the assignment referred to in this Agreement, which notice the Facility Agent
receives on behalf of each Finance Party.

[Facility Agent]

By:




BD-#32148460-v3                                   207
                                             Schedule 6
                                    Form of Compliance Certificate



To:         ABN AMRO Bank N.V. as Facility Agent

From:       Aegean Marine Petroleum Network Inc.

Dated:

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
dated 30 November 2017 as amended and restated pursuant to an amendment and restatement
                     agreement dated [] 2018 (the Facility Agreement)

1       We refer to the Facility Agreement. This is a Compliance Certificate. Terms defined in the
        Facility Agreement have the same meaning when used in this Compliance Certificate unless
        given a different meaning in this Compliance Certificate.

2       We confirm that:

        [Insert details to be certified].

3       [We confirm that no Default is continuing.]*

Signed                ……………………..                        ……………………..
                      Director                          Director
                      of                                Of
                      Aegean Marine Petroleum Network   Aegean Marine Petroleum Network
                      Inc.                              Inc.

[The Auditors confirm that in making the examination necessary to provide this Compliance Certificate
no knowledge was obtained of any Default arising from a breach under clause [23] (Budget variance)
or, if any such Default shall exist, stating the nature and status of such event. *


……………………..
for and on behalf of
[name of Auditors of Parent]]**

NOTES:
*   If this statement cannot be made, the certificate should identify any Default that is continuing
    and the steps, if any, being taken to remedy it.
**  To be provided only to the extent consistent with accounting industry policies generally followed
    by independent certified public accountants




BD-#32148460-v3                                  208
                                              Schedule 7
                                              Timetables

                                                        Utilisations in euro    Utilisations in other
                                                                                currencies

Delivery of a duly completed Utilisation Request        U-3                     U-3
(clause 5.1 (Delivery of a Utilisation Request)) –
                                                        9.30am                  9.30am
Facility A

Delivery of a duly completed Utilisation Request        not applicable          not applicable
(clause 5.1 (Delivery of a Utilisation Request)) –
Facility B

Facility Agent determines (in relation to a             U-3                     U-3
Utilisation) the Base Currency Amount of the
                                                        Noon                    noon
Loan, if required under clause 5.6 and notifies
the Lenders of the Loan in accordance with
clause 5.6 (Role of Facility Agent and Issuing
Bank)
Relevant Issuing Bank notifies the Facility B
Lenders of the Fronted Facility in accordance
with clause 5.6 (Role of Facility Agent and
Issuing Bank)

LIBOR is fixed                                          Quotation Day as of     Quotation Day as of 11:00
                                                        11:00 a.m. in respect   a.m.
                                                        of LIBOR


"U"                 =     date of utilisation or, if applicable, in the case of a Loan that has already
                          been borrowed, the first day of the relevant Interest Period for that Loan.

"U - X"             =     X Business Days prior to date of utilisation




BD-#32148460-v3                                   209
                                       Schedule 8
                  Forms of Notifiable Debt Purchase Transaction Notice

                                        Part I
        Form of Notice on Entering into Notifiable Debt Purchase Transaction

To:        ABN AMRO Bank N.V. as Facility Agent

From:      [The Lender]

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1       We refer to paragraph (b) of clause 28.2 (Disenfranchisement on Debt Purchase Transactions
        entered into by Parent Affiliates) of the Facility Agreement. Terms defined in the Facility
        Agreement have the same meaning in this notice unless given a different meaning in this notice.

2       We have entered into a Notifiable Debt Purchase Transaction.

3       The Notifiable Debt Purchase Transaction referred to in paragraph 2 above relates to the
        amount of our Commitment(s) as set out below.

 Commitment                            Amount of our Commitment to which Notifiable Debt
                                       Purchase Transaction relates

 Commitment                            [insert amount (of that Commitment) to which the relevant
                                       Debt Purchase Transaction applies]




[Lender]

By:




BD-#32148460-v3                                210
                                      Part II
      Form of Notice on Termination of Notifiable Debt Purchase Transaction /
      Notifiable Debt Purchase Transaction ceasing to be with Parent Affiliate

To:          ABN AMRO Bank N.V. as Facility Agent

From:        [The Lender]

Dated:

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
   dated 30 November 2017 as amended and restated on [] 2018 (the Facility Agreement)

1        We refer to paragraph (c) of clause 28.2 (Disenfranchisement on Debt Purchase Transactions
         entered into by Parent Affiliates) of the Facility Agreement. Terms defined in the Facility
         Agreement have the same meaning in this notice unless given a different meaning in this notice.

2        A Notifiable Debt Purchase Transaction which we entered into and which we notified you of in a
         notice dated [ ] has [terminated]/[ceased to be with a Parent Affiliate].*




23       The Notifiable Debt Purchase Transaction referred to in paragraph 2 above relates to the
         amount of our Commitment (s) as set out below.

    Commitment                         Amount of our Commitment to which Notifiable Debt
                                       Purchase Transaction relates

    [Commitment                        [insert amount (of that Commitment) to which the relevant
                                       Debt Purchase Transaction applies]




[Lender]

By:



                             Registration number
                             (or equivalent, if any)
                                                                              [Any conditions
                             Jurisdiction of             Invoice Buyer/ LC    in relation to that
Name                         incorporation               Buyer                Buyer]




*    Delete as applicable.



BD-#32148460-v3                                    211
                                          Schedule 9
                                    Form of Accession Letter

To:   ABN AMRO Bank N.V. as Facility Agent

From: [Subsidiary] and Aegean Marine Petroleum S.A.

Dated: []

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
      dated 30 November 2017 as amended and restated on [] 2018 (the Agreement)

1     We refer to the Agreement. This is an Accession Letter. Terms defined in the Agreement have
      the same meaning in this Accession Letter unless given a different meaning in this Accession
      Letter.

2     [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be bound by the
      terms of the Agreement as an Additional [Borrower]/[Guarantor] pursuant to clauses [29.2 and 0
      (Additional Borrowers)]/[clauses 29.7 and 29.11 (Additional Guarantors)] of the Agreement.
      [Subsidiary] is a company duly incorporated under the laws of [name of relevant jurisdiction].

3     [The Company confirms that no Default is continuing or would occur as a result of [Subsidiary]
      becoming an Additional Borrower.]

4     [Subsidiary's] administrative details are as follows:

      Address:

      Email:

      Attention:

5     This Accession Letter and any non-contractual obligations arising out of or in connection with it
      are governed by English law.

      This Accession Letter is entered into by deed.



      ………………………….                                     …………………………….

      Aegean Marine Petroleum S.A.                    [Subsidiary]




BD-#32148460-v3                                 212
                                        Schedule 10
                                  Form of Resignation Letter

To:   ABN AMRO Bank N.V. as Facility Agent

From: [resigning Obligor] and Aegean Marine Petroleum S.A.

Dated: []

Dear Sirs

Aegean Marine Petroleum S.A. Superpriority Secured Debtor-In-Possession Facility Agreement
      dated 30 November 2017 as amended and restated on [] 2018 (the Agreement)

1     We refer to the Agreement. This is a Resignation Letter. Terms defined in the Agreement have
      the same meaning in this Resignation Letter unless given a different meaning in this
      Resignation Letter.

2     Pursuant to [clauses 29.4 and 29.5 (Resignation of a Borrower)]/[clauses 29.12 and 29.13
      (Resignation of a Guarantor)], we request that [resigning Obligor] be released from its
      obligations as a [Borrower]/[Guarantor] under the Agreement.

3     We confirm that[:

      (a)    no Default is continuing or would result from the acceptance of this request; and

      (b)    no payment is due from us under the Finance Documents;

      (c)    [where Guarantor is also a Borrower:] we have no actual or contingent obligations as a
             Borrower under any Finance Document.

4     This Resignation Letter and any non-contractual obligations arising out of or in connection with
      it are governed by English law.



      ……………………………                                    ……………………….

      Aegean Marine Petroleum S.A.                   [Subsidiary]

      By:                                            By:




BD-#32148460-v3                                213
                                          Schedule 11
                                     Borrowing Base Amount
1     Borrowing Base

      (a)    The Borrowing Base shall be calculated by

             (i) multiplying the Borrowing Base Items by the Advance Rate applicable to each specific
             Borrowing Base Item set out below; and

             (ii) deducting 85% of trade payables to suppliers based on open credit:

                           Borrowing Base Items                              Advance Rate

              Secured Cash                                                        100%

              Hedging Credit Balances                                             80%

              Tier 1 Eligible Receivables                                         100%

              Tier 2 Eligible Receivables                                         95%

              Tier 3 Eligible Receivables                                         85%

              Tier 1 Eligible Inventory                                           90%

              Tier 2 Eligible Inventory                                           85%

              Tier 3 Eligible Inventory                                           85%

              Non-Performed Letters of Credit                                     85%



             ; and

             (iii) and, without duplication of any other Availability Reserve of other eligibility criteria,
             deducting any Availability Reserve.

      provided that:

             (i)     all such assets referred to above will only be included in the calculation of the
                     Borrowing Base Amount if such assets (and any insurances or other rights in
                     relation thereto) are:

                     (A)    held by a Borrower or, in the case of assets secured by the Spanish
                            Pledges, by a Spanish Pledgor with unencumbered title;

                     (B)    not subject to any dispute, litigation, arbitration proceedings or threatened
                            litigation or arbitration proceedings;

                     (C)    (save as expressly contemplated to the contrary in this Schedule 12
                            (Borrowing Base Amount)) subject to a fully-perfected charge, pledge or
                            other Security granted on a first-ranking basis in favour of the Security Agent
                            in accordance with the terms of this Agreement and the Transaction Security
                            Documents and not otherwise subject to any set-off or Security rights in
                            favour of any party other than the Security Agent;




BD-#32148460-v3                                  214
                     (D)   in respect of inventory located in the Sensitive Zone, the subject of a Stock
                           Monitoring Agreement (for floating storage) or a Collateral Management
                           Agreement (for inland storage);

             (ii)    no asset shall be eligible for inclusion in the calculation of the Borrowing Base
                     Amount if such asset does not otherwise comply with the eligibility conditions set
                     out in this Agreement;

             (iii)   no asset shall be eligible for inclusion in more than one category of the same
                     Borrowing Base Report;

             (iv)    promptly following receipt of each Borrowing Base Report required to be delivered
                     under this Agreement, if the Majority Lenders agree on the amount of the
                     Borrowing Base, such Majority Lenders shall notify the Facility Agent in writing of
                     such amount. If following receipt of a Borrowing Base Report required to be
                     delivered hereunder, there is not agreement among the Majority Lenders regarding
                     the amount of the Borrowing Base, the Majority Lenders shall notify the Facility
                     Agent in writing that the Borrowing Base is an amount equal to the weighted
                     average (based on Commitment amount) of the amounts determined by each
                     Lender for the Borrowing Base; and

             (v)     notwithstanding any other provision of this Agreement, in the event the Facility
                     Agent (acting on the instructions of the Majority Lenders) imposes any changes to
                     the Borrowing Base Items or Availability Reserves as a result of changing or
                     reducing credit limits imposed on any account debtor, such changes (i) shall be
                     effective two (2) Business Days following written notice thereof to the Borrower (it
                     being agreed any Eligible Receivables created after such notice in excess thereof,
                     may be excluded from the Borrowing Base) and (ii) shall not apply to any Eligible
                     Receivables in existence as of the date of imposition of such change.

2     Reserves

      Notwithstanding any other provision of this Agreement, the Facility Agent (on the instructions of
      the Majority Lenders) may at any time and from time to time after two (2) Business Days’ prior
      written notice, establish and increase or decrease the Availability Reserve in the exercise of its
      Permitted Discretion. The Availability Reserve shall not duplicate eligibility criteria contained in
      the definition of Tier 1 Eligible Receivables or Tier 1 Eligible Receivables.

3     Definitions

      Terms used in this Schedule 11 (Borrowing Base Amount) have the following meanings:

      Advance Rate means each rate referred to in the second column of the table set out in
      paragraph 1(a) (Borrowing Base) above

      Approved Barge Territory means Gibraltar and any other jurisdiction as may be approved in
      writing by the Facility Agent (acting on the instructions of Majority Lenders) to the Company
      from time to time

      Availability Reserve means reserves in such amounts as the Facility Agent in its Permitted
      Discretion, upon the written instruction of the Majority Lenders in the exercise of such Permitted
      Discretion, and with two (2) Business Day’s prior written notice to the Borrower (and the Facility
      Agent (acting on the instructions of the Majority Lenders) shall be available to discuss any such
      reserves with the Borrower), may elect to impose from time to time as being appropriate to (i)
      reflect the impediments to the Facility Agent’s ability to realize upon the Transaction Security,
      (ii) to reflect claims and liabilities, including liens and claims that may have (or may appear to
      have hereafter) priority over that of the Finance Parties, that the Facility Agent determines will
      need to be satisfied in connection with the realization upon the Transaction Security, (iii) reflect
      the risk that a jurisdiction outside the United States does not give extraterritorial application of
      orders of the Bankruptcy Court, including (without limitation) with respect to perfection or priority



BD-#32148460-v3                                 215
      of Security on assets in the Borrowing Base established by order thereof, or (iv) to reflect
      criteria, events, conditions, contingencies or risks which adversely affect any component of the
      Borrowing Base, the Transaction Security, the creation, perfection or priority of Security over
      Borrowing Base assets (or proceeds thereof), or the validity or enforceability of the Finance
      Documents or any remedies of the Secured Parties hereunder or thereunder, including (without
      limitation) matters related to the quality of inventory, rents and costs, taxes, senior obligations
      and other matters related to the calculation of the Borrowing Base

      Borrowing Base Item means each item referred to in the first column of the table set out in
      paragraph 1(a) (Borrowing Base) above

      Credit Insurance means credit insurance taken out with an insurer or insurers which has a
      rating for its long-term unsecured and non-credit-enhanced debt obligations of BBB- or higher
      by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa3 or higher by Moody's
      Investors Service Limited or a comparable rating from an internationally recognised credit rating
      agency

      Eligible Inventory means inventory representing a marked to market value (based on West
      Med FOB/CIF prices in Argus, Platts or any other pricing acceptable to the Lenders) up to a
      maximum amount before applying the Advance Rate of:

      (a)    $100,000,000 per location; and

      (b)    $350,000,000 in total,

      or any other maximum amount from time to time notified by the Facility Agent (acting on the
      instructions of the Majority Lenders) to the Company

      Eligible Receivables means trade receivables (excluding receivables owing from another
      member of the Group) which are governed by English, Greek or Belgian law (or any other
      governing law approved by the Facility Agent) and are payable into a Collection Account
      representing:

      (a)    a nominal face value owing to the Borrowers up to a maximum amount before applying
             the Advance Rate per counterpart of $20,000,000, other than trade receivables in relation
             to:

             (A) such entities notified by the Facility Agent (acting on the instructions of the Majority
             Lenders) to the Company from time to time at such limits applicable to those entities as
             the Facility Agent (acting on the instructions of the Majority Lenders) may in its sole
             discretion apply; and

             (B) Majors, for which the maximum amount in aggregate for a Listed Oil Major, its wholly-
             owned Subsidiaries and its Subsidiaries which are not wholly-owned but the obligations in
             respect of which are guaranteed by a parent company guarantee from such Listed Oil
             Major, shall be $40,000,000; and

      (b)    a maximum tenor of:

             (i)    if non-invoiced, invoices must be dispatched within five (5) Business Days of the
                    physical delivery date; or

             (ii)   if invoiced, sixty (60) days (such tenor being made up as follows: payment terms
                    within forty five (45) days of the date of invoice (Due Date), with a grace period of
                    no more than fifteen (15) days from the Due Date),

      or any other maximum amount and maximum tenor from time to time notified by the Facility
      Agent (acting on the instructions of the Majority Lenders) to the Company




BD-#32148460-v3                                216
      Hedge Account means an account held by the Company with a Hedging Provider or a Clearing
      Provider for the purpose of financing margin calls (and collecting margin returns and settlement
      amounts) and which is subject to the Transaction Security.

      Hedging Credit Balances means any sum of cash (being in respect of margin calls) standing
      to the credit of a Hedge Account as an amount that is returnable after unwinding of, and
      payment of all amounts due from the Company under, Hedging Agreements.

      Inventory in Transit mean inventory on board vessels:

      (a)    for which bills of lading (comprising documents of title) are issued and endorsed in favour
             of (and in the possession of) the Security Agent and

             (i)    are in the possession of the Security Agent; or

             (ii)   have been deposited with a reputable international courier for delivery to the
                    Security Agent (and the Security Agent has been provided with evidence
                    satisfactory to it of the same); and

      (b)    for a maximum tenor of forty-five (45) days from the bill of lading date for which original
             bills of lading are issued or endorsed in favour of the Security Agent.

      Listed Oil Major means:

      (a)    BP p.l.c.;

      (b)    Chevron Corporation;

      (c)    ConocoPhillips Co.;

      (d)    ExxonMobil Corporation;

      (e)    Royal Dutch Shell plc; and

      (f)    Total S.A.

      Major means:

      (a)    a Listed Oil Major;

      (b)    a Listed Oil Major’s wholly-owned Subsidiaries;

      (c)    any Subsidiaries of a Listed Oil Major that is not a wholly-owned Subsidiary but the
             obligations in respect of which are guaranteed by a parent company guarantee from such
             Listed Oil Major; and/or

      (d)    any other debtor approved by the Facility Agent acting on the instructions of the Majority
             Lenders,

      provided that the Facility Agent (acting on the instructions of the Majority Lenders) may from
      time to time by three Business Days’ notice to the Company exclude any such debtor

      Non-Performed Letters of Credit means a Credit Instrument in the form of a documentary or
      standby letter of credit in respect of which the relevant underlying physical transaction relating
      to the sale and purchase of oil products is yet to occur

      Permitted Discretion means a determination made by the Majority Lenders in good faith and in
      the exercise of reasonable (from the prospective of a secured asset-based lender) business
      judgment exercised in accordance with its customary practices in asset-based credit facilities



BD-#32148460-v3                                217
      Secured Cash means cash funds deposited in a Collection Account

      Tier 1 Eligible Receivables means:

      (a)    VAT refund claims (Steuervergütungsansprüche) against the competent tax authority
             (zuständige Finanzbehörde) in the Federal Republic of Germany; and

      (b)    invoiced Eligible Receivables:

             (i)     covered by a letter of credit issued or confirmed by an Acceptable Bank; or

             (ii)    on open account for Majors; or

             (iii)   meeting any other criteria from time to time notified by the Facility Agent (acting on
                     the instructions of the Majority Lenders) to the Company with at least two (2)
                     Business Days prior written notice to the Borrowers (and during such time the
                     Facility Agent (acting on the instructions of the Majority Lenders) shall be available
                     to discuss such changes)

      Tier 2 Eligible Receivables means invoiced Eligible Receivables on open account for non-
      Majors or meeting any other criteria from time to time notified by the Facility Agent (acting on
      the instructions of the Majority Lenders) to the Company

      Tier 3 Eligible Receivables means non-invoiced Eligible Receivables up to a maximum
      amount before applying the Advance Rate of $90,000,000 in total or any other amount from
      time to time notified by the Facility Agent (acting on the instructions of the Majority Lenders) to
      the Company

      Tier 1 Eligible Inventory means Eligible Inventory:

      (a)    located in an OECD country;

      (b)    subject to perfected Security in favour of the Security Agent; and

      (c)    excluding floating inventory; or

      (d)    meeting any other criteria from time to time notified by the Facility Agent (acting on the
             instructions of the Majority Lenders) to the Company with at least two (2) Business Days
             prior written notice to the Borrowers (and during such time the Facility Agent (acting on
             the instructions of the Majority Lenders) shall be available to discuss such changes)

      Tier 2 Eligible Inventory means:

      (a)    Eligible Inventory other than Tier 1 Eligible Inventory which is:

             (i)     onshore, subject to perfected Security in favour of the Security Agent;

             (ii)    Inventory in Transit (excluding inventory on barges);

             (iii)   secured floating inventory (excluding inventory on barges) for which bills of lading
                     (comprising documents of title) are issued or endorsed in favour of (and in the
                     possession of) the Security Agent;

             (iv)    inventory on barges if located in territorial waters of an Approved Barge Territory;

             (v)     inventory on barges where such inventory is secured under a German Security
                     Transfer Agreement prior to loading onto such barge and where such barge has
                     remained in German territorial waters or international waters and has not entered
                     the territory of any other jurisdiction;



BD-#32148460-v3                                  218
               (vi)    inventory on barges where such inventory is secured under a South African Pledge
                       and located on a barge which is the subject of a South African Pledge where such
                       barge has remained in South African territorial waters; or

               (vii)   inventory on barges where such barges remain at all times in international waters;
                       and

        (b)    Eligible Inventory which is subject to a perfected South African Pledge and provided that
               the floating storage in relation to the South African Pledge is located within South African
               territorial waters; or

        (c)    meets any other criteria from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company,

        and in aggregate up to a maximum amount before applying the Advance Rate of $25,000,000 in
        total or any other amount from time to time notified by the Facility Agent (acting on the
        instructions of the Majority Lenders) to the Company

        Tier 3 Eligible Inventory means Eligible Inventory:

        (a)    other than Tier 2 Eligible Inventory;

        (b)    including unsecured floating inventory for which bills of lading are not issued or endorsed
               in favour of the Security Agent; and

        (c)    up to a maximum amount before applying the Advance Rate of $30,000,000 in total or
               any other amount from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company; or

        (d)    meeting any other criteria from time to time notified by the Facility Agent (acting on the
               instructions of the Majority Lenders) to the Company

Inventory locations

For the purposes of this Schedule 11 (and without prejudice to any of the foregoing):

(a) where inventory is located in a particular jurisdiction or in its territorial waters, it shall only be
considered capable of being “secured” (ie capable of being included in the Borrowing Base, subject to
the other conditions for inclusion in respect thereof) if it is located in one of the following jurisdictions
or any other jurisdiction as may be approved in writing by the Facility Agent (acting on the instructions
of the Majority Lenders) to the Company from time to time; and

(b)   in relation to any such jurisdiction the permitted locations/barges, conditions and limits set out
below shall apply,

and each Borrowing Base Report shall include all relevant details identifying such jurisdictions and
conditions. Where permitted locations or barges are identified, the same may be amended or
supplemented from time to time at the request of the Company and subject to the prior written consent
of the Facility Agent (acting on the instructions of the Majority Lenders)

Jurisdiction      Permitted Location                       Permitted Barges              Other      specific
                                                                                         conditions     for
                                                                                         inclusion in the
                                                                                         Borrowing Base

Spain             Subject to clause 24.25 (Conditions Subsequent)

Germany           Midgardstraße    50,     26954           Not limited to specific       Subject to clause
                  Nordenham, Germany with Rhenus           barges    (subject   to       24.25 (Conditions



BD-#32148460-v3                                   219
                  Midgard GmbH & Co. KG                    paragraph (a) (v) of the      Subsequent)
                                                           definition of “Tier 2
                  Alter Rethedamm 2, 21107 Hamburg,        Eligible Inventory”)
                  Germany     with   Vopak   Dupeg
                  Terminal Hamburg GmbH

                  Uferstraße 48, 24106 Kiel, Germany
                  with UTG Unabhängige Tanklogistik
                  GmbH (from 1 January 2018)

Morocco           Horizon Terminals Tangiers facility      n/a                           n/a
                  located in Tanger Med Port,
                  Morocco: Free Zone, Ksar Majed,
                  Tanger Med, Tanger 90000, Morocco

UAE               Each tank identified in Schedule 1       n/a                           n/a
                  (Initial Pledged Assets) of each UAE
                  Pledge and or, following the date
                  hereof, such tank or tanks as is or
                  are identified in any Holding
                  Certificate,    Additional    Pledged
                  Assets Notice or Transfer Certificate,
                  as relevant (each as defined in the
                  UAE Pledges), and in each case
                  forming part of the Aegean Oil
                  Terminal located in the Fujairah Free
                  Zone (FOIZ), Al Sudah, PO BOX
                  2688, Emirate of Fujairah, UAE

South Africa      FLOATING STORAGE UNIT "MT                Subject to paragraph (a)      Subject to clause
                  UMNENGA I" which is the subject of       (vi) of the definition of     24.25 (Conditions
                  a South African Pledge, whilst in        “Tier 2 Eligible Inventory”   Subsequent)
                  South African territorial waters         – which is limited to
                                                           specific barges identified
                                                           in the security.

Gibraltar         n/a                                      Not limited   to   specific   n/a
                                                           barges.




BD-#32148460-v3                                  220
                           Schedule 12
                  Form of Borrowing Base Report




BD-#32148460-v3              221
BD-#32148460-v3   222
                                           Schedule 13
                                        Approved Suppliers


BP p.l.c. and its wholly-owned subsidiaries (directly or indirectly)

Royal Dutch Shell plc and its wholly-owned subsidiaries (directly or indirectly)

Glencore PLC and its wholly-owned subsidiaries (directly or indirectly)

Mercuria Energy Group Ltd and its wholly-owned subsidiaries (directly or indirectly)

Trafigura Beheer BV and its wholly-owned subsidiaries (directly or indirectly)

Vitol Holding B.V. and its wholly-owned subsidiaries (directly or indirectly)




BD-#32148460-v3                                  223
                                      Schedule 14
                            Permitted Financial Indebtedness


1. Trade Receivables Purchase Agreement, dated as of March 30, 2016, among Aegean Bunkering
   (USA) LLC, a Delaware limited liability company, as seller, Deutsche Bank AG, New York Branch,
   as a purchaser and documentation agent and Deutsche Bank Trust Company Americas, as a
   purchaser, in the amount of $31,000,000.

2. Amended and Restated Trade Receivables Purchase Agreement, dated as of November 13,
   2015, among Aegean Marine Petroleum S.A., a corporation organized under the laws of Liberia,
   as seller, Deutsche Bank AG, New York Branch, as a purchaser and documentation agent and
   Deutsche Bank Trust Company Americas, as a purchaser, as further amended and restated on
   November 14, 2016 and November 14, 2017 in the amount of $40,000,000.

3. Indenture, dated as of December 19, 2016, among Aegean Marine Petroleum Network Inc., a
   corporation organized under the laws of the Marshall Islands, as issuer, and U.S. Bank National
   Association, as trustee, in the amount of $172,500,000.

4. Senior Indenture, dated as of October 23, 2013, among Aegean Marine Petroleum Network Inc., a
   corporation organized under the laws of the Marshall Islands, as issuer, and Deutsche Bank Trust
   Company Americas, as trustee, in the amount of $132,050,000.

5. 2005 Newbuilding Secured Syndicated Term Loan, dated as of October 1, 2006, by and among
   Kithnos Maritime Inc., Lefkas Marine S.A., Paros Maritime Inc., Santorini Maritime Limited, and
   Serifos Shipping (Pte.) Ltd, as Borrowers, Aegean Bunkering Services Inc., Aegean Marine
   Petroleum Network Inc., Aegean Shipholding Inc. and Tempest Shiptrade Ltd., as Guarantors,
   HSH Nordbank AG, and Aegean Baltic Bank S.A , as Lenders, and Aegean Baltic Bank S.A., as
   Agent, in the amount of $35,500,000.

6. 2006 Newbuilding Secured Term Loan, dated as of October 1, 2006, by and among Kerkyra
   Marine S.A., Ithaki Marine S.A., Cephallonia Marine S.A., Paxoi Marine S.A., Zakynthos Marine
   S.A., Kythira Marine S.A. and Lefkas Shipping (PTE.) LTD., as Borrowers, Aegean Marine
   Petroleum Network Inc., Aegean Shipholdings Inc., Aegean Breeze Maritime Company and
   Aegean Tiffany Maritime Company, as Guarantors, HSH Nordbank AG, and Aegean Baltic Bank
   S.A , as Lenders, and Aegean Baltic Bank S.A., as Agent, in the amount of $64,750,000.

7. Second 2006 Newbuilding Secured Term Loan, dated as of October 27, 2006, by and among
   Tasman Seaways Inc., Santon Limited, as Borrowers, Aegean Marine Petroleum Network Inc.,
   Aegean Bunkering Services Inc., as Guarantors, and National Bank of Greece S.A., as Lender
   and Agent, in the amount of $17,600,000.

8. Third 2006 Newbuilding Secured Term Loan, dated as of October 27, 2006, by and among Eton
   Marine LTD., Benmore Services S.A. and Ingram Enterprises Co., as Borrowers, Aegean
   Shipholdings Inc. and Aegean Marine Petroleum Network Inc., as Guarantors, HSH Nordbank AG,
   and Aegean Baltic Bank S.A., as Lenders, and Aegean Baltic Bank S.A., as Agent, in the amount
   of $26,250,000.

9. 2007 Newbuilding Secured Term Loan, dated as of July 5, 2007, by and among Andros Marine
   Limited, Dilos Marine Inc., Aegean VII Shipping Ltd, Ios Shipping Ltd and Sifnos Marine Inc., as
   Borrowers, Aegean Marine Petroleum Network Inc., as Guarantor, and Orix Investment and
   Management Private Ltd. (successor to The Royal Bank of Scotland) as Lender and Agent, in the
   amount of $37,560,000.

10. 2008 Newbuilding Secured Term Loan, dated as of April 24, 2008, by and among Kassos
    Navigation S.A., Symi Navigation S.A., Halki Navigation S.A. and Tilos Shipping (PTE.) LTD., as
    Borrowers, Aegean Marine Petroleum Network Inc. and Aegean Shipholdings Inc., as Guarantors,
    HSH Nordbank AG, and Aegean Baltic Bank S.A , as Lenders, and Aegean Baltic Bank S.A., as
    Agent, in the amount of $38,800,000.



BD-#32148460-v3                              224
11. 2017 Secured Term Loan, dated as of November 30, 2017 Aegean Bunkering Services Inc., as
    Borrower, Amorgos Maritime Inc., Kimolos Maritime Inc., Milos Shipping (Pte.) Ltd., Mykonos I
    Maritime Limited, Tinos Marine Inc. and Aegean Marine Petroleum Network Inc., as Guarantors,
    and Piraeus Bank S.A., as Lender and Agent, in the amount of $15,000,000.

12. 2015 Fujairah Credit Facility, dated as of October 7, 2015, by and among Aegean Oil Terminal
    Corporation, as Borrower, Aegean Marine Petroleum Network Inc., as Guarantor, United Arab
    Bank P.J.S.C., Abu Dhabi Commercial Bank P.J.S.C., Commercial Bank of Dubai psc and
    National Bank of Oman S.A.O.G., Dubai Branch, as Lenders, and United Arab Bank P.J.S.C., as
    Agent, in the amount of $440,000,000.

13. 2017 South Africa Credit Facility, dated as of November 20, 2017 by and among Aegean
    Bunkering Services Inc. and Nevado Navigation S.A., as Borrowers, Aegean Ship III Maritime
    Company, Aegean Ship VIII Maritime Company, Aegean Ace Maritime Company, Aegean Tanking
    S.A., Aegean Marine Petroleum Network Inc. and Aegean Management Services M.C., as
    Guarantors, Piraeus Bank S.A., as Lender and Agent, in the amount of $12,500,000.

14. Loan Agreement, dated as of September 7, 2018, by and among Aegean Marine Petroleum S.A.,
    Aegean Marine Petroleum Network Inc., I.C.S. Petroleum Limited and Mercuria Energy Trading
    S.A, in the amount of $5,000,000.

15. Letter of Credit, dated as of October 16, 2018, in the amount of $5,000,000 issued by Sumitomo
    Mitsui Banking Corporation with Aegean Bunkering (USA) LLC as the beneficiary and Toyota
    Tsusho Petroleum PTE. LTD as applicant.

16. Letter of Credit, dated as of October 30, 2008, in the amount of $2,000,000 issued by Sumitomo
    Mitsui Banking Corporation with Aegean Marine Petroleum SA as the beneficiary and Toyota
    Tsusho Petroleum PTE. LTD as applicant with an expiration date of January 29, 2019.

17. Letter of Guarantee, dated as of January 12, 2018, in the amount of €3,000,000 with Aegean
    Bunkering Germany as the beneficiary and an expiration date of January 31, 2019.

18. Letter of Guarantee, dated as January 12, 2018, in the amount of €3,000,000 with Obast
    Bunkering & Trading GMBH as the beneficiary and an expiration date of January 31, 2019.

19. Letter of Credit, dated as December 28, 2017, in the amount of $2,580,000 with Obast Bunkering
    & Trading GMBH as the beneficiary and an expiration date of February 7, 2019.

20. Letter of Credit, dated as June 26, 2018, in the amount of $4,000,000 with Aegean Marine
    Petroleum as the beneficiary and an expiration date of January 31, 2019.

21. Letter of Credit, dated as October 25, 2018, in the amount of $1,223,200 with Aegean Marine
    Petroleum as the beneficiary and an expiration date of November 30, 2018.

22. Letter of Credit, dated as August 27, 2018, in the amount of $7,920,000 with Aegean North West
    Europe NV as the beneficiary and an expiration date of December 18, 2018.

23. Letter of Credit, dated as August 30, 2018, in the amount of $1,815,000 with Aegean North West
    Europe NV as the beneficiary and an expiration date of January 31, 2019.

24. Letter of Credit, dated as of November [1], 2018, issued by ABN AMRO Capital in the amount of
    $803,000 with PBF Holding Company LLC as the beneficiary and Aegean Bunkering (USA) LLC
    as the applicant with an expiration date of November 29, 2018.




BD-#32148460-v3                             225
                                     Schedule 15
                     Form of New Lender Spanish Power of Attorney




                                        POWER OF ATTORNEY

APPEARS

Mr., [] as stated by the appearing party, acting in the name and on behalf [], an entity incorporated
under the laws of [], having its registered office in [] registered and filed before [] (hereinafter, the
“Grantor”).

GRANTS

Grantor grants a Power of Attorney (hereinafter referred as the “Power of Attorney”), as wide as
sufficient in law might be necessary, in favour of ABN AMRO Bank N.V., a public company with
limited liability duly organised and existing under the laws of the Netherlands having its registered
office in Amsterdam at [at Gustav Mahlerlaan 10, 1082 PP] and registered at the Chamber of
Commerce with number 34334259, that may act through its own attorneys (hereinafter, the “Attorney”
or the “Security Agent”) so that acting jointly and severally as, with its sole signature, any time, in
connection with the financing executed between, among others, ABN AMRO Bank N.V.as security
agent, ABN AMRO Bank N.V.as facility agent, and lender (“Facility Agent” and “Lender”), Aegean
Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V., Aegean Bunkering
Germany GmbH and Obast Bunkering & Trading GmbH as borrower (the “Borrowers”), the Borrowers
and Aegean Marine Petroleum Network Inc. as guarantors (the “Guarantors” and jointly with the
Borrower, the “Obligors”) for an amount up to [] (the “Facility Agreement”), in the name and on
behalf of the Grantor may perform any of the following authorities, even if entering in self-contracting
(auto-contratación), multiple representation or conflict of interests and including expressly the authority
of substitution:

1. Ratify and formalise the Facility Agreement as a Spanish notarial document.

2. Sign, grant, ratify and/or execute as Spanish notarial document, in the terms and conditions that
   the Attorney may deem appropriate, a non-possessory pledge over non-fixed assets (including but
   not limited to stocks, chattels, inventory and raw materials) in favour of the Grantor as lender
   under the Facility Agreement, and accept the creation of any such pledge in the name and on
   behalf of the Grantor.

3. Sign, grant, ratify and/or execute as Spanish notarial document, in the terms and conditions that
   the Attorney may deem appropriate, one or several assignment agreements to be entered into
   with any third party (either as assignor or assignee) in relation with the Facility Agreement and the
   Non-Possesory pledge referred to in the preceding paragraphs.

4. Sign, grant, ratify and/or execute as Spanish notarial document, any agreement or document for
   the amendment, rectification or clarification of any of the documents referred to above.

5. Appear and file any private and/or notarial documents before any private or public entity, as well
   as Public Registry, public administration, registries, consulates or tax administration, for its
   recording or validation (including its novation, assignments and amendments), and file and/or pay
   any tax or registry fees related to the granting, formalisation, execution, and registration of the
   documents and/or agreements described in the above paragraphs.

6. Act, appear before and disclose information to any authority or body of the Spanish or foreign
   public administration, state, provincial, municipal or regional agency, court of justice or any other
   public body of a civil, criminal, administrative or labour nature, to obtain all manner of permits or
   licenses and to make all such notifications as may be required by the applicable legislation



BD-#32148460-v3                                  226
    concerning the transactions included in the documents referred to above, and, in particular, but
    not limited to, the Bank of Spain (“Banco de España”) and the Spanish Revenue (“Agencia Estatal
    de la Administración Tributaria”) or any tax authorities, in order to execute, deliver and file, in the
    name and on behalf of Grantor, any document, statement, payment, application or official forms
    (including those of a tax nature) that may be necessary or advisable for the fulfilment of, or in
    connection with, any of the transactions, actions, faculties, agreements or documents foreseen in
    this power and any other ancillary measures required for the full and complete fulfilment of the
    powers hereby granted (including the granting of the final shareholder statement).

7. In order to obtain and/or renew the Foreign Identification Number (“Número de Identificación de
   Extranjero”), carry out before the Spanish Revenue or any other institutions, as many actions
   which may be deemed necessary or convenient to obtain it, and for these effects sign any
   documents or forms needed, and in special fulfil the 036 form and designate the Grantor’s address
   in Spain, sign and execute all documents, either notarial or private, that may be deemed
   necessary or convenient for this purpose and appear before the Spanish Revenue or any other
   institutions, trustees or any others.

8. Enforce any personal guarantee, right “in rem” security as well as any undertakings to grant any
   personal guarantee or right “in rem” security granted in favour of the Grantor as security for the
   Facility Agreement, including but not limited to, any actions that they may deem necessary for the
   purposes of enforcement, such as making and submitting demands for payment, claims, notices,
   liquidations, announcements, issuing certifications, requesting certified first copies of documents
   (notarial or otherwise), appointing counsel and court-attorneys, initiating auctions and any type of
   enforcement action (in court or out of court) and appearing before any relevant notary public or
   court of jurisdiction.

9. Appear before any courts, appellate courts and other ordinary or special courts, at any instance
   and in any order of jurisdiction, and before any other authority, judges, public prosecutor’s office,
   notary’s office, public registry, tax office or tax agency, or government office or officer; and thereat
   to file, conduct and terminate, acting either as claimant or defendant, all kinds of court or out-of
   court actions and proceedings relating to the Facility Agreement and the security documents
   entered into in relation to it.

10. The above authorities, in all or in part, may be delegated or substituted in favour of any third
    person that the Attorneys may deem convenient.

In WITNESS WHEREOF this Power of Attorney has been executed as a deed by the Grantor and is
intended to be effective and is hereby delivered on the date of the Notarial Certificate below and shall
be in force until [] unless it is revoked prior to such date.

In witness thereof this Power of Attorney is granted.

I have informed the attendant of his right to read this document himself, and I proceed to read this
document aloud with his tacit consent.

This Power of Attorney is governed by and construed in accordance with the laws of [ ].

He states that he is aware of its contents and ratifies it in all its provisions, signing the same with me.

In [], on [].

[Grantor’s corporate name]



______________________________

Mr. []

Office: []



BD-#32148460-v3                                  227
                                 NOTARIAL CERTIFICATE

I, the undersigned, Notary Public in [   ], on this [    ] day of [    ] of 20[ ], do hereby certify that:

    1. [Grantor’s corporate name] is a [       ] incorporated in accordance with the laws of [ ], having
       its registered office in [       ] at [ ] and registered under number [ ], , and with sufficient
       capacity for the granting this power of attorney.

    2. [    ] is authorised and has the capacity to grant the above power of attorney in the name and
       on behalf of [Grantor’s corporate name] according to the laws of [      ], according to the laws
       of the incorporation of the Grantor, its constitutional documents, by-laws and other corporate
       documents.

    3. The signature of [     ] in this document is authentic.

    4. This power of attorney constitutes a legally valid and binding document and all actions
       undertaken by the attorneys-in-fact nominated herein within the scope of the power shall be
       legally valid and binding on [Grantor’s corporate name].

WITNESS, I sign this power of attorney and stamp my official seal



Place: []

Date: []

Signature: []




BD-#32148460-v3                                 228
                                          Schedule 16
                                  Form of Deed of Undertaking
THIS DEED is made this [**] day of [**].

Between

1. [Third party], a company incorporated in [•] (Registration No. [**]) and having its registered office at
[**] (the “Applicant”); and

2. [AEGEAN MARINE PETROLEUM S.A. / AEGEAN PETROLEUM INTERNATIONAL INC. /
AEGEAN NWE N.V. / AEGEAN BUNKERING GERMANY GMBH / OBAST BUNKERING &
TRADING GMBH], a company incorporated in [**] (Registration No. [**]) and having its registered
office at [**](the “Obligor”)

in favour of:

3. [Relevant Issuing Bank], a company incorporated in [**]and having its registered office at [**] (the
“Issuing Bank”).

WHEREAS:

(A) Issuing Bank, amongst others, has granted to Obligor, amongst others, certain facilities pursuant
to a facility agreement for a borrowing base facility dated 30 November 2017 as amended and
restated on [] 2018 (any of or all of such facilities shall hereinafter be referred to as the “Facilities”).
(B) Applicant and Obligor intend to jointly and severally authorise, empower and request Issuing Bank
to issue a documentary letter of credit under, and subject to the terms and conditions of, the Facilities
from time to time in favour of [**], subject to the approval of Issuing Bank at its absolute discretion (the
“Letter of Credit”).
(C) At all times, (i) as between the Obligor and the Issuing Bank, the responsibility and liability of any
Letter of Credit in name of the Applicant shall rest with Obligor; and (ii) as between the Applicant and
the Issuing Bank, the Applicant shall indemnify Issuing Bank in respect of any liabilities arising from
any Letter of Credit.

NOW THIS DEED WITNESSES AS FOLLOWS:

1. Obligor herewith instructs Issuing Bank to indicate in the Letter of Credit the full name and address
   of Applicant if so indicated by Obligor in its requests to the Issuing Bank to issue Letter of Credit,
   rather than the full name and address of the Obligor itself as applicant, such however under the
   full responsibility and financial liability of the Obligor and under, and subject to the terms and
   conditions of, the Facilities.
2. Obligor undertakes to Issuing Bank that the Letter of Credit in the name of the Applicant shall be
   issued at the full risk, responsibility and financial liability of Obligor and consequently authorises
   Issuing Bank to debit (i) upon issuance of a Letter of Credit the liability account in in the name of
   Obligor in the books of Issuing Bank with the full amount of the Letter of Credit, and (ii) upon Letter
   of Credit settlement(s) the current account of Obligor in the books of the Issuing Bank for the full
   amount of each settlement.
3. Applicant herewith gives notice to Issuing Bank that it shall not have at any time any claim, right or
   demand or any pretension of any nature whatsoever against Issuing Bank in relation to the Letter
   of Credit, and herewith irrevocably instructs and authorises Issuing Bank and consents to the
   same:

    (a) to indicate its full name and address as applicant in the wording of the Letter of Credit as
    instructed by Obligor;
    (b) to follow the instructions of Obligor to amend the Letter of Credit without any obligation on the
    part of Applicant and without its further instructions or confirmation;




BD-#32148460-v3                                  229
    (c) to carry out all other instructions from Obligor in all matters related to the Letter of Credit;

    (d) to address all correspondence relative to the Letter of Credit directly to Obligor;

    (e) to handle and dispose the original shipping documents related to the Letter of Credit in
    accordance with the instructions of Obligor and to endorse the relevant bills of lading as per the
    instructions of Obligor to the order of any entity nominated by Obligor; and

    (f) to act as its Attorney-in-Fact, in respect to endorsement of bills of lading (or other documents)
    under the Letter of Credit and authorises Issuing Bank to endorse the same, where applicable, to
    the order of any entity nominated to Issuing Bank by Obligor or as otherwise may be necessary to
    enforce security rights.

4. Applicant herewith expressly confirms (a) that this Deed is to be deemed as irrevocable on the
   part of the Applicant and that it has no right whatsoever to amend the same and (b) that it has no
   rights, or relinquishes, renounces and/or forfeits any and all of its rights to interest in and any
   claims in respect of:
   (a) the relevant material purchased under the Letter of Credit (the “Material”);
    (b) the receivable(s) arising from the sale of such material (the “Receivables”); and
    (c) the proceeds arising from collection of any Receivables.

5. Applicant herewith further expressly agrees that the Material, the Receivables and the proceeds
   thereof, will only belong to Obligor, or to ABN AMRO Bank N.V. as security taker of Obligor’s
   property rights and Applicant hereby acknowledges the security interest of ABN AMRO Bank N.V.
   in the Material, the title documents covering the Material, the Receivables and the proceeds
   arising from collection of the Receivables.
6. Applicant herewith further expressly confirms that, immediately after payment of the Letter of
   Credit, no third party other than Obligor or ABN AMRO Bank N.V. as security taker of Obligor’s
   property rights will have any rights and or interest of any nature whatsoever regarding any part of
   the Material or any part of the Receivables and proceeds thereof and/or the title with respect to the
   same.
7. Obligor and Applicant agree and accept that the issuance of the Letter of Credit and any
   amendment thereof shall at all times be subject to Issuing Bank’s absolute discretion.
8. Neither Obligor nor Applicant shall make any claim that it has, may have or may have had against
   Issuing Bank, whether directly or indirectly, in connection to any Letter of Credit, or to the issuance
   or non-issuance of the Letter of Credit by the Issuing Bank.
9. Each of Applicant and Obligor hereby jointly and severally irrevocably and unconditionally
   undertake to indemnify Issuing Bank and to keep Issuing Bank indemnified fully and completely
   against all claims and demands actions and proceedings, losses, damages, costs and expenses
   including legal costs on a full indemnity basis and all other liabilities of whatsoever nature or
   description which may be made, taken, incurred or suffered by Issuing Bank as a result of acting
   in accordance with this Deed and the above mentioned instructions.
10. Applicant represents and warrants to Issuing Bank that:

    (a) Capacity: it (i) is duly incorporated and validly existing under the laws of the jurisdiction of its
    incorporation; (ii) has the power to own its assets and carry on its business as it is being
    conducted; and (iii) has duly executed and delivered, and has all requisite power, authority and
    approvals to enter into and perform its obligations under, this Deed;
    (b) Authority: it has, and any person designated by it has, and it and they will at all times have, due
    authorisation to act in all respects in relation to this Deed;
    (c) Validity: this Deed is a valid and legally binding obligation, enforceable against it in accordance
    with its terms except for the effect of bankruptcy, insolvency, reorganisation, moratorium and other
    similar laws relating to or affecting creditors' rights generally;




BD-#32148460-v3                                   230
    (d) Insolvency etc.: no bankruptcy, receivership, judicial management, winding up or liquidation
    notice, petition or analogous insolvency proceeding has been threatened or filed against it in any
    jurisdiction; and
    (e) Violations: its execution, delivery and performance of this Deed does not and will not violate,
    contravene, conflict with or constitute a default under any provision of its memorandum and
    articles of association (or equivalent constituent documents) or any law, regulation, rule, decree,
    order, judgement or charge, contract, trust deed or other instrument binding on it or any of its
    assets.
11. Neither the Applicant nor the Obligor, nor any of their respective directors, officers or employees
    nor, to the knowledge of the Applicant or the Obligor, any persons acting on any of their behalf:

      (a)    is a Prohibited Person;

      (b)    is owned or controlled by, or acting directly or indirectly on behalf of or for the benefit of, a
             Prohibited Person;

      (c)    owns or controls a Prohibited Person;

      (d)    is in breach of Sanctions; or

      (e)    has received notice of or is aware of any claim, action, suit, proceeding or investigation
             against it with respect to Sanctions by any Sanctions Authority; or

      (f)    shall permit present any business or transaction to the Issuing Bank that contains any
             direct or indirect violation of Sanctions or authorise any other person to, directly or
             indirectly, use, make payments of, contribute or otherwise make available, the Letter of
             Credit or transactions contemplated thereby to fund or facilitate trade, business or other
             activities: (i) involving or for the benefit of any Prohibited Person; or (ii) relating to a
             country or territory that is the target of country-wide or territory-wide Sanctions; or (iii) in
             any other manner that could result in the Applicant or the Obligor or the Issuing Bank
             being in breach of any Sanctions or becoming a Prohibited Person.

      For the purposes of this clause 11 the following words shall have the following meanings:

      Prohibited Person means a person that is:

      (a)    listed on, or owned or controlled by a person listed on, or acting on behalf of a person
             listed on, any Sanctions List;

      (b)    located in, incorporated under the laws of, or owned or (directly or indirectly) controlled
             by, or acting on behalf of, a person located in or organized under the laws of a country or
             territory that is the target of country-wide or territory-wide Sanctions; or

      (c)    otherwise a target of Sanctions (namely a person with whom a US person or other
             national under the jurisdiction of a Sanctions Authority would be prohibited or restricted
             by law from engaging in trade, business or other activities)

      Sanctions means the economic sanctions laws, regulations, embargoes or restrictive measures
      administered, enacted or enforced by any Sanctions Authority (whether or not the Applicant or
      the Obligor or any other member of their respective groups or any affiliates of any group
      member is legally bound to comply with such laws, regulations, embargoes or measures)

      Sanctions Authority means any of:

      (a)    the United States government;

      (b)    the United Nations;

      (c)    the United Kingdom;


BD-#32148460-v3                                  231
      (d)    Switzerland;

      (e)    the European Union; or

      (f)    Hong Kong Special Administrative Region of the People's Republic of China,

      and includes any government entity of any of the above, including, without limitation, the Office
      of Foreign Assets Control of the US Department of Treasury (OFAC), the United States
      Department of State, Her Majesty's Treasury (HMT) and the Swiss State Secretariat for
      Economic Affairs (SECO)

      Sanctions List means:

      (a)    the "Specially Designated Nationals and Blocked Persons" list maintained by OFAC;

      (b)    the Consolidated List of Financial Sanctions Targets and the Investment Ban List
             maintained by HMT; or

      (c)    any similar list maintained by, or public announcement of Sanctions designation made by,
             any other Sanctions Authority

    If either Applicant or Obligor knows or may have reason to believe that the transaction under the
    Letter of Credit that is conducted through the Issuing Bank is or may become in violation with
    Sanctions or the above provisions, it will immediately notify the Issuing Bank thereof and provide
    all information on the business or transaction that may be relevant for the Issuing Bank, or as
    reasonably requested by the Issuing Bank. In such case, Applicant and Obligor shall use their best
    efforts to adjust the business or transaction in such a way that violation with the abovementioned
    laws, resolutions or regulations is prevented. If violation with the abovementioned laws,
    resolutions or regulations cannot be prevented Applicant and Obligor shall each use its best
    efforts to legally allow the Issuing Bank to exit the business or transaction without costs or other
    negative consequences for the Issuing Bank. Furthermore, each of the Applicant and Obligor
    undertakes to indemnify the Issuing Bank for any and all claims and demands actions and
    proceedings, losses, damages, costs and expenses incurred in connection with such business or
    transaction, in accordance with clause 9 of this Deed.

12. Issuing Bank's records, unless shown to be wrong, will be evidence of Obligor’s and Applicant’s
    dealings with Issuing Bank in connection with the Deed. Both Obligor and Applicant agree that it
    will not object to the admission of Issuing Bank's records as evidence in any legal proceedings on
    the grounds that such records are not originals, are not in writing or are documents produced by a
    computer. Obligor and Applicant will not rely on the Issuing Bank to comply with Obligor’s and
    Applicant’s record keeping obligations.

13. This Deed and the Facilities contain the entire agreement between the parties hereto relating to
    the subject matter of this Deed to the exclusion of any terms implied by law which may be
    excluded by contract.

14. Issuing Bank's rights under this Deed may be assigned to any person without the consent of either
    Obligor or Applicant. The Obligor’s or Applicant's rights under this Deed are personal to that party
    and not capable of assignment.

15. The obligations under this Deed bind, and the rights will be enforceable by, each party hereto and
    each party’s respective successors and permitted assigns.

16. Each provision of this Deed is severable and if any provision becomes invalid, void, voidable or
    unenforceable or contravenes any applicable regulations the remaining provisions will not be
    affected.

17. Other than ABN AMRO Bank N.V., a person who is not a party to this Deed has no right under the
    Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) to enforce or enjoy the benefit
    of any its terms.



BD-#32148460-v3                                232
18. The rights and remedies provided under this Deed are cumulative and not exclusive of those
    provided by law. The failure to exercise or delay in exercising a right or remedy under this Deed
    will not constitute a waiver of the right or remedy or a waiver of any other rights or remedies and
    no single or partial exercise of a right or remedy under this Deed will prevent any further exercise
    of the right or remedy or the exercise of any other right or remedy.

19. This Deed and any non-contractual obligations arising out of or in connection with it are governed
    by English law.

    The courts of England have exclusive jurisdiction to settle any dispute arising out of or in
    connection with this Deed (including a dispute relating to the existence, validity or termination of
    this Agreement or any non-contractual obligation arising out of or in connection with this
    Agreement) (a Dispute).

    The parties agree that the courts of England are the most appropriate and convenient courts to
    settle Disputes and accordingly no party will argue to the contrary.

    This clause 18 is for the benefit of the Issuing Bank only. As a result, the Issuing Bank shall not
    be prevented from taking proceedings relating to a Dispute in any other courts with jurisdiction. To
    the extent allowed by law, the Issuing Bank may take concurrent proceedings in any number of
    jurisdictions.

    Without prejudice to any other mode of service allowed under any relevant law, each of the
    Applicant and the Obligor irrevocably appoints [•] as its agent for service of process in relation to
    any proceedings before the English courts in connection with this Deed.]


The parties have executed this Deed as a deed with the intention that it be delivered on the
date written at the beginning of this Deed.

Executed as a deed and delivered by              ……………………………………………..
[third party]                                    Name:
Acting persons who in accordance with the        Title:
law of [•] are acting under the authority of     ……………………………………………..
the company                                      Name:
                                                 Title:
Signed as a deed and delivered by                ……………………………………………..
[AEGEAN MARINE PETROLEUM S.A. /                  Name:
AEGEAN PETROLEUM INTERNATIONAL                   Title:
INC. / AEGEAN NWE N.V. / AEGEAN                  ……………………………………………..
BUNKERING GERMANY GMBH/ OBAST                    Name:
BUNKERING & TRADING GMBH]                        Title:
Acting by persons who in accordance with
the law of [**] are acting under the authority
of the company
Signed for and on behalf of [Relevant            ……………………………………………..
Issuing Bank]                                    Name:
                                                 Title:
                                                 ……………………………………………..
                                                 Name:
                                                 Title:




BD-#32148460-v3                                  233
                                     Schedule 17
                            Form of Lender utilisation report



                        Bank
                        Date


                                                     Date of
                                                    issuance    Beneficiary   Amount



       Standby or Documentary Letter of Credit




         Open Account Payments to Suppliers




                                                                  Total




BD-#32148460-v3                               234
                    Schedule 18
                   Debtors’ Budget


[TO BE ATTACHED]




BD-#32148460-v3        235
                     Schedule 19
                  Interim DIP Order




BD-#32148460-v3       236
                              Schedule 20 - Required Milestones


      (a)    On the Petition Date, the Debtors shall file a motion seeking approval of the facility
             evidenced by the Facility and the US DIP Credit Facilities.

      (b)    On or before three (3) Business Days after the Petition Date, the Interim DIP Order shall
             have been entered by the Bankruptcy Court.

      (c)    Each Obligor shall have executed and/or delivered, with respect to any Security for any
             Secured Obligations, within 45 days of the Effective Date (other than in respect of (i) any
             person organised under the laws of South Africa, or (ii) any pledge of Equity Interests of a
             person that is not an Obligor, in each case which shall be 60 days), , all new security
             agreements, pledge agreements, vessel mortgages, control agreements, financing
             statements, legal opinions, filings to perfect liens under applicable law, and such other
             documents and agreements as the Facility Agent (acting on the instructions of the
             Majority Lenders) may require (including amendments to the then-existing forms, if any,
             of such security agreements, pledge agreements, vessel mortgages, control agreements,
             financing statements, filings to perfect liens under applicable law and other documents)
             so as to create and perfect, or in connection with the creation and perfection of, liens
             upon and security interests in all of the Security of the Parent and the other Obligors to
             secure the Secured Obligations including without limitation with respect to all Security of
             Obligors that are “United States Persons” (as defined in Section 7701(a)(30) of the Code,
             US Persons):

             (i)    an account control agreement with respect to certain bank accounts and such
                    other documents or actions as may be necessary to establish UCC control with
                    respect to any Security over which UCC control may be established pursuant to the
                    UCC; and

             (ii)   each Obligor shall have notified each storage facility, carrier, bailee or consignee
                    holding inventory of any Obligor of the Security Agent’s security interest in such
                    inventory (and provide to the Facility Agent a copy of such notice) and each
                    Obligor shall use commercially reasonable efforts to obtain from and each such
                    storage facility, carrier, bailee or consignee shall have delivered a written
                    acknowledgement of such notice,

             provided that with respect to obligors that are not US Persons, and with respect to
             documents and actions necessary or advisable pursuant to the laws of jurisdictions
             outside of the United States and its States and territories, such obligation shall be subject
             to and in accordance with the Agreed Security Principles.

      (d)    On or before 45 days after the Petition Date, the Final Order authorizing and approving
             the Facilities on a final basis shall have been entered by the Bankruptcy Court.

      (e)    Not later than one day after entry by the Bankruptcy Court of the Interim DIP Order, the
             Debtors shall have filed with the Bankruptcy Court a motion (the Sale Motion and the
             date of such filing, the Sale Motion Filing Date) seeking (i) entry of an order, in form and
             substance acceptable to the Lenders, approving a sale under section 363 of the
             Bankruptcy Code of all or substantially all of the Debtors’ assets (including, without
             limitation the Security) (the Sale); (ii) approval of bidding and sale procedures in form and
             substance acceptable to the Lenders (the Bidding Procedures); (iii) approval of (A) an
             agreement in form and substance acceptable to the Lenders, for the Sale and (B) such
             other agreements contemplated in the foregoing agreement of Sale as the Lenders may
             require, and (iv) as the the stalking horse bidder providing its bid for the Sale (the Sale
             Bidder), approving bid protections for such Sale Bidder (the Bid Protections).

      (f)    Promptly following exchange control approval from the Financial Surveillance Department
             of the South African Reserve Bank, and in any event within 40 Business Days of the entry



BD-#32148460-v3                                 237
               of the Interim DIP Order, the Borrowers shall cause Aegean Bunkering Marine Services
               Proprietary Limited, a limited liability company incorporated in South Africa, to join the
               guaranty and security documents made in relation to this Agreement and the US DIP
               Credit Agreement, and deliver such other documents and information as is contemplated
               by clauses 29.8, 29.10 and 24.40(b). Each Obligor shall (and shall procure that Aegean
               Bunkering Marine Services Proprietary Limited) use its best efforts to obtain such
               exchange control approval as soon as possible for the purpose of becoming an Additional
               Guarantor.

      (g)(f) Within thirty (30) calendar days after the Petition Date, the Bankruptcy Court shall have
             entered an order (the Bidding Procedures Order), in form and substance acceptable to
             the Lenders, approving the Bidding Procedures and the Bid Protections and setting
             related deadlines;

      (h)(g) The Bidding Procedures Order shall provide that bids shall be due within at most seventy
             (70) calendar days after entry of the Bidding Procedures Order (the Bid Deadline);

      (i)(h) Within five (5) business days of the Bid Deadline, the Debtors shall conduct the auction, if
             necessary, pursuant to the Bidding Procedures Order;


      (j)(i)   Within ten (10) business days of the Bid Deadline, the Bankruptcy Court shall enter an
               order, in form and substance acceptable to the Lenders and the Sale Bidder, approving
               the Sale; and

      (k)(j) On the date of the closing of the Sale, the proceeds of the Sale shall have been used to
             repay the Secured Obligations, the Prepetition Obligations in full in cash and to pay any
             break-up fee required in the purchase agreement signed by any of the Debtors and any
             of the Lenders.




BD-#32148460-v3                                 238
                          Schedule 21 - Agreed Security Principles
1.    Agreed Security Principles

The security to be provided under the Finance Documents which the Facility Agreement provides is to
be created or perfected after the Effective Date will be given in accordance with the security principles
set out in this Schedule 21 (the Agreed Security Principles). This Schedule 21 identifies the Agreed
Security Principles and determines the extent and terms of the security proposed to be provided under
any Finance Document.

2.    Certain Principles

The Finance Parties have agreed and acknowledged that their rights and obligations under the
Finance Documents to require any Security to be created or perfected shall not apply to the extent that
such Transaction Security would:

(a)    result in any breach of corporate benefit, financial assistance, fraudulent preference or thin
capitalisation laws or regulations (or analogous restrictions) of any applicable jurisdiction if the
outcome of such regulations or restrictions would put the Obligor in a materially worse position than it
was in before such creation or perfection; or

(b)      result in a significant risk to the officers of the relevant grantor of Transaction Security of
contravention of their fiduciary duties (which shall include other directors duties) and of civil or criminal
liability and, in particular, result in any breach of any applicable German capital maintenance rules
requiring that upstream / cross-stream Security given by any German company incorporated as a
GmbH or GmbH &Co. KG be limited;

(c)    result in time and cost (including adverse effects on taxes, interest deductibility, stamp duty,
registration taxes, step or process in relation to paragraphs (a) and (b) respectively to avoid such
breach or liability, notarial costs guarantee fees payable to any person that is not a member of the
Group and all applicable legal fees) which, in the opinion of the Security Agent (acting on the
instructions of the Majority Lenders (acting reasonably)) be disproportionate to the benefit accruing to
the Secured Parties of obtaining such security;

(d)    in relation to any assignment to be provided, require the consent of a third party for the creation
or perfection of such Transaction Security and provided the Company and the relevant Obligor has
used its best endeavours to obtain such consent applying best efforts; and

(e)    where a class of assets to be secured includes material and immaterial assets, result in costs in
relation to the granting of security over the immaterial assets that would be, in the opinion of the
Security Agent (acting on the instructions of the Majority Lenders (acting reasonably)),
disproportionate to the benefit of such security, in which case security will be granted over the material
assets only.

Without prejudice to clause 20.10 (Guarantee Limitations (Germany)), for the purposes of this
paragraph 2, references to breach and liability exclude those which may be avoided by the Obligors
and/or any of the Secured Parties taking such steps, or carrying out any process which, in the opinion
of the Security Agent (acting on the instructions of the Majority Lenders (acting reasonably)) would not
be disproportionate to the benefit accruing to the Secured Parties of obtaining such security, or
inappropriate or outside the control of the relevant Obligor.

The Obligors’ obligation to create and perfect Security shall include the obligation to deliver or caused
to be delivered opinions of counsel, certificates of officers or directors of Obligors, certificates of public
officials, and such other documents and to take or cause to be taken the adoption of authorizing
resolutions and such other actions as in each case may be, in the opinion of the Security Agent (acting
on the instructions of the Majority Lenders (acting reasonably)), necessary or customary in connection
with such creation and perfection (except where, in the case of any opinion, such opinion is
customarily provided by counsel to any Secured Party).

3.    Terms - Security Documents


BD-#32148460-v3                                  239
The following principles will be reflected in the terms of any Security taken as part of this transaction:

(a)   Security shall, to the extent possible under local law, be enforceable on the occurrence of an
Event of Default;

(b)   Unless otherwise specified in a Finance Document, any obligation of an Obligor or any other
grantor of Transaction Security to perform any act, provide any document, or create any Transaction
Security, must be discharged as soon as reasonably practicable;

(c)    To the extent the creation, perfection or maintenance (of priority or otherwise) of any
Transaction Security requires any action other than due execution of the relevant Security Document
(including notarisation, legalisation, apostillation, registration, payment of fees, duties or taxes, and
delivery of notices to third parties), the relevant grantor of Transaction Security must (and the
Borrowers’ shall procure that each grantor of Transaction Security will) perform such action and
complete it as soon as reasonably practicable following the execution of such Security Document, and
in any event within any period required or permitted by applicable law to complete such action for the
purpose of creation, perfection or maintenance of such Transaction Security and its priority.

(d)    In respect of any Transaction Security that is an assignment or otherwise requires notice to be
delivered to a third party to be effective or perfected, unless otherwise agreed with the Security Agent
(acting on the instructions of the Majority Lenders) or the relevant Existing Security Holder, the
relevant grantor of Transaction Security must (and the Borrowers shall procure that each security
provider will), as soon as reasonably practicable following the execution of the assignment or other
agreement, deliver to the relevant counterparty or other third party a notice of assignment and actively
and diligently seek an acknowledgment of such notice from the counterparty, in both cases in a form
satisfactory to the Security Agent (acting on the instructions of the Majority Lenders (acting
reasonably)) or the relevant Existing Security Holder, provided that the grantor of Transaction Security
shall not be obliged to seek such acknowledgment where, in the reasonable opinion of the Security
Agent or the relevant Existing Security Holder, doing so would be materially prejudicial to the
commercial interests of that grantor of Transaction Security.

 (e) In respect of any Transaction Security, the relevant grantor of Transaction Security must (and
the Borrowers shall procure that each grantor of Transaction Security will) promptly provide to the
Security Agent or relevant Existing Security Holder such supplementary documentation as may be
required or as the Security Agent or relevant Existing Security Holder may reasonably request for the
purposes of creating, perfecting or protecting such Transaction Security.

(f)   Where appropriate, defined terms in the Transaction Security Documents should mirror those in
the Facility Agreement.

(g)    The parties to the Facility Agreement agree to negotiate the form of each Security Document
diligently and in good faith in accordance with the terms of this Schedule and will ensure that all
documentation required to be entered into is in a finally agreed form and duly executed as soon as
reasonably practicable.

(h)    Each Security Document shall be in form and substance satisfactory to the Security Agent or
Existing Security Holder (as applicable) and will include the terms customary for such document in the
relevant jurisdiction for similar transactions and will include further assurance and perfection
obligations on the relevant grantor of Transaction Security and exculpatory, indemnity and hold
harmless provisions in favour of the Security Agent or Existing Security Holder.

(i)   Without prejudice to the above paragraph, where any Transaction Security is required to be
created pursuant to these Agreed Security Principles then, to the extent equivalent Transaction
Security has been created previously (such equivalence being determined by jurisdiction and type of
assets involved), documentation in substantially the same form as the Security Document that creates
such equivalent Transaction Security shall be used. This shall not, however, operate to require the
Parties to use such a form of documentation where the Security Agent or Existing Security Holder (on
the advice of its legal counsel) determines that as a result of any change in law, regulation, practice,
factual circumstances or any other relevant matter such form of documentation is not the most
appropriate form for the relevant Transaction Security.



BD-#32148460-v3                                  240
(j)    The cost of documenting, creating, perfecting and maintaining the Transaction Security and
supporting arrangements shall be borne in full by the Borrowers in accordance with clause 19 (Costs
and Expenses) of the Facility Agreement and that provision shall be incorporated by reference in the
individual Security Documents rather than set out in full unless required by law.

(k)    Each grantor of Transaction Security must (and the Borrowers shall procure that each grantor of
Transaction Security will) provide such powers of attorney or delegations of authority to the Security
Agent as it may reasonably request in respect of any Transaction Security provided by that grantor for
the exercise of any rights, powers and remedies of the Security Agent or the Finance Paries provided
by or pursuant to the Finance Documents or by law.

(l)    Any representations, warranties or undertakings which are required to be included in any
Security Document shall reflect (to the extent to which the subject matter of such representation,
warranty and undertaking is the same as the corresponding representation, warranty and undertaking
in the Facility Agreement or any equivalent Security Document) the equivalent provisions set out in the
Facility Agreement or such equivalent Security Document (save to the extent that the Security Agent’s
local counsel deem it necessary or advisable to include any further provisions (or deviate from those
contained in the Facility Agreement or such equivalent Security Document) in order to protect or
preserve the Transaction Security).

4.    Security

(a)    Subject to the due execution of all relevant Security Documents, completion of relevant
perfection formalities within statutorily prescribed time limits, payment of all registration fees and
documentary taxes, any other rights arising by operation of law, obtaining any relevant foreign legal
opinions and subject to any qualifications which may be set out in this Agreement and any relevant
legal opinions obtained and subject to the requirements of the Agreed Security Principles, it is further
acknowledged that the Security Agent shall:

(i)  receive the benefit of Security granted to secure all liabilities of the Obligors under and in
connection with the Finance Documents subject to the Agreed Security Principles; and

(ii)    without prejudice to the generality of the Required Milestones, (in the case of those Security
Documents creating pledges or charges over shares in an member of the Group) obtain (1) a first
priority valid charge or analogous or equivalent Security over all of the shares in issue at any time in
that member of the Group which are owned by another member of the Group and (2) subject to the
principles set out above, a first priority valid vessel mortgage in respect of each vessel owned by an
Obligor. Subject to local law requirements, such Security Document shall be governed by the laws of
the jurisdiction in which such member of the Group whose shares are being pledged is formed unless,
in the opinion of the Security Agent (acting on the instructions of the Majority Lenders), any other law
would be more appropriate.

 (b) To the extent possible, all Security shall be given in favour of the Security Agent and not the
Finance Parties individually. The concept of "parallel debt" will be used where necessary and clause
31.3 (Parallel Debt (Covenant to pay the Security Agent) of the Facility Agreement will apply and will
not not be expressly set out in each Security Document unless required under local laws.

5.    Release of Transaction Security

Unless required by local law, the release of the Transaction Security shall be governed by the relevant
provisions of the Intercreditor Agreement.




BD-#32148460-v3                                241
                             Schedule 22 – Existing Security

1. Security granted prior to the date of the Amendment and Restatement Agreement to secure
   obligations constituting the Permitted Financial Indebtedness listed on Schedule 14 (Permitted
   Financial Indebtedness)

2. The following Security:


JURISDIC     FILING   FILE          DEBTOR         SECURED         COLLATERAL DESCRIPTION
  TION       TYPE/  NUMBER/                         PARTY
            SEARCH    FILE
            ED THRU  DATE
Secretary     UCC       2013    Aegean            ABN     AMRO All assets.
of   State, 06/08/201 4980604 Bunkering           Capital  USA
Delaware        8     12/17/201 (USA) LLC         LLC
                          3
                                299     Park      100     Park
                                Avenue, 2nd       Avenue
                                Floor             New York, NY
                                New    York,      10017
                                NY 10171
Secretary    AMEND      2014                      ABN     AMRO     Secured Party changed to:
of   State, 06/08/201 3399318                     Capital    USA   ABN AMRO Capital USA LLC,
Delaware        8     08/25/201                   LLC,        as   as Collateral Agent
                          4                       Collateral       100 Park Avenue
                                                  Agent            New York, NY 10017

                                                  100     Park
                                                  Avenue
                                                  New York, NY
                                                  10017
Secretary     UCC       2016    Aegean            Deutsche       Please see Annex A attached
of   State, 06/08/201 5194327 Bunkering           Bank AG New thereto for a description of the
Delaware        8     08/25/201 (USA) LLC         York Branch    Collateral, which is hereby
                          6                                      incorporated   by   reference
                                299     Park      60 Wall Street therein and made a part
                                Avenue            New York, NY thereof. See Schedule A hereto
                                New    York,      10005          for full UCC-1 with attached
                                NY 10171                         exhibits.
                                                  Additional
                                                  Secured Party:

                                                  Deutsche
                                                  Bank     Trust
                                                  Company
                                                  Americas

                                                  60 Wall Street
                                                  New York, NY
                                                  10005




BD-#32148460-v3                             242
JURISDIC     FILING   FILE         DEBTOR         SECURED        COLLATERAL DESCRIPTION
  TION       TYPE/  NUMBER/                        PARTY
            SEARCH    FILE
            ED THRU  DATE
Supreme       LIT    652568/20 Defendant:    Plaintiff:          Status: Open
Court, New 06/14/201     18                                      Summons with Notice
York           8     05/22/201 Aegean        E.       Nikolas    Breach of Contract - Section
County,                   8    Marine        Tavlarios           1(f) of a Settlement Agreement
New York                       Petroleum                         effective May 31, 2017 between
                               Network, Inc.                     Plaintiff and Defendant.
                                                                 Relief sought: a) damages in
                                 52 Vanderbilt                   the amount of $1,207,000 b)
                                 Ave,   Suite                    specific performance of the
                                 1405                            contract by delivery to Plaintiff
                                 New    York,                    of 340,000 unrestricted shares
                                 NY 10017                        of AMPNI ; and c) other and
                                                                 further relief
Ontario,      PPSA    69893268 Aegean            ABN     AMRO    Inventory,          Equipment,
Canada      06/28/201     3     Bunkering        Capital USA,    Accounts,      Other,    Motor
                8     08/14/201 (USA) LLC        LLC,       as   Vehicles Included
                          4     299     Park     Collateral
                                Avenue           Agent           Expires 08/14/2024
                                New     York,
                                NY    10171      100     Park
                                and              Avenue, New
                                                 York,    NY
                                 AMPNI           10017
                                 Holdings Co.
                                 Limited
                                 299     Park
                                 Avenue
                                 New     York,
                                 NY 10171
Ontario,      PPSA    69893270 Aegean            ABN     AMRO    Inventory,          Equipment,
Canada      06/28/201     1     Bunkering        Capital USA,    Accounts,      Other,    Motor
                8     08/14/201 (USA) LLC        LLC,       as   Vehicles Included
                          4     299     Park     Collateral
                                Avenue           Agent           Expires 08/14/2024
                                New     York,
                                NY    10171      100     Park
                                and              Avenue, New
                                                 York,    NY
                                                 10017




BD-#32148460-v3                           243
JURISDIC     FILING   FILE       DEBTOR             SECURED        COLLATERAL DESCRIPTION
  TION       TYPE/  NUMBER/                          PARTY
            SEARCH    FILE
            ED THRU  DATE
U.S.          LIT     1:18-cv- Defendant:         Plaintiff:       Civil: Open
District   06/18/201  04993-                      Nick Simco       Nature         of    Suit:     850
Court, New     8        NRB    Aegean                              Securities/Commodities
York                 06/05/201 Marine                              Cause: 15:78m(a) Securities
Southern                 8     Petroleum                           Exchange Act
District                       Network Inc.                        Count I: Violation of Section
                                                                   10(b) and Rule 10b-5 Against
                                Additional                         all Defendants
                                defendant:                         Count      II:    The    individual
                                                                   Defendants violated Section
                                E.    Nikolas                      20(a) of the Exchange Act
                                Tavlarios

                                Additional
                                defendant:

                                Spyros
                                Giannotis
U.S.          LIT     1:18-cv- Defendant:         Plaintiff:       Class Action Complaint
District   06/18/201  05165-                      Robert           Count I: Violation of Section
Court, New     8        NRB    Aegean             Strougo          10(b) of the Exchange Act and
York                 06/08/201 Marine                              Rule     10b-5     Promulgated
Southern                 8     Petroleum                           Thereunder       Against      all
District                       Network Inc.                        Defendants
                                                                   Count II: Violation of Section
                                Additional                         20(a) of the Exchange Act
                                defendant:                         Against      the      individual
                                                                   Defendant(s)
                                E.    Nikolas
                                Tavlarios

                                Additional
                                defendant:

                                Spyros
                                Giannotis
Recorder    UCC     20111055 AEGEAN               DEUTSCHE    Please see Annex A attached
of Deeds, 06/25/201     34    MARINE              BANK    AG, thereto and made a part thereof
Dist.    of   8     10/19/201 PETROLEU            NEW   YORK for the “Collateral Description.”
Columbia                 1    M S.A.              BRANCH

                                10,     Akti 60     WALL
                                Kondili      STREET
                                Piraeus    , NEW YORK,
                                Greece       NY 10005
                                185 45
Recorder    AMEND 20160877                        Deutsche         Addition of Secured Party:
of Deeds, 06/25/201     02                        Bank     Trust   Deutsche Bank Trust Company
Dist.    of   8     08/26/201                     Company          Americas
Columbia                 6                        Americas         60 Wall Street
                                                                   New York, NY 10005
                                                  60 Wall Street
                                                  New York, NY
                                                  10005



BD-#32148460-v3                             244
JURISDIC     FILING   FILE      DEBTOR         SECURED       COLLATERAL DESCRIPTION
  TION       TYPE/  NUMBER/                     PARTY
            SEARCH    FILE
            ED THRU  DATE
Recorder    AMEND 20160889                                   Restatement of collateral:
of Deeds, 06/25/201     12                                   Please see Annex A attached
Dist.    of   8     08/30/201                                thereto for a description of the
Columbia                 6                                   Collateral, which is thereby
                                                             incorporated    by     reference
                                                             therein and made a part
                                                             thereof.
Recorder    UCC     20131389 AMPNI           ABN     AMRO All of Debtor’s right, title and
of Deeds, 06/25/201     96    HOLDINGS       Capital  USA interest to the entire limited
Dist.    of   8     12/18/201 CO. LIMITED    LLC           liability company membership
Columbia                 3                                 interest of Aegean Bunkering
                              Vyronos 36,    100      Park (USA) LLC, a Delaware limited
                              Nicosia        Avenue        liability company, certain related
                              Tower          New York, NY assets and proceeds thereof, all
                              Center, 8th    10017         as more particularly described
                              Floor                        on Schedule A attached to the
                              Nicosia, CYP                 UCC-1.
                              P.C. 1506
                                                             See attached Schedule A
                                                             hereto for UCC-1 with exhibits
                                                             attached.




BD-#32148460-v3                       245
                               SIGNATURES

THE COMPANY

AEGEAN MARINE PETROLEUM S.A.           ……………………..   …………………………

By:




THE BORROWERS

AEGEAN MARINE PETROLEUM S.A.           ……………………..   …………………………

By:




AEGEAN PETROLEUM INTERNATIONAL INC.    ……………………..   …………………………

By:




AEGEAN NWE N.V.                        ……………………..   …………………………

By:




AEGEAN BUNKERING GERMANY GMBH          ……………………..   …………………………

By:




OBAST BUNKERING & TRADING GMBH         ……………………..   …………………………

By:




BD-#32148460-v3                  246
THE GUARANTORS

KITHNOS MARITIME INC.                   …………………………   …………………………

By:


PAROS MARITIME INC.                     …………………………   …………………………

By:


SANTORINI I MARITIME LIMITED            …………………………   …………………………

By:


SERIFOS MARITIME INC.                   …………………………   …………………………

By:


LEFKAS MARINE S.A.                      …………………………   …………………………

By:


AEGEAN BUNKERING SERVICES INC.          …………………………   …………………………

By:


AEGEAN SHIPHOLDINGS INC.                …………………………   …………………………

By:


AEGEAN BREEZE MARITIME COMPANY          …………………………   …………………………

By:


AEGEAN TIFFANY MARITIME COMPANY         …………………………   …………………………

By:


ITHAKI MARINE S.A.                      …………………………   …………………………

By:




BD-#32148460-v3                   247
CEPHALLONIA MARINE S.A.          …………………………   …………………………

By:


KERKYRA MARINE S.A.              …………………………   …………………………

By:


KYTHIRA MARINE S.A.              …………………………   …………………………

By:


IOS MARINE INC.                  …………………………   …………………………

By:


PAXOI MARINE S.A.                …………………………   …………………………

By:


ZAKYNTHOS MARINE LIMITED         …………………………   …………………………

By:


SIFNOS MARINE INC.               …………………………   …………………………

By:


ANDROS MARINE LIMITED            …………………………   …………………………

By:


DILOS MARINE INC.                …………………………   …………………………

By:


IOS SHIPPING LTD                 …………………………   …………………………

By:


AEGEAN VII SHIPPING LTD          …………………………   …………………………

By:




BD-#32148460-v3            248
HALKI NAVIGATION S.A.                   …………………………   …………………………

By:


KASSOS NAVIGATION S.A.                  …………………………   …………………………

By:


SYMI NAVIGATION S.A.                    …………………………   …………………………

By:


TILOS SHIPPING (PTE.) LTD.              …………………………   …………………………

By:


AEGEAN OIL TERMINAL CORPORATION         …………………………   …………………………

By:


AEGEAN MANAGEMENT SERVICES M.C.         …………………………   …………………………

By:


KIMOLOS MARITIME INC.                   …………………………   …………………………

By:


MILOS SHIPPING (PTE.) LTD.              …………………………   …………………………

By:


MYKONOS I MARITIME LIMITED              …………………………   …………………………

By:


TINOS MARINE INC.                       …………………………   …………………………

By:




BD-#32148460-v3                   249
SERIFOS SHIPPING (PTE.) LTD               …………………………   …………………………

By:




AEGEAN SHIP XII MARITIME COMPANY          …………………………   …………………………

By:


TEMPEST SHIPTRADE LTD.                    …………………………   …………………………

By:


AMORGOS MARITIME INC.                     …………………………   …………………………

By:


AEGEAN MARINE PETROLEUM NETWORK           …………………………   …………………………
INC.

By:


AEGEAN      PETROLEUM   INTERNATIONAL     …………………………   …………………………
INC.

By:


TASMAN SEAWAYS INC.                       …………………………   …………………………

By:


SANTON LIMITED                            …………………………   …………………………

By:


AEGEAN ACE MARITIME COMPANY               …………………………   …………………………

By:


AEGEAN SHIP III MARITIME COMPANY          …………………………   …………………………

By:




BD-#32148460-v3                     250
AEGEAN SHIP VIII MARITIME COMPANY         …………………………   …………………………

By:


NEVADO NAVIGATION S.A.                    …………………………   …………………………

By:


AEGEAN TANKING S.A                        …………………………   …………………………

By:


SEALAND NAVIGATION INC.                   …………………………   …………………………

By:


BENMORE SERVICES S.A.                     …………………………   …………………………

By:


ETON MARINE LTD.                          …………………………   …………………………

By:


INGRAM ENTERPRISES CO.                    …………………………   …………………………

By:


AEGEAN MARINE PETROLEUM S.A.              …………………………   …………………………

By:


I.C.S. PETROLEUM LTD.                     …………………………   …………………………

By:


AEGEAN BUNKERING (USA) LLC                …………………………   …………………………

By:


AEGEAN MAISTROS MARITIME COMPANY          …………………………   …………………………

By:




BD-#32148460-v3                     251
AEGEAN GAS MARITIME COMPANY                …………………………   …………………………

By:


AEGEAN BUNKERING COMBUSTIBLES LAS          …………………………   …………………………
PALMAS SOCIEDAD ANÓNIMA

By:


AEGEAN (FUJAIRAH) BUNKERING SA             …………………………   …………………………

By:


AEGEAN AGENCY (GIBRALTAR) LIMITED          …………………………   …………………………

By:


CARIBBEAN         RENEWABLE   ENERGY       …………………………   …………………………
SOURCES INC.

By:


WEST COAST FUEL TRANSPORT LTD              …………………………   …………………………

By:


AEGEAN        BUNKERING   (GIBRALTAR)      …………………………   …………………………
LIMITED

By:


AEGEAN HOLDINGS S.A.                       …………………………   …………………………

By:


AEGEAN BUNKERING (JAMAICA) LIMITED         …………………………   …………………………

By:




AMPN USA, LLC                              …………………………   …………………………




BD-#32148460-v3                      252
By:


AEGEAN OIL (USA), LLC                    …………………………   …………………………

By:




I.C.S. PETROLEUM (MONTREAL) LTD.         …………………………   …………………………

By:


AEGEAN BUNKERING MOROCCO SARL AU         …………………………   …………………………

By:


AEGEAN BUNKERING (SINGAPORE) PTE.        …………………………   …………………………
LTD.

By:


AEGEAN BUNKERING (TRINIDAD) LTD.         …………………………   …………………………

By:


AMPNI INVESTMENTS CO. LIMITED            …………………………   …………………………

By:


AMPNI HOLDINGS CO. LIMITED               …………………………   …………………………

By:


MAISTROS RORO SHIPHOLDINGS LTD           …………………………   …………………………

By:


OSTRIA RORO SHIPHOLDINGS LTD             …………………………   …………………………

By:




BD-#32148460-v3                    253
AEGEAN TANKFARMS HOLDINGS S.A.          …………………………   …………………………

By:


AEGEAN INVESTMENTS S.A.                 …………………………   …………………………

By:




THE FACILITY AGENT

ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE COLLATERAL MANAGEMENT AGENT




ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE SECURITY AGENT

ABN AMRO BANK N.V.                      ……………………..   …………………………

By:




THE LENDERS

MERCURIA ENERGY TRADING S.A.            ……………………..   …………………………




BD-#32148460-v3                   254
By:




THE CO-ORDINATOR

MERCURIA ENERGY TRADING S.A.         ……………………..   …………………………

By:




THE ISSUING BANK

ABN AMRO BANK N.V.                   ……………………..   …………………………

By:




HEDGING PROVIDER

MERCURIA ENERGY TRADING S.A.         ……………………..   …………………………

By:




BD-#32148460-v3                255
